Exhibit 10.1
 
(CHASE LOGO) [y85661y8566107.gif]
CREDIT AGREEMENT
dated as of
May 13, 2009
among
JONES APPAREL GROUP, INC.,
JONES APPAREL GROUP HOLDINGS, INC.,
JONES APPAREL GROUP USA, INC.,
JONES RETAIL CORPORATION,
NINE WEST FOOTWEAR CORPORATION,
ENERGIE KNITWEAR, INC.,
JONES INVESTMENT CO. INC.,
JONES JEANSWEAR GROUP, INC.,
L.E.I. GROUP, INC.,
NINE WEST DEVELOPMENT CORPORATION and
VICTORIA + CO LTD.,
as U.S. Borrowers
JONES APPAREL GROUP CANADA, LP, as Canadian Borrower
The Lenders Party Hereto,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
JPMORGAN CHASE BANK, NA., TORONTO BRANCH,
as Canadian Administrative Agent,
JPMORGAN CHASE BANK, N.A. AND GENERAL ELECTRIC CAPITAL CORPORATION,
as Joint Collateral Agents
CITIBANK, N.A., as Syndication Agent,
and
BANK OF AMERICA, N.A, WACHOVIA BANK, NATIONAL ASSOCIATION
and SUNTRUST BANK, as Documentation Agents
 
J.P. MORGAN SECURITIES INC., CITIGROUP GLOBAL MARKETS INC., BANC OF
AMERICA SECURITIES LLC, WACHOVIA CAPITAL MARKETS LLC, SUNTRUST
ROBINSON HUMPHREY, INC. AND GENERAL ELECTRIC CAPITAL CORPORATION,
as Joint Bookrunners,
and
J.P. MORGAN SECURITIES INC. AND CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers
 
CHASE BUSINESS CREDIT
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I     Definitions
    1  
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    56  
SECTION 1.03. Terms Generally
    56  
SECTION 1.04. Accounting Terms; GAAP
    57  
SECTION 1.05. Currency Translations
    57  
 
       
ARTICLE II     The Credits
    57  
SECTION 2.01. Revolving Commitments
    57  
SECTION 2.02. Loans and Borrowings
    58  
SECTION 2.03. Requests for Revolving Borrowings
    59  
SECTION 2.04. Protective Advances
    60  
SECTION 2.05. Swingline Loans
    61  
SECTION 2.06. Letters of Credit
    63  
SECTION 2.07. Funding of Borrowings
    69  
SECTION 2.08. Interest Elections
    69  
SECTION 2.09. Termination and Reduction of Revolving Commitments; Increase in
Revolving Commitments
    71  
SECTION 2.10. Repayment and Amortization of Loans and B/As; Evidence of Debt
    73  
SECTION 2.11. Prepayment of Loans and B/As
    74  
SECTION 2.12. Fees
    77  
SECTION 2.13. Interest
    78  
SECTION 2.14. Alternate Rate of Interest
    79  
SECTION 2.15. Increased Costs
    80  
SECTION 2.16. Break Funding Payments
    81  
SECTION 2.17. Taxes
    81  
SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs
    84  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    87  
SECTION 2.20. Returned Payments
    88  
SECTION 2.21. Bankers’ Acceptances
    88  
SECTION 2.22. Circumstances Making Bankers’ Acceptances Unavailable
    92  
SECTION 2.23. Defaulting Lenders
    92  
SECTION 2.24. Excess Resulting From Exchange Rate Change
    95  
 
       
ARTICLE III     Representations and Warranties
    95  
SECTION 3.01. Organization; Powers
    95  
SECTION 3.02. Authorization; Enforceability
    96  
SECTION 3.03. Governmental Approvals; No Conflicts
    96  
SECTION 3.04. Financial Condition; No Material Adverse Change
    96  
SECTION 3.05. Properties
    96  
SECTION 3.06. Litigation and Environmental Matters
    97  
SECTION 3.07. Compliance with Laws and Agreements
    97  
SECTION 3.08. Investment Company Status
    97  

i



--------------------------------------------------------------------------------



 



              Page
SECTION 3.09. Taxes
    97  
SECTION 3.10. ERISA
    98  
SECTION 3.11. Disclosure
    98  
SECTION 3.12. No Default
    99  
SECTION 3.13. Solvency
    99  
SECTION 3.14. Insurance
    99  
SECTION 3.15. Capitalization and Subsidiaries
    99  
SECTION 3.16. Security Interest in Collateral
    100  
SECTION 3.17. Employment Matters
    100  
SECTION 3.18. Credit Card Arrangements
    100  
SECTION 3.19. PATRIOT Act and Other Specified Laws
    100  
SECTION 3.20. Margin Regulations
    101  
 
       
ARTICLE IV     Conditions
    101  
SECTION 4.01. Effective Date
    101  
SECTION 4.02. Each Credit Event
    104  
 
       
ARTICLE V     Affirmative Covenants
    105  
SECTION 5.01. Financial Statements; Borrowing Base and Other Information
    105  
SECTION 5.02. Notices of Material Events
    109  
SECTION 5.03. Existence; Conduct of Business
    110  
SECTION 5.04. Payment of Obligations
    110  
SECTION 5.05. Maintenance of Properties
    111  
SECTION 5.06. Books and Records; Inspection Rights
    111  
SECTION 5.07. Compliance with Laws and Contractual Obligations
    111  
SECTION 5.08. Use of Proceeds
    111  
SECTION 5.09. Insurance
    112  
SECTION 5.10. Casualty and Condemnation
    112  
SECTION 5.11. Appraisals
    112  
SECTION 5.12. Field Examinations
    112  
SECTION 5.13. Depository Banks
    113  
SECTION 5.14. Additional Collateral; Further Assurances
    113  
SECTION 5.15. Credit Card Notification Agreements
    115  
SECTION 5.16. Post Closing Requirements
    115  
 
       
ARTICLE VI     Negative Covenants
    115  
SECTION 6.01. Indebtedness
    115  
SECTION 6.02. Liens
    117  
SECTION 6.03. Fundamental Changes
    119  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    119  
SECTION 6.05. Asset Sales
    122  
SECTION 6.06. Sale and Leaseback Transactions
    123  
SECTION 6.07. Swap Agreements
    123  
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness
    123  
SECTION 6.09. Transactions with Affiliates
    125  

ii



--------------------------------------------------------------------------------



 



              Page
SECTION 6.10. Restrictive Agreements
    125  
SECTION 6.11. Amendment of Material Documents
    125  
SECTION 6.12. Fixed Charge Coverage Ratio
    126  
SECTION 6.13. Open Account Agreements
    126  
 
       
ARTICLE VII     Events of Default
    126  
 
       
ARTICLE VIII     The Administrative Agent and Canadian Administrative Agent,
Joint Collateral Agents; Other Agents
    130  
SECTION 8.01. The Administrative Agent and the Canadian Administrative Agent
    130  
SECTION 8.02. The Joint Collateral Agents
    133  
SECTION 8.03. Other Agents
    135  
 
       
ARTICLE IX     Miscellaneous
    135  
SECTION 9.01. Notices
    135  
SECTION 9.02. Waivers; Amendments
    137  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    140  
SECTION 9.04. Successors and Assigns
    142  
SECTION 9.05. Survival
    146  
SECTION 9.06. Counterparts; Integration; Effectiveness
    146  
SECTION 9.07. Severability
    146  
SECTION 9.08. Right of Setoff
    146  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    147  
SECTION 9.10. WAIVER OF JURY TRIAL
    148  
SECTION 9.11. Headings
    148  
SECTION 9.12. Confidentiality
    148  
SECTION 9.13. Several Obligations; Nonreliance; Violation of Law
    149  
SECTION 9.14. USA PATRIOT Act
    150  
SECTION 9.15. Disclosure
    150  
SECTION 9.16. Appointment for Perfection
    150  
SECTION 9.17. Interest Rate Limitation
    150  
SECTION 9.18. Judgment Currency
    150  
SECTION 9.19. Canadian Anti-Money Laundering Legislation
    151  
SECTION 9.20. Lender Loss Sharing Agreement
    151  
SECTION 9.21. No Fiduciary Duty
    153  
 
       
ARTICLE X     Loan Guaranty of US. Obligations
    154  
SECTION 10.01. Guaranty
    154  
SECTION 10.02. Guaranty of Payment
    154  
SECTION 10.03. No Discharge or Diminishment of Loan Guaranty
    154  
SECTION 10.04. Defenses Waived
    155  
SECTION 10.05. Rights of Subrogation
    156  
SECTION 10.06. Reinstatement; Stay of Acceleration
    156  
SECTION 10.07. Information
    156  
SECTION 10.08. Maximum Liability
    156  
SECTION 10.09. Contribution
    157  
SECTION 10.10. Liability Cumulative
    157  
SECTION 10.11. Common Enterprise
    157  

iii



--------------------------------------------------------------------------------



 



              Page
ARTICLE XI     The Borrower Representative
    158  
SECTION 11.01. Appointment; Nature of Relationship
    158  
SECTION 11.02. Powers
    158  
SECTION 11.03. Employment of Agents
    158  
SECTION 11.04. Notices
    158  
SECTION 11.05. Successor Borrower Representative
    158  
SECTION 11.06. Execution of Loan Documents; Borrowing Base Certificate
    159  
SECTION 11.07. Reporting
    159  

SCHEDULES:
Revolving Commitment Schedule
Schedule I — Borrowers and U.S. Loan Guarantors Signatory
Schedule 2.06(1) — Existing Letters of Credit
Schedule 3.05 — Properties
Schedule 3.06 — Disclosed Matters
Schedule 3.14 — Insurance
Schedule 3.15 — Capitalization and Subsidiaries
Schedule 3.18 — Credit Card Arrangements
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments
Schedule 6.05 — Asset Sales
Schedule 6.10 — Existing Restrictions
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Opinion of Borrower’s Counsel
Exhibit C — Form of Borrowing Base Certificate
Exhibit D — Form of Compliance Certificate
Exhibit E — Joinder Agreement
Exhibit F — Form of U.S. Tax Compliance Certificate
Exhibit G — Form of Borrowing Request
Exhibit H — Form of Discount Note

iv



--------------------------------------------------------------------------------



 



          CREDIT AGREEMENT dated as of May 13, 2009 (as it may be amended or
modified from time to time, this “Agreement”), among JONES APPAREL GROUP, INC.,
a Pennsylvania corporation, JONES APPAREL GROUP HOLDINGS, INC., a Delaware
corporation, JONES APPAREL GROUP USA, INC., a Delaware corporation, JONES RETAIL
CORPORATION, a New Jersey corporation, NINE WEST FOOTWEAR CORPORATION, a
Delaware corporation, ENERGIE KNITWEAR, INC., a Delaware corporation, JONES
INVESTMENT CO. INC., a Delaware corporation, JONES JEANSWEAR GROUP, INC., a New
York corporation, L.E.I. GROUP, INC., a Delaware corporation, NINE WEST
DEVELOPMENT CORPORATION, a Delaware corporation, and VICTORIA + CO LTD., a Rhode
Island corporation, as Borrowers, JONES APPAREL GROUP CANADA, LP, an Ontario
limited partnership, as Canadian Borrower, the other Loan Parties party hereto,
the Lenders party hereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent,
JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Administrative Agent,
J.P. MORGAN SECURITIES INC. and GENERAL ELECTRIC CAPITAL CORPORATION, as Joint
Collateral Agents, CITIBANK, N.A., as Syndication Agent, and BANK OF AMERICA,
N.A., WACHOVIA BANK, NATIONAL ASSOCIATION and SUNTRUST BANK, as Documentation
Agents.
          The parties hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
          “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.
          “Acceptance Fee” has the meaning assigned to such term in
Section 2.21(m).
          “Account” has the meaning assigned to such term in the U.S. Security
Agreement.
          “Account Debtor” means any Person obligated on an Account.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest
Period multiplied by (b) the Statutory Reserve Rate.
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder, and its successors
and assigns in such capacity.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.

1



--------------------------------------------------------------------------------



 



          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Agents” means, individually and collectively as the context may
require, the Administrative Agent, the Canadian Administrative Agent, the Joint
Collateral Agents, the Syndication Agent and the Documentation Agents.
          “Aggregate Borrowing Base” means the aggregate amount of the U.S.
Borrowing Base and the Canadian Borrowing Base; provided that the maximum amount
of the Canadian Borrowing Base which may be included in the Aggregate Borrowing
Base is the Canadian Sublimit.
          “Aggregate Credit Exposure” means, at any time, the aggregate Credit
Exposure of all the Lenders.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day) plus 1%; provided that,
for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be based on
the one-month rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page) at approximately 11:00 a.m. London time on such
day (without any rounding). Any change in the Alternate Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate shall be effective from and including the effective date of such change in
the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.
          “Alternative Currency” means (a) Pounds Sterling, (b) the Euro or
(c) any other lawful currency (other than dollars) acceptable to the Issuing
Banks which, in the case of this clause (c), is freely transferable and
convertible into dollars in the United States currency market and is freely
available to the applicable Issuing Bank in the London interbank deposit market.
          “AML Legislation” has the meaning assigned to such term in
Section 9.19.
          “Applicable Percentage” means (a) with respect to Revolving Loans, LC
Exposure or Swingline Loans, the percentage of the total Revolving Commitments
equal to such Lender’s Revolving Commitment (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time), (b) with respect to U.S. Revolving Loans, U.S. LC Exposure or
U.S. Swingline Loans, a percentage of the total U.S. Commitments equal to such
U.S. Lender’s U.S. Commitment (or, if the U.S. Commitments have terminated or
expired, such U.S. Lender’s share of the total U.S. Revolving Exposure at that
time) and (c) with respect to Canadian Revolving Loans, Canadian LC Exposure or
Canadian Swingline Loans, a percentage of the total Canadian Commitments equal
to such Canadian Lender’s Canadian Commitment (or, if the Canadian Commitments
have terminated or expired, such Canadian Lender’s share of the total Canadian
Revolving Exposure at that time); provided that in the case of Section 2.23 when
a Defaulting Lender shall exist, any such Defaulting Lender’s Revolving
Commitment (or U.S. Commitment or Canadian Commitment, as applicable) shall be
disregarded in any of such calculations.

2



--------------------------------------------------------------------------------



 



          “Applicable Rate” means, for any day, with respect to any ABR Loan,
Canadian Prime Rate Loan, Eurodollar Loan or BA Drawing, as the case may be, the
applicable rate per annum set forth below under the caption “ABR Spread”,
“Canadian Prime Spread”, “Eurodollar Spread” or “BA Drawing Spread”, as the case
may be, based upon the daily average Availability during the most recently
completed fiscal quarter of the Company (the “Average Availability”); provided
that until the last day of the second fiscal quarter ending after the Effective
Date, the Applicable Rate shall be the applicable rate per annum set forth below
in Category 2:

              ABR Spread and   Eurodollar Spread     Canadian Prime   and BA
Drawing Availability   Spread   Spread   Category 1
≥ $400,000,000   3.25%   4.25% Category 2
< $400,000,000 but ≥ 200,000,000   3.50%   4.50% Category 3
< 200,000,000   3.75%   4.75%

          For purposes of the foregoing, the Applicable Rate shall be determined
as of the end of each fiscal quarter of the Company based upon the Borrowing
Base Certificate that is delivered from time to time pursuant to
Section 5.01(g), with any changes to the Applicable Rate resulting from changes
in the Average Availability to be effective on the first day of the first month
following delivery of such Borrowing Base Certificate; provided that the Average
Availability shall be deemed to be in Category 3 (A) at any time that any Event
of Default has occurred and is continuing (other than an Event of Default
arising from the failure to deliver any Borrowing Base Certificate) or (B) if
the Company fails to deliver any Borrowing Base Certificate that is required to
be delivered pursuant to Section 5.01(g), during the period from the expiration
of the time for delivery thereof until five days after each such Borrowing Base
Certificate is so delivered; provided further that if any Borrowing Base
Certificate is at any time restated or otherwise revised or if the information
set forth in any Borrowing Base Certificate otherwise proves to be false or
incorrect such that the Applicable Rate would have been higher than was
otherwise in effect during any period, without constituting a waiver of any
Default or Event of Default arising as a result thereof, interest due under this
Agreement shall be immediately recalculated at such higher rate for any such
applicable periods and shall be due and payable on demand.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

3



--------------------------------------------------------------------------------



 



          “Availability” means, at any time, an amount equal to (a) the lesser
of (i) the Revolving Commitment, and (ii) the Aggregate Borrowing Base minus
(b) the sum of (i) the aggregate Revolving Exposure of all the Lenders and
(ii) the Open Account Aggregate Cap.
          “Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitment.
          “Available Revolving Commitment” means, at any time, the Revolving
Commitment then in effect minus the Revolving Exposure of all Revolving Lenders
at such time.
          “BA Drawing” means B/As accepted and purchased, and any BA Equivalent
Loan made in lieu of such acceptance and purchase, on the same date and as to
which a single Contract Period is in effect.
          “BA Equivalent Loan” has the meaning assigned to such term in
Section 2.21(j).
          “Bankers’ Acceptance” and “B/A” means a bill of exchange, including a
depository bill issued in accordance with the Depository Bills and Notes Act
(Canada), denominated in Canadian Dollars, drawn by the Canadian Borrower and
accepted by a Canadian Lender (the foregoing to include a Discount Note except
where the context otherwise requires).
          “Banking Services” means each and any of the following bank services
provided at any time to any Loan Party by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).
          “Banking Services Obligations” of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services, including, without limitation, liabilities arising in
respect of guarantees and indemnifications in favor of steamship lines or other
carriers of Inventory. For the avoidance of doubt, the Open Account Obligations
do not constitute Banking Services Obligations.
          “Banking Services Reserves” means all Reserves which the Joint
Collateral Agents from time to time establish, in their Permitted Discretion,
for Banking Services then provided or outstanding; provided that any such
Reserves shall be net of any cash securing the Banking Services.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Bonds” has the meaning assigned to such term in Section 8.01.

4



--------------------------------------------------------------------------------



 



          “Borrower” or “Borrowers” means, individually and collectively as the
context may require, the Company, Jones Apparel USA, Jones Holdings, Jones
Retail, Nine West Footwear, Energie Knitwear, Jones Investment, Jones Jeanswear,
L.E.I., Nine West Development, Victoria and the Canadian Borrower.
          “Borrower Representative” means the Company, in its capacity as
contractual representative of the Borrowers pursuant to Article XI.
          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect and, in the case of BA Drawings,
as to which a single Contract Period is in effect, (b) a Swingline Loan and
(c) a Protective Advance.
          “Borrowing Base” means, individually and collectively as the context
may require, the Aggregate Borrowing Base, the U.S. Borrowing Base and the
Canadian Borrowing Base.
          “Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit C or another form which is acceptable to
the Joint Collateral Agents in their Permitted Discretion, setting forth the
Canadian Borrowing Base and the U.S. Borrowing Base.
          “Borrowing Request” means a request by the Borrower Representative for
a Borrowing of Revolving Loans in accordance with Section 2.03.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that (a) when used in connection with a Eurodollar
Loan or any U.S. Letter of Credit denominated in an Alternative Currency, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in the London interbank market in (i) dollars, in the case
of Eurodollar Loans, or (ii) such Alternative Currency, in the case of U.S.
Letters of Credit; (b) in the case of U.S. Letters of Credit denominated in
Euros, the term “Business Day” shall also exclude any day which is not a TARGET
Day as determined by the Administrative Agent; and (c) when used in connection
with any Canadian Loan or Canadian Letter of Credit, the term “Business Day”
shall also exclude any day in which commercial banks in Toronto, Canada are
authorized or required by law to remain closed.
          “Canadian Administrative Agent” means JPMorgan Chase Bank, N.A.,
Toronto Branch, in its capacity as administrative agent for the Canadian Lenders
hereunder, and its successors in such capacity.
          “Canadian Availability” means (a) the lesser of (x) the Canadian
Sublimit and (y) the sum of (i) the Canadian Borrowing Base plus (ii) solely to
the extent the total Canadian Revolving Exposure exceeds the Canadian Borrowing
Base, the U.S. Availability (if any, to the extent that it is available), minus
(b) the total Canadian Revolving Exposure.
          “Canadian Borrower” means Jones Apparel Group Canada, LP, an Ontario
limited partnership.

5



--------------------------------------------------------------------------------



 



          “Canadian Borrowing Base” means, at any time (without duplication),
the sum of
          (a) (i) the product of (A) 85% multiplied by (B) the Eligible Accounts
of the Canadian Borrower at such time plus (ii) the product of (A) 90%
multiplied by (B) the Eligible Credit Card Accounts Receivable of the Canadian
Borrower at such time,
plus
          (b) the lesser of (i) the product of 85% multiplied by the Net Orderly
Liquidation Value percentage in respect of Retail Inventory of the Canadian
Borrower identified in the most recent inventory appraisal ordered by the Joint
Collateral Agents multiplied by the Eligible Retail Inventory of the Canadian
Borrower, valued at the lower of cost (determined in accordance with the
historical practices of the Borrowers prior to the Effective Date) or market
value, at such time and (ii) the product of 75% multiplied by the Eligible
Retail Inventory of the Canadian Borrower, valued at the lower of cost
(determined in accordance with the historical practices of the Borrowers prior
to the Effective Date) or market value, at such time,
plus
          (c) the lesser of (i) the product of 85% multiplied by the High Season
or Low Season, as applicable, Net Orderly Liquidation Value percentage in
respect of Wholesale Inventory of the Canadian Borrower identified in the most
recent inventory appraisal ordered by the Joint Collateral Agents multiplied by
the Eligible Wholesale Inventory of the Canadian Borrower, valued at the lower
of cost (determined in accordance with the historical practices of the Borrowers
prior to the Effective Date) or market value, at such time and (ii) the product
of 75% multiplied by the Eligible Wholesale Inventory of the Canadian Borrower,
valued at the lower of cost (determined in accordance with the historical
practices of the Borrowers prior to the Effective Date) or market value, at such
time,
minus
          (d) without duplication, Reserves established by the Joint Collateral
Agents in their Permitted Discretion.
          The Joint Collateral Agents may, in their Permitted Discretion, reduce
the advance rates set forth above (and subsequently increase the advance rates
up to the levels set forth above), adjust Reserves or reduce one or more of the
other elements used in computing the Canadian Borrowing Base (and subsequently
increase such elements up to the levels set forth above). Any changes after the
Effective Date in how the Borrowers value their Inventory in accordance with
their historical practices prior to the Effective Date shall be subject to the
approval of the Joint Collateral Agents.
          “Canadian Collection Deposit Account” has the meaning assigned to such
term in the U.S. Security Agreement.

6



--------------------------------------------------------------------------------



 



          “Canadian Commitment” means, with respect to each Lender, the
commitment, if any, of such Canadian Lender to make Canadian Revolving Loans and
to acquire participations in Canadian Letters of Credit and Canadian Swingline
Loans hereunder, expressed as an amount representing the maximum possible
aggregate amount of such Canadian Lender’s Canadian Revolving Exposure
hereunder, as such commitment may be reduced or increased from time to time
pursuant to (a) Section 2.09 and (b) assignments by or to such Canadian Lender
pursuant to Section 9.04. The initial amount of each Canadian Lender’s Canadian
Commitment is set forth on the Revolving Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Canadian Lender shall have
assumed its Canadian Commitment, as applicable. The Canadian Commitment is a
sub-facility of the Revolving Commitment and is not in addition to the Revolving
Commitment.
          “Canadian Dollars” and “Cdn.$” means dollars in the lawful currency of
Canada.
          “Canadian Funding Office” means the office of JPMorgan Chase Bank,
N.A., Toronto Branch specified in Section 9.01 or such other office as may be
specified from time to time by the Administrative Agent or the Canadian
Administrative Agent by written notice to the Canadian Borrower and the Canadian
Lenders.
          “Canadian Guarantee” means, individually and collectively as the
context may require, (a) the Guarantee of Jones Canada GP, dated as of the date
hereof, in favor of the Administrative Agent (for the benefit of the Canadian
Lender Parties) and (b) the Guarantee of Jones Canada LP, dated as of the date
hereof, in favor of the Administrative Agent (for the benefit of the Canadian
Lender Parties), in each case as amended, restated or otherwise modified from
time to time.
          “Canadian LC Collateral Account” has the meaning assigned to such term
in Section 2.06(k).
          “Canadian LC Exposure” means, at any time, the sum of the Dollar
Amount of the Commercial LC Exposure and the Standby LC Exposure of the Canadian
Borrower. The Canadian LC Exposure of any Canadian Revolving Lender at any time
shall be its Applicable Percentage of the total Canadian LC Exposure at such
time.
          “Canadian Lender Parties” means, individually and collectively as the
context may require, the Canadian Administrative Agent, the Issuing Banks
issuing Canadian Letters of Credit and the Canadian Lenders.
          “Canadian Lenders” means the Persons listed on the Revolving
Commitment Schedule as having a Canadian Commitment (provided that such Person
or an Affiliate of such Person also has a U.S. Commitment) and any other Person
that shall acquire a Canadian Commitment (provided that at such time such Person
or an Affiliate of such Person has, or is acquiring, a U.S. Commitment pursuant
to an Assignment and Assumption), other than any such Person that ceases to be a
Canadian Lender pursuant to an Assignment and Assumption. Each Canadian Lender
shall be a financial institution that is listed on Schedule I, II, or III of the
Bank Act (Canada) or is not a foreign bank for purposes of the Bank Act
(Canada), and if such financial institution is not resident in Canada and is not
deemed to be resident in Canada for purposes of the ITA, that financial
institution deals at arm’s length with each Canadian Borrower for purposes of
the ITA.

7



--------------------------------------------------------------------------------



 



          “Canadian Letter of Credit” means any Letter of Credit or similar
instrument (including a bank guarantee) acceptable to the applicable Issuing
Bank issued hereunder for the purpose of providing credit support for the
Canadian Borrower.
          “Canadian Loan Documents” means, individually and collectively as the
context may require, the Canadian Guarantee, the Canadian Security Agreement and
all other agreements, instruments and certificates delivered, from time to time
in connection therewith, in each case as amended, restated or otherwise modified
from time to time.
          “Canadian Loan Parties” means, individually and collectively as the
context may require, Jones Canada GP, Jones Canada LP, the Canadian Borrower and
its Subsidiaries, and any other Person who becomes a party to a guarantee that
guarantees the payment of, or a security agreement that secures the repayment
of, the Canadian Obligations, in each case pursuant to Section 5.14(c), together
with their successors and assigns.
          “Canadian Loans” means, individually and collectively as the context
may require, the Canadian Revolving Loans, the Canadian Swingline Loans and the
Canadian Protective Advances.
          “Canadian Obligations” means all unpaid principal of and accrued and
unpaid interest on the Canadian Loans, all Canadian LC Exposure, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
of the Canadian Loan Parties to the Canadian Lenders or to any Canadian Lender,
the Administrative Agent, the Canadian Administrative Agent, any Issuing Bank
with respect to Canadian Letters of Credit or any indemnified party arising
under the Loan Documents.
          “Canadian Pension Plans” means each pension plan required to be
registered under Canadian federal or provincial law that is maintained or
contributed to by a Canadian Loan Party for its employees or former employees,
but does not include the Canada Pension Plan or the Quebec Pension Plan as
maintained by the Government of Canada or the Province of Quebec, respectively.
          “Canadian Prime Rate” means on any day, the greater of (a) the annual
rate of interest announced from time to time by the Canadian Administrative
Agent as being its reference rate then in effect for determining interest rates
on Canadian Dollar-denominated commercial loans made by it in Canada and (b) the
CDOR Rate for a one-month term in effect from time to time plus 1% per annum.
          “Canadian Prime Rate Loan” means a Loan denominated in Canadian
Dollars the rate of interest applicable to which is based upon the Canadian
Prime Rate.
          “Canadian Protective Advance” has the meaning assigned to such term in
Section 2.04(a).

8



--------------------------------------------------------------------------------



 



          “Canadian Revolving Exposure” means, with respect to any Canadian
Lender at any time, the sum of (a) the outstanding principal amount of Canadian
Revolving Loans of such Canadian Lender at such time, plus (b) an amount equal
to the Applicable Percentage of the aggregate principal amount of the Canadian
Swingline Loans of such Canadian Lender at such time, plus (c) an amount equal
to the Applicable Percentage of the Canadian LC Exposure at such time.
          “Canadian Revolving Loan” means a Revolving Loan made to the Canadian
Borrower.
          “Canadian Security Agreement” means, individually and collectively as
the context may require, (a) the General Security Agreement, dated as of the
date hereof, of the Canadian Borrower in favor of the Administrative Agent (for
the benefit of the Canadian Lender Parties), (b) the General Security Agreement,
dated as of the date hereof, of Jones Canada GP in favor of the Administrative
Agent (for the benefit of the Canadian Lender Parties), (c) the General Security
Agreement, dated as of the date hereof, of Jones Canada LP in favor of the
Administrative Agent (for the benefit of the Canadian Lender Parties), (d) the
Securities Pledge Agreement, dated as of the date hereof, between Jones Canada
LP and the Administrative Agent (for the benefit of the Canadian Lender
Parties), (e) the Securities Pledge Agreement, dated as of the date hereof, of
Jones Canada LP in favor of the Administrative Agent (for the benefit of the
U.S. Lender Parties) and (f) the Deed of Hypothec, dated as of the date hereof,
between the Canadian Borrower and the Administrative Agent (for the benefit of
the Canadian Lender Parties), and any other pledge or security agreement entered
into, after the Effective Date, by any Canadian Loan Party pursuant to the terms
of this Agreement or any other Loan Document, including Section 5.14(c), as the
same may be amended, restated or otherwise modified from time to time.
          “Canadian Secured Obligations” means all Canadian Obligations,
together with all (a) Banking Services Obligations of the Canadian Loan Parties;
(b) Swap Obligations of the Canadian Loan Parties owing to one or more Canadian
Lenders or their respective Affiliates; provided that at or prior to the time
that any transaction relating to such Swap Obligation is executed, the Canadian
Lender or Affiliate of a Canadian Lender party thereto (other than Chase) shall
have delivered written notice to the Administrative Agent that such a
transaction has been entered into and that it constitutes a Canadian Secured
Obligation entitled to the benefits of the Collateral Documents in favor of the
Canadian Lender Parties; and (c) the Open Account Obligations of Open Account
Obligors that are Canadian Loan Parties.
          “Canadian Sublimit” means $25,000,000, as such sublimit may be reduced
or terminated in accordance with Section 2.09.
          “Canadian Swingline Lender” means JPMorgan Chase Bank, N.A., Toronto
Branch, in its capacity as lender of Canadian Swingline Loans hereunder, and its
successors and assigns in such capacity.
          “Canadian Swingline Loan” has the meaning assigned to such term in
Section 2.05(b).

9



--------------------------------------------------------------------------------



 



          “Canadian U.S. Borrowing Base Utilization” means the excess of (a) the
total Canadian Revolving Exposure of all the Canadian Lenders minus (b) the
Canadian Borrowing Base.
          “Capital Expenditures” means, without duplication, any expenditure for
any purchase or other acquisition of any asset which would be set forth in a
consolidated statement of cash flows of the Company and its Subsidiaries
prepared in accordance with GAAP.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “CDOR Rate” means on any day, with respect to a particular term as
specified herein, the annual rate of discount or interest which is the
arithmetic average of the discount rates for such term applicable to Canadian
Dollar bankers’ acceptances identified as such on the Reuters Screen CDOR Page
at approximately 10:00 a.m. on such day, or if such day is not a Business Day,
then on the immediately preceding Business Day (as adjusted by the Canadian
Administrative Agent after 10:00 a.m. to reflect any error in any posted rate or
in the posted average annual rate). If such rate does not appear on the Reuters
Screen CDOR Page as provided in preceding sentence, the CDOR Rate on any day
shall be calculated as the arithmetic average of the annual discount rates for
such term applicable to Canadian Dollar bankers’ acceptances of, and as quoted
by, the Schedule I Reference Banks, as of 10:00 a.m. on that day, or if that day
is not a Business Day, then on the immediately preceding Business Day.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Company;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were neither (i) nominated by the
board of directors of the Company nor (ii) appointed by directors so nominated;
(c) cessation of ownership (directly or indirectly) by the Company, free and
clear of all Liens or other encumbrances, of 100% of the outstanding voting
Equity Interests of the other Borrowers or any other Loan Party on a fully
diluted basis; or (d) the occurrence under the (i) Indenture or (ii) any other
indenture or other instrument to which the Company or any other Loan Party is a
party evidencing any debt in excess of $50,000,000, of any “change in control”
or similar event obligating the Company or any other Loan Party to repurchase,
redeem or repay all or any part of the debt or Equity Interests provided for
therein.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

10



--------------------------------------------------------------------------------



 



          “Chase” means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors.
          “Citibank Open Account Agent” means Citibank, N.A. and any of its
successors and assigns that is a Lender or Affiliate thereof in its capacity as
agent for each Citibank Open Account Bank.
          “Citibank Open Account Agreement” means that certain Amended and
Restated Open Account Paying Agency Agreement, dated as of February 5, 2009,
between Citibank, N.A., the Company and the other Open Account Obligors that are
parties thereto, as any of the foregoing may be amended, modified, restated or
replaced from time to time in accordance with Section 6.11.
          “Citibank Open Account Bank” means Citibank, N.A. and any Lender or
Affiliate thereof that may become a party to the Citibank Open Account
Agreement.
          “Citibank Open Account Cap” means, with respect to the Citibank Open
Account Agreement at any time such Agreement is in effect or any Citibank Open
Account Obligations are outstanding, (a) until the date that is 90 days after
the Effective Date, $40,000,000, and (b) on any date thereafter, such lesser
amount as may be specified in a written notice by the Citibank Open Account
Agent and the Company to the Administrative Agent; provided that, without the
consent of the Company and the Administrative Agent, the Citibank Open Account
Agent may specify such lesser amount pursuant to this clause (b) only once
during the term of this Agreement.
          “Citibank Open Account Obligations” means the “Payment Obligation”, as
defined in Section 5 of the Citibank Open Account Agreement, including without
limitation, the obligation of the applicable Open Account Obligors under the
Citibank Open Account Agreement to pay or reimburse the Citibank Open Account
Agent and each Citibank Open Account Bank for each (a) overadvance made pursuant
to Section 4 (iii) of the Citibank Open Account Agreement or (b) “Vendor
Financing” provided for and as defined in Section 5 of the Citibank Open Account
Agreement, together with fees, interest and expenses accruing thereon or that
are otherwise payable with respect thereto.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means any and all personal/movable property owned, leased
or operated by a Person covered by the Collateral Documents and any and all
other personal/movable property of any Loan Party, now existing or hereafter
acquired, that may at any time be or become subject to a security interest,
hypothec or Lien in favor of the Administrative Agent, on behalf of the Lender
Parties (to secure the U.S. Secured Obligations) and the Canadian Lender Parties
(to secure the Canadian Secured Obligations), as the case may be.

11



--------------------------------------------------------------------------------



 



          “Collateral Access Agreement” has the meaning assigned to such term in
the U.S. Security Agreement.
          “Collateral Documents” means, individually and collectively as the
context may require, the Canadian Security Agreement, each additional security
and pledge agreement of a Canadian Loan Party entered into pursuant to
Section 5.14(c), the U.S. Security Agreement, each Collateral Access Agreement,
each Trademark Security Agreement, each Credit Card Notification Agreement, each
Deposit Account Control Agreement, each Lock Box Agreement and each other
document granting a Lien upon the Collateral as security for payment of the
Secured Obligations.
          “Collection Deposit Account” has the meaning assigned to such term in
the U.S. Security Agreement.
          “Commercial LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Commercial Letters of Credit at such
time plus (b) the aggregate amount of all LC Disbursements relating to
Commercial Letters of Credit that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The Commercial LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the total Commercial LC
Exposure at such time.
          “Commercial Letter of Credit” means any Letter of Credit issued for
the purpose of providing the primary payment mechanism in connection with the
purchase of any materials, goods or services by a Borrower in the ordinary
course of business of such Borrower.
          “Company” means Jones Apparel Group, Inc., a Pennsylvania corporation.
          “Compliance Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit D or another form which is mutually acceptable
to the Joint Collateral Agents and the Borrower Representative.
          “Contract Period” means the term selected by the Canadian Borrower
applicable to Bankers’ Acceptances in accordance with Section 2.21(b).
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Credit Card Accounts Receivable” means (a) any receivables due to any
Borrower from a credit card issuer in connection with purchases of Inventory of
such Borrower on credit cards issued by Visa, MasterCard, American Express,
Discover and any other credit card issuers or providers that are reasonably
acceptable to the Administrative Agent, and (b) debit cards and mall cards
issued by issuers or providers that are reasonably acceptable to the
Administrative Agent, in each case which have been earned by performance by such
Borrower but not yet paid to such Borrower by the credit card issuer or the
credit card processor, as applicable.

12



--------------------------------------------------------------------------------



 



          “Credit Card Notification Agreements” means each Credit Card
Notification Agreement, in form and substance satisfactory to the Administrative
Agent, executed by the Borrowers and delivered to the Borrowers’ credit card
providers, as the same may be amended, restated or otherwise modified from time
to time.
          “Credit Exposure” means, as to any Lender at any time, the sum of
(a) such Lender’s Revolving Exposure at such time, plus (b) an amount equal to
its Applicable Percentage, if any, of the aggregate principal amount of
Protective Advances outstanding at such time.
          “Customer Credit Liability Reserves” means, at any time, the sum of
(a) 50% of the aggregate remaining amount at such time of outstanding gift
certificates and gift cards sold by the Borrowers entitling the holder thereof
to use all or a portion of the certificate or gift card to pay all or a portion
of the purchase price of Inventory and (b) 100% of the aggregate amount at such
time of outstanding customer deposits and merchandise credits entitling the
holder thereof to use all or a portion of such deposit or credit to pay all or a
portion of the purchase price of Inventory.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, (b) notified any
Borrower, the Administrative Agent, any Issuing Bank, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within five Business Days after request by the Administrative Agent,
to confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans; provided that any such Lender shall cease
to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent, (d) otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within three Business Days of the date when due, unless the
subject of a good faith dispute, or (e) (i) become or is insolvent or has a
parent company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, interim receiver,
receiver and manager, administrator, liquidator, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, interim receiver, receiver and
manager, liquidator, conservator, administrator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; unless, in
the case of any Lender referred to in this clause (e), the Company, the
Administrative Agent, the Swingline Lender and each Issuing Lender shall
determine in their sole and absolute discretion that such Lender intends and has
the ability, and has all approvals required to enable it, to continue to perform
its obligations as a Lender hereunder in accordance with all of the terms of
this Agreement.

13



--------------------------------------------------------------------------------



 



          “Deposit Account Control Agreement” has the meaning assigned to such
term in the U.S. Security Agreement.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
          “Discount Note” means a non-interest bearing promissory note
denominated in Canadian Dollars, substantially in the form of Exhibit H, issued
by the Canadian Borrower to a Non BA Lender to evidence a BA Equivalent Loan.
          “Discount Proceeds” means for any Bankers’ Acceptance issued
hereunder, an amount calculated on the applicable date of Borrowing or
conversion or continuation by multiplying (a) the face amount of the Bankers’
Acceptance by (b) the quotient obtained by dividing (i) one by (ii) the sum of
one plus the product of (A) the Discount Rate applicable to the Bankers’
Acceptance and (B) a fraction, the numerator of which is the applicable Contract
Period and the denominator of which is 365, with the quotient being rounded up
or down to the fifth decimal place and .00005 being rounded up.
          “Discount Rate” means with respect to an issue of Bankers’ Acceptances
with the same maturity date, (a) for a Revolving Lender which is a Schedule I
Lender, the CDOR Rate for the appropriate term, and (b) for a Revolving Lender
which is not a Schedule I Lender, the arithmetic average (rounded upwards to the
nearest multiple of 0.01%) of the actual discount rates (expressed as annual
rates) for B/As for such term accepted by three Schedule I banks (that are
acceptable to the Canadian Administrative Agent) in accordance with their normal
practices at or about 10:00 a.m. (Toronto time) on the date of issuance but not
to exceed the actual rate of discount applicable to B/As established pursuant to
clause (a) for the same B/A issue plus 0.1% per annum.
          “Document” has the meaning assigned to such term in the U.S. Security
Agreement.
          “Documentation Agents” means, individually and collectively as the
context may require, Bank of America, N.A., Wachovia Bank, National Association
and SunTrust Bank, in their respective capacities as documentation agents
hereunder, and each of their successors and assigns in such capacity.
          “dollars” or “$” refers to lawful money of the United States of
America.
          “Dollar Amount” means (a) with regard to any Obligation or calculation
denominated in dollars, the amount thereof, and (b) with regard to any
Obligation or calculation denominated in an Alternative Currency, the amount of
dollars which is equivalent to the sum of (i) the amount so expressed in an
Alternative Currency at the applicable quoted spot rate on the appropriate page
of the Reuter’s Screen as determined by the Administrative Agent at the relevant
time; plus (ii) any amounts owed by the Borrowers pursuant to Section 2.06(f).

14



--------------------------------------------------------------------------------



 



          “Domestic Subsidiary” means each Subsidiary of a Borrower that is
organized under the laws of the United States, any State of the United States or
the District of Columbia.
          “Dominion Period” means any period (a) during which any Default under
paragraph (a) of Article VII or any Event of Default has occurred and is
continuing or (b) that constitutes a Level 2 Minimum Availability Period;
provided that if the applicable circumstances described in clause (a) or
(b) shall cease to exist the Borrower may, not more than twice during each
period of 12 consecutive months, request that the Administrative Agent
discontinue the applicable Dominion Period, and the Administrative Agent will
promptly comply with such request and will provide notification of such
discontinuance to the Borrower’s credit card processors.
          “Draft” means (a) a blank bill of exchange, within the meaning of the
Bills of Exchange Act (Canada), drawn by the Canadian Borrower on a Canadian
Lender, denominated in Canadian Dollars and bearing such distinguishing letters
and numbers as such Canadian Lender may determine, but which at such time,
except as otherwise provided herein, has not been completed or accepted by such
Canadian Lender, or (b) a depository bill within the meaning of the Depository
Bills and Notes Act (Canada); provided, however, that the Canadian
Administrative Agent may require such Canadian Lender to use a general form of
Bankers’ Acceptance satisfactory to the Canadian Borrower and such Canadian
Lender, each acting reasonably, provided by the Canadian Administrative Agent
for such purpose in place of each Canadian Lender’s own form.
          “EBITDAR” means, for any period, Net Income for such period plus
without duplication and to the extent deducted in determining Net Income for
such period, the sum of (a) Interest Expense for such period, (b) income tax
expense for such period, (c) all amounts attributable to depreciation and
amortization expense for such period, (d) any non-cash charges for such period
(but excluding any non-cash charge in respect of an item that was included in
Net Income in a prior period), (e) cash restructuring charges, cash charges in
connection with store closures and other non-recurring cash charges, in each
case related to cost reduction and brand exiting related activities in an
aggregate amount not to exceed $18,000,000 during the term of this Agreement and
(f) Rentals, all calculated for the Company and its Subsidiaries on a
consolidated basis in accordance with GAAP.
          “Effective Date” means the date on which the conditions specified in
Section 4.01, with respect to the each of the U.S. Commitment and the Canadian
Commitment, are satisfied as provided in Section 4.01 or waived in accordance
with Section 9.02.
          “Eligible Accounts” means, at any time, the Accounts of a Borrower
which the Joint Collateral Agents determine, in their Permitted Discretion, are
eligible as the basis for the (i) extension of Revolving Loans and Swingline
Loans and (ii) the issuance of Letters of Credit. Without limiting the Joint
Collateral Agents’ discretion provided herein, Eligible Accounts shall not
include any Account:
     (a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent (for the benefit of the Lender Parties or the
Canadian Lender Parties, as the case may be);

15



--------------------------------------------------------------------------------



 



     (b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be) or (ii) a Permitted Encumbrance which does
not have priority over the Lien in favor of the Administrative Agent (for the
benefit of the Lender Parties or the Canadian Lender Parties, as the case may
be);
     (c) which (i) is unpaid more than 90 days after the date of the original
invoice therefor or more than 60 days after the original due date; provided that
(x) no Accounts owing by Specified Customers shall be ineligible solely as a
result of this paragraph (c) except to the extent such Accounts are unpaid more
than 120 days after the date of the original invoice therefor and (y) the
availability represented in the Borrowing Base by such Accounts owing by
Specified Customers that are unpaid more than 90 days but less than 120 days
after the date of the original invoice therefor shall not exceed $15,000,000 at
any time, or (ii) has been written off the books of the Borrower or otherwise
designated as uncollectible;
     (d) which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible under
this Agreement (other than as a result of the operation of paragraph (e) below);
     (e) which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to all the
Borrowers exceeds 20% of the aggregate amount of Eligible Accounts of all the
Borrowers; provided that (i) no Accounts owing by Macy’s, Inc. or its Affiliates
shall be ineligible solely as a result of this paragraph (e) except to the
extent the aggregate amount of Accounts owing from Macy’s, Inc. and its
Affiliates to all the Borrowers exceeds 30% (or, in the case of the Accounts
owing from Macy’s, Inc. and its Affiliates and Wal-Mart Stores, Inc. and its
Affiliates to all the Borrowers exceeds 50%) of the aggregate amount of Eligible
Accounts of all the Borrowers; and (ii) no Accounts owing by Wal-Mart Stores,
Inc. or its Affiliates shall be ineligible solely as a result of this paragraph
(e) except to the extent the aggregate amount of Accounts owing from Wal-Mart
Stores, Inc. and its Affiliates to all the Borrowers exceeds 30% (or, in the
case of the Accounts owing from Macy’s, Inc. and its Affiliates and Wal-Mart
Stores, Inc. and its Affiliates to all the Borrowers exceeds 50%) of the
aggregate amount of Eligible Accounts of all the Borrowers;
     (f) with respect to which any (i) covenant has been breached or
(ii) representation or warranty is not true in all material respects, in each
case to the extent contained in this Agreement, the U.S. Security Agreement or
the Canadian Security Agreement; provided that each such representation and
warranty shall be true and correct in all respects to the extent it is already
qualified by a materiality standard;
     (g) which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) is contingent upon the Borrower’s completion of any further performance,
(v) represents a sale on a bill-and- hold, guaranteed sale, sale-and-return,
sale on approval, consignment, cash-on-delivery or any other repurchase or
return basis or (vi) relates to payments of interest;

16



--------------------------------------------------------------------------------



 



     (h) for which the goods giving rise to such Account have not been shipped
to the Account Debtor or for which the services giving rise to such Account have
not been performed by such Borrower or if such Account was invoiced more than
once;
     (i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
     (j) which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, interim receiver, custodian,
trustee, monitor, administrator, sequestrator or liquidator of its assets,
(ii) has had possession of all or a material part of its property taken by any
receiver, interim receiver, custodian, trustee, monitor, administrator,
sequestrator or liquidator, (iii) filed, or had filed against it, any request or
petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
state, provincial, territorial or federal bankruptcy laws, (iv) has admitted in
writing its inability, or is generally unable to, pay its debts as they become
due, (v) become insolvent, or (vi) ceased operation of its business;
     (k) which is owed by any Account Debtor which has sold all or substantially
all of its assets;
     (l) which is owed by an Account Debtor which (i) does not maintain its
chief executive office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in either case, such Account is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of, has been
assigned to and is directly drawable by the Administrative Agent;
     (m) which is owed in any currency other than U.S. or Canadian dollars;
     (n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of the Administrative Agent,
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq., the “Assignment
of Claims Act”), has been complied with to the Administrative Agent’s
satisfaction, or (iii) the federal government of Canada, unless the Financial
Administration Act (Canada), as amended, has been complied with to the
Administrative Agent’s satisfaction and any other steps necessary to perfect the
Lien of the Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction; provided that Accounts in an aggregate
amount of up to $7,500,000 that would otherwise be ineligible solely as a result
of non-compliance with the requirements of the Assignment of Claims Act shall
nevertheless be eligible for purposes of clause (ii);

17



--------------------------------------------------------------------------------



 



     (o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;
     (p) which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;
     (q) which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
     (r) which is evidenced by any promissory note, chattel paper, or
instrument;
     (s) which is owed by an Account Debtor located in the States of New Jersey,
Minnesota, Indiana, West Virginia or any other State which requires filing of a
“Notice of Business Activities Report” or other similar report in order to
permit the Borrower to which such Account is owed to seek judicial enforcement
in such jurisdiction of payment of such Account, unless such Borrower has
qualified to do business in New Jersey, Minnesota, Indiana, West Virginia or
such other States, has filed a Notice of Business Activities Report or similar
report with the appropriate Governmental Authority in each such State and the
foregoing is duly effective, or is exempt from such filing requirement;
     (t) with respect to which such Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Borrower created a new receivable for the unpaid portion of such
Account;
     (u) which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state, provincial,
territorial or local, including without limitation the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;
     (v) which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Borrower has
or has had an ownership interest in such goods, or which indicates any party
other than such Borrower as payee or remittance party;
     (w) which is a Credit Card Accounts Receivable or Licensee Receivable; or
     (x) which the Joint Collateral Agents, in their Permitted Discretion,
determine may not be paid by reason of the Account Debtor’s inability to pay or
which the Joint Collateral Agents in their Permitted Discretion otherwise
determine is unacceptable for any reason whatsoever.

18



--------------------------------------------------------------------------------



 



          In the event that a Financial Officer has knowledge that any Account
Debtor with respect to an Eligible Account ceases to comply with the
requirements of paragraphs (j), (k) or (l), such Borrower or the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account, the face amount
of an Account may, in the Joint Collateral Agents’ Permitted Discretion, be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that such Borrower may be
obligated to rebate to an Account Debtor pursuant to the terms of any agreement
or understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by such Borrower to
reduce the amount of such Account.
          “Eligible Credit Card Accounts Receivable” means, at any time, the
Credit Card Accounts Receivable of a Borrower which the Joint Collateral Agents
determine, in their Permitted Discretion, are eligible as the basis for the
(i) extension of Revolving Loans and Swingline Loans and (ii) the issuance of
Letters of Credit. Without limiting the Joint Collateral Agents’ discretion
provided herein, Eligible Credit Card Accounts Receivable shall not include any
Credit Card Accounts Receivable:
     (a) which is not earned or does not represent the bona fide amount due to a
Borrower from a credit card processor and/or credit card issuer that originated
in the ordinary course of business of the applicable Borrower;
     (b) which is not owned by a Borrower;
     (c) in which the payee of such Credit Card Accounts Receivable is a Person
other than a Borrower;
     (d) which does not constitute an Account (as defined in the UCC or the
PPSA, as applicable);
     (e) which has been outstanding more than five Business Days;
     (f) with respect to which the applicable credit card issuer or credit card
processor has (i) applied for, suffered, or consented to the appointment of any
receiver, interim receiver, custodian, trustee, monitor, administrator,
sequestrator or liquidator of its assets, (ii) has had possession of all or a
material part of its property taken by any receiver, interim receiver,
custodian, trustee, monitor, administrator, sequestrator or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state, provincial,
territorial or federal bankruptcy laws, (iv) has admitted in writing its
inability, or is generally unable to, pay its debts as they become due,
(v) become insolvent or (vi) ceased operation of its business;
     (g) which is not a valid, legally enforceable obligation of the applicable
credit card issuer with respect thereto;

19



--------------------------------------------------------------------------------



 



     (h) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent (for the benefit of the Lender Parties or the
Canadian Lender Parties, as the case may be);
     (i) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be) and (ii) any Permitted Encumbrances
contemplated by the processor agreements and for which appropriate Reserves (as
determined by the Joint Collateral Agents in their Permitted Discretion) have
been established;
     (j) with respect to which any (i) covenant has been breached or
(ii) representation or warranty is not true in all material respects, in each
case to the extent contained in this Agreement, the U.S. Security Agreement, the
Canadian Security Agreement or in the credit card agreements relating to such
Credit Card Accounts Receivable; provided that each such representation and
warranty shall be true and correct in all respects to the extent already
qualified by a materiality standard;
     (k) which is subject to risk of set-off, recoupment, non-collection or not
being processed due to unpaid and/or accrued credit card processor fee balances,
to the extent of the lesser of the balance of such Credit Card Accounts
Receivable or unpaid credit card processor fees;
     (l) which is evidenced by “chattel paper” or an “instrument” of any kind
unless such “chattel paper” or “instrument” is in the possession of the
Administrative Agent, and to the extent necessary or appropriate, endorsed to
the Administrative Agent;
     (m) which the Joint Collateral Agents in their Permitted Discretion
determine may not be paid by reason of the applicable credit card processor’s or
credit card issuer’s inability to pay or which the Joint Collateral Agents in
their Permitted Discretion otherwise determine is unacceptable for any reason
whatsoever;
     (n) which represents a deposit or partial payment in connection with the
purchase of Inventory of such Borrower;
     (o) which is not subject to a Credit Card Notification Agreement; or
     (p) which does not meet such other usual and customary eligibility criteria
for Credit Card Accounts Receivable as the Joint Collateral Agents, in their
Permitted Discretion, may determine from time to time in their Permitted
Discretion.
          In the event that a Financial Officer has knowledge that any credit
card issuer or processor with respect to Eligible Credit Card Accounts
Receivable ceases to comply with the requirements of clause (f), such Borrower
or the Borrower Representative shall notify the Administrative Agent thereof on
and at the time of submission to the Administrative Agent of the next Borrowing
Base Certificate. In determining the amount of an Eligible Credit Card Accounts
Receivable, the face amount of a Credit Card Accounts Receivable may, in the
Joint Collateral Agents’ permitted discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all customary fees and expenses in connection with any credit card arrangements
and (ii) the aggregate amount of all cash received in respect thereof but not
yet applied by the Borrower to reduce the amount of such Credit Card Accounts
Receivable.

20



--------------------------------------------------------------------------------



 



          “Eligible Domestic Licensee Receivables” means, at any time, that
portion of Eligible Licensee Receivables owed by any Licensee that is organized
under the applicable laws of the U.S., any State of the U.S., Canada or any
Province of Canada.
          “Eligible Foreign Accounts” means, at any time, the Accounts of a U.S.
Borrower which the Joint Collateral Agents determine, in their Permitted
Discretion, are eligible as the basis for the (i) extension of Revolving Loans
and Swingline Loans and (ii) the issuance of Letters of Credit. Without limiting
the Joint Collateral Agents’ discretion provided herein, Eligible Foreign
Accounts shall not include any Account:
     (a) which does not satisfy all of the criteria set forth in paragraphs
(a) through (k), (o) through (r) and (t) through (x) of the definition of
“Eligible Accounts”;
     (b) which is owed by an Account Debtor which is either located in, or
organized under the laws of, any country (other than the U.S., any State of the
U.S., Canada or any Province of Canada) that is not acceptable to the Joint
Collateral Agents in their Permitted Discretion (it being agreed that, for
purposes of this paragraph (b), as of the Effective Date the United Kingdom,
France, Ireland, the Netherlands, Norway, Spain, Germany and Switzerland are
acceptable to the Joint Collateral Agents; it being further agreed that the
Joint Collateral Agents, in their Permitted Discretion, shall have the right to
remove any such countries or add additional countries that are acceptable to
them);
     (c) which is owed in any currency that is not acceptable to the Joint
Collateral Agents in their Permitted Discretion (dollars and Canadian Dollars
being acceptable for purposes of this paragraph (c));
     (d) which is owed by the government (or any department, agency, public
corporation, or instrumentality thereof) of any country, other than the U.S. and
Canada, unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of the Administrative Agent and
any other steps necessary to perfect the Lien of the Administrative Agent in
such Account have been complied with to the Administrative Agent’s satisfaction;
     (e) which does not comply in all material respects with all applicable laws
and regulations, whether Federal, state or local; or
     (f) which the Joint Collateral Agents, in their Permitted Discretion,
determine may not be paid by reason of the Account Debtor’s inability to pay or
which the Joint Collateral Agents in their Permitted Discretion otherwise
determine is unacceptable for any reason whatsoever.
          In the event that a Financial Officer has knowledge that any Account
Debtor with respect to an Eligible Foreign Account ceases to comply with the
requirements of paragraphs (j) or (k) of the definition of “Eligible Accounts”
(as incorporated pursuant to paragraph (a)) or paragraph (b), such U.S. Borrower
or the Borrower Representative shall notify the Administrative Agent thereof on
and at the time of submission to the Administrative Agent of the next Borrowing
Base Certificate. In determining the amount of an Eligible Foreign Account, the
face amount of an Account may, in the Joint Collateral Agents’ Permitted
Discretion, be reduced by, without duplication, to the extent not reflected in
such face amount, (i) the amount of all accrued and actual discounts, claims,
credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that such U.S.
Borrower may be obligated to rebate to an Account Debtor pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
such U.S. Borrower to reduce the amount of such Account.

21



--------------------------------------------------------------------------------



 



          “Eligible Foreign Licensee Receivables” means, at any time, that
portion of Eligible Licensee Receivables owed by any Licensee that is organized
under the laws of any country (other than the U.S., any State of the U.S.,
Canada or any Province of Canada) which the Joint Collateral Agents determine,
in their Permitted Discretion, are acceptable as the basis for (i) extensions of
Revolving Loans and Swingline Loans and (ii) the issuance of Letters of Credit.
          “Eligible GRI Accounts” means, at any time, the Accounts of a U.S.
Borrower in which the Account Debtor is GRI or any of its subsidiaries and the
Joint Collateral Agents determine, in their Permitted Discretion, are acceptable
as the basis for (i) extensions of Revolving Loans and Swingline Loans and
(ii) the issuance of Letters of Credit. Without limiting the Joint Collateral
Agents’ discretion provided herein, Eligible GRI Accounts shall not include any
Account:
     (a) which does not satisfy all of the criteria set forth in paragraphs
(a) through (c), (e) through (k), (p) through (x) of the definition of “Eligible
Accounts”;
     (b) which is owed in any currency that is not acceptable to the Joint
Collateral Agents in their Permitted Discretion (U.S. and Canadian Dollars being
acceptable for purposes of this paragraph (b));
     (c) which does not comply in all material respects of all applicable laws
and regulations, whether Federal, state or local;
     (d) which is an Account of a subsidiary of GRI unless the Joint Collateral
Agents have approved such Account in their sole and absolute discretion; or
     (e) which the Joint Collateral Agents, in their Permitted Discretion,
determine may not be paid by reason of the Account Debtor’s inability to pay or
which the Joint Collateral Agents in their Permitted Discretion otherwise
determine is unacceptable for any reason whatsoever.
          In the event that a Financial Officer has knowledge that GRI ceases to
comply with the requirements of paragraphs (j) or (k) of the definition of
“Eligible Accounts” (as incorporated pursuant to paragraph (a)), such U.S.
Borrower or the Borrower Representative shall notify the Administrative Agent
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate. In determining the amount of an Eligible GRI
Account, the face amount of an Account may, in the Joint Collateral Agents’
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that such U.S. Borrower may be obligated to rebate to GRI pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
such U.S. Borrower to reduce the amount of such Account.

22



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, none of the Accounts of GRI shall
constitute Eligible GRI Accounts at any time that GRI is a Subsidiary.
          “Eligible GRI Licensee Receivables” means, at any time, that portion
of the Eligible Licensee Receivables owed by GRI or any of its subsidiaries that
the Joint Collateral Agents determine, in their Permitted Discretion, are
acceptable.
          “Eligible Inventory” means, at any time, the Inventory of a Borrower
which the Joint Collateral Agents determine, in their Permitted Discretion, are
eligible as the basis for the (i) extension of Revolving Loans and Swingline
Loans and (ii) the issuance of Letters of Credit. Without limiting the Joint
Collateral Agents’ discretion provided herein, Eligible Inventory shall not
include any Inventory:
     (a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be);
     (b) which is shipped by a Borrower on F.O.B. destination terms; provided
that up to $2,000,000 at any one time of Inventory that is shipped on such terms
may be included as Eligible Inventory;
     (c) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be) and (ii) a Permitted Encumbrance which does
not have priority over the Lien in favor of the Administrative Agent (for the
benefit of the Lender Parties or the Canadian Lender Parties, as the case may
be);
     (d) which is, in the Joint Collateral Agents’ Permitted Discretion, slow
moving, obsolete, unmerchantable, defective, used, unfit for sale, not salable
at prices approximating at least the cost of such Inventory in the ordinary
course of business or unacceptable due to age, type, category and/or quantity;
     (e) with respect to which any (i) covenant has been breached or
(ii) representation or warranty is not true and correct in all material
respects, in each case contained in this Agreement, the U.S. Security Agreement
or the Canadian Security Agreement; provided that each such representation and
warranty shall be true and correct in all respects to the extent it is already
qualified by a materiality standard;
     (f) in which any Person other than such Borrower shall (i) have any direct
or indirect ownership, interest or title to such Inventory or (ii) be indicated
on any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

23



--------------------------------------------------------------------------------



 



     (g) which is not finished goods or which constitutes work-in-process, raw
materials, spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold goods, goods that are returned or marked for return (other
than Wholesale Inventory that otherwise satisfies the requirements for being
Eligible Inventory and subject to the imposition of Reserves with respect
thereto (as determined by the Joint Collateral Agents in their Permitted
Discretion)), repossessed goods, damaged goods, goods held on consignment, or
goods which are not of a type held for sale in the ordinary course of the
Borrowers’ business;
     (h) which is not located in the U.S. or Canada (only with respect to the
Inventory owned by the Canadian Borrower) or is in transit with a common carrier
from vendors and suppliers; provided that, up to the lesser of (x) $200,000,000
and (y) 33% of the total Revolving Commitment of Inventory in transit from
vendors and suppliers may be included as eligible pursuant to this paragraph
(h) so long as (i) the Administrative Agent shall have received (1) access,
during normal business hours and at other times reasonably requested by the
Administrative Agent, to a true and correct copy of the bill of lading and other
shipping documents for such Inventory, (2) evidence of satisfactory casualty
insurance naming the Administrative Agent as loss payee and otherwise covering
such risks as the Administrative Agent may reasonably request, and (3) if the
bill of lading is (A) non-negotiable and the inventory is in transit within the
United States or in transit to the United States, a duly executed Collateral
Access Agreement from the applicable customs broker for such Inventory, or
(B) negotiable, confirmation that the bill is issued in the name of a Borrower
and consigned to the order of the Administrative Agent, and an acceptable
agreement has been executed with such Borrower’s customs broker, in which the
customs broker agrees that it holds the negotiable bill as agent for the
Administrative Agent and has granted the Administrative Agent access to the
Inventory, (ii) the common carrier is not an Affiliate of the applicable vendor
or supplier and (iii) the customs broker is not an Affiliate of any Borrower;
     (i) which is located in any (a) warehouse, cross-docking facility,
distribution center, regional distribution center or depot or (b) any retail
store located in a jurisdiction providing for a common law or statutory
landlord’s lien on the personal property of tenants, which lien would be prior
or superior to that of the Administrative Agent (for the benefit of the Lender
Parties or the Canadian Lender Parties, as the case may be), in each case leased
by the applicable Borrower unless (i) the lessor has delivered to the
Administrative Agent a Collateral Access Agreement or (ii) a Rent Reserve has
been established by the Joint Collateral Agents in their Permitted Discretion
(provided that in the case of any location described in clause (a) above, (x)
unless located in a jurisdiction providing for a common law or statutory
landlord’s lien on the personal property of tenants, such Rent Reserve may be
reduced if a Collateral Access Agreement has subsequently been received by the
Administrative Agent) and (y) unless located in a jurisdiction providing for a
common law or statutory landlord’s lien on the personal property of tenants, no
Rent Reserve shall be established prior to the sixty-first day following the
Effective Date;

24



--------------------------------------------------------------------------------



 



     (j) which is located in any third party warehouse or is in the possession
of a bailee (other than a third party processor) and is not evidenced by a
Document (other than bills of lading to the extent permitted pursuant to
paragraph (h) above), unless (i) such warehouseman or bailee has delivered to
the Administrative Agent a Collateral Access Agreement and such other
documentation as the Administrative Agent may require in its Permitted
Discretion or (ii) an appropriate Reserve has been established by the Joint
Collateral Agents in their Permitted Discretion (which Rent Reserve may be
reduced if a Collateral Access Agreement has subsequently been received by the
Administrative Agent);
     (k) which is at a third party location or outside processor, or is
in-transit to or from said third party location or outside processor (other than
Inventory permitted to be included under paragraph (h) above);
     (l) which is a discontinued product or component thereof unless and to the
extent that the salability thereof is not adversely impacted;
     (m) which is the subject of a consignment by such Borrower as consignor;
provided that up to $25,000,000 of Inventory that is consigned to a third Person
shall be Eligible Inventory if (i) it satisfies the other requirements for being
Eligible Inventory, (ii) each applicable consignee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require and (iii) such consigned Inventory is,
in the reasonable determination of the Joint Collateral Agents, identifiable and
traceable.
     (n) which contains or bears any intellectual property rights licensed to
such Borrower unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;
     (o) which is not reflected in a current perpetual inventory report of such
Borrower (unless such Inventory is reflected in a report to the Administrative
Agent as “in transit” Inventory);
     (p) which does not conform in all material respects to all standards
imposed by any Governmental Authority;
     (q) for which reclamation rights have been asserted by the seller; or
     (r) which the Joint Collateral Agents, in their Permitted Discretion,
otherwise determine is unacceptable for any reason whatsoever including, without
limitation, to address potential rights of vendors with respect to in transit
Inventory;

25



--------------------------------------------------------------------------------



 



provided that in determining the value of the Eligible Inventory, such value
shall be reduced by, without duplication, any amounts representing (a) Vendor
Rebates; (b) costs included in Inventory relating to advertising; (c) the shrink
reserve; (d) the unreconciled discrepancy between the general inventory ledger
and the perpetual Inventory ledger, to the extent the general Inventory ledger
reflects less Inventory than the perpetual inventory ledger; and (e) a reserve
for Inventory which is designated or demanded to be returned to or retained by
the applicable vendor or which is recognized as damaged or off quality by the
applicable Borrower.
          In the event that a Financial Officer has knowledge that Inventory at
any location having a fair market value of $7,500,000 or more which was
previously Eligible Inventory ceases to be Eligible Inventory hereunder, such
Borrower or the Borrower Representative shall notify the Joint Collateral Agents
thereof on and at the time of submission to the Administrative Agent of the next
Borrowing Base Certificate.
          “Eligible Licensee Receivables” means, at any time, the Licensee
Receivables payable by a Licensee which the Joint Collateral Agents determine,
in their Permitted Discretion, are eligible as the basis for the (i) extension
of Revolving Loans and Swingline Loans and (ii) the issuance of Letters of
Credit. Without limiting the Joint Collateral Agents’ discretion provided
herein, Eligible Licensee Receivables shall not include any Licensee Receivable:
     (a) which does not represent (i) a fixed contractual minimum amount
irrevocably payable not less than quarterly under the applicable licensing
agreement or (ii) a contractual amount based on the net sales of the Licensee
that is payable at such times and on such terms and conditions as is acceptable
to the Administrative Agent in all respects;
     (b) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent (for the benefit of the Lender Parties or the
Canadian Lender Parties, as the case may be);
     (c) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be) and (ii) any Permitted Encumbrances which do
not have priority over the Lien in favor of the Administrative Agent (for the
benefit of the Lender Parties or the Canadian Lender Parties, as the case may
be);
     (d) which (i) is unpaid more than 60 days after the original due date or
(ii) has been written off the books of the Borrower or otherwise designated as
uncollectible;
     (e) which is owing by a Licensee for which more than 50% of the Licensee
Receivables owing from such Licensee and its Affiliates are ineligible hereunder
(other than as a result of the operation of paragraph (f) below);
     (f) which is owing by a Licensee to the extent the aggregate amount of
Licensee Receivables owing from such Licensee and its Affiliates to all the
Borrowers exceeds 20% of the aggregate amount of Eligible Licensee Receivables
of all the Borrowers;

26



--------------------------------------------------------------------------------



 



     (g) with respect to which any (i) covenant has been breached or
(ii) representation or warranty is not true in all material respects, in each
case to the extent contained in this Agreement, the U.S. Security Agreement or
the Canadian Security Agreement; provided that each such representation and
warranty shall be true and correct in all respects to the extent it is already
qualified by a materiality standard;
     (h) which does not arise from the licensing of intellectual property of the
Borrowers in the ordinary course of business;
     (i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
     (j) which is owed by any Licensee which has (i) applied for, suffered, or
consented to the appointment of any receiver, interim receiver custodian,
trustee, monitor, administrator, sequestrator or liquidator of its assets,
(ii) has had possession of all or a material part of its property taken by any
receiver, interim receiver custodian, trustee, monitor, administrator,
sequestrator or liquidator, (iii) filed, or had filed against it, any request or
petition for liquidation, reorganization, arrangement, adjustment of debts,
adjudication as bankrupt, winding-up, or voluntary or involuntary case under any
state or federal bankruptcy laws, (iv) has admitted in writing its inability, or
is generally unable to, pay its debts as they become due, (v) become insolvent,
or (vi) ceased operation of its business;
     (k) which is owed by any Licensee which has sold all or substantially all
of its assets;
     (l) which is denominated in or owed in any currency other than U.S. or
Canadian dollars (unless a currency swap or similar hedge approved by the
Administrative Agent has been entered into with respect to such Licensee
Receivable the effect of which is to cause payment to be denominated in dollars)
or payable in a jurisdiction other than the U.S. or Canada;
     (m) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Licensee Receivable is backed by a Letter of Credit acceptable to
the Administrative Agent which is in the possession of the Administrative Agent,
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Assignment of Claims Act has been
complied with to the Administrative Agent’s satisfaction or (iii) the federal
government of Canada unless the Financial Administration Act (Canada), as
amended, has been complied with to the Administrative Agent’s satisfaction and
any other steps necessary to perfect the Lien of the Administrative Agent in
such Account have been complied with to the Administrative Agent’s satisfaction;
     (n) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party; provided that the Licensee Receivables for which
GRI is a Licensee shall be excepted from this paragraph;

27



--------------------------------------------------------------------------------



 



     (o) which is owed by a Licensee or any Affiliate of a Licensee to which any
Loan Party is indebted, but only to the extent of such indebtedness or is
subject to any security, deposit, progress payment, retainage or other similar
advance made by or for the benefit of a Licensee, in each case to the extent
thereof;
     (p) which is owed by a Licensee or any Affiliate of a Licensee that is a
supplier to any Loan Party to the extent of any amounts that may be set-off by
such supplier against the Licensee Receivable of such Loan Party;
     (q) which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
     (r) which is owed by a Licensee located in the States of New Jersey,
Minnesota, Indiana, West Virginia or any other State which requires filing of a
“Notice of Business Activities Report” or other similar report in order to
permit the Borrower to which such Licensee Receivable is owed to seek judicial
enforcement in such jurisdiction of payment of such Licensee Receivable, unless
such Borrower has qualified to do business in New Jersey, Minnesota, Indiana,
West Virginia or such other States, has filed a Notice of Business Activities
Report or similar report with the appropriate Governmental Authority in each
State and the foregoing is duly effective, or is exempt from such filing
requirement;
     (s) with respect to which such Borrower has made any agreement with the
Licensee for any reduction thereof, other than discounts and adjustments given
in the ordinary course of business, or any Licensee Receivable which was
partially paid and such Borrower created a new receivable for the unpaid portion
of such Licensee Receivable;
     (t) which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation (to the extent applicable) the Federal Consumer Credit
Protection Act, the Federal Truth in Lending Act and Regulation Z of the Board;
     (u) which is with respect to trademarks of a Borrower for which any claim
has been asserted or made that challenges the enforceability of the applicable
trademark pursuant to which such Licensee Receivable relates;
     (v) which did not arise under a licensing agreement that (i) cannot be
canceled by the Licensee during its stated term (other than as a result of the
failure of the applicable Borrower to comply with the terms thereof), (ii) is
assignable by the applicable Borrower and (iii) has at least six months
remaining on the term of such agreement;
     (w) which did not arise from a completed and bona fide transaction, except
to the extent that the applicable licensing agreement provides for the payment
of fixed amounts regardless of any performance or non-performance thereunder;

28



--------------------------------------------------------------------------------



 



     (x) which does not constitute an “account” or “chattel paper” within the
meaning of the UCC or the PPSA of the state or province in which the applicable
Borrower is located;
     (y) which, to the knowledge of the Borrowers, is not in full force and
effect or does not constitute a legal, valid and binding obligation of the
Licensee enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, moratorium and other similar
laws affecting the enforcement of creditors’ rights generally and by general
equity principles; or
     (z) which the Joint Collateral Agents, in their Permitted Discretion,
determine may not be paid by reason of the Licensee’s inability to pay or which
the Joint Collateral Agents in their Permitted Discretion otherwise determine is
unacceptable for any reason whatsoever.
          In the event that a Financial Officer has knowledge that any Licensee
with respect to an Eligible Licensee Receivable ceases to comply with the
requirements of paragraphs (f), (j) or (k), such Borrower or the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Licensee Receivable, the
face amount of a Licensee Receivable may, in the Joint Collateral Agents’
Permitted Discretion, be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that such Borrower may be obligated to rebate to Licensee pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Licensee Receivable but not yet
applied by such Borrower to reduce the amount of such Licensee Receivable.
          “Eligible Retail Inventory” means Eligible Inventory that is Retail
Inventory.
          “Eligible Wholesale Inventory” means Eligible Inventory that is
Wholesale Inventory.
          “Energie Knitwear” means Energie Knitwear, Inc., a Delaware
corporation.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

29



--------------------------------------------------------------------------------



 



          “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “Equivalent Amount” means, on any date, the amount of dollars into
which an amount of Canadian Dollars may be converted or the amount of Canadian
Dollars into which an amount of dollars may be converted, in each case, at the
Canadian Administrative Agent’s spot buying rate in Toronto as at approximately
12:00 noon (Toronto time) on such date.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with a Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Pension Plan (other than an event for which the 30-day notice period is waived);
(b) the failure by any Pension Plan to satisfy any minimum funding standard (as
defined in Section 412 of the Code or Section 302 of ERISA) applicable to such
Pension Plan, whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Pension Plan; (d) the incurrence by
any Borrower or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Pension Plan; (e) the taking of any
steps by any Borrower or any ERISA Affiliate to terminate any Pension Plan or
the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or Pension Plans or to appoint a trustee to administer any Pension Plan;
(f) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; (g) the receipt by any Borrower or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, in endangered or critical status, within the meaning of
Section 305 of ERISA; (h) the adoption of an amendment to any Pension Plan that,
pursuant to Section 401(a)(29) of the Code, would result in the loss of
tax-exempt status of the trust of which such Pension Plan is a part if any
Borrower or any of its ERISA Affiliates fails to timely provide security to such
Pension Plan in accordance with the provisions of said Section; or (i) a
contribution failure has occurred with respect to any Pension Plan sufficient to
give rise to a lien under Section 303(k) of ERISA.
          “Euro” means the single currency of the Participating Member States as
constituted by the Treaty on European Union and as referred to in the
legislative measures of the Participating Member States for the introduction of,
change over to or operation of the Euro in one or more member states.

30



--------------------------------------------------------------------------------



 



          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower under any Loan Document, (a) income
or franchise taxes imposed on (or measured by) its net income by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which such recipient is located and (c) any U.S.
federal withholding tax that is imposed on amounts payable to such recipient
(other than an assignee pursuant to a request by a Borrower under
Section 2.19(b)) at the time such recipient becomes a party to this Agreement
(or designates a new lending office) or is attributable to such recipient’s
failure to comply with Section 2.17(f), except to the extent that such recipient
(or its assignor, if any) was entitled, at the time of designation of a new
lending office (or assignment), to receive additional amounts from the Borrowers
with respect to such withholding tax pursuant to Section 2.17(a).
          “Existing Debt Securities” means, individually and collectively as the
context may require, the 4.250% Senior Notes of the Company due 2009, the 5.125%
Senior Notes of the Company due 2014 and the 6.125% Senior Notes of the Company
due 2034.
          “Existing Debt Securities Reserve” means with respect to the Existing
Debt Securities, as of any date during any Dominion Period, the sum of (a) an
amount equal to all remaining principal payments due in respect thereof through
and including the Maturity Date plus (b) an amount equal to the interest to be
paid thereon on the next interest payment date following such date which, in
each case, shall, at the request of the Borrowers, be released if and to the
extent each such amount is paid in full in cash.
          “Existing Letters of Credit” means the letters of credit referred to
on Schedule 2.06(1) hereto, which letters of credit have been issued by an
Issuing Bank or a Lender.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

31



--------------------------------------------------------------------------------



 



          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of a Borrower.
          “First-Tier Foreign DRE” means any Foreign DRE (other than Jones
Canada LP and Nine West Melbourne Pty Ltd., an Australian corporation) that is
owned directly, or indirectly through one or more Foreign DREs, by a U.S.
Borrower or a Domestic Subsidiary; provided that if Nine West Melbourne Pty Ltd.
is not dissolved in the entirety on or prior to the sixtieth day following the
Effective Date (or such later date that may be approved by the Administrative
Agent in its discretion), it shall be a First-Tier Foreign DRE as of such date.
          “First-Tier Foreign Subsidiary” means any Foreign Subsidiary (other
than a Foreign DRE and Asia Expert Limited, a Hong Kong corporation), owned
directly by one or more of the U.S. Borrowers, the Domestic Subsidiaries, or the
First-Tier Foreign DREs; provided that if Asia Expert Limited is not dissolved
in the entirety on or prior to the sixtieth day following the Effective Date (or
such later date that may be approved by the Administrative Agent in its
discretion), it shall be a First-Tier Foreign Subsidiary as of such date.
          “Fixed Charges” means, with reference to any period, without
duplication, cash Interest Expense (including, without limitation, any interest
portion of Capital Lease Obligation payments), plus Rentals, plus prepayments
and scheduled principal payments on Indebtedness made during such period, plus
cash taxes paid (net of cash refunds), plus dividends, distributions or
redemptions of Equity Interests paid in cash, plus Capital Lease Obligation
payments, plus normal cash contributions to any Pension Plan (which shall
exclude 401(k) and other defined contribution plans), all calculated for the
Company and its Subsidiaries on a consolidated basis; provided, however, that
Fixed Charges shall not include any amounts paid on the Existing Debt Securities
that are maturing in November 2009.
          “Fixed Charge Coverage Ratio” means the ratio, as determined at the
end of any Test Period, of (a) EBITDAR minus the unfinanced portion of Capital
Expenditures to (b) Fixed Charges, all calculated for the Company and its
Subsidiaries on a consolidated basis in accordance with GAAP.
          “Foreign DRE” means a Foreign Subsidiary that for U.S. federal income
tax purposes is classified as a partnership or that is “disregarded as an entity
separate from its owner” (within the meaning of Treas. Reg. § 301.7701-3), but
not any such Foreign Subsidiary whose assets consist solely of stock of a
“controlled foreign corporation” (within the meaning of Section 957(a) of the
Code).
          “Foreign Subsidiary” means each Subsidiary of a Borrower that is not a
Domestic Subsidiary.
          “Funding Accounts” has the meaning assigned to such term in
Section 4.01(g).
          “GAAP” means generally accepted accounting principles in the United
States of America.
          “Governmental Authority” means the government of the United States,
Canada, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

32



--------------------------------------------------------------------------------



 



          “GRI” means GRI Group Limited, a British Virgin Islands company.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “High Season” means all times other than Low Season.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money (including, without limitation,
the Existing Debt Securities), (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business, deferred
compensation and any purchase price adjustment, earnout or deferred payments of
a similar nature), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed; provided that if recourse
for the payment of such Indebtedness is limited exclusively to such property and
such Person has absolutely no personal liability with respect thereto, the
amount of such Indebtedness shall equal the lesser of (A) the fair market value
of such property and (B) the amount of Indebtedness so secured, (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) obligations under any liquidated earn-out
and (k) any other Off-Balance Sheet Liability. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Notwithstanding
the foregoing, Indebtedness shall not include (x) unsecured trade payables that
are paid to banks financing vendor receivables in the ordinary course of
business of the Borrowers to the extent any such trade payables are deemed to be
indebtedness solely as a result of requirements under GAAP and (y) operating
leases as defined under GAAP as of the Effective Date to the extent that such
leases are deemed to be Indebtedness solely as a result of any change in the
requirements under GAAP after the Effective Date.

33



--------------------------------------------------------------------------------



 



          “Indemnified Taxes” means Taxes (including Other Taxes) other than
Excluded Taxes.
          “Indenture” means the Indenture, dated as of November 22, 2004, as the
same may be amended, supplemented or otherwise modified from time to time in
accordance with Section 6.11, among the Company, Jones Holdings, Jones Apparel
USA, Nine West Footwear and Jones Retail, as issuers, and U.S. Bank as successor
in interest to SunTrust Bank, as trustee.
          “Information Memorandum” means the Confidential Information Memorandum
dated April 2009 relating to the Borrowers and the Transactions.
          “Interest Election Request” means a request by the Borrower
Representative to convert or continue a Revolving Borrowing in accordance with
Section 2.08.
          “Interest Expense” means, with reference to any period, total interest
expense (including that attributable to Capital Lease Obligations) of the
Company and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for the Company and
its Subsidiaries for such period in accordance with GAAP.
          “Interest Payment Date” means (a) with respect to any ABR Loan and
Canadian Prime Rate Loan (other than a Swingline Loan), the first day of each
calendar month and the Maturity Date, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Maturity Date.

34



--------------------------------------------------------------------------------



 



          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower Representative may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurodollar Borrowing only, such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
          “Inventory” has the meaning assigned to such term in the U.S. Security
Agreement.
          “Investment” by any Person in any other Person means (i) any direct or
indirect loan, advance or other extension of credit or capital contribution to
or for the account of such other Person (by means of any transfer of cash or
other property to any Person or any payment for property or services for the
account or use of any Person, or otherwise), (ii) any direct or indirect
purchase or other acquisition of any Equity Interests, bond, note, debenture or
other debt or equity security or evidence of Indebtedness, or any other
ownership interest (including, any option, warrant or any other right to acquire
any of the foregoing), issued by such other Person, whether or not such
acquisition is from such or any other Person, (iii) any direct or indirect
payment by such Person on a Guarantee of any obligation of or for the account of
such other Person or any direct or indirect issuance by such Person of such a
Guarantee (provided, however, that for purposes of Section 6.04, payments under
Guarantees not exceeding the amount of the Investment attributable to the
issuance of such Guarantee will not be deemed to result in an increase in the
amount of such Investment) or (iv) any other investment of cash or other
property by such Person in or for the account of such other Person. Any
repurchase by any Borrower of its own Equity Interests or Indebtedness shall not
constitute an Investment for purposes of this Agreement. The amount of any
Investment shall be the original principal or capital amount thereof less all
returns of principal or equity thereon (and without adjustment by reason of the
financial condition of such other Person) and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property at
the time of such transfer or exchange.
          “Investment Basket” has the meaning assigned to such term in
Section 6.04(c).
          “IP Secured Financing” means a transaction or series of substantially
contemporaneous transactions pursuant to which one or more of the Borrowers
incur Indebtedness, on terms reasonably satisfactory to the Administrative
Agent, in an aggregate principal amount of not less than $150,000,000 that is
secured exclusively by the Borrowers’ registered intellectual property; provided
that (a) substantially concurrently with the incurrence of such Indebtedness (i)
the Administrative Agent has (A) been granted a second priority perfected
security interest in such registered intellectual property and (B) entered into
an intercreditor agreement with the issuer of such Indebtedness, in each case on
terms that are in form and substance satisfactory to the Administrative Agent,
(ii) the Administrative Agent has been granted, on terms satisfactory to it, a
royalty-free license with respect to such intellectual property to the extent
any such intellectual property is used in connection with or affixed to any of
the Collateral and (iii) all of the Net Proceeds of such Indebtedness have been
applied to prepay the Revolving Loans then outstanding as provided in
Section 2.11(e); and (b) no Default or Event of Default has occurred and is
continuing immediately prior to or after giving effect to the incurrence of such
Indebtedness.

35



--------------------------------------------------------------------------------



 



          “IRS” means the United States Internal Revenue Service.
          “Issuing Banks” means, individually and collectively as the context
may require, (a) in the case of each Letter of Credit, other than the Existing
Letters of Credit, Chase, Wachovia Bank, National Association and any other
Lender proposed by the Borrower Representative that is reasonably acceptable to
the Administrative Agent, each in its capacity as an issuer of Letters of Credit
hereunder, and its successors and assigns in such capacity as provided in
Section 2.06(j); and (b) in the case of each Existing Letter of Credit, the
issuer thereof under the Prior Credit Agreement, and its successors and assigns
in such capacity as provided in Section 2.06(j). Each Issuing Bank referred to
in clause (a) of this definition, may, in its sole discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
          “ITA” means the Income Tax Act (Canada), as amended.
          “Joinder Agreement” has the meaning assigned to such term in
Section 5.14(a).
          “Joint Bookrunners” means, individually and collectively as the
context may require, J.P. Morgan Securities Inc., Citigroup Global Markets Inc.,
Banc of America Securities LLC, Wachovia Capital Markets LLC, SunTrust Robinson
Humphrey, Inc. and General Electric Capital Corporation, in their respective
capacities as joint bookrunners hereunder, and each of their successors and
assigns in such capacity.
          “Joint Collateral Agents” means, individually and collectively as the
context may require, Chase and General Electric Capital Corporation, in their
respective capacities as joint collateral agents hereunder, and each of their
successors and assigns in such capacity; provided that if one or more of the
Joint Collateral Agents shall resign as provided in Section 8.02, reference to
the Joint Collateral Agents shall refer to the Sole Remaining Collateral Agent
or the Sole Successor Collateral Agent, as the case may be.
          “Joint Lead Arrangers” means, individually and collectively as the
context may require, J.P. Morgan Securities Inc. and Citigroup Global Markets
Inc., in their capacity as joint lead arrangers, and each of their successors
and assigns in such capacity.
          “Jones Apparel USA” means Jones Apparel Group USA, Inc., a Delaware
corporation.
          “Jones Canada GP” means Jones Canada, Inc., an Ontario corporation.

36



--------------------------------------------------------------------------------



 



          “Jones Canada LP” means Jones Apparel Group Canada ULC, a Nova Scotia
unlimited liability company.
          “Jones Holdings” means Jones Apparel Group Holdings, Inc., a Delaware
corporation.
          “Jones Investment” means Jones Investment Co. Inc., a Delaware
corporation.
          “Jones Jeanswear” means Jones Jeanswear Group, Inc., a New York
corporation.
          “Jones Retail” means Jones Retail Corporation, a New Jersey
corporation.
          “LC Collateral Account” has the meaning assigned to such term in
Section 2.06(k).
          “LC Disbursement” means a payment made by an Issuing Bank pursuant to
a Letter of Credit, including in respect of a time draft presented thereunder;
provided that, with respect to any component of any such amount in an
Alternative Currency under a U.S. Letter of Credit, such amount shall be the
Dollar Amount thereof. The date of an LC Disbursement shall be the date of
payment by the applicable Issuing Bank under a Letter of Credit or a time draft
presented thereunder, as the case may be.
          “LC Exposure” means, at any time, the sum of the U.S. LC Exposure and
the Canadian LC Exposure.
          “L.E.I.” means L.E.I. Group, Inc., a Delaware corporation.
          “Lender Parties” means, individually and collectively as the context
may require, the Agents, the Lenders and the Issuing Banks.
          “Lenders” means, individually and collectively as the context may
require, the Canadian Lenders and the U.S. Lenders. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.
          “Letter of Credit” means any Commercial Letter of Credit or Standby
Letter of Credit issued pursuant to this Agreement. Without limiting the
foregoing, (a) Letters of Credit shall include any time draft presented under a
Letter of Credit and (b) the Existing Letters of Credit shall be deemed Letters
of Credit issued under this Agreement.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits having a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

37



--------------------------------------------------------------------------------



 



          “Licensee” means any Person (other than a natural person) that
licenses trademarks of one or more of the Borrowers.
          “Licensee Receivable” means any receivables due to any Borrower from a
Licensee that arise as a result of such Licensee manufacturing, selling or
distributing goods utilizing or incorporating trademarks of such Borrower.
          “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.
          “Loan Documents” means, individually and collectively as the context
may require, this Agreement, any promissory notes issued pursuant to this
Agreement, any Letters of Credit applications, the Collateral Documents, the
Loan Guaranty, the Canadian Guarantee and each additional guaranty entered into
by a Canadian Loan Party pursuant to Section 5.14(c), the Post-Closing
Deliverables Agreement and all other agreements, instruments, documents and
certificates identified in Section 4.01 executed and delivered to, or in favor
of, the Administrative Agent, the Canadian Administrative Agent or any Lenders
and including all other pledges, powers of attorney, consents, assignments,
contracts, notices, letter of credit agreements and all other written matter
whether heretofore, now or hereafter executed by or on behalf of any Loan Party,
or any employee or partner of any Loan Party, and delivered to the
Administrative Agent, the Canadian Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated thereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative. For the avoidance of doubt, the Open
Account Agreements, the Swap Agreements and the agreements pursuant to which
Banking Services are provided shall not constitute Loan Documents.
          “Loan Guarantor” means (a) with respect to the U.S. Obligations, each
Loan Party (other than the Canadian Loan Parties) and any other Person that
becomes a U.S. Loan Guarantor pursuant to Section 5.14(a); and (b) with respect
to the Canadian Obligations, each Loan Party (other than the Canadian Borrower)
and any other Person that becomes a Loan Guarantor pursuant to Section 5.14 (a)
and (c).
          “Loan Guaranty” means Article X of this Agreement.

38



--------------------------------------------------------------------------------



 



          “Loan Parties” means, individually and collectively as the context may
require, the U.S. Loan Parties and the Canadian Loan Parties.
          “Loans” means the loans and advances made by the Lenders pursuant to
this Agreement, including Swingline Loans and Protective Advances.
          “Lock Box Agreement” means, individually and collectively as the
context may require, each “Lock Box Agreement” referred to in the U.S. Security
Agreement.
          “Low Season” means, for any period of determination of the Borrowing
Base with respect to Wholesale Inventory, the periods (a) (i) commencing March 1
of each year and ending May 30 of such year and (ii) commencing October 1 of
each year and ending December 31 of such year, and (b) such other periods that
have been approved by the Administrative Agent and are identified as the “low
season” in the most recent appraisal delivered from the time pursuant to this
Agreement.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations, prospects or condition, financial or
otherwise, of the Company and its Subsidiaries, taken as a whole, (b) the
ability of any Loan Party to perform any of its obligations under the Loan
Documents to which it is a party, (c) the Collateral, the Administrative Agent’s
Liens (for the benefit of the Lender Parties or the Canadian Lender Parties, as
the case may be) on the Collateral or the priority of such Liens or (d) the
rights of or benefits available to the Administrative Agent, any other Agent,
the Issuing Banks or the Lenders under the Loan Documents.
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit) or obligations in respect of one or more Swap Agreements, of
any one or more of the Company and its Subsidiaries in an aggregate principal
amount exceeding $50,000,000. For purposes of determining Material Indebtedness,
the “obligations” of any Borrower or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time.
          “Maturity Date” means May 13, 2012 or any earlier date on which the
Revolving Commitments are reduced to zero or otherwise terminated pursuant to
the terms hereof.
          “Maximum Liability” has the meaning assigned to such term in
Section 10.08.
          “Maximum Utilization Period” means any period (a) commencing, on any
date when the aggregate principal amount of Revolving Loans is greater than or
equal to 33.3% of the total Revolving Commitment, and (b) ending on the date
immediately after the aggregate principal amount of Revolving Loans is less than
33.3% of the total Revolving Commitment.
          “Minimum Availability Period” means (including by reference to the
Levels described below), any period (a) commencing when Availability is on any
date less than:

39



--------------------------------------------------------------------------------



 



          Level 1: an amount equal to 15% (or if the IP Secured Financing has
been consummated, 17.5%) of the total Revolving Commitments then in effect;
          Level 2: an amount equal to 20% of the total Revolving Commitments
then in effect, but more than Level 1;
and (b) ending after Availability is greater than 25% of the total Revolving
Commitments then in effect for a period of 60 consecutive days (such period
being referred to herein as a “Level 1 Minimum Availability Period” or a “Level
2 Minimum Availability Period”, as applicable). For the avoidance of doubt,
(x) at any time that Availability is equal to or greater than the amounts set
forth in Level 2 above, Availability shall also be deemed to be greater than
Level 1 and (y) a Level 1 Minimum Availability Period includes a Level 2 Minimum
Availability Period.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with the Company or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Subsidiary) in which the Company
or any of its Subsidiaries has an ownership interest, except to the extent that
any such income is actually received by the Company or such Subsidiary in the
form of dividends or similar distributions, (c) the undistributed earnings of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.
          “Net Orderly Liquidation Value” means, with respect to Inventory of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent by an appraiser acceptable to the Joint
Collateral Agents, net of all costs of liquidation thereof.
          “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

40



--------------------------------------------------------------------------------



 



          “Nine West Development” means Nine West Development Corporation, a
Delaware corporation.
          “Nine West Footwear” means Nine West Footwear Corporation, a Delaware
corporation.
          “Non BA Lender” means a Canadian Lender that cannot or does not as a
matter of policy accept bankers’ acceptances.
          “Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).
          “Non-Paying Guarantor” has the meaning assigned to such term in
Section 10.09.
          “Obligated Party” has the meaning assigned to such term in
Section 10.02.
          “Obligations” means, individually and collectively as the context may
require, the U.S. Obligations and the Canadian Obligations.
          “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
or (c) any indebtedness, liability or obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
          “Open Account Agent” means, individually and collectively as the
context may require, (a) the Citibank Open Account Agent and (b) any other
Lender or Affiliate thereof that is acting as agent from time to time pursuant
to any Other Open Account Agreement.
          “Open Account Aggregate Cap” means the sum of (a) the Citibank Open
Account Cap and (b) the Open Account Other Cap.
          “Open Account Agreement” means, individually and collectively as the
context may require, (a) the Citibank Open Account Agreement and (b) each Other
Open Account Agreement.
          “Open Account Bank” means, individually and collectively as the
context may require, (a) the Citibank Open Account Banks and (b) any Lender or
Affiliate thereof that may become a party to any Other Open Account Agreement.
          “Open Account Excess Obligations” means, individually and collectively
as the context may require, (a) the Citibank Open Account Obligations that are
in excess of the Citibank Open Account Cap and (b) the Open Account Obligations
with respect to any Other Open Account Agreement that are in excess of the
applicable Open Account Other Cap with respect to each such Other Open Account
Agreement.

41



--------------------------------------------------------------------------------



 



          “Open Account Obligations” means, individually and collectively as the
context may require, (a) the Citibank Open Account Obligations and (b) the
obligations of the other Open Account Obligors that are parties to the Other
Open Account Agreements to pay and reimburse each applicable Open Account Agent
and Open Account Bank that are parties thereto for any advances, overadvances or
financings provided to any vendor of one or more of such Open Account Obligors,
together with fees, interest and expenses accruing thereon or that are otherwise
payable with respect thereto.
          “Open Account Obligors” means each Loan Party that is a party to an
Open Account Agreement.
          “Open Account Other Cap” means, with respect to all the Other Open
Account Agreements, initially zero, and thereafter, at any time any such other
Open Account Agreement is in effect or any Open Account Obligations with respect
thereto are outstanding, an aggregate amount not to exceed $15,000,000 in the
aggregate at any time; provided, that the Open Account Other Cap with respect to
each such Other Open Account Agreement shall be equal to the aggregate amount
that is authorized to be outstanding pursuant to the terms of each such other
Open Account Agreement (which amount shall be specified in a written notice of
the applicable Open Account Agent and the Company that is delivered to the
Administrative Agent prior to the effectiveness of each applicable Open Account
Agreement), the foregoing to be subject to the approval of the Administrative
Agent (such approval to not be unreasonably withheld or delayed).
          “Original Currency” has the meaning assigned to such term in
Section 9.18.
          “Other Open Account Agreement” means each open account funding
agreement, other than the Citibank Open Account Agreement, entered into by any
Open Account Agent and Open Account Bank with the Company and the other Open
Account Obligors, as each such open account funding agreement may be amended,
modified, restated or replaced from time to time in accordance with
Section 6.11.
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Participant” has the meaning assigned to such term in
Section 9.04(c).
          “Participant Register” has the meaning assigned to such term in
Section 9.04(c).
          “Participating Member States” means each State so described in any
legislative measures of the European Council for the introduction of, change
over to or operation of a single or unified European Community, and includes,
without limitation, each member State of the European Community that adopts or
has adopted the Euro as its lawful currency in accordance with the
aforementioned legislative measures.

42



--------------------------------------------------------------------------------



 



          “Patriot Act” has the meaning assigned to such term in
Section 3.19(a).
          “Paying Guarantor” has the meaning assigned to such term in
Section 10.09.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Pension Event” means (a) the whole or partial withdrawal of a
Canadian Loan Party from a Canadian Pension Plan during a plan year; or (b) the
filing of a notice of interest to terminate in whole or in part a Canadian
Pension Plan or the treatment of a Canadian Pension Plan amendment as a
termination or partial termination; or (c) the institution of proceedings by any
Governmental Authority to terminate in whole or in part or have a trustee
appointed to administer a Canadian Pension Plan; or (d) any other event or
condition which might constitute grounds for the termination of, winding up or
partial termination of winding up or the appointment of trustee to administer,
any Canadian Pension Plan.
          “Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which any
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Permitted Acquisition” means any acquisition by any Loan Party,
whether by purchase, merger, amalgamation or otherwise, of all or substantially
all of the assets of, or of the voting Equity Interests of, or a business line
or unit or a division of, any Person or the subsidiaries of such Person;
provided that:
          (a) such acquisition shall be consensual;
          (b) such Person is in the same or similar line of business as the
Company and its Subsidiaries, or a component thereof;
          (c) such acquisition shall be consummated in accordance with all
Requirements of Law, except where the failure to so comply would not reasonably
be expected to have a Material Adverse Effect;
          (d) in the case of the acquisition of Equity Interests, (i) all of the
Equity Interests (except for any such securities in the nature of directors’
qualifying shares) acquired or otherwise issued by such Person (or, in the case
of an acquisition of a group of companies, the parent company of such group) or
any newly formed Subsidiary of any Borrower in connection with such acquisition
shall be directly and beneficially owned 100% by such Loan Party, except with
respect to Investments permitted by Section 6.04(c)(ii) in Subsidiaries that are
not Loan Parties, and (ii) such newly acquired Subsidiary shall be a Loan Party
and the Company and its Subsidiaries shall have complied with Section 5.14 with
respect thereto; and

43



--------------------------------------------------------------------------------



 



          (e) in the case of any acquisition or series of related acquisitions
in excess of $50,000,000 (whether paid in cash, deferred payments, securities,
the assumption of debt (including to the extent that any continuing debt would
be newly reflected on a consolidated balance sheet of the Company) or
otherwise), the Company shall furnish to the Administrative Agent at least five
Business Days prior to such proposed acquisition a certificate from a Financial
Officer evidencing compliance with Section 6.04(l), together with such detailed
information relating thereto as the Administrative Agent may reasonably request
to demonstrate such compliance;
provided further, that it is understood that to the extent the assets acquired
are to be included in any Borrowing Base, due diligence (including, without
limitation, field exams and appraisals) in respect of such acquired assets
satisfactory to the Administrative Agent, in its Permitted Discretion, shall be
completed prior to the inclusion of such assets in the Borrowing Base.
          “Permitted Discretion” means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation laws, unemployment, general liability and
other insurance and other social security laws or retirement benefits or similar
laws or regulations;
     (d) Liens granted and deposits and other investments made to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;
     (e) Liens incurred to secure appeal bonds and judgment and attachment liens
in respect of judgments that do not constitute an Event of Default under
paragraph (k) of Article VII;
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary; and

44



--------------------------------------------------------------------------------



 



          (g) Liens in favor of a credit card processor arising in the ordinary
course of business under any processor agreement;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
     (c) investments in (i) certificates of deposit and time deposits, in each
case maturing within 365 days and (ii) banker’s acceptances, in each case
maturing within 180 days from the date of acquisition thereof, issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in paragraph (a) above and entered into with a
financial institution satisfying the criteria described in paragraph (c) above;
and
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
          “Permitted Lien” means any Lien permitted under Section 6.02.
          “Person” means any natural person, corporation, limited liability
company, unlimited liability company, trust, joint venture, association,
company, partnership, Governmental Authority or other entity.
          “Post-Closing Deliverables Agreement” means that certain Post-Closing
Deliverables Agreement, dated as of the date hereof, between the Loan Parties
and the Administrative Agent, as the same may be amended, restated or otherwise
modified from time to time.
          “Pounds Sterling” means the lawful currency of the United Kingdom of
Great Britain and Northern Ireland.

45



--------------------------------------------------------------------------------



 



          “PPSA” means the Personal Property Security Act (Ontario), including
the regulations thereto, provided that if perfection or the effect of perfection
or non-perfection or the priority of any Lien created hereunder or under any
other Loan Document on the Collateral is governed by the personal property
security legislation or other applicable legislation with respect to personal
property security in effect in a jurisdiction in Canada other than the Province
of Ontario, “PPSA” means the Personal Property Security Act or such other
applicable legislation in effect from time to time in such other jurisdiction in
Canada for purposes of the provisions hereof relating to such perfection, effect
of perfection or non-perfection or priority.
          “Prepayment Event” means:
     (a) any sale, transfer or other disposition (including pursuant to a sale
and leaseback transaction) of any property or asset of any Loan Party, other
than dispositions described in Section 6.05(a), (b), (c) (to the extent that the
transaction is solely among the Loan Parties), (d) or (j); or
     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $10,000,000, in the case of each individual event, and
$25,000,000 in the aggregate, in the case of a series of related events; or
     (c) the issuance by the Company of any Equity Interests, other than Equity
Interests issued pursuant to an employee stock option plan or similar plan, or
pursuant to a merger permitted by Section 6.03; or
     (d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01 (other than paragraph (i) thereof) or
permitted by the Required Lenders.
          “Prime Rate” means (a) for the purpose of Loans made available to the
U.S. Borrowers, the rate of interest per annum publicly announced from time to
time by Chase as its prime rate at its offices at 270 Park Avenue in New York
City or any successor executive office, and (b) for the purpose of
dollar-denominated Loans made available to the Canadian Borrower, the rate of
interest per annum publicly announced from time to time by the Canadian
Administrative Agent at its Toronto office as its U.S. base rate for
dollar-denominated commercial loans; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Priority Payable Reserve” means reserves for amounts secured by any
Liens, choate or inchoate, which rank or are capable of ranking in priority to
the Administrative Agent’s or any other Canadian Lender Parties’ Liens and/or
for amounts which may represent costs relating to the enforcement of the
Administrative Agent’s Liens including, without limitation, in the Permitted
Discretion of the Canadian Administrative Agent, any such amounts due and not
paid for wages, vacation pay, amounts due and not paid under any legislation
relating to workers’ compensation or to employment insurance, all amounts
deducted or withheld and not paid and remitted when due under the ITA, amounts
currently or past due and not paid for realty, municipal or similar taxes (to
the extent impacting personal or moveable property) and all amounts currently or
past due and not contributed, remitted or paid to or under any Canadian Pension
Plan or under the Canada Pension Plan, the Pension Benefits Act (Ontario) or any
similar legislation.

46



--------------------------------------------------------------------------------



 



          “Prior Credit Agreement” means the Amended and Restated Five-Year
Credit Agreement dated as of May 16, 2005, as amended and restated as of
January 5, 2009, among the Company, Jones Apparel USA, Jones Holdings, Nine West
Footwear, Jones Retail, the lenders parties thereto and Wachovia Bank, National
Association, as administrative agent.
          “Proceeds of Crime Act” means the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada), as amended from time to time, and
including all regulations thereunder.
          “Pro Forma Basis” means, with respect to any test hereunder in
connection with any event, that such test shall be calculated after giving
effect on a pro forma basis for the period of such calculation to (i) such event
as if it happened on the first day of such period or (ii) the incurrence of any
Indebtedness by the Company or any Subsidiary and any incurrence, repayment,
issuance or redemption of other Indebtedness of the Company or any Subsidiary
occurring at any time subsequent to the last day of the Test Period and on or
prior to the date of determination, as if such incurrence, repayment, issuance
or redemption, as the case may be, occurred on the first day of the Test Period.
          “Projections” has the meaning assigned to such term in
Section 5.01(f).
          “Protective Advance” means, individually and collectively as the
context may require, the U.S. Protective Advances and the Canadian Protective
Advances.
          “Register” has the meaning assigned to such term in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Rentals” means, with reference to any period, the aggregate amounts
payable by the Company and its Subsidiaries under any operating leases (net of
sublease income), calculated on a consolidated basis for the Company and its
Subsidiaries for such period in accordance with GAAP.
          “Rent Reserve” means with respect to (a) any warehouse, cross-docking
facility, distribution center, regional distribution center or depot that is not
located in a jurisdiction providing for a common law or statutory landlord’s
Lien on the personal property of tenants, which Lien would be prior or superior
to that of the Administrative Agent (for the benefit of the Lender Parties or
the Canadian Lender Parties, as the case may be) and with respect to which no
Collateral Access Agreement is in effect; or (b) any store, warehouse,
cross-docking facility, distribution center, regional distribution center, depot
or other location that is located in a jurisdiction providing for a common law
or statutory landlord’s Lien on the personal property of tenants, which Lien
would be prior or superior to that of the Administrative Agent (for the benefit
of the Lender Parties or the Canadian Lender Parties, as the case may be), a
reserve equal to two months’ rent at such store, warehouse, cross-docking
facility, distribution center, regional distribution center, depot or other
location.

47



--------------------------------------------------------------------------------



 



          “Report” means reports prepared by the Joint Collateral Agents or
another Person showing the results of appraisals, field examinations or audits
pertaining to the Borrowers’ assets from information furnished by or on behalf
of the Borrowers, after the Joint Collateral Agents have exercised their rights
of inspection pursuant to this Agreement, which Reports shall be distributed to
the Lenders by the Administrative Agent.
          “Required Lenders” means, at any time, Lenders having Aggregate Credit
Exposure and unused Revolving Commitments representing at least 51% of the sum
of the Aggregate Credit Exposure and unused Revolving Commitments at such time.
          “Requirement of Law” means, as to any Person, the Certificate of
Incorporation and By Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Reserves” means any and all reserves which the Joint Collateral
Agents deem necessary, in their Permitted Discretion, to maintain (including,
without limitation, reserves for accrued and unpaid interest on the Secured
Obligations, Banking Services Reserves, Customer Credit Liability Reserves, Rent
Reserves, Priority Payable Reserves, Existing Debt Securities Reserves, reserves
for dilution of Accounts, reserves for Inventory shrinkage, reserves for customs
charges and shipping charges related to any Inventory in transit, reserves for
Swap Obligations, reserves for contingent liabilities of any Loan Party
(including with respect to the declaration by any Loan Party that is a public
company of its intention to pay dividends pursuant to Section 6.08(a)(iv) but
not yet paid), reserves for uninsured losses of any Loan Party, reserves for
uninsured, underinsured, un-indemnified or under-indemnified liabilities or
potential liabilities with respect to any litigation and reserves for taxes,
fees, assessments, and other governmental charges) with respect to the
Collateral or any Loan Party.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
the Company or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Company or any option, warrant or other
right to acquire any such Equity Interests in the Company.
          “Retail Inventory” means Inventory to be sold by the Borrowers through
the Borrowers’ retail distribution channels.
          “Revolver Termination Date” has the meaning assigned to such term in
Section 9.03(c).
          “Revolving Commitment” means, with respect to each Lender,
individually and collectively as the context may require, the U.S. Commitment
and the Canadian Commitment of such Lender. The initial aggregate amount of the
Lenders’ Revolving Commitments is $650,000,000.

48



--------------------------------------------------------------------------------



 



          “Revolving Commitment Schedule” means the Schedule attached hereto
identified as such.
          “Revolving Exposure” means, individually and collectively as the
context may require, the U.S. Revolving Exposure and the Canadian Revolving
Exposure.
          “Revolving Lender” means, as of any date of determination, a Lender
with a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
          “Revolving Loan” means a Loan made pursuant to Section 2.01.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.
          “Second Currency” has the meaning assigned to such term in
Section 9.18.
          “Secured Obligations” means, individually and collectively as the
context may require, the U.S. Secured Obligations and the Canadian Secured
Obligations.
          “Settlement” has the meaning assigned to such term in Section 2.05(d).
          “Settlement Date” has the meaning assigned to such term in
Section 2.05(d).
          “Sole Remaining Collateral Agent” has the meaning assigned to such
term in Section 8.02.
          “Sole Successor Collateral Agent” has the meaning assigned to such
term in Section 8.02.
          “Specified Customers” means, individually and collectively as the
context may require, JC Penney, Costco, Wal-Mart Stores, Inc./Sams Club, Sears,
Zellers, TJ MAXX/MARMAXX, BJs Wholesale Club, Burlington Coat Factory, Ross,
Fred Myer and Beall’s Outlet.
          “Standby Letter of Credit” means any Letter of Credit other than a
Commercial Letter of Credit.
          “Standby LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding standby Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to standby Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Standby LC Exposure of any Revolving Lender at any time shall be
its Applicable Percentage of the total Standby LC Exposure at such time.

49



--------------------------------------------------------------------------------



 



          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board or other Governmental Authority to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate, for
Eurodollar funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
Eurodollar funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
          “Subordinated Indebtedness” of a Person means any Indebtedness of such
Person the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Administrative Agent.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent; provided that such
term shall not include any joint venture, corporation, partnership or similar
arrangement the accounts of which would be consolidated with those of the
Company in the Company’s consolidated financial statements in accordance with
GAAP but of which not more than 50% of the equity or the ordinary voting power
(or in the case of a partnership, not more than 50% of the general partnership
interests) are, as of such date, owned controlled or held by the Company or any
of its consolidated Subsidiaries.
          “Subsidiary” means any direct or indirect subsidiary of the Company or
a Loan Party, as applicable.
          “Supermajority Lenders” means, at any time, Lenders having Aggregate
Credit Exposure and unused Revolving Commitments representing at least 75% of
the sum of the total Aggregate Credit Exposure and unused Revolving Commitments
at such time.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.

50



--------------------------------------------------------------------------------



 



          “Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.
          “Swingline Exposure” means, at any time, the sum of the aggregate
amount of all outstanding Swingline Loans at such time. The Swingline Exposure
of any Revolving Lender at any time shall be its Applicable Percentage of the
total Swingline Exposure at such time.
          “Swingline Lender” means, individually and collectively as the context
may require, the U.S. Swingline Lender and the Canadian Swingline Lender.
          “Swingline Loan” means, individually and collectively as the context
may require, each U.S. Swingline Loan and each Canadian Swingline Loan.
          “Syndication Agent” means Citibank, N.A., in its capacity as
Syndication Agent, and its successors and assigns in such capacity.
          “TARGET Day” means any day on which (i) TARGET2 is open for settlement
of payments in Euro and (ii) banks are open for dealings in deposits in Euro in
the London interbank market.
          “TARGET2” means the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system which utilizes a single shared
platform and which was launched on November 19, 2007.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, withholdings, assessments, fees or other charges imposed by
any Governmental Authority, including any interest, additions to tax or
penalties applicable thereto.
          “Test Period” means (a) from the date hereof until December 31, 2009,
the most recent period of four fiscal quarters, and (b) at all times thereafter,
12 consecutive full fiscal months immediately preceding each date (taken as one
accounting period) in respect of which the Company has delivered the financial
statements referred to in paragraph (c) of Section 5.01.
          “Transactions” means the execution, delivery and performance by the
Borrowers of this Agreement, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
          “Treaty on European Union” means the Treaty of Rome of March 25, 1957,
as amended by the Single European Act 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.

51



--------------------------------------------------------------------------------



 



          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Alternate
Base Rate or the Canadian Prime Rate.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
          “United States” or “U.S.” means the United States of America.
          “Unliquidated Obligations” means, at any time, any Secured Obligations
(or portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
          “U.S. Availability” means (a) the lesser of (i) the U.S. Commitment
and (ii) the U.S. Borrowing Base minus (b) (i) the total U.S. Revolving Exposure
and (ii) the Canadian U.S. Borrowing Base Utilization.
          “U.S. Borrowers” means, individually and collectively as the context
may require, the Company, Jones Apparel USA, Jones Holdings, Jones Retail, Nine
West Footwear, Energie Knitwear, Jones Investment, Jones Jeanswear, L.E.I., Nine
West Development and Victoria.
          “U.S. Borrowing Base” means, at any time (without duplication),
the sum of
          (a) (i) the product of (A) 85% multiplied by (B) the Eligible Accounts
of the U.S. Borrowers at such time plus (ii) the product of (A) 90% multiplied
by (B) the Eligible Credit Card Accounts Receivable of the U.S. Borrowers at
such time,
plus
          (b) the product of (i) 80% multiplied by (ii) the Eligible Domestic
Licensee Receivables of the U.S. Borrowers at such time; provided that the
availability represented by Eligible Domestic Licensee Receivables of the U.S.
Borrowers included in the Borrowing Base shall not at any time exceed
$10,000,000,
plus
          (c) the product of (i) 35% multiplied by (ii) the Eligible Foreign
Licensee Receivables of the U.S. Borrowers at such time; provided that the
availability represented by Eligible Foreign Licensee Receivables of the U.S.
Borrowers included in the Borrowing Base shall not at any time exceed
$5,000,000,
plus

52



--------------------------------------------------------------------------------



 



          (d) the product of (i) 35% multiplied by (ii) the Eligible Foreign
Accounts of the U.S. Borrowers at such time; provided that the availability
represented by Eligible Foreign Accounts of the U.S. Borrowers included in the
Borrowing Base shall not at any time exceed $5,000,000,
plus
          (e) subject to the last sentence of this definition, the product of
(i) 35% multiplied by (ii) the sum of (A) the Eligible GRI Accounts of the U.S.
Borrowers and (B) the Eligible GRI Licensee Receivables of the U.S. Borrowers at
such time; provided that the availability represented by Eligible GRI Accounts
of the U.S. Borrowers included in the Borrowing Base shall not at any time
exceed $15,000,000,
plus
          (f) the lesser of (i) the product of 85% multiplied by the Net Orderly
Liquidation Value percentage in respect of Retail Inventory of the U.S.
Borrowers identified in the most recent inventory appraisal ordered by the Joint
Collateral Agents multiplied by the Eligible Retail Inventory of the U.S.
Borrowers, valued at the lower of cost (determined in accordance with the
historical practices of the Borrowers prior to the Effective Date) or market
value, at such time and (ii) the product of 75% multiplied by the Eligible
Retail Inventory of the U.S. Borrowers, valued at the lower of cost (determined
in accordance with the historical practices of the Borrowers prior to the
Effective Date) or market value, at such time,
plus
          (g) the lesser of (i) the product of 85% multiplied by the High Season
or Low Season, as applicable, Net Orderly Liquidation Value percentage in
respect of Wholesale Inventory of the U.S. Borrowers identified in the most
recent inventory appraisal ordered by the Joint Collateral Agents multiplied by
the Eligible Wholesale Inventory of the U.S. Borrowers, valued at the lower of
cost (determined in accordance with the historical practices of the Borrowers
prior to the Effective Date) or market value, at such time and (ii) the product
of 75% multiplied by the Eligible Wholesale Inventory of the U.S. Borrowers,
valued at the lower of cost (determined in accordance with the historical
practices of the Borrowers prior to the Effective Date) or market value, at such
time,
minus
          (h) without duplication, Reserves established by the Joint Collateral
Agents in their Permitted Discretion.
          The Joint Collateral Agents may, in their Permitted Discretion, reduce
the advance rates set forth above (and subsequently increase the advance rates
up to the levels set forth above) including, for reasons relating to potential
rights of vendors with respect to in transit Inventory, adjust Reserves or
reduce one or more of the other elements used in computing the U.S. Borrowing
Base (and subsequently increase such elements up to the levels set forth above).
Any changes after the Effective Date in how the Borrowers value their Inventory
in accordance with their historical practices prior to the Effective Date shall
be subject to the approval of the Joint Collateral Agents.

53



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, the Eligible GRI Accounts and Eligible
GRI Licensee Receivables shall not constitute a part of the U.S. Borrowing Base
unless the Joint Collateral Agents, in the exercise of their Permitted
Discretion, have approved of the same.
          “U.S. Commitment” means, with respect to each U.S. Lender, the
commitment, if any, of such U.S. Lender to make U.S. Revolving Loans and to
acquire participations in U.S. Letters of Credit and U.S. Swingline Loans
hereunder, expressed as an amount representing the maximum possible aggregate
amount of such U.S. Lender’s U.S. Revolving Exposure hereunder, as such
commitment may be reduced or increased from time to time pursuant to
(a) Section 2.09 and (b) assignments by or to such U.S. Lender pursuant to
Section 9.04. The initial amount of each U.S. Lender’s U.S. Commitment is set
forth on the Revolving Commitment Schedule, or in the Assignment and Assumption
pursuant to which such U.S. Lender shall have assumed its U.S. Commitment, as
applicable. The U.S. Commitment is a sub-facility of the Revolving Commitment
and is not in addition to the Revolving Commitment.
          “U.S. LC Exposure” means, at any time, the sum of the Dollar Amount of
the Commercial LC Exposure and the Standby LC Exposure of the U.S. Borrowers.
The U.S. LC Exposure of any U.S. Lender at any time shall be its Applicable
Percentage of its total U.S. LC Exposure at such time.
          “U.S. Lender Parties” means, individually and collectively as the
context may require, the Administrative Agent, the U.S. Lenders, the Issuing
Banks issuing U.S. Letters of Credit and the other Agents.
          “U.S. Lenders” means the Persons listed on the Revolving Commitment
Schedule as having a U.S. Commitment and any other Person that shall acquire a
U.S. Commitment pursuant to an Assignment and Assumption, other than any such
Person that ceases to be such a Person hereto pursuant to an Assignment and
Assumption.
          “U.S. Letter of Credit” means any Letter of Credit or similar
instrument (including a bank guarantee) acceptable to the applicable Issuing
Bank issued for the purpose of providing credit support for the U.S. Borrowers.
          “U.S. Loan Guarantor” means each Loan Party (other than the Canadian
Loan Parties) and any other Person that becomes a U.S. Loan Guarantor pursuant
to Section 5.14(a).
          “U.S. Loan Parties” means the U.S. Borrowers, the U.S. Borrowers’
Domestic Subsidiaries and the First-Tier Foreign DREs (other than those Persons
in which Investments are made pursuant to Sections 6.04(c)(ii) and (iii)) and
any other Person who becomes a party to this Agreement in its capacity as a U.S.
Loan Party pursuant to a Joinder Agreement and their successors and assigns;
provided that neither Rachel Roy IP Company LLC nor GRI shall be a U.S. Loan
Party unless 100% of the Equity Interests of each of them is owned by a U.S.
Loan Party.

54



--------------------------------------------------------------------------------



 



          “U.S. Loans” means, individually and collectively as the context may
require, the U.S. Revolving Loans, the U.S. Swingline Loans and the U.S.
Protective Advances.
          “U.S. Obligations” means, with respect to the U.S. Loan Parties, all
unpaid principal of and accrued and unpaid interest on the U.S. Loans, all U.S.
LC Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the U.S. Loan Parties to the Lenders or to
any Lender, the Administrative Agent, any Issuing Bank with respect to a U.S.
Letter of Credit or any indemnified party arising under the Loan Documents.
          “U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
          “U.S. Protective Advance” has the meaning assigned to such term in
Section 2.04(a).
          “U.S. Revolving Exposure” means, with respect to any U.S. Lender at
any time, the sum of (a) the outstanding principal amount of Revolving Loans of
such U.S. Lender at such time, plus (b) an amount equal to the Applicable
Percentage of the aggregate principal amount of the U.S. Swingline Loans of such
U.S. Lender at such time, plus (c) an amount equal to the Applicable Percentage
of the U.S. LC Exposure of such U.S. Lender at such time.
          “U.S. Revolving Loan” means a Revolving Loan made to the U.S.
Borrowers.
          “U.S. Secured Obligations” means all U.S. Obligations, together with
all (a) Banking Services Obligations of the U.S. Loan Parties; (b) Swap
Obligations of the U.S. Loan Parties owing to one or more U.S. Lenders or their
respective Affiliates; provided that (i) at or prior to the time that any
transaction relating to such Swap Obligation is executed, the U.S. Lender or
Affiliate of a U.S. Lender party thereto (other than Chase) shall have delivered
written notice to the Administrative Agent that such a transaction has been
entered into and that it constitutes a U.S. Secured Obligation entitled to the
benefits of the Collateral Documents in favor of the U.S. Lender Parties; and
(c) the Open Account Obligations of Open Account Obligors that are U.S. Loan
Parties.
          “U.S. Security Agreement” means that certain Pledge and Security
Agreement, dated as of the date hereof, between the Loan Parties (other than
Jones Canada GP and Jones Canada LP) and the Administrative Agent, for the
benefit of the Lender Parties and the Canadian Lender Parties, as the case may
be, and any other pledge or security agreement entered into, after the Effective
Date by any other U.S. Loan Party (as required by this Agreement or any other
Loan Document), or any other Person, as the same may be amended, restated or
otherwise modified from time to time.
          “U.S. Swingline Lender” means JPMorgan Chase Bank, N.A., in its
capacity as lender of U.S. Swingline Loans hereunder.
          “U.S. Swingline Loan” has the meaning assigned to such term in
Section 2.05(a).
          “Vendor Rebates” means the credits earned from vendors for volume
purchases that reduce net inventory costs for the Borrowers.

55



--------------------------------------------------------------------------------



 



          “Victoria” means Victoria + Co Ltd., a Rhode Island corporation.
          “Weekly Reporting Period” means any period during (a) which any
Default under paragraph (a) of Article VII or any Event of Default has occurred
and is continuing, (b) that constitutes a Level 2 Minimum Availability Period or
(c) that constitutes a Maximum Utilization Period.
          “Wholesale Inventory” means Inventory to be sold by the Borrowers
through the Borrowers’ wholesale distribution channels.
          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          “Withholding Agent” means any Loan Party and the Administrative Agent.
     SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Loan” or a “Eurodollar Borrowing”).
     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights. A Default or Event of
Default shall be deemed to exist at all times during the period commencing on
the date that such Default or Event of Default occurs to the date on which such
Default or Event of Default is waived by the Administrative Agent pursuant to
this Agreement or, in the case of a Default, is cured within any period of cure
expressly provided for in this Agreement; and an Event of Default shall
“continue” or be “continuing” until such Event of Default has been waived by the
Administrative Agent.
          For purposes of any Collateral located in the Province of Quebec or
charged by any deed of hypothec (or any other Loan Document) and for all other
purposes pursuant to which the interpretation or construction of a Loan Document
may be subject to the laws of the Province of Quebec or a court or tribunal
exercising jurisdiction in the Province of Quebec, (a) “personal property” shall
be deemed to include “movable property”, (b) “real property” shall be deemed to
include “immovable property”, (c) “tangible property” shall be deemed to include
“corporeal property”, (d) “intangible property” shall be deemed to include
“incorporeal property”, (e) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (f) all references to filing, registering or recording
under the UCC or the PPSA shall be deemed to include publication under the Civil
Code of Québec, (g) all references to “perfection” of or “perfected” Liens shall
be deemed to include a reference to the “opposability” of such Liens to third
parties, (h) any “right of offset”, “right of setoff” or similar expression
shall be deemed to include a “right of compensation”, (i) “goods” shall be
deemed to include “corporeal movable property” other than chattel paper,
documents of title, instruments, money and securities, and (j) an “agent” shall
be deemed to include a “mandatary”.

56



--------------------------------------------------------------------------------



 



     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower Representative notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
     SECTION 1.05. Currency Translations. Without limiting the other terms of
this Agreement the calculations and determinations under this Agreement of any
amount in any currency other than dollars shall be deemed to refer to dollars or
the Dollar Amount (as determined by the Administrative Agent) or the Equivalent
Amount (as determined by the Canadian Administrative Agent), as the case may be,
and all certificates delivered under this Agreement, shall express such
calculations or determinations in dollars or the Dollar Amount or the Equivalent
Amount thereof, as the case may be.
ARTICLE II
The Credits
     SECTION 2.01. Revolving Commitments. Subject to the terms and conditions
set forth herein, (a) each U.S. Lender agrees to make U.S. Revolving Loans from
time to time during the Availability Period to the U.S. Borrowers, and (b) each
Canadian Lender agrees to make Canadian Revolving Loans (including by way of BA
Drawings in accordance with Section 2.21) from time to time during the
Availability Period to the Canadian Borrower, if, in each case after giving
effect thereto:
     (i) the U.S. Revolving Exposure or Canadian Revolving Exposure of any
Lender would not exceed such Lender’s U.S. Commitment or Canadian Commitment, as
the case may be;

57



--------------------------------------------------------------------------------



 



     (ii) the total U.S. Revolving Exposure of all the U.S. Lenders would not
exceed (A) the lesser of (x) the total U.S. Commitments or (y) the U.S.
Borrowing Base minus (B) the Canadian U.S. Borrowing Base Utilization;
     (iii) the total Canadian Revolving Exposure of all the Canadian Lenders
would not exceed the lesser of (A) the Canadian Sublimit or (B) (x) the Canadian
Borrowing Base plus (y) the U.S. Availability; and
     (iv) the sum of (A) (x) the total Revolving Exposures of all the Lenders
and (y) the Open Account Aggregate Cap would not exceed the lesser of (B)(x) the
total Revolving Commitments or (y) the Aggregate Borrowing Base;
subject to the Administrative Agent’s or Canadian Administrative Agent’s
authority, as applicable, in their sole discretion, to make Protective Advances
pursuant to the terms of Section 2.04. Within the foregoing limits and subject
to the terms and conditions set forth herein, each Borrower may borrow, prepay
and reborrow its Revolving Loans.
     SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline
Loan) shall be made as part of a Borrowing consisting of Loans of the same Type
made by the Lenders ratably in accordance with their respective Revolving
Commitments. Any Protective Advance and any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.04 and 2.05.
          (b) Subject to Section 2.14 and Section 2.21, (i) each Borrowing of
U.S. Revolving Loans shall be comprised entirely of ABR Loans or Eurodollar
Loans as the Borrower Representative may request in accordance herewith;
provided that all Borrowings made on the Effective Date must be made as ABR
Borrowings but may be converted into Eurodollar Borrowings in accordance with
Section 2.08; (ii) each Borrowing of Canadian Revolving Loans denominated in
Canadian Dollars shall be comprised entirely of Canadian Prime Rate Loans or,
pursuant to Section 2.21, BA Drawings as the Borrower Representative may request
in accordance herewith; and (iii) each Borrowing of Canadian Revolving Loans
denominated in dollars shall be comprised entirely of ABR Loans or Eurodollar
Loans as the Borrower Representative may request in accordance herewith. Each
U.S. Swingline Loan and Canadian Swingline Loan denominated in dollars shall be
an ABR Loan, and each Canadian Swingline Loan denominated in Canadian Dollars
shall be a Canadian Prime Rate Loan. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. ABR Borrowings and Canadian
Prime Rate Borrowings may be in any amount. Each Swingline Loan shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000.
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of six Eurodollar
Borrowings outstanding.

58



--------------------------------------------------------------------------------



 



          (d) At the commencement of each Contract Period for any BA Drawing of
Canadian Revolving Loans, such Borrowing shall be in an aggregate face amount
that is an integral multiple of Cdn.$1,000,000 and not less than Cdn.$5,000,000;
provided that there shall not at any time be more than a total of five BA
Drawings outstanding.
          (e) Notwithstanding any other provision of this Agreement, neither the
Borrower Representative nor any Borrower shall be entitled to request, or to
elect to convert or continue, any Borrowing if the Interest Period or Contract
Period requested with respect thereto would end after the Maturity Date.
     SECTION 2.03. Requests for Revolving Borrowings. To request a Borrowing,
the Borrower Representative shall notify the applicable Administrative Agent of
such request either in writing (delivered by hand or facsimile) substantially in
the form attached hereto as Exhibit G and signed by the Borrower Representative
or by telephone (a) with respect to U.S. Loans (i) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., Chicago time, three Business Days before
the date of the proposed Borrowing or (ii) in the case of an ABR Borrowing, not
later than 2:00 p.m., Chicago time, on the date of the proposed Borrowing, and
(b) with respect to Canadian Loans, (i) in the case of a Eurodollar Borrowing,
not later than 12:00 noon, Toronto time three Business Days before the date of
the proposed Borrowing, (ii) in the case of a BA Drawing, not later than 3:00
p.m., Toronto time, three Business Days before the date of the proposed
Borrowing, and (iii) in the case of a Canadian Prime Rate Borrowing or an ABR
Borrowing, not later than 1:00 p.m., Toronto time, one Business Day before the
date of the proposed Borrowing, provided that any such notice of an ABR
Borrowing to finance the reimbursement of an LC Disbursement (in the case of any
U.S. Letter of Credit) as contemplated by Section 2.06(e), may be given not
later than 2:00 p.m., Chicago time, on the date of the proposed Borrowing. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent or the
Canadian Administrative Agent, as applicable, of a written Borrowing Request in
a form approved by the Administrative Agent or the Canadian Administrative
Agent, as applicable, and signed by the Borrower Representative. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.01:
          (i) the name of the applicable Borrower;
          (ii) the aggregate amount of the requested Borrowing and a breakdown
of the separate wires comprising such Borrowing;
          (iii) the date of such Borrowing, which shall be a Business Day;
          (iv) whether such Borrowing is to be an ABR Borrowing, a Canadian
Prime Rate Borrowing, a BA Drawing or a Eurodollar Borrowing;
          (v) in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

59



--------------------------------------------------------------------------------



 



          (vi) in the case of a BA Drawing, the initial Contract Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Contract Period”.
If no election as to the Type of Borrowing of Revolving Loans is specified, then
(A) a Borrowing of U.S. Revolving Loans or Canadian Revolving Loans requested in
dollars shall be an ABR Borrowing, and (B) a Borrowing of Canadian Revolving
Loans requested in Canadian Dollars shall be a Canadian Prime Rate Borrowing. If
no Interest Period is specified with respect to any requested Eurodollar
Borrowing of Revolving Loans, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent or the Canadian Administrative Agent, as applicable, shall
advise each applicable Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing.
     SECTION 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent or the Canadian Administrative Agent, as
applicable, is authorized by the Borrowers and the Lenders, from time to time in
the Administrative Agent’s or the Canadian Administrative Agent’s, as the case
may be, sole discretion (but, in either such case, neither of them shall have
absolutely any obligation to), to make (i) in the case of the Administrative
Agent, Loans to the U.S. Borrowers on behalf of the U.S. Lenders (each such
Loan, a “U.S. Protective Advance”), or (ii) in the case of the Canadian
Administrative Agent, Loans to the Canadian Borrower in Canadian Dollars or
dollars on behalf of the Canadian Lenders (each such Loan, a “Canadian
Protective Advance”), which the Administrative Agent or Canadian Administrative
Agent, as applicable, in its Permitted Discretion, deems necessary or desirable
(A) to preserve or protect the Collateral, or any portion thereof, (B) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (C) to pay any other amount chargeable to or required to
be paid by the applicable Borrower pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents;
provided, that the aggregate amount of Protective Advances outstanding at any
time shall not at any time exceed $30,000,000; provided further, that (1) the
aggregate amount of outstanding Protective Advances in favor of the U.S.
Borrowers plus the aggregate U.S. Revolving Exposure shall not exceed the U.S.
Commitment, (2) the aggregate amount of outstanding Protective Advances in favor
of the Canadian Borrower plus the aggregate Canadian Revolving Exposure shall
not exceed the Canadian Commitment and (3) the aggregate amount of all
outstanding Protective Advances plus the sum of the aggregate Revolving
Exposures of all the Lenders and the Open Account Aggregate Cap shall not exceed
the aggregate Revolving Commitments. Protective Advances may be made even if the
conditions precedent set forth in Section 4.02 have not been satisfied. The
(i) U.S. Protective Advances shall be secured by the Liens in favor of the
Administrative Agent (for the benefit of the Lender Parties) and (ii) the
Canadian Protective Advance shall be secured by the Liens in favor of the
Administrative Agent (for the benefit of the Canadian Lender Parties) in and to
the Collateral of the U.S. Loan Parties (in the case of the U.S. Protective
Advances) or the Collateral (in the case of the Canadian Protective Advances)
and shall constitute U.S. Obligations (in the case of U.S. Protective Advances)
and Canadian Obligations (in the case of Canadian Protective Advances). All U.S.
Protective Advances and Canadian Protective Advances denominated in dollars
shall be ABR Borrowings, and all Canadian Protective Advances denominated in
Canadian Dollars shall be Canadian Prime Rate Borrowings. The Administrative
Agent’s or Canadian Administrative Agent’s, as the case may be, authorization to
make Protective Advances may be revoked at any time by the Required Lenders. Any
such revocation must be in writing and shall become effective prospectively upon
the Administrative Agent’s or the Canadian Administrative Agent’s (as
applicable) receipt thereof. At any time that there is sufficient Availability
and the conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent, Canadian or Administrative Agent, as applicable, may
request the Revolving Lenders to make a Revolving Loan, in the currency in which
the applicable Protective Advance was denominated, to repay a Protective
Advance. At any other time the Administrative Agent or Canadian Administrative
Agent (as applicable) may require the Lenders to fund, in the currency in which
the applicable Protective Advance was denominated, their risk participations
described in Section 2.04(b).

60



--------------------------------------------------------------------------------



 



          (b) Upon the making of a Protective Advance (whether before or after
the occurrence of a Default) by the Administrative Agent or the Canadian
Administrative Agent, as applicable, each U.S. Lender or Canadian Lender, as
applicable, shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Administrative Agent or the
Canadian Administrative Agent, as applicable, without recourse or warranty, an
undivided interest and participation in such U.S. Protective Advance or Canadian
Protective Advance, as applicable, in proportion to its Applicable Percentage.
From and after the date, if any, on which any Lender is required to fund its
participation in any Protective Advance purchased hereunder, the Administrative
Agent or the Canadian Administrative Agent, as applicable, shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent or the Canadian Administrative Agent, as applicable, in
respect of such Protective Advance.
     SECTION 2.05. Swingline Loans. (a) The Administrative Agent, the U.S.
Swingline Lender and the U.S. Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Borrower Representative requests an ABR Borrowing, the U.S. Swingline Lender
may elect to have the terms of this Section 2.05(a) apply to such Borrowing
Request by advancing, on behalf of the U.S. Lenders and in the amount requested,
same day funds to the U.S. Borrowers, on the applicable Borrowing date to the
Funding Account(s) (each such Loan made solely by the U.S. Swingline Lender
pursuant to this Section 2.05(a) is referred to in this Agreement as a “U.S.
Swingline Loan”), with settlement among them as to the U.S. Swingline Loans to
take place on a periodic basis as set forth in Section 2.05(d). Each U.S.
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans funded by the U.S. Lenders, except that all payments thereon
shall be payable to the U.S. Swingline Lender solely for its own account. The
aggregate amount of U.S. Swingline Loans outstanding at any time shall not
exceed $60,000,000. The U.S. Swingline Lender shall not make any U.S. Swingline
Loan if the requested U.S. Swingline Loan exceeds U.S. Availability (before
giving effect to such U.S. Swingline Loan). All U.S. Swingline Loans shall be
ABR Borrowings.
          (b) The Canadian Administrative Agent, the Canadian Swingline Lender
and the Canadian Lenders agree that in order to facilitate the administration of
this Agreement and the other Loan Documents, promptly after the Borrower
Representative requests an ABR Borrowing, the Canadian Swingline Lender may
elect to have the terms of this Section 2.05(b) apply to such Borrowing Request
by advancing, on behalf of the Canadian Lenders and in the amount requested,
same day funds to the Canadian Borrower, on the applicable Borrowing date to the
Funding Account(s) (each such Loan made solely by the Canadian Swingline Lender
pursuant to this Section 2.05(b) is referred to in this Agreement as a “Canadian
Swingline Loan”), with settlement among them as to the Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(d). Each Canadian
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans funded by the Canadian Lenders, except that all payments thereon
shall be payable to the Canadian Swingline Lender solely for its own account.
The aggregate amount of Canadian Swingline Loans outstanding at any time shall
not exceed $2,500,000 (or the Equivalent Amount thereof). The Canadian Swingline
Lender shall not make any Canadian Swingline Loan if the requested Canadian
Swingline Loan exceeds Canadian Availability (before giving effect to such
Canadian Swingline Loan). All Canadian Swingline Loans shall be Canadian Prime
Rate Borrowings.

61



--------------------------------------------------------------------------------



 



          (c) Upon the making of a Swingline Loan (whether before or after the
occurrence of a Default and regardless of whether a Settlement has been
requested with respect to such Swingline Loan), each U.S. Lender or Canadian
Lender, as applicable, shall be deemed, without further action by any party
hereto, to have unconditionally and irrevocably purchased from the applicable
Swingline Lender, the Administrative Agent or the Canadian Administrative Agent,
as the case may be, without recourse or warranty, an undivided interest and
participation in the applicable Swingline Loan in proportion to its Applicable
Percentage of the Revolving Commitments. The applicable Swingline Lender may, at
any time, require the applicable Lenders to fund, in the currency in which the
applicable Swingline Loan was denominated, their participations. From and after
the date, if any, on which any Lender is required to fund its participation in
any Swingline Loan purchased hereunder, the Administrative Agent or the Canadian
Administrative Agent, as applicable, shall promptly distribute to such Lender,
such Lender’s Applicable Percentage of all payments of principal and interest
and all proceeds of Collateral received by such Administrative Agent in respect
of such Loan.
          (d) Each of the Administrative Agent and the Canadian Administrative
Agent, on behalf of the U.S. Swingline Lender or the Canadian Swingline Lender,
as applicable, shall request settlement (a “Settlement”) with the U.S. Lenders
or Canadian Lenders, as applicable, on at least a weekly basis or on any more
frequent date that the Administrative Agent or the Canadian Administrative
Agent, as the case may be, elects, by notifying the applicable Lenders of such
requested Settlement by facsimile, telephone or e-mail no later than 12:00 noon
Chicago time (i) on the date of such requested Settlement (the “Settlement
Date”), with regard to U.S. Swingline Loans, and (ii) two Business Days prior to
the Settlement Date, with regard to Canadian Swingline Loans (or on the date of
such requested Settlement, if a Default or an Event of Default has occurred and
is continuing). Each U.S. Lender or Canadian Lender, as applicable (other than
the Swingline Lenders, in the case of the Swingline Loans) shall transfer, in
the currency in which the applicable Loan was denominated, the amount of such
Lender’s Applicable Percentage of the outstanding principal amount of the
applicable Loan with respect to which Settlement is requested to the
Administrative Agent or the Canadian Administrative Agent, as applicable, to an
account of the Administrative Agent or Canadian Administrative Agent, as
applicable, as it may designate, not later than 2:00 p.m., Chicago time, on such
Settlement Date. Settlements may occur during the existence of a Default and
whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts transferred to the Administrative Agent
or the Canadian Administrative Agent, as applicable, shall be applied against
the amounts of the applicable Swingline Lender’s Swingline Loans and, together
with such Swingline Lender’s Applicable Percentage of such Swingline Loan, shall
constitute Revolving Loans of such applicable Lenders (and shall no longer
constitute Swingline Loans). If any such amount referred to in this paragraph
(d) is not transferred to the applicable Agent by any applicable Lender on such
Settlement Date, the applicable Swingline Lender shall be entitled to recover
such amount on demand from such Lender together with interest thereon as
specified in Section 2.07.

62



--------------------------------------------------------------------------------



 



     SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit denominated in dollars, an Alternative Currency
(in the case of Commercial Letters of Credit that are U.S. Letters of Credit)
and Canadian Dollars (in the case of Canadian Letters of Credit) for its own
account or for the account of another Borrower, in a form reasonably acceptable
to the Administrative Agent or the Canadian Administrative Agent, as applicable,
and the applicable Issuing Bank, at any time and from time to time during the
Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrowers to, or
entered into by the Borrowers with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower
Representative shall hand deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the applicable Issuing Bank and the Administrative Agent (in
the case of U.S. Letters of Credit) and the Canadian Administrative Agent (in
the case of Canadian Letters of Credit) with a copy to the Administrative Agent,
in each case prior to 9:00 a.m., Chicago time at least three Business Days prior
to the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) of this Section), the amount of such Letter of Credit, the currency in which
such Letter of Credit will be denominated (which may be in dollars or Canadian
Dollars (in the case of Canadian Letters of Credit), or, in the case of a
Commercial Letter of Credit that is issued pursuant to the U.S. Commitment, an
Alternative Currency), the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the applicable
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrowers shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the aggregate LC Exposure shall not exceed
$450,000,000, (ii) the Standby LC Exposure shall not exceed $50,000,000,
(iii) the Commercial LC Exposure shall not exceed $400,000,000, (iv) the LC
Exposure on account of Commercial Letters of Credit denominated in an
Alternative Currency that are issued pursuant to the U.S. Commitment shall not
exceed $100,000,000, (v) the Canadian LC Exposure shall not exceed $5,000,000,
(vi) the total U.S. Revolving Exposure of all the U.S. Lenders would not exceed
the lesser of (A) (x) the total U.S. Commitments or (y) the U.S. Borrowing Base
minus (B) the Canadian U.S. Borrowing Base Utilization, (vii) the total Canadian
Revolving Exposure of all the Canadian Lenders would not exceed the lesser of
(A) the Canadian Sublimit or (B) (x) the Canadian Borrowing Base plus (y) the
U.S. Availability and (viii) the sum of (A) (x) the total Revolving Exposures of
all the Lenders and (y) Open Account Aggregate Cap shall not exceed the lesser
of (B) (i) the total Revolving Commitments and (ii) the Aggregate Borrowing Base
then in effect.

63



--------------------------------------------------------------------------------



 



          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date (it being understood that
any Letter of Credit that provides for time drafts to be submitted thereunder
shall have an expiry date which is in advance of such five Business Days prior
to the Maturity Date by the number of days contemplated for such time drafts).
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of any Issuing Bank or the Revolving Lenders, the
applicable Issuing Bank hereby grants to each U.S. Lender, with respect to a
U.S. Letter of Credit, and each Canadian Lender, with respect to a Canadian
Letter of Credit, and each U.S. Lender and Canadian Lender, as applicable,
hereby acquires from the applicable Issuing Bank, a participation in each such
Letter of Credit equal to such Lender’s Applicable Percentage of the aggregate
Dollar Amount (in the case of each U.S. Letter of Credit) or Equivalent Amount
(in the case of each Canadian Letter of Credit) available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, (i) with
respect to each U.S. Letter of Credit, each U.S. Lender hereby absolutely and
unconditionally agrees to pay in dollars to the Administrative Agent, and
(ii) with respect to any Canadian Letters of Credit, each Canadian Lender hereby
absolutely and unconditionally promises to pay, in the same currency in which
such Canadian Letter of Credit is issued, the Canadian Administrative Agent, in
each case for the account of the applicable Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement, made by such Issuing Bank and not
reimbursed by the applicable Borrower on the date due as provided in paragraph
(e) of this Section, or of any reimbursement payment required to be refunded to
such Borrowers for any reason. Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

64



--------------------------------------------------------------------------------



 



          (e) Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the applicable Borrower shall reimburse such
LC Disbursement by paying to (i) the Administrative Agent (in the case of any
U.S. Letter of Credit) in dollars and (ii) the Canadian Administrative Agent (in
the case of any Canadian Letters of Credit) in the same currency as the
applicable LC Disbursement an amount equal to such LC Disbursement not later
than 2:00 p.m., Chicago time, on the Business Day that the Borrower
Representative receives notice of such LC Disbursement, if such notice is
received prior to 9:00 a.m., Chicago time, on such Business Day (or, if the
Borrower Representative receives notice of such LC Disbursement after 9:00 a.m.,
Chicago time, on any Business Day, by 2:00 p.m., Chicago time, on the next
following Business Day); provided, that the Borrowers may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Borrowing (in the
case of U.S. Letters of Credit), a Canadian Prime Rate Borrowing (in the case of
Canadian Letters of Credit) or a Swingline Loan in an equivalent amount and, to
the extent so financed (in the event that such LC Disbursement was made in an
Alternative Currency, such Borrowing Request shall be for an amount equal to the
Dollar Amount of the amount of such LC Disbursement, and in the event such LC
Disbursement was made with respect to a Canadian Letter of Credit, such
Borrowing Request shall be in the same currency as such LC Disbursement), the
Borrowers’ obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing or Swingline Loan (or the applicable portion
thereof). If the Borrowers fail to make such payment when due, the
Administrative Agent or the Canadian Administrative Agent, as applicable, shall
notify each U.S. Lender or Canadian Lender of the applicable LC Disbursement,
the payment then due from the applicable Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each applicable Lender shall pay to (x) the Administrative Agent dollars
(in the case of the U.S. Letter of Credit) or (y) the Canadian Administrative
Agent (in the case of Canadian Letters of Credit) in the same currency as the
applicable LC Disbursement, an amount equal to its Applicable Percentage of the
payment then due from the applicable Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and Administrative Agent and the Canadian Administrative Agent, as the case may
be, shall promptly pay to the applicable Issuing Bank the amounts so received by
it from the Revolving Lenders. Promptly following receipt by the Administrative
Agent or the Canadian Administrative Agent, as the case may be, of any payment
from the Borrowers pursuant to this paragraph, each of them shall distribute
such payment to the applicable Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse the
applicable Issuing Bank, then each of them shall distribute such payment to such
Revolving Lenders and the applicable Issuing Bank as their interests may appear.
Any payment made by a Revolving Lender pursuant to this paragraph to reimburse
the applicable Issuing Bank for any LC Disbursement (other than the funding of
ABR Loans (in the case of U.S. Letters of Credit), a Canadian Prime Rate Loan
(in the case of Canadian Letters of Credit) or a Swingline Loan as contemplated
above) shall not constitute a Loan (but shall be Secured Obligations) and shall
not relieve the Borrowers of their obligation to reimburse such LC Disbursement.

65



--------------------------------------------------------------------------------



 



          (f) Exchange Indemnification and Increased Costs. The Borrowers shall,
upon demand from any Issuing Bank or any Revolving Lender, pay to such Issuing
Bank or such Revolving Lender, the amount of (i) any loss or cost or increased
cost incurred by such Issuing Bank or such Revolving Lender, (ii) any reduction
in any amount payable to or in the effective return on the capital to such
Issuing Bank or such Revolving Lender, (iii) any currency exchange loss, in each
case with respect to clauses (i), (ii) and (iii), that such Issuing Bank or such
Revolving Lender sustains as a result of the Borrowers’ repayment in dollars of
any Commercial Letter of Credit that is a U.S. Letter of Credit that was
denominated in an Alternative Currency or (iv) any interest or any other return,
including principal, foregone by such Issuing Bank as a result of the
introduction of, change over to or operation of the Euro in any member state
participating in the Euro. A certificate of the applicable Issuing Bank setting
forth in reasonable detail the basis for determining such additional amount or
amounts necessary to compensate such Issuing Bank shall be conclusively presumed
to be correct save for manifest error.
          (g) Obligations Absolute. The Borrowers’ joint and several obligation
to reimburse LC Disbursements as provided in paragraph (e) of this Section shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent nor the Canadian Administrative Agent, the Revolving
Lenders nor any Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the applicable Issuing
Bank; provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrowers to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrowers to the extent permitted by applicable law)
suffered by any Borrower that are caused by the applicable Issuing Bank’s
failure to exercise the standard of care hereunder to be applicable when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or wilful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised such standard of care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
          (h) Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The applicable Issuing
Bank shall promptly notify the Administrative Agent or the Canadian
Administrative Agent, as applicable, and the applicable Borrower by telephone
(confirmed by facsimile) of such demand for payment and whether such Issuing
Bank has made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrowers
of their obligation to reimburse the applicable Issuing Bank and the applicable
Revolving Lenders with respect to any such LC Disbursement.

66



--------------------------------------------------------------------------------



 



          (i) Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, (i) (x) in the case of LC Disbursements made in dollars, at the
rate per annum then applicable to ABR Loans, and (y) in the case of an LC
Disbursement made in Canadian Dollars, at the rate per annum then applicable to
Canadian Prime Rate Loans, and (ii) in the case of LC Disbursements made in
respect of any Commercial Letters of Credit that are U.S. Letters of Credit in
an Alternative Currency, at the overnight London interbank offered rate for the
relevant Alternative Currency determined by the Administrative Agent in good
faith plus the rate per annum then applicable to Eurodollar Borrowings; provided
that, if the Borrowers fail to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then Section 2.13(e) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse the
Issuing Bank shall be for the account of such Revolving Lender to the extent of
such payment.
          (j) Replacement of the Issuing Banks. Any Issuing Bank may be replaced
at any time by written agreement among the Borrower Representative, the
Administrative Agent, the Issuing Bank to be replaced and the successor Issuing
Bank. The Administrative Agent shall notify the Revolving Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
          (k) Cash Collateralization. Subject to Section 2.18(b), if any Event
of Default shall occur and be continuing, on the Business Day that the Borrower
Representative receives notice from the Administrative Agent, the Canadian
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph or if any of the other provisions hereof
require cash collateralization (or, on the Business Day on or immediately
following the maturity of the Loans if the Loans have been accelerated, without
any further notice), (i) the U.S. Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lender Parties (the “LC Collateral Account”), the Dollar Amount
in cash equal to 103% of the U.S. LC Exposure as of such date plus accrued and
unpaid interest thereon and (ii) the Canadian Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Canadian Lender Parties (the “Canadian LC Collateral
Account”), the Equivalent Amount in cash equal to 103% of the Canadian LC
Exposure as of such date plus accrued and unpaid interest thereon; provided that
the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to any Borrower described in paragraph (h) or (i) of Article VII.
Such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the Secured Obligations, in the case of deposits in
the LC Collateral Account, and the Canadian Secured Obligations, in the case of
deposits in the Canadian LC Collateral Account. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such accounts; and (x) the U.S. Borrowers hereby grant the
Administrative Agent (for the benefit of the Lender Parties) a security interest
in the LC Collateral Account and (y) the Canadian Borrower hereby grants the
Administrative Agent (for the benefit of the Canadian Lender Parties) a security
interest in the Canadian LC Collateral Account. Other than any interest earned
on the investment of such deposits, which investments shall be in the form of
Permitted Investments made at the option and sole discretion of the
Administrative Agent (in accordance with its usual and customary practices for
investments of this type), and at the Borrowers’ risk and reasonable expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the U.S. Borrowers or the Canadian Borrower, as applicable, for the LC Exposure
at such time or, if the maturity of the Loans has been accelerated (but subject
to the consent of Required Lenders), be applied, in the case of moneys in the LC
Collateral Account, to satisfy other Secured Obligations or, in the case of
moneys in the Canadian LC Collateral Account, to satisfy other Canadian Secured
Obligations. If the Borrowers are required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not applied as aforesaid) shall be returned to the
Borrowers within three Business Days after all such Events of Default have been
cured or waived.

67



--------------------------------------------------------------------------------



 



          (l) Existing Letters of Credit. On the Effective Date, each Existing
Letter of Credit shall, automatically and without further action, be deemed to
be a Letter of Credit that has been issued hereunder as of the Effective Date
for all purposes hereunder and under the other Loan Documents. Without limiting
the foregoing (i) each such Existing Letter of Credit shall be included in the
calculation of LC Exposure, (ii) all liabilities of the Borrowers and the other
Loan Parties with respect to such Existing Letters of Credit shall constitute
Obligations and (iii) each Lender shall have reimbursement obligations with
respect to such Existing Letters of Credit as provided in this Section 2.06. Any
Existing Letter of Credit that is renewed or extended shall be issued by an
Issuing Bank referred to in clause (a) of the definition thereof.
          (m) LC Exposure Reporting. Each Issuing Bank shall, not later than
10:00 a.m., New York time, on each Business Day, notify the Administrative Agent
in reasonable detail as to the amount of the LC Exposure with respect to the
Letters of Credit issued by such Issuing Bank.

68



--------------------------------------------------------------------------------



 



     SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., Chicago time, to the account of the
Administrative Agent or the Canadian Administrative Agent, as applicable;
provided, that Swingline Loans shall be made as provided in Section 2.05. Each
of the Administrative Agent and the Canadian Administrative Agent, as
applicable, will make such Loans available to the Borrower Representative by
promptly crediting the amounts so received, in like funds, to the Funding
Account(s); provided that ABR Loans made to finance (i) the reimbursement of an
LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent or the Canadian Administrative Agent, as applicable, to the
applicable Issuing Bank and (ii) a Protective Advance shall be retained by the
Administrative Agent or the Canadian Administrative Agent, as applicable, and
disbursed in its discretion. U.S. Loans and participations in U.S. Swingline
Loans and U.S. Letters of Credit will be funded by each U.S. Lender pro rata in
accordance with its Applicable Percentage of the U.S. Commitments. Canadian
Loans and participations in Canadian Swingline Loans and Canadian Letters of
Credit will be funded by each Canadian Lender pro rata in accordance with its
Applicable Percentage of the Canadian Commitments.
          (b) Unless the Administrative Agent or the Canadian Administrative
Agent, as applicable, shall have received notice from a Lender prior to the
proposed date of any Borrowing (or, in the case of any ABR Borrowing or Canadian
Prime Rate Borrowing, prior to the time of such proposed Borrowing) that such
Lender will not make available to the Administrative Agent or the Canadian
Administrative Agent, as applicable, such Lender’s share of such Borrowing, the
Administrative Agent or the Canadian Administrative Agent, as applicable, may
assume that such Lender has made such share available on such date in accordance
with paragraph (a) of this Section and may, in reliance upon such assumption,
make available to the applicable Borrower a corresponding amount. In such event,
if a Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent or the Canadian Administrative Agent, as applicable,
then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent or the Canadian Administrative Agent, as applicable,
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent or the
Canadian Administrative Agent, as applicable, at (i) in the case of such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent or the Canadian Administrative Agent, as applicable, in
accordance with banking industry rules on interbank compensation, or (ii) in the
case of the Borrowers, the interest rate applicable to ABR Loans (in the case of
dollar denominated amounts), Canadian Prime Rate Loans (in the case of Canadian
Dollar denominated amounts). If such Lender pays such amount to the
Administrative Agent or the Canadian Administrative Agent, as applicable, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
     SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, (i) in
the case of a Eurodollar Revolving Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request and (ii) in the case of BA
Drawings, shall have an initial Contract Period as specified in such Borrowing
Request. Thereafter, the Borrower Representative may elect to convert such
Borrowing to a Borrowing of a different Type, to convert BA Drawings to Canadian
Prime Rate Loans, to convert Canadian Prime Rate Loans (other than Swingline
Loans) into BA Drawings or to continue such Borrowing and, in the case of a
Eurodollar Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably (in accordance with the
principal amount of the U.S. Loans or Canadian Loans, as the case may be) among
the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. This
Section shall not apply to Swingline Borrowings or Protective Advances, which
may not be converted or continued.

69



--------------------------------------------------------------------------------



 



          (b) To make an election pursuant to this Section, the Borrower
Representative shall notify the (i) Administrative Agent, with respect to each
U.S. Revolving Loan, and (ii) the Canadian Administrative Agent (with a copy to
the Administrative Agent) with respect to any Canadian Revolving Loan, of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrowers were requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election, subject to paragraph (f) below in the case of BA Drawings. Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent or the
Canadian Administrative Agent, (with a copy to the Administrative Agent) as
applicable, of a written Interest Election Request in a form approved by the
Administrative Agent or the Canadian Administrative Agent, as applicable, and
signed by the Borrower Representative.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
     (i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing, a
Eurodollar Borrowing or Canadian Prime Rate Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

70



--------------------------------------------------------------------------------



 



          (e) If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to (i) an ABR Borrowing, in the case of a Eurodollar Borrowing of
either U.S. Revolving Loans or Canadian Revolving Loans denominated in dollars,
and (ii) a Canadian Prime Rate Borrowing, in the case of any BA Drawing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Borrower Representative, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) no outstanding
Canadian Prime Rate Loans may be converted to BA Drawings, and (iii) unless
repaid, (A) each Eurodollar Borrowing of U.S. Revolving Loans or of Canadian
Revolving Loans denominated in dollars shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto and (B) each BA Drawing shall
be converted to, or repaid with the proceeds of, a Canadian Prime Rate Borrowing
at the end of the Contract Period applicable thereto.
          (f) At or before 12:00 noon (Toronto time) three Business Days before
the last day of the Contract Period of any BA Drawing, the Borrower
Representative shall give to the Canadian Administrative Agent its written
Interest Election Request in respect of such BA Drawing which shall specify
either that the Canadian Borrower intends to repay the maturing B/As on such
date or to continue to issue B/As on such date to provide for the payment of the
maturing B/As. If the Borrower Representative fails to deliver such timely
notice with respect to a BA Drawing prior to the end of the Contract Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Contract Period such Borrowing shall be converted to Canadian
Prime Rate Loans. Upon the conversion to or continuation of any Borrowing or
portion thereof as a BA Drawing, the Discount Proceeds that would otherwise be
payable to the Canadian Borrower by each Canadian Lender pursuant to
Section 2.21(d) in respect of such new BA Drawing shall be applied against the
principal amount of such Borrowing (in the case of a conversion) or the
reimbursement obligation owed to such Lender in respect of such maturing B/As
(in the case of a continuation) (collectively, the “maturing amounts”) and the
Canadian Borrower shall pay to such Canadian Lender an amount equal to the
excess of the maturing amounts over such Discount Proceeds
     SECTION 2.09. Termination and Reduction of Revolving Commitments; Increase
in Revolving Commitments. (a) Unless previously terminated, all Revolving
Commitments shall terminate on the Maturity Date.
          (b) The Borrowers may at any time terminate the Revolving Commitments
upon (i) the payment in full in cash of all outstanding U.S. Loans, in the case
of the U.S. Commitment, and Canadian Loans, in the case of the Canadian
Commitment, together with accrued and unpaid interest thereon and on any U.S.
Letters of Credit, in the case of the U.S. Commitment, and Canadian Letters of
Credit, in the case of the Canadian Commitment, as applicable, (ii) the
cancellation and return of all outstanding U.S. Letters of Credit, in the case
of the U.S. Commitment, and Canadian Letters of Credit, in the case of the
Canadian Commitment, (or alternatively, (A) with respect to each such U.S.
Letter of Credit, the deposit in the LC Collateral Account of cash equal to 103%
of the U.S. LC Exposure or with respect to each such Canadian Letter of Credit,
the deposit in the Canadian LC Collateral Account of cash equal to 103% Canadian
LC Exposure, as applicable, as of such date in accordance with Section 2.06(k),
(B) with the consent of the Administrative Agent and the Canadian Administrative
Agent, as applicable, and each applicable Issuing Bank, a back-up standby letter
of credit equal to 103% of the U.S. LC Exposure or Canadian LC Exposure, as
applicable, as of such date or (C) the inclusion of such Letters of Credit in a
credit facility that refinances the Obligations outstanding under this
Agreement), (iii) the payment in full in cash of the accrued and unpaid fees,
and (iv) the payment in full in cash of all reimbursable expenses and other U.S.
Obligations or Canadian Obligations, as applicable, together with accrued and
unpaid interest thereon.

71



--------------------------------------------------------------------------------



 



          (c) The Borrowers may from time to time reduce the U.S. Commitment and
the Canadian Sublimit; provided that (i) each reduction shall be in an amount
that is an integral multiple of $5,000,000 (or, if less, the aggregate remaining
U.S. Commitment or Canadian Sublimit), (ii) the Borrower Representative shall
allocate each such reduction, in whole or in part, to the U.S. Commitment or the
Canadian Sublimit, (iii) each reduction in the U.S. Commitment to an amount less
than the then effective Canadian Sublimit shall result in a dollar-for-dollar
reduction in the Canadian Sublimit and (iv) the Borrowers shall not reduce the
Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.10, (A) the sum of (1) the
total Revolving Exposures of all the Lenders, plus the Open Account Aggregate
Cap would exceed the lesser of (B) (1) the total Revolving Commitments and
(2) the Aggregate Borrowing Base.
          (d) The Borrower Representative shall notify (i) the Administrative
Agent of any election to terminate or reduce the U.S. Commitments and (ii) the
Canadian Administrative Agent (with a copy to the Administrative Agent) of any
election to terminate or reduce the Canadian Commitments, in each case under
paragraph (b) or (c) of this Section at least five Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent or the Canadian Administrative Agent, as applicable, shall
advise the U.S. Lenders or the Canadian Lenders, as applicable, of the contents
thereof. Each notice delivered by the Borrower Representative pursuant to this
Section shall be irrevocable; provided that a notice of termination of the
Revolving Commitments delivered by the Borrower Representative may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by the Borrower Representative (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be made ratably among the Lenders in accordance with their respective
Revolving Commitments.
          (e) The Borrowers shall have the right to increase the Revolving
Commitment by obtaining additional U.S. Commitments, either from one or more of
the Lenders or another lending institution; provided that (i) any such request
for an increase shall be in a minimum amount of $10,000,000, (ii) the Borrower
Representative, on behalf of the Borrowers, may make a maximum of five such
requests, (iii) the Administrative Agent has approved the identity of any such
new Lender, such approval not to be unreasonably withheld, (iv) any such new
Lender assumes all of the rights and obligations of a “Lender” hereunder,
(v) any such additional Revolving Commitments shall be on the same terms as the
other Revolving Commitments and (vi) the procedure described in Section 2.09(f)
have been satisfied.

72



--------------------------------------------------------------------------------



 



          (f) Any amendment hereto for such an increase or addition shall be in
form and substance satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrowers and
the Lender(s) being added or increasing their U.S. Commitment, subject only to
the approval of all Lenders if any such increase would cause the Revolving
Commitment to exceed $700,000,000. As a condition precedent to such an increase,
(1) the Borrower Representative shall deliver to the Administrative Agent a
certificate of each Loan Party (in sufficient copies for each Lender) signed by
an authorized officer of such Loan Party (i) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrowers, certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and (B) no Default exists; and
(2) the Indenture shall have been amended in accordance with the terms thereof
to provide that the incremental Indebtedness incurred pursuant to this
Section 2.09 (in addition to all the other Indebtedness outstanding pursuant to
this Agreement) is excepted from the requirements of Section 4.04 of the
Indenture.
          (g) Within a reasonable time after the effective date of any increase,
the Administrative Agent shall, and is hereby authorized and directed to, revise
the Revolving Commitment Schedule to reflect such increase and shall distribute
such revised Revolving Commitment Schedule to each of the Lenders and the
Borrowers, whereupon such revised Revolving Commitment Schedule shall replace
the old Revolving Commitment Schedule and become part of this Agreement. On the
Business Day following any such increase, all outstanding ABR Loans shall be
reallocated among the Lenders (including any newly added Lenders) in accordance
with the Lenders’ respective revised Applicable Percentages. Eurodollar Loans
shall not be reallocated among the Lenders prior to the expiration of the
applicable Interest Period in effect at the time of any such increase; provided
that if an Event of Default occurs after the date of any such increase but prior
to the reallocation of the Eurodollar Loans such Loans shall, subject to
Section 2.16, be reallocated among the Lenders pro rata in accordance with their
Revolving Commitments.
     SECTION 2.10. Repayment and Amortization of Loans and B/As; Evidence of
Debt. (a) The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the account of each U.S. Lender and Canadian Lender, as the case may be, the
then unpaid principal amount of each Revolving Loan on the Maturity Date,
(ii) to the Canadian Administrative Agent for the account of each applicable
Canadian Lender, the then unpaid principal amount of any BA Drawing in
accordance with Section 2.21 and (iii) the then unpaid amount of each Protective
Advance on the earlier of the Maturity Date and demand by the Administrative
Agent (with respect to the U.S. Protective Advances) or the Canadian
Administrative Agent (with respect to the Canadian Protective Advances).
          (b) On each Business Day during a Dominion Period, (i) the
Administrative Agent shall apply all funds credited to the Collection Deposit
Account as of the previous Business Day (whether or not immediately available)
first to prepay any Protective Advances that may be outstanding, second to
prepay the Swingline Loans, and third, pro rata, to prepay the Revolving Loans
(without a corresponding reduction in the Revolving Commitments) and to deposit
in the LC Collateral Account and the Canadian LC Collateral Account, as the case
may be, cash in an amount equal to 103% of the U.S. LC Exposure and the Canadian
LC Exposure at such time and (ii) the Canadian Administrative Agent shall apply
all funds credited to the Canadian Collection Deposit Account as of the previous
Business Day (whether or not immediately available) first to prepay any Canadian
Protective Advances that may be outstanding, second to prepay the Canadian
Swingline Loans, and third, pro rata, to prepay the Canadian Revolving Loans
(without a corresponding reduction in the Canadian Commitments) and to deposit
in the Canadian LC Collateral Account cash in an amount equal to 103% of the
Canadian LC Exposure at such time. All amounts applied pursuant to clause
(i) above shall be applied pro rata as among the U.S. Lenders and all amounts
applied pursuant to clause (ii) above shall be applied pro rata as among the
Canadian Lenders.

73



--------------------------------------------------------------------------------



 



          (c) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrowers to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (d) The Administrative Agent and the Canadian Administrative Agent, as
the case may be, shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, the Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrowers to each Lender hereunder and (iii) the
amount of any sum received by the Administrative Agent or the Canadian
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.
          (e) The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent or the Canadian Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay the Loans in accordance with the terms of
this Agreement.
          (f) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
     SECTION 2.11. Prepayment of Loans and B/As. (a) The Borrowers shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, subject to prior notice in accordance with paragraph (f) of this
Section, except that the Borrowers shall not prepay any BA Drawings except on
the last day of the Contract Period applicable thereto (subject to any mandatory
prepayment requirements hereunder).

74



--------------------------------------------------------------------------------



 



          (b) In the event and on such occasion that (i) the sum of (A) the
total Revolving Exposure of all the Lenders and (B) the Open Account Aggregate
Cap exceeds the lesser of (x) the total Revolving Commitments or (y) the
Aggregate Borrowing Base, (ii) the total U.S. Revolving Exposure of all the U.S.
Lenders exceeds (A) the lesser of (x) the total U.S. Commitments or (y) the U.S.
Borrowing Base minus (B) the Canadian U.S. Borrowing Base Utilization or
(iii) the total Canadian Revolving Exposure of all the Canadian Lenders exceeds
the lesser of (A) the Canadian Sublimit or (B) (x) the Canadian Borrowing Base
plus (y) the U.S. Availability, the Borrowers shall promptly prepay (or in the
case of the LC Exposure, cash collateralize) the Revolving Loans, LC Exposure
and/or Swingline Loans in an aggregate amount equal to such excess.
          (c) If the Administrative Agent determines that the outstanding
principal Dollar Amount of all outstanding Commercial Letters of Credit issued
that are U.S. Letters of Credit denominated in an Alternative Currency exceeds
the lesser of (A) $450,000,000 less the sum of the outstanding principal amount
of the LC Exposure denominated in dollars and (B) $100,000,000, then not later
than one Business Day after notice of the amount of such excess from the
Administrative Agent to the Borrower Representative, the U.S. Borrowers shall
deposit in the LC Collateral Account cash in an amount equal to such excess (to
be held as cash collateral in accordance with Section 2.06(k)).
          (d) During a Dominion Period, in the event and on each occasion that
any Net Proceeds are received by or on behalf of any Loan Party in respect of
any Prepayment Event, the Borrowers shall, immediately after such Net Proceeds
are received by any Loan Party, prepay the Obligations as set forth in
Section 2.11(f) below in an aggregate amount equal to 100% of such Net Proceeds
to the extent that such Obligations are then outstanding; provided that, in the
case of any event described in paragraph (a) or (b) of the definition of the
term “Prepayment Event”, if the Borrower Representative shall deliver to the
Administrative Agent a certificate of a Financial Officer to the effect that the
Loan Parties intend to apply the Net Proceeds from such event (or a portion
thereof specified in such certificate), within 180 days after receipt of such
Net Proceeds, to acquire (or replace or rebuild) real property, equipment or
other tangible assets (excluding inventory) to be used in the business of the
Loan Parties, and certifying that no Default has occurred and is continuing,
then if the Net Proceeds specified in such certificate are to be applied by
(A) the Borrowers, then such Net Proceeds shall be applied by the Administrative
Agent to reduce the outstanding principal balance of the Revolving Loans
(without a permanent reduction of the Revolving Commitment) and upon such
application, the Administrative Agent shall establish a Reserve against the
Borrowing Base in an amount equal to the amount of such proceeds so applied and
(B) any Loan Party that is not a Borrower, then such Net Proceeds shall be
deposited in a cash collateral account and in either case, thereafter, such
funds shall be made available to the applicable Loan Party as follows:
     (1) the Borrower Representative shall request a Revolving Loan (specifying
that the request is to use Net Proceeds pursuant to this Section) or the
applicable Loan Party shall request a release from the cash collateral account
be made in the amount needed;

75



--------------------------------------------------------------------------------



 



     (2) so long as the conditions set forth in Section 4.02 have been met, the
Revolving Lenders shall make such Revolving Loan or the Administrative Agent
shall release funds from the cash collateral account; and
     (3) in the case of Net Proceeds applied against the Revolving Loan, the
Reserve established with respect to such insurance proceeds shall be reduced by
the amount of such Revolving Loan;
provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180 day period, at which time a prepayment
shall be required in an amount equal to such Net Proceeds that have not been so
applied; provided further that the Borrowers shall not be permitted to make
elections to use Net Proceeds to acquire (or replace or rebuild) equipment or
other tangible assets (excluding inventory) with respect to Net Proceeds in any
fiscal year in an aggregate amount in excess of $50,000,000.
          (e) In the event that the IP Secured Financing is consummated, the Net
Proceeds that are received by or on behalf of any Loan Party shall, as provided
in the definition of “IP Secured Financing” be applied to prepay the Obligations
as set forth in Section 2.11(f) below in an aggregate amount equal to 100% of
such Net Proceeds to the extent that such Obligations are then outstanding.
          (f) All such amounts pursuant to Sections 2.11(d) and (e) shall be
applied, first to prepay any Protective Advances that may be outstanding, pro
rata, and second to prepay the Revolving Loans (including Swingline Loans)
without a corresponding reduction in the Revolving Commitment and, except in the
case of amounts due pursuant to paragraph (e) above, to cash collateralize
outstanding LC Exposure. If the precise amount of insurance or condemnation
proceeds allocable to Inventory as compared to equipment, fixtures and real
property is not otherwise determined, the allocation and application of those
proceeds shall be determined by the Administrative Agent, in its Permitted
Discretion. Notwithstanding the foregoing, any such application of proceeds from
Collateral securing solely the Canadian Obligations shall be made solely in
respect of the Canadian Obligations.
          (g) The Borrower Representative shall notify the Administrative Agent
and the Canadian Administrative Agent (and, in the case of prepayment of a
Swingline Loan, the applicable Swingline Lender) by telephone (confirmed by
facsimile) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 10:00 a.m., Chicago time, three Business
Days before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing or a Canadian Prime Rate Borrowing, not later than 10:00 a.m., Chicago
time, on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Revolving Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest to
the extent required by Section 2.13.

76



--------------------------------------------------------------------------------



 



     SECTION 2.12. Fees. (a) The U.S. Borrowers agree to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at a rate equal to (i), if the average daily unused portion of the
Revolving Commitment is greater than 50% of the total Revolving Commitment
during the period in respect of which the payment is being made, 1.00%, per
annum, and (ii), if the average daily unused portion of the total Revolving
Commitment is less than or equal to 50% of the total Revolving Commitment during
the period in respect of which the payment is being made, 0.75%, per annum, in
each case on the average daily amount of the Available Revolving Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which the Lenders’ Revolving Commitments terminate.
Accrued commitment fees shall be payable in arrears on the first day of each
calendar month and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
          (b) The (i) U.S. Borrowers agree to pay to the Administrative Agent
for the account of each U.S. Lender a participation fee with respect to its
participations in U.S. Letters of Credit and (ii) Canadian Borrower agrees to
pay to the Canadian Administrative Agent for the account of each Canadian Lender
a participation fee with respect to its participations in Canadian Letters of
Credit, which, in each case, which shall accrue at the same Applicable Rate used
to determine the interest rate applicable to Eurodollar Loans (or, in the case
of Commercial Letters of Credit that do not provide for the presentation of a
time draft, 50% of such Applicable Rate) on the average daily amount of such
Lender’s applicable LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Revolving Lender
ceases to have any LC Exposure. In addition, each Borrower agrees to pay to the
applicable Issuing Bank with respect to each Standby Letter of Credit issued for
the account of such Borrower a fronting fee, which shall accrue at the rate of
0.1% per annum on the average daily amount of the Standby LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
period from and including the Effective Date to but excluding the later of the
date of termination of the Revolving Commitments and the date on which there
ceases to be any LC Exposure, as well as the applicable Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of each calendar quarter shall
be payable on the first day of each January, April, July and October following
such last day, commencing on the first such date to occur after the Effective
Date; provided that all such fees shall be payable on the date on which the
Revolving Commitments terminate and any such fees accruing after the date on
which the Revolving Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees payable
pursuant to this paragraph (b) shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

77



--------------------------------------------------------------------------------



 



          (c) The U.S. Borrowers agree to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrowers and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent or the Canadian
Administrative Agent, as applicable, (or to the applicable Issuing Bank in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
     SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.
          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
          (c) Each Protective Advance shall bear interest at the Alternate Base
Rate plus the Applicable Rate for Revolving Loans plus 2%.
          (d) The Loans comprising each Canadian Prime Rate Borrowing shall bear
interest at the Canadian Prime Rate plus the Applicable Rate.
          (e) Notwithstanding the foregoing, during the occurrence and
continuance of any Event of Default under paragraph (a) of Article VII, the
Administrative Agent or the Required Lenders may, at their option, by notice to
the Borrower Representative (which notice may be revoked at the option of the
Required Lenders notwithstanding any provision of Section 9.02 requiring the
consent of “each Lender affected thereby” for reductions in interest rates),
declare that (i) all Loans that are subject to such Event of Default shall bear
interest at 2% plus the rate otherwise applicable to such Loans as provided in
the preceding paragraphs of this Section or (ii) in the case of any other
amounts outstanding hereunder that are subject to such Event of Default, (x) if
such amount is denominated in dollars, such amount shall accrue at 2% plus the
rate applicable to such fee or other obligation as provided hereunder (or, if no
such interest rate is specified, at a rate of interest equal to 2% plus the rate
otherwise applicable to ABR Loans) and (y) if such amount is denominated in
Canadian Dollars, such amount shall accrue at 2% plus the rate applicable to
Canadian Prime Rate Loans as provided in paragraph (d) of this Section.
          (f) Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Revolving
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan or Canadian Prime
Rate Loan prior to the end of the Availability Period), accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. Accrued interest shall be payable (i) to the Administrative Agent,
for the account of each U.S. Lender, ratably with respect to interest on any
U.S. Revolving Loan or U.S. Swingline Loan, (ii) to the Administrative Agent,
with respect to interest on any U.S. Protective Advance, (iii) to the Canadian
Administrative Agent, for the account of each Canadian Lender, ratably with
respect to interest on a Canadian Revolving Loan or a Canadian Swingline Loan,
and (iv) to the Canadian Administrative Agent, with respect to interest on any
Canadian Protective Advance denominated in Canadian Dollars.

78



--------------------------------------------------------------------------------



 



          (g) All interest hereunder shall be computed on the basis of a year of
360 days, except that the Acceptance Fee and the interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Canadian Prime Rate, Discount Rate, Adjusted LIBO Rate or
LIBO Rate shall be determined by the Administrative Agent or the Canadian
Administrative Agent, as applicable, and such determination shall be conclusive
absent manifest error.
          (h) For purposes of the Interest Act (Canada) and disclosure
thereunder, whenever any interest or any fee to be paid hereunder or under any
other Loan Document is to be calculated on the basis of a 360-day year or any
other period of time less than a calendar year, the yearly rate of interest or
fees to which the rate used in such calculation is equivalent, is the rate so
used multiplied by the actual number of days in the applicable calendar year and
divided by 360 or such other period of time.
     SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) any such request for a
continuation of a Eurodollar Borrowing of (A) U.S. Revolving Loans or Canadian
Revolving Loans denominated in dollars shall be deemed to be a request to
convert such Borrowing to an ABR Borrowing, and (B) Canadian Revolving Loans
denominated in Canadian Dollars shall be deemed to be a request to convert such
Borrowing to a Canadian Prime Rate Borrowing.

79



--------------------------------------------------------------------------------



 



     SECTION 2.15. Increased Costs. (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement (other than any Taxes) against assets of, deposits with or
for the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or Issuing Bank; or
     (ii) impose on any Lender or Issuing Bank, or the London interbank market,
any other condition affecting this Agreement or Eurodollar Loans, Bankers’
Acceptances of BA Equivalent Loans made by such Lender or Letter of Credit (or
any participation therein);
and the result of any of the foregoing shall be (A) to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), (B) to increase the cost to such Lender or
such Issuing Bank of participating in, issuing or maintaining any Letter of
Credit, (C) to increase the cost to such Lender of participating in or of
purchasing or accepting Bankers’ Acceptances or (D) to reduce the amount of any
sum received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrowers will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as the case may be, for such additional
costs incurred or reduction suffered.
          (b) If any Lender or Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or Letters of Credit held by, such Lender or
Issuing Bank, to a level below that which such Lender or Issuing Bank or such
Lender’s or Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay
to such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
          (d) Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower Representative of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

80



--------------------------------------------------------------------------------



 



     SECTION 2.16. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(d) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower Representative
pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate (including the Applicable Rate) that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower Representative and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
     SECTION 2.17. Taxes. (a) Each payment by any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, unless
such deduction or withholding is required by applicable law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to deduct or withhold Taxes, then such Withholding Agent may so deduct
or withhold and shall timely pay the full amount of withheld Taxes to the
relevant Governmental Authority in accordance with applicable law. If such Taxes
are Indemnified Taxes, then the amount to be paid by the Loan Parties shall be
increased as necessary so that, net of such withholding (including any deduction
or withholding applicable to additional amounts payable under this Section), the
applicable recipient of such payment receives the amount it would have received
had no such deduction or withholding been made.
          (b) The Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

81



--------------------------------------------------------------------------------



 



          (c) The Loan Parties shall jointly and severally indemnify the
Administrative Agent, the Canadian Administrative Agent, each Lender and each
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes paid by the Administrative Agent, the Canadian
Administrative Agent, such Lender or such Issuing Bank, as the case may be, on
or with respect to any payment by or on account of any obligation of the Loan
Parties under any Loan Document (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower Representative by a Lender or an Issuing
Bank, or by the Administrative Agent or the Canadian Administrative Agent on its
own behalf or on behalf of any Lender Party, shall be conclusive absent manifest
error.
          (d) Each Lender and Issuing Bank shall indemnify each Loan Party and
the Administrative Agent, within 10 days after written demand therefor, for the
full amount of any Taxes described in clause (c) of the definition of “Excluded
Taxes” that are imposed on amounts paid to such Lender or Issuing Bank by such
Loan Party or the Administrative Agent on or with respect to any payment by or
on account of any obligation of any Loan Party under any Loan Document and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the applicable Lender or Issuing Bank by the Loan Party
or the Administrative Agent shall be conclusive absent manifest error. The Loan
Party or the Administrative Agent, as applicable, shall notify the applicable
Lender or Issuing Bank of the incurrence or assertion of such liability within a
reasonable time after the incurrence or assertion. Each Lender and Issuing Bank
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender or Issuing Bank, as the case may be,
under this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 2.17(d).
          (e) As soon as practicable after any payment of Indemnified Taxes by a
Loan Party to a Governmental Authority, such Loan Party or the Borrower
Representative shall deliver to the Administrative Agent or the Canadian
Administrative Agent, as applicable, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent or the Canadian Administrative Agent,
as applicable.
          (f) (i) Any Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under any Loan Document shall deliver to the Borrower Representative
and the Administrative Agent or the Canadian Administrative Agent, as
applicable, at the time or times prescribed by applicable law or reasonably
requested in writing by the Borrower Representative or the Administrative Agent
or the Canadian Administrative Agent, as applicable, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower Representative or the Administrative Agent or the Canadian
Administrative Agent, as applicable, as will permit such payments to be made
without withholding or at a reduced rate. In addition, any Lender shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower Representative or the Administrative Agent or the Canadian
Administrative Agent, as applicable, as will enable the Borrower Representative
or the Administrative Agent or the Canadian Administrative Agent, as applicable,
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Upon the reasonable request of the Borrower
Representative or the Administrative Agent or the Canadian Administrative Agent,
as applicable, any Lender shall update any form or certification previously
delivered pursuant to this Section. If any such form or certification expires or
becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify the Borrower Representative and the
Administrative Agent or the Canadian Administrative Agent, as applicable, in
writing of such expiration, obsolescence or inaccuracy; provided that in no
event shall a Lender be liable to the Borrower, the Administrative Agent or the
Canadian Administrative Agent, as applicable, or any other Person for failing to
provide the notification referenced in this sentence.

82



--------------------------------------------------------------------------------



 



          (ii) Without limiting the generality of the foregoing, if any Borrower
is a U.S. Person, any Lender with respect to such Borrower shall, if it is
legally eligible to do so, deliver to the Borrower Representative and the
Administrative Agent (in such number of copies reasonably requested by the
Borrower Representative and the Administrative Agent) on or prior to the date on
which such Lender becomes a party hereto, duly completed and executed copies of
whichever of the following is applicable:

  (A)  
in the case of a Lender that is a U.S. Person, IRS Form W-9;     
    (B)  
in the case of a Lender (other than a U.S. Person) claiming the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (2) with respect to all other payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
    (C)  
in the case of a Lender (other than a U.S. Person) for whom payments under any
Loan Document constitute income that is effectively connected with such Lender’s
conduct of a trade or business in the United States, IRS Form W-8ECI;
    (D)  
in the case of a Lender (other than a U.S. Person) claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both (1) IRS
Form W-8BEN and (2) a certificate substantially in the form of Exhibit F (a
“U.S. Tax Compliance Certificate”) to the effect that such Lender is not (a) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent
shareholder” of a Borrower within the meaning of Section 881(c)(3)(B) of the
Code, (c) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (d) conducting a trade or business in the United States with
which the relevant interest payments are effectively connected;

83



--------------------------------------------------------------------------------



 



  (E)   in the case of a Lender (other than a U.S. Person) that either is not
the beneficial owner of payments made under any Loan Document or is a
partnership (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant
forms prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii)
that would be required of each such beneficial owner or partner of such
partnership if such beneficial owner or partner were a Lender; or     (F)   any
other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower Representative or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.

     (g) If any recipient of any payment to be made by or on account of any
obligation of a Loan Party under any Loan Document determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid by any Loan Party pursuant to this Section 2.17), it
shall pay to the indemnifying party an amount equal to such refund (but only to
the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) of each such Person and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of any such Person, shall
repay to such Person the amount paid to such indemnifying party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event any such Person is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph, in no event will any such Person be required to
pay any amount to any Loan Party pursuant to this paragraph if such payment
would place any such Person in a less favorable position (on a net after-Tax
basis) than any such Person would have been in if the indemnification payments
or additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any such Person to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party or any other Person.
     SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without set off or counterclaim. All payments
hereunder shall be made in dollars except that all payments in respect of Loans
(and interest thereon) and LC Exposures to be made to the Canadian Lenders or
the Canadian Administrative Agent shall be made in the same currency in which
such Loan was made or Letter of Credit issued. All such payments shall be made
and allocated, in the case of the U.S. Loans, for the account of the U.S.
Lenders, and in the case of the Canadian Loans, for the account of its Canadian
Lenders, in each case pro rata in accordance with the respective unpaid
principal amounts of the U.S. Loans and the U.S. LC Exposure or the Canadian
Loans and the Canadian LC Exposure, as the case may be, made to the applicable
Borrower held by them. Any amounts received after such time on any date may, in
the discretion of the Administrative Agent or the Canadian Administrative Agent,
as applicable, be deemed to have been received on the next succeeding Business
Day for purposes of calculating interest thereon. All such payments shall be
made to the Administrative Agent at its offices at 10 South Dearborn Street,
22nd Floor, Chicago, Illinois, except (i) with respect to payments of Canadian
Loans, LC Disbursements of any Issuing Bank in respect of Canadian Letters of
Credit, fronting fees payable to any Issuing Bank in respect of Canadian Letters
of Credit, the Canadian Administrative Agent at its offices at 200 Bay Street,
Royal Bank Plaza, Floor 18, Toronto M57 2J2 Canada, and (ii) payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. Each of the Administrative Agent
and the Canadian Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient,
in like funds, promptly following receipt thereof. If any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day, and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension.

84



--------------------------------------------------------------------------------



 



          (b) Any proceeds of Collateral received by the Administrative Agent or
the Canadian Administrative Agent after an Event of Default has occurred and is
continuing and the Administrative Agent or the Canadian Administrative Agent so
elects or the Required Lenders so direct shall be applied ratably (based in
respect of each of the following separate categories, computed independently of
the other categories, on each Lender Party’s interest in the aggregate specific
type of outstanding Secured Obligations described within (and only within) each
specific category of Secured Obligations listed respectively below) first, to
pay any fees, indemnities or expense reimbursements, including amounts then due
to the Administrative Agent, the Canadian Administrative Agent and each Issuing
Bank from the Borrowers (other than in connection with Banking Services, Swap
Obligations or Open Account Obligations), second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrowers (other than in
connection with Banking Services, Swap Obligations or Open Account Obligations),
third, to pay interest due in respect of the Protective Advances, fourth, to pay
the principal of the Protective Advances, fifth, to pay interest then due and
payable on the Loans (other than the Protective Advances), sixth, to prepay
principal on the Loans (other than the Protective Advances) and LC
Disbursements, seventh, to deposit in the U.S. LC Collateral Account and the
Canadian L.C. Collateral Account cash (as provided in Section 2.06(k))
collateral equal to 103% of the sum of the U.S. LC Exposure and Canadian LC
Exposure, as the case may be, to be held as cash collateral for such Obligations
and such Canadian Obligations, as the case may be, eighth, to pay (i) the
Citibank Open Account Obligations in an aggregate amount up to the Citibank Open
Account Cap and (ii) the other Open Account Obligations in an aggregate amount
up to the applicable Open Account Other Cap with respect to each Other Open
Account Agreement related thereto, ninth, to payment of any amounts owing with
respect to Banking Services and Swap Obligations, tenth, to the payment of any
other Secured Obligation due to any Lender Party by the Borrowers and eleventh,
to pay the Open Account Excess Obligations. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower
Representative, or unless an Event of Default is in existence, none of the
Administrative Agent, the Canadian Administrative Agent nor any Lender shall
apply any payment which it receives to any Eurodollar Loan, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(b) in the event, and only to the extent, that there are no outstanding ABR
Loans or Canadian Prime Rate Loans and, in any such event, the Borrowers shall
pay the break funding payment required in accordance with Section 2.16. Each of
the Administrative Agent, the Canadian Administrative Agent and the Lenders
shall have the continuing and exclusive right to apply and reverse and reapply
all such proceeds and payments to any portion of the Secured Obligations.
Notwithstanding the foregoing, any such application of proceeds from Collateral
securing solely the Canadian Obligations shall be made solely in respect of
Canadian Obligations.

85



--------------------------------------------------------------------------------



 



          (c) At the election of the Administrative Agent or the Canadian
Administrative Agent, as the case may be, all payments of principal, interest,
LC Disbursements, Open Account Obligations, fees, premiums, reimbursable
expenses (including, without limitation, all reimbursement for fees and expenses
pursuant to Section 9.03), and other sums payable under the Loan Documents, may
be paid from the proceeds of Borrowings made hereunder whether made following a
request by the Borrower Representative pursuant to Section 2.03 or a deemed
request as provided in this Section or (following substantially contemporaneous
notice to the Borrower Representative, except that delivery of such notice shall
not be required during the continuance of any Event of Default and the
Administrative Agent shall have no liability, in any event, for failing to
deliver such notice) may be deducted from any deposit account of any Borrower
maintained with the Administrative Agent or the Canadian Administrative Agent.
Each Borrower hereby irrevocably authorizes (i) the Administrative Agent or the
Canadian Administrative Agent, as applicable, to make a Borrowing for the
purpose of paying each payment referred to in the preceding sentence and agrees
that all such amounts charged shall constitute Loans (including Swingline Loans,
but such a Borrowing may only constitute a Protective Advance if it is to
reimburse costs, fees and expenses as described in Section 9.03) and that all
such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03, 2.04 or 2.05, as applicable and (ii) the Administrative Agent or
the Canadian Administrative Agent, as applicable (following substantially
contemporaneous notice to the Borrower Representative, except that delivery of
such notice shall not be required during the continuance of any Event of Default
and the Administrative Agent shall have no liability, in any event, for failing
to deliver such notice) to charge any deposit account of any Borrower maintained
with the Administrative Agent or the Canadian Administrative Agent, as
applicable, for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.
          (d) If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrowers pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant. Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against such Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

86



--------------------------------------------------------------------------------



 



          (e) Unless the Administrative Agent shall have received notice from
the Borrower Representative prior to the date on which any payment is due to the
Administrative Agent or the Canadian Administrative Agent, as applicable, for
the account of the Lenders or an Issuing Bank hereunder that the Borrowers will
not make such payment, the Administrative Agent or the Canadian Administrative
Agent, if applicable, may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the Open Account Banks or the Issuing Banks, as the
case may be, the amount due. In such event, if the Borrowers have not in fact
made such payment, then each of the Lenders, the Open Account Banks or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent or the Canadian Administrative Agent, as applicable,
forthwith on demand the amount so distributed to such Lender, Open Account Bank
or such Issuing Bank with interest thereon, for each day from and including the
date such amount is distributed to it to but excluding the date of payment to
the Administrative Agent or the Canadian Administrative Agent, if applicable, at
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent or the Canadian Administrative Agent, as applicable, in
accordance with banking industry rules on interbank compensation.
          (f) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(e), 2.21(d) or
9.03(c), then the Administrative Agent and, if applicable, the Canadian
Administrative Agent, may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender or Issuing Bank requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender Issuing Bank
or any Governmental Authority for the account of any Lender or Issuing Bank
pursuant to Section 2.17, then such Lender or Issuing Bank shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
or Letters of Credit hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender or Issuing Bank, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in
the future and (ii) would not subject such Lender or Issuing Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or Issuing Bank. The Borrowers hereby agree to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or
assignment;

87



--------------------------------------------------------------------------------



 



          (b) If any Lender or Issuing Bank requests compensation under
Section 2.15, or if the Borrowers are required to pay any additional amount to
any Lender, Issuing Bank or any Governmental Authority for the account of any
Lender or Issuing Bank pursuant to Section 2.17, or if any Lender becomes a
Defaulting Lender, then the Borrowers may, at their sole expense and effort,
upon notice to such Lender or Issuing Bank and the Administrative Agent, require
such Lender or Issuing Bank to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent and the Issuing Banks
(other than any Issuing Bank required to assign and delegate its interests,
rights and obligations pursuant to this paragraph (b)), which consent shall not
unreasonably be withheld, (ii) such Lender or Issuing Bank shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. No
Lender or Issuing Bank shall be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or Issuing
Bank or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.
     SECTION 2.20. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent, the Canadian Administrative Agent or any Lender is for any reason
compelled to surrender such payment or proceeds to any Person because such
payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent, the Canadian Administrative Agent or
such Lender. The provisions of this Section 2.20 shall be and remain effective
notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.20 shall survive the termination
of this Agreement.
     SECTION 2.21. Bankers’ Acceptances. (a) The Canadian Borrower may issue
Bankers’ Acceptances denominated in Canadian Dollars for acceptance and purchase
by the Canadian Lenders in accordance with the provisions of Section 2.01,
Section 2.03 and this Section 2.21.
          (b) Each Bankers’ Acceptance shall have a Contract Period of
approximately 30, 60 or 90 days. No Contract Period shall extend beyond the
Maturity Date. If such Contract Period would otherwise end on a day that is not
a Business Day, such Contract Period shall end on the next preceding day that is
a Business Day.

88



--------------------------------------------------------------------------------



 



          (c) On each Borrowing date on which Bankers’ Acceptances are to be
accepted, the Canadian Administrative Agent shall advise the Canadian Borrower
as to the Canadian Administrative Agent’s determination of the applicable
Discount Rate for the Bankers’ Acceptances which any of the Canadian Lenders
have agreed to purchase.
          (d) Each Canadian Lender agrees to purchase a Bankers’ Acceptance
accepted by it. The Canadian Borrower shall sell, and such Canadian Lender shall
purchase, the Bankers’ Acceptance at the applicable Discount Rate. Such Canadian
Lender shall provide to the Canadian Funding Office the Discount Proceeds less
the Acceptance Fee payable by the Canadian Borrower with respect to such
Bankers’ Acceptance. Such proceeds will then be made available to the Canadian
Borrower by the Canadian Administrative Agent crediting an account as directed
by the Canadian Borrower with the aggregate of the amounts made available to the
Canadian Administrative Agent by such Canadian Lenders and in like funds as
received by the Canadian Administrative Agent.
          (e) Each Canadian Lender may from time to time hold, sell, rediscount
or otherwise dispose of any or all Bankers’ Acceptances accepted and purchased
by it.
          (f) To facilitate borrowings under the Canadian Commitments by way of
B/As, the Canadian Borrower hereby appoints each Canadian Lender as its attorney
to sign and endorse on its behalf, in handwriting or by facsimile or mechanical
signature as and when deemed necessary by such Canadian Lender, blank forms of
B/As. In this respect, it is each Canadian Lender’s responsibility to maintain
an adequate supply of blank forms of B/As for acceptance under this Agreement.
The Canadian Borrower recognizes and agrees that all B/As required to be
accepted and purchased by any Canadian Lender and which are signed and/or
endorsed on its behalf by a Canadian Lender shall bind the Canadian Borrower as
fully and effectually as if signed in the handwriting of and duly issued by the
proper signing officers of the Canadian Borrower. Each Canadian Lender is hereby
authorized to issue such B/As endorsed in blank in such face amounts as may be
determined by such Canadian Lender; provided that the aggregate amount thereof
is equal to the aggregate amount of B/As required to be accepted and purchased
by such Canadian Lender. No Canadian Lender shall be liable for any damage, loss
or other claim arising by reason of any loss or improper use of any such
instrument except the gross negligence or willful misconduct of such Canadian
Lender or its officers, employees, agents or representatives. On request by the
Canadian Borrower, a Canadian Lender shall cancel all forms of B/As which have
been pre-signed or pre-endorsed by or on behalf of the Canadian Borrower and
which are held by such Canadian Lender and have not yet been issued in
accordance herewith. Each Canadian Lender shall maintain a record with respect
to B/As held by it in blank hereunder, voided by it for any reason, accepted and
purchased by it hereunder, and cancelled at their respective maturities. Each
Canadian Lender agrees to provide such records to the Canadian Borrower at the
Canadian Borrower’s expense upon request.
          (g) Drafts drawn by the Canadian Borrower to be accepted as Bankers’
Acceptances shall be signed by a duly authorized officer or officers of the
Canadian Borrower or the Borrower Representative or by their respective
attorneys, including attorneys appointed pursuant to Section 2.21(f) above.
Notwithstanding that any Person whose signature appears on any Bankers’
Acceptance may no longer be an authorized signatory for the Canadian Borrower or
Borrower Representative, as applicable, at the time of issuance of a Bankers’
Acceptance, that signature shall nevertheless be valid and sufficient for all
purposes as if the authority had remained in force at the time of issuance and
any Bankers’ Acceptance so signed shall be binding on the Canadian Borrower.

89



--------------------------------------------------------------------------------



 



          (h) The Canadian Administrative Agent, promptly following receipt of a
notice of Borrowing, continuation or conversion by way of Bankers’ Acceptances,
shall advise the applicable Canadian Lenders of the notice and shall advise each
such Canadian Lender of the face amount of Bankers’ Acceptances to be accepted
by it and the applicable Contract Period (which shall be identical for all
Canadian Lenders). The aggregate face amount of Bankers’ Acceptances to be
accepted by a Canadian Lender shall be determined by the Administrative Agent by
reference to such Canadian Lender’s Applicable Percentage of the issue of
Bankers’ Acceptances, except that, if the face amount of a Bankers’ Acceptance
which would otherwise be accepted by a Canadian Lender would not be
Cdn.$100,000, or a whole multiple thereof, the face amount shall be increased or
reduced by the Canadian Administrative Agent in its sole discretion to
Cdn.$100,000, or the nearest whole multiple of that amount, as appropriate.
          (i) The Canadian Borrower waives presentment for payment and any other
defense to payment of any amounts due to a Canadian Lender in respect of a
Bankers’ Acceptance accepted and purchased by it pursuant to this Agreement
which might exist solely by reason of the Bankers’ Acceptance being held, at the
maturity thereof, by such Canadian Lender in its own right and the Canadian
Borrower agrees not to claim any days of grace if such Canadian Lender as holder
sues the Canadian Borrower on the Bankers’ Acceptance for payment of the amount
payable by the Canadian Borrower thereunder. On the specified maturity date of a
B/A, or the date of any prepayment thereof in accordance with this Agreement, if
earlier, the Canadian Borrower shall pay to such Canadian Lender that has
accepted such B/A the full face amount of such B/A (or shall make provision for
payment by way of conversion or continuation in accordance with Section 2.08) in
full and absolute satisfaction of its obligations with respect to such B/A, and
after such payment, the Canadian Borrower shall have no further liability in
respect of such B/A (except to the extent that any such payment is rescinded or
reclaimed by operation of law or otherwise) and such Canadian Lender shall be
entitled to all benefits of, and will make and otherwise be responsible for all
payments due to the redeeming holder or any third parties under, such B/A.
          (j) Whenever the Canadian Borrower requests a borrowing by way of
Bankers’ Acceptances, each Non BA Lender shall, in lieu of accepting and
purchasing any B/As, make a Loan (a “BA Equivalent Loan”) to the Canadian
Borrower in the amount and for the same term as each Draft which such Lender
would otherwise have been required to accept and purchase hereunder. Each such
Lender will provide to the Canadian Administrative Agent the amount of Discount
Proceeds of such BA Equivalent Loan for the account of the Canadian Borrower in
the same manner as such Lender would have provided the Discount Proceeds in
respect of the Draft which such Lender would otherwise have been required to
accept and purchase hereunder. Each such BA Equivalent Loan will bear interest
at the same rate that would result if such Lender had accepted (and been paid an
acceptance fee) and purchased (on a discounted basis) a B/A for the relevant
Contract Period (it being the intention of the parties that each such BA
Equivalent Loan shall have the same economic consequences for the relevant
Lenders and the Canadian Borrower as the B/A that such BA Equivalent Loan
replaces). All such interest shall be paid in advance on the date such BA
Equivalent Loan is made, and will be deducted from the principal amount of such
BA Equivalent Loan in the same manner in which the discounted portion of a B/A
would be deducted from the face amount of the B/A. Subject to the repayment
requirements of this Agreement, on the last day of the relevant Contract Period
for such BA Equivalent Loan, the Canadian Borrower shall be entitled to convert
each such BA Equivalent Loan into another type of Loan, or to roll over each
such BA Equivalent Loan into another BA Equivalent Loan, all in accordance with
the applicable provisions of this Agreement. Each Non BA Lender may, at its
discretion, request in writing to the Canadian Administrative Agent and the
Canadian Borrower that BA Equivalent Loans made by it shall be evidenced by
Discount Notes.

90



--------------------------------------------------------------------------------



 



          (k) For greater certainty, all provisions of this Agreement that are
applicable to B/As shall also be applicable, mutatis mutandis, to BA Equivalent
Loans, and notwithstanding any other provision of this Agreement, all references
to principal amounts or any repayment or prepayment of any Loans that are
applicable to B/As or BA Drawings shall be deemed to refer to the full face
amount thereof in the case of B/As and to the principal amount of any portion
thereof consisting of BA Equivalent Loans. As set out in the definition of
“Bankers’ Acceptances”, that term includes Discount Notes and all terms of this
Agreement applicable to Bankers’ Acceptances (including the provisions of
Section 2.21(f) relating to their execution by the Canadian Lenders under power
of attorney) shall apply equally to Discount Notes evidencing BA Equivalent
Loans with such changes as may in the context be necessary. For greater
certainty:
     (i) the term of a Discount Note shall be the same as the Contract Period
for Bankers’ Acceptances accepted and purchased on the same Borrowing date in
respect of the same borrowing;
     (ii) an acceptance fee will be payable in respect of a Discount Note and
shall be calculated at the same rate and in the same manner as the Acceptance
Fee in respect of a Bankers’ Acceptance; and
     (iii) the Discount Rate applicable to a Discount Note shall be the Discount
Rate applicable to Bankers’ Acceptances accepted by a Canadian Lender that is
not a Schedule I Lender in accordance with the definition of “Discount Rate” on
the same Borrowing date or date of continuation or conversion, as the case may
be, in respect of the same borrowing for the relevant Contract Period.
          (l) Depository Bills and Notes Act. At the option of the Canadian
Borrower and any Canadian Lender, Bankers’ Acceptances under this Agreement to
be accepted by such Canadian Lender may be issued in the form of depository
bills for deposit with The Canadian Depository for Securities Limited pursuant
to the Depository Bills and Notes Act (Canada). All depository bills so issued
shall be governed by the provisions of this Section 2.21.
          (m) Upon acceptance of a Bankers’ Acceptance by a Canadian Lender, the
Canadian Borrower shall pay to the Canadian Administrative Agent on behalf of
such Canadian Lender a fee (the “Acceptance Fee”) calculated on the face amount
of the Bankers’ Acceptance at a rate per annum equal to the Applicable Rate on
the basis of the number of days in the Contract Period for such Bankers’
Acceptance. Any adjustment to the Acceptance Fee (including any adjustment as
necessary to reflect the operation of Section 2.13(e)) shall be computed based
on the number of days remaining in the Contract Period of such Bankers’
Acceptances from and including the effective date of any change in the
Applicable Rate. Any increase in such Acceptance Fee shall be paid by the
Canadian Borrower to the Canadian Administrative Agent on behalf of the Canadian
Lenders on the last day of the Contract Period of the relevant Bankers’
Acceptance. Any decrease in such Acceptance Fee shall be paid by each Canadian
Lender to the Canadian Borrower, through the Canadian Administrative Agent, on
the last day of the Contract Period of the relevant Bankers’ Acceptance.

91



--------------------------------------------------------------------------------



 



     SECTION 2.22. Circumstances Making Bankers’ Acceptances Unavailable. (a) If
prior to the commencement of any Contract Period, (i) the Canadian
Administrative Agent determines in good faith, which determination shall be
conclusive and binding on the Canadian Borrower, and notifies the Canadian
Borrower that, by reason of circumstances affecting the money market, there is
no readily available market for Bankers’ Acceptances, or (ii) the Canadian
Administrative Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Discount Rate or CDOR Rate, as applicable, for such Contract Period; or
(iii) the Canadian Administrative Agent is advised by one or more Canadian
Lenders that the Discount Rate or CDOR Rate, as applicable, for such Contract
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their portion of such BA Drawings included in
such Borrowing for such Contract Period then:
     (i) the right of the Canadian Borrower to request a borrowing by way of BA
Drawing shall be suspended until the Canadian Administrative Agent determines
that the circumstances causing such suspension no longer exist and the Canadian
Administrative Agent so notifies the Canadian Borrower; and
     (ii) any notice relating to a borrowing by way of BA Drawing which is
outstanding at such time shall be deemed to be a notice requesting a borrowing
by way of Canadian Prime Rate Loans (all as if it were a notice given pursuant
to Section 2.03).
          (b) The Administrative Agent shall promptly notify the Canadian
Borrower and the Canadian Lenders of the suspension in accordance with
Section 2.22(a) of the Canadian Borrower’s right to request a borrowing by way
of BA Drawing and of the termination of such suspension.
     SECTION 2.23. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
     (a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
     (b) the Revolving Commitment and the Credit Exposure of such Defaulting
Lender shall not be included in determining whether all Lenders or the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment or waiver pursuant to Section 9.02), provided that any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender which affects such Defaulting Lender differently than other affected
Lenders shall require the consent of such Defaulting Lender;

92



--------------------------------------------------------------------------------



 



     (c) if any Swingline Exposure or LC Exposure exist at the time a Lender
becomes a Defaulting Lender then:
          (i) all or any part of such Swingline Exposure and LC Exposure shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent (x) the sum of all
non-Defaulting Lenders’ Credit Exposures plus the Open Account Aggregate Cap
plus such Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed
the total of all non-Defaulting Lenders’ Revolving Commitments and (y) the
conditions set forth in Section 4.02 are satisfied at such time; and
          (ii) if the reallocation described in paragraph (i) above cannot, or
can only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (x) first, prepay such Defaulting
Lender’s Swingline Exposure (after giving effect to any partial reallocation
pursuant to paragraph (i) above) and (y) second, cash collateralize such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to paragraph (i) above) in accordance with the procedures set forth in
Sections 2.06(k) and for so long as any such LC Exposure is outstanding;
          (iii) if the Borrowers cash collateralize any portion of such
Defaulting Lender’s LC Exposure pursuant to this Section 2.23(c), the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b), as the case may be, with respect to such Defaulting Lender’s LC
Exposure, as the case may be, during the period such Defaulting Lender’s LC
Exposure is cash collateralized;
          (iv) if the LC Exposure of the non-Defaulting Lenders are reallocated
pursuant to this Section 2.23(c), then the fees payable to the Lenders pursuant
to Sections 2.12(a) and (b), as the case may be, shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; or
          (v) if any Defaulting Lender’s LC Exposure is not cash collateralized,
prepaid or reallocated pursuant to this Section 2.23(c), then, without prejudice
to any rights or remedies of the applicable Issuing Bank or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the applicable Issuing Bank until such
Defaulting Lender’s LC Exposure is cash collateralized;

93



--------------------------------------------------------------------------------



 



     (d) so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, extend, create, incur, amend or increase any Letter of Credit
unless it is satisfied that the related exposure will be 100% covered by the
Revolving Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrowers in accordance with Section 2.23(c), and
participating interests in any such newly issued, extended or created Letter of
Credit or newly made Swingline Loan shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.23(c)(i) (and Defaulting Lenders
shall not participate therein); and
     (e) any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.18(d)
but excluding Section 2.19(b)) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent (i) first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the applicable Issuing Bank or the Swingline Lender
hereunder, (iii) third, if so determined by the Administrative Agent or
requested by an Issuing Bank or the Swingline Lender, to be held in such account
as cash collateral for future funding obligations of the Defaulting Lender of
any participating interest in any Swingline Loan or any Letter of Credit, (iv)
fourth, to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (v) fifth, if so determined by the
Administrative Agent and the Borrower Representative, held in such account as
cash collateral for future funding obligations of the Defaulting Lender of any
Loans under this Agreement, (vi) sixth, to the payment of any amounts owing to
the Lenders, the Issuing Banks or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or the Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement,
(vii) seventh, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, and (viii) eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is (x) a prepayment of the principal amount of any Loans or
reimbursement obligations in respect of LC Disbursements for which a Defaulting
Lender has funded its participation obligations and (y) made at a time when the
conditions set forth in Section 4.02 are satisfied, such payment shall be
applied solely to prepay the Loans of, and reimbursement obligations owed to,
all non-Defaulting Lenders pro rata prior to being applied to the prepayment of
any Loans, or reimbursement obligations owed to, any Defaulting Lender.
          In the event that the Administrative Agent (or, in the case of any
Canadian Lender, the Canadian Administrative Agent), the Borrowers, the Issuing
Banks and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

94



--------------------------------------------------------------------------------



 



     SECTION 2.24. Excess Resulting From Exchange Rate Change.
     (a) With respect to the Canadian Commitment, at any time following one or
more fluctuations in the exchange rate of the Canadian Dollar against the
dollar, (i) the aggregate outstanding principal amount of Canadian Loans of the
Canadian Borrower exceeds the lesser of the Canadian Borrowing Base or the
Canadian Sublimit or any other limitations hereunder based on dollars or
(ii) the aggregate outstanding principal balance of Canadian Loans exceeds any
other limit based on dollars set forth herein for such Canadian Obligations, the
Canadian Borrower shall (A) if such excess is in an aggregate amount that is
greater than or equal to $1,000,000, within two Business Days of notice from the
Canadian Administrative Agent, (B) if such excess is an aggregate amount that is
less than $1,000,000 and such excess continues to exist in an aggregate amount
less than $1,000,000 for at least five Business Days, within two Business Days
of notice from the Canadian Administrative Agent or (C) if any Event of Default
has occurred and is continuing, immediately (x) make the necessary payments or
repayments to reduce such Canadian Obligations to an amount necessary to
eliminate such excess or (y) maintain or cause to be maintained with the
Administrative Agent (for the benefit of the Canadian Lender Parties) deposits
as continuing collateral security for the Canadian Obligations in an amount
equal to or greater than the amount of such excess, such deposits to be
maintained in such form and upon such terms as are acceptable to the Canadian
Administrative Agent. Without in any way limiting the foregoing provisions, the
Canadian Administrative Agent shall, weekly or more frequently in the sole
discretion of the Canadian Administrative Agent, make the necessary exchange
rate calculations to determine whether any such excess exists on such date and
advise the Borrowers if such excess exists.
     (b) If one or more of the U.S. Borrowers provide cash collateral to secure
obligations related to U.S. Letters of Credit that are denominated in an
Alternative Currency (including, without limitation, pursuant to
Section 2.06(k), 2.10(b) or 2.18(b)) and, as a result of fluctuations in the
applicable exchange rate between dollars and the applicable Alternative
Currency, the Dollar Amount of cash collateral held by the Administrative Agent
is less than the specified amount of cash collateral so required to be
maintained by the U.S. Borrowers, the U.S. Borrowers shall, promptly following a
request therefor by the Administrative Agent, deposit in the LC Collateral
Account an additional Dollar Amount of cash collateral equal to such shortfall
to be held as cash collateral in accordance with Section 2.06(k).
ARTICLE III
Representatives and Warranties
          Each Loan Party represents and warrants to the Lender Parties that:
     SECTION 3.01. Organization; Powers. Each of the Loan Parties and each of
the Subsidiaries is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

95



--------------------------------------------------------------------------------



 



     SECTION 3.02. Authorization; Enforceability. The Transactions are within
each Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and each constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any of the Subsidiaries, (c)
will not violate or result in a default under any indenture or other material
agreement or instrument binding upon any Loan Party or any of the Subsidiaries
or its assets, or give rise to a right under any such indenture, material
agreement or instrument (other than a Loan Document) to require any payment to
be made by any Loan Party or any of the Subsidiaries, and (d) will not result in
the creation or imposition of any Lien on any asset of any Loan Party or any of
the Subsidiaries, except Liens created pursuant to the Loan Documents.
     SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The
Company has heretofore furnished to the Lenders (i) historical audited
consolidated income statements, balance sheets and statements of cash flow of
the Company for its 2007 and 2008 fiscal years and (ii) unaudited interim
consolidated income statements, balance sheets and statements of cash flow of
the Company for each fiscal month and quarter ended after December 31, 2008
through the Effective Date. Such financial statements present fairly, in all
material respects, the financial condition and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, consistently applied, subject to year end
audit adjustments and the absence of footnotes in the case of the unaudited
consolidated income statements, balance sheets and statements of cash flows of
the Company.
          (b) No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2008.
     SECTION 3.05. Properties. (a) As of the date of this Agreement, Schedule
3.05 sets forth the address of each parcel of real property that is owned or
leased by each Loan Party. Each of such leases and subleases is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any party to any such lease or sublease exists, except where the
foregoing, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. Each of the Loan Parties and the Subsidiaries
has good and indefeasible title to, or valid leasehold interests in, all its
real and personal property that is material to its business, free of all Liens
other than Permitted Liens.

96



--------------------------------------------------------------------------------



 



          (b) Each Loan Party and the Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement is set forth on Schedule 3.05, and the
use thereof by the Loan Parties and the Subsidiaries does not infringe in any
material respect upon the rights of any other Person, and the Loan Parties’
rights thereto are not subject to any licensing agreement or similar arrangement
as of the Effective Date (except for agreements and arrangements reflected on
Schedule 3.05 and other licensing agreements that are not, either individually
or in the aggregate, material to any Loan Party).
     SECTION 3.06. Litigation and Environmental Matters. (a) Except for the
Disclosed Matters, there are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened against or affecting the Loan Parties or any of the
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that involve this Agreement or the
Transactions.
          (b) Except for the Disclosed Matters (i) no Loan Party nor any of the
Subsidiaries has received written notice of any claim with respect to any
material Environmental Liability or knows of any basis for any Environmental
Liability that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect, and (ii) except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, no Loan Party nor any of the
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.
          (c) Since the Effective Date, there has been no change in the status
of the Disclosed Matters that, individually or in the aggregate, has resulted
in, or materially increased the likelihood of, a Material Adverse Effect.
     SECTION 3.07. Compliance with Laws and Agreements. Each Loan Party and the
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
     SECTION 3.08. Investment Company Status. No Loan Party nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
     SECTION 3.09. Taxes. Each Loan Party and each Subsidiary has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. No Liens for Taxes (other than Permitted Encumbrances) have been filed
and no claims are being asserted with respect to any such Taxes.

97



--------------------------------------------------------------------------------



 



     SECTION 3.10. ERISA. (a) No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Except for any failure that would not
reasonably be expected to have a Material Adverse Effect, each Pension Plan that
is intended to be qualified under Section 401(a) of the Code has been determined
by the IRS to be so qualified, and each trust related to such plan has been
determined to be exempt under Section 501(a) of the Code. No liability that
could reasonably be expected to result in a Material Adverse Effect has been
incurred by the Loan Parties or any ERISA Affiliate which remains unsatisfied
for any taxes or penalties with respect to any Pension Plan or any Multiemployer
Plan.
          (b) Canadian Pension Plans. Each Canadian Loan Party and its
Subsidiaries is in compliance with the requirements of the Pension Benefits Act
(Ontario) and other federal, provincial or state laws with respect to each
Canadian Pension Plan, except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect. No fact or situation
that may reasonably be expected to result in a Material Adverse Effect exists in
connection with any Canadian Pension Plan. Neither any Canadian Loan Party nor
any of its Subsidiaries has any material withdrawal liability in connection with
a Canadian Pension Plan. No Pension Event has occurred. No Lien has arisen,
choate or inchoate, in respect of any Canadian Loan Party or its Subsidiaries or
their property in connection with any Canadian Pension Plan (save for
contribution amounts not yet due)
     SECTION 3.11. Disclosure. Each Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
Subsidiary is subject, and all other matters known to it, that, individually or
in the aggregate, could reasonably be expected to result in a Material Adverse
Effect. Neither the Information Memorandum nor any of the other reports,
financial statements, certificates or other information furnished by or on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or any other Loan Document (as modified
or supplemented by other information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, (a) the Borrowers represent only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time delivered and, if such projected financial information
was delivered prior to the Effective Date, as of the Effective Date, and (b) it
is understood and agreed that uncertainty is inherent in any forecasts or
projections and no assurances can be given by the Company or the other Loan
Parties of the future achievement of such performance.

98



--------------------------------------------------------------------------------



 



     SECTION 3.12. No Default. No Loan Party nor any of the Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound in any respect that could reasonably be expected to have a
Material Adverse Effect. Immediately prior to, and after giving effect to the
occurrence of, the Effective Date, (a) no default or event of default has
occurred or will occur under the Indenture or the Existing Debt Securities and
(b) the Borrowers are not compelled under the Indenture to secure the Existing
Debt Securities equally and ratably with the Obligations. No Default or Event of
Default has occurred and is continuing.
     SECTION 3.13. Solvency. (a) Immediately after the consummation of the
Transactions to occur on the Effective Date (after giving effect to
Sections 10.08 and 10.09), (i) the fair value of the assets of each Loan Party,
at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (ii) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) no Loan Party will have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.
          (b) No Loan Party intends to, or will permit any of the Subsidiaries
to, and no Loan Party believes that it or any of the Subsidiaries will, incur
debts beyond its ability to pay such debts as they mature, taking into account
the timing of and amounts of cash to be received by it or any such Subsidiary,
the timing of the amounts of cash to be payable on or in respect of its
Indebtedness or the Indebtedness of any such Subsidiary and the funds available
under this Agreement.
     SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Effective
Date. As of the Effective Date, all premiums in respect of such insurance have
been paid. The Borrowers believe that the insurance maintained by or on behalf
of the Loan Parties is adequate.
     SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth
(a) a correct and complete list of the name and relationship to the Company of
each of the Company’s Subsidiaries and each joint venture, partnership or
similar arrangement of the Company and its Subsidiaries, (b) a true and complete
listing of each class of each of the Borrowers’ authorized Equity Interests
(other than the Company), of which all of such issued shares are validly issued,
outstanding, fully paid and non-assessable, and owned beneficially and of record
by the Persons identified on Schedule 3.15, and (c) the type of entity of the
Company and each of the Subsidiaries and each joint venture, partnership or
similar arrangement of the Company and its Subsidiaries, in each case as of the
Effective Date. All of the issued and outstanding Equity Interests of a
Subsidiary owned by any Loan Party have been duly authorized and issued and are
fully paid and non-assessable (to the extent such concepts are relevant with
respect to such ownership interests).

99



--------------------------------------------------------------------------------



 



     SECTION 3.16. Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the Lender
Parties and the Canadian Lender Parties, as the case may be, and, for so long as
UCC and PPSA financing statements, RDPRM recordations or Deposit Account Control
Agreements, as the case may be, with respect to such Collateral have not been
terminated by the Administrative Agent (or otherwise amended by the
Administrative Agent in a manner that adversely affects the Lien in favor of the
Lender Parties or the Canadian Lender Parties, as the case may be, thereby
perfected) such Liens constitute perfected and continuing Liens on the
Collateral to the extent perfection can be obtained by filing UCC or PPSA
financing statements, RDPRM recordations or the entering into of a Deposit
Account Control Agreement, securing the Secured Obligations, enforceable against
the applicable Loan Party and all third parties, and having priority over all
other Liens on the Collateral except in the case of (a) Permitted Liens to the
extent any such Liens would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law or agreement and (b) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Administrative Agent has not obtained or does not maintain
possession of such Collateral.
     SECTION 3.17. Employment Matters. As of the Effective Date, there are no
material strikes, lockouts or slowdowns against any Loan Party or any Subsidiary
pending or, to the knowledge of the Borrowers, threatened. The hours worked by
and payments made to employees of the Loan Parties and the Subsidiaries have not
been in material violation of the Fair Labor Standards Act, the Employee
Standards Act (Ontario) or any other applicable federal, provincial,
territorial, state, local or foreign law dealing with such matters. All material
payments due from any Loan Party or any Subsidiary, or for which any claim may
be made against any Loan Party or any Subsidiary, on account of wages, vacation
pay and employee health and welfare insurance and other benefits, including with
respect to the Canada Pension Plans, have been paid or accrued as a liability on
the books of the Loan Party or such Subsidiary.
     SECTION 3.18. Credit Card Arrangements. Schedule 3.18 (as updated from time
to time as permitted by Section 5.15) sets forth, a list of all credit card
processing arrangements to which any Loan Party is a party with respect to the
payment to any Borrower of the proceeds of all credit card charges for sales by
such Loan Party in the United States of America or Canada.
     SECTION 3.19. PATRIOT Act and Other Specified Laws. (a) To the extent
applicable, each Loan Party is in compliance, in all material respects, with the
(i) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, (ii) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
“Patriot Act”), and (iii) the Proceeds of Crime Act. No part of the proceeds of
the Loans, Letters of Credit or payments made to vendors of the Open Account
Obligors pursuant to any Open Account Agreement will be used, directly or
indirectly, in violation in any material respect of the United States Foreign
Corrupt Practices Act of 1977, as amended or the Proceeds of Crime Act. No Loan
Party is engaged in or has engaged in any course of conduct that could
reasonably be expected to subject any of their respective properties to any
Lien, seizure or other forfeiture under any criminal Law, racketeer influenced
and corrupt organizations law or the Proceeds of Crime Act or other similar
laws. None of the Loan Parties is named on the list of Specially Designated
Nationals and Blocked Persons maintained by the United States Department of
Treasury Office of Foreign Assets Control.

100



--------------------------------------------------------------------------------



 



          (b) No Borrower nor any other Loan Party (i) is a Person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such Executive Order, or is otherwise
associated with any such Person in any manner that violates such Section 2, or
(iii) is a Person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
     SECTION 3.20. Margin Regulations. No Borrower nor any other Loan Party is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying “margin stock” (as
defined in Regulation U of the Board). None of the proceeds of any Loan or
Letter of Credit will be used by the Borrowers or any Subsidiaries for the
purpose of purchasing or carrying “margin stock” as defined in Regulation U of
the Board or otherwise in violation of Regulations T, U or X of the Board.
ARTICLE IV
Conditions
     SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions are satisfied
(or waived in accordance with Section 9.02) to the satisfaction of each Lender
and, where specifically referred to below, the Administrative Agent and the
Joint Collateral Agents; provided that the Administrative Agent may declare the
Effective Date to have occurred if all the conditions set forth below are
satisfied, other than the Administrative Agent receiving satisfactory evidence
that its first priority security interest in the Collateral securing the
Canadian Secured Obligations has been perfected; provided further, however, that
the Canadian Borrower may not utilize the Canadian Commitments unless the
Administrative Agent has received evidence of its first priority perfected
security interest in the Collateral securing the Canadian Secured Obligations in
a manner that is in form and substance satisfactory to the Administrative Agent
and the Lenders:
     (a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include PDF or facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies (or PDF or
facsimile copies) of the Loan Documents and such other certificates, documents,
instruments and agreements as the Lenders shall reasonably request in connection
with the transactions contemplated by this Agreement and the other Loan
Documents, including any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender and written
opinions of the Loan Parties’ counsel, addressed to the Administrative Agent,
the Canadian Administrative Agent, the Issuing Banks, the Citibank Open Account
Agent, the Citibank Open Account Banks and the Lenders in substantially the form
of Exhibit B.

101



--------------------------------------------------------------------------------



 



     (b) Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Agents shall have received (i) a certificate of each
Loan Party, dated the Effective Date and executed by its Secretary or an
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its bylaws or operating, management or partnership
agreement, and (ii) if obtainable from the applicable jurisdiction, a long form
good standing certificate for each Loan Party from its jurisdiction of
organization.
     (c) No Default Certificate. The Agents shall have received a certificate,
signed by the chief financial officer of the Borrower Representative and dated
the Effective Date (i) stating that no Default has occurred and is continuing,
(ii) stating that the representations and warranties contained in Article III
are true and correct as of such date and (iii) certifying any other factual
matters as may be reasonably requested by any Agent.
     (d) Fees. The Lenders, the Administrative Agent, the Joint Collateral
Agents and the Joint Bookrunners shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel of the Administrative Agent), on
or before the Effective Date. All such amounts will be paid with proceeds of
Loans made on the Effective Date and will be reflected in the funding
instructions given by the Borrower Representative to the Administrative Agent on
or before the Effective Date.
     (e) Lien Searches. The Agents shall have received the results of a recent
lien search report in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no Liens on any of the assets of the
Loan Parties except for Permitted Liens or Liens discharged on or prior to the
Effective Date pursuant to a pay-off letter or other documentation satisfactory
to the Agents.
     (f) Pay-Off Letter. The Agents shall have received pay-off letters with
respect to the Prior Credit Agreement and all other existing Indebtedness to be
repaid from the proceeds of the initial Borrowing, confirming that all Liens
upon any of the property of the Loan Parties constituting Collateral will be
terminated concurrently with such payment (other than Liens in favor of the
Administrative Agent).

102



--------------------------------------------------------------------------------



 



     (g) Funding Accounts. The Agents shall have received a notice from the
Borrower Representative setting forth the deposit account(s) of the Borrowers
(the “Funding Accounts”) to which the Lender is authorized by the Borrowers to
transfer the proceeds of any Borrowings requested or authorized pursuant to this
Agreement.
     (h) Customer List. The Agents shall have received a true and complete
customer list as of a recent date to be specified by the Administrative Agent.
     (i) Credit Card Notification Agreement. The Agents shall have received PDF
or facsimile copies of Credit Card Notification Agreements distributed to each
of the Borrowers’ credit card processors.
     (j) Solvency. The Agents shall have received a solvency certificate from a
Financial Officer of each Borrower.
     (k) Borrowing Base Certificate. The Agents shall have received a Borrowing
Base Certificate which calculates the Borrowing Base as of April 18, 2009.
     (l) Closing Availability. After giving effect to all Borrowings to be made
on the Effective Date, the issuance of any Letters of Credit (or deemed
issuance, in the case of Existing Letters of Credit) on the Effective Date and
payment of all fees and expenses due hereunder, and with all of the Loan
Parties’ indebtedness, liabilities and obligations current, the Borrowers’
Availability plus cash on hand shall not be less than $300,000,000.
     (m) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Equity
Interests pledged pursuant to the U.S. Security Agreement or the Canadian
Security Agreement, together with an undated stock power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof, and (ii) each promissory note (if any) pledged to the Administrative
Agent pursuant to the U.S. Security Agreement or the Canadian Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.
     (n) Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement, PPSA financing statement or RDPRM
recordation) required by the Collateral Documents or under law or reasonably
requested by any Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lender Parties or the
Canadian Lender Parties, as the case may be, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Permitted Liens), shall be in proper form for filing,
registration or recordation.
     (o) Approvals. All governmental and third party approvals necessary in
connection with the Transactions and the financing contemplated hereby shall
have been obtained and be in full force and effect, and all applicable waiting
periods shall have expired without any action being taken or threatened by any
competent authority that would restrain, prevent or otherwise impose adverse
conditions on the Transactions or the financing contemplated hereby.

103



--------------------------------------------------------------------------------



 



     (p) Amendment to Indenture. The Indenture shall have been amended in
accordance with the terms thereof to provide that the Indebtedness under this
Agreement is excepted from the requirements of Section 4.04 of the Indenture.
     (q) Citibank Open Account Agreement. The Agents shall have received a true
and complete copy of the Citibank Open Account Agreement.
     (r) Insurance. The Agents shall have received evidence of insurance
coverage in form, scope and substance evidencing compliance with the terms of
Section 5.09 and Section 4.12 of the U.S. Security Agreement.
     (s) Appraisals and Field Exams. The Agents shall have received appraisals
of Inventory and field exams from appraisers satisfactory to the Joint
Collateral Agents (it being understood and agreed that the receipt of the field
examination, dated as of March 17, 2009, and the appraisal, dated as of
March 26, 2009, shall satisfy the condition precedent set forth in this
paragraph (s)).
     (t) Letter of Credit Application. The applicable Issuing Bank shall have
received a properly completed letter of credit application if the issuance of a
Letter of Credit will be required on the Effective Date. The Borrowers shall
have executed the applicable Issuing Bank’s master agreement for the issuance of
Commercial Letters of Credit.
     (u) Other Documents. The Agent shall have received such other documents as
any Agent, any Issuing Bank, any Open Account Bank, any Lender or their
respective counsel may have reasonably requested.
The Administrative Agent shall notify the Borrowers and the Lenders as of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 9.02) at or prior to 2:00 p.m., Chicago time, on June 1, 2009 (and, in
the event such conditions are not so satisfied or waived, the Revolving
Commitments shall terminate at such time).
     SECTION 4.02. Each Credit Event. The obligation of (i) each Lender to make
a Loan on the occasion of any Borrowing and (ii) each Issuing Bank to issue,
amend, renew or extend any Letter of Credit is subject to the satisfaction of
the following conditions:
     (a) The representations and warranties of the Loan Parties set forth in
this Agreement shall be true and correct in all material respects on and as of
the date of (i) such Borrowing or (ii) the issuance, amendment, renewal or
extension of such Letter of Credit, except that such representations and
warranties (A) that relate solely to an earlier date shall be true and correct
in all material respects as of such earlier date and (B) shall be true and
correct in all respects to the extent they are qualified by a materiality
standard.

104



--------------------------------------------------------------------------------



 



     (b) At the time of and immediately after giving effect to (i) such
Borrowing and (ii) the issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, no Default shall have occurred and be continuing.
     (c) After giving effect to (i) such Borrowing and (ii) the issuance of such
Letter of Credit, Availability is not less than zero.
Each (i) Borrowing and (ii) issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section 4.02.
Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make (or authorize the Canadian Administrative Agent to make) Loans and an
Issuing Bank may, but shall have no obligation to, issue or cause to be issued
any Letter of Credit, in each case for the ratable account and risk of Lenders
from time to time if the Administrative Agent believes that making such Loans,
issuing or causing to be issued any such Letter of Credit is in the best
interests of the Lenders.
ARTICLE V
Affirmative Covenants
          Until all the Revolving Commitments have expired or been terminated as
provided in Section 2.09(a) or (b), as the case may be, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the Loan Parties, with the Lender Parties that:
     SECTION 5.01. Financial Statements; Borrowing Base and Other Information.
The Borrowers will furnish to the Administrative Agent and each Lender:
     (a) within 90 days after the end of each fiscal year of the Company, its
audited consolidated and unaudited consolidating balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by BDO Seidman, LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
results of operations of the Company and its consolidated Subsidiaries in
accordance with GAAP consistently applied accompanied by any management letter
prepared by said accountants;
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of the Financial Officers of the
Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries in accordance with GAAP consistently applied, subject
to normal year-end audit adjustments and the absence of footnotes;

105



--------------------------------------------------------------------------------



 



     (c) within 30 days after the end of each fiscal month of the Company, its
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such fiscal month and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
     (d) concurrently with any delivery of financial statements under paragraph
(a) or (b) or (c) above, a Compliance Certificate of a Financial Officer of the
Borrower Representative (i) certifying, in the case of the financial statements
delivered under paragraph (b) or (c), as presenting fairly in all material
respects the financial condition and results of operations of the Company and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iii) certifying in the case of
the financial statements delivered under paragraph (c), a reasonably detailed
calculation of the Fixed Charge Coverage Ratio and, during any Level 1 Minimum
Availability Period, demonstrating compliance with Section 6.12, and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
     (e) concurrently with any delivery of financial statements under paragraph
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
     (f) as soon as available, but within 15 days prior to the end of each
fiscal year of the Company, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement in form acceptable to the Administrative Agent) of the
Company for each month of the upcoming fiscal year (the “Projections”) in form
reasonably satisfactory to the Administrative Agent;

106



--------------------------------------------------------------------------------



 



     (g) as soon as available, but in any event within 20 days of the end of
each fiscal month (or, within three Business Days of the end of each calendar
week (it being understood that a calendar week ends on Sunday), during any
Weekly Reporting Period), a Borrowing Base Certificate which calculates the
Borrowing Base as of the last day of the fiscal period then ended, together with
supporting information in connection therewith and any additional reports with
respect to the Borrowing Base as the Administrative Agent may reasonably
request;
     (h) as soon as available, but in any event within 20 days of the end of
each fiscal month (or, in the case of clauses (h)(i)(B)and (h)(ii) below within
three Business Days of the end of each calendar week, during any Weekly
Reporting Period) and at such other times as may be reasonably requested by the
Administrative Agent, as of the fiscal period then ended, all delivered
electronically in a formatted file acceptable to the Administrative Agent:
          (i) (A) a detailed aging of the Borrowers’ Accounts (1) including all
invoices aged by invoice date and due date (with an explanation of the terms
offered) and (2) reconciled to the Borrowing Base Certificate delivered as of
such date prepared in a manner reasonably acceptable to the Administrative
Agent, and (B) a summary aging of the Borrowers’ Accounts specifying the name,
address and balance due for each Account Debtor;
          (ii) a schedule detailing the Borrowers’ Inventory, in form
satisfactory to the Administrative Agent (which shall be in a short-form format
that is reasonably satisfactory to the Administrative Agent if delivered during
a Weekly Reporting Period), (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type and by volume on hand, which Inventory shall be valued
at the lower of cost (determined in accordance with the historical practices of
the Borrowers prior to the Effective Date) or market and adjusted for Reserves
as the Joint Collateral Agents have previously indicated to the Borrower
Representative are deemed by the Joint Collateral Agents to be appropriate, (2)
including a report of any variances or other results of Inventory counts
performed by the Borrowers since the last Inventory schedule (including
information regarding sales or other reductions, additions, returns, credits
issued by Borrowers and complaints and claims made against the Borrowers), and
(3) reconciled to the Borrowing Base Certificate delivered as of such date;
          (iii) a worksheet of calculations prepared by the Borrowers to
determine Eligible Credit Card Accounts Receivable, Eligible Accounts and
Eligible Inventory, such worksheets detailing the Credit Card Accounts
Receivable, Accounts and Inventory excluded from Eligible Credit Card Accounts
Receivable, Eligible Accounts and Eligible Inventory and the reason for such
exclusion;

107



--------------------------------------------------------------------------------



 



          (iv) a reconciliation of the Borrowers’ Accounts and Inventory between
the amounts shown in the Borrowers’ general ledger and financial statements and
the reports delivered pursuant to paragraphs (i) and (ii) above; and
          (v) a reconciliation of the loan balance per the Borrowers’ general
ledger to the loan balance under this Agreement;
     (i) as soon as available, but in any event within 20 days of the end of
each fiscal month (or, within three Business Days of the end of calendar week,
during any Weekly Reporting Period) and at such other times as may be reasonably
requested by the Administrative Agent, as of the fiscal period then ended, a
schedule and aging of the Borrowers’ accounts payable, delivered electronically
in a formatted file acceptable to the Administrative Agent;
     (j) promptly upon the Administrative Agent’s request:
          (i) copies of invoices issued by the Borrowers in connection with any
Accounts, credit memos, shipping and delivery documents, and other information
related thereto;
          (ii) copies of purchase orders, invoices and shipping and delivery
documents in connection with any Inventory or equipment purchased by any Loan
Party;
          (iii) a schedule detailing the balance of all intercompany accounts of
the Loan Parties;
          (iv) a sales journal, cash receipts journal (identifying trade and
non-trade cash receipts) and debit memo/credit memo journal; and
          (v) copies of all tax returns filed by any Loan Party with the IRS or
Canada Revenue Service;
     (k) within 45 days of each March 31 and September 30, an updated customer
list for each Borrower and its Subsidiaries, which list shall state the
customer’s name, mailing address and phone number and shall be certified as true
and correct by a Financial Officer of the Borrower Representative;
     (l) promptly upon the Administrative Agent’s request (but, in any event not
more than once each calendar year), a certificate of good standing for each Loan
Party from the appropriate governmental officer in its jurisdiction of
incorporation, formation or organization;
     (m) promptly after the same become publicly available, copies of all
periodic reports, proxy statements and registration statements filed by the
Company or any Subsidiary with the U.S. Securities and Exchange Commission, the
Ontario Securities Commission or any Governmental Authority succeeding to any or
all of the functions of said Commissions, or with any national or provincial
securities exchange, or distributed by the Company to its shareholders
generally, as the case may be; provided that any documents required to be
delivered pursuant to this paragraph (n) shall be deemed to have been delivered
on the date (i) on which the Company posts such documents, or provides a link
thereto on the Company’s website on the Internet at the website address
referenced in Section 9.01(b); or (ii) on which such documents are posted on the
Company’s behalf on IntraLinks/IntraAgency or another relevant website, if any
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided further that: (x) upon written request by the Administrative
Agent, the Company shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (y) the Company shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents; and

108



--------------------------------------------------------------------------------



 



     (n) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender, acting through the Administrative Agent,
may reasonably request.
     SECTION 5.02. Notices of Material Events. The Borrowers will furnish to the
Administrative Agent (for delivery to each Lender) written notice of the
following:
     (a) the occurrence of any Default or Event of Default;
     (b) receipt of any notice of any governmental investigation or any
governmental or other litigation or proceeding commenced or threatened against
any Loan Party that (i) if adversely determined, could reasonably be expected to
result in liability in excess of $30,000,000, (ii) seeks injunctive relief,
(iii) is asserted or instituted against any Pension Plan, its fiduciaries or its
assets, (iv) alleges criminal misconduct by any Loan Party, (v) alleges the
violation of any law regarding, or seeks remedies in connection with, any
Environmental Laws which would result in liabilities or costs in excess of
$30,000,000, (vi) contests any tax, fee, assessment or other governmental charge
in excess of $30,000,000 or (vii) involves any material product recall;
     (c) any Lien (other than Permitted Encumbrances and Liens in favor of the
Administrative Agent (for the benefit of the Lender Parties or the Canadian
Lender Parties, as the case may be)) or claim made or asserted in writing
against any material portion of the Collateral;
     (d) any loss, damage or destruction to the Collateral in the amount of
$30,000,000 or more, whether or not covered by insurance;
     (e) any and all default notices received under or with respect to (i) the
Indenture or (ii) any actual knowledge of a Financial Officer of any leased
location or public warehouse where Collateral with a cost in excess of
$5,000,000 is located (which shall be delivered within two Business Days after
receipt thereof);

109



--------------------------------------------------------------------------------



 



     (f) all amendments to the Indenture, together with a copy of each such
amendment;
     (g) any Loan Party entering into a Swap Agreement or an amendment to a Swap
Agreement, together with copies of all agreements evidencing such Swap Agreement
or amendments thereto (which shall be delivered within two Business Days);
     (h) any actual knowledge of a Financial Officer of the occurrence of any
ERISA Event or Pension Event that, alone or together with any other ERISA Events
and Pension Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $30,000,000;
     (i) any amendment, modification or waiver of or with respect to any
licensing agreement pursuant to which any Eligible Licensee Receivable is
subject if the foregoing would reasonably be expected to reduce the amounts
paid, or postpone the date of any payment of any such Eligible Licensee
Receivable; and
     (j) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth in reasonable detail the nature of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
     SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and
will cause each Subsidiary to, (a) do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and,
except where the failure to so preserve, renew or keep in full force and effect
any of the following could not reasonably be expected to result in a Material
Adverse Effect, the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted.
     SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities, including Taxes, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) such Loan Party or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

110



--------------------------------------------------------------------------------



 



     SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will
cause each Subsidiary to, keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted.
     SECTION 5.06. Books and Records; Inspection Rights. Without limiting
Sections 5.11 and 5.12, each Loan Party will, and will cause each Subsidiary to,
(i) keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities and (ii) permit any representatives designated by the
Administrative Agent (including employees of the Administrative Agent or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times and as often as reasonably requested. For purposes of this
Section 5.06, it is understood and agreed that a single site visit and
inspection may consist of examinations conducted at multiple relevant sites and
involve one or more relevant Loan Parties and Subsidiaries and their respective
assets. The Loan Parties acknowledge that the Administrative Agent, after
exercising its rights of inspection, may prepare and distribute to the Lenders
certain Reports pertaining to the Loan Parties’ assets for internal use by the
Administrative Agent and the Lenders.
     SECTION 5.07. Compliance with Laws and Contractual Obligations.
          (a) Each Loan Party will, and will cause each Subsidiary to, comply
with all of its contractual obligations and Requirements of Law applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (b) In addition to and without limiting the generality of paragraph
(a), each Loan Party will, and will cause each Subsidiary and ERISA Affiliate to
(i) comply with all applicable provisions of ERISA, the Code, the ITA, the
Pension Benefits Act (Ontario) (or similar provincial statutes) and the
regulations and published interpretations thereunder with respect to all Pension
Plans and Canadian Pension Plans, except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect, (ii) not take any
action or fail to take action the result of which would result in a liability to
the PBGC, FSCO (or similar Governmental Authority) or to a Multiemployer Plan in
an amount that could reasonably be expected to have a Material Adverse Effect
and (iii) furnish to the Administrative Agent upon the Administrative Agent’s
request such additional information about any Pension Plan and Canadian Pension
Plans concerning compliance with this covenant as may be reasonably requested by
the Administrative Agent.
     SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used only
to (a) repay amounts outstanding under the Prior Credit Agreement, (b) repay the
Existing Debt Securities that are maturing in November 2009, subject to the
limitations set forth in Section 6.08(b)(v), and (c) for general corporate
purposes (including, without limitation, payments on Open Account Obligations)
of the Borrowers and, subject to compliance with Article VI of this Agreement,
their respective Subsidiaries in the ordinary course of business. No part of the
proceeds of any Loan and no Letter of Credit will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.

111



--------------------------------------------------------------------------------



 



     SECTION 5.09. Insurance. Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including
loss or damage by fire and loss in transit, theft, burglary, pilferage, larceny,
embezzlement and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents. The Borrowers will furnish to the Lenders, upon request of
the Administrative Agent, information in reasonable detail as to the insurance
so maintained.
     SECTION 5.10. Casualty and Condemnation. The Borrowers (a) will furnish to
the Administrative Agent (for delivery to the Lenders) prompt written notice of
any casualty or other insured damage to any material portion of the Collateral
or the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) will ensure that the Net Proceeds
of any such event (whether in the form of insurance proceeds, condemnation
awards or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.
     SECTION 5.11. Appraisals. At any time that the Joint Collateral Agents
request, the Borrowers and the Subsidiaries will provide the Joint Collateral
Agents with appraisals or updates thereof of their Inventory from an appraiser
selected and engaged by the Joint Collateral Agents, and prepared on a basis
satisfactory to the Joint Collateral Agents, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations; provided, however, only one such appraisal per calendar year shall
be at the sole expense of the Loan Parties; provided further, however, (a) two
such appraisals per calendar year shall be at the sole expense of the Loan
Parties if a Revolving Loan has been made during such calendar year, (b) three
such appraisals per calendar year shall be at the sole expense of the Loan
Parties if a Level 2 Minimum Availability Period, solely with respect to clause
(a) of such defined term, has been in effect for a period of at least five
consecutive Business Days during such calendar year and (c) if an Event of
Default has occurred during any calendar year there shall be no limitation as to
number and frequency of such appraisals during such calendar year that shall be
at the sole expense of the Loan Parties. For purposes of this Section 5.11, it
is understood and agreed that a single appraisal may consist of examinations
conducted at multiple relevant sites, both domestic and international, and
involve one or more relevant Loan Parties and their assets. The Joint Collateral
Agents will conduct not less than one appraisal per calendar year of the
Inventory of the Loan Parties.
     SECTION 5.12. Field Examinations. At any time that the Joint Collateral
Agents request, the Borrowers and the Subsidiaries will allow the Joint
Collateral Agents to conduct field examinations or updates thereof during normal
business hours to ensure the adequacy of Collateral included in any Borrowing
Base and related reporting and control systems; provided, however, only one such
field examination per calendar year shall be at the sole expense of the Loan
Parties; provided further, however, (a) two such field examinations per calendar
year shall be at the sole expense of the Loan Parties if a Revolving Loan has
been made during such calendar year, (b) three such field examinations per
calendar year shall be at the sole expense of the Loan Parties if a Level 2
Minimum Availability Period, solely with respect to clause (a) of such defined
term, has been in effect for a period of at least five consecutive Business Days
during such calendar year and (c) if an Event of Default has occurred during any
calendar year there shall be no limitation as to number and frequency of such
field examinations during such calendar year that shall be at the sole expense
of the Loan Parties. For purposes of this Section 5.12, it is understood and
agreed that a single field examination may consist of examinations conducted at
multiple relevant sites, both domestic and international, and involve one or
more relevant Loan Parties and their assets. The Joint Collateral Agents will
conduct not less than one field examination per calendar year of the Collateral
included in each Borrowing Base.

112



--------------------------------------------------------------------------------



 



     SECTION 5.13. Depository Banks. The Borrowers and the Subsidiaries will
maintain one or more of the Lenders as its principal depository bank, including
for the maintenance of operating, administrative, cash management, collection
activity, and other deposit accounts for the conduct of its business.
     SECTION 5.14. Additional Collateral; Further Assurances. (a) Subject to
applicable law, each Borrower and each Subsidiary that is a U.S. Loan Party
shall cause each of the Domestic Subsidiaries and each of the First-Tier Foreign
DREs (other than Investments in Persons that are permitted to be made pursuant
to Sections 6.04(c)(ii) and (iii)) formed or acquired after the Effective Date
in accordance with the terms of this Agreement to become a U.S. Loan Party by
executing the Joinder Agreement set forth as Exhibit E hereto (the “Joinder
Agreement”). Upon execution and delivery thereof, each such Person (i) shall
automatically become a U.S. Loan Guarantor hereunder and thereupon shall have
all of the rights, benefits, duties, and obligations in such capacity under the
Loan Documents and (ii) will grant Liens to the Administrative Agent, for the
benefit of the Lender Parties in any property of such U.S. Loan Party which
constitutes Collateral.
          (b) To secure the prompt payment and performance of all the U.S.
Secured Obligations, each Borrower and each Subsidiary that is a U.S. Loan Party
will cause (i) 100% of the issued and outstanding Equity Interests of each of
the Domestic Subsidiaries, (ii) 100% of the issued and outstanding Equity
Interests of each of the First-Tier Foreign DREs, (iii) 65% of the Equity
Interests constituting the total combined classes of Equity Interests entitled
to vote in each First-Tier Foreign Subsidiary, (iv) 100% of the non-voting
Equity Interests of each First-Tier Foreign Subsidiary, and (v) 309/476 of the
Equity Interests constituting the total combined classes of Equity Interests
entitled to vote, and 100% of the non-voting Equity Interests, of the Canadian
Borrower (it being understood that all such Equity Interests described in this
clause (v) shall be pledged by Jones Canada LP and not by Jones Canada GP) to be
subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent (for the benefit of the U.S. Lender Parties) pursuant to
the terms and conditions of the Loan Documents or other security documents as
the Administrative Agent shall reasonably request, provided, however, that
(i) if the Canadian Borrower issues additional Equity Interests that are
entitled to vote, Jones Canada LP agrees to promptly pledge to the
Administrative Agent such additional number of whole limited partnership units
of the Canadian Borrower equal to approximately (but not in excess of) 65% of
such additional limited partnership units that are so issued and (ii) none of
the Equity Interests of Rachel Roy IP Company LLC shall be subject to such Lien
so long as 100% of the Equity Interests of Rachel Roy IP Company LLC are not
owned by one or more U.S. Loan Parties. The Borrowers agree if (a) the
Administrative Agent notifies the Borrower Representative that as a result of a
change in law there is a reason to believe that a pledge of a greater percentage
of any First-Tier Foreign Subsidiary’s voting Equity Interests or a guarantee by
any First-Tier Foreign Subsidiary of the Guaranteed Obligations would not result
in a “deemed dividend” under Section 956 of the Code and (b) subsequent to the
receipt of such notice the Borrower Representative reasonably determines (which
determination the Borrower Representative agrees to consider, in consultation
with its counsel and other tax advisors, promptly following receipt of such
notice from the Administrative Agent) that a pledge of more than 65% of the
total combined voting power of all classes of Equity Interests entitled to vote
of such First-Tier Foreign Subsidiary or a guarantee by such First-Tier Foreign
Subsidiary of the Guaranteed Obligations would not result in such a “deemed
dividend” or any other tax liability to the Borrowers, the applicable Borrower
will promptly pledge such greater percentage of the voting Equity Interests of
each such First-Tier Foreign Subsidiary and cause each such First-Tier Foreign
Subsidiary to provide a guarantee of the Guaranteed Obligations, in each case to
the extent that the foregoing would not result in such a “deemed dividend” under
Section 956 of the Code or other tax liability to the Borrowers.

113



--------------------------------------------------------------------------------



 



          (c) Subject to applicable law, the Canadian Borrower and each other
Canadian Loan Party shall cause each of their Subsidiaries that is organized
under the laws of Canada or any province thereof (other than those Persons in
which Investments are made pursuant to Section 6.04(c)(ii) and (iii)) to become
party to a guarantee agreement that guarantees repayment of the Canadian
Obligations (which guarantee agreement shall be in substantially the form of the
Canadian Guarantee referred to in clause (a) of the definition thereof) and a
security agreement (which shall, among other things, pledge 100% of the Equity
Interests in each such Subsidiary and grant a security interest in all the
personal property of each such Subsidiary, the foregoing to be in a form
substantially similar to General Security Agreement, the Securities Pledge
Agreement and, if any of such assets is located in the Province of Quebec, the
Deed of Hypothec, in each case as the foregoing are referred to in the
definition of “Canadian Security Agreement”) that secures repayment of the
Canadian Obligations, together with such other documentation and filings that
the Administrative Agent may reasonably require in order to perfect its first
priority security interest in the assets subject to the terms of such Security
Agreement; provided, however, that so long as 100% of the Equity Interests of
GRI are not owned by one or more Loan Parties, none of the Equity Interests of
GRI shall be subject to such Lien.
          (d) Without limiting the foregoing, each Loan Party will, and will
cause each Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, hypothecs, fixture filings,
mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties.

114



--------------------------------------------------------------------------------



 



          (e) If any assets constituting personal property that are acquired by
any Borrower or any Subsidiary that is a Loan Party have at any time a fair
market value in excess of $2,000,000 individually or $5,000,000 in the aggregate
for all Loan Parties (other than assets constituting Collateral under the U.S.
Security Agreement or the Canadian Security Agreement that become subject to the
Lien in favor of the Administrative Agent (for the benefit of the Lender Parties
or the Canadian Lender Parties, as the case may be) upon acquisition thereof),
the Borrower Representative will promptly notify the Administrative Agent and
the Lenders thereof, and, if requested by the Administrative Agent or the
Required Lenders, the Borrowers will cause such assets to be subjected to a Lien
in favor of Administrative Agent (for the benefit of the Lender Parties or the
Canadian Lender Parties, as the case may be) securing the Secured Obligations
and will take, and cause the Subsidiary Loan Parties to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Loan Parties.
     SECTION 5.15. Credit Card Notification Agreements. The Borrowers and the
Subsidiaries will maintain credit card processing arrangements with the credit
card issuers and processors identified on Schedule 3.18; provided, however, that
the Borrowers may amend Schedule 3.18 to remove any credit card issuer or
processor identified therein or to add additional credit card issuers and
processors that are satisfactory to the Administrative Agent, in its sole
discretion, and concurrently with the making of any such amendment the Borrowers
shall provide to the Administrative Agent a Credit Card Notification Agreement
with respect thereto.
     SECTION 5.16. Post Closing Requirements. The Borrowers and the other Loan
Parties shall deliver, when and as required by the terms of the Post-Closing
Deliverables Agreement, the items referenced therein.
ARTICLE VI
Negative Covenants
          Until all the Revolving Commitments have expired or been terminated as
provided in Section 2.09(a) or (b), as the case may be, each Loan Party
executing this Agreement covenants and agrees, jointly and severally with all of
the Loan Parties, with the Lender Parties that:
     SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit any of
the Subsidiaries to, create, incur or suffer to exist any Indebtedness, except:
     (a) the Secured Obligations;
     (b) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness in accordance
with paragraph (f) hereof;

115



--------------------------------------------------------------------------------



 



     (c) Indebtedness of any Borrower to any Subsidiary and of any Subsidiary to
any Borrower or any other Subsidiary; provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to any Borrower or any Subsidiary that is a
Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of any
Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a Loan
Party to any Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative
Agent;
     (d) Guarantees by any Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of any Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01,
(ii) Guarantees by any Borrower or any Subsidiary that is a Loan Party of
Indebtedness of any Subsidiary that is not a Loan Party shall be subject to
Section 6.04(e) and (iii) Guarantees permitted under this paragraph (d) shall be
subordinated to the Secured Obligations of the applicable Subsidiary if, and on
the same terms as, the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;
     (e) Indebtedness of any Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets (whether
or not constituting purchase money Indebtedness), including Capital Lease
Obligations and any Indebtedness assumed in connection with the acquisition of
any such assets or secured by a Lien on any such assets prior to the acquisition
thereof; provided that (i) such Indebtedness is incurred prior to or within 120
days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this paragraph (e) shall not exceed $75,000,000 at any time outstanding;
     (f) Indebtedness which represents an extension, refinancing, replacement or
renewal of any of the Indebtedness described in paragraphs (b), (e), (i),
(j) and (k) hereof; provided that (i) the principal amount of such Indebtedness
is not increased (except to the extent used to finance accrued interest and
premiums (including tender or make-whole premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses), (ii) any Liens
securing such Indebtedness are not extended to any additional property of any
Loan Party, (iii) no Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto, (iv) such extension, refinancing, replacement or renewal does not
result in a shortening of the average weighted maturity of the Indebtedness so
extended, refinanced, replaced or renewed and (v) if the Indebtedness that is
refinanced, replaced, renewed or extended was subordinated in right of payment
to the Secured Obligations, then the terms and conditions of the refinancing,
replacement, renewal, or extension Indebtedness must include subordination terms
and conditions that are at least as favorable to the Administrative Agent and
the Lenders as those that were applicable to the refinanced, replaced, renewed,
or extended Indebtedness;
     (g) Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

116



--------------------------------------------------------------------------------



 



     (h) Indebtedness of any Borrower or any Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;
     (i) secured Indebtedness incurred in connection with the IP Secured
Financing;
     (j) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such Person
becomes a Subsidiary and is not created in contemplation of or in connection
with such Person becoming a Subsidiary and (ii) the aggregate principal amount
of Indebtedness permitted by this paragraph (j) shall not exceed $50,000,000 at
any time outstanding;
     (k) other unsecured Indebtedness in an aggregate principal amount not
exceeding $300,000,000 at any time outstanding;
     (l) Indebtedness arising out of leases incurred in connection with sale and
leaseback transactions permitted by Section 6.06;
     (m) the Indebtedness of any joint venture, partnership or similar
arrangement which would be consolidated with those of the Company in the
Company’s consolidated financial statements in accordance with GAAP but of which
not more than 50% of the equity or the ordinary voting power (or in the case of
a partnership, not more than 50% of the general partnership interests) are, as
of such date, owned, controlled or held by the Company or any of its
consolidated Subsidiaries; and
     (n) Indebtedness of any Subsidiaries that are not Loan Parties; provided
that the aggregate principal amount of Indebtedness permitted by this paragraph
(n) shall not exceed $50,000,000 at any time outstanding.
     SECTION 6.02. Liens. No Loan Party will, nor will it permit any of the
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
     (a) Liens created pursuant to any Loan Document;
     (b) Permitted Encumbrances;
     (c) any Lien on any property or asset of any Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.02; provided that
(i) such Lien shall not apply to any other property or asset of such Borrower or
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

117



--------------------------------------------------------------------------------



 



     (d) Liens on fixed or capital assets acquired, constructed or improved by
any Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by paragraph (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
120 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Borrower or Subsidiary or any other Borrower or Subsidiary;
     (e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Borrower or any Subsidiary,
including or as a result of merger or consolidation with any Borrower or any
Subsidiary that is permitted pursuant to Section 6.03, or existing on any
property or asset (other than Accounts and Inventory) of any Person that becomes
a Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition, merger or consolidation or such Person
becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply to any
other property or assets of such Borrower or Subsidiary or any other Borrower or
Subsidiary and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof except to the
extent permitted by paragraph (f) of Section 6.01;
     (f) Liens (i) of a collecting bank arising in the ordinary course of
business under Section 4-210 of the Uniform Commercial Code in effect in the
relevant jurisdiction covering only the items being collected upon or (ii) in
favor of a banking institution arising as a matter of law, encumbering amounts
credited to deposit or securities accounts (including the right of set-off) and
which are within the general parameters customary in the banking industry;
     (g) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;
     (h) Liens on the registered intellectual property of the Borrowers pursuant
to the IP Secured Financing;
     (i) Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
     (j) Liens arising from precautionary UCC or PPSA financing statements,
including in respect of any operating lease or disposition permitted by this
Agreement;
     (k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights and remedies, in
each case as to deposit accounts or other funds maintained with a creditor
depositary institution;

118



--------------------------------------------------------------------------------



 



     (l) Liens granted to secure payment of the Indebtedness permitted pursuant
to Section 6.01(f); provided that such Liens do not spread to cover any property
or assets that were not originally secured by the Indebtedness being so
refinanced; and
     (m) Liens not otherwise permitted by this Section 6.02 so long as
(i) neither (A) the aggregate outstanding principal amount of the obligations
secured thereby nor (B) the aggregate fair market value (determined as of the
date such Lien is incurred) of the assets subject thereto exceeds (as to the
Borrowers and all Subsidiaries) $25,000,000 at any one time and (ii) any such
Liens do not cover any Collateral.
Notwithstanding the foregoing, none of the Permitted Liens (other than
nonconsensual Permitted Liens securing Indebtedness in an aggregate amount at
any time not exceeding $5,000,000) may at any time attach to any Loan Party’s
(1) Accounts, other than those permitted under paragraph (a) of the definition
of “Permitted Encumbrances” and paragraph (a) and (g) above and (2) Inventory,
other than those permitted under paragraphs (a) and (b) of the definition of
“Permitted Encumbrances” and paragraph (a) above.
     SECTION 6.03. Fundamental Changes. (a) No Loan Party will, nor will it
permit any of the Subsidiaries to, merge into or consolidate or amalgamate with
any other Person, or permit any other Person to merge into or consolidate or
amalgamate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Subsidiary of any Borrower may merge
into or amalgamate with any Borrower in a transaction in which such Borrower is
the surviving corporation, (ii) any Loan Party (other than a Borrower) may merge
into or amalgamate with any Loan Party in a transaction in which the surviving
entity is a Loan Party (iii) any Subsidiary may transfer its assets to a Loan
Party and any Subsidiary which is not a Loan Party may transfer its assets to
another Subsidiary that is not a Loan Party, (iv) any Borrower may merge with
any other Borrower, (v) any Loan Party (other than a Borrower) may merge into or
amalgamate with any other person if required to complete a Permitted
Acquisition; (vi) any Subsidiary that is not a Loan Party may merge into or
amalgamate with any other Subsidiary that is not a Loan Party and (vii) any
Subsidiary that is not a Loan Party may liquidate or dissolve if the Borrower
which owns such Subsidiary determines in good faith that such liquidation or
dissolution is in the best interests of such Borrower and is not materially
disadvantageous to the Lenders; provided that any such merger involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 6.04.
          (b) No Loan Party will, nor will it permit any of the Subsidiaries to,
engage in any business other than businesses of the type conducted by the
Borrowers and the Subsidiaries on the date of execution of this Agreement and
businesses reasonably related thereto.
     SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any of the Subsidiaries to, purchase, hold
or acquire (including pursuant to any merger or amalgamation with any Person
that was not a Loan Party and a wholly owned Subsidiary prior to such merger)
any Equity Interests, evidences of indebtedness or other securities (including
any option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger or otherwise), except:

119



--------------------------------------------------------------------------------



 



     (a) Permitted Investments, subject (as provided in the U.S. Security
Agreement or the Canadian Security Agreement, as the case may be) to control
agreements in favor of the Administrative Agent (for the benefit of the Lender
Parties or the Canadian Lender Parties, as the case may be) or otherwise subject
to a perfected security interest in favor of the Administrative Agent (for the
benefit of the Lender Parties or the Canadian Lender Parties, as the case may
be);
     (b) Investments in existence on the date of this Agreement and described in
Schedule 6.04;
     (c) Investments by the Borrowers and the Subsidiaries in Equity Interests
in Persons that are (i) Loan Parties, (ii) Subsidiaries that are not Loan
Parties and (iii) GRI and Rachel Roy IP Company LLC; provided that (A) any such
Equity Interests held by a U.S. Loan Party shall be pledged pursuant to the U.S.
Security Agreement (subject to the limitations applicable to Equity Interests of
First-Tier Foreign Subsidiaries referred to in Section 5.14(b)(iv) and any such
Equity Interests held by a Canadian Loan Party shall be pledged pursuant to the
applicable Canadian Security Agreement) and (B) the aggregate amount of
Investments made after the date hereof by Loan Parties in any Person described
in clause (ii) or (iii) above (including intercompany loans permitted under
clause (B) to the proviso to Section 6.04(d) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) shall not exceed the sum of (1)
(x) Investments existing on the Effective Date in GRI, Rachel Roy IP Company LLC
and Subsidiaries that are not Loan Parties, (y) loans and advances existing on
the Effective Date of the Loan Parties to Subsidiaries that are not Loan Parties
and (z) Guarantees existing on the Effective Date by Loan Parties of the
aggregate principal amount of Indebtedness of Subsidiaries that are not Loan
Parties (in each case as set forth on Schedule 6.04) and (2) $30,000,000 (the
“Investment Basket”) at any time outstanding (in each case determined without
regard to any write-downs or write-offs);
     (d) loans or advances made by (i) any Borrower to any Subsidiary or any
other Borrower and (ii) any Subsidiary to any Borrower or any other Subsidiary,
provided that (A) any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged pursuant to the U.S. Security Agreement
or the applicable Canadian Security Agreement, as applicable, and (B) the amount
of such loans and advances made after the Effective Date by Loan Parties to
Subsidiaries that are not Loan Parties (together with outstanding Investments
permitted under clause (B) to the proviso to Section 6.04(c) and made after the
Effective Date and outstanding Guarantees permitted under the proviso to
Section 6.04(e) and made after the Effective Date) shall not exceed the
Investment Basket at any time outstanding (in each case determined without
regard to any write-downs or write-offs);
     (e) Guarantees constituting Indebtedness permitted by Section 6.01,
provided that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party after the
Effective Date shall (together with outstanding Investments permitted under
clause (B) to the proviso to Section 6.04(c) and made after the Effective Date
and outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(d) and made after the Effective Date) shall not exceed the
Investment Basket at any time outstanding (in each case determined without
regard to any write-downs or write-offs);

120



--------------------------------------------------------------------------------



 



     (f) loans or advances by the Borrowers and the Subsidiaries to their
employees in the ordinary course of business consistent with past practices for
travel and entertainment expenses, relocation costs and similar purposes up to a
maximum of $4,000,000 in the aggregate at any one time outstanding;
     (g) loans and advances to third party contractors in the ordinary course of
business and consistent with past practices in an aggregate outstanding amount
not to exceed at any time $2,000,000 (excluding such loans and advances
consisting of prepayments or advances for inventory or services);
     (h) subject to Sections 4.2(a) and 4.4 of the U.S. Security Agreement,
notes payable, or stock or other securities issued by Account Debtors to a Loan
Party pursuant to negotiated agreements with respect to settlement of such
Account Debtor’s Accounts in the ordinary course of business, consistent with
past practices;
     (i) Investments in the form of Swap Agreements permitted by Section 6.07;
     (j) Investments of any Person existing at the time such Person becomes a
Subsidiary of a Borrower or consolidates or merges with a Borrower or any of the
Subsidiaries (including in connection with a Permitted Acquisition) so long as
such Investments were not made in contemplation of such Person becoming a
Subsidiary or of such merger;
     (k) Investments received in connection with the dispositions of assets
permitted by Section 6.05;
     (l) Permitted Acquisitions; provided that both immediately before and
immediately after giving effect thereto, (i) no Default or Event of Default
shall have occurred and be continuing, (ii) the Fixed Charge Coverage Ratio for
the Test Period in effect at the time such Permitted Acquisition is to occur
shall be not less than 1.25 to 1.00 (determined on a Pro Forma Basis in respect
of the Test Period in effect at such time) and (iii) Availability will not be
less than 30% of the total Revolving Commitment as of the date such Permitted
Acquisition is consummated and for the period of 60 consecutive days immediately
preceding the consummation of such Permitted Acquisition after giving pro forma
effect thereto;
     (m) Investments constituting deposits described in paragraphs (c) and
(d) of the definition of the term “Permitted Encumbrances”;
     (n) Guarantees by the Borrower or any of the Subsidiaries of leases (other
than Capital Lease Obligations) or of other obligations of the Borrower or any
of its Subsidiaries that do not constitute Indebtedness, in each case entered
into in the ordinary course of business that is consistent with past practice;
and

121



--------------------------------------------------------------------------------



 



     (o) other Investments not otherwise permitted by this Section 6.04;
provided that both immediately before and immediately after giving effect
thereto, (i) no Default or Event of Default shall have occurred and be
continuing, (ii) the Fixed Charge Coverage Ratio for the Test Period in effect
at the time such Investment is to occur shall be not less than 1.25 to 1.00
(determined on a Pro Forma Basis in respect of the Test Period in effect at such
time), (iii) Availability will not be less than 30% of the total Revolving
Commitment as of the date such Investment is consummated and for the period of
60 consecutive days immediately preceding the consummation of such Permitted
Acquisition after giving pro forma effect thereto, and (iv) the aggregate amount
of all Investments made pursuant to this paragraph (o) shall not exceed
$50,000,000 in any fiscal year of the Borrower.
     SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any of
the Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to another Borrower or another Subsidiary in compliance with Section 6.04),
except:
     (a) the sales, transfers, leases or dispositions of assets described in
Schedule 6.05;
     (b) sales, transfers and dispositions of (i) inventory in the ordinary
course of business and (ii) used, obsolete, worn out or surplus equipment or
property in the ordinary course of business;
     (c) sales, transfers and dispositions to any Borrower or any Subsidiary,
provided that any such sales, transfers or dispositions involving a Subsidiary
that is not a Loan Party shall (i) be made in compliance with Section 6.09 and
(ii) not have an aggregate fair market value, when added to the fair market
value of all the assets sold, transferred or disposed of pursuant to paragraph
(h) below, of more than $10,000,000 during any fiscal year of the Borrowers;
     (d) sales, transfers and dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof;
     (e) sales, transfers and dispositions of Investments permitted by
paragraphs (c)(ii), (h) and (i) of Section 6.04 and the proviso to
Section 6.04(d);
     (f) sale and leaseback transactions permitted by Section 6.06;
     (g) dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary;

122



--------------------------------------------------------------------------------



 



     (h) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section, provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (h) and pursuant to
paragraph (c) to Subsidiaries that are not Loan Parties shall not exceed
$10,000,000 during any fiscal year of the Borrowers;
     (i) Restricted Payments permitted by Section 6.08; and
     (j) dispositions of cash and Permitted Investments in the ordinary course
of business that is consistent with past practices;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (c) (to the extent that the
applicable transaction is solely among Loan Parties), (g) and (i) above) shall
be made for fair value and for at least 75% cash consideration.
     SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor will
it permit any of the Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by any
Borrower or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 120 days after such Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset.
     SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit any
of the Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of any Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or Investment of any Borrower or
any Subsidiary.
     SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) No
Loan Party will, nor will it permit any of the Subsidiaries to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, or
incur any obligation (contingent or otherwise) to do so, except (i) each
Borrower may declare and pay dividends with respect to its common stock payable
solely in additional shares of its common stock, and, with respect to its
preferred stock, payable solely in additional shares of such preferred stock or
in shares of its common stock, (ii) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (iii) the Company may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and any of its
Subsidiaries in an aggregate amount not to exceed $2,000,000 during any fiscal
year of the Company; provided that, both immediately before and immediately
after giving effect to each such Restricted Payment, no Default or Event of
Default shall have occurred and be continuing, and (iv) the Borrowers may make
other Restricted Payments; provided that, (A) both immediately before the
declaration of, and (other than the declaration of a dividend of a Loan Party
that is a public company, which dividend shall be subject to a Reserve as
provided in the definition thereof) immediately after giving effect to each such
Restricted Payment, no Default or Event of Default shall have occurred and be
continuing, and (B) at the time any Restricted Payment is declared (x) the Fixed
Charge Coverage Ratio for the Test Period in effect at the time shall not be
less than 1.25 to 1.00 (determined on a Pro Forma Basis in respect of the Test
Period in effect at such time) and (y) Availability shall not be less than 30%
of the total Revolving Commitment for the period of 60 consecutive days
immediately preceding the date such Restricted Payment is declared after giving
pro forma effect thereto.

123



--------------------------------------------------------------------------------



 



          (b) No Loan Party will, nor will it permit any of the Subsidiaries to,
make or agree to pay or make, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:
     (i) payment of Indebtedness created under the Loan Documents;
     (ii) payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness (including the Existing Debt Securities
that are maturing in November 2009), other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof or
relating thereto; provided that (A) if, either immediately before or after
giving effect to any such payment on the Existing Debt Securities any Default or
Event of Default has occurred and is continuing, no such payment may be made in
an amount exceeding the Existing Debt Securities Reserve and (B) no payment on
any other Indebtedness shall be made if, either immediately before or after
giving effect to any such payment, any Default or Event of Default has occurred
and is continuing;
     (iii) refinancings, replacements and renewals of Indebtedness to the extent
permitted by Section 6.01;
     (iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
     (v) prepayment of the Existing Debt Securities that are maturing in
November 2009 pursuant to the tender offer for such Existing Debt Securities;
provided that both immediately before and after giving effect to such
prepayment, (A) no Default or Event of Default shall have occurred and be
continuing and (B) Availability plus cash on hand of the Loan Parties (which is
reasonably identified to the satisfaction of the Joint Collateral Agents) is not
less than $300,000,000; provided further, however, that such payment shall be
made not later than 30 days after the Effective Date; and
     (vi) payment of intercompany Indebtedness in accordance with past practices
arising in connection with cash management transactions in the ordinary course
of business; provided that no such payment shall be made by a Loan Party to a
Person that is not a Loan Party if immediately before or after giving effect
thereto any Default or Event of Default has occurred and is continuing.

124



--------------------------------------------------------------------------------



 



     SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor will it
permit any of the Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Borrower or such Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among any
Borrowers and other Loan Parties (including transfers of Inventory) and any
Subsidiary that is a Loan Party not involving any other Affiliate, (c) any
loans, advances, Guarantees or other Investments permitted by Sections 6.04(c),
(d) or (e), (d) any Indebtedness permitted under Section 6.01(c), (d) or (e),
(e) any Restricted Payment permitted by Section 6.08, (f) loans or advances to
employees permitted under Section 6.04, (g) the payment of reasonable fees to
directors of any Borrower or any Subsidiary who are not employees of such
Borrower or Subsidiary, and compensation and employee benefit arrangements paid
to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrowers or their Subsidiaries in the ordinary course of
business and (h) any issuances of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and equity incentive and stock ownership plans
approved by a Borrower’s board of directors.
     SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it
permit any of the Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any of the
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets to secure the Secured Obligations, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its Equity Interests or to make or repay loans or advances to any Borrower or
any other Subsidiary or to Guarantee Indebtedness of any Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (ii) the foregoing shall not
apply to restrictions and conditions imposed on the Loan Parties existing on the
date hereof identified on Schedule 6.10 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to the IP Secured
Financing to the extent approved by the Administrative Agent in accordance with
such defined term, (iv) the foregoing shall not apply to customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary
pending such sale; provided further that such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(v) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness or sale and leaseback
transactions permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (vi) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof.
     SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor will
it permit any of the Subsidiaries to, amend, modify or waive any of its rights
under (a) agreement relating to any Subordinated Indebtedness, (b) its
certificate of incorporation, by-laws, operating, memorandum of association,
management or partnership agreement or other organizational documents or (c) the
Indenture, any Open Account Agreement or the Existing Debt Securities to the
extent any such amendment, modification or waiver would be materially adverse to
the Lenders in any respect.

125



--------------------------------------------------------------------------------



 



     SECTION 6.12. Fixed Charge Coverage Ratio. During any Level 1 Minimum
Availability Period, the Borrowers will not permit the Fixed Charge Coverage
Ratio as at the last day of any Test Period to be less than 1.0 to 1.0.
     SECTION 6.13. Open Account Agreements. No Loan Party will, nor will it
permit any of its Subsidiaries to, enter into any Other Open Account Agreement
without the prior consent of the Administrative Agent, such consent not to be
unreasonably withheld or delayed. The aggregate amount of Open Account
Obligations that are authorized to be outstanding at any time pursuant to the
terms of any Open Account Agreement shall not exceed (a) in the case of Citibank
Open Account Agreement, the Citibank Open Account Cap, and (b) in the case of
any Other Open Account Agreement, the Open Account Other Cap with respect
thereto as provided in the definition of “Open Account Other Cap.”
ARTICLE VII
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) any Borrower shall fail to pay (i) any principal of any Loan or any
repayment or reimbursement obligation in respect of any LC Disbursement or
(ii) any Open Account Obligation, in each case, when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;
     (b) any Borrower shall fail to pay any interest on any Loan or any fee or
any other Obligation (other than an amount referred to in paragraph (a) of this
Article) payable pursuant to this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of
three Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been materially incorrect when made or deemed made;
     (d) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence), 5.08, 5.15 or 5.16 or in Article VI;

126



--------------------------------------------------------------------------------



 



     (e) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied for (i) during a Weekly Reporting Period,
a period of one day after the earlier of any Loan Party’s knowledge of such
breach or notice thereof from the Administrative Agent (which notice will be
given at the request of any Lender) if such breach relates to terms or
provisions of Section 5.01(g), (h) or (i), (ii) a period of five days after the
earlier of any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of Section 5.01 (other than
Section 5.01(g), (h) or (i) during a Weekly Reporting Period), 5.02 (other than
Section 5.02(a)), 5.03 through 5.07, 5.09, 5.10, 5.11 or 5.12 of this Agreement
or (iii) a period of 15 days after the earlier of any Loan Party’s knowledge of
such breach or notice thereof from the Administrative Agent (which notice will
be given at the request of any Lender) if such breach relates to terms or
provisions of any other Section of this Agreement;
     (f) any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or of
a substantial part of its assets, under any federal, state, provincial or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, interim receiver, trustee,
custodian, sequestrator, monitor, administrator, conservator or similar official
for any Loan Party or any Subsidiary of any Loan Party or for a substantial part
of its assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
     (i) any Loan Party or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition, proposal or notice of intention to file a
proposal seeking liquidation, reorganization or other relief under any federal,
state, provincial or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in paragraph (h) of this Article, (iii) apply for or consent to the appointment
of a receiver, interim receiver, trustee, custodian, sequestrator, monitor,
administrator, conservator or similar official for such Loan Party or Subsidiary
of any Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

127



--------------------------------------------------------------------------------



 



     (j) any Loan Party or any Subsidiary shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $50,000,000 shall be rendered against any Loan Party, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party or any Subsidiary to enforce any such
judgment or any Loan Party or any Subsidiary shall fail within 30 days to
discharge one or more non-monetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed on appeal or
otherwise being appropriately contested in good faith by proper proceedings
diligently pursued;
     (l) (i)(A) an ERISA Event shall have occurred, (B) a trustee shall be
appointed by a United States district court to administer any Pension Plan,
(C) the PBGC shall institute proceedings to terminate any Pension Plan, (D) any
Loan Party or any of their respective ERISA Affiliates shall have been notified
by the sponsor of a Multiemployer Plan that it has incurred or will be assessed
Withdrawal Liability to such Multiemployer Plan and such entity does not have
reasonable grounds for contesting such Withdrawal Liability or is not contesting
such Withdrawal Liability in a timely and appropriate manner; or (E) any other
event or condition shall occur or exist with respect to a Pension Plan; and in
each case in paragraphs (A) through (E) above, such event or condition, together
with all other such events or conditions, if any, could, in the opinion of the
Required Lenders, reasonably be expected to result, individually or in the
aggregate, in a Material Adverse Effect; or (ii) a Pension Event shall occur
which, in the Administrative Agent’s determination, constitutes grounds for the
termination under any applicable law, of any Canadian Pension Plan or for the
appointment by the appropriate Governmental Authority of a trustee for any
Canadian Pension Plan, or if any Canadian Pension Plan shall be terminated or
any such trustee shall be requested or appointed, or if a Loan Party or any of
its Subsidiaries is in default with respect to payments to a Multiemployer Plan
or Canadian Pension Plan resulting from their complete or partial withdrawal
from such Canadian Pension Plan and any such event may reasonably be expected to
have a Material Adverse Effect or any Lien arises (except for contribution
amounts not yet due) in connection with any Canadian Pension Plan;
     (m) a Change in Control shall occur;
     (n) the occurrence of any “default”, under and as defined in the U.S.
Security Agreement or the Canadian Security Agreement, or the breach of any of
the terms or provisions of any Loan Document (other than this Agreement), which
default or breach continues beyond any period of grace therein provided;

128



--------------------------------------------------------------------------------



 



     (o) the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;
     (p) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Collateral Document, or
any Collateral Document shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document; or
     (q) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms);
then, and in every such event (other than an event with respect to the Borrowers
described in paragraph (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:
(i) terminate the Revolving Commitments, and thereupon the Revolving Commitments
shall terminate immediately and (ii) declare the Loans and other Obligations
then outstanding to be due and payable in whole (or in part, in which case any
Obligations not so declared to be due and payable may thereafter be declared to
be due and payable), and thereupon the principal of the Loans and other
Obligations so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrowers accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrowers;
and in case of any event with respect to the Borrowers described in paragraph
(h) or (i) of this Article, the Revolving Commitments shall automatically
terminate and the principal of the Loans and other Obligations then outstanding,
together with accrued interest thereon and all fees and other Obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent or the Canadian Administrative Agent,
may, and at the request of the Required Lenders shall, exercise any rights and
remedies provided to it under the Loan Documents or at law or equity, including
all remedies provided under the UCC, the PPSA, the Civil Code of Quebec or any
other legislation.

129



--------------------------------------------------------------------------------



 



ARTICLE VIII
The Administative Agent and Canadian Administrative Agent, Joint Collateral
Agents; Other Agents
     SECTION 8.01. The Administrative Agent and the Canadian Administrative
Agent. Each of the Lender Parties hereby irrevocably appoints each of the
Administrative Agent and the Canadian Administrative Agent as its agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent and the Canadian Administrative Agent to take such actions on its behalf,
including execution of the other Loan Documents and an intercreditor agreement
in connection with the IP Secured Financing (as provided in the definition of
such term in Section 1.01), and to exercise such powers as are delegated to the
Administrative Agent and the Canadian Administrative Agent by the terms of the
Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
          Without limiting the powers of the Administrative Agent hereunder and
under the other Loan Documents, each Lender Party and the Administrative Agent
(in its sole capacity as the initial holder of the Bonds (as defined below))
hereby acknowledges and agrees that the Administrative Agent (or any successor
thereto) shall, for the purposes of holding any security granted under the Loan
Documents pursuant to the laws of the Province of Quebec to secure payment of
debentures (or any similar instruments) issued by the Canadian Borrower or any
other Loan Party (which debentures as amended, restated, replaced, modified or
supplemented at any time, for purposes of this Section, shall be hereinafter
referred to as the “Bonds”), be the holder of an irrevocable power of attorney
(“fondé de pouvoir”) (within the meaning of Article 2692 of the Civil Code of
Quebec) for all present and future Lender Parties and holders of the Bonds. Each
Lender Party and the Administrative Agent (solely in its capacity as the initial
holder of the Bonds) hereby ratifies the appointment of and constitutes, to the
extent necessary, the Administrative Agent as the holder of such irrevocable
power of attorney (“fondé de pouvoir”) in order to hold hypothecs or other Liens
granted by any one of the Loan Parties under the Loan Documents in the Province
of Quebec to secure payment of the Bonds. Each assignee Lender Party and each
assignee holder of Bonds shall be deemed to have confirmed and ratified the
constitution of the Administrative Agent as the holder of such irrevocable power
of attorney (“fondé de pouvoir”) by execution of the relevant agreements
relating to such assignment. The Administrative Agent agrees to act in such
capacity. Furthermore, the Administrative Agent hereby agrees and each of the
other Lender Parties hereby appoints the Administrative Agent to act in the
capacity of the holder and depositary of the Bonds on its own behalf as
Administrative Agent and for and on behalf and for the benefit of all present
and future Lender Parties. Each assignee Lender Party shall be deemed to have
confirmed and ratified the constitution of the Administrative Agent as such
holder and depositary of the Bonds by execution of the relevant agreements
relating to such assignment. To the extent necessary, each Lender Party shall be
deemed to confirm and ratify the appointments made under this Section by its
execution of any the relevant Loan Document. The execution by the Administrative
Agent prior to the date hereof of any document creating or evidencing any such
hypothec or other Lien for the benefit of any of the Lender Parties is hereby
ratified and confirmed.
          The parties hereto expressly waive the provisions and protection of
Section 32 of An Act Respecting Special Powers of Legal Persons (Québec). The
Administrative Agent may acquire and be the holder of the Bonds or other titles
of indebtedness. Each of the parties hereto acknowledges and agrees that the
Bonds constitute a title of indebtedness as such term is used in Article 2692 of
the Civil Code of Quebec.

130



--------------------------------------------------------------------------------



 



     The bank serving as the Administrative Agent or the Canadian Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent or the Canadian Administrative Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Loan Parties or any Subsidiary of a Loan Party or
other Affiliate thereof as if it were not the Administrative Agent or the
Canadian Administrative Agent hereunder.
     Neither the Administrative Agent nor the Canadian Administrative Agent
shall have any duties or obligations except those expressly set forth in the
Loan Documents. Without limiting the generality of the foregoing, (a) neither
the Administrative Agent nor the Canadian Administrative Agent shall be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent and the Canadian
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent or
the Canadian Administrative Agent is required to exercise in writing as directed
by the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, neither the
Administrative Agent nor the Canadian Administrative Agent shall have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to any Loan Party or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or
Canadian Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent and the Canadian Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or wilful misconduct. The Administrative
Agent or the Canadian Administrative Agent, as the case may be, shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent and the Canadian Administrative Agent by the
Borrower Representative or a Lender Party, and the Administrative Agent and the
Canadian Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
adequacy, accuracy or completeness of any information (whether oral or written)
set forth or in connection with any Loan Document, (v) the legality, the
validity, enforceability, effectiveness, adequacy or genuineness of any Loan
Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent and the Canadian
Administrative Agent, as the case may be.

131



--------------------------------------------------------------------------------



 



     The Administrative Agent and the Canadian Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
representation, notice, request, certificate, consent, statement, instrument,
document or other writing or communication believed by it to be genuine, correct
and to have been authorized, signed or sent by the proper Person. The
Administrative Agent and the Canadian Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to be made or
authorized by the proper Person, and shall not incur any liability for relying
thereon. The Administrative Agent and the Canadian Administrative Agent may
consult with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     The Administrative Agent and the Canadian Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent or the Canadian
Administrative Agent, as the case may be. The Administrative Agent, the Canadian
Administrative Agent and any such sub-agent thereof may perform any and all its
duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent, the
Canadian Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative Agent
and the Canadian Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent and the Canadian Administrative Agent, as the case may be, as provided in
this paragraph, the Administrative Agent and the Canadian Administrative Agent
may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower Representative. Upon any such resignation, the Required Lenders shall
have the right, in consultation with the Borrowers, to appoint a successor
(which shall, in the case of the Canadian Administrative Agent only, be an
Affiliate of the Administrative Agent acting through a branch or an office in
Canada). If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent or Canadian Administrative Agent, as the case may be, gives
notice of its resignation, then the retiring Administrative Agent or Canadian
Administrative Agent, as the case may be, may, on behalf of the Lender Parties,
appoint a successor Administrative Agent which shall be a commercial bank or an
Affiliate of any such commercial bank (which shall, in the case of the Canadian
Administrative Agent only, be an Affiliate of the Administrative Agent acting
through an office in Canada). Upon the acceptance of its appointment as
Administrative Agent or Canadian Administrative Agent, as the case may be,
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges, obligations and duties of the retiring (or
retired) Administrative Agent or Canadian Administrative Agent, as the case may
be, and the retiring Administrative Agent or Canadian Administrative Agent shall
be discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Administrative Agent and Canadian Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the Administrative Agent’s or
Canadian Administrative Agent’s resignation hereunder, the provisions of this
Article, Section 2.17(d) and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent or Canadian Administrative Agent
as the case may be, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent or Canadian Administrative Agent as the case may
be.

132



--------------------------------------------------------------------------------



 



          Each Lender Party acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Canadian Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender Party also acknowledges that it will, independently and
without reliance upon the Administrative Agent, the Canadian Administrative
Agent or any other Lender Party and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.
          The first time (and no subsequent time) that Availability on any date
is less than $125,000,000, the Administrative Agent agrees to exercise its best
efforts to give the Citibank Open Account Agent prompt notice of such event
within one Business Day after the occurrence thereof; provided that the
Administrative Agent shall not incur any liability for failing to deliver such
notice.
      SECTION 8.02. The Joint Collateral Agents. Each of the Lender Parties
hereby irrevocably appoints the Joint Collateral Agents as its agent hereunder
and under the other Loan Documents and authorizes the Joint Collateral Agents to
take such actions on its behalf and to exercise such powers as are delegated to
the Joint Collateral Agents by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.
          Each of the banks serving as a Joint Collateral Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not a Joint Collateral Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Loan Parties or any Subsidiary
of a Loan Party or other Affiliate thereof as if it were not a Joint Collateral
Agent hereunder.
          The Joint Collateral Agents shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) neither Joint Collateral Agent shall be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) neither Joint Collateral Agent shall have any
duty to take any discretionary action or exercise any discretionary powers
except as expressly set forth in this Agreement and (c) except as expressly set
forth in the Loan Documents, neither Joint Collateral Agent shall have any duty
to disclose, nor shall be liable for the failure to disclose, any information
relating to any Loan Party or any of the Subsidiaries that is communicated to or
obtained by any bank serving as a Joint Collateral Agent or any of its
Affiliates in any capacity. Neither Joint Collateral Agent shall be liable for
any action taken nor not taken by it in the absence of its own gross negligence
or wilful misconduct. Neither Joint Collateral Agent shall be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the adequacy, accuracy or completeness of any information
(whether oral or written) set forth or in connection with any Loan Document,
(v) the legality, the validity, enforceability, effectiveness, adequacy or
genuineness of any Loan Document or any other agreement, instrument or document,
(vi) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral, or (vii) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Joint Collateral
Agents.

133



--------------------------------------------------------------------------------



 



          The Joint Collateral Agents shall be entitled to rely upon, and shall
not incur any liability for relying upon, any representation, notice, request,
certificate, consent, statement, instrument, document or other writing or
communication believed by it to be genuine, correct and to have been authorized,
signed or sent by the proper Person. The Joint Collateral Agents may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by them, in their Permitted Discretion,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.
          The Joint Collateral Agents may perform any and all their duties and
exercise their rights and powers by or through any one or more sub-agents
appointed by either Joint Collateral Agent. The Joint Collateral Agents and any
such sub-agent may perform any and all their duties and exercise their rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Joint Collateral Agents and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Joint Collateral
Agents.
          Either or both Joint Collateral Agents may resign at any time by
notifying the other Joint Collateral Agent, if any, the Administrative Agent,
the Issuing Banks and the Borrower Representative. Upon any such resignation,
the remaining Joint Collateral Agent (the “Sole Remaining Collateral Agent”)
shall perform all of the functions of the Joint Collateral Agents, and the
retiring Joint Collateral Agent shall be discharged from its duties and
obligations hereunder. If both Joint Collateral Agents shall resign
substantially simultaneously, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint one successor collateral agent, who
shall be the sole successor collateral agent hereunder (the “Sole Successor
Collateral Agent”). If a Sole Successor Collateral Agent has not been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after both Joint Collateral Agents have given their notice of
such resignation, then the retiring Joint Collateral Agents may, on behalf of
the Lender Parties, appoint a Sole Successor Collateral Agent which shall be a
commercial bank or an Affiliate of any such commercial bank. Upon the acceptance
of its appointment as Sole Successor Collateral Agent, such Person shall succeed
to and become vested with all the rights, powers, privileges, obligations and
duties of the retiring (or retired) Joint Collateral Agents, and the retiring
Joint Collateral Agent shall be discharged from the duties and obligations
hereunder.

134



--------------------------------------------------------------------------------



 



          The fees payable by the Borrowers to the Sole Remaining Collateral
Agent or Sole Successor Collateral Agent shall be the same as those payable to
the Joint Collateral Agents unless otherwise agreed between the Borrowers and
such Sole Remaining Collateral Agent or Sole Successor Collateral Agent, as the
case may be. After any Joint Collateral Agent’s resignation hereunder, the
provisions of this Article, Section 2.17(d) and Section 9.03 shall continue in
effect for the benefit of such retiring Joint Collateral Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Joint Collateral Agent.
          Each Lender Party hereby agrees that (a) it has requested a copy of
each Report prepared by or on behalf of the Joint Collateral Agents; (b) no
Joint Collateral Agent (i) makes any representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Joint Collateral Agents undertake no obligation to
update, correct or supplement the Reports; (d) it will keep all Reports
confidential and strictly for its internal use, and it will not share the Report
with any Loan Party or any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Joint Collateral Agents and any such other
Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) incurred by as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
     SECTION 8.03. Other Agents. The Joint Bookrunners, the Joint Lead
Arrangers, the Syndication Agent and the Documentation Agents shall not have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such.
ARTICLE IX
Miscellaneous
     SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

  (i)   if to any Loan Party, to the Borrower Representative at:         Jones
Apparel Group, Inc.
1411 Broadway
New York, NY 10018
Attention: Chief Financial Officer
Telephone No.: (212) 703-9152
Telecopy No.: (212) 703-9154

135



--------------------------------------------------------------------------------



 



      with a copy to:         Jones Apparel Group Canada, LP
388 Applewood Crescent
Vaughan, Ontario
L4K 4B4
Attention: Roger Flores
Phone: (905) 760-6070
Fax: (905) 660-6777     (ii)   if to the Administrative Agent or the Swingline
Lender, to:         JPMorgan Chase Bank, N.A.
270 Park Avenue, 44th Floor
NY1-K855
New York, NY 10017
Attention: Jones Apparel Account Officer
Facsimile No: (646) 534-2270     (iii)   if to the Canadian Administrative Agent
or the Canadian Swingline Lender, to:         JPMorgan Chase Bank, N.A., Toronto
Branch
200 Bay Street
Royal Bank Plaza, Floor 18
Toronto M57 2J2 Canada
Attention: Dan Howat
Telecopy: (416) 981-2375

            (iv) if to any other Lender, any other Agent or any Issuing Bank, or
any Open Account Agent or Open Account Bank, to it at its address or facsimile
number set forth in its Administrative Questionnaire or in any other writing
delivered by any such Person to the Administrative Agent.
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, to compliance notices or to Event of Default
certificates delivered pursuant to Section 5.01(d) unless otherwise agreed by
the Administrative Agent and the Canadian Administrative Agent, as the case may
be, and the applicable Lender. The Administrative Agent or the Borrower
Representative (on behalf of the Loan Parties) may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

136



--------------------------------------------------------------------------------



 



          (c) Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.
     SECTION 9.02. Waivers; Amendments. (a) No failure or delay by any Lender
Party in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Lenders Parties, hereunder and under any other Loan Document are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by
any Loan Party therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
the issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Lender Party may have had notice or knowledge
of such Default at the time.

137



--------------------------------------------------------------------------------



 



          (b) Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except (i) in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent, the Canadian Administrative Agent (to
the extent it is a party to such Loan Document) and each Loan Party that is a
party thereto, with the consent of the Required Lenders; provided that no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender, (B) reduce or forgive the principal amount of any Loan,
LC Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby, (C) postpone any scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any date for the payment of
any interest, fees or other Obligations payable hereunder, or reduce the amount
of, waive or excuse any such payment, postpone the scheduled date of expiration
of the Revolving Commitment, without the written consent of each Lender directly
affected thereby, (D) increase the advance rates set forth in the definition of
“Borrowing Base”, without the written consent of each Lender, (E) change the
penultimate sentence of Section 2.08(a), the last sentence of Section 2.09(d),
the third sentence of Section 2.18(a), Section 2.18(b) or Section 2.18(d) in a
manner that would alter the manner or order in which payments are shared or
change any provision requiring ratable funding, without the written consent of
each Lender, (F) modify eligibility criteria, as such eligibility criteria are
in effect on the Effective Date (including adding new categories of eligible
assets or eliminating any category of the reserves), in any manner that has the
effect of weakening or eliminating any applicable eligibility criteria or
increasing the amounts available to be borrowed hereunder without the written
consent of the Joint Collateral Agents and the Supermajority Lenders, (G) change
any of the provisions of this Section or the definition of “Required Lenders”,
“Joint Collateral Agents” or “Supermajority Lenders” or any other provision of
any Loan Document specifying the number or percentage of Lenders required to
waive, amend or modify any rights thereunder or make any determination or grant
any consent thereunder, without the written consent of each Lender, (H) release
any Loan Guarantor from its obligation under its Loan Guaranty (except as
otherwise permitted herein or in the other Loan Documents), without the written
consent of each Lender, (I) except as provided in paragraphs (c) and (d) of this
Section or Section 6.01(i), release all or substantially all of the Collateral,
without the written consent of each Lender, (J) change Section 2.10(b) or
Section 2.11(f) without the written consent of each Lender, (K) increase the
total Revolving Commitments to an aggregate amount exceeding $700,000,000
without the written consent of each Lender, (L) subordinate the Liens of the
Administrative Agent, or with respect to any other Indebtedness of the Borrowers
cause the Liens of the Administrative Agent to be pari passu with the Liens
securing such other Indebtedness, in each case with respect to all or
substantially all of the Collateral (other than the Liens securing the IP
Secured Financing, the Indebtedness permitted to be incurred pursuant to
Section 2.09(e) or other Indebtedness that is permitted to be outstanding
pursuant to Section 6.01) without the written consent of each Lender,
(M) subordinate the repayment of all or any substantial part of the Obligations
to the repayment of any other Indebtedness without the written consent of each
Lender, (N) modify (except as the following relates to the Citibank Open Account
Agreement and related terms, which shall be subject to clause (O)) (x) the
defined terms “Open Account Agent”, “Open Account Agreement”, “Open Account
Bank”, “Open Account Other Cap”, “Open Account Obligations” and “Open Account
Excess Obligations” or (y) Section 2.18(b) in a manner that would alter the
manner or order in which payments are made to any Open Account Agent or any Open
Account Bank, in each case without the written consent of the Required Lenders
and the applicable Open Account Agent affected thereby, or (O) modify (x) the
defined terms “Citibank Open Account Agent”, “Citibank Open Account Agreement”,
“Citibank Open Account Bank”, “Citibank Open Account Cap”, “Citibank Open
Account Obligations”, and “Open Account Excess Obligations” or (y)
Section 2.18(b) in a manner that would alter the manner or order in which
payments are made to the Citibank Open Account Agent or any Citibank Open
Account Bank, in each case without the written consent of the Required Lenders
and the Citibank Open Account Agent; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of any Agent,
Swingline Lender or Issuing Bank without the prior written consent of such
Agent, Swingline Lender or Issuing Bank. The Administrative Agent may also amend
the Revolving Commitment Schedule to reflect assignments entered into pursuant
to Section 9.04.

138



--------------------------------------------------------------------------------



 



          (c) The Lender Parties hereby irrevocably authorize the Administrative
Agent, at its option and in its sole discretion, to release any Liens granted to
the Administrative Agent by the Loan Parties or the Canadian Loan Parties, as
the case may be, on any Collateral (i) upon the termination of all Revolving
Commitments, payment and satisfaction in full in cash of all Secured Obligations
(other than Unliquidated Obligations), and the cash collateralization of all
Unliquidated Obligations in a manner satisfactory to each affected Lender Party,
(ii) constituting property being sold or disposed of if the Loan Party disposing
of such property certifies to the Administrative Agent that the sale or
disposition is made in compliance with the terms of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate, without
further inquiry), and to the extent that the property being sold or disposed of
constitutes 100% of the Equity Interest of a Subsidiary, the Administrative
Agent is authorized to release any Loan Guaranty provided by such Subsidiary,
(iii) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement,
(iv) as required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII, (v) constituting registered intellectual
property that will secure other Indebtedness as permitted by Section 6.01(i) or
(vi) if such Liens were granted by any Loan Party with respect to which 100% of
the Equity Interests have been sold in a transaction permitted by Section 6.05.
Except as provided in the preceding sentence and in Section 9.02(b)(ii)(I), the
Administrative Agent will not release any Liens on Collateral without the prior
written authorization of the Required Lenders. The Lender Parties hereby
irrevocably authorize the Administrative Agent, at its option and in its sole
discretion, to release any Loan Guarantor from its obligation under its Loan
Guaranty if 100% of the Equity Interests of such Loan Guarantor have been sold
in a transaction permitted pursuant to Section 6.05. Any such release shall not
in any manner discharge, affect, or impair the Obligations or any Liens (other
than those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
In connection with any termination or release pursuant to this Section, the
Administrative Agent shall reasonably promptly execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.
          (d) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of paragraph
(b) of Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting
Lender in same day funds on the day of such replacement (1) all interest, fees
and other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrowers hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Sections 2.15 and
2.17, and (2) an amount, if any, equal to the payment which would have been due
to such Lender on the day of such replacement under Section 2.16 had the Loans
of such Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.

139



--------------------------------------------------------------------------------



 



     SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and the Canadian Administrative Agent, the Joint Collateral Agents, the
Joint Lead Arrangers and their Affiliates, including the reasonable fees,
charges and disbursements of a single New York counsel for the Administrative
Agent and such special and local counsel as the Administrative Agent and the
Canadian Administrative Agent may deem appropriate in its good faith discretion,
in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions of
the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the applicable Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all reasonable out-of-pocket expenses incurred by the
Joint Collateral Agents in connection with the performance of their duties
pursuant to the provisions of the Loan Documents and (iv) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Issuing Bank or any Lender, in connection with the
enforcement, collection or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made and Letters of Credit issued hereunder including all such reasonable
out-of pocket expenses incurred in connection with any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Borrowers under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with:
     (i) subject to Section 5.11, appraisals and insurance reviews;
     (ii) subject to Section 5.12, field examinations and the preparation of
Reports based on the fees charged by a third party retained by the Joint
Collateral Agents or the internally allocated fees for each Person employed by
the Joint Collateral Agents with respect to each field examination;
     (iii) taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Collateral Documents, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens;
     (iv) sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
     (v) forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.

140



--------------------------------------------------------------------------------



 



All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).
          (b) The Borrowers shall, jointly and severally, indemnify each Lender
Party, and Related Party thereof (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of any actual or prospective claim, litigation,
investigation or proceeding relating to any of the following, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto (i) the execution or delivery of the Loan Documents or any
agreement or instrument contemplated thereby (other than the Open Account
Agreements, the Swap Agreements and the agreements pursuant to which Banking
Services are provided), the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby (other than transactions contemplated by
the Open Account Agreements, the Swap Agreements and the Banking Services),
(ii) any Loan or any Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by any Borrower or any of their Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of their
Subsidiaries or (iv) the failure of the Borrowers to deliver to the
Administrative Agent the required receipts or other required documentary
evidence with respect to a payment made by the Borrowers for Taxes pursuant to
Section 2.17; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.
          (c) To the extent that the Borrowers fail to pay any amount required
to be paid by them to the Administrative Agent, the Canadian Administrative
Agent, an Issuing Bank or the Swingline Lender under paragraph (a) or (b) of
this Section, each Lender severally agrees to pay to the Administrative Agent
the Canadian Administrative Agent, such Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that (i) the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, such Issuing Bank or
the Swingline Lender in its capacity as such and (ii) if (A) all the Revolving
Commitments have been terminated, (B) all the Secured Obligations (other than
Unliquidated Obligations, Open Account Obligations, Banking Services Obligations
and Swap Obligations) owing to all the Lender Parties have been paid in full in
cash or, in the case of Letters of Credit, cash collateralized, subject to a
back-up standby letter of credit or refinanced, in each case as provided in
Section 2.09(b)(ii) (the date in which the events described in clauses (A) and
(B) having occurred being the “Revolver Termination Date”), and (c) one or more
of the Loan Documents continue to be effective for the sole purpose of the
Collateral securing the Open Account Obligations, the Banking Services
Obligations or the Swap Obligations, each Lender that ceases to be a Lender
hereunder shall have no additional liability to the Administrative Agent or any
other Lender Party or Loan Party with respect to events or circumstances
occurring after the date it ceases to be a Lender hereunder; provided that,
notwithstanding the foregoing, each such Lender shall, for the period prior to
the time it ceases to be a Lender, have all the rights and be subject to the
obligations as set forth in this Agreement and in the other Loan Documents.

141



--------------------------------------------------------------------------------



 



          (d) To the extent permitted by applicable law, no Loan Party shall
assert, and each hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement or any agreement or instrument contemplated hereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          (f) Notwithstanding any other provision contained in this Agreement or
any other Loan Document, no Open Account Bank, Open Account Agent or party to
any Swap Agreement or agreement relating to Banking Services shall have any
voting or consent rights under this Agreement or any other Loan Document (or any
actions taken or omitted to be taken in connection therewith) in its capacity as
obligee or obligor thereunder, except as provided in Section 9.02(b)(ii)(N) or
(O); provided that any such Person’s rights or obligations in its capacity as a
Lender under this Agreement or any other Loan Document shall be unaffected as a
result of it acting as an Open Account Bank, Open Account Agent or party to any
Swap Agreement or agreement relating to Banking Services. No Lender Party
(solely in its capacity as a Lender Party) shall have any liability or
responsibility of any kind whatsoever in respect of any matters arising out of
or relating to any Open Account Agreement, Swap Agreement or agreement relating
to Banking Services Obligations. To the extent that any Open Account
Obligations, Banking Services Obligations or Swap Obligations are outstanding on
the Revolver Termination Date (or there are any outstanding commitments with
respect thereto), this Agreement and the other Loan Documents shall continue in
order to provide security in the Collateral for such Secured Obligations on such
terms as may be mutually agreed upon by the Company, the Administrative Agent
and the applicable Open Account Banks, Open Account Agents and parties to the
Swap Agreements or agreements relating to the Banking Services.
     SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) no Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by a Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of an Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Agents, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

142



--------------------------------------------------------------------------------



 



          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Revolving Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:
          (A) the Borrower Representative, provided that no consent of the
Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, any Approved Fund, a successor-in-interest to a Lender
pursuant to a consolidation, sale or merger or, if any Default or Event of
Default has occurred and is continuing, any other assignee;
          (B) the Administrative Agent; and
          (C) the Issuing Banks.
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender, an Affiliate of a
Lender or a successor-in-interest to a Lender pursuant to a consolidation, sale
or merger or an assignment of the entire remaining amount of the assigning
Lender’s Revolving Commitment or Loans, the amount of the Revolving Commitment
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower Representative and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower Representative shall be
required if an Event of Default has occurred and is continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws; and

143



--------------------------------------------------------------------------------



 



          (E) any assignments of all or a portion of a Lender’s Canadian
Commitment or other rights and obligations under this Agreement relating to the
Canadian Borrower shall be made to a Canadian Lender.
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
          (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
          (iv) The Administrative Agent, acting for this purpose as an agent of
the Borrowers and the Lender Parties, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the
Administrative Agent, the Agents, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender or Issuing Bank, as the case may be, hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
          (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, 2.06(d)
or (e), 2.07(b), 2.18(d), 2.21(d) or 9.03(c), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

144



--------------------------------------------------------------------------------



 



          (c) (i) Any Lender may, without the consent of the Borrowers, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Agents, the Issuing Banks and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
          (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.15 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower Representative’s prior written consent. A Participant that would be a
Lender that is not a U.S. Person if it were a Lender shall not be entitled to
the benefits of Section 2.17 unless the Borrower Representative is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.17(f) as though it were a
Lender.
          (iii) Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the Revolving Commitment of,
and principal amount of the Loans, LC Disbursements and Factoring Advances owing
to each participant under the Loans or other obligations under this Agreement
(the “Participant Register”). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement, notwithstanding notice to the contrary.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

145



--------------------------------------------------------------------------------



 



     SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that any Lender Party may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid, or any
Letter of Credit is outstanding (unless the same has been cash collateralized in
accordance with Section 2.06(k)) and so long as the Revolving Commitments have
not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any provision hereof.
     SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or PDF transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.
     SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrowers
or any Loan Guarantor against any of and all the Secured Obligations held by
such Lender, irrespective of whether or not such Lender shall have made any
demand under the Loan Documents and although such obligations may be unmatured.
The applicable Lender shall notify the Borrower Representative and the
Administrative Agent of such set-off or application; provided that any failure
to give or any delay in giving such notice shall not affect the validity of any
such set-off or application under this Section. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

146



--------------------------------------------------------------------------------



 



     SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York, but giving effect to federal laws applicable to national
banks; provided, however, that if the laws of any jurisdiction other than the
State of New York shall govern in regard to the validity, perfection or effect
of perfection of any Lien or in regard to procedural matters affecting
enforcement of any Liens on all or any party of the Collateral, such laws of
such other jurisdictions shall continue to apply to that extent, and provided
further that the appointment of the Administrative Agent as fondé de pouvoir in
accordance with Section 8.01 shall be governed by the laws of Quebec.
          (b) Each Loan Party hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any U.S. Federal
or New York State court sitting in the Borough of Manhattan, New York in any
action or proceeding arising out of or relating to any Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court; provided that claims with
respect to Canadian Loan Documents may, as provided therein, also be tried in
the courts of the Province of Ontario. Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Canadian Administrative
Agent, any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Loan Party or its properties in the courts of any jurisdiction.
          (c) Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

147



--------------------------------------------------------------------------------



 



          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
     SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 9.12. Confidentiality. Each of the Lender Parties agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory or
self-regulatory authority, (c) to the extent required by Requirement of Laws or
by any subpoena or similar legal process (in which case each such Person agrees
to promptly notify the Borrower Representative to the extent not prohibited by
law), (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations (and any such Person may disclose such Information to its and
its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential)), (g) with the written consent of the Borrower Representative,
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to any Lender
Party on a non-confidential basis from a source other than the Borrowers or
their representatives which is not known by any such Person to be under a duty
of confidentiality with respect to the Information or (i) subject to clause (d),
in connection with a legal action related to this Agreement (in which case each
Lender Party shall at the sole cost and expense of the Borrowers and if not
adverse to its interests, use commercially reasonable efforts to seek
confidential treatment of the Information). In addition, each Lender Party may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Lender Parties in connection with
administration and management of this Agreement and the other Loan Documents.
For the purposes of this Section, “Information” means all information received
from the Borrowers relating to the Borrowers or their business, other than any
such information that is available to any Lender Party on a non-confidential
basis prior to disclosure by the Borrowers; provided that, in the case of
information received from the Borrowers after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

148



--------------------------------------------------------------------------------



 



          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
     SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
any Issuing Bank nor Lender shall be obligated to extend credit to the Borrowers
in violation of any Requirement of Law.

149



--------------------------------------------------------------------------------



 



     SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the Patriot Act hereby notifies the Borrowers that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Patriot Act.
     SECTION 9.15. Disclosure. Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.
     SECTION 9.16. Appointment for Perfection. Each Lender Party hereby appoints
each other Lender Party as its agent for the purpose of perfecting Liens, for
the benefit of the Lender Parties or the Canadian Lender Parties, as the case
may be, in assets which, in accordance with Article 9 of the UCC, the PPSA, the
Securities Transfer Act (Ontario) or any other applicable law can be perfected
only by possession. Should any Lender Party (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender Party shall notify
the Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
     SECTION 9.17. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
     SECTION 9.18. Judgment Currency. If for the purpose of obtaining judgment
in any court it is necessary to convert an amount due hereunder in the currency
in which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Administrative Agent could purchase in the
New York foreign exchange market, the Original Currency with the Second Currency
on the date two Business Days preceding that on which judgment is given. Each
Loan Party agrees that its obligation in respect of any Original Currency due
from it hereunder shall, notwithstanding any judgment or payment in such other
currency, be discharged only to the extent that, on the Business Day following
the date the Administrative Agent receives payment of any sum so adjudged to be
due hereunder in the Second Currency, the Administrative Agent may, in
accordance with normal banking procedures, purchase, in the New York foreign
exchange market, the Original Currency with the amount of the Second Currency so
paid; and if the amount of the Original Currency so purchased or could have been
so purchased is less than the amount originally due in the Original Currency,
each Loan Party agrees as a separate obligation and notwithstanding any such
payment or judgment to indemnify the Administrative Agent against such loss. The
term “rate of exchange” in this Section 9.18 means the spot rate at which the
Administrative Agent, in accordance with normal practices, is able on the
relevant date to purchase the Original Currency with the Second Currency, and
includes any premium and costs of exchange payable in connection with such
purchase.

150



--------------------------------------------------------------------------------



 



     SECTION 9.19. Canadian Anti-Money Laundering Legislation. (a) Each Borrower
acknowledges that, pursuant to the Proceeds of Crime Act and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws (collectively, including any guidelines or orders thereunder,
“AML Legislation”), the Lender Parties may be required to obtain, verify and
record information regarding the Borrowers and their respective directors,
authorized signing officers, direct or indirect shareholders or other Persons in
control of the Borrowers, and the transactions contemplated hereby. Each
Borrower shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
Party or any prospective assignee or participant of a Lender, any Issuing Bank
or any Agent, in order to comply with any applicable AML Legislation, whether
now or hereafter in existence.
          (b) If the Canadian Administrative Agent has ascertained the identity
of any Borrower or any authorized signatories of the Borrower for the purposes
of applicable AML Legislation, then the Canadian Administrative Agent:
     (i) shall be deemed to have done so as an agent for each Lender Party, and
this Agreement shall constitute a “written agreement” in such regard between
each Lender Party and the Canadian Administrative Agent within the meaning of
the applicable AML Legislation; and
     (ii) shall provide to each Lender Party copies of all information obtained
in such regard without any representation or warranty as to its accuracy or
completeness.
          Notwithstanding the preceding sentence and except as may otherwise be
agreed in writing, each of the Lender Parties agrees that neither the Canadian
Administrative Agent nor any other Agent has any obligation to ascertain the
identity of the Borrowers or any authorized signatories of the Borrowers on
behalf of any Lender Party, or to confirm the completeness or accuracy of any
information it obtains from any Borrower or any such authorized signatory in
doing so.
     SECTION 9.20. Lender Loss Sharing Agreement.
     (a) Definitions. As used in this Section 9.20, the following terms shall
have the following meanings:
     (i) “CAM” means the mechanism for the allocation and exchange of interests
in the Loans, participations in Letters of Credit and collections thereunder
established under Section 9.20(b).

151



--------------------------------------------------------------------------------



 



     (ii) “CAM Exchange” means the exchange of the U.S. Lenders’ interests and
the Canadian Lenders’ interests provided for in Section 9.20(b).
     (iii) “CAM Exchange Date” means the first date after the Effective Date on
which there shall occur (a) any event described in paragraphs (h) or (i) of
Article VII with respect to any Borrower, or (b) an acceleration of Loans and
termination of the Commitments pursuant to Article VII.
     (iv) “CAM Percentage” means as to each Lender, a fraction, (a) the
numerator of which shall be the aggregate amount of such Lender’s Commitments
immediately prior to the CAM Exchange Date and the termination of the
Commitments, and (b) the denominator of which shall be the amount of the
Commitments of all the Lenders immediately prior to the CAM Exchange Date and
the termination of the Commitments.
     (v) “Designated Obligations” means all Obligations of the Borrowers with
respect to (a) principal and interest under the Loans, (b) unreimbursed drawings
under Letters of Credit and interest thereon and (c) fees under Section 2.12.
     (vi) “Revolver Facility” means the facility established under the U.S.
Commitments and the Canadian Commitments.
     (b) CAM Exchange.
     (i) On the CAM Exchange Date,
          (A) the U.S. Commitments and the Canadian Commitments shall have
terminated in accordance with Article VII;
          (B) each U.S. Lender shall fund its participation in any outstanding
Swingline Loans and Protective Advances in accordance with Section 2.04 and
Section 2.05 of this Agreement, and each Canadian Lender shall fund its
participation in any outstanding Swingline Loans and Protective Advances in
accordance with Section 2.04 and Section 2.05;
          (C) each U.S. Lender shall fund its participation in any unreimbursed
LC Disbursements made under the U.S. Letters of Credit in accordance with
Section 2.06(e), and each Canadian Lender shall fund its participation in any
unreimbursed LC Disbursements made under the Canadian Letters of Credit in
accordance with Section 2.06(e); and
          (D) the Lenders shall purchase in dollars at par Dollar Amount
interests in the Designated Obligations under each Revolver Facility (and shall
make payments in dollars to the Administrative Agent for reallocation to other
Lenders to the extent necessary to give effect to such purchases) and shall
assume the obligations to reimburse Issuing Banks for unreimbursed LC
Disbursements under outstanding Letters of Credit under such Revolver Facility
such that, in lieu of the interests of each Lender in the Designated Obligations
under the U.S. Commitments and the Canadian Commitments in which it shall have
participated immediately prior to the CAM Exchange Date, such Lender shall own
an interest equal to such Lender’s CAM Percentage in each component of the
Designated Obligations immediately following the CAM Exchange.

152



--------------------------------------------------------------------------------



 



     (ii) Each Lender and each Person acquiring a participation from any Lender
as contemplated by this Section 9.20 hereby consents and agrees to the CAM
Exchange. Each Borrower agrees from time to time to execute and deliver to the
Lenders all such promissory notes and other instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to the
CAM Exchange, and each Lender agrees to surrender any promissory notes
originally received by it in connection with its Loans under this Agreement to
the Administrative Agent against delivery of any promissory notes so executed
and delivered; provided that the failure of any Lender to deliver or accept any
such promissory note, instrument or document shall not affect the validity or
effectiveness of the CAM Exchange.
     (iii) As a result of the CAM Exchange, from and after the CAM Exchange
Date, each payment received by the Administrative Agent pursuant to any Loan
Document in respect of any of the Designated Obligations shall be distributed to
the Lenders, pro rata in accordance with their respective CAM Percentages.
     (iv) In the event that on or after the CAM Exchange Date, the aggregate
amount of the Designated Obligations shall change as a result of the making of a
disbursement under a Letter of Credit by an Issuing Bank that is not reimbursed
by U.S. Borrowers or Canadian Borrower, if applicable, then each Lender shall
promptly reimburse such Issuing Bank for its CAM Percentage of such unreimbursed
payment in the Dollar Amount thereof.
          Notwithstanding any other provision of this Section 9.20, the
Administrative Agent and each Lender agree that if the Administrative Agent or a
Lender is required under applicable law to withhold or deduct any taxes or other
amounts from payments made by it hereunder or as a result hereof, such Person
shall be entitled to withhold or deduct such amounts and pay over such taxes or
other amounts to the applicable Governmental Authority imposing such tax without
any obligation to indemnify the Administrative Agent or any Lender with respect
to such amounts and without any other obligation of gross up or offset with
respect thereto and there shall be no recourse whatsoever by the Administrative
Agent or any Lender subject to such withholding to the Administrative Agent or
any other Lender making such withholding and paying over such amounts, but
without diminution of the rights of the Administrative Agent or such Lender
subject to such withholding as against Borrowers and the other Loan Parties to
the extent (if any) provided in this Agreement and the other Loan Documents. Any
amounts so withheld or deducted shall be treated as, for the purpose of this
Section 9.20, having been paid to the Administrative Agent or such Lender with
respect to which such withholding or deduction was made.
     SECTION 9.21. No Fiduciary Duty. Each Lender Party may have economic
interests that conflict with those of any Loan Party and its Affiliates. The
Loan Parties agree that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender Party, on the one hand, and any Loan Party
and its Affiliates, on the other. The Loan Parties acknowledge and agree that
(a) the transactions contemplated by the Loan Documents (including the exercise
of rights and remedies thereunder) are arm’s-length commercial transactions
between each Lender Party, on the one hand, and each Loan Party, on the other,
and (b) in connection therewith and with the process leading thereto, (i) no
Lender Party has assumed an advisory or fiduciary responsibility in favor of any
Loan Party and its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Party has advised,
is currently advising or will advise any Loan Party or any of its Affiliates on
other matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents and (ii) each Lender Party is acting
solely as principal and not as the agent or fiduciary of each Loan Party, its
management, stockholders, creditors or any Affiliates thereof. Each Loan Party
acknowledges and agrees that each Loan Party has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to the
transactions contemplated by the Loan Documents and the process leading thereto.
Each Borrower agrees that it will not claim that any Lender has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to any Borrower, in connection with the transaction contemplated by the Loan
Documents or the process leading thereto.

153



--------------------------------------------------------------------------------



 



ARTICLE X
Loan Guaranty of US. Obligations
     SECTION 10.01. Guaranty. Each U.S. Loan Guarantor hereby agrees that it is
jointly and severally liable for, and, as primary obligor and not merely as
surety, absolutely and unconditionally guarantees to the Lender Parties the
prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, of the Secured Obligations (the
“Guaranteed Obligations”). Each U.S. Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender Party that extended any portion of the
Guaranteed Obligations.
     SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each U.S. Loan Guarantor waives any right to
require any Lender Party to sue any Borrower, any other U.S. Loan Guarantor, any
other guarantor, or any other Person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.
     SECTION 10.03. No Discharge or Diminishment of Loan Guaranty. (a) Except as
otherwise provided for herein, the obligations of each U.S. Loan Guarantor
hereunder are unconditional and absolute and not subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; (iv) the existence of any claim, setoff or other rights which
any U.S. Loan Guarantor may have at any time against any Obligated Party, any
Lender Party, or any other Person, whether in connection herewith or in any
unrelated transactions, or (v) any law or regulation of any jurisdiction or any
other event affecting any term of a guaranteed obligation.

154



--------------------------------------------------------------------------------



 



          (b) The obligations of each U.S. Loan Guarantor hereunder are not
subject to any defense or setoff, counterclaim, recoupment, or termination
whatsoever by reason of the invalidity, illegality, or unenforceability of any
of the Guaranteed Obligations or otherwise, or any provision of applicable law
or regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
          (c) Further, the obligations of any U.S. Loan Guarantor hereunder are
not discharged or impaired or otherwise affected by: (i) the failure of any
Lender Party to assert any claim or demand or to enforce any remedy with respect
to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of any Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by any Lender Party with respect to any collateral securing any
part of the Guaranteed Obligations; or (v) any default, failure or delay,
willful or otherwise, in the payment or performance of any of the Guaranteed
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such U.S. Loan Guarantor or that would
otherwise operate as a discharge of any U.S. Loan Guarantor as a matter of law
or equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).
     SECTION 10.04. Defenses Waived. To the fullest extent permitted by
applicable law, each U.S. Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any U.S. Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
U.S. Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
U.S. Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party or any other Person. The Administrative Agent
may, at its election, following the occurrence of an Event of Default, foreclose
on any Collateral held by it by one or more judicial or nonjudicial sales,
accept an assignment of any such Collateral in lieu of foreclosure or otherwise
act or fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such U.S. Loan Guarantor
under this Loan Guaranty except to the extent the Guaranteed Obligations have
been fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each U.S. Loan Guarantor waives any defense arising out of any
such election even though that election may operate, pursuant to applicable law,
to impair or extinguish any right of reimbursement or subrogation or other right
or remedy of any U.S. Loan Guarantor against any Obligated Party or any
security.

155



--------------------------------------------------------------------------------



 



     SECTION 10.05. Rights of Subrogation. No U.S. Loan Guarantor will assert
any right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the U.S. Loan Guarantors
have fully performed all their obligations to the Lender Parties and no
Obligation is outstanding.
     SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each U.S. Loan Guarantor’s
obligations under this Loan Guaranty with respect to that payment shall be
reinstated at such time as though the payment had not been made and whether or
not the Lenders Parties are in possession of this Loan Guaranty. If acceleration
of the time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the U.S. Loan
Guarantors forthwith on demand by the Lender Parties.
     SECTION 10.07. Information. Each U.S. Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each U.S. Loan Guarantor assumes and incurs under this Loan Guaranty,
and agrees that no Lender Party shall have any duty to advise any U.S. Loan
Guarantor of information known to it regarding those circumstances or risks.
     SECTION 10.08. Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any U.S.
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such U.S.
Loan Guarantor’s liability under this Loan Guaranty, then, notwithstanding any
other provision of this Loan Guaranty to the contrary, the amount of such
liability shall, without any further action by the U.S. Loan Guarantors or the
Lender Parties, be automatically limited and reduced to the highest amount that
is valid and enforceable as determined in such action or proceeding (such
highest amount determined hereunder being the relevant U.S. Loan Guarantor’s
“Maximum Liability”). This Section with respect to the Maximum Liability of each
U.S. Loan Guarantor is intended solely to preserve the rights of the Lender
Parties to the maximum extent not subject to avoidance under applicable law, and
no U.S. Loan Guarantor nor any other person or entity shall have any right or
claim under this Section with respect to such Maximum Liability, except to the
extent necessary so that the obligations of any U.S. Loan Guarantor hereunder
shall not be rendered voidable under applicable law. Each U.S. Loan Guarantor
agrees that the Guaranteed Obligations may at any time and from time to time
exceed the Maximum Liability of each U.S. Loan Guarantor without impairing this
Loan Guaranty or affecting the rights and remedies of the Lender Parties
hereunder; provided that nothing in this sentence shall be construed to increase
any U.S. Loan Guarantor’s obligations hereunder beyond its Maximum Liability.

156



--------------------------------------------------------------------------------



 



     SECTION 10.09. Contribution. In the event any U.S. Loan Guarantor (a
“Paying Guarantor”) shall make any payment or payments under this Loan Guaranty
or shall suffer any loss as a result of any realization upon any collateral
granted by it to secure its obligations under this Loan Guaranty, each other
U.S. Loan Guarantor (each a “Non-Paying Guarantor”) shall contribute to such
Paying Guarantor an amount equal to such Non-Paying Guarantor’s “Applicable
Percentage” of such payment or payments made, or losses suffered, by such Paying
Guarantor. For purposes of this Article X, each Non-Paying Guarantor’s
“Applicable Percentage” with respect to any such payment or loss by a Paying
Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (i) such Non-Paying Guarantor’s Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Guarantor’s Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from the Borrowers after the
date hereof (whether by loan, capital infusion or by other means) to (ii) the
aggregate Maximum Liability of all U.S. Loan Guarantors hereunder (including
such Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any U.S. Loan Guarantor,
the aggregate amount of all monies received by such U.S. Loan Guarantors from
the Borrowers after the date hereof (whether by loan, capital infusion or by
other means). Nothing in this provision shall affect any U.S. Loan Guarantor’s
several liability for the entire amount of the Guaranteed Obligations (up to
such U.S. Loan Guarantor’s Maximum Liability). Each of the U.S. Loan Guarantors
covenants and agrees that its right to receive any contribution under this Loan
Guaranty from a Non-Paying Guarantor shall be subordinate and junior in right of
payment to the payment in full in cash of the Guaranteed Obligations. This
provision is for the benefit of both the Lender Parties and the U.S. Loan
Guarantors and may be enforced by any one, or more, or all of them in accordance
with the terms hereof.
     SECTION 10.10. Liability Cumulative. The liability of each Loan Party as a
U.S. Loan Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each Loan Party to the Lenders Parties under
this Agreement and the other Loan Documents to which such Loan Party is a party
or in respect of any obligations or liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.
     SECTION 10.11. Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) the successful operations of each of the other Loan Parties and (ii) the
credit extended by the Lenders to the Borrowers hereunder, both in their
separate capacities and as members of the group of companies. Each Loan Party
has determined that execution, delivery, and performance of this Agreement and
any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.

157



--------------------------------------------------------------------------------



 



ARTICLE XI
The Borrower Representative
     SECTION 11.01. Appointment; Nature of Relationship. The Company is hereby
appointed by each of the Borrowers as its contractual representative (herein
referred to as the “Borrower Representative”) hereunder and under each other
Loan Document, and each of the Borrowers irrevocably authorizes the Borrower
Representative to act as the contractual representative of such Borrower with
the rights and duties expressly set forth herein and in the other Loan
Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower; provided that, in the case of a Revolving Loan, such
amount shall not exceed such Borrower’s Availability. None of the Lender
Parties, respective officers, directors, agents or employees shall be liable to
the Borrower Representative or any Borrower for any action taken or omitted to
be taken by the Borrower Representative or the Borrowers pursuant to this
Section 11.01.
     SECTION 11.02. Powers. The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders
Parties to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Borrower Representative.
     SECTION 11.03. Employment of Agents. The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.
     SECTION 11.04. Notices. Each Borrower shall immediately notify the Borrower
Representative of the occurrence of any Default hereunder referring to this
Agreement describing such Default and stating that such notice is a “notice of
default.” In the event that the Borrower Representative receives such a notice,
the Borrower Representative shall give prompt notice thereof to the
Administrative Agent and the other Lender Parties. Any notice provided to the
Borrower Representative hereunder shall constitute notice to each Borrower on
the date received by the Borrower Representative.
     SECTION 11.05. Successor Borrower Representative. Upon the prior written
consent of the Administrative Agent, the Borrower Representative may resign at
any time, such resignation to be effective upon the appointment of a successor
Borrower Representative. The Administrative Agent shall give prompt written
notice of such resignation to the Lender Parties.

158



--------------------------------------------------------------------------------



 



     SECTION 11.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Lender Parties the Loan Documents
and all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, including
without limitation, the Borrowing Base Certificates and the Compliance
Certificates. Each Borrower agrees that any action taken by the Borrower
Representative or the Borrowers in accordance with the terms of this Agreement
or the other Loan Documents, and the exercise by the Borrower Representative of
its powers set forth therein or herein, together with such other powers that are
reasonably incidental thereto, shall be binding upon all of the Borrowers.
     SECTION 11.07. Reporting. Each Borrower hereby agrees that such Borrower
shall furnish promptly after each fiscal month to the Borrower Representative a
copy of its Borrowing Base Certificate and any other certificate or report
required hereunder or requested by the Borrower Representative on which the
Borrower Representative shall rely to prepare the Borrowing Base Certificates
and Compliance Certificates required pursuant to the provisions of this
Agreement.

159



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            BORROWERS:

JONES APPAREL GROUP, INC.,
a Pennsylvania corporation
JONES APPAREL GROUP HOLDINGS, INC.,
a Delaware corporation
JONES APPAREL GROUP USA, INC.,
a Delaware corporation
JONES RETAIL CORPORATION,
a New Jersey corporation
NINE WEST FOOTWEAR CORPORATION,
a Delaware corporation
JONES INVESTMENT CO. INC.,
a Delaware corporation
NINE WEST DEVELOPMENT CORPORATION,
a Delaware corporation
      By   /s/ Joseph T. Donnalley         Name:   Joseph T. Donnalley        In
his capacity as officer for each aforenamed
Borrower as set forth opposite such Borrower
on Schedule I attached hereto     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-1



--------------------------------------------------------------------------------



 



           
ENERGIE KNITWEAR, INC.,
a Delaware corporation
JONES JEANSWEAR GROUP, INC.,
a New York corporation
L.E.I. GROUP, INC.,
a Delaware corporation
      By   /s/ Tami Fersko         Name:   Tami Fersko        In her capacity as
officer for each aforenamed
Borrower as set forth opposite such Borrower
on Schedule I attached hereto     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-2



--------------------------------------------------------------------------------



 



            VICTORIA + Co LTD.,
a Rhode Island corporation
      By   /s/ Thomas Murray         Name:   Thomas Murray        In his
capacity as officer for each aforenamed
Borrower as set forth opposite such Borrower
on Schedule I attached hereto     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-3



--------------------------------------------------------------------------------



 



            JONES APPAREL GROUP CANADA, LP,
an Ontario Limited Partnership
      By:   JONES CANADA, INC., its General Partner               By   /s/ Roger
Flores         Name:   Roger Flores        In his capacity as officer for each
aforenamed
Borrower as set forth opposite such Borrower
on Schedule I attached hereto     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-4



--------------------------------------------------------------------------------



 



            LOAN GUARANTORS:

APPAREL TESTING SERVICES, INC.,
a New Jersey corporation
JONES DISTRIBUTION CORPORATION,
a Delaware corporation
JONES MANAGEMENT SERVICE COMPANY,
a Delaware corporation
JONES HOLDING, INC.,
a Delaware corporation
      By   /s/ Joseph T. Donnalley         Name: Joseph T. Donnalley
In his capacity as officer for each aforenamed
Guarantor as set forth opposite such Guarantor on
Schedule I attached hereto     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-5



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as U.S.
Lender, Issuing Bank, Administrative
Agent, Joint Collateral Agent, U.S.
Swingline Lender, Chase Open Account
Agent and Chase Open Account Bank
      By   /s/ Susanna Profis         Name:   Susanna Profis        Title:  
Vice President     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-6



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as Canadian Lender,
Issuing Bank,
Canadian Administrative Agent, Canadian Swingline
Lender and Chase Open Account Bank
      By   /s/ Dan Howat         Name:   Dan Howat        Title:   Senior Vice
President     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-7



--------------------------------------------------------------------------------



 



            GENERAL ELECTRIC CAPITAL
CORPORATION, as Lender and Joint Collateral
Agent
      By   /s/ Philip F. Carfora         Name:   Philip F. Carfora       
Title:   Duly Authorized Signatory     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-8



--------------------------------------------------------------------------------



 



           



CITIBANK, N.A., as Lender and Syndication Agent
      By   /s/ Thomas M. Halsch         Name:   Thomas M. Halsch        Title:  
Vice President     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-9



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as Lender and
Documentation Agent
      By   /s/ David Vega         Name:   David Vega        Title:   Managing
Director       



BANK OF AMERICA, NATIONAL ASSOCIATION, as Canadian Lender
      By   /s/ Medina Sales de Andrade         Name:   Medina Sales de Andrade 
      Title:   Vice President     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-10



--------------------------------------------------------------------------------



 



            WACHOVIA BANK, NATIONAL ASSOCIATION,
as Lender, Issuing Bank and Documentation Agent
      By   /s/ Irene Rosen Marks         Name:   Irene Rosen Marks       
Title:   Managing Director     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-11



--------------------------------------------------------------------------------



 



            SUNTRUST BANK, as Lender and Documentation Agent
      By   /s/ William L Otott Jr.         Name:   William L Otott Jr.       
Title:   Director     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-12



--------------------------------------------------------------------------------



 



            CIT BANK, as Lender
      By   /s/ Benjamin Haslam         Name:   Benjamin Haslam        Title:  
Authorized Signatory     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-13



--------------------------------------------------------------------------------



 



            PNC BANK, as Lender
      By   /s/ Diane M. Shaak         Name:   Diane M. Shaak        Title:  
Senior Vice President     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-14



--------------------------------------------------------------------------------



 



            US BANK NATIONAL ASSOCIATION, as Lender
      By   /s/ Jeffrey S. Gruender         Name:   Jeffrey S. Gruender       
Title:   Vice President     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-15



--------------------------------------------------------------------------------



 



            CAPITAL ONE LEVERAGE FINANCE CORP.,
as Lender
      By   /s/ Paul Dellova         Name:   Paul Dellova        Title:   SVP &
Manager - Syndicated Bank Loans     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-16



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS LENDING PARTNERS LLC,
as Lender
      By   /s/ Mark Walton         Name:   Mark Walton        Title:  
Authorized Signatory     

[SIGNATURE PAGE TO CREDIT AGREEMENT]

S-17



--------------------------------------------------------------------------------



 



COMMITMENT SCHEDULE

                                  U.S.       Canadian   Revolving U.S. Lender  
Commitment   Canadian Lender   Commitment   Commitment
JPMorgan Chase Bank, N.A.
  $ 90,000,000     JPMorgan Chase Bank, N.A., Toronto Branch   $ 4,972,376     $
90,000,000  
Citibank, N.A.
  $ 90,000,000         $ 4,972,376     $ 90,000,000  
Bank of America, N.A.
  $ 87,500,000     Bank of America, N.A.
(acting through its Canada Branch)   $ 4,834,254     $ 87,500,000  
Wachovia Bank,
National Association
  $ 87,500,000         $ 4,834,254     $ 87,500,000  
SunTrust Bank
  $ 87,500,000         $ 0     $ 87,500,000  
General Electric Capital Corporation
  $ 87,500,000         $ 4,834,254     $ 87,500,000  
CIT Bank
  $ 45,000,000         $ 0     $ 45,000,000  
PNC Bank, National Association
  $ 25,000,000         $ 0     $ 25,000,000  
US Bank National Association
  $ 25,000,000         $ 0     $ 25,000,000  
Capital One Leverage Finance Corp.
  $ 15,000,000         $ 0     $ 15,000,000  
Goldman Sachs Lending Partners LLC
  $ 10,000,000         $ 552,486     $ 10,000,000  
Total
  $ 650,000,000         $ 25,000,000     $ 650,000,000  

1



--------------------------------------------------------------------------------



 



SCHEDULE I

          FINANCIAL OFFICER BORROWER/LOAN GUARANTOR   NAME & TITLE
JONES APPAREL GROUP USA, INC.
  Joseph Donnalley
 
  Treasurer
 
   
JONES APPAREL GROUP, INC.
  Joseph Donnalley
 
  Treasurer and Senior Vice
 
  President, Corporate
 
  Taxation and Risk
 
  Management
 
   
JONES APPAREL GROUP HOLDINGS, INC.
  Joseph Donnalley
 
  Treasurer
 
   
JONES RETAIL CORPORATION
  Joseph Donnalley
 
  Vice President and
 
  Treasurer
 
   
NINE WEST FOOTWEAR CORPORATION
  Joseph Donnalley
 
  Treasurer
 
   
ENERGIE KNITWEAR, INC.
  Tami Fersko
 
  Vice President and
 
  Treasurer
 
   
JONES INVESTMENT CO. INC.
  Joseph Donnalley
 
  Vice President/Finance,
 
  Treasurer and Assistant
 
  Secretary
 
   
JONES JEANSWEAR GROUP, INC.
  Tami Fersko
 
  Vice President and
 
  Treasurer
 
   
L.E.I. GROUP, INC.
  Tami Fersko
 
  Vice President and
 
  Treasurer
 
   
NINE WEST DEVELOPMENT CORPORATION
  Joseph Donnalley
 
  Vice President/Finance,
 
  Treasurer and Assistant
 
  Secretary

 



--------------------------------------------------------------------------------



 



          FINANCIAL OFFICER BORROWER/LOAN GUARANTOR   NAME & TITLE
VICTORIA + CO LTD.
  Thomas Murray
 
  Senior Executive Vice
 
  President, Chief Financial
 
  Officer, Treasurer and
 
  Secretary
 
   
APPAREL TESTING SERVICES, INC.
  Joseph Donnalley
 
  Treasurer and Assistant
 
  Secretary
 
   
JONES DISTRIBUTION CORPORATION
  Joseph Donnalley
 
  Vice President & Treasurer
 
   
JONES MANAGEMENT SERVICE COMPANY
  Joseph Donnalley
 
  Vice President/Finance
 
  Treasurer and Assistant
 
  Secretary
 
   
JONES HOLDING, INC.
  Joseph Donnalley
 
  Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



Schedule 2.06(1)
Existing Letters of Credit

 



--------------------------------------------------------------------------------



 



     

Imports Outstanding Liability: By Bank Reference   12 May 2009       Jones
Apparel AKA Norton McNaughton of S   12:31 PM

                                                  Issue   Expiry   Outstanding  
Outstanding Norton Reference   Bank Reference   Beneficiary Name   Beneficiary
Country   Date   Date   LiabilityAmount   Liability USD
DOJI00014060LEI
  TD605500139330-8   TAIWAN JULONG CO., LTD.   TAIWAN   07 Jan 2009   18
May 2009   1,694,328.86 USD     1,694,328.86  
DOJI00024061LEI
  TD605500139331-9   EZ. CO., LTD.   TAIWAN   07 Jan 2009   04 May 2009  
75,139.29 USD     75,139.29  
DOJIME0010MEGFBM
  TD605500139347-9   MEGA TEXTILE S.A.E.   EGYPT   15 Jan 2009   29 Apr 2009  
167,907.60 USD     167,907.60  
DOJI00084080EN
  TD605500139353-9   HAIYANG/QINGHONG/GARMENT CO., LTD.   CHINA   22 Jan 2009  
15 Jun 2009   58,305.60 USD     58,305.60  
DOJI00104090EN
  TD605500139356-9   CHINA BLOOM ASIA LTD   HONG KONG   29 Jan 2009   04
May 2009   40,165.39 USD     40,165.39  
DOJI00114091EN
  TD605500139357-9   PROFIT UP GARMENT LTD   HONG KONG   29 Jan 2009   04
May 2009   19,196.84 USD     19,196.84  
 
                               
Selection Criteria:
                      Grand Total:     2,055,043.58  

      Page 1 of 1   ILCLIBBK.RPT

 



--------------------------------------------------------------------------------



 



     

    Outstanding Report — Import LC   Report as of 11-May-09                  
Page 1 of 1          

Customer   Total Items   Total Amount (USD Eqv) JONES APPAREL GROUP USA, INC   1
  7,080.24       1   7,080.24

JONES APPAREL GROUP USA, INC
Total Items: 1
Total Outstanding Amount (USD Equivalent) : 7,080.24

                                              CAR Ref   Customer Ref   Curr  
Outstanding Balance     USD Eqv     Issue Date   Expiry Date   Tenor  
Beneficiary   Ben Country
TD605500139336-9
  DOJIME0002MAG291   USD     7,080.24       7,080.24     15-Jan-09   21-Mar-09  
0   MAGSONS EXPORTS   lNDIA

 



--------------------------------------------------------------------------------



 



     
May 12, 2009
 
  JONES APPAREL GROUP USA INC   (JPMorganChase LOGO) [y85661y8566105.gif]
 
       
 
  Letters of Credit Outstanding    
 
       
 
  By Applicant and Bank Reference Number    

                                                         Reference Numbers      
                          JP Morgan   JONESAPP       Open   Expiry   Latest    
          Outstanding Reference   Reference   Beneficiary Name   Date   Date  
Ship Date   Curr   Outstanding   USD Equivalent   JONES APPAREL GROUP CANADA
INC.                                    
 
                                       
I1HI-525002
  0093JG90443   TRIPLE A APPAREL LTD.   04/06/09   04/30/09       USD    
12,782.70       12,782.70  
 
                                       
I1HI-525003
  0094JG90457   LUNG KAE GARMENT CO   04/06/09   05/15/09       USD    
10,567.31       10,567.31  
 
                                       
I1HI-525004
  0095JG90456   DO DO FASHION LTD   04/06/09   05/04/09       USD     12,354.88
      12,354.88  
 
                                       
I1HI-525054
  0096TRICH174   TRISTATE TRADING LIMITED-MAC COM   04/08/09   05/16/09      
USD     1,288.47       1,288.47  
 
                                       
I1HI-525055
  0097YY0902   HONGKONG ORIENTAL YEYANG INTL LTD   04/08/09   06/16/09       USD
    358,751.99       358,751.99  
 
                                       
I1HI-525192
  099TRIVN143   TRISTATE TRADING LIMITED-MACAO COM   04/15/09   05/16/09      
USD     23,803.58       23,803.58  
 
                                       
I1HI-525336
  0104JG90484   TAl KEI KNITTERS LTD.   04/29/09   06/03/09       USD    
64,340.26       64,340.26  
 
                                       
I1HI-525338
  0102TRIVN144   TRISTATE TRADING LIMITED-MACAO COM   04/23/09   05/16/09      
USD     25,859.34       25,859.34  
 
                                       
I1HI-525340
  0101JG90465   LUNG KAE GARMENT CO   04/23/09   05/30/09       USD    
17,365.11       17,365.11  
 
                                       
I1HI-525557
  0107TRICH175   TRISTATE TRADING LIMITED-MACAO COM   04/30/09   05/22/09      
USD     36,134.99       36,134.99  
 
                                       
I1HI-525606
  0110JG90483   PAK TAK KNITTING AND GARMENT   05/01/09   06/03/09       USD    
44,999.05       44,999.05  
 
                                       
I1HI-525607
  0111JG90482   UNITEX FASHION (KNITWEAR) LIMITED   05/01/09   06/03/09      
USD     21,433.04       21,433.04  
 
                                       
I1HI-525613
  0113JK90475   YEE TUNG GARMENT COMPANY LTD   05/07/09   06/17/09       USD    
16,501.57       16,501.57  
 
                                       
I1HI-525694
  0116JK90499   FORTUNE MINT LIMITED   05/06/09   06/17/09       USD    
33,926.26       33,926.26  
 
                                       
I1HI-525695
  0117LCPW00002   CHINAMINE TRADING LTD   05/07/09   06/06/09       USD    
47,180.07       47,180.07  
 
                                       
I1HI-525699
  0119HF00809   HIGH FASHION GARMENTS CO. LTD.   05/11/09   07/03/09       USD  
  45,905.09       45,905.09  
 
                                       
I1HI-525780
  01209F5601C   SEJEE COMPANY LTD.   05/11/09   06/15/09       USD     14,625.87
      14,625.87  
 
                                       
I1HI-525782
  0122JG90494   YEE TUNG GARMENT COMPANY LTD   05/11/09   06/20/09       USD    
26,757.24       26,757.24  
 
                                       
I1HI-525783
  0123JG90504   RGM GARMENT CO., LTD.   05/11/09   06/13/09       USD    
16,013.28       16,013.28  
 
                                       
I1HI-525784
  0124JG90480   FORNTON KNITTING CO LTD   05/11/09   06/24/09       USD    
22,048.59       22,048.59  
 
                                       
I1HI-525785
  0125JK90512   FORTUNE MINT LIMITED   05/11/09   06/24/09       USD    
28,165.13       28,165.13  
 
                                       
I1HI-525786
  0126JG90485   FASTWELL KNITWEAR MANUFACTURING   05/11/09   06/03/09       USD
    10,503.99       10,503.99  
 
                                       
I1HI-525787
  0127JG90490   TAl KEI KNITTERS LTD   05/11/09   06/20/09       USD    
64,470.38       64,470.38  
 
                                       

Trade Channel   Date Format: MM/DD/YY   Page 1 of 6

 



--------------------------------------------------------------------------------



 



     
May 12, 2009
 
  JONES APPAREL GROUP USA INC   (JPMORGANCHASE LOGO) [y85661y8566105.gif]
 
       
 
  Letters of Credit Outstanding    
 
       
 
  By Applicant and Bank Reference Number    

                                                         Reference Numbers      
                          JP Morgan   JONESAPP       Open   Expiry   Latest    
          Outstanding Reference   Reference   Beneficiary Name   Date   Date  
Ship Date   Curr   Outstanding   USD Equivalent  
I1HI-574469
  0060JG90161   TRIPLE A APPAREL LTD.   01/27/09   05/20/09       USD    
20,048.90       20,048.90
 
                                       
I1HI-575329
  0074HF00409   HIGH FASHION GARMENTS CO. LTD.   03/18/09   05/09/09       USD  
  10,292.52       10,292.52
 
                                       
I1HI-575330
  0073HF00309   HIGH FASHION GARMENTS CO. LTD.   03/16/09   05/15/09       USD  
  4,583.23       4,583.23
 
                                       
I1HI-575416
  0080JK90426   WINNER WAY INDUSTRIAL LTD.   03/18/09   04/29/09       USD    
1,493.09       1,493.09
 
                                       
I1HI-575429
  0081JG90427   JAZZING KNITTING CO., LTD   03/18/09   04/29/09       USD    
11,562.43       11,562.43
 
                                       
I1HI-575497
  00859S563740   SEJEE COMPANY LTD.   03/20/09   05/05/09       USD     524.57  
    524.57
 
                                       
I1HI-575654
  0089HF00409A   HIGH FASHION GARMENTS CO. LTD.   03/27/09   05/15/09       USD
    17,765.72       17,765.72
 
                                       
I1HI-575779
  0091LCIJ01   INJAE TRADING COMPANY   04/02/09   05/28/09       USD    
1,941.01       1,941.01
 
                                       
IITI-525173
  0098EPIC696C   EPIC DESIGNERS VIETNAM LTD.   04/15/09   06/07/09       USD    
67,538.99       67,538.99
 
                                       
IITI-525195
  0100JG90449   BURl CO., LTD   04/16/09   07/11/09       USD     15,442.11    
  15,442.11
 
                                       
IITI-525337
  0105JG90481   TONGLU PUDE GARMENTS CO   04/30/09   06/03/09       USD    
17,029.52       17,029.52
 
                                       
IITI-525556
  0106JK90477   NANTONG ZHONG YING FASHION PRODUCT   04/30/09   07/14/09      
USD     22,540.33       22,540.33
 
                                       
IITI-525564
  0108KT042209   KEN TRADING   05/01/09   06/14/09       USD     20,690.67      
20,690.67
 
                                       
IITI-525565
  0109JG90473   BURl CO., LTD   05/01/09   07/03/09       USD     21,785.91    
  21,785.91
 
                                       
IITI-525612
  0112JG90495   L AND A GROUP OF COMPANIES LTD   05/01/09   06/13/09       USD  
  544,567.55       544,567.55
 
                                       
IITI-525690
  0114JG90496   JIANGSU ZHONGJIN INVESTING DEV CO   05/07/09   06/12/09      
USD     25,206.15       25,206.15
 
                                       
IITI-525691
  0115JG90497   JIANGSU ZHONGJIN INVESTING DEV CO   05/07/09   06/09/09      
USD     12,439.69       12,439.69
 
                                       
IITI-525698
  0118EPIC718C   EPIC DESIGNERS VIETNAM LTD.   05/07/09   07/16/09       USD    
55,085.29       55,085.29
 
                                       
IITI-525788
  0128JG90495   L AND A GROUP OF COMPANIES LTD   05/11/09   06/20/09       USD  
  681,321.81       681,321.81
 
                                       
IITI-574370
  0051JG90064   NANTONG ZHONG YING FASHION PRODUCT   01/21/09   03/05/09      
USD     7,844.15       7,844.15
 
                                       
IITI-575376
  0079AG17ASU09   APPAREL MERCHANDISING CO.,   03/16/09   05/07/09       USD    
36,436.53       36,436.53
 
                                       
IITI-575498
  0086AKSO310   HYUNJIN APPAREL CO. LTD.   03/20/09   04/26/09       USD    
26,909.02       26,909.02
 
                                       
IITI-575754
  0090EPIC703C   EPIC DESIGNERS VIETNAM LTD.   04/02/09   05/13/09       USD    
903.82       903.82
 
                                       

Trade Channel   Date Format: MM/DD/YY   Page 2 of 6

 



--------------------------------------------------------------------------------



 



     
May 12, 2009
 
  JONES APPAREL GROUP USA INC   (JPMORGANCHASE LOGO) [y85661y8566105.gif]
 
       
 
  Letters of Credit Outstanding    
 
       
 
  By Applicant and Bank Reference Number    

                                                         Reference Numbers      
                          JP Morgan   JONESAPP       Open   Expiry   Latest    
          Outstanding Reference   Reference   Beneficiary Name   Date   Date  
Ship Date   Curr   Outstanding   USD Equivalent  
IITI-575780
  0092JG90381   SUY CO LTD   04/02/09   04/29/09       USD     12,877.20      
12,877.20  
 
                                       
TITI-573554
  0673YM1204C   HYUNJIN APPAREL CO. LTD.   12/12/08   05/11/09       USD    
47,443.66       47,443.66  
 
                          USD Total:     2,640,052.06   Jones Jeanswear Group,
Inc.                                    
 
                                       
I1HI-525250
  0115MELC115   GLORY ON INTERNATIONAL LTD.   04/20/09   07/05/09       USD    
30,894.95       30,894.95  
 
                                       
I1HI-525297
  01194168LEI   CHINA BLOOM ASIA LTD   04/22/09   05/26/09       USD    
582,384.66       582,384.66  
 
                                       
I1HI-525789
  01234177LEI   PROFIT UP GARMENT LTD   05/11/09   06/23/09       USD    
1,747,547.77       1,747,547.77  
 
                                       
I1HI-574476
  00414085LEI   FORTUNELY INTERNATIONAL LTD   01/29/09   05/11/09       USD    
29,028.95       29,028.95  
 
                                       
I1HI-574478
  00434095LEI   GARTEX KNITTING FACTORY LTD   01/27/09   05/25/09       USD    
981,176.27       981,176.27  
 
                                       
I1HI-574500
  00874127EN   GRANDBLESS HK LTD   03/05/09   05/18/09       USD     66,661.51  
    66,661.51  
 
                                       
I1HI-574541
  00474096LEI   WORLD GRACE HONG KONG LIMITED   01/30/09   05/22/09       USD  
  1,349,188.20       1,349,188.20  
 
                                       
I1HI-574542
  00484097LEI   FLOURISHING INTERNATIONAL TRADING   01/30/09   05/25/09      
USD     1,245,862.08       1,245,862.08  
 
                                       
I1HI-574662
  00634081EN   WORLD GRACE HONG KONG LIMITED   02/09/09   06/26/09       USD    
265,816.51       265,816.51  
 
                                       
I1HI-574663
  00644099EN   GARTEX KNITTING FACTORY LTD   02/09/09   06/30/09       USD    
996,459.80       996,459.80  
 
                                       
I1HI-574805
  00744108EN   PROFIT UP GARMENT LTD   02/17/09   09/07/09       USD    
1,396,657.93       1,396,657.93  
 
                                       
I1HI-574806
  00754118EN   WORLD GRACE HONG KONG LIMITED   02/17/09   07/13/09       USD    
147,884.88       147,884.88  
 
                                       
I1HI-574871
  00764119EN   GLOBAL SOURCING LIMITED   02/19/09   06/23/09       USD    
149,415.28       149,415.28  
 
                                       
I1HI-574872
  00774111EN   GRANDBLESS HK LTD   02/18/09   05/11/09       USD     12,454.94  
    12,454.94  
 
                                       
I1HI-574874
  00794110EN   CHINA BLOOM ASIA LTD   02/19/09   09/07/09       USD    
2,327,131.17       2,327,131.17  
 
                                       
I1HI-574877
  00804109EN   PROFIT UP GARMENT LTD   02/19/09   07/21/09       USD    
2,326,320.81       2,326,320.81  
 
                                       
I1HI-574878
  00814112EN   PROFIT COME GARMENT LTD   02/19/09   07/13/09       USD    
114,167.29       114,167.29  
 
                                       
I1HI-574879
  00824115EN   GARTEX KNITTING FACTORY LTD   02/19/09   07/07/09       USD    
434,003.70       434,003.70  
 
                                       
I1HI-574880
  00834116EN   MORE UNION CO LTD   02/19/09   07/06/09       USD     315,885.90
      315,885.90  
 
                                       
I1HI-575235
  00894132EN   KEEN LOYAL LTD   03/09/09   07/10/09       USD     194,094.80    
  194,094.80  
 
                                       

Trade Channel     Date Format: MM/DD/YY Page 3 of 6

 



--------------------------------------------------------------------------------



 



     
May 12, 2009
 
  JONES APPAREL GROUP USA INC   (JPMORGANCHASE LOGO) [y85661y8566105.gif]
 
       
 
  Letters of Credit Outstanding    
 
       
 
  By Applicant and Bank Reference Number    

                                                             Reference Numbers  
                              JP Morgan   JONESAPP       Open     Expiry  
Latest               Outstanding Reference   Reference   Beneficiary Name   Date
    Date   Ship Date   Curr     Outstanding   USD Equivalent  
I1HI-575236
  00904130LEI   CASUAL TIME LTD   03/09/09     05/26/09         USD    
702,924.28       702,924.28  
 
                                           
I1HI-575249
  00914131EN   CASUAL TIME LTD   03/09/09     07/13/09     06/28/09   USD    
170,978.48       170,978.48  
 
                                           
I1HI-575415
  00954135LEI   GARTEX KNITTING FACTORY LTD   03/17/09     05/18/09         USD
    765,026.46       765,026.46  
 
                                           
I1HI-575434
  00984107EN   MAU WING INDUSTRIAL LIMITED   03/20/09     07/15/09         USD  
  127,010.12       127,010.12  
 
                                           
I1HI-575679
  01064148LEI   KEEN LOYAL LTD   04/01/09     07/10/09         USD    
2,133,293.68       2,133,293.68  
 
                                           
IITI-525005
  01094147EN   ORCHID SWEATER LIMITED   04/06/09     06/13/09         USD    
64,469.76       64,469.76  
 
                                           
IITI-525090
  0110MESTX0032   PT SRI REJEKI ISMAN   04/09/09     05/10/09         USD    
12,653.55       12,653.55  
 
                                           
IITI-525172
  0112GV1   JEANS PLUS LIMITED   04/13/09     06/15/09         USD     61,096.14
      61,096.14  
 
                                           
IITI-525193
  0113MEKINGS41009   KINGS APPAREL INDUSTRIES (PVT) LTD   04/15/09     05/15/09
        USD     21,807.45       21,807.45  
 
                                           
IITI-525194
  0114AMAJONESLEI0409   ALI MURTAZA ASSOCIATES (PVT) LTD   04/15/09     06/04/09
        USD     21,523.32       21,523.32  
 
                                           
IITI-525251
  0116GV1   SILVER ENTERPRISES CO., LTD   04/16/09     06/14/09         USD    
48,414.87       48,414.87  
 
                                           
IITI-525296
  01174164EN   DENG LOONG INDUSTRIAL CO LTD   04/20/09     07/15/09         USD
    38,059.53       38,059.53  
 
                                           
IITI-525339
  0120GV1   NISHAT APPAREL LTD   04/24/09     05/13/09         USD    
298,416.51       298,416.51  
 
                                           
IITI-525341
  0118GV1   JEANS PLUS LIMITED   04/21/09     07/15/09         USD    
681,312.30       681,312.30  
 
                                           
IITI-525608
  01214170EN   YU JIAN INDUSTRY CO LTD   05/01/09     07/30/09         USD    
157,444.77       157,444.77  
 
                                           
IITI-525609
  0122GV1   WELSON TRADING LIMITED   05/01/09     08/20/09         USD    
422,887.19       422,887.19  
 
                                           
IITI-525796
  0124GV1   CLASSIC FASHION APPAREL   05/11/09     07/03/09         USD    
1,550,621.60       1,550,621.60  
 
                                           
IITI-574363
  0036GV1   M/S RAJBY INDUSTRIES   01/21/09     03/18/09         USD    
73,284.62       73,284.62  
 
                                           
IITI-574479
  0044GV1   PT SAINATH INDUSTRIES   01/27/09     03/10/09         USD    
75,832.29       75,832.29  
 
                                           
IITI-574558
  0054GV1   IVORY GARMENTS FACTORY LLC   02/03/09     03/13/09         USD    
18,573.29       18,573.29  
 
                                           
IITI-574625
  0058GV1   THIRD DIMENSION APPAREL LLC   02/04/09     05/29/09         USD    
125,778.79       125,778.79  
 
                                           
IITI-574626
  0059GV1   AFRICA APPARELS EPZ LTD   02/05/09     03/03/09         USD    
513,498.13       513,498.13  
 
                                           
IITI-574661
  00624094EN   HAIYANG MINHE GARMENTS CO LTD   02/09/09     08/14/09         USD
    158,495.99       158,495.99  
 
                                           
IITI-574664
  0065LEIB07217   CHERRY GROUP CO., LTD   02/13/09     04/01/09         USD    
30,526.14       30,526.14  
 
                                           

Trade Channel     Date Format: MM/DD/YY Page 4 of 6

 



--------------------------------------------------------------------------------



 



     
May 12, 2009
 
  JONES APPAREL GROUP USA INC   (JPMORGANCHASE LOGO) [y85661y8566105.gif]

Letters of Credit Outstanding
By Applicant and Bank Reference Number

                                          Reference Numbers                    
              JP Morgan   JONESAPP       Open   Expiry   Latest              
Outstanding   Reference   Reference   Beneficiary Name   Date   Date   Ship Date
  Curr   Outstanding     USD Equivalent  
IITI-574799
  0068GV1   PEARL GLOBAL LIMITED   02/17/09   05/16/09       USD     65,566.87  
    65,566.87  
 
                                       
IITI-574800
  0069GV1   PEARL GLOBAL LIMITED   02/17/09   05/16/09       USD     7,935.72  
    7,935.72  
 
                                       
IITI-574802
  0071GV1   MUSTAFA AND KAMAL ASHRAF TRADING   02/17/09   05/01/09       USD    
50,844.84       50,844.84  
 
                                       
IITI-574804
  00734081EN   PRODUCT DEVELOPMENT   02/18/09   04/06/09       USD     24,790.95
      24,790.95  
 
                                       
IITI-574873
  00784100LEI   TAIWAN JULONG CO LTD   02/19/09   06/15/09       USD    
995,874.93       995,874.93  
 
                                       
IITI-575250
  00924124EN   E.Z. CO. LTD   03/09/09   05/15/09       USD     114,819.88      
114,819.88  
 
                                       
IITI-575377
  0093GV1   AFRICA APPARELS EPZ LTD   03/17/09   04/30/09       USD    
241,363.00       241,363.00  
 
                                       
IITI-575378
  0094GV1   AFRICA APPARELS EPZ LTD   03/17/09   06/20/09       USD    
213,970.68       213,970.68  
 
                                       
IITI-575499
  0096LC031609AA   AFRICA APPARELS EPZ LTD   03/20/09   06/16/09       USD    
350,464.91       350,464.91  
 
                                       
IITI-575500
  00974093EN   ARPO GARMENT CO LTD   03/20/09   07/21/09       USD    
314,186.64       314,186.64  
 
                                       
IITI-575569
  0099GV1   AFRICA APPARELS EPZ LTD   03/24/09   06/09/09       USD    
951,039.01       951,039.01  
 
                                       
IITI-575573
  0101GV1   AFRICA APPARELS EPZ LTD   03/24/09   06/20/09       USD    
119,309.90       119,309.90  
 
                                       
IITI-575648
  0102GV1   AFRICA APPARELS EPZ LTD   03/26/09   06/02/09       USD    
116,109.00       116,109.00  
 
                                       
IITI-575651
  0103GV1   AFRICA APPARELS EPZ LTD   03/26/09   06/09/09       USD    
673,815.98       673,815.98  
 
                                       
IITI-575652
  01044144EN   SPECIAL INTERNATIONAL CO LTD   03/27/09   05/25/09       USD    
34,383.36       34,383.36  
 
                                       
IITI-575653
  01054113EN   CONCEPT CLOTHING   03/30/09   05/12/09       USD     61,849.44  
    61,849.44  
 
                                       
IITI-575680
  01074146EN   HAIYANG QINGHONG GARMENT CO LTD   04/02/09   09/14/09       USD  
  1,269,072.48       1,269,072.48  
 
                                       
IITI-575753
  01084114EN   MA’AM ARTS   04/02/09   05/05/09       USD     39,552.00      
39,552.00  
 
                                       
TITI-573368
  05752CLASSIC121   CLASSIC FASHION APPAREL   12/10/08   05/08/09       USD    
50,366.86       50,366.86  
 
                                       
TITI-573570
  05824056NW   SHINWON CORP   12/15/08   03/30/09       USD     30,588.35      
30,588.35  
 
                                       
TITI-573674
  0605LC131208AA   AFRICA APPARELS EPZ LTD   01/07/09   06/16/09       USD    
1,956,904.76       1,956,904.76  
 
                          USD Total:     30,669,776.22  
 
                                                                USD Grand Total:
    33,309,828.28  

  Trade Channel   Date Format: MM/DD/YY   Page 5 of 6

 



--------------------------------------------------------------------------------



 



     
May 12, 2009
 
  JONES APPAREL GROUP USA INC   (JPMORGANCHASE LOGO) [y85661y8566105.gif]

Letters of Credit Outstanding
By Applicant and Bank Reference Number

                                                                  Reference
Numbers                                                 JP Morgan     JONESAPP  
          Open     Expiry     Latest                     Outstanding   Reference
    Reference     Beneficiary Name     Date     Date     Ship Date     Curr    
Outstanding     USD Equivalent       Trade Channel                              
                    Date Format: MM/DD/YY             Page 6 of 6

 



--------------------------------------------------------------------------------



 



     
(CITI LOGO) [y85661y8566104.gif]
  CitiDirect® Online Banking

Outstanding Import Letters of Credit by Exporter Country

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                  LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount         Importer Reference   Exporter Country  
Tenor Terms   Expiry Date   Outstanding Amount   Credit Tolerance+/-%  
Liability Amount
HONG KONG
                               
 
                               
5818555760
  HONGKONG ORIENTAL YEYANG   Sight   11/24/2008   4,800,000.00 USD   5/5        
1056YY0901
  HONG KONG       10/15/2009   4,800,000.00 USD       5,040,000.00 USD
 
                               
5819554811
  HENFIELD ENTERPRISES LIMITED.   Sight   02/24/2009   176,002.75 USD   5/5    
   
0145JK90234
  HONG KONG       04/30/2009   34,322.50 USD       43,122.64 USD
 
                               
5819554817
  JAZZING KNITTING CO., LTD   Sight   02/26/2009   33,151.75 USD   5/5        
0151JG90123
  HONG KONG       05/06/2009   81.67 USD       1,739.26 USD
 
                               
5819554818
  METRO LEGEND LTD   Sight   02/27/2009   139,968.48 USD   5/5        
0152JK90375
  HONG KONG       05/04/2009   0.00 USD       3,514.20 USD
 
                               
5819554821
  TAl KEI KNITTERS LTD.   Sight   02/27/2009   41,338.70 USD   5/5        
0155JG90122REV2
  HONG KONG       05/06/2009   1,454.87 USD       3,521.81 USD
 
                               
5819554825
  WINNER WAY INDUSTRIAL LTD ..,   Sight   03/02/2009   15,734.09 USD   5/5      
 
0159JK90216
  HONG KONG       04/29/2009   0.00 USD       329.14 USD
 
                               
5819554828
  UNIFORM KNITTERS LIMITED   Sight   03/02/2009   10,030.00 USD   5/5        
0162JK90233
  HONG KONG       04/30/2009   10,030.00 USD       10,531.50 USD
 
                               
5819554830
  LAI KO KNITTING FACTORY LIMITED   Sight   03/18/2009   10,578.65 USD   5/5    
   
0164JG90124
  HONG KONG       05/06/2009   0.00 USD       406.03 USD
 
                               
5819554831
  FORNTON KNITTING CO LTD..   Sight   03/18/2009   51,553.50 USD   5/5        
0165JG90127
  HONG KONG       05/06/2009   0.00 USD       1,284.88 USD
 
                               
5819554832
  FASTWELL KNITWEAR MANUFACTURING   Sight   03/24/2009   29,250.00 USD   5/5    
   
0166JG83537
  HONG KONG       05/06/2009   0.00 USD       1,462.50 USD
 
                               
5819554833
  TRIPLE A APPAREL LIMITED   Sight   03/24/2009   73,855.00 USD   5/5        
0167JG90382
  HONG KONG       05/07/2009   73,855.00 USD       77,547.75 USD
 
                               

Report Date 05/12/2009 08:28:23 (EDT)   Unsaved Outstanding Import Letters of
Credit 1 of 6

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Exporter Country

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                              LC Reference   Exporter Name  
Tenor Type   Issuance Date               Original Amount           Importer
Reference   Exporter Country   Tenor Terms   Expiry Date              
Outstanding Amount   Credit Tolerance+/-%     Liability Amount
5819554834
  LAI KO KNITTING FACTORY LIMITED   Sight   04/01/2009               41,818.60
USD     5/5      
0168JK90215
  HONG KONG       05/13/2009               41,818.60 USD           0.00 USD    
     
 
                                           
 
      Count / Total Outstanding Amount   12           4,961,562.64 USD          
 
 
                                                    Total Liability Amount      
                        5,183,459.71 USD
 
                                                    Count for HONG KONG        
12                      
 
                                           
INDIA
                                           
 
                                           
5819554835
  M.M. EXPORTS (INDIA)   Sight   04/01/2009               21,194.78 USD     5/5
     
0169PI412
  INDIA       05/13/2009               21,194.78 USD           22,254.52 USD
 
                                           
 
      Count / Total Outstanding Amount   1           21,194.78 USD            
 
                                                    Total Liability Amount      
                        22,254.52 USD
 
                                                    Count for INDIA         1  
                   
 
                                            PEOPLE’S REPUBLIC OF CHINA          
                               
 
                                           
5819554827
  JIANGSU ZHONGJIN INVESTING DEV CO   Sight   03/02/2009               29,400.00
USD     5/5      
0161JG90383
  PEOPLE’S REPUBLIC OF CHINA       04/30/2009               29,400.00 USD      
    30,870.00 USD
 
                                           
5819554836
  NINGBO FANHUA IMP AND EXP CO LTD   Sight   04/15/2009               283,326.56
USD     5/5      
0170JK90368
  PEOPLE’S REPUBLIC OF CHINA       06/02/2009               283,326.56 USD      
    297,492.89 USD          
 
                                           
 
      Count / Total Outstanding Amount   2           312,726.56 USD            
 
                                                    Total Liability Amount      
                        328,362.89 USD
 
                                                    Count for PEOPLE’S REPUBLIC
OF CHINA         2                      
 
                                            REPUBLIC OF KOREA                  
                     
 
                                           

Report Date 05/12/2009 08:28:23 (EDT)   Unsaved Outstanding Import Letters of
Credit   2 of 6

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Exporter Country

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                              LC Reference   Exporter Name  
Tenor Type   Issuance Date               Original Amount           Importer
Reference   Exporter Country   Tenor Terms   Expiry Date              
Outstanding Amount   Credit Tolerance+/-%     Liability Amount
5818555902
  SEOHAP CO. LTD.   Sight   12/15/2008               18,175.10 USD     5/5      
1189KDS1209
  REPUBLIC OF KOREA       05/09/2009               15,235.50 USD          
16,893.41 USD
 
                                           
5819554800
  SAMKWANG APPAREL CORP..   Sight   02/16/2009               37,421.10 USD    
5/5      
0135SK0209B
  REPUBLIC OF KOREA       04/30/2009               185.38 USD           2,056.44
USD
 
                                           
5819554807
  POONG IN TRADING CO., LTD.. 19F ACE   Sight   02/19/2009              
17,237.60 USD     5/5      
0141PI0209
  REPUBLIC OF KOREA       04/30/2009               17,237.60 USD          
18,099.48 USD
 
                                           
5819554826
  SUY CO., LTD.   Sight   03/02/2009               105,120.00 USD     5/5      
0160JG90379
  REPUBLIC OF KOREA       04/29/2009               105,120.00 USD          
110,376.00 USD
 
                                           
5819554829
  HONGS INTERNATIONAL LIMITED   Sight   03/02/2009               10,019.87 USD  
  5/5      
0163HS0209B
  REPUBLIC OF KOREA       04/30/2009               0.00 USD           500.99 USD
         
 
                                           
 
      Count / Total Outstanding Amount   5           137,778.48 USD            
 
                                                    Total Liability Amount      
                        147,926.32 USD
 
                                                    Count for REPUBLIC OF KOREA
        5                      
 
                                            THAILAND                            
           
 
                                           
5819554824
  THAI GARMENT EXPORT CO., LTD   Sight   03/02/2009               56,854.00 USD
    5/5      
0158JK90405
  THAILAND       05/02/2009               13,964.60 USD           16,807.30 USD
         
 
                                           
 
      Count / Total Outstanding Amount   1           13,964.60 USD            
 
                                                    Total Liability Amount      
                        16,807.30 USD
 
                                                    Count for THAILAND         1
                     
 
                                            UNITED STATES OF AMERICA            
                           
 
                                           
5819086512
  UTI USA, INC   Sight   03/27/2009               11,210.74 USD            
5818556075
  UNITED STATES OF AMERICA       03/23/2010               11,210.74 USD        
  11,210.74 USD
 
                                           

Report Date 05/12/2009 08:28:23 (EDT)   Unsaved Outstanding Import Letters of
Credit   3 of 6

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Exporter Country

             
Customer ID
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                                              LC Reference   Exporter Name  
Tenor Type   Issuance Date               Original Amount           Importer
Reference   Exporter Country   Tenor Terms   Expiry Date              
Outstanding Amount   Credit Tolerance+/-%     Liability Amount
 
      Count / Total Outstanding Amount   1           11,210.74 USD            
 
                                                    Total Liability Amount      
                        11,210.74 USD
 
                                                    Count for UNITED STATES OF
AMERICA         1                      
 
                                                    Count for 949148         22
                     
 
                                           

Report Date 05/12/2009 08:28:23 (EDT)   Unsaved Outstanding Import Letters of
Credit   4 of 6

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Exporter Country

                                         
 
      Count for All Customer IDs         22                  
 
                                       
 
      Total Outstanding Amount   USD                   5,458,437.80 USD
 
                                       
 
      Total Liability Amount   USD                   5,710,021.48 USD
 
                                       

Report Date 05/12/2009 08:28:23 (EDT)   Unsaved Outstanding Import Letters of
Credit   5 of 6

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Exporter Country

                  SELECTION CRITERIA                
Customer ID
  949148     712  
Group By
  Exporter Country        
User
  MARK   SANTANGELO
Share
  Private        
Format
  Adobe (PDF)        
Favorite
  Yes          

Report Date 05/12/2009 08:28:23 (EDT)   Unsaved Outstanding Import Letters of
Credit   6 of 6

 



--------------------------------------------------------------------------------



 



    

         
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.   Page: 1
 
  Outstanding Summary Report    
 
  For Applicant: JONES APPAREL GROUP USA INC.   Date: 05/11/2009

Applicant Name: JONES APPAREL GROUP USA INC — STBY

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
SM204355
  SM204355   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY   US   07/31/2003  
07/01/2009   3,000,000.00 USD
SM210022
  SM210022   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY       09/15/2004  
07/01/2009   2,500,000.00 USD
SM220915
  SM220915   USA   SBLC   RREEF AMERICA REIT II CORP.   US   07/13/2006  
09/30/2009   28,000.00 USD
SM228205
  SM228205   USA   SBLC   SAFECO INSURANCE COMPANY OF AMERICA   US   10/10/2007
  10/09/2009   5,300,000.00 USD
SM411647
  SM411647   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY   US   02/02/2000  
07/01/2009   200,000.00 USD
SM414948
  SM414948   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY       11/20/2000  
06/01/2010   2,200,000.00 USD
SM417227
  SM417227   USA   SBLC   H. ROSS/525 L.L.C. & E.ROSS/525LLC   US   06/15/2001  
05/31/2010   123,200.00 USD
SM417889
  SM417889   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY       08/17/2001  
07/01/2009   1,700,000.00 USD                         Appl Name Total:    
15,051,200.00  

Applicant Name: JONES APPAREL GROUP USA,INC.

                                  L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
IC676021H
  0070JG90171   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   01/28/2009  
05/05/2009   3,021.80 USD
IC676067H
  0094JG90159   HNK   IMLC   TRIPLE A APPAREL LIMITED   HK   01/29/2009  
05/14/2009   404,486.77 USD
IC676256H
  0127JG90298   HNK   IMLC   JIANGSU ARTS AND CRAFTS CORPORATION   CN  
02/13/2009   04/30/2009   1,880.93 USD
IC676507H
  0139JG90372   HNK   IMLC   RGM GARMENT COMPANY LTD   HK   02/20/2009  
06/01/2009   20,263.98 USD
IC676561H
  0159JK90235   HNK   IMLC   HENFIELD ENTERPRISES LIMITED   HK   02/23/2009  
04/30/2009   5,893.13 USD
IC676571H
  0164JG90384   HNK   IMLC   JIANGSU ZHONGJIN INVESTING DEV CO   CN   02/23/2009
  04/30/2009   6,363.10 USD
IC676577H
  0170JG90295   HNK   IMLC   FASTWELL KNITWEAR MANUFACTURING L   HK   02/23/2009
  04/29/2009   163,082.85 USD
IC676591H
  0174JG90330   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   02/24/2009  
04/29/2009   107,845.88 USD
IC676602H
  0178JG90307   HNK   IMLC   FORNTON KNITTING CO., LTD.   HK   02/24/2009  
05/06/2009   111,641.75 USD
IC676603H
  0186JG90231   HNK   IMLC   KING STAR GARMENT INTL CO., LTD.   TW   02/24/2009
  04/29/2009   11,101.03 USD
IC676718H
  0202JG90312   HNK   IMLC   FORTUNE MINT LIMITED   HK   02/25/2009   04/29/2009
  110,064.85 USD
IC676720H
  0204JG90315   HNK   IMLC   FORTUNE MINT LIMITED   HK   02/25/2009   04/29/2009
  11,447.92 USD
IC676722H
  0205JG90297   HNK   IMLC   FASTWELL KNITWEAR MANUFACTURING L   HK   02/25/2009
  04/29/2009   11,373.68 USD
IC676726H
  0207JG90293   HNK   IMLC   LAI KO KNITTING FTY. LTD.   HK   02/25/2009  
04/29/2009   97,891.49 USD
IC676739H
  0210JG90374   HNK   IMLC   TY FASHION INTERNATIONAL CO., LTD   TW   02/27/2009
  04/30/2009   16,929.56 USD
IC676748H
  0214AG180SU09   HNK   IMLC   ORIENT CRAFT LIMITED   IN   02/26/2009  
05/07/2009   8,883.20 USD
IC676787H
  0223JK90281   HNK   IMLC   NANTONG ZHONG YING FASHION PROD LTD   CN  
03/02/2009   05/15/2009   32,973.87 USD

 



--------------------------------------------------------------------------------



 



    

         
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.   Page: 2
 
  Outstanding Summary Report    
 
  For Applicant: JONES APPAREL GROUP USA INC.   Date: 05/11/2009

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
IC676788H
  0224JK90282   HNK   IMLC   NANTONG ZHONG YING FASHION PROD LT   CN  
03/02/2009     05/15/2009     115,980.71 USD
IC676805H
  0231SH0213   HNK   IMLC   SEOHAP CO., LTD   KR   03/02/2009     05/09/2009    
70,264.70 USD
IC676806H
  0232AG19OSU09   HNK   IMLC   ORIENT CRAFT LIMITED   IN   03/02/2009    
05/14/2009     74,221.86 USD
IC676810H
  0233AG16ASU09   HNK   IMLC   APPAREL MERCHANDISING CO.,   IN   03/02/2009    
05/07/2009     181,570.87 USD
IC676845H
  0236JG90394   HNK   IMLC   DO DO FASHION LTD.   HK   03/02/2009     05/04/2009
    5,997.20 USD
IC676849H
  0237JG90395   HNK   IMLC   DO DO FASHION LTD.   HK   03/02/2009     05/04/2009
    5,587.76 USD
IC676857H
  0244JG90369   HNK   IMLC   JAZZING KNITTING CO. LTD.   HK   03/05/2009    
04/29/2009     81,325.06 USD
IC676858H
  0245JG90288   HNK   IMLC   LAI KO KNITTING FTY. LTD.   HK   03/02/2009    
04/29/2009     30,293.22 USD
IC676859H
  0246JG90316   HNK   IMLC   KATTIE FASHION (HONG KONG) LIMITED   HK  
03/02/2009     04/29/2009     112,366.09 USD
IC676861H
  0247JG90246   HNK   IMLC   CHERRY GROUP CO LTD   CN   03/02/2009    
04/29/2009     29,655.11 USD
IC676862H
  0248JG90294   HNK   IMLC   TAl KEI KNITTERS LIMITED   HK   03/02/2009    
04/29/2009     19,395.43 USD
IC676863H
  0249JG90287   HNK   IMLC   LAI KO KNITTING FTY. LTD.   HK   03/02/2009    
04/29/2009     323,947.05 USD
IC676864H
  0250JG90245   HNK   IMLC   CHERRY GROUP CO LTD   CN   03/02/2009    
05/02/2009     12,424.17 USD
IC676865H
  025lJG90327   HNK   IMLC   WINNER WAY INDUSTRIAL LTD.   HK   03/02/2009    
04/29/2009     2,134.81 USD
IC676867H
  0252JG90328   HNK   IMLC   PAK TAK KNITTING AND GARMENT FTY   HK   03/02/2009
    04/29/2009     52,021.35 USD
IC676868H
  0253JG90329   HNK   IMLC   CHERRY GROUP CO LTD   CN   03/02/2009    
04/29/2009     1,768.43 USD
IC676869H
  0254JG90286   HNK   IMLC   TAl KEI KNITTERS LIMITED   HK   03/02/2009    
04/29/2009     15,042.30 USD
IC676870H
  0255JG90292   HNK   IMLC   WINNER WAY INDUSTRIAL LTD.   HK   03/02/2009    
04/29/2009     16,011.45 USD
IC676871H
  0256JG90207   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   03/02/2009    
04/29/2009     12,337.54 USD
IC676872H
  0257JG90197   HNK   IMLC   FASTWELL KNITWEAR MANUFACTURING L   HK   03/02/2009
    04/29/2009     22,042.65 USD
IC676873H
  0258JG90326   HNK   IMLC   NANTONG ZHONG YING FASHION PROD LT   CN  
03/02/2009     04/30/2009     16,765.81 USD
IC676874H
  0259JG90256   HNK   IMLC   KING STAR GARMENT INTL CO., LTD.   TW   03/02/2009
    05/18/2009     39,180.09 USD
IC676882H
  0260JG90255   HNK   IMLC   KING STAR GARMENT INTL CO., LTD.   TW   03/02/2009
    05/11/2009     304,709.52 USD
IC676883H
  0261YJ0211E   HNK   IMLC   EUHA INTERNATIONAL LTD   KR   03/02/2009    
04/30/2009     1,740.41 USD
IC676884H
  0262YJ0211D   HNK   IMLC   JUNG KWANG IND. CO., LTD.   KR   03/02/2009    
04/30/2009     2,661.41 USD
IC677256H
  0266YJ0211B   HNK   IMLC   SAMKWANG APPAREL CORP   KR   03/19/2009    
04/30/2009     4,319.38 USD
IC677257H
  0267YJ0212A   HNK   IMLC   JUNG KWANG IND. CO., LTD.   KR   03/19/2009    
04/30/2009     219,357.60 USD
IC677259H
  0268YJ0211C   HNK   IMLC   HONGS INTERNATIONAL LTD.   KR   03/19/2009    
04/30/2009     36,155.71 USD
IC677260H
  0269MK0206F   HNK   IMLC   SAMKWANG APPAREL CORP   KR   03/19/2009    
05/04/2009     894.72 USD
IC677261H
  0270MK0206A   HNK   IMLC   SAMKWANG APPAREL CORP   KR   03/19/2009    
04/29/2009     11,865.21 USD

 



--------------------------------------------------------------------------------



 



    

         
(WACHOVIA LOGO) [y85661y8566101.gif]
      Page: 3     Wachovia Bank, N.A.  
 
  Outstanding Summary Report   Date: 05/11/2009
 
  For Applicant: JONES APPAREL GROUP USA INC.    

Applicant Name: JONES APPAREL GROUP USA,INC.

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
IC677262H
  0271MK0206C   HNK   IMLC   POONG IN TRADING CO., LTD   KR   03/19/2009  
05/04/2009   72,202.11 USD
IC677264H
  0272MK0206B   HNK   IMLC   HONGS INTERNATIONAL LTD.   KR   03/19/2009  
04/30/2009   77,687.43 USD
IC677312H
  0273YJ0212C   HNK   IMLC   SAMKWANG APPAREL CORP   KR   03/23/2009  
05/07/2009   23,460.24 USD
IC677313H
  0274JG90206   HNK   IMLC   LAI KO KNITTING FTY. LTD.   HK   03/23/2009  
05/06/2009   26,673.70 USD
IC677314H
  0275JG90091   HNK   IMLC   SLITHER LTD.   HK   03/24/2009   05/04/2009  
13,596.41 USD
IC677315H
  0276JG90058   HNK   IMLC   ESQUEL ENTERPRISES LIMITED   HK   03/23/2009  
05/04/2009   937.57 USD
IC677316H
  0277JG90089   HNK   IMLC   CHINAMINE TRADING LTD.   HK   03/23/2009  
05/04/2009   5,305.09 USD
IC677317H
  0278JG90202   HNK   IMLC   LAI KO KNITTING FTY. LTD.   HK   03/24/2009  
05/06/2009   29,862.00 USD
IC677393H
  0279JG90391   HNK   IMLC   UNIMIX EXPORTERS LTD   HK   03/27/2009   05/25/2009
  33,235.79 USD
IC677453H
  0280YJ0212B   HNK   IMLC   JUNG KWANG IND. CO., LTD.   KR   04/02/2009  
05/15/2009   46,289.88 USD
IC677496H
  0281JG90401   HNK   IMLC   CHINAMINE TRADING LTD.   HK   04/03/2009  
05/16/2009   40,011.47 USD
IC677497H
  0282JG90385   HNK   IMLC   JIANGSU ARTS AND CRAFTS CORPORATION   CN  
04/03/2009   05/16/2009   122,427.34 USD
IC677705H
  0283JG90376   HNK   IMLC   TRIPLE A APPAREL LIMITED   HK   04/16/2009  
05/28/2009   14,617.89 USD
 
                                                            Appl Name Total:    
3,453,490.33  

Applicant Name: JONES RETAIL CORPORATION

                                      L/C Bank                       Opening  
Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans   Beneficiary  
Ctry   Date   Date   Liability Balance
SM233625
  SM233625   USA   SBLC   LONGCHAMP USA, INC.   US   12/23/2008   11/30/2009  
550,000.00  USD                         Appl Name Total:     550,000.00  
 
                                   
 
                      Total:         19,054,690.33   BA/ACCPT Summary:          
             
 
                                   
 
                      Total:            

*** END OF OUTSTANDING SUMMARY REPORT

 



--------------------------------------------------------------------------------



 



    

         
(WACHOVIA LOGO) [y85661y8566101.gif]
      Page: 1
 
  Wachovia Bank, N.A.    
 
  Outstanding Summary Report   Date: 05/11/2009
 
  For Applicant: NINE WEST    

Applicant Name: NINE WEST GROUP INC.

                                              L/C Bank                      
Opening   Expiry   L/C Equiv Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance
IC676772H
  0031NWND017   HNK   IMLC   WTL ENTERPRISE CO. LTD.   TW     02/26/2009      
05/19/2009     9,559.35  USD
IC677122H
  0036NWDP487   HNK   IMLC   GREAT SINO (HK) LIMITED   HK     03/12/2009      
06/03/2009     35,046.00  USD
IC677123H
  0037NWDP488   HNK   IMLC   GET EVER INTERNATIONAL LTD.   TW     03/12/2009    
  06/03/2009     55,704.00  USD
IC677124H
  0038NWDP489   HNK   IMLC   WTL ENTERPRISE CO. LTD.   TW     03/12/2009      
06/03/2009     88,132.80  USD
IC677706H
  0039NWSP79   HNK   IMLC   WTL ENTERPRISE CO. LTD.   TW     04/16/2009      
06/03/2009     4,200.00  USD
IC677847H
  0041NWND019   HNK   IMLC   BARTER WORLDWIDE LTD.   HK     04/23/2009      
06/05/2009     21,105.00  USD
IC677849H
  0043NWDP490   HNK   IMLC   HONOUR SERVICES LTD.   TW     04/23/2009      
07/08/2009     30,084.00  USD
IC678088H
  044NWND021   HNK   IMLC   BARTER WORLDWIDE LTD.   HK     05/05/2009      
06/17/2009     16,884.00  USD
IC678090H
  0045NWND020   HNK   IMLC   BARTER WORLDWIDE LTD.   HK     05/05/2009      
06/14/2009     4,221.00  USD
 
                                                                    Appl Name
Total:     264,936.15  
 
                                           
 
                        Total:             264,936.15   BA/ACCPT Summary:      
                         
 
                                           
 
                        Total:                

*** END OF OUTSTANDING SUMMARY REPORT
OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



Schedule 3.05
Properties

 



--------------------------------------------------------------------------------



 



PATENTS & PATENT APPLICATIONS

                              Patent/         Title   Owner   Application Number
  Filing Date   Issue Date
 
  Jones Investment Co. Inc.     D418,917*     7/27/1995   2/1/2000
 
                   
COMBINATION JEANS FLY PORTION AND JEWELRY THEREFOR
  Jones Investment Co. Inc.     D381,189*     07/27/1995   07/22/1997
 
                   
COMBINED JEANS FLY AND WAIST BAND PORTIONS, AND JEWELRY THEREFOR
  Jones Investment Co. Inc.     D394,025*     10/16/1995   05/05/1998
 
                   
EXERCISE SHOE HAVING FIT ADAPTIVE UPPER
  Nine West Development Corporation   Canada Patent #2,226,707       7/10/2001
 
                   
EXERCISE SHOE HAVING FIT ADAPTIVE UPPER
  Nine West Development Corporation   United Kingdom Patent #2321584      
5/2/2001
 
                   
EXERCISE SHOE HAVING FIT ADAPTIVE UPPER
  Nine West Group Inc.   Japan Patent #3236811]]†       9/28/2001
 
                   
EXERCISE SHOE HAVING FIT ADAPTIVE UPPER
  Nine West Development Corporation     5,765,296     01/31/1997   06/16/1998
 
                   
FLEXIBLE SOLE WITH CUSHIONED BALL AND/OR HEEL REGIONS
  Nine West Development Corporation     6,038,790     02/26/1998   03/21/2000
 
                   
FOOTBED AND FOREPART THEREOF
  Nine West Development Corp.     D543,680     07/25/2006   06/05/2007
 
                   
FOOTBED FOREPART
  Nine West Development Corp.     D530,896     02/06/2004   10/31/2006
 
                   
FOOTBED SYSTEM AND FOOTWEAR CONSTRUCTION
  Nine West Development Corporation   Application No. 61172565   4/24/2009    
 
                   
FOOTWEAR HAVING A HEEL AND HEEL BREAST
  Nine West Development Corp.     7,152,341     06/01/2004   12/26/2006
 
                   
FOOTWEAR HAVING SELECTIVELY ATTACHABLE SOCKLINER
  Nine West Development Corp.     11/551,300     10/20/2006   —

 



--------------------------------------------------------------------------------



 



                          Patent/         Title   Owner   Application Number  
Filing Date   Issue Date
FOOTWEAR HAVING
SELECTIVELY ATTACHABLE SOCKLINER
  Nine West Development Corp.   Chinese Patent Appl. #200710170188.4        
 
               
FOOTWEAR HAVING SLOW
RECOVERY LINER
  Nine West Development Corporation   Canada Patent #2,227,070       4/23/2002
 
               
FOOTWEAR HAVING SLOW
RECOVERY LINER
  Nine West Development Corporation   5,946,825   01/31/1997   09/07/1999
 
               
JEWELRY DISPLAY CASE
  Jones Investment Co. Inc.   D429,463   07/16/1999   08/15/2000
 
               
LOW CUT SPORT SHOE UPPER
  Nine West Development Corporation   D400,698   05/21/1997   11/10/1998
 
               
MERCHANDISE DISPLAY
  Jones Investment Co. Inc.   D408,654   05/05/1998   04/27/1999
 
               
MULTI-LAYER SOLE
CONSTRUCTION FOR WALKING SHOES
  Nine West Development Corporation   5,718,064   09/06/1995   02/17/1998
 
               
SHOE AND SHOE SOLE
  Nine West Development Corporation   D367,353   04/18/1994   02/27/1996
 
               
SHOE OUTSOLE AND UPPER
  Nine West Development Corporation   D366,952   04/12/1994   02/13/1996
 
               
SOCKLINER
  Nine West Development Corporation   6,199,304   05/18/1999   03/13/2001
 
               
SPORT SHOE
  Nine West Development Corporation   D413,013   05/22/1997   08/24/1999
 
               
SPORT SHOE OUTSOLE
  Nine West Development Corporation   D4l5,339   10/15/1997   10/19/1999
 
               
SPORT SHOE SOLE
  Nine West Development Corporation   D399,345   03/18/1997   10/13/1998
 
               
SPORT SHOE SOLE
  Nine West Development Corporation   D391,748   01/31/1997   03/10/1998
 
               
SPORT SHOE UPPER
  Nine West Development Corporation   D394,743   01/31/1997   06/02/1998

 



--------------------------------------------------------------------------------



 



                          Patent/         Title   Owner   Application Number  
Filing Date   Issue Date
SPORT SHOE UPPER
  Nine West Development Corporation   D392,793   01/31/1997   03/31/1998
 
               
WALKING AND RUNNING
SHOEUPPER
  Nine West Development Corporation   D407,542   06/11/1997   04/06/1999
 
               
WALKING SHOE
  Nine West Development Corporation   D370,113   04/12/1994   05/28/1996

 

*  
These 3 patents were assigned to Jones Investment Co.Inc. but the assignment
document was recorded in the USPTO against patents 381,189, 394,025 and 418,917
due to a typographical error in the assignment document.
  †  
This Japanese patent has been assigned to Nine West Development Corporation but
the assignment has not yet been recorded in the Japanese patent office. Nine
West is in the process of seeking to record the assignment.

 



--------------------------------------------------------------------------------



 



TRADEMARKS
TRADEMARK APPLICATIONS
Foreign
Jones Investment Co. Inc.

         
Owner Trademark Report by Country
  Printed: 4/27/2009   Page 1
International
       

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   ANTIGUA & BARBUDA                            
T30044AG01   JUDITH JACK                   MAILED           AUSTRALIA          
                  T30124AU13   GLO                   MAILED     18,25       18 -
luggage, handbags, purses, briefcases, school bags, tote-bags, beach bags,
cosmetic bags sold empty, leather key fobs and leather key cases, credit card
cases, change purses and wallets     25 - pants, jeans, jumpsuits, shorts,
shirts, sweaters, sweatshirts, jogging suits, sports coats, blazers, coats,
vests, jackets, T-shirts, overalls, swimsuits, socks, sleepwear, robes,
footwear, blouses, skirts, dresses, hosiery, pantyhose, tights, stockings,
briefs, bras and T30124AU01   V BY VANDERBILT   9/8/1995   633939          
PENDING     3       03 - Cosmetics, perfumes, Perfume Sprays, Toilet Water,
Toilet Water Sprays, Body Lotions and Body Powders and preparations for personal
care.   BAHAMAS                             T30276BS01   AK ANNE KLEIN  
1/4/2007   30152           PENDING     9       9 - Ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories (Int. Class 8) T30276BS05   AK ANNE KLEIN   1/4/2007   30153
          PENDING     14       14 - Jewelry and watches T30276BS06   AK ANNE
KLEIN   1/4/2007   30154           PENDING     25       25 - Belts, blouses,
camisoles, footwear (shoes, boots, sandals, slippers), gloves, jackets, leg wear
(both sheer and casual), mufflers, pants, scarves, shirts, skirts, stoles,
sleepwear, socks, swimwear and vests (Local Class 38) T30276BS07   AK ANNE KLEIN
  1/4/2007   30155           PENDING     3       3 - Fragrances and cosmetics
(Local Class 48) T30276BS08   AK ANNE KLEIN   1/4/2007   30156           PENDING
    24       24 - Body, bath and sports towels (Local Class 50) T30276BS00  
ANNE KLEIN NEW YORK   1/4/2007   30157           PENDING     9       9 -
Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories (local Class 8) T30276BS02   ANNE KLEIN NEW
YORK   1/4/2007   30159           PENDING     25       25 - Belts, blouses,
camisoles, footwear (shoes, boots, sandals, slippers), gloves, jackets, leg wear
(both sheer and casual), mufflers, pants, scarves, shirts, skirts, stoles,
sleepwear, socks, swimwear and vests (local Class 38) T30276BS03   ANNE KLEIN
NEW YORK   1/4/2007   30160           PENDING     3       3 - Fragrances and
cosmetics (local Class 48) T30276BS04   ANNE KLEIN NEW YORK   1/4/2007   30161  
        PENDING     24       24 - Body, bath and sports towels (Local Class 50)
T00103BS02   JONES NEW YORK   1/24/2006   29016           PENDING     9       9
- Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that are
prescription quality and sold only through “optical” retail stores, opticians,
optometrists and dispensing ophthalmologists) and related accessories;
non-prescription sunglasses and related accessories. (local class 8) T30044BS00
  JUDITH JACK   1/28/2002   24524           PENDING     38       38 - ARTICLES
OF CLOTHING (TO COVER “BELTS)

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 2

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   BAHAMAS continued . . .                            
T30044BS03   JUDITH JACK   1/28/2002   24527           PENDING     10       10 -
Horological instruments (to cover “watches”)   BAHRAIN                          
  T30276BH00   AK ANNE KLEIN   3/3/2008   63667           PENDING     9       9
- Ophthalmic eyewear and related accessories; non-prescription sunglasses and
related accessories. T30276BH01   AK ANNE KLEIN   3/3/2008   63668          
PENDING     14       14 - Jewelry and watches T30276BH02   AK ANNE KLEIN  
3/3/2008   63669           PENDING     25       25 - Belts, blouses, camisoles,
footwear (shoes, boots, sandals, slippers), gloves, jackets, leg wear (both
sheer and casual), mufflers, pants, scarves, shirts, skirts, stoles, sleepwear,
socks, swimwear and vests.   BANGLADESH                             T30162BD00  
L.E.I.   7/13/1999   60707           PENDING     25       25 - Apparel footwear
and headgear T30155BD00   L.E.I. Design   7/13/1999   60708           PENDING  
  25       25 - Apparel footwear and headgear T30154BD03   L.E.I. LIFE ENERGY  
2/28/1999   59014           PENDING     25      
 
  INTELLIGENCE Design                                 25 - Apparel footwear and
headgear T30157BD00   LIFE ENERGY INTELLIGENCE   7/13/1999   60706          
PENDING     25       25 - Apparel footwear and headgear   BARBADOS              
              T30276BBO0   AK ANNE KLEIN   7/12/2007   23426           PENDING  
  18       18 - Handbags and Small leather goods. T30276BBO2   AK ANNE KLEIN  
7/12/2007   23427           PENDING     25       25 - Belts, blouses, camisoles,
footwear (shoes, boots, sandals, slippers), gloves, jackets, leg wear (both
sheer and casual), mufflers, pants, scarves, shirts, skirts, stoles, sleepwear,
socks, swimwear and vests. T30276BBO4   AK ANNE KLEIN   7/12/2007   23425      
    PENDING     09       09 - Ophthalmic eyewear (including ophthalmic
sunglasses that are prescription quality and sold only through ‘optical’ retail
stores, opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories. T30276BBO5  
AK ANNE KLEIN   7/12/2007   23424           PENDING     03       03 - Fragrances
and Cosmetics T30276BBO1   ANNE KLEIN NEW YORK   7/12/2007   23420          
PENDING     25       25 - Belts, blouses, camisoles, coats, footwear (shoes,
boots, sandals, slippers), gloves, jackets, leg wear (both sheer and casual),
mufflers, pants, scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and
vests. T30276BBO6   ANNE KLEIN NEW YORK   7/12/2007   23423           PENDING  
  18       18 - Handbags and small leather goods T30276BBO7   ANNE KLEIN NEW
YORK   7/12/2007   23422           PENDING     14       14 - Jewelry and watches
T30276BBO8   ANNE KLEIN NEW YORK   7/12/2007   23421           PENDING     09  
    09 - Ophthalmic eyewear (including ophthalmic sunglasses that are
prescription quality and sold only through ‘optical’ retail stores, opticians,
optometrists and dispensing ophthalmologists) and related accessories;
non-prescription sunglasses and related accessories. T30276BBO9   ANNE KLEIN NEW
YORK   7/12/2007   23419           PENDING     03       03 - Fragrances and
cosmetics T00103BBO0   JONES NEW YORK   3/30/2006   8121609           PENDING  
  9       9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic
sunglasses of prescription quality.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 3

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   BERMUDA                             T30276BM00   AK
ANNE KLEIN   10/1/2008   48538           PENDING     003       003 - Fragrances
and Cosmetics T30276BM01   AK ANNE KLEIN   10/1/2008   48539           PENDING  
  9       9 - Ophthalmic eyewear (including ophthalmic sunglasses that are
prescription quality and sold only through “optical” retail stores, opticians,
optometrists and dispensing ophthalmologists) and related accessories,
non-prescription sunglasses and related accessories. T30276BM02   AK ANNE KLEIN
  10/1/2008   48540           PENDING     18       18 - Handbags and Small
leather Goods T30276BM03   AK ANNE KLEIN   10/1/2008   48541           PENDING  
  25       25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
T30276BM04   ANNE KLEIN   10/1/2008   na           PENDING     25       25 -
Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers), gloves,
jackets, leg wear (both sheer and casual), mufflers, pants, scarves, shirts,
skirts, stoles, sleepwear, socks, swimwear and vests. T30276BM05   ANNE KLEIN  
10/1/2008   na           PENDING     18       18 - Handbags and Small leather
Goods 355   JONES NEW YORK   6/5/1997   n/a           PENDING     25       25 -
Clothing, footwear, headgear. 356   JONES NEW YORK   6/5/1997   n/a          
PENDING     18       18 - Leather and imitations of leather, and goods made of
these materials and not included in other classes: animal skins, hides; trunks
and traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery. T30406BMO0   Lion Head design   10/2/2008   48544           PENDING  
  14       14 - jewelry and watches T30406BMO1   Lion Head design   10/2/2008  
48545           PENDING     18       18 - Handbags and Small leather Goods
T30406BMO2   Lion Head design   10/1/2008   48546           PENDING     25      
25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests.   BRAZIL          
                  T30276BRO0   AK ANNE KLEIN   1/18/2007   828947503          
PENDING     03       03 - Perfume, cologne, eau de toilette, room and personal
fragrance sprays, soaps, namely hand soap and skin soap, skin cleansers, skin
lotions and creams, skin moisturizers, sun tanning lotions and oils; cosmetic
products, namely, face and body powders, foundation make-up, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eyeliner, mascara
and eyebrow pencils T30276BRO1   AK ANNE KLEIN   1/18/2007   828947414          
PENDING     09       09 - Ophthalmic eyewear (including ophthalmic sunglasses
that are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories. T30276BRO2  
AK ANNE KLEIN   1/18/2007   828947406           PENDING     14       14 -
T30276BRO3   AK ANNE KLEIN   1/18/2007   828947481           PENDING     24    
  24 - T30276BRO4   AK ANNE KLEIN   1/18/2007   828947449           PENDING    
25       25 - T30276BR11   AK ANNE KLEIN   2/22/2007   829007660          
PENDING     18      
18 -
                                118853   ANNE KLEIN   7/1/1997   820113646      
    PENDING     9       9 - Reproduction, photographic, cinematographic, optical
and teaching apparatus and instruments; eyeglass frames, sunglass frames,
eyeglasses, sunglasses, clip-on sunglasses, eyeglass and sunglass cases,
eyeglass and sunglass chains and cords; parts, accessories and fittings for
eyeglasses and sunglasses.

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 4     REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   BRAZIL continued . . .                                
T30276BR05   ANNE KLEIN NEW YORK   1/18/2007   828947473           PENDING    
03       03 - Perfume, cologne, eau de toilette, room and personal fragrance
sprays, soaps, namely hand soap and skin soap, skin cleansers, skin lotions and
creams, skin moisturizers, sun tanning lotions and oils; cosmetic products,
namely, face and body powders, foundation make-up, body glitter, face glitter,
lipstick, lip pencils, blush, eye shadow, eye cream, eyeliner, mascara and
eyebrow pencils T30276BR06   ANNE KLEIN NEW YORK   1/18/2007   828947422        
  PENDING     09       09 - Ophthalmic eyewear (including ophthalmic sunglasses
that are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories. T30276BR07  
ANNE KLEIN NEW YORK   1/18/2007   828947368           PENDING     14       14 -
T30276BR08   ANNE KLEIN NEW YORK   1/18/2007   828947430           PENDING    
24       24 - T30276BR09   ANNE KLEIN NEW YORK   1/18/2007   828947392          
PENDING     25       25 - T30276BR10   ANNE KLEIN NEW YORK   2/22/2007  
829007679           PENDING     18       18 - T30107BR00   ERIKA   11/20/2003  
825952891           PENDING     25       25 - DRESSES, SWEATERS, KNIT AND WOVEN
TOPS, BLOUSES, PANTS, SKIRTS, JACKETS, VESTS, SHIRTS, SHORTS AND FOOTWEAR
T00066BR03   EVAN-PICONE       827509286           PENDING     18       18 -
T30242BR01   GLO JEANS   2/4/2005   827147635           PENDING     25       25
- pants, jeans, jumpsuits, shorts, shirts, sweaters, sweatshirts, jogging suits,
sports coats, blazers, coats, vests, jackets, T-shirts, overalls, swimsuits,
socks, sleepwear, robes, footwear, blouses, skirts, dresses, hosiery, pantyhose,
tights, stockings, briefs, bras and T30200BR00   JEANSTAR   2/4/2005   827147627
          PENDING     025       025 - pants, jeans, jumpsuits, shorts, shirts,
sweaters, sweatshirts, jogging suits, sports coats, blazers, coats, vests,
jackets, T-shirts, overalls, swimsuits, socks, sleepwear, robes, footwear,
blouses, skirts, dresses, hosiery, pantyhose, tights, stockings, briefs, bras
and T00103BR03   JONES NEW YORK   7/31/2003   825737966           PENDING     25
      25 - FOOTWEAR, namely shoes, boots, sandals and slippers. T00103BR04  
JONES NEW YORK   8/10/2006   828618992           PENDING     9       9 - eyewear
T30181BR00   JONES NEW YORK SIGNATURE 7/31/2003   825737923           PENDING  
  25       25 - FOOTWEAR, namely shoes, boots, sandals and slippers. T00103BR02
  JONESWEAR   7/31/2003   825737940           PENDING     25       25 -
FOOTWEAR, namely shoes, boots, sandals and slippers. T30155BR00   L.E.I. Design
  8/18/1999   821574442           PENDING     25       25 - Apparel footwear and
headgear
 
                                    BRUNEI                                
T00103BN02   JONES NEW YORK   6/9/2007   38732           PENDING     25       25
- Clothing, footwear, headgear.
 
                                    CANADA                                
247128   AK ANNE KLEIN   8/10/2007   1359368           ALLOWED     18,25,35    
  18 - Pocketbooks of all kinds, handbags, tote bags, purses, wallets, key
cases, key fobs, belts and umbrellas.     25 - Coats, suits, jackets, pants,
shirts, dresses, blouses, sweaters, gloves and shoes.     35 - Operation of
retail clothing stores, retail apparel stores, retail shoe stores, retail
jewelry stores, boutiques in department stores; on-line retail store services
featuring clothing, apparel, footwear, cosmetics, perfume, toiletries, eyewear,
watches, jewelry and leather goods.

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 5     REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   CANADA continued . . .                                
126809   AK ANNE KLEIN *to be abandoned 5/6/2003   1177020           ALLOWED    
24       24 - Sheets, pillow cases, shams, dust ruffles, duvet covers, blankets,
comforters, quilts, bath towels, beach towels, wash cloths, body sheets and bath
rugs; hand towels made of textile; table linens, namely, napkins and place mats.
126808   ANNE KLEIN *to be abandoned   5/6/2003   1177021           ALLOWED    
24       24 - Sheets, pillow cases, shams, dust ruffles, duvet covers, blankets,
comforters, quilts, bath towels, beach towels, wash cloths, body sheets and bath
rugs; hand towels made of textile; table linen, namely, napkins and place mats.
126810   ANNE KLEIN NEW YORK *to be abandoned 5/6/2003   1177022          
PENDING     24       24 - Sheets, pillow cases, shams, dust ruffles, duvet
covers, blankets, comforters, quilts, bath towels, beach towels, wash cloths,
body sheets and bath rugs; hand towels made of textile; table linen, namely,
napkins and place mats. 130395   ALBERT NIPON   7/10/2003   1182802          
PENDING     18       18 - Handbags, cosmetic cases are sold empty, clutches,
purses, wallets, billfolds, credit card cases, checkbook holders, key cases,
pouches, travel bags are sold empty, passport cases, key fobs T00094CA04   JNY
ESSENTIALS   2/19/2004   1206866           ALLOWED     25       25 - Clothing,
namely dresses, skirts, pants, shorts, tops, shirts, blouses, sweaters, tops,
jumpsuits, jackets and coats T00094CA03   JNY SPORT   2/19/2004   1206865      
    ALLOWED     25       25 - Clothing, namely, dresses, skirts, pants, shorts,
tops, shirts, blouses, sweaters, tops, jumpsuits, jackets and coats T00103CA05  
JONES NEW YORK   12/29/2004   1242220           PENDING     25       25 - Cold
weather accessories, namely caps, hats, scarves, mittens, gloves, and earmuffs
in International Class 25 1010   JONES WEAR   2/19/2001   1093287          
ALLOWED     14       14 - Hair Accessories namely, hairclips, pins, combs,
barrettes, bands and ornaments. Women’s costume jewelry, namely earrings,
bracelets, necklaces, pins, pendants and rings. T00118CA02   JONES WEAR  
7/20/2005   1265557           ALLOWED     14       14 - watches T30162CA00  
L.E.I.   5/11/2001   1102769           PENDING     25,35       25 - 1)
Cosmetics, namely, foundations, eye shadows, ,eyeliners, eye pencils, mascara,
cheek powders and blush, lipsticks, lip gloss, lip stick sealers, lip balms,
makeup remover, nail polish, nail polish base coat, nail polish top coat, nail
hardener and nail polish remover; perfume and toiletries, namely, perfumes,
colognes, eau de toilette, toilet milks, dusting body powders, bath powders,
talcum powders, body deodorants for personal use; bath and body preparations,
namely, toilet and bath soaps, lotions and oils, sun tanning creams, skin
toners, skin moisturizers, cleansing and moisturizing creams, cleansing and
tonic lotions; facial creams, facial lotions, and beauty masks; eyewear, namely,
eyeglasses, eyeglass frames, eyeglass lenses, eyeglass cases, sunglasses,
monocles, goggles; baseball helmets, bicycle helmets, football helmets,
skateboard helmets; watches and jewelry; backpacks, beach bags, book bags,
briefcase type portfolios, duffel bags, fanny packs, gym bags, handbags, leather
shopping bags, leather cases for business travel or leisure, luggage, mesh
shopping bags, purses, rucksacks, school bags, school satchels, suitcases,
textile shopping bags, tote bags, traveling bags, and wallets; sporting goods,
namely, archery bows, archery strings, bow string wax, archery arrows, archery
targets, target faces, arm guards, archery quivers, athletic gloves, namely,
weightlifting gloves, skateboard gloves, scuba gloves, field hockey gloves, ice
hockey gloves, boxing gloves, batting gloves, bicycle gloves, baseball gloves,
bowling gloves, golf gloves, handball gloves, racquetball gloves, soccer gloves,
squash gloves, swimming gloves, basketball backboards, badminton nets, badminton
shuttlecocks, baseball mitts, basketball nets, bats, namely, baseball bats and
softball bats, baseball batting tees, catcher’s masks, paddle ball games,
balloons, balls, namely, handballs, lacrosse balls, racquetballs, rubber action
balls, rugby balls, squash balls, basketballs, table tennis balls, field hockey
balls, playground balls, tether balls, softballs, tennis balls, bowling balls,
golf balls, footballs, soccer balls, volleyballs, exercise banners, gymnastic
banners, exercise bars, starting blocks, body boards, body board leashes, body
board fins, body board straps, bowling ball bags, bowling ball covers, bowling
pins, bobsleds, boxing bags, flying discs, croquet sets, football body
protectors, golf clubs, golf club heads, golf club inserts, golf club shafts,
grip tape for golf clubs, golf club head covers, golf club bags, divot repair
tools for golfers, golf bag tags, golf ball markers, golf tees, pads for
athletic use, namely, field hockey pads, ice hockey pads, karate shin pads,
football shoulder pads, skateboard pads, elbow guards for athletic use, shoulder
guards for athletic use, arm guards for athletic use, knee guards for athletic
use, leg guards for athletic use, shin guards for athletic use, exercise
machines, exercise treadmills, exercise benches, exercise weights, athletic shoe
laces, face masks, karate head guards, hockey pucks, ice hockey sticks, field
hockey sticks, horseshoes, horseshoe stakes, masks, namely, scuba diving masks,
skin diving masks, ice hockey masks, field hockey masks, swim masks, pumps for
inflatable sports equipment, rackets, namely, badminton rackets, racquetball
rackets, squash rackets, tennis rackets, racket strings, tennis racket strings,
sail boards, scuba equipment, namely, scuba fins, scuba flippers, scuba
snorkels, snorkels, skateboards, skateboard equipment, namely, trucks for
skateboards, wheels for skateboards, ice skates, in-line skates, roller skates,
snow skis, ski wax, ski poles, ski bindings, snow boards, snow board bindings,
softball mitts, soccer ball nets, racket covers, namely, badminton racket
covers, tennis racket covers, squash racket covers, surfboards, surfboard
equipment, namely, surfboard fins, surfboard wax, surfboard leashes, swim floats
for recreational use, swim goggles, swim boards, table tennis paddles, table
tennis nets, table tennis tables, tennis nets, athletic tape, tetherball poles,
volleyball nets, volleyball standards, water-skis, water-ski bindings, water-ski
bridges, water-ski ropes, water-ski carrying cases, water-ski wax,wax, and
weightlifting belts.

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 6     REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SERVICES:                                 35 - 1)
Operation of retail clothing stores, retail apparel stores, retail shoes stores,
retail jewelry stores, boutiques in department stores; on-line retail store
services featuring clothing, apparel, footwear, cosmetics, perfume, toiletries,
eyewear, watches, jewelry, leather goods and sporting goods

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 6     REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   CANADA continued . . .                                
T30310 CAOO   I.e.i. LIFE ENERGY INTELLIGENCE   5/11/2001   1102770          
PENDING     3,35       3 - 1) Cosmetics, namely, foundations, eye shadows,
eyeliners, eye pencils, mascara, cheek powders and blush, lipsticks, lip gloss,
lip stick sealers, lip balms, makeup remover, nail polish, nail polish base
coat, nail polish top coat, nail hardener and nail polish remover; perfume and
toiletries, namely, perfumes, colognes, eau de toilette, toilet milks, dusting
body powders, bath powders, talcum powders, body deodorants for personal use;
bath and body preparations, namely, toilet and bath soaps, lotions and oils, sun
tanning creams, skin toners, skin moisturizers, cleansing and moisturizing
creams, cleansing and tonic lotions; facial creams, facial lotions, and beauty
masks; eyewear, namely, eyeglasses, eyeglass frames, eyeglass lenses, eyeglass
cases, sunglasses, monocles, goggles; baseball helmets, bicycle helmets,
football helmets, skateboard helmets; watches and jewelry; backpacks, beach
bags, book bags, briefcase type portfolios, duffel bags, fanny packs, gym bags,
handbags, leather shopping bags, leather cases for business travel or leisure,
luggage, mesh shopping bags, purses, rucksacks, school bags, school satchels,
suitcases, textile shopping bags, tote bags, traveling bags, and wallets;
sporting goods, namely, archery bows, archery strings, bow string wax, archery
arrows, archery targets, target faces, arm guards, archery quivers, athletic
gloves, namely, weightlifting gloves, skateboard gloves, scuba gloves, field
hockey gloves, ice hockey gloves, boxing gloves, batting gloves, bicycle gloves,
baseball gloves, bowling gloves, golf gloves, handball gloves, racquetball
gloves, soccer gloves, squash gloves, swimming gloves, basketball backboards,
badminton nets, badminton shuttlecocks, baseball mitts, basketball nets, bats,
namely, baseball bats and softball bats, baseball batting tees, catcher’s masks,
paddle ball games, balloons, balls, namely, handballs, lacrosse balls,
racquetballs, rubber action balls, rugby balls, squash balls, basketballs, table
tennis balls, field hockey balls, playground balls, tether balls, softballs,
tennis balls, bowling balls, golf balls, footballs, soccer balls, volleyballs,
exercise banners, gymnastic banners, exercise bars, starting blocks, body
boards, body board leashes, body board fins, body board straps, bowling ball
bags, bowling ball covers, bowling pins, bobsleds, boxing bags, flying discs,
croquet sets, football body protectors, golf clubs, golf club heads, golf club
inserts, golf club shafts, grip tape for golf clubs, golf club head covers, golf
club bags, divot repair tools for golfers, golf bag tags, golf ball markers,
golf tees, pads for athletic use, namely, field hockey pads, ice hockey pads,
karate shin pads, football shoulder pads, skateboard pads, elbow guards for
athletic use, shoulder guards for athletic use, arm guards for athletic use,
knee guards for athletic use, leg guards for athletic use, shin guards for
athletic use, exercise machines, exercise treadmills, exercise benches, exercise
weights, athletic shoe laces, face masks, karate head guards, hockey pucks, ice
hockey sticks, field hockey sticks, horseshoes, horseshoe stakes, masks, namely,
scuba diving masks, skin diving masks, ice hockey masks, field hockey masks,
swim masks, pumps for inflatable sports equipment, rackets, namely, badminton
rackets, racquetball rackets, squash rackets, tennis rackets, racket strings,
tennis racket strings, sail boards, scuba equipment, namely, scuba fins, scuba
flippers, scuba snorkels, snorkels, skateboards, skateboard equipment, namely,
trucks for skateboards, wheels for skateboards, ice skates, in-line skates,
roller skates, snow skis, ski wax, ski poles, ski bindings, snow boards, snow
board bindings, softball mitts, soccer ball nets, racket covers, namely,
badminton racket covers, tennis racket covers, squash racket covers, surfboards,
surfboard equipment, namely, surfboard fins, surfboard wax, surfboard leashes,
swim floats for recreational use, swim goggles, swim boards, table tennis
paddles, table tennis nets, table tennis tables, tennis nets, athletic tape,
tetherball poles, volleyball nets, volleyball standards, water-skis, water-ski
bindings, water-ski bridges, water-ski ropes, water-ski carrying cases,
water-ski wax, wax, and weightlifting belts.     SERVICES:     35 - 1) Operation
of retail clothing stores, retail apparel stores, retail shoes stores, retail
jewelry stores, boutiques in department stores; on-line retail store services
featuring clothing, apparel, footwear, cosmetics, perfume, toiletries, eyewear,
watches, jewelry, leather goods and sporting goods T30167CAOO   lei stylized  
8/23/1999   1026515           PENDING     25       25 - (1) Apparel, namely,
jeans, shirts, jackets, vests, pants, jumpsuits, shorts, skorts, overalls,
shortalls, dresses, skirts, T-shirts, sweatpants, shoes, sneakers, boots,
sandals, socks, belts, coats, jackets, hats, swimwear, underwear, tank tops and
pajamas.     (2) Apparel, namely, jeans, shirts, jackets, vests, pants,
sweatpants, jumpsuits, sweaters, shorts, skorts, overalls, shortalls, dresses,
skirts and T-shirts.     (3) Clothing, namely, lingerie and shoes, sneakers,
boots, sandals.
 
                                    CHILE                                 118521
  A AMERICAN STYLE FLAG DESIGN   10/23/2002   586268           PENDING     25  
    25 - FOOTWEAR 118508   A LINE AMERICAN STYLE and Design   10/23/2002  
586256           PENDING     25       25 - CLOTHING FOR ADULTS; NAMELY, JACKETS,
RAINCOATS, BLOUSES, SKIRTS, DRESSES, OVERCOATS, TROUSERS, SHORTS, WAISTCOATS,
BOMBER JACKETS, BASEBALL JACKETS, PARKAS, BLAZERS, SHIRTS, T-SHIRTS,
STRAIGHT-LEGGED TROUSERS, JEANS, STRAIGHT-LEGGED SHORTS, JUMPSUITS, SWEATERS,
HATS, BELTS, SCARVES, NECKWEAR, SOCKS, AND STOCKINGS 118506   A LINE AMERICAN
STYLE and Design   10/23/2002   586258           PENDING     18       18 -
HANDBAGS, SHOULDER BAGS, EVENING BAGS, COSMETIC BAGS SOLD EMPTY, COSMETIC CASES
SOLD EMPTY, COSMETIC POUCHES SOLD EMPTY, GROOMING KITS SOLD EMPTY, LEATHER
SHOULDER BELTS, WALLETS, BILLFOLDS CREDIT CARD CASES, BUSINESS CARD CASES, KEY
CASES, LEATHER KEY FOBS, CASES FOR PASSPORTS, COIN PURSES, PURSES FOR
COINS/KEYES, CARRY-ALL CLUTCHES, CHECK BOOK CLUTCHES, CLUTCH PURSES, GENERAL
PURPOSE PURSES, POUCHES, BOOK BAGS, BELT BAGS, LEATHER AND TEXTILE SHOPPING BAGS
(SOLD EMPTY), TOTE BAGS, SADDLE BAGS, ROLL BAGS, SLING BAGS, TRAVEL BAGS,
OVERNIGHT BAGS, WEEKENDER BAGS, DUFFEL BAGS, SUIT BAGS, GARMENT BAGS FOR TRAVEL,
GYM BAGS, ATHLETIC BAGS, BEACH BAGS, CASES FOR TIES, BAGS FOR THE WAIST, FANNY
PACKS, BACKPACKS, KNAPSACKS, ATIACHE CASES, BRIEFCASES, BRIEFCASE-TYPE
PORTFOLIOS, LEATHER ENVELOPES FOR CARRYING PERSONAL DOCUMENTS, SECRETARIES,
SATCHELS, SUITCASES, LUGGAGE, TRUNKS, UMBRELLAS, BEACH UMBRELLAS.

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 7     REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   CHILE continued . . .                                
118505   A LINE AMERICAN STYLE and Design   10/23/2002   586259          
PENDING     14       14 - JEWELRY AND COSTUME JEWELRY; HOROLOGICAL AND
CHRONOMETRIC INSTRUMENTS, PARTS AND ACCESSORIES THEREOF, NAMELY, WATCHES, WATCH
BANDS, WATCH STRAPS, WATCH BRACELETS, WATCH CHAINS, WATCH CASES 118504   A LINE
AMERICAN STYLE and Design   10/23/2002   586261           PENDING     3       3
- FACE CREAM, BODY CREAM, BODY LOTION, BODY CLEANING CREAM, BODY EXFOLIATING
PREPARATION, HAIR SHAMPOO, HAIR CONDITIONER, EAU DE TOILETTE, PERFUME,
FRAGRANCED BODY LOTION, FRAGRANCED BODY CREAM, SKIN CLEANSING LOTION, SKIN
CLEANSING GEL, SHAVING FOAM, PRE-SHAVING PREPARATIONS, AFTER SHAVE LOTIONS AND
GELS, AFTER SHAVE BALMS, ANTIPERSPIRANT/DEODORANT, NON-MEDICATED ANTI-WRINKLE
CREAM, NON-MEDICATED SKIN RENEWING CREAM, EYE CREAM, BODY OIL, NON-MEDICATED LIP
BALMS, SKIN BALANCING LOTION, FACE SKIN OIL CONTROLLER, SKIN STRENGTHENING
PREPARATION, NON-MEDICATED PREPARATION FOR SKIN IMPERFECTIONS, FACE
STRENGTHENERS, BODY STRENGTHENERS, FACE CLEANERS, FACE EXFOLIATING PREPARATION,
ALL-IN-ONE BODY AND HAIR SHAMPOO AND CONDITIONER, MAKEUP REMOVER FOR THE EYES,
MAKEUP REMOVER FOR THE FACE, FACE MASK, BODY MASK, SKIN REFRESHING LOTION, SKIN
REFRESHING CREAM AND GEL, HAIR SPRAY, HAIR MOUSSE, HAIR GEL, HAIR MOISTENERS,
NON-MEDICATED HAIR REVITALIZING TREATMENT, SUN BLOCKING PREPARATION FOR THE
BODY, SUN BLOCKING PREPARATION FOR THE FACE, NON-MEDICATED LIP PREPARATION FOR
SUN CARE, SUN SHADING PREPARATION FOR HAIR, ANTI TANNING PREPARATION IN THE FORM
OF TANNING GEL, TANNING LOTIONS AND CREAMS, AFTER SUNBATHING SOFTENING AND
MOISTENING LOTIONS, AFTER SUNBATHING SOFTENING AND MOISTENING CREAMS AND GELS,
BASE MAKEUP, LIPSTICK, LIP GLITTER, EYELID LINERS, EYE SHADES, MASCARA, SKIN
TONE CORRECTOR, THAT IS MAKEUP, CREAMS AND LOTIONS TO ENSURE CONSISTENCE IN SKIN
TONING, FACE POWDERS, BODY POWDERS, TANNING PREPARATIONS, THAT IS CREAMS,
LOTIONS AND GELS FOR GIVING A TANNING COLOR TO BE USED IN THE CAR, TANNING
SUBSTANCES, FACE AND BODY HIDING SUBSTANCES, EYEBROW PENCILS, COSMETIC PENCILS,
CHEEK ROUGE, NAIL POLISH, NAIL POLISH TOP LAYERS, NAIL POLISH BASE LAYERS,
FAST-DRY NAIL POLISH TOP LAYERS, NAIL CONDITIONERS, NAIL HARDENERS, NAIL POLISH
REMOVER, NAIL FLUTE FILLERS, THAT IS CREAM USED IN THE CARE OF NAILS TO ENSURE A
SOFT SURFACE FOR NAILS, CUTICLE MOISTENING CREAM, CUTICLE REMOVING PREPARATIONS,
NAIL BLEACHES, THAT IS NON-MEDICATED BLEACHING CREAM, BATH POWDERS, BATH OILS,
SPRAY OIL FOR FACE AND BODY, SKIN SOAP, POTPOURRIS, MASSAGE OILS, ESSENTIAL OILS
FOR PERSONAL USE. 118507   A LINE AMERICAN STYLE and Design   10/23/2002  
586257           PENDING     24       24 - SHEETS, PILLOW CASES, SHAMS, DUST
RUFFLES, DUVET COVERS, BLANKETS, COMFORTERS, QUILTS, BATH TOWELS, BEACH TOWELS,
WASH CLOTHS, BODY SHEETS AND BATH RUGS T30107 CL00   ERIKA   12/10/2008   847750
          PENDING     25       25 -apparel, footwear and headgear T30044 CL00  
JUDITH JACK   10/1/2001   544452           PENDING     14,18,25       14
-Jewelry and Watches     18 - Handbags     25 - Belts
 
                                    CHINA                                 T30372
CN10   AK ANNE KLEIN in Chinese characters   9/22/2006   5624540          
PENDING     09       09 - Ophthalmic eyewear (including ophthalmic sunglasses
that are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories. T30372 CN11  
AK ANNE KLEIN in Chinese characters   9/22/2006   5624541           PENDING    
14       14 - Precious metals and their alloys and goods in precious metals or
coated therewith, not included in other classes; jewelry, precious stones;
horological and chronometric instruments; watches, clocks, table clocks and
parts therefor T30372 CN12   AK ANNE KLEIN in Chinese characters   9/22/2006  
5624543           PENDING     25       25 - Belts, blouses, camisoles, coats,
footwear (shoes, boots, sandals, slippers), gloves, jackets, leg wear (both
sheer and casual), mufflers, pants, scarves, shirts, skirts, stoles, sleepwear,
socks, swimwear and vests. T30372 CN13   AK ANNE KLEIN in Chinese characters  
9/22/2006   5630217           PENDING     35       35 - T30372 CN19   AK ANNE
KLEIN in Chinese characters   9/22/2006               PENDING     18       18 -

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 8

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   CHINA continued . . .                        
    249166   ALBERT NIPON   8/15/2005   4844135           PENDING     18      
18 - Leather and imitations of leather, handbags, shoulder bags, evening bags,
cosmetic bags (sold empty), cosmetic cases (sold empty), cosmetic pouches (sold
empty), grooming kits (sold empty), leather shoulder belts, wallets, billfolds,
credit card cases, business card cases, key cases, key fobs, passport cases,
coin purses, coin/key purses, carry-all clutches, check book clutches, clutch
purses, general purpose purses, pouches, book bags, belt bags, leather and
textile shopping bags (sold empty), tote bags, saddle bags, roll bags, sling
bags, travel bags, overnight bags, weekender bags, duffel bags, suit bags,
garment bags for travel, gym bags, athletic bags, beach bags, tie cases, waist
packs, fanny packs, backpacks, knapsacks, attache cases, briefcases, briefcase
type portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks. 249173   ALBERT NIPON   8/15/2005   4836529           PENDING  
  25       25 - Clothing, Footwear, headgear, belts, scarves, neckties, socks
and stockings. T30372CN02   ANNE KLEIN in Chinese
characters   9/22/2006   5624549           PENDING     14       14 - Precious
metals and their alloys and goods in precious metals or coated therewith, not
included in other classes; jewelry, precious stones; horological and
chronometric instruments; watches, clocks, table clocks and parts therefor
T30372CN03   ANNE KLEIN in Chinese
characters   9/22/2006   na           PENDING     18       18 - T30372CN04  
ANNE KLEIN in Chinese
Characters   9/22/2006   5624570           PENDING     25       25 - Belts,
blouses, camisoles, coats, footwear (shoes, boots, sandals, slippers), gloves,
jackets, leg wear (both sheer and casual), mufflers, pants, scarves, shirts,
skirts, stoles, sleepwear, socks, swimwear and vests. T30372CN05   ANNE KLEIN in
Chinese
characters   9/22/2006   5630218           PENDING     35       35 - T30372CN01
  ANNE KLEIN in Chinese   9/22/2006   5624548           PENDING     09       09
- Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories. T30372CN06   ANNE KLEIN NEW YORK in
Chinese characters   9/22/2006   5624545           PENDING     09       09 -
Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories. T30372CN07   ANNE KLEIN NEW YORK in
Chinese characters   9/22/2006   5624544           PENDING     14       14 -
Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments; watches, clocks, table clocks and parts therefor
T30372CN08   ANNE KLEIN NEW YORK in
Chinese characters   9/22/2006   5624547           PENDING     25       25 -
Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests. T30372CN09   ANNE
KLEIN NEW YORK in
Chinese characters   9/22/2006   5630216           PENDING     35       35 -
T30372CN20   ANNE KLEIN NEW YORK in
Chinese characters   9/22/2006   5624546           PENDING     18  
 
  18-                                 T30394CN01   ANNE KLEIN NEW YORK Logo  
9/7/2006   5591462           PENDING     09       09 - Eyeglass frames,
sunglasses, non-prescription magnifying eyeglasses, eyeglass and sun glass
cases, eyeglass and sun glass chains and cords, clip-on sunglasses, anti-glare
glasses, common eyeglasses, eye shades, goggles for sports, shooting glasses,
binoculars; T30394CN02   ANNE KLEIN NEW YORK Logo   9/7/2006   5591463          
PENDING     14       14 - Precious metals and their alloys and goods in precious
metals or coated therewith, not included in other classes; jewelry, precious
stones; horological and chronometric instruments; watches, clocks, table clocks
and parts thereof T30394CN03   ANNE KLEIN NEW YORK Logo   9/7/2006   5591465    
      PENDING     35       35 - Advertising and publicity services, retail store
services and online services offering the sale of apparel, handbags, footwear,
jewelry, belts, scarves, sunglasses, watches and small gift items

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 9

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   CHINA continued . . .                        
    T30394CN04   ANNE KLEIN NEW YORK Logo   9/7/2006   5591464           PENDING
    18       18 - Leather and imitations of leather and goods made of these
materials and not included in other classes; handbags, shoulder bags, evening
bags, cosmetic bags (sold empty), cosmetic cases (sold empty), cosmetic pouches
(sold empty), grooming kits (sold empty), leather shoulder belts, wallets,
billfolds, credit card cases, business card cases, key cases, key fobs, passport
cases, coin purses, coin/key purses, carry-all clutches, check book clutches,
clutch purses, general purpose purses, pouches, book bags, belt bags, leather
and textile shopping bags (sold empty), tote bags, saddle bags, roll bags, sling
bags, travel bags, overnight bags, weekender bags, duffel bags, suit bags,
garment bags for travel, gym bags, athletic bags, beach bags, tie cases, waist
packs, fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase
type portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks T30107CN00   ERIKA   1/7/2004   3878890           PENDING     25
      25 - Footwear, headgear, socks, stockings, gloves, ties, belts, swimwear,
raincoats T30108CN00   ERIKA COLLECTION   9/12/2003   3714091           PENDING
    25       25 - clothing, footwear, headgear, socks, stockings, gloves, ties,
belts, swimwear, raincoats T30429CN04   EVAN-PICONE in Chinese
Characters   8/3/2006   5519655           PENDING     03       03 - T30429CN10  
EVAN-PICONE in Chinese
characters   8/3/2006   5519656           PENDING     18       18 - Garment bags
for travel; handbags; suitcases; valises; trunks(luggage); purses; pocket
wallets; backpacks; shopping bags; briefcases; vanity cases for containing
cosmetic purpose (not fitted). T30429CN11   EVAN-PICONE in Chinese
characters   8/3/2006   5519657           PENDING     25       25 - Ready-made
clothing; knitwear (clothing); outer clothing; jackets (clothing); suits jerseys
(clothing); shirts; skirts trousers; scarf; gloves (clothing); hosiery;
sweaters; belts (clothing); headgear. T30124CN00   GLO   10/10/2004   93052000  
        PENDING     25       25 - pants, jeans, jumpsuits, shorts, shirts,
sweaters, sweatshirts, jogging suits, sport coats, blazers, coats, vests,
jackets, tOshirts, overalls, swimsuits, [socks], sleepwear, robes, footwear,
blouses, skirts, dresses,[ hosiery, tights, stockings,] briefs, bras, and
panties T30286CN00   GRANE   12/24/2008   7130462           PENDING     25      
25 - jeans, headgear and footwear T30286CN01   GRANE   12/24/2008   7130463    
      PENDING     18       18 - handbags, satchels, shoulder bags, duffle bags,
backpacks, clutches, totes, small leather goods (wallets, key cases, cosmetic
cases sold empty, purses, checkbook holders) and similar goods made of other
fabrications. T30200CN01   JEANSTAR   10/12/2007   6319303           PENDING    
024       024 - fabrics T00094CN00   JNY   3/13/2008   6594628           PENDING
    26       26 - Buttons; snaps; zipper pulls; clothing (edgings for–);
trimmings for clothing; false hair; haberdashery, except thread; artificial
flowers; shoulder pads for clothing; patches (heat adhesive –) for decoration of
textile articles [haberdashery]; linen (letters for marking –); cozies
T00094CN02   JNY   3/21/2008   661 0917           PENDING     25       25 -
layettes;bathing suits; waterproof clothing; masquerade costumes; gymnastic
shoes; shoes; hats; hosiery; gloves; scarves; belts; chasubles; sashes for wear;
wimples; maniples; caps; masks; wedding cloth. T00095CN01   JNY JONES NEW YORK  
3/21/2008   6610816           PENDING     25       25 -layettes; bathing suits;
waterproof clothing; masquerade costumes; gymnastic shoes; shoes; hats; hosiery;
gloves; scarves; belts; chasubles; sashes for wear; wimples; maniples; caps;
masks; wedding cloth. T00103CN02   JONES NEW YORK   3/31/2006   5254967        
  PENDING     9       9 - Sunglasses, non-prescription eyeglasses, prescription
eyeglasses, reading glasses, clip-on eyeglass frames and eyeglass frames.
T00103CN03   JONES NEW YORK   12/4/2006   5764996           PENDING     03      
03 - cosmetics; perfumery; perfumes; toiletries; soap; shampoo; laundry
preparations; cleaning preparations; polishing preparations; abrasive paste;
essential oils; dentifrices; potpourris (fragrances); cosmetics for animals
T00103CN04   JONES NEW YORK   12/4/2006   5764995           PENDING     14      
14 - necklaces (jewelry); brooches of precious metals; chains (jewelry);
bracelets (jewelry); earrings (jewelry); rings; ornaments (jewelry); pins
(jewelry); badges of precious metals; watches; precious metals, unwrought or
semi-wrought; imitation gold (Objects of–)

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 10

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   CHINA continued . . .                        
    T30203CN00   JONES NEW YORK   12/24/2004   4432680           PENDING     025
      025 - jackets; coats; pants (not being inner pants or sports pants);
skirts; dresses; blouses; //knit shirts, knit skirts” T30203CN01   JONES NEW
YORK   12/4/2006   5764997           PENDING     03       03 - cosmetics;
perfumery; perfumes; toiletries; soap; shampoo; laundry preparations; cleaning
preparations; polishing preparations; abrasive paste; essential oils;
dentifrices; potpourris (fragrances); cosmetics for animals T30203CN02   JONES
NEW YORK   12/4/2006   5764998           PENDING     09       09 - sunglasses;
eyeglasses; eyeglass frames; eyeglass cases T30203CN03   JONES NEW YORK  
12/4/2006   5764999           PENDING     14       14 - necklaces (jewelry);
brooches of precious metals; chains (jewelry); bracelets (jewelry); earrings
(jewelry); rings; ornaments (jewelry); pins (jewelry); badges of precious
metals; watches; precious metals, unwrought or semi-wrought; imitation gold
(Objects of-) T30203CN04   JONES NEW YORK   12/4/2006   5765000          
PENDING     18       18 - luggage; handbags; purses; briefcase; school bags;
tote bags; duffel bags; beach bags; traveling trunks; traveling valises;
cosmetic bags sold empty; umbrellas; key cases (leatherwear); wallets; passport
cases (leatherwear); leather, unworked or semi-worked; fur; walking sticks;
clothing for pets; T30372CN14   JONES NEW YORK in Chinese
characters   9/22/2006   5624538           PENDING     09       09 - Precious
metals and their alloys and goods in precious metals or coated therewith, not
included in other classes; jewelry, precious stones; horological and
chronometric instruments; watches, clocks, table clocks and parts therefor
T30372CN15   JONES NEW YORK in Chinese
characters   9/22/2006   5624537           PENDING     14       14 - Precious
metals and their alloys and goods in precious metals or coated therewith, not
included in other classes; jewelry, precious stones; horological and
chronometric instruments; watches, clocks, table clocks and parts therefor
T30372CN17   JONES NEW YORK in Chinese
characters   9/22/2006   5624535           PENDING     025       025 -
T30372CN18   JONES NEW YORK in Chinese
characters   9/25/2006   5630215           PENDING     35       35 - T30372CN21
  JONES NEW YORK in Chinese
characters   9/22/2006   5624536           PENDING     18       18 - T30181CNO5
  JONES NEW YORK SIGNATURE   3/8/2004   3945709           PENDING     25      
25 - footwear namely, shoes, boots, sandals, sneakers and slippers T30181CNO6  
JONES NEW YORK SIGNATURE   11/14/2008   7057681           PENDING     25      
25 - Belts; layettes [clothing]; bathing suits; raincoat; costumes
(masquerade-); gymnastic shoes; hats; hosiery; gloves [clothing]; scarves;
chasubles; sashes for wear; wimples; maniples; caps (shower-); sleep masks;
wedding dress.” as proposed. T00118CNO0   JONES WEAR   12/23/2008   5394606    
      PENDING     25       25 - Clothing; layettes [clothing]; bathing suits;
raincoat; costumes (masquerade-); gymnastic shoes; shoes; hats; hosiery; gloves
[clothing]; scarves; leather belts [clothing]; chasubles; sashes for wear;
wimples; maniples; caps (shower-); sleep masks; wedding dress.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 11

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   CHINA continued . . .                            
T30402CN00   KASPER   12/16/2008   7115789           PENDING     18       18 -
Animal skins; handbags, shoulder bags, clutches, satchels, duffel bags,
overnight bags; wallets, key cases [leatherwear], purses, coin purses, checkbook
holders (made by leather), cosmetic cases sold empty; coverings of skins [furs];
leather straps; fur-skins; umbrellas; walking sticks; clothing for pets;
sausages (gut for making). T30402CN01   KASPER   12/16/2008   7115788          
PENDING.     25       25 - Clothing; layettes [clothing]; bathing suits;
raincoat; costumes (masquerade-); gymnastic shoes; shoes; hats; hosiery; gloves
[clothing]; scarves; leather belts [clothing]; chasubles; sashes for wear;
wimples; maniples; caps (shower-); sleep masks; wedding dresses. T30162CN02  
L.E.I.   3/12/2002   3112144           PENDING     25       25 - apparel
footwear and headgear T30478CN00   L.E.I. [365]   2/1/2009   NA          
PENDING     25       25 - Tops and Bottoms T30478CN01   L.E.I. [365] LIFE ENERGY
INTELLIGENCE   2/4/2009   NA           PENDING     25       25 - Tops and
Bottoms T00185CN01   RENA ROWAN   12/23/2008   5334663           PENDING     25
      25 - Clothing; layettes [clothing]; bathing suits; raincoat; costumes
(masquerade-); gymnastic shoes; shoes; hats; hosiery; gloves [clothing];
scarves; leather belts [clothing]; chasubles; sashes for wear; wimples;
maniples; caps (shower-); sleep masks; wedding dress.   COLOMBIA                
                T30354CO03   AK ANNE KLEIN   4/4/2007   07034291          
PENDING     03       03 - Cosmetics and fragrances   CYPRUS                    
            T00103CY00   JONES NEW YORK   7/13/2004   70384           PENDING  
  9       9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic
sunglasses of prescription quality.   DOMINICA                                
T30044DM00   JUDITH JACK   11/6/2001   2003-7171           PENDING     14,37    
  14 - JEWELRY     37 - LOCAL CLASS 37 FOR BELTS AND HANDBAGS   ECUADOR        
                        247140   AK ANNE KLEIN   6/6/2005   158046          
PENDING     35       35 - Advertising and publicity services; retail store
services, online services   EGYPT                                 T30276EG00  
AK ANNE KLEIN   3/11/2008   214076           PENDING     03       03 -
Fragrances and Cosmetics T30276EG01   AK ANNE KLEIN   3/11/2008   214077        
  PENDING     9       9 - Ophthalmic eyewear (including ophthalmic sunglasses
that are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories. T30276EG02  
AK ANNE KLEIN   3/11/2008   214078           PENDING     14       14 - Jewelry
and Watches T30276EG03   AK ANNE KLEIN   3/11/2008   214079           PENDING  
  18       18 - Handbags and Small leather Goods T30276EG04   AK ANNE KLEIN  
3/11/2008   214080           PENDING     25       25 - Belts, blouses,
camisoles, footwear (shoes, boots, sandals, slippers), gloves, jackets, leg wear
(both sheer and casual), mufflers, pants, scarves, shirts, skirts, stoles,
sleepwear, socks, swimwear and vests. T30276EG05   AK ANNE KLEIN   3/11/2008  
214081           PENDING     35       35 - The bringing together for the benefit
of others, of a variety of goods (excluding the transport thereof), enabling
customers to conveniently view and purchase those goods.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 12

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   EGYPT continued . . .                        
    T30155EG00   L.E.I. Design   7/17/1999   125395           PENDING     25    
  25 - Apparel footwear and headgear T30154EG04   L.E.I. LIFE ENERGY
INTELLIGENCE Design   6/18/2005   160309           PENDING     25       25 -
apparel EUROPEAN UNION (CTM)                                 T00066EU01  
EVAN-PICONE   10/29/2003   3465606           PENDING     9,35       9 - eyewear
    35 - retail store services 118448   KASPER A.S.L.   6/20/2001   2276210    
      PENDING     14,18,25       14 - Precious metals and their alloys and goods
in precious metals or coated therewith, not included in other classes; jewelry,
precious stones; horological and chronometric instruments; jewelry made of
precious metals or coated therewith, namely ankle bracelets, identification
bracelets, bracelets, belt buckles, brooches, chains, charms, ear clips,
cufflinks, earrings, hat ornaments, money clips, necklaces, ornamental pins,
pendants, rings, tie clips, tie pins, tie tacks, wedding bands - all made of
precious metal or coated therewith; costume jewelry; watches, parts and
accessories thereof, namely wrist watches, stop watches, watch fobs, pocket
watches; watch bands, watch straps, watch bracelets, watch chains; watch cases,
watch movements; clocks, namely wall clocks, table clocks, alarm clocks     18 -
Leather and imitations of leather, and goods made of these materials and not
included in other classes; animal skins, hides; trunks and travelling bags;
parasols and walking sticks; whips, harness and saddlery; handbags, shoulder
bags, evening bags, cosmetic bags (sold empty), leather shoulder belts, grooming
kits (sold empty), wallets, billfolds, credit card cases, business card cases,
key cases, passport cases, coin purses, clutch purses, general purpose purses,
pouches, book bags, belt bags, leather and textile shopping bags (sold empty),
tote bags, saddle bags, roll bags, sling bags, travel bags, overnight bags,
weekender bags, duffel bags, garment bags for travel, gym bags, athletic bags,
beach bags, tie cases, waist packs, fanny packs, backpacks, knapsacks, attache
cases, briefcases, briefcase type portfolios, leather envelopes for carrying
personal papers, satchels, suitcases, luggage, trunks; umbrellas; beach
umbrellas     25 - Clothing, namely coats, overcoats, trench coats, fur coats,
capes, raincoat, ponchos, anoraks, parkas, blazers, jackets, cardigans, boleros,
sport coats, wind resistant jackets, fur stoles, suits, vests, dresses, caftans,
evening gowns, cocktail dresses, jumpers, skirts, evening skirts and tops,
pants, slacks, trousers, jeans, dungarees, jumpsuits, overalls, coveralls,
flight suits, jogging suits, sweat pants, shorts, skorts, rompers, culottes,
sweaters, pullovers, jerseys, shirts, formal shirts, blouses, tunics,
sweatshirts, T-shirts, halter tops, tank tops, bodysuits, unitards, camisoles,
chemises, undershirts, slips, bustiers, garter belts, briefs, boxer shorts,
bloomers, underpants, panties, thermal underwear, lingerie, nightgowns, night
shirts, negligees, robes, pajamas, aprons, hosiery, pantyhose, tights, knee high
stockings, leg warmers, leggings, socks, neckties, bow ties, ascots, pocket
squares, handkerchiefs, scarves, shawls, neckerchiefs, gloves, mittens, belts,
sashes, cummerbunds, swimwear, bathing suits, beach robes, beachwear, sarongs,
ski apparel, ski suits, ski bibs, ski pants, ski gloves, thermal socks, golf
apparel, golf shirts, golf pants, golf shorts, golf gloves, tennis apparel,
tennis shirts, tennis pants, tennis shorts, tennis gloves, infant wear,
creepers, snow suits, bibs, booties, pinafores, playsuits; headwear, namely
hats, caps, berets, earmuffs, hoods, head bands; footwear, namely shoes,
sandals, boots, high boots, hiking boots, slippers, galoshes, sneakers, athletic
footwear, golf shoes, tennis shoes   FEDERATION OF RUSSIA                      
          T00094RUO0   JNY   7/5/2005   2005716351           PENDING    
18,25,35       18 - handbags and small leather goods, namely wallets, key cases,
and cosmetic bags sold empty     25 - pants, skirts, dresses, jackets, coats,
blouses, shirts, hosiery, belts and footwear     35 - retail store services  
GUATEMALA                                 T30276GTO3   ANNE KLEIN NEW YORK  
11/7/2006   934902006           PENDING     18       18 -   HONDURAS            
                    247194   AK ANNE KLEIN   6/28/2005   14923/2005          
PENDING     25       25 - Clothing, footwear, headgear; belts, scarves,
neckties, socks and stockings 247147   AK ANNE KLEIN   6/28/2005   14924/2005  
        PENDING     18       18 - Leather and imitations of leather and goods
made of these materials and not included in other classes; handbags, shoulder
bags, evening bags, cosmetic bags (sold empty), cosmetic cases (sold empty),
cosmetic pouches (sold empty), grooming kits (sold empty), leather shoulder
belts, wallets, billfolds, credit card cases, business card cases, key cases,
key fobs, passport cases, coin purses, coin/key purses, carry-all clutches,
check book clutches, clutch purses, general purpose purses, pouches, book bags,
belt bags, leather and textile shopping bags (sold empty), tote bags, saddle
bags, roll bags, sling bags, travel bags, overnight bags, weekender bags, duffel
bags, suit bags, garment bags for travel, gym bags, athletic bags, beach bags,
tie cases, waist packs, fanny packs, backpacks, knapsacks, attache cases,
briefcases, briefcase type portfolios, leather envelopes for carrying personal
papers, secretaries, satchels, suitcases, luggage, trunks; umbrellas, beach
umbrellas, parasols and walking sticks   INDIA                                

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 13

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS     CLASSES   INDIA continued . . .                            
384   JONES NEW YORK   6/16/1997   755887           PENDING     25       25 -
Clothing, footwear, headgear. 250608   KASPER   9/27/2005   1387766          
PENDING     18,25       18 - Leather and imitations of leather, and goods made
of these materials and not included in other classes; animal skins, hides;
trunks and travelling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.     25 - Clothing, footwear, headgear. T30154IN01   L.e.i.
(stylized)   7/15/1999   866124           PENDING     025       025 - Apparel
footwear and headgear T30157IN00   LIFE ENERGY INTELLIGENCE   7/15/1999   866125
          PENDING     25       25 - Apparel footwear and headgear   INDONESIA  
                              247154   AK ANNE KLEIN   6/13/2005   D00.2005.0077
          PENDING     18       18 - Leather and imitations of leather and goods
made of these materials and not included in other classes; handbags, shoulder
bags, evening bags, cosmetic bags (sold empty), cosmetic cases (sold empty),
cosmetic pouches (sold empty), grooming kits (sold empty), leather shoulder
belts, wallets, billfolds, credit card cases, business card cases, key cases,
key fobs, passport cases, coin purses, coin/key purses, carry-all clutches,
check book clutches, clutch purses, general purpose purses, pouches, book bags,
belt bags, leather and textile shopping bags (sold empty), tote bags, saddle
bags, roll bags, sling bags, travel bags, overnight bags, weekender bags, duffel
bags, suit bags, garment bags for travel, gym bags, athletic bags, beach bags,
tie cases, waist packs.. fanny packs, backpacks, knapsacks, attache cases,
briefcases, briefcase type portfolios, leather envelopes for carrying personal
papers, secretaries, satchels, suitcases, luggage, trunks; umbrellas, beach
umbrellas, parasols and walking sticks T30354ID04   AK ANNE KLEIN   11/17/2006  
D00.2006.037419           PENDING     03       03 - Fragrances and Cosmetics
T30354ID05   AK ANNE KLEIN   11/17/2006   D00.2006.037420           PENDING    
09       09 - T30276ID01   ANNE KLEIN NEW YORK   11/17/2006   D00.2006.037421  
        PENDING     03       03 - Fragrances and Cosmetics T30276ID02   ANNE
KLEIN NEW YORK   11/17/2006   D00.2006.037422           PENDING     09       09
- Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories. T30276ID03   ANNE KLEIN NEW YORK  
11/17/2006   D00.2006.037423           PENDING     14       14 - Jewelry and
Watches T30276ID04   ANNE KLEIN NEW YORK   11/17/2006   D00.2006.037424        
  PENDING     18       18 - Handbags and small leather goods T30276ID05   ANNE
KLEIN NEW YORK   11/17/2006   D00.2006.037425           PENDING     25       25
- Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual),. mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests. T00094ID00   JNY  
7/17/2006   D002006022566           PENDING     25       25 - slacks, skorts,
blazers, cardigans, pullovers, jeans, jackets, sweaters, camisoles, culottes,
tank tops, jumpsuits skirts, suits, shorts, blouses, dresses, vests, t-shirts
and dusters.   KAZAKHSTAN                                 T30354KZ00   AK ANNE
KLEIN   3/26/2007   38463           PENDING     18,25,35  
 
                                14       18 - Leather and imitations of leather,
and goods made of these materials and not included in other classes; animal
skins, hides; trunks and travelling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery.     25 - Clothing, footwear, headgear.    
35 - Advertising; business management; business administration; office
functions; bringing together for the benefit of others a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase the goods; procurement services for others [purchasing goods and
services for other businesses]     14 - Jewelry and Watches

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 14

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   KAZAKHSTAN continued . . .                    
        T30276KZ00   ANNE KLEIN NEW YORK   3/26/2007   38464           PENDING  
  18,25,35
14       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides; trunks and
travelling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery.     25 - Clothing, footwear, headgear.     35 - Advertising; business
management; business administration; office functions; bringing together for the
benefit of others a variety of goods (excluding the transport thereof), enabling
customers to conveniently view and purchase the goods; procurement services for
others [purchasing goods and services for other businesses]     14 - Jewelry and
Watches   MALAYSIA                                 247163   AK ANNE KLEIN  
6/9/2005   5009211           PENDING     18       18 - Leather and imitations of
leather and goods made of these materials and not included in other classes;
handbags, shoulder bags, evening bags, cosmetic bags (sold empty), cosmetic
cases (sold empty), cosmetic pouches (sold empty), grooming kits (sold empty),
leather shoulder belts, wallets, billfolds, credit card cases, business card
cases, key cases, key fobs, passport cases, coin purses, coin/key purses,
carry-all clutches, check book clutches, clutch purses, general purpose purses,
pouches, book bags, belt bags, leather and textile shopping bags (sold empty),
tote bags, saddle bags, roll bags, sling bags, travel bags, overnight bags,
weekender bags, duffel bags, suit bags, garment bags for travel, gym bags,
athletic bags, beach bags, tie cases, waist packs, fanny packs, backpacks,
knapsacks, attache cases, briefcases, briefcase type portfolios, leather
envelopes for carrying personal papers, secretaries, satchels, suitcases,
luggage, trunks; umbrellas, beach umbrellas, parasols and walking sticks 247164
  AK ANNE KLEIN   6/9/2005   5009210           PENDING     25       25 -
Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
118894   ANNE KLEIN II   4/7/1994   94/02648           PENDING     14       14 -
WOMEN’S JEWELRY, WATCHES, CLOCKS AND TABLE CLOCKS T30276MY02   ANNE KLEIN NEW
YORK   11/1/2006   06019855           PENDING     14       14 - Jewelry and
Watches T30276MY04   ANNE KLEIN NEW YORK   11/1/2006   06019858          
PENDING     25       25 - Belts, blouses, camisoles, coats, footwear (shoes,
boots, sandals, slippers), gloves, jackets, leg wear (both sheer and casual),
mufflers, pants, scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and
vests. T30007/MY00   NAPIER (stylized)   5/24/1995   4867/95           PENDING  
  14       14 - JEWELRY MADE OF PRECIOUS AND SEMI-PRECIOUS MATERIALS.   MEXICO  
                              118535   A and Design   10/14/2002   570594      
    PENDING     18       18 - Handbags, shoulder bags, evening bags, cosmetic
bags (sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, leather key fobs, passport cases,
coin purses, coin/key purses, carry-all clutches, checks book clutches, clutch
purses, general purpose purses, pouches, book bags, belt bags, leather and
textile shopping bags (sold empty), tote bags, saddle bags, roll bags, sling
bags, travel bags, overnight bags, weekender bags, duffel bags, suit bags,
garment bags for travel, gym bags, athletic bags, beach bags, the cases, waist
packs, fanny packs, backpacks, knapsacks, attache cases, briefcases, briefcase
type portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas. T30107MX00  
ERIKA   12/16/2003   634535           PENDING     25       25 - CLOTHING,
NAMELY, DRESSES, ACRYLIC SWEATERS AND PULLOVERS, INDIAN GAUZE TOPS, NYLON KNIT
BLOUSES, DENIM PANTS, SKIRTS AND VESTS, T-SHIRTS, POLO SHIRTS, SWEATSHIRTS,
SWEATPANTS, DENIM, SHORTS AND FOOTWEAR. T30124MX00   JEANSTAR and Design  
12/6/2000   461306           PENDING     25       25 - Women’s and children’s
pants, jeans, jumpsuits, shorts, shirts, sweaters, vests, jackets, t-shirts,
overalls, swimsuits, socks and underwear; and Women’s’ and Girls’ blouses,
skirts, dresses, hosiery, pantyhose, tights, stockings, underwear, namely briefs
and tops, bras and panties, hats scarves, gloves and footwear namely shoes,
boots and sandals. T30162MX00   L.E.I.   8/31/2001   504822           PENDING  
  25       25 - Apparel footwear and headgear T30155MX00   L.E.I. Design  
3/2/1999   365659           PENDING     25       25 - Apparel footwear and
headgear

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 15

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   MEXICO continued . . .                            
T30154MX16   L.E.I. LIFE ENERGY   3/4/2001   366107           PENDING     25    
 
 
  INTELLIGENCE /Riding Wear                                
 
  DeSign                                 25 - Apparel footwear and headgear
T30154MX17   L.E.I. LIFE ENERGY   7/20/1999   383678           PENDING     25  
   
 
  INTELLIGENCE /Slanted                                
 
  Letter Design                                 25 - Apparel footwear and
headgear T30154MX08   L.E.I. LIFE ENERGY   3/10/1999   366876           PENDING
    25      
 
  INTELLIGENCE full original logo                                 25 - Apparel
footwear and headgear T30154MX09   L.E.I. LIFE ENERGY   8/31/2001   504816      
    PENDING     25      
 
  INTELLIGENCE full updated logo                                 25 - Apparel
footwear and headgear T30154MX25   L.E.I. (Stylized)   10/16/2008   968201      
    PENDING     25       25 - Clothing, footwear, headgear T30157MX00   LIFE
ENERGY INTELLIGENCE   3/2/1999   365658           PENDING     25       25 -
Apparel footwear and headgear T30154MX01   LIFE ENERGY INTELLIGENCE   11/27/1999
  394950           PENDING     25      
 
  JEANS L.E.I. Design                                 25 - Apparel footwear and
headgear T30154MX11   LIFE ENERGY INTELLIGENCE   8/31/2001   396247          
PENDING     25      
 
  L.E.I. Jeans Design                                 25 - T30005MX01   NAPIER  
3/29/2005   709121           PENDING     14       14 - SEE FILE FOR LIST OF
FILED-FOR GOODS. T30162MX03   THE ORIGINAL L.E.I. DENIM   8/31/2001   504812    
      PENDING     25      
 
  JEANS Design                                 25 - Apparel footwear and
headgear    
 
                                PAKISTAN                                 240355
  KASPER   1/25/2005   205219           PENDING     25       25 - Clothing,
footwear, headgear.    
 
                                PANAMA                                
T30354PA03   AK ANNE KLEIN   11/8/2006   156539           PENDING     03      
03 - Fragrances and Cosmetics T30354PA04   AK ANNE KLEIN   11/8/2006   156538  
        PENDING     09       09 - Ophthalmic eyewear (including ophthalmic
sunglasses that are prescription quality and sold only through “optical” retail
stores, opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories. T30354PA05  
AK ANNE KLEIN   11/8/2006   156537           PENDING     14       14 - Jewelry
and Watches T30276PA00   ANNE KLEIN NEW YORK   11/8/2006   156536          
PENDING     03       03 - Fragrances and Cosmetics T30276PA01   ANNE KLEIN NEW
YORK   11/8/2006   156535           PENDING ·     09       09 - Ophthalmic
eyewear (including ophthalmic sunglasses that are prescription quality and sold
only through “optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories. T30276PA02   ANNE KLEIN NEW YORK   11/8/2006   156534      
    PENDING     14       14 - Jewelry and Watches

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 16

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   PERU                                 T30124PE00  
GLO   8/31/2004   218874           PENDING     025       025 -    
 
                                PHILIPPINES                                
T00094PH00   JNY   12/17/2007   42007013874           PENDING     25       25 -
CLOTHING, NAMELY, DRESSES, SKIRTS, PANTS, SHORTS, TOPS, SHIRTS BLOUSES,
SWEATERS, JUMPSUITS, JACKETS AND COATS, VESTS, ACTIVE WEAR, OUTER WEAR, CASUAL
BOTTOMS, DENIM BOTTOMS, HATS T00103PH03   JONES NEW YORK   9/5/2008  
4-2008-010781           PENDING     25       25 - Clothing for women and misses,
namely skirts, suits, slacks, blouses, dresses, coats, sweaters, scarves, vests,
jackets, hosiery, footwear; tailored clothing for men namely suits, slacks
jackets, pants, sports coats and neckwear, in International Class 25 T00103PH04
  JONES NEW YORK   1/22/2009   42009000752           PENDING     18       18 -
Handbags T30181PH01   JONES NEW YORK SIGNATURE   42008000406           PENDING  
  25,3,9      
 
                            14,18       25 - footwear namely, shoes, boots,
sandals, sneakers and slippers Clothing namely, skirts, suits, slacks, pants;
shorts, skorts, blouses, shirts, blazers, dresses, dusters, cardigans,
pullovers, jeans, vests, jackets, sweaters, camisoles, culottes, knit pants,
knit tops, tank tops, t-shirts, polo shirts, denim jackets, and jumpsuits     3
- Perfume, cologne, eau de toilette, room and personal fragrance sprays, soaps,
namely hand soap and skin soap, skin cleansers, skin lotions and creams, skin
moisturizers, sun tanning lotions and oils; cosmetic products, namely, face and
body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils    
9 - Sunglasses, non-prescription eyeglasses, prescription eyeglasses, reading
glasses, clip-on eyeglass frames and eyeglass frames.     14 - watches and
jewelry     18 - Luggage, handbags, purses, attache cases, briefcases, school
bags, tote bags, all purpose sport tote bags, duffel bags, beach bags, traveling
trunks and valises, cosmetic bags sold empty, briefcase type portfolios,
umbrellas; Small leather goods, namely clutch purses, leather key cases, credit
card cases, cosmetic cases sold empty, change purses, wallets, business card
cases and passport cases; umbrellas    
 
                                PUERTO RICO                                
T30276PR00   AK ANNE KLEIN   3/26/2008   na           PENDING     14       14 -
Watches T30276PR01   ANNE KLEIN NEW YORK   3/26/2008   na           PENDING    
14       14 - Watches    
 
                                QATAR                                 T00103QA00
  JONES NEW YORK   3/3/2008   49506           PENDING     9       9 - Ophthalmic
or prescription eyewear and sunglasses, and non-prescription eyewear and
sunglasses, frames and eyewear related T00103QA01   JONES NEW YORK MEN’S  
3/3/2008   49507           PENDING     9       9 - Ophthalmic or prescription
eyewear and sunglasses, and non-prescription eyewear and sunglasses, frames and
eyewear related T00111QA00   JONES NEW YORK PETITE   3/3/2008   49508          
PENDING     9       9 - Ophthalmic or prescription eyewear and sunglasses, and
non-prescription eyewear and sunglasses, frames and eyewear related    
 
                                SAUDI ARABIA                                
T30276SA00   AK ANNE KLEIN   2/27/2008   127586           PENDING     3       3
- Cosmetics and Fragrances T30276SA01   AK ANNE KLEIN   2/27/2008   127587      
    PENDING     9       9 - Ophthalmic eyewear (including ophthalmic sunglasses
that are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories. T30276SA02  
AK ANNE KLEIN   2/27/2008   127588           PENDING     18       18 - Handbags
and Small leather Goods

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 17

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SAUDI ARABIA continued . . .                          
  T30276SAO3   AK ANNE KLEIN   2/27/2008   127589           PENDING   25     25
- Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers), gloves,
jackets, leg wear (both sheer and casual), mufflers, pants, scarves, shirts,
skirts, stoles, sleepwear, socks, swimwear and vests. T30276SAO4   AK ANNE KLEIN
  2/27/2008   127590           PENDING   35     35 - The bringing together for
the benefit of others, of a variety of goods (excluding the transport thereof),
enabling customers to conveniently view and purchase those goods. T30276SA05  
AK ANNE KLEIN   3/8/2008   127905           PENDING   14     14 - jewelry and
watches T00103SAO2   JONES NEW YORK   3/12/2008   128135           PENDING   9  
  9 - Ophthalmic or prescription eyewear and sunglasses, and non-prescription
eyewear and sunglasses, frames and eyewear related
 
                                    SINGAPORE                                
T30203SG00   JONES NEW YORK   12/28/2004   T0422939B           PENDING   025    
025 - Apparel, namely, jackets, coats, pants, skirts, dresses, blouses,
knitwear, sweaters and jerseys.
 
                                    SOUTH AFRICA                              
225234   ANNE KLEIN   12/3/2004   2004/22638           PENDING   18     18 -
Leather and imitations of leather, and goods made of these materials and not
included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. T30162ZA01
  L.E.I. Design   7/21/1999   9913101           PENDING   25     25 - Apparel
footwear and headgear
 
                                    SOUTH KOREA                                
T00066KR02   EVAN-PICONE   7/3/2008   326432008           PENDING   25     25 -
wearing apparel
 
                                    SRI LANKA                                
118465   ANNE KLEIN 2   8/9/2000   99352           PENDING   25     25 -
CLOTHING, FOOTWEAR AND HEADGEAR SURINAME                                
T00103SR01   JONES NEW YORK   2/8/2007   20692           PENDING   9     9 -
Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that are
prescription quality and sold only through “optical” retail stores, opticians,
optometrists and dispensing ophthalmologists); non-prescription sunglasses and
Cases for spectacles and for contact lenses; Chains for spectacles.
 
                                    TAIWAN                                
T00103TWO2   JONES NEW YORK   12/4/2006   na           PENDING   03     03 -
cosmetics; perfumery; perfumes; toiletries; soap; shampoo; laundry preparations;
cleaning preparations; polishing preparations; abrasive paste; essential oils;
dentifrices; potpourris (fragrances); cosmetics for animals T00103TWO3   JONES
NEW YORK   12/4/2006   na           PENDING   14     14 - necklaces (jewelry);
brooches of precious metals; chains (jewelry); bracelets (jewelry); earrings
(jewelry); rings; ornaments (jewelry); pins (jewelry); badges of precious
metals; watches; precious metals, unwrought or semi-wrought; imitation gold
(Objects of-) T30203TWO1   JONES NEW YORK   12/4/2006   na           PENDING  
03     03 - cosmetics; perfumery; perfumes; toiletries; soap; shampoo; laundry
preparations; cleaning preparations; polishing preparations; abrasive paste;
essential oils; dentifrices; potpourris (fragrances); cosmetics for animals
T30203TWO2   JONES NEW YORK   12/4/2006   na           PENDING   09     09 -
sunglasses; eyeglasses; eyeglass frames; eyeglass cases T30203TW03   JONES NEW
YORK   12/4/2006   na           PENDING   14     14 - necklaces (jewelry);
brooches of precious metals; chains (jewelry); bracelets (jewelry); earrings
(jewelry); rings; ornaments (jewelry); pins (jewelry); badges of precious
metals; watches; precious metals, unwrought or semi-wrought; imitation gold
(Objects of-)

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 18

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   TAIWAN continued . . .                            
T30203TW04   JONES NEW YORK   12/4/2006   na           PENDING   18     18 -
luggage; handbags; purses; briefcase; school bags; tote bags; duffel bags; beach
bags; traveling trunks; traveling valises; cosmetic bags sold empty; umbrellas;
key cases (leatherwear); wallets; passport cases (leatherwear); leather,
unworked or semi-worked; fur; walking sticks; clothing for pets    
 
                                THAILAND                                
T30354TH04   AK ANNE KLEIN   10/7/2006   644125           PENDING   09     09 -
Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories. T30276TH01   ANNE KLEIN NEW YORK   10/7/2006
  644130           PENDING   09     09 - Ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories.    
 
                                TRINIDAD & TOBAGO                            
T30276TT01   ANNE KLEIN NEW YORK   11/30/2006   38027           PENDING   3,9,14
   
 
                            18,25     3-     9 - Ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories.     14 -     18 -     25 - T00103TI00   JONES NEW YORK    
              MAILED   9     9 - Men’s and Women’s ophthalmic eyewear, including
ophthalmic sunglasses of prescription quality. T30044TI00   JUDITH JACK  
10/16/2001   32343           PENDING   14,18,25     14 - Jewelry and watches    
18 - Handbags     25 - belts    
 
                                UNITED ARAB EMR                            
247189   AK ANNE KLEIN   6/21/2005   70606           PENDING     25       25 -
Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
247190   AK ANNE KLEIN   6/21/2005   70607           PENDING     35       35 -
Advertising and publicity services; online services; the bringing together for
the benefit of others, of a variety of good (excluding the transport thereof),
enabling customers to conveniently view and purchase those goods T00103AE00  
JONES NEW YORK   1/29/2006   77138           PENDING   25     25 - Clothing
namely, skirts, suits, slacks, pants, shorts, blouses, shirts, blazers, dresses,
dusters, cardigans, pullovers, jeans, vests, jackets, sweaters, camisoles,
culottes, knit pants, knit tops, tank tops, t-shirts, polo shirts, denim
jackets, and jumpsuits; Outerwear namely, overcoats, capes, jackets, coats
jackets and stoles made of fur, coats and jackets made of leather and rainwear;
Intimate Apparel namely, sleepwear namely, pajamas, nightshirts, nightgowns and
robes; intimate apparel namely, panties, brassieres, petticoats, slips
half-slips, chemises, teddies, garter belts, girdles, tank tops and boxers
briefs; hosiery namely, pantyhose, socks, leotards, tights and leggings;
Swimwear and swimwear cover-ups; Fashion accessories namely, belts and
suspenders; scarves, shawls, hats, mittens and gloves; Footwear namely, shoes,
boots, sandals, sneakers and slippers; Active wear namely, sweatshirts
sweatpants, warm-up jackets, tennis and racquetball outfits, crew shirts and
baseball jackets; jogging and running warm-up jackets and tennis skirts
T00103AE01   JONES NEW YORK   2/24/2008   107762         PENDING   9     9 -
Ophthalmic or prescription eyewear and sunglasses, and non-prescription eyewear
and sunglasses, frames and eyewear related   VENEZUELA                          
      247192   AK ANNE KLEIN   6/2/2005   11998/2005           PENDING   25    
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
247193   AK ANNE KLEIN   6/2/2005   11994/2005           PENDING   35     35 -
Advertising and publicity services; retail store services, online services

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 4/27/2009     Page 19

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   VENEZUELA continued . . .                          
  247191   AK ANNE KLEIN   6/2/2005   11997/2005           PENDING     18      
18 - Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases,business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attache cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks 253162   AK ANNE KLEIN   12/28/2005   28949/2005          
PENDING     46       46 - Retail store services, online services. T30107VE00  
ERIKA   12/19/2003   188882003           PENDING     25       25 - Apparel,
footwear, headgear T30162VE00   L.E.I.   10/1/1999   99012452           PENDING
    25       25 - Apparel footwear and headgear T30162VE01   L.E.I. Design  
10/1/1999   99012451           PENDING     25       25 - Apparel footwear and
headgear      
 
          END OF REPORT           TOTAL ITEMS SELECTED =     251  

 



--------------------------------------------------------------------------------



 



TRADEMARK. APPLICATIONS
Foreign
Nine West Development Corporation

              Owner Trademark Report by Country   Printed: 4/27/2009   Page 1  
Country
           
Status:
PENDING        

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS     CLASSES   ARGENTINA                             T00012AR00  
BANDOLINO (Word Mark)   10/7/2004   2.546.332           PENDING     35       35
- The bringing together, for the benefit of others, of a variety of goods
(excluding the transport thereof), enabling consumers to conveniently view and
purchase those goods”, which is an acceptable description for the Trademark
Office. T30202AR03   NINE WEST (Word Mark)   5/16/2005   2590462          
PENDING     25       25 - Clothing, footwear, headgear T30202AR04   NINE WEST
(Word Mark)   5/16/2005   2590463           PENDING     35       35 - The
bringing together, for the benefit of others, of a variety of goods (excluding
the transport thereof), enabling customers to conveniently view and purchase
those goods.   AZERBAIJAN                             T30441AZ00   BOUTIQUE 9  
6/6/2008   TBD           PENDING     14,18,25       14- Precious metals and
their alloys and goods in precious metals or coated therewith, not included in
other classes; jewelry, precious stones; horological and chronometric
instruments;     18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; handbags; animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery;     25 - Clothing, footwear, headgear; T00055AZ00   EASY
SPIRIT (Word Mark)   1/16/2008   TBD           PENDING     18,25       18 -
Leather and imitations of leather, and goods made of these materials and not
included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;  
  25 - Clothing, footwear, headgear; T30224AZ00   ENZO ANGIOLINI (Word Mark)  
1/16/2008   N/A           PENDING     18,25       18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery; handbags;     25 - Clothing, footwear,
headgear; T30202AZ00   NINE WEST (Word Mark)   1/16/2008   TBD           PENDING
    09,14,18      
 
                            25,35         09 - Eyewear, sunglasses, eyeglasses,
eyeglass frames, eyeglass cases, eyeglass chains, eyeglass cords;     14 -
Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments;     18 - Leather and imitations of leather, and
goods made of these materials and not included in other classes; animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; handbags;     25 - Clothing, footwear, headgear;     35 -
Retail store services;   BAHAMAS                             T00012BS00  
BANDOLINO (Word Mark)   8/8/2002   25,228           PENDING     37       37 -
All Goods in Local Class T00012BS01   BANDOLINO (Word Mark)   8/8/2002   25,229
          PENDING     25       25 - Clothing and headgear (local class 38)
T30441BS00   BOUTIQUE 9   4/19/2007   30,500           PENDING     14       14 -
Jewelry T30441BS01   BOUTIQUE 9   4/19/2007   30,501           PENDING     18  
    18 - Handbags and small leather goods (Local Class 37) T30441BS02   BOUTIQUE
9   4/19/2007   30,502           PENDING     25       25 - Clothing, footwear
and headgear (Local Class 38) T30243BS00   COMFORT 2 (STYLIZED)   12/16/2004  
27,274           PENDING     25       25 - FOOTWEAR

 



--------------------------------------------------------------------------------



 



              Owner Trademark Report by Mark   Printed: 4/27/2009   Page 2  

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS     CLASSES   BAHAMAS continued . . .                          
  T00057BSO0   EASY SPIRIT (Stylized)   8/8/2002   25,226           PENDING    
18       18 - All goods in local class 37. T00055BSO1   EASY SPIRIT (Word Mark)
  8/8/2002   25,227           PENDING     25       25 - Clothing, headgear in
local class 38 T00055BSO2   EASY SPIRIT (Word Mark)   7/11/2005   27,915        
  PENDING     09       09 - Instruments, apparatus and contrivances, not
medicated, for surgical or curative purposes, or in relation to the health of
men or animals.( Eyeglasses). (Local Class 11) T00055BS04   EASY SPIRIT (Word
Mark)   7/11/2005   27,916           PENDING     14       14 - Horological
instruments.(watches) (Local Class 10) T00055BS05   EASY SPIRIT (Word Mark)  
7/11/2005   27,918           PENDING     09       09 - Sunglasses, eyewear.
(Local Class 50) T00055BS06   EASY SPIRIT (Word Mark)   7/11/2005   27,917      
    PENDING     14       14 - Goods of precious metal (including aluminum,
nickel) and jewelry, and imitations of such goods and jewelry T30224BS00   ENZO
ANGIOLINI (Word Mark)   8/8/2002   25,230           PENDING     14       14 -
Watches (Local Class 10) T30224BS01   ENZO ANGIOLINI (Word Mark)   8/8/2002  
25,232           PENDING     14       14 - Jewelry (Local Class 13) T30224BS02  
ENZO ANGIOLINI (Word Mark)   8/8/2002   25,235           PENDING     09       09
- Eyeglass cases (Local Class 50) T30224BS03   ENZO ANGIOLINI (Word Mark)  
8/8/2002   25,231           PENDING     09       09 - Eyewear (Local Class 8)
T30224BS04   ENZO ANGIOLINI (Word Mark)   8/8/2002   25,233           PENDING  
  18       18 - Bags and Shoes (Local Class 37) T30224BS05   ENZO ANGIOLINI
(Word Mark)   8/8/2002   25,234           PENDING     25       25 - Clothing;
headgear (Local Class 37) T30202BS00   NINE WEST (Word Mark)   8/8/2002   25,236
          PENDING     09       09 - Eyewear (Local Class 8) T30202BS01   NINE
WEST (Word Mark)   8/8/2002   25,241           PENDING     09       09 -
Eyeglass cases, chains, cords (Local Class 50) T30202BS02   NINE WEST (Word
Mark)   8/8/2002   25,238           PENDING     14       14 - Jewelry (metal)
(Local Class 13) T30202BS03   NINE WEST (Word Mark)   8/8/2002   25,237        
  PENDING     14       14 - Watches (Local Class 10) T30202BS04   NINE WEST
(Word Mark)   8/8/2002   25,239           PENDING     25       25 - shoes,
boots, slippers, sandals (Local Class 37) T30202BS05   NINE WEST (Word Mark)  
8/8/2002   25,240           PENDING     25       25 - Clothing, headgear (Local
Class 38) T30315BSOO   STUDIO 9 (Word Mark)   2/16/2006   29032          
PENDING     25       25 - Clothing, footwear, headgear (Local Class 38)  
BAHRAIN                             T30441 BHO0   BOUTIQUE 9   1/8/2007   52925
          PENDING     14       14 - Jewelry

 



--------------------------------------------------------------------------------



 



              Owner Trademark Report by Mark   Printed: 4/27/2009   Page 3

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS     CLASSES   BAHRAIN continued . . .                          
  T30441BHO1   BOUTIQUE 9   1/8/2007   52926           PENDING     18       18 -
Handbags and small leather goods T30441BHO2   BOUTIQUE 9   1/8/2007   52927    
      PENDING     25       25 - Clothing, footwear, headgear T30233BH01   CIRCA
JOAN & DAVID                   MAILED     25       25 - Footwear T30315BHOO  
STUDIO 9 (Word Mark)   4/25/2006   47737          PENDING     25       25 -
Clothing, footwear, headgear   BOTSWANA                             T30202BW00  
NINE WEST (Word Mark)   7/23/2007   BW/M/07/00495           PENDING     18,25  
    18- Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;  
  25 - Clothing, footwear and headgear   BRAZIL                            
3834/0447   ANTI-GRAVITY   3/27/2000   822585863          PENDING     25      
25 - Footwear 3834/0407   BANDOLINO (Word Mark)   10/28/1999   822145677       
  PENDING     25       25 - Footwear T30233BR00   CIRCA JOAN & DAVID   1/16/2004
  826213413           PENDING     18       18 - Handbags and leather goods
T30233BR01   CIRCA JOAN & DAVID   1/16/2004   826213421          PENDING     25
      25 - Footwear T30233BR02   CIRCA JOAN & DAVID & Design   1/16/2004  
826213472         PENDING     18       18 - Handbags and leather goods
T30233BR03   CIRCA ,JOAN & DAVID (Stylized)   1/16/2004   826213375         
PENDING     25       25 - Footwear T20073BR00   CLOUD NINE (Word Mark)  
8/7/1998   820966118          PENDING     25       25 - Clothes and clothing
accessories of common use; clothes and clothing accessories for practice of
sports; clothes and clothing accessories for professional use. (Local Classes
25.10, 25.20 and 25.30) T30232BR00   DAVID & DAVID   1/16/2004   826213448    
     PENDING     25       25 - Footwear T30233BR05   DAVID & DAVID & Design  
1/16/2004   82613430         PENDING     18       18 - Handbags and small
leather accessories T30224BR02   ENZO ANGIOLINI (Word Mark)       825421500    
      PENDING     35       35 - Retail store services in the fields of footwear,
apparel, cosmetics, jewelry and leather goods T30202BR00   NINE WEST (Word Mark)
  4/3/2003   825421527          PENDING     25       25 - All goods in the
class. T30202BR03   NINE WEST (Word Mark)   5/30/2005   827465106          
PENDING     09       09 - Sunglasses and eyewear T30202BR04   NINE WEST (Word
Mark)   5/30/2005   827465149           PENDING     14       14 - Jewelry and
watches T20247BR21   NINE WEST LOGO   2/26/1999   821443470           PENDING  
  35       35 - Retail store services

 



--------------------------------------------------------------------------------



 



              Owner Trademark Report by Mark   Printed: 4/27/2009   Page 4

                                      REFERENCE     MARK   FILED   APPL# REGDT  
REG#   STATUS     CLASSES   BRAZIL continued ...                            
T30192BR00   PAPPAGALLO (Word Mark)   9/15/2003     825833647         PENDING  
  25      
25 - All goods in the
class                             T20298BRO   SELBY   9/15/1994     818029781  
      PENDING     25      
25 - Footwear.
                                  CAMBODIA                            
T30202CBOO   NINE WEST (Word Mark)   10/30/2008     32441         PENDING     09
      09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases,
eyeglass chains, eyeglass cords. T30202CB01   NINE WEST (Word Mark)   10/30/2008
    32442         PENDING     14       14 - Precious metals and their alloys and
goods in precious metals or coated therewith, not included in other classes;
jewelry, precious stones; horological and chronometric instruments. T30202CB02  
NINE WEST (Word Mark)   10/30/2008     32443         PENDING     18       18 -
Leather and imitations of leather, and goods made of these materials and not
included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.
T30202CB03   NINE WEST (Word Mark)   10/30/2008     32444         PENDING     25
      25 - Clothing, footwear, headgear. T30202CB04   NINE WEST (Word Mark)  
10/30/2008     32445         PENDING     35       35 - Retail Store Services  
CANADA                             T00012CA02   BANDOLINO (Word Mark)  
11/29/2007     1,374,084         PENDING     35       35 - Operation of a retail
store specializing in the sale of footwear and handbags T30441CA00   BOUTIQUE 9
  1/4/2007     1,330,196         PENDING     14,18,25       14 - Jewelry;     18
- Handbags and small leather goods;     25 - Footwear T00033CA00   CLOUD 9 NINE
WEST   9/17/1998     0890724         PENDING     18,25       18 - Bags,
handbags, purses, packs, cases, billfolds, wallets, key fobs, key cases,
traveling bags, umbrellas and walking sticks;     25 - Footwear namely shoes,
boots, moccasins, sandals, and slippers; handbags; footwear, namely shoes,
boots, moccasins, sandals and slippers. T30243CA00   COMFORT 2 (Stylized)  
10/19/2004     1,234,118         PENDING     25       25 - Boots, shoes sandals
slippers. T30483CA00   EASYPRO   4/7/2009     1,433,818         PENDING     25  
    25 - Footwear T00055CA01   EASY SPIRIT (Word Mark)   7/7/2004     1,222,740
        PENDING     24       24 - Bed sheets, pillow cases, bed sheet sets
comprised of bed sheets and pillowcases, bed spreads, throws, duvets and
coverlets, comforters, dust ruffles, pillow shams, comforter sets comprised of
comforters, bath mats, towels and unfitted fabric furniture slipcovers.
T00055CA02   EASY SPIRIT (Word Mark)   5/17/2005     1,257,984         ALLOWED  
  18       18 - Handbags and footwear; small leather goods T00055CA04   EASY
SPIRIT (Word Mark)   5/20/2005     1,258,389         PENDING     09       09 -
Eyewear namely, sunglasses, eyeglasses, eyeglass frames, eyeglass cases,
eyeglass chains and eyeglass cords. T30198CA00   EASY SPIRIT COMFORT2   7/8/2004
    1,234,116         PENDING     25       25 - Footwear T30232CA04   MOOTSIES
TOOTSIES   4/30/2005     1,254,802         PENDING     18,25,35       18 -
Handbags and small leather goods;     25 - Footwear;     35 - Retail store
services;

 



--------------------------------------------------------------------------------



 



              Owner Trademark Report by Mark   Printed: 4/27/2009   Page 5

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS     CLASSES   CANADA continued . . .                            
T30078CA01   NINE & COMPANY (Logo)   2/17/2009   1,428,082           PENDING    
MC       MC - Purses, bags, namely handbags, shoulder bags, tote and travel
bags, duffel bags, toiletry and cosmetic bags, waist and fanny packs, backpacks,
knapsacks, wallets, key purses, pouches, cases, namely attache cases,
briefcases, suitcases, vanity cases, coin and card cases, luggage straps,
umbrellas (U.S. reg. No. 2,760,248)     Perfumery;     Watches (U.S. reg.
No. 2,938,076)     Swimwear (U.S. reg. No. 2,745,259)     Lingerie, sleepwear
(U.S. reg. No. 2,728,246)     Household sprays, namely room freshening and
deodorizing fragrances     Skin care and cosmetic products, namely skin creams
and lotions, make-up remover and facial make-up     Sunglasses, eyeglasses,
eyeglass and sunglass frames and clip-on frames (U.S. reg. No. 2,748,784)    
Accessories, namely belts, socks, hosiery, tights, gloves, mittens, scarves and
hats (U.S. reg. No. 2,765,670)     Household linens, namely bed sheets,
bedspreads, comforters, duvets, table cloths, bath towels and face cloths (U.S.
reg. No. 3,021,623)     Toothbrush holders (U.S. reg. No. 3,139,721)    
Household accessories, namely soap dishes and soap dispensers, lotion dispensers
and candles T30202CA01   NINE WEST (Word Mark)   6/28/2004   1,222,027          
PENDING     24       24 - Bed sheets, pillow cases, bed sheet sets comprised of
bed sheets and pillow cases, bed spreads, throws, duvets and coverlets,
comforters, dust ruffles, pillow shams, comforter sets comprised of comforters,
bath mats, towels and unfitted fabric furniture slipcovers. T30202CA02   NINE
WEST (Word Mark)   5/17/2005   1,257,985           PENDING     25       25 -
Leather knit and woven dresses, coats, jackets, blouses, shirts, sweaters,
t-shirts, tank-tops, camisoles, cardigans, pullovers, vests, pants, shorts,
jeans, skirts; clothing, namely jackets, leather coats and rainwear.   CHILE    
                        T30441CL00   BOUTIQUE 9   3/14/2007   766079          
PENDING     14,18,25       14 - Jewelry     18 - Handbags and small leather
goods     25 - Clothing, footwear, headgear T30224CL00   ENZO ANGIOLINI (Word
Mark)   4/28/2004   645.320           PENDING     09,14,18       09 - Goods
description not included in filing receipt     14 - Goods description not
included in filing receipt     18 - Goods description not included in filing
receipt T30315CL00   STUDIO 9 (Word Mark)   1/12/2006   717041           PENDING
    25       25 - Clothing, footwear, headgear   CHINA                          
  T00012CN0   BANDOLINO (Word Mark)   8/6/2004   4207865           PENDING    
18       18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds,
wallets, key fobs, key cases, travel bags, umbrellas and walking T00012CN02  
BANDOLINO (Word Mark)   6/7/2006   5402980           PENDING     09       09 -
Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords T00012CN03   BANDOLINO (Word Mark)   6/7/2006   5402981  
        PENDING     14       14 - Jewelry and watches T30423CN00   BANDOLINO in
Chinese   7/14/2006   2479739           PENDING     09       09 - All kinds of
eyewear including sunglasses, eyeglasses and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords;

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 6     REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   CHINA continued...                                
T30423CNO1   BANDOLINO in Chinese   7/14/2006   2479740           PENDING     14
      14 - Watches and jewelry T30423CNO2   BANDOLINO in Chinese   7/14/2006  
5479742           PENDING     25       25 - Clothing, footwear, headgear
T30423CNO3   BANDOLINO in Chinese   7/14/2006   5479741           PENDING     18
      18 - Bags, handbags, purses, credit card holders (leatherwear), knapsacks,
billfolds, wallets, key fobs (leatherwear), key cases (leatherwear), travel
bags, umbrellas and walking sticks. T30441CN00   BOUTIQUE 9   1/5/2007   5830472
          PENDING     14       14 - Jewelry; precious stones; precious metals,
unwrought or semi-wrought; alloys of precious metal; imitation gold (objects of
-); clocks; T30441CN01   BOUTIQUE 9   1/5/2007   5830448           PENDING    
18       18 - Handbags; cheque wallets (made of leather); leather leads; leather
thongs; leather; imitation leather; furs; umbrellas; walking sticks; clothing
for pets; gut for making sausages T30441CN02   BOUTIQUE 9   1/5/2008   5830449  
        PENDING     25       25 - Clothing, footwear, headgear T30448CN00  
BOUTIQUE 9 in Chinese Characters   2/2/2007   5885728           PENDING     14  
    14 - Jewelry; precious stones; precious metals, unwrought or semi-wrought;
alloys of precious metal; imitation gold (objects of -); clocks; T30448CN01  
BOUTIQUE 9 in Chinese Characters   2/2/2007   5885727           PENDING     18  
    18 - Handbags; cheque wallets (made of leather); leather leads; leather
thongs; leather; imitation leather; furs; umbrellas; walking sticks; clothing
for pets; gut for making sausages T30448CN02   BOUTIQUE 9 in Chinese Characters
  2/2/2007   5885726           PENDING     25       25 - Clothing, footwear,
headgear T30232CN01   CIRCA COMFORT 365   7/24/2004   4136620           PENDING
    25       25 - Footwear T30233CN11   CIRCA JOAN & DAVID   2/16/2006   5160951
          PENDING     25       25 - Footwear T30233CN03   CIRCA JOAN & DAVID &
Design   1/15/2004   3888998           PENDING     25       25 - Clothing,
footwear, headgear T30233CN13   CIRCA JOAN & DAVID & Design   1/15/2004  
3888999           PENDING     18       18 - handbags and small leather goods
T30429CN00   CIRCA JOAN & DAVID in Chinese Characters   8/3/2006   5519649      
    PENDING     18       18 - Garment bags for travel; handbags; suitcases;
valises; trunks (luggage); purses; pocket wallets; backpacks; shopping bags;
briefcases; vanity cases for containing cosmetic purpose (not fitted).
T30429CN05   CIRCA JOAN & DAVID in Chinese Characters   8/3/2006   5519648      
    PENDING     25       25 - Ready-made clothing; knitwear (clothing); outer
clothing; jackets (clothing); suits; jerseys (clothing); shirts; skirts;
trousers; scarf; gloves (clothing); hosiery; sweaters; belts (clothing);
headgear. T00055CN00   EASY SPIRIT (Word Mark)   8/17/2005   4842775          
PENDING     18       18 - Accessories, handbags, small leather goods T00055CN01
  EASY SPIRIT (Word Mark)   8/17/2005   4842756           PENDING     35      
35 - Retail store services T00055CN02   EASY SPIRIT (Word Mark)   6/7/2006  
5402982           PENDING     09       09 - Eyewear, sunglasses, eyeglasses,
eyeglass frames, eyeglass cases, eyeglass chains, eyeglass cords T00055CN03  
EASY SPIRIT (Word Mark)   6/7/2006   5402910           PENDING     14       14 -
Jewelry and watches

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 7     REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   CHINA continued...                                
T00055CN04   EASY SPIRIT (Word Mark)   6/7/2006   5402911           PENDING    
25       25 - Clothing, footwear, headgear T30198CN00   EASY SPIRIT COMFORT 2
(stylized)   10/26/2004   4330537           PENDING     25       25 - Footwear
T20139CN01   EASY SPIRIT IN CHINESE CHARACTERS   6/7/2006   5402913          
PENDING     09       09 - Eyewear, sunglasses, eyeglasses, eyeglass frames,
eyeglass cases, eyeglass chains, eyeglass cords T20139CN02   EASY SPIRIT IN
CHINESE CHARACTERS   6/7/2006   5402912           PENDING     14       14 -
Jewelry and watches T20139CN03   EASY SPIRIT IN CHINESE CHARACTERS   6/7/2006  
5402914           PENDING     18       18 - Accessories, handbags, small leather
goods T30326CN01   EASY SPIRIT LOGO AND CHINESE LETTERS   4/25/2006   5313807  
        PENDING     25       25 - Clothing, footwear, headgear T30332CN02   EASY
SPIRIT LOGO AND CHINESE LETTERS   5/8/2006   5336036           PENDING     35  
    35 - Sales promotion for others; import-export agencies advertising;
business management and organization consultancy; business information;
personnel management consultancy; relocation services for businesses; issuing
invoices; accounting; rental of vending T30326CN03   EASY SPIRIT LOGO AND
CHINESE LETTERS   4/25/2006   5313808           PENDING     18       18 - Bags,
handbags, purses, credit card holders, knapsacks, billfolds, wallets, key fobs,
key cases, travel bags, umbrellas and walking sticks T30224CN01   ENZO ANGIOLINI
(Word Mark)   8/15/2005   4836530           PENDING     14       14 - Jewelry
and watches T30420CN00   ENZO ANGIOLINI in Chinese characters   7/14/2006  
5479746           PENDING     09       09 - Eyewear, sunglasses, eyeglasses,
eyeglass frames, eyeglass cases, eyeglass chains, eyeglass cords T30420CN01  
ENZO ANGIOLINI in Chinese Characters   7/14/2006   5479745           PENDING    
14       14 - Watches and jewelry 2   ENZO ANGIOLINI in Chinese Characters  
7/14/2006   5479743           PENDING     25       25 - Clothing, footwear,
headgear T30420CN03   ENZO ANGIOLINI in Chinese Characters   7/14/2006   2479744
          PENDING     18       18 - Bags, handbags, purses, credit card holders
(leatherwear), knapsacks, billfolds, wallets, key fobs (leatherwear), key cases
(leatherwear), travel bags, umbrellas and walking sticks. T30420CN04   ENZO
ANGIOLINI in Chinese Characters   7/17/2006   5484943           PENDING     35  
    35 - Retail store services with sales promotion for others and import-export
agencies “(subclass 3503) which are standard terms bearing similar meaning to
retail store services “advertising (subclass 3501); business management and
organization consultancy (subclass 3502); business information (subclass 3502);
personnel management consultancy (subclass 3504); relocation services for
businesses (subclass 3505); issuing invoices (subclass 3506); accounting
(subclass 3507); rental of vending machines (subclass3508) T30233CN08   JOAN &
DAVID   8/7/2003   3664663           PENDING     18       18-Handbags T30429CN01
  JOAN & DAVID in Chinese Characters   8/3/2006   5519652           PENDING    
18       18 - Garment bags for travel; handbags; suitcases; valises; trunks
(luggage); purses; pocket wallets; backpacks; shopping bags; briefcases; vanity
cases for containing cosmetic purpose (not fitted).

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 8     REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   CHINA continued...                                
T30429CN06   JOAN & DAVID in Chinese Characters   8/3/2006   5519651          
PENDING     25       25 - Ready-made clothing; knitwear (clothing); outer
clothing; jackets (clothing); suits; jerseys (clothing); shirts; skirts;
trousers; scarf; gloves (clothing); hosiery; sweaters; belts (clothing);
headgear. T30429CN07   JOAN & DAVID in Chinese Characters   8/3/2006   5519650  
        PENDING     35       35 - Retail store services T30429CN02   MOOTSIES
TOOTSIES in Chinese characters   8/3/2006   5519653           PENDING     25    
  25 - Ready-made clothing; knitwear (clothing); outer clothing; jackets
(clothing); suits; jerseys (clothing); shirts; skirts; trousers; scarf; gloves
(clothing);hosiery; sweaters; belts headgear. T20071CN11   NINE WEST (GIO-SY)
(Chinese Characters)   9/21/2006   TBD           PENDING     35       35 -
Advertising and publicity services; sales promotions for others; import and
export agencies; business information; online advertising on a computer network;
personnel recruitment; relocation services for businesses; issuing invoices;
accounting; rental of vending machines T20071CN12   NINE WEST (GIO-SY) (Chinese
Characters)   6/7/2006   5402915           PENDING     09       09 - Eyeglasses
T20071CN13   NINE WEST (GIO-SY) (Chinese Characters)   6/7/2006   5402916      
    PENDING     14       14 - Jewelry T30202CN02   NINE WEST (Word Mark)  
5/12/2005   4651874           PENDING     18       18 - Knapsacks, purses;
school satchels, card cases (notecases); briefcases, shopping bags; purses;
pouches of leather for packaging; key cases, billfolds and wallets T30202CN03  
NINE WEST (Word Mark)   5/10/2005   4651873           PENDING     35       35 -
Advertising services relating to the operation of wholesale and retail stores;
business management and business advisory services relating to the management
and administration of retail and wholesale stores, including sales information,
business franchising and customer Service information; organizing fashion shows.
T30202CN04   NINE WEST (Word Mark)   10/8/2006   N/A           PENDING     03  
    03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eyeliner, mascara
and eyebrow pencils. T30202CN07   NINE WEST (Word Mark)   1/8/2009   7155191    
      PENDING     25       25 - Clothing; layettes [clothing]; bathing suits;
raincoat; masquerade costumes; gymnastic shoes; shoes; hats; hosiery; gloves
[clothing]; scarves; belts; chasubles; sashes for wear; wimples; maniples;
shower caps; sleep masks; wedding dress. T30192CN02   PAPPAGALLO (Word Mark)  
12/3/2003   3827198           PENDING     18       18 - Bags, purses, handbags,
shopping bags, suitcases, traveling bags, trunks, briefcases, leather belts,
(not for clothing), traveling sets (leather ware), umbrellas, leather and
imitation leather. T30429CN03   SAM & LIBBY in Chinese characters   8/3/2006  
5519654           PENDING     25       25 - Ready-made clothing; knitwear
(clothing); outer clothing; jackets (clothing); suits; jerseys (clothing);
shirts; skirts; trousers; scarf; gloves (clothing); hosiery; sweaters; belts
(clothing); headgear.
 
                                    COLOMBIA                                
T30233CO01   CIRCA JOAN & DAVID   4/26/2005   T2005/039543           PENDING    
18       18 - Handbags and small leather goods, namely wallets, key cases, and
cosmetic bags sold empty T00055CO00   EASY SPIRIT (Word Mark)   8/5/2005  
T2005/077711           PENDING     14       14 - Jewelry and watches T00055CO02
  EASY SPIRIT (Word Mark)   8/5/2005   T2005/077718           PENDING     25    
  25 - Clothing,footwear, headgear. T00055CO04   EASY SPIRIT (Word Mark)  
8/5/2005   T2005/077707           PENDING     09       09 - Sunglasses and
eyewear

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 9     REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   COSTA RICA                                  
T30441CR00   BOUTIQUE 9       2007-2523           PENDING     14       14 -
Jewelry T30441CR01   BOUTIQUE 9       2007-2521           PENDING     25      
25 - T30441CR02   BOUTIQUE 9       2007-2522           PENDING     18       18 -
T30232CR01   MOOTSIES TOOTSIES   6/13/2005   20054686           PENDING     25  
    25 - Footwear    
 
                                CYPRUS                                  
T30441CY00   BOUTIQUE 9   1/16/2007   74315           PENDING     14       14 -
Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments T30441CY01   BOUTIQUE 9   1/16/2007   73416        
  PENDING     18       18 - Leather and imitations of leather, and goods made of
these materials and not included in other classes; animal skins, hides; trunks
and traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery; handbags; T30441CY02   BOUTIQUE 9   1/16/2007   73417          
PENDING     25       25 - Clothing, footwear, headgear T30202CY01   NINE WEST
(Word Mark)   9/12/2001   61132           PENDING     14       14 - All goods in
the Class T30315CY00   STUDIO 9 (Word Mark)   1/16/2006   72014          
PENDING     25       25 - Clothing, footwear, headgear    
 
                                ECUADOR                                  
T30224EC00   ENZO ANGIOLINI (Word Mark)   11/19/2002   128232           PENDING
    09       09 - Eye wear, including sunglasses, and eyeglass frames; eyeglass
cases, eyeglass chains, eyeglass cords T30315EC00   STUDIO 9 (Word Mark)  
1/20/2006   166754           PENDING     25       25 - Clothing, footwear,
headwear    
 
                                EL SALVADOR                                  
3834/0503   BANDOLINO (Word Mark)   3/15/2000   1858/2000           PENDING    
25       25 - Clothing, including boots, shoes and slippers. T30441SV00  
BOUTIQUE 9   1/4/2007   33382           PENDING     14       14 - Jewelry
T30441SV01   BOUTIQUE 9   1/4/2007   33383           PENDING     18       18 -
Handbags and small leather goods T30441SV02   BOUTIQUE 9   1/4/2007   33384    
      PENDING     25       25 - Clothing, footwear, headgear T30191SV00   NINE
WEST (TRADENAME)   10/23/2002   2002020451           PENDING     42       42 -
All services in class.    
 
                                EUROPEAN UNION (CTM)                            
  T30315EU00   STUDIO 9 (Word Mark)   1/13/2006   .004833612(2)          
PENDING     25       25 - Clothing, footwear, headgear    
 
                                FEDERATION OF RUSSIA                            
 

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 10     REFERENCE     MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   FEDERATION OF RUSSIA continued...            
                    T00012RU00   BANDOLINO (Word Mark)   3/18/2005   2005705899
          PENDING     09,14,18      
 
                            25,35       09 - Eyewear, sunglasses, eyeglass
frames, eyeglass cases, eyeglass chains, eyeglass cords.     14 - Jewelry and
watches     18 - Handbags, purses, attache cases, briefcases, school bags, tote
bags, all purpose sport tote bags, duffel bags, beach bags, traveling trunks and
valises, luggage, cosmetic bags sold empty, briefcase type portfolios, and
umbrellas; small leather goods, namely clutch purses, leather key cases, key
fogs, credit card cases sold empty, change purses, wallets, business card cases
and passport cases.     25 - Footwear, clothing, and headgear including,
clothing, namely pants, skirts, dresses, shirts, blouses, vests, shorts,
sweaters, suits, blazers, jeans, vests, tank tops, t-shirts, and neckwear;
active wear, namely sweatshirts, sweatpants, and warm-up jackets; outerwear and
rainwear, namely jackets, coats, capes, furs, parkas and ponchos; sleepwear,
namely, pajamas, nightshirts, nightgowns and robes; intimate apparel; hosiery,
namely, pantyhose, socks, leotards, tights and leggings; swimwear; cold weather
accessories, namely shawls; caps, hats, scarves, mittens, gloves and earmuffs;
footwear, namely shoes boots, sandals, sneakers and slippers; and belts.     35
- Sales promotion (for others), including retail store services and online
retail store services.    
 
                                GEORGIA                                  
T30441GE00   BOUTIQUE 9   5/27/2008   48255/03           PENDING     14,18,25  
    14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.     18 - Leather and imitations of leather, and
goods made of these materials and not included in other classes; animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; handbags.     25 - Clothing, footwear, headgear.
T30202GE00   NINE WEST (Word Mark)   5/27/2008   48256/03           PENDING    
09,14,18      
 
                            25,35       09 - Eyewear, sunglasses, eyeglasses,
eyeglass frames, eyeglass cases, eyeglass chains, eyeglass cords.     14 -
Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.     18 - Leather and imitations of leather, and
goods made of these materials and not included in other classes; animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; handbags.     25 - Clothing, footwear, headgear.     35 -
Retail store services.    
 
                                GUATEMALA                                  
T30441GT02   BOUTIQUE 9   1/10/2007 ·   M-157-2007           PENDING     25    
  25 - Clothing, footwear and headgear T30243GT00   COMFORT 2 (Stylized)  
11/9/2004   8304-2004           PENDING     25       25 - Footwear T30232GT01  
MOOTSIES TOOTSIES   4/22/2005   M26322005           PENDING     25       25 -
Footwear    
 
                                HONDURAS                                  
T30441HN02   BOUTIQUE 9   1/5/2007   390/2007           PENDING     25       25
- Clothing, footwear, headgear T30243HN00   COMFORT 2 (Stylized)   1/1/2005  
19044/2004           PENDING     25       25 - Footwear TOO055HN02   EASY SPIRIT
(Word Mark)   5/13/2005   9899-05           PENDING     18       18 -
Accessories, handbags and small leather goods. T30232HN03   MOOTSIES TOOTSIES  
4/21/2005   7665           PENDING   35     35 - Retail store services HONG KONG
                                T30315HK00   STUDIO 9 (Word Mark)   1/14/2006  
300565128           PENDING   25     25 - Clothing, footwear, headgear    
 
                                INDIA                                  

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 11     REFERENCE   MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   INDIA continued...   BOUTIQUE 9   1/12/2007  
1523476           PENDING     14,18,25   T30441IN00                            
        14 - Precious metals and their alloys and goods in precious metals or
coated therewith, not included in other classes; jewelry, precious stones;
horological and chronometric instruments     18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery; handbags;     25 - Clothing, footwear and
headgear T30233IN00   CIRCA JOAN & DAVID   4/28/2005   1354152           PENDING
    18,25,35       18 - Handbags and small leather goods, namely wallets, key
cases, and cosmetic bags sold empty     25 - Footwear     35 - Retail store
services T30232IN00   MOOTSIES TOOTSIES   4/28/2005   1354153           PENDING
    18,25,35       18 - Handbags and small leather goods, namely wallets, key
cases, and cosmetic bags sold empty     25 - Footwear     35 - Retail store
services T30232IN03   SAM & LIBBY   4/28/2005   1354154           PENDING    
18,25,35       18 - Handbags and small leather goods, namely wallets, key cases,
and cosmetic bags sold empty     25 - Footwear     35 - Retail store services
T30315IN00   STUDIO 9 (Word Mark)   2/7/2006   1420009           PENDING     25
      25 - Clothing, footwear, headgear INDONESIA                              
  T30441ID00   BOUTIQUE 9   1/12/2007   D00 2007 001132           PENDING     14
      14 - Jewelry T30441ID01   BOUTIQUE 9   1/12/2007   D00 2007 001133        
  PENDING     18       18 - Handbags T30233ID03   CIRCA JOAN & DAVID  
12/26/2005   029539           PENDING     18       18 - Handbags and small
leather goods, namely wallets, key cases, and cosmetic bags sold empty
T30233ID04   CIRCA JOAN & DAVID   12/26/2005   029531           PENDING     25  
    25 - Footwear T30233ID05   CIRCA JOAN & DAVID   12/26/2005   029529        
  PENDING     35       35 - Retail store services T30232ID00   MOOTSIES TOOTSIES
  12/26/2005   029527           PENDING     18       18 - Handbags and small
leather goods, namely wallets, key cases, and cosmetic bags sold empty
T30232ID01   MOOTSIES TOOTSIES   12/26/2005   029521           PENDING     25  
    25 - Footwear T30232ID02   MOOTSIES TOOTSIES   12/26/2005   029525          
PENDING     35       35 - Retail store services T30078ID01   NINE & COMPANY
(Logo)   8/30/2001   D002001-18858           PENDING     25       25 - All goods
in Class. T30202ID00   NINE WEST (Word Mark)   10/13/2006   D00 2006 034130    
      PENDING     03       03 -Perfumes, eau de toilette, cologne, fragrance
sprays, soaps, skin cleansers, skin lotions and creams, moisturizers, sun
tanning lotions and oils; cosmetic products, namely, face and body powders,
foundation, body glitter, face glitter, lipstick, lip pencils, blush, eye
shadow, eye cream, eyeliner, mascara and eye brow pencils. T30202ID02   NINE
WEST (Word Mark)   8/16/2005   2005 015638           PENDING     09       09 -
Sunglasses and eyewear T30202ID07   NINE WEST (Word Mark)       TBD          
PENDING     25       25 - Clothing, footwear, headgear

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 12     REFERENCE     MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   INDONESIA continued...                        
        T303151D00   STUDIO 9 (Word Mark)   1/20/2006   D00 2006-001925        
  PENDING     25       25 - Clothing, footwear, headgear    
 
                                IRAN  
 
                                T302021R00   NINE WEST (Word Mark)   12/16/2004
  83091518           PENDING     09       09 -    
 
                                ISRAEL                                  
T30441IL01   BOUTIQUE 9   1/7/2007   196726           PENDING     18       18 -
Handbags and small leather goods T30441IL02   BOUTIQUE 9   1/7/2007   196727    
      PENDING     25       25 - Clothing, footwear and headgear T30233IL05  
DAVID & DAVID & Design   1/15/2004   169568           PENDING   18       18 -
Handbags T00055IL01   EASY SPIRIT (Word Mark)   5/16/2005   180583          
PENDING     14       14 - Jewelry and watches T00055IL02   EASY SPIRIT (Word
Mark)   5/16/2005   180586           PENDING     18       18 - Handbags, purses,
attache cases, briefcases, school bags, tote bags, all purpose sport tote bags,
duffel bags, beach bags, traveling trunks and valises, luggage, cosmetic bags
sold empty, briefcase type portfolios and umbrellas; small leather goods, namely
clutch purses, leather key cases, credit card cases, cosmetic cases sold empty,
change purses, wallets, business card cases and passport cases.    
 
                                ITALY                                  
T302021T00   NINE WEST (Word Mark)   5/7/2003   RM2003C002558           PENDING
    18,25       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides; trunks and
travelling bags; umbrellas, parasols, and walking sticks; whips, harness and
saddlery.     25 - Clothing, footwear, headgear.    
 
                                JAMAICA                                  
T30441JM00   BOUTIQUE 9   1/4/2007   049697           PENDING     14,18,25      
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments     18 - Leather and imitations of leather, and
goods made of these materials and not included in other classes; animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; handbags;     25 - Clothing, footwear, headgear    
 
                                JAPAN                                   T30441
JP00   BOUTIQUE 9   1/4/2007   000030/2007           PENDING     14,18,25      
14 - Jewelry, personal ornaments, unwrought and semi-wrought precious stones and
their imitations, precious metals, key rings of leather, other key rings, jewel
cases, trophies, commemorative shoe ornaments of precious metal, watch bands and
straps of leather, shields, clocks and watches;     18 - Handbags, bags of
leather, other bags and the like, card cases of leather, key cases of leather,
business card cases of leather, small leather goods, pouches of leather, other
pouches and the like, vanity cases, handbag frames, purse frames, horseshoes,
industrial packaging containers of leather, clothing for domestic pets,
umbrellas and their parts, walking-sticks, canes, metal parts of canes and
walking-sticks, handles of canes and walking-sticks, saddlery, leather and fur;
    25 - Clothing, headgear, footwear, garters, sock suspenders, suspenders,
belts for clothing, masquerade costumes, clothes for sports, shoes for sports;
T30202JP01   NINE WEST (Word Mark)   10/10/2006   094371/2006           PENDING
    03       03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps,
skin cleansers, skin lotions and creams, moisturizers, sun tanning lotions and
oils; cosmetic products, namely, face and body powders, foundation, body
glitter, face lipstick, lip pencils, blush, eye shadow, glitter, eye cream, eye
liner, mascara and eyebrow pencils.    
 
                                JORDAN                                  
T30224JO02   ENZO ANGIOLINI (Word Mark)   3/27/2006   N/A           PENDING    
25       25 - Clothing, footwear, headgear

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 13     REFERENCE     MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   KAZAKHSTAN                                
T30233KZ00   CIRCA JOAN & DAVID   3/27/2007   38492           PENDING    
18,25,35       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides; trunks and
traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery; handbags;     25 - Clothing, footwear, headgear;     35 - Retail store
services; T30224KZ00   ENZO ANGIOLINI (Word Mark)   3/27/2007   38490          
PENDING     09,18,25      
 
                            35       09 - Eyewear, sunglasses, eyeglasses,
eyeglass frames, eyeglass cases, eyeglass chains, eyeglass cords;     18 -
Leather and imitations of leather, and goods made of these materials and not
included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;  
  25 - Clothing, footwear, headgear;     35 - Retail store services; T30202KZ00
  NINE WEST (Word Mark)   3/27/2007   38491           PENDING     09,14,18      
 
                            25,35       09 - Eyewear, sunglasses, eyeglasses,
eyeglass frames, eyeglass cases, eyeglass chains, eyeglass cords;     14 -
Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments;     18 - Leather and imitations of leather, and
goods made of these materials and not included in other classes; animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; handbags;     25 - Clothing, footwear, headgear;     35 -
Retail store services;    
 
                                KUWAIT                                
T30441KW00   BOUTIQUE 9   2/15/2009   101378           PENDING     14       14 -
Jewelry T30441 KW01   BOUTIQUE 9   2/15/2009   101379           PENDING     18  
    18 - Handbags T30441 KW02   BOUTIQUE 9   2/15/2009   101380          
PENDING     25       25 - Clothing, footwear, headgear T30202KW00   NINE WEST
(Word Mark)   4/30/2005   70222           PENDING     09       09 - Sunglasses
and eyewear T30202KW01   NINE WEST (Word Mark)   4/30/2005   70223          
PENDING     14       14 - Jewelry and watches T30202KW02   NINE WEST (Word Mark)
  4/30/2005   70224           PENDING     18       18 - Accessories, handbags,
small leather goods T30202KW03   NINE WEST (Word Mark)   4/30/2005   70225      
    PENDING     25       25 - Clothing and footwear T30202KW04   NINE WEST (Word
Mark)   4/30/2005   70226           PENDING     35       35 - Retail store
services T30315KW00   STUDIO 9 (Word Mark)   1/14/2006   74593           PENDING
    25       25 - Clothing, footwear, headgear    
 
                                LEBANON                                
T30441LB00   BOUTIQUE 9   2/19/2007   109838           PENDING     14,18,25    
  14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.     18 - Leather and imitations of leather, and
goods made of these materials and not included in other classes; animal skins,
hides; trunks and traveling bags; handbags and small leather goods; umbrellas,
parasols and walking sticks; whips, harness and saddlery.     25 - Clothing,
footwear and headgear    
 
                                MACAO                                

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 14     REFERENCE     MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   MACAO continued...                            
    T00012MO02   BANDOLINO (Word Mark)   8/26/2004   N14779           PENDING  
  35       35 - All services in class T30233MO00   JOAN & DAVID   11/6/2006  
N/25164           PENDING     03       03 - Perfumes, eau de toilette, cologne,
fragrance sprays, soaps, skin cleansers, skin lotions and creams, moisturizers,
sun tanning lotions and oils; Cosmetic products, namely, face and body powders,
foundation, body glitter, face glitter, lipstick, lip pencils, blush, eye
shadow, eye cream, eye liner, mascara and eyebrow pencils. T30233MO01   JOAN &
DAVID   11/6/2006   N/25165           PENDING     18       18 - Handbags,
knapsacks, traveling bags and other kinds of bags all made of leather and
imitation leather; purses, credit card holders, billfolds, wallets, key fobs,
key cases, toilet cases, pouches all made of leather and imitation leather;
accessories for bags and purses. T30233MO02   JOAN & DAVID   11/6/2006   N/25166
          PENDING     25       25 - Footwear, clothing, and headgear, including,
jackets, coats, pants, skirts, dresses, blouses, knitwear, sweaters, jerseys,
suits, shirts, scarves, belts, gloves, hats, and lingerie. T30202MO01   NINE
WEST (Word Mark)   11/6/2006   N/25163           PENDING     03       03 -
Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin cleansers,
skin lotions and creams, moisturizers, sun tanning lotions and oils; cosmetic
products, namely, face and body powders, foundation, body glitter, face glitter,
lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara and
eyebrow pencils.    
 
                                MALAYSIA                                  
3834/0364MY   BANDOLINO (Stylized)   10/29/1997   MA/15471/97           PENDING
    18       18 - Goods made of leather and imitations of leather, namely, bags,
handbags, purses, packs, cases, billfolds, wallets, key fobs, key cases and
travelling bags, umbrellas and walking sticks. T00012MY00   BANDOLINO (Word
Mark)   8/11/2004   04011684           PENDING     35       35 - Retail Store
Services T30441MY00   BOUTIQUE 9   1/29/2007   07001571           PENDING     25
      25 - Clothing, footwear, headgear T30441MY01   BOUTIQUE 9   1/29/2007  
07001570           PENDING     18       18 - Handbags and small leather goods
T30441MY02   BOUTIQUE 9   1/29/2007   07001569           PENDING     14       14
- Jewelry T30233MY00   CIRCA JOAN & DAVID   1/16/2004   200400635          
PENDING     18       18 - Handbags T30233MY01   CIRCA JOAN & DAVID   1/16/2004  
200400636           PENDING     25       25 - Footwear T30233MY02   CIRCA JOAN &
DAVID & Design   1/16/2004   200400637           PENDING     18       18 -
Handbags T30233MY03   CIRCA JOAN & DAVID & Design   1/16/2004   200400638      
    PENDING     25       25 - Footwear T30243MY00   COMFORT 2 (Stylized)  
11/2/2004   04016942           PENDING     25       25 - Footwear T30233MY05  
DAVID & DAVID & Design   1/16/2004   200400639           PENDING     18       18
- Handbags 3834/0610MY   ENZO ANGIOLINI (Word Mark)   10/7/1994   MA/9135/94    
      PENDING     25       25 - Shirts, T-shirts, tank tops, blouses,
turtlenecks, dresses, vests, sweaters, sweatshirts, sweatpants, pants, shorts,
culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas, ponchos,
rainwear, stockings, socks, wristbands, gloves, mittens, hats, scarves,
kerchiefs, leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers.
T30232MY01   MOOTSIES TOOTSIES   12/9/2005   05020795           PENDING     35  
    35 - Retail store services

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 15

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   MALAYSIA continued ...                            
T30232MY02   MOOTSIES TOOTSIES   12/9/2005   05020794           PENDING     25  
    25 - Footwear T30202MY01   NINE WEST (Word Mark)   6/12/2008   08011447    
      PENDING     09       09 - All types of eyewear including sunglasses,
eyeglasses, reading glasses and eyeglass frames; eyeglass cases, eyeglass
chains, and eyeglass cords. T30202MY02   NINE WEST (Word Mark)       TBD        
  PENDING     25       25 - Clothing, footwear, headgear 3834/0612MY   NINE WEST
LOGO   10/7/1994   MA/9137/94           PENDING     25       25 - Shoes, boots,
moccasins and sandals. 3834/0578MY   NW NINE WEST   6/1/2000   2000/06943      
    PENDING     18       18 - Briefcases, opera bags, satchels, trunks,
suitcases, totes, shoulder bags, backpacks, knapsacks, wallets, name card cases,
mountain climbing bags, key fobs and key cases, credit card cases, passport
cases, check holders, ticket cases, traveling bags, umbrellas, parasols and
walking sticks. 3834/0634MY00   NW NINE WEST MEN and Arrow Design   8/8/2000  
2000/10831           PENDING     18       18 - Briefcases, opera bags, satchels,
trunks, suitcases, totes, shoulder bags, back packs, knapsacks, Boston bags,
knapsacks, wallets, name card cases, mountain climbing bags, packing bags, key
cases, credit card cases, passport cases, check holders, gas range cases, ticket
cases and poly-bags, straw bags. 3834/0635MY00   NW NINE WEST MEN and Arrow
Design   7/22/2000   2000/09789           PENDING     25       25 - Footwear,
clothing, headgear for men and boys. T30232MY05   SAM & LIBBY   9/12/2005  
05020797           PENDING     25       25 - Footwear T30232MY06   SAM & LIBBY  
12/9/2005   05020798           PENDING     35       35 - Retail store services
 
                                    MEXICO                                
T20009MX01   9 WEST & CO. OUTLET   2/7/2003   587402           PENDING     42  
    42 - Retail Store Services T30441MX00   BOUTIQUE 9       TBD          
PENDING     14,18,25       14 - Precious metals and their alloys and goods in
precious metals or coated therewith, not included in other classes; jewelry,
precious stones; horological and chronometric instruments     18 - Leather and
imitations of leather, and goods made of these materials and not included in
other classes; animal skins, hides; trunks and traveling bags; umbrellas,
parasols and walking sticks; whips, harness and saddlery; handbags;     25 -
Clothing, footwear, headgear T30233MX01   CIRCA JOAN & DAVID   1/16/2004  
637784           PENDING     25       25 - Footwear T30233MX03   CIRCA JOAN &
DAVID & Design   1/16/2004   637786           PENDING     25       25 - Footwear
T30224MX00   ENZO ANGIOLINI (Word Mark)   7/4/2003   608482           PENDING  
  09       09 - All kinds of eyewear including sunglasses, eyeglasses and
eyeglass frames; eyeglass cases, eyeglass chains, eyeglass cords in T30224MX02  
ENZO ANGIOLINI (Word Mark)   8/6/2004   670630           PENDING     09       09
- All kinds of glasses, including sunglasses, (not translated). T15901MX00  
forever   2/7/2003   587406           PENDING     42       42 - RETAIL STORE
SERVICES T30078MX00   NINE & COMPANY (Logo)   8/15/2001   501720          
PENDING     25       25 - All goods in the class.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 16

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   MEXICO continued ...                            
T30202MX02   NINE WEST (Word Mark)   7/27/2006   796649           PENDING     03
      03 - Perfume, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powers, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils. T00164MX02   PAPPAGALLO (Stylized)   6/15/2004   661645    
      PENDING     25       25 - Clothing and footwear, excluding hats and caps
T30315MX00   STUDIO 9 (Word Mark)   1/16/2006   760709           PENDING     25
      25 - Clothing, footwear, headgear    
 
                                MOLDOVA                                
T30441MD00   BOUTIQUE 9   5/27/2008   25298           PENDING     14,18,25      
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.     18 - Leather and imitations of leather, and
goods made of these materials and not included in other classes; animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; handbags.     25 - Clothing, footwear, headgear.
T30202MD00   NINE WEST (Word Mark)   5/27/2008   25299           PENDING    
09,14,18
25,35       09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass
cases, eyeglass chains, eyeglass cords.     14 - Precious metals and their
alloys and goods in precious metals or coated therewith, not included in other
classes; jewelry, precious stones; horological and chronometric instruments.    
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.  
  25 - Clothing, footwear, headgear.     35 - Retail store services.    
 
                                MONGOLIA                                
T30202MN01   NINE WEST (Word Mark)       TBD           PENDING     09,14,18
35       09 - Eyewear, sunglasses, eyeglasses, eyeglass frames, eyeglass cases,
eyeglass chains, eyeglass cords.     14 - Precious metals and their alloys and
goods in precious metals or coated therewith, not included in other classes;
jewelry, precious stones; horological and chronometric instruments.     18 -
Leather and imitations of leather, and goods made of these materials and not
included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags.  
  35 - Retail store services.    
 
                                NAMIBIA (S.W. AFRICA)                          
  T30202NA00   NINE WEST (Word Mark)   7/20/2007   2007/1480-81          
PENDING     18,25       18 - Leather and imitations of leather, and goods made
of these materials and not included in other classes; animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; handbags;     25 - Clothing, footwear and headgear    
 
                                NEW ZEALAND                                
T30224NZ01   ENZO ANGIOLINI (Word Mark)   12/3/2007   780625           PENDING  
  18       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; bags and baggage; handbags; totes;
tote bags; attache cases; briefcases; briefcase-type portfolios; valises;
trunks; beach bags; backpacks; school bags; duffel bags; suitcases; suitcase
handles; luggage; travel bags; traveling bags; garment bags; satchels; wallets;
credit card cases; business card cases; cheque-book cases; purses; clutch
purses; change purses; passport cases; cosmetic cases; key cases; leather key
fobs; animal skins, hides; umbrellas, parasols and walking sticks; whips,
harness and saddlery; T30202NZ00   NINE WEST (Word Mark)   12/3/2007   780622  
        PENDING     18       18 - Leather and imitations of leather, and goods
made of these materials and not included in other classes; bags and baggage;
handbags; totes; tote bags; attache cases; briefcases; briefcase-type
portfolios; valises; trunks; beach bags; backpacks; school bags; duffel bags;
suitcases; suitcase handles; luggage; travel bags; traveling bags; garment bags;
satchels; wallets; credit card cases; business card cases; cheque-book cases;
purses; clutch purses; change purses; passport cases; cosmetic cases; key cases;
leather key fobs; animal skins, hides; umbrellas, parasols and walking sticks;
whips, harness and saddlery;    
 
                                OMAN                                

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 17

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   OMAN continued ...                            
T30232OM01   MOOTSIES TOOTSIES   4/25/2005   36220           PENDING     25    
  25 - Footwear T30202OM02   NINE WEST (Word Mark)   5/1/2005   36280          
PENDING     18       18 - Accessories, handbags, small leather goods T30202OM03
  NINE WEST (Word Mark)   5/1/2005   36281           PENDING     25       25 -
Clothing, footwear, headgear T30232OM03   SAM & LIBBY   4/25/2005   36222      
    PENDING     18       18 - Handbags and small leather goods, namely wallets,
key cases, and cosmetic bags sold empty T30315OM00   STUDIO 9 (Word Mark)  
1/21/2006   38746           PENDING     25       25 - Clothing, footwear,
headgear
 
                                    PAKISTAN                                
T30202PKO0   NINE WEST (Word Mark)   4/19/2004   194042           PENDING     35
      35 - Retail store services 3834/0410PK   NINE WEST (Word Mark)  
10/29/1999   158,582           PENDING     18       18 - All goods in the Class.
 
                                    PANAMA                                
T00012PAO1   BANDOLINO (Word Mark)   2/26/2003   125860           PENDING     25
      25 - Footwear, clothing, headgear, including, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs. T30441PAO0   BOUTIQUE 9   4/25/2007   158990          
PENDING     14       14 - Precious metals and their alloys and goods in precious
metals or coated therewith, not included in other classes; jewelry, precious
stones; horological and chronometric instruments T30441PAO1   BOUTIQUE 9  
4/25/2007   158991           PENDING     18       18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery; handbags; T30441PA02   BOUTIQUE 9  
4/25/2007   158992           PENDING     25       25 - Clothing, footwear,
headgear T30232PA04   SAM & LIBBY   4/22/2005   141983           PENDING     25
      25 - Footwear
 
                                    PHILIPPINES                                
T00012PH01   BANDOLINO (Word Mark)   8/31/2004   4-2004-008032           PENDING
    18       18 - Bags, handbags, purses, credit card holders, knapsacks,
billfolds, wallets, key fobs, key cases, and travel bags; umbrellas and walking
sticks. T30441PH00   BOUTIQUE 9   1/9/2007   4-2007-000286           PENDING    
14,18,25       14 - Precious metals and their alloys and goods in precious
metals or coated therewith, not included in other classes; jewelry, precious
stones; horological and chronometric instruments     18 - Leather and imitations
of leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery; handbags;     25 - Clothing, footwear,
headgear T30233PH05   CIRCA JOAN & DAVID   7/25/2007   4-2007-007980          
PENDING     18,25       18 - Leather and imitations of leather, and goods made
of these materials and not included in other classes; animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; handbags;     25 - Clothing, footwear, headgear

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 18

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   PHILIPPINES continued...                            
T30233PH06   CIRCA JOAN & DAVID & Design   7/25/2007   4-2007-007981          
PENDING     18,25       18 - Leather and imitations of leather, and goods made
of these materials and not included in other classes; animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; handbags;     25 - Clothing, footwear, headgear T00055PH03
  EASY SPIRIT (Word Mark)   5/15/2008   4-2008-005670           PENDING     25  
    25 - Footwear, namely leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers T00055PH04   EASY SPIRIT (Word Mark)   11/17/2008  
4-2008-014055           PENDING     09,14,18      
 
                            25,35       09 - Sunglasses and eyewear     14 -
Jewelry and watches     18 - Accessories, namely, handbags, purses, attache
cases, briefcases, school bags, tote bags, all purpose sport tote bags, duffel
bags, beach bags, traveling trunks and valises, luggage, briefcase type
portfolios and umbrellas; small leather goods, namely, cosmetic bags sold empty,
; small leather .goods, namely clutch purses, leather key cases, credit card
cases, change purses, wallets, business card cases and passport cases.     25 -
Clothing and headgear, namely, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants, shorts,
ponchos, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
rainwear stockings, socks, wristbands, gloves, mittens leather shoes, canvas
shoes, rubber shoes, boots, sandals, slippers, hats, scarves, and kerchiefs.    
35 - Retail services T30232PH00   MOOTSIES TOOTSIES   4/28/2005   4-2005-003906
          PENDING     18,25,35       18 - Handbags and small leather goods,
namely wallets, key cases, and cosmetic bags sold empty     25 - Footwear,
namely shoes, boots, sandals and slippers     35 - Retail Store Services
T30202PH00   NINE WEST (Word Mark)   10/16/2006   4-2006-011304          
PENDING     03       03 - Perfumes, eau de toilette, cologne, fragrance sprays,
soaps, skin cleansers, skin lotions and creams, moisturizers, sun tanning
lotions and oils; cosmetic products, namely, face and body powders, foundation,
body glitter, face glitter, lipstick, lip pencils, blush, eye shadow, eye cream,
eye liner, mascara and eyebrow pencils. T30202PH04   NINE WEST (Word Mark)  
11/25/2008   4-2008-014268           PENDING     14,18       14 - Jewelry and
watches     18 - Bags, handbags, purses, credit card holders, knapsacks,
billfolds, wallets, key fobs, key cases and traveling bags, umbrellas and
walking sticks, all made of leather or imitations of leather. T30202PH05   NINE
WEST (Word Mark)   11/25/2008   4-2008-014269           PENDING     09       09
- Sunglasses and eyewear 3834/0382PH   NINE WEST LOGO   11/4/1994   96192      
    PENDING     18       18 - Handbags and purses. T30232PH04   SAM & LIBBY  
6/12/2008   4-2008-006901           PENDING     18,25,35       18 - Handbags and
small leather goods, namely wallets, key cases, and cosmetic bags sold empty    
25 - Footwear     35 - Retail store services    
 
                                PUERTO RICO                                
T30224PR02   ENZO ANGIOLINI (Word Mark)   1/17/2003   68690           PENDING  
  14       14 - Jewelry and watches    
 
                                QATAR                                 T30315QA00
  STUDIO 9 (Word Mark)   2/20/2006   38679           PENDING     25       25 -
Clothing, footwear, headgear    
 
                                SAUDI ARABIA                                
T20576SA00   NINE WEST (Word Mark)   4/30/2005   96629           PENDING     25
      25 - Clothing, footwear and headgear    
 
                                SOUTH AFRICA                                

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 19

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SOUTH AFRICA continued ...                            
T30441ZA00   BOUTIQUE 9   1/5/2007   2007/00355           PENDING     14      
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments; T30441ZA01   BOUTIQUE 9   1/5/2007   2007/00356  
        PENDING     18       18 - Leather and imitations of leather, and goods
made of these materials and not included in other classes; animal skins, hides;
trunks and travelling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; handbags and small leather goods Leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery; T30441ZA02   BOUTIQUE 9   1/5/2007  
2007/00357           PENDING     25       25 - Clothing, footwear, headgear
T30202ZA00   NINE WEST (Word Mark)   5/11/2005   2005109329           PENDING  
  25       25 - Clothing, footwear, headgear T30202ZA01   NINE WEST (Word Mark)
  5/11/2005   2005109330           PENDING     35       35 - Advertising;
business management; business administration; office functions; offering for
sale and the sale of goods in the retail and wholesale trade. T30202ZA02   NINE
WEST (Word Mark)   5/11/2005   2005109326           PENDING     09       09 -
Sunglasses and eyewear T30202ZA03   NINE WEST (Word Mark)   5/11/2005  
2005109327           PENDING     14       14 - Precious metals and their alloys
and goods in precious metals or coated therewith, not included in other classes;
jewelry, precious stones; horological and chronometric instruments. T30202ZA04  
NINE WEST (Word Mark)   5/11/2005   2005109328           PENDING     18       18
- Leather and imitations of leather and goods made of these materials not
included in other classes; trunks and traveling bags; handbags; umbrellas,
parasols.
 
                                    SOUTH KOREA                                
T30302KR00   STUDIO 9 (Stylized)   9/16/2006   40-2006-47576           PENDING  
  25       25 - Low heel shoes, boots, lace-up boots, leather shoes, rubber
shoes, vinyl shoes, hiking shoes, over shoes; slippers, sandals, slippers with a
thick wooden soles, low heel shoes with a thick wooden sole, sandals with a
thick wooden sole, one-piece dresses, two-piece dresses, evening gowns, skirts,
blouses, suits, long coats, short coats, raincoats, top coats, sweaters,
jackets, slacks, jeans pants, jean shorts, sweat pants, under pants, trousers,
shorts, sport shirts, body shirts, dress shirts, polo shirts, sweat shirts,
cardigans, vests, leather belts, garters, stocking suspenders, sock suspenders
for clothing, lounge-wear for women (clothing usually worn while relaxing at
home), lounge-wear for men (clothing usually worn while relaxing at home),
lounge-wear for children (clothing usually worn while relaxing at home), panty
hose, socks, neckties, collars (clothing), mufflers, scarves, shawls, jump
suits, gloves for cold weather, mittens, hats, leg warmers, jogging suits,
t-shirts, sun visors, berets, miters, hoods (clothing) turbans and top hats.
 
                                    SRI LANKA                                
T30078LK00   NINE & COMPANY (Logo)   8/24/2001   104749           PENDING     25
      25 - All goods in the class. 3834/0598   NINE WEST (Word Mark)   6/14/2000
  98396           PENDING     18       18 - Handbags and leather goods
3834/0599LK   NINE WEST (Word Mark)   6/14/2000   98397           PENDING     25
      25 -
 
                                    SWAZILAND                                
T30202SZ00   NINE WEST (Word Mark)   7/19/2007   304/07           PENDING    
18,25       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides; trunks and
traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery; handbags;     25 - Clothing, footwear and headgear
 
                                    TAIWAN                                
T30233TW04   CIRCA JOAN & DAVID & Design   8/20/2003   092050350          
PENDING     25       25 - Footwear

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 20

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   TAIWAN continued...                            
T30233TW05   CIRCA JOAN & DAVID & Design   8/20/2003   092050349          
PENDING     18       18 - Handbags T30202TW06   NINE WEST (Word Mark)       TBD
          PENDING     25       25 - Clothing, footwear, headgear T30302TW00  
STUDIO 9 (Stylized)   7/21/2006   095037685           PENDING     25       25 -
Shoes, boots, hosiery, clothing, caps and hats, scarves    
 
                                THAILAND                                
T00012TH01   BANDOLINO (Word Mark)   8/13/2004   562268           PENDING     35
      35 - The bringing together, for the benefits of others, of a variety of
goods, enabling customers to conveniently view and purchase those T30233TH03  
CIRCA JOAN & DAVID   12/9/2005   612216           PENDING     18       18 -
handbags and small leather goods, namely wallets, key cases, and cosmetic bags
sold empty T30233TH05   CIRCA JOAN & DAVID   12/9/2005   612218          
PENDING     35       35 - Retail store services T30078TH00   NINE & COMPANY
(Logo)   11/16/2001   472371           PENDING     25       25 - Dresses,
shirts, t-shirts, tank tops, blouses, turtlenecks, vests, camisoles, sweaters,
sweatshirts, sweatpants, slacks, jeans, trousers/pants, shorts, suits, warm-up
suits, jackets, coats, windbreakers, parkas, ponchos, rainwear, socks,
stockings, belts, ties, wristbands, gloves/mittens, shoes, sport shoes,
hats/caps, scarves. T30078TH01   NINE & COMPANY (Logo)   11/16/2001   472370    
      PENDING     18       18 - Bags, satchels, shoulder bags, totes, suitcases,
briefcases, toiletry article cases, backpacks, knapsacks, portfolio, trunks,
card cases, billfolds, wallets, key fobs of leather, key cases of leather,
travelling bags, umbrellas, walking sticks. T30302TH00   STUDIO 9 (Stylized)  
8/2/2006   634309           PENDING     25       25 - 1, Shirts 2.T-shirts 3.
Tank tops 4. Blouses 5. Turtlenecks 6. Vests 7. Sweaters 8. Sweatshirts 9. Sweat
pants 10. Slacks 11. Jeans 12. Trousers/pants 13. Shorts 14. Suits 15. Warm-up
suits 16. Dresses 17. Jackets 18. Coats 19. Windbreakers 20, Parkas 21. Ponchos
22. Rainwear 223. Socks 24. Belts 25. Ties 26. Wristbands 27. Gloves 28. Mittens
20. Shoes 30. Sport shoes 31. Hats/caps 32. Scarves    
 
                                TURKEY                                
T30233TR01   CIRCA JOAN & DAVID   8/15/2006   2006/39456           PENDING    
03,14,18      
 
                            25,35       03 - Cosmetics     14 - Jewelry     18 -
Handbags and small leather goods     25 - Clothing and Footwear     35 - Retail
store services T30224TR00   ENZO ANGIOLINI (Word Mark)   8/24/2006   TBD        
  PENDING     35       35 - The bringing together of a variety of goods,
enabling customers to conveniently view and purchase those goods. T30202TR01  
NINE WEST (Word Mark)   5/30/2005   2005/021452           PENDING     14      
14 - Jewelry and watches T30315TR00   STUDIO 9 (Word Mark)   1/19/2006  
2006/001442           PENDING     25       25 - Clothing made of all kinds of
materials (innerwear and outerwear); hosiery; footwear; headgear; special
articles for babies included in this class; ties; belts.    
 
                                UNITED ARAB EMR                                
T30441AE00   BOUTIQUE 9       96520           PENDING     14       14 - Jewelry
T30441AE01   BOUTIQUE 9       96521           PENDING     18       18 - Handbags
and small leather goods T30441AE02   BOUTIQUE 9   6/24/2007   96522          
PENDING     25       25 - Clothing, footwear, headgear

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 21

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   UNITED ARAB EMR continued...                          
  T30232AE05   MOOTSIES TOOTSIES   4/30/2005   69191           PENDING     35  
    35 - The bringing together for the benefit of others, of a variety of goods
(excluding the transport thereof), enabling customers to Conveniently view and
purchase those goods, in class 35 T30202AE01   NINE WEST (Word Mark)   5/14/2005
  69707           PENDING     18       18 - Accessories, handbags, small leather
goods. T30302AE00   STUDIO 9 (Stylized)   1/21/2006   76881           PENDING  
  25       25 - Clothing, footwear, headgear
 
                                    UNITED KINGDOM                              
  T30315GB00   STUDIO 9 (Word Mark)   1/12/2006   4210918           PENDING    
25       25 - Clothing, footwear, headgear
 
                                    VENEZUELA                                
T30441VEO0   BOUTIQUE 9   1/10/2007   00354/2007           PENDING     14      
14 - All goods in class. T30441VEO1   BOUTIQUE 9   1/10/2007   00352/2007      
    PENDING     18       18 - All goods in class. T30441VEO2   BOUTIQUE 9  
1/10/2007   00353/2007           PENDING     25       25 - Clothing, footwear,
headgear T30233VEO1   CIRCA JOAN & DAVID   4/28/2005   05-8635           PENDING
    18       18 - Handbags and small leather goods, namely wallets, key cases,
and cosmetic bags sold empty T30233VEO4   CIRCA JOAN & DAVID   4/28/2005  
05-8636           PENDING     25       25 - Footwear T30233VEO5   CIRCA JOAN &
DAVID   4/28/2005   86382005           PENDING     35       35 - Retail store
services T00057VEO0   EASY SPIRIT (Stylized)   10/8/2004   16019/2004          
PENDING     35       35 - Filed as a tradename for “a store engaged in the sale
of products”. T00055VEO4   EASY SPIRIT (Word Mark)   6/30/2005   14326          
PENDING     35       35 - Retail services of sunglasses and eyewear, jewelry and
watches’ accessories, handbags and small leather goods; clothing, shoes and
headgear. T00055VEO5   EASY SPIRIT (Word Mark)   6/30/2005   14227          
PENDING     18       18 - Accessories, handbags, small leather goods. T00055VEO6
  EASY SPIRIT (Word Mark)   6/30/2005   14228           PENDING     14       14
- Jewelry and watches T00055VEO7   EASY SPIRIT (Word Mark)   6/30/2005   14229  
        PENDING     09       09 - Sunglasses and eyewear T30233VEO0   JOAN &
DAVID   10/15/1990   1742990           PENDING     25       25 - Ties, shirts,
blouses, jackets, footwear T30232VEO0   MOOTSIES TOOTSIES   4/28/2005   86332005
          PENDING     18       18 - Handbags and small leather goods, namely
wallets, key cases, and cosmetic bags sold empty T30232VEO1   MOOTSIES TOOTSIES
  4/28/2005   86372005           PENDING     35       35 - Retail store services
T30232VEO2   MOOTSIES TOOTSIES   4/29/2005   86342005           PENDING     25  
    25 - Footwear T30202VEO0   NINE WEST (Word Mark)   6/30/2005   14231        
  PENDING     18       18 - Accessories, handbags, small leather goods.





--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 22

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   VENEZUELA continued...                            
T30202VE01   NINE WEST (Word Mark)   6/30/2005   14230           PENDING     25
      25 - Clothing, footwear, headgear T30202VE02   NINE WEST (Word Mark)  
6/30/2005   14233           PENDING     9       9 - Sunglasses and eyewear
T00146VE15   NINE WEST (Word Mark)   6/30/2005   14232           PENDING     14
      14 - Watches and jewelry T30315VE00   STUDIO 9 (Word Mark)   1/23/2006  
1153/2006           PENDING     25       25 - Clothing, footwear, headgear    
 
                                VIETNAM                                
T30202VN01   NINE WEST (Word Mark)   6/25/2008   4-2008—13522           PENDING
    09       09 - All types of eyewear including sunglasses, eyeglasses, reading
glasses and eyeglass frames; eyeglass cases, eyeglass chains, and eyeglass
cords.    
 
                                VIRGIN ISLANDS                                
T30202VS01   NINE WEST (Word Mark)                   MAILED     14       14 -
Jewelry T30202VS03   NINE WEST (Word Mark)       N/A           PENDING     25  
    25 - Wearing apparel for women, namely, leather, knit and woven dresses,
coats, suits, jackets, blouses, shirts, sweaters, t-shirts, tank-tops,
camisoles, cardigans, pullovers, vests, pants, shorts, jeans, skirts, scarves
and hats    
 
                                   
 
          END OF REPORT   TOTAL ITEMS SELECTED =     328  

 



--------------------------------------------------------------------------------



 



TRADEMARK APPLICATIONS
UNITED STATES
Jones Investment Co. Inc.

         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 1
Country: US
       

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   A LINE and Design         UNITED STATES  
T30349US05   3/11/2009   77/688,186           PENDING     14       14 - jewelry
 
                                    AK ANNE KLEIN         UNITED STATES   253522
  2/7/2006   78/809,196           ALLOWED     3       3 - Perfume, cologne, eau
de toilette, room and personal fragrance sprays, soaps, namely hand soap and
skin soap, skin cleansers, skin lotions and creams, skin moisturizers, sun
tanning lotions and oils; cosmetic products, namely, face and body powders,
foundation make-up, body glitter, face glitter, lipstick, lip pencils, blush,
eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
 
                                    AK ANNE KLEIN * will be abandoned        
UNITED STATES   T30276US11   1/27/2006   78/800,707           ALLOWED     24,27
      24 - sheets, pillow cases, shams, dust ruffles, duvet covers, blankets,
comforters, quilts, bath towels, beach towels, wash cloths, body sheets; hand
towels made of textile; table linens, namely, napkins and place mats     27 -
bath rugs
 
                                    ANNE KLEIN         UNITED STATES   248646  
2/6/2006   78/808,054           ALLOWED     3       3 - Perfume, cologne, eau de
toilette, room and personal fragrance sprays, soaps, namely hand soap and skin
soap, skin cleansers, skin lotions and creams, skin moisturizers, sun tanning
lotions and oils; cosmetic products, namely, face and body powders, foundation
make-up, body glitter, face glitter, lipstick, lip pencils, blush, eye shadow,
eye cream, eyeliner, mascara and eyebrow pencils
 
                                    BEHOLD         UNITED STATES   T30436US00  
11/6/2006   77/037,424           ALLOWED     25       25 - tops and bottoms
 
                                    BEHOLD heart design         UNITED STATES  
T30436US01   6/21/2007   77/211,708           ALLOWED     25       25 - tops and
bottoms BLUE SUDS         UNITED STATES   T30466US00   2/5/2008   77/388,703    
      ALLOWED     25       25 - Tops and Bottoms
 
                                    DENIM DIET         UNITED STATES  
T30475US00   7/1/2008   77/512,044           ALLOWED     25       25 - Denim
Bottoms
 
                                    E JEANS Stylized         UNITED STATES  
T30204US00   2/13/2004   78/367,698           ALLOWED     25       25 -
Clothing, namely, skirts, pants, shorts, tops, shirts, and jackets
 
                                    EMBRACE YOUR INDEPENDENCE         UNITED
STATES   T30447US00   1/25/2007   77/091,278           ALLOWED     25       25 -
Bottoms; Bras; Camisoles; [Coats; Footwear];[ Hats;] Jackets; Jeans; Panties;
[Socks;] [Tights;] Tops
 
                                    EVAN-PICONE         UNITED STATES  
T00066US08   11/20/2006   77/047,759           ALLOWED     14       14 - Jewelry
and Watches
 
                                    EYE FALCON         UNITED STATES  
T30434US00   10/6/2006   77/015,363           ALLOWED     25       25 - tops and
bottoms
 
                                    GLO JEANS Stylized horizontal         UNITED
STATES   T30469US01   4/15/2008   77/448,142           PENDING     25       25 -
tops and bottoms

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 2

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   GLO JEANS Stylized vertical         UNITED
STATES   T30469US00   4/15/2008   77/448,148           PENDING     25       25 -
tops and bottoms GRANE         UNITED STATES   T30286US02   10/2/2007  
77/294,196           ALLOWED     25       25 - Footwear GREEN INDIGO (Opposed)  
      UNITED STATES   T30462US00   8/7/2007   77/249,189           PENDING    
25       25 - top and bottoms GV BABY (Suspended)         UNITED STATES  
T30235US01   9/10/2004   78/481,772           PENDING     25       25 -
Children’s and infants clothing HEED (Opposed)         UNITED STATES  
T30435US00   10/10/2006   77/017,534           PENDING     025       025 - tops
and bottoms J JONES NEW YORK logo         UNITED STATES   T30459US00   4/26/2007
  77/166,523           ALLOWED     25       25 - tops bottoms footwear belts
UNITED STATES   T30459US01   4/26/2007   77/166,544           ALLOWED     18    
  18 - handbags, wallets, purses, leather key cases JJ JUDITH JACK        
UNITED STATES   T30050US01   8/21/2006   78/956,614           ALLOWED     25    
  25 - Belts UNITED STATES   T30050US02   8/21/2006   78/956,599          
ALLOWED     18       18 - handbags JNY         UNITED STATES   T00094US05  
7/2/2007   77/220,102           ALLOWED     14       14 - Jewelry and watches
UNITED STATES   T00094US06   12/22/2008   77/638,024           PENDING     25  
    25 - Belts JONES NEW YORK         UNITED STATES   T00103US21   10/13/2008  
77/591,094           PENDING     25       25 - swimwear UNITED STATES  
T00103US22   12/23/2008   78/786,547           PENDING     14       14 - jewelry
and watches JONES NEW YORK ESSENTIALS         UNITED STATES   T30061US01  
10/18/2007   77/307,086           ALLOWED     25       25 - tops, bottoms and
jackets JONES NEW YORK SIGNATURE         UNITED STATES   T30181US11   8/28/2009
  77/558,593           ALLOWED     18       18 - Handbags, purses, key cases,
cosmetic cases sold empty JONES WEAR         UNITED STATES   T00118US08  
5/13/2005   78/629,320           ALLOWED     18       18 - Handbags, purses,
briefcases, school bags, tote bags, all purpose sport tote bags, duffel bags,
beach bags, traveling trunks and valises, cosmetic bags sold empty, briefcase
type portfolios, umbrellas; Small leather goods, namely clutch purses, leather
UNITED STATES   T00118US09   5/13/2005   78/629,326           ALLOWED     25    
  25 - Apparel, namely coats, suits, jackets, pants, shirts, vests, belts,
scarves, gloves, hats, earmuffs, hosiery and [footwear] UNITED STATES  
T00118US15   5/13/2005   78/629,333           ALLOWED     25       25 - Footwear
UNITED STATES   T00118US17   8/29/2008   77/558,581           SUSPENDED     25  
    25 - Swimwear UNITED STATES   T00118US16   12/22/2005   78/779,240          
ALLOWED     14       14 - Jewelry and Watches

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 3     COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   JONES WEAR JEANS                              
  UNITED STATES   T30275US00   2/25/2005   78/575,095           ALLOWED     25  
    25 - pants, skirts, jackets, shirts, sweaters, KASPER                      
          UNITED STATES   T30402US02   4/14/2008   77/447,405           ALLOWED
    25       25 - Footwear L.E.I.                                 UNITED STATES
  T30162US06   7/17/2008   77/524,494           ALLOWED     14       14 -
jewelry UNITED STATES   T30162US07   7/17/2008   77/524,482           ALLOWED  
  003       003 - Fragrances and Cosmetics UNITED STATES   T30162US09  
8/14/2008   77/547,108           ALLOWED     25       25 - sleepwear, pajamas
and loungewear UNITED STATES   T30162US10   4/13/2009   77/712,439          
PENDING     18       18 - handbags L.E.I. (men’s design)                        
UNITED STATES   T30485US00   4/6/2009   77/707,185           PENDING     25    
  25 - tops and bottoms L.E.I. [365]                                 UNITED
STATES   T30478US00   1/30/2009   77/659,922           PENDING     25       25 -
TOPS AND BOTTOMS L.E.I. [365] LIFE ENERGY INTELLIGENCE UNITED STATES  
T30478US01   1/30/2009   77/659,929           PENDING     25       25 - Tops and
Bottoms L.E.I. [365] LIFE ENERGY INTELLIGENCE stylized UNITED STATES  
T30478US02   2/3/2009   77/662,370           PENDING     25       25 - Tops and
Bottoms L.E.I. YOUR WORLD UNITED STATES   T30460US00   5/9/2007   77/176,532    
      ALLOWED     25       25 - tops and bottoms UNITED STATES   T30460US01  
5/9/2007   77/176,505           ALLOWED     35       35 - on-line and retail
store services Lion’s Head Design                             UNITED STATES  
T30322US01   2/7/2006   78/809,197           ALLOWED     03       03 - Perfume,
cologne, eau de toilette, room and personal fragrance sprays, soaps, namely hand
soap and skin soap, skin cleansers, skin lotions and creams, skin moisturizers,
sun tanning lotions and oils; cosmetic products, namely, face and body powders,
foundation make-up, body glitter, face glitter, lipstick, lip pencils, blush,
eye shadow, eye cream, eyeliner, mascara and eyebrow pencils LOCK STITCH CONTROL
UNITED STATES   T30474US00   7/14/2008   77/521,189           PENDING     25    
  25 - Bottoms THIS IS L.E.I. COUNTRY UNITED STATES   T30471US00   5/9/2008  
77/470,412           ALLOWED     25       25 - tops and bottoms UNITED STATES  
T30471US01   5/9/2008   77/470,425           ALLOWED     25       25 - footwear

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark        
Printed:4/27/2009   Page 4     COUNTRY     REFERENCE#   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   THIS IS LEI. COUNTRY continued.... UNITED STATES  
T30471US02   5/9/2008   77/470,648           ALLOWED     18     18 - Handbags
and wallets   UNITED STATES   T30471US03   5/9/2008   77/470,662          
ALLOWED     14     14 - jewelry and watches   UNITED STATES   T30471US04  
5/9/2008   77/470,634           ALLOWED     9     9 - eye wear   UNITED STATES  
T30471US05   5/9/2008   77/470,491           ALLOWED     03     03 - cosmetics
and fragrances   UNITED STATES   T30471US06   5/9/2008   77/470,386          
ALLOWED     35     35 - On-line computerized retail services; retail store
services   VOYCE                                 UNITED STATES   T30455US00  
4/10/2007   77/152,529           ALLOWED     25     25 - tops and bottoms   X-AM
                                UNITED STATES   T00237US03   7/11/2006  
78/926,741           ALLOWED     25     25 - tops and bottoms      
 
          END OF REPORT     TOTAL ITEMS SELECTED = 51  

 



--------------------------------------------------------------------------------



 



TRADEMARK APPLICATIONS
UNITED STATES
Nine West Development Corporation

                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 1     Country: US                              
  Status: PENDING                                 COUNTRY     REFERENCE#   FILED
  APPL#   REGDT   REG#   STATUS   CLASSES   9 BY NINE WEST UNITED STATES  
T30325US01   1/17/2008   77/373,830           ALLOWED     09     09 - eyewear  
UNITED STATES   T30325US02   1/17/2008   77/373,839           ALLOWED     14    
14 - jewelry and watches   UNITED STATES   T30325US03   1/17/2008   77/373,845  
        ALLOWED     18     18 - handbags, wallets, keycases   UNITED STATES  
T30325US04   1/17/2008   77/373,851           ALLOWED     25     25 - tops,
bottoms, dresses   9 LOVES UNITED STATES   T30468US00   4/14/2008   77/447,175  
        ALLOWED     35     35 - Customer loyalty services and customer club
services, for commercial, promotional and/or advertising purposes   9 OF
DIAMONDS BY NINE WEST and Design UNITED STATES   T30444US00   1/11/2007  
77/081,208           ALLOWED     25     25 - footwear   UNITED STATES  
T30444US01   1/11/2007   77/081,197           ALLOWED     25     25 - footwear  
9 OF HEARTS UNITED STATES   T30166US04   12/20/2006   77/068,189          
ALLOWED     14     14 - Jewelry and Watches   UNITED STATES   T30166US05  
12/20/2006   77/068,339           ALLOWED     18     18 - handbags   UNITED
STATES   T30166US06   12/20/2006   77/068,226           ALLOWED     25     25 -
Bottoms; Dresses; Tops   UNITED STATES   T30166US07   12/20/2006   77/068,236  
        ALLOWED     25     25 - footwear   UNITED STATES   T30166US08   6/7/2007
  77/200,077           ALLOWED     3     3 - Bar soap; Bath gel; Blush; Body
lotion; Cologne; Cosmetic pencils; Eau de parfum; Eau de toilette;
Eau-de-toilette; Eyeliner; Eyeshadow; Face powder; Facial lotion; Foundation;
Lipstick; Make-up   9 X 9 BY NINE WEST UNITED STATES   T30325US00   3/15/2006  
78/837,371           ALLOWED     25     25 - pants, tops, jackets, skirts   B
FLEXIBLE BY BANDOLINO UNITED STATES   T30424US00   7/10/2006   78/925,755      
    ALLOWED     25     25 - Footwear   BOUTIQUE 9 UNITED  
STATES
  T30441US05   12/21/2006   77/069,142           ALLOWED     14,18,25     14 -
Jewelry     18 - Handbags and small leather goods, namely, clutch purses,
leather key cases, credit card cases, cosmetic cases sold empty, change purses,
wallets, business card cases     25 - Footwear  

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 4/27/2009   Page 2     COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   DREAMFLEX UNITED STATES   T30476US00  
12/10/2008   77/630,056           PENDING     25       25 - Footwear UNITED
STATES   T30476US01   2/13/2009   77/669,935           PENDING     35       35 -
Store services EASY SPIRIT UNITED STATES   T15856US61   8/3/2006   78/943,748  
        ALLOWED     14       14 - Jewelry UNITED STATES   T15856US62   6/12/2007
  77/203,660           ALLOWED     25       25 - tops and bottoms EASYPRO UNITED
STATES   T30483US00   3/20/2009   77/695,436           PENDING     25       25 -
Footwear EBREEZE UNITED STATES   T00062US01   6/9/2006   78/904,849          
ALLOWED     25       25 - Footwear CIRCA JOAN & DAVID (Stylized) UNITED STATES  
T30233US06   7/16/2003   78/274,847           PENDING     25       25 -
Clothing, namely, pants, suits, blouses, shirts, scarves, hosiery, jackets,
footwear * Request for Extension of Time to oppose has been filed CIRCA JOAN &
DAVID UNITED STATES   T30233US07   7/16/2003   78/274,851           PENDING    
25       25 - Clothing, namely, pants, suits, blouses, shirts, scarves, hosiery,
jackets, footwear * Request for Extension of Time to Oppose has been filed JOAN
& DAVID UNITED STATES   T30233US16   7/28/2008   77/532,381           ALLOWED  
  25       25 - Suits, jackets, shirts, blouses, sweaters, scarves, coats,
belts, gloves, hats, pants, dresses, and lingerie NINE & COMPANY UNITED STATES  
T00145US16   9/29/2005   78/723,457           ALLOWED     03       03 - Bath
oil; Bath soaps in liquid, solid or gel form; Blush; Body lotion; Body lotions;
Body spray used as a personal deodorant and as fragrance; Cologne; Eau de
toilette; Eye cream; Eye shadow; Eyebrow pencils; Eyeliner; Foundation;
Fragrances for personal use; Hand soaps; Lip liner; Lipsticks; Mascaras;
Perfume; Perfumed powder; Pressed face powder; Room fragrances; Skin cream; Skin
moisturizer; Soaps for body care; Sun tan lotion; Sun tan oil NINE BY NINE WEST
UNITED STATES   T30325US05   1/17/2008   77/373,854           ALLOWED     09    
  09 - eyewear UNITED STATES   T30325US06   1/17/2008   77/373,892          
ALLOWED     14       14 - jewelry and watches UNITED STATES   T30325US07  
1/17/2008   77/373,896           ALLOWED     18       18 - handbags, wallets,
keycases UNITED STATES   T30325US08   1/17/2008   77/373,906           ALLOWED  
  25       25 - tops, bottoms, dresses NINE WEST UNITED STATES   T00146US15  
12/16/2008   77/634,300           PENDING     25       25 - SWIMWEAR, NINE WEST
(Word Mark) UNITED STATES   T30202US00   9/30/2005   78/724,031          
ALLOWED     03       03 - Perfume, cologne, eau de toilette, fragrance sprays,
soaps, skin cleansers, skin lotions and creams, moisturizers, sun tanning
lotions and oils; Cosmetic products, namely, face and body powders, foundation,
body glitter, face glitter, lipstick, lip pencils, blush, eyeshadow, eye cream,
eyeliner, mascara and eyebrow pencils.

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
    Printed: 4/27/2009   Page 3     COUNTRY     REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   NINE WEST 9 VINTAGE AMERICA COLLECTION &
Design UNITED STATES   T30484US00   3/24/2009   77/697,548           PENDING    
18       18 - Handbags   UNITED STATES   T30484US01   3/24/2009   77/697,562    
      PENDING     25       25 - tops, bottoms, footwear, belts   NWX UNITED
STATES   T30071US01   5/24/2006   78/891,508           ALLOWED     025       025
- Shirts, jackets, tops, dresses, skirts, pants, shorts and jumpers   PAPPAGALLO
(word mark) UNITED STATES   T30192US04   3/11/2009   77/688,033          
PENDING     9       9 - prescription and non-prescription eyewear and sunglasses
  UNITED STATES   T30192US05   3/11/2009   77/688,049           PENDING     14  
    14 - jewelry and watches   UNITED STATES   T30192US06   3/11/2009  
77/688,061           PENDING     18       18 - handbags, satchels, totes, back
packs, luggage, clutches, coin cases, wallets, key cases, cosmetic cases sold
empty   UNITED STATES   T30192US07   3/11/2009   77/688,097           PENDING  
  25       25 - tops and bottoms   UNITED STATES   T30192US08   3/11/2009  
77/688,109           PENDING     25       25 - footwear   RICKI2GO UNITED STATES
  T30294US00   6/9/2005   78/647,400           ALLOWED     025       025 -
Footwear   SAM & LIBBY and HEART DESIGN UNITED STATES   T30438US01   3/10/2009  
77/686,977           PENDING     25       25 - Dresses   SPA EASY SPIRIT UNITED
STATES   T20330US00   10/24/2007   77/311 ,744           ALLOWED     25       25
- Footwear   THIS IS YOUR LIFE LIVE IT COMFORTABLY UNITED STATES   T20956US02  
10/23/2007   77/310,756           ALLOWED     35       35 - Retail store
services in the field of footwear and apparel.   TRUE SPIRIT UNITED STATES  
T30457US00   4/12/2007   77/155,196           ALLOWED     18       18 -
handbags, wallets, purses, key cases   UNITED STATES   T30457US01   4/12/2007  
77/155,218           ALLOWED     25       25 - tops, bottoms, footwear, belts  
V.A.C. UNITED STATES   T30486US00   4/14/2009   77/713,543           PENDING    
25       25 - Tops and Bottoms   WESTIES UNITED STATES   T15982US03   3/11/2009
  77/688,200           PENDING     14       14 - jewelry      
 
          END OF REPORT       TOTAL ITEMS SELECTED = 46  

 



--------------------------------------------------------------------------------



 



TRADEMARK REGISTRATIONS
Foreign
Jones Investment Co. Inc.

        Owner Trademark Report by Country Printed:     5/7/2009   Page 1 Country
Omitted: UNITED STATES         Status: REGISTERED        

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   ANDORRA                                 T30276AD0O  
AK ANNE KLEIN   8/11/2008   26417   8/11/2008   26417   REGISTERED     18,25,9  
   
 
                            14,35       18 - Handbags and smg’s     25 -
Footwear     9 -     14 -     35 - 118799   ANNE KLEIN   12/13/1996   1877  
12/13/1996   20519   REGISTERED     25       25 - Clothing, footwear and
headgear. 377   JONES NEW YORK   6/13/1997   6683   6/13/1997   659938  
REGISTERED     18,25       18 - Leather and imitations of leather, and goods
made of these materials and not included in other classes: animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.     Clothing, footwear, headgear.     25 -    
 
                                ANGUILLA                             T30044AI00
  JUDITH JACK           12/11/2002   3453   REGISTERED     10,14,50       10 -
Watches (Local Class 10)     14 - Local Class 14. Goods of precious metals
(including nickel, Brittannia Metal) and jewelry and imitations of such goods
and jewelry.     50 - (10) Local Class 50(10)    
 
                                ANTIGUA & BARBUDA                            
T30276AG00   AK ANNE KLEIN   7/23/2007   33818   1/18/2008   6825   REGISTERED  
  3,9,14      
 
                            18,25       3-     9 - Ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories.     14 -     18 -     25 - T30276AG01   ANNE KLEIN NEW YORK
  7/23/2007   33821   1/18/2008   6824   REGISTERED     3,9,14,
18,25       3-     9 - Ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories.     14 -    
18 -     25 - T30044AG00   JUDITH JACK   3/6/2002   6012   3/6/2002   6012  
REGISTERED     14       14 - Jewelry and watches    
 
                                ARGENTINA                             118688  
ANNE KLEIN   5/11/1984   1434419   4/30/1993   1938735   REGISTERED     3      
3 - ALL GOODS IN INTERNATIONAL CLASS 3 118731   ANNE KLEIN & Lion Head Design  
10/3/1991   1818726   9/30/1993   1961624   REGISTERED     25       25 - ALL
GOODS IN INTERNATIONAL CLASS 25 4   EVAN-PICONE   2/27/2003   2415010   4/4/2004
  1972785   REGISTERED     18       18 - Leather and imitations of leather, and
goods made of these materials and not included in other classes: animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.

 



--------------------------------------------------------------------------------



 



Owner Trademark Report by Mark   Printed: 5/7/2009   Page 2

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   ARGENTINA continued ...                            
T00066AR02   EVAN-PICONE   9/17/2003   2448742   1/25/2005   2007349  
REGISTERED     25       25 - Clothing, footwear, headgear. 429   JONES NEW YORK
      N/A   4/28/1995   2584223   REGISTERED     25       25 - Clothing,
footwear, headgear. T00103AR01   JONES NEW YORK   7/3/2001   2344778  
11/25/2002   1900393   REGISTERED     14       14 - Jewelry and watches
T00103AR03   JONES NEW YORK   7/3/2001   2344779   1/1/2003   1900394  
REGISTERED     18       18 - Handbags and small leather goods T00103AR05   JONES
NEW YORK   7/3/2001   2344780   11/25/2002   1900395   REGISTERED     35      
35 - Retail Services T00103AR06   JONES NEW YORK   7/3/2001   2344777  
6/14/2005   2031171   REGISTERED     9       9 - EYEGLASSES AND SUNGLASSES
T30162AR00   L.E.I.       2228852   7/31/2003   1943423   REGISTERED     25    
  25 - apparel footwear and headgear T30154AR00   L.E.I. and Design      
2228854   7/31/2003   1943426   REGISTERED     25       25 - apparel footwear
and headgear T30157AR00   L.E.I. LIFE ENERGY INTELLIGENCE and Design       na  
3/31/2000   1.785.077   REGISTERED     25       25 - apparel footwear and
headgear    
 
                                ARUBA                                 T30276AB00
  AK ANNE KLEIN   1/15/2007   07011511   12/6/2007   26881   REGISTERED    
3,9,14      
 
                            18,25      
3 - 
                                    9 - Ophthalmic eyewear (including ophthalmic
sunglasses that are prescription quality and sold only through “optical” retail
stores, opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories.     14 -    
18 -     25 - 118791   ANNE KLEIN   9/12/1996   IM-960912.19   9/12/1996   18170
  REGISTERED     18       18 - All goods in Class 18. 118915   ANNE KLEIN II  
9/12/1996   IM-960912.18   9/12/1996   18169   REGISTERED     18       18 - All
goods in Class 18. T30276AB01   ANNE KLEIN NEW YORK   1/15/2007   07011512  
12/6/2007   26882   REGISTERED     3,9,14      
 
                            18,25       3 -     9 - Ophthalmic eyewear
(including ophthalmic sunglasses that are prescription quality and sold only
through “optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories.     14 -     18 -     25 - T00103AB00   JONES NEW YORK  
7/30/2004   23024   8/27/2004   23024   REGISTERED     9       9 - Men’s and
Women’s ophthalmic eyewear, including ophthalmic sunglasses of prescription
quality. T30044AB00   JUDITH JACK   11/29/2001   0112g.12   3/19/2003   22281  
REGISTERED     14,18,25       14 - Jewelry and watches     18 - Handbags     25
- Belts    
 
                                AUSTRALIA                            

 



--------------------------------------------------------------------------------



 



Owner Trademark Report by Mark   Printed: 5/7/2009   Page 3

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   AUSTRALIA continued ...                            
118978   A LINE ANNE KLEIN   2/6/1995   652452   2/6/1995   652452   REGISTERED
    25       25 - Clothing, footwear, headgear; excluding footwear for children.
203723   AK ANNE KLEIN   7/19/2004   1011792   7/19/2004   1011792   REGISTERED
    14       14 - Jewelry, Including jewelry made of precious and non-precious
metals; horological and chronometric instruments, watches, clocks and timers.
T30354AU01   AK ANNE KLEIN   9/10/2007   1198359   9/10/2007   1198359  
REGISTERED     3,9,18
25       3 - Fragrances and Cosmetics     9 - Ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories.     18 - Handbags, tote bags, briefcases, wallets, change
purses, leather key cases and cosmetic bags (sold empty).     25 - Belts,
blouses, camisoles, footwear (shoes, boots, sandals, slippers), gloves, jackets,
leg wear (both sheer and casual), mufflers, pants, scarves, shirts, skirts,
stoles, sleepwear, socks, swimwear and vests. 118349   ALBERT NIPON   1/17/1980
  342046   1/17/1980   342046   REGISTERED     25       25 - All types of
wearing apparel; all other goods in said class. 118351   ALBERT NIPON   1/4/1984
  401949   1/4/1984   401949   REGISTERED     16       16 - Dress patterns and
all other goods in this class. 118850   ANNE KLEIN   6/16/1997   736959  
6/16/1997   736959   REGISTERED     9       9 - Eyeglass frames, sunglass
frames, eyeglasses, sunglasses, clip-on sunglasses, eyeglass and sunglass cases,
eyeglass and sunglass chains and cords; parts, accessories and fittings for
eyeglasses and sunglasses. 203718   ANNE KLEIN   7/19/2004   1011791   7/19/2004
  1011791   REGISTERED     14       14 - Jewelry including jewelry made of
precious and non-precious metals; watches, clocks and timers. 118742   ANNE
KLEIN & Lion Head Design (Label)   2/26/1993   597043   2/26/1993   B597043  
REGISTERED     18       18 - Women’s personal leather accessories in this class,
handbags and tote bags. 118551   ANNE KLEIN (Script-Diagonal)   11/29/1973  
274394   11/29/1973   274394   REGISTERED     25       25 - All goods included
in Class 25. 118547   ANNE KLEIN (Script — Diagonal)   11/29/1973   274390  
11/29/1973   274390   REGISTERED     14       14 - All goods included in this
class. 118548   ANNE KLEIN (Script — Diagonal)   11/29/1973   274391  
11/29/1973   274391   REGISTERED     18       18 - All goods in Class 18. 118550
  ANNE KLEIN (Script — Diagonal)   11/29/1973   274393   11/29/1973   274393  
REGISTERED     24       24 - All goods in Class 24. 118546   ANNE KLEIN (Script
— Diagonal)   11/29/1973   274389   11/29/1973   274389   REGISTERED     3      
3 - All goods included in this class. 118903   ANNE KLEIN II   9/22/1992  
587014   9/22/1992   587014   REGISTERED     14       14 - All goods included in
this class. 118883   ANNE KLEIN II (Block and Stylized Series — Australia)  
2/22/1993   596574   2/22/1993   596574   REGISTERED     18       18 - Women’s
personal leather accessories in this class, handbags and tote bags. 118818  
ANNE KLEIN II (stylized)   5/21/1987   465590   5/21/1987   465590   REGISTERED
    25       25 - Clothing, footwear and headgear.

 



--------------------------------------------------------------------------------



 



Owner Trademark Report by Mark   Printed: 5/7/2009   Page 4

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   AUSTRALIA continued ...                            
T30276AU00   ANNE KLEIN NEW YORK   9/10/2007   1198360   9/10/2007   1198360  
REGISTERED     3,9,14      
 
                            18,25       3 - Fragrances and Cosmetics     9 -
Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.     14 - Jewelry and Watches     18 -
Handbags, tote bags, briefcases, wallets, change purses, leather key cases and
cosmetic bags (sold empty).     25 - Belts, blouses, camisoles, footwear (shoes,
boots, sandals, slippers), gloves, jackets, leg wear (both sheer and casual),
mufflers, pants, scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and
vests. 6   EVAN-PICONE   2/21/1983   387704   1/30/1986   387704   REGISTERED  
  25       25 - All goods in Class 25, excluding boots, shoes, slippers and
sandals. Agent Acknowledged inst. to renew 10/7/03 5   EVAN-PICONE   6/20/1990  
536,530   8/20/1992   A536530   REGISTERED     18       18 - Leather and
imitations of leather, and goods made of these materials and not included in
other classes: animal skins, hides; trunks and traveling bags; umbrellas,
parasols and walking sticks; whips, harness and saddlery. T30124AU11   Floating
Swan Design           8/25/1984   A412805   REGISTERED     25       25 - Women’s
sportswear, namely blouses, tops, sweaters, skirts, pants, jeans, shorts,
bathing suits and accessories therefor. T30124AU06   G.V. Triangle design      
    3/11/1981   B357581   REGISTERED     25       25 - Clothing, including jeans
and tops and all goods in the class T30242AU00   GLO JEANS   5/31/2006   1116799
  5/31/2006   1116799   REGISTERED     025       025 - Clothing including pants
skirts, dresses, jackets coats, blouses, shirts, hosiery, belts and footwear
T30124AU03   GLORIA VANDERBILT       376293   6/2/1982   B376293   REGISTERED  
  18       18 - knapsacks and bags, namely, handbags, purses, carryalls, duffel
bags, and cosmetic cases sold empty, umbrellas T30124AU07   GLORIA VANDERBILT  
        4/15/1982   B374252   REGISTERED     25       25 - Clothing and all
other goods in the class T30124AU00   GLORIA VANDERBILT & Swan Design  
8/15/1994   637840   8/14/1994   637840   REGISTERED     25       25 - men’s,
women’s and children’s pants, jeans, jumpsuits, rompers, shorts, shirts,
sweaters, sweatshirts, jogging suits, sports coats, blazers, coats, vests,
jackets, T-shirts, overalls, swimsuits, socks, sleepwear, robes, underwear,
footwear, hats, scarves and gloves; women’s and girl’s blouses, skirts, dresses,
hosiery, pantyhose, tights, stockings, leotards, underwear, briefs and tops,
bras and panties T30125AU00   GLORIA VANDERBILT Signature       226158  
8/3/1979   A226158   REGISTERED     25       25 - clothing T30125AU01   GLORIA
VANDERBILT Signature           6/2/1982   A376292   REGISTERED     18       18 -
LEATHER AND IMITATIONS OF LEATHER, AND ARTICLES MADE FROM THESE MATERIALS
T30200AU00   JEANSTAR   11/1/2004   1027730   11/1/2004   1027730   REGISTERED  
  025       025 - pants, jeans, jumpsuits, shorts, shirts, sweaters,
sweatshirts, jogging suits, sports coats, blazers, coats, vests, jackets,
T-shirts, overalls, swimsuits, socks, sleepwear, robes, footwear, blouses,
skirts, dresses, hosiery, pantyhose, tights, stockings, briefs, bras and

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
      Printed:   5/7/2009   Page 5

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   AUSTRALIA continued...                            
312  
 
  JONES NEW YORK   6/2/1997   735851   6/2/1997   735851   REGISTERED    
010,9,14      
 
                            18,25       010 - Clothing, footwear, headgear.    
  Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery essential oils,
cosmetics, hair lotions; dentifrices.       Scientific, nautical, surveying,
electric, photographic, cinematographic, optical, weighing, measuring,
signaling, checking (supervision), life-saving and teaching apparatus and
instruments; apparatus for recording, transmission or reproduction of sound or
images; magnetic data carriers, recording discs; automatic vending machines and
mechanisms for coin-operated apparatus; cash registers, calculating machines,
data processing equipment and computers; fire-extinguishing apparatus.      
Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.       Leather and imitations of leather, and goods
made of these materials and not included in other classes: animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.       9 - eye wear                             14 -      
                              18 -                                     25 -    
                            T00113AU00       JONES NEW YORK SPORT   11/2/2001  
893983   6/18/2002   893983   REGISTERED     25       25 - Clothing, footwear
and headgear                         T30044AU00  
 
  JUDITH JACK   9/27/2001   890509   9/27/2001   890509   REGISTERED    
14,18,25       14 - Jewelry and watches     18 - Handbags     25 - Belts 118402
 
 
  KASPER   2/23/1998   755735   2/23/1998   755735   REGISTERED     25       25
- Wearing apparel, including sweaters, shirts, blouses, t-shirts, pants, jeans,
skirts, dresses, shorts, jackets, coats, suits, raincoats, capes, ponchos,
shawls, scarves and vests. T30154AU00  
 
  L.E.I           3/31/2000   1785077   REGISTERED     25       25 - Apparel,
footwear and headgear                         T30154AU02  
 
  L.E.I LIFE ENERGY   12/24/1999   na   12/24/1999   782897   REGISTERED     25
     
 
  INTELLIGENCE and Design                                 25 - Apparel footwear
and headgear                         T30154AU01  
 
  L.E.I. and Design           12/24/1999   799362   REGISTERED     25       25 -
Apparel footwear and headgear                         T30154AU05  
 
  LEI THONG       NA   4/12/2001   872608   REGISTERED     25       25 -
Apparel, footwear and headgear                         T30154AU06  
 
  LEI THONG & Design       NA   4/12/2001   872607   REGISTERED     25       25
- Apparel, footwear and headgear                         T30157AU00  
 
  LIFE ENERGY INTELLIGENCE   12/24/1999   na   12/24/1999   799364   REGISTERED
    25       25 - Apparel footwear and headgear                         118680  
 
  Lion Head Design   1/23/1989   503408   1/23/1989   503408   REGISTERED     14
      14 - Women’s costume jewelry, fabricated from base metals, sterling
silver, electroplated gold and silver, gold-filled materials, synthetic and
semi-precious stones, and diamonds. 118738  
 
  Lion Head Design   9/22/1992   587015   9/22/1992   587015   REGISTERED     14
      14 - All goods included in this class.                         118553  
 
  Lion Head Design   6/25/1976   298104   6/25/1976   298104   REGISTERED     25
      25 - All goods included in this class.                         T30005AU00
 
 
  RICHELIEU           4/3/1978   B316926   REGISTERED     14       14 - JEWELRY
NOT BEING IN THE FORM OF SMOKERS’ ARTICLES.

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
      Printed:   5/7/2009   Page 6

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   AUSTRALIA continued ...                            
T30154AU04   Slanted Bubble Design   12/24/1999   na   12/24/1999   799361  
REGISTERED     25       25 - Apparel footwear and headgear T30124AU09   Swan
Design           6/23/1982   A377268   REGISTERED     18       18 - All goods in
this class T30124AU10   Swan Design           8/3/1990   A398242   REGISTERED  
  25       25 - Women’s sportswear, namely blouses, tops, sweaters, skirts,
pants, jeans, shorts, bathing suits and accessories therefor. T30124AU02  
VANDERBILT BY GLORIA
VANDERBILT       380503   9/2/1982   A380503   REGISTERED ·     03       03 -
Cosmetics, Perfumes, Perfume Sprays, Toilet Water, Toilet Water Sprays, Body
Lotions and Body Powders and preparations for personal care. T30124AU04  
VANDERBILT GLORIA VANDERBILT & Swan Design     381064   9/15/1982   A381064  
REGISTERED     03       03 - Cosmetics, toiletries, perfumes, fragrances, talc,
lotions, for cosmetic purposes, shampoos, soaps, beauty preparations and
preparations for personal care and all other goods in the class.    
 
                                AUSTRIA                                 118374  
ALBERT NIPON       AM 3071/81   3/29/1982   99329   REGISTERED     3,4,14,16,18
      3 - Bleaching preparations and other substances for laundry use; cleaning,
polishing, scouring and abrasive preparations; soaps; perfumery, essential oils,
preparations for body and beauty care, hair lotions; dentifrices     4 -
industrial oils and greases (except edible oil, edible greases and essential
oils); lubricants; dust binding components; fuels (including motor spirit)and
illuminants; candles, night lights, wicks for lighting     14 - precious metals
and their alloys as well as goods made thereof and coated therewith (except
cutlery, forks and spoons); jewelry, precious stones; clocks and watches and
other means for measuring of time     16 - paper, cardboard and goods made from
these materials, not included in other classes; printing matters, papers and
magazines, books, bookbinding articles; photographs; stationery, adhesives (for
stationery); artists’ materials; paint brushes; typewriters and office
requisites (except furniture); instructional and teaching material (except
apparatus); playing cards; printers’ types; printing blocks     18 - leather and
leather imitations as well as goods made thereof, not included in other classes,
in particular jewelry bags, travelling bags, cosmetic bags; animals skins and
hides; travelling and hand suitcases; umbrellas parasols and walking sticks;
whips, harness and 118554   ANNE KLEIN   5/21/1976   AM 1438/76   4/3/1981  
96556   REGISTERED     3       3 - Perfume; cologne; toilet water; dusting
powder; bath oil; body splash; soap; oil; toner; mask; astringent; face lotion;
skin lotion; cleansing lotion; depilatories; hair coloring preparations; hair
conditioners; face powder; makeup items; sun care products. 118702   ANNE KLEIN
& Lion Head Design 6/27/1990   AM3283/90   9/6/1990   132483   REGISTERED     25
      25 - Clothing, boots, shoes and slippers. 12  
 
  E.P.S. EVAN-PICONE SPORT   3/5/1990   AM 1160/90   9/17/1990   132676  
REGISTERED     25       25 - Clothing, footwear, headgear. 3  
 
  EVAN-PICONE   9/10/1968   AM2183/68   11/22/1968   63189   REGISTERED    
18,25       18 - hosiery, woven and knitted clothing, body linen, table linen,
bed linen, corsets, neckties, braces, gloves    
 
                                    Leather and imitations of leather, and goods
made of these materials and not included in other classes: animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.    
25 -
                                8  
 
  EVAN-PICONE SPORT   5/2/1991   AM 593/91   6/17/1991   136155   REGISTERED    
25      
 
  (STYLIZED)                                 25 - Clothing, footwear, headgear.
T30124AT00   GLORIA VANDERBILT           8/5/1991   136902   REGISTERED     24  
    24 - Home Furnishings 430  
 
  JNY JONES NEW YORK &   3/12/1991   n/a   11/20/1991   138893   REGISTERED    
25       25 - Clothing    
 
                                BAHAMAS                                

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
      Printed:   5/7/2009   Page 7

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   BAHAMAS continued...                             13
 
 
  EVAN-PICONE   11/10/1983   11,115   11/21/1983   11,115   REGISTERED     38  
    38 - Clothing, footwear, headgear. 388  
 
  JONES NEW YORK   6/30/1997   19734   6/30/1997   19734   REGISTERED     38    
  38 - Clothing, footwear, headgear. 399  
 
  JONES NEW YORK   7/11/1997   19743   7/11/1997   19743   REGISTERED     37    
  37 - Leather goods T30044BS01   JUDITH JACK   1/28/2002   24525   9/27/2006  
24525   REGISTERED     37       37 - LEATHER, SKINS UNWROUGHT AND WROUGHT, AND
ARTICLES MADE OF LEATHER NOT INCLUDED IN OTHER CLASSES (TO COVER “HANDBAGS AND
BELTS”. PROVIDING THESE CASES OF MADE OF LEATHER. T30044BS02   JUDITH JACK  
1/28/2002   24526   9/27/2006   24526   REGISTERED     14       14 - GOODS OF
PRECIOUS METALS AND JEWELRY, AND IMITATIONS OF SUCH GOODS AND JEWELRY (TO COVER
   
 
                                BAHRAIN                                
T30338BH01   A (Underscored) LINE ANNE   9/21/1994   1087/94   9/21/1994   17939
  REGISTERED     25       25 -Clothing, including jackets, coats, parkas,
raincoats, blazers, blouses, shirts, dresses, trousers, jeans, shorts, t-shirts,
skirts, jumpsuits, sweaters, cardigans, hats, belts, headbands, lingerie,
neckwear, namely scarves, mufflers, ascots and ties, overalls, gloves, hosiery,
stockings (knee-high and thigh-high), pantyhose, tights, socks, leggings,
swimwear and footwear (including shoes, boots and slippers), except for
children’s footwear 118780   ANNE KLEIN           9/21/1994   17940   REGISTERED
    25       25 - CLOTHING, INCLUDING JACKETS, COATS, PARKAS, RAINCOATS,
BLAZERS, BLOUSES, SHIRTS, DRESSES, SUITS, TROUSERS, PANTS, JEANS, SHORTS,
T-SHIRTS, SKIRTS, JUMPSUITS, SWEATERS, CARDIGANS, HATS, BELTS, HEADBANDS,
LINGERIE, NECKWEAR, OVERALLS, GLOVES, SCARVES, SHAWLS, MUFFLERS, HOSIERY,
STOCKINGS (KNEE-HIGH AND THIGH-HIGH), PANTYHOSE, TIGHTS, SOCKS, LEGGINGS,
SWIMWEAR; FOOTWEAR, INCLUDING BOOTS, SHOES, ATHLETIC FOOTWEAR, AND SLIPPERS; AND
HEADGEAR 118902   ANNE KLEIN II   9/21/1994   1089/94   9/21/1994   17938  
REGISTERED     25       25 - Clothing, including jackets, coats, parkas,
raincoats, blazers, blouses, shirts, dresses, suits, trousers, pants, jeans,
shorts, t-shirts, skirts, jumpsuits, sweaters, cardigans, hats, belts,
headbands, lingerie, neckwear, overalls, gloves, scarves, shawls, mufflers,
hosiery, stockings (knee-high and thigh-high), pantyhose, tights, socks,
leggings, swimwear; footwear, including boots, shoes, athletic footwear, and
slippers; and headgear. T30005BH01   NAPIER   6/27/1988   426/88   12/29/1992  
11734   REGISTERED     14       14 - Jewelry made of previous and semi-precious
metals.    
 
                                BARBADOS                                 118792
  ANNE KLEIN   9/13/1996   N/A   2/23/2000   81/11443   REGISTERED     18      
18 - HANDBAGS, TOTE BAGS, AND PERSONAL LEATHER ACCESSORIES, NAMELY BILLFOLDS,
WALLETS, CHECKBOOK HOLDERS, CHECKBOOK CLUTCHES, COSMETIC CASES, COSMETIC
POUCHES, CREDIT CARD CASES, KEY CASES, KEY FOBS, PURSES, COIN PURSES, COIN/KEY
PURSES, MONEY BELTS, PASSPORT CASES, CARRY-ALL CLUTCHES, TRAVEL KITS (SOLD
EMPTY) AND SECRETARIES IN INTL. CLASS 18 118914   ANNE KLEIN II   9/13/1996  
N/A   2/23/2000   81/11444   REGISTERED     18       18 - Handbags, tote bags,
and personal leather accessories, namely billfolds, wallets, checkbook holders,
checkbook clutches, cosmetic cases, cosmetic pouches, credit card cases, key
cases, key fobs, purses, coin purses, coin/key purses, money belts, passport
cases, carry-all clutches, travel kits (sold empty) and secretaries in Int.
Class 18. T30044BBO0   JUDITH JACK           9/6/2002   81/16333   REGISTERED  
  14       14 - Jewelry and watches BB  
 
  JUDITH JACK           9/6/2002   81/16334   REGISTERED     18       18 -
Handbags T30044BBO2   JUDITH JACK           9/6/2002   81/16335   REGISTERED    
25       25 - Belts    
 
                                BELARUS                                 118769  
ANNE KLEIN   8/25/1994   3363   8/25/1994   6595   REGISTERED     25       25 -
COATS, SUITS, JACKETS, PANTS, SHIRTS, SKIRTS, DRESSES, BLOUSES, SWEATERS, BELTS,
GLOVES, SCARVES, MUFFLERS, SHAWLS, SWIMWEAR, HOSIERY, STOCKINGS, PANTYHOSE,
TIGHTS, SOCKS, FOOTWEAR AND HEADGEAR

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
      Printed:   5/7/2009   Page 8

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   BELIZE                             T00103BZ01  
JONES NEW YORK   2/22/2006   373906   2/22/2006   3739.06   REGISTERED     9    
  9 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality.    
 
                                BENELUX                             T30306BX00  
A LINE ANNE KLEIN       na   8/10/1995   578592   REGISTERED         118984   A
LINE ANNE KLEIN   9/25/1995   856247   9/25/1995   578592   REGISTERED     25  
    25 - Clothing, footwear (with the exception of children’s footwear),
headgear. 118371   ALBERT NIPON   10/6/1983   49791   10/6/1983   395514  
REGISTERED     25       25 - Clothing, shoes, footwear, headgear for wear.
118372   ALBERT NIPON   12/1/1981   46311   12/1/1981   377076   REGISTERED    
3       3 - Perfumes, toiletry essentials, cosmetics, lotions for the hands,
dentifrices, colognes and products of toiletries, soap. 118555   ANNE KLEIN  
12/18/1973   600994   12/18/1973   322944   REGISTERED     3,14,18
20,24,25
27       3 - Bleaching preparations and other laundry preparations; cleaning,
polishing, degreasing and abrasives; soap, perfumery, essential oils, cosmetics,
hair lotions; dentifrices.     14 - Precious metals and their alloys and
articles made wholly, wellplates and silver wares (except cutlery, fork and
spoons); jewelry, precious stones; horological and other chronometric
instruments.     18 - Leather and artificial leather and thereof made products
that is not included in other classes; skins and sheets; valises and bags;
umbrellas, parasols and walking sticks; whips; harness and saddlery.     20 -
Furniture, mirrors, frames; of wood, cork, reed, reed, tea, horn, bone, ivory,
whalebone, tortoise shell, amber, mother of pearl, meerschaum, celluloid and
substitutes for these materials or made of plastic products that is not included
in other classes.     24 - Fabric; bed covers and table cloths; textile goods
not included in other classes.     25 - Clothing; including boots, shoes and
slippers.     27 - Carpets, rugs, linoleum and other floor covering; wall
hangings (except for a fabric). 944   BIG JONES       N/A   12/1/1989   0473540
  REGISTERED     25       25 - Clothing, footwear, headgear. 24   EVAN-PICONE  
6/13/1979   302303   4/2/1980   361399   REGISTERED     25       25 - Clothing.
315   EVAN-PICONE   6/27/1990   748249   6/27/1990   483669   REGISTERED     18
      18 - Cases especially made for photographic equipment.     Leather and
imitations of leather, goods made of these materials and not included in other
classes. luggage, handbags, purses, attache cases, briefcases, business and
credit card cases, passport cases, checkbook covers, school bags, tote bags,
sport tote bags, duffel bags, beach bags, travelling trunks and valises,
cosmetic bags, key fobs and key cases.     Sacks and bags (not included in other
classes) 23   EVAN-PICONE   6/5/1981   302554   3/12/1982   0375161   REGISTERED
    3,4,8
14,21       3 - Fragrance candles; manicure implements; jewelry, particularly
jewelry containing perfume, fragrance decanters; cosmetic implements such as
eyebrow pencils and lip brushes.    
4 -
                                   
8 -
                                   
14 -
                                   
21 -
                                19   EVAN-PICONE SPORT
(STYLIZED)   12/21/1990   758064   12/21/1990   494908   REGISTERED     25      
25 - Clothing, including footwear. 434   JNY   8/22/1990   n/a   8/22/1990  
484316   REGISTERED     25       25 - Women’s T-shirts, sweaters, shorts,
shirts, jackets, pull-on pants blouses, vests. 945   JONES       N/A   12/1/1989
  0473541   REGISTERED     25       25 - Clothing, footwear, headgear.

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
      Printed:   5/7/2009   Page 9

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   BENELUX continued...                             435  
JONES NEW YORK   9/19/1990   n/a   9/19/1990   485804   REGISTERED     25      
25 - Women’s, junior misses, and petites apparel T30044BX00   JUDITH JACK  
5/10/2001   998066   5/10/2001   715810   REGISTERED     14,18,25       14 -
Watches and Jewelry     18 - Handbags     25 - Belts 118405   KASPER   2/20/1998
  910855   2/20/1998   627110   REGISTERED     25       25 - Clothing, footwear,
headgear. 118703   Lion Head Design   6/1/1990   747093   6/1/1990   482969  
REGISTERED     25       25 - Clothing, footwear and headgear. T30005BX01  
NAPIER   7/18/1986   658501   7/18/1986   0420829   REGISTERED     14,18,21    
                            25,26       14 - All goods in the class     18 - All
goods in the class     21 - All goods in the class     25 - All goods in the
class     26 - All goods in the class T30005BX02   RICHELIEU           3/7/1978
  350368   REGISTERED     14       14 - jewelry 562   X-AM   12/10/1993   n/a  
12/10/1993   543632   REGISTERED     25       25 - Clothing, footwear.
 
                                    BERMUDA                             118970  
A (underscored) LINE ANNE 6/8/1994   26156   6/8/1994   26156B   REGISTERED    
25       25 - Jackets, coats, parkas, raincoats, blazers, blouses, shirts,
dresses, trousers, jeans, shorts, t-shirts, skirts, jumpsuits, sweaters,
cardigans, hats, belts, headbands, lingerie, neckwear, overalls, gloves,
scarves, hosiery, stockings, pantyhose, tights socks, leggings, swimwear, suits,
jumpers, capes, vests, collars, chemises, slips, petticoats, pajamas, negligees,
nightgowns, tank tops, camisoles, pullovers, body shirts, leotards, stoles, and
footwear; but none of the aforesaid being children’s footwear; all included in
Class 25. 118704   ANNE KLEIN & Lion Head Design 7/4/1990   20972   7/4/1990  
20972   REGISTERED     25       25 - ARTICLES OF CLOTHING INCLUDED IN CLASS 25
FOR WOMEN AND GIRLS 118695   ANNE KLEIN (script) 6/28/1990   20967   6/28/1990  
20967   REGISTERED     14       14 - ARTICLES INCLUDED IN CLASS 14 MADE OF
PRECIOUS METALS OR THEIR ALLOYS OR COATED THEREWITH; JEWELRY, HOROLOGICAL AND
CHRONOMETRIC INSTRUMENTS 118896   ANNE KLEIN II   6/8/1994   26157   6/8/1994  
B26157   REGISTERED     25       25 - Coats, suits, jackets, pants, shirts,
skirts, dresses, blouses, sweaters, culottes, belts, gloves, scarves, shorts,
hosiery, stockings, pantyhose, tights, socks, and footwear; all included in
Class 25. T30107BM00   ERIKA   5/6/2002   34226   12/6/2002   34226   REGISTERED
    25       25 - CLOTHING, NAMELY, DRESSES, ACRYLIC SWEATERS AND PULLOVERS,
INDIAN GAUZE TOPS, NYLON KNIT BLOUSES, DENIM PANTS, SKIRTS AND VESTS, T-SHIRTS,
POLO SHIRTS, SWEATSHIRTS, SWEATPANTS, DENIM, SHORTS AND FOOTWEAR. T30107BM01  
ERIKA   5/6/2002   34225   12/6/2002   34225   REGISTERED     18       18 -
LUGGAGE, HANDBAGS, PURSES, ATTACHE CASES, BRIEFCASES, SCHOOL BAGS, TOTE BAGS,
ALL PURPOSE SPORT TOTE BAGS, DUFFEL BAGS, BEACH BAGS, TRAVELLING TRUNKS AND
VALISES, COSMETIC BAGS SOLD EMPTY, BRIEFCASE TYPE PORTFOLIOS, UMBRELLAS;      
SMALL LEATHER GOODS, NAMELY CLUTCH PURSES, CIGARETTE CASES, LEATHER KEY FOBS AND
LEATHER KEY CASES, CREDIT CARD CASES, COSMETIC CASES, CHANGE PURSES, WALLETS,
EYEGLASS CASES, BUSINESS CARD CASES, PASSPORT CASES, AGENDA CASES AND LIPSTICK
HOLDERS

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 10

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   BERMUDA continued ...                        
        T30108BM00  
 
  ERIKA COLLECTION   5/6/2002   34227   12/6/2002   34227   REGISTERED     18  
    18 - LUGGAGE, HANDBAGS, PURSES, ATTACHE CASES, BRIEFCASES, SCHOOL BAGS, TOTE
BAGS, ALL PURPOSE SPORT TOTE BAGS, DUFFEL BAGS, BEACH BAGS, TRAVELLING TRUNKS
AND VALISES, COSMETIC BAGS SOLD EMPTY, BRIEFCASE TYPE PORTFOLIOS, UMBRELLAS; .  
  SMALL LEATHER GOODS, NAMELY CLUTCH PURSES, CIGARETTE CASES, LEATHER KEY FOBS
AND LEATHER KEY CASES, CREDIT CARD CASES, COSMETIC CASES, CHANGE PURSES,
WALLETS, EYEGLASS CASES, BUSINESS CARD CASES, PASSPORT CASES, AGENDA CASES AND
LIPSTICK HOLDERS T30108BM01  
 
  ERIKA COLLECTION   5/7/2002   34228   12/6/2002   34228   REGISTERED     25  
    25 - CLOTHING, NAMELY, DRESSES, ACRYLIC SWEATERS AND PULLOVERS, INDIAN GAUZE
TOPS, NYLON KNIT BLOUSES, DENIM PANTS, SKIRTS AND VESTS, T-SHIRTS, POLO SHIRTS,
SWEATSHIRTS, SWEATPANTS, DENIM, SHORTS AND FOOTWEAR. T30107BM03  
 
  ERIKA DRESSES   5/6/2002   34232   12/6/2002   34232   REGISTERED     25      
25 - CLOTHING, NAMELY, DRESSES, ACRYLIC SWEATERS AND PULLOVERS, INDIAN GAUZE
TOPS, NYLON KNIT BLOUSES, DENIM PANTS, SKIRTS AND VESTS, T-SHIRTS, POLO SHIRTS,
SWEATSHIRTS, SWEATPANTS, DENIM, SHORTS AND FOOTWEAR. T30107BM05  
 
  ERIKA DRESSES   5/7/2002   34231   12/6/2002   34231   REGISTERED     18      
18 - LUGGAGE, HANDBAGS, PURSES, ATTACHE CASES, BRIEFCASES, SCHOOL BAGS, TOTE
BAGS, ALL PURPOSE SPORT TOTE BAGS, DUFFEL BAGS, BEACH BAGS, TRAVELLING TRUNKS
AND VALISES, COSMETIC BAGS SOLD EMPTY, BRIEFCASE TYPE PORTFOLIOS, UMBRELLAS;
SMALL LEATHER GOODS, NAMELY CLUTCH PURSES, CIGARETTE CASES, LEATHER KEY FOBS AND
LEATHER KEY CASES, CREDIT CARD CASES, COSMETIC CASES, CHANGE PURSES, WALLETS,
EYEGLASS CASES, BUSINESS CARD CASES, PASSPORT CASES, AGENDA CASES AND LIPSTICK
HOLDERS T30107BM04  
 
  ERIKA SPORT   5/6/2002   34230   12/6/2002   34230   REGISTERED     25      
25 - CLOTHING, NAMELY, DRESSES, ACRYLIC SWEATERS AND PULLOVERS, INDIAN GAUZE
TOPS, NYLON KNIT BLOUSES, DENIM PANTS, SKIRTS AND VESTS, T-SHIRTS, POLO SHIRTS,
SWEATSHIRTS, SWEATPANTS, DENIM, SHORTS AND FOOTWEAR. T30107BM06  
 
  ERIKA SPORT   5/7/2002   34229   12/6/2002   34229   REGISTERED     18      
18 - LUGGAGE, HANDBAGS, PURSES, ATTACHE CASES, BRIEFCASES, SCHOOL BAGS, TOTE
BAGS, ALL PURPOSE SPORT TOTE BAGS, DUFFEL BAGS, BEACH BAGS, TRAVELLING TRUNKS
AND VALISES, COSMETIC BAGS SOLD EMPTY, BRIEFCASE TYPE PORTFOLIOS, UMBRELLAS;
SMALL LEATHER GOODS, NAMELY CLUTCH PURSES, CIGARETTE CASES, LEATHER KEY FOBS AND
LEATHER KEY CASES, CREDIT CARD CASES,COSMETIC CASES, CHANGE PURSES, WALLETS,
EYEGLASS CASES, BUSINESS CARD CASES, PASSPORT CASES, AGENDA CASES AND LIPSTICK
HOLDERS T30044BM00  
JUDITH JACK
      10/2/2001   33564   10/2/2001   33564   REGISTERED     14       14 -
Jewelry and watches T30044BM01  
 
  JUDITH JACK   10/2/2001   33565   10/2/2001   33565   REGISTERED     18      
18 - HANDBAGS T30044BM02  
 
  JUDITH JACK   10/2/2001   33566   10/2/2001   33566   REGISTERED     25      
25 - Belts T30162BM00  
 
  L.E.I.   5/31/2007   47189   12/5/2002   47189   REGISTERED     9       9 -
Sunglasses T30162BM01  
 
  L.E.I.   5/31/2007   47190   12/5/2008   47190   REGISTERED     14       14 -
Jewelry and Watches T30162BM02  
 
  L.E.I.   5/31/2007   47191   12/5/2008   47191   REGISTERED     18       18 -
Handbags T30162BM03  
 
  L.E.I.   5/31/2007   47192   12/5/2002   47192   REGISTERED     25       25 -
Lingerie, hats, leg wear, jackets, coats, jeans and footwear T30005BM01  
 
  NAPIER   12/14/1979   NIA   12/14/1979   8940   REGISTERED     14       14 -
JEWELRY FORMED OF PRECIOUS METALS AND STONES BOLIVIA  
 
                                T30276BO00  
 
  AK ANNE KLEIN   10/24/2006   4119   8/13/2007   110041   REGISTERED     03    
  03 - Fragrances and Cosmetics

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 11

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   BOLIVIA continued ...                        
        T30276BO01  
 
  AK ANNE KLEIN   10/24/2006   4120   8/13/2007   110050   REGISTERED     9    
  9 - optical and non optical eyewear T30276BO02  
 
  AK ANNE KLEIN   10/24/2006   4121   8/13/2007   110042   REGISTERED     14    
  14 - jewelry and watches T30276BO03  
 
  AK ANNE KLEIN   10/24/2006   4292   8/13/2007   110040   REGISTERED     18    
  18 - T30354BO00  
 
  AK ANNE KLEIN   10/24/2006   4123   8/13/2007   110043   REGISTERED     25    
  25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests. T30354BO01  
 
  AK ANNE KLEIN       na   8/13/2007   110044   REGISTERED     24       24 -
Body, bath and sport towels T30276BO05  
 
  ANNE KLEIN NEW YORK   10/24/2006   4124   8/13/2007   110052   REGISTERED    
03       03 - Fragrances and Cosmetics T30276BO06  
 
  ANNE KLEIN NEW YORK   10/24/2006   4125   8/13/2007   110051   REGISTERED    
09       09 - eyewear Ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories. T30276BO07  
 
  ANNE KLEIN NEW YORK   10/24/2006   4126   8/13/2007   110124   REGISTERED    
14       14 - jewelry and watches T30276BO08  
 
  ANNE KLEIN NEW YORK   10/24/2006   4291   8/13/2007   110055   REGISTERED    
18       18 - T30276BO09  
 
  ANNE KLEIN NEW YORK   10/24/2006   4128   8/13/2007   110054   REGISTERED    
25       25 - Belts, blouses, camisoles, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
T30276BO10  
 
  ANNE KLEIN NEW YORK       na   8/13/2007   110053   REGISTERED     24       24
- Body, bath and sport towels 27  
 
  EVAN-PICONE   7/24/2002   SM-2275-02   12/18/2003   91979   REGISTERED     25
      25 - Dry goods, corsets, dresses, hats, shirts, collars and cuffs. 436  
 
  JONES NEW YORK   8/3/1994   n/a   6/13/1996   61272-C   REGISTERED     25    
  25 - Women’s, junior misses, and petites apparel T00103BO01  
 
  JONES NEW YORK   2/10/2006   12063   8/23/2007   110361-C   REGISTERED     09
      09 - Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses
of prescription quality. T30007BO00  
 
  NAPIER (Stylized)           8/27/1993   55182-C   REGISTERED     14       14 -
GOODS NOT LISTED. BRAZIL  
 
                                118852  
 
  ANNE KLEIN   6/17/1996   819258776   7/16/2002   819258776   REGISTERED     14
      14 - Chronometers, clocks, watches and their parts included in this class.
118728  
 
  ANNE KLEIN & Lion Head Design   4/12/1991   816121028   1/7/1997   816121028  
REGISTERED     25       25 - CLOTHING AND CLOTHING ACCESSORIES OF COMMON USE;
CLOTHES AND CLOTHING ACCESSORIES FOR THE PRACTICE OF SPORTS; CLOTHES AND
CLOTHING ACCESSORIES FOR PROFESSIONAL USE. 118899  
 
  ANNE KLEIN II   5/11/1994   817866906   4/16/1996   817866906   REGISTERED    
25       25 - Clothes and clothing accessories of common use. Clothes and
clothing accessories for practice of sports. Clothes and clothing accessories
for professional use. (Local Classes 25.10, 25.20, and 25.30) 118862  
 
  ANNE KLEIN II (stylized)   7/4/1990   815560532   3/3/1992   815560532  
REGISTERED     25       25 - Clothing; hats; footwear; uniforms; visors
(hatmaking); clothing for gymnastics; stockings; camisoles; lingerie; sleepwear;
swimwear; fur coats; scarves; gloves; belts and money belts.

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 12

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   BRAZIL continued...                          
      127311       ANNE KLEIN II (stylized)   7/4/1990   815560532   3/3/1992  
200036530   REGISTERED   18       18 - Clothing articles made of leather and of
imitation leather; bags; handbags; purses; coin purses; key purses; wallets;
rucksacks; backpacks; umbrellas; shoulder bags; billfolds and pocket wallets;
cases for credit cards; key cases; cheque book clutches; carry-all clutches and
secretaries; school bags and satchels; tote bags; game bags and hip bags; bags
for campers and for climbers; cosmetic bags and pouches; knapsacks; haversacks;
lunch bags. 29  
 
  EVAN-PICONE   1/16/1995   818293160   10/11/2005   818293160   REGISTERED    
25       25 - Clothing, footwear, headgear. T00066BR02  
 
  EVAN-PICONE   9/28/2001   824094573   4/17/2007   824094573   REGISTERED    
14      
14 -
                                T30124BR00  
 
  GLORIA VANDERBILT       810059711   12/26/1984   810059711   REGISTERED     25
      25 - Clothes and clothing accessories of common use; clothes and clothing
accessories for practice of sports; professional cloths and T30124BR11  
 
  GLORIA VANDERBILT   7/24/2003   825729939   8/19/2008   825729939   REGISTERED
    25       25 - FOOTWEAR, namely shoes, boots, sandals and slippers.
T30124BR06  
 
  GLORIA VANDERBILT & Swan Design       817936327   12/31/1996   817936327  
REGISTERED     25       25 - Clothes and clothing accessories of common use,
active sportswear and professional use T30124BR05  
 
  GLORIA VANDERBILT (Signature)       811054780   3/27/1984   811054780  
REGISTERED     14       14 - Jewels and their imitations T30124BR02  
 
  GLORIA VANDERBILT and Swan Design       810665565   5/9/1989   810665565  
REGISTERED     25       25 - Clothes and clothing accessories of common use,
active sportswear and professional use T30124BR07  
 
  GVNY       819173495   8/24/1999   819173495   REGISTERED     9       9 - eye
wear T30154BR02  
 
  L.E.I. LIFE ENERGY   2/5/1999   821172050   11/20/2007   821172050  
REGISTERED     25      
 
  INTELLIGENCE Design                                 25 - Apparel footwear and
headgear T30157BR00  
 
  LIFE ENERGY INTELLIGENCE   7/28/1999   821518046   9/2/2008   821518046  
REGISTERED     25       25 - Apparel footwear and headgear T30005BR03  
 
  NAPIER   2/18/2004   826258980   9/11/2007   826258980   REGISTERED     14    
  14 - Jewelry made of precious and semi-precious materials. T30007BR01  
 
  NAPIER (Stylized)       816963142   11/11/1992   816963142   REGISTERED     14
      14 - Jewelry made of precious and semi-precious stones. T30124BR01  
 
  Swan Design       810500973   7/3/1984   810500973   REGISTERED     3       3
- Perfumery and Hygiene products and toiletry articles in general T30124BR03  
 
  VANDERBILT BY GLORIA       810963620   10/9/1984   810963620   REGISTERED    
3      
 
  VANDERBILT                                 3 - Perfumery and Hygiene products
and toiletry Articles in general T30124BR04  
 
  VANDERBILT GLORIA       810997673   4/2/1985   810997673   REGISTERED     03  
   
 
  VANDERBILT & Swan Design                                 03 - Perfumery and
Hygiene products and toiletry articles in general BRITISH VIRGIN ISLANDS        
                        31  
 
  EVAN-PICONE   12/15/1983   696   8/21/1984   2038   REGISTERED     25       25
- Clothing, footwear, headgear. 354  
 
  JONES NEW YORK   6/16/1997   n/a   6/16/1997   3161   REGISTERED     37      
37 - Leather and imitations of leather, and goods made of these materials and
not included in other classes: animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 13

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   BRITISH VIRGIN ISLANDS continued ...          
                      353  
 
  JONES NEW YORK   6/16/1997   n/a   6/16/1997   3161   REGISTERED     38      
38 - Clothing, footwear, headgear. T30044VG00  
 
  JUDITH JACK   12/21/2002   N/A   12/21/2002   3803   REGISTERED     14,37,25  
    14 - watches     37 - Handbags     25 - Belts BRUNEI  
 
                                32  
 
  EVAN-PICONE   9/17/1981   28,613   9/14/1981   11766   REGISTERED     25      
25 - Articles of clothing, including boots, shoes and slippers 357  
 
  JONES NEW YORK   6/26/1997   27838   7/3/1999   24842   REGISTERED     18    
  18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes : animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. CANADA  
 
                                118941  
 
  A (underscored) LINE ANNE   3/26/1991   678690   1/29/1998   TMA488527  
REGISTERED     18,25       18 - Tote bags.     25 - Clothing, namely, jackets,
coats, parkas, raincoats, blazers, blouses, shirts, t-shirts, skirts, dresses,
trousers, jeans, shorts, jumpsuits, overalls, sweaters, cardigans, hats,
headbands, belts, gloves, scarves, neckwear, namely ties, cowls, mufflers,
swimwear, hosiery, stockings, knee-high and thigh-high stockings, pantyhose,
tights, socks, knit leggings; footwear, namely shoes, boots, slippers, except
118364  
 
  ALBERT NIPON   1/9/1981   463879   5/28/1982   269469   REGISTERED     25    
  25 - (1) Women’s dresses, shirts, skirts, jackets, sportswear and outerwear
consisting of coordinated sweaters, shirts, skirts, slacks and scarves.
(2) Ladies co-ordinates, ladies separates and ladies activewear, namely,
blouses, pants, suits, outerwear coats. 118361  
 
  ALBERT NIPON   5/27/1987   584750   1/27/1989   TMA350563   REGISTERED     9  
    9 - (1) Eye frames and sunglasses. (2) Men’s and women’s eye frames and
sunglasses. 118343  
 
  ALBERT NIPON   12/8/1981   479352   3/27/1987   TMA325222   REGISTERED     3  
    3 - Perfume, cologne and toilet water. 118851  
 
  ANNE KLEIN   5/23/1997   845942   5/7/1998   TMA494095   REGISTERED     9,25  
    9 - Ophthalmic eyeglass frames; sunglasses.     25 - Scarves; stoles;
shawls; ties; fabric ponchos and mufflers. 118558  
 
  ANNE KLEIN   10/3/1973   368555   7/22/1977   TMA222047   REGISTERED     25  
    25 - (1) Coats, suits, jackets, pants, skirts, and dresses for women.
(2) Shirts and sweaters for women. (3) Women’s non-sheer socks. 118833  
 
  ANNE KLEIN   10/10/1991   709352   10/29/1993   TMA418966   REGISTERED     25
      25 - Shorts and tops. 118677  
 
  ANNE KLEIN   2/22/1989   625892   5/8/1992   TMA397954   REGISTERED     14    
  14 - Jewelry. 118686  
 
  ANNE KLEIN   5/15/1989   631983   4/12/1991   TMA382887   REGISTERED     3    
  3 - Fragrances, cosmetics, skin care, bath and related personal beauty care
products, namely, perfume, eau de parfum, lotions, creams, oils, bath and shower
gel, bath oil, dusting powder and soap. 118736  
 
  ANNE KLEIN   9/17/1992   713010   12/17/1993   TMA421182   REGISTERED     14  
    14 - Women’s watches, clocks, and table clocks. 118725  
 
  ANNE KLEIN   3/21/1991   680508   3/26/1993   TMA410034   REGISTERED     25  
    25 - Women’s hosiery, namely stockings, pantyhose, knee-high and thigh-high
stockings, cut-and-sewn specialty tights (or stockings) and 118560  
 
  ANNE KLEIN & Lion Head Design   7/9/1974   376879   12/7/1979   TMA237942  
REGISTERED     18,25       18 - Pocketbooks of all kinds, handbags, tote bags,
belts and umbrellas.     25 - Ladies wearing apparel, namely, ladies’ coats,
suits, jackets, pants, shirts, dresses, blouses, sweaters, gloves, shoes. 118837
 
 
  ANNE KLEIN & Lion Head Design   7/6/1992   708350   8/25/1995   TMA446375  
REGISTERED     18       18 - Personal leather accessories, namely, billfolds,
checkbook holders, credit card cases, checkbook clutches and wallets.

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 14

                                      REFERENCE       MARK   FILED   APPL# REGDT
  REG# STATUS     CLASSES   CANADA continued...                                
118723  
 
  ANNE KLEIN & Lion Head Design   5/31/1991   683356   4/16/1993   TMA411169  
REGISTERED     25       25 - Fur outerwear for women, namely fur coats, fur
jackets, shearlings, fur-lined coats (which may also be fur-trimmed). 118878  
 
  ANNE KLEIN II *to be abandoned   5/28/1992   705876   9/17/1993   TMA417126  
REGISTERED     14       14 - Jewellery, belts, watches, clocks, table clocks.
118873  
 
  ANNE KLEIN II   3/21/1991   680506   3/26/1993   410033   REGISTERED     25  
    25 - Women’s hosiery, namely stockings, pantyhose, knee-high and thigh-high
stockings, cut-and-sewn specialty tights, (or stockings) and 118860  
 
  ANNE KLEIN II   7/18/1990   662329   1/29/1993   TMA407369   REGISTERED    
3,9,18,25       3 - Fragrances, bath and related personal beauty care products,
namely perfume, eau de parfum, lotions, creams, oils, bath and shower gel, bath
oil, dusting powder, soap.     9 - Women’s sunglasses; women’s ophthalmic
eyeglass and sunglass frames.
18 - Chequebook holders and clutches, cosmetic cases and pouches, key cases,
leather book coverings, leather boxes, leather envelopes, memo pads, money
belts, organizers, paper holder with paper refills, passport cases, portfolios,
coin purses, ·travel kits, wallets, handbags, tote bags.     25 - Ladies’
gloves, belts, footwear, namely, shoes. 544  
 
  CODE BLEU   2/7/1994   747067   1/29/1999   TMA507305   REGISTERED     25    
  25 - All kinds of clothing, bags and cosmetics 535  
 
  CODE BLEU     0523834   1/31/1986   310964   REGISTERED     25       25 -
Young men’s sportswear, namely shirts, pants, and jackets T30107CA00  
 
  ERIKA   10/1/1999   1031022   7/9/2001   TMA547874   REGISTERED     25      
25 - Clothing, namely, acrylic sweaters and pullovers, Indian gauze tops, nylon
knit blouses, denim pants, skirts and vests, t-shirts, polo shirts, sweatshirts,
sweatpants, denim and shorts T30103CA00  
 
  ERIKA & CO.   10/1/1999   1031023   7/9/2001   TMA547864   REGISTERED     25  
    25 - Knit and woven t-shirts, etc. T30108CA00  
 
  ERIKA COLLECTION   10/1/1999   1031025   7/9/2001   TMA547862   REGISTERED    
25       25 - Clothing, namely, acrylic sweaters and pullovers, Indian gauze
tops, nylon knit blouses, denim pants, skirts and vests, t-shirts, polo shirts,
sweatshirts, sweatpants, denim and shorts T30107CA05  
 
  ERIKA DRESSES   5/20/2002   1141492   11/25/2003   TMA595546   REGISTERED    
25       25 - Dresses T30107CA03  
 
  ERIKA II & CO.   10/1/1999   1031024   7/9/2001   TMA547863   REGISTERED    
25       25 - Knit and woven t-shirts, blouses, sweaters, pants, shorts, and
skirts T30107CA04  
 
  ERIKA SPORT   5/21/2002   1141493   11/25/2003   TMA595619   REGISTERED     25
      25 - Clothing, namely, acrylic sweaters and pullovers, Indian gauze tops,
nylon knit blouses, denim pants, skirts and vests, t-shirts, polo shirts,
sweatshirts, sweatpants, denim and shorts 38  
 
  EVAN-PICONE   8/29/1968   315,676   10/9/1970   171879   REGISTERED     25    
  25 - (1) Women’s and misses’ sportswear, namely, women’s and misses skirts,
slacks, shorts and sweaters. (2) Skirts, suits, slacks, shorts, blouses,
dresses, coats, for women and misses. (3) Eyeglass frames 118306  
 
  EXECUTIVE DRESS BY ALBERT NIPON   1/9/1984   514948   10/26/1984   TMA296418  
REGISTERED     25       25 - Dresses. 589  
 
  FAMOUS MAKER   12/9/1994   770738   1/29/1999   TMA507,402   REGISTERED     25
      25 - Ladies’ clothing namely, blouses, knit tops, pants, skirts, sweaters,
jackets, shells, shirts, coats, dresses and shorts. Clothing, footwear,
headgear. T30017CA00  
 
  FLEUR DE MER   4/27/1981   468,953   2/26/1982   266,979   REGISTERED     14  
    14 - Jewelry T30006CA00  
 
  GLASSTIQUE   7/29/1985   0546686   9/12/1986   318310   REGISTERED     14    
  14 - Jewelry. No class in Canada.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 15

                                          REFERENCE   MARK   FILED   APPL#  
REGDT   REG#   STATUS     CLASSES   CANADA continued ...                        
            T30272CA01   GLO GIRL   5/3/2000   1057412   2/26/2003   576437  
REGISTERED     003,009,014         003 - Personal care products namely shower
gel, body wash, bath foam, body scrub, glitter gel, shampoo, conditioner, hair
gel, body lotion, massage lotion, foot lotion, lip gloss, lip shine, body mist,
perfume, nail polish; cosmetics, namely eye liner, eye shadow, lipstick, blush,
mascara, and face powder;, body tattoos,     009 - sunglasses     014 - body
jewelry, namely rings, bracelets, anklets, watches;     018 - bags, namely
handbags, cosmetic cases and tote bags.     025 - clothing, namely t-shirts,
sweatshirts, hats, belts;     026 - hair accessories, namely hair clips,
barrettes, brushes, combs; mirrors T30272CA03   GLO GIRL   12/5/2005   1281952  
6/7/2007   TMA689233   REGISTERED     25       25 - Jeans, capris, shorts,
jackets as articles of clothing, and knitwear namely sweaters, cardigans,
pullovers and knitted scarves and T30125CA11   GLO GLORIA VANDERBILT      
805852   1/22/1998   488037   REGISTERED     25       25 - Clothing, namely
jackets, suits, vests, dresses, pants, blouses, skirts, shorts T30124CA04  
GLORIA VANDERBILT & Swan Design       761496   6/14/1996   459346   REGISTERED  
  25       25 - pants, jeans, jumpsuits, rompers, shorts, shirts, sweaters,
sweatshirts, jogging suits, sports coats, blazers, coats, vests, jackets,
T-shirts, overalls, swimsuits, socks, sleepwear, robes, underwear, footwear,
hats, scarves and gloves; women’s and girl’s blouses, skirts, dresses, hosiery,
pantyhose, tights, stockings, leotards, underwear, briefs and tops, bras and
panties T30125CA12   GLORIA VANDERBILT Signature       589396   2/2/1996  
453243   REGISTERED     14       14 - Watches and jewelry T30125CA13   GLORIA
VANDERBILT Signature       442469   2/17/1984   288070   REGISTERED     18,25  
    18 - Cosmetic bags, cases, purses and travel accessories     25 - pants,
jeans, jumpsuits, rompers, shorts, shirts, sweaters, sweatshirts, jogging suits,
sports coats, blazers, coats, vests, jackets, T-shirts, overalls, swimsuits,
socks, sleepwear, robes, underwear, footwear, hats, scarves and gloves; women’s
and girl’s blouses, skirts, dresses, hosiery, pantyhose, tights, stockings,
leotards, underwear, briefs and tops, bras and panties T30124CA05   JEANSTAR and
Design   3/31/1999   1010575   9/23/2002   567821   REGISTERED     25       25 -
Women’s and children’s pants, jeans, jumpsuits, shorts, shirts, sweaters, vests,
jackets, t-shirts, overalls, swimsuits, socks and underwear; and Women’s’ and
Girls’ blouses, skirts, dresses, hosiery, pantyhose, tights, stockings,
underwear, namely briefs and tops, bras and panties, hats scarves, gloves and
footwear namely shoes, boots and sandals. T30043CA0O   JJ & Design   9/7/2000  
1074053   3/24/2004   TMA606133   REGISTERED     14,18,25       14 - JEWELRY;
WATCHES AND BELTS; HANDBAGS AND PURSES     18 -     25 - T00094CA0O   JNY  
2/19/2004   1206861   9/8/2005   TMA647,603   REGISTERED     25       25 -
Clothing, namely, dresses, skirts, pants, shorts, tops, shirts, blouses,
sweaters, tops, jumpsuits, jackets and coats T00103CA04   JNY BLUE   1/16/2004  
1203526   1/31/2005   TMA631561   REGISTERED     25,35,009       25 - Junior
Women’s Apparel
t-shirts -shirts -sweaters -active wear - outerwear - casual bottoms - denim
bottoms - casual skirts - dresses - accessories -hats Young Men’s Apparel
-t-shirts -shirts - casual bottoms - denim bottoms - sweaters - outerwear active
wear - hats -accessories     35 - - Retail Store Services     009 - Precious
metals and their alloys and goods in precious metals or coated therewith, not
included in other classes; jewelry, precious stones; horological and
chronometric instruments. T00094CA02   JNY JONES NEW YORK COLLECTION   2/19/2004
  1206864   3/22/2006   661221   REGISTERED     25       25 - Clothing, namely,
dresses, skirts, pants, shorts, tops, shirts, blouses, sweaters, tops,
jumpsuits, jackets and coats





--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 16

                                          REFERENCE     MARK   FILED   APPL#  
REGDT   REG#       STATUS   CLASSES   CANADA continued ...         510  
 
  JONES CLUB   9/5/1995   0792,055   6/9/1997   TMA477366   REGISTERED     25  
    25 - Women’s clothing, namely — petite, women’s and misses’ skirts, slacks,
shorts, sweaters, suits, blouses, dresses, coats, jackets, and eyeglass frames
and hosiery. 513  
 
  JONES NEW YORK   4/29/1998   876707   2/21/2002   TMA558300   REGISTERED    
3,9,14
18,25       3 - perfume, eau de toilette, cologne, body lotions, body creams,
soap, bath gel, bath salts, scented candles, dusting powder and potpourri.     9
- men’s and women’s ophthalmic and non-ophthalmic eyeglasses, sunglasses and
eyeglasses accessories namely cases and holders,     14 - hair accessories
namely, hairclips, pins, combs, barrettes, bands and ornaments; men’s and
women’s timepieces namely watches; costume jewelry     18 - luggage, handbags,
purses, attache cases, briefcases, camera bags, wallets, checkbook covers,
schoolbags, tote bags, duffel bags, beach bags, travel trunks and valises,
briefcase-type portfolios, key fobs, key cases, umbrellas;     25 - Men’s,
boy’s, women’s, junior miss and petite’s knitwear namely, knitted and woven
dress and casual shirts; suits, skirts, knit and woven skirts, knit and woven
pants, two piece woven suits, coats, rainwear namely raincoats and slickers,
hosiery; loungewear namely robes, nightgowns, kaftans, shirts and robes; men’s
tailored suits and sports coats, constructed tailored sports coats, constructed
tailored suits, overcoats, rainwear and underwear; Clothing for men and women
namely, leather outerwear, neckties, belts and suspenders; suits, leather
outerwear namely coats and jackets, scarves, intimate apparel namely, bras,
panties, leggings, body suits, unitards, camisoles, chemises, foundation
garments; footwear namely shoes and boots, hats and belts; 484  
 
  JONES NEW YORK   2/23/1978   421498   2/26/1982   266983   REGISTERED     25  
    25 - Mens. boy’s, Juniors,& Women’s knitwear, namely knitted & woven tops,
pullovers, jackets, slacks, shorts, swimsuits, sport suits, pajamas, sweaters,
vests, night shirts, & Junior Miss & Women’s Knitted & woven shells, blouses,
dresses, shifts & robes. 590  
 
  JONES NEW YORK COUNTRY   12/27/2000   1084403   3/25/2003   TMA578153  
REGISTERED     25       25 - Clothing for women, namely Shirts, skirts, blouses.
sweaters, jeans, jackets, tops dresses, shorts and vests Clothing, footwear,
headgear. T30061CAO0   JONES NEW YORK ESSENTIALS   6/5/1998   880,507   8/1/2001
  549,069   REGISTERED     25       25 - wearing apparel for women namely,
leather, knit and woven dresses, coats, suits, jackets, blouses, shirts,
sweaters, t-shirts, tank-tops, camisoles, cardigans, pullovers, vests, pants,
shorts, jeans, skirts, scarves and hats 505  
 
  JONES NEW YORK PETITE   4/9/1997   0841706   9/10/1998   TMA500367  
REGISTERED     25       25 - Ladies clothing, namely, blouses, knit tops, pants,
slacks, skirts, sweaters, jackets, shells, coats, dresses, shorts. 509  
 
  JONES NEW YORK PETITE   7/29/1981   0473284   5/6/1988   TMA339882  
REGISTERED     25       25 - Ladies clothing, namely, blouses, knit tops, pants,
slacks, skirts, sweaters, jackets, shells, coats, dresses, shorts. 507  
 
  JONES NEW YORK SEPARATES   9/17/1990   0666553   9/16/1994   TMA433271  
REGISTERED     25       25 - Ladies clothing, namely, blouses, knit tops, pants,
slacks, skirts, sweaters, jackets, shells, coats, dresses, shorts. T30181CAO4  
JONES NEW YORK SIGNATURE   12/19/2003   1200807   8/30/2007   TMA695174  
REGISTERED     25       25 - skirts, suits, slacks, pants, shorts, skorts,
blouses, shirts, blazers, dresses, dusters, cardigans, pullovers jeans, vests,
jackets, sweaters, camisoles, culottes, knit pants,knit tops, tank tops,
t-shirts, polo shirts, denim jackets, and jumpsuits 506  
 
  JONES NEW YORK SPORT   6/29/1994   0758083   6/14/1996   TMA459326  
REGISTERED     25       25 - Ladies clothing, namely, blouses, knit tops, pants,
slacks, skirts, sweaters, jackets, shells, coats, dresses, shorts. 514  
 
  JONES NEW YORK SPORT   4/29/1998   876711   1/15/2003   TMA573653   REGISTERED
    25,18,14
09       25 - Clothing for Men and Women namely Men’s hosiery, leather
outerwear, underwear, neckties, casual and sport shirts, belts and suspenders;
Women’s, junior misses and petite’s jackets, slacks, shorts, suits, sweaters,
vests, skirts, knit and woven skirts, knit and woven pants, two piece woven
suits, swimwear, coats, rainwear, leather outerwear, sweaters, scarves, hosiery;
footwear, hats, and belts. Luggage, handbags, purses, attache cases, briefcases,
camera bags, wallets, checkbook covers, schoolbags, tote bags, sport tote bags,
duffel bags, beach bags, travel trunks and valises, cosmetic bags,
briefcase-type portfolios, key fobs, key cases, Costume jewelry, hair
accessories,
Men’ and Women’s ophthalmic and non-ophthalmic eyeglasses, sunglasses and
eyeglass accessories     18 -     14 -     09 - 515  
 
  JONES NEW YORK SUIT   4/29/1998   876706   7/3/2002   TMA564230   REGISTERED  
  25       25 - Ladies Suits

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 17

                                          REFERENCE     MARK   FILED   APPL#  
REGDT   REG#       STATUS     CLASSES CANADA continued ...         508  
 
  JONES NEW YORK WOMAN   9/17/1990   0666535   8/5/1994   TMA431348   REGISTERED
    25       25 - Ladies clothing, namely, blouses, knit tops, pants, slacks,
skirts, sweaters, jackets, shells, coats, dresses, shorts. 511  
 
  JONES STUDIO   6/22/1995   0785855   2/25/1997   TMA471638   REGISTERED     25
      25 - Women’s Sportswear, namely — petite, women’s and misses’ skirts,
slacks, shorts, sweaters, suits, blouses, dresses, coats, jackets, and eyeglass
frames and hosiery. T00117CA01   JONES STUDIO   5/21/2002   1141195   11/3/2008
  727656   REGISTERED   NA     NA — Jewelry, watches; clothing, namely, pajamas,
bras, panties, underwear, briefs, bathrobes and nightgowns. T00117CA03   JONES
STUDIO   5/29/2006   1302979   6/29/2007   691163   REGISTERED     025       025
- Knit and woven scarves, shawls, wraps, pareos, handkerchiefs, hats, and
gloves. T00117CA02   JONES STUDIO ESSENTIALS   5/28/2002   1141494   9/26/2003  
TMA590962   REGISTERED     14       14 – Jewelry 516  
 
  JONES WEAR   4/29/1998   876710   1/21/2002   TMA556182   REGISTERED     25  
    25 - Clothing for Men and Women namely Men’s sport coats, hosiery, leather
outerwear, underwear, neckties, dress shirts, casual and sport shirts, belts and
suspenders;
Women’s, junior misses and petite’s jackets, slacks, shorts, suits, sweaters,
vests, skirts, knit and woven skirts, knit and woven pants, two piece woven
suits, blouses. Knit tops. leather outerwear, sweaters, hosiery 1010  
 
  JONES WEAR   2/19/2001   1093287   5/14/2003   TMA581591   REGISTERED     14  
    14 - Hair Accessories namely, hairclips, pins, combs, barrettes, bands and
ornaments. Women’s costume jewelry, namely earrings, bracelets, necklaces, pins,
pendants and rings. 517  
 
  JONES WEAR and Design   5/6/1998   877345   1/14/2004   TMA599436   REGISTERED
    25       25 - Clothing for Men and Women namely Men’s sport coats, hosiery,
leather outerwear, underwear, neckties, dress shirts, casual and sport shirts,
belts and suspenders;
Women’s, junior misses and petite’s jackets, slacks, shorts, suits, sweaters,
vests, skirts, knit and woven skirts, knit and woven pants, two piece woven
suits, blouses. Knit tops. leather outerwear, sweaters, hosiery 519  
 
  JONES WEAR SPORT   4/29/1998   876708   7/4/2006   666968   REGISTERED     25
      25 - Women’s, junior misses and petite’s jackets, slacks, shorts, suits,
sweaters, vests, skirts, knit and woven skirts, knit and woven pants, two piece
woven suits, blouses. Knit tops. leather outerwear, sweaters, hosiery T00103CA02
  JONESWEAR   7/31/2003   1186201   8/29/2007   695052   REGISTERED     09      
09 – eyewear T30044CA00   JUDITH JACK   9/7/2000   1074054   8/30/2002   566752
  REGISTERED     14       14 - JEWELRY; WATCHES AND belts; HANDBAGS AND PURSES
127214   KASPER   10/20/1992   715144   3/10/1998   TMA491089   REGISTERED    
42,25       42 - Designing clothing, sheets, pillowcases, tablecloths, table
decorations, wall coverings, curtains, drapes, furs, towels and bathroom
accessories for others.     25 - (1) Wearing apparel, namely: sweaters, shirts,
blouses, T-shirts, pants, jeans, skirts, shorts, jackets, coats, suits,
raincoats, capes, ponchos, shawls, scarves, evening gowns, evening skirts and
tops, daytime and cocktail dresses, tennis shorts, tennis shirts, tennis
dresses, fur coats, fur trimmed coats, fur lined coats and reversible fur coats
having fur on one side, cloth on the opposite side arid wearable on either side.
(2) Women’s clothing, namely: suits, suit-like costumes, dresses; women’s
sportswear, namely; pants, tops, shirts, skirts, sweaters, blouses and vests.
(3) Men’s clothing, namely; jogging suits, bathing suits, sweat shirts, swim
wear, sports jackets, sports coats, raincoats, overcoats, evening shirts, ties,
bow ties, blazers, jackets, suits, tuxedos, pants, trousers, slacks, Bermuda
shorts, shirts, sport shirts, T-shirts, polo shirts, vests, sweaters; women’s
clothing; namely: coats, raincoats, shorts. T30164CAO1   L.E. I.       1026519  
8/23/2002   566343   REGISTERED     25       25 - Apparel, namely, jeans,
shirts, jackets, vests, pants, sweaters, sweatpants, jumpsuits, shorts, skorts,
overalls, shortalls, dresses, skirts and T-shirts. clothing, namely, lingerie
and footwear, namely, shoes, sneakers, boots and sandals. T30157CAO1   L.E.I.
LIFE ENERGY
INTELLIGENCE and Design       877151   5/22/2001   545412   REGISTERED     25  
    25 - Apparel, namely, jeans, shirts, pants, jumpsuits, shorts, skorts,
t-shirts and footwear, namely shoes, boots, and sandals. T30157CAO0   LIFE
ENERGY INTELLIGENCE   8/23/1999   1026514   8/23/2002   566342   REGISTERED    
25       25 - (1) Apparel, namely, jeans, shirts, jackets, vests, pants,
sweaters, sweatpants, jumpsuits, shorts, skorts, overalls, shortalls, dresses,
skirts and T-shirts.     (2) Clothing, namely, lingerie and footwear, namely,
shoes, sneakers, boots and sandals.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 18

                                          REFERENCE   MARK   FILED   APPL#  
REGDT   REG#   STATUS     CLASSES   CANADA continued ...         118737   Lion
Head Design   9/17/1992   713011   11/19/1993   419898   REGISTERED     14      
14 - WOMEN’S WATCHES, CLOCKS, AND TABLE CLOCKS 118678   Lion Head Design  
2/22/1989   625893   5/11/1990   TMA368636   REGISTERED     14       14 -
Jewelry. 118724   Lion Head Design   3/21/1991   680507   10/23/1992   tma404002
  REGISTERED     25       25 - WOMEN’S HOSIERY, INCLUDING STOCKINGS, PANTYHOSE,
KNEE-HIGH AND THIGH-HIGH STOCKINGS, CUT-AND-SEWN SPECIALTY TIGHTS (OR STOCKINGS)
AND SOCKS 118562   Lion Head Design   6/15/1982   488320   2/18/1983   TMA276743
  REGISTERED     25       25 - (1) Women’s non-sheer socks. (2) Clothing, namely
sweaters, pants, shirts, shorts, tops, coats, dresses. T30085CA00   MAGGIE
MCNAUGHTON   12/9/1993   743060   8/20/1997   TMA480990   REGISTERED     25    
  25 - Women’s and children’s clothing, namely, dresses slacks, pants, tops,
shirts, jackets, skirts, blouses, 118559   MARK OF THE LION   12/16/1974  
381430   3/10/1978   226571   REGISTERED     25       25 - MEN’S
CLOTHING—NAMELY, SHIRTS, PANTS, JACKETS, SWEATERS T30005CA03   NAPIER   3/3/1936
  167793   3/3/1936   UCA6297   REGISTERED     14       14 - BAGS OF METAL MESH,
SILK OR LEATHER WITH METAL FRAMES; VANITY CASES, CIGARETTE CASES, FLASKS, POWDER
OR ROUGE CASES, COIN CASES, CARDCASES, MATCH CASES, L1-SALVE CONTAINERS, BELT
BUCKLES, PURSES OF MESH OR LEATHER WITH METAL TRIMMINGS, ALL MADE WHOLLY OR IN
PART OF PRECIOUS METAL OR PLATED THEREWITH; BRACELETS, BROOCHES, BAR PINS,
FINGER RINGS, ORNAMENTAL METAL MOUNTED COMBS, ORNAMENTAL HAIRPINS, NECKLACES,
LOCKETS; PHRYPHORIC LIGHTERS, HORS D’OEURVE SERVERS, ASH TRAYS, COCKTAIL
SHAKERS, DRINK MIXING DEVICES, SPOONS AND TONGS FOR SERVING FOOD, AND SMALL
DISHES AND BOWLS. T30007CA00   NAPIER (Stylized)   9/9/1994   763769   9/27/1996
  463715   REGISTERED     14       14 - JEWELRY MADE OF PRECIOUS AND
SEMI-PRECIOUS MATERIALS. T30007CA01   NAPIER (Stylized)   12/31/1997   0865476  
3/1/2000   TMA524174   REGISTERED     14       14 - JEWELRY MADE OF PRECIOUS AND
SEMI-PRECIOUS MATERIALS. 118396   NINA CHARLES   6/16/1998   881562   7/26/1999
  TMA513230   REGISTERED     25       25 - Clothing, namely tops and dresses.
118363   NIPON STUDIO   6/21/1994   757931   7/7/1995   TMA445051   REGISTERED  
  25       25 - Clothing, namely, pants, skirts, jackets, blouses, vests,
dresses, jumpsuits, shorts, t-shirts, and sweaters. T30094CA00   NORTON
MCNAUGHTON   12/9/1993   743057   10/31/1997   TMA485068   REGISTERED     25    
  25 - Women’s sportswear namely, sweaters, blouses, jackets, pants, skirts,
vests and shorts. T30008CA00   NOW YOU’RE DRESSED   12/31/1997   865441  
3/1/2000   524173   REGISTERED     14       14 - Jewelry 54   PICONE SPORT  
1/22/1993   721,126   1/29/1998   488519   REGISTERED     25       25 - Clothing
namely, women’s skirts, pants, shorts, tops, jackets and knitwear namely,
sweaters, shorts and skirts. T30005CA00   RICHELIEU   5/1/1942   181024  
5/1/1942   16868   REGISTERED     14       14 – Jewelry 34   STUDIO PICONE  
5/8/1986   562,242   5/29/1987   328,195   REGISTERED     25       25 -
Clothing, namely, pants, sport coats and suits T30124CA00   Swan Design      
442468   11/29/1985   308709   REGISTERED     25       25 - Pants jeans trousers
slacks shorts skirts blouses and shirts T30124CA01   Swan Design       532115  
10/6/1995   448472   REGISTERED     25       25 - pants, jeans, jumpsuits,
rompers, shorts, shirts, sweaters, sweatshirts, jogging suits, sports coats,
blazers, coats, vests, jackets, T-shirts, overalls, swimsuits, socks, sleepwear,
robes, underwear, footwear, hats, scarves and gloves; women’s and girl’s
blouses, skirts, dresses, hosiery, pantyhose, tights, stockings, leotards,
underwear, briefs and tops, bras and panties

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 19

                                          REFERENCE     MARK   FILED   APPL#  
REGDT   REG#   STATUS     CLASSES   CANADA continued ...         T30124CA02  
Swan Design       621442   2/9/1996   453619   REGISTERED     18       18 -
Cosmetic bags, cases, purses, wallets, coin purses, check organizers, card cases
cigarette cases, eyeglass cases, key rings, lingerie bags, travel bags,
umbrellas, tote bags and handbags T30124CA03   Swan Design       589397  
2/16/1996   454034   REGISTERED     14       14 - Watches, precious metals,
precious and semiprecious stones and costume jewelry T30431CA00   ‘TIQUE  
9/7/2006   1315620   10/12/2007   698421   REGISTERED     35       35 - Retail
store services selling clothing T30125CA08   V by VANDERBILT Design       742608
  1/29/1997   470067   REGISTERED     30       30 - Toiletries, Namely, eau de
toilet, perfumes, fragrances, beauty preparations and preparations for personal
care, namely facial moisturizer and body lotion all non medicated T30125CA10  
VANDERBILT FOR MEN   1/10/1999   1024554   9/23/2002   567859   REGISTERED    
25       25 - Shirts, pants, jeans, sweaters, suits, jackets, ties, shorts,
underwear, bathing suits, socks, shoes, vests, hats, scarves, gloves, mufflers,
belts, watches, cufflinks, tie tacks, tie bars, bracelets, wallets, and key
chains. T30125CA02   VANDERBILT GLORIA VANDERBILT & Swan Design       492269  
5/29/1987   328021   REGISTERED     3       3 - Cosmetics and fragrances ·
T30040CA00   VISTA   6/23/1986   564,947   7/17/1987   330,052   REGISTERED    
14       14 - SIMULATED PEARL EARRINGS AND NECKLACES 563   X-AM       762,765  
10/20/1995   449175   REGISTERED     25       25 - Sportswear, namely shirts,
sweatshirts, t-shirts, sweaters, pants, jackets, pants, jackets; coats; hats;
belts; headbands; scarves; men’s, women’s and boys’ jeans and men’s and boys’
shorts.     Clothing, footwear, headgear.    
 
                                    CAYMAN ISLANDS                              
      T30276KY01   AK ANNE KLEIN   6/7/2007   CT4462371   6/7/2007   CT4462371  
REGISTERED     18,25       18 -     25 - 118740   ANNE KLEIN (Script- Diagonal)
  1/15/1993   1021109   1/22/1993   1021109   REGISTERED     14       14 -
ARTICLES OF PRECIOUS METALS OR THEIR ALLOYS OR COATED THEREWITH; JEWELRY;
HOROLOGICAL AND    
CHRONOMETRIC INSTRUMENTS
                                    118565   Lion Head Design   7/27/1976  
1066302   7/27/1976   1066302   REGISTERED     25       25 - ARTICLES OF
CLOTHING FOR WOMEN, GIRLS AND BOYS    
 
                                    CHILE                                    
118511   A AMERICAN STYLE and Design   10/23/2002   586269       TBA  
REGISTERED     25       25 - FOOTWEAR 118513   A and Design   10/23/2002  
586264   1/17/2003   654927   REGISTERED     18       18 - HANDBAGS, SHOULDER
BAGS, NIGHT BAGS, COSMETIC BAGS SOLD EMPTY, COSMETIC CASES SOLD EMPTY, COSMETIC
POUCHES SOLD EMPTY, VASES FOR CLEANING ITEMS SOLD EMPTY, LEATHER BELTS FOR THE
SHOULDERS, WALLETS, POCKET PURSES, CREDIT CARD CASES, BUSINESS CARD CASES, KEY
CASES, LEATHER PURSES FOR THE KEYS, CASES FOR PASSPORTS, COIN PURSES, PURSES FOR
COINS/KEYS, BAGS FOR KEEPING ALL KINDS OF ITEMS; CHECK BOOK CASES, WOMEN’S BAGS,
PURSES FOR MULTIPLE PURPOSES, HAVERSACKS, BAGS FOR BOOKS, WAIST BAGS, LEATHER
AND TEXTILE PURCHASE BAGS (EMPTY), KNAPSACKS, HAVERSACKS FOR MOUNTS, SPORTS
BAGS, SLING CARRYING KNAPSACKS, TRAVEL BAGS, SHORT TRIP BAGS, WEEK TRIP BAGS,
CANTON FLANNEL BAGS, SUIT BAGS, TRAVEL BAGS FOR CLOTHES, GYM BAGS, ATHLETIC
BAGS, BEACH BAGS, CASES FOR TIES, BAGS FOR THE WAIST, PROTECTING BAGS,
KNAPSACKS, SADDLEBAGS, ATTACHÉ CASES, BRIEFCASES, BRIEFCASE-TYPE PORTFOLIOS,
LEATHER ENVELOPES FOR CARRYING PERSONAL DOCUMENTS, SECRETARY-TYPE DOCUMENT
CASES, PURSES, SUITCASES, LUGGAGE, TRUNKS, UMBRELLAS, PARASOLS. 118514   A and
Design   10/23/2002   586262   1/17/2003   654926   REGISTERED     25       25 -
DRESSING CLOTHES FOR ADULTS; NAMELY, JACKETS, RAINCOATS, BLOUSES, SKIRTS,
DRESSES, OVERCOATS, TROUSERS, SHORTS, WAISTCOATS, BOMBARDIER JACKETS, BASEBALL
JACKETS, PARKAS, BLAZERS, SHIRTS, T-SHIRTS, STRAIGHT-LEGGED TROUSERS, JEANS,
STRAIGHT-LEGGED SHORTS, JUMPSUITS, SWEATERS, HATS, BELTS, SCARVES, NECKWEAR,
SOCKS AND STOCKINGS

 



--------------------------------------------------------------------------------



 



              Owner Trademark Report by Mark   Printed: 5/7/2009   Page 20

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS     CLASSES   CHILE continued...                            
118515   A and Design   10/23/2002   586263   11/3/2003   677690   REGISTERED  
  24       24 - SHEETS, PILLOW CASES, SHAMS, DUST RUFFLES, DUVET COVERS,
BLANKETS, COMFORTERS, QUILTS, BATH TOWELS, BEACH TOWELS, WASH CLOTHS OF TEXTILE
MATERIALS, BODY SHEETS AND BATH RUGS 118499   A and Design   10/23/2002   586266
  1/17/2003   654955   REGISTERED     9       9 - EYEGLASS FRAMES, SUN GLASS
FRAMES, SUNGLASSES, NON-PRESCRIPTION MAGNIFYING EYEGLASSES, EYEGLASS AND SUN
GLASS CASES, EYEGLASS AND SUN GLASS CHAINS AND ROPES, PARTS FOR EYEGLASSES AND
SUNGLASSES, CLIP-ON SUN GLASSES, SPECTACLES, VISORS 118512   A and Design  
10/23/2002   586265   1/17/2003   654928   REGISTERED     14       14 - JEWELRY
AND ORDERED JEWELS; HOROLOGICAL AND CHRONOMETRIC INSTRUMENTS, PARTS AND
ACCESSORIES FOR THEM, NAMELY, WATCHES, BELTS FOR WATCHES, WATCH BANDS, WATCH
STRAPS, WATCH CHAINS, WATCH CASES 118510   A and Design   10/23/2002   586267  
1/22/2003   655604   REGISTERED     3       3 - FACE CREAM, BODY CREAM, BODY
LOTION, BODY CLEANSER, BODY EXFOLIATING PREPARATION, HAIR SHAMPOO, HAIR
CONDITIONER, EAU DE TOILETTE, PERFUME, FRAGRANCED BODY LOTION, FRAGRANCED BODY
CREAM, SKIN CLEANSING LOTION, SKIN CLEANSING GEL, SHAVING FOAM, PRE-SHAVING
PREPARATIONS, AFTER SHAVE LOTIONS AND GELS, AFTER SHAVE BALM,
ANTIPERSPIRANT/DEODORANT, NON-MEDICATED ANTI-WRINKLE CREAM, NON-MEDICATED SKIN
RENEWAL CREAM, EYE CREAM, BODY OIL, NON-MEDICATED LIP BALM, SKIN BALANCING
LOTION, FACIAL SKIN OIL CONTROLLER, SKIN FIRMING PREPARATION, NON-MEDICATED SKIN
BLEMISH PREPARATIONS, FACIAL TONER, BODY TONER, FACIAL CLEANER, FACIAL
EXFOLIATING PREPARATION, BODY AND HAIR SHAMPOO AND CONDITIONER-IN-ONE, EYE
MAKEUP REMOVER, FACIAL MAKEUP REMOVER, FACE MASQUE, BODY MASQUE, SKIN REFRESHING
LOTION, SKIN REFRESHING CREAM AND GEL, HAIR SPRAY, HAIR MOUSSE, HAIR GEL, HAIR
HUMECTANT, NON-MEDICATED HAIR REVITALIZING TREATMENT, BODY SUNSCREEN, FACIAL
SUNSCREEN, NON-MEDICATED LIP SUN CARE PREPARATION, HAIR SUNSCREEN, SELF-TANNING
PREPARATION IN THE FORM OF TANNING GELS, TANNING LOTIONS AND CREAMS, AFTER
SUNBATHING SOFTENING AND MOISTENING LOTIONS, AFTER SUN SOOTHING MOISTURIZING
LOTIONS, AFTER SUN SOOTHING MOISTURIZING CREAMS AND GELS, FOUNDATION MAKEUP,
LIPSTICK, LIP GLOSS, EYELINER, EYE SHADOW, MASCARA, SKIN-TONE CORRECTOR, NAMELY
MAKEUP, CREAMS AND LOTIONS FOR ENSURING CONSISTENCY IN SKIN TONES, FACE POWDER,
BODY POWDER, BRONZER, NAMELY CREAMS, LOTIONS AND GELS FOR GIVING SKIN A BRONZE
COLOR FOR USE IN SELF-TANNING, CONCEALER FOR FACE AND BODY, EYEBROW PENCILS,
COSMETIC PENCILS, BLUSHER, NAIL ENAMEL, NAIL ENAMEL TOP COAT, NAIL ENAMEL BASE
COAT, QUICK DRY TOP COAT FOR NAILS, NAIL CONDITIONERS, NAIL STRENGTHENERS, NAIL
POLISH REMOVER, RIDGE FILLER FOR NAILS, NAMELY A CREAM USED IN NAIL CARE FOR
ENSURING A SMOOTH SURFACE FOR NAILS, CUTICLE MOISTURIZING CREAM, CUTICLE
REMOVING PREPARATIONS, NAIL WHITENER, NAMELY NON-MEDICATED WHITENING CREAM, BATH
POWDER, BATH OIL, FACIAL AND BODY OIL SPRAY, SKIN SOAP, POTPOURRI, MASSAGE OILS,
ESSENTIAL OILS FOR PERSONAL USE. 118503   A LINE AMERICAN STYLE and Design  
10/23/2002   586260   11/9/2004   708107   REGISTERED     9       9 - EYEGLASS
FRAMES, SUN GLASS FRAMES, SUNGLASSES, NON-PRESCRIPTION MAGNIFYING EYEGLASSES,
EYEGLASS AND SUN GLASS CASES, EYEGLASS AND SUN GLASS CHAINS AND CORDS, PARTS FOR
EYEGLASSES AND SUNGLASSES, CLIP-ON SUN GLASSES, SPECTACLES, EYE SHADES
T30276CL01   AK ANNE KLEIN   9/20/2007   789115   11/26/2008   934904  
REGISTERED     9       9 - Ophthalmic eyewear (including ophthalmic sunglasses
that are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories. T30276CL05  
AK ANNE KLEIN   9/20/2007   789118   11/26/2008   834944   REGISTERED     25    
  25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
T30276CL07   AK ANNE KLEIN   9/20/2007   789117   11/26/2008   834937  
REGISTERED     18       18 - Handbags, cosmetic cases sold empty, wallets
T30276CL08   AK ANNE KLEIN   9/20/2007   789116   11/26/2008   834930  
REGISTERED     14       14 - Watches and Jewelry T30276CL09   AK ANNE KLEIN  
9/20/2007   789114   11/26/2008   834905   REGISTERED     03       03 -
Fragrances and Cosmetics 118323   ALBERT NIPON   4/18/1983   15524   9/28/1983  
679131   REGISTERED     3       3 - All goods in Class 3. 118727   ANNE KLEIN &
Lion Head Design   5/23/1991   177233   9/2/1991   611492   REGISTERED     14  
    14 - Jewels, clocks, and all other products comprised in this class. 118717
  ANNE KLEIN & Lion Head Design   7/6/1990   156427   11/20/1990   586519  
REGISTERED     25       25 - ALL PRODUCTS COMPRISED IN CLASS 25





--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 21

                                      RE  
FERENCE
  MARK   FILED   APPL#   REGDT   REG#   STATUS   CLASSES CHILE continued...    
                        118886   ANNE KLEIN II   8/10/1993   248884   3/31/1994
  705687   REGISTERED     25       25 - All goods comprised in Class 25.
T30276CL00   ANNE KLEIN NEW YORK   9/20/2007   789119   11/26/2008   834909  
REGISTERED     3       3 - Fragrances and Cosmetics T30276CL02   ANNE KLEIN NEW
YORK   9/20/2007   798120   11/26/2008   834942   REGISTERED     09       09 -
Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories. T30276CL03   ANNE KLEIN NEW YORK   9/20/2007
  789121   11/26/2008   834941   REGISTERED     14       14 - Watches and
Jewelry T30276CL04   ANNE KLEIN NEW YORK   9/20/2007   789123   12/4/2008  
835584   REGISTERED     25       25 - Belts, blouses, camisoles, coats, footwear
(shoes, boots, sandals, slippers), gloves, jackets, leg wear (both sheer and
casual), mufflers, pants, scarves, shirts, skirts, stoles, sleepwear, socks,
swimwear and vests. T30276CL 10   ANNE KLEIN NEW YORK       789122   11/26/2008
  834940   REGISTERED     18       18 - Handbags, cosmetic cases sold empty,
wallets 39   EVAN-PICONE   7/1/1981   178,869   11/5/1981   377354   REGISTERED
    25       25 - Clothing, footwear, headgear. 40   EVAN-PICONE   10/18/1991  
190,285   4/13/1992   385.579   REGISTERED     14       14 - Precious metals and
their alloys and goods in precious metals or coated therewith, not included in
other classes; jewelry, precious stones; horological and chronometric
instruments. 42   EVAN-PICONE   7/26/1990   157,676   12/21/1990   362,975  
REGISTERED     18       18 - Leather and imitations of leather, and goods made
of these materials and not included in other classes: animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery. T30103CL00   JAMIE SCOTT   11/2/1994   25996   9/29/1999  
549068   REGISTERED     25       25 - All products in Class 25 942   JONES NEW
YORK   12/15/2000   511737   1/8/2002   616013   REGISTERED     25       25 -
T00103CL01   JONES NEW YORK   12/15/2000   511736   8/8/2001   601343  
REGISTERED     18       18 – handbags and small leather goods T00103CL02   JONES
NEW YORK   1/17/2006   717331   8/23/2006   765589   REGISTERED     9       9 -
Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality. 43   JONES WEAR   9/21/1994   286,198   7/5/1996   764965
  REGISTERED     25       25 - Clothing, footwear, headgear. T00118CL01   JONES
WEAR       678448   4/24/1995   723540   REGISTERED     014       014 - Jewelry
T30164CL00   L. E. I. LIFE ENERGY INTELLIGENCE and Design           9/10/1999  
547764   REGISTERED     25       25 - apparel footwear and headgear T30162CL00  
L.E.I.   7/10/1999   453695   5/1/2003   780476   REGISTERED     25       25 -
apparel footwear and headgear T30154CL00   L.E.I. and Design   7/19/1999  
453697   5/1/2003   453697   REGISTERED     25       25 - apparel footwear and
headgear T30157CL00   LIFE ENERGY INTELLIGENCE       559030   1/20/2000   559030
  REGISTERED     25       25 - apparel footwear and headgear T30005CL01   NAPIER
      N/A   6/20/2001   597.932   REGISTERED     14       14 - All goods in
international Class 14.

2



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 22

                                      REFERENCE  

  MARK   FILED   APPL#   REGDT   REG#   STATUS   CLASSES CHILE continued...    
                        T30005CL03   NAPIER   4/14/2004   698,736   7/22/2004  
698,736   REGISTERED     30       30 - Local T30094CL00   NORTON MCNAUGHTON  
7/12/1994   279433   4/12/1995   723014   REGISTERED     25       25 - Women’s
sportswear namely, sweaters, blouses, jackets, pants, skirts, vests and shorts.
CHINA                                 118952   A (underscored) LINE ANNE  
3/23/1992   92012895   3/10/1993   633411   REGISTERED     25       25 -
Clothing, footwear, headgear. 118959   A (underscored) LINE ANNE   3/23/1992  
92012894   3/10/1993   633410   REGISTERED     25       25 - Clothing, footwear,
headgear. 247116   AK ANNE KLEIN   6/9/2005   4709548   2/28/2009   4709548  
REGISTERED     18       18 - Leather and imitations of leather and goods made of
these materials and not included in other classes; handbags, shoulder bags,
evening bags, cosmetic bags (sold empty), cosmetic cases (sold empty), cosmetic
pouches (sold empty), grooming kits (sold empty), leather shoulder belts,
wallets, billfolds, credit card cases, business card cases, key cases, key fobs,
passport cases, coin purses, coinlkey purses, carry-all clutches, check book
clutches, clutch purses, general purpose purses, pouches, book bags, belt bags,
leather and textile shopping bags (sold empty), tote bags, saddle bags, roll
bags, sling bags, travel bags, overnight bags, weekender bags, duffel bags, suit
bags, garment bags for travel, gym bags, athletic bags, beach bags, tie cases,
waist packs, fanny packs, backpacks, knapsacks, attache cases, briefcases,
briefcase type portfolios, leather envelopes for carrying personal papers,
secretaries, satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas,
parasols and walking sticks 247118   AK ANNE KLEIN   6/9/2005   4709547  
1/28/2009   4709547   REGISTERED     35       35 - Advertising and publicity
services; retail store services, online services 157126   AK ANNE KLEIN  
5/9/2004   4054728   1/14/2007   4054728   REGISTERED     14       14 - Precious
metals and their alloys and goods in precious metals or coated therewith, not
included in other classes; jewelry, precious stones; horological and
chronometric instruments; watches, clocks, table clocks and parts therefor
247117   AK ANNE KLEIN   6/8/2005   4707374   1/21/2009   4707374   REGISTERED  
  25       25 - Clothing, footwear, headgear; belts, scarves, neckties, socks
and stockings 118477   AK ANNE KLEIN LOGO   11/8/2002   3363267   4/14/2006  
3363267   REGISTERED     25       25 - CLOTHING, FOOTWEAR, HEADGEAR, BABIES
PANTS, SWIMMING SUITS, RAINCOATS, CLOTHING FOR OPERAS, SOCCER SHOES, SOCKS,
GLOVES, NECKTIES, BELTS (CLOTHING), CHASUBLES T30472CN00   AK ANNE KLEIN SPORT
(and
Design)   9/12/2003   3714049   10/7/2008   3714049   REGISTERED     25       25
- Clothing, footwear headgear 157125   ANNE KLEIN   4/14/2004   4016788  
9/14/2006   4016788   REGISTERED     14       14 - Precious metals and their
alloys and goods in precious metals or coated therewith, not included in other
classes; jewelry, precious stones; horological and chronometric instruments;
watches, clocks, table clocks and parts therefor 118566   ANNE KLEIN & Lion Head
Design   9/12/1979   7910874   5/14/1982   157540   REGISTERED     25       25 -
Articles of clothing. 118864   ANNE KLEIN II (stylized)   7/24/1990   90029912  
8/10/1991   561342   REGISTERED     25       25 - Clothing, coats, suits,
jackets, pants, shirts, dresses, blouses, sweaters, belts, gloves, scarves,
hosiery, footwear, headgear and hats. 118519   ANNE KLEIN NEW YORK Logo  
11/8/2002   3363268   3/28/2008   3363268   REGISTERED     25       25 -
CLOTHING, FOOTWEAR, HEADGEAR, BABIES PANTS, SWIMMING SUITS, RAINCOATS, CLOTHING
FOR OPERAS, SOCCER SHOES, SOCKS, GLOVES, NECKTIES, BELTS (CLOTHING), CHASUBLES
566   CODE BLEU       N/A   11/28/1996   905278   REGISTERED     25       25 -
Men’s, women’s and children’s jeans, shorts, jackets, skirts, vest shirts, and
other clothing, garters, sock suspenders, braces, bands, belts, footwear,
special sporting and gymnastic footwear, polo shirts, jogging suits, coats,
warm-up suits, hats, neckties, scarves, jumpsuits, sweaters, pajamas,
nightshirts and robes, women’s and girls dresses, skirts blouses. jumpers,
nightgowns, intimate apparel, panties, bras, petticoats, slips ,half-slips,
camisoles, chemises, teddies, garter belts, garters, girdles, pantaloons, tap
pants, tank tops, pantyhose, leotards, leggings, tights, men’s and boy’s
underwear, briefs and boxer shorts, T30108CN01   ERIKA COLLECTION   5/4/2006  
3714093   5/4/2006   3714093   REGISTERED     25       25 - footwear, headgear,
socks and stockings, gloves, ties, belts, swimwear, raincoats

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 23

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES CHINA continued...                             104  
EVAN-PICONE   10/19/1990   90043284   10/30/1991   570247   REGISTERED     25  
    25 - Clothing, footwear, headgear. 59   EVAN-PICONE   10/17/1990   90041985
  10/10/1991   567984   REGISTERED     18       18 - Luggage, Hand Bags, Purses,
Attaché Cases, Briefcases, Camera Bags, Business and Credit Card Cases, Passport
Cases, Wallets, Checkbook Covers, School Bags, Tote bags, Sport Tote Bags,
Duffel Bags, Beach Bags, Travelling Trunks and Valises, Cosmetic Bags,
Portfolios, Key Fobs, Key Cases. T00066CN02   EVAN-PICONE   10/19/2001  
2001194218   2/7/2003   1970051   REGISTERED     3       3 - Perfume and
cosmetics T30242CN00   GLO JEANS   10/15/2004   4312189   2/6/2009   4312189  
REGISTERED     025       025 - pants, jeans, jumpsuits, shorts, shirts,
sweaters, sweatshirts, jogging suits, sport coats, blazers, coats, vests,
jackets, tOshirts, overalls, swimsuits, socks, sleepwear, robes, footwear,
blouses, skirts, dresses, hosiery, tights, stockings, briefs, bras, and panties
T30200CN00   JEANSTAR   10/28/2004   4333543   8/7/2008   4333543   REGISTERED  
  025       025 - Class 25 - pants, jeans, jumpsuits, shorts, shirts, sweaters,
sweatshirts, jogging suits, sports coats, blazers, coats, vests, jackets,
T-shirts, overalls, swimsuits, socks, sleepwear, robes, footwear, blouses,
skirts, dresses, hosiery, pantyhose, tights, stockings, briefs, bras 920   JONES
  5/15/2000   1228348   12/7/1998   1228348   REGISTERED     25       25 -
Clothing, namely, stockings, hosiery and footwear, in International Class 25
T00103CN00   JONES NEW YORK   1/12/2004   3882637   11/21/2007   3882637  
REGISTERED     18       18 - Handbags and small leather goods T00103CN01   JONES
NEW YORK   12/31/2000   2020769   7/28/2006   2020769   REGISTERED     025      
025 - clothing, footwear, headgear, hosiery, socks, cloves, ties, baby clothing,
swim wear, raincoat, gymnastic shoes, belts T30181CN00   JONES NEW YORK
SIGNATURE   12/17/2003   3848928   7/27/2008   3848928   REGISTERED     09      
09 - Sunglasses, non-prescription eyeglasses, prescription eyeglasses, reading
glasses, clip-on eyeglass frames and eyeglass frames. T30181CN01   JONES NEW
YORK SIGNATURE   12/17/2003   3848929   7/28/2008   3848929   REGISTERED     14
      14 - watches and jewelry T30181CN02   JONES NEW YORK SIGNATURE  
12/17/2003   3848910   1/28/2009   3848910   REGISTERED     18       18 -
Luggage, handbags, purses, attache cases, briefcases, school bags, tote bags,
all purpose sport tote bags, duffel bags, beach bags, traveling trunks and
valises, cosmetic bags sold empty, briefcase type portfolios, umbrellas; Small
leather goods, namely clutch purses, leather key cases, credit card cases,
cosmetic cases sold empty, change purses, wallets, business card cases and
passport cases; umbrellas T30181CN03   JONES NEW YORK SIGNATURE   12/17/2003  
3848911   1/28/2009   3848911   REGISTERED     25       25 - Clothing namely,
skirts, suits, slacks, pants, shorts, skorts, blouses, shirts, blazers, dresses,
dusters, cardigans, pullovers, jeans, vests, jackets, sweaters, camisoles,
culottes, knit pants, knit tops, tank tops, t-shirts, polo shirts, denim
jackets, and jumpsuits T30181CN04   JONES NEW YORK SIGNATURE   12/17/2003  
3848927   5/21/2008   3848927   REGISTERED     03       03 - Perfume, cologne,
eau de toilette, room and personal fragrance sprays, soaps, namely hand soap and
skin soap, skin cleansers, skin lotions and creams, skin moisturizers, sun
tanning lotions and oils; cosmetic products, namely, face and body powders,
foundation make-up, body glitter, face glitter, lipstick, lip pencils, blush,
eye shadow, eye cream, eyeliner, mascara and eyebrow pencils T30181CN05   JONES
NEW YORK SIGNATURE   3/8/2004   3945709   1/28/2009   3945709   REGISTERED    
25       25 - footwear namely, shoes, boots, sandals, sneakers and slippers
T30044CN00   JUDITH JACK   9/29/2001   2001183700   12/7/2002   2010275  
REGISTERED     14       14 - Watches and Jewelry T30044CN02   JUDITH JACK  
9/29/2001   2001183701   1/14/2003   1992111   REGISTERED     25       25 -
Belts T30044CN03   JUDITH JACK           11/28/2002   2001288   REGISTERED    
18       18 - T30154CN00   L.E.I           4/28/2001   1560617   REGISTERED    
18       18 - HANDBAGS and LEATHER GOODS

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 24

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES CHINA continued...                            
T30162CN00   L.E.I.           7/17/2001   1597242   REGISTERED   25     25 -
apparel footwear and headgear T30162CN01   L.E.I.   12/28/2002   3112145  
3/28/2003   3112145   REGISTERED   14     14 - Jewelry and watches T30157CN00  
L.E.I. LIFE ENERGY INTELLIGENCE and Design           9/28/2000   1450065  
REGISTERED   25     25 - apparel footwear and headgear T30164CN02   L.EI. and
Design           2/28/2001   1529593   REGISTERED   25     25 - apparel footwear
and headgear T30157CN01   LIFE ENERGY INTELLIGENCE           1/5/2000   1501115
  REGISTERED   25     25 - apparel footwear and headgear T30157CN02   LIFE
ENERGY INTELLIGENCE           4/28/2001   1560616   REGISTERED   18     18 -
HANDBAGS and LEATHER GOODS 118808   Lion Head Design   2/2/1999   9900012175  
7/27/2002   1815951   REGISTERED   18     18 - Handbags, tote bags, billfolds
(imitations of leather), wallets (imitations of leather), checkbook holders
(imitations of leather), checkbook clutches, cosmetic cases, cosmetic pouches,
credit card cases (imitations of leather), key cases, key fobs (imitations of
leather), purses, coin purses, coinlkey purses, money belts, passport cases
(imitations of leather), carry-all clutches and travel kits (sold empty).
T30085CN01   MAGGIE MCNAUGHTON   5/16/2002   3177285    10/7/2003   3177285  
REGISTERED   25     25 - Dresses, slacks, pants, tops, shirts, blouses, shorts,
jeans, clothing, layettes [clothing], bathing suits, waterproof clothing,
theatrical costume, gymnastic shoes, footwear, hats, hosiery, gloves [clothing],
scarves, belts [clothing], sashes for wear. T30189CN00   MISS ERIKA   9/12/2003
  3714092   5/14/2006   3714092   REGISTERED   25     25 - footwear, headgear,
socks, stockings, gloves, ties, belts, swimwear, raincoats T30025CN00   Napier
(INITIAL CAP)   3/18/1994   94021336   11/28/1995   795472   REGISTERED   14    
14 - JEWELRY MADE OF PRECIOUS AND SEMI-PRECIOUS METAL. T30094CN00   NORTON
MCNAUGHTON   5/16/2002   3177284   10/7/2003   3177284   REGISTERED   25     25
- Women’s sportswear namely, sweaters, blouses, jackets, pants, skirts, vests
and shorts,clothing, layettes [clothing], bathing suits, waterproof clothing,
theatrical costume, gymnastic shoes, footwear, hats, hosiery, gloves [clothing],
scarves, belts [clothing], sashes for T00168CN00   PICONE   1/13/2005   4461874
  10/7/2008   4461874   REGISTERED   25     25 - DRESSES, SKIRTS, COATS, SUITS,
JACKETS, BLOUSES, SHIRTS, SWEATERS, VESTS, PANTS, BLAZERS, SHORTS, HATS,
SCARVES, HOSIERY, SOCKS, LINGERIE, SLEEPWEAR, FOOTWEAR, T-SHIRTS and PULLOVERS
T00169CN00   PICONE SPORT   1/13/2005   4461873   10/7/2008   4461873  
REGISTERED   025     025 - DRESSES, SKIRTS, COATS, SUITS, JACKETS, BLOUSES,
SHIRTS, SWEATERS, VESTS, PANTS, BLAZERS, SHORTS, HATS, SCARVES, HOSIERY, SOCKS,
LINGERIE, SLEEPWEAR, FOOTWEAR, T-SHIRTS and PULLOVERS T00170CN00   PICONE STUDIO
  1/13/2005   4461872   10/7/2008   4461872   REGISTERED   025     025 -
DRESSES, SKIRTS, COATS, SUITS, JACKETS, BLOUSES, SHIRTS, SWEATERS, VESTS, PANTS,
BLAZERS, SHORTS, HATS, SCARVES, HOSIERY, SOCKS, LINGERIE, SLEEPWEAR, FOOTWEAR,
T-SHIRTS and PULLOVERS T30164CN06   Slanted Bubble Design           1/7/2000  
1501469   REGISTERED   25     25 - apparel            footwear and headgear
COLOMBIA                                 247130  
 
  AK ANNE KLEIN   5/31/2005   552804   12/14/2005   307910   REGISTERED   25    
25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings





--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 25

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#       STATUS   CLASSES   COLOMBIA continued...                            
247129   AK ANNE KLEIN   5/31/2005   5 52800   1/27/2006   308771   REGISTERED  
  18       18 - Leather and imitations of leather and goods made of these
materials and not included in other classes; handbags; shoulder bags; evening
bags; cosmetic bags (sold empty); cosmetic cases (sold empty); cosmetic pouches
(sold empty); grooming kits (sold empty); leather shoulder belts; wallets;
billfolds; credit card cases; business card cases; key cases; key fobs; passport
cases; coin purses; coin/key purses; carry-all clutches; check book clutches;
clutch purses; general purpose purses; pouches; book bags; belt bags; leather
and textile shopping bags (sold empty); tote bags; saddle bags; roll bags; sling
bags; travel bags; overnight bags; weekender bags; duffel bags; suit bags;
garment bags for travel; gym bags; athletic bags; beach bags; tie cases; waist
packs; fanny packs; backpacks; knapsacks; attaché cases; briefcases; briefcase
type portfolios; leather envelopes for carrying personal papers; secretaries;
satchels; suitcases; luggage; trunks; umbrellas; beach umbrellas; parasols;
walking sticks. 247131   AK ANNE KLEIN   5/31/2005   552799   12/14/2005  
307960   REGISTERED     35       35 - Advertising and publicity services; retail
store services, online services T30354CO04   AK ANNE KLEIN   4/4/2007   07034292
  10/22/2007   343352   REGISTERED     09       09 - eyewear T30354CO05   AK
ANNE KLEIN   4/4/2007   07034294   10/22/2007   343353   REGISTERED     14      
14 - jewelry and watches 118716   ANNE KLEIN & Lion Head Design 6/1/2001  
92.327.403   4/29/2004   300261   REGISTERED     25       25 - Clothing,
footwear, headgear T30276CO00   ANNE KLEIN NEW YORK   4/4/2007   07034281  
10/17/2007   343344   REGISTERED     03       03 - cosmetics and fragrances
T30276CO01   ANNE KLEIN NEW YORK   4/4/2007   07034283   10/18/2007   343346  
REGISTERED     9       9 - eyewear T30276CO02   ANNE KLEIN NEW YORK   4/4/2007  
07034284   10/18/2007   343347   REGISTERED     14       14 - jewelry and
watches T30276CO03   ANNE KLEIN NEW YORK   4/4/2007   07034286   10/18/2007  
343348   REGISTERED     24       24 - T30276CO04   ANNE KLEIN NEW YORK  
4/4/2007   07034282   10/18/2007   342245   REGISTERED     25       25 -
T30276CO05   ANNE KLEIN NEW YORK   2/5/2008   08011119   8/15/2008   360823  
REGISTERED     18       18 - Leather and imitations of leather and goods made of
these materials and not included in other classes; handbags; shoulder bags;
evening bags; cosmetic bags (sold empty); cosmetic cases (sold empty); cosmetic
pouches (sold empty); grooming kits (sold empty); leather shoulder belts;
wallets; billfolds; credit card cases; business card cases; key cases; key fobs;
passport cases; coin purses; coin/key purses; carry-all clutches; check book
clutches; clutch purses; general purpose purses; pouches; book bags; belt bags;
leather and textile shopping bags (sold empty); tote bags; saddle bags; roll
bags; sling bags; travel bags; overnight bags; weekender bags; duffel bags; suit
bags; garment bags for travel; gym bags; athletic bags; beach bags; tie cases;
waist packs; fanny packs; backpacks; knapsacks; attache cases; briefcases;
briefcase type portfolios; leather envelopes for carrying personal papers;
secretaries; satchels; suitcases; luggage; trunks; umbrellas; beach umbrellas;
parasols; walking sticks. 75  
 
  EVAN-PICONE       N/A   1/22/1985   107180   REGISTERED     25       25 -
Clothing, including boots, shoes, and slippers. 74  
 
  EVAN-PICONE   5/22/1990   322439   5/31/1994   166150   REGISTERED     18    
  18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes: animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. 72  
 
  EVAN-PICONE   5/22/1990   322440   5/30/1994   166155   REGISTERED     9      
9 - Scientific, nautical, surveying, electric, photographic, cinematographic,
optical, weighing, measuring, signaling, checking (supervision), life-saving and
teaching apparatus and instruments; apparatus for recording, transmission or
reproduction of sound or images; magnetic data carriers, recording discs;
automatic vending machines and mechanisms for coin-operated apparatus; cash
registers, calculating machines and data processing equipment;
fire-extinguishing apparatus. 73  
 
  EVAN-PICONE   4/22/1994   324235   2/28/1994   153501   REGISTERED     14    
  14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments. T30124CO00   GLO   1/12/2005   05001804  
1/13/2009   371816   REGISTERED     025       025 - apparel, footwear, headgear

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 26

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   COLOMBIA continued...                             438
  JONES NEW YORK   8/3/1994   n/a   11/29/1994   168385   REGISTERED     25    
  25 - Clothing, footwear, headgear. T00103CO02   JONES NEW YORK   7/19/2004  
04068716   1/25/2005   293103   REGISTERED     9       9 - Men’s and Women’s
ophthalmic eyewear, including ophthalmic sunglasses of prescription quality.
T30157CO00   L.E.I. LIFE ENERGY INTELLIGENCE and Design           12/31/1999  
224633   REGISTERED     25       25 - apparel footwear and headgear
 
                                    COSTA RICA                                
T30276CR05   AK ANNE KLEIN   6/7/2005   0004196   9/18/2006   162410  
REGISTERED     25       25 - 247134   AK ANNE KLEIN   6/7/2005   2005-0004195  
8/23/2006   161 704   REGISTERED     35       35 - Advertising and publicity
services; retail store services, online services 247132   AK ANNE KLEIN  
6/7/2005   20050004197   8/22/2006   161695   REGISTERED     18       18 -
Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attache cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks T30354CR03   AK ANNE KLEIN   10/20/2006   200610182   6/13/2008  
178145   REGISTERED     03       03 - Perfume, cologne, eau de toilette, room
and personal fragrance sprays, soaps, namely hand soap and skin soap, skin
cleansers, skin lotions and creams, skin moisturizers, sun tanning lotions and
oils; cosmetic products, namely, face and body powders, foundation make-up, body
glitter, face glitter, lipstick, lip pencils, blush, eye shadow, eye cream,
eyeliner, mascara and eyebrow pencils T30354CR04   AK ANNE KLEIN   10/20/2006  
200610183   6/16/2008   176295   REGISTERED     09       09 - Ophthalmic eyewear
(including ophthalmic sunglasses that are prescription quality and sold only
through “optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories. T30354CR05   AK ANNE KLEIN   10/20/2006   200610184  
6/12/2008   176071   REGISTERED     14       14 - jewelry and watches 118910  
ANNE KLEIN II   6/3/1996   101756   1/21/1997   99007   REGISTERED     25      
25 - Articles of clothing, including coats, suits, jackets, pants, shirts,
blouses, dresses, sweaters, belts (for clothing), skirts, culottes, vests,
scarves, mufflers, shawls, gloves, pocket squares, camisoles, swimwear, hosiery
(including stockings, pantyhose, knee-high and thigh-high stockings,
cut-and-sewn specialty tights or stockings and socks), headgear (including hoods
and knitted headwear) and footwear (including shoes, loafers, espadrilles,
pumps, sling backs, thongs, clogs, sandals, boots and slippers). T30276CR00  
ANNE KLEIN NEW YORK   10/20/2006   0010185   2/4/2008   172986   REGISTERED    
03       03 - Perfume, cologne, eau de toilette, room and personal fragrance
sprays, soaps, namely hand soap and skin soap, skin cleansers, skin lotions and
creams, skin moisturizers, sun tanning lotions and oils; cosmetic products,
namely, face and body powders, foundation make-up, body glitter, face glitter,
lipstick, lip pencils, blush, eye shadow, eye cream, eyeliner, mascara and
eyebrow pencils T30276CR01   ANNE KLEIN NEW YORK   10/20/2006   0010186  
2/4/2008   172985   REGISTERED     09       09 - Ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories. T30276CR02   ANNE KLEIN NEW YORK   10/20/2006   200610187  
7/8/2008   176072   REGISTERED     14       14 - T30276CR03   ANNE KLEIN NEW
YORK   10/20/2006   0000812   10/16/2007   170599   REGISTERED     18       18 -
T30276CR04   ANNE KLEIN NEW YORK   10/20/2006   200610189   6/12/2008   176073  
REGISTERED     25       25 - Clothing, footwear, headgear T30276CR06   ANNE
KLEIN NEW YORK   2/13/2007   2007812   10/16/2007   2007812   REGISTERED     18
      18 -

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 27

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   COSTA RICA continued...                            
T30276CR07   ANNE KLEIN NEW YORK   10/31/2006   10188   2/6/2009   186327  
REGISTERED     24       24 - fabrics 86   EVAN-PICONE       N/A   8/29/1991  
76883   REGISTERED     18       18 - Luggage, handbags, purses, attache.cases,
briefcases, camera bags, business and credit card cases, passport cases,
wallets, checkbook covers, schoolbags, tote bags, sport tote bags, duffel bags,
beach bags, travelling trunks and valises, cosmetic bags (sold empty),
portfolios, key fobs and key cases. 84   EVAN-PICONE   2/22/1982   025946  
7/15/1982   61037   REGISTERED     25       25 - Clothing for women and misses,
namely skirts, suits, slacks, shorts, blouses, dresses, coats, sweaters,
scarves, vests, jackets, camisoles, knickers, culottes, hosiery, footwear, robes
and nightgowns; tailored clothing for men, namely suits, slacks, jackets, pants,
shorts and sports coats; men’s’ sportswear, namely outer jackets, sweaters,
shirts, casual slacks, jeans, shorts, knit pants and knit tops; and men’s dress
shirts and neckwear and activewear for men and women, namely sweatshirts,
jogging suits, running shorts, warm-up jackets, tennis shorts and shirts,
racquetball outfits, crew shirts and baseball jackets. 439   JONES NEW YORK  
10/13/1994   n/a   3/16/1995   90618   REGISTERED     25       25 - Clothing,
for Women’s, Junior Misses’ & Petites T00103CR02   JONES NEW YORK   10/7/2004  
0007409   3/14/2006   157122   REGISTERED     9       9 - Men’s and Women’s
ophthalmic eyewear, including ophthalmic sunglasses of prescription quality.
T30154CR00   L.E.I           3/2/2000   118738   REGISTERED     25       25 -
Apparel footwear and headgear T30154CR02   L.E.I and Design           3/2/2000  
118721   REGISTERED     25       25 - Apparel footwear and headgear T30154CR01  
L.E.I LIFE ENERGY INTELLIGENCE and Design           4/7/2000   119564  
REGISTERED     25       25 - Apparel footwear and headgear T30157CR00   LIFE
ENERGY INTELLIGENCE           10/12/2000   122489   REGISTERED     25       25 -
Apparel footwear and headgear
 
                                    CURACAO                                
T30276NT01   AK ANNE KLEIN   1/15/2007   D700018   3/6/2007   12680   REGISTERED
    3,9,14
18,25       3 -     9 - Ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories.     14 -    
18 -     25 - T30276NT00   ANNE KLEIN NEW YORK   1/15/2007   D700019   3/6/2007
  12681   REGISTERED     3,9,14
18,25       3 -     9 - Ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories.     14 -    
18 -     25 - T00103NT00   JONES NEW YORK   7/29/2004   D-400305   8/5/2004  
10709   REGISTERED     9       9 - Men’s and Women’s ophthalmic eyewear,
including ophthalmic sunglasses of prescription quality. T30044NT00   JUDITH
JACK   10/5/2001   D-3844   10/5/2001   03195   REGISTERED     14,18,25       14
- Jewelry and watches     18 - Handbags     25 - Belts
 
                                    CZECH REPUBLIC                            

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 28

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   CZECH REPUBLIC continued...                          
  118760   ANNE KLEIN   1/20/1994   94/85949   4/29/1996   189556   REGISTERED  
  25       25 - Coats, suits, jackets, pants, shirts, skirts, dresses, blouses,
sweaters, belts, gloves, scarves, muffs, shawls, woolen scarves, swim suits,
hosiery, stockings, panty hoses, ties, socks, footwear and headgear. 89  
EVAN-PICONE   10/24/1981   None   10/24/1981   165195   REGISTERED     25      
25 - Skirts, suits, slacks, shorts, blouses, dresses, coats for women and
misses. 375   JONES NEW YORK   6/18/1997   05120997Ho   6/18/1997   217721  
REGISTERED     18       18 - Leather and imitations of leather, and goods made
of these materials and not included in other classes: animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery. 724   JONES NEW YORK   9/28/1997   147290   9/28/2001  
232 687   REGISTERED     25       25 - T30154CZ01   L.E.I       061534  
12/23/2003   259592   REGISTERED     25       25 - Apparel footwear and headgear
T30154CZ02   l.e.i and Design       0145115   12/23/2003   259584   REGISTERED  
  25       25 - Apparel footwear and headgear T30154CZ03   l.e.i and Design  
7/23/1999   145116   8/25/2004   264928   REGISTERED     25       25 - Apparel
footwear and headgear T30154CZ00   L.E.I LIFE ENERGY INTELLIGENCE and Design  
12/27/1999   na   12/27/1999   222046   REGISTERED     25       25 - Apparel
footwear and headgear T30157CZ00   LIFE ENERGY INTELLIGENCE   5/23/2001   na  
5/23/2001   233574   REGISTERED     25       25 - Apparel footwear and headgear
T30157CZ01   LIFE ENERGY INTELLIGENCE   7/23/1999   na   7/23/1999   237065  
REGISTERED     25       25 - Apparel footwear and headgear
 
                                    DENMARK                                
118319   ALBERT NIPON   9/23/1983   4576/83   9/14/1984   3333-1984   REGISTERED
    25       25 - All goods in Class 25, especially clothing. 118567   ANNE
KLEIN   7/14/1976   3311/1976   3/25/1977   01158/1977   REGISTERED     3,25    
  3 - all goods.     25 - all goods. 118705   ANNE KLEIN & Lion Head Design  
6/1/1990   4402/1990   7/26/1991   04498/1991   REGISTERED     25       25 - All
goods in Class 25. 80   E.P.S. EVAN PICONE SPORT (STYLIZED)   3/30/1990  
2653/90   12/17/1993   VR 85921993   REGISTERED     25       25 - Clothing,
footwear, headgear.

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 29

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   DENMARK continued...                             81
  EVAN-PICONE   8/5/1981   3243/81   1/29/1982   463-1982   REGISTERED    
3,4,14
21       3 - Bleaching preparations and other substances for laundry use;
cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices.       Industrial oils and
greases; lubricants; dust absorbing, wetting and binding compositions; fuels
(including motor spirit) and illuminants; candles, wicks.
Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
      Household or kitchen utensils and containers (not of precious metal or
coated therewith); combs and sponges; brushes (except paint brushes);
brush-making materials; articles for cleaning purposes; steel wool; uncorked or
semi-worked glass (except glass used in building); glassware, porcelain and
earthenware not included in other classes.     4 -     14 -     21 - 79  
EVAN-PICONE   10/19/1990   8026/1990   9/20/1991   VR 06.185-1991   REGISTERED  
  18       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes: animal skins, hides; trunks and
traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery. 83   EVAN-PICONE   9/6/1968   3.366/68   2/28/1969   VR 617-1969  
REGISTERED     25       25 - Sportswear for women and girls, especially skirts,
slacks, shorts and sweaters 78   EVAN-PICONE SPORT
(STYLIZED)   1/30/1991   VA 00.742/91   4/23/1993   02.974-1993   REGISTERED    
25       25 - Sports clothes for women and young girls, especially skirts,
slacks, shorts and sweaters 440   JONES NEW YORK   9/11/1990   n/a   8/16/1991  
VR05161/91   REGISTERED     25       25 - Clothing, for Women’s, Junior Misses’
& Petites 118568   Lion Head Design   7/14/1976   3310/1976   6/10/1977  
2045/1977   REGISTERED     3,25       3 - all goods.     25 - all goods.
T30005DK01   RICHELIEU           3/2/1979   vr19979 00627   REGISTERED     14  
    14 - Jewelry    
 
                                DOMINICAN REPUBLIC                            
247135   AK ANNE KLEIN   7/7/2005   2005-43151   9/29/2005   150775   REGISTERED
    18,25,35       18 - Leather and imitations of leather and goods made of
these materials and not included in other classes; handbags; shoulder bags;
evening bags; cosmetic bags (sold empty); cosmetic cases (sold empty); cosmetic
pouches (sold empty); grooming kits (sold empty); leather shoulder belts;
wallets; billfolds; credit card cases; business card cases; key cases; key fobs;
passport cases; coin purses; coin/key purses; carry-all clutches; check book
clutches; clutch purses; general purpose purses; pouches; book bags; belt bags;
leather and textile shopping bags (sold empty); tote bags; saddle bags; roll
bags; sling bags; travel bags; overnight bags; weekender bags; duffel bags; suit
bags; garment bags for travel; gym bags; athletic bags; beach bags; tie cases;
waist packs; fanny packs; backpacks; knapsacks; attache cases; briefcases;
briefcase type portfolios; leather envelopes for carrying personal papers;
secretaries; satchels; suitcases; luggage; trunks; umbrellas; beach umbrellas;
parasols; walking sticks.     25 - Clothing, footwear, headgear; belts, scarves,
neckties, socks and stockings.     35 - Advertising and publicity services;
retail store services, online services. T30354DO01   AK ANNE KLEIN   9/21/2007  
37190   12/31/2007   164873   REGISTERED     3,9,14       3 - Fragrances and
Cosmetics     9 - Ophthalmic eyewear (including ophthalmic sunglasses that are
prescription quality and sold only through “optical” retail stores, opticians,
optometrists and dispensing ophthalmologists) and related accessories;
non-prescription sunglasses and related accessories.     14 - Jewelry and
Watches T30276DO00   ANNE KLEIN NEW YORK   9/21/2007   37189   12/31/2007  
164872   REGISTERED     25,3,14
9       25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.     3 -
Fragrances and Cosmetics     14 - Jewelry and Watches     9 - Ophthalmic eyewear
(including ophthalmic sunglasses that are prescription quality and sold only
through “optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 30

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   DOMINICAN REPUBLIC continued...         105  
 
  EVAN-PICONE   10/18/1994   40376   1/15/1995   76029   REGISTERED     44      
44 - All goods in local class 44, especially hosiery 371  
 
  JONES NEW YORK       N/A   9/15/1997   92456   REGISTERED     18       18 -
Umbrellas, parasols, and canes, not included in the cabinet-making line, trunks
and suitcases, travelers’ supplies and the like; 370  
 
  JONES NEW YORK   9/15/1997   n/a   9/15/1997   92440   REGISTERED     25      
25 - All the articles included in this class, namely, “footwear of all kinds.
369  
 
  JONES NEW YORK   9/15/1997   n/a   9/15/1997   92437   REGISTERED     25      
25 - All goods in local class 44, especially hosiery All the articles included
in this class, namely, “dresses, hats, feathers, artificial flowers, embroidery,
braids, buttons, ribbons, narrow lace edgings and other dressing ornaments in
general; models, patterns and any other objects required for fashions;
passementerie in general; button, glove, corset, needle and pin making, and
mercery in general T00103DO03   JONES NEW YORK   7/20/2004   58972   10/15/2004
  144415   REGISTERED     9       9 - Men’s and Women’s ophthalmic eyewear,
including ophthalmic sunglasses of prescription quality. T30044DO00   JUDITH
JACK   11/6/2001   001-114081-0   1/15/2002   133350   REGISTERED     14      
14 - Jewelry T30044DO01   JUDITH JACK   11/6/2001   001-1114081   1/15/2002  
133433   REGISTERED     18       18 - Handbags T30044DO02   JUDITH JACK  
11/6/2001   2003-9969   1/15/2002   133427   REGISTERED     25       25 - Belts
T30154DO00   L.E.I           10/15/1999   107455   REGISTERED     25       25 -
Apparel footwear and headgear T30154DO02   L.E.I and Design           10/15/1999
  107486   REGISTERED     25       25 - Shoes T30154DO01   L.E.I and Design    
      10/5/1999   108184   REGISTERED     25       25 - Apparel footwear and
headgear T30154DO03   L.E.I LIFE ENERGY INTELLIGENCE and Design          
4/30/1999   103685   REGISTERED     25       25 - Apparel footwear and headgear
T30157DO00   LIFE ENERGY INTELLIGENCE           10/15/1999   107456   REGISTERED
    25       25 - Apparel footwear and headgear T30157DO01   LIFE ENERGY
INTELLIGENCE           10/15/1999   107488   REGISTERED     25       25 - Shoes
   
 
                                ECUADOR  
 
                                118983  
 
  A LINE ANNE KLEIN   5/26/1995   57172   11/15/1996   2928-96   REGISTERED    
25       25 - Clothing including jackets, coats, parkas, raincoats, blazers,
blouses, shirts, dresses, trousers, jeans, shorts, t-shirts, skirts, jumpsuits,
sweaters, cardigans, hats, belts, headbands, lingerie, neckwear, overalls,
gloves, scarves, hosiery, stockings (knee-high and thigh-high), pantyhose,
tights, socks, leggings, swimwear; and footwear (including shoes, boots and
slippers), except children’s’ footwear. T30276EC01   AK ANNE KLEIN   3/6/2007  
181352   1/15/2008   41408   REGISTERED     3       3 - T30276EC02   AK ANNE
KLEIN   3/6/2007   181353   1/15/2008   41508   REGISTERED     9       9 -
Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories. T30276EC03   AK ANNE KLEIN   3/6/2007  
181354   1/15/2008   41308   REGISTERED     14       14 -

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 31

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   ECUADOR continued...         247138  
 
  AK ANNE KLEIN   6/6/2005   158043   8/28/2006   250606   REGISTERED     18    
  18 - Leather and imitations of leather and goods made of these materials and
not included in other classes; handbags, shoulder bags, evening bags, cosmetic
bags (sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks 247139  
 
  AK ANNE KLEIN   6/6/2005   158045   8/28/2006   270706   REGISTERED     25    
  25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and
stockings 118843  
 
  ANNE KLEIN   11/17/1993   42977-93   12/7/1994   4289-94   REGISTERED     25  
    25 - Clothing, footwear and headgear. 118726  
 
  ANNE KLEIN & Lion Head Design   5/20/1991   25560/91   3/4/1992   428-92  
REGISTERED     14       14 - All goods in Class 14. 118907  
 
  ANNE KLEIN II   5/26/1995   57173-95   11/15/1996   2929-96   REGISTERED    
25       25 - Clothing, including coats, suits, jackets, pants, shirts, blouses,
dresses, sweaters, belts, skirts, culottes, vests, scarves, mufflers, shawls,
gloves, pocket squares, camisoles, swimwear, hosiery (including stockings,
pantyhose, knee-high and thigh-high stockings, cut-and-sewn specialty tights or
stockings and socks), headgear (including hoods and knitted headwear) and
footwear (including shoes, T30276EC00   ANNE KLEIN NEW YORK   3/6/2007   181355
  1/15/2008   41608   REGISTERED     3       3 - T30276EC04   ANNE KLEIN NEW
YORK   3/6/2007   181356   1/15/2008   41808   REGISTERED     9       9 -
Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories. T30276EC05   ANNE KLEIN NEW YORK   3/6/2007
  181357   1/15/2008   41708   REGISTERED     14       14 - T30276EC06   ANNE
KLEIN NEW YORK   3/6/2007   181358   1/15/2008   41909   REGISTERED     25      
25 - 107  
 
  EVAN-PICONE   10/2/1996   33633   11/5/1991   2831   REGISTERED     18      
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes: animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. 106  
 
  EVAN-PICONE   3/23/1987   7826   5/20/1988   1194-88   REGISTERED     25      
25 - Clothing, footwear, headgear. 318  
 
  JONES NEW YORK           2/26/1997   99-97   REGISTERED     25       25 -
Clothing, footwear, headgear. 376  
 
  JONES NEW YORK   6/12/1997   78968   6/10/1998   543798   REGISTERED     18  
    18 - Leather and imitations of leather, and goods made of these materials
and not included in other classes: animal skins, hides; trunks and traveling
bags; umbrellas, parasols and walking sticks; whips, harness and saddlery.
T00103EC04   JONES NEW YORK   8/3/2004   147218   11/30/2004   33342  
REGISTERED     9       9 - Men’s and Women’s ophthalmic eyewear, including
ophthalmic sunglasses of prescription quality. T30154EC00   L.E.I          
5/12/2000   256500   REGISTERED     25       25 - Apparel footwear and headgear
T30154EC01   L.E.I and Design           5/12/2000   256600   REGISTERED     25  
    25 - Apparel footwear and headgear T30154EC02   L.E.I LIFE ENERGY
INTELLIGENCE and Design           2/13/2001   1212101   REGISTERED     25      
25 - Apparel footwear and headgear T30157EC00   LIFE ENERGY INTELLIGENCE        
  5/12/2000   256700dnpi   REGISTERED     25       25 - Apparel footwear and
headgear

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 32

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   ECUADOR continued... T30007EC00   NAPIER (Stylized)
  7/15/1991   057274   2/17/1995   670-95   REGISTERED     14       14 - GOODS
NOT LISTED.    
 
                                EGYPT  
 
                                118689  
 
  ANNE KLEIN   5/7/1984   64071   5/7/1984   64071   REGISTERED     3       3 -
Men’s and women’s fragrances, skin care, cosmetic, bath and related beauty care
products. 118706  
 
  ANNE KLEIN & Lion Head Design   6/2/1990   77450   1/27/1992   77450  
REGISTERED     25       25 - Coats, suits, jackets, pants, shirts, skirts,
dresses, blouses, sweaters, belts, gloves, knitted headwear, mufflers, swimwear,
socks, scarves, shawls, and all other clothes kinds of clothes, and shoes, and
all these goods being included in class 25 and not in other classes. T30373EG01
  ANNE KLEIN & Lion Head Design   6/2/1990   77450   6/2/1990   77450  
REGISTERED     25       25 - Coats, suits, jackets, pants, shirts, skirts,
dresses, blouses, sweaters, belts, gloves, knitted headwear, mufflers, swimwear,
socks, scarves, shawls, and all other clothing and shoes 118906  
 
  ANNE KLEIN II   5/22/1995   95790   1/10/2001   95790   REGISTERED     25    
  25 - Clothing, including coats, suits, jackets, pants, shirts, blouses,
dresses, sweaters, belts, skirts, culottes, vests, scarves, mufflers, shawls,
gloves, pocket squares, camisoles, swimwear, hosiery (including stockings,
pantyhose, knee-high and thigh-high stockings, cut-and-sewn specialty tights or
stockings and socks), headgear (including hoods and knitted headwear) and
footwear (including shoes, 108  
 
  EVAN-PICONE   8/15/1990   77892   8/15/1990   77892   REGISTERED     25      
25 - Clothing for women and misses, namely skirts, suits, slacks, blouses,
dresses, coats, sweaters, scarves, vests, jackets, hosiery, sleepwear, footwear;
clothing for men, namely, suits, slacks, jackets, pants, shirts, sweaters and
neckwear 345  
 
  JONES NEW YORK   6/2/1997   107396   1/23/2002   107396   REGISTERED     25  
    25 - Clothing, footwear, headgear. 346  
 
  JONES NEW YORK   6/2/1997   107395   1/18/2002   107395   REGISTERED     18  
    18 - Leather and imitations of leather, and goods made of these materials
and not included in other classes: animal skins, hides; trunks and traveling
bags; umbrellas, parasols and walking sticks; whips, harness and saddlery.
T30162EG00   L.E.I.   6/24/2003   160310   6/12/2007   160310   REGISTERED    
25       25 - Apparel, namely, jeans, shirts, jackets, vests, pants, sweatpants;
jumpsuits; shorts, skorts, overalls, shortalls, dresses, skirts. T-shirts,
sweatpants, tops, buttons, lingerie, footwear, socks, belts, coats, jackets,
hats. Swimwear, underwear, tank tops and pajamas. T30154EG03   L.E.I. LIFE
ENERGY INTELLIGENCE Design   1/27/1999   120861   7/1/2002   120861   REGISTERED
    25       25 - Apparel footwear and headgear T30157EG00   LIFE ENERGY
INTELLIGENCE   6/24/2003   160311   6/22/2007   160311   REGISTERED     25      
25 - Apparel, namely, jeans, shirts, jackets, vests, pants, sweatpants;
jumpsuits; shorts, skorts, overalls, shortalls, dresses, skirts. T-shirts,
sweatpants, tops, buttons, lingerie, footwear, socks, belts, coats, jackets,
hats. Swimwear, underwear, tank tops and pajamas.    
 
                                EL SALVADOR  
 
                                247141  
 
  AK ANNE KLEIN   7/4/2005   2005050196   2/1/2006   228/56   REGISTERED     18
      18 - Leather and imitations of leather and goods made of these materials
and not included in other classes; handbags; shoulder bags; evening bags;
cosmetic bags (sold empty); cosmetic cases (sold empty); cosmetic pouches (sold
empty); grooming kits (sold empty); leather shoulder belts; wallets; billfolds;
credit card cases; business card cases; key cases; key fobs; passport cases;
coin purses; coin/key purses; carry-all clutches; check book clutches; clutch
purses; general purpose purses; pouches; book bags; belt bags; leather shopping
bags; shopping bags; net bags for shopping; tote bags; saddle bags; roll bags;
sling bags; travel bags; overnight bags; weekender bags; duffel bags; suit bags;
garment bags for travel; gym bags; athletic bags; beach bags; tie cases; waist
packs; fanny packs; backpacks; knapsacks; attaché cases; briefcases; briefcase
type portfolios; leather envelopes for carrying personal papers; secretaries;
satchels; suitcases; luggage; trunks; umbrellas; beach umbrellas; parasols;
walking sticks. 247143  
 
  AK ANNE KLEIN   7/4/2005   2005050195   1/19/2006   213/55   REGISTERED     35
      35 - Advertising and publicity services; retail store services; online
sales services; on-line advertising on a computer network. 247142  
 
  AK ANNE KLEIN   7/4/2005   2005050198   1/19/2006   217/55   REGISTERED     25
      25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and
stockings. 319  
 
  JONES NEW YORK           1/13/1997   41 B.44   REGISTERED     25       25 -
Clothing, footwear, headgear.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 33

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   EL SALVADOR continued... T00103SV01   JONES NEW YORK
  7/21/2004   E-41988-2004   4/22/2005   205-37   REGISTERED     9       9 -
Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality. T30154SV00   L.E.I           8/7/2000   8book113p17-18  
REGISTERED     25       25 - Apparel footwear and headgear T30154SV01   L.E.I  
        2/11/2002   139book150   REGISTERED     25       25 - Apparel footwear
and headgear T30154SV02   L.E.I and Design       5737/1999   8/7/2000  
16book113p33-4   REGISTERED     25       25 - Apparel footwear and headgear
T30154SV03   L.E.I LIFE ENERGY INTELLIGENCE and Design           9/21/2001  
125139p251-252   REGISTERED     25       25 - Apparel footwear and headgear
T30157SV00   LIFE ENERGY INTELLIGENCE           5/17/2000   112104p225-26  
REGISTERED     25       25 - Apparel footwear and headgear T30157SV01   LIFE
ENERGY INTELLIGENCE           9/28/2001   193139p387-388   REGISTERED     25    
  25 - Apparel footwear and headgear T30007SV00   NAPIER (Stylized)   3/9/1993  
895/93   6/6/1997   151   REGISTERED     14       14 - JEWELRY MADE OF PRECIOUS
AND SEMI-PRECIOUS MATERIALS.    
 
                                ESTONIA  
 
                                118766  
 
  ANNE KLEIN   3/11/1994   9400596   4/19/1996   19266   REGISTERED     25      
25 - Clothing, footwear, headgear. T30154EE00   L.E.I           2/22/2001  
33407   REGISTERED     25       25 - Apparel footwear and headgear T30154EE01  
L.E.I and Design           2/22/2001   33408   REGISTERED     25       25 -
Apparel footwear and headgear T30154EE02   L.E.I LIFE ENERGY INTELLIGENCE and
Design           8/24/2000   31949   REGISTERED     25       25 - Apparel
footwear and headgear T30162EE00   L.E.I. Design           2/22/2001   33408  
REGISTERED     25       25 - Apparel footwear and headgear T30157EE02   LIFE
ENERGY INTELLIGENCE           2/22/2001   33406   REGISTERED     25       25 -
Apparel footwear and headgear    
 
                                EUROPEAN UNION (CTM) T30276EU01   AK ANNE KLEIN
  10/23/2006   005408976   11/10/2007   005408976   REGISTERED     03,09,14    
  03 - Fragrances and Cosmetics     09 - Ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories.     14 - Precious metals and their alloys and goods in
precious metals or coated therewith, not included in other classes; jewelry,
precious stones; horological and chronometric instruments.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 34

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   EUROPEAN UNION (CTM) continued... 247197  
 
  AK ANNE KLEIN   5/30/2005   4462371   9/15/2006   4462371   REGISTERED    
18,25,35       18 - Leather and imitations of leather and goods made of these
materials and not included in other classes; handbags, shoulder bags, evening
bags, cosmetic bags (sold empty), cosmetic cases (sold empty), cosmetic pouches
(sold empty), grooming kits (sold empty), leather shoulder belts, wallets,
billfolds, credit card cases, business card cases, key cases, key fobs, passport
cases, coin purses, coin/key purses, carry-all clutches, check book clutches,
clutch purses, general purpose purses, pouches, book bags, belt bags, leather
and textile shopping bags (sold empty), tote bags, saddle bags, roll bags, sling
bags, travel bags, overnight bags, weekender bags, duffel bags, suit bags,
garment bags for travel, gym bags, athletic bags, beach bags, tie cases, waist
packs, fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase
type portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks     25 - Clothing, footwear, headgear; belts, scarves, neckties,
socks and stockings     35 - Advertising and publicity services also provided
online; retail store services, online retail services both in relation to
leather and imitations of leather and goods made of these materials, handbags,
shoulder bags, evening bags, cosmetic bags (sold empty), cosmetic cases (sold
empty), cosmetic pouches (sold empty), grooming kits (sold empty), leather
shoulder belts, wallets, billfolds, credit card cases, business card cases, key
cases, key fobs, passport cases, coin purses, coin/key purses, carry-all
clutches, check book clutches, clutch purses, general purpose purses, pouches,
book bags, belt bags, leather and textile shopping bags (sold empty), tote bags,
saddle bags, roll bags, sling bags, travel bags, overnight bags, weekender bags,
duffel bags, suit bags, garment bags for travel, gym bags, athletic bags, beach
bags, tie cases, waist packs, fanny packs, backpacks, knapsacks, attaché cases,
briefcases, briefcase type portfolios, leather envelopes for carrying personal
papers, secretaries, satchels, suitcases, luggage, trunks, umbrellas, beach
umbrellas, parasols and walking sticks, clothing, footwear, headgear, belts,
scarves, neckties, socks and stockings. 124181  
 
  ALBERT NIPON   4/11/2003   3129319   7/29/2004   3129319   REGISTERED    
3,9,14      
 
                            18       3 - Bleaching preparations and other
substances for laundry use; cleaning, polishing, scouring and abrasive
preparations; soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices.     9 - Eyeglasses and sunglasses; eyeglass and sunglass frames;
eye shades; eyeglass and sunglass cases; eyeglass and sunglass chains and
chords; parts, accessories and fittings for eyeglasses and sunglasses;
protective eye wear and eye wear for sports.     14 - Precious metals and their
alloys and goods in precious metals or coated therewith, not included in other
classes; jewelry, precious stones; horological and chronometric instruments.    
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. 118406  
 
  ALBERT NIPON   4/1/1996   128868   6/5/1998   128868   REGISTERED     25      
25 - Clothing, footwear, headgear and legwear; women’s men’s and children’s
clothing, footwear, headgear and legwear 118788  
 
  ANNE KLEIN   4/1/1996   176255   11/25/1998   176255   REGISTERED     3,9,14  
   
 
                            18,24,25       3 - Bleaching preparations and other
substances for laundry use; cleaning, polishing, scouring and abrasive
preparations; soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices; non-medicated toilet preparations (including the following:
perfume, eau de perfume, cologne, toilet water, dusting powder, bath oil, bath
salts, soap, oil, toner, mask, astringent, face lotion, skin lotion, cleansing
lotion, creams, depilatories, hair coloring preparations, hair conditioners,
hair shampoo, face powder, sun care products, bath salts, bath and shower gel,
makeup items). Seniority claimed (examination of claims pending): Austria,
Benelux, Germany, Denmark, Finland, France, Italy.     9 - Scientific, nautical,
surveying, electric, photographic, cinematographic, optical, weighing,
measuring, signaling, checking (supervision), life-saving and teaching apparatus
and instruments; apparatus for recording, transmission or reproduction of sound
or images; magnetic data carriers, recording discs; automatic vending machines
and mechanisms for coin operated apparatus; cash registers, calculating
machines, data processing equipment and computers; fire-extinguishing apparatus;
eyeglass frames, sunglass frames, sunglasses, eyeglass and sunglass cases,
eyeglass and sunglass chains and chords; parts, accessories and fittings for
eyeglasses and sunglasses. Seniority claimed (examination of claims pending):
Austria, Benelux, Germany, Denmark, Finland, France, Italy.     14 - Precious
metals and their alloys and goods in precious metals or coated therewith, not
included in other classes; jewelry, precious stones; horological and
chronometric instruments; watches, clocks, and table clocks. Seniority claimed
(examination of claims pending): Austria, Benelux, Germany, Denmark, Finland,
France, Italy.     18 - Leather and imitations of leather, and goods made of
these materials and not included in other classes; animal skins, hides; trunks
and travelling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery; handbags, tote bags, cosmetic cases, cosmetic pouches, carry-all
clutches, purses, wallets, money belts, billfolds, credit card cases, key cases,
key fobs, travel kits (sold empty), luggage, trunks, suitcases. Seniority
claimed (examination of claims pending): Austria, Benelux, Germany, Denmark,
Finland, France, Italy.     24 - Textiles and textile goods, not included in
other classes; bed and table covers; wall hangings made of textile; fabrics;
table linen, bed linen, bath linen; window curtains and draperies. Seniority
claimed (examination of claims pending): Austria, Benelux, Germany, Denmark,
Finland, France, Italy.     25 - Clothing, footwear, and headgear for men,
women, and children; coats, suits, jackets, blazers, vests, pants, shorts,
shirts, dresses, skirts, blouses, sweaters, belts, gloves, ties, leggings,
scarves, mufflers, shawls, stoles, swimwear, hosiery (including stockings, panty
hose, knee-high and thigh-high stockings, cut-and-sewn specialty tights or
stockings, and socks), shoes, sandals, boots, slippers, knitted headwear, hats,
caps, and berets. Seniority claimed (examination of claims pending): Austria,
Benelux, Germany, Denmark, Finland,

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 35

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   EUROPEAN UNION (CTM) continued...                    
        118483   ANNE KLEIN   2/22/2000   1520030   2/26/2002   1520030  
REGISTERED     16,21,35,42       16 - Paper, cardboard and goods made from these
materials, not included in other classes; printed matter; bookbinding material;
photographs; stationery; adhesives for stationery or household purposes;
artists’ materials; paint brushes; typewriters and office requisites (except
furniture); instructional and teaching material (except apparatus); plastic
materials for packaging (not included in other classes); playing cards;
printers’ type; printing blocks.     21 - Household or kitchen utensils and
containers (not of precious metal or coated therewith); combs and sponges;
brushes (except paint brushes); brush-making materials; articles for cleaning
purposes; steel wool; uncorked or semi-worked glass (except glass used in
building); glassware, porcelain and earthenware not included in other classes.  
  35 - Retail store services in the field of cosmetics, toiletries and
fragrances, eyeglass frames, sun glass frames, sunglasses, and other optical
products and accessories, jewelry, watches and clocks, paper patterns for
sewing, stationery, fine writing instruments, and other desktop/stationery
articles and accessories, bags and other personal accessories of leather and
imitations of leather, porcelain, china, and crystal; linens for bed, bathroom,
and table and clothing, footwear, and head wear; business management
consultancy, including giving assistance and advise in the establishment of
retail stores in the field of cosmetics, toiletries and fragrances, eyeglass
frames, sun glass frames, sunglasses, and other optical products and
accessories, jewelry, watches and clocks, paper patterns for sewing, stationery,
fine writing instruments, and other desktop/stationery articles and accessories,
bags and other personal accessories of leather and imitations of leather,
porcelain, china, and crystal; linens for bed, bathroom, and table and clothing,
footwear, and head wear; the bringing together, for the benefits of others, of a
variety of goods including cosmetics, toiletries and fragrances, eyeglass
frames, sun glass frames, sunglasses, and other optical products and
accessories, jewelry, watches and clocks, paper patterns for sewing, stationery,
fine writing instruments, and other desktop/stationery articles and accessories,
bags and other personal accessories of leather and imitations of leather,
porcelain, china, and crystal; linens for bed, bathroom, and table and clothing,
footwear, and head wear; the bringing together, for the benefit of others, of a
variety of goods including cosmetics, toiletries and fragrances, eyeglass
frames, sun glass frames, sunglasses, and other optical products and
accessories, jewelry, watches and clocks, paper patterns for sewing, stationery,
fine writing instruments, and other desktop/stationery articles and accessories,
bags and other personal accessories of leather and imitations of leather,
porcelain, china, and crystal; linens for bed, bathroom, and table and clothing,
footwear, and head wear-excluding the transport thereof-enabling consumers to
conveniently view and purchase those goods.     42 - Technical consultancy and
advising in the establishment of retail stores in the field of cosmetics,
toiletries and fragrances, eyeglass frames, sun glass frames, sunglasses, and
other optical products and accessories, jewelry, watches and clocks, paper
patterns for sewing, stationery, fine writing instruments, and other
desktops/stationery articles and accessories, bags and other personal
accessories of leather and imitations of leather, porcelain, china, and crystal;
linens for bed, bathroom, and table and clothing, footwear, and head wear.
118457   ANNE KLEIN 2   7/17/2000   1761584   10/26/2001   1761584   REGISTERED
    9,14,18
25       9 - Scientific, nautical, surveying, electric, photographic,
cinematographic, optical, weighing, measuring, signaling, checking
(supervision), life-saving and teaching apparatus and instruments; apparatus for
recording, transmission or reproduction of sound or images; magnetic data
carriers, recording discs; automatic vending machines and mechanisms for coin
operated apparatus; cash registers, calculating machines, data processing
equipment and computers; fire-extinguishing apparatus; including eyeglass
frames, sunglass frames, sunglasses, non-prescription magnifying eyeglasses,
eyeglass and sunglass cases, eyeglass and sunglass chains and cords, parts for
eyeglasses and sunglasses, clip-on sunglasses, spectacles, eye shades, goggles,
shooting glasses, binoculars.     14 - Precious metals and their alloys and
goods in precious metals or coated therewith, not included in other classes;
jewelry and costume jewelry, precious stones; horological and chronometric
instruments, parts and accessories thereof, namely, watches, watch bands, watch
straps, watch bracelets, watch chains, watch cases; wall clocks, table clocks,
alarm clocks, clocks incorporating radios; chronometers, chronographs;
decorative items for the home made of precious metal or coated therewith,
namely, bowls, platters, serving trays, chargers, jugs, plates, mugs, vases,
cache pots, ice buckets, canisters, cruets, pencil boxes, pencil cups, letter
openers, desk trays, serving trays, decorative trays, candlesticks, candelabras,
candle holders, candle rings, candle snuffers, candle trays, decorative boxes,
jewelry boxes, jewelry cases, picture frames, decorative stands, decorative
pedestals, cigarette cases, cigarette boxes, cigarette holders, cigarette
lighters, ashtrays, nutcrackers, coffee pots, coffee services, tea pots, tea
services, tea balls, tea infusers, serviette rings, napkin rings -all made of
precious metal or coated therewith; works of art made of precious metal or
coated therewith, namely busts, figurines, statues,     18 - Leather and
imitations of leather, and goods made of these materials and not included in
other classes; animal skins, hides; trunks and travelling bags; umbrellas,
parasols and walking sticks; whips, harness and saddlery; handbags, shoulder
bags, evening bags, cosmetic bags (sold empty), cosmetic cases (sold empty),
cosmetic pouches (sold empty), holders for grooming articles made of leather,
nylon or other materials as far as included in this class, leather shoulder
belts, wallets, billfolds, credit card cases, business card cases, key cases,
key fobs, passport cases, coin purses, coin/key purses, ladies’ purses without
handles, ladies’ purses especially designed for checkbooks, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attaché cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, organizers,
satchels, suitcases, luggage, trunks, umbrellas, beach umbrellas.     25 -
Clothing, footwear, headgear; including coats, fur coats, overcoats, trench
coats, raincoats, anoraks, parkas, blazers, jackets, cardigans, boleros, sport
coats, wind resistant jackets, fur stoles, suits, vests, dresses, caftans,
evening gowns, jumpers, skirts, pants, slacks, trousers, jeans, dungarees,
jumpsuits, overalls, coveralls, flight suits, jogging suits, sweat pants,
shorts, skorts, culottes, sweaters, pullovers, jerseys, shirts, formal shirts,
blouses, tunics, sweatshirts, t-shirts, halter tops, tank tops, bodysuits,
unitards, camisoles, chemises, undershirts, slips, bustiers, garter belts,
briefs, boxer shorts, bloomers, underpants, panties, thermal underwear,
lingerie, nightgowns, night shirts, negligees, robes, pajamas, aprons, hosiery,
pantyhose, tights, knee high stockings, leg warmers, leggings, socks, neckties,
bow ties, ascots, pocket squares, handkerchiefs, scarves, shawls, neckerchiefs,
gloves, mittens, belts, sashes, cummerbunds, swimwear, bathing suits, beach
robes, beachwear, sarongs, ski suits, ski bibs, ski pants, ski gloves, thermal
socks, golf shirts, golf pants, golf shorts, tennis shirts, tennis pants, tennis
shorts, hats, caps, berets, shoes, boots, slippers, sandals, espadrilles,
sneakers.





--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 36

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   EUROPEAN UNION (CTM) continued...                    
    T30276EU0O   ANNE KLEIN NEW YORK   9/20/2006   5325642   8/30/2007   5325642
  REGISTERED     3,9,1418,25,35       3 - Bleaching preparations and other
substances for laundry use; cleaning, polishing, scouring and abrasive
preparations; soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices; non-medicated toilet preparations (including the following:
perfume, eau de perfume, cologne, toilet water, dusting powder, bath oil, bath
salts, soap, oil, toner, mask, astringent, face lotion, skin lotion, cleansing
lotion, creams, depilatories, hair coloring preparations, hair conditioners,
hair shampoo, face powder, sun care products, bath salts, bath and shower gel,
makeup items). Seniority claimed (examination of claims pending): Austria,
Benelux, Germany, Denmark, Finland, France, Italy.     9 - Scientific, nautical,
surveying, electric, photographic, cinematographic, optical, weighing,
measuring, signaling, checking (supervision), life-saving and teaching apparatus
and instruments; apparatus for recording, transmission or reproduction of sound
or images; magnetic data carriers, recording discs; automatic vending machines
and mechanisms for coin operated apparatus; cash registers, calculating
machines, data processing equipment and computers; fire-extinguishing apparatus;
eyeglass frames, sunglass frames, sunglasses, eyeglass and sunglass cases,
eyeglass and sunglass chains and chords; parts, accessories and fittings for
eyeglasses and sunglasses. Seniority claimed (examination of claims pending):
Austria, Benelux, Germany, Denmark, Finland, France, Italy.     14 - Precious
metals and their alloys and goods in precious metals or coated therewith, not
included in other classes; jewelry, precious stones; horological and
chronometric instruments; watches, clocks, and table clocks. Seniority claimed
(examination of claims pending): Austria, Benelux, Germany, Denmark, Finland,
France, Italy.     18 - Leather and imitations of leather, and goods made of
these materials and not included in other classes; animal skins, hides; trunks
and travelling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery; handbags, tote bags, cosmetic cases, cosmetic pouches, carry-all
clutches, purses, wallets, money belts, billfolds, credit card cases, key cases,
key fobs, travel kits (sold empty), luggage, trunks, suitcases. Seniority
claimed (examination of claims pending): Austria, Benelux, Germany, Denmark,
Finland, France, Italy.     25 - Clothing, footwear, and headgear for men,
women, and children; coats, suits, jackets, blazers, vests, pants, shorts,
shirts, dresses, skirts, blouses, sweaters, belts, gloves, ties, leggings,
scarves, mufflers, shawls, stoles, swimwear, hosiery (including stockings, panty
hose, knee-high and thigh-high stockings, cut-and-sewn specialty tights or
stockings, and socks), shoes, sandals, boots, slippers, knitted headwear, hats,
caps, and berets. Seniority claimed (examination of claims pending): Austria,
Benelux, Germany, Denmark, Finland,     35 - Retail Store Services T30107EU00  
ERIKA   10/29/2003   3465549   4/19/2005   3465549   REGISTERED     35,25      
35 - retail store services     25 - Clothing 405   EVAN-PICONE   4/1/1996  
76489   4/1/1996   76489   REGISTERED     14,18,25       14 - Precious metals
and their alloys and goods in precious metals or coated therewith, not included
in other classes; jewelry, precious stones; horological and chronometric
instruments.
 
                                        Leather and imitations of leather, and
goods made of these materials and not included in other classes: animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.     Clothing, footwear, headgear.     18 -     25 - 406  
EVAN-PICONE SPORT   4/1/1996   76414   4/1/1996   76414   REGISTERED    
14,18,25       14 - Precious metals and their alloys and goods in precious
metals or coated therewith, not included in other classes; jewelry, precious
stones; horological and chronometric instruments.
 
                                        Leather and imitations of leather, and
goods made of these materials and not included in other classes: animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
 
                                        Clothing, footwear, headgear.     18 -  
  25 - T30200EU00   JEANSTAR   11/9/2004   4114401   1/24/2006   4114401  
REGISTERED     025       025 - pants, jeans, jumpsuits, shorts, shirts,
sweaters, sweatshirts, jogging suits, sports coats, blazers, coats, vests,
jackets, T-shirts, overalls, swimsuits, socks, sleepwear, robes, footwear,
blouses, skirts, dresses, hosiery, pantyhose, tights, stockings, briefs, bras
and 662   JNY   4/1/1996   76513   10/7/1998   76513   REGISTERED     14,18,25  
    14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
 
                                        Leather and imitations of leather, and
goods made of these materials and not included in other classes: animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
 
                                        Clothing, footwear, headgear.     18 -  
  25 -

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 37

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   EUROPEAN UNION (CTM) continued...                    
        403   JONES NEW YORK   4/1/1996   76547   4/4/1996   76547   REGISTERED
    14,18,25       14 - Precious metals and their alloys and goods in precious
metals or coated therewith, not included in other classes; jewelry, precious
stones; horological and chronometric instruments.
 
                                        Leather and imitations of leather, and
goods made of these materials and not included in other classes: animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
 
                                        Clothing, footwear, headgear.     18 -  
  25 - T00103EU01   JONES NEW YORK   10/29/2003   3465556   2/8/2005   3465556  
REGISTERED     9,35       9 - eyewear     35 - retail store services 490   JONES
NEW YORK SPORT   4/1/1996   64956   2/2/1998   64956   REGISTERED     14,18,25  
    14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.
 
                                        Leather and imitations of leather, and
goods made of these materials and not included in other classes: animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
 
                                        Clothing, footwear, headgear.     18 -  
  25 - 491   JONES WEAR   4/1/1996   64923   2/27/1998   64923   REGISTERED    
14,18,25       14 - Precious metals and their alloys and goods in precious
metals or coated therewith, not included in other classes; jewelry, precious
stones; horological and chronometric instruments.
 
                                        Leather and imitations of leather, and
goods made of these materials and not included in other classes: animal
skins,hides; trunks and traveling bags; umbrellas, parasols and walking sticks;
whips, harness and saddlery.
 
                                        Clothing, footwear, headgear.     18 -  
  25 - T30044EU00   JUDITH JACK   10/31/2003   003512639   5/13/2005   003512639
  REGISTERED     14,18,25
35  
 
                                        14 - ALL GOODS IN THE CLASS     18 - ALL
GOODS IN THE CLASS     25 - ALL GOODS IN THE CLASS     35 - ALL GOODS IN THE
CLASS

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 38

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   EUROPEAN UNION (CTM) continued...                  
          118445   KASPER   10/19/2001   2417798   7/19/2004   2417798  
REGISTERED     14,18,25       14 - Precious metals and their alloys and goods in
precious metals or coated therewith, not included in other classes; jewelry,
precious stones; horological and chronometric instruments; jewelry made of
precious metals or coated therewith, namely ankle bracelets, identification
bracelets, bracelets, belt buckles, brooches, chains, charms, ear clips,
cufflinks, earrings, hat ornaments, money clips, necklaces, ornamental pins,
pendants, rings, tie clips, tie pins, tie tacks, wedding bands — all made of
precious metal or coated therewith; costume jewelry; watches, parts and
accessories thereof, namely wrist watches, stop watches, watch fobs, pocket
watches; watch bands, watch straps, watch bracelets, watch chains, watch cases,
watch movements; clocks, namely wall clocks, table clocks, alarm clocks;     18
- Leather and imitations of leather, and goods made of these materials and not
included in other classes; animal skins, hides; trunks and travelling bags;
parasols and walking sticks; whips, harness and saddlery; handbags, shoulder
bags, evening bags, cosmetic bags (sold empty), leather shoulder belts, grooming
kits (sold empty), wallets, billfolds, credit card cases, business card cases,
key cases, passport cases, coin purses, clutch purses, general purpose purses,
pouches, book bags, belt bags, leather and textile shopping bags (sold empty),
tote bags, saddle bags, roll bags, sling bags, travel bags, overnight bags,
weekender bags, duffel bags, garment bags for travel, gym bags, athletic bags,
beach bags, tie cases, waist packs, fanny packs, backpacks, knapsacks, attaché
cases, briefcases, briefcase type portfolios, leather envelopes for carrying
personal papers, satchels, suitcases, luggage, trunks; umbrellas; beach
umbrellas;     25 - Clothing, namely coats, overcoats, trench coats, fur coats,
capes, raincoat, ponchos, anoraks, parkas, blazers, jackets, cardigans, boleros,
sport coats, wind resistant jackets, fur stoles, suits, vests, dresses, caftans,
evening gowns, cocktail dresses, jumpers, skirts, evening skirts and tops,
pants, slacks, trousers, jeans, dungarees, jumpsuits, overalls, coveralls,
flight suits, jogging suits, sweat pants, shorts, skorts, rompers, culottes,
sweaters, pullovers, jerseys, shirts, formal shirts, blouses, tunics,
sweatshirts, T-shirts, halter tops, tank tops, bodysuits, unitards, camisoles,
chemises, undershirts, slips, bustiers, garter belts, briefs, boxer shorts,
bloomers, underpants, panties, thermal underwear, lingerie, nightgowns, night
shirts, negligees, robes, pajamas, aprons, hosiery, pantyhose, tights, knee high
stockings, leg warmers, leggings, socks, neckties, bow ties, ascots, pocket
squares, handkerchiefs, scarves, shawls, neckerchiefs, gloves, mittens, belts,
sashes, cummerbunds, swimwear, bathing suits, beach robes, beachwear, sarongs,
ski apparel, ski suits, ski bibs, ski pants, ski gloves, thermal socks, golf
apparel, golf shirts, golf pants, golf shorts, golf gloves, tennis apparel,
tennis shirts, tennis pants, tennis shorts, tennis gloves, infant wear,
creepers, snow suits, bibs, booties, pinafores, playsuits; headwear, namely
hats, caps, berets, earmuffs, hoods, head bands; footwear, namely shoes,
sandals, boots, high boots, hiking boots, slippers, galoshes, sneakers, athletic
footwear, golf shoes, tennis shoes. T30154EU01   L.E.I LIFE ENERGY INTELLIGENCE
and Design   1/22/1999   1056340   1/22/1999   1056340   REGISTERED     25      
25 - Apparel footwear and headgear T30162EU00   L.E.I.   7/8/1999   1234244  
7/8/1999   1234244   REGISTERED     25       25 - Clothing, footwear, headgear
T30162EU01   L.E.I.   10/29/2003   3465671   4/19/2005   3465671   REGISTERED  
  35,14,18       35 - retail store services     14 - jewelry     18 - handbags
and small leather goods T30154EU00   L.E.I. and Design   7/8/1999   1234236  
7/8/1999   1234236   REGISTERED     25       25 - Apparel footwear and headgear
T30157EU00   LIFE ENERGY INTELLIGENCE   7/8/1999   1234749   7/8/1999   1234749
  REGISTERED     25       25 - Apparel footwear and headgear 118458   Lion Head
Design   3/10/2000   1551084   11/8/2001   1551084   REGISTERED     14,18,25    
  14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments; including watches, clocks, table clocks; parts and
accessories for the aforementioned goods. Seniority claims to be made after
grant of registration: Benelux, Denmark, Finland, France, Germany, Italy, United
Kingdom.     18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides; trunks and
travelling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery; including hand bags, shoulder bags, evening bags, cosmetic bags (sold
empty), cosmetic cases (sold empty), grooming kits (sold empty), travel kits
(sold empty), leather shoulder belts, money belts, wallets, billfolds, credit
card cases, business card cases, passport cases, key cases, key fobs, checkbook
holders, coin purses, clutch purses, general purpose purses, pouches, belt bags,
tote bags, saddle bags, roll bags, sling bags, travel bags, overnight bags,
duffel bags, suit bags, garment bags for travel, gym bags, tie cases, backpacks,
attaches, satchels, suitcases, luggage, trunks; umbrellas. Seniority claims to
be made after grant of registration: Benelux, Denmark, Finland, France, Germany,
Italy, United Kingdom.     25 - Clothing, footwear, headgear; including
clothing, footwear, and headgear for men, women and children, namely coats,
shirts, jackets, blazers, vests, pants, shorts, shirts, dresses, skirts,
blouses, sweaters, belts, gloves, ties, leggings, scarves, mufflers, shawls,
stoles, swimwear, hosiery (including stocking, pantyhose, knee-high and
thigh-high stockings, cut-and-sewn specialty tights or stockings, and socks),
shoes, sandals, boots, slippers, athletic footwear, knitted headwear, hats,
caps, berets. Seniority claims to be made after grant of registration: Benelux,
Denmark, Finland, France, Germany, Italy, United Kingdom. T30005EU00   NAPIER  
10/31/2003   003512605   5/13/2005   003512605   REGISTERED     14       14 -
ALL GOODS IN THE CLASS.- PRECIOUS METALS AND THEIR ALLOYS AND GOODS IN PRECIOUS
METALS OR COATED THEREWITH, NOT INCLUDED IN OTHER CLASSES; JEWELRY, PRECIOUS
STONES; HOROLOGICAL AND CHRONOMETRIC INSTRUMENTS. T30094EU00   NORTON MCNAUGHTON
  11/28/1996   000409383   10/28/1998   000409383   REGISTERED     25       25 -
clothing

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 5/7/2009   Page 39     REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   EUROPEAN UNION (CTM) continued...                  
          T30094EU01 NORTON MCNAUGHTON   10/29/2003   3465441   4/19/2005  
3465441   REGISTERED     35,14,18       35 - retail store services              
                  14 - jewelry                                 18 - handbags and
small leather goods                               FEDERATION OF RUSSIA          
                  245347  
 
  AK ANNE KLEIN   4/21/2005   2005709307   6/5/2006   307951   REGISTERED    
18,25,35       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides; trunks and
travelling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery.     25 - Clothing, footwear, headgear.     35 - Advertising; business
management; business administration; office functions; bringing together for the
benefit of others a variety of goods (excluding the transport thereof), enabling
customers to conveniently view and purchase the goods; procurement services for
others [purchasing goods and services for other businesses] 248073  
 
  ALBERT NIPON   7/5/2005   2005716227   12/25/2006   318793   REGISTERED    
18,25,35       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides; trunks and
travelling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery.     25 - Clothing, footwear, headgear.     35 - Advertising; business
management; business administration; office functions; bringing together for the
benefit of others a variety of goods (excluding the transport thereof), enabling
customers to conveniently view and purchase the goods; procurement services for
others [purchasing goods and services for other businesses]. 254584  
 
  ANNE KLEIN   3/22/2006   2006706736   4/26/2007   325238   REGISTERED    
9,14,18      
 
                            25,35       9 - Scientific, nautical, surveying,
electric, photographic, cinematographic, optical, weighing, measuring,
signaling, checking (supervision), life-saving and teaching apparatus and
instruments; apparatus for recording, transmission or reproduction of sound or
images; magnetic data carriers, recording discs; automatic vending machines and
mechanisms for coin-operated apparatus; cash registers, calculating machines,
data processing equipment and computers; fire-extinguishing apparatus.     14 -
Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.     18 - Leather and imitations of leather, and
goods made of these materials and not included in other classes; animal skins,
hides; trunks and travelling bags; umbrellas, parasols and walking sticks;
whips, harness and saddlery.     25 - Clothing, footwear, headgear.     35 -
Advertising; business management; business administration; office functions;
retail store services 207567  
 
  ANNE KLEIN NEW YORK   7/21/2004   2004716239   2/14/2006   301193   REGISTERED
    25       25 - Clothing, headgear 248086  
 
  ANNE KLEIN NEW YORK   7/5/2005   2005716228   3/29/2007   322815   REGISTERED
    18,35       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides; trunks and
travelling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery.     35 - Advertising; business management; business administration;
office functions; bringing together for the benefit of others a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase the goods; procurement services for others [purchasing goods and
services for other businesses]. 574  
 
  CODE BLEU   11/18/1994   n/a   11/18/1994   137421   REGISTERED     25      
25 - Clothing, footwear, headgear. T30107RU00    
ERIKA
  7/4/2005   2005716205   5/23/2007   326851   REGISTERED     25      
25 - footwear
                                239  
 
  EVAN-PICONE   1/30/1991   130986   1/30/1991   98611   REGISTERED     18,25  
    18 - Leather and imitations of leather, and goods made of these materials
and not included in other classes: animal skins, hides; trunks and traveling
bags; umbrellas, parasols and walking sticks; whipsi harness and saddlery.    
Clothing, footwear, headgear.     25 - Clothing for Men and Women T30124RU00    
GLO
  7/11/2005   2005716871   11/13/2006   316470   REGISTERED     18,25,35      
18 - handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty     25 - pants, skirts, dresses, jackets, coats, blouses,
shirts, hosiery, belts and footwear     35 - retail store services





--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 5/7/2009   Page 40     REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   FEDERATlON OF RUSSIA continued...                  
          T30242RU0O   GLO JEANS   7/11/2005   2005716876   4/4/2007   323839  
REGISTERED     18,25       18 - handbags and small leather goods, namely
wallets, key cases, and cosmetic bags sold empty     25 - pants, skirts,
dresses, jackets, coats, blouses, shirts, hosiery, belts and footwear T30200RU0O
  JEANSTAR   7/5/2005   2005716206   3/5/2007   322087   REGISTERED     18,25  
    18 - handbags and small leather goods, namely wallets, key cases, and
cosmetic bags sold empty     25 - pants, skirts, dresses, jackets, coats,
blouses, shirts, hosiery, belts and footwear 328   JONES NEW YORK   6/13/1997  
97708581   6/13/1997   196341   REGISTERED     18,25       18 - Leather and
imitations of leather, and goods made of these materials and not included in
other classes; animal skins, hides; trunks and traveling bags,; umbrellas,
parasols and walking sticks; whips, harness and saddlery     25 - Clothing for
women and misses, namely skirts, suits, slacks, blouses, dresses, coats,
sweaters, scarves, vests, jackets, hosiery, footwear; tailored clothing for men
namely suits, slacks jackets, pants, sports coats and neckwear, in International
Class 25 T00103RU01   JONES NEW YORK   4/12/2007   2007710522       366451  
REGISTERED     9       9 - Men’s and women’s ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists); non-prescription sunglasses; non-prescription reading
glasses. T30044RU0O   JUDITH JACK   7/5/2005   2005716350   7/19/2006   310743  
REGISTERED     14,35       14 - jewelry, watches     35 - retail store services
248084   KASPER   7/5/2005   2005716225   3/19/2007   322845   REGISTERED    
18,25,35       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides; trunks and
travelling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery.     25 - Clothing, footwear, headgear.     35 - Advertising; business
management; business administration; office functions; bringing together for the
benefit of others a variety of goods (excluding the transport thereof), enabling
customers to conveniently view and purchase the goods; procurement services for
others [purchasing goods and services for other businesses]. T30162RU00   L.E.I.
  10/23/2000   na   10/23/2000   195749   REGISTERED     25       25 - Apparel
footwear and headgear T30162RU01   L.E.I.   7/7/2005   2005716499   10/10/2006  
314752   REGISTERED     18,35       18 - handbags and small leather goods,
namely wallets, key cases, and cosmetic bags sold empty     35 - retail store
services T30155RU00   L.E.I. Design   9/14/2000   na   9/14/2000   19473  
REGISTERED     25       25 - Apparel footwear and headgear T30154RU02   L.E.I.
LIFE ENERGY
INTELLIGENCE Design   4/11/2000   na   4/11/2000   187277   REGISTERED     25  
    25 - Apparel footwear and headgear T30126RU09   L.E.I. & Design   7/7/2005  
2005716500   7/7/2006   314240   REGISTERED     18,35       18 - handbags and
small leather goods, namely wallets, key cases, and cosmetic bags sold empty    
35 - retail store services T30126RU08   L.E.I. LIFE ENERGY
INTELLIGENCE & Design   7/7/2005   2005716496   7/24/2006   310952   REGISTERED
    18,35       18 - handbags and small leather goods, namely wallets, key
cases, and cosmetic bags sold empty     35 - retail store services 248085   LE
SUIT   7/5/2005   2005716224   11/14/2007   337326   REGISTERED     25       25
- Clothing, footwear, headgear. T30157RU00   LIFE ENERGY INTELLIGENCE   9/4/2000
  na   9/4/2000   193644   REGISTERED     25       25 - Apparel footwear and
headgear T30157RU01   LIFE ENERGY INTELLIGENCE   7/7/2005   2005716498  
8/31/2006   312928   REGISTERED     18,35       18 - handbags and small leather
goods, namely wallets, key cases, and cosmetic bags sold empty     35 - retail
store services

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 5/7/2009   Page 41     REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   FEDERATlON OF RUSSIA continued...                  
          253169   Lion Head Design   1/23/2006   2006700991   2/13/2007  
320946   REGISTERED     9,14       9 - Scientific, nautical, surveying,
electric, photographic, cinematographic, optical, weighing, measuring,
signaling, checking (supervision), life-saving and teaching apparatus and
instruments; apparatus for recording, transmission or reproduction of sound or
images; magnetic data carriers, recording discs; automatic vending machines and
mechanisms for coin-operated apparatus; cash registers, calculating machines,
data processing equipment and computers; fire-extinguishing apparatus.     14 -
Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments. 248119   Lion Head Design   7/7/2005   2005716497
  6/7/2006   308156   REGISTERED     18,25,35       18 - Leather and imitations
of leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and travelling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery.     25 - Clothing, footwear, headgear.    
35 - Advertising; business management; business administration; office
functions; bringing together for the benefit of others a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase the goods; procurement services for others [purchasing goods and
services for other businesses]. T30005RU00   NAPIER   7/5/2005   2005716348  
9/20/2006   313822   REGISTERED     14,35       14 - jewelry and watches     35
- retail store services 248083   NIPON BOUTIQUE   7/5/2005   2005716226  
8/3/2007   330908   REGISTERED     18,25,35       18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and travelling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery.     25 - Clothing, footwear, headgear.    
35 - Advertising; business management; business administration; office
functions; bringing together for the benefit of others a variety of goods
(excluding the transport thereof), enabling customers to conveniently view and
purchase the goods; procurement services for others [purchasing goods and
services for other businesses]. T30094RU00   NORTON MCNAUGHTON   7/5/2005  
2005716349   12/28/2006   319095   REGISTERED     25       25 - pants, skirts,
dresses, jackets, coats, blouses, shirts, hosiery, belts and footwear T30164RU00
  Slanted Bubble Design   9/4/2000   na   9/4/2000   193643   REGISTERED     25
      25 - Apparel footwear and headgear    
 
                                FINLAND                                 118569  
ANNE KLEIN   11/19/1976   N/A   8/20/1980   74516   REGISTERED     25       25 -
Articles of clothing, including boots, shoes and slippers. 109   EVAN-PICONE  
8/9/1990   4070-90   3/20/1992   117824   REGISTERED     18       18 - Leather
and imitations of leather, and goods made of these materials and not included in
other classes: animal skins, hides; trunks and traveling bags; umbrellas,
parasols and walking sticks; whips, harness and saddlery. 112   EVAN-PICONE
SPORT   1/30/1991   508/91   9/21/1992   122114   REGISTERED     25      
 
  (STYLIZED)                                 25 - Clothing, footwear, headgear.
All goods. 111   EVAN-PICONE with Design   9/4/1968   3240/68   5/20/1970  
56543   REGISTERED     25       25 - All goods in Class 25, especially women’s
and misses’ skirts, slacks, shorts and sweaters. 118570   Lion Head Design  
11/19/1976   5094/76   11/5/1981   79246   REGISTERED     3,25       3 -
Bleaching-agents and other preparations for washing of clothes; preparations for
cleaning, polishing and stain removal as well as abrasive agents; soap;
perfumery products, essential oils, cosmetic preparations, hair lotions; dental
care preparations.     25 - clothes, therein included boots, shoes and slippers.
T30005FI00   NAPIER   5/21/1987   2304/87   5/22/1989   104158   REGISTERED    
14       14 - Not listed.    
 
                                FRANCE                                 118313  
ALBERT NIPON   1/8/1980   178901   1/8/1980   1568862   REGISTERED     25      
25 - All types of wearing apparel, including boots, shoes and slippers and
rainwear.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 42

                                          REFERENCE   MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES FRANCE continued...                            
   
118312
  ALBERT NIPON   3/23/1993     93460726     3/23/1993     93460726    
REGISTERED   3,4,14
16,18     3 - Soaps, perfumes, dressing table essentials, colognes, cosmetics,
bath products, lotions for hands.     4 - Wax candles.     14 - Jewelry.     16
- Publications.     18 - Luggage, bags, valises.
118331
  ALBERT NIPON BOUTIQUE   10/10/1979     159998     10/10/1979     1554633    
REGISTERED     25       25 - Clothing for women.
118573
  ANNE KLEIN   11/28/1973     680533     11/3/1993     1271550     REGISTERED  
14,18,20
24,25,27     14 - PRECIOUS METALS AND THEIR ALLOYS AND PRODUCT SUBSTANCES OR
PLATED NOT INCLUDED IN OTHER CLASSES; JEWELRY, JEWELRY, PRECIOUS STONES;
HOROLOGICAL INSTRUMENTS AND CHRONOMETRIC INSTRUMENTS;     18 - LEATHER AND
IMITATION LEATHER, PRODUCTS OF THESE SUBSTANCES NOT INCLUDED IN OTHER CLASSES;
ANIMAL SKINS; TRUNKS AND VALISES; UMBRELLAS, PARASOLS AND WALKING STICKS; WHIPS
AND SADDLERY.     20 - FURNITURE, MIRRORS (MIRRORS), FRAMES; GOODS, NOT INCLUDED
IN OTHER CLASSES, OF WOOD,CORK, REED, RUSH,WICKER, HORN, BONE, IVORY, WHALEBONE,
TORTOISESHELL, AMBER, MOTHER OF PEARL, MEERSCHAUM, SUBSTITUTES OF ALL THESE
SUBSTANCES OR OF PLASTIC;     24 - FABRICS AND TEXTILE PRODUCTS NOT INCLUDED IN
OTHER CLASSES; BED COVERS AND TABLE;     25 - CLOTHING, FOOTWEAR, HEADGEAR;    
27 - CARPETS, DOOR MATS, MATS, LINOLEUMS AND OTHER FLOOR COVERINGS; WALL
HANGINGS NOT OF TEXTILE.
118572
  ANNE KLEIN   4/1/1973     660245     4/1/1973     1232104     REGISTERED     3
      3 - Preparations for bleaching and other substances for washing;
preparations for cleansing, polishing, degreasing and abrading; soap; perfumery;
essential oils; cosmetic hair lotions; dentifrices.
118918
  ANNE KLEIN II   9/4/1996     96640421     9/4/1996     96640421     REGISTERED
    16,18       16 - Checkbook holders, checkbook clutches, passport cases and
secretaries.     18 - Leather and imitations of leather; animal pelts; trunks
and travelling bags; umbrellas, parasols and walking sticks; whips and saddlery;
handbags, tote bags, and personal leather accessories, namely billfolds,
wallets, cosmetic cases, cosmetic pouches, credit card cases, key cases, key
fobs, purses, coin purses, coin/key purses, money belts, carry-all clutches,
covers made of leather and imitations of leather for personal planners,
notebooks, appointment books and diaries.
113
  EVAN-PICONE   2/7/1989     108,575     2/7/1989     1,513,133     REGISTERED  
  N/A       N/A - Clothing, footwear, headgear.
115
  EVAN-PICONE   7/27/1990     228989     7/27/1990     1606568     REGISTERED  
  18       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes: animal skins, hides; trunks and
traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery.
442
  JNY   8/22/1990     n/a     8/22/1990     1611493     REGISTERED     25      
25 - Women’s apparel namely, vests, T-Shirts, sweaters, shorts, shirts, skirts,
jackets, pull-on-pants, blouses
443
  JONES NEW YORK   9/17/1990     n/a     9/17/1990     1615649     REGISTERED  
  25       25 - Women’s apparel namely, vests, T-Shirts, sweaters, shorts,
shirts, skirts, jackets, pull-on-pants, blouses T30044FR00   JUDITH JACK  
9/25/2001     013122581     9/25/2001     013122581     REGISTERED     14,18,25
      14 - Watches and jewelry
 
  18 - Handbags                                    
 
  25 - Belts                                    
118404
  KASPER   2/25/1998     98719963     2/25/1998     98719963     REGISTERED    
25       25 - Wearing apparel, namely, sweaters, shirts, blouses, t-shirts,
pants, jeans, skirts, dresses, shorts, jackets, coats, suits, raincoats, capes,
ponchos, shawls, scarves and vests. 118574   Lion Head Design   9/20/1976    
807974     7/28/1986     1365589     REGISTERED     3,25       3 - PREPARATIONS
FOR BLEACHING AND OTHER SUBSTANCES FOR WASHING; PREPARATIONS FOR CLEANING,
POLISHING, DEGREASING AND ABRADING; SOAP; PERFUMERY, ESSENTIAL OILS, COSMETIC,
HAIR LOTIONS; DENTIFRICES     25 - CLOTHING, FOOTWEAR, HEADGEAR. T30007FR00  
NAPIER (Stylized)               10/19/1989     1632493     REGISTERED     14  
 
  14 - jewelry                                    

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 43

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES FRANCE continued...                                
118316
  NIPON BOUTIQUE   12/2/1988   970788   12/2/1988     1501589     REGISTERED    
25       25 - Clothing for females, clothing, footwear, headgear. T30005FR00  
RICHELIEU           5/20/1987     1427539     REGISTERED     14       14 -
JEWELRY
567
  X-AM   12/10/1993   n/a         93496163     REGISTERED     25       25 -
Clothing, footwear.
 
                                    GERMANY                                
118986
  A LINE ANNE KLEIN   9/12/1996   39639789.1   12/9/1996     39639789    
REGISTERED     25       25 - Clothing, particularly jackets, coats, parkas,
raincoats, blazers, blouses, shirts, dresses, suits, trousers, breeches, jeans,
t-shirts, skirts, gymnastic suits, jumpsuits, sweaters, cardigans and woolen
waistcoats, belts, underwear, in particular for ladies, scarves, shawls, in
particular ascots, overalls, gloves, hosiery, knee and thigh stockings, also
nylon stockings, panty-hoses, leotards, socks, leggings, bathing and swimming
suits; footwear, in particular shoes, boots, slippers and sports shoes, except
children’s footwear; headgear, particularly hats, caps, berets and headbands.
118451
  ALBERT NIPON   12/15/1981   N17935/3WZ   7/26/1982     1036121     REGISTERED
  3,4,14
16,18     3 - Perfumes and colognes; cosmetics.     4 - Candles.     14 -
Jewelry.     16 - Printed matter, newspapers, magazines, and books.     18 -
Traveling and jewelry suitcases, bags and handbags, beauty cases, cosmetic bags.
118340
  ALBERT NIPON   2/28/1980   N16917/25WZ   2/28/1980     1007473     REGISTERED
    25       25 - Clothing of all kinds, including boots, shoes and slippers.
118617
  ANNE KLEIN   9/22/1976   K 37 895/3 Wz   2/27/1980     998460     REGISTERED  
  3       3 - WASHING AND BLEACH; CLEANING, POLISHING PREPARATIONS, FAT REMOVING
AGENTS AND SHARPENING PREPARATIONS; SOAPS;PERFUME SHOPS, ESSENTIAL OILS, BODY
CARE PRODUCTS AND BEAUTY CARE, HAIR LOTIONS;
118616
  ANNE KLEIN   11/28/1973   K 35.112/20W   11/28/1973     991355     REGISTERED
  14,18,20
24,25,27     14 - JEWELRY, PRECIOUS STONES AND CLOCKS     18 - LEATHER GOODS,
NAMELY TRUNKS AND TRAVEL SACKS, HANDBAGS AND CARRYING BAGS, BRIEFCASES, BRIEF
CASES, PURSES AND KEY BAGS, CASES FOR SPECTACLES AND CIGARETTES, FOR PHOTOGRAPHS
AS WELL AS FOR CHEQUES AND CREDIT CARDS; CHEQUEBOOK AND TRAVEL PASS COVERS,
BELTS, ALSO WITH BAGS FOR RECORDING SMALL OBJECTS AND MONEY; JEWELRY CONTAINERS
AND TOGETHER ROLL BARS JEWELRY BAGS; UMBRELLAS, PARASOLS AND WALKING     20 -
FURNITURE, MIRRORS AND PICTURE FRAMES;     24 - FABRICS; BED COVERS AND TABLE
LINEN; BED LINEN AND TABLE LINEN;     25 - CLOTHING, INCLUDING BOOTS,SHOES AND
SLIPPERS     27 - FLOOR COVERINGS, NAMELY CARPETS, CARPET TILES, CARPETS AS
METAL GOODS, STRAW AND LlBER MATS, PLASTIC COVERINGS, TILE FORM, LINOLEUM;
WALLPAPER
 
                                   
118721
  ANNE KLEIN & Lion Head Design   9/7/1990   W 64 266/25   4/28/1993   DO 652
953   REGISTERED     25       25 - Clothing, footwear, headgear
118867
  ANNE KLEIN II (stylized)   9/7/1990   W 64 267/25   4/28/1993   DO 652 955  
REGISTERED     25       25 - Clothing, footwear, headgear.
149
  E.P.S. EVAN PICONE SPORT
(STYLIZED)   3/31/1990   P39 327/25 W   2/19/1991     1172169     REGISTERED    
25       25 - Clothing, footwear, headgear.
150
  EVAN-PICONE   8/16/1990   P39 931/18 W   6/3/1991     1177165     REGISTERED  
  25  
 
  25 -                                
151
  EVAN-PICONE   7/27/1990   W62373   4/28/1992   DD 651 100   REGISTERED    
18,25       18 - Goods made of leather or of leather imitations, namely handbags
and other cases not adapted to the product they are intended to contain as well
as small articles of leather in particular purses, pocket wallets, key cases.
 
                                        Clothing, footwear, headgear.
 
  25 -                                

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 44

                                          REFERENCE   MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES GERMANY continued...                            
       
152
  EVAN-PICONE   12/3/1981   P28884/3Wz   3/1/1985     1074359     REGISTERED    
25       25 - Clothing for women and misses (including woven and knitted
clothing): skirts, jackets, slacks, shorts, blouses, dresses, scarves, vests,
camisoles, culottes, hosiery, nightgowns, sweaters and coats, men’s’ clothing
(including woven and knitted clothing): suits, slacks, pants, jackets, coats and
overcoats, sportswear, sweaters, jeans, shirts and shorts.
153
  EVAN-PICONE   9/5/1968     E13684     9/5/1968     874593     REGISTERED    
25       25 - Clothing (outerwear) for ladies, including knitted clothing.
148
  EVAN-PICONE SPORT
(STYLIZED)   2/6/1991   P40 668/25 Wz   11/12/1991     2006160     REGISTERED  
  25       25 - Clothing, footwear, headgear.
444
  JONES NEW YORK   5/4/1993     n/a     5/4/1993     2089887     REGISTERED    
25       25 - Women’s, Junior Misses’ & Petite Clothing
118614
  Lion Head Design   10/15/1976   K 37 980/25 W     5/23/1980     1002421    
REGISTERED     25       25 - Clothing, including boots, shoes, and slippers
T30005DE00
  NAPIER   1/8/1980   N16852/14Wz   7/24/1980     1005389     REGISTERED     14
      14 - JEWELRY GOODS, GEMS; JEWELRY, ORNAMENTAL GOODS, WHICH HAVE BEEN MADE
USING NOBLE METALS AND/OR GEMS, CLOCKS, WATCHES.
T30005DE01
  RICHELIEU         V15794     3/1/1978     979771     REGISTERED     14  
 
  14 -                                    
561
  X-AM   12/14/1993     n/a     10/18/1994     2081148     REGISTERED     25    
  25 - Clothing, footwear, headgear.
 
                                        GREECE                                  
 
118708
  ANNE KLEIN & Lion Head Design   7/18/1990     99903     7/18/1990     99903  
  REGISTERED     25       25 - All goods in Class 25, in particular, coats,
suits, jackets, pants, shirts, skirts, dresses, blouses, sweaters, belts,
gloves, knitted headwear, mufflers, swimwear, socks, scarves, shawls and shoes.
155
  EVAN-PICONE   10/26/1981     100400     9/21/1984     70,142     REGISTERED  
  4,14,25       4 - Candles and particularly fragrant candles. Articles from
precious metals and amalgams of same; jewelry and particularly jewelry
containing perfumes or cosmetics. Clothing.
 
  14 -                                    
 
  25 -                                    
156
  EVAN-PICONE   8/23/1990     100400     8/23/1990     100400     REGISTERED    
18       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes: animal skins, hides; trunks and
traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery.
445
  JNY   10/15/1990     n/a     12/17/1993     101083     REGISTERED     25      
25 - Women’s apparel namely, vests, T-Shirts, Sweaters, Shorts, Shirts, Skirts,
Jackets, Pull-On Pants, Blouses.
446
  JONES NEW YORK   11/2/1990     101436     8/17/1999     101436     REGISTERED
    25       25 - Women’s, Junior, Misses and Petite apparel.
 
                                        GUATEMALA                              
      247145   AK ANNE KLEIN   6/6/2005   M-3761-2005     2/8/2006     140,373  
  REGISTERED     25       25 - Clothing, footwear, headgear; belts, scarves,
neckties, socks and stockings
247146
  AK ANNE KLEIN   6/6/2005   M-3762-2005     2/1/2006     140,275     REGISTERED
    35       35 - Advertising and publicity services; retail store services,
online services

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 45

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   GUATEMALA continued ...                            
247144   AK ANNE KLEIN   6/6/2005   M-3763-2005   3/6/2006   140,828  
REGISTERED     18       18 - Leather and imitations of leather and goods made of
these materials and not included in other classes; handbags, shoulder bags,
evening bags, cosmetic bags (sold empty), cosmetic cases (sold empty), cosmetic
pouches (sold empty), grooming kits (sold empty), leather shoulder belts,
wallets, billfolds, credit card cases, business card cases, key cases, key fobs,
passport cases, coin purses, coin/key purses, carry-all clutches, check book
clutches, clutch purses, general purpose purses, pouches, book bags, belt bags,
leather and textile shopping bags (sold empty), tote bags, saddle bags, roll
bags, sling bags, travel bags, overnight bags, weekender bags, duffel bags suit
bags, garment bags for travel, gym bags, athletic bags, beach bags, tie cases,
waist packs, fanny packs, backpacks, knapsacks, attache cases, briefcases,
briefcase type portfolios, leather envelopes for carrying personal papers,
secretaries, satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas,
parasols and walking sticks         T30354GT03   AK ANNE KLEIN   11/7/2006  
934502006   5/15/2007   149378   REGISTERED     03       03 - Cosmetics and
Fragrances         T30354GT04   AK ANNE KLEIN   11/7/2006   934302006  
5/21/2007   149665   REGISTERED     09       09 - Ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories.         T30354GT05   AK ANNE KLEIN   11/7/2006   934502006
  5/29/2007   149768   REGISTERED     14       14 - jewelry and watches        
118798   ANNE KLEIN   10/30/1996   8445-96   3/10/1998   89094   REGISTERED    
25       25 - Clothing, shoes and headgear.         118921   ANNE KLEIN II  
10/30/1996   8444-96   3/10/1998   89093   REGISTERED     25       25 -
Clothing, shoes and headgear.         T30276GT00   ANNE KLEIN NEW YORK  
11/7/2006   934602006   5/30/2007   149793   REGISTERED     03       03 -
Perfume, cologne, eau de toilette, room and personal fragrance sprays, soaps,
namely hand soap and skin soap, skin cleansers, Skin lotions and creams, skin
moisturizers, sun tanning lotions and oils; cosmetic products, namely, face and
body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils    
    T30276GT01   ANNE KLEIN NEW YORK   11/7/2006   934702006   5/22/2007  
149701   REGISTERED     09       09 - Ophthalmic eyewear (including ophthalmic
sunglasses that are prescription quality and sold only through “optical” retail
stores, opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories.        
T30276GT02   ANNE KLEIN NEW YORK   11/7/2006   934802006   5/30/2007   149794  
REGISTERED     14       14 - jewelry and watches         T30276GT04   ANNE KLEIN
NEW YORK       09349   6/4/2007   149863   REGISTERED     25       25 - Shirts,
blouses, camisoles, footwear, gloves, underwear, skirts, pajamas, belts        
157      
EVAN-PICONE
  3/5/1982   74203   10/17/1983   45196/371/105   REGISTERED     25       25 -
Skirts, suits, slacks, sports clothes, shorts, blouses, women’s suits, women’s
and misses dresses.         T00103GT01   JONES NEW YORK   7/15/2004   51772004  
1/20/2005   133852   REGISTERED     9       9 - Men’s and Women’s ophthalmic
eyewear, including ophthalmic sunglasses of prescription quality.        
T00103GT03   JONES NEW YORK   11/4/2004   8392004   10/6/2005   138292  
REGISTERED     25       25 -         T30154GT00   L.E.I           11/24/1999  
100829   REGISTERED     25       25 - Apparel footwear and headgear        
T30154GT01   L.E.I Design           11/24/1999   100830   REGISTERED     25    
  25 - Apparel footwear and headgear         T30154GT02   L.E.I LIFE ENERGY
INTELLIGENCE Design           7/21/1999   96898   REGISTERED     25       25 -
Apparel footwear and headgear         T30157GT00   LIFE ENERGY INTELLIGENCE    
      11/24/1999   100831   REGISTERED     25       25 - Apparel footwear and
headgear         T30005GT00   NAPIER   8/12/1992   050821   7/24/1994   71803  
REGISTERED     14       14 - Goods not listed.        

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 46

                                              REFERENCE   MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES GUYANA                                        
T30007GY00   NAPIER (Stylized)   12/9/1992     14002A     12/9/1992     14002A  
  REGISTERED     14       14 - JEWELRY AND SIMILAR DECORATIVE ITEMS.            
   
 
                                    HAITI                                      
  T30044HT00   JUDITH JACK               4/30/2002     277-133     REGISTERED  
  14       14 - Jewelry and Watches         T30044HT01   JUDITH JACK            
  4/30/2002     278-133     REGISTERED     18       18 - Handbags        
T30044HT02   JUDITH JACK               4/30/2002     279-133     REGISTERED    
25       25 - Belts                
 
                                    HONDURAS                                    
    247195   AK ANNE KLEIN   6/28/2005     14922/2005     4/3/2008     13269    
REGISTERED     35       35 - Advertising and publicity services; retail store
services, online services         T30354HN03   AK ANNE KLEIN   10/26/2006    
36345/2006     7/2/2007     101278     REGISTERED     03       03 - Fragrances
and Cosmetics         T30354HN04   AK ANNE KLEIN   10/26/2006     36346/2006    
7/2/2007     101270     REGISTERED     09       09 - Ophthalmic eyewear
(including ophthalmic sunglasses that are prescription quality and sold only
through “optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories.         T30354HN05   AK ANNE KLEIN   10/26/2006    
36347/2006     7/2/2007     101277     REGISTERED     14       14 - Jewelry and
Watches         T30276HN00   ANNE KLEIN NEW YORK   10/26/2006     36351/2006    
7/2/2007     101276     REGISTERED     03       03 - Fragrances and Cosmetics  
      T30276HN04   ANNE KLEIN NEW YORK   10/26/2006     36350/2006     7/2/2007
    101271     REGISTERED     09       09 - Ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories.         T30276HN05   ANNE KLEIN NEW YORK   10/26/2006    
36348/2006     7/2/2007     101272     REGISTERED     14       14 - Jewelry and
Watches         T30276HN06   ANNE KLEIN NEW YORK   10/26/2006     36349/2006    
1/23/2008     103555     REGISTERED     25       25 - Belts, blouses, camisoles,
coats, footwear (shoes, boots, sandals, slippers), gloves, jackets, leg wear
(both sheer and casual), mufflers, pants, scarves, shirts, skirts, stoles,
sleepwear, socks, swimwear and vests.         448   JONES NEW YORK   8/30/1994  
  n/a     7/31/1995     62353     REGISTERED     25       25 - Women’s, Junior,
Misses and Petite apparel.         T00103HN01   JONES NEW YORK   7/15/2004    
1252204     1/19/2005     93179     REGISTERED     9       9 - Men’s and Women’s
ophthalmic eyewear, including ophthalmic sunglasses of prescription quality.    
    T30154HN00   L.E.I LIFE ENERGY
INTELLIGENCE Design               4/1/2000     76993     REGISTERED     25      
25 - Apparel footwear and headgear         T30157HN00   LIFE ENERGY INTELLIGENCE
              7/14/1994     77590     REGISTERED     25       25 - Apparel
footwear and headgear                
 
                                    HONG KONG                                  
    118949   A (underscored) LINE ANNE   3/20/1991     1835/91     8/29/1995    
07301/1995     REGISTERED     25       25 - Tops, knitwear, dresses, jackets,
pants, skirts, jumpsuits, coats.        

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 47

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   HONG KONG continued ...                            
T30276HK00   AK ANNE KLEIN   11/1/2006   300751211   11/1/2006   300751211  
REGISTERED     03,09,14       03 - Fragrances and Cosmetics             09 -
Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.             14 -         247148   AK ANNE
KLEIN   5/28/2005   300428823   5/28/2005   300428823   REGISTERED     18,25,35
      18 - Leather and imitations of leather and goods made of these materials
and not included in other classes; handbags, shoulder bags, evening bags,
cosmetic bags (sold empty), cosmetic cases (sold empty), cosmetic pouches (sold
empty), grooming kits (sold empty), leather shoulder belts, wallets, billfolds,
credit card cases, business card cases, key cases, key fobs, passport cases,
coin purses, coin/key purses, carry-all clutches, check book clutches, clutch
purses, general purpose purses, pouches, book bags, belt bags, leather and
textile shopping bags (sold empty), tote bags, saddle bags, roll bags, sling
bags, travel bags, overnight bags, weekender bags, duffel bags, suit bags,
garment bags for travel, gym bags, athletic bags, beach bags, tie cases, waist
packs, fanny packs, backpacks, knapsacks, attache cases, briefcases, briefcase
type portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks             25 - Clothing, footwear, headgear; belts, scarves,
neckties, socks and stockings             35 - Advertising and publicity
services; retail store services, online services, provision of on-line
information in respect of all the aforesaid services.         118335   ALBERT
NIPON   11/10/1988   7144/88   11/10/1988   B2443/1990   REGISTERED     25      
25 - Dresses, shirts, skirts, jackets, sportswear, coordinated sweaters, slacks
and scarves, all being for women.         124235   ALBERT NIPON   4/11/2003  
300005318   4/11/2003   300005318   REGISTERED     3       3 - Perfumery,
cosmetics and toilet preparations.         118481   ANNE KLEIN   2/11/2000  
2613/2000   1/23/2002   00906/2002   REGISTERED     18       18 - Leather and
imitations of leather, and goods made of these materials and not included in
other classes: animal skins, hides; trunks and traveling bags; umbrellas,
parasols and walking sticks; whips, harness and saddlery.         118771   ANNE
KLEIN   3/9/1994   2750/1994   4/21/1999   B4905/1999   REGISTERED     9       9
- Sunglasses, ophthalmic eyeglass frames, and ophthalmic sunglass frames; all
included in Class 9.         118729   ANNE KLEIN   10/24/1992   17281/1992  
1/10/1995   B198/1995   REGISTERED     42       42 - Retail store services for
clothing, footwear, headgear, spectacles, sunglasses, perfumery, cosmetics, hair
care preparations, skin care preparations, essential oils, jewelry, horological
and chronometric instruments, leather and imitation of leather, and goods made
of these materials, textiles and textile goods, handbags, purses, wallets,
travelling bags, umbrellas, parasols and walking sticks; all included in Class  
      118783   ANNE KLEIN   1/19/1996   667/1996   11/19/1999   14462/1999  
REGISTERED     25       25 - Footwear, hosiery, stockings, pantyhose, tights and
socks.         118838   ANNE KLEIN   8/13/1992   14540/92   11/19/1999  
14401/1999   REGISTERED     14       14 - Watches.         118575   ANNE KLEIN
(script) & Lion Head Design   6/20/1978   1164/1978   4/14/1980   697/1980  
REGISTERED     3       3 - Cosmetics and perfumery.         118576   ANNE KLEIN
(script) & Lion Head Design   6/20/1978   1164/A/1978   4/14/1980   698/1980  
REGISTERED     25       25 - Articles of clothing, including hats and footwear.
        118494   ANNE KLEIN 2 (series)   7/19/2000   16058/2000   9/30/2002  
12760(A-B)/2002   REGISTERED     25       25 - Clothing, footwear and headgear;
all included in Class 25.         118891   ANNE KLEIN II   3/9/1994   94/02749  
4/21/1999   B04904/1999   REGISTERED     9       9 - Sunglasses, ophthalmic
eyeglass frames, and ophthalmic sunglass frames; all included in Class 9.      
  118874   ANNE KLEIN II (stylized)   8/19/1991   6039/91   8/29/1995  
07302/1995   REGISTERED     25       25 - Tops, knitwear, dresses, jackets,
pants, skirts, jumpsuits, coats.        

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 48

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   HONG KONG continued ...                            
T30276HK01   ANNE KLEIN NEW YORK   11/1/2006   300751248   11/1/2006   300751248
  REGISTERED     03,09,14          
 
                        18,25       03 - Fragrances and Cosmetics             09
- Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories.             14 -             18 -          
  25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.        
118854   ANNE KLEIN, ANNE KLEIN II   9/6/1997   12813/1997   9/6/1997  
03102(A-B)/2000   REGISTERED     14           (series)                          
      14 - Jewelry and watches.         161   E.P.S. EVAN PICONE SPORT  
8/6/1990   6400/90   1/28/1993   B00385/93   REGISTERED     25          
(STYLIZED)                                 25 - Clothing, footwear, headgear.  
      162   EVAN-PICONE   9/1/1990   7223/90   7/7/1992   2716/92   REGISTERED  
  18       18 - Articles of luggage, handbags, purses, attache cases;
briefcases, business and credit card cases, passport cases, wallets, checkbook
covers, school bags, tote bags, sport tote bags, duffel bags, beach bags;
travelling trunks and valises, cosmetic bags, key fobs and key cases; all of
leather and all included in Class 18.         163   EVAN-PICONE   8/6/1990  
6402/90   8/6/1990   5049/95   REGISTERED     25       25 - Clothing, footwear,
headgear.         160   EVAN-PICONE SPORT   2/27/1991   1288/91   8/16/1995  
B6941/95   REGISTERED     25           (STYLIZED)                              
  25 - Clothing, footwear, headgear.         T30200HK00   JEANSTAR   11/1/2004  
300311039   11/1/2004   300311039   REGISTERED     025       025 - Class 25 -
pants, jeans, jumpsuits, shorts, shirts, sweaters, sweatshirts, jogging suits,
sports coats, blazers, coats, vests, jackets, T-shirts, overalls, swimsuits,
socks, sleepwear, robes, footwear, blouses, skirts, dresses, hosiery, pantyhose,
tights, stockings, briefs, bras         663   JONES NEW YORK   4/21/1999  
9904954   4/21/1999   B12505   REGISTERED     18       18 - Leather and
imitations of leather, and goods made of these materials and not included in
other classes: animal skins, hides; trunks and traveling bags; umbrellas,
parasols and walking sticks; whips, harness and saddlery.         391   JONES
NEW YORK   4/4/2003   199709377   4/4/2003   300138384   REGISTERED     25      
25 - Clothing, footwear, headgear.         T30203HK00   JONES NEW YORK  
12/24/2004   300343412   12/24/2004   300343412   REGISTERED     025       025 -
jackets; coats; pants (not being inner pants or sports pants); skirts; dresses;
blouses; //knit shirts, knit skirts”./         T30181HK00   JONES NEW YORK
SIGNATURE   12/18/2003   300131255   12/20/2003   300131255   REGISTERED    
25,3,9          
 
                        14,18       25 - Clothing namely, skirts, suits, slacks,
pants, shorts, skorts, blouses, shirts, blazers, dresses, dusters, cardigans,
pullovers, jeans, vests, jackets, sweaters, camisoles, culottes, knit pants,
knit tops, tank tops, t-shirts, polo shirts, denim jackets, and jumpsuits and
footwear namely, shoes, boots, sandals, sneakers and slippers             3 -
Perfume, cologne, eau de toilette, room and personal fragrance sprays, soaps,
namely hand soap and skin soap, skin cleansers, skin lotions and creams, skin
moisturizers, sun tanning lotions and oils; cosmetic products, namely, face and
body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils    
        9 - Sunglasses, non-prescription eyeglasses, prescription eyeglasses,
reading glasses, clip-on eyeglass frames and eyeglass frames.             14 -
watches and jewelry             18 - Luggage, handbags, purses, attache cases,
briefcases, school bags, tote bags, all purpose sport tote bags, duffel bags,
beach bags, traveling trunks and valises, cosmetic bags sold empty, briefcase
type portfolios, umbrellas; Small leather goods, namely clutch purses, leather
key cases, credit card cases, cosmetic cases sold empty, change purses, wallets,
business card cases and passport cases; umbrellas        

 



--------------------------------------------------------------------------------



 



              Owner Trademark Report by Mark   Printed: 5/7/2009   Page 49

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   HONG KONG continued... T30044HK00   JUDITH JACK  
9/28/2001   15821/2001   9/28/2001   200203616AA   REGISTERED     14,18,25      
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; watches,
horological and chronometric instruments all included in Class 14.     18 -
Leather and imitations of leather and goods made of these materials; handbags;
toilet bags; trunks and travelling bags; travel cases; luggage; suitcases; hold
alls; bags; vanity cases; briefcases; attache cases; purses; wallets; credit
card cases and holders; umbrellas; parasols; walking sticks; shooting sticks;
shoulder belts; parts and fittings for all the aforesaid goods; all included in
Class 18.     25 - Clothing, belts (clothing), footwear, headgear. T30154HK01  
L.E.I LIFE ENERGY
INTELLIGENCE Design           2/3/1999   422/2001   REGISTERED     25       25 -
Apparel footwear and headgear T30154HK00   L.E.I (Series)   7/20/1996   na  
7/20/1999   3675A-D/2002   REGISTERED     25       25 - Apparel footwear and
headgear T30157HK00   LIFE ENERGY INTELLIGENCE   3/8/1996   na   3/8/1999  
10083/2002   REGISTERED     25       25 - Apparel footwear and headgear 118482  
Lion Head Design   2/11/2000   2614/2000   1/23/2002   907/2002   REGISTERED    
18       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides; trunks and
traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery. 118839   Lion Head Design   8/13/1992   14539/92   7/31/1995  
06359/1995   REGISTERED     14       14 - Precious metals and their alloys;
goods in precious metals or coated therewith and not included in other classes;
jewelry; precious stones; horological and chronometric instruments; watches and
clocks, all included in class 14. T30005HK00   RICHELIEU   6/2/2005   300431324
  4/4/2006   300431324   REGISTERED     14       14 - Precious metals and their
alloys and goods in precious metals or coated therewith, not included in other
classes; jewelry, precious stones; horological and chronometric instruments.
 
                                    HUNGARY                                
118762   ANNE KLEIN   1/27/1994   M9400565   3/4/1997   142 994   REGISTERED    
25       25 - Clothing articles, footwear, headgear. 164   EVAN-PICONE  
7/19/1990   2841/90   12/18/1991   140002   REGISTERED     18,25       18 -
Luggage, handbags, purses, attache cases, briefcases, camera bags, business and
credit cards cases, passport cases, wallets, check book covers, school bags,
tote bags, sport tote bags, duffel bags, beach bags, travelling travel and
valises, cosmetic bags, portfolios, key fobs an key cases.     Clothing,
footwear, headgear.     25 - 325   JONES NEW YORK   5/30/1997   M9701836  
4/28/1998   151818   REGISTERED     18,25       18 - Clothing for women and
misses, namely skirts, suits, slacks, blouses, dresses, coats, sweaters,
scarves, vests, jackets, hosiery, footwear; tailored clothing for men namely
suits, slacks jackets, pants, sports coats and neckwear, in International
Class 25       Leather and imitations of leather, and goods made of these
materials and not included in other classes: animal skins, hides; trunks and
traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery.     25 - T30154HU00   L.E.I   7/22/1999   M99 03502   7/22/1999  
169158   REGISTERED     25       25 - Apparel footwear and headgear T30154HU01  
L.E.I Design           7/22/1999   164861   REGISTERED     25       25 - Apparel
footwear and headgear T30154HU02   L.E.I LIFE ENERGY
INTELLIGENCE Design           1/20/1999   169502   REGISTERED     25       25 -
Apparel footwear and headgear T30157HU00   LIFE ENERGY INTELLIGENCE          
7/22/1999   164913   REGISTERED     25       25 - Apparel footwear and headgear
 
                                    ICELAND                                

 



--------------------------------------------------------------------------------



 



              Owner Trademark Report by Mark   Printed: 5/7/2009   Page 50

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   ICELAND continued... 219  
 
  EVAN-PICONE   1/17/1991   46/1991   4/26/1991   502/1991   REGISTERED     25  
    25 - Clothing, footwear, headgear.    
 
                                INDIA 247151   AK ANNE KLEIN   6/13/2005  
1363479   8/4/2008   1363479   REGISTERED     18       18 - Leather and
imitations of leather and goods made of these materials and not included in
other classes; handbags, shoulder bags, evening bags, cosmetic bags (sold
empty), cosmetic cases (sold empty), cosmetic pouches (sold empty), grooming
kits (sold empty), leather shoulder belts, wallets, billfolds, credit card
cases, business card cases, key cases, key fobs, passport cases, coin purses,
coin/key purses, carry-all clutches, check book clutches, clutch purses, general
purpose purses, pouches, book bags, belt bags, leather and textile shopping bags
(sold empty), tote bags, saddle bags, roll bags, sling bags, travel bags,
overnight bags, weekender bags, duffel bags, suit bags, garment bags for travel,
gym bags, athletic bags, beach bags, tie cases, waist packs, fanny packs,
backpacks, knapsacks, attache cases, briefcases, briefcase type portfolios,
leather envelopes for carrying personal papers, secretaries, satchels,
suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and walking
sticks 248033   AK ANNE KLEIN   6/13/2005   1363480   3/28/2008   1363480  
REGISTERED     25       25 - Clothing, footwear, headgear; belts, scarves,
neckties, socks and stockings 248035   AK ANNE KLEIN   6/13/2005   1363481  
5/23/2007   1363481   REGISTERED     35       35 - Advertising and publicity
services; retail store services, online services. 118719   ANNE KLEIN & Lion
Head Design   7/19/1990   533696   7/19/1990   533696   REGISTERED     25      
25 - COATS, SUITS, JACKETS, PANTS, SHIRTS, SKIRTS, DRESSES, BLOUSES, SWEATERS,
BELTS, GLOVES, KNITIED HEADWEAR, MUFFLERS, SWIMWEAR, SOCKS, SCARVES, SHAWLS,
SHOES. 118861   ANNE KLEIN II (stylized)   6/15/1990   531607   6/15/1990  
531607   REGISTERED     25       25 - WOMEN’S COATS, SUITS, PANTS, SHIRTS,
DRESSES, BLOUSES, SWEATERS, BELTS (CLOTHING), GLOVES AND SCARVES AND GOODS
INCLUDED IN CLASS 25. T000351N00   CODE BLEU   1/18/2006   1414967   8/8/2008  
1414967   REGISTERED     25       25 - jeans T00066IN02   EVAN-PICONE  
9/20/2002   1135224   7/24/2006   1135224   REGISTERED     25       25 -
Clothing, footwear, headgear 385   JONES NEW YORK   6/16/1997   755886  
2/22/2005   755886   REGISTERED     18       18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes:
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery. T30181IN01   JONES NEW YORK SIGNATURE  
12/30/2003   1259549   11/7/2005   1259549   REGISTERED     25       25 -
Footwear namely, shoes, boots, sandals, sneakers and slippers T30181IN02   JONES
NEW YORK SIGNATURE   12/30/2003   1259548   11/7/2005   1259548   REGISTERED    
09       09 - Sunglasses, non-prescription eyeglasses, prescription eyeglasses,
reading glasses, clip-on eyeglass frames and eyeglass frames. T30181IN03   JONES
NEW YORK SIGNATURE   12/30/2003   1259552   11/7/2005   1259552   REGISTERED    
18       18 - Luggage, handbags, purses, attache cases, briefcases, school bags,
tote bags, all purpose sport tote bags, duffel bags, beach bags, traveling
trunks and valises, cosmetic bags sold empty, briefcase type portfolios,
umbrellas; Small leather goods, namely clutch purses, leather key cases, credit
card cases, cosmetic cases sold empty, change purses, wallets, business card
cases and passport cases; umbrellas T30181IN04   JONES NEW YORK SIGNATURE  
12/30/2003   1259551   1/6/2004   1259551   REGISTERED     14       14 - watches
and jewelry T30181IN05   JONES NEW YORK SIGNATURE   12/30/2003   1259553  
9/12/2006   1259553   REGISTERED     03       03 - Perfume, cologne, eau de
toilette, room and personal fragrance sprays, soaps, namely hand soap and skin
soap, skin cleansers, skin lotions and creams, skin moisturizers, sun tanning
lotions and oils; cosmetic products, namely, face and body powders, foundation
make-up, body glitter, face glitter, lipstick, lip pencils, blush, eye shadow,
eye cream, eyeliner, mascara and eyebrow pencils T30181IN06   JONES NEW YORK
SIGNATURE   1/6/2004   1259550   11/7/2005   1259550   REGISTERED     25      
25 - Skirts, suits, pants shorts, tops, jackets, coats dresses, sweaters,
blazers, dusters, cardigans, pullovers, jeans, vests, camisoles, culottes, knit
pants, knit tops, tank tops, polo shirts, denim jackets, and jumpsuits

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 51

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   INDIA continued... T30154IN00   L.E.I   7/15/1999  
866123   2/24/2006   866123   REGISTERED     25       25 - Apparel footwear and
headgear T30154IN03   L.E.I LIFE ENERGY INTELLIGENCE and Design   1/25/1999  
838308   1/20/2006   838308   REGISTERED     25       25 - Apparel footwear and
headgear T30007IN01   NAPIER (Stylized)   5/1/1995   664230   5/1/2002   664230
  REGISTERED     14       14 - Jewelry made of precious &semi-precious
materials.
 
                                    INDONESIA 247155   AK ANNE KLEIN   6/13/2005
  D00.2005.0077   2/14/2007   0000110104   REGISTERED     25       25 -
Clothing, footwear, headgear; belts, scarves, neckties, socks and stockings
247156   AK ANNE KLEIN   6/13/2005   D00.2005.0077   2/14/2007   0000110106  
REGISTERED     35       35 - Advertising and publicity services; retail store
services, online services 207682   AK ANNE KLEIN   8/4/2004   2004.2215422329  
4/25/2006   0000704001   REGISTERED     14       14 - Jewelry belonging in
Class 14 including jewelry made of precious and non-precious metals; watches,
clocks and timers 207685   ANNE KLEIN   8/4/2004   D00.2004.22153.   4/25/2006  
000070400   REGISTERED     14       14 - Jewelry belonging in Class 14 including
jewelry made of precious and non-precious metals; watches, clocks and timers
118794   ANNE KLEIN   8/5/1996   D96 16456   9/19/1997   391511   REGISTERED    
18       18 - Walking sticks, whips, harnesses and saddlery. 118855   ANNE KLEIN
  10/13/1997   D9722373   3/26/1999   425357   REGISTERED     25       25 -
Clothing, footwear, and headgear, namely, coats, suits, jackets, blazers, vests,
pants, shorts, shirts, dresses, skirts, blouses, sweaters, belts, gloves, ties,
leggings, scarves, mufflers, shawls, stoles, swimwear, hosiery (including
stockings, pantyhose, knee-high and thigh-high stockings, cut-and-sewn specialty
tights or stockings and socks), shoes, sandals, boots, slippers, knitted
headwear, hats, caps 118917   ANNE KLEIN II   8/5/1996   D96 16455   9/22/1997  
392155   REGISTERED     18       18 - Walking sticks, whips,harnesses and
saddlery. 217   EVAN-PICONE   1/3/1991   287821   2/13/1993   287821  
REGISTERED     18,25       18 - Leather and imitations of leather, and goods
made of these materials and not included in other classes: animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.     Clothing, footwear, headgear.     25 - 216  
EVAN-PICONE with Design   11/8/1990   287045   2/1/1993   287045   REGISTERED  
  14       14 - Precious metals and their alloys and goods in precious metals or
coated therewith, not included in other classes; jewelry, precious stones;
horological and chronometric instruments. 398   JONES NEW YORK   6/16/1997  
DJ711715   4/28/1998   413770   REGISTERED     25       25 - Clothing, footwear,
headgear. 381   JONES NEW YORK   6/16/1997   DJ711714   4/2/1998   413769  
REGISTERED     18       18 - Leather and imitations of leather, and goods made
of these materials and not included in other classes: animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery. T30181ID00   JONES NEW YORK SIGNATURE   1/12/2004   D00
2004 00383   3/25/2009   IDM000116134   REGISTERED     03       03 - Perfume,
cologne, eau de toilette, room and personal fragrance sprays, soaps, namely hand
soap and skin soap, skin cleansers, skin lotions and creams, skin moisturizers,
sun tanning lotions and oils; cosmetic products, namely, face and body powders,
foundation make-up, body glitter, face glitter, lipstick, lip pencils, blush,
eye shadow, eye cream, eyeliner, mascara and eyebrow pencils T30181ID01   JONES
NEW YORK SIGNATURE   1/12/2004   D003800389   1/8/2004   003800389   REGISTERED
    09       09 - Sunglasses, non-prescription eyeglasses, prescription
eyeglasses, reading glasses, clip-on eyeglass frames and eyeglass frames.
T30181ID02   JONES NEW YORK SIGNATURE   1/12/2004   D00 2004 0038   1/8/2004  
000047091   REGISTERED     14       14 - Jewelry and Watches

 



--------------------------------------------------------------------------------



 



              Owner Trademark Report by Mark   Printed: 5/7/2009   Page 52

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   INDONESIA continued... T30181ID03   JONES NEW YORK
SIGNATURE   1/8/2004   D00 2004 0038   1/8/2004   0038 00385   REGISTERED     18
      18 - Luggage, handbags, purses, attache cases, briefcases, school bags,
tote bags, all purpose sport tote bags, duffel bags, beach bags, traveling
trunks and valises, cosmetic bags sold empty, briefcase type portfolios,
umbrellas; Small leather goods, namely clutch purses, leather key cases, credit
card cases, cosmetic cases sold empty, change purses, wallets, business card
cases and passport cases; umbrellas T30181ID04   JONES NEW YORK SIGNATURE  
1/12/2004   D00 2004 0038   1/8/2004   0038 00386   REGISTERED     25       25 -
Clothing namely, skirts, suits, slacks, pants, shorts, skorts, blouses, shirts,
blazers, dresses, dusters, cardigans, pullovers, jeans, vests, jackets,
sweaters, camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo
shirts, denim jackets, and jumpsuits T30181ID05   JONES NEW YORK SIGNATURE  
1/12/2004   D00 2004 0038   1/8/2004   0038 00387   REGISTERED     25       25 -
Footwear T30157ID00   LIFE ENERGY INTELLIGENCE           8/2/1999   460789  
REGISTERED     25       25 - Apparel footwear and headgear IRELAND              
                  118332   ALBERT NIPON   9/19/1988   4030/88   9/19/1988  
133257   REGISTERED     25       25 - Articles of clothing, footwear and
headgear, all included in Class 25. 118709   ANNE KLEIN & Lion Head Design  
6/1/1990   3098/90   6/1/1990   140176   REGISTERED     25       25 - Clothing
included in Class 25, footwear, headgear. 209   EVAN-PICONE   7/24/1981  
2132/81   9/18/1986   B115625   REGISTERED     25       25 - Clothing, footwear,
headgear. 330   JONES NEW YORK   5/23/1997   211431   5/23/1997   211431  
REGISTERED     18,25       18 - Clothing for women and misses, namely skirts,
suits, slacks, blouses, dresses, coats, sweaters, scarves, vests, jackets,
hosiery, footwear; tailored clothing for men namely suits, slacks jackets,
pants, sports coats and neckwear, in International Class 25       Leather and
imitations of leather, and goods made of these materials and not included in
other classes: animal skins, hides; trunks and traveling bags; umbrellas,
parasols and walking sticks; whips, harness and saddlery.     25 - 118400  
KASPER   2/23/1998   207445   2/23/1998   207445   REGISTERED     25       25 -
Clothing, footwear, headgear included in Class 25. T30007IE00   NAPIER
(Stylized)   4/24/1995   95/2963   4/24/1995   167170   REGISTERED     14      
14 - GOODS NOT LISTED. 118330   NIPON PETITES   9/19/1988   4031/88   9/19/1988
  133258   REGISTERED     25       25 - Articles of clothing, footwear and
headgear, all included in Class 25. ISRAEL                                
118786   ANNE KLEIN   5/21/1995   98757   1/5/1997   98757   REGISTERED     9  
    9 - Optical apparatus and instruments, including sunglasses, eyeglasses,
frames for sunglasses and eyeglasses, sunshades, lenses, carrying cases, chains,
cords and parts and fittings for the aforesaid goods; all included in Class 9.
118690   ANNE KLEIN   9/12/1984   59501   10/20/1988   59501   REGISTERED     3
      3 - Soaps,perfumery, cosmetics and non-medicated toilet preparations.
118710   ANNE KLEIN & Lion Head Design   6/28/1990   76789   9/23/1993   76789  
REGISTERED     25       25 - Coats, suits, jackets, pants, shirts, skirts,
dresses, blouses, sweaters, belts, gloves, knitted headwear, mufflers, swimwear,
socks, scarves, shawls and shoes, all included in Class 25. 118904   ANNE KLEIN
II   12/26/1994   96258   7/1/1996   96258   REGISTERED     25       25 - All
goods in Class 25. 213   EVAN-PICONE   12/30/1981   53484   3/3/1986   53484  
REGISTERED     25       25 - Clothing, footwear, headgear.

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 53

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   ISRAEL continued ...                             210
  EVAN-PICONE   8/17/1990   77277   3/10/1994   77277   REGISTERED     18      
18 - Luggage, handbags, purses, attache cases, briefcases, camera bag, business
and credit card cases, passport cases, wallets, checkbook covers, school bags,
tote bags, sport tote bags, duffel bags, beach bags, traveling trunks and
valises, cosmetic bags, portfolios, key fobs and key cases all included in class
18. 326   JONES NEW YORK   6/7/1996   105672   12/4/1997   105672   REGISTERED  
  25       25 - Clothing for women and misses, namely skirts, suits, slacks,
blouses, dresses, coats, sweaters, scarves, vests, jackets, hosiery, footwear;
tailored clothing for men namely suits, slacks jackets, pants, sports coats and
neckwear, in International Class 25 T00103IL01   JONES NEW YORK   1/15/2006  
186577   10/14/2007   186577   REGISTERED     9       9 - Men’s and women’s
ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related T30154IL02   L.E.I. LIFE ENERGY INTELLIGENCE Design      
    1/20/1999   125234   REGISTERED     25       25 - Apparel footwear and
headgear T30162IL01   L.E.I. Design           7/12/1999   129146   REGISTERED  
  25       25 - Apparel footwear and headgear T30157IL00   LIFE ENERGY
INTELLIGENCE           7/12/1999   129147   REGISTERED     25       25 - Apparel
footwear and headgear T30005IL00   NAPIER   8/21/1979   48497   8/21/1979  
48497   REGISTERED     14       14 - JEWELRY, PARTICULARLY EARRINGS, NECKLACES,
PINS AND RELATED ITEMS. ITALY                                 118326   ALBERT
NIPON   9/28/1983   21686C/83   9/28/1983   417086   REGISTERED     25       25
- Clothing, footwear, headgear. 118307   ALBERT NIPON   12/14/1981   23064C  
1/27/1986   396566   REGISTERED     3       3 - Bleaching preparations and other
substances for laundry use; cleaning, polishing; scouring and abrasive
preparations; soaps; perfumery, essential oils, cosmetics, hair lotions;
dentifrices. 118790   ANNE KLEIN   8/9/1996   RM96C003623   8/9/1996   758176  
REGISTERED     9       9 - Scientific, nautical, surveying, electric,
photographic, cinematographic, optical, weighing, measuring, signaling, checking
(supervision), life-saving and teaching apparatus and instruments; apparatus for
recording, transmission or reproduction of sound or images; magnetic data
carriers, recording discs; automatic vending machines and mechanisms for
coin-operated apparatus; cash registers, calculating machines, data processing
equipment and computers; fire extinguishing apparatus; eyeglasses, sunglasses,
frames for eyeglasses and sunglasses, eyeshades, eyeglass and sunglass cases,
chains, cords, and other accessories for eyeglasses and sunglasses, parts and
118578   ANNE KLEIN   11/23/1973   RM93C003766   11/24/1975   663229  
REGISTERED     3,14,18
20,24,25
27       3 - All goods in class 3     14 - All goods in class 14     18 - All
goods in class 18     20 - All goods in class 20     24 - All goods in class 24
    25 - All goods in class 25     27 - All goods in class 27 118741   ANNE
KLEIN   2/11/1993   RM93C000403   2/11/1993   659346   REGISTERED     25      
25 - Footwear. 118912   ANNE KLEIN II   8/9/1996   RM96C003624   8/31/1998  
758177   REGISTERED     9       9 - ALL GOODS IN CLASS 9, AND SPECTACLES,
SUNGLASSES, LENSES BLINDS, EYEGLASS AND SUNGLASS CASES, CHAINS, BRUSHES, AND
OTHER ACCESSORIES FOR SPECTACLES AND SUNGLASSES, PARTS AND ACCESSORIES FOR
AFORESAID 539   CODE BLEU   8/11/1987   n/a   8/11/1987   508578   REGISTERED  
  25       25 - Clothing, footwear, headgear. 208   E.P.S. EVAN-PICONE SPORT
with Design   4/20/1990   39648C/90   3/1/1993   589791   REGISTERED     25    
  25 - Clothing, footwear, headgear.

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 54

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   ITALY continued ...                             215
  EVAN-PICONE   8/1/1990   49577-C/90   2/15/1993   587903   REGISTERED     18  
    18 - Luggage, handbags, purses, attache cases, briefcases, camera bags,
business and credit card cases, passport cases, wallets, checkbook covers,
school bags, tote bags, sport tote bags, duffel bags, beach bags, traveling
trunks and calieses, cosmetic bags, portfolios, key fobs and key cases. 207  
EVAN-PICONE   2/19/1982   39928-C/82   3/10/1986   411614   REGISTERED    
3,4,14       3 - Men’s and women’s fragrances, including emulsions, lotions,
creams, moisturizers, astringent cleaners, toners, masques, skin care,
cosmetics, including nail products, such as nail enamels, nail hardener, nail
mending kits, base coat, top coat, cuticle creams, cuticle remover, nail enamel
remover; lip products, namely lip gloss, lipstick, lipstick brushes, lip color
pencils, eye products, namely eye shadow, eye creams, mascara, mascara remover,
eye liner, eyebrow pencils; make-up products, namely theatrical make-up, blush,
rouge (cream and powder), cream make-up liquid make-up, pressed powder compacts,
loose powder, powder puffs, refills for powder compacts, cover concealer;
toiletries, including talcum powder, shaving foam, after shave lotions,
moisturizers, hair preparations, perfumed bath oils, bath powders;
cosmetic-contained jewelry items, including bracelets, rings, and necklace
lockets containing crème perfumes, powder compacts and perfume compacts; bath
and related personal health and beauty care items, including soaps, shampoos,
deodorants, hair conditioners, hair thickeners, and specialty gift items,
including pomanders, fragrance decanters and fragrance candles.     4 -     14 -
212   EVAN-PICONE   10/24/2003   rm2001c005101       687031   REGISTERED     25
      25 - Clothing, footwear, headgear. 214   EVAN-PICONE SPORT (STYLIZED)  
4/10/1991   RM91C/001323   12/16/1993   612204   REGISTERED     25       25 -
Clothing, footwear, headgear. 449   JNY   8/24/1990   n/a   10/20/1993   917181
  REGISTERED     25       25 - Women’s apparel namely, vests, T-Shirts,
Sweaters, Shorts, Shirts, Skirts, Jackets, Pull-On Pants, Blouses. 450   JONES
NEW YORK   9/20/1990   n/a   10/20/1993   917180   REGISTERED     25       25 -
Apparel for women’s, misses, juniors and petites T30044IT00   JUDITH JACK  
3/14/2002   F12002C000239   9/4/2006   1018525   REGISTERED     14,18,25      
14 - Jewelry and watches     18 - Handbags     25 - Belts T30048IT00   JUDITH
JACK JJ & DESIGN         6/12/1996   00775087   REGISTERED     18       18 -
HANDBAGS AND SMALL LEATHER GOODS AND ALL OTHER GOODS IN CLASS 18. 118577   Lion
Head Design   8/27/1976   34701C/76   5/28/1983   758269   REGISTERED     3,25  
    3 - PREPARATIONS FOR WASHING LAUNDRY AND OTHER SUBSTANCES FOR LAUNDRY;
PREPARATIONS FOR CLEANING, POLISHING, DEGREASING, SCRAPERS; SOAP; PERFUMERY,
ESSENTIAL OILS, COSMETICS, HAIR LOTIONS, DENTIFRICES.     25 - ARTICLES OF
CLOTHING, INCLUDING BOOTS, SHOES AND SLIPPERS T30007IT00   NAPIER (Stylized)  
11/26/1979   40985-C/79   11/21/1985   380703   REGISTERED     14       14 -
JEWELRY FORMED OF PRECIOUS METAL. T30005IT00   RICHELIEU   10/19/1984  
41249-C84   7/25/1996   684350   REGISTERED     14       14 - GOODS NOT LISTED
572   X-AM           12/28/1993   663619   REGISTERED     25       25 - Clothing
and footwear    
 
                                JAMAICA                                
T30276JM00   AK ANNE KLEIN   10/26/2006   049445   10/26/2006   049445  
REGISTERED     03,09,14
24,25       03 - Fragrances and Cosmetics     09 - Ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories.     14 -     24 -     25 - Belts, blouses, camisoles,
coats, footwear (shoes, boots, sandals, slippers), gloves, jackets, leg wear
(both sheer and casual), mufflers, pants, scarves, shirts, skirts, stoles,
sleepwear, socks, swimwear and vests.

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 55

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   JAMAICA continued ...                            
T30276JM02   AK ANNE KLEIN   9/11/2007   050831   8/18/2008   050831  
REGISTERED     18       18 - All goods in category T30276JM01   ANNE KLEIN NEW
YORK   10/26/2006   49444   10/26/2006   49444   REGISTERED     03,09,14
24       03 - Fragrances and Cosmetics     09 - Ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories.     14 -     24 - T30276JM03   ANNE KLEIN NEW YORK  
9/11/2007   050832   9/12/2008   050832   REGISTERED     18       18 - All goods
in category T00103JM00   JONES NEW YORK   1/11/2006   047932   1/11/2006  
047932   REGISTERED     25       25 - Clothing namely, skirts, suits, slacks,
pants, shorts, blouses, shirts, blazers, dresses, dusters, cardigans, pullovers,
jeans, vests, jackets, sweaters, camisoles, culottes, knit pants, knit tops,
tank tops, t-shirts, polo shirts, denim jackets, and jumpsuits; Outerwear
namely, overcoats, capes, jackets, coats jackets and stoles made of fur, coats
and jackets made of leather and rainwear; Intimate Apparel namely, sleepwear
namely, pajamas, nightshirts, nightgowns and robes; intimate apparel namely,
panties, brassieres, petticoats, slips half-slips, chemises, teddies, garter
belts, girdles, tank tops and boxers briefs; hosiery namely, pantyhose, socks,
leotards, tights and leggings; Swimwear and swimwear cover-ups; Fashion
accessories namely, belts and suspenders; scarves, shawls, hats, mittens and
gloves; Footwear namely, shoes, boots, sandals, sneakers and slippers; Active
wear namely, sweatshirts sweatpants, warm-up jackets, tennis and racquetball
outfits, crew shirts and baseball jackets; jogging and running warm-up jackets
and tennis skirts T00103JM01   JONES NEW YORK   8/9/2007   050709   9/22/2008  
050709   REGISTERED     9       9 - T30044JM00   JUDITH JACK   10/10/2001  
41356   10/9/2001   41356   REGISTERED     14,18,25       14 - Jewelry and
watches     18 - Handbags     25 - Belts    
 
                                JAPAN                                 T30338JP01
  A (Underscored) LINE ANNE   9/30/1991   3-9990   7/29/1994   2685856  
REGISTERED     25       25 - Clothing 118988   A LINE ANNE KLEIN   6/17/1996  
8-66448   5/22/1998   4147036   REGISTERED     14       14 - Personal ornaments;
jewelry/rough gemstones/imitations of jewelry; clocks/watches. 118987   A LINE
ANNE KLEIN   6/17/1996   8-066451   11/14/1997   4081537   REGISTERED     25    
  25 - Clothing, garters, stocking suspenders, braces, waistbands, belts,
footwear, special sporting/ gymnastic wear, and special sporting and gymnastic
footwear. 247119   AK ANNE KLEIN   6/6/2005   2005-050214   4/7/2006   4943594  
REGISTERED     18,25,35       18 - Metal fittings for bags, purse clasps,
leather containers, clothing for pets, bags or the like, pouches or the like,
portable toiletry article cases, umbrellas and parasols, sticks, canes, fittings
of metal for canes, cane handles, horse-riding equipment, leather.     25 -
Clothing, garters, sock suspenders, braces, bands, belts, footwear, costumes for
dressing-up, special sporting and gymnastic wear, special sporting and gymnastic
footwear     35 - Advertising and publicity services, online advertising on a
computer network, providing online information on commodity sales, order
processing agencies for online sales

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed:   5/7/2009   Page 56

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   JAPAN continued ...                          
  T30354JP01   AK ANNE KLEIN   10/27/2006   2006100336   8/10/2007   5070313  
REGISTERED     03,09,14 18,25       03 - Antistatic agents for home use,
Defatting agents for home use, Rust removing preparations, Benzine for removing
stains, Softener for laundry use, Laundry bleaches, Gums for wigs, Adhesives for
false eyelashes use, Laundry starches, “Funori” for laundry use, Stripping
agents for paint, Shoe cream, Shoe polish, Polishing agents, Soaps & the like,
Dentifrices, Cosmetics, Fragrances and flavorings, Sand papers, Grinding cloth,
Grinding sands, Artificial pumice stones, Polishing papers, Polishing cloth,
False nails, False eyelashes             09 - Ear plugs, Processed glass
(excluding those for building use), Arc-welding machines, Metal cutting
machines, Electric welding apparatus, Ozone generators, Electrolysers, Egg
graders, Cash registers, Coin counting or selecting machines, Job recording
machines, Photo-copying machines, Hand calculators, Drawing or drafting machines
and instruments, Time stamping machines, Time recorders, Punch card system
machines, Vote computing machines, Billing machines, Postage stamp checking
apparatus, Automatic vending machines, Gasoline station equipment, Coin-operated
gates for car parks, Life saving apparatus and equipment, Fire extinguishers,
Fire hydrants, Nozzles for fire hoses, Fire-extinguishing sprinkler system, Fire
alarm systems, Gas leakage alarm apparatus, Anti-theft warning apparatus,
Protective helmets, Railway signal machines, Triangular signs for warning of
vehicle accident, Luminous or mechanical road sign, Diving machines and
apparatus, Arcade video game machines, Electrically operated door closing
apparatus, Vehicle driving training simulators, Sports training simulators,
Physical and chemical apparatus and instruments, Photographic apparatus and
instruments, Motion picture apparatus and instruments, Optical apparatus and
instruments, Measuring apparatus and instruments, Electrical distribution or
control machines and apparatus, Rotary converters, Phase modifiers, Batteries,
Electrical and magnetic measuring instruments, Electric wires and cables,
Electric irons, Electric hair-curlers, Electric buzzers, Electrical
communication machines and apparatus, Electronic machines/instruments & their
parts/fittings, Magnetic cores, Resistance wires, Electrodes, Fireboats,
Rockets, Fire engines, Cigar lighters for cars, Gloves for protection against
accident, Dust masks, Gas masks, Welding masks, Clothing for protection against
fire, Glasses, Video game apparatus for personal use, Electronic circuits and
CD-ROMs on which programs for hand-held games with liquid crystal displays are
recorded, Slot machine, Weight belts, Wet suits, Inflatable swimming floats,
Protective helmets for sports, Air tanks, Swimming floatboards, Regulators,
Records, Metronomes, Electronic circuits and CD-ROMs on which automatic
performance programs for electronic musical instruments are recorded, Slide
rules, Cinematographic films, Transparencies, Slide film mounts, Pre-recorded
video discs and video tapes, Electronic publications             14 - Precious
metals, Key holders, Tableware of precious metals, Nut-crackers, pepper pots,
sugar bowls, saltshakers, egg stands, napkin holders, napkin rings, trays,
toothpick stands of precious metal, Needle cases of precious metal, Candle
extinguishers and candlesticks of precious metal, Jewel cases of precious metal,
Vases and flower bowls of precious metal, Trophies, Commemorative shields,
Personal ornaments, Purses and wallets of precious metal, Jewels and their raw
ores and imitations of jewels, Compacts of precious metal, Shoe decorations of
precious metal, Clocks and watches, Smokers’ articles of precious metal        
    18 - Metal fittings for bags, Purse clasps, Leather containers, Clothing for
pets, Bags or the like, Pouches or the like, Portable toiletry article cases,
Umbrellas and parasols, Sticks, Canes, Fittings of metal for canes, Cane
handles, Horse-riding equipment, Leather             25 - Clothing; Garters;
Sock suspenders; Braces; Bands; Belts; Footwear; Costumes for dressing-up;
Special sporting and gymnastic wear; Special sporting and gymnastic footwear    
    118460   AK2 (Stylized)/ANNE KLEIN
[Square Logo]   2/19/2001   2001-013335   11/30/2001   4526001   REGISTERED    
18,25       18 - Leather, bags/pouches and the like, vanity cases, metal
fittings for bags, purse clasps, umbrellas and parasols, walking sticks, canes,
metal fittings for canes, walking stick/cane handles, equestrian equipment, and
pet accessories.             25 - Clothing, garters, stocking suspenders,
braces, waistbands, belts, footwear, costumes for masquerades, special
sporting/gymnastic wear and special sporting/gymnastic footwear.         118424
  ALBERT NIPON   12/24/1993   128063/93   11/29/1996   3222649   REGISTERED    
25       25 - Non-Japanese style outerwear, coats, sweaters and the like, shirts
and the like, nightwear, underwear, collar protectors, socks and stockings,
shawls, scarves, gloves, neckties, mufflers, hats, caps and belts.        
118318   ALBERT NIPON   3/16/1982   21270/82   7/23/1987   1968395   REGISTERED
    3       3 - Soaps, dentifrices, cosmetics, fragrances and flavorings. (Local
Class 4)         118581   ANNE KLEIN   3/16/1971   46-26101   5/6/1975   1120332
  REGISTERED     25       25 - Clothing. (Local Class 17)         118586   ANNE
KLEIN (English and Katakana)   12/17/1973   48-196640   6/27/1980   1420023  
REGISTERED     3       3 - Soaps (excluding those belonging to medicines and
drugs); dentifrices, cosmetics (excluding those belonging to medicines and
drugs); and fragrances and flavorings.         118583   ANNE KLEIN (English and
Katakana)   12/17/1973   48-196643   12/22/1978   1362979   REGISTERED    
21,14,26 18       21 - Personal ornaments and accessories; toiletries. (Local
Class 21)             14 - Jewels and imitation jewels. (Local Class 21)        
    26 - Buttons; artificial flowers. (Local Class 21)             18 - Bags and
pouches. (Local Class 21 )         118722   ANNE KLEIN (English and Katakana)  
12/17/1973   48-196644   6/30/1981   1466381   REGISTERED     18,25       18 -
Umbrellas and parasols, walking sticks, canes, metal fittings for canes and
walking stick/cane handles.             25 - Footwear.        

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed:   5/7/2009   Page 57

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   JAPAN continued ...                          
  118588   ANNE KLEIN (English and Katakana)   12/17/1973   48-196641  
4/30/1981   1459020   REGISTERED     24,26       24 - Woven fabrics, knitted
fabrics, felt and non-woven textile fabrics, oilcloths, gummed cloths, vinyl
cloths, rubberized cloths, leather cloths, and filter cloths.             26 -
Knit lace fabrics, embroidered lace fabrics, tapes, ribbons, tassels and the
like.         118589   ANNE KLEIN (English and Katakana)   7/25/1975   50-97538
  4/30/1981   1459049   REGISTERED     9,14       9 - Spectacles.             14
- Clocks and watches.         118582   ANNE KLEIN (Script with   4/10/1973  
48-59714   11/1/1976   1229725   REGISTERED     25       25 - Ladies’ shirts;
sweaters; coats; suits; jackets; pants; skirts and dresses, and all other goods
belonging to this class.         118486   ANNE KLEIN 2   7/7/2000   2000-079375
  5/18/2001   4475406   REGISTERED     18       18 - Leather, bags/pouches and
the like, vanity cases, metal fittings for bags, purse clasps, umbrellas and
parasols, walking sticks, canes, metal fittings for canes, walking stick/cane
handles, equestrian equipment, and pet accessories.         118856   ANNE KLEIN
II (stylized)   10/11/1989   1-114856   9/30/1992   2456602   REGISTERED    
20,21,24 25       20 - Cushions, Japanese floor cushions, pillows, and
mattresses.             21 - Gloves for household purposes.             24 -
Personal articles of woven textile (not for wear), mosquito nets, bed sheets,
futon and quilts, futon and quilts cases (linen), futon ticks (unstuffed futon),
pillowcases (pillow slips) and blankets.             25 - Clothing.        
T30276JP00   ANNE KLEIN NEW YORK   10/27/2006   2006100337   8/10/2007   5070314
  REGISTERED     03,09,14 18,25       03 - Antistatic agents for home use,
Defatting agents for home use, Rust removing preparations, Benzine for removing
stains, Softener for laundry use, Laundry bleaches, Gums for wigs, Adhesives for
false eyelashes use, Laundry starches, “Funori” for laundry use, Stripping
agents for paint, Shoe cream, Shoe polish, Polishing agents, Soaps & the like,
Dentifrices, Cosmetics, Fragrances and flavorings, Sand papers, Grinding cloth,
Grinding sands, Artificial pumice stones, Polishing papers, Polishing cloth,
False nails, False eyelashes             09 - Ear plugs, Processed glass
(excluding those for building use), Arc-welding machines, Metal cutting
machines, Electric welding apparatus, Ozone generators, Electrolysers, Egg
graders, Cash registers, Coin counting or selecting machines, Job recording
machines, Photo-copying machines, Hand calculators, Drawing or drafting machines
and instruments, Time stamping machines, Time recorders, Punch card system
machines, Vote computing machines, Billing machines, Postage stamp checking
apparatus, Automatic vending machines, Gasoline station equipment, Coin-operated
gates for car parks, Life saving apparatus and equipment, Fire extinguishers,
Fire hydrants, Nozzles for fire hoses, Fire-extinguishing sprinkler system, Fire
alarm systems, Gas leakage alarm apparatus, Anti-theft warning apparatus,
Protective helmets, Railway signal machines, Triangular signs for warning of
vehicle accident, Luminous or mechanical road sign, Diving machines and
apparatus, Arcade video game machines, Electrically operated door closing
apparatus, Vehicle driving training simulators, Sports training simulators,
Physical and chemical apparatus and instruments, Photographic apparatus and
instruments, Motion picture apparatus and instruments, Optical apparatus and
instruments, Measuring apparatus and instruments, Electrical distribution or
control machines and apparatus, Rotary converters, Phase modifiers, Batteries,
Electrical and magnetic measuring instruments, Electric wires and cables,
Electric irons, Electric hair-curlers, Electric buzzers, Electrical
communication machines and apparatus, Electronic machines/instruments & their
parts/fittings, Magnetic cores, Resistance wires, Electrodes, Fireboats,
Rockets, Fire engines, Cigar lighters for cars, Gloves for protection against
accident, Dust masks, Gas masks, Welding masks, Clothing for protection against
fire, Glasses, Video game apparatus for personal use, Electronic circuits and
CD-ROMs on which programs for hand-held games with liquid crystal displays are
recorded, Slot machine, Weight belts, Wet suits, Inflatable swimming floats,
Protective helmets for sports, Air tanks, Swimming floatboards, Regulators,
Records, Metronomes, Electronic circuits and CD-ROMs on which automatic
performance programs for electronic musical instruments are recorded, Slide
rules, Cinematographic films, Transparencies, Slide film mounts, Pre-recorded
video discs and video tapes, Electronic publications             14 - Precious
metals, Key holders, Tableware of precious metals, Nut-crackers, pepper pots,
sugar bowls, saltshakers, egg stands, napkin holders, napkin rings, trays,
toothpick stands of precious metal, Needle cases of precious metal, Candle
extinguishers and candlesticks of precious metal, Jewel cases of precious metal,
Vases and flower bowls of precious metal, Trophies, Commemorative shields,
Personal ornaments, Purses and wallets of precious metal, Jewels and their raw
ores and imitations of jewels, Compacts of precious metal, Shoe decorations of
precious metal, Clocks and watches, Smokers’ articles of precious metal        
    18 - Metal fittings for bags, Purse clasps, Leather containers, Clothing for
pets, Bags or the like, Pouches or the like, Portable toiletry article cases,
Umbrellas and parasols, Sticks, Canes, Fittings of metal for canes, Cane
handles, Horse-riding equipment, Leather             25 - Clothing; Garters;
Sock suspenders; Braces; Bands; Belts; Footwear; Costumes for dressing-up;
Special sporting and gymnastic wear; Special sporting and gymnastic footwear    
    128  
 
  EVAN-PICONE   3/13/1964   10575/1964   12/21/1965   693332   REGISTERED     17
      17 - Clothing, personal articles made of cloth, bedding.         118  
 
  EVAN-PICONE   8/9/1985   81731/1985   8/29/1988   2072870   REGISTERED     22
      22 - Footwear (excluding special sporting and gymnastic footwear),
umbrellas and parasols, canes, their parts and accessories.        

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed:   5/7/2009   Page 58

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   JAPAN continued ...                          
  123  
 
  EVAN-PICONE   7/27/1995   25007/1993   2/29/1996   3124092   REGISTERED     18
      18 - Leather and imitations of leather, and goods made of these materials
and not included in other classes: animal skins, hides; trunks and traveling
bags; umbrellas, parasols and walking sticks; whips, harness and saddlery.      
  124  
 
  EVAN-PICONE   8/9/1985   81732/1985   8/29/1988   2071083   REGISTERED    
9,14       9 - Eyewear.             14 - Watches         129  
 
  EVAN-PICONE (in Katakana)   9/11/1985   92421/1985   11/30/1988   2098661  
REGISTERED     18,25       18 - Bags and the like, Pouches and the like, Vanity
cases (not fitted).             25 - Belts for clothing         127  
 
  EVAN-PICONE (in Katakana)       92422/1985   8/31/1989   2160081   REGISTERED
    22       22 - Footwear (excluding special sporting and gymnastic footwear),
umbrellas and parasols, canes, their parts and accessories.         311  
 
  EVAN-PICONE (in Katakana)   9/11/1985   92423/1985   8/31/1989   2166960  
REGISTERED     23       23 - Time keepers, spectacles, parts and accessories of
these goods.         122  
 
  EVAN-PICONE (in Katakana)   7/28/1970   78709170   9/12/1987   1298916  
REGISTERED     17       17 - Skirts, slacks, shirts, coats and all other
clothing, and all goods belonging to Class 17 (Japanese).         313  
 
  EVAN-PICONE SPORT
(STYLIZED)   1/8/1991   184/1991   12/26/1997   2723875   REGISTERED     17    
  17 - Clothing except clothing for athletic use, fabric apparel accessories,
cloth-made personal except those belonging to other classes, bedclothes
excluding beds.         132  
 
  EVAN-PICONE SPORT
(STYLIZED)       185/1991   12/24/1993   2611455   REGISTERED     6,14       6 -
Ferrules of metal for canes and walking sticks             14 - Shoe ornaments
of precious metal         139  
 
  EVAN-PICONE with Design   8/9/1985   81735/1985   11/30/1988   2098660  
REGISTERED     18,25       18 - Bags and the like, Pouches and the like, Vanity
cases (not fitted).             25 - Belts for clothing         140  
 
  EVAN-PICONE with Design   8/9/1985   81736/1985   1/23/1989   2107469  
REGISTERED     25,18       25 - umbrellas             18 - footwear         138
 
 
  EVAN-PICONE with Design   8/9/1985   817737/1985   1/23/1989   2107470  
REGISTERED     9,14       9 - eyewear             14 - Watches         120  
 
  EVAN-PICONE with Design   8/9/1985   81738/1985   3/30/1988   2031842  
REGISTERED     25       25 - Papers, stationery.         121  
 
  EVAN-PICONE with Design   8/9/1985   81734/85   5/26/1988   2050604  
REGISTERED     17       17 - Clothing (excluding special sporting and gymnastic
clothing), fabric apparel accessories (excluding those belonging to other
classes), bedding (excluding beds).         T30124JP00   GLORIA VANDERBILT      
    2/26/1993   2505192   REGISTERED     24       24 - Home Furnishings bed and
table covers, textiles not otherwise classified         T30124JP01   GLORIA
VANDERBILT           11/30/1993   2598961   REGISTERED     24       24- Home
Furnishings         522  
 
  JONES NEW YORK   6/14/1994   184214   10/6/2000   4422339   REGISTERED     17
      17 - Clothing except clothing for athletic use, fabric apparel
accessories, cloth-made personal except those belonging to other classes,
bedclothes excluding beds.         451  
 
  JONES NEW YORK   7/21/1989   184215   2/26/1993   2502959   REGISTERED    
18,25       18 - Buttons, bags, pouches, jewels, etc.             25 -          
                     

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed:   5/7/2009   Page 59

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   JAPAN continued ...                          
  453  
 
  JONES NEW YORK   7/21/1989   n/a   1/29/1993   2494651   REGISTERED     14,9  
    14 - Horological instruments glasses, their parts and accessories          
  9 - eyewear         452  
 
  JONES NEW YORK   7/21/1989   1-84216   3/31/1995   2705806   REGISTERED     22
      22 - Footwear, umbrellas, and parasols, canes, their parts and acces.    
    T00103JP04   JONES NEW YORK   3/29/2006   28265   1/19/2007   5020336  
REGISTERED     18,25       18 - Umbrellas and their parts. Walking sticks,
canes, metal parts of canes and walking-sticks; handles of canes and walking -
sticks             25 - Footwear         T00103JP05   JONES NEW YORK   4/5/2006
  200631012   11/2/2007   5087989   REGISTERED     18,25       18 - Handbags,
wallets, billfolds, change purses key cases and cosmetic bags (sold empty) ;
handbag frames, purse frames; industrial packaging containers of leather;
clothing for domestic pets; bags and the like; pouches and the like; vanity
cases (not fitted); saddlery; leather (uncorked or semi-worked) in International
Class 18             25 - International Class 25             Clothing designed
in New York, U.S.A.; garters designed in New York, U.S.A.; sock suspenders
designed in New York, U.S.A.; suspenders (braces) designed in New York, U.S.A.;
waistbands designed in New York, U.S.A.; belts for clothing designed in New
York, U.S.A.; footwear designed in New York, U.S.A.; masquerade costumes
designed in New York, U.S.A.; clothes for sports designed in New York, U.S.A.;
boots for sports designed in New York, U. S .A.         T30265JP00   JONES NEW
YORK SIGNATURE   12/22/2004   2004117205   5/18/2007   5047720   REGISTERED    
025       025 - Jackets; coats; pants (not being inner pants or sports pants);
skirts; dresses; blouses; //knit shirts, knit skirts”./         T30203JP00  
JONES NEW YORK   12/22/2004   20004117204   11/2/2007   5087983   REGISTERED    
025       025 - International Class 25             Clothing designed in New
York, U.S.A.; garters designed in New York, U.S.A.; sock suspenders designed in
New York, U.S.A.; suspenders (braces) designed in New York, U.S.A.; waistbands
designed in New York, U.S.A.; belts for clothing designed in New York, U.S.A.;
footwear designed in New York, U.S.A.; masquerade costumes designed in New York,
U.S.A.; clothes for sports designed in New York, U.S.A.; boots for sports
designed in New York, U. S .A.         T30044JP01   JUDITH JACK   8/10/2001  
73380/2001   5/2/2003   4667918   REGISTERED     14,18,25       14 - Raw ores of
jewels, watches and clocks             18 - Handbags, evening bags, other bags,
pouches             25 - Bands, belts         T30044JP02   JUDITH JACK  
7/12/2002   058567/2002   5/21/2004   4771958   REGISTERED     14       14 -
Personal ornaments, jewels and imitation of jewels         T30162JP01   L.E.I.  
1/1/1997   1172137   3/12/2004   4755287   REGISTERED     25       25 - Apparel
footwear and headgear         T30154JP01   L.E.I. LIFE ENERGY INTELLIGENCE
Design           2/8/2002   4542544   REGISTERED     25       25 - Apparel
footwear and headgear         T30162JP00   L.E.I. Stylized   8/10/1999   1172139
  3/12/2004   4755288   REGISTERED     25       25 - Apparel footwear and
headgear         T30157JP00   LIFE ENERGY INTELLIGENCE           11/17/2000  
4433731   REGISTERED     25       25 - Apparel footwear and headgear        
118664   Lion Head Design   7/25/1975   50-97546   6/25/1985   1779022  
REGISTERED     21       21 - Personal ornaments and accessories, buttons, bags,
pouches, jewels and imitation jewels, artificial flowers and toiletries.        

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 60

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JAPAN continued .                             118585  
Lion Head Design   7/25/1975   50-97544   4/30/1980   1415504   REGISTERED    
24,25       24 - Cloth-made accessories (excluding those belonging to any other
class), and bedding (excluding beds). (Local Class 17)     25 - Clothing
(excluding specialty sportswear). (Local Class 17) 118587   Lion Head Design  
7/25/1975   50-97547   3/31/1981   1457948   REGISTERED     18,25       18 -
Umbrellas and parasols, walking sticks, canes, metal fittings for canes and
walking-stick/cane handles.     25 - Footwear. 118580   Lion Head Design  
7/25/1975   50-097543   1/30/1979   1368609   REGISTERED     24       24 - Woven
fabrics; knitted fabrics, felt, and cloths. 118590   Lion Head Design  
7/25/1975   50-97548   4/27/1983   1583310   REGISTERED     9,14       9 -
Spectacles (eyeglasses and goggles).     14 - Clocks and watches. T30007JP00  
NAPIER (Stylized)   11/22/1979   88350/79   1/24/1986   1833205   REGISTERED    
6,14,26       6 - Buckles of metal     14 - personal ornaments, semi-wrought
precious stones and their imitations     26 - Insignias for wear (not of
precious metal),badges for wear (not of precious metal), buckles for clothing,
brooches for clothing, special sash clips for obi, bonnet pins (not of precious
metal), ornamental stickers for front jackets, brassards, buttons and the like.
T30008JP00   NOW YOU’RE DRESSED   7/4/2000   2000-74128   9/21/2001   4508762  
REGISTERED     14       14 - Jewelry and their imitations 142   PICONE with
Katakana   9/22/1995   97037/1995   1/28/2000   4355120   REGISTERED     25    
  25 - Clothing, footwear, headgear. T30005JP00   RICHELIEU   3/9/1978  
15649/1978   2/26/1982   1499973   REGISTERED     14       14 - GOODS NOT
LISTED. T30164JP00   Slanted Bubble Design           1/5/2001   4443555  
REGISTERED     25       25 - Apparel footwear and headgear
 
                                    JORDAN                                
T30276J00   AK ANNE KLEIN   5/30/2005   80205   5/30/2005   80205   REGISTERED  
  25       25 - Clothing footwear headgear, belts, scarves, neckties, socks and
stocking 247157   AK ANNE KLEIN   5/30/2005   80204   5/30/2005   80204  
REGISTERED     18       18 - Leather and imitations of leather and goods made of
these materials and not included in other classes; handbags; shoulder bags;
evening bags; cosmetic bags (sold empty); cosmetic cases (sold empty); cosmetic
pouches (sold empty); grooming kits (sold empty); leather shoulder belts;
wallets; billfolds; credit card cases; business card cases; key cases; key fobs;
passport cases; coin purses; coin/key purses; carry-all clutches; check book
clutches; clutch purses; general purpose purses; pouches; book bags; belt bags;
leather and textile shopping bags (sold empty); tote bags; saddle bags; roll
bags; sling bags; travel bags; overnight bags; weekender bags; duffel bags; suit
bags; garment bags for travel; gym bags; athletic bags; beach bags; tie cases;
waist packs; fanny packs; backpacks; knapsacks; attache cases; briefcases;
briefcase type portfolios; leather envelopes for carrying personal papers;
secretaries; satchels; suitcases; luggage; trunks; umbrellas; beach umbrellas;
parasols; walking sticks. 247159   AK ANNE KLEIN   5/30/2005   80737   4/3/2006
  80737   REGISTERED     35       35 - Advertising and publicity services;
online services; the bringing together for the benefit of others, of a variety
of good (eXcluding the transport thereof), enabling customers to conveniently
view and purchase those goods 118802   ANNE KLEIN   6/7/1998   50188   6/7/1998
  50188   REGISTERED     25       25 - Clothing, footwear, headgear. 118691  
ANNE KLEIN   1/22/1985   22634   1/22/1985   22634   REGISTERED     3       3-
Men’s & women’s fragrances; skin care; cosmetic; bath & related beauty care
products 205   EVAN-PICONE   7/29/1982   18781   7/29/1989   18781   REGISTERED
    25       25 - Clothing, footwear, headgear. 351   JONES NEW YORK   6/11/1997
  46169   6/11/1997   46169   REGISTERED     25       25 - Clothing, footwear,
headgear.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 61

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JORDAN continued ...                             352  
JONES NEW YORK   6/11/1997   46166   6/11/1997   46166   REGISTERED     18      
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes: animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.
 
                                    KENYA                                 225235
  KASPER   11/17/2004   56759   11/17/2004   56759   REGISTERED     25       25
- Clothing, footwear, headgear.
 
                                    KUWAIT                                
118816   ANNE KLEIN   2/17/1999   42387   2/17/1999   39327   REGISTERED     25
      25 - Coats, suits, jackets, pants, shirts, dresses, blouses, sweaters and
belts; hosiery, including stockings, pantyhose, knee-high or thigh-high
stockings, cut-and-sewn specialty tights (or stockings) and socks 118814   ANNE
KLEIN   2/17/1999   42384   2/17/1999   38832   REGISTERED     9       9 -
Sunglasses, ophthalmic eyeglass frames. 118813   ANNE KLEIN   2/17/1999   42386
  2/17/1999   39326   REGISTERED     18       18 - Leather goods-namely,
Cosmetic cases, clutches, purses, wallets, billfolds, credit card cases,
checkbook holders, key cases, pouches, travel kits and passport cases,
pocketbooks. 118815   ANNE KLEIN   2/17/1999   42385   2/17/1999   39325  
REGISTERED     14       14 - Jewelry, watches. 118733   ANNE KLEIN & Lion Head
Design   3/7/1992   25299   3/7/1992   23487   REGISTERED     25       25 -
Coats, suits, jackets, pants, shirts, skirts, dresses, blouses, sweaters, belts,
gloves, knitted headwear, mufflers, swimwear, socks, scarves, shawls, boots,
shoes and slippers and all other goods falling in this class. T00103KW01   JONES
NEW YORK   9/7/2004   66151   9/7/2004   65641   REGISTERED     9       9 -
Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality. T00103KW02   JONES NEW YORK   2/10/2006   75371  
2/27/2006   65051   REGISTERED     25       25 - Clothing namely, skirts, suits,
slacks, pants, shorts, blouses, shirts, blazers, dresses, dusters, cardigans,
pullovers, jeans, vests, jackets, sweaters, camisoles, culottes, knit pants,
knit tops, tank tops, t-shirts, polo shirts, denim jackets, and jumpsuits;
Outerwear namely, overcoats, capes, jackets, coats jackets and stoles made of
fur, coats and jackets made of leather and rainwear; Intimate Apparel namely,
sleepwear namely, pajamas, nightshirts, nightgowns and robes; intimate apparel
namely, panties, brassieres, petticoats, slips half-slips, chemises, teddies,
garter belts, girdles, tank tops and boxers briefs; hosiery namely, pantyhose,
socks, leotards, tights and leggings; Swimwear and swimwear cover-ups; Fashion
accessories namely, belts and suspenders; scarves, shawls, hats, mittens and
gloves; Footwear namely, shoes, boots, sandals, sneakers and slippers; Active
wear namely, sweatshirts sweatpants, warm-up jackets, tennis and racquetball
outfits, crew shirts and baseball jackets; jogging and running warm-up jackets
and tennis skirts T30044KW00   JUDITH JACK   3/27/2002   539962   3/27/2002  
44350   REGISTERED     14       14 - Jewelry and watches T30044KW01   JUDITH
JACK   3/27/2002   53963   3/27/2002   44382   REGISTERED     18       18 -
Handbags T30044KW02   JUDITH JACK   3/27/2002   53964   3/27/2002   44383  
REGISTERED     25       25 - Clothing
 
                                    LATVIA                                
118765   ANNE KLEIN   2/8/1994   M-94-381   12/21/1996   M34846   REGISTERED    
25       25 - Coats, suits, jackets, pants, shirts, skirts, dresses, blouses,
sweaters, belts, gloves, scarves, mufflers, shawls, swimwear, hosiery,
stockings, pantyhose, tights, socks, footwear and headgear. T30162LV00   L.E.I.
          11/20/2000   M46779   REGISTERED     25       25 - Apparel footwear
and headgear T30154LV01   L.E.I. LIFE ENERGY INTELLIGENCE Design          
12/20/1999   M45049   REGISTERED     25       25 - Apparel footwear and headgear
T30157LV00   LIFE ENERGY INTELLIGENCE           11/20/2000   M46778   REGISTERED
    25       25 - Apparel footwear and headgear

 



--------------------------------------------------------------------------------



 



              Owner Trademark Report by Mark   Printed: 5/7/2009   Page 62

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   LATVIA continued...                            
T30157LV01   LIFE ENERGY INTELLIGENCE           11/20/2000   M46778   REGISTERED
    25       25 - Apparel footwear and headgear
 
                                    LEBANON                                
T30276LB00   AK ANNE KLEIN   3/4/2008   1630   4/8/2008   115721   REGISTERED  
  03,09,14
18,25,35        03 -     09 -     14 -     18 -     25 -     35 - 118800   ANNE
KLEIN   6/27/1997   1720   7/21/1997   72916   REGISTERED     9       9 - All
goods in Class 9. 118692   ANNE KLEIN   9/22/1984   4289   9/22/1984   82003  
REGISTERED     3       3 - Men’s and women’s fragrances, skin care, care,
cosmetic, bath and related beauty care products. 118924   ANNE KLEIN II  
10/3/1996   3034   10/31/1996   70594   REGISTERED     25       25 - All goods
in Class 25. 396   JONES NEW YORK   8/4/1997   24302   10/9/1997   73101  
REGISTERED     18,25       18 - Leather, and imitations of leather, and goods
made of these materials and not included in other classes : animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.     Clothing, foot wear, headgear.     25- T00103LB01  
JONES NEW YORK   8/9/2004   99008   8/9/2004   99008   REGISTERED     9       9
- Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality. T30044LB00   JUDITH JACK   1/3/2002   140   1/3/2002  
89391   REGISTERED     14,18,25       14 - Jewelry;     18 - Handbag     25 -
Belts
 
                                    LITHUANIA                                
118764   ANNE KLEIN   2/10/1994   ZP 14752   2/10/1994   24970   REGISTERED    
25       25 - Clothing, footwear and headgear. T30162LT00   L.E.I.          
9/14/2000   40110   REGISTERED     25       25 - Apparel footwear and headgear
T30155LT00   L.E.I. Design           9/14/2000   40111   REGISTERED     25      
25 - Apparel footwear and headgear T30154LT03   L.E.I. LIFE ENERGY INTELLIGENCE
Design               39800   REGISTERED     25       25 - Apparel footwear and
headgear T30157LT00   LIFE ENERGY INTELLIGENCE           9/14/2000   40109  
REGISTERED     25       25 - Apparel footwear and headgear
 
                                    MACAO                                
T30354MO00   AK ANNE KLEIN   11/10/2006   25540   4/20/2007   025540  
REGISTERED     03       03 - Perfume, cologne, eau de toilette, room and
personal fragrance sprays, soaps, namely hand soap and skin soap, skin
cleansers, skin lotions and creams, skin moisturizers, sun tanning lotions and
oils; cosmetic products, namely, face and body powders, foundation make-up, body
glitter, face glitter, lipstick, lip pencils, blush, eye shadow, eye cream,
eyeliner, mascara and eyebrow pencils T30354MO01   AK ANNE KLEIN   11/10/2006  
25541   4/20/2007   025541   REGISTERED     09       09-

 



--------------------------------------------------------------------------------



 



                         
Owner Trademark Report by Mark
  Printed:   5/7/2009     Page 63

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   MACAO continued ...                            
T30354MO02   AK ANNE KLEIN   11/10/2006   25542   4/20/2007   025542  
REGISTERED     14       14 - T30354MO03   AK ANNE KLEIN   11/10/2006   25543  
4/20/2007   025543   REGISTERED     18       18 - T30354MO04   AK ANNE KLEIN  
11/10/2006   25544   4/20/2007   025544   REGISTERED     25       25 - 118748  
ANNE KLEIN   3/12/1993   12516-M   5/27/1994   12516-M   REGISTERED     25      
25 - Clothing, footwear, and headgear. T30276MO00   ANNE KLEIN NEW YORK  
11/10/2006   25545   4/20/2007   025545   REGISTERED     03       03 - Perfume,
cologne, eau de toilette, room and personal fragrance sprays, soaps, namely hand
soap and skin soap, skin cleansers, skin lotions and creams, skin moisturizers,
sun tanning lotions and oils; cosmetic products, namely, face and body powders,
foundation make-up, body glitter, face glitter, lipstick, lip pencils, blush,
eye shadow, eye cream, eyeliner, mascara and eyebrow pencils T30276MO01   ANNE
KLEIN NEW YORK   11/10/2006   25546   4/20/2007   025546   REGISTERED     09    
  09 - Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories. T30276MO02   ANNE KLEIN NEW YORK  
11/10/2006   25547   4/20/2007   025547   REGISTERED     14       14 -
T30276MO03   ANNE KLEIN NEW YORK   11/10/2006   25548   4/20/2007   025548  
REGISTERED     18       18 - T30276MO04   ANNE KLEIN NEW YORK   11/10/2006  
25549   4/20/2007   025549   REGISTERED     25       25 - 400   JONES NEW YORK  
9/26/1997   002578   3/10/1998   002578   REGISTERED     25       25 - Clothing,
footwear, headgear. 401   JONES NEW YORK   9/26/1997   002576   7/6/1998  
002576   REGISTERED     18       18 - Leather and imitations of leather, and
goods made of these materials and not included in other classes: animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery. T30203MO00   JONES NEW YORK   2/3/2005   N016009  
8/23/2005   N016009   REGISTERED     025       025 - jackets; coats; pants (not
being inner pants or sports pants); skirts; dresses; blouses; //knit shirts,
knit skirts”./ T30181MO00   JONES NEW YORK SIGNATURE   2/3/2005   N016010  
8/23/2005   N016010   REGISTERED     025       025 - jackets; coats; pants (not
being inner pants or sports pants); skirts; dresses; blouses; //knit shirts,
knit skirts”./ T30162MO00   I.e.i.   5/6/2005   016856   10/7/2005   016856  
REGISTERED     25       25 - apparel, footwear, headgear 118747   Lion Head
Design   3/12/1993   12519-M   5/27/1994   12519-M   REGISTERED     25       25
- Clothing, footwear and headgear.
 
                                    MALAYA                                 198  
EVAN-PICONE   9/17/1981   M/92240   8/17/1988   M/92240   REGISTERED     25    
  25 - Articles of clothing, including boots, shoes and slippers included in
Class 25.
 
                                    MALAYSIA                                
118966   A (underscored) LINE ANNE   7/8/1993   93/04824   7/8/1993   93004824  
REGISTERED     25       25 - Jackets, coats, parkas, raincoats, blazers,
blouses, shirts, dresses, trousers, jeans, shorts, t-shirts, jump-suits,
sweaters, cardigans, hats, belts, (clothing), headbands, lingerie, neckwear,
overalls, gloves, scarves, hosiery, stockings, pantyhose, tights, socks,
leggings, swimwear and footwear, all being goods included in Class 25. 247165  
AK ANNE KLEIN   6/9/2005   5009209   11/22/2007   5009209   REGISTERED     35  
    35 - Advertising and publicity services; retail store services, online
services

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 64

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   MALAYSIA continued . ..                            
  207687   AK ANNE KLEIN   8/6/2004   4011407   8/6/2004   4011407   REGISTERED
    14       14 - Jewelry belonging in Class 14 including jewelry made of
precious and non-precious metals; watches, clocks and timers T30354MY04   AK
ANNE KLEIN   11/6/2006   06019852   10/3/2008   06019852   REGISTERED     03    
  03 - Fragrances and Cosmetics T30354MY05   AK ANNE KLEIN   11/6/2006  
06019853   9/12/2008   06019853   REGISTERED     09       09 - Ophthalmic
eyewear (including ophthalmic sunglasses that are prescription quality and sold
only through “optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories. 118774   ANNE KLEIN   7/12/1994   94005898   7/12/2001  
94005898   REGISTERED     25       25 - HOSIERY, INCLUDING STOCKINGS, PANTYHOSE,
KNEE-HIGH OR THIGH-HIGH STOCKINGS, CUT-AND-SEWN SPECIALTY TIGHTS AND STOCKINGS,
AND SOCKS; FOOTWEAR ALL INCLUDED IN CLASS 25. 118773   ANNE KLEIN   4/7/1994  
94/02647   4/7/1994   94B02647   REGISTERED     14       14 - Women’s jewelry,
watches, clocks and table clocks, all included in Class 14. 118772   ANNE KLEIN
  4/7/1994   94/02637   4/7/1994   94/B02637   REGISTERED     9       9 -
Women’s sunglasses included in Class 9. 118732   ANNE KLEIN & Lion Head Design  
4/8/1992   92/02181   4/8/1992   92/02181   REGISTERED     25       25 - Coats,
suits, jackets, pants, shirts, skirts, dresses, blouses, sweaters, belts
(clothing), gloves (clothing), knitted headwear, mufflers, swimwear, socks,
scarves, shawls, shoes and articles of clothing, all included in Class 25.
118775       ANNE KLEIN & Lion Head Design (Label)   6/27/1994   94/05199  
6/27/1994   94/05199   REGISTERED             18 - Billfolds, wallets, purses,
checkbook clutches, cosmetic cases, credit card cases, key cases, cosmetic
pouches, coin purses, carry-all clutches, coin/key purses, key fobs and
handbags, all included in Class 18. 118897   ANNE KLEIN II   6/29/1994  
94/05288   6/29/1994   94/05288   REGISTERED     18       18 - Billfolds,
wallets, purses, checkbook clutches, cosmetic cases, credit card cases, key
cases, cosmetic pouches, coin purses, carry-all clutches, key purses, key fobs
and handbags, all included in Class 18. 118876   ANNE KLEIN II (stylized)  
4/8/1992   92/02182   4/8/1992   92/02182   REGISTERED     25       25 - Coats,
suits, jackets, pants, shirts, skirts, dresses, blouses, sweaters, belts
(clothing), gloves, knitted headwear, mufflers, swimwear, socks, scarves,
shawls, shoes and articles of clothing, all included in Class 25. T30276MY00  
ANNE KLEIN NEW YORK   11/1/2006   06019857   4/3/2008   06019857   REGISTERED  
  03       03 - Fragrances and Cosmetics T30276MY01   ANNE KLEIN NEW YORK  
11/1/2006   06019856   11/10/2008   06019856   REGISTERED     09       09 -
Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories. T30276MY03   ANNE KLEIN NEW YORK   11/1/2006
  06019854   11/12/2008   06019854   REGISTERED     18       18 - Handbags and
small leather goods 199   EVAN-PICONE   7/12/1990   n/a   7/12/1990   90/04425  
REGISTERED     18       18 - Luggage, handbags, purses, attaché cases,
briefcases, camera bags, business and credit card cases, passport cases,
wallets, checkbook covers, school bags, tote bags, sport tote bags, duffel bags,
beach bags, traveling trunks and valises, cosmetic bags, portfolios, key fobs
and key cases; all being articles made from leather and imitation of leather
included in Class 18. T00066MY01   EVAN-PICONE   N/A   9/17/1992   M092240      
REGISTERED     25      
25 -
                                393   JONES NEW YORK   7/22/1997   97/10623  
5/27/2008   97/10623   REGISTERED     18       18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes:
animal skins,hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery. 395   JONES NEW YORK   7/1/1997   97/10622
  10/10/2006   97/10622   REGISTERED     25       25 - Clothing, footwear,
headgear. T30265MY00   JONES NEW YORK SIGNATURE   1/4/2005   05000042   1/4/2005
  05000042   REGISTERED     025       025 - Jackets; coats; pants (not being
inner pants or sports pants); skirts; dresses; blouses; //knit shirts, knit
skirts”/

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 65

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   MALAYSIA continued ...                            
T30203MY00   JONES NEW YORK   1/4/2005   05000043   1/4/2005   05000043  
REGISTERED     025       025 - Jackets; coats; pants (not being inner pants or
sports pants); skirts; dresses; blouses; //knit shirts, knit skirts”./
T30162MY00   L.E.I.   2/23/1999   99/07456   2/23/1999   99/07456   REGISTERED  
  25       25 - Apparel footwear and headgear T30154MY03   L.E.I. LIFE ENERGY
INTELLIGENCE Design   1/25/1999   -   1/25/1999   99/00541   REGISTERED     25  
    25 - Apparel footwear and headgear T30162MY01   L.E.I. Design   2/13/1999  
99/07454   2/22/1999   99/07454   REGISTERED.     25       25 - Apparel footwear
and headgear T30157MY00   LIFE ENERGY INTELLIGENCE       99/07455   3/8/1999  
99/07455   REGISTERED     25       25 - Apparel footwear and headgear
T30007/MY00   NAPIER (stylized)   5/24/1995   4867/95   2/23/2009   95004867  
REGISTERED     14       14 - JEWELRY MADE OF PRECIOUS AND SEMI-PRECIOUS
MATERIALS.
 
                                    MEXICO                                
T30338MX01   A (Underscored) LINE ANNE   1/10/1995   221269   1/10/1995   507157
  REGISTERED     25       25 - Jackets, coats, parkas, raincoats, blazers,
blouses, shirts, dresses, trousers, jeans, shorts, t-shirts, skirts, jumpsuits,
sweaters, cardigans, hats, belts, headbands, lingerie, neckwear, namely scarves,
mufflers, ascots and ties, overalls, gloves, hosiery, stockings (knee-high and
thigh-high), pantyhose, tights, socks, leggings, swimwear and footwear
(including shoes, boots and slippers), except for 118544   A AMERICAN STYLE and
Design   10/14/2002   570589   2/12/2003   778281   REGISTERED     25       25 -
Footwear 118542   A AMERICAN STYLE FLAG DESIGN   10/14/2002   570590   2/12/2003
  778282   REGISTERED     25       25 - Footwear 118537   A and Design  
10/14/2002   570596   2/12/2003   778283   REGISTERED     25       25 - Clothing
for adults; namely jackets, raincoats, blouses, skirts, dresses, coats,
trousers, shorts, cardigans, bomber jackets, parkas, blazers, shirts, t-shirts,
straight-legged trousers, jeans, straight-legged shorts, jumpsuits, sweaters,
hats, belts, scarves, neckwear, socks 118538   A and Design   10/14/2002  
570595   3/4/2005   865413   REGISTERED     24       24 - SHEETS, PILLOW CASES,
SHAMS, DUST RUFFLES, DUVET COVERS, BLANKETS, COMFORTERS, QUILTS, BATH TOWELS,
BEACH TOWELS, WASH CLOTHS, BODY SHEETS AND BATH RUGS 118539   A and Design  
10/14/2002   570593   2/20/2003   779245   REGISTERED     14       14 - Jewelry
and costume jewelry; horological and chronometric instruments, parts and
accessories thereof, namely, watches, watch bands, watch straps, watch
bracelets, watch chains, watch cases 118540   A and Design   10/14/2002   570592
  1/31/2003   777369   REGISTERED     9       9 - EYEGLASS FRAMES, SUN GLASS
FRAMES, SUNGLASSES, NON-PRESCRIPTION MAGNIFYING EYEGLASSES, EYEGLASS AND SUN
GLASS CASES, EYEGLASS AND SUN GLASS CHAINS AND CORDS, PARTS FOR EYEGLASSES AND
SUNGLASSES, CLIP-ON SUN GLASSES, SPECTACLES, EYE SHADES

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 66

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   MEXICO continued .                            
118541   A and Design   10/14/2002   570591   2/27/2003   780968   REGISTERED  
  3       3 - FACE CREAM, BODY CREAM, BODY LOTION, BODY CLEANSER, BODY
EXFOLIATING PREPARATION, HAIR SHAMPOO, HAIR CONDITIONER, EAU DE TOILETTE,
PERFUME, FRAGRANCED BODY LOTION, FRAGRANCED BODY CREAM, SKIN CLEANSING LOTION,
SKIN CLEANSING GEL, SHAVING FOAM, PRE-SHAVE PREPARATIONS, AFTER SHAVE LOTIONS
AND GELS, AFTER SHAVE BALM, ANTI-PERSPIRANT /DEODORANT, NON-MEDICATED
ANTI-WRINKLE CREAM, NON-MEDICATED SKIN RENEWAL CREAM, EYE CREAM, BODY OIL,
NON-MEDICATED LIP BALM, SKIN BALANCING LOTION, FACIAL SKIN OIL CONTROLLER, SKIN
FIRMING PREPARATION, NON-MEDICATED SKIN BLEMISH PREPARATION, FACIAL TONER, BODY
TONER, FACIAL CLEANSER, FACIAL EXFOLIATING PREPARATION, BODY AND HAIR SHAMPOO
AND CONDITIONER-IN-ONE, EYE MAKEUP REMOVER, FACIAL MAKEUP REMOVER, FACE MASQUE,
BODY MASQUE, SKIN REFRESHING LOTION, SKIN REFRESHING CREAM AND GEL, HAIR SPRAY,
HAIR MOUSSE, HAIR GEL, HAIR HUMECTANT, NON-MEDICATED HAIR REVITALIZING
TREATMENT, BODY SUNSCREEN, FACIAL SUNSCREEN, NON-MEDICATED LIP SUN CARE
PREPARATION, HAIR SUNSCREEN, SELF-TANNING PREPARATION IN THE FORM OF TANNING
GELS, TANNING LOTIONS AND CREAMS, AFTER SUN SOOTHING MOISTURIZING LOTIONS, AFTER
SUN SOOTHING MOISTURIZING CREAMS AND GELS, FOUNDATION MAKEUP, LIPSTICK, LIP
GLOSS, EYELINER, EYE SHADOW, MASCARA, SKIN-TONE CORRECTOR, NAMELY MAKEUP, CREAMS
AND LOTIONS FOR ENSURING CONSISTENCY IN SKIN TONES, FACE POWDER, BODY POWDER,
BRONZER, NAMELY CREAMS, LOTIONS AND GELS FOR GIVING SKIN A BRONZE COLOR FOR USE
IN SELF-TANNING, CONCEALER FOR FACE AND BODY, EYEBROW PENCILS, COSMETIC PENCILS,
BLUSHER, NAIL ENAMEL, NAIL ENAMEL TOP COAT, NAIL ENAMEL BASE COAT, QUICK DRY TOP
COAT FOR NAILS, NAIL CONDITIONERS, NAIL STRENGTHENERS, NAIL POLISH REMOVER,
RIDGE FILLER FOR NAILS, NAMELY A CREAM USED IN NAIL CARE FOR ENSURING A SMOOTH
SURFACE FOR NAILS, CUTICLE MOISTURIZING CREAM, CUTICLE REMOVING PREPARATIONS,
NAIL WHITENER, NAMELY NON-MEDICATED WHITENING CREAM, BATH POWDER, BATH OIL,
FACIAL AND BODY OIL SPRAY, SKIN SOAP, POTPOURRI, MASSAGE OIL, ESSENTIAL OILS FOR
PERSONAL USE 118509   A LINE AMERICAN STYLE and Design   10/14/2002   570600  
5/30/2005   884220   REGISTERED     18       18 - Handbags, shoulder bags,
evening bags, cosmetic bags (sold empty), cosmetic cases (sold empty), cosmetic
pouches (sold empty), grooming kits (sold empty), leather shoulder belts,
wallets, billfolds, credit card cases, business card cases, key cases, leather
key fobs, passport cases, coin purses, coin/key purses, carry-all clutches,
clutch purses, general purpose purses, pouches, check book clutches, book bags,
belt bags, leather and textile shopping bags (sold empty), tote bags, saddle
bags, roll bags, sling bags, travel bags, overnight bags, weekender bags, duffel
bags, suit bags, garment bags for travel, gym bags, athletic bags, beach bags,
the cases, waist packs, fanny packs, backpacks, knapsacks, attache cases,
briefcases, briefcase type portfolios, leather envelopes for carrying personal
papers, secretaries, satchels, suitcases, luggage, trunks; umbrellas, beach
umbrellas. 118501   A LINE AMERICAN STYLE and Design   10/14/2002   570602  
2/12/2003   778284   REGISTERED     25       25 - Clothing for adults; namely,
jackets, raincoats, blouses, skirts, coats, trousers, shorts, cardigans, bomber
jackets, baseball jackets, parkas, blazers, shirts, t-shirts, straight-legged
trousers, jeans, straight-legged shorts, jumpsuits, sweaters, hats, belts,
scarves, neckwear, socks and leggings 118500   A LINE AMERICAN STYLE and Design
  10/14/2002   570601   10/22/2003   810547   REGISTERED     24       24 -
SHEETS, PILLOW CASES, SHAMS, DUST RUFFLES, DUVET COVERS, BLANKETS,
COMFORTERS,QUILTS, BATH TOWELS, BEACH TOWELS, WASH CLOTHS, BODY SHEETS 118526  
A LINE AMERICAN STYLE and Design   10/14/2002   570599   1/13/2003   774431  
REGISTERED     14       14 - Jewelry and costume jewelry; horological and
chronometric instruments, parts and accessories thereof, namely, watches, watch
bands, watch straps, watch bracelets, watch chains, watch cases 118543   A LINE
AMERICAN STYLE and Design   10/14/2002   570598   1/31/2003   777370  
REGISTERED     9       9 - EYEGLASS FRAMES, SUN GLASS FRAMES, SUNGLASSES,
NON-PRESCRIPTION MAGNIFYING EYEGLASSES, EYEGLASS AND SUN GLASS CASES, EYEGLASS
AND SUN GLASS CHAINS AND CORDS, PARTS FOR EYEGLASSES AND SUNGLASSES, CLIP-ON SUN
GLASSES, SPECTACLES, EYE SHADES T30276MX00   AK ANNE KLEIN   10/10/2007   888123
  10/10/2007   1008851   REGISTERED     03      
03 -
                                T30276MX01   AK ANNE KLEIN   10/10/2007   888124
  10/10/2007   1008852   REGISTERED     9      
9-
                                T30276MX02   AK ANNE KLEIN   10/10/2007   888125
  10/10/2007   10088123   REGISTERED     14       14 - watches T30276MX03   AK
ANNE KLEIN   10/10/2007   888126   10/10/2007   1008854   REGISTERED     18    
 
18 -
                                T30276MX04   AK ANNE KLEIN   10/10/2007   888127
  10/10/2007   1008855   REGISTERED     25       25 - Belts, blouses, camisoles,
coats, footwear (shoes, boots, sandals, slippers), gloves, jackets, leg wear
(both sheer and casual), mufflers, pants, scarves, shirts, skirts, stoles,
sleepwear, socks, swimwear and vests.

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 67

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   MEXICO continued...                            
T30276MX05   AK ANNE KLEIN   10/10/2007   888128   10/10/2007   1008856  
REGISTERED     35       35 - 126812   AK ANNE KLEIN   5/12/2003   600274  
11/10/2003   811952   REGISTERED     24       24 - Sheets, pillow cases, shams,
dust ruffles, duvet covers, blankets, comforters, quilts, bath towels, beach
towels, towels, body sheets and bath rugs; hand towels made of textile; table
linens, namely, napkins and place mats. 118411   ALBERT NIPON   4/28/1992  
138526   4/28/1992   458197   REGISTERED     25       25 - Clothing, footwear,
headgear. 118782   ANNE KLEIN   7/22/1994   206204   7/22/1994   473618  
REGISTERED     14       14 - Precious metals and their alloys and goods in
precious metals or coated therewith, not included in other classes; jewelry,
precious stones, horological and other chronometric instruments, particularly,
jewelry, watches, clocks and table clocks. 126811   ANNE KLEIN   5/12/2003  
600272   10/27/2003   810361   REGISTERED     24       24 - Sheets, pillow
cases, shams, dust ruffles, duvet covers, blankets, comforters, quilts, bath
towels, beach towels, towels, body sheets and bath rugs; hand towels made of
textile; table linens, namely, napkins and place mats. 118484   ANNE KLEIN  
2/28/2000   413133   4/30/2003   789049   REGISTERED     9       9 - Scientific,
nautical, surveying, electric, photographic, cinematographic, optical, weighing,
measuring, signaling, checking (supervision), life-saving and teaching apparatus
and instruments; apparatus for recording, transmission or reproduction of sound
or images; magnetic data carriers, recording discs; automatic vending machines
and mechanisms for coin-operated apparatus; cash registers, calculating
machines, data processing equipment and computers; fire extinguishing apparatus.
118781   ANNE KLEIN   7/22/1994   206203   7/22/1994   497545   REGISTERED    
25       25 - Clothing, footwear, headgear, particularly coats, suits, jackets,
pants, shirts, dresses, blouses, sweaters, belts, hosiery, stockings (knee-high
and thigh- high), pantyhose, tights, socks, leggings, swimwear, gloves, scarves,
mufflers, shawls, headgear and footwear (including shoes, boots and slippers).
118859   ANNE KLEIN II (stylized)   3/26/1990   83957   3/26/1990   403135  
REGISTERED     9       9 - Sunglasses and in general scientific, nautical,
surveying, electric, photographic, cinematographic, optical, weighing,
measuring, signaling, checking (supervision), life-saving and teaching apparatus
and instruments; apparatus for recording, transmission or reproduction of sound
or images; magnetic data carriers, recording discs; automatic vending machines
and mechanisms for coin-operated apparatus; cash registers, calculating
machines, data processing equipment and computers; fire-extinguishing apparatus.
126813   ANNE KLEIN NEW YORK   5/12/2003   600273   10/17/2003   810362  
REGISTERED     24       24 - Sheets, pillow cases, shams, dust ruffles, duvet
covers, blankets, comforters, quilts, bath towels, beach towels, towels, body
sheets and bath rugs; hand towels made of textile; table linens, namely, napkins
and place mats. T30393MX06   ANNE KLEIN NEW YORK   10/10/2007   888129  
10/10/2007   1008857   REGISTERED     03       03 - T30393MX07   ANNE KLEIN NEW
YORK   10/10/2007   888130   10/10/2007   1008858   REGISTERED     9       9-
T30393MX08   ANNE KLEIN NEW YORK   10/10/2007   888131   10/10/2007   1008859  
REGISTERED     14       14 - watches T30393MX09   ANNE KLEIN NEW YORK  
10/10/2007   888132   10/10/2007   1008860   REGISTERED     18       18 -
T30393MX10   ANNE KLEIN NEW YORK   10/10/2007   888133   10/10/2007   1008861  
REGISTERED     25       25 - Shoes T30393MX12   ANNE KLEIN NEW YORK   10/10/2007
  888134   10/10/2007   1008862   REGISTERED     35       35 - T00035MX01   CODE
BLEU   6/15/2005   723191   6/15/2005   918766   REGISTERED     25       25 -
Men’s, women’s and children’s jeans, shorts, jackets, skirts, vest shirts, and
other clothing, garters, sock suspenders, braces, bands, belts, footwear,
special sporting and gymnastic footwear, polo shirts, jogging suits, coats,
warm-up suits, hats, neckties, scarves, jumpsuits, sweaters, pajamas,
nightshirts and robes, women’s and girls dresses, skirts blouses. jumpers,
nightgowns, intimate apparel, panties, bras, petticoats, slips ,half-slips,
camisoles, chemises, teddies, garter belts, garters, girdles, pantaloons, tap
pants, tank tops, pantyhose, leotards, leggings, tights, men’s and boy’s
underwear, briefs and boxer shorts,

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 68

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   MEXICO continued ...                            
T30103MX02   CURRANTS   1/22/2005   698532   11/22/2005   908843   REGISTERED  
  25       25 - Clothing, footwear and headgear, including shoes for women, men
and children, slippers, football and golf shoes, shirts, blouses, skirts, pants,
coats, vests, socks, dresses, suits, belts, lingerie, underwear, pajamas,
t-shirts, hats, caps, ties, stockings, jerseys, sweaters, bathing suits, sweat
pants and shirts, scarves, uniforms, robes T30121 MX00   DESIGN STUDIO  
8/21/2002   562238   8/21/2002   764064   REGISTERED     14       14 - Jewelry
190   E.P.S. EVAN-PICONE SPORT
with Design   7/11/1991   n/a   7/11/1991   409905   REGISTERED     25       25
- Clothing, footwear, headgear. T30107MX08   ERIKA   12/16/2003   634527  
1/29/2004   820151   REGISTERED     18       18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and travelling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery T30108MX01   ERIKA COLLECTION   12/16/2003  
634530   1/29/2004   820152   REGISTERED     18       18 - Leather and
imitations of leather, and goods made of these materials and not included in
other classes; animal skins, hides; trunks and travelling bags; umbrellas,
parasols and walking sticks; whips, harness and saddlery T30107MX06   ERIKA
DRESSES   12/16/2003   634533   1/29/2004   820154   REGISTERED     18       18
- Leather and imitations of leather, and goods made of these materials and not
included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery T30107MX05  
ERIKA SPORT   12/16/2003   634532   1/29/2004   820153   REGISTERED     18      
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery 182  
EVAN-PICONE       N/A   7/11/1991   472357   REGISTERED     25       25 -
Clothing, footwear, headgear. T00066MX03   EVAN-PICONE   3/17/2005   707984    
  905097   REGISTERED     18       18 - Handbags and small leather goods 194  
JONES NEW YORK   7/27/1989   n/a   7/27/1989   388839   REGISTERED     25,9,018
      25 - All kinds of Garments (Except protection and pet garments)     9 -
eyewear     018 - handbags and pet garments 193   JONES NEW YORK   7/27/1989  
n/a   7/27/1989   388841   REGISTERED     18       18 - Leather and imitations
of leather, and goods made of these materials and not included in other classes:
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery. 179   JONES NEW YORK           7/27/1989  
388840   REGISTERED     14       14 - Precious metals and their alloys and goods
in precious metals or coated therewith, not included in other classes; jewelry,
precious stones; horological and chronometric instruments. T00103MX03   JONES
NEW YORK   7/31/2003   612621   7/31/2003   841602   REGISTERED     9       9 -
Sunglasses, non-prescription eyeglasses, prescription eyeglasses, reading
glasses, clip-on eyeglass frames and eyeglass frames. T30044MX03   JUDITH JACK  
9/20/2001   507880   5/31/2002   750272   REGISTERED     25       25 - BELTS
T30044MX04   JUDITH JACK   9/20/2001   507879   5/31/2002   750271   REGISTERED
    14       14 - WATCHES AND JEWELRY 118391   KASPER   11/21/2002   576248  
6/9/2004   836458   REGISTERED     25       25 - Clothing, footwear and headgear
T30162MX02   L.E.I.   8/31/2001   504821   8/26/2008   1055925   REGISTERED    
18       18 - HANDBAGS and LEATHER GOODS T30154MX00   L.E.I. LIFE ENERGY
INTELLIGENCE Design   3/15/1999   367451   9/17/1999   622720   REGISTERED    
25       25 - Apparel footwear and headgear

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 69

                                      REFERENCE MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   MEXICO continued ...                            
T30154MX15   L.E.I. LIFE ENERGY
INTELLlGENCE/full original logo   8/31/2001   504815   11/30/2001   726270  
REGISTERED     18       18 - HANDBAGS and LEATHER GOODS T30154MX10   L.E.I. LIFE
ENERGY
INTELLlGENCE/full updated logo   8/31/2001   504814   11/30/2001   726269  
REGISTERED     18       18 - HANDBAGS and Leather Goods T30154MX24   L.E.I. and
Design   5/3/2003   591075   6/30/2008   1047505   REGISTERED     16       16 -
T30154MX07   Leibnitz Design   3/31/2001   418917   10/23/2000   675370  
REGISTERED     25       25 - Apparel footwear and headgear T30157MX01   LIFE
ENERGY INTELLIGENCE   8/31/2001   504817   10/29/2004   858032   REGISTERED    
16       16 - Paper, cardboard and goods made from these materials, not included
in other classes; printed matter; bookbinding material; photographs; stationery;
adhesives for stationery or household purposes; artists’ materials; paint
brushes; typewriters and office requisites (except furniture); instructional and
teaching material (except apparatus); plastic materials for packaging (not
included in other classes); printers’ type; printing blocks. T30157MX02   LIFE
ENERGY INTELLIGENCE   8/31/2001   504818   10/30/2001   723060   REGISTERED    
18       18 - HANDBAGS and LEATHER GOODS T30154MX03   LIFE ENERGY INTELLIGENCE
Design   11/27/1997   315783   4/28/1999   607337   REGISTERED     25       25 -
Apparel footwear and headgear 118498   Lion Head Design   2/28/2000   413135  
2/28/2000   659606   REGISTERED     14       14 - Precious metals and their
alloys and goods in precious metals or coated therewith, not included in other
classes; jewelry, precious stones; horological and chronometric instruments.
118485   Lion Head Design   2/28/2000   413134   2/28/2000   655474   REGISTERED
    9       9 - Scientific, nautical, surveying, electric, photographic,
cinematographic, optical, weighing, measuring, signaling, checking
(supervision), life-saving and teaching apparatus and instruments; apparatus for
recording, transmission or reproduction of sound or images; magnetic data
carriers, recording discs; automatic vending machines and mechanisms for
coin-operated apparatus; cash registers, calculating machines, data processing
equipment and computers; fire-extinguishing apparatus. T30094MX00   NORTON
MCNAUGHTON   6/14/1994   202101   6/14/1994   482534   REGISTERED     25      
25 - apparel, footwear, headwear T30162MX04   THE ORIGINAL L.E.I. DENIM
JEANS Design   8/31/2001   504811   3/25/2009   1077824   REGISTERED     18    
  18 - HANDBAGS and LEATHER GOODS
 
                                    MONGOLIA                             940  
JONES NEW YORK SPORT   6/29/2000   3282   9/14/2000   3117   REGISTERED     25  
    25 - Clothing for women and misses, namely knitted and woven skirts, suits,
slacks, blouses, dresses, coats, sweaters, scarves, vests, jackets, hosiery,
footwear; tailored clothing for men namely knitted and woven suits, slacks
jackets, pants, sports coats and neckwear 939   JONES NEW YORK SPORT   6/29/2000
  3279   9/14/2000   3115   REGISTERED     25       25 - Clothing for women and
misses, namely knitted and woven skirts, suits, slacks, blouses, dresses, coats,
sweaters, scarves, vests, jackets, hosiery, footwear; tailored clothing for men
namely knitted and woven suits, slacks jackets, pants, sports coats and neckwear
 
                                    MONTSERRAT                            
T30044MS00   JUDITH JACK           2/22/2002   3259   REGISTERED     10,14,37  
    10 - Watches     14 - Jewelry     37 - Leather handbags and belts.
 
                                    NETHERLANDS ANTILLES                        
    118795   ANNE KLEIN   9/11/1996   0-1975   9/11/1996   1938   REGISTERED    
18       18 - All goods in Class 18.

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 70

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   NETHERLANDS ANTILLES continued ...                    
        118913   ANNE KLEIN II   9/11/1996   D-1976   9/11/1996   1939  
REGISTERED     18       18 - All goods in Class 18. 177   EVAN-PICONE  
10/5/2001   D3845       03316   REGISTERED     25       25 - All types of
clothing and accessories including footwear. 368   JONES NEW YORK   6/17/1997  
n/a   7/22/1997   03196   REGISTERED     18,25       18 - Handbags and small
leather goods     25 - apparel and footwear
 
                                    NEW ZEALAND                            
118668   ANNE KLEIN   5/3/1984   152560   7/11/1986   B152560   REGISTERED     3
      3 - Men’s and women’s fragrant preparations; skin care, cosmetic, bath and
related beauty care products. 118681   ANNE KLEIN & Lion Head Design   1/19/1989
  190404   4/28/1992   190404   REGISTERED     14       14 - All goods in
Class 14. 118711   ANNE KLEIN & Lion Head Design   5/31/1990   202237  
4/27/1994   202237   REGISTERED     25       25 - Articles of clothing including
boots, shoes and slippers. 178   EVAN-PICONE   9/9/1968   B87944   6/23/1970  
87944   REGISTERED     25       25 - Clothing, footwear, headgear. T30124NZ07  
Floating Swan Design           8/2/1984   154184   REGISTERED     25       25 -
Article of clothing for women and girls T30124NZ09   GLORIA VANDERBILT & Swan
Design           8/8/1994   239745   REGISTERED     25       25 - clothing
T30124NZ00   GLORIA VANDERBILT (signature)           9/30/1985   141305  
REGISTERED     25       25 - Article of clothing for women and girls T30124NZ01
  GLORIA VANDERBILT (signature)           6/3/1982   142596   REGISTERED     14
      14 - watches and jewelry T30124NZ02   GLORIA VANDERBILT (signature)      
    6/3/1982   142597   REGISTERED     18       18 - Umbrellas, wallets, and
bags in this class including travel bags, knapsacks, duffle bags, school bags,
handbags, gym bags and brief 336   JONES NEW YORK   6/16/1997   278327  
6/16/1998   B278327   REGISTERED     9       9 - Scientific, nautical,
surveying, electric, photographic, cinematographic, optical, weighing,
measuring, signaling, checking (supervision), life-saving and teaching apparatus
and instruments; apparatus for recording, transmission or reproduction of sound
or images; magnetic data carriers, recording discs; automatic vending machines
and mechanisms for coin-operated apparatus; cash registers, calculating
machines, data processing equipment and computers; fire-extinguishing apparatus.
339   JONES NEW YORK   6/16/1997   278328   6/16/1998   B278328   REGISTERED    
3       3 - Bleaching preparations and other substances for laundry use;
cleaning, polishing, scouring and abrasive preparations; soaps; perfumery,
essential oils, cosmetics, hair lotions; dentifrices. 332   JONES NEW YORK  
6/16/1997   278325   6/16/1998   B278325   REGISTERED     18       18 - Leather
and imitations of leather, and goods made of these materials and not included in
other classes: animal skins, hides; trunks and traveling bags; umbrellas,
parasols and walking sticks; whips, harness and saddlery. 331   JONES NEW YORK  
6/16/1997   278324   6/16/1998   B278324   REGISTERED     25       25 -
Clothing, footwear, headgear. 335   JONES NEW YORK   6/16/1997   278326  
6/16/1998   B278326   REGISTERED     14       14 - Precious metals and their
alloys and goods in precious metals or coated therewith, not included in other
classes; jewelry, precious stones; horological and chronometric instruments.
T30162NZ00   L.E.I.           2/23/1996   312789   REGISTERED     25       25 -
Apparel footwear and headgear

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 71

                                      REFERENCE MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   NEW ZEALAND continued ...                            
T30155NZ00   L.E.I. Design           2/23/1996   312788   REGISTERED     25    
  25 - Apparel footwear and headgear T30154NZ02   L.E.I. LIFE ENERGY
INTELLIGENCE Design           1/14/1999   303838   REGISTERED     25       25 -
Apparel footwear and headgear T30157NZ00   LIFE ENERGY INTELLIGENCE          
1/18/2000   312787   REGISTERED     25       25 - Apparel footwear and headgear
T30005NZ00   RICHELIEU   8/1/1985   160175       160175   REGISTERED     14    
  14 - Jewelry, precious stones T30124NZ03   Swan Device           6/3/1982  
142598   REGISTERED     14       14 - Articles of Jewelry T30124NZ04   Swan
Device           6/3/1982   142599   REGISTERED     18       18 - Handbags,
luggage small leather goods, umbrellas T30124NZ08   V BY GLORIA VANDERBILT
Stylized           6/14/1996   237865   REGISTERED     03       03 - Cosmetics,
toiletries, perfumes, fragrances, essential oils, talc, lotions, shampoos,
beauty preparations, and preparations for personal T30124NZ05   VANDERBILT
GLORIA
VANDERBILT (signature)           9/27/1988   B148677   REGISTERED     3       3
- Cosmetics, toiletries, perfumes, fragrances, essential oils, talc, lotions,
shampoos, beauty preparations, and preparations for personal T30124NZ06  
VANDERBILT GLORIA
VANDERBILT and Device           8/31/1983   148678   REGISTERED     03       03
- Cosmetics, toiletries, perfumes, fragrances, essential oils, talc, lotions,
shampoos, beauty preparations, and preparations for personal    
 
                                NICARAGUA                             247169  
AK ANNE KLEIN   7/6/2005   2005-02163   3/3/2006   0600570   REGISTERED    
18,25,35       18 - Leather and imitations of leather and goods made of these
materials and not included in other classes; handbags, shoulder bags, evening
bags, cosmetic bags (sold empty), cosmetic cases (sold empty), cosmetic pouches
(sold empty), grooming kits (sold empty), leather shoulder belts, wallets,
billfolds, credit card cases, business card cases, key cases, key fobs, passport
cases, coin purses, coin/key purses, carry-all clutches, check book clutches,
clutch purses, general purpose purses, pouches, book bags, belt bags, leather
and textile shopping bags (sold empty), tote bags, saddle bags, roll bags, sling
bags, travel bags, overnight bags, weekender bags, duffel bags, suit bags,
garment bags for travel, gym bags, athletic bags, beach bags, tie cases, waist
packs, fanny packs, backpacks, knapsacks, attache cases, briefcases, briefcase
type portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks     25 - Clothing, footwear, headgear; belts, scarves, neckties,
socks and stockings     35 - Advertising and publicity services; retail store
services, online services T30354NI01   AK ANNE KLEIN   11/1/2006   03866  
11/21/2007   0703111   REGISTERED     03,09,14      
 
                            18       03 - Perfume, cologne, eau de toilette,
room and personal fragrance sprays, soaps, namely hand soap and skin soap, skin
cleansers, skin lotions and creams, skin moisturizers, sun tanning lotions and
oils; cosmetic products, namely, face and body powders, foundation make-up, body
glitter, face glitter, lipstick, lip pencils, blush, eye shadow, eye cream,
eyeliner, mascara and eyebrow pencils     09 - eye glasses and sunglasses     14
- jewelry and watches     18 - handbags and wallets T30276NI00   ANNE KLEIN NEW
YORK   11/1/2006   03865   11/21/2007   0703110   REGISTERED     03,09,14      
 
                            18,25       03 - Perfume, cologne, eau de toilette,
room and personal fragrance sprays, soaps, namely hand soap and skin soap, skin
cleansers, skin lotions and creams, skin moisturizers, sun tanning lotions and
oils; cosmetic products, namely, face and body powders, foundation make-up, body
glitter, face glitter, lipstick, lip pencils, blush, eye shadow, eye cream,
eyeliner, mascara and eyebrow pencils     09 - Ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories.     14 -     18 -     25 -

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 72

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   NICARAGUA continued ...                            
460   JONES NEW YORK   8/8/1994   9402020   6/9/1995   28695c.c.   REGISTERED  
  25       25 - Women’s, Junior Misses and Petites Clothing T00103NI01   JONES
NEW YORK   7/13/2004   200402206   3/9/2005   81654   REGISTERED     9       9 -
Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality. T30162NI01   L.E.I.       NA   5/10/2000   43822  
REGISTERED     25       25 - Apparel footwear and headgear T30154NI03   L.E.I.
LIFE ENERGY
INTELLIGENCE Design       na   5/27/2000   44049   REGISTERED     25       25 -
Apparel footwear and headgear T30162NI02   L.E.I. Design       NA   5/10/2000  
43823   REGISTERED     25       25 - Apparel footwear and headgear T30157NI00  
LIFE ENERGY INTELLIGENCE       na   5/11/2000   43842   REGISTERED     25      
25 - Apparel footwear and headgear T30007NI00   NAPIER (Stylized)          
11/7/1994   27111 C.C.   REGISTERED     33       33 - JEWELRY MADE FROM PRECIOUS
AND SEMIPRECIOUS METALS, CLOCKS, CUPS PLATES, FLOWER VASES, COCKTAIL MIXERS,
CANDELABRUMS, DRESSING TABLE SETS, BABIES’ CUPS, SALAD SETS. SANDWICH SERVERS,
BEVERAGE MIXERS, LIQUID MEASURERS, SUCH AS CUPS AND SPOONS, BOTTLE OPENERS,
CORKSCREWS, AND CIGARETTE MATCHES AND ASH TRAYS AMD CONTAINERS, SMALL ORNAMENTAL
LAMPS, PICTURE FRAMES, BABIES’ RATTLES, WHISTLES, TABLE ORNAMENTS, BOOK MARKERS,
DESK ACCESSORIES, CROSSES AND CRUCIFIXES FOR PERSONAL WEAR, BAGS MADE OF METAL
MESH, SILK OR LEATHER WITH METAL FRAMES, PURSES OF METAL MESH OR LEATHER WITH
METAL TRIMMINGS, MATCH AND CIGARETTE CASES, FLASKS, RIGID COIN CASES, CARD
CASES, LIP-SALVE CONTAINERS, MEN’S BELT BUCKLES, WOMEN’S ORNAMENTAL BUCKLES, TIE
CLIPS, KEY CHAINS, CUFF LINKS, KEY CASES, ORNAMENTAL KEY TOPS FOR ATTACHMENT TO
STANDARD KEYS TO AID IN DISTINGUISHING ONE SUCH KEY FROM OTHERS, POCKET
LIGHTERS, MATCH BOXES, PHOTO CASES, NAIL FILE CASES, BRACELETS, BROOCHES, DRESS
CLIPS, BAR PINS, FINGER RINGS, DRESS BUCKLES, SHOE BUCKLES, ORNAMENTAL MOUNTED
COMBS, ORNAMENTAL HAIRPINS, BARRETTES, HAIR ORNAMENTS, NECKLACES, LOCKETS AND
EARRINGS.
 
                                    NIGERIA                                
225236   KASPER   11/24/2004   94734/04   6/14/2007   70766   REGISTERED     25
      25 - Clothing, footwear, headgear.
 
                                    NORWAY                                 44185
  ALBERT NIPON           11/16/1989   139494   REGISTERED     3       3 -
Perfumes; eau-de-cologne and toilet-water for skin care. 173   E.P.S.
EVAN-PICONE SPORT with Design   2/21/1990   900987   9/19/1991   146961  
REGISTERED     25       25 - Clothing for women, namely skirts, pants, shorts,
tops, jackets and knitwear, namely sweaters, shirts and skirts. 172   EVAN
PICONE SPORT
(STYLIZED)   1/16/1991   91.0365   6/17/1993   157086   REGISTERED     25      
25 - Clothing, footwear, headgear. 174   EVAN-PICONE   7/25/1990   903823  
7/16/1992   151474   REGISTERED     18       18 - Articles of luggage, namely,
handbags, purses, attache cases, briefcases, business-, credit-, and passport
cases made of leather and imitation leather, wallets, checkbook covers, school
bags, tote bags, sport tote bags, duffel bags, beach bags, travelling trunks and
valises, cosmetic bags, portfolios and key cases. 461   JNY   8/24/1990   904322
  12/23/1992   154014   REGISTERED     25       25 - Women’s’ apparel, namely
vests, t-shirts, sweaters, shorts, skirts, shirts, jackets, pull-on pants and
blouses. T00103NO00   JONES NEW YORK   12/13/2006   200614721   5/23/2007  
239326   REGISTERED     9       9 - Men’s and women’s ophthalmic eyewear
(including ophthalmic sunglasses that are prescription quality and sold only
through “optical” retail stores, opticians, optometrists and dispensing
ophthalmologists); non-prescription sunglasses; non-prescription reading
glasses. T30162NO00   L.E.I.       na   12/16/1999   200725   REGISTERED     25
      25 - Apparel footwear and headgear T30155NO00 L.E.I.   Design       na  
12/16/1999   200726   REGISTERED     25       25 - Apparel footwear and headgear

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 73

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   NORWAY continued ...                            
T30154NO02   L.E.I. LIFE ENERGY
INTELLIGENCE Design           6/4/1999   197827   REGISTERED     25       25 -
Apparel footwear and headgear T30157NO00   LIFE ENERGY INTELLIGENCE          
11/11/1999   200247   REGISTERED     25       25 - Apparel footwear and headgear
T30007NO00   NAPIER (Stylized)   5/15/1987   891977   7/19/1990   142069  
REGISTERED     14       14 - GOODS NOT LISTED.
 
                                    OMAN                                 247174
  AK ANNE KLEIN   7/6/2005   36964   8/1/2006   36964   REGISTERED     35      
35 - Advertising and publicity services; retail store services, online services
247173   AK ANNE KLEIN   7/6/2005   36963   8/1/2006   36963   REGISTERED     25
      25 - Clothing, footwear, headgear; belts, scarves, neckties, socks and
stockings 247172   AK ANNE KLEIN   7/6/2005   36962   10/30/2006   36962  
REGISTERED     18       18 - Leather and imitations of leather and goods made of
these materials and not included in other classes; handbags, shoulder bags,
evening bags, cosmetic bags (sold empty), cosmetic cases (sold empty), cosmetic
pouches (sold empty), grooming kits (sold empty), leather shoulder belts,
wallets, billfolds, credit card cases, business card cases, key cases, key fobs,
passport cases, coin purses, coinlkey purses, carry-all clutches, check book
clutches, clutch purses, general purpose purses, pouches, book bags, belt bags,
leather and textile shopping bags (sold empty), tote bags, saddle bags, roll
bags, sling bags, travel bags, overnight bags, weekender bags, duffel bags, suit
bags, garment bags for travel, gym bags, athletic bags, beach bags, tie cases,
waist packs, fanny packs, backpacks, knapsacks, attache cases, briefcases,
briefcase type portfolios, leather envelopes for carrying personal papers,
secretaries, satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas,
parasols and walking sticks
 
                                    PANAMA                                
247177   AK ANNE KLEIN   6/1/2005   142725   6/1/2005   142725   REGISTERED    
35       35 - Advertising and publicity services; retail store services, online
services 247175   AK ANNE KLEIN   6/1/2005   142722   6/1/2005   142722  
REGISTERED     18       18 - Leather and imitations of leather and goods made of
these materials and not included in other classes; handbags, shoulder bags,
evening bags, cosmetic bags (sold empty), cosmetic cases (sold empty), cosmetic
pouches (sold empty), grooming kits (sold empty), leather shoulder belts,
wallets, billfolds, credit card cases, business card cases, key cases, key fobs,
passport cases, coin purses, coinlkey purses, carry-all clutches, check book
clutches, clutch purses, general purpose purses, pouches, book bags, belt bags,
leather and textile shopping bags (sold empty), tote bags, saddle bags, roll
bags, sling bags, travel bags, overnight bags, weekender bags, duffel bags, suit
bags, garment bags for travel, gym bags, athletic bags, beach bags, tie cases,
waist packs, fanny packs, backpacks, knapsacks, attache cases, briefcases,
briefcase type portfolios, leather envelopes for carrying personal papers,
secretaries, satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas,
parasols and walking sticks 247176   AK ANNE KLEIN   6/1/2005   142723  
6/1/2005   142723   REGISTERED     25       25 - Clothing, footwear, headgear;
belts, scarves, neckties, socks and stockings 124237   ALBERT NIPON   10/6/2003
  131108   10/6/2003   131108   REGISTERED     3       3 - Bleaching
preparations and other substances for laundry use; cleaning, polishing, scouring
and abrasive preparations; soaps; perfumery, essential oils, cosmetics, hair
lotions; dentifrices. 118718   ANNE KLEIN & Lion Head Design   8/3/1990   54115
  6/23/1994   54115   REGISTERED     25       25 - Clothing, namely coats,
suits, jackets, pants, shirts, dresses, blouses, sweaters and belts. T30276PA03
  ANNE KLEIN NEW YORK   11/8/2006   156533   11/8/2006   156533   REGISTERED    
25       25 - Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals,
slippers), gloves, jackets, leg wear (both sheer and casual), mufflers, pants,
scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests. 573  
CODE BLEU       43409   11/18/1987   43409   REGISTERED     25       25 -
Clothing, footwear, headgear. 171   EVAN-PICONE   11/30/1983   034586  
10/29/1984   034586   REGISTERED     25       25 - Clothing for Women and
Misses, namely, skirts, suits, slacks, shorts, blouses, dresses, coats,
sweaters, scarves, vests, jackets, camisoles, knickers, culottes, hosiery,
footwear, robes and nightgowns; tailored clothing for men, namely, suits slacks,
jackets, pants, shorts and sport coats; men’s sportswear, namely, outer jackets,
sweaters, shirts, casual slacks, jeans, shorts, knit pants and knit tops; and
men’s dress shirts and neckwear; and active wear for men and women, namely,
sweatshirts, jogging suits, running shorts, warm-up jackets, tennis shorts and
shirts, racquetball outfits, crew shirts and baseball jackets.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 74

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   PANAMA continued .                             170  
EVAN-PICONE   5/26/1981   002757   8/30/1983   27773   REGISTERED     25      
25 - Clothing, footwear, headgear, skirts, suits, slacks, shorts, blouses,
dresses, coats for Women and Misses .. 166   EVAN-PICONE   4/27/1992   060958  
1/13/1994   060958   REGISTERED     18       18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes:
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery. 387   JONES NEW YORK   9/28/1994   72797  
9/28/1994   72797   REGISTERED     25       25 - Clothing for Women and Misses,
namely, skirts, suits, slacks, shorts, blouses, dresses, coats, sweaters,
scarves, vests, jackets, camisoles, knickers, culottes, hosiery, footwear, robes
and nightgowns; tailored clothing for men, namely, suits slacks, jackets, pants,
shorts and sport coats; men’s sportswear, namely, outer jackets, sweaters,
shirts, casual slacks, jeans, shorts, knit pants and knit tops; and men’s dress
shirts and neckwear; and active wear for men and women, namely, sweatshirts,
jogging suits, running shorts, warm-up jackets, tennis shorts and shirts,
racquetball outfits, crew shirts and baseball jackets. T00103PA02   JONES NEW
YORK   9/24/2004   13775801   3/23/2005   137758 01   REGISTERED     9       9 -
Men’s and Women’s ophthalmic eyewear, including ophthalmic sunglasses of
prescription quality. T30044PA00   JUDITH JACK   9/28/2001   117356   9/28/2001
  117356   REGISTERED     14       14 - JEWELRY AND WATCHES T30044PA01   JUDITH
JACK   9/28/2001   117358   9/28/2001   117358   REGISTERED     18       18 -
Handbags(No translation of the goods) T30154PA01   L.E.I. LIFE ENERGY
INTELLIGENCE Design           3/12/1999   99324   REGISTERED     25       25 -
Apparel footwear and headgear T30157PA00   LIFE ENERGY INTELLIGENCE       101908
  7/28/1999   101908   REGISTERED     25       25 - Apparel footwear and
headgear T30007PA00   NAPIER (Stylized)       57274   8/12/1994   57274  
REGISTERED     14       14 - GOODS NOT LISTED.
 
                                    PARAGUAY                                
T30276PYOO   AK ANNE KLEIN   10/27/2006   32613/2006   12/10/2007   305995  
REGISTERED     03       03 - Fragrances and Cosmetics T30276PY01   AK ANNE KLEIN
  10/27/2006   32614/2006   12/10/2007   305996   REGISTERED     09       09 -
Ophthalmic eyewear (including ophthalmic sunglasses that are prescription
quality and sold only through “optical” retail stores, opticians, optometrists
and dispensing ophthalmologists) and related accessories; non-prescription
sunglasses and related accessories. T30276PY02   AK ANNE KLEIN   10/27/2006  
32615/2006   12/10/2007   305997   REGISTERED     14       14 - Jewelry and
Watches T30276PY03   AK ANNE KLEIN   10/27/2006   32616/2006   12/10/2007  
305998   REGISTERED     24       24 - T30276PY04   AK ANNE KLEIN   10/27/2006  
32617/2006   12/10/2007   305999   REGISTERED     25       25 - Belts, blouses,
camisoles, coats, footwear (shoes, boots, sandals, slippers), gloves, jackets,
leg wear (both sheer and casual), mufflers, pants, scarves, shirts, skirts,
stoles, sleepwear, socks, swimwear and vests. T30276PY10   AK ANNE KLEIN  
12/1/2006   37583   2/8/2008   307608   REGISTERED     18       18 - all goods
in class 118840   ANNE KLEIN   3/26/1992   4763/92   11/19/1992   245490  
REGISTERED     14       14 - All the articles for Class 14 comprised of among
other things: precious metals and their alloys and objects of other materials or
plates (except cutlery, forks and spoons), jewelry, precious stones, watches and
other chronometric instruments. 118667   ANNE KLEIN & Lion Head Design  
12/18/19871   1811/87   6/8/1990   228194   REGISTERED     25       25 - All
goods in Class 25 including clothing, boots, shoes, slippers. T30276PY05   ANNE
KLEIN NEW YORK   10/27/2006   32618/2006   12/10/2007   306000   REGISTERED    
03       03 - Fragrances and Cosmetics

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 75

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   PARAGUAY continued...                            
T30276PY06   ANNE KLEIN NEW YORK   10/27/2006   32619/2006   12/10/2007   306003
  REGISTERED     09       09 - Ophthalmic eyewear (including ophthalmic
sunglasses that are prescription quality and sold only through “optical” retail
stores, opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories. T30276PY07  
ANNE KLEIN NEW YORK   10/27/2006   32620/2006   4/25/2008   309936/2008  
REGISTERED     14       14 - Jewelry and Watches T30276PY08   ANNE KLEIN NEW
YORK   11/27/2006   32621/2006   12/10/2007   306001   REGISTERED     24      
24 - T30276PY09   ANNE KLEIN NEW YORK   10/27/2006   32622/2006   12/10/2007  
306002   REGISTERED     25       25 - Belts, blouses, camisoles, coats, footwear
(shoes, boots, sandals, slippers), gloves, jackets, leg wear (both sheer and
casual), mufflers, pants, scarves, shirts, skirts, stoles, sleepwear, socks,
swimwear and vests. T30276PY11   ANNE KLEIN NEW YORK   12/1/2006   37584  
2/8/2008   307609   REGISTERED     18       18 - all goods in class 236  
EVAN-PICONE   11/11/1992   18316   4/17/1995   176420   REGISTERED     25      
25 - Clothing, footwear, headgear. 462   JONES NEW YORK   7/26/1994   1422594  
6/9/1995   280224   REGISTERED     25       25 - Clothing, footwear, headgear
for Women’s, Junior Misses and Petites T00103PY01   JONES NEW YORK   7/15/2004  
188302004   5/13/2005   278145   REGISTERED     9       9 - eyewear T30162PY00  
L.E.I.       na   3/19/2002   245277   REGISTERED     25       25 - Apparel
footwear and headgear T30155PY00   L.E.I. Design       na   6/23/2000   225908  
REGISTERED     25       25 - Apparel footwear and headgear T30154PY02   L.E.I.
LIFE ENERGY
INTELLIGENCE Design       na   7/21/2000   226994   REGISTERED     25       25 -
Apparel footwear and headgear T30157PY00   LIFE ENERGY INTELLIGENCE       na  
4/3/2000   223917   REGISTERED     25       25 - Apparel footwear and headgear
T30007PY00   NAPIER (Stylized)   12/21/1992   92/20933   9/27/1993   256924  
REGISTERED     14       14 - All goods in Class 14. T30007PY01   NAPIER
(Stylized)           9/27/2003   256294   REGISTERED     14       14 - GOODS NOT
LISTED
 
                                    PERU                                
T30276PE09   AK ANNE KLEIN   9/28/2007   330539   2/29/2008   135587  
REGISTERED     25       25 - Belts, blouses, camisoles, coats, footwear (shoes,
boots, sandals, slippers), gloves, jackets, leg wear (both sheer and casual),
mufflers, pants, scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and
vests. 118922   ANNE KLEIN II   9/10/1996   9620765   1/16/1997   32689  
REGISTERED     25       25 - Coats, suits, jackets, pants, shirts, blouses,
dresses, skirts, sweaters, belts, culottes, vests, scarves, mufflers, shawls,
gloves, pocket squares, camisoles, swimwear, hosiery (including stockings,
pantyhose, knee-high and thigh-high stockings, cut-and-sewn specialty tights or
stockings and socks), shoes, sandals, boots, slippers, hats, caps, hoods, cowls
and berets and in general all products in this class. T30276PE03   ANNE KLEIN
NEW YORK   11/2/2006   295868   1/18/2007   123742   REGISTERED     25       25
- Belts, blouses, camisoles, coats, footwear (shoes, boots, sandals, slippers),
gloves, jackets, leg wear (both sheer and casual), mufflers, pants, scarves,
shirts, skirts, stoles, sleepwear, socks, swimwear and vests. 251   EVAN-PICONE
  8/3/1990   173265   11/23/1990   88355   REGISTERED     18       18 - Luggage,
handbags, purses, attache cases, briefcases, camera bags, business and credit
card cases, passport cases, wallets, checkbook covers, school bags, tote bags,
sport tote bags, duffel bags, beach bags, travelling trunks and valises,
cosmetic bags, portfolios, key fobs and key cases.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 76

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   PERU continued ...                             248  
EVAN-PICONE       249091   9/11/1994   81212   REGISTERED     25       25 -
Clothing, footwear, headgear. 463   JONES NEW YORK   4/11/1991   75661  
2/21/1995   013580   REGISTERED     25       25 - Women’s. Junior Misses and
Petites Clothing T00103PE01   JONES NEW YORK   2/10/2006   268911   6/23/2006  
00116644   REGISTERED     9       9 - Men’s and women’s ophthalmic eyewear
(including ophthalmic sunglasses that are prescription quality and sold only
through “optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related T30181PE00   JONES NEW YORK SIGNATURE   1/5/2004   198782   1/5/2004  
98320   REGISTERED     3       3 - Perfume, cologne, eau de toilette, room and
personal fragrance sprays, soaps, namely hand soap and skin soap, skin
cleansers, skin lotions and creams, skin moisturizers, sun tanning lotions and
oils; cosmetic products, namely, face and body powders, foundation make-up, body
glitter, face glitter, lipstick, lip pencils, blush, eye shadow, eye cream,
eyeliner, mascara and eyebrow pencils T30181PE01   JONES NEW YORK SIGNATURE  
1/5/2004   198790   1/5/2004   98322   REGISTERED     09       09 - Sunglasses,
non-prescription eyeglasses, prescription eyeglasses, reading glasses, clip-on
eyeglass frames and eyeglass frames. T30181PE02   JONES NEW YORK SIGNATURE  
1/5/2004   198781   7/20/2004   98726   REGISTERED     14       14 - Jewelry and
Watches T30181PE03   JONES NEW YORK SIGNATURE   1/5/2004   198782   1/5/2004  
98321   REGISTERED     18       18 - Luggage, handbags, purses, attache cases,
briefcases, school bags, tote bags, all purpose sport tote bags, duffel bags,
beach bags, traveling trunks and valises, cosmetic bags sold empty, briefcase
type portfolios, umbrellas; Small leather goods, namely clutch purses, leather
key cases, credit card cases, cosmetic cases sold empty, change purses, wallets,
business card cases and passport cases; umbrellas T30181PE04   JONES NEW YORK
SIGNATURE   1/7/2004   199357   1/7/2004   98414   REGISTERED     25       25 -
Clothing namely, skirts, suits, slacks, pants, shorts, skorts, blouses, shirts,
blazers, dresses, dusters, cardigans, pullovers, jeans, vests, jackets,
sweaters, camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo
shirts, denim jackets, and jumpsuits T30162PE00   L.E.I.       na   10/7/1999  
0058188   REGISTERED     25       25 - Apparel footwear and headgear T30155PE00
  L.E.I. Design       na   10/29/1999   058704   REGISTERED     25       25 -
Apparel footwear and headgear T30154PE03   L.E.I. LIFE ENERGY
INTELLIGENCE Design       na   5/27/1999   0055153   REGISTERED     25       25
- Apparel footwear and headgear T30157PE00   LIFE ENERGY INTELLIGENCE       na  
10/29/1999   058703   REGISTERED     25       25 - Apparel footwear and headgear
T30147PE00   Napier (Stylized)   10/15/2002   164210   9/9/2003   00091547  
REGISTERED     14       14 - Jewelry
 
                                    PHILIPPINES                                
247178   AK ANNE KLEIN   6/6/2005   4-2005-005174   6/6/2006   4-2005-005174  
REGISTERED     t5,25,35       t5 - Leather and imitations of leather and goods
made of these materials and not included in other classes; handbags, shoulder
bags, evening bags, cosmetic bags (sold empty), cosmetic cases (sold empty),
cosmetic pouches (sold empty), grooming kits (sold empty), leather shoulder
belts, wallets, billfolds, credit card cases, business card cases, key cases,
key fobs, passport cases, coin purses, coin/key purses, carry-all clutches,
check book clutches, clutch purses, general purpose purses, pouches, book bags,
belt bags, leather and textile shopping bags (sold empty), tote bags, saddle
bags, roll bags, sling bags, travel bags, overnight bags, weekender bags, duffel
bags, suit bags, garment bags for travel, gym bags, athletic bags, beach bags,
tie cases, waist packs, fanny packs, backpacks, knapsacks, attache cases,
briefcases, briefcase type portfolios, leather envelopes for carrying personal
papers, secretaries, satchels, suitcases, luggage, trunks; umbrellas, beach
umbrellas, parasols and walking sticks     25 - Clothing, footwear, headgear;
belts, scarves, neckties, socks and stockings     35 - Advertising and publicity
services; retail store services, online services

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 77

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   PHILIPPINES continued ...                          
  T30354PH01   AK ANNE KLEIN   11/3/2006   42006011963   9/17/2007   42006011963
  REGISTERED     3,9,14
18,25       3 - Fragrances and Cosmetics     9 - eyewear     14 - jewelry and
watches     18 - handbags and wallets     25 - belts, blouses, camisoles, coats,
footwear 118842   ANNE KLEIN   12/23/1993   90046   11/5/1996   63814  
REGISTERED     14       14 - Jewelry and watches. 118845   ANNE KLEIN   2/2/1994
  90793   5/21/1996   62969   REGISTERED     18       18 - Pocketbooks and
leather goods - namely, cosmetic cases, clutches, purses, wallets, billfolds,
credit card cases, checkbook holders, key cases, pouches, travel kits and
passport cases. 118848   ANNE KLEIN   2/2/1994   90794   5/21/1996   63070  
REGISTERED     25       25 - Coats, suits, jackets, pants, shirts, dresses,
blouses, sweaters and belts; shoes; hosiery, including stockings, pantyhose,
knee-high or thigh-high stockings, cut-and-sewn specialty tights (or stockings)
and socks. T30276PH00   ANNE KLEIN NEW YORK   11/3/2006   042006011962  
8/4/2008   042006011962   REGISTERED     3,9,14
18,25       3- Fragrances ans Cosmetics     9 - eyewear     14 - jewelry and
watches     18 - handbags and wallets     25 - belts, blouses, camisoles, coats,
footwear 256  
 
  EVAN-PICONE   4/11/1991   75569   11/10/1995   61992   REGISTERED     18      
18 - Handbags and Accessories T00066PH02   EVAN-PICONE   9/21/2006   42006010496
  9/3/2007   42006010496   REGISTERED     025       025 - Clothing namely,
skirts, suits, slacks, blouses, dresses, coats, sweaters, scarves, vests,
jackets, hosiery, footwear namely; shoes, slippers and neckwear. T00066PH03  
EVAN-PICONE   11/8/2006   012148   12/24/2007   012148   REGISTERED     18      
18 - Handbags and Accessories T00103PH02   JONES NEW YORK   7/15/2004  
42004006289   2/26/2007   42004006289   REGISTERED     9       9 - Men’s and
women’s ophthalmic eyewear (including ophthalmic sunglasses that are
prescription quality and sold only through “optical” retail stores, opticians,
optometrists and dispensing ophthalmologists) and related accessories;
non-prescription sunglasses and related T30203PH00   JONES NEW YORK   1/7/2005  
42005000282   7/17/2006   42005000282   REGISTERED     25       25 - Apparel,
namely, jackets, coats, pants, skirts, dresses, blouses, knitwear, sweaters and
jerseys T30162PH00   L.E.I.   10/4/2002   4200208544   2/5/2007   4200208544  
REGISTERED     25       25 - Apparel footwear and headgear T30154PH01   L.E.I.
LIFE ENERGY   10/4/2002   42002008545   10/4/2002   42002008545   REGISTERED    
25      
 
  INTELLIGENCE Design                                 25 - Apparel footwear and
headgear

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 78

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS     CLASSES   PHILIPPINES continued .                            
118467   Lion Head Design   11/9/2001   4-2001-000838   5/26/2006  
4-2001-0008383   REGISTERED     25,14,18       25 - Coats, fur coats, overcoats,
trench coats, raincoats, anoraks, parkas, blazers, jackets, cardigans, boleros,
sport coats, wind resistant jackets, fur stoles, suits, vests, dresses, caftans,
evening gowns, jumpers, skirts, pants, slacks, trousers, jeans, dungarees,
jumpsuits, overalls, coveralls, flight suits, jogging suits, sweat pants,
shorts, skorts, culottes, sweaters, pullovers, jerseys, shirts, formal shirts,
blouses, tunics, sweatshirts, t-shirts, halter tops, tank tops, bodysuits,
unitards, camisoles, chemises, undershirts, slips, bustiers, garter belts,
briefs, boxer shorts, bloomers, underpants, panties, thermal underwear,
lingerie, nightgowns, night shirts, negligees, robes, pajamas, aprons, hosiery,
pantyhose, tights, knee high stockings, leg warmers, leggings, socks, neckties,
bow ties, ascots, pocket squares, handkerchiefs, scarves, shawls, neckerchiefs,
gloves, mittens, belts, sashes, cummerbunds, swimwear, bathing suits, beach
robes, beachwear, sarongs, ski suits, ski bibs, ski pants, ski gloves, thermal
socks, golf shirts, golf pants, golf shorts, tennis shirts, tennis pants, tennis
shorts, hats, caps, berets, shoes, boots, slippers, sandals, espadrilles,
sneakers.
 
                                        14 - Jewelry and costume jewelry;
horological and chronometric instruments, parts and accessories thereof, namely,
watches, watch bands, watch straps, watch bracelets, watch chains, watch cases;
wall clocks, table clocks, alarm clocks, clocks incorporating radios;
chronometers; chronographs; decorative items for the home made of precious metal
or coated therewith, namely, bowls, platters, serving trays, chargers, jugs,
plates, mugs, vases, cache pots, ice buckets, canisters, cruets, pencil boxes,
pencil cups, letter openers, desk trays, serving trays, decorative trays,
candlesticks, candelabras, candle holders, candle rings, candle snuffers, candle
trays, decorative boxes, jewelry boxes, jewelry cases, picture frames,
decorative stands, decorative pedestals, cigarette cases, cigarette boxes,
cigarette holders, cigarette lighters, ashtrays, nutcrackers, coffee pots,
coffee services, tea pots, tea services, tea balls, tea infusers, serviette
rings, napkin rings - all made of precious metal or coated therewith; works of
art made of precious metal or coated therewith, namely busts,
 
                                        18 - Handbags, shoulder bags, evening
bags, cosmetic bags (sold empty), cosmetic cases (sold empty), cosmetic pouches
(sold empty), grooming kits (sold empty), leather shoulder belts, wallets,
billfolds, credit card cases, business card cases, key cases, key fobs, passport
cases, coin purses, coin/key purses, carry-all clutches, check book clutches,
clutch purses, general purpose purses, pouches, book bags, belt bags, leather
and textile shopping bags (sold empty), tote bags, saddle bags, roll bags, sling
bags, travel bags, overnight bags, weekender bags, duffel bags, suit bags,
garment bags for travel, gym bags, athletic bags, beach bags, tie cases, waist
packs, fanny packs, backpacks, knapsacks, attache cases, briefcases, briefcase
type portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas.
 
                                    POLAND                                
118806   ANNE KLEIN   9/11/1998   Z-191728   9/11/1998   133169   REGISTERED    
14       14 - Precious metals and their alloys, goods in precious metals or
coated therewith, not included in other classes; jewelry, precious stones;
horological and chronometric instruments. 118763   ANNE KLEIN   2/14/1994  
Z-129776   2/14/1994   R-94868   REGISTERED     25       25 - Clothing, outwear,
jackets, suits, sets of clothing, anoraks, trousers, shirts, skirts, blouses,
sweaters, belts, gloves, snow-wear, bands, scarves, shawls, swimwear, swimsuits,
knitted articles, stockings, tights, footless tights, knitted fabrics, socks,
footwear, headgear. 118930   ANNE KLEIN II   9/11/1998   Z-191727   9/11/1998  
133099   REGISTERED     14       14 - Precious metals and their alloys, goods in
precious metals or coated therewith, not included in other classes; jewelry,
precious stones; horological and chronometric instruments. 257   EVAN-PICONE  
12/31/1991   Z-104.534   4/29/1994   78017   REGISTERED     25       25 -
Clothing, footwear, headgear. 389   JONES NEW YORK   7/1/1997   Z-175383  
9/4/2000   REJ-123273   REGISTERED     18,25       18 - Leather and imitations
of leather, and goods made of these materials and not included in other classes:
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery.     25 - Clothing, footwear, headgear.
T30162PL00   L.E.I.   8/9/1999   Z205807   1/31/2003   142099   REGISTERED    
25       25 - Apparel footwear and headgear T30154PL02   L.E.I. LIFE ENERGY
INTELLIGENCE Design   2/5/1999   na       134862   REGISTERED     25       25 -
Apparel footwear and headgear T30162PL01   L.E.I. Design   8/9/1999   Z205805  
1/31/2003   142097   REGISTERED     25       25 - Apparel footwear and headgear
T30157PL00   LIFE ENERGY INTELLIGENCE   8/9/1999   Z205806   1/31/2003   142098
  REGISTERED     25       25 - Apparel footwear and headgear
 
                                    PORTUGAL                                
118712   ANNE KLEIN & Lion Head Design   6/29/1990   265576   10/22/1992  
265576   REGISTERED     25       25 - Clothing, footwear and headgear.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 79

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   PORTUGAL continued...                             259
  E.P.S. EVAN-PICONE SPORT   3/23/1990   263036 N   9/7/1992   263036  
REGISTERED     25      
 
  with Design                                 25- Clothing; namely women’s
skirts, pants, shorts, tops, jackets, and knitwear — namely, sweaters, shirts
and skirts 233   EVAN-PICONE       N/A   1/10/1970   151072 Z   REGISTERED    
25       25 - Clothing, footwear, headgear. 234   EVAN-PICONE   10/30/1990   n/a
  12/28/1992   268546 F   REGISTERED     18       18 - Handbags, purses, brief
cases, business and credit card cases, passport cases, wallets, checkbook covers
and key cases. 235   EVAN-PICONE SPORT (STYLIZED)   2/21/1991   n/a   2/3/1993  
271 480 K   REGISTERED     25       25 - Clothing, footwear, headgear. 432   JNY
  8/22/1990   266840   11/20/1992   266840   REGISTERED     25       25 -
Women’s apparel, namely, vests, T-shirts, sweaters, shorts, skirts, jackets,
pull-on pants, blouses. 320   JONES NEW YORK   9/17/1990   267397   12/21/1992  
267397   REGISTERED     25       25 - Clothing, footwear, headgear. T00103PT01  
JONES NEW YORK   3/4/2004   379343   11/23/2004   379343   REGISTERED     9    
  9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related    
 
                                PUERTO RICO                             118441  
ALBERT NIPON   10/17/1996   N/A   10/17/1996   39086   REGISTERED     25      
25 - Women’s dresses, shirts, skirts, jackets, coordinated sportswear and
outerwear. 118622   ANNE KLEIN   12/1/1977   21311   3/9/1978   21311  
REGISTERED     25       25 - Scarves, shawls, capes and belts. (Local Class 39)
118620   ANNE KLEIN   12/1/1977   21309   3/9/1978   21309   REGISTERED     18  
    18 - Handbags and tote bags made of leather. T30124PR01   GLORIA VANDERBILT
          8/29/1984   25606   REGISTERED     25       25 - clothing and shoes
T30124PR02   GLORIA VANDERBILT & Swan Design           10/19/1994   35344  
REGISTERED     25       25 - clothing and shoes T30044PR00   JUDITH JACK  
12/5/2001   51,391   12/5/2001   51,391   REGISTERED     14       14 - Jewelry
T30044PR01   JUDITH JACK   12/5/2001   51,390   12/5/2002   51,389   REGISTERED
    18       18 - Leather Goods T30044PR02   JUDITH JACK   12/5/2001   51,389  
12/5/2001   51,390   REGISTERED     25       25 - Clothing T30162PR00   L.E.I.  
    na   8/12/1999   46245   REGISTERED     25       25 - Apparel footwear and
headgear T30155PR00   L.E.I. Design           8/12/1999   46247   REGISTERED    
25       25 - Apparel footwear and headgear T30154PR01   L.E.I. LIFE ENERGY
INTELLIGENCE Design       na   2/26/1999   44763   REGISTERED     25       25 -
Apparel footwear and headgear T30157PR00   LIFE ENERGY INTELLIGENCE       na  
8/12/1999   46248   REGISTERED     25       25 - Apparel footwear and headgear





--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 80

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   PUERTO RICO continued...                            
118623   Lion Head Design   12/1/1977   21312   3/9/1978   21312   REGISTERED  
  25       25 - Scarves, shawls, capes, and belts. 118621   Lion Head Design  
12/1/1977   21310   3/9/1978   21310   REGISTERED     18       18 - Handbags and
tote bags made of leather. (Local Class 3) T30007PR00   NAPIER (Stylized)      
    12/19/1994   35192   REGISTERED     14       14 - GOODS NOT LISTED.
T30124PR00   Swan Design           8/29/1984   25604   REGISTERED     25      
25 - clothing and shoes    
 
                                QATAR                             247179   AK
ANNE KLEIN   7/24/2005   36387   5/26/2008   36387   REGISTERED     18       18
- Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attache cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks 247180   AK ANNE KLEIN   7/24/2005   36388   5/26/2008   36388  
REGISTERED     25       25 - Clothing, footwear, headgear; belts, scarves,
neckties, socks and stockings 247181   AK ANNE KLEIN   7/24/2005   36389  
5/26/2008   36389   REGISTERED     35       35 - Advertising and publicity
services; retail store services, online services 118803   ANNE KLEIN   6/15/1998
  18848   11/28/2004   18848   REGISTERED     25       25 - ALL GOODS IN
INTERNATIONAL CLASS 25    
 
                                ROMANIA                             118491  
ANNE KLEIN   3/20/2000   M200001285   3/20/2000   43608   REGISTERED     14    
  14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments. 238   EVAN-PICONE       26086   1/20/1992   R
12472   REGISTERED     25       25 - Clothing, footwear, headgear. T30154RO00  
L.E.I. LIFE ENERGY       na   2/3/1999   38364   REGISTERED     25      
 
  INTELLIGENCE Design                                 25 - Apparel footwear and
headgear T30157RO00   LIFE ENERGY INTELLIGENCE   7/21/1999   na       39200  
REGISTERED     25       25 - Apparel footwear and headgear    
 
                                SABAH                             308  
EVAN-PICONE   9/17/1981   28613   9/17/1981   S28613   REGISTERED     25      
25 - Articles of clothing, including boots, shoes and slippers.    
 
                                SAINT KITTS & NEVIS                            
T30044KN00   JUDITH JACK           1/9/2002   5221   REGISTERED     14,18,25    
  14 - Jewelry and watches     18 - Handbags     25 - Belts    
 
                                SARAWAK                             309  
EVAN-PICONE   9/25/1981   23816   9/25/1981   23816   REGISTERED     25       25
- Articles of clothing, including boots, shoes and slippers.





--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 81

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SAUDI ARABIA                             118812   ANNE
KLEIN   12/23/1998   47295   8/29/1999   489/42   REGISTERED     18       18 -
Leather and imitations of leather, and goods made of these materials and not
included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. 118811  
ANNE KLEIN   12/23/1998   47294   8/29/1999   489/40   REGISTERED     14      
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments. 118810   ANNE KLEIN   12/23/1998   47293  
8/29/1999   489/39   REGISTERED     9       9 - Scientific, nautical, surveying,
electric, photographic, cinematographic, optical, weighing, measuring,
signaling, checking (supervision), life-saving and teaching apparatus and
instruments; apparatus for recording, transmission or reproduction of sound or
images; magnetic data carriers, recording discs; automatic vending machines and
mechanisms for coin-operated apparatus; cash registers, calculating machines,
data processing equipment and computers; fire-extinguishing apparatus. 118809  
ANNE KLEIN   12/23/1998   47296   8/29/1999   489/41   REGISTERED     25      
25 - Clothing, footwear, headgear. 118713   ANNE KLEIN & Lion Head Design  
9/24/1990   12343   4/21/1991   235/74   REGISTERED     25       25 - Clothing,
footwear and headgear. 118932   ANNE KLEIN II   12/23/1998   47297   8/29/1999  
489/38   REGISTERED     25       25 - Clothing, footwear, headgear. 242  
EVAN-PICONE   7/21/1991   14099   2/8/1992   252/12   REGISTERED     25       25
- Clothing, footwear, headgear. 366   JONES NEW YORK   8/26/1997   40458  
1/24/1999   45880   REGISTERED     18       18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes:
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery.
 
                                    367   JONES NEW YORK   8/26/1997   40459  
1/24/1999   45861   REGISTERED     25       25 - Clothing, footwear, headgear.
 
                                    SERBIA AND MONTENEGRO                      
      T00066CS00   EVAN-PICONE   10/25/1994   N/A       27753   REGISTERED    
25       25 - Apparel
 
                                    SINGAPORE                             247123
  AK ANNE KLEIN   5/28/2005   T0508853I   5/28/2005   T0508853I   REGISTERED    
35       35 - Advertising and publicity services; bringing together, for the
benefit of others, of a variety of goods/services, namely, clothing, jewelry,
watches and all other types of horological instruments, accessories, perfume,
cologne, household items, cosmetics, leather goods, footwear, headgear, bags and
carrying cases (excluding transport thereof), enabling customers to conveniently
view and purchase those goods/services by means of internet; on-line advertising
on a computer network. 247122   AK ANNE KLEIN   5/28/2005   T05/08852J  
5/28/2005   T05/08852J   REGISTERED     25       25 - Clothing, footwear,
headgear; belts, scarves, neckties, socks and stockings 247121   AK ANNE KLEIN  
5/28/2005   T05/08851B   5/28/2005   T05/08851B   REGISTERED     18       18 -
Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty) [not fitted], cosmetic cases (sold empty) [not fitted], cosmetic
pouches (sold empty)[not fitted], grooming kits (sold empty)[not fitted],
leather shoulder belts, wallets, billfolds, credit card cases [wallets],
business card cases, key cases, key fobs, passport cases, coin purses, coin/key
purses, carry-all clutches, check book clutches, clutch purses, general purpose
purses, pouches, book bags, belt bags, leather and textile shopping bags (sold
empty), tote bags, saddle bags, roll bags, sling bags, travel bags, overnight
bags, weekender bags, duffel bags, suit bags, garment bags for travel, gym bags,
athletic bags, beach bags, tie cases, waist packs, fanny packs, backpacks,
knapsacks, attache cases, briefcases, briefcase type portfolios, leather
envelopes for carrying personal papers, secretaries, satchels, suitcases,
luggage, trunks; umbrellas, beach umbrellas, parasols and walking sticks 207688
  AK ANNE KLEIN   7/28/2004   T04/12337C   7/28/2004   T04/12337C   REGISTERED  
  14       14 - Jewelry belonging in Class 14 including jewelry made of precious
and non-precious metals; watches, clocks and timers T30354SG04   AK ANNE KLEIN  
10/25/2006   T0622605F   10/25/2006   T0622605F   REGISTERED     03       03 -
Fragrances and Cosmetics





--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 82

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SINGAPORE continued...                            
T30354SG05   AK ANNE KLEIN   10/25/2006   T0622606D   10/25/2006   T0622606D  
REGISTERED     09       09- 118399   ALBERT NIPON   3/6/1998   T98/01979F  
3/6/1998   T98/01979F   REGISTERED     25       25 - Clothing, namely, sweaters,
shirts, blouses, t-shirts, pants, jeans, skirts, dresses, shorts, jackets,
coats, suits, raincoats, jumpsuits 124239   ALBERT NIPON   4/11/2003  
T03/05122J   4/11/2003   T03/05122J   REGISTERED     3       3 -Perfumery,
cosmetics and toilet preparations. 118784   ANNE KLEIN   8/17/1994   S/7079/94  
8/17/1994   T94/07079G   REGISTERED     25       25 - Coats, suits, jackets,
pants, shirts, skirts, dresses, blouses, sweaters, gloves, scarves, mufflers,
shawls, belts (clothing), swimwear, hosiery, stockings, pantyhose, tights,
socks; headgear; and footwear; all included in Class 25. 118776   ANNE KLEIN  
5/7/1994   S/3647/94   5/7/1994   T94/03647E   REGISTERED     18       18 -
Handbags, tote bags, billfolds, checkbook holders, cosmetic cases, cosmetic
pouches, credit card cases, key cases, key fobs, money belts, passport cases,
purses, coin purses, key purses, travel kits (sold empty), wallets, and
carry-all clutches. 207689   ANNE KLEIN   8/11/2004   T04/13366B   8/11/2004  
T04/13366B   REGISTERED     14       14 - Jewelry belonging in Class 14
including jewelry made of precious and non-precious metals; watches, clocks,
digital clocks and watches with automatic timers” 118735   ANNE KLEIN & Lion
Head Design   8/31/1992   6656/92   8/31/1992   T92/06656C   REGISTERED     25  
    25 - Footwear included in Class 25 118673   ANNE KLEIN (script)   7/27/1988
  S/3914/88   7/27/1988   T88/03914Z   REGISTERED     25       25 – Articles of
clothing for women and girls. 118672   ANNE KLEIN (script)   7/27/1988  
S/3915/88   7/27/1988   T88/03915H   REGISTERED     14       14 - Articles of
precious metals or their alloys or coated therewith; horological and
chronometric instruments. 118669   ANNE KLEIN (script)   9/13/1984   S483284  
9/13/1984   483284   REGISTERED     3       3 - Bleaching preparations included
in Class 3 and substances for laundry use; soaps, perfumes and perfumed
non-medicated toilet preparations, essential oils; cosmetics; hair lotions and
dentifrices. 118671   ANNE KLEIN (script)   7/27/1988   S/3913/88   7/27/1988  
T88/03913A   REGISTERED     9       9 - Sunglasses and eyeglasses and frames
therefor. 118892   ANNE KLEIN II   3/22/1994   S/2257/94   3/22/1994  
T94/02257A   REGISTERED     9       9 - Sunglasses, ophthalmic eyeglass frames,
and ophthalmic sunglass frames. 118893   ANNE KLEIN II   3/22/1994   S/B2256/94
  3/22/1994   T94/02256C   REGISTERED     14       14 - Jewelry, watches, clocks
and table clocks. 118869   ANNE KLEIN II (stylized)   8/21/1990   S584590  
8/21/1990   5845H90   REGISTERED     25       25 - Articles of clothing included
in Class 25 for women and for girls. T30276SG00   ANNE KLEIN NEW YORK  
10/25/2006   T0622607B   10/25/2006   T0622607B   REGISTERED     03       03 -
Perfume, cologne, eau de toilette, room and personal fragrance sprays, soaps,
namely hand soap and skin soap, skin cleansers, skin lotions and creams, skin
moisturizers, sun tanning lotions and oils; cosmetic products, namely, face and
body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
T30276SG01   ANNE KLEIN NEW YORK   10/25/2006   T0622608J   10/25/2006  
T0622608J   REGISTERED     09       09 - Ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories. T30276SG02   ANNE KLEIN NEW YORK   10/26/2006   T06226091  
10/26/2006   T06226091   REGISTERED     14       14 – Jewelry and Watches
T30276SG03   ANNE KLEIN NEW YORK   10/25/2006   T0622610B   10/25/2007  
T0622610B   REGISTERED     18       18 - T30276SG04   ANNE KLEIN NEW YORK  
10/26/2006   T0622611 J   10/25/2006   T0622611 J   REGISTERED     25       25 -





--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 83

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SINGAPORE continued...                             143
  EVAN-PICONE   6/21/1983   3181/83   6/21/1983   B3181/83   REGISTERED     25  
    25 - Articles of sports clothing for women and girls. 145   EVAN-PICONE
SPORT (STYLIZED)   2/28/1991   128691   2/28/1991   128691   REGISTERED     25  
    25 - Articles of sportswear and leisurewear; footwear and headgear. 144  
EVAN-PICONE SPORT (STYLIZED)   7/2/1990   474890   7/2/1990   474890  
REGISTERED     18       18 - Handbags; purses; Attaché cases; Brief cases; Bags
(envelopes, pouches) of leather, for packaging; Card cases (note cases); cases,
of leather or leather board; School bags; Beach bags; Bags (Game); Trunks
(luggage); Travelling bags; Valises. T00103SG03   JONES NEW YORK   3/21/2006  
T06/05222H   5/24/2007   T06/05222H   REGISTERED     9       9 - Men’s and
women’s ophthalmic eyewear (including ophthalmic sunglasses that are
prescription quality and sold only through “optical” retail stores, opticians,
optometrists and dispensing ophthalmologists); non-prescription sunglasses and
Cases for spectacles and for contact lenses; Chains for spectacles. 350   JONES
NEW YORK Label   6/30/1997   7704/97   6/30/1997   7704197   REGISTERED     25  
    25 - Leather and imitations of leather, and goods made of these materials
and not included in other classes: animal skins, hides; trunks and traveling
bags; umbrellas, parasols and walking sticks; whips, harness and saddlery.
T00103SG02   JONES NEW YORK label           6/30/1997   07703B   REGISTERED    
18       18 - Handbags and small leather goods T30181SG00   JONES NEW YORK
SIGNATURE   12/28/2004   T0422940F   12/28/2004   T0422940F   REGISTERED     025
      025 - Apparel, namely, jackets, coats, pants, skirts, dresses, blouses,
knitwear, sweaters and jerseys. T30044SG00   JUDITH JACK   10/2/2001  
T01/155021   10/2/2001   T/01/155021   REGISTERED     14       14 - JEWELRY AND
WATCHES T30044SG01   JUDITH JACK   10/2/2001   T01/15503G   10/2/2001  
T01/15503G   REGISTERED     18       18 - Handbags T30044SG02   JUDITH JACK  
10/2/2001   T01/15504E   10/2/2001   T01/15504E   REGISTERED     25       25 -
Belts T30162SG00   L.E.I.   2/23/1999   na   2/23/1999   T9907784F   REGISTERED
    25       25 - Apparel footwear and headgear T30154SG03   L.E.I. LIFE ENERGY
INTELLIGENCE Design   3/8/1999   na   3/8/1999   T9900247A   REGISTERED     25  
    25 - Apparel footwear and headgear T30162SG01   L.E.I. Design   7/26/1999  
na   7/26/1999   T9907783H   REGISTERED     25       25 - Apparel footwear and
headgear T30157SG00   LIFE ENERGY INTELLIGENCE   3/8/1999   na   3/8/1999  
T9907782Z   REGISTERED     25       25 - Apparel footwear and headgear 118777  
Lion Head Design   5/7/1994   S/3645/94   5/7/1994   T94/036451   REGISTERED    
18       18 - Handbags, tote bags, billfolds, checkbook holders, cosmetic cases,
cosmetic pouches, credit card cases, key cases, key fobs, money belts, passport
cases, purses, coin purses, key purses, travel kits (sold empty), wallets, and
carry-all clutches. 118674   Lion Head Design   7/27/1988   S391088   7/27/1988
  3910G88   REGISTERED     9       9 - Sunglasses and eyeglasses and spectacle
frames. 118676   Lion Head Design   7/27/1988   S/3911/88   7/27/1988  
T88/03911E   REGISTERED     25       25 - Articles of clothing for women, girls
and boys. 118675   Lion Head Design   7/27/1988   S/3912/88   7/27/1988  
T88/039’12   REGISTERED     14       14 - Articles of precious metals or their
alloys or coated therewith; horological and chronometric instruments; all
included in Class 14; but not including medals, trophies, plaques and badges,
all made wholly or principally of precious metals.
 
                                    SLOVAK REPUBLIC                            





--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 84

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SLOVAK REPUBLIC continued...                          
  118761   ANNE KLEIN   1/20/1994   POZ 0128-94   2/12/1998   179 725  
REGISTERED     25       25 - Coats, suits, jackets, pants, shirts, skirts,
dresses, blouses, sweaters, belts, gloves, scarves, mufflers, shawls, swimwear,
hosiery, stockings, pantyhose, tights, socks, footwear and headgear. 243  
EVAN-PICONE   10/24/1981   nla   10/24/1981   165 195   REGISTERED     25      
25 - Skirts, suits, slacks, shorts, blouses, dresses, coats for women and
misses. 374   JONES NEW YORK   6/24/1997   POZ 1756-97   6/24/1997   187493  
REGISTERED     18,25       18 - Leather and imitations of leather, and goods
made of these materials and not included in other classes: animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.
Clothing, footwear, headgear.    
25 -
                                   
 
                                SOUTH AFRICA                             118779
  ANNE KLEIN   6/22/1994   94/6404   6/22/1994   94/6404   REGISTERED     25    
  25 - Clothing, footwear, headgear. 244   EVAN-PICONE   8/31/1990   90/7510  
8/31/1990   907510   REGISTERED     18       18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes:
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery. 245   EVAN-PICONE with Design   9/9/1968  
68/4042   9/9/1968   B68/4042   REGISTERED     25       25 - Clothing, footwear,
headgear. 373   JONES NEW YORK   6/10/1997   09708604   6/10/1997   9708604  
REGISTERED     25       25 - Clothing, footwear, headgear. 372   JONES NEW YORK
  6/10/1997   09708603   6/10/1997   9808603   REGISTERED     18       18 -
Leather and imitations of leather, and goods made of these materials and not
included in other classes: animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. T00103ZA02
  JONES NEW YORK   7/12/2004   2004111611       2004111611   REGISTERED     9  
    9 - Men’s and women’s ophthalmic eyewear (including ophthalmic sunglasses
that are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related T30162ZA00   L.E.I.  
7/21/1999   99/13100   2/23/1999   13100   REGISTERED     25       25 - Apparel
footwear and headgear T30154ZA00   L.E.I. LIFE ENERGY INTELLIGENCE Design  
2/12/1999   99/00145   1/7/1999   00145   REGISTERED     25       25 - Apparel
footwear and headgear T30157ZA00   LIFE ENERGY INTELLIGENCE   7/21/1999  
9913099   7/21/1999   13099   REGISTERED     25       25 - Apparel footwear and
headgear    
 
                                SOUTH KOREA                            





--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 85

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SOUTH KOREA continued...                            
247120   AK ANNE KLEIN   6/8/2005   45-2005-2504   8/16/2006   17128  
REGISTERED     25,35       25 - Half coats, long coats, fur coats, over coats,
trench coats, rain coats, sporting anoraks, anoraks (except for sporting
anoraks), parkas, blazers, jackets, cardigans, boleros, sports coats, wind
resistant jackets, fur stoles, suits, vests, one-piece dresses, two-piece
dresses, caftans, evening gowns, jumpers, skirts, slacks, trousers, jean pants,
jean shorts, jean jackets, jean skirts, jean dresses, jean overalls, jean jump
suits, jean shirts, work clothes (dungarees), jumpsuits, overalls, coveralls,
flight suit, jogging suits, sweat pants, shorts, skorts, culottes, sweaters,
pullovers, jerseys, dress shirts, polo shirts, short sleeve shirts, body shirts,
sports shirts, tuxedo shirts, formal shirts, blouses, tunics, sweat shirts,
t-shirts, halter tops, tank tops, body suits, unitards, camisoles, chemises,
undershirts, slips, bustiers, garter belts, briefs, boxer shorts, bloomers,
underpants, under panties, thermal underwear, brassieres, corsets, teddies,
petticoats, nightgowns, night shirts, negligees, bath robes, pajamas, aprons,
stockings, pantyhose, tights, knee high stockings, leg warmers, leggings, socks,
neckties, bow ties, ascots, pocket squares, scarves, shawls, neckerchiefs,
winter gloves, evening gloves, mittens, leather belts, belts for clothing made
of imitation leather, belts for clothing made of fabric, belts for clothing made
of vinyl, belts for clothing made of plastics, sashes, suspenders for clothing,
stocking suspenders, sock suspenders, garters, cummerbunds, swimwear, namely
bathing caps, bathing suits and bathing pants; beach robes, bikinis, sarongs,
ski suits, ski bibs, ski pants, thermal socks, golf shirts, golf pants, golf
shorts, tennis shirts, tennis pants, tennis shorts, hats and caps, berets,
crowns, nightcaps, sun visors, miters, hoods (clothing), turbans, top hats,
leather shoes, rubber shoes, galoshes, golf shoes, hiking shoes, lace boots,
bath sandals, bath slippers, half boots, boots, vinyl shoes, beach shoes,
sandals, ski boots, slippers, overshoes, rain shoes, top boots, gymnastic shoes,
laced shoes, espadrilles and sneakers       35 - Publication of advertisement
services, modeling services for advertising or sales promotion, advertisement
planning services, advertising agency services, publicity columns preparation
services, dissemination of advertising, advertisement publishing services,
advertisement brokerage services, publicity material rental services,
advertising material updating services, advertising space rental services,
billboard leasing services, enterprise advertising and promoting services, radio
advertising services, bill-posting services, services in connection with
organization of trade fairs for commercial or advertising purposes, services in
connection with organization of exhibitions or commercial or advertising
purposes, distribution of samples services, film advertising services, outdoor
advertising services, direct mail advertising services, mail order advertising
services, television advertising services, promotion agency services, on-line
advertising on a computer network, rental of advertising time on communication
media, retail agencies of cosmetics, retail mediating services of cosmetics,
retail agencies of perfumery, retail mediating services of perfumery, retail
agencies of soaps, retail mediating services of soaps, retail agencies of toilet
preparations, namely articles such as shampoo, soap or shaving cream, used in
washing or caring for the appearance; retail mediating services of toilet
preparations, retail agencies of eyewear, retail mediating services of eyewear,
retail agencies of bags, retail mediating services of bags, retail agencies of
clothing, retail mediating services of clothing, retail agencies of footwear,
retail mediating services of footwear, retail agencies of headgear, retail
mediating services of headgear, retail agencies of belts, retail mediating
services of belts





--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 86

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SOUTH KOREA continued ...                            
118517   AK ANNE KLEIN   10/24/2002   40-2002-48925   9/1/2004   592008  
REGISTERED     9,14,18
03  
 
                                        9 - EYEGLASS FRAMES, SUNGLASSES,
NON-PRESCRIPTION MAGNIFYING EYEGLASSES, EYEGLASS AND SUN GLASS CASES, EYEGLASS
AND SUN GLASS CHAINS AND CORDS, CLIP-ON SUNGLASSES, ANTI-GLARE GLASSES, COMMON
EYEGLASSES, EYE SHADES, GOGGLES FOR SPORT, SHOOTING GLASSES, BINOCULARS     14 -
WRIST WATCHES, STOP WATCHES, WATCH FOBS, POCKET WATCHES, WATCH BANDS, WATCH
STRAPS, WATCH BRACELETS, WATCH CHAINS, AND WATCH CASES; WALL CLOCKS, TABLE
CLOCKS, ALARM CLOCKS, CLOCKS INCORPORATING RADIOS Earrings made of precious gem,
necklaces made of precious gems, rings made of precious gems, bracelets made of
precious gems, artificial jewelry, master clocks, atomic clocks, clocks for
automobiles, electric clocks and watches, electronic clocks and watches, control
clocks, chronoscopes, sundials, chronometers, chronographs, bowls made of
precious metal, bowls coated with precious metal, platters made of precious
metal, platters coated with precious metal, serving trays made of precious
metal, serving trays coated with precious metal, chargers made of precious
metal, chargers coated with precious metal, plates made of precious metal,
plates coated with precious metal, mugs made of precious metal, mugs coated with
precious metal, vases made of precious metal, vases coated with precious metal,
canisters for kitchen purposes made of precious metal, canisters for kitchen
purposes coated with precious metal, cruets made of precious metal, cruets
coated with precious metal, memorial decorative trays made of precious metal,
memorial decorative trays coated with precious metal, candlesticks made of
precious metal, candlesticks coated with precious metal, candelabras made of
precious metal, candelabras coated with precious metal, candle holders made of
precious metal, candle holders coated with precious metal, candle ring made of
precious metal, candle ring coated with precious metal, candle snuffers made of
precious metal, candle snuffers coated with precious metal, candle trays made of
precious metal, candle trays coated with precious metal, decorative jewelry
boxes of precious metal, decorative jewelry boxes coated with precious metal,
jewelry boxes made of precious metal, jewelry boxes coated with precious metal,
jewelry cases made of precious metal, jewelry cases coated with precious metal,
cigarette cases made of precious metal, cigarette cases coated with precious
metal, cigarette boxes made of precious metal, cigarette boxes coated with
precious metal, cigarette holders made of precious metal, cigarette holders
coated with precious metal, ashtrays made of precious metal, ashtrays coated
with precious metal, nutcrackers made of precious metal, nutcrackers coated with
precious metal, coffee pots made of precious metal, coffee pots coated with
precious metal, non-electric coffee pots made of precious metal, non-electric
coffee pots coated with precious metal, tea pots made of precious metal, tea
pots coated with precious metal, non-electric tea infusers made of precious
metal, non-electric tea infusers coated with precious metal, tea ball made of
precious metal, tea ball coated with precious metal, tea infusers made of
precious metal, tea infusers coated with precious metal, serviette rings made of
precious metal, serviette rings coated with precious metal, napkin ring made of
precious metal, napkin ring coated with precious metal, Virgin Mary icons made
of precious metal, Virgin Mary icons coated with precious metal, Buddha icons
made of precious metal, Buddha icons coated with precious metal, Jesus Christ
icons made of precious metal, Jesus Christ icons coated with precious metal,
clutches purses of precious metal and key fobs.     18 - HANDBAGS, SHOULDER
BAGS, EVENING BAGS, COSMETIC BAGS SOLD EMPTY, LEATHER SHOULDER BELTS, GROOMING
KITS SOLD EMPTY, WALLETS NOT OF PRECIOUS METAL, BILLFOLDS NOT OF PRECIOUS METAL,
CREDIT CARD CASES, BUSINESS CARD CASES, KEY CASES, PASSPORT CASES, COIN PURSES,
CLUTCH PURSES, GENERAL PURPOSE PURSES, DRAWSTRING POUCHES, BOOK BAGS, BELT BAGS,
TOTE BAGS, SADDLE BAGS, ROLL BAGS, SLING BAGS, TRAVEL BAGS, OVERNIGHT BAGS,
DUFFEL BAGS, SUIT BAGS, GARMENT BAGS FOR TRAVEL, GYM BAGS, ATHLETIC BAGS, BEACH
BAGS, TIE CASES, WAIST PACKS, FANNY PACKS, BACKPACKS, KNAPSACKS, ATIACHE CASES,
BRIEFCASES, BRIEFCASE TYPE PORTFOLIOS, LEATHER BAGS IN THE SHAPES OF AN ENVELOPE
FOR CARRYING PERSONAL PAPERS, SATCHELS, SUITCASES, LUGGAGE, TRUNKS; UMBRELLAS,  
  03 - Eyebrow pencils, lipsticks, mascaras, mask packs, massage oils, liquid
face powder, beauty bath additives, antiperspirants, bath oils, bath powder,
blushers, perfumed powder, skin fresheners, eye liners, eye shadows, eau de
cologne, body deodorants, lip glosses, cosmetic preparations for slimming
purposes, cold cream, compact powder, cleansing cream, foundation cream, face
powder, potpourris <fragrances>, hand creams, perfumes, perfumed oils, make-up
powder, astringents for cosmetic purposes, cosmetic pencils, cosmetic dyes,
toilet bath salts, colorants for toilet purposes and talcum powder for toilet
use.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 87

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SOUTH KOREA continued ...                            
247390   ANNE KLEIN   6/3/2005   40-2005-25515   3/6/2008   739556   REGISTERED
    14,25,26
18  
 
                                        14 - Jewelry, costume jewelry,
horological instruments, chronometric instruments, parts of horological
instruments, accessories of horological instruments, parts of chronometric
instruments, accessories of chronometric instruments, master clocks,
stopwatches, atomic clocks, clocks for automobiles, electric clocks and watches,
electronic clocks and watches, control clocks, chronoscopes, wrist watches,
sundials, pocket watches, watch bands, watch straps, watch bracelets, watch
chains, watch cases, wall clocks, table clocks, alarm clocks, clocks
incorporating radios, chronometers, chronographs, decorative items for the home
made of precious metal, decorative items for the home coated with precious
metal, bowls made of precious metal, bowls coated with precious metal, platters
made of precious metal, platters covered with precious metal, serving trays made
of precious metal, serving trays coated with precious metal, chargers made of
precious metal, chargers coated with precious metal, jugs made of precious
metal, jugs coated with precious metal, plates made of precious metal, plates
coated with precious metal, mugs made of precious metal, mugs coated with
precious metal, vases made of precious metal, vases coated with precious metal,
cache pots made of precious metal, cache pots coated with precious metal, ice
buckets made of precious metal, ice buckets coated with precious metal,
canisters made of precious metal, canisters coated with precious metal, cruets
made of precious metal, cruets coated with precious metal, pencil boxes made
with precious metal, pencil boxes coated with precious metal, pencil cups made
of precious metal, pencil cups coated with precious metal, letter opener made of
precious metal, letter opener coated with precious metal, desk trays made of
precious metal, desk trays coated with precious metal, decorative trays made of
precious metal, decorative trays coated with precious metal, candlesticks made
of precious metal, candlesticks coated with precious metal, candelabras made of
precious metal, candelabras coated with precious metal, candle holders made of
precious metal, candle holders coated with precious metal, candle ring made of
precious metal, candle ring coated with precious metal, candle snuffers made of
precious metal, candle snuffers coated with precious metal, candle trays made of
precious metal, candle trays coated with precious metal, decorative jewelry
boxes of precious metal, decorative jewelry boxes coated with precious metal,
jewelry boxes made of precious metal, jewelry boxes coated with precious metal,
jewelry cases made of precious metal, jewelry cases coated with precious metal,
picture frames made of precious metal, picture frames coated with precious
metal, decorative photograph stand made of precious metal, decorative photograph
stand coated with precious metal, decorative flower pot pedestals made of
precious metal, decorative flower pot pedestals coated with precious metal,
cigarette cases made of precious metal, cigarette cases coated with precious
metal, cigarette boxes made of precious metal, cigarette boxes coated with
precious metal, cigarette holders made of precious metal, cigarette holders
coated with precious metal, cigarette lighters made of precious metal, cigarette
lighters coated with precious metal, ashtrays made of precious metal, ashtrays
coated with precious metal, nutcrackers made of precious metal, nutcrackers
coated with precious metal, coffee pots made of precious metal, coffee pots
coated with precious metal, non-electric coffee pots made of precious metal,
non-electric coffee pots coated with precious metal, tea pots made of precious
metal, tea pots coated with precious metal, non-electric tea infusers made of
precious metal, non-electric tea infusers coated with precious metal, tea ball
made of precious metal, tea ball coated with precious metal, tea infusers made
of precious metal, tea infusers coated with precious metal, serviette rings made
of precious metal, serviette rings coated with precious metal, napkin ring made
of precious metal, napkin ring coated with precious metal, works of art made of
precious metal, works of art coated with precious metal,Virgin Mary icons made
of precious metal, Virgin Mary icons coated with precious metal, Buddah icons
made of precious metal, Buddah icons coated with precious metal, Jesus Christ
icons made of precious metal, Jesus Christ icons coated with precious metal, and
clutches purses     25 - Long coats, short coats, fur coats, trench coats, rain
coats, sporting anoraks (except for sports anoraks), parkas, blazers, jackets,
cardigans, boleros, sports coats, wing resistant jackets, fur stoles, suits,
vests, one-piece dresses, twocpiece dresses, caftans, evening gowns, jumpers,
skirts, breeches, paeja (Korean vests), slacks, trousers, blue jean pants, blue
jean skirts, blue jean jackets, blue jean shorts, dungarees, jumpsuits,
overalls, coveralls, flight suits, jogging suits, sweat pants, shorts, skorts,
culottes, sweaters, pullovers, jerseys, dress shirts, polo shirts, short sleeve
aloha shirts, sport shirts, formal shirts, tunics, sweatshirts, t-shirts, halter
tops, tank tops, bodyshirts, unitards, camisoles, chemises, undershirts, slips,
bustiers, garter belt, briefs, boxer shorts, bloomers, underpants, under
panties, thermal underwear, girdles, brassieres, corsets, corselets, teddies,
nightgowns, night shirts, negligees, bath robe, pajamas, aprons, stockings,
pantyhose, tights, knee high stockings, leg warmers, leggings, socks, neckties,
bow ties, ascots, pocket squares, scarves, shawls, neckerchiefs, winter gloves,
mittens, leather belts, sashes, cummerbunds, bathing caps, bathing trunks,
bikini, maillot, one-piece swimsuit, bathing suits, beach robes, beachwear,
sarongs, ski suits, ski bibs, ski pants, ski gloves, thermal socks, golf,
shirts, golf pants, golf shorts, tennis shirts, tennis pants, tennis shorts,
hats, caps, berets, leather shoes, rubber shoes, golf shoes, shoe soles, Korean
clogs, fishing boots, basketball shoes, low shoes, heels, mountaineering shoes,
rugby shoes, lace boots, bath sandals, bath sleepers, half-boots, insulated
boots, boxing boots, vinyl shoes, beach shoes, ski boots, inner soles, soles for
footwear, uppers of a shoe, heelpieces for shoes, beach shoes, ski boots, inner
soles, soles for footwear, uppers of a shoe, heelpieces for shoes, non-slipping
devices for shoes, tips for footwear, iron fittings for shoes, baseball shoes,
Undong-Hwa, esparto shoes or sandals, overshoes, rain shoes, track shoes, work
shoes, top boots, Gipsin (Korean traditional shoes made of straw), gymnastics
shoes (for exclusive use for gymnastics), soccer shoes, laced shoes, hockey
shoes, handball shoes, boots, slippers, sandals, espadrilles and sneakers.    
26 - Brooches of non-precious metal (clothing accessories), badges of
non-precious metal, buckles of non-precious metal (clothing accessories),
insignia, ornamental ribbons, ornamental hairpins, hairpins, hair nets, pigtail
ribbons, wigs, hair wicks, hair ribbons, lace(except for embroidered lace),
buttons, press buttons, magic tape and slide fasteners     18 - Leather and
imitations of leather and goods made of these materials and not included in
other classes, handbags, shoulder bags, evening bags, cosmetic bags sold empty,
cosmetic cases sold empty, cosmetic pouches sold empty, grooming kits sold
empty, leather shoulder belts for bags, wallets not of precious metal, billfolds
not of precious metal, credit card cases, business card cases, key cases of
leather ware, key fobs, passport cases, coin purses, coin/key purses, carry-all
clutch bags, check book clutch bags, clutches purses not of precious metal,
general purpose purses not of precious metal, pouches, book bags, belt bags,
overnight bags, weekender bags, duffel bags, suit bags, garment bags for travel,
gym bags, athletic bags, beach bags, tie cases, waist packs, fanny packs,
backpacks, knapsacks, attache cases, briefcases, briefcases type portfolios,
leather envelopes for carrying personal paper, secretaries, satchels, suit
cases, luggage, trunks, umbrellas, beach umbrellas, parasols, and walking canes.
118849   ANNE KLEIN   12/28/1996   1996-57572   2/9/1999   441246   REGISTERED  
  14       14 - Wrist watches, pocket watches, electronic watches, alarm clocks,
table clocks, wall clocks, watch bands and watch chains. (Local 118655   ANNE
KLEIN & Lion Head Design   6/10/1987   87-11478   8/26/1988   158570  
REGISTERED     18       18 - Briefcases, handbags, opera bags, satchels, suit
cases, boston bags, wallets made of non-precious metal, namecard cases, leather
packing sacks.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 88

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SOUTH KOREA continued ...                            
118492   ANNE KLEIN 2   7/24/2000   40-2000-35509   10/10/2001   503401  
REGISTERED     25       25 - Half coats, long coats, fur coats, over coats,
trench coats, rain coats, sporting anoraks, anoraks (except for sporting
anoraks), parkas, blazers, jackets, cardigans, boleros, sports coats, wind
resistant jackets, fur stoles, suits, vests, one-piece dresses, two-piece
dresses, caftans, evening gowns, jumpers, skirts, slacks, trousers, jean pants,
jean shorts, jean jackets, jean skirts, jean dresses, jean overalls, jean jump
suits, jean shirts, work clothes (dungarees), jumpsuits, overalls, coveralls,
flight suit, jogging suits, sweat pants, shorts, skorts, culottes, sweaters,
pullovers, jerseys, dress shirts, polo shirts, short sleeve shirts, body shirts,
sports shirts, tuxedo shirts, formal shirts, blouses, tunics, sweat shirts,
t-shirts, halter tops, tank tops, body suits, unitards, camisoles, chemises,
undershirts, slips, bustiers, garter belts, briefs, boxer shorts, bloomers,
underpants, under panties, thermal underwear, brassieres, corsets, teddies,
petticoats, nightgowns, night shirts, negligees, bath robes, pajamas, aprons,
stockings, pantyhose, tights, knee high stockings, leg warmers, leggings, socks,
neckties, bow ties, ascots, pocket squares, scarves, shawls, neckerchiefs,
winter gloves, evening gloves, mittens, leather belts, belts for clothing made
of imitation leather, belts for clothing made of fabric, belts for clothing made
of vinyl, belts for clothing made of plastics, sashes, cummerbunds, swimwear,
beach robes, bikinis, sarongs, ski suits, ski bibs, ski pants, thermal socks,
golf shirts, golf pants, golf shorts, tennis shirts, tennis pants, tennis
shorts, hats and caps, berets, leather shoes, rubber shoes, galoshes, golf
shoes, hiking shoes, lace boots, bath sandals, bath slippers, half boots, boots,
vinyl shoes, beach shoes, sandals, ski boots, slippers, overshoes, rain shoes,
top boots, gymnastic shoes, laced shoes, espadrilles and sneakers. 118825   ANNE
KLEIN II   1/6/1989   89-98   9/22/1990   201402   REGISTERED     6,9,10
17,21,25  
 
                                        6 - Buckles of metal.     9 - Gloves for
protection against X-rays for industrial purposes, and gloves for protection
against accidents.     10 - Gloves for massage and gloves for medical purposes.
    17 - Insulating gloves.     21 - Gloves for household purposes, polishing
gloves, and gardening gloves.     25 - Winter gloves, mittens, formal gloves,
full dresses, trousers, evening dresses, suits, skirts, children’s clothing,
overcoats, raincoats, sweaters, cardigans, dress shirts, blouses, under pants,
chemise, slips, petticoats, brassieres, bathing suits, nightgowns, pajamas,
negligees, stockings and belts.
 
                                    118871   ANNE KLEIN II   12/19/1990  
90-37245   12/20/1991   228905   REGISTERED     9       9 - OPTICAL FRAMES
118925   ANNE KLEIN II   11/6/1996   96-49465   2/6/1998   394685   REGISTERED  
  25,18       25 - LOW HEEL SHOES, BOOTS, LACED BOOTS, LEATHER SHOES, SANDALS,
SLIPPERS, SHOE THONGS, RAIN SHOES, and ESPADRILLES (Local class 27)     18 -
UMBRELLAS 118870   ANNE KLEIN II (stylized)   12/19/1990   90-37244   2/22/1992
  233224   REGISTERED     18       18 - Brief case, handbag, opera bag, satchel,
traveling trunk, suitcase, boston bag, knapsack, wallets not of precious metal,
name-card case, billfold, purse, checkbook clutch, cosmetic case, cosmetic
pouch, credit card case, key cases of leather, key cases imitations of leather,
coin purse, coin/key purse, carry-all clutch and key fob.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 89

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SOUTH KOREA continued ...                            
118518   ANNE KLEIN NEW YORK   10/24/2002   40-2002-48926   9/1/2004   592007  
REGISTERED     9,14,18
25,03  
 
                                        9 - Eyeglass frames, sunglasses,
non-prescription magnifying eyeglasses, eyeglass and sun glass cases, eyeglass
and sun glass chains and cords, clip-on sunglasses, anti-glare glasses, common
eyeglasses, eye shades, goggles for sports, shooting glasses, binoculars        
    14 - Wrist watches, stop watches, watch fobs, pocket watches, watch bands,
watch straps, watch bracelets, watch chains, watch cases; wall clocks, table
clocks, alarm clocks, and clocks incorporating radios Earrings made of precious
gem, necklaces made of precious gems, rings made of precious gems, bracelets
made of precious gems, artificial jewelry, master clocks, atomic clocks, clocks
for automobiles, electric clocks and watches, electronic clocks and watches,
control clocks, chronoscopes, sundials, chronometers, chronographs, bowls made
of precious metal, bowls coated with precious metal, platters made of precious
metal, platters coated with precious metal, serving trays made of precious
metal, serving trays coated with precious metal, chargers made of precious
metal, chargers coated with precious metal, plates made of precious metal,
plates coated with precious metal, mugs made of precious metal, mugs coated with
precious metal, vases made of precious metal, vases coated with precious metal,
canisters for kitchen purposes made of precious metal, canisters for kitchen
purposes coated with precious metal, cruets made of precious metal, cruets
coated with precious metal, memorial decorative trays made of precious metal,
memorial decorative trays coated with precious metal, candlesticks made of
precious metal, candlesticks coated with precious metal, candelabras made of
precious metal, candelabras coated with precious metal, candle holders made of
precious metal, candle holders coated with precious metal, candle ring made of
precious metal, candle ring coated with precious metal, candle snuffers made of
precious metal, candle snuffers coated with precious metal, candle trays made of
precious metal, candle trays coated with precious metal, decorative jewelry
boxes of precious metal, decorative jewelry boxes coated with precious metal,
jewelry boxes made of precious metal, jewelry boxes coated with precious metal,
jewelry cases made of precious metal, jewelry cases coated with precious metal,
cigarette cases made of precious metal, cigarette cases coated with precious
metal, cigarette boxes made of precious metal, cigarette boxes coated with
precious metal, cigarette holders made of precious metal, cigarette holders
coated with precious metal, ashtrays made of precious metal, ashtrays coated
with precious metal, nutcrackers made of precious metal, nutcrackers coated with
precious metal, coffee pots made of precious metal, coffee pots coated with
precious metal, non-electric coffee pots made of precious metal, non-electric
coffee pots coated with precious metal, tea pots made of precious metal, tea
pots coated with precious metal, non-electric tea infusers made of precious
metal, non-electric tea infusers coated with precious metal, tea ball made of
precious metal, tea ball coated with precious metal, tea infusers made of
precious metal, tea infusers coated with precious metal, serviette rings made of
precious metal, serviette rings coated with precious metal, napkin ring made of
precious metal, napkin ring coated with precious metal, Virgin Mary icons made
of precious metal, Virgin Mary icons coated with precious metal, Buddha icons
made of precious metal, Buddha icons coated with precious metal, Jesus Christ
icons made of precious metal, Jesus Christ icons coated with precious metal,
clutches purses of precious metal and key fobs.             18 - Handbags,
shoulder bags, evening bags, cosmetic bags sold empty, leather strap for bags,
case for toiletry items sold empty, wallets not of precious metal, billfolds not
of precious metal, credit card cases, business card cases, key cases, passport
cases, coin purses, clutch purses, general purpose purses, drawstring pouches,
book bags, belt bags, tote bags, saddle bags, roll bags, sling bags, travel
bags, overnight bags, duffel bags, suit bags, garment bags for travel, gym bags,
athletic bags, beach bags, tie cases, waist packs, fanny packs, backpacks,
knapsacks, attache cases, briefcases, briefcase type portfolios, leather bags in
the shape of an envelope for carrying personal papers, satchels, suitcases,
luggage, trunks, umbrellas, and beach umbrellas             25 - Long coats,
short coats, fur coats, overcoats, trench coats, rain coats, sporting anoraks,
anoraks (except for sports anoraks), parkas, blazers, jackets, cardigans,
boleros, sports coats, wind resistant jackets, fur stoles, suits, vests,
one-piece dresses, two-piece dresses, caftans, evening gowns, jumpers, skirts,
breeches, Paji (Korean trousers), slacks, trousers, blue jean pants, blue jean
skirts, blue jean jackets, blue jean shorts, dungarees, jumpsuits, overalls,
coveralls, flight suits, jogging suits, sweat pants, shorts, skorts, culottes,
sweaters, pullovers, jerseys, dress shirts, polo shirts, short sleeve aloha
shirts, sport shirts, formal shirts, tunics, sweatshirts, t-shirts, halter tops,
tank tops, bodyshirts, unitards, camisoles, chemises, undershirts, slips,
bustiers, garter belt, briefs, boxer shorts, bloomers, underpants, under
panties, thermal underwear, girdles, brassieres, corsets, corselets, teddies,
nightgowns, night shirts, negligees, bath robe, pajamas, aprons, stockings,
pantyhose, tights, knee high stockings, leg warmers, leggings, socks, neckties,
bow ties, ascots, pocket squares, scarves, shawls, neckerchiefs, winter gloves,
mittens, leather belts; sashes, cummerbunds, bathing caps, bathing trunks,
bikini, maillot, one-piece swimsuit, bathing suits, beach robes, beachwear,
sarongs, ski suits, ski bibs, ski pants, thermal socks, golf shirts, golf pants,
golf shorts, tennis shirts, tennis pants, tennis shorts, hats, caps, berets,
leather shoes, rubber shoes, golf shoes, shoe soles, Korean clogs, fishing
boots, basketball shoes, low shoes, heels, mountaineering shoes, rugby shoes,
lace boots, bath sandals, bath slippers, half-boots, insulated boots, boxing
boots, vinyl shoes, beach shoes, ski boots, inner soles, soles for footwear,
uppers of a shoe, heelpieces for shoes, non-slipping devices for shoes, tips for
footwear, iron fittings for shoes, baseball shoes, Undong-Hwa, esparto shoes or
sandals, overshoes, rain shoes, track shoes, work shoes, top boots, Gipsin
(Korean traditional shoes made of straw), gymnastics shoes (for exclusive use
for gymnastics), soccer shoes, laced shoes, hockey shoes, handball shoes, boots,
slippers, sandals, espadrilles and sneakers.             03 - Eyebrow pencils,
lipsticks, mascaras, mask packs, massage oils, liquid face powder, beauty bath
additives, antiperspirants, bath oils, bath powder, blushers, perfumed powder,
skin fresheners, eye liners, eye shadows, eau de cologne, body deodorants, lip
glosses, cosmetic preparations for slimming purposes, cold cream, compact
powder, cleansing cream, foundation cream, face powder, potpourris <fragrances>,
hand creams, perfumes, perfumed oils, make-up powder, astringents for cosmetic
purposes, cosmetic pencils, cosmetic dyes, toilet bath salts, colorants for
toilet purposes and talcum powder for toilet use.        
 
                                    195   E.P.S. EVAN-PICONE SPORT with Design  
    3425/1990   6/19/1991   215411   REGISTERED     45       45 - Clothing,
namely, women’s skirts, pants, shorts, tops, jackets and knitwear, namely
sweaters, white shirts and skirts, socks and hats and caps.         201  
EVAN-PICONE       19195/1990   7/26/1991   217481   REGISTERED     18       18 -
Briefcases, name card cases, handbags, purses, cans, boxes, sacks, straw sacks,
wrappers for packing containers and bottles.        

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 90

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   SOUTH KOREA continued ...                          
  200  
 
  EVAN-PICONE SPORT
(STYLIZED)       2188/1991   8/18/1992   247304   REGISTERED     45      
 
                                    45 - Clothing, personal ornaments,
artificial flowers. Western-Style Clothes: full dress, business suits, school
uniform, work clothes, trousers, evening dress, suits, skirt, children’s
clothing, overcoat, raincoat, mantle.
Korean-Style Clothes: “baji” (trousers), “jugori” (Korean jacket), “chima”
(Korean skirt), “duramagi” (Korean overcoat), “dongjung” (neck band), “magoza”
(Korean halfcoat), “baja” (Korean vest).
Sweaters, Shirts, Underwear, Pajamas: sweater, cardigan, vest, shirt, collar,
cuffs, blouses, sport shirt, polo shirt, undershirt, pants, combination,
chemise, slip, petticoat, corset, brassiere, bathing suit, bathing hat,
nightgown, pajamas, negligee, night cloth, uniform. Other Clothing: socks,
“busuns” (Korean socks), “busun” cover, gloves (including rubber gloves,
insulating rubber gloves and medical gloves), “mokdori” (Korean neck wrap),
muffler, scarf, neckerchief, shawl, necktie, gaiters, apron, diaper, stockings.
Masks: welding mask, gas mask, dust-proof mask, sanitary mask.
Fireproof Clothes; Hats: hat, nightcap, helmet, “kwan” (old Korean hat),
“manggun” (Korean headband), “nambawi” (Korean fur hat). Evening dresses,
overcoats, suits, jackets, blouses, sweaters, vests, pants, skirts, shorts,
hats, scarves, stockings, socks, slips, undershirts and sleepwear.    
 
                                196  
 
  EVAN-PICONE SPORT
(STYLIZED)       1440/1991   6/24/1992   241646   REGISTERED     27       27-
Shoes, boots, slippers, shoe strings, umbrellas, canes and fans. 51  
 
  JONES & CO.   8/20/1996   96-36497   6/25/1998   406284   REGISTERED     25  
   
 
                                    25 - Clothing, personal ornaments,
artificial flowers. Western-Style Clothes: full dress, business suits, school
uniform, work clothes, trousers, evening dress, suits, skirt, children’s
clothing, overcoat, raincoat, mantle.
Korean-Style Clothes: “baji” (trousers), “jugori” (Korean jacket), “chima”
(Korean skirt), “duramagi” (Korean overcoat), “dongjung” (neck band), “magoza”
(Korean halfcoat), “baja” (Korean vest).
Sweaters, Shirts, Underwear, Pajamas: sweater, cardigan, vest, shirt, collar,
cuffs, blouses, sport shirt, polo shirt, undershirt, pants, combination,
chemise, slip, petticoat, corset, brassiere, bathing suit, bathing hat,
nightgown, pajamas, negligee, night cloth, uniform. Other Clothing: socks,
“busuns” (Korean socks), “busun” cover, gloves (including rubber gloves,
insulating rubber gloves and medical gloves), “mokdori” (Korean neck wrap),
muffler, scarf, neckerchief, shawl, necktie, gaiters, apron, diaper, stockings.
Masks: welding mask, gas mask, dust-proof mask, sanitary mask.
Fireproof Clothes; Hats: hat, nightcap, helmet, “kwan” (old Korean hat),
“manggun” (Korean headband), “nambawi” (Korean fur hat). Cloth-Made Accessories:
handkerchief, towel, “bezagi” (packing cloth).
Belts: belt, suspenders, garters, “denim” (Korean garters).
Personal Ornaments: necklace, earring, bracelet, brooch, ring, necktie pin,
badge, medal, buckle, ornamental ribbon, “binyu” (topknot pin), hairpin, hair
net, insignia, false lock of hair, human hair, “daenggi” (Korean hair ribbon),
wig, “mori shimji” (Korean paddings of hair), hair ribbon, safety pin.
Buttons: button, cuff button, press button, hook, slide fastener, magic tape.
Artificial Flower. T30265KR00   JONES NEW YORK
COLLECTION   12/29/2004   40200458770   10/13/2005   635037   REGISTERED     025
     
 
                                    025 - “rain coats”, “long coats”,
“half-coats”, “dress coats”, and “topcoats”; “jeans, trousers”, and “slacks”;
“evening dresses” and daytime dresses; “knit shirts”, “knit pants”, and sweaters
455  
 
  JONES NEW YORK   6/22/1992   5020037042   7/6/1993   268219   REGISTERED    
25      
 
                                    25 - Clothing, personal ornaments,
artificial flowers.
Western-Style Clothes: full dress, business suits, school uniform, work clothes,
trousers, evening dress, suits, skirt, children’s clothing, overcoat, raincoat,
mantle.
Korean-Style Clothes: “baji” (trousers), “jugori” (Korean jacket), “chima”
(Korean skirt), “duramagi” (Korean overcoat), “dongjung” (neck band), “magoza”
(Korean halfcoat), “baja” (Korean vest).
Sweaters, Shirts, Underwear, Pajamas: sweater, cardigan, vest, shirt, collar,
cuffs, blouses, sport shirt, polo shirt, undershirt, pants, combination,
chemise, slip, petticoat, corset, brassiere, bathing suit, bathing hat,
nightgown, pajamas, negligee, night cloth, uniform. Other Clothing: socks,
“busuns” (Korean socks), “busun” cover, gloves (including rubber gloves,
insulating rubber gloves and medical gloves), “mokdori” (Korean neck wrap),
muffler, scarf, neckerchief, shawl, necktie, gaiters, apron, diaper, stockings.
Masks: welding mask, gas mask, dust-proof mask, sanitary mask.
Fireproof Clothes; Hats: hat, nightcap, helmet, “kwan” (old Korean hat),
“manggun” (Korean headband), “nambawi” (Korean fur hat). Cloth-Made Accessories:
handkerchief, towel, “bezagi” (packing cloth).
Belts: belt, suspenders, garters, “denim” (Korean garters).
Personal Ornaments: necklace, earring, bracelet, brooch, ring, necktie pin,
badge, medal, buckle, ornamental ribbon, “binyu” (topknot pin), hairpin, hair
net, insignia, false lock of hair, human hair, “daenggi” (Korean hair ribbon),
wig, “mori shimji” (Korean paddings of hair), hair ribbon, safety pin.
Buttons: button, cuff button, press button, hook, slide fastener, magic tape.
Artificial Flower.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 91

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   SOUTH KOREA continued ...                          
  49  
 
  JONES NEW YORK DRESS   8/20/1996   96-36496   6/25/1998   406283   REGISTERED
    25       25 - Clothing, personal ornaments, artificial flowers.
Western-Style Clothes: full dress, business suits, school uniform, work clothes,
trousers, evening dress, suits, skirt, children’s clothing, overcoat, raincoat,
mantle.
Korean-Style Clothes: “baji” (trousers), “jugori” (Korean jacket), “chima”
(Korean skirt), “duramagi” (Korean overcoat), “dongjung” (neck band), “magoza”
(Korean halfcoat), “baja” (Korean vest). Sweaters, Shirts, Underwear, Pajamas:
sweater, cardigan, vest, shirt, collar, cuffs, blouses, sport shirt, polo shirt,
undershirt, pants, combination, chemise, slip, petticoat, corset, brassiere,
bathing suit, bathing hat, nightgown, pajamas, negligee, night cloth, uniform.
Other Clothing: socks, “busuns” (Korean socks), “busun” cover, gloves (including
rubber gloves, insulating rubber gloves and medical gloves), “mokdori” (Korean
neck wrap), muffler, scarf, neckerchief, shawl, necktie, gaiters, apron, diaper,
stockings. Masks: welding mask, gas mask, dust-proof mask, sanitary mask.
Fireproof Clothes; Hats: hat, nightcap, helmet, “kwan” (old Korean hat),
“manggun” (Korean headband), “nambawi” (Korean fur hat). Cloth-Made Accessories:
handkerchief, towel, “bezagi” (packing cloth).
Belts: belt, suspenders, garters, “denim” (Korean garters).
Personal Ornaments: necklace, earring, bracelet, brooch, ring, necktie pin,
badge, medal, buckle, ornamental ribbon, “binyu” (topknot pin), hairpin, hair
net, insignia, false lock of hair, human hair, “daenggi” (Korean hair ribbon),
wig, “mori shimji” (Korean paddings of hair), hair ribbon, safety pin.
Buttons: button, cuff button, press button, hook, slide fastener, magic tape.
Artificial Flower.    
 
                                T30181KR00   JONES NEW YORK SIGNATURE   1/8/2004
  402004871   3/6/2006   653873   REGISTERED     25,3,9
14,18       25 - footwear namely, shoes, boots, sandals, sneakers and slippers
Clothing namely, skirts, suits, slacks, pants, shorts, skorts, blouses, shirts,
blazers, dresses, dusters, cardigans, pullovers, jeans, vests, jackets,
sweaters, camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo
shirts, denim jackets, and jumpsuits     3 - Perfume, cologne, eau de toilette,
room and personal fragrance sprays, soaps, namely hand soap and skin soap, skin
cleansers, skin lotions and creams, skin moisturizers, sun tanning lotions and
oils; cosmetic products, namely, face and body powders, foundation make-up, body
glitter, face glitter, lipstick, lip pencils, blush, eye shadow, eye cream,
eyeliner, mascara and eyebrow pencils     9 - Sunglasses, non-prescription
eyeglasses, prescription eyeglasses, reading glasses, clip-on eyeglass frames
and eyeglass frames.     14 - watches and jewelry     18 - Luggage, handbags,
purses, attache cases, briefcases, school bags, tote bags, all purpose sport
tote bags, duffel bags, beach bags, traveling trunks and valises, cosmetic bags
sold empty, briefcase type portfolios, umbrellas; Small leather goods, namely
clutch purses, leather key cases, credit card cases, cosmetic cases sold empty,
change purses, wallets, business card cases and passport cases; umbrellas    
 
                                50  
 
  JONES NEW YORK SPORT   8/20/1996   96-36495   6/25/1998   406282   REGISTERED
    25       25 - Clothing, personal ornaments, artificial flowers.
Western-Style Clothes: full dress, business suits, school uniform, work clothes,
trousers, evening dress, suits, skirt, children’s clothing, overcoat, raincoat,
mantle.
Korean-Style Clothes: “baji” (trousers), “jugori” (Korean jacket), “chima”
(Korean skirt), “duramagi” (Korean overcoat), “dongjung” (neck band), “magoza”
(Korean halfcoat), “baja” (Korean vest).
Sweaters, Shirts, Underwear, Pajamas: sweater, cardigan, vest, shirt, collar,
cuffs, blouses, sport shirt, polo shirt, undershirt, pants, combination,
chemise, slip, petticoat, corset, brassiere, bathing suit, bathing hat,
nightgown, pajamas, negligee, night cloth, uniform. Other Clothing: socks,
“busuns” (Korean socks), “busun” cover, gloves (including rubber gloves,
insulating rubber gloves and medical gloves), “mokdori” (Korean neck wrap),
muffler, scarf, neckerchief, shawl, necktie, gaiters, apron, diaper, stockings.
Masks: welding mask, gas mask, dust-proof mask, sanitary mask.
Fireproof Clothes; Hats: hat, nightcap, helmet, “kwan” (old Korean hat),
“manggun” (Korean headband), “nambawi” (Korean fur hat). Cloth-Made Accessories:
handkerchief, towel, “bezagi” (packing cloth).
Belts: belt, suspenders, garters, “denim” (Korean garters).
Personal Ornaments: necklace, earring, bracelet, brooch, ring, necktie pin,
badge, medal, buckle, ornamental ribbon, “binyu” (topknot pin), hairpin, hair
net, insignia, false lock of hair, human hair, “daenggi” (Korean hair ribbon),
wig, “mori shimji” (Korean paddings of hair), hair ribbon, safety pin.
Buttons: button, cuff button, press button, hook, slide fastener, magic tape.
Artificial Flower.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 92

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SOUTH KOREA continued ...                            
53   JONES WEAR   8/20/1996   96-36498   6/25/1998   406285   REGISTERED     25
      25 - Clothing, personal ornaments, artificial flowers.
Western-Style Clothes: full dress, business suits, school uniform, work clothes,
trousers, evening dress, suits, skirt, children’s clothing, overcoat, raincoat,
mantle.
Korean-Style Clothes: “baji” (trousers), “jugori” (Korean jacket), “chima”
(Korean skirt), “duramagi” (Korean overcoat), “dongjung” (neck band), “magoza”
(Korean halfcoat), “baja” (Korean vest).
Sweaters, Shirts, Underwear, Pajamas: sweater, cardigan, vest, shirt, collar,
cuffs, blouses, sport shirt, polo shirt, undershirt, pants, combination,
chemise, slip, petticoat, corset, brassiere, bathing suit, bathing hat,
nightgown, pajamas, negligee, night cloth, uniform.
Other Clothing: socks, “busuns” (Korean socks), “busun” cover, gloves (including
rubber gloves, insulating rubber gloves and medical gloves), “mokdori” (Korean
neck wrap), muffler, scarf, neckerchief, shawl, necktie, gaiters, apron, diaper,
stockings.
Masks: welding mask, gas mask, dust-proof mask, sanitary mask.
Fireproof Clothes; Hats: hat, nightcap, helmet, “kwan” (old Korean hat),
“manggun” (Korean headband), “nambawi” (Korean fur hat).
Cloth-Made Accessories: handkerchief, towel, “bezagi”(packing cloth).
Belts: belt, suspenders, garters, “denim” (Korean garters). Personal Ornaments:
necklace, earring, bracelet, brooch, ring, necktie pin, badge, medal, buckle,
ornamental ribbon, “binyu” (topknot pin), hairpin, hair net, insignia, false
lock of hair, human hair, “daenggi” (Korean hair ribbon), wig, “mori shimji”
(Korean paddings of hair), hair ribbon, safety pin.
Buttons: button, cuff button, press button, hook, slide fastener, magic tape.
Artificial Flower.
 
                                    T30044KR00   JUDITH JACK   9/29/2001  
40-2001-43444   6/17/2003   40-551301   REGISTERED     14,18,25       14 -
Wallets of precious metal, handbags of precious metal, jewel cases of precious
metal, costume jewelry, cloisonne jewelry, marcasite jewelry, silver leafs,
wrought silver articles, earrings, buckles of precious metal, belt ornaments of
precious metal, pins of precious metal, necktie pins, necklaces, rings, anklets,
ornamental pins, charms, tie clips, bracelets, stopwatches, movements for clocks
and watches, clock dials, clock hands, watch springs, watch crystals, watch
chains, watch cases, clockworks, electric clocks and watches, electronic clocks
and watches, wrist watches, pocket watches, key holders, and cuff links.     18
- Sponge leather, imitation leather cloth, imitation fur, polyurethane leather,
key cases of leatherwear, name card cases, knapsacks, wallets not of precious
meta, brief cases, check holders, credit card cases, traveling bags, opera bags,
passport cases, school bags, handbags, boxes of leather, leather straps,
umbrellas and umbrella cases.     25 - Suspenders for clothing, and leather
belts. T30044KR01   JUDITH JACK   1/15/2003   70-2003-34   4/12/2004   551301  
REGISTERED     14       14 - Amulets Jewelry) 247389   Lion Head Design  
6/16/2005   40-2005-27994   10/26/2006   683158   REGISTERED     14,25,26
18       14 - Necklaces, earrings, necktie pins, medals, cuff buttons,
bracelets, brooches Jewelry), rings, badges of precious metal, and buckles of
precious metals     25 - Ceremonial dresses, business suits, school uniforms,
working clothes, trousers, evening dresses, suits, skirts, children’s dresses,
overcoats, short coats, raincoats, mantles, jumpers, collars (attached to top
border of coat), sweaters, cardigans, vests, sports shirts, white shirts,
collars, cuffs, blouses, sports uniforms, polo shirts, undershirts, underpants,
combinations, chemises, slips, petticoats, corsets, brassieres, swimsuits, swim
caps, sleeping garments, pajamas, negligees, nightgowns, socks, stockings,
winter gloves, mittens, mufflers, scarves, neckerchiefs, shawls, neckties,
gaiters, aprons, sports stockings, bibs, tights, hats, night caps, crowns, hoods
hemmed with fur, leather belts, suspenders for clothing, garters, shoulder belts
and neckpieces     26 – Brooches of non-precious metal (clothing accessories),
badges of non-precious metal, buckles of non-precious metal (clothing
accessories), insignia, ornamental ribbons, ornamental hairpins, hairpins, hair
nets, pigtail ribbons, wigs, hair wicks, hair ribbons, lace (except for
embroidered lace), buttons, press buttons, magic tape and slide fasteners     18
- Leather and imitations of leather and goods made of these materials and not
included in other classes; handbags, shoulder bags, evening bags, cosmetic bags
(sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attache cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks
 
                                    SPAIN                                 118980
  A LINE ANNE KLEIN   3/30/1995   1957128   3/30/1995   1957128   REGISTERED    
25       25 - Clothing, footwear, headgear. 118438   ALBERT NIPON   9/23/1983  
1047073   6/5/1984   1047073   REGISTERED     25       25 - Clothing, footwear,
and headgear. 118596   ANNE KLEIN (script)   12/3/1973   734603   12/3/1973  
734603   REGISTERED     25       25 - Clothing, including boots, shoes and
slippers.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 93

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SPAIN continued . ..                             260  
EVAN-PICONE   7/25/1990   n/a   7/25/1990   1582239   REGISTERED     18       18
- Luggage, handbags, purses, attache cases, briefcases, camera bags, business
and credit card cases, passport cases, wallets, checkbook covers, school bags,
tote bags, sport tote bags, duffel bags, beach bags, travelling trunks and
valises, cosmetic bags, portfolios, key fobs and key cases. 263   EVAN-PICONE  
3/7/1983   1006137   3/7/1983   1006137   REGISTERED     25       25 - Clothing,
footwear, headgear. 464   JNY   8/24/1990   1586170   8/24/1990   1586170  
REGISTERED     25       25 - Women’s. apparel, namely vests, t-shirts, sweaters,
shorts, shirts, skirts, jackets, pull-on pants and blouses 465   JONES NEW YORK
  9/19/1990   1588854   9/19/1990   1588854   REGISTERED     25       25 -
Women’s. Junior Misses and Petites Clothing T30044ES00   JUDITH JACK  
10/10/2001   2429679   10/10/2002   2429679   REGISTERED     14       14 -
Jewelry and watches T30044ES01   JUDITH JACK   10/10/2001   2429680   10/10/2002
  2429680   REGISTERED     18       18 - Handbags T30044ES02   JUDITH JACK  
10/10/2001   2429681   10/10/2002   2429681   REGISTERED     25       25 - Belts
T30007ES00   NAPIER (Stylized)   11/15/1979   924487   6/6/1980   924487  
REGISTERED     14       14 - GOODS NOT LISTED.
 
                                    SRI LANKA                             360  
JONES NEW YORK   6/16/1997   83631   5/8/2000   83631   REGISTERED     18      
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes: animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. 359   JONES
NEW YORK   6/16/1997   83632   6/16/2001   83632   REGISTERED     25       25 -
Clothing, footwear, headgear. T30162LK00   L.E.I.   9/9/1999   93984   4/16/2004
  93984   REGISTERED     25       25 - Apparel footwear and headgear T30155LK00
  L.E.I. Design   8/9/1999   93983   2/23/2009   93983   REGISTERED     25      
25 - Apparel footwear and headgear T30154LK01   L.E.I. LIFE ENERGY INTELLIGENCE
Design   4/19/1999   92481   4/19/1999   92481   REGISTERED     25       25 -
Apparel footwear and headgear T30157LK00   LIFE ENERGY INTELLIGENCE   8/9/1999  
93982   8/9/1999   93982   REGISTERED     25       25 - Apparel footwear and
headgear
 
                                    SURINAME                            
T30007SR00   NAPIER (Stylized)   1/6/1993   13481   1/6/1993   13481  
REGISTERED     14       14 - JEWELRY
 
                                    SWEDEN                             266  
EVAN-PICONE   8/7/1990   90-07238   3/27/1992   231924   REGISTERED     18      
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes: animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. 268  
EVAN-PICONE SPORT (STYLIZED)   2/5/1991   91-01062   7/31/1992   238376  
REGISTERED     25       25 - Clothing, footwear, headgear. T30124SE00   GLORIA
VANDERBILT           6/18/1993   249757   REGISTERED     24       24 - Home
Furnishings

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 94

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SWEDEN continued ...                            
T30005SE00   RICHELIEU           7/28/1978   164239   REGISTERED     14       14
- All goods in International Class 14.
 
                                    SWITZERLAND                            
118430   ALBERT NIPON   3/11/1983   1514   3/11/1983   324241   REGISTERED     3
      3 - BLEACHING PREPARATIONS AND OTHER SUBSTANCES FOR LAUNDRY USE; CLEANING,
POLISHING, SCOURING AND ABRASIVE PREPARATIONS, SOAPS; PERFUMERY, ESSENTIAL OILS,
COSMETICS, HAIR LOTIONS, DENTIFRICES 118443   ALBERT NIPON   9/23/1983  
5384/1983   9/23/1983   327933   REGISTERED     25       25 - Clothing,
including boots, shoes and slippers. 118599   ANNE KLEIN   11/26/1973   N/A  
11/26/1973   268438   REGISTERED     3,14,18
20,24,22
23,25,26
27
      3 - Washing and bleach; cleaning, polishing preparations, fat removing
agents and sharpening preparations; soaps; perfume shops, essential oils,
cosmetic products, shampoos; dentifrices; precious metals and their alloys, as
well as objects thereof, and plated objects; jewelry, also of leather and
imitation leather, as well as of wood, horn, bones, ivory, tortoiseshell, amber,
mother of pearl and plastics; precious stones; clocks and other chronometric
instruments; leather and leather imitations, as well as belts, handbags, note
books, bags, cigarette holders, brief cases, purses, bank notes, cards and key
cases, briefcases and cosmetic cases of leather and imitation leather, skins and
furs; trunks and travelling bags, also of leather and imitation leather,
umbrellas, parasols and walking sticks; whips, horse harnesses and saddlery;
furniture of wood, pipe, wickerwork, plastics, leather and imitation leather,
mirrors, frames; small figurines, image hoes works and decoration objects for
home of wood, cork, reed, wickerwork, horn, bones, ivory,whalebone,
tortoiseshell, amber, mother of pearl, meerschaum, celluloid and their
substitutes or of plastics; fabrics; bed covers and table linen, textile
products; clothing, including boots, shoes and slippers, also such of leather or
imitation leather; carpets, mats, linoleum and other goods, as floor covering
being used;     14 -     18 -     20 -     24 -     22 -     23 -     25 -    
26 -     27 - 118715   ANNE KLEIN & Lion Head Design   6/5/1990   4351/1990.1  
6/5/1990   383.879   REGISTERED     25       25 - Clothing, footwear, headgear
for wear. 118866   ANNE KLEIN II (stylized)   6/7/1990   4352/1990.3   6/7/1990
  383880   REGISTERED     25       25 - Clothing, footwear, headgear for wear.
276   E.P.S. EVAN-PICONE SPORT with Design   1/4/1991   2104/1990.7   1/4/1991  
382731   REGISTERED     25       25 - Clothing, footwear, headgear. 274  
EVAN-PICONE   7/12/1990   5294/1990.9   9/9/1991   383956   REGISTERED     18  
    18 - handbags, purses, attache cases, briefcases, camera bags, business and
credit card cases, passport cases, wallets, checkbook covers, school bags, tote
bags, sport tote bags, duffel bags, beach bags, travelling trunks and valises,
cosmetic bags, portfolios, key fobs 273   EVAN-PICONE   9/30/1988   6862 Ren.
236   9/30/1988   366921   REGISTERED     25       25 - Clothing, footwear,
headgear. 277   EVAN-PICONE SPORT (STYLIZED)   1/4/1991   44/1991.1   1/4/1991  
387276   REGISTERED     25       25 - Clothing, footwear, headgear. T30185CH00  
GLORIA VANDERBILT               390273   REGISTERED     24       24 - Home
Furnishings 466   JNY JONES NEW YORK &   9/11/1990   66401990   9/11/1990  
385270   REGISTERED     25       25 - Women’s apparel namely, vests, T-Shirts,
Sweaters, Shorts, Shirts, Skirts, Jackets, Pull-On Pants, Blouses. 467   JONES
NEW YORK   9/18/1990   688391990   9/18/1990   385933   REGISTERED     25      
25 - Women’s, Junior Misses, and Petites apparel

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 95

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SWITZERLAND continued ...                            
T30044CH00   JUDITH JACK   9/27/2001   9455/2001   9/27/2002   495133  
REGISTERED     14,18,25       14 - Jewelry and watches     18 - Handbags     25
- Belts 168948   KASPER   5/7/2004   53009/2004   5/7/2004   522730   REGISTERED
    18,25       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides; trunks and
travelling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery     25 - Clothing, footwear, headgear T30154CH00   L.E.I. LIFE ENERGY
INTELLIGENCE Design   1/11/1999   462859   7/13/2009   462859   REGISTERED    
25       25 - Apparel footwear and headgear T30157CH00   LIFE ENERGY
INTELLIGENCE   7/21/1999   468891   1/25/2000   468891   REGISTERED     25      
25 - Apparel footwear and headgear 118600   Lion Head Design   8/24/1976   4086
  8/24/1976   284896   REGISTERED     3,25       3 - Bleaching preparations and
other substances for laundry use; cleaning, polishing, scouring and abrasive
preparations; soaps, perfumery, essential oils, cosmetics, shampoos,
dentifrices.     25 - Clothing, including boots, shoes, and slippers. T30007CH00
  NAPIER (Stylized)   12/29/1979   6594   12/28/1979   304285   REGISTERED    
14       14 - GOODS NOT LISTED.
 
                                    TAIWAN                             118969  
A (underscored) LINE ANNE   4/1/1994   83025749   5/31/2007   662530  
REGISTERED     25       25 - Boots and shoes. (Local Class 41) 118985   A LINE
ANNE KLEIN   4/9/1996   85015798   5/1/1997   760256   REGISTERED     25      
25 - Jackets, coats, parkas, raincoats, blazers, blouses, shirts, dresses,
trousers, jeans, t-shirts, skirts, jumpsuits, sweaters, cardigans, belts,
lingerie, neckties, scarves and ascots, overalls, gloves, scarves, hosiery,
stockings (knee-high and thigh-high), pantyhose, tights, socks, leggings,
swimwear; hats and headbands; and footwear (including shoes, boots and
slippers), except children’s footwear. T30276TW02   AK ANNE KLEIN   10/26/2006  
095053950   7/1/2007   1270156   REGISTERED     03,09       03 - Fragrances and
Cosmetics     09 - Ophthalmic eyewear (including ophthalmic sunglasses that are
prescription quality and sold only through “optical” retail stores, opticians,
optometrists and dispensing ophthalmologists) and related accessories;
non-prescription sunglasses and related accessories. 247184   AK ANNE KLEIN  
6/9/2005   94027521   6/1/2006   1212352   REGISTERED     35       35 -
Advertising and publicity services; retailing services relating to clothing,
footwear and headgear; goods made of leather and imitation leather including
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harnesses and saddlery; precious metals, diamonds pearls, jade, coral rock
crystal carnelian, precious stones, necklaces, pins, bracelets, earrings,
bangles, pendants, wrist chains, rings, neck chains, watches, watch bands, watch
straps, clocks and table clocks, and parts and fittings for the aforesaid goods;
scarf clips; online retail services in relation to the aforesaid goods; online
shopping services; mail order services; online advertising and publicity 247183
  AK ANNE KLEIN   6/9/2005   94027520   4/16/2006   1200130   REGISTERED     25
      25 - Clothing, boots, shoes, sneakers, athletic shoes, slippers, sandals
and espadrilles, hats, caps, berets, and bandanas; belts, scarves, neckties,
socks and stockings 247182   AK ANNE KLEIN   6/9/2005   94027519   3/16/2006  
1200020   REGISTERED     18       18 - Leather and imitations of leather;
handbags, shoulder bags, evening bags, cosmetic bags (sold empty), cosmetic
cases (sold empty), cosmetic pouches (sold empty), grooming kits (sold empty),
leather shoulder belts, wallets, billfolds, credit card cases, business card
cases, key cases, key fobs, passport cases, coin purses, coin/key purses,
carry-all clutches, check book clutches, clutch purses, general purpose purses,
pouches, book bags, belt bags, leather and textile shopping bags (sold empty),
tote bags, saddle bags, roll bags, sling bags, travel bags, overnight bags,
weekender bags, duffel bags, suit bags, garment bags for travel, gym bags,
athletic bags, beach bags, tie cases, waist packs, fanny packs, backpacks,
knapsacks, attache cases, briefcases, briefcase type portfolios, leather
envelopes for carrying personal papers, secretaries, satchels, suitcases,
luggage, trunks; umbrellas, beach umbrellas, parasols and walking sticks 118384
  ALBERT NIPON   10/15/1992   81051610   6/1/1993   599443   REGISTERED     3  
    3 - Perfume and cologne. (Local Class 6) 118755   ANNE KLEIN   8/13/1993  
82039728   3/16/1994   637173   REGISTERED     14       14 - PRECIOUS METALS,
DIAMONDS, PEARLS, JADE, CORAL, ROCK CRYSTAL, CARNELIAN, PRECIOUS STONES,
NECKLACES, PINS, BRACELETS, EARRINGS, BANGLES, PENDANTS, WRIST CHAINS, RINGS,
NECK CHAINS (Local class 56)

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 96

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   TAIWAN continued ...                          
      118654  
 
  ANNE KLEIN   4/27/1987   76(022085)   9/1/1988   411973   REGISTERED     25  
    25 - CLOTHING (Local class 40) 118754  
 
  ANNE KLEIN   8/13/1993   82039737   3/1/1994   634914   REGISTERED     25    
  25 - Shoes. (Local Class 41 ) 118789  
 
  ANNE KLEIN   9/12/1996   85046033   9/16/1997   776798   REGISTERED     25    
  25 - CLOTHING FOR MEN, WOMEN AND CHILDREN, NAMELY COATS, SUITS, JACKETS,
PANTS, SHIRTS, BLOUSES, DRESSES, SWEATERS, BELTS, SKIRTS, CULOTIES, VESTS,
SCARVES, MUFFLERS, SHAWLS, GLOVES, CAMISOLES, SWIMWEAR, HOSIERY (INCLUDING
STOCKINGS, PANTYHOSE, KNEE-HIGH AND THIGH-HIGH STOCKINGS, CUT-AND- SEWN
SPECIALTY TIGHTS OR STOCKINGS AND SOCKS), SHOES, SANDALS, BOOTS, SLIPPERS,
HOODS, HATS, CAPS, BERETS AND COWLS 118801  
 
  ANNE KLEIN   7/31/1997   86039490   10/16/1998   822012   REGISTERED     14  
    14 - Watches, watch bands, watch straps, clocks and table clocks, and parts
and fittings for all the aforesaid goods, and scarf clips. 118753  
 
  ANNE KLEIN   8/13/1993   82039727   2/16/1994   632611   REGISTERED     25    
  25 - HOSIERY (Local class 39) 118841  
 
  ANNE KLEIN   9/20/1993   82046799   7/1/1995   76607   REGISTERED     35      
35 - SERVICE IN IMPORT-EXPORT TRADING AND AGENT FOR QUOTATIONS, TENDERS AND
SALES OF VARIOUS PRODUCTS FOR DOMESTIC AND FOREIGN MANUFACTURES 118758  
 
  ANNE KLEIN (CHINESE CHARACTERS - ENGLISH TRANSLATION ELEGANT COURT LADY  
9/20/1993   82046798   7/1/1995   76657   REGISTERED     8       8 - SERVICE IN
IMPORT-EXPORT TRADING AND AGENT FOR QUOTATIONS, TENDERS AND SALES OF VARIOUS
PRODUCTS FOR DOMESTIC AND FOREIGN MANUFACTURES 118463  
 
  ANNE KLEIN 2 Logo   7/19/2000   89041557   9/16/2001   961645   REGISTERED    
25       25 - Coats, overcoats, trench coats, raincoats, anoraks, parkas,
blazers, jackets, cardigans, boleros, sport coats, wind resistant jackets, fur
stoles, suits, vests, dresses, caftans, evening gowns, jumpers, skirts, pants,
slacks, trousers, jeans, dungarees, jumpsuits, overalls, coveralls, flight
suits, jogging suits, sweat pants, shorts, skorts, culottes, sweaters,
pullovers, jerseys, shirts, formal shirts, blouses, tunics, sweatshirts,
t-shirts, halter tops, tank tops, bodysuits, unitards, camisoles, chemises,
undershirts, slips, bustiers, garter belts, briefs, boxer shorts, bloomers,
underpants, panties, thermal underwear, lingerie, nightgowns, night shirts,
negligees, robes, pajamas, aprons, hosiery, pantyhose, tights, knee high
stockings, leg warmers, leggings, socks, neckties, bow ties, ascots, pocket
squares, scarves, shawls, neckerchiefs, gloves and mittens for clothing use,
belts (clothing), sashes, cummerbunds, swimwear, bathing suits, beach robes,
beachwear, sarongs, ski suits, ski bibs, ski pants, thermal socks, golf shirts,
golf pants, golf shorts, tennis shirts, tennis pants, tennis shorts, hats, caps,
berets, shoes, boots, slippers, sandals, espadrilles, sneakers. 118642  
 
  ANNE KLEIN II   7/31/1997   86039491   10/16/1998   821946   REGISTERED     14
      14 - WATCHES, WATCH BANDS, WATCH STRAPS, CLOCKS AND TABLE CLOCKS AND PARTS
AND FITTINGS FOR ALL THE AFORESAID GOODS, AND SCARF CLIPS 118659  
 
  ANNE KLEIN II   11/18/1986   75/056079   6/16/1987   368262   REGISTERED    
43       43 - HATS AND CAPS 118658  
 
  ANNE KLEIN II   11/18/1986   75/056073   6/1/1987   367297   REGISTERED     62
      62 - PRECIOUS METALS, DIAMONDS, PEARLS, JADE, CORAL, ROCK CRYSTAL,
CARNELIAN, PRECIOUS STONES, NECKLACES, PINS, BRACELETS, EARRINGS, BANGLES,
PENDANTS, WRIST CHAINS, RINGS, NECK CHAINS 118657  
 
  ANNE KLEIN II   11/18/1986   75056076   6/1/1987   367007   REGISTERED     48
      48 - BOOTS AND SHOES 118660  
 
  ANNE KLEIN II   11/18/1986   75/056077   6/16/1987   368489   REGISTERED    
25       25 - HOSIERY AND PANTY HOSES (local class 47) 118923  
 
  ANNE KLEIN II   8/6/1996   85038720   1/1/1998   791364   REGISTERED     25  
    25 - CLOTHING FOR MEN, WOMEN AND CHILDREN, NAMELY COATS, SUITS, JACKETS,
PANTS, SHIRTS, BLOUSES, DRESSES, SWEATERS, BELTS, SKIRTS, CULOTTES, VESTS,
SCARVES, MUFFLERS, SHAWLS, GLOVES, CAMISOLES, SWIMWEAR, HOSIERY (INCLUDING
STOCKINGS, PANTYHOSE, KNEE-HIGH AND THIGH-HIGH STOCKINGS, BOOTS, SLIPPERS,
HOODS, HATS, CAPS, BERETS, AND COWLS. 118661  
 
  ANNE KLEIN II   11/18/1986   75/056075   7/1/1987   369278   REGISTERED     18
      18 - HANDBAGS, TRAVELING BAGS, WALLETS, LEATHER BAGS, PURSES, LEATHER
SACKS, POCKET WALLETS, KEY CASES, COSMETIC BAGS, SHOULDER BAGS

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 97

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   TAIWAN continued ...                          
      118656  
 
  ANNE KLEIN II   11/18/1986   75/056078   6/11/1987   366953   REGISTERED    
25,28       25 - GLOVES FOR CLOTHING USE AND PROTECTION AGAINST COLD;     28 -
GLOVES FOR SPORTING USE 118662  
 
  ANNE KLEIN II   11/18/1986   75/056072   6/15/1987   368568   REGISTERED    
18       18 - ALL KINDS OF UMBRELLAS (Local class 51) 118820  
 
  ANNE KLEIN II (ENGLISH AND CHINESE CHARACTERS)   8/4/1986   75/037946  
3/11/1987   357845   REGISTERED     25       25 - Clothing T30276TW00  
 
  ANNE KLEIN NEWYORK   10/26/2006   095053948   8/1/2007   1273751   REGISTERED
    03,09,14
18,25       03 - Fragrances and Cosmetics     09 - Ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories.     14 - Jewelry and Watches     18 - Handbags and small
leather goods     25 - Belts, blouses, camisoles, coats, footwear (shoes, boots,
sandals, slippers), gloves, jackets, leg wear (both sheer and casual), mufflers,
pants, scarves, shirts, skirts, stoles, sleepwear, socks, swimwear and vests.
T30107TW00  
 
  ERIKA   1/20/2004   93002857   10/1/2004   1121823   REGISTERED     25      
25 - blouses, shirts, pullovers, sweaters, pants, shorts, skirts, dresses,
vests, Jackets, coats and shoes T30108TW00  
 
  ERIKA COLLECTION   1/20/2004   93002858   10/1/2004   1121824   REGISTERED    
25       25 - blouses, shirts, pullovers, sweaters, pants, shorts, skirts,
dresses, vests, jackets, coats and shoes 67  
 
  EVAN-PICONE   11/18/1982   37341/71   5/16/1983   211653   REGISTERED     44  
    44 - Clothes and articles of clothing not included in other classes and
other commodities properly belonging to this class 62  
 
  EVAN-PICONE   11/18/1982   37340/71   5/16/1983   211760   REGISTERED     48  
    48 - Boots, shoes. and other commodities properly belonging to this class 65
 
 
  EVAN-PICONE   7/16/1990   79-30890   4/1/1991   518930   REGISTERED     43    
  43 - Luggage, bags, handbags, purses, suitcases, briefcases, camera bags,
pocket wallets, School bags, big hand bags, sport bags, camp bags, beach bags,
traveling bags, make-up bags, brief bags and key bags 64  
 
  EVAN-PICONE   12/7/1981   40777/70   7/1/1982   182270   REGISTERED     6    
  6 - Cosmetics, perfumes, covering emulsions, lotions, creams, moisturizers,
toners, nail enamels, nail hardener, base coat, top coat, cuticle creams,
cuticle remover, nail enamel remover, lip gloss, lipstick, lipstick brushes, lip
color pencils, eye shadow, eye creams, mascara, mascara remover, eye liner,
eye-brow pencils, theatrical make-up, liquid make-up, pressed powder compacts,
talcum powder, shaving foam, after shave lotions, moisturizers, hair
preparations, perfumed bath oils, bath powders, and other commodities properly
belonging in 56  
 
  EVAN-PICONE   8/21/2002   91035901   5/6/2003   1043009   REGISTERED     05  
    05 - Deodorants not for personal use, medicated hair tonics and fragrance
preparations 63  
 
  EVAN-PICONE   8/21/2002   91035902   11/16/2003   1064806   REGISTERED     03
      03 - Fragrances sprays for human bodies soaps, creams, lotions and creams,
moisturizers, sun tanning lotions and shampoos for human bodies; cosmetic
products, namely, face and body powders, foundation, lipstick, lip pencils,
blush, eyeshadow, eyecream, eyeliner, mascara and eyebrow pencils. 60  
 
  EVAN-PICONE   8/21/2002   91035900   6/1/2003   1045660   REGISTERED     14  
    14 - Precious metals, diamonds, jade, corral, crystals, agates, jewels,
minerals not included in other classes, articles and imitations thereof covering
bracelets, rings and necklaces and other commodities properly belonging in this
class. T30124TW00  
 
  GLO   11/10/2004   93052000   9/1/2005   1171309   REGISTERED     25       25
- socks, hosiery, panty hoses and stockings T30200TW00  
 
  JEANSTAR   11/2/2004   93050591   8/1/2005   1166823   REGISTERED     025    
  025 - Class 25 - pants, jeans, jumpsuits, shorts, shirts, sweaters,
sweatshirts, jogging suits, sports coats, blazers, coats, vests, jackets,
T-shirts, overalls, swimsuits, socks, sleepwear, robes, footwear, blouses,
skirts, dresses, hosiery, pantyhose, tights, stockings, briefs, bras 382  
 
  JONES NEW YORK   6/13/1997   86029496   1/16/1999   835883   REGISTERED     18
      18 - Leather and imitations of leather, and goods made of these materials
and not included in other classes: animal skins, hides; trunks and traveling
bags; umbrellas, parasols and walking sticks; whips, harness and saddlery.

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 98

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   TAIWAN continued ...                          
      T00103TW04  
 
  JONES NEW YORK   12/4/2006   95060528   10/1/2007   1282247   REGISTERED    
25       25 - clothing; skirts; suits; trousers; shirts; dresses; outer
clothing; sweaters; business suit; outer clothing for sports; vests; jackets;
underwear; scarves; head kerchief; mantillas; neckties; bow ties; hosiery;
boots; shoes T30203TW00  
 
  JONES NEW YORK   12/28/2004   93059971   9/16/2006   01228814   REGISTERED    
025       025 - jackets; coats; pants (not being inner pants or sports pants);
skirts; dresses; blouses; //knit shirts, knit skirts“J T30181TW00  
 
  JONES NEW YORK SIGNATURE   12/12/2003   92071642   11/16/2004   1128390  
REGISTERED     03,09,14
18,25       03 - Perfume, cologne, eau de toilette, room and personal fragrance
sprays, soaps, namely hand soap and skin soap, skin cleansers, skin lotions and
creams, skin moisturizers, sun tanning lotions and oils; cosmetic products,
namely, face and body powders, foundation make-up, body glitter, face glitter,
lipstick, lip pencils, blush, eye shadow, eye cream, eyeliner, mascara and
eyebrow pencils     09 - Sunglasses, non-prescription eyeglasses, prescription
eyeglasses, reading glasses, clip-on eyeglass frames and eyeglass frames.     14
- watches and jewelry     18 - Luggage, handbags, purses, attache cases,
briefcases, school bags, tote bags, all purpose sport tote bags, duffel bags,
beach bags, traveling trunks and valises, cosmetic bags sold empty, briefcase
type portfolios, umbrellas; Small leather goods, namely clutch purses, leather
key cases, credit card cases, cosmetic cases sold empty, change purses, wallets,
business card cases and passport cases; umbrellas     25 - Apparel and footwear
T30044TW00  
 
  JUDITH JACK   9/27/2001   90039779   6/16/2002   1002279   REGISTERED     14  
    14 - Watches and jewelry T30044TW01  
 
  JUDITH JACK   9/26/2001   90039780   11/16/2002   1023455   REGISTERED     18
      18 - Handbags T30044TW02  
 
  JUDITH JACK   9/26/2001   90039781   11/1/2002   1021158   REGISTERED     25  
    25 - Belts (clothing) T30110TW00  
 
  JUDITH JACK in Chinese                                
 
  Characters   11/28/2001   90048516   8/1/2002   1009598   REGISTERED     14  
    14 - Watches and Jewelry T30110TW01  
 
  Judith Jack in Chinese Characters   11/28/2001   90048517   1/3/2003   1035191
  REGISTERED     18       18 - Handbags T30110TW02  
 
  Judith Jack in Chinese Characters   11/28/2001   90048518   11/16/2002  
1023858   REGISTERED     25       25 - Belts (clothing). T30162TW00  
 
  LEI.   7/23/1999   88036128   7/31/2002   1011987   REGISTERED     25       25
- Apparel footwear and headgear T30155TW00  
 
  LEI. Design   7/23/1999   88036129   9/16/2002   1011988   REGISTERED     25  
    25 - Apparel footwear and headgear T30154TW02  
 
  LEI. LIFE ENERGY INTELLIGENCE Design   1/18/1999   88001890   8/1/2002  
1009918   REGISTERED     25       25 - Apparel footwear and headgear T30157TW00
 
 
  LIFE ENERGY INTELLIGENCE   7/23/1999   88036127   8/16/2002   1011986  
REGISTERED     25       25 - Apparel footwear and headgear 118663  
 
  Lion Head Design   1/10/1987   76/001140   11/15/1987   382726   REGISTERED  
  25       25 - ALL KINDS OF CLOTHING (Local class 44) T30171TW00  
 
  NAPIER (Stylized)           11/16/1994   660772   REGISTERED     056       056
- Jewelry made of precious and semi-precious materials, precious metals,
diamonds brooch, ring, necklace, bracelet, and earring. T00168TW00  
 
  PICONE   3/20/2002   91006454   3/1/2003   1035491   REGISTERED     25      
25 - Dresses, suits, shorts, blouses, shirts, pants, skirts, coats, shoes,
boots, slippers, gloves for clothing/warming, hats, hosiery, swim-suits,
nightgowns, pajamas, bras, and panties.

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 99

                                      REFERENCE       MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   TAIWAN continued ...                          
      576  
 
  X-AM           10/16/1994   658687   REGISTERED     25       25 - Clothing,
footwear, headgear.    
 
                                THAILAND  
 
                                118981  
 
  A LINE ANNE KLEIN   6/12/1995   287268   6/12/1995   287268/TM87774  
REGISTERED     25       25 - Jackets, coats, parkas, raincoats, blazers,
blouses, shirts, dresses, suits, trousers, pants, jeans, shorts, t-shirts,
skirts, jumpsuits, sweaters, cardigans, belts, lingerie, mufflers, ascots and
ties, overalls, gloves, scarves, stockings (knee-high and thigh-high),
pantyhose, tights, socks, leggings, leotards, swimwear, jumpers, capes, vests,
collars, chemises, slips, petticoats, pajamas, negligees, nightgowns, tank tops,
camisoles, pullovers, bodysuits, stoles; boots, shoes, athletic footwear,
slippers, except footwear for children; caps, hats and 247187  
 
  AK ANNE KLEIN   6/9/2005   593000   10/10/2006   31461   REGISTERED     35    
  35 - Advertising and publicity services; Bringing together various kinds of
goods to conveniently view and purchase for buyers; on-line services relating to
advertising and publicity; providing business information through the internet
247186  
 
  AK ANNE KLEIN   6/9/2005   592999   8/29/2006   247378   REGISTERED     25    
  25 - Jackets, coats, parkas, raincoats, blazers, blouses, shirts, dresses,
suits, trousers, pants (except underpants and sports pants), jeans, shorts,
t-shirts, skirts, jumpsuits, sweaters, cardigans, belts, lingerie, mufflers,
ascots and ties, overalls, gloves, scarves, stockings (knee-high and
thigh-high), pantyhose, tights, socks, leggings, leotards, swimwear, jumpers,
capes, vests, collars, chemises, slips, petticoats, pajamas, negligees,
nightgowns, tank tops, camisoles, pullovers, bodysuits, stoles; boots, shoes
including sport shoes, slippers; 247185  
 
  AK ANNE KLEIN   6/9/2005   592998   3/21/2007   258103   REGISTERED     18    
  18 - Leather and imitations of leather and goods made of these materials and
not included in other classes; handbags, shoulder bags, evening bags, cosmetic
bags (sold empty), cosmetic cases (sold empty), cosmetic pouches (sold empty),
grooming kits (sold empty), leather shoulder belts, wallets, billfolds, credit
card cases, business card cases, key cases, key fobs, passport cases, coin
purses, coin/key purses, carry-all clutches, check book clutches, clutch purses,
general purpose purses, pouches, book bags, belt bags, leather and textile
shopping bags (sold empty), tote bags, saddle bags, roll bags, sling bags,
travel bags, overnight bags, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, tie cases, waist packs,
fanny packs, backpacks, knapsacks, attache cases, briefcases, briefcase type
portfolios, leather envelopes for carrying personal papers, secretaries,
satchels, suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and
walking sticks T30354TH03  
 
  AK ANNE KLEIN   10/7/2006   644124   10/6/2006   TM271681   REGISTERED     03
      03 - Fragrances and Cosmetics T30354TH05  
 
  AK ANNE KLEIN   10/10/2006   644126   11/6/2006   644126   REGISTERED     14  
    14 - Jewelry and Watches 124240  
 
  ALBERT NIPON   4/17/2003   516056   4/17/2003   516056/TM205256   REGISTERED  
  3       3 - Perfumery, eau de cologne, essential oils, soaps, bath salts, skin
creams, preparations (cosmetics) for skin care, eyebrow pencils, false
eyelashes, eye shadows, eye pencils, lipsticks, rouge, face powders, mascara,
lip pencils, nail polish, pomades, preparations (cosmetics) for hair care, hair
shampoos, hair conditioners, talcum powder, sunscreen preparations (cosmetics),
and toothpaste. 118785  
 
  ANNE KLEIN   11/24/1994   276395   11/24/1994   276395/SM3828   REGISTERED    
35       35 - Retail store services 118756  
 
  ANNE KLEIN   12/16/1993   257449   12/16/1993   257449/TM21892   REGISTERED  
  18       18 - Billfolds, wallets, purses, checkbook clutches, cosmetic cases,
credit card cases, key cases, cosmetic pouches, coin purses, carry-all clutches,
coin/key purses, secretaries, key fobs and handbags. 118745  
 
  ANNE KLEIN   7/19/1993   248666   7/19/1993   248666/TM18324   REGISTERED    
14       14 - Earrings, bracelets, pendants, pins, necklaces, neck chains, scarf
clips, barrettes, pony tail holders, jewelry headbands, chain belts, key rings,
dress bracelet watches, sport bracelet watches, bangle bracelet watches, pendant
(i.e. necklace) watches with chains; leather watchbands, and leather straps.
118701  
 
  ANNE KLEIN & Lion Head Design   7/18/1990   204618   7/18/1990  
425460/TM137252   REGISTERED     25       25 - Coats, suits, jackets, pants,
shirts, dresses, blouses, sweaters, belts, gloves, shawls, scarves, mufflers,
swimwear and hosiery, including stockings, pantyhose, knee-high and thigh-high
stockings, cut and sewn specialty tights (or stockings) and socks, hats, caps,
berets, hoods, cowls, and earmuffs, shoes, boots, sandals, slippers, galoshes,
sneakers and sport shoes. 118821  
 
  ANNE KLEIN II   9/3/1987   168820   9/3/1987   341801/TM63619   REGISTERED    
25       25 - Coats, suits, jackets, pants, shirts, blouses, dresses, sweaters,
belts (for clothing), skirts, culottes, vests, scarves, mufflers, shawls,
gloves, pocket squares, camisoles, swimwear, stockings, pantyhose, knee high and
thigh high stockings, cut and sewn specialty tights or stockings and socks,
hoods and knitted headwear, shoes (excluding sport shoes), loafers, espadrilles,
pumps, slingbacks, thongs, clogs, sandals, boots and slippers. T30276THOO  
 
  ANNE KLEIN NEW YORK   10/7/2006   644129   10/6/2006   TM271680   REGISTERED  
  03       03 - Fragrances and Cosmetics

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
          Printed: 5/7/2009   Page 100     REFERENCE   MARK   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   THAILAND continued ...                        
        T30276TH02   ANNE KLEIN NEW YORK   10/7/2006   644131   1/8/2008  
274198   REGISTERED     14       14 - Jewelry and Watches T30276TH03   ANNE
KLEIN NEW YORK   10/7/2006   644132   10/24/2007   644132   REGISTERED     18  
    18 - Handbags and small leather goods T30276TH04   ANNE KLEIN NEW YORK  
10/7/2006   644133   11/6/2006   644133   REGISTERED     25       25 - Belts,
blouses, camisoles, coats, footwear (shoes, boots, sandals, slippers), gloves,
jackets, leg wear (both sheer and casual), mufflers, pants, scarves, shirts,
skirts, stoles, sleepwear, socks, swimwear and vests. T30107TH00   ERIKA  
1/31/2005   580249   1/30/2005   Kor253231   REGISTERED     25       25 - “upper
outer garments (not being inner or sports garments), inner upper garments, pants
(not being inner sports pants), sport upper garments, inner pants, sport pants,
underwear, sleepwear, dresses, suits, skirts, wristbands, scarves, shawls, ties,
gloves, socks, stockings, shoes (not being sport shoes), sports shoes, hats,
headbands and belts”. 279   EVAN-PICONE   7/16/1990   423525   7/16/1990  
Kor118608   REGISTERED     37       37 - Leather and imitations of leather, and
goods made of these materials and not included in other classes: animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery. 280   EVAN-PICONE   10/13/1981   120435   10/13/1981  
46712   REGISTERED     38       38 - Clothing, footwear, headgear. 278  
EVAN-PICONE   7/16/1990   423526   7/16/1990   Kor118607   REGISTERED     50    
  50 - Leather and imitations of leather, and goods made of these materials and
not included in other classes: animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. T30045TH00
  JJ and DEVICE   11/9/1988   373337   11/9/1988   Kor 897545   REGISTERED    
14       14 - GOLD AND SILVER JEWELRY 402   JONES NEW YORK   7/24/1997   339468
  7/24/1999   Kor84692   REGISTERED     25       25 - skirts, suits, slacks,
blouses, dresses, coats, sweaters, scarves, vests, jackets, socks, tights,
pantyhose, nylon stockings, shoes, boots, sandals, slippers, slacks, pants,
(except for sport pants), sport coats, ties, shawls. 383   JONES NEW YORK  
7/24/1997   339467   7/24/1999   Kor 84691   REGISTERED     18       18 -
Leather and imitations of leather, and goods made of these materials and not
included in other classes: animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. T30203TH00
  JONES NEW YORK   12/28/2004   577433   12/28/2004   Kor226096   REGISTERED    
025       025 - jackets; coats; pants (not being inner pants or sports pants);
skirts; dresses; blouses; I/knit shirts, knit skirts”./ T30181TH00   JONES NEW
YORK SIGNATURE   1/9/2004   541155   1/8/2004   Kor210792   REGISTERED     03  
    03 - Perfume, cologne, eau de toilette, room and personal fragrance sprays,
soaps, namely hand soap and skin soap, skin cleansers, skin lotions and creams,
skin moisturizers, sun tanning lotions and oils; cosmetic products, namely, face
and body powders, foundation make-up, body glitter, face glitter, lipstick, lip
pencils, blush, eye shadow, eye cream, eyeliner, mascara and eyebrow pencils
T30181TH01   JONES NEW YORK SIGNATURE   1/9/2004   541156   11/17/2004  
Kor205642   REGISTERED     09       09 - eye wear T30181TH02   JONES NEW YORK
SIGNATURE   1/9/2004   511157   1/10/2005   Kor207816   REGISTERED     14      
14 - watches and jewelry T30181TH03   JONES NEW YORK SIGNATURE   1/912004  
541159   1/9/2004   Kor214180   REGISTERED     18       18 - handbags and
leather straps T30181TH04   JONES NEW YORK SIGNATURE   1/9/2004   541160  
1/9/2004   Kor2124336   REGISTERED     25       25 - Clothing namely, skirts,
suits, slacks, pants, shorts, skorts, blouses, shirts, blazers, dresses,
dusters, cardigans, pullovers, jeans, vests, jackets, sweaters, camisoles,
culottes, knit pants, knit tops, tank tops, t-shirts, polo shirts, denim
jackets, and jumpsuits T30046TH00   JUDITH JACK THAILAND AND JJ AND DESIGN  
7/20/1994   268946   7/20/1994   Kor36217   REGISTERED     14       14 - RINGS,
BROOCHES, EARRINGS, NECKLACES, BRACELETS, PENDANTS MADE OF GOLD, SILVER AND
PLATINUM AND TRINKETS OF JEWELRY. T30162TH00   L.E.I.   9/1/1999   Kor11949  
9/1/1999   Kor11949   REGISTERED     25       25 - Apparel footwear and headgear

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 5/7/2009   Page 101     REFERENCE   MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   THAILAND continued ...                              
  T30155TH00   L.E.I. Design   2/23/1999   na   2/23/1999   Kor122039  
REGISTERED     25       25 - Apparel footwear and headgear T30154TH07   L.E.I.
LIFE ENERGY   5/10/2001   na   5/10/2001   Kor133870   REGISTERED     25      
 
  INTELLIGENCE Design                                 25 - Apparel footwear and
headgear 118757   Lion Head Design   7/19/1993   248667   7/19/1993  
248667/TM19067   REGISTERED     14       14 - Earrings, bracelets, pendants,
pins, necklaces, neck chains, scarf clips, barrettes, pony tail holders, jewelry
headbands, chain belts, key rings, dress bracelet watches, sport bracelet
watches, bangle bracelet watches, pendant (i.e. necklace) watches with chains;
leather watchbands, and leather straps. 118746   Lion Head Design   12/16/1993  
257450   12/16/1993   257450/TM20132   REGISTERED     18       18 - Billfolds,
wallets, purses, checkbook clutches, cosmetic cases, credit card cases, key
cases, cosmetic pouches, coin purses, carry-all clutches, coin/key purses,
secretaries, key fobs and handbags. T30005TH00   NAPIER   12/3/1987   347235  
9/1/1988   Kor66244   REGISTERED     14       14 - JEWELRY MADE OF GOLD, JEWELRY
MADE OF SILVER, JEWELRY MADE OF PLATINUM, PERSONAL ORNAMENTS MADE OF JEWELRY,
TRINKETS, SEMI-PRECIOUS STONES, BRACELETS, EARRINGS, RINGS MADE OF PRECIOUS
METAL, PASTE DIAMONDS, PERSONAL ORNAMENTS IMITATED OF [PRECIOUS METAL, PERSONAL
ORNAMENTS IMITATE OF JEWELRY MADE OF GOLD, AND PERSONAL ORNAMENTS MADE OF GOLD
AND SILVER PLATED.   TRINIDAD & TOBAGO T30276TT00   AK ANNE KLEIN   11/30/2006  
38026   11/30/2006   38026   REGISTERED     3,9,14
18,25       3 -     9 - Ophthalmic eyewear (including ophthalmic sunglasses that
are prescription quality and sold only through “optical” retail stores,
opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories.    
14 -
                                   
18 -
                                   
25 -
                                  TURKEY                                 118974
  A LINE & DESIGN   12/26/1994   45547/94   12/26/1994   158184   REGISTERED    
14,18,25       14 - Jewelry and all types and kinds of watches and clocks.    
18 - Pocketbooks; cosmetic cases made of leather or imitations thereof,
clutches, purses, money bags, wallets, rucksacks, billfolds, credit card cases,
checkbook holders, key cases, pouches, travel kits and passport cases.     25 -
Clothing, especially coats, raincoats, suits, skirts, jackets, cardigans, bomber
jackets, baseball jackets, parkas, blazers, trousers, shirts, T-shirts, jeans,
overalls, dresses, camisoles, blouses, sweaters, belts-hangers, gloves, scarves,
foulards, neckwear, shawls, swimwear (swimsuits, sports, towel clothing,
bonnets, sea shoes), knit leggings (gaiters), socks and stockings (short, long,
normal socks and pantyhose), tights, shoes, boots, high-boots and sporting shoes
for sporting, slippers, hats, casquettes, caps, sun visors. T30276TR00   AK ANNE
KLEIN   8/21/2006   040431   8/21/2006   040431   REGISTERED     18,25,35      
18 - Leather goods     25 - Clothing, footwear     35 - Advertising and business
services 118743   ANNE KLEIN   5/10/1993   38615/93   5/10/1993   143371  
REGISTERED     14,18,25
16       14 - Jewelry and all types and kinds of watches and clocks.     18 -
Cosmetic cases made of leather or imitations thereof, clutches, purses, money
bags, wallets, rucksacks, billfolds, credit card cases, checkbook holders, key
cases, pouches, travel kits and passport cases.     25 - Clothing, especially
coats, suits, jackets, trousers, shirts, dresses, blouses, sweaters, belts,
gloves, scarves, foulards, mufflers, shawls, swimwear (swimsuits, shorts, towel
clothing, bonnets, seawear), socks and stockings (short, long, normal socks and
pantyhose), tights, footwear, boots, high boots and sporting shoes for sporting,
slippers, hats, casquettes, caps, sun visors.     16 - Pocketbooks.

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed:517/2009   Page 102     REFERENCE   MARK     FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   TURKEY continued ...                                
118863   ANNE KLEIN" (stylized)   8/10/1990   51601/90   8/10/1990   123951  
REGISTERED     3,9,14      
 
                            18,25       3 - Perfumed or odorless and/or colored
or uncolored soaps; cosmetics (creams, emulsions, lotions, gels and oils, face
masks, make-up powders for bath and hygienic purposes), deodorant soaps, bath
and shower preparations (salts, foams, oils, gels), depilatories, deodorizers
and antiperspirants, hair care preparations (waving, straightening, fixing,
cleaning), hair creams and balsams, hair sprays, brilliants (forming and
protecting), shaving creams and foams, lotions, face and eyes make-up and
cleansing preparations thereof, lipsticks, preparations for nail care and
embellishment (nail polish and similar and polish removers), external personal
hygienic preparations, sunbath preparations, suntan preparations, preparations
against skin wrinkles, dentifrices and toothpastes and tablets and liquids
cleaning for tooth prosthesis; perfumery (essential oils, eau de colognes,
lotions, eau de toilettes, eau de colognes sprays), body creams.     9 -
Sunglasses, ophthalmic eyeglass frames, ophthalmic sunglass frames and their
glass.     14 - Jewelry (made of precious metals or their coated or precious
stones therewith (diamond, ruby, pearl, emerald, brilliant, agate, garnet,
sapphire), earring, ring, bracelet, watch chains, watch bracelets, watch
holders, brooch, clasp, pendant, chain, necklace, buckles, name tag, medallions.
    18 - Wallets, portfolio, purses, billfolds, checkbook clutches, key cases,
cosmetic bags, cosmetic pouches, coin purses, carry-all clutches, coin/key
purses, secretaries, key chains, key fobs, brief cases, handbags made from
leather or imitations of leather.     25 - Clothing, particularly suits,
jackets, trousers, skirts, culottes, dresses, tailleurs, vests, shirts,
undershirts, combinations, blouses, T-shirts, sweaters, belts, hangers, gloves,
scarves, foulards, mufflers, shawls, hoods, pocket squares, swimwear, towels,
towel dresses, bonnets, beach shoes, socks and hats, caps, sun-visors.
T30276TR01   ANNE KLEIN NEW YORK   1/18/2006   2007001527   1/18/2007  
2007001527   REGISTERED     18,25,35      
 
                            3,9       18 - Leather goods     25 - Clothing,
footwear     35 - Advertising and business services     3-      9-  284  
EVAN-PICONE   11/9/1981   101556   11/9/1981   133760   REGISTERED     25      
25 - Skirts, suits, slacks, shorts, blouses, dresses, coats for women and misses
365   JONES NEW YORK   9/5/1997   9713202   9/5/1997   97013202   REGISTERED    
18,25       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes: animal skins, hides; trunks and
traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery.     Clothing, footwear, headgear.
25 - T00103TR01   JONES NEW YORK   7/23/2004   23104   7/23/2004   23104  
REGISTERED     9       9 - Men’s and women’s ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related T30162TR00   L.E.I.   8/3/1999   na   8/3/1999   1999012678   REGISTERED
    25       25 - Apparel footwear and headgear T30154TR02   L.E.I. LIFE ENERGY
  2/2/1999   na   2/2/1999   205990   REGISTERED     25      
 
  INTELLIGENCE Design                                 25 - Apparel footwear and
headgear T30162TR01   L.E.I. Design   8/3/1999   na   8/3/1999   1999012679  
REGISTERED     25       25 - Apparel footwear and headgear T30157TR00   LIFE
ENERGY INTELLIGENCE   8/3/1999   na   8/3/1999   1999012677   REGISTERED     25
      25 - Apparel footwear and headgear 118  
744
  Lion Head Design   5/10/1993   38616/93   5/10/1993   143372   REGISTERED    
14,18,25
16       14 - Jewelry and all types and kinds of watches and clocks.     18 -
Cosmetic cases made of leather or imitations thereof, clutches, purses, money
bags, wallets, rucksacks, billfolds, credit card cases, checkbook holders, key
cases, pouches, travel kits and passport cases.     25 - Clothing, especially
coats, suits, jackets, trousers, shirts, dresses, blouses, sweaters, belts,
gloves, scarves, foulards, mufflers, shawls, swimwear (swimsuits, shorts, towel
clothing, bonnets, seawear), socks and stockings (short, long, normal socks and
pantyhose), tights, footwear, boots, high boots and sporting shoes for sporting,
slippers, hats, casquettes, caps, sun visors.     16 - Pocketbooks. TURKS &
CAICOS                                

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 5/7/2009   Page 103     REFERENCE   MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   TURKS & CA/COS continued ... T30044TC00   JUDITH
JACK   1/3/2002   12666   1/3/2002   12666   REGISTERED     14       14 - All
goods listed in class to include watches and jewelry T30044TC01   JUDITH JACK  
1/3/2002   12667   1/3/2002   12667   REGISTERED     18       18 - All goods
listed in Class 18 to include “Handbags”. T30044TC02   JUDITH JACK   1/3/2002  
12668   1/3/2002   12668   REGISTERED     25       25 - All goods listed in
Class to include “belts”. UKRAINE 118768   ANNE KLEIN   1/28/1994   94010395IT  
1/28/1994   11549   REGISTERED     25       25 - Clothing, footwear, headgear.
T30162UA00   L.E.I.   7/22/1999   na   7/22/1999   26377   REGISTERED     25    
  25 - Apparel footwear and headgear T30154UA00   L.E.I. LIFE ENERGY   7/15/1999
  99072485   10/15/2002   27359   REGISTERED     25      
 
  INTELLIGENCE Design                                 25 - Apparel footwear and
headgear T30162UA01   L.E.I. Design   7/22/1999   na   7/22/1999   26375  
REGISTERED     25       25 - Apparel footwear and headgear T30157UA00   LIFE
ENERGY INTELLIGENCE   7/22/1999   na   7/22/1999   26376   REGISTERED     25    
  25 - Apparel footwear and headgear UNITED ARAB EMR 247188   AK ANNE KLEIN  
6/21/2005   70605   3/19/2006   58869   REGISTERED     18       18 - Leather and
imitations of leather and goods made of these materials and not included in
other classes; handbags, shoulder bags, evening bags, cosmetic bags (sold
empty), cosmetic cases (sold empty), cosmetic pouches (sold empty), grooming
kits (sold empty), leather shoulder belts, wallets, billfolds, credit card
cases, business card cases, key cases, key fobs, passport cases, coin purses,
coin/key purses, carry-all clutches, check book clutches, clutch purses, general
purpose purses, pouches, book bags, belt bags, leather and textile shopping bags
(sold empty), tote bags, saddle bags, roll bags, sling bags, travel bags,
overnight bags, weekender bags, duffel bags, suit bags, garment bags for travel,
gym bags, athletic bags, beach bags, tie cases, waist packs, fanny packs,
backpacks, knapsacks, attache cases, briefcases, briefcase type portfolios,
leather envelopes for carrying personal papers, secretaries, satchels,
suitcases, luggage, trunks; umbrellas, beach umbrellas, parasols and walking
sticks T30354AE03   AK ANNE KLEIN   10/30/2006   86810   4/7/2008   87268  
REGISTERED     3      
3-
                                T30354AE04   AK ANNE KLEIN   10/30/2006   86811
  3/2/2008   86660   REGISTERED     09       09 - Ophthalmic eyewear (including
ophthalmic sunglasses that are prescription quality and sold only through
“optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related accessories. T30354AE05   AK ANNE KLEIN   10/30/2006   86812   3/2/2008
  86658   REGISTERED     14       14 - Jewelry and Watches 118804   ANNE KLEIN  
6/29/1998   27405   5/9/1999   22126   REGISTERED     25       25 - Coats,
suits, jackets, blazers, vests, pants, shorts, shirts, dresses, skirts, blouses,
cardigans, belts, gloves, ties, leggings, scarves, ear muffs, shawls, dressing
gowns, bathing suits, hosiery (including stockings, pant legs, knee-highs,
tights & socks), shoes, sandals, boots, slippers, head gear, hats, caps, and
berets. 118805   ANNE KLEIN   6/29/1998   27406   5/9/1999   22128   REGISTERED
    35       35 - Retail store services. T30276AE00   ANNE KLEIN NEW YORK  
10/30/2006   86813   3/3/2008   86672   REGISTERED     03       03 - Fragrances
and Cosmetics T30276AE01   ANNE KLEIN NEW YORK   10/30/2006   86815   3/2/2008  
86664   REGISTERED     09       09 - Ophthalmic eyewear (including ophthalmic
sunglasses that are prescription quality and sold only through “optical” retail
stores, opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related accessories. T30276AE02  
ANNE KLEIN NEW YORK   10/30/2006   86817   3/2/2008   8655   REGISTERED     14  
    14 - Jewelry and Watches T30276AE03   ANNE KLEIN NEW YORK   10/30/2006  
86819   1/26/2009   92898   REGISTERED     18       18 - Handbags, small leather
goods, namely wallets, coin purses and key cases

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 5/7/2009   Page 104     REFERENCE   MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   UNITED ARAB EMR continued ...                      
        T30276AE04   ANNE KLEIN NEW YORK   10/30/2006   86820   3/2/2008   89637
  REGISTERED     25       25 - Belts, blouses, camisoles, coats, footwear
(shoes, boots, sandals, slippers), gloves, jackets, leg wear (both sheer and
casual), mufflers, pants, scarves, shirts, skirts, stoles, sleepwear, socks,
swimwear and vests. T30044AE00   JUDITH JACK   1/21/2002   45893   1/21/2002  
36854   REGISTERED     14       14 - Jewelry and watches T30044AE01   JUDITH
JACK   1/21/2002   45895   1/21/2002   36853   REGISTERED     25       25 -
Belts T30114AE00   JUDITH JACK   1/21/2001   45894   1/21/200   36852  
REGISTERED     18       18 - Handbags UNITED KINGDOM                            
    118946   A (underscored) LINE ANNE   3/6/1991   1457768   2/12/1993  
B1457768   REGISTERED     18       18 - Articles made from leather; trunks,
suitcases, bags, umbrellas, parasols, walking sticks and whips; all included in
Class 18. 118944   A (underscored) LINE ANNE KLEIN (Design)   3/6/1991   1457769
  2/12/1993   B1457769   REGISTERED     25       25 - Articles of clothing;
headwear; footwear; all included in Class 25; but not including children’s
footwear. 118945   A (underscored) LINE ANNE KLEIN (Design)   3/6/1991   1457767
  9/3/1993   B1457767   REGISTERED     14       14 - Articles made of precious
metals or their alloys or coated therewith; jewelry; horological and
chronometric instruments; all included in Class 14. 118381   ALBERT NIPON  
2/11/1982   1169623   2/11/1982   1169623   REGISTERED     25       25 -
Articles of clothing for women and girls. 118378   ALBERT NIPON   1/31/1984  
1211891   1/31/1984   1211891   REGISTERED     20       20 - Bags and covers,
all included in Class 20 for covering cloths. 118385   ALBERT NIPON   1/5/1984  
1210215   1/5/1984   1210215   REGISTERED     16       16 - Paper patterns for
making dresses. 118387   ALBERT NIPON   3/1/1983   1191328   3/1/1983   1191328
  REGISTERED     18       18 - Articles of luggage, suitcases, tote bags,
portfolios (not being stationery) and attache cases. 118416   ALBERT NIPON  
12/8/1981   1166082   12/8/1981   1166082   REGISTERED     3       3 - Perfumes,
eau de cologne, non-medicated toilet preparations; toilet articles included in
Class 3. 118388   ALBERT NIPON SUITS   1/19/1990   1411242   1/19/1990   1411242
  REGISTERED     25       25 - Women’s suits, shirts, blouses, skirts, pants and
jackets, all included in Class 25. 118707   ANNE KLEIN & Lion Head Design  
6/5/1990   1428033   3/6/1992   B1428033   REGISTERED     25       25 - Articles
of clothing included in Class 25 for women and girls. 118601   ANNE KLEIN
(Script — Diagonal)   11/21/1973   1021108   11/21/1973   1021108   REGISTERED  
  3       3 - Bleaching preparations included in Class 3, and substances for
laundry use; soaps; perfumes and perfumed non-medicated toilet preparations,
essential oils; cosmetics; hair lotions, and dentifrices. 118603   ANNE KLEIN
(Script — Diagonal)   11/21/1973   1021110   11/21/1973   1021110   REGISTERED  
  18       18 - Articles included in Class 18 made from leather; trunks,
suitcases, bags included in Class 18, umbrellas, parasols, walking sticks and
118602   ANNE KLEIN (Script-Diagonal)   11/21/1973   1021109   11/21/1973  
1021109   REGISTERED     14       14 - Articles of precious metals or their
alloys or coated therewith; jewelry; horological and chronometric instruments.
118610   ANNE KLEIN (Script — Horizontal)   10/27/1978   1103696   10/27/1978  
1103696   REGISTERED     24       24 - Textile piece goods, bed sheets,
pillow-cases, bed blankets; towels, tablecloths curtains and wall hangings, all
of textile materials; bedspreads. 118611   ANNE KLEIN (Script — Horizontal)  
10/27/1978   1103697   10/27/1978   1103697   REGISTERED     25       25 -
Articles of clothing for women and girls.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 105

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   UNITED KINGDOM continued...                          
  118609   ANNE KLEIN (Script-Horizontal)
With Lion Head Design Below   12/17/1977   1088346   12/17/1977   1088346  
REGISTERED     25       25 - Articles of clothing for women and girls. 118919  
ANNE KLEIN II (BLOCK AND STYLIZED SERIES - UK)   8/23/1996   2108364   4/4/1997
  2108364   REGISTERED     18       18 - Goods made of leather and of imitation
leather, bags, handbags, purses, coin purses, coin/key purses, wallets,
travelling bags, suitcases, hold alls, rucksacks, backpacks, briefcases, belts,
umbrellas; articles of luggage; attache cases, shoulder bags, billfolds and
pocket wallets; cases for credit cards and for passports; cheque book covers;
key cases; cheque book holders, cheque book clutches, key fobs, money belts,
carry-all clutches and secretaries, school bags and satchels; tote bags, game
bags and hip bags, bags for campers and for climbers; cosmetic bags and pouches;
knapsacks, haversacks; lunch bags; sports bags, purses, beach bags, gym bags;
carry-ails. 118822   ANNE KLEIN II (stylized)   1/28/1988   1333369   1/28/1988
  1333369   REGISTERED     25       25 - Articles of clothing included in
Class 25 for women and girls. 580   CODE BLEU   12/8/1994   n/a       2004924  
REGISTERED     25       25 - Men’s, women’s and children’s jeans, shorts,
jackets, skirts, vest shirts, and other clothing, garters, sock suspenders,
braces, bands, belts, footwear, special sporting and gymnastic footwear, polo
shirts, jogging suits, coats, warm-up suits, hats, neckties, scarves, jumpsuits,
sweaters, pajamas, nightshirts and robes, women’s and girls dresses, skirts
blouses. jumpers, nightgowns, intimate apparel, panties, bras, petticoats, slips
,half-slips, camisoles, chemises, teddies, garter belts, garters, girdles,
pantaloons, tap pants, tank tops, pantyhose, leotards, leggings, tights, men’s
and boy’s underwear, briefs and boxer shorts, T30016GB00   ENCORE   3/21/1986  
1263120   3/21/1986   1263120   REGISTERED     14       14 - Jewelry T30107GB00
  ERIKA   5/24/2002   2301390   5/24/2003   2301390A   REGISTERED     18,25    
  18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; trunks and travelling bags; luggage, handbags,
purses, attache cases, briefcases, school bags, tote bags, all-purpose sport
tote bags, duffel bags, beach bags, travelling trunks and valises, cosmetic bags
sold empty, briefcase-type portfolios; umbrellas, parasols and walking sticks;
small leather goods, clutch purses, cigarette cases, leather key fobs and
leather key cases, credit card cases, cosmetic cases, change purses, wallets,
eyeglass cases, business card cases, agenda cases and lipstick holders.
25 - Clothing, dresses, acrylic sweaters and pullovers, Indian gauze tops, nylon
knit blouses, denim pants and shorts, skirts, vests, T-shirts, polo shirts,
sweatshirts, sweat pants, and footwear. T30108GB00   ERIKA COLLECTION  
5/24/2002   2301390   5/24/2003   2301390B   REGISTERED     18,25       18 -
Leather and imitations of leather, and goods made of these materials and not
included in other classes; trunks and travelling bags; luggage, handbags,
purses, attache cases, briefcases, school bags, tote bags, all-purpose sport
tote bags, duffel bags, beach bags, travelling trunks and valises, cosmetic bags
sold empty, briefcase-type portfolios; umbrellas, parasols and walking sticks;
small leather goods, clutch purses, cigarette cases, leather key fobs and
leather key cases, credit card cases, cosmetic cases, change purses, wallets,
eyeglass cases, business card cases, agenda cases and lipstick holders.     25 -
Clothing, dresses, acrylic sweaters and pullovers, Indian gauze tops, nylon knit
blouses, denim pants and shorts, skirts, vests, T-shirts, polo shirts,
sweatshirts, sweat pants, and footwear. T30107GB02   ERIKA DRESSES   5/24/2002  
2301390   5/24/2003   2301390D   REGISTERED     18,25       18 - Leather and
imitations of leather, and goods made of these materials and not included in
other classes; trunks and travelling bags; luggage, handbags, purses, attache
cases, briefcases, school bags, tote bags, all-purpose sport tote bags, duffel
bags, beach bags, travelling trunks and valises, cosmetic bags sold empty,
briefcase-type portfolios; umbrellas, parasols and walking sticks; small leather
goods, clutch purses, cigarette cases, leather key fobs and leather key cases,
credit card cases, cosmetic cases, change purses, wallets, eyeglass cases,
business card cases, agenda cases and lipstick holders.
25 - Clothing, dresses, acrylic sweaters and pullovers, Indian gauze tops, nylon
knit blouses, denim pants and shorts, skirts, vests, T-shirts, polo shirts,
sweatshirts, sweat pants, and footwear. T30107GB03   ERIKA SPORT   5/24/2002  
2301390   5/24/2003   2301390C   REGISTERED     18,25       18 - Leather and
imitations of leather, and goods made of these materials and not included in
other classes; trunks and travelling bags; luggage, handbags, purses, attache
cases, briefcases, school bags, tote bags, all-purpose sport tote bags, duffel
bags, beach bags, travelling trunks and valises, cosmetic bags sold empty,
briefcase-type portfolios; umbrellas, parasols and walking sticks; small leather
goods, clutch purses, cigarette cases, leather key fobs and leather key cases,
credit card cases, cosmetic cases, change purses, wallets, eyeglass cases,
business card cases, agenda cases and lipstick holders.     25 - Clothing,
dresses, acrylic sweaters and pullovers, Indian gauze tops, nylon knit blouses,
denim pants and shorts, skirts, vests, T-shirts, polo shirts, sweatshirts, sweat
pants, and footwear. 503   EVAN-PICONE       N/A   9/5/1968   B930527  
REGISTERED     25       25 - Articles of sportswear and leisurewear; all
included in Class 25. 135   EVAN-PICONE   7/2/1990   1430027   7/2/1990  
1430027   REGISTERED     18       18 - Leather and imitations of leather, and
goods made of these materials and not included in other classes: animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 106

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS     CLASSES   UNITED KINGDOM continued ...                      
      136       EVAN-PICONE SPORT 
(STYLIZED)   3/5/1991    1457438    3/5/1991    1457438    REGISTERED     25    
  25 - Clothing, footwear, headgear. T30124GB00   GLORIA VANDERBILT      
1453747   1/1/1998   1453747   REGISTERED     24,21,20  
 
                                27       24 - Bed sheets, duvet covers, pillow
cases and shams, bedspreads, coverlets, curtains, quilts, placemats, table
napkins, towels, oven gloves and chair pads; household and bed linen; bedroom
textile fabrics, curtains, wall hangings, handkerchiefs; travelling rugs; all
included     21 - Porcelain spice jars and racks therefor; wine glasses;
household and kitchen utensils and containers; porcelain moulds; candlesticks;
parts and fittings for all the aforesaid goods; brushes and combs, and cases
therefor; flower and plant pots and holders; figurines and statuettes; all
included in Class 21.     20 - Wood planters; boxes, cases and decorative boxes;
baskets, trays, furniture, mirrors and picture frames; parts and fittings for
all the aforesaid goods; wall plaques; works of art, figurines and statuettes;
all included in Class 20.     27 - Wall hangings and wall paper; carpets and
rugs; all included in Class 27. T30044GB01   JUDITH JACK   9/27/2001   2281725  
9/27/2001   2281725   REGISTERED     14,18,25       14 - jewelry and watches    
18 - Handbags     25 - Belts 118394   KASPER   2/24/1998   2159060   2/24/1998  
2159060   REGISTERED     25       25 - Articles of clothing; sweaters, shirts,
blouses, t-shirts, pants, jeans, skirts, dresses, shorts, jackets, coats, suits,
raincoats, capes, ponchos, shawls, scarves and vests. 118679   Lion Head Design
  1/20/1989   1370718   2/15/1991   1370718   REGISTERED     14       14 -
Jewelry, imitation jewelry; precious and semi-precious stones; imitation or
synthetic precious stones; articles of precious metals or their alloys or coated
therewith; horological and chronometric instruments, all included in Class 14;
but not including any such goods being in the Form of or bearing representations
of felidae. 118607   Lion Head Design   7/27/1976   1066302   7/27/1976  
1066302   REGISTERED     25       25 - Articles of clothing for women, girls and
boys. T30085GB00   MAGGIE MCNAUGHTON   8/10/1994   1581367       1581367  
REGISTERED     25       25 - WOMEN’S CLOTHING T30005GB00   NAPIER   8/9/1988  
1354253   8/9/1988   1354253   REGISTERED     14       14 – GOODS NOT LISTED.
T30005GB01   NAPIER   4/24/1991   1462057   10/2/1992   1462057   REGISTERED    
14       14 – GOODS NOT LISTED. T30005GB02   NAPIER   1/12/1998   2155331  
1/12/1998   2155331   REGISTERED     14       14 – Jewelry made of precious and
semi-precious materials. T30008GB01   NOW YOU’RE DRESSED   7/21/1998   2172691  
7/21/1998   2172691   REGISTERED     14       14 – GOODS NOT LISTED. 133  
PICONE SPORT   5/4/1993   1534600   11/6/1998   1534600   REGISTERED     N/A  
 
  N/A - Articles of clothing for women, footwear and headgear; but not including
women’s bikinis, swimsu its, beachwear or beach cover-ups T30005GB03   RICHELIEU
  12/6/1984   1231657   12/6/1984   1231657   REGISTERED     14       14 -
JEWELRY
 
                                    URUGUAY                                
118699   ANNE KLEIN   1/12/1990   234905   4/27/1993   345588   REGISTERED     3
      3 - All goods in Class 3. 118700   ANNE KLEIN & Lion Head Design  
1/12/1990   234906   4/27/1993   345587   REGISTERED     14,25       14 - All
goods in Class 14.     25 - All goods in Class 25. 304   EVAN-PICONE   8/10/1990
  330050   5/27/1991   330050   REGISTERED     18       18 - Leather and
imitations of leather, and goods made of these materials and not included in
other classes: animal skins, hides; trunks and traveling bags; umbrellas,
parasols and walking sticks; whips, harness and saddlery.

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 107

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   URUGUAY continued ...                             303
  EVAN-PICONE   8/1/1984   270574   8/1/1984   178665   REGISTERED     25      
25 - Clothing, footwear, headgear.         468   JONES NEW YORK   8/23/1994  
272091   11/1/1996   272091   REGISTERED     25       25 - Clothing, footwear,
headgear.         T00103UY01   JONES NEW YORK   2/20/2006   368705   1/26/2007  
368.705   REGISTERED     9       9 - Men’s and women’s ophthalmic eyewear
(including ophthalmic sunglasses that are prescription quality and sold only
through “optical” retail stores, opticians, optometrists and dispensing
ophthalmologists) and related accessories; non-prescription sunglasses and
related         T30154UY00   L.E.I. LIFE ENERGY INTELLIGENCE Design   9/17/1999
  na   9/17/1999   309714   REGISTERED     25       25 - Apparel footwear and
headgear         T30157UY00   LIFE ENERGY INTELLIGENCE   3/24/2000   na  
3/24/2000   314598   REGISTERED     25       25 - Apparel footwear and headgear
        T30007UY00   NAPIER (Stylized)   10/10/1993   261543   10/10/1993  
261543   REGISTERED     14       14 - GOODS NOT LISTED.        
 
                                    VENEZUELA                                
118991   A LINE ANNE KLEIN   10/21/1996   17598/96   10/31/1997   201857-P  
REGISTERED     25       25 - Clothing, headgear and footwear, namely jackets,
coats, parkas, raincoats, blazers, blouses, shorts, dresses, suits, trousers,
pants, jeans, shorts, T-shirts, jumpsuits, sweaters, cardigans, belts, lingerie,
mufflers, scarves, ascots, overalls, pantyhose, tights, socks, leggings,
swimwear, footwear (including shoes, boots, slippers, and athletic footwear)
except children’s footwear, hats, caps, besets, and         T30365VE00   ALBERT
NIPON           6/1/1988   133508   REGISTERED     03       03 - Perfumery,
especially perfumes, colognes and products for the dressing table         118694
  ANNE KLEIN   1/15/1986   384-86   1/28/1988   132895-F   REGISTERED     3    
  3 - Cologne for women and men, skincare products, cosmetic products, beauty
care products and personal care products.         118613   ANNE KLEIN & Lion
Head Design   5/18/1978   3006   1/25/1981   96837-F   REGISTERED     25      
25 - Clothing, headgear, and footwear         228   EVAN-PICONE   11/5/1980  
8391   3/2/1984   107657   REGISTERED     21       21 - Fragrance decanters.    
    227   EVAN-PICONE   4/30/1984   3516   5/16/1986   123508-F   REGISTERED    
39       39 - Articles of clothing, hats and shoes.         231   EVAN-PICONE  
    22274-90   3/2/1984   107655   REGISTERED     03       03 - Fragrance and
Cosmetics         223   EVAN-PICONE   11/5/1980   8390   3/2/1984   107656  
REGISTERED     14       14 - Articles of jewelry.         T00066VE04  
EVAN-PICONE       N/A   6/10/1994   234392   REGISTERED     18       18 -
Handbags         469   JONES NEW YORK   9/28/1994   1298194   2/9/1996   P186929
  REGISTERED     25       25 - Women’s, Junior Misses, & Petites Clothing      
  T00103VE01   JONES NEW YORK   2/8/2006   3727   11/30/2006   na   REGISTERED  
  9       9 - Men’s and women’s ophthalmic eyewear (including ophthalmic
sunglasses that are prescription quality and sold only through “optical” retail
stores, opticians, optometrists and dispensing ophthalmologists) and related
accessories; non-prescription sunglasses and related         T30154VE00   L.E.I.
LIFE ENERGY INTELLIGENCE Design   9/29/2000   na   9/28/2000   P223842  
REGISTERED     25       25 - Apparel footwear and headgear         T30157VE00  
LIFE ENERGY INTELLIGENCE   2/25/2000   na   2/25/2000   P218365   REGISTERED    
25       25 - Apparel footwear and headgear        

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 108

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS     CLASSES   VENEZUELA continued ...                          
  T30007VE00   NAPIER (stylized)   3/27/1992   6066-92   10/7/1994   F169788  
REGISTERED     14       14 - All goods in International Class 14.            
 
                                VIETNAM                                 118734  
ANNE KLEIN   3/12/1992   6456   9/12/1992   5985   REGISTERED     25       25 -
Clothing, namely, coats, suits, jackets, blazers, vests, pants, shorts,
jumpsuits, jeans, culottes, shirts, T-shirts, skirts, dresses, blouses,
sweaters, cardigans, hats, headbands, belts, gloves, knitted headwear, mufflers,
lingerie, neckwear, swimwear, socks, hosiery, stockings, pantyhose, leggings,
scarves, shawls, raincoats, rainjackets, water repellant ponchos, hoods,
camisoles and shoes.         118787   ANNE KLEIN   11/2/1995   25692   7/31/1996
  21722   REGISTERED     14       14 - Precious metals, alloys of precious
metals, goods in precious metals or coated therewith, jewelry, precious stones,
horological and chronometric instruments, watches.         T00066VN00  
EVAN-PICONE   2/15/1993   10651   2/15/1993   9124   REGISTERED     9,25      
9 -
                                   
25 -
                                T30181VN00   JONES NEW YORK SIGNATURE   1/6/2004
  00136   4/22/2005   62154   REGISTERED     03,09,14
18,25       03 - Perfume, cologne, eau de toilette, room and personal fragrance
sprays, soaps, namely hand soap and skin soap, skin cleansers, skin lotions and
creams, skin moisturizers, sun tanning lotions and oils; cosmetic products,
namely, face and body powders, foundation make-up, body glitter, face glitter,
lipstick, lip pencils, blush, eye shadow, eye cream, eyeliner, mascara and
eyebrow pencils             09 - Sunglasses, non-prescription eyeglasses,
prescription eyeglasses, reading glasses, clip-on eyeglass frames and eyeglass
frames.             14 - jewelry and watches             18 - Luggage, handbags,
purses, attache cases, briefcases, school bags, tote bags, all purpose sport
tote bags, duffel bags, beach bags, traveling trunks and valises, cosmetic bags
sold empty, briefcase type portfolios, umbrellas; Small leather goods, namely
clutch purses, leather key cases, credit card cases, cosmetic cases sold empty,
change purses,wallets, business card cases and passport cases; umbrellas        
    25 - Clothing namely, skirts, suits, slacks, pants, shorts, skorts, blouses,
shirts, blazers, dresses, dusters, cardigans, pullovers, jeans, vests, jackets,
sweaters, camisoles, culottes, knit pants, knit tops, tank tops, t-shirts, polo
shirts, denim jackets, and jumpsuits and footwear namely, shoes, boots, sandals,
sneakers and slippers            
 
                                VIRGIN ISLANDS                                
118797   ANNE KLEIN           10/7/1996   7306   REGISTERED     18       18 -
Pocketbooks.            
 
                                            END OF REPORT       TOTAL ITEMS
SELECTED =     1453  

 



--------------------------------------------------------------------------------



 



TRADEMARK REGISTRATIONS
Foreign
Nine West Development Corporation

         
Owner Trademark Report by Country
  Printed: 5/7/2009   Page 1
Country Omitted UNITED STATES
       
Status: REGISTERED
       

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   ANDORRA                             T30202AD00   14 -
Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments.     18 - Leather and imitations of leather, and
goods made of these materials and not included in other classes; animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; handbags.     25 - Clothing, footwear, headgear.     35 -
Retail store services.
 
                                    ANGUILLA                            
T00012AI00   BANDOLINO (Word Mark)      3486     8/19/2002   3486    REGISTERED 
    18,25,35
42        18 - All goods in the class.     25 - All goods in the class.     35 -
All services in the class.     42 - T00055AI00   EASY SPIRIT (Word Mark)     
3488     8/19/2002   3488    REGISTERED      18,25,35
42        18 - All goods in the class.     25 - All goods in class.     35 - All
services in class.     42 - All services in class. T30224AI00   ENZO ANGIOLINI
(Word Mark)            8/19/2002   3487    REGISTERED      9,14,18
25,35        9 - All goods in class.     14 - All goods in class.     18 - All
goods in class.     25 - All goods in class.     35 - All services in class.
T30202AI00   NINE WEST (Word Mark)      3489     10/2/2002   3489    REGISTERED 
    09,14,18
25,35,42        14 - Jewelry and watches     18 - Bags, handbags, purses, credit
card holders, knapsacks, billfolds, wallets, key fobs, key cases and traveling
bags, umbrellas and walking sticks, all made of leather or imitations of
leather.     25 - Footwear, clothing, headgear. Shirts, t-shirts, tank tops,
blouses, turtlenecks, dresses, vests sweaters, sweatshirts, sweat pants, pants,
shorts, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
ponchos, rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes,
canvas shoes, rubber shoes, boots, sandals, slippers, hats, scarves, kerchiefs  
  35 - Business management, business administration,; office functions and other
retail store functions     42 - Retail store services.
 
                                    ANTIGUA & BARBUDA                          
  T00055AG02   EASY SPIRIT (Word Mark)   8/2/2002   na       11/27/2005   155/02
  REGISTERED      18       18 - Bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases and traveling bags, umbrellas
and walking sticks, all made of leather or imitations of leather. (Local class
37) T30224AG00   ENZO ANGIOLINI (Word Mark)    8/2/2002   na     8/2/2005  
156/02   REGISTERED      09,14,18
25       09 - Eyewear, including sunglasses, eyeglasses and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cards. (Local Class 11)     14 -
Jewelry and watches     18 - Bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases and traveling bags, umbrellas
and walking sticks, all made of leather or imitations of leather. (Local
Class 37)     25 - Footwear, clothing, headgear, shirts, t-shirts, tanks tops,
blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants,
shorts, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
ponchos, rainwear, stocking, socks, wristbands, gloves, mitten, leather shoes,
canvas shoes, rubber shoes, sandals, slippers, hats, scarves, kerchiefs. (Local
Class 38)

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 2

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   ANTIGUA & BARBUDA continued...                      
      T30202AG00   NINE WEST (Word Mark)   8/2/2002   na   1/16/2003   160/02  
REGISTERED     09,14,18      
 
                            25       09 - Eyewear, including sunglasses,
eyeglasses and eyeglass frames; eyeglass cases, eyeglass chains, eyeglass cords
(Local class 11)     14 - Jewelry and watches (Local Class)     18 - Bags,
handbags, purses, credit card holders, knapsacks, billfolds, wallets, key fobs,
key cases and traveling bags, umbrellas and walking sticks, all made of leather
or imitations of leather. (Local Class 37)     25 - Footwear, clothing,
headgear, shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests,
sweaters, sweat pants, pants, shorts, culottes, suits, warm-up suits, jackets,
coats, windbreakers, parkas, pOQchos, rainwear, stocking, socks, wristbands,
gloves, mitten, leather shoes, canvas shoes, rubber shoes, sandals, slippers,
hats, scarves, kerchiefs. (Local Class 38)    
 
                                ARGENTINA                             3834/0552
  BANDOLINO (Word Mark)   5/29/2000   2,288746   10/31/2001   1849927  
REGISTERED     18       18 - All goods in the Class. 3834/0553ar   BANDOLINO
(Word Mark)   5/29/2000   2,288,747   4/30/2004   1979360   REGISTERED     25  
    25 - All goods in the Class. T30202AR00   NINE WEST (Word Mark)   10/27/2002
  2,313,432   6/20/2002   1.876.859   REGISTERED     09       09 - Eyeglasses
and sunglasses T30202AR02   NINE WEST (Word Mark)   5/16/2005   2590461  
9/13/2006   2.113.465   REGISTERED     18       18 - Accessories, handbags,
small leather goods 3834/0669   NINE WEST (Word Mark)   10/25/2000   2,313,433  
6/20/2002   1.876.860   REGISTERED     14       14 - All goods in the Class,
namely watches and jewelry. T0014AR00   NINE WEST LOGO   7/17/1995   1,990,514  
7/15/1999   1,744,830   REGISTERED     25       25 - All goods in Class 25.
3834/0294AR   NINE WEST LOGO   3/23/1999   2,209,530   7/30/2004   1.986,636  
REGISTERED     35       35 - The bringing together of a variety of goods
(excepting the transport thereof) to allow the consumer to conveniently view and
purchase 3834/0290   NINE WEST LOGO   3/23/1999   2,209,529   5/12/2000  
1,793,837   REGISTERED     18       18 - All goods in the Class. T20382ARO  
WESTIES   2/21/1985   1477069   10/30/1997   1649233   REGISTERED     25      
25 - All goods in Class 25.    
 
                                ARUBA                             T00012AB00    
  BANDOLINO (Word Mark)   11/29/2002   01112g. 14   11/29/2001   22284  
REGISTERED      9,14,25
35,42       9 - All goods in class.     14 - All goods in class.     25 - All
goods in class.     35 - All services in class.     42 - T00055AB00       EASY
SPIRIT (Word Mark)   11/29/2001   01112g. 11   11/29/2001   22282   REGISTERED 
    9,14,18
25,35,42       9 - All goods in class.     14 - All goods in class.     18 - All
goods in class.     25 - All goods in class.     35 - All services in class.    
42 - All services in the class. T30224AB00       ENZO ANGIOLINI (Word Mark)  
11/29/2002   01112g. 15   11/29/2001   22283   REGISTERED      9,14,25
35,42       9 - All goods in class.     14 - All goods in class.     25 - All
goods in class.     35 - All services in class.     42 - All services in class.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 3

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   ARUBA continued...                            
T30202AB00   NINE WEST (Word Mark)   11/29/2001   0012g.13   11/29/2001   22280
  REGISTERED     9,14,25      
 
                            35,42       9 - All goods in class.     14 - All
goods in class.     25 - All goods in class.     35 - All services in class.    
42-    
 
                                AUSTRALIA                             T20003AU0
  9 & CO. (DESIGN)   10/13/1994   643037   10/13/1994   643037   REGISTERED    
18       18 - All goods included in Class 18. T20003AU1   9 WEST (Stylized)  
10/13/1994   643035   10/13/1994   643035   REGISTERED     25       25 - All
goods included in Class 25. T20011AU0   9 WEST LOGO   1/28/1983   386786  
1/28/1983   B386786   REGISTERED     25       25 - Boots, shoes, slippers and
sandals; footwear, all being articles of clothing. T00003AU00   9 WEST NINE WEST
(Series)   5/1/2003   952494   5/1/2003   952494   REGISTERED     18       18 -
Leather and imitations of leather; and goods made of these materials and not
included in other classes; bags and baggages; handbags; totes; tote bags;
attached cases; briefcases; briefcase-type portfolios; valises; trunks; beach
bags; back packs; school bags; duffel bags; suitcases; suitcase handles;
luggage; travel bags; traveling bags; garment bags; satchels; wallets; credit
card cases; business card cases; cheque-books cases; purses; clutch purses,
change purses’ passport cases; cosmetics cases; key cases; leather key fobs;
animal skins and hides; umbrellas; parasols; walking sticks; whips; harness and
saddlery. T20039AU0   BANDOLINO (Stylized)   1/7/1963   177872   1/7/1963  
A177872   REGISTERED     25       25 - Shoes. T20036AU0   BANDOLINO (Word Mark)
  8/12/1968   438805   1/3/1986   A438805   REGISTERED     25       25 -
Footwear, including women’s shoes. T20059AU0   CALICO   12/15/1994   648508  
12/15/1994   648508   REGISTERED     25       25 - Footwear in Class 25,
excluding shoes made of calico. T20059AU1   CALICO   12/15/1994   648509  
12/15/1994   648509   REGISTERED     42       42 - Retail services of footwear
excluding footwear made of calico. T20062AU0   CALICO LOGO   1/2/1985   421255  
1/24/1985   B421255   REGISTERED     25       25 - Shoes in Class 25, excluding
shoes made of calico. T20127AU0   EASY SPIRIT (Word Mark)   5/1/1987   464462  
5/1/1987   464462   REGISTERED     25       25 - Footwear. T30224AU00   ENZO
ANGIOLINI (Word Mark)   6/15/2001   879338   6/15/2001   879338   REGISTERED    
35       35 - Retail store services. T20150AU0   ENZO ANGIOLINI (Word Mark)  
1/15/1985   420838   1/15/1985   B420838   REGISTERED     25       25 - All
forms of footwear including shoes. T20150AU2   ENZO ANGIOLINI (Word Mark)  
10/10/1994   642692   10/10/1994   642692   REGISTERED     42       42 -
Retailing services in this class, namely, retail store services relating to the
sale of footwear and clothing. T20150AU3   ENZO ANGIOLINI (Word Mark)  
10/10/1994   642691   10/10/1994   642691   REGISTERED     18       18 - All
goods included in Class 18. 3834/0347   ENZO ANGIOLINI (Word Mark)   3/17/1998  
757365   3/17/1998   757,365   REGISTERED     09       09 - Eyewear, including
sunglasses, eyeglasses and eyeglasses and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords. T00003AU02   ENZO ANGIOLINI (Word Mark)  
10/13/1994   643034   10/13/1994   643034   REGISTERED     42       42 - Retail
services. T20175AU0   GAROLINI   3/21/1983   388931   3/21/1983   A388931  
REGISTERED     25       25 - Footwear.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 4

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   AUSTRALIA continued...                            
T30078AU00   NINE &COMPANY (Logo)   8/10/2001   885490   8/10/2003   885490  
REGISTERED     25       25 - Clothing, headgear and footwear. T30202AU01   NINE
WEST (Word Mark)           5/1/2003   952494   REGISTERED     18       18 -
Leather and imitations of leather, and goods made of these materials and not
included in other classes; bags and baggage; handbags; totes; tote bags; attache
cases; briefcases; briefcase-type portfolios; valises; trunks; beach bags;
backpacks; school bags; duffel bags; suitcases; suitcase handles; luggage;
travel bags; traveling bags; garment bags; satchels; wallets; credit card cases;
business card cases; cheque-book cases; purses; clutch purses; change purses;
passport cases; cosmetic cases; key cases; leather key fobs; animal skins,
hides; umbrellas, parasols and walking sticks; whips, harness and saddlery;
T30202AU02   NINE WEST (Word Mark)   4/27/2005   1052647   4/27/2005   1052647  
REGISTERED     14,18,25       14 - Jewelry and watches     18 - Accessories,
handbags and small leather goods     25 - Clothing, footwear, headgear 3834/0346
  NINE WEST (Word Mark)   3/17/1998   757366   3/17/1998   757366   REGISTERED  
  09       09 - Eyewear, including sunglasses, eyeglasses and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords. T30202AU04   NINE WEST (Word
Mark)   6/15/2001   879337   6/15/2001   879337   REGISTERED     35       35 -
RETAIL SERVICES BEING IN CLASS 35. T20247AU0   NINE WEST LOGO   10/10/1994  
642689   10/10/1994   642689   REGISTERED     18       18 - All goods included
in Class 18. 3834/0427   NINE WEST LOGO   12/1/1992   591533   12/1/1992  
B591533   REGISTERED     42       42 - Retailing services included in this
class, including retail store services relating to the sale of footwear and
clothing. 3834/0414   NINE WEST LOGO   11/11/1992   590017   11/11/1992  
B590017   REGISTERED     25       25 - All goods included in this class.
3834/0433   NINE WEST SPA COLLECTION
(STYLIZED)   12/30/1992   593429   12/30/1992   B593429   REGISTERED     25    
  25 - Boots, shoes, slippers and sandals; footwear, all being articles of
clothing. T20332AU0   SPA NINE WEST & DESIGN   9/2/1994   639492   9/2/1994  
639492   REGISTERED     42       42 - Retailing services included in this class,
including retail store services relating to the sale of footwear and clothing.
T20333AU0   SPA NINE WEST (STYLIZED)   10/10/1994   642690   10/10/1994   642690
  REGISTERED     18       18 - All goods included in Class 18. T20333AU1   SPA
NINE WEST (STYLIZED)   9/2/1994   639491   9/2/1994   639491   REGISTERED     25
      25 - Clothing, footwear, headgear. T20382AU0   WESTIES   1/18/1985  
420967   1/18/1985   A420967   REGISTERED     25       25 - Footwear, including
boots, shoes, slippers and sandals and all other goods in class 25.
 
                                    AUSTRIA                            
T20011AT0   9 WEST (Logo)   1/17/1985   AM 139/85   11/28/1985   110971  
REGISTERED     25       25 - Clothing, including boots, shoes and slippers.
T20062AT0   CALICO LOGO   1/22/1985   AM 206/85   7/29/1985   109880  
REGISTERED     25       25 - Shoes. 3834/0241   EASY SPIRIT LOGO   10/14/1988  
AM4622/88   2/1/1989   123733   REGISTERED     25       25 - Footwear, clothing
T20150AT0   ENZO ANGIOLINI (Word Mark)   1/15/1985   AM 117/85   6/13/1985  
109376   REGISTERED     25       25 - Clothing, including boots, shoes and
slippers of Italian origin. T20175AT0   GAROLINI   10/25/1984   AM3306/84  
3/13/1986   112004   REGISTERED     25       25 - Footwear.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 5

                                        REFERENCE   MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   AUSTRIA continued...                              
T30233AT00   JOAN & DAVID       na   10/13/1997    17083   REGISTERED   18,25  
    18 - Handbags       25 - Footwear   T20247AT0   NINE WEST LOGO   11/16/1992
  AM 5512/92   2/10/1993   145847   REGISTERED   18,25       18 - Leather and
imitations of leather and goods made of these materials and not included in
other classes, animal skins, hides, trunks and traveling bags, umbrellas,
parasols and walking sticks, whips, harness and saddlery.       25 - Clothing,
footwear, headgear   T20382AT0   WESTIES   1/17/1985   AM 140/85   11/28/1985  
110972   REGISTERED   25       25 - Clothing, including boots, shoes and
slippers.  
 
                                      BAHAMAS                              
3834/0205   9 WEST LOGO   1/18/1985   11515   1/18/1985    11515   REGISTERED  
25       25 - Clothing, headgear and footwear, including boots, shoes and
slippers. (Local Class 38)   T20013BS0   9 WEST SPORT LOGO   10/30/1987   12661
  10/30/1987    12661   REGISTERED   38       38 - Clothing, headgear and
footwear, including boots, shoes, insoles for shoes and slippers.   T20036BS0  
BANDOLINO (Word Mark)   9/12/1974   7961   9/12/1974    7361   REGISTERED   38  
    38 - Footwear.   3834/0208   CALICO LOGO   1/23/1985   11518   1/23/1985   
11518   REGISTERED   38       38 - Shoes.   3834/0203   ENZO ANGIOLINI (Word
Mark)   1/17/1985   11510   1/15/1985    11510   REGISTERED   38       38 - All
forms of footwear, including especially shoes.   T20247BS0   NINE WEST LOGO  
11/10/1992   15527   11/10/1992    15527   REGISTERED   38       38 - Articles
of clothing.   3834/0120   PAPPAGALLO (Word Mark)   10/31/1984   11,457  
10/31/1984    11,457   REGISTERED   25,N       25 - Local Class 38: Ladies’
shoes, belts, blouses, coats, pantyhose, scarves, smocks, dresses, and sweaters.
N — *This mark is currently in the name of Nine West Group Inc. pending the
acceptance of the assignment to Nine West Development Corporation by the Bahamas
Registry.   3834/0204   WESTIES   1/18/1985   11513   1/18/1985    11513  
REGISTERED   25       25 - Clothing, headgear and footwear including boots,
shoes and slippers. (Local Class 38)   T20399BS0   YFA BANDOLINO LOGO  
11/29/1994   16896   11/29/1994    16896   REGISTERED   25       25 - All goods,
in particular shoes, boots, sandals. (Local Class 38)  
 
                                      BAHRAIN                              
T20141BH0   EASY SPIRIT (Logo)   8/31/1994   1021/94   8/31/1994    17878  
REGISTERED   25       25 - Footwear.   T20150BH0   ENZO ANGIOLINI (Word Mark)  
4/30/1995   SM 495/95   4/30/1995   SM 1638   REGISTERED   42       42 - Retail
store services for purses, handbags and footwear.   T20150BH1   ENZO ANGIOLINI
(Word Mark)   4/30/1995   493/95   4/30/1995    18745   REGISTERED   18       18
- Purses and handbags.   T20150BH2   ENZO ANGIOLINI (Word Mark)   4/30/1995  
494/95   4/30/1995    18746   REGISTERED   25       25 - Shoes.   T30232BH00  
MOOTSIES TOOTSIES   6/8/2005   44561   6/8/2005    44561   REGISTERED   18      
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty   T30232BH01   MOOTSIES TOOTSIES   6/8/2005   44562   6/8/2005 
  44562   REGISTERED   25       25 - Footwear  

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 6

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   BAHRAIN continued...                            
T30232BH02   MOOTSIES TOOTSIES   6/8/2005   44563   6/8/2005   44563  
REGISTERED     35       35 - Retail store services T30202BH00   NINE WEST (Word
Mark)   5/2/2005   44274   5/2/2005   44274   REGISTERED     14       14 -
Jewelry and watches T30202BH01   NINE WEST (Word Mark)   5/2/2005   44275  
5/2/2005   44275   REGISTERED     18       18 - Accessories, handbags, small
leather goods T30202BH02   NINE WEST (Word Mark)   5/2/2005   44276   5/2/2005  
44276   REGISTERED     25       25 - Clothing, footwear, headgear T30202BH03  
NINE WEST (Word Mark)   5/2/2005   44277   5/2/2005   44277   REGISTERED     35
      35 - Retail store services T30202BH04   NINE WEST (Word Mark)   5/2/2005  
44273   5/2/2005   44273   REGISTERED     09       09 - Sunglasses and eyewear
T20247BHO   NINE WEST LOGO   4/30/1995   490/95   4/30/1995   18743   REGISTERED
    18       18 - Purses and handbags. T20247BH1   NINE WEST LOGO   4/30/1995  
491/95   4/30/1995   18744   REGISTERED     25       25 - Shoes. T20247BH2  
NINE WEST LOGO   4/30/1995   SM 492/95   4/30/1995   SM 1637   REGISTERED     42
      42 - Retail store services for footwear, purses and handbags. T30232BH03  
SAM & LIBBY   6/812005   44565   6/8/2005   44565   REGISTERED     25       25 -
Footwear T30232BH04   SAM & LIBBY   6/8/2005   44566   6/8/2005   44565  
REGISTERED     35       35 - Retail store services T30232BH05   SAM & LIBBY  
6/8/2005   44564   6/8/2005   44564   REGISTERED     18       18 - Handbags and
small leather goods, namely wallets, key cases, and cosmetic bags sold empty
BARBADOS                             T00012BB00   BANDOLINO (Word Mark)  
10/1/2002   N/A   6/12/2003   81/17388   REGISTERED     18       18 - Bags,
handbags, purses, credit card holders, knapsacks, billfolds, wallets, key fobs,
key cases, and travel bags umbrellas and walking T00012BB01   BANDOLINO (Word
Mark)   10/1/2002   N/A   6/12/2003   81/17389   REGISTERED     25       25 -
Footwear, clothing, headgear, Shirts, t-shirts, tank-tops, blouses, turtlenecks,
dresses, vests, sweaters, sweaters, sweatshirts, sweat pants, pants, shorts,
ponchos, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
rainwear stockings, socks, wristbands, gloves, mittens leather shoes, canvas
shoes, rubber shoes, boots, sandals, slippers, hats, scarves, and kerchiefs.
T00012BB02   BANDOLINO (Word Mark)   10/1/2002   N/A   6/12/2003   81/17390  
REGISTERED     35       35 - Retail Store Services T00055BB00   EASY SPIRIT
(Word Mark)           7/9/2003   81/17385   REGISTERED     18       18 - Bags,
handbags, purses, credit card holders, knapsacks, billfolds, wallets, key fobs,
key cases and traveling bags, umbrellas and walking sticks, all made of leather
or imitations of leather. T00055BB01   EASY SPIRIT (Word Mark)          
7/9/2003   81/17386   REGISTERED     25       25 - Footwear, clothing, headgear;
including, shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests,
sweaters, sweatshirts, sweat pants, pants, shorts, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, ponchos, rainwear, stockings,
socks, wristbands, gloves, mittens, leather shoes, canvas shoes, rubber shoes,
boots, sandals, slippers,hats, scarves, kerchiefs. T00055BB02   EASY SPIRIT
(Word Mark)           7/9/2003   81/17387   REGISTERED     35       35 - Retail
store services. T30224BB00   ENZO ANGIOLINI (Word Mark)   10/1/2002   81/17384  
5/24/2005   81/17384   REGISTERED     35       35 - Retail store services

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 7

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   BARBADOS continued...                            
T30224BB01   ENZO ANGIOLINI (Word Mark)   10/1/2002   81/17383   7/29/2005  
81/17383   REGISTERED     25       25 - Footwear, clothing, headgear. Shirts,
t-shirts, tank tops, blouses, turtlenecks, dresses, vests, sweaters,
sweatshirts, sweat pants, pants, shorts, culottes, suits, warm-up suits,
jackets, coats, windbreakers, parkas, ponchos, rainwear, stockings, socks,
wristbands, gloves, mittens, leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, kerchiefs. T30224BB02   ENZO ANGIOLINI (Word
Mark)   10/1/2002   81/17382   727/2005   81/17382   REGISTERED     18       18
- Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases and traveling bags, umbrellas and walking sticks, all made
of leather or imitations of leather. T30224BB03   ENZO ANGIOLINI (Word Mark)  
10/1/2002   81/17381   7/27/2005   81/17381   REGISTERED     14       14 -
Jewelry and watches T30224BB04   ENZO ANGIOLINI (Word Mark)   10/1/2002  
81/17380   7/27/2005   81/17380   REGISTERED     09       09 - Eyewear,
including sunglasses, eyeglasses and eyeglass frames; eyeglass cases, eyeglass
chains, eyeglass cords. T30233BB00   JOAN & DAVID   1/15/1998   na   1/15/1998  
B16278   REGISTERED     25       25 - Footwear T30202BB00   NINE WEST (Word
Mark)   10/1/2002   N/A   6/12/2003   81/17368   REGISTERED     14       14 -
Jewelry and watches T30202BB01   NINE WEST (Word Mark)   10/1/2002   N/A  
6/12/2003   81/17369   REGISTERED     18       18 - Bags, handbags, purses,
credit card holders, knapsacks, billfolds, wallets, key fobs, key cases, and
travel bags umbrellas and walking T30202BB02   NINE WEST (Word Mark)   10/1/2002
  N/A   6/12/2003   81/17370   REGISTERED     25       25 - Footwear, clothing,
headgear, including, shirts, t-shirts, tank-tops, blouses, turtlenecks, dresses,
vests, sweaters, sweaters, sweatshirts, sweat pants, pants, shorts, ponchos,
culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas, rainwear
stockings, socks, wristbands, gloves, mittens, leather shoes, canvas shoes,
rubber shoes, boots, sandals, slippers, hats, scarves, and kerchiefs. T30202BB03
  NINE WEST (Word Mark)   10/1/2002   N/A   6/12/2003   81/17371   REGISTERED  
  35       35 - Retail Store Services T30202BB04   NINE WEST (Word Mark)  
10/1/2002   N/A   6/12/2003   81/17367   REGISTERED     09       09 - Eyewear,
including sunglasses, eyeglasses and eyeglass frames; eyeglass cases, eyeglass
chains, eyeglass cords in International 3834/0245   NINE WEST LOGO   4/511993  
N/A   8/19/1998   81/7712   REGISTERED     25       25 - Clothing, namely,
dresses, coats, jackets, blouses, sweaters, skirts, gloves and mittens, hats,
hosiery, trousers, scarves, skirts, vests, footwear, namely, shoes, boots,
moccasins, sneakers and sandals: soles for footwear.
 
                                    BELIZE                            
T00012BZ00   BANDOLINO (Word Mark)   9/12/2002   N/A   9/12/2002   BZ1000.02  
REGISTERED     18,25,35       18 - All kinds of bags, handbags, purses, credit
card holders, knapsacks, billfolds, wallets, key fobs, key cases and travelling
bags, umbrellas and walking sticks, all made of leather or imitations of
leather.     25 - All kinds of footwear, clothing, headgear, shirts, t-shirts,
tank tops, blouses, turtlenecks, dresses, vests, sweaters, sweatshirts,
sweatpants, pants, shorts, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, ponchos, rainwear, stockings, socks, wristbands, gloves,
mittens, leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers,
hats, scarves, kerchiefs.     35 - All kinds of retail store services.
T30233BZ00   CIRCA JOAN & DAVID   5/11/2005   308105   8/15/2005   308105  
REGISTERED     18,25,35       18 - Handbags and small leather goods, namely
wallets, key cases, and cosmetic bags sold empty.     25 - Footwear     35 -
Retail store services T00055BZ00   EASY SPIRIT (Word Mark)   9/12/2002   N/A  
9/12/2002   BZ997.02   REGISTERED     18,25,35       18 - All kinds of bags,
handbags, purses, credit cards holders, knapsacks, billfolds, wallets, key fobs,
key cases and traveling bags, umbrellas and walking sticks, all made of leather
or imitations of leather.     25 - All kinds of footwear, clothing, headgear,
shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests, sweaters,
sweatshirts, sweatpants, pants, shorts, culottes, suits, warm-up suits, jackets,
coats, windbreakers, parkas, ponchos, rainwear, stockings, socks, wristbands,
gloves, mittens, leather shoes, canvas shoes, rubber shoes, boots, sandals,
slippers, hats, scarves, kerchiefs.     35 - Retail store services

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 8

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   BELIZE continued...                            
T30224BZ00   ENZO ANGIOLINI (Word Mark)   9/12/2002   N/A   9/12/2002   BZ999.02
  REGISTERED     9,14,18
25       9 - All kinds of eyewear including sunglasses, eyeglasses and eyeglass
frames; eyeglass cases, eyeglass chains, eyeglass cords.     14 - All kinds of
jewelry and watches.     18 - All kinds of bags, handbags, purses, credit card
holders, knapsacks, billfolds, wallets, key fobs, key cases and travelling bags,
umbrellas and walking sticks, all made of leather or imitations of leather
included in international Class 18.     25 - All kinds of footwear, clothing,
headgear, shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests,
sweaters, sweatshirts, sweatpants, pants, shorts, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, ponchos, rainwear, stockings,
socks, wristbands, gloves, mittens, leather shoes, canvas shoes, rubber shoes,
boots, sandals, slippers, hats, scarves, kerchiefs, included in T30224BZ01  
ENZO ANGIOLINI (Word Mark)   9/12/2002   N/A   9/12/2002   BZ998.02   REGISTERED
    35       35 - All kinds of retail services included in International
Class 35. T30232BZ01   MOOTSIES TOOTSIES   4/30/2005   308005   8/15/2005  
308005   REGISTERED     18,25,35       18 - Handbags     25 - Footwear     35 -
Retail store services T30202BZ00   NINE WEST (Word Mark)   9/12/2002   N/A      
BZ 996.02   REGISTERED     18,09,14      
 
                            25       18 - All kinds of bags, handbags purses,
credit card holders, knapsacks, billfolds, wallets, key fobs, key cases and
travelling bags, umbrellas and walking sticks, all made of leather or imitations
of leather.     09 - All kinds of eyewear including sunglasses, eyeglass, and
eyeglass frames; eyeglass cases, eyeglass chains, eyeglass cords.     14 - All
kinds of jewelry and watches     25 - All kinds of footwear, clothing headgear,
including, shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests,
sweaters, sweatshirts, sweatpants, pants, shorts, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, ponchos, rainwear, stockings,
socks, wristbands, gloves, mittens, leather shoes, canvas shoes, rubber shoes,
boots, sandals, slippers, hats, scarves, kerchiefs included T30202BZ01   NINE
WEST (Word Mark)   9/12/2002   N/A   9/12/2002   BZ1001.2   REGISTERED     35  
    35 - All kinds of retail store services. T30232BZ03   SAM & LIBBY  
4/30/2005   308205   8/15/2005   308205   REGISTERED     18,25,35       18 -
Handbags and small leather goods, namely wallets, key cases, and cosmetic bags
sold empty     25 - Footwear     35 - Retail store services    
 
                                BENELUX                             T20011 BX00
  9 WEST (Stylized)   1/28/1983   48260   1/28/1983   387733   REGISTERED     25
      25 - Clothing, including boots, shoes and slippers. 3834/0440   BANDOLINO
(Word Mark)   2/14/1990   741453   2/14/1990   475842   REGISTERED     25      
25 - Footwear. T20062BXO   CALICO LOGO   1/22/1985   52781   1/22/1985   406602
  REGISTERED     25       25 - Shoes. 3834/0092   EASY SPIRIT (Word Mark)  
8/30/1988   718925   8/30/1988   451084   REGISTERED     25       25 - Shoes.
T20150BXO   ENZO ANGIOLINI (Word Mark)   1/22/1985   52779   1/22/1985   407709
  REGISTERED     10,25       10- CI. 10: Orthopedic footwear and all articles
for fitting with footwear, their parts and accessories included in this class.
C1.25: Footwear, boots, half-boots, heelless slippers, rubbers (overshoes),
slippers, with footwear, their parts and accessories included in this class.    
25 - T20247BXO   NINE WEST LOGO   11/18/1992   074619   11/18/1992   524972  
REGISTERED     18,25       18 - Leather and imitations of leather and goods made
of these materials not included in other classes; animal skins, trunks and
travelling bags; umbrellas, parasols and walking sticks; whips and saddlery.    
25 - Clothing, footwear and headgear. 383410252   PAPPAGALLO (Word Mark)  
2/21/1989   725548   2/21/1989   457245   REGISTERED     25       25 - Shoes.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 9

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   BENELUX continued ...                            
T20264BX2   PAPPAGALLO (Word Mark)   7/18/1986   685522   7/18/1986   419738  
REGISTERED     25       25 - Shoes. T20298BX0   SELBY   6/21/1997   533743  
6/21/1997   038882   REGISTERED     25       25 - Boots and shoes made from
leather, synthetic material or rubber. T20382BX0   WESTIES   1/22/1985   52780  
1/22/1985   407410   REGISTERED     25       25 - Clothing, footwear and
headgear. BERMUDA                                 3834/0023BM   9 WEST
(Stylized)   9/21/1998   30067   9/23/1997   30067   REGISTERED     14       14
- Jewelry and watches. T00012BM00   BANDOLINO (Word Mark)   7/31/2002   34470  
7/31/2003   34470   REGISTERED     18       18 - Bags, handbags, purses, credit
card holders, knapsacks, billfolds, wallets, key fobs, key cases, and travel
bags umbrellas and walking T00012BM01   BANDOLINO (Word Mark)   7/31/2002  
34471   7/31/2002   34471   REGISTERED     25       25 - Footwear, clothing,
headgear, Shirts, t-shirts, tank-tops, blouses, turtlenecks, dresses, vests,
sweaters, sweaters, sweatshirts, sweat pants, pants, shorts, ponchos, culottes,
suits, warm-up suits, jackets, coats, windbreakers, parkas, rainwear stockings,
socks, wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes,
boots, sandals, slippers, hats, scarves, and kerchiefs. T00012BM02   BANDOLINO
(Word Mark)   7/31/2002   34472   7/31/2005   34472   REGISTERED     35       35
- Retail Store Services T20036BM00   BANDOLINO (Word Mark)   8/20/1974   7626  
8/20/1974   7626   REGISTERED     38       38 - Footwear. T30233BM00   CIRCA
JOAN & DAVID   1/21/2004   40811   1/23/2004   40811   REGISTERED     18      
18 - Handbags and leather goods T30233BM04   CIRCA JOAN & DAVID   1/23/2004  
40812   1/23/2004   40812   REGISTERED     25       25 - Footwear T30233BM01  
CIRCA JOAN & DAVID & Design   1/21/2004   40807   1/23/2004   40807   REGISTERED
    18       18 - Handbags and leather goods T30233BM05   CIRCA JOAN & DAVID &
Design       40808   1/23/2004   40808   REGISTERED     25       25 - Footwear
T30232BM00   DAVID & DAVID   1/21/2004   40809   1/23/2004   40809   REGISTERED
    18       18 - Handbags and small leather goods T30232BM01   DAVID & DAVID  
    40810   1/23/2004   40810   REGISTERED     25       25 - Footwear 3834/0073
  EASY SPIRIT (Stylized)   11/24/1997   29328   11/24/1997   29328   REGISTERED
    25       25 - Clothing, including outer clothing and sportswear; footwear,
including shoes, boots, moccasins and sandals; headgear. T00055BM00   EASY
SPIRIT (Word Mark)   7/31/2002   34473   7/31/2002   34473   REGISTERED     18  
    18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds,
wallets, key fobs, key cases, and travel bags umbrellas and walking T00055BM01  
EASY SPIRIT (Word Mark)   7/31/2002   34474   7/31/2002   34474   REGISTERED    
25       25 - Footwear, clothing, headgear, including, shirts, t-shirts,
tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs. T00055BM03   EASY SPIRIT (Word
Mark)   7/31/2002   34475   7/31/2002   34475   REGISTERED     35       35 -
Retail Store services T30224BM00   ENZO ANGIOLINI (Word Mark)   7/31/2002  
34464   7/31/2002   34464   REGISTERED     35       35 - Retail Store Services

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 10

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   BERMUDA continued ...                            
T30224BM01   ENZO ANGIOLINI (Word Mark)   7/31/2002   34463   7/31/2002   34463
  REGISTERED     25       25 - Footwear, clothing, headgear, Shirts, t-shirts,
tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs. T30224BM02   ENZO ANGIOLINI
(Word Mark)   7/31/2002   34462   7/31/2002   34462   REGISTERED     18       18
- Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking T30224BM03   ENZO
ANGIOLINI (Word Mark)   7/31/2002   34461   7/31/2002   34461   REGISTERED    
14       14 - Jewelry and watches T30224BM04   ENZO ANGIOLINI (Word Mark)  
7/31/2002   34460   7/31/2002   34460   REGISTERED     09       09 - Eyewear,
including sunglasses, and eyeglass frames; eyeglass cases, eyeglass chains,
eyeglass cords T20150BM0   ENZO ANGIOLINI (Word Mark)   9/15/1995   27179  
9/15/1995   27179   REGISTERED     25       25 - Outer clothing, scarves and
stoles, jackets, skirts, trousers and pants, footwear, shoes, boots, moccasins
and sandals, all included in Class 25. T20150BM1   ENZO ANGIOLINI (Word Mark)  
9/15/1995   27180   9/15/1995   27180   REGISTERED     18       18 - Goods made
of leather and imitations of leather, bags, handbags, purses, packs, cases,
billfolds, wallets, key fobs, key cases and travelling bags, umbrellas and
walking sticks, all included in Class 18. T30233BM03   JOAN & DAVID   4/30/1992
  21724   4/30/1992   21724   REGISTERED     25       25 - Footwear T30202BM00  
NINE WEST (Word Mark)   7/31/2003   34469   7/31/2002   34469   REGISTERED    
35       35 - Retail Store Services T30202BM01   NINE WEST (Word Mark)  
7/31/2003   34468   7/31/2002   34468   REGISTERED     25       25 - Footwear,
clothing, headgear, including, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs. T30202BM02   NINE WEST (Word Mark)   7/31/2002   34467  
7/31/2002   34467   REGISTERED     18       18 - Bags, handbags, purses, credit
card holders, knapsacks, billfolds, wallets, key fobs, key cases, and travel
bags umbrellas and walking T30202BM03   NINE WEST (Word Mark)   7/31/2003  
34466   7/31/2002   34466   REGISTERED     14       14 - Jewelry and watches
T30202BM04   NINE WEST (Word Mark)   7/31/2002   34465       34465   REGISTERED
    09       09 - Eye wear, including sunglasses, and eyeglass frames; eyeglass
cases, eyeglass chains, eyeglass cords 3834/0426   NINE WEST LOGO   11/24/1992  
21921   11/24/1992   21921   REGISTERED     25       25 - Footwear, shoes,
boots, moccasins and sandals, all included in Class 25. 3834/0033BM   NINE WEST
LOGO   9/21/1998   30066   9/23/2005   30066   REGISTERED     14       14 -
Jewelry and watches. BOLIVIA                                 3834/0554  
BANDOLINO (Word Mark)   6/7/2000   016996   3/27/2001   82883   REGISTERED    
18       18 - All goods in the Class. 3834/0555   BANDOLINO (Word Mark)  
6/7/2000   016997   3/27/2001   83884   REGISTERED     25       25 - All goods
in the Class. T00055BO00   EASY SPIRIT (Word Mark)   11/22/2002   368102  
1/3/2004   93337-C   REGISTERED     18       18 - Small leather goods T00055BO01
  EASY SPIRIT (Word Mark)   11/25/2002   368102   3/1/2004   93336-C  
REGISTERED     25       25 - Clothing, footwear T00055BO03   EASY SPIRIT (Word
Mark)       36832002   3/1/2004   93335-C   REGISTERED     35       35 - All
services in class 35.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 11

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   BOLIVIA continued ...                            
T30224BO00   ENZO ANGIOLINI (Word Mark)   11/25/2002   368002   3/1/2004  
93330-C   REGISTERED     35       35 - Retail store services. T30224BO01   ENZO
ANGIOLINI (Word Mark)   11/22/2002   367902   2/26/2004   93263-C   REGISTERED  
  18       18 - Small leather goods 3834/0299   ENZO ANGIOLINI (Word Mark)  
3/4/1999   011054   6/6/2000   79029-C   REGISTERED     25       25 - Clothing,
footwear, headgear. T20200BO01   JOYCE           9/20/1943   c-5596 a-37600  
REGISTERED     25       25 - Shoes T30202BO00   NINE WEST (Word Mark)  
11/22/2002   367702   3/2512004   93698-C   REGISTERED     18       18 - All
goods in class. T30202BO01   NINE WEST (Word Mark)   11/25/2002   367802  
3/25/2004   93699-C   REGISTERED     25       25 - All goods in class.
T30202BO02   NINE WEST (Word Mark)   5/13/2005   SM-1697   8/20/2007   110237-C
  REGISTERED     09       09 - Sunglasses and eyewear T30202BO03   NINE WEST
(Word Mark)   5/13/2005   SM-1698   8/20/2007   110238-C   REGISTERED     14    
  14 - Jewelry and watches 3834/0144   NINE WEST (Word Mark)   10/12/1998  
009362   5/30/2000   78877-C   REGISTERED     35       35 - Retail store
services. 3834/0313   NINE WEST LOGO   11/17/1992   1138   12/15/1995   60075-C
  REGISTERED     25       25 - Clothing, including outer clothing and
sportswear. Footwear, including shoes, boots, moccasins, slippers and sandals.
Headgear. 3834/0237   NINE WEST LOGO   9/11/1995   2287   12/22/1998   69775 C  
REGISTERED     42       42 - Retail store services. BRAZIL                      
          T20073BRO1   CLOUD NINE (Word Mark)   8/7/1998   820966126   8/7/1998
  820966126   REGISTERED     25       25 - Travel articles. (Local class 25.60)
T30233BRO6   DAVID & JOAN       na   9/3/1996   817911014   REGISTERED     25  
    25 - Footwear 3834/0653   DIVERTENTE STUDIO   10/4/1988   814439680  
8/14/1990   814489680   REGISTERED     25       25 - Clothes and clothing
accessories for common use. 3834/0342   ENZO ANGIOLINI (Word Mark)   3/28/1985  
811934152   7/15/1986   811934152   REGISTERED     25       25 - Shoes in
general.
T30233BR07
  JOAN & DAVID   5/11/1994   817866582   3/2/1999   817866582   REGISTERED    
NA,LC       NA - Local Class 15     LC - Local Class 40 T30233BR08   JOAN &
DAVID   11/13/1990   815879679   11/28/2000   815879679   REGISTERED     25    
  25 - Footwear T30078BR00   NINE & COMPANY (Word Mark)   7/17/2003   825724090
  5/22/2007   825724090   REGISTERED     25       25 - All goods in the class.
T30202BR05   NINE WEST (Word Mark)   6/30/2005   827465173   6/17/2008  
827465173   REGISTERED     35       35 - Retail store services 3834/0344   NINE
WEST LOGO   11/27/1992   816968284   11/29/1994   816968284   REGISTERED    
18,25       18 - Handbags (Local class 25.10, 25.20; 25.30)     25 - Shoes
(Local class 25.10, 25.20; 25.30)

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 12

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   BRAZIL continued ...                            
3834/0251BR   NINE WEST LOGO   2/26/1999   821443470   6/26/2007   821443470  
REGISTERED     42       42 - Retail store services. (Brazilian Class 40.15)
T30115BR00   NINE WEST STUDIO   7/17/2003   825720370   12/9/2008   825720370  
REGISTERED     25       25 - All goods in the class. 3834/0714   RED CROSS SHOES
  5/16/1988   814239803   5/7/1991   814239803   REGISTERED     25       25 -
Clothes and clothing accessories for common use. 3834/0345BR   WESTIES  
2/26/1985   811900487   9/6/1987   811900487   REGISTERED     25       25 -
Shoes in general. BRITISH VIRGIN ISLANDS                             T00012VG00
  BANDOLINO (Word Mark)   1/23/2003   4005   1/24/2003   4005   REGISTERED    
18,25       18 - Leather skirts, unwrought and wrought, and articles made of
leather, not included in other classes, including bags, handbags, purses, credit
card holders, knapsacks, billfolds, wallets, key fobs, key cases, travel bags
and leather shoes. (Local Class 37); Umbrellas (Local Class 50(5)) Class 50(10)
Goods not included in the foregoing classes, including bags, handbags, purses,
credit card holders, knapsacks, billfolds, wallets, key fobs, key cases, travel
bags, all made of materials other than leather; handkerchiefs. (Local
Class 50(1))     25 - Articles of clothing, including footwear, headgear,
shirts, t-shirts, tank-tops, blouses, turtlenecks, dresses, vests, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, rainwear, stockings, socks,
wristbands, gloves, mittens, leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats and scarves. (Local Class T00055VG00   EASY SPIRIT (Word
Mark)   1/23/2003   2699   1/24/2003   4006   REGISTERED     18,25       18 -
Leather, skins unwrought, and wrought, and articles made of leather, not
included in other classes, including bags, handbags, purses, credit card
holders, knapsacks, billfolds, wallets, key fobs, key cases, travel bags and
leather shoes. (Local Class 37); Umbrellas Local Class 50 (5); Goods not
included in the foregoing classes, including bags, handbags, purses, credit card
holders, knapsacks, billfolds, wallets, key fobs, key cases, travel bags, all
made of materials other than leather, handkerchiefs Local Class 50(10).     25 -
Articles of clothing, including footwear, headgear, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants,
shorts, ponchos, culottes, suits, warm-up suits, jackets, coats, Windbreakers,
parkas, rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes,
canvas shoes, rubber shoes, boots, sandals, slippers, hats, and scarves. (Local
Class 3834/0442   ENZO ANGIOLINI (Stylized)   12/5/1997   N/A   12/5/1997   3218
  REGISTERED     38       38 - Clothing, including outer clothing and
sportswear, footwear, including shoes, boots, moccasins and sandals. Headgear.
T20247VG0   NINE WEST LOGO   2/10/1993   N/A   2/25/1993   2559   REGISTERED    
25       25 - Clothing, including outer clothing and sportswear, footwear,
including shoes, boots, moccasins and sandals. Headgear. (Local Class 38) BRUNEI
                                T30232BN00   DAVID & DAVID   1/15/2004   36031  
1/15/2004   36031   REGISTERED     18,25       18 - Bags and wallets     25 -
Clothing and footwear T20129BN0   EASY SPIRIT (STYLIZED)   9/12/1994   24182  
9/12/1994   20093   REGISTERED     25       25 - Clothing, including boots,
shoes and slippers. 3834/0623BN   NINE WEST (Word Mark)   7/6/2000   33,152  
7/6/2003   33,152   REGISTERED     25       25 - Footwear, clothing, headgear,
including, shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests,
sweaters, sweatshirts, sweat pants, pants, shorts, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, ponchos, rainwear, stockings,
socks, wristbands, gloves, mittens, leather shoes, canvas shoes, rubber shoes,
boots, sandals, slippers, hats, scarves, kerchiefs. BULGARIA                    
            3834/0430   EASY SPIRIT LOGO   8/28/1990   018984   8/28/1990  
18984   REGISTERED     25       25 - Footwear. T30078BG01   NINE & COMPANY
(Logo)   9/3/2001   56287   9/3/2001   44879   REGISTERED     25       25 - All
goods in class 25. CANADA                                 T20003CA0   9 & CO.
(Word Mark)   12/14/1995   799729   5/14/1997   476222   REGISTERED     25,35  
    25 - Footwear, namely boots, shoes, sandals and slippers.     35 - Retail
store services for footwear and handbags.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 13

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   CANADA continued ...                            
T20007CA3   9 WEST (Stylized)   11/1/1985   551846   5/17/1991   384401  
REGISTERED     18       18 - Handbags. T20007CA1   9 WEST (Word Mark)  
12/19/1980   463228   6/26/1981   260256   REGISTERED     25       25 - Shoes.
T20007CA2   9 WEST (Word Mark)   9/19/1990   666750   1/31/1992   393589  
REGISTERED     035       035 - Services of operating a store specializing in the
sale of shoes and accessories. 3834/0348   9 WEST LOGO   2/9/1983   498583  
10/28/1983   284426   REGISTERED     025       025 - Shoes. T20032CA0  
ARPEGGIOS DESIGN   9/9/1987   591461   1/20/1989   350142   REGISTERED     09  
    09 - Eyeglasses and frames for spectacles. 3834/0136   BABY NINE  
12/14/1995   799731   12/31/1998   506,033   REGISTERED     25       25 -
Footwear. 3834/0132   BANDOLINO & DESIGN   1/29/1998   866116   3/26/1999  
510132   REGISTERED     09       09 - Eyeglasses, frames for spectacles and
sunglasses. T00012CA00   BANDOLINO (Word Mark)   3/4/2003   1169489   9/30/2005
  649414   REGISTERED     25       25 - Clothing, namely headgear, shirts,
t-shirts, tank-tops, blouses, turtlenecks, dresses, vests, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, rainwear, stockings, socks,
wristband, gloves, mittens and kerchiefs. T20036CA0   BANDOLINO (Word Mark)  
1/20/1992   697245   1/8/1993   406899   REGISTERED     25       25 - Ladies’
shoes. T20061CA0   CALICO LITES & DESIGN   12/16/1992   718987   4/14/1995  
441770   REGISTERED     25       25 - Footwear, namely, shoes, boots and
slippers. T20062CA0   CALICO LOGO   1/25/1985   535443   8/22/1986   317594  
REGISTERED     25       25 - Shoes. T20063CA0   CALICO SOFTFIT   7/18/1989  
636592   6/3/1994   427992   REGISTERED     25       25 - Shoes. T30233CA03  
CIRCA JOAN & DAVID   4/20/2005   1,254,801   8/25/2006   TMA671,241   REGISTERED
    25       25 - Women’s footwear, namely casual and dress shoes, boots,
sandals, mules, loafers and sling-backs; handbags and small leather goods,
namely wallets, key cases, and cosmetic bags. T20112CA0   DIVERTENTE   3/14/1988
  602867   2/24/1989   352204   REGISTERED     25       25 - Shoes. T20113CA0  
DIVERTENTE STUDIO   10/21/1988   617671   2/16/1990   365523   REGISTERED     25
      25 - Shoes. T00055CA00   EASY SPIRIT (Word Mark)   8/14/1998   887438  
11/25/2005   653571   REGISTERED     14       14 - Jewelry T20127CA0   EASY
SPIRIT (Word Mark)   5/1/1987   583262   2/10/1989   351124   REGISTERED    
25,35       25 - Shoes;     35 - Operation of retail stores featuring shoes and
shoe related accessories. 3834/0133   EASY SPIRIT ANTI-GRAVITY   3/5/1997  
838514   1/5/1999   506,096   REGISTERED     25       25 - Shoes. T20141CA0  
EASY SPIRIT LOGO   9/14/1993   736869   10/28/1994   435014   REGISTERED     25
      25 - Footwear decorative items, namely shoe bows, shoe ornaments, shoe
ribbons and shoe clips. T20141CA1   EASY SPIRIT LOGO   11/12/1992   716680  
8/23/1996   461382   REGISTERED     25       25 - Socks.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 14

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   CANADA continued...                            
T20141CA2   EASY SPIRIT LOGO   12/9/1992   718490   8/23/1996   461384  
REGISTERED     25       25 - Men’s and ladies’ shoes. 3834/0111   EASY SPIRIT
SLIPPERS   11/14/1997   861540   11/24/2000   537,721   REGISTERED     25      
25 - Slippers. T30224CA00   ENZO ANGIOLINI (Word Mark)   7/11/2003   0538021  
3/20/1987   TMA324995   REGISTERED     25       25 - Wares: (1) Shoes;
(2) Sunglasses; handbags, purses, billfolds, wallets; boots, sandals, moccasins
and slippers and hosiery. (3) Purses and handbags; (4) Eyewear, namely
eyeglasses and eyeglass frames; eyeglass cases, chains and cords. Services: 1)
Operation of a store specializing in the sale of footwear, purses, handbags and
bags, hosiery and eyewear. (2) Retail store services for purses, handbags and
footwear. T20160CA0   FEATHER CONSTRUCTION   11/26/1993   742177   6/30/1995  
444638   REGISTERED     25       25 - Footwear, namely shoes and boots.
3834/0419   GAROLINI   3/16/1983   500385   11/16/1984   297100   REGISTERED    
25       25 - Women’s shoes. T30233CA00   JOAN AND DAVID   2/11/1982   0482209  
4/19/1985   302046   REGISTERED     18,25       18 - Handbags, luggage, hand
luggage, wallets, belts, portfolios, dispatch cases, purses, card cases and
containers for lighters, keys, cigarette packages, eyeglasses and manicure sets;
Handbags namely, ladies’ handbags, luggage, and small leather articles, namely,
wallets, key containers, money belts, umbrellas, and dispatch cases, namely
brief cases;     25 - Ladies’ shoes. scarves, women’s clothing, namely coats,
hats, suits, dresses, sweaters, skirts, scarves, shirts, blouses, stockings,
gloves, underwear, robes and rainwear namely raincoats, scarves, belts and
women’s clothing namely, gloves, hats, sweaters, slacks, coats, jackets, skirts,
dresses, suits, lingerie, and bathing suits. T30234CA00   JOAN AND DAVID  
11/6/1987   0594986   11/10/1989   362725   REGISTERED     35       35 - Retail
store services in the advertising and sale of women’s clothing, shoes and
accessories. T30237CA00   JOAN HELPERN SIGNATURE   10/18/1994   0766362  
10/18/2001   464260   REGISTERED     18      
 
  and Design                                 18 - Handbags and leather goods
3834/0667   JOYCE   10/23/1940   178404   10/23/1940   NS59/15584   REGISTERED  
  25       25 - Footwear. 3834/0163   LUCAB   5/23/1997   845989   8/6/1998  
TMA498,352   REGISTERED     25       25 - Footwear, namely, shoes, boots,
moccasins, slippers and sandals. T30078CA00   NINE & COMPANY (Logo)   2/11/2003
  1167263   3/11/2009   TMA735,795   REGISTERED     25       25 - Wearing
apparel for women, namely leather, knit, and woven dresses, coats, suits,
jackets, blouses, shirts, sweaters, t-shirts, tank tops, camisoles, cardigans,
pullovers, vests, pants, shorts, jeans, skirts, scarves and hats.      
Footwear, namely shoes, slippers, sandals and boots 3834/0160   NINE WEST (Word
Mark)   4/4/1996   809398   4/28/1999   511,176   REGISTERED     09,18,25      
 
                            35       09 - Sunglasses, reading eyeglasses,
clip-on sunglasses, eyeglass cases, sunglass and eyeglass cords, eyeglass care
kits, namely lens cleaning cloths, screwdrivers and lens cleaners,     18 -
Handbags.bags, purses, packs, cases, billfolds, wallets, key fobs and key cases,
travelling bags, umbrellas, walking sticks.     25 - Boots, sandals, moccasins
and slippers, and hosiery.     35 - Retail store services specializing in the
sale of footwear and accessories. Retail store services specializing in the sale
of eyewear and eyewear accessories. 3834/0255   NINE WEST (Word Mark)  
1/13/1997   833528   9/13/2000   532,617   REGISTERED     14       14 - Jewelry,
watches and clocks. 3834/0200   NINE WEST LOGO   1/8/1993   720,268   12/22/1995
  452,088   REGISTERED     18,25,35       18 - Handbags.     25 - Shoes.     35
- Operating a store specializing in the sale of shoes and accessories. 3834/0165
  NINE WEST SHOE STUDIO   5/9/1997   844,608   1/6/1999   506,154   REGISTERED  
  18,25,35       18 - Handbags.     25 - Footwear, socks     35 - Retail store
services specializing in the sale of footwear, socks and handbags. T30232CA05  
PANINARI BY MOOTSIES   6/7/1989   0633753   1/24/1992   TMA393,037   REGISTERED
    25      
 
  TOOTSIES                                 25 - Footwear, namely, women’s and
chidren’s shoes, sneakers, boots, sandals and slippers.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 15

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   CANADA continued...                            
3834/0098   PAPPAGALLO (SCRIPT)   2/25/1981   466092   9/23/1983   283459  
REGISTERED     25       25 - (1) Ladies’ ready-to-wear, namely, belts, blouses,
fur coats, pantyhose, scarves, smocks and shoes. (2) Costume and precious metal
jewelry. (3) Handbags. (4) Women’s shoes. 3834/0679   PAPPAGALLO DESIGN  
9/28/1983   509937   12/27/1985   309657   REGISTERED     18       18 - Leather
handbags and non-leather handbags. T30232CA00   SAM & LIBBY   6/27/1990  
0660938   4/23/1993   TMA411337   REGISTERED     25       25 - Wearing apparel
and accessories of all kinds excluding footwear, namely dresses, skirts, vests,
vestees, sweaters, sweatshirts, blouses, shirts, jerseys, t-shirts, shells,
tunics, loungewear, slacks, jeans shorts. T30232CA01   SAM & LIBBY   11/18/2002
  1159527   8/9/2004   TMA616464   REGISTERED     25       25 - Footwear
T30232CA02   SAM & LIZZY   8/3/1989   0637816   4/12/1991   382906   REGISTERED
    25       25 - Footwear T20298CA0   SELBY   4/1/1953   219138   4/1/1953  
UCA046417   REGISTERED     25       25 - Men’s and women’s shoes. T20300CA0  
SELBY & HEART DESIGN   11/17/1972   358841   6/22/1973   192069   REGISTERED    
25       25 - Shoes. T20302CA0   SELBY ARCH PRESERVER & DESIGN   2/10/1933  
157897   9/2/1987   TMDA56419   REGISTERED     25       25 - Boots and shoes.
T20305CA0   SELBY FIFTH AVENUE & Design   4/22/1970   332344   7/16/1971  
176984   REGISTERED     25       25 - Boots and shoes. 3834/0305   SELBY MOC FIT
  3/5/1997   838513   3/22/2001   542,938   REGISTERED     25       25 - Shoes.
3834/0045   SHOP FOR PAPPAGALLO   9/24/1974   379089   8/5/1977   222292  
REGISTERED     35       35 - Retail store services in connection with the sale
of shoes, clothing and accessories, namely, scarves, jewelry, smocks, handbags,
belts, hats, ribbons, sweaters, umbrellas, shopping bags, stockings and socks,
stuffed animals and similar novelties, t-shirts and jackets and other wearing
apparel. T20359CA0   TREO   11/9/1995   796952   1/17/1997   468970   REGISTERED
    25       25 - Shoes. T20373CA0   ULTRASOFT BY CALICO   10/26/1989   643521  
5/27/1994   427695   REGISTERED     25       25 - Shoes. 3834/0694   WESTIES  
11/23/1984   532145   1/31/1986   310882   REGISTERED     25       25 - Shoes.
T20390CA0   WM JOYCE (DESIGN)   8/18/1952   216232   8/18/1952   NS171/43580  
REGISTERED     25       25 - Shoes. T20393CA0   YFA BANDOLINO   4/29/1994  
753672   5/12/1995   442894   REGISTERED     25       25 - Ladies’ shoes. CAYMAN
ISLANDS                             T20271 KYO   PAPPAGALLO (SCRIPT)   9/5/1990
  N/A   12/16/1991   1234686   REGISTERED     18       18 - Umbrellas, coin
purses (not of precious metals or coated therewith), pocket wallets, card cases
(in the nature of pocket wallets), key cases, briefcases, portfolios (in the
nature of briefcases), handbags, duffle bags, tote bags, shoe bags, clothes
carriers (travel bags), T20268KY01   PAPPAGALLO (SCRIPT)   12/7/1984   N/A  
12/7/1984   1234687   REGISTERED     25       25 - Sweaters, hats, rain-proof
jackets, bathing suits, blazers, blouses, coats, dresses, hosiery, knickers,
knee socks. Gloves and belts, all being articles of clothing.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 16

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   CAYMAN ISLANDS continued...                        
    T20269KY0   THE SHOP FOR PAPPAGALLO & DESIGN   12/7/1984   N/A   12/7/1984  
1234689   REGISTERED     25       25 - Sweaters, hats, rain-proof jackets,
bathing suits, blazers, blouses, coats, dresses, hosiery, knickers, knee socks.
Gloves and belts, all being articles of clothing. T20264KYO   THE SHOP FOR
PAPPAGALLO & Design   12/7/1984   N/A   4/14/1986   1234688   REGISTERED     18
      18 - Umbrellas, coin purses (not of precious metals or coated therewith),
pocket wallets, card cases (in the nature of pocket wallets), key cases,
briefcases, portfolios (in the nature of briefcases), handbags, dufflebags, tote
bags, shoe bags, clothes carriers (travel bags),    
 
                                CHILE                                 T20003CL0
  9 & CO. (Word Mark)   10/25/1995   323951   11/18/1996   471881   REGISTERED  
  18,25       18 - All products in Class 18.     25 - All products in Class 25.
T20007CL00   9 WEST (Word Mark)       676433   5/26/2005   726235   REGISTERED  
  25       25 - T00012CL00   BANDOLINO (Word Mark)   4/28/2004   645.322  
10/28/2004   707194   REGISTERED     18       18 - Bags, handbags, purses,
credit card holders, knapsacks, billfolds, wallets, key fobs, key cases and
travel bags and umbrellas 3834/0134   BANDOLINO (Word Mark)   7/2/1997   382328
  3/10/1998   506,535   REGISTERED     25       25 - Footwear. T20062CL0  
CALICO LOGO   1/23/1985   45971   4/26/1995   726236   REGISTERED     25      
25 - Shoes. T20073CL00   CLOUD NINE (Word Mark)   8/7/1998   423323   1/19/1999
  532535   REGISTERED     18       18 - All goods in class 18. T00055CL00   EASY
SPIRIT (Word Mark)   4/28/2004   645.321   12/16/2004   711772   REGISTERED    
18       18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds,
wallets, key fobs, key cases, travel bags and umbrellas. 3834/0673   EASY SPIRIT
(Word Mark)   12/14/2000   511423   11/7/2001   607367   REGISTERED     03      
03 - All goods in the Class. 3834/0115   EASY SPIRIT (Word Mark)   10/25/1995  
323952   6/22/1998   515,075   REGISTERED     25       25 - All goods in the
Class. T30224CL01   ENZO ANGIOLINI (Word Mark)       677159   5/19/2005   725651
  REGISTERED     25       25 - Clothing, footwear, headgear T20150CL0   ENZO
ANGIOLINI (Word Mark)   1/25/1985   46117   3/8/1985   294668   REGISTERED    
25       25 - All kinds of footwear, especially shoes. T30233CL00   JOAN & DAVID
      658557   2/4/2005   716775   REGISTERED     25       25 - Footwear
T30202CL00   NINE WEST (Word Mark)   4/28/2004   645.319   11/9/2004   708214  
REGISTERED     9,14,18
25       9 - All products in the class     14 - All products in the class     18
- All products in the class     25 - All products in the class. 3834/0238   NINE
WEST (Word Mark)   12/10/1998   435,037   6/22/1999   543,139   REGISTERED    
42       42 - Commercial establishment covering goods in classes 18 & 25.
3834/0010   NINE WEST (Word Mark)   10/19/1998   430,384   4/19/1999   538,943  
REGISTERED     42       42 - Commercial establishment covering goods in classes
18 & 25. T20247CL02   NINE WEST LOGO   10/24/2003   614.088   10/24/2003  
676.749   REGISTERED     18,25       18 - All goods in class.     25 - All goods
in class.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 17

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   CHILE continued...                            
T15982CL00   WESTIES       676432   5/26/2005   726234   REGISTERED     25      
25 - All goods in class.
 
                                    CHINA                                
T20003CN1   9 & CO. (Logo)   10/2/1994   94107927   9/28/1996   875035  
REGISTERED     18       18 - Leather, imitations of leather, animal skins,
hides, trunks, travelling bags, umbrellas, parasols and walking sticks, whips,
harness and saddlery, goods made of leather and imitations of leather, namely:
bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
T20003CN0   9 & CO. (Word Mark)   10/2/1994   94107928   12/21/1997   1136543  
REGISTERED     25       25 - Clothing, footwear, headgear. 3834/0448  
ANTI-GRAVITY   3/14/2000   2000029033   4/7/2001   1549168   REGISTERED     25  
    25 - Clothing, headgear, footwear. T20039CN0   BANDOLINO (Stylized)  
6/20/1991   91026868   6/10/1992   598197   REGISTERED     25       25 -
Footwear. 3834/0125   BANDOLINO (Stylized)   9/29/1997   97103192   2/21/1999  
1248695   REGISTERED     25       25 - Clothing, footwear, headgear. T00012CN01
  BANDOLINO (Word Mark)   8/9/2004   4210781   1/7/2008   4210781   REGISTERED  
  35       35 - Retail store services T30233CN04   CIRCA JOAN & DAVID  
1/15/2004   3591384   10/21/2005   3591384   REGISTERED     25       25 -
Knitwear, outerwear, suits, jerseys, shirts, skirts, trousers, scarves, gloves,
hosiery, sweaters, belts, headgear. T30233CN12   CIRCA JOAN & DAVID          
10/28/2005   3591385   REGISTERED     18       18 - Garment bags for travel;
handbags, suitcases, valises, trunks (luggage); purses; pocket wallets,
backpacks, shopping bags, briefcases, vanity cases for containing cosmetic
purposes. T00033CN00   CLOUD 9 NINE WEST   9/25/1998   9800109592   1/21/2000  
1355892   REGISTERED     25       25 - Footwear T20073CN00   CLOUD NINE (Word
Mark)   8/5/1998   87038212   12/1/1999   876851   REGISTERED     18       18 -
Leather and imitations of leather, animal skins, hides; trunks and traveling
bags; umbrellas, parasols and walking sticks, bags, handbags, purses, packs,
cases, billfolds, wallets, key fobs, key cases. T20073CN02   CLOUD NINE (Word
Mark)   8/20/1998   9800095098   11/7/1999   1330551   REGISTERED     18      
18 - Goods made of leather, goods made of imitations of leather, namely bags,
handbags, purses, packsacks, cases, billfolds, wallets, key fobs, key cases,
animal skins, hides, suit cases, traveling bags, umbrellas, parasols, walking
sticks, whips, harness and saddlery. T20141CN0   EASY SPIRIT (Logo)   6/20/1991
  91026878   6/10/1992   598199   REGISTERED     25       25 - Footwear.
T20139CN0   EASY SPIRIT IN CHINESE CHARACTERS   8/27/1992   92056023   9/28/1993
  659718   REGISTERED     25       25 - Footwear. T30224CN00   ENZO ANGIOLINI
(Word Mark)   7/1/2003   3613268   1/2/2005   3613268   REGISTERED     09      
09 - All kinds of eyewear including sunglasses, eyeglasses and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords T20150CN0   ENZO ANGIOLINI (Word
Mark)   12/1/1992   92080327   1/21/1994   674937   REGISTERED     25       25 -
Clothing, footwear, headgear. T20150CN1   ENZO ANGIOLINI (Word Mark)   10/2/1994
  94107929   9/28/1996   875036   REGISTERED     18       18 - Leather and
imitations of leather, animal skins, hides, trunks, traveling bags, umbrellas,
parasols and walking sticks, whips, harness and saddlery, goods made of leather
and imitations of leather, namely: bags, handbags, purses, packs, cases,
billfolds, wallets, key fobs, T20175CN0   GAROLINI   11/1/1983   90026371  
11/1/1983   558727   REGISTERED     25       25 - Footwear including men’s
shoes, women’s shoes and children’s shoes. T20177CN0   GAROLINI (Stylized)  
7/3/1990   90026370   7/20/1991   558728   REGISTERED     25       25 - Footwear
including men’s shoes, women’s shoes and children’s shoes.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 18

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   CHINA continued ...                            
T30233CN07   JOAN & DAVID       na   4/7/1993   636988   REGISTERED     25      
25 - Clothing, footwear, headgear T30233CN09   JOAN & DAVID   10/6/1996   na  
10/13/1997   118548   REGISTERED     25       25 - Footwear T30233CN10   JOAN &
DAVID   1/5/1996   na   7/28/1997   1063579   REGISTERED     18       18 -
Handbags T30237CN00   JOAN HELPERN SIGNATURE   1/5/1996   na   8/14/1997  
1076397   REGISTERED     18       18 - Handbags T30237CN01   JOAN HELPERN
SIGNATURE   1/5/1996   na   7/21/1997   1058770   REGISTERED     25       25 -
Footwear T30232CN04   MOOTSIES TOOTSIES   10/26/1993   NA   4/21/1995   741985  
REGISTERED     25       25 - Footwear T30078CN00   NINE & COMPANY (Logo)        
  3/14/2003   2001652   REGISTERED     18       18 - Handbags, pocketbooks,
straps for handbags, shoulder bags, evening bags, cosmetic bag (sold empty),
toiletry cases (sold empty), vanity cases (sold empty), leather shoulder belts,
grooming kits (sold empty), wallets, billfolds, credit card cases, business card
cases, key cases, leather key fobs, passport cases, coin purses, clutch purses,
cloth bags, general purpose passport cases, ouches, drawstring pouches, book
bags, belt bags, leather and textile shopping bags (sold empty), tote bags,
saddle bags, roll bags, sling bags, travel bags, overnight bags, overnight
cases, shoe bags for travel, weekender bags, duffel bags, suit bags, garment
bags for travel, gym bags, athletic bags, beach bags, carry-on bags, tie cases,
waist packs, fanny packs, backpacks, baby backpacks, knapsacks, diaper bags,
attache cases, briefcases, document cases, briefcase type portfolios, leather
envelopes for carrying personal papers, satchels, suitcases, luggage straps for
luggage, luggage tags, trunks, sportsmens hunting bags. T30078CN01   NINE &
COMPANY (Logo)   8/28/2001   2001158704   9/21/2007   2003328   REGISTERED    
25       25 - Dresses; coats; suits; jackets; blouses; shirts; sweaters;
T-shirts; tanktops; camisoles; cardigans; pullovers; vests; trousers; shorts;
jeans; skirts; scarves; hats; hosiery; shoes; boots; sandals; slippers
3834/0199CN   NINE WEST (GIO-SY) (Chinese Characters)   10/5/1997   9700104819  
2/7/1999   1,244,685   REGISTERED     25       25 - Clothing, footwear,
headgear. 3834/0198   NINE WEST (GIO-SY) (Chinese Characters)   10/5/1997  
9700104818   2/7/1999   1,244,380   REGISTERED     18       18 - Leather,
imitations of leather, animal skins, hides, trunks, traveling bags, umbrellas,
parasols and walking sticks, whips, harness and saddlery, goods made of leather
and imitations of leather, namely, bags, handbags, purses, packs, cases,
billfolds, wallets, key fobs, key T30202CN00   NINE WEST (Word Mark)   4/14/2004
  4016787   5/21/2006   4016787   REGISTERED     09       09 - Prescription
eyeglasses and frames and prescription sunglasses. T30202CN01   NINE WEST (Word
Mark)   5/12/2005   4651875   9/14/2008   4651875   REGISTERED     14       14 -
Jewelry, watches, bracelets. Charms [jewelry], brooches [jewelry], necklaces
[jewelry], ornaments [jewelry], paste jewelry [costume jewelry], hat ornaments
[of precious metal] shoe ornaments [of precious metal]. T30202CN02   NINE WEST
(Word Mark)   5/12/2005   4651874   1/7/2009   4651874   REGISTERED     18      
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; clothing
for pets; handbags; knapsacks; purses; school satchels; card cases (notecases);
brief cases; shopping bags; pouches, of leather, for packaging; key cases
(leather ware); billfolds; T30202CN03   NINE WEST (Word Mark)   5/10/2005  
4651873   1/28/2009   4651873   REGISTERED     35       35 - Advertising
services relating to the operation of wholesale and retail stores; business
management and business advisory services relating to the management and
administration of retail and wholesale stores, including sales information,
business franchising and customer service information; organizing fashion shows.
3834/0518/CN   NINE WEST (Word Mark)   3/30/2000   2000039675   7/28/2001  
1610578   REGISTERED     09       09 - Sunglasses, non-prescription reading
glasses, clip-on sunglasses, eyeglass cases, eyeglass cords, sunglass cords,
lens cleaning T20241CN0   NINE WEST (Word Mark)   1/10/1991   91001193  
1/10/1992   578746   REGISTERED     25       25 - Clothing, footwear, headgear.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 19

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   CHINA continued ...                            
T20247CN0   NINE WEST LOGO   10/22/1994   94107930   9/28/1996   875034  
REGISTERED     18       18 - Leather, imitations of leather, animal skins,
hides, trunks, travelling bags, umbrellas, parasols and walking sticks, whips,
harness and saddlery, goods made of leather and imitations of leather, namely:
bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, T20247CN2  
NINE WEST LOGO   4/3/1993   93022657   3/28/1995   738122   REGISTERED     25  
    25 - Clothing, footwear, headgear. 3834/0168   NW NINE WEST LOGO   6/2/1997
  970054038   9/7/1998   1,204,790   REGISTERED     25       25 - Clothing,
footwear, headgear. 3834/0171   NW NINE WEST LOGO   6/2/1997   970054037  
7/7/1998   1,188,512   REGISTERED     18       18 - Leather, imitations
ofleather, animal skins, hides, trunks, traveling bags, umbrellas, parasols and
walking sticks, whips, harness and saddlery, goods made of leather and
limitations of leather, namely: bags, handbags, purses, packs, cases, billfolds,
wallets, key fobs, 3834/0636   NW NINE WEST MEN and Arrow Design   7/20/2000  
2000107479   3/14/2002   1728747   REGISTERED     18       18 – Goods made of
leather, namely: bags, satchels, shoulder bags, totes, backpacks, knapsacks,
cases, billfolds, wallets, key fobs, key cases, animal skins, hides, suitcases,
traveling bags, umbrellas, walking sticks. 3834/0637   NW NINE WEST MEN and
Arrow Design   7/20/2000   2000107480   9/14/2001   1633401   REGISTERED     25
      25 - Footwear, clothing, headgear for men and boys. T20271CN0   PAPPAGALLO
(SCRIPT)   6/20/1991   91026872   6/10/1992   598201   REGISTERED     25      
25 - Footwear. T30192CN00   PAPPAGALLO (Word Mark)   11/14/2003   3798514  
11/21/2006   3798514   REGISTERED     25       25 - Clothing, footwear,
headgear, layettes, swimsuits, rain coats, masquerade costumes, football shoes,
hosiery, gloves, neckties, belts (clothing), shower caps T30192CN01   PAPPAGALLO
(Word Mark)   12/3/2003   3827197   12/14/2005   3827197   REGISTERED     14    
  14 – Necklace (jewelry); bracelets (jewelry); brooches (jewelry); rings
(jewelry); earrings (jewelry); trinkets (jewelry); ornaments (jewelry); watches,
clocks. T30192CN02   PAPPAGALLO (Word Mark)   12/3/2003   3827198   1/28/2009  
3827198   REGISTERED     18       18 - Bags, purses, handbags, shopping bags,
suitcases, traveling bags, trunks, briefcases, leather belts, (not for
clothing), traveling sets (leather ware), umbrellas, leather and Imitation
leather. T30232CN05   SAM & LIBBY   8/6/2002   3265611   2/28/2004   3265611  
REGISTERED     25       25 - Clothes, shoes, boots, hats, stockings, gloves,
ties, neck cloths and girdles T20298CN0   SELBY   8/27/1992   92056025  
9/21/1993   658936   REGISTERED     25       25 - Footwear. T20333CN0   SPA NINE
WEST (STYLIZED)   10/22/1994   94107931   9/28/1996   875033   REGISTERED     18
      18 - Leather, imitations of leather, animal skins, hides, trunks and
traveling bags, umbrellas, parasols and walking sticks, whips, harness and
saddlery, goods made of leather and imitations of leather, namely: bags,
handbags, purses, packs, cases, billfolds, wallets, key fobs, T30315CN00  
STUDIO 9 (Word Mark)   1/12/2006   5115216   1/13/2006   300565128   REGISTERED
    25       25 - Clothing, footwear, headgear T20382CN0   WESTIES   12/12/1995
  950156640   6/7/1997   1022441   REGISTERED     18       18 – Goods made of
leather, namely, bags, handbags, purses, packs, cases, billfolds, wallets, key
fobs, key cases, animal skins, hides, suit cases, traveling bags, umbrellas,
parasols, walking sticks, whips, harnesses and saddlery. 3834/0356   WESTIES  
7/1/1996   960076724   8/14/2000   1,432,212   REGISTERED     25       25 -
Shoes. T20399CN0   YFA BANDOLINO LOGO   12/21/1994   94132999   10/28/1996  
889449   REGISTERED     25       25 - Shoes, boots, sandals. COLOMBIA          
                      3834/0074   9 & CO. (Logo)   8/1/1997   97044247  
4/13/1998   207334   REGISTERED     25       25 - Clothing, footwear, headgear.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 20

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   COLOMBIA continued ...                            
3834/0556   BANDOLINO (Word Mark)   8/25/2000   00.063.716   6/1/2001   241570  
REGISTERED     18       18 – All goods in the Class. 3834/0557   BANDOLINO (Word
Mark)   8/25/2000   00.063.717   10/26/2004   291797   REGISTERED     25      
25 - Clothing, footwear, headgear T00012COO2   BANDOLINO (Word Mark)   10/2/2002
  02088383   11/24/2003   276237   REGISTERED     35       35 – Retail Store
Services T30441COO0   BOUTIQUE 9   1/11/2007   T2007/02290   7/18/2007   336672
  REGISTERED     25       25 - Clothing, footwear and headgear T30441COO1  
BOUTIQUE 9   1/11/2007   T2007/002295   7/18/2007   336674   REGISTERED     18  
    18 – Handbags and small leather goods T30441COO2   BOUTIQUE 9   1/11/2007  
T2007/002293   7/18/2007   336673   REGISTERED     14       14 – Jewelry
T30233COO3   CIRCA JOAN & DAVID   4/26/2005   T2005/039541   11/23/2005   306638
  REGISTERED     35       35 – Retail store services 3834/0118   ENZO ANGIOLINI
(Stylized)   8/1/1997   97044246   4/2/2001   241263   REGISTERED     25      
25 - Clothing, footwear, headgear. T30224COOO   ENZO ANGIOLINI (Word Mark)  
10/2/2002   02088379   9/12/2003   273385   REGISTERED     09       09 -
Eyewear, including sunglasses, eyeglasses, eyeglass frames, eyeglass chains and
eyeglass cords. T30224CO01   ENZO ANGIOLINI (Word Mark)   10/2/2002   02088380  
10/29/2003   280775   REGISTERED     14       14 - Jewelry and watches
T30224COO2   ENZO ANGIOLINI (Word Mark)   10/2/2002   02088382   9/12/2003  
273384   REGISTERED     35       35 – Retail Store Services 3834/0659   ENZO
ANGIOLINI (Word Mark)   8/29/2000   00-064427   12/4/2001   253521   REGISTERED
    18       18 – Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides, trunks and
travelling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery. T30233COOO   JOAN & DAVID   11/15/2005   na   10/18/1994   169532  
REGISTERED     18,42       18 - Handbags     42 – Retail store services
T30232COOO   MOOTSIES TOOTSIES   4/25/2005   T2005/038909   11/15/2005   305459
  REGISTERED     18       18 – Handbags and small leather goods, namely wallets,
key cases, and cosmetic bags sold empty T30232CO01   MOOTSIES TOOTSIES  
4/25/2005   T2005/038906   11/15/2005   305440   REGISTERED     25       25 –
footwear T30232CO02   MOOTSIES TOOTSIES   4/25/2005   T2005/038907   11/15/2005
  305460   REGISTERED     35       35 – Retail store services T30078CO00   NINE
& COMPANY (Logo)   8/16/2001   01-067068   11/6/2002   258225   REGISTERED    
25       25 - Clothing, footwear, headgear T30202CO00   NINE WEST (Word Mark)  
10/2/2002   02088375   9/12/2003   273387   REGISTERED     09       09 -
Eyewear, including sunglasses, eyeglasses and eyeglass frames, eyeglass cases,
eyeglass chains, eyeglass cords. T30202CO01   NINE WEST (Word Mark)   10/2/2002
  02088381   11/24/2003   276243   REGISTERED     35       35 – Retail Store
Services T30202CO02   NINE WEST (Word Mark)   10/20/2002   02088377   9/12/2003
  273386   REGISTERED     14       14 – Jewelry and watches

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 21

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   COLOMBIA continued ...                            
T30202C003   NINE WEST (Word Mark)   10/2/2002   02088378   8/24/2004   284704  
REGISTERED     18       18 - Bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases, and traveling bags,
umbrellas and walking ticks, all made of leather or imitations of leather
T30202CO04   NINE WEST (Word Mark)   2/11/2004   T2004/011586   10/27/2004  
295901   REGISTERED     25       25 - Clothing, footwear, headgear. T20247CO00  
NINE WEST LOGO   11/25/1992   92371327   1/31/1994   150902   REGISTERED     25
      25 - All goods in Class 25 T30232CO03   SAM & LIBBY   4/25/2005  
T2005/038903   11/15/2005   305443   REGISTERED     18       18 – Handbags and
small leather goods, namely wallets, key cases, and cosmetic bags sold empty
T30232CO04   SAM & LIBBY   4/25/2005   T2005/038905   11/15/2005   305441  
REGISTERED     35       35 - Retail store services T30232CO05   SAM & LIBBY  
4/25/2005   T2005/038904   11/15/2005   305442   REGISTERED     25       25 -
Footwear T30315CO00   STUDIO 9 (Word Mark)   1/13/2006   T2006/002684   8/8/2006
  320.364   REGISTERED     25       25 - Clothing, footwear, headgear COSTA RICA
                                T00012CR00   BANDOLINO (Word Mark)   10/8/2002  
2002-0007107   11/14/2003   142574   REGISTERED     35       35 - Retail store
services T00012CR01   BANDOLINO (Word Mark)   10/17/2000   20028811   10/17/2001
  122576   REGISTERED     25       25 - Clothing, footwear, headgear T00012CR02
  BANDOLINO (Word Mark)   5/5/2003   142573   11/14/2003   142573   REGISTERED  
  42       42 - All goods in the class T00012CR03   BANDOLINO (Word Mark)      
    11/12/2003   142537   REGISTERED     25       25 - Footwear, clothing,
headgear, including shirts, t-shirts, tank tops, blouses, turtlenecks, dresses,
vests, sweaters, sweatshirts, sweat pants, pants, horts, culottes, suits,
warm-up suits, jackets, coats, windbreakers, parkas, ponchos, rainwear,
stockings, socks, wristbands, gloves, mittens, leather shoes, canvas shoes,
rubber shoes, boots, sandals, slippers, hats, scarves kerchiefs. 3834/0491  
BANDOLINO (Word Mark)   3/1/2000   N/A   10/17/2000   122,573   REGISTERED    
18       18 - All goods in the Class. 3834/0493   CALICO   3/1/2000   N/A  
10/17/2000   122,574   REGISTERED     18       18 - All goods in the Class.
3834/0494   CALICO   3/1/2000   N/A   10/17/2000   122,577   REGISTERED     25  
    25 - Clothing, footwear, headgear. T30233CR00   CIRCA JOAN & DAVID  
6/13/2005   20054689   4/24/2006   157875   REGISTERED     18       18 –
Handbags and small leather goods, namely wallets, key cases, and cosmetic bags
sold empty T30233CR05   CIRCA JOAN & DAVID   6/13/2005   20054687   4/24/2006  
157873   REGISTERED     25       25 – Footwear 35   CIRCA JOAN & DAVID  
6/13/2005   20054685   4/24/2006   157872   REGISTERED     35       35 - Retail
store services T00055CR00   EASY SPIRIT (Word Mark)   10/8/2002   2002-0007103  
11/14/2003   142578   REGISTERED     18       18 - Bags, handbags, purses,
credit card holders, knapsacks, billfolds, wallets, key fobs, key cases and
traveling bags, umbrellas and walking stick, all made of leather or imitations
of leather. T00055CR01   EASY SPIRIT (Word Mark)   5/5/2003   200271-4  
11/14/2003   142577   REGISTERED     25       25 - Footwear, clothing, headgear;
Shirts, t-shirts, tank-tops, blouses, turtlenecks, dresses, vests, sweaters,
sweaters, sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits,
warm-up suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 22

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   COSTA RICA continued ...                            
T00055CR02   EASY SPIRIT (Word Mark)   10/8/2002   2002-007105   11/1/2003  
142576   REGISTERED     35       35 - Retail store services T00055CR03   EASY
SPIRIT (Word Mark)       N/A   11/14/2003   142575   REGISTERED     42       42
- All services in the class. T00055CR04   EASY SPIRIT (Word Mark)   5/17/2005  
2005-0003631   1/30/2006   156032   REGISTERED     09       09 - Sunglasses and
eyewear T00055CR05   EASY SPIRIT (Word Mark)   5/17/2005   2005-0003630  
1/30/2006   156031   REGISTERED     14       14 - Jewelry and watches T30198CR00
  EASY SPIRIT COMFORT 2(STYLIZED)   10/28/2004   2004-8096   11/28/2006   164072
  REGISTERED     25       25 - Footwear T20151CR0   ENZO ANGIOLINI (STYLIZED)  
10/17/1997   N/A   8/21/2005   107611   REGISTERED     25       25 - Clothing,
including outer clothing and sportswear. Footwear, including shoes, boots,
moccasins and sandals. Headgear. T30224CR00   ENZO ANGIOLINI (Word Mark)  
5/5/2003   20028810   7/22/2004   148709   REGISTERED     25       25 -
Footwear, clothing, headgear, including, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs. 3834/0488   ENZO ANGIOLINI (Word Mark)   3/1/2000   N/A
  2/20/2001   123,589   REGISTERED     18       18 - Handbags and leather goods
T30224CR02   ENZO ANGIOLINI (Word Mark)   10/8/2002   2002-7101   11/14/2003  
142579   REGISTERED     42       42 - RETAIL STORE SERVICES T30224CR03   ENZO
ANGIOLINI (Word Mark)   10/8/2002   2002-7100   7/22/2004   148683   REGISTERED
    14       14 - Jewelry and Watches T30224CR04   ENZO ANGIOLINI (Word Mark)  
10/8/2002   2002-0007099   7/22/2004   148707   REGISTERED     09       09 -
Eyewear T30224CR05   ENZO ANGIOLINI (Word Mark)   10/2/2002   2002-0007101  
7/21/2004   148699   REGISTERED     35       35 - Retail services of items in
stores. T30232CR00   MOOTSIES TOOTSIES   6/19/2005   20054690   4/24/2006  
157876   REGISTERED     18       18 - Handbags and small leather goods, namely
wallets, key cases, and cosmetic bags sold empty T30232CR02   MOOTSIES TOOTSIES
  6/13/2005   20054683   4/24/2006   157870   REGISTERED     35       35 -
Retail store services T30202CR00   NINE WEST (Word Mark)   10/8/2002  
2002-0007095   11/11/2003   142471   REGISTERED     09       09 - Eyewear
T30202CR01   NINE WEST (Word Mark)   10/8/2002   2002-0007096   11/11/2003  
142470   REGISTERED     14       14 - Jewelry and Watches T30202CR02   NINE WEST
(Word Mark)   10/8/2002   2002-0007097   7/22/2004   148710   REGISTERED     25
      25 - Footwear, clothing, headgear, including, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs. T30202CR04   NINE WEST (Word Mark)   10/8/2002  
2002-007098   11/11/2003   142469   REGISTERED     42       42 - Retail Store
Services 3834/0485   NINE WEST (Word Mark)   3/1/2000   2000-0001759   2/20/2001
  123858   REGISTERED     18       18 - All goods in the Class.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 23

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   COSTA RICA continued...                            
3834/0492   NINE WEST LOGO   3/1/2000   N/A   10/17/2000   122,576   REGISTERED
    25       25 - Footwear, clothing, headgear, including shirts, t-shirts,
tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs. 3834/0487   NINE WEST LOGO  
3/1/2000   N/A   10/17/2000   122,572   REGISTERED     35       35 - Retail
store services. T30232CR05   SAM & LIBBY   6/13/2005   2005-0004604   4/24/2006
  157871   REGISTERED     35       35 - Retail store services T30232CR06   SAM &
LIBBY   6/23/2005   2005-0004688   4/24/2006   157874   REGISTERED     18      
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty T30315CR00   STUDIO 9 (Word Mark)   1/16/2006   2006-0000484  
6/5/2006   159422   REGISTERED     25       25 - Clothing, footwear, headgear
3834/0495   WESTIES   3/1/2000   N/A   10/17/2000   122,575   REGISTERED     18
      18 - All goods in the Class. 3834/0496   WESTIES   3/1/2000   N/A  
10/17/2000   122,578   REGISTERED     25       25 - All goods in the Class.
 
                                    CROATIA                                
3834/0053   EASY SPIRIT (Logo)   10/28/1994   Z9421834   1/4/1997   Z942183  
REGISTERED     25       25 - All goods in Class 25.
 
                                    CYPRUS                                
T30202CY00   NINE WEST (Word Mark)   9/12/2001   61133   9/12/2001   61133  
REGISTERED     18       18 - All goods in the class T30202CY02   NINE WEST (Word
Mark)   9/12/2002   61134   4/7/2006   61134   REGISTERED     25       25 - All
goods in the class. T30202CY03   NINE WEST (Word Mark)   9/12/2001   61135  
9/12/2001   61135   REGISTERED     35       35 - All goods in class.
 
                                    CZECH REPUBLIC                          
3834/0618   EASY SPIRIT LOGO   7/27/1990   58165   7/29/1992   169,120  
REGISTERED     25       25 - Footwear T20247CZ1   ENZO ANGIOLINI (Word Mark)  
11/19/1992   73183   2/24/1995   183070   REGISTERED     25       25 - Clothing,
including outer clothing and sportswear. Footwear, including shoes, boots,
moccasins and sandals. T20247CZ0   NINE WEST LOGO   11/11/1992   72925  
3/13/1995   183413   REGISTERED     18,25       18 - Goods made of leather and
imitations of leather, namely, bags, handbags, packs, cases, billfolds, wallets,
key fobs and key cases, travelling bags, umbrellas, walking sticks.     25 -
Clothing, including outer clothing and sportswear. Footwear, including shoes,
boots, moccasins and sandals.
 
                                    DENMARK                                
T20011DK0   9 WEST LOGO   1/26/1983   00446-1983   10/7/1983   03574/1983  
REGISTERED     25       25 - All goods in the Class. 3834/0411   9 WEST SPORT
LOGO   11/4/1987   0733/1987   11/3/1989   06360/1989   REGISTERED     25      
25 - All goods in Class 25. T20036DK0   BANDOLINO (Word Mark)   2/14/1990  
01266/1990   9/6/1991   05741/1991   REGISTERED     25       25 - All goods in
class. T20062DK0   CALICO LOGO   7/18/1986   00523/1985   7/18/1986   01612/1986
  REGISTERED     25       25 - Shoes.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 24

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   DENMARK continued...                            
T00055DK00   EASY SPIRIT (Word Mark)           12/14/1990   219982   REGISTERED
    25       25 - All goods in class. T20141DK0   EASY SPIRIT LOGO   6/19/1990  
04802/1990   7/5/1991   04168/1991   REGISTERED     25       25 - Footwear.
T20150DK0   ENZO ANGIOLINI (Word Mark)   1/16/1985   00374/1985   6/13/1986  
01415/1986   REGISTERED     25       25 - Footwear, including shoes. T20175DK0  
GAROLINI   10/25/1984   05885/1984   10/11/1985   03428/1985   REGISTERED     25
      25 - Footwear. 3834/0666   JOYCE   11/1/1978   4616/1978   10/24/1980  
04006/1980   REGISTERED     25       25 - Footwear made of leather. T20247DKO0  
NINE WEST LOGO   11/12/1992   07.985 1992   4/29/1994   02.646 1994   REGISTERED
    18,25       18 - All goods in the class     25 - All goods in the class
T20153DK0   WESTIES   9/10/1975   3709/75   3/21/1986   01124/1976   REGISTERED
    25       25 - Footwear. T20382DK0   WESTIES   1/22/1985   00493-1985  
3/21/1986   00719/1986   REGISTERED     25       25 - All goods in Class 25.
 
                                    DOMINICAN REPUBLIC                          
3834/0451   ANTI-GRAVITY   3/2/2000   2000013555   5/15/2000   113182  
REGISTERED     25       25 - All goods in the Class. T00012DO00   BANDOLINO
(Word Mark)           2/28/2001   118434   REGISTERED     18       18 - All
goods in class. 3834/0558   BANDOLINO (Word Mark)   2/15/2001   2000041114  
2/15/2001   116013   REGISTERED     18,25       18 - All goods in the Class.    
25 - All goods in the Class. T30441DO00   BOUTIQUE 9   1/5/2007   2007-1198  
4/1/2007   159920   REGISTERED     14,18,25       14 - Precious metals and their
alloys and goods in precious metals or coated therewith, not included in other
classes; jewelry, precious stones; horological and chronometric instruments    
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags;  
  25 - Clothing, footwear, headgear T30233DO00   CIRCA JOAN & DAVID   7/1/2005  
200542270   9/14/2005   1499588   REGISTERED     18,25,35       18 - Handbags
and small leather goods, namely wallets, key cases, and cosmetic bags sold empty
    25 - Footwear     35 - Retail store services T30247DO00   COMFORT 2
(STYLIZED)   10/26/2004   2004-86282   1/15/2005   145738   REGISTERED     25  
    25 - FOOTWEAR T00055DO00   EASY SPIRIT (Word Mark)   1/7/2003   2003655  
2/28/2003   134061   REGISTERED     18       18 - Handbags and leather goods
T00055D001   EASY SPIRIT (Word Mark)   1/3/2003   2003354   2/28/2003   134060  
REGISTERED     25       25 - Clothing, footwear, headgear 3834/0196   ENZO
ANGIOLINI (Stylized)   3/19/1998   98000326   5/15/1998   96744   REGISTERED    
25       25 - Clothing, including boots, shoes and slippers. T30224DO00   ENZO
ANGIOLINI (Word Mark)   1/7/2003   2003357   2/28/2003   134074   REGISTERED    
09       09 - All goods in class.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 25

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   DOMINICAN REPUBLIC continued...                      
      T30224DO01   ENZO ANGIOLINI (Word Mark)   1/7/2003   2003356   2/28/2003  
134127   REGISTERED     18       18 - All goods in class. T30224DO02   ENZO
ANGIOLINI (Word Mark)   1/7/2003   2003355   2/28/2003   134073   REGISTERED    
14       14 - All goods in class. T30232DO00   MOOTSIES TOOTSIES   7/1/2005  
200542271   9/14/2005   149669   REGISTERED     18,25,35       18 - Handbags and
small leather goods, namely wallets, key cases, and cosmetic bags sold empty    
25 - Footwear     35 - Retail store services T30202DO00   NINE WEST (Word Mark)
  1/7/2003   2003364   2/28/2003   133745   REGISTERED     09       09 - All
goods in the class. T30202DO01   NINE WEST (Word Mark)   1/7/2003   2003360  
2/28/2003   133748   REGISTERED     14       14 - All goods in class. T30202DO02
  NINE WEST (Word Mark)   1/7/2003   2003361   2/28/2003   133744   REGISTERED  
  18       18 - Leather and imitations of leather, and articles made from these
materials and not included in other classes; skins, hides; trunks and traveling
bags; umbrellas, parasols and walking sticks; whips, harnesses and saddlery.
T30202DO03   NINE WEST (Word Mark)   1/7/2003   2003363   2/28/2003   133746  
REGISTERED     35       35 - All services in class. T30202DO04   NINE WEST (Word
Mark)   11/27/2002   2002-168986   2/28/2003   133747   REGISTERED     25      
25 - Clothing, footwear, headgear. TOOO65DO06   NINE WEST LOGO          
2/28/2003   134074   REGISTERED     09       09 - All goods in class. T30232DO03
  SAM & LIBBY   7/1/2005   200542272   9/14/2005   149670   REGISTERED    
18,25,35       18 - Handbags and small leather goods, namely wallets, key cases,
and cosmetic bags sold empty     25 - Footwear     35 - Retail store services
T30315DO00   STUDIO 9 (Word Mark)   2/10/2006   2006-9986   6/14/2006   154664  
REGISTERED     25       25 - Clothing, footwear, headgear
 
                                    ECUADOR                                
T00012EC00   BANDOLINO (Word Mark)   11/19/2002   128236   6/3/2003   23774  
REGISTERED     18       18 - Bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases, travel bags, umbrellas and
walking T00012EC01   BANDOLINO (Word Mark)   11/19/2002   128235   6/3/2003  
23773   REGISTERED     25       25 - Footwear, clothing, headgear, including
shirts, t-shirts, tank-tops, blouses, turtlenecks, dresses, vests, sweaters,
sweaters, sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits,
warm-up suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs. T00012EC02   BANDOLINO (Word
Mark)   11/19/2002   128250   6/3/2003   8118   REGISTERED     35       35 -
Retail Store Services T30441 EC00   BOUTIQUE 9   1/15/2007   179600   8/15/2007
  7135-07   REGISTERED     14       14 - Jewelry T30441EC01   BOUTIQUE 9  
1/15/2007   179599   8/15/2007   7174-07   REGISTERED     18       18 - Handbags
and small leather goods T30441EC02   BOUTIQUE 9   1/15/2007   179598   8/15/2007
  7128-07   REGISTERED     25       25 - Clothing, footwear, headgear T30233EC00
  CIRCA JOAN & DAVID   5/3/2005   156798   1/4/2006   1103-06   REGISTERED    
18       18 - Handbags and small leather goods, namely wallets, key cases, and
cosmetic bags sold empty

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 26

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   ECUADOR continued...                            
T30233EC01   CIRCA JOAN & DAVID   5/3/2005   156797   1/4/2006   1104-06  
REGISTERED     25       25 - Footwear T30233EC02   CIRCA JOAN & DAVID   5/3/2005
  156796   1/4/2006   315-06   REGISTERED     35       35 - Retail store
services 3834/0075   EASY SPIRIT (STYLIZED)   7/28/1997   80254   10/16/1998  
6102-98   REGISTERED     25       25 - All goods included in Class 25.
T00055EC00   EASY SPIRIT (Word Mark)   11/19/2002   128245   7/31/2003   24964  
REGISTERED     18       18 - All goods in class. T00055EC01   EASY SPIRIT (Word
Mark)   11/19/2002   128237   7/31/2003   24963   REGISTERED     25       25 -
Clothing, footwear, headgear T00055EC02   EASY SPIRIT (Word Mark)   11/19/2002  
128238   6/3/2003   8117   REGISTERED     35       35 - Retail store services
T00055EC03   EASY SPIRIT (Word Mark)   5/5/2005   157653   12/23/2005   622-06  
REGISTERED     09       09 - Sunglasses and eyewear T00055EC04   EASY SPIRIT
(Word Mark)   5/5/2005   157654   12/23/2005   623-06   REGISTERED     14      
14 - Jewelry and watches 3834/0072   ENZO ANGIOLINI (STYLIZED)   7/28/1997  
80255   10/16/1998   6103-98   REGISTERED     25       25 - All goods included
in Class 25. T30224EC01   ENZO ANGIOLINI (Word Mark)   11/19/2002   128239  
6/3/2003   8116   REGISTERED     35       35 - Retail Store Services T30224EC02
  ENZO ANGIOLINI (Word Mark)   11/19/2002   128246   6/3/2003   23778  
REGISTERED     25       25 - Footwear, clothing, headgear, including, shirts,
t-shirts, tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens, leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs. T30224EC03   ENZO ANGIOLINI
(Word Mark)   11/19/2002   128249   6/3/2003   23780   REGISTERED     18      
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking T30224EC04   ENZO
ANGIOLINI (Word Mark)   11/19/2002   128233   6/3/2003   23772   REGISTERED    
14       14 - Jewelry and watches T30232EC00   MOOTSIES TOOTSIES   5/3/2005  
156799   1/4/2006   1101-06   REGISTERED     18       18 - Handbags and small
leather goods, namely wallets, key cases, and cosmetic bags sold empty
T30232EC01   MOOTSIES TOOTSIES   5/3/2005   156800   1/4/2006   1102-06  
REGISTERED     25       25 - Footwear T30232EC02   MOOTSIES TOOTSIES   5/3/2005
  156801   1/4/2006   31406   REGISTERED     35       35 - Retail store services
T30202EC00   NINE WEST (Word Mark)   11/19/2002   128240   6/3/2003   23776  
REGISTERED     09       09 - Eye wear, including sunglasses, and eyeglass
frames; eyeglass cases, eyeglass chains, eyeglass cords T30202EC01   NINE WEST
(Word Mark)   11/19/2002   128241   6/4/2003   23777   REGISTERED     14      
14 - Jewelry and watches T30202EC02   NINE WEST (Word Mark)   11/19/2002  
128237   6/3/2003   23775   REGISTERED     18       18 - Bags, handbags, purses,
credit card holders, knapsacks, billfolds, wallets, key fobs, key cases, and
travel bags umbrellas and walking T30202EC03   NINE WEST (Word Mark)  
11/19/2002   128247   6/3/2003   23779   REGISTERED     25       25 - Footwear,
clothing, headgear, including, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 27

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   ECUADOR continued...                            
T30202EC04   NINE WEST (Word Mark)   11/19/2002   128231   6/3/2003   8115  
REGISTERED     35       35 - Retail Store Services T20247EC1   NINE WEST LOGO  
12/2/1992   35730   2/1/1994   0001-94   REGISTERED     25       25 - All goods
included in Int. CI. 25, namely, clothing, footwear, headgear, including boots,
shoes and slippers. T20247EC2   NINE WEST LOGO   5/5/1994   47237   7/12/1995  
0625-95   REGISTERED     42       42 - Services in Class 42, especially retail
store services. 3834/0292   NINE WEST LOGO   3/4/1999   94513   5/19/2000  
2767-00   REGISTERED     18       18 - All goods in the Class. T20248EC0   NINE
WEST LOGO(COMMERCIAL NAME)   4/22/1994   4051   5/31/1995   297-95   REGISTERED
    N/A       N/A - Commercial name to protect retail store services for the
sale of footwear, clothing, accessories for footwear and clothing, leather
T30232EC03   SAM & LIBBY   5/3/2005   156802   1/4/2006   109906   REGISTERED  
  18       18 - Handbags and small leather goods, namely wallets, key cases, and
cosmetic bags sold empty T30232EC04   SAM & LIBBY   5/3/2005   156804   1/4/2006
  110001   REGISTERED     25       25 - Footwear T30232EC05   SAM & LIBBY  
5/3/2005   15603   1/4/2006   3130   REGISTERED     35       35 - Retail store
services
 
                                    EGYPT                                
T20150EG0   ENZO ANGIOLINI (Word Mark)   11/23/1992   85002   4/20/1995   85002
  REGISTERED     25       25 - Clothing, including outer clothing and
sportswear, footwear, including shoes, boots, moccasins and sandals, headgear.
T30078EG00   NINE & COMPANY (Logo)   8/21/2001   144844   5/24/2006   144844  
REGISTERED     25       25 - All goods in the class. T20247EG1   NINE WEST (Word
Mark)   11/16/1992   84925   4/20/1995   84925   REGISTERED     25       25 -
Clothing, shoes, boots, moccasins and sandals. T20247EG0   NINE WEST LOGO  
11/16/1992   84926   1/14/1996   84926   REGISTERED     35       35 - Commercial
functions of retail stores
 
                                    EL SALVADOR                                
3834/0500SV   9 & CO. (Word Mark)   3/15/2000   1861/2000   10/10/2001  
Bk141pp69-70   REGISTERED     18       18 - Leather and imitations of leather,
and articles made from these materials and not included in other classes; skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery. 3834/0501SV   9 & CO. (Word Mark)   3/15/2000   1859/2000
  10/26/2001   163Bk142pp327-8   REGISTERED     25       25 - Clothing,
including boots, shoes and slippers. T15894SV00   BANDOLINO (Stylized)          
10/17/2001   Book141pp413-14   REGISTERED     25       25 - Clothing, including
boots, shoes and slippers T00012SV03   BANDOLINO (Tradename)   12/6/2002  
202029453   9/13/2004   114bK2PP229023   REGISTERED   NC     NC - Commercial
establishments destined to expand the store and distribution of the services of
the applicant that consists of eyewear, including sunglasses, eyeglasses and
eyeglass frames; eyeglass cases, eyeglass chains, eyeglass cords. Jewelry and
watches. Bags and handbags, purses, credit card holders, knapsacks, billfolds,
wallets, key fobs, key cases and traveling bags, umbrellas and walking sticks,
all made of leather or imitations of leather. Footwear, clothing, headgear.
Shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests, sweaters,
sweatshirts, sweat pants, pants, shorts, culottes, suits, warm-up suits,
jackets, coats, windbreakers, parkas, ponchos, rainwear, stockings, socks,
wristbands, gloves, mittens, leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, kerchiefs. (Local Class 98). 3834/0502SV  
BANDOLINO (Word Mark)   10/5/2001   1852/2000   5/10/2001   244   REGISTERED    
18       18 - Leather and imitations of leather, and articles made from these
materials and not included in other classes; skins, hides; trunks and traveling
bags; umbrellas, parasols and walking sticks; whips, harness and saddlery.
T00012SV01   BANDOLINO (Word Mark)   10/2/2002   200202046   3/15/2005   66-Bk.
35   REGISTERED     35       35 - Retail shoe store services

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 28

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   EL SALVADOR continued...                            
T00012SV02   BANDOLINO (Word Mark)           10/17/2001   Bk 141 413/414  
REGISTERED     25       25 - Articles of clothing, including boots, shoes and
slippers. 3834/0504SV   CALICO   3/15/2000   1856/2000   10/5/2001  
Book140p283-84   REGISTERED     18       18 - Leather and imitations of leather,
and articles made from these materials and not included in other classes; skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery. 3834/0505SV   CALICO   3/15/2000   1857/2000   10/5/2001  
Bk140pp285-86   REGISTERED     25       25 - Clothing, including boots, shoes
and slippers. T30233SV00   CIRCA JOAN & DAVID   6/29/2005   2005050049  
2/1/2006   8571718   REGISTERED     18       18 - Handbags and small leather
goods, namely wallets, key cases, and cosmetic bags sold empty T30233SV01  
CIRCA JOAN & DAVID   6/29/2005   2005050050   2/1/2006   15734   REGISTERED    
25       25 - Footwear T30233SV02   CIRCA JOAN & DAVID   6/30/2005   2005050119
  2/1/2006   239/564/794/89   REGISTERED     35       35 - Retail store services
T00055SV03   EASY SPIRIT (Tradename)   12/6/2002   2002029455   9/27/2004   116
Bk2   REGISTERED   LC     LC — LOCAL CLASS- A commercial establishment destined
to expand the store and distribution of the services of the applicant that
consists of eyewear, including sunglasses, eyeglasses and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords, Jewelry and watches. Bags,
handbags, purses, credit cards holders, knapsacks, billfolds, wallets, key fobs,
key cases and traveling bags, umbrellas and walking sticks, all made of leather
or imitations of leather. Footwear, clothing, headgear. Shirts, t-shirts, tank
tops, blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants,
pants, shorts, culottes, suits, warm-up suits, jackets, coats, windbreakers,
parkas, ponchos, rainwear, stockings, socks, wristbands, gloves, mittens,
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, T00055SV00
  EASY SPIRIT (Word Mark)   10/2/2002   2002028047   1/10/2005   147BK29  
REGISTERED     35       35 - Retail shoe store services. T00055SV01   EASY
SPIRIT (Word Mark)   10/2/2002   2002028049   8/13/2004   7BK18pp15-16  
REGISTERED     25       25 - Footwear, clothing, headgear, including, shirts,
t-shirts, tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs. T00055SV02   EASY SPIRIT (Word
Mark)   10/2/2002   2002028055   3/12/2004   78 bK.11   REGISTERED     18      
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags umbrellas and walking T00055SV04   EASY
SPIRIT (Word Mark)   5/25/2005   2005048883   1/10/2006   225BK54   REGISTERED  
  09       09 - Sunglasses, eyeglasses, eyeglass chains, eyeglass cords,
eyeglass cases, eyeglass frames T00055SV05   EASY SPIRIT (Word Mark)   5/25/2005
  2005048884   1/10/2006   233 BK.54   REGISTERED     14       14 - Jewelry and
watches T30198SV00   EASY SPIRIT COMFORT 2 (Stylized)   11/8/2004   2004-044487
      148bk37 PP 333   REGISTERED     25       25 - Footwear T30224SV02   ENZO
ANGIOLINI (Tradename)       200229452   1/24/2005   248BK2pp497-498   REGISTERED
    42       42 - A commercial establishment destined to expand the store and
distribution of the services of the applicant that consists of Eyewear,
including sunglasses, eyeglasses and eyeglass frames; eyeglass cases, eyeglass
chains, eyeglass cords, jewelry and watches. Bags, handbags, purses, credit card
holders, knapsacks, billfolds, wallets, key fobs, key cases and traveling bags,
umbrellas and walking sticks, all made of leather or imitations of leather.
Footwear, clothing, headgear. Shirts, t-shirts, tank tops, blouses, turtlenecks,
dresses, vests, sweaters, sweatshirts, sweat pants, pants, shorts, culottes,
suits, warm-up suits, jackets, coats, windbreakers, parkas, ponchos, rainwear,
stockings, socks, wristbands, gloves, mittens, leather shoes, canvas shoes,
rubber shoes, boots, sandals, slippers, hats, scarves, T30224SV00   ENZO
ANGIOLINI (Word Mark)   9/2/2002   2002028053   10/18/2004   176 Bk 23  
REGISTERED     14       14 - Jewelry and Watches T30224SV01   ENZO ANGIOLINI
(Word Mark)   9/2/2002   2002028055   10/18/2004   206 Bk 23   REGISTERED     09
      09 - Eyewear, including sunglasses, eyeglasses and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords. 3834/0499   ENZOANGIOLINI (Word
Mark)   3/15/2000   2000001853   10/10/2001   32 Book 141   REGISTERED     18  
    18 - Leather and imitations of leather, and articles made from these
materials and not included in other classes; skins, hides; trunks and traveling
bags; umbrellas, parasols and walking sticks; whips, harness and saddlery.

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed:   5/7/2009      Page 29

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   EL SAL VADOR continued...                            
T30224SV04   ENZO ANGIOLINI (Word Mark)   9/2/2002   2002028048   1/10/2005  
145 BK 29   REGISTERED     42       42 – Retail Store Services T30224SV05   ENZO
ANGIOLINI (Word Mark)   9/2/2002   200208050   11/24/2004   2004 Bk 23  
REGISTERED     25       25 - Footwear, clothing, headgear, including, shirts,
t-shirts, tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs. T30232SV00   MOOTSIES TOOTSIES
  6/29/2005   2005050045   2/1/2006   249/56/499/500   REGISTERED     18      
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty T30232SV01   MOOTSIES TOOTSIES   6/29/2005   2005050046  
2/1/2006   35778   REGISTERED     25       25 - Footwear T30232SV02   MOOTSIES
TOOTSIES   7/18/2005   na   2/1/2006   232/56/465/466   REGISTERED     35      
35 - Retail store services T30202SV00   NINE WEST (Word Mark)   10/2/2002  
2002028054   10/13/2004   118Bk. 23pp243-   REGISTERED     09       09 -
Eyewear, including sunglasses, eyeglasses and eyeglass frames; eyeglass cases,
eyeglass chains, eyeglass cords. T30202SV01   NINE WEST (Word Mark)   9/20/2002
  2002027854   5/12/2004   93bk13 PP191-92   REGISTERED     14       14 -
Watches and jewelry T30202SV02   NINE WEST (Word Mark)   12/6/2002   2002029451
  11/17/2005   140BK4Pp281-2   REGISTERED   LC     LC — Trade Name A commercial
establishments destined to expand the store and distribution of the services of
the applicant that consists of eyewear, including sunglasses, eyeglasses and
eyeglass frames; eyeglass cases, eyeglass chains, eyeglass cords. Jewelry and
watches. Bags, handbags, purses, credit card holders, knapsacks, billfolds,
wallets, key fobs, key cases and traveling bags, umbrellas and walking sticks,
all made of leather or imitations of leather. Footwear, clothing, headgear.
Shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests, sweaters,
sweatshirts, sweat pants, pants, shorts, culottes, suits, warm-up suits,
jackets, coats, windbreakers, parkas, ponchos, rainwear, stockings, socks,
wristbands, gloves, mittens, leather shoes, cannas shoes, rubber shoes, boots,
sandals, slippers, T30202SV03   NINE WEST (Word Mark)   7/9/2002   2002028051  
3/9/2004   248bK 10   REGISTERED     25       25 - Footwear, clothing, headgear,
shirts, t-shirts, tank-tops, blouses, turtlenecks, dresses, vests, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, rainwear, stockings, socks,
wristbands, gloves, mittens, leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves and kerchiefs. T30202SV04   NINE WEST (Word
Mark)   7/9/2002   2002028051   7/9/2002   70Bk156P153-154   REGISTERED     25  
    25 - Clothing, footwear, headgear. 3834/0497SV   NINE WEST (Word Mark)  
3/15/2000   1851/2000   7/9/2001   148BK138 299030   REGISTERED     18       18
- Leather and imitations of leather, and articles made from these materials and
not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. 3834/0498SV
  NINE WEST (Word Mark)   3/15/2000   2002022300   12/6/2004   47Bk188pp97-98  
REGISTERED     42       42 - Retail store services. 3834/0185SV0   NINE WEST
LOGO   8/12/1997   4722/97   7/9/2002   70 Bk156pp153-4   REGISTERED     25    
  25 - Clothing, footwear, headgear. T30232SV03   SAM & LIBBY   6/29/2005  
2005050047   2/1/2006   246/56/493/494   REGISTERED     18       18 - Handbags
and small leather goods, namely wallets, key cases, and cosmetic bags sold empty
T30232SV04   SAM & LIBBY   6/29/2005   2005050048   3/16/2006   243/59/495-496  
REGISTERED     25       25 - Footwear T30232SV05   SAM & LIBBY   6/30/2005  
2005050118   3/16/2006   260/56   REGISTERED     35       35 - Retail store
services T30315SV00   STUDIO 9 (Word Mark)   1/20/2006   2006054927   8/8/2006  
78 bk.67 PP 161   REGISTERED     25       25 - Clothing, footwear, headgear
3834/050SV   WESTIES   3/15/2000   1855/2000   9/20/2001   Bk139Pg201-202  
REGISTERED     18       18 - Leather and imitations of leather, and articles
made from these materials and not included in other classes; skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 30

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   EL SALVADOR continued...                            
3834/0507SV   WESTIES   3/15/2000   1854/2000   10/10/2001   33 Bk141 67/8  
REGISTERED     25       25 - Clothing, including boots, shoes and slipper.      
  ESTONIA                             T20141EE0   EASY SPIRIT LOGO   8/2/1994  
94-01583   2/21/1997   22485   REGISTERED     25       25 - Footwear, namely
shoes and boots.        
 
                                    EUROPEAN UNION (CTM)                        
    3834/0041   9 WEST   8/13/1998   000903419   8/13/1998   000903419  
REGISTERED     09,14,18
25  
 
                                        09 - Optical apparatus and instruments;
optical goods; especially eyewear and parts and accessories thereof.            
14 - Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other Classes; jewelry, precious stones; horological
and chronometric instruments.             18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery.             25 - Clothing, footwear,
headgear.        
 
                                    3834/0103   9 & CO. (Word Mark)   8/22/1997
  000617019   8/22/1997   617,019   REGISTERED     18,25,35  
 
                                        18 - Handbags, carrying cases, suitcases
and travelling bags, key cases, pocket wallets, school bags, shopping bags,
shoulder straps.             25 - Clothing, footwear, headgear.             35 -
The bringing together, for the benefit of others, of handbags, carrying cases,
suitcases and traveling bags, key cases, pocket wallets, school bags, shopping
bags, shoulder straps, clothing, footwear and headgear (excluding the transport
thereof), enabling customers to conveniently view and purchase those goods.    
    3834/0040   9 & CO. (Word Mark)   8/13/1998   000903336   8/13/1998  
000903336   REGISTERED     14,18,25
9  
 
                                        14 - Precious metals and their alloys
and goods in precious metals or coated therewith, not included in other classes;
jewelry, precious stones; horological and chronometric instruments.            
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and travelling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery.            
25 - Clothing, footwear, headgear.             9 - Optical apparatus and
instruments; optical goods; especially eyewear and parts and accessories
thereof.         3834/0436/EU   ANTI-GRAVITY   2/3/2000   001493832   2/3/2001  
001493832   REGISTERED     18,25       18 - All goods in the Class.            
25 - All goods in the Class.         3834/0035EU   BANDOLINO (Word Mark)  
8/13/1998   000903518   8/13/1998   000903518   REGISTERED     14,18,25       14
- All goods in the Class.             18 - All goods in the Class.            
25 - All goods in the Class.         T30441EU00   BOUTIQUE 9   1/5/2007  
005599031   1/5/2007   005599031   REGISTERED     14,18,25
35       14 - Precious metals and their alloys and goods in precious metals or
coated therewith, not included in other classes; jewelry, precious stones;
horological and chronometric instruments             18 - Leather and imitations
of leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery; handbags;             25 - Clothing,
footwear, headgear             35 - Advertising; business management; business
administration; office functions; retail store services in the field of precious
metals and their alloys and goods in precious metals or coated therewith, not
included in other classes; jewelry, precious stones; horological and
chronometric instruments; leather and imitations of leather, and goods made of
these materials and not included in other classes; animal skins, hides; trunks
and traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery; handbags; clothing, footwear,         T30311EU00   CHELSEA COBBLER    
      1/7/1998   715,961   REGISTERED     14,18,25  
 
                                        14 - Jewelry; imitation jewelry; costume
jewelry; watches; clocks; parts and fittings for all the aforesaid goods        
    18 - Handbags; purses; wallets; back packs; shoulder bags’ key cases        
    25 - Boots; shoes; slippers; sandals; footwear; hosiery; socks; articles of
clothing; gloves; mittens; scarves; shawls; headwear; hats; caps.        
T30232EU00   CIRCA COMFORT 365   6/22/2004   3896206   10/18/2005   3896206  
REGISTERED     14,18,25       14 - All goods in class.             18 - All
goods in class.             25 - All goods in class.        

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 31

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   EUROPEAN UNION (CTM) continued...                    
        T30233EU02   CIRCA JOAN & DAVID   1/15/2004   3613122   3/7/2005  
3613122   REGISTERED     14,18,25       14 - All goods in class.     18 - All
goods in class.     25 - All goods in class. T30233EU03   CIRCA JOAN & DAVID &
Design   1/15/2004   3613131   5/18/2005   3613131   REGISTERED     14,18,25    
  14 - All goods in class.     18 - All goods in class.     25 - All goods in
class. T00033EU00   CLOUD 9 NINE WEST   11/5/1998   000978353   11/5/1998  
000978353   REGISTERED     18,25       18 - Goods made of leather and imitations
of leather, namely: bags, handbags, purses, packs, cases, billfolds, wallets,
key fobs, key cases, animal skins, hides, suit cases, traveling bags, umbrellas
parasols, walking sticks, whips, harness and saddlery,     25 - Clothing,
footwear, headgear. T20073EU01   CLOUD NINE (Word Mark)   3/17/1998   001549518
  9/6/1999   001549518   REGISTERED     18,25       18 - Umbrellas, parasols and
walking sticks.     25 - Articles of clothing excluding socks, leisure wear and
casual wear, articles of sport clothing, headgear, articles of underclothing;
lingerie. T30243EU00   COMFORT 2 (Stylized)   10/14/2004   004068301  
10/14/2004   004068301   REGISTERED     25       25 - Footwear. T00055EU00  
EASY SPIRIT (Word Mark)   10/31/2003   003515351   6/21/2005   003515351  
REGISTERED     09,14,35       09 - Optical apparatus and instruments; optical
goods; especially eyewear and parts and accessories thereof.     14 - Precious
metals, jewelry     35 - Advertising services relating to the operation of
wholesale and retail stores; business management and business advisory services
relating to the management and administration of retail and wholesale stores,
including sales information, business franchising and customer service
information. 3834/0036/EU00   EASY SPIRIT (Word Mark)   8/13/1998   000906016  
8/13/1998   000906016   REGISTERED     18,3,25       18 - All goods in the
Class.     3 - All goods in the Class.     25 - All goods in the Class.
3834/0037EU01   EASY SPIRIT ANTI-GRAVITY   8/13/1998   000906024   8/13/1998  
000906024   REGISTERED     03,18,25       03 - Bleaching preparations and other
substances for laundry use; cleaning, polishing, scouring and abrasive
preparations; soaps; perfumery; essential oils, cosmetics, hair lotions;
dentifrices.     18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides; trunks and
travelling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery.     25 - Clothing, footwear and headgear. T30198EU00   EASY SPIRIT
COMFORT 2   10/14/2004   004068193   10/14/2004   004068193   REGISTERED     25
      25 - FOOTWEAR T30224EU00   ENZO ANGIOLINI (Word Mark)   10/31/2003  
003515772   5/13/2005   003515772   REGISTERED     03,14,35       03 - All goods
in the class     14 - All goods in the class     35 - All services in the class
3834/0038/EU   ENZO ANGIOLINI (Word Mark)   8/13/1998   000906065   8/13/1998  
000906065   REGISTERED     18,25,09       18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and travelling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery.     25 - Clothing, footwear, headgear.    
09 - Optical apparatus and instruments; optical goods; especially eyewear and
parts and accessories thereof. T30233EU00   JOAN & DAVID   4/1/1996   000085357
  4/16/1998   85357   REGISTERED     18,25       18 - Handbags, namely, ladies
handbags, and small leather articles, namely, wallets and key containers;
umbrellas     25 - Scarves, belts and women’s clothing, namely, gloves,
sweaters, slacks, coats, jackets, skirts, dresses, suits T30233EU05   JOAN &
DAVID   3/11/2002   2610350   6/26/2003   2610350   REGISTERED     16,35,42    
  16 - All goods in class.     35 - All services in class.     42 - All services
in class.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 32

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   EUROPEAN UNION (CTM) continued...                    
        T30232EU02   MOOTSIES TOOTSIES   4/26/2005   004419065   2/20/2006  
004419065   REGISTERED     18,25,35       18 - Handbags and small leather goods,
namely wallets, key cases, and cosmetic bags sold empty.             25 -
Footwear             35 - Retail store services featuring apparel, footwear
handbags, leather goods and accessories         T30259EU00   NINE WEST & 9
Design   11/5/2004   004111217   11/5/2004   004111217   REGISTERED    
09,14,18,25       09 - Eyewear and sunglasses             14 - Jewelry, watches
and clocks             18 - Handbags, small leather goods             25 -
Clothing, footwear and accessories         T30202EU00   NINE WEST (Word Mark)  
3/1/2002   002602696   12/18/2003   002602696   REGISTERED     03       03 -
Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin cleansers,
skin lotions and creams, moisturizers, sun tanning lotions and oils; cosmetic
products, namely, face and body powders, foundation, body glitter, face glitter,
lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara and
eyebrow pencils in International Class 3.         T30202EU01   NINE WEST (Word
Mark)   10/31/2003   003514081   3/15/2005   003514081   REGISTERED     35      
35 - Advertising services relating to the operation of wholesale and retail
stores; business management and business advisory services relating to the
management and administration of retail and wholesale stores, including sales
information, business franchising and customer service information.        
3834/0042   NINE WEST (Word Mark)   8/13/1998   000906073   8/13/1998  
000906073   REGISTERED     14,18,25,09       14 - Precious metals and their
alloys and goods in precious metals or coated therewith, not included in other
Classes; jewelry, precious stones; horological and chronometric instruments.    
        18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides; trunks and
traveling bags; umbrellas, parasols and walking sticks; whips, harness and
saddlery.             25 - Clothing, footwear, headgear.             09 -
Optical apparatus and instruments; optical goods; especially eyewear and parts
and accessories thereof.         T30259EU05   NINE WEST 9 & Design   11/5/2004  
004111233   2/3/2006   004111233   REGISTERED     09,14,18,25       09 - Eyewear
and sunglasses             14 - Jewelry, watches and clocks             18 -
AMENDED GOODS: SMALL LEATHER GOODS INCLUDED IN CLASS 18             25 - AMENDED
GOODS: Footwear, clothing, belts, gloves, mittens, hats, kerchiefs, scarves and
shawls.         3834/0002EU   NW NINE WEST MEN and Arrow Design   7/8/1998  
870857   12/10/1999   870857   REGISTERED     14,18,25       14 - Precious
metals and their alloys and goods in precious metals or coated therewith, not
included in other Classes; jewelry, precious stones; horological and
chronometric instruments.             18 - Leather and imitations of leather,
and goods made of these materials and not included in other classes; animal
skins, hides, trunks and travelling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery.             25 - Men’s footwear        
T30192EU00   PAPPAGALLO (Word Mark)   10/31/2003   003514031   4/12/2005  
003514031   REGISTERED     18,25,35       18 - All goods in the class.          
  25 - All goods in the class.             35 - All services in the class.      
  T30312EU00   RAYNE (in the name of The Shoe Studio Group)           7/31/1997
  2593   REGISTERED     25       25 - Footwear         T30232EU05   SAM & LIBBY
  4/26/2005   004419073   4/26/2006   004419073   REGISTERED     18,25,35      
18 - Handbags and small leather goods, namely, wallets, key cases, and cosmetic
bags sold empty.             25 - Footwear             35 - Retail store
services featuring apparel, footwear handbags, leather goods and accessories    
   
 
                                    FEDERATION OF RUSSIA                        
   

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 33

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   FEDERATION OF RUSSIA continued...                  
          T30280RU00   BRIDGET SHUSTER   7/5/2005   2005716359   7/5/2005  
317396   REGISTERED     18,25,35       18 - handbags and small leather goods,
namely wallets, key cases, and cosmetic bags sold empty             25 - pants,
skirts, dresses, jackets, coats, blouses, shirts, hosiery, belts and footwear  
          35 - retail store services         T30233RU00   CIRCA JOAN & DAVID  
4/22/2005   2005709576   6/5/2006   307955   REGISTERED     18,25,35       18 -
Handbags and small leather goods, namely wallets, key cases, and cosmetic bags
sold empty             25 - Footwear             35 - Retail store services    
    T00055RU00   EASY SPIRIT (Word Mark)   3/18/2005   2005705900   6/1/2006  
307808   REGISTERED     18,25,35       18 - Handbags, purses, attache cases,
briefcases, school bags,tote bags, all purpose sport tote bags, duffel bags,
beach bags, traveling trunks and valises, luggage, cosmetic bags sold empty,
briefcase type portfolios and umbrellas; small leather goods, namely clutch
purses, leather key cases, key fobs, credit card cases, cosmetic cases sold
empty, change purses, wallets, business card cases and passport             25 -
Clothing, namely, pants, skirts, dresses, shirts, blouses, vests, shorts,
sweaters, suits, blazers, jeans, vests, tank tops, t-shirts, and neckwear;
active wear, namely, sweatshirts, sweatpants, and warm-up jackets; outerwear and
rainwear, namely jackets, coats, capes, furs, parkas and ponchos; sleepwear,
namely, pajamas, nightshirts, nightgowns and robes; intimate apparel; hosiery,
namely pantyhose, socks, leotards, tights and leggings; swimwear; cold weather
accessories, namely shawls, caps, hats, scarves, mittens, gloves and earmuffs;
footwear, namely shoes, boots, sandals, sneakers and slippers; and belts.      
      35 - The bringing together for the benefit of others of a variety of
goods, enabling customers to conveniently view and purchase those goods, namely
retail store services and online retail store services.         3834/687RU0  
EASY SPIRIT LOGO   4/4/1991   134075   4/4/1991   100632   REGISTERED     25    
  25 - Footwear.         T30224RU00   ENZO ANGIOLINI (Word Mark)   3/18/2005  
2005705901   3/31/2006   304042   REGISTERED     09,18,25
35       09 - Eyewear, sunglasses, eyeglass frames, eyeglass cases, eyeglass
chains, eyeglass cords.             18 - Handbags, purses, attache cases,
briefcases, school bags, tote bags, all purpose sport tote bags, duffel bags,
beach bags, traveling trunks and valises, luggage, cosmetic bags sold empty,
briefcase type portfolios and umbrellas; small leather goods, namely clutch
purses, leather key cases, key fobs, credit card cases, cosmetic cases sold
empty, change purses, wallets, business card cases and passport             25 -
Footwear, clothing and headgear; clothing, namely, pants, skirts, dresses,
shirts, blouses, vests, shorts, sweaters, suits, blazers, jeans, vests, tank
tops, t-shirts, and neckwear; active wear, namely, sweatshirts, sweatpants, and
warm-up jackets; outerwear and rainwear, namely jackets, coats, capes, furs,
parkas and ponchos; sleepwear, namely, pajamas, nightshirts, nightgowns and
robes; intimate apparel; hosiery, namely pantyhose, socks, leotards, tights and
leggings; swimwear; cold weather accessories, namely shawls, caps, hats,
scarves, mittens, gloves and earmuffs; footwear, namely shoes, boots, sandals,
sneakers and slippers; and belts.             35 - The bringing together for the
benefit of others of a variety of goods, enabling customers to conveniently view
and purchase those goods, namely retail store services and online retail store
services.         T20175RU00   GAROLINI   7/5/2005   2005716357   8/31/2006  
312927   REGISTERED     18,25       18 - Handbags and small leather goods,
namely wallets, key cases, and cosmetic bags sold empty             25 -
Footwear         T30233RU01   JOAN & DAVID   7/7/2005   2005716358   12/21/2006
  318613   REGISTERED     18,25,35       18 - Handbags and small leather goods,
namely wallets, key cases, and cosmetic bags sold empty             25 - Pants,
skirts, dresses, jackets, coats, blouses, shirts, hosiery, belts and footwear  
          35 - Retail store services         T30232RU00   MOOTSIES TOOTSIES  
4/22/2005   2005709577   8/9/2006   311964   REGISTERED     18,25,35       18 -
Handbags and small leather goods, namely wallets, key cases, and cosmetic bags
sold empty             25 - Footwear             35 - Retail store services    
    T30202RU00   NINE WEST (Word Mark)   10/12/2006   2006729404   2/21/2008  
344388   REGISTERED     03       03 - Perfumes, eau de toilette, cologne,
fragrance sprays, soaps, skin cleansers, skin lotions and creams, moisturizers,
sun tanning lotions and oils; cosmetic products, namely, face and body powders,
foundation, body glitter, face glitter, lipstick, lip pencils, blush, eye
shadow, eye cream, eye liner, mascara and eyebrow pencils.        

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 34

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   FEDERATION OF RUSSIA continued...                  
          T30202RU01   NINE WEST (Word Mark)   3/18/2005   2005705902   6/1/2006
  307809   REGISTERED     09,14,18      
 
                            25,35       09 - Eye wear, sunglasses, eyeglass
frames, eyeglass cases, eyeglass chains, eyeglass cords.             14 -
Jewelry and watches.             18 - Handbags, purses, attache cases,
briefcases, school bags, tote bags, all purpose sport tote bags, duffel bags,
beach bags, traveling trunks and valises, luggage, cosmetic bags sold empty,
briefcase type portfolios and umbrellas; small leather goods, namely clutch
purses, leather key cases, key fobs, credit card cases, cosmetic cases sold
empty, change purses, wallets, business card cases and passport             25 -
Clothing, namely, pants, skirts, dresses, shirts, blouses, vests, shorts,
sweaters, suits, blazers, jeans, vests, tank tops, t-shirts, and neckwear;
active wear, namely, sweatshirts, sweatpants, and warm-up jackets; outerwear and
rainwear, namely jackets, coats, capes, furs, parkas and ponchos; sleepwear,
namely, pajamas, nightshirts, nightgowns and robes; intimate apparel; hosiery,
namely pantyhose, socks, leotards, tights and leggings; swimwear; cold weather
accessories, namely shawls, caps, hats, scarves, mittens, gloves and earmuffs;
footwear, namely shoes, boots, sandals, sneakers and slippers; and belts.      
      35 - The bringing together for the benefit of others of a variety of
goods, enabling customers to conveniently view and purchase those goods, namely
retail store services and on-line retail store services.         T30192RU00  
PAPPAGALLO (Word Mark)   7/5/2005   2005716354   7/5/2005   313482   REGISTERED
    18,25,35       18 - Handbags and small leather goods, namely, wallets, key
cases, and cosmetic bags sold empty             25 - Footwear             35 -
Sales promotion and commercial operations related to wholesale and retail
services.         T30232RU03   SAM & LIBBY   4/22/2005   2005709575   7/13/2006
  310457   REGISTERED     18,25,35       18 - Handbags and small leather goods,
namely wallets, key cases, and cosmetic bags sold empty             25 -
Footwear             35 - Retail store services         T00193RU00   SELBY  
7/5/2005   2005716355   10/24/2006   315558   REGISTERED     25       25 -
Footwear         T15982RU00   WESTIES   7/5/2005   2005716356   8/31/2006  
312891   REGISTERED     25       25 - Footwear            
 
                                FINLAND                             T20141FI0  
EASY SPIRIT LOGO   12/7/1992   5770/92   12/7/1993   129410   REGISTERED     25
      25 - Footwear.         3834/0543   GOLD CROSS   3/21/1975   1420/75  
1/21/1990   71708   REGISTERED     25       25 - Footwear and parts therefor
falling into Class 25.            
 
                                FRANCE                             T20007FR0   9
WEST (Word Mark)   1/22/1985   728540   1/22/1985   1296533   REGISTERED     25
      25 - All goods in Class 25, heading of which is: Clothing, footwear,
headgear.         3834/0021   9 WEST (Word Mark)   8/6/1998   98745202  
8/6/1998   98745202   REGISTERED     14       14 - Jewelry and watches.        
T20011FR0   9 WEST LOGO   1/22/1985   728538   1/22/1985   1296531   REGISTERED
    25       25 - Clothing, footwear, headgear.         3834/0709   BANDOLINO
(Stylized)   4/2/1991   1653424   4/2/1991   1653424   REGISTERED     18      
18 - Handbags, wallets, purses and credit card holders.         3834/0441  
BANDOLINO (Word Mark)   2/16/1990   188662   2/16/1990   1,575,911   REGISTERED
    25       25 - Footwear.         T20062FR0   CALICO LOGO   1/24/1985   728959
  1/24/1985   1296858   REGISTERED     25       25 - Shoes.         3834/0086  
EASY SPIRIT (Word Mark)   9/7/1988   952985   9/7/1988   1487196   REGISTERED  
  25       25 - Footwear and footwear articles.         T20150FR0   ENZO
ANGIOLINI (Word Mark)   1/21/1985   728415   1/21/1985   1296461   REGISTERED  
  25       25 - All articles of footwear, boots, shoes and slippers.        

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed:   5/7/2009   Page 35

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES FRANCE continued...                            
3834/0443   GAROLINI   2/22/1980   545420   2/20/1990   1,576,299   REGISTERED  
  25       25 - Women’s shoes. T30233FR01   JOAN & DAVID   7/9/1993   93475859  
6/11/2003   93475859   REGISTERED     18,42       18 - Handbags     42 - Retail
store services T30233FR00   JOAN AND DAVID   3/4/1991   na   3/4/1991   1647828
  REGISTERED     025,018       025 - Scarves, belts and women’s clothing,
namely, gloves, sweaters, slacks, coats, jackets, skirts, dresses, suits     018
- Handbags, namely, ladies’ handbags, and small leather articles, namely,
wallets, key containers, umbrellas T30237FR00   JOAN HELPERN SIGNATURE
and Design   11/8/1994   94543743   11/8/2004   94543743   REGISTERED    
18,25,35
42       18 - Leather and imitation leather, products of these substances not
included ‘in other classes; handbags, trunks and valises     25 - footwear and
clothing     35 - Retail store services     42 - Designing of clothing and
footwear 3834/0031   NINE WEST (Word Mark)   8/6/1998   98745203   8/6/1998  
98745203   REGISTERED     14       14 - Jewelry and watches. T20247FR1   NINE
WEST LOGO   11/12/1992   92441378   11/12/1992   92441378   REGISTERED     18,25
      18 - Leather and imitations of leather, and goods made of these materials
and not included in other classes, animal skins, trunks and traveling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.     25 -
Clothing, footwear, headgear T20264FR0   PAPPAGALLO (Word Mark)   10/23/1974  
183098   10/23/1974   1287560   REGISTERED     25       25 - Clothing, including
boots, shoes and slippers. T30232FR00   SAM & LIBBY           2/6/1991   1699628
  REGISTERED     03,14,18
25  
 
                                        03 -     14 -     18 -     25 -
T30232FR01   SAM & LIBBY           8/2/1988   1604391   REGISTERED     25      
25 - Footwear 3834/0516   SELBY   3/29/1990   199135   3/29/1990   1,584,071  
REGISTERED     25       25- Footwear. T20382FR0   WESTIES   1/22/1985   728539  
1/22/1985   1296532   REGISTERED     25       25- All goods in Class 25, heading
of which is: Clothing, footwear, headgear.
 
                                    GEORGIA                            
3834/005/GE   EASY SPIRIT (Logo)   8/26/1994   007653/03   6/4/1998   9564  
REGISTERED     25       25 - Footwear.
 
                                    GERMANY                            
T00012DE00   BANDOLINO (Word Mark)   7/18/1991   U8198/18Wz   8/24/1993  
2043149   REGISTERED     18       18 - Handbags, wallets, purses and credit card
holders. 3834/0650   BANDOLINO (Word Mark)   8/4/1980   U5510/25Wz   12/4/1981  
1026324   REGISTERED     25       25 - Boots and shoes. T20062DE0   CALICO LOGO
  1/25/1985   F33306/25Wz   10/14/1988   1129037   REGISTERED     25       25 -
Shoes made of leather, imitation leather and combinations thereof. T20076DE0  
COBBlE   9/13/1988   U7336/25Wz   5/30/1989   1140414   REGISTERED     25      
25 - Footwear.

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed:   5/7/2009   Page 36

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES GERMANY continued...                            
T20127DE0   EASY SPIRIT (Word Mark)   5/27/1988   U7262/25Wz   3/17/1993  
1187230   REGISTERED     25       25 - All kinds of shoes and orthopedic shoes.
T20150DE0   ENZO ANGIOLINI (Word Mark)   1/23/1985   E24854/25Wz   1/30/1986  
1087268   REGISTERED     25       25 - Footwear, shoes and slippers, all goods
manufactured to an Italian design. T20175DE0   GAROLINI   3/19/1983   U6045/25Wz
  9/29/1983   1054153   REGISTERED     25       25 - Footwear (except woven and
knitted footwear). T30233DE01   JOAN & DAVID   9/28/1990   na   9/28/1990  
653440   REGISTERED     18,25,21
9  
 
                                        18 - Handbags     25 - Footwear     21 -
All goods in class     9 - Eyewear T30233DE00   JOAN AND DAVID   5/31/2001   na
      1033179   REGISTERED     025       025 - Scarves, belts and women’s
clothing, namely, gloves, sweaters, slacks, coats, jackets, skirts, dresses,
suits 3834/0424   JOYCE   11/21/1949   N/A   6/19/1951   608201   REGISTERED    
25       25 - Footwear, namely shoes, slippers and sandals made of leather,
woven fabric, rubber, cork or any combination of these materials. 3834/0651  
MIRAMONTE   8/4/1980   U5509/25Wz   4/5/1982   1,031,774   REGISTERED     25    
  25 - Boots and shoes. T20247DE0   NINE WEST LOGO   8/29/1995   39535337.8  
8/29/1996   39535337   REGISTERED     18       18 - Leather and imitations of
leather as well as goods made of leather and imitations of leather, namely, bags
(as far as included in Class 18 ), handbags, purses, packs, cases, billfolds,
wallets, key fobs, key cases and traveling bags, umbrellas and walking sticks.
T20247DE1   NINE WEST LOGO   11/19/1992   N 25318/25Wz   6/16/1993   2045014  
REGISTERED     25       25 - Shoes. T20264DE0   PAPPAGALLO (Word Mark)  
2/24/1965   N/A   4/5/1966   818001   REGISTERED     25       25 - Boots, shoes,
house-shoes, all referred goods of Italian origin or destined for export to
Italian speaking countries T30232DE00   SAM & LIBBY       na   1/30/1990  
1185486   REGISTERED     03,14,18
25  
 
                                        03 - All goods in class.     14 - All
goods in class.     18 - All goods in class.     25 -.AII goods in class.
T30232DE01   SAM & LIBBY       na   8/2/1988   1141670   REGISTERED     25      
25 - All goods in class. 3834/0536   SELBY   4/18/1980   U5436/25Wz   2/16/1981
  1,014,283   REGISTERED     25       25 - Boots and shoes. T20382DE0   WESTIES
  1/19/1985   F33295/25Wz   2/10/1989   1134530   REGISTERED     25       25 -
Leather shoes both for women and growing girls and both for dress and casual
wear.
 
                                    GREECE                             T20011GR0
  9 WEST LOGO   3/3/1983   74145   3/3/1983   74145   REGISTERED     25       25
- All goods in Class 25. T20062GR0   CALICO LOGO   1/30/1985   79066   1/30/1985
  79066   REGISTERED     25       25 - Shoes. 3834/0648   EASY SPIRIT LOGO  
7/27/1990   100094   7/27/1990   100094   REGISTERED     25       25 - Footwear.
T20247GR0   NINE WEST LOGO   11/27/1992   11642   11/27/1992   11642  
REGISTERED     25       25 - All goods in Class 25, Le. clothes, footwear and
headwear.

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
  Printed:   5/7/2009   Page   37

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   GREECE continued...                                
T20264GR0   PAPPAGALLO (Word Mark)   12/28/1974   54019   12/28/1974   54019  
REGISTERED     25       25 - Clothing, including boots, shoes and slippers.
T20382GR0   WESTIES   1/30/1985   79067   1/30/1985   79067   REGISTERED     25
      25 - All goods in Class 25. GUATEMALA                                
3834/0480   9 & CO. (Word Mark)   3/8/2000   M-1738-2000   11/17/2000   108273  
REGISTERED     25       25 - Clothing, including boots, shoes and slippers.
3834/0479   9 & CO. (Word Mark)   3/8/2000   M-1760-2000   10/17/2000   107,008
  REGISTERED     18       18 - Leather and imitations of leather, and articles
made from these materials and not included in other classes; skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery. T00012GT01   BANDOLINO (Word Mark)   3/8/2000   6937-2002
  1/19/2004   127,385   REGISTERED     35       35 - Wholesale store services
T00012GT03   BANDOLINO (Word Mark)           8/13/2003   125,153   REGISTERED  
  18       18 - All goods in class. 3834/0481   BANDOLINO (Word Mark)  
10/10/2000   6905-2002   10/10/2000   106477   REGISTERED     18       18 -
Leather and imitations of leather, and articles made from these materials and
not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. 3834/0482  
BANDOLINO (Word Mark)   3/8/2000   2000-01741   5/12/2004   129,591   REGISTERED
    25       25 - Clothing, including boots, shoes and slippers T30441GT00  
BOUTIQUE 9   1/10/2007   M-146-2007   7/25/2007   150981   REGISTERED     14    
  14 - All goods in class. T30441GT01   BOUTIQUE 9   1/10/2007   M-147-2007  
7/25/2007   150982   REGISTERED     18       18 - All goods in class. 3834/0483
  CALICO   3/8/2000   M-1756-2000   10/13/2000   106,992   REGISTERED     18    
  18 - Leather and imitations of leather, and articles made from these materials
and not included in other classes; skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery. 3834/0484  
CALICO   3/8/2000   M-1761-2000   10/17/2000   107,029   REGISTERED     25      
25 - Clothing, including boots, shoes and slippers. T30233GT00   CIRCA JOAN &
DAVID   4/22/2005   M26342005   11/20/2005   139159   REGISTERED     18       18
- Handbags and small leather goods, namely wallets, key cases, and cosmetic bags
sold empty T30233GT01   CIRCA JOAN & DAVID   4/22/2005   M26352005   5/23/2006  
142477   REGISTERED     25       25 – Footwear T30233GT02   CIRCA JOAN & DAVID  
4/22/2005   M26332995   1/31/2006   140210   REGISTERED     35       35 - Retail
store services T00055GT01   EASY SPIRIT (Word Mark)   10/25/2002   133505  
1/5/2005   133505   REGISTERED     18       18 - Bags, handbags, purses, credit
card holders, knapsacks, billfolds, wallets, key fobs, key cases, and travel
bags; umbrellas and walking sticks; T00055GT03   EASY SPIRIT (Word Mark)      
125171   8/17/2003   125171   REGISTERED     35       35 - Wholesale store
services. T00055GT04   EASY SPIRIT (Word Mark)       125196   8/18/2003   125196
  REGISTERED     25       25 - Footwear, clothing, headgear, shirts, t-shirts,
tank-tops, blouses, turtlenecks, dresses, vests, sweaters” sweatshirts, sweat
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
wins\breakers, parkas, rainwear, stocking, socks, wristbands, gloves, mittens,
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, handkerchiefs T00055GT06   EASY SPIRIT (Word Mark)   5/25/2005  
m-3446-2005   1/30/2006   140190   REGISTERED     09       09 - Sunglasses and
eyewear

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
  Printed:   5/7/2009   Page 38

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   GUA TEMALA continued...                              
  T00055GT07   EASY SPIRIT (Word Mark)   5/25/2005   m-3447-2005   1/17/2006  
139712   REGISTERED     14       14 — Jewelry and watches T30099GT00   ENZO
ANGIOLINI (Word Mark)   10/25/2002   N/A   8/18/2003   125220   REGISTERED    
09       09 — Eyewear, including sunglasses, eyeglass frames, eyeglass cases,
eyeglass chains, and eyeglass cords. T30224GT00   ENZO ANGIOLINI (Word Mark)    
      9/1/2003   125530   REGISTERED     35       35 — Wholesale store services
T30224GT01   ENZO ANGIOLINI (Word Mark)           8/19/2003   125259  
REGISTERED     35       35 - Retail store services T30224GT02   ENZO ANGIOLINI
(Word Mark)           8/18/2003   125220   REGISTERED     9       9 - All goods
in class. 3834/0478   ENZO ANGIOLINI (Word Mark)   3/8/2000   M-1759-2000  
10/17/2000   107024   REGISTERED     18       18 - Leather and imitations of
leather, and articles made from these materials and not included in other
classes; skins, hides; trunks and traveling bags; umbrellas, parasols and
walking sticks; whips, harness and saddlery. T00065GT00   ENZO ANGIOLlNI-
Industrial Commercial Mark   10/25/2002   na   8/18/2003   125220   REGISTERED  
  09       09 - All goods in class. T00065GT01   ENZO ANGIOLlNI- Industrial
Commercial mark   10/25/2002   na   9/1/2003   125510   REGISTERED     14      
14 - All goods in class. T00065GT02   ENZO ANGIOLlNI- Industrial Commercial Mark
          8/18/2003   2003-01723   REGISTERED     18       18 - Commercial mark
for Class 18 goods. T00065GT03   ENZO ANGIOLlNI- Industrial Commercial mark  
10/25/2002   6895-2002   5/26/2004   129838   REGISTERED     25       25 -
Clothing, headgear, footwear. 3834/0689   JOYCE CALIFORNIA   2/16/1990   N/A  
11/7/1990   62919   REGISTERED     25       25 - Women’s shoes. T20208GT0  
JOYCE DESIGN   5/22/1946   N/A   12/13/1987   33648   REGISTERED     25       25
- Footwear, namely, shoes, slippers, and sandals made of leather, fabric,
rubber, or cork, and/or of combinations of said materials. T30232GT00   MOOTSIES
TOOTSIES   4/22/2005   M26392005   11/16/2005   139055   REGISTERED     18      
18 - Handbags and small leather goods, namely wallets, key cases, and cosmetic
bags sold empty T30232GT02   MOOTSIES TOOTSIES   4/22/2005   M26382005  
11/15/2005   139076   REGISTERED     35       35 - Retail store services
T30202GT03   NINE WEST (Word Mark)   12/17/2003   2002-06939   12/17/2003  
127141   REGISTERED     35       35 - Wholesale store services. 3834/0477   NINE
WEST (Word Mark)   3/8/2000   M-1758-2000   10/12/2000   106,504   REGISTERED  
  35       35 - Retail store services. 3834/0530   NINE WEST (Word Mark)  
4/12/2000   M-2906-2000   11/29/2000   107,901   REGISTERED     42       42 -
Computerized on-line retail store services featuring cosmetics, footwear,
headgear, apparel, belts, handbags, jewelry, sunglasses and legwear. 3834/0529  
NINE WEST (Word Mark)   4/12/2000   M-2908-2000   11/29/2000   107,899  
REGISTERED     25       25 - All goods in the Class. 3834/0476   NINE WEST
Industrial-Commercial mark   3/8/2000   M-1751-2000   10/10/2000   106,481  
REGISTERED     18       18 - Leather and imitations of leather, and articles
made from these materials and not included in other classes; skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery.

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
  Printed:   5/7/2009   Page   39

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   GUATEMALA continued...                                
T15867GT43   NINE WEST Industrial-Commercial mark   10/25/2003   6895-2002  
8/21/2003   125288   REGISTERED     25       25 - Clothing, headgear, footwear
T15867GT44   NINE WEST Industrial-Commercial mark           8/13/2003   125133  
REGISTERED     35       35 - Retail store services. T15867GT45   NINE WEST
Industrial-Commercial mark   10/25/2002   na   8/13/2003   125137   REGISTERED  
  14       14 - All goods in class. T15867GT46   NINE WEST Industrial-Commercial
mark   10/25/2002   na   8/18/2003   125197   REGISTERED     9       9 - All
goods in class. T30232GT03   SAM & LIBBY   4/22/2005   139152   11/21/2005  
139152   REGISTERED     18       18 - handbags and small leather goods, namely
wallets, key cases, and cosmetic bags sold empty T30232GT04   SAM & LIBBY  
4/22/2005   M26372005   11/21/2005   139155   REGISTERED     25       25 –
Footwear T30232GT05   SAM & LIBBY   4/22/2005   M26292995   9/21/2005   138054  
REGISTERED     35       35 - Retail store services T30315GT00   STUDIO 9 (Word
Mark)           8/21/2006   144481   REGISTERED     25       25 - Clothing,
footwear, headgear 3834/0531   WESTIES   4/12/2000   M-2907-2000   11/24/2000  
108298   REGISTERED     35       35 - Computerized on-line retail store services
featuring cosmetics, footwear, headgear, apparel, belts, handbags, jewelry,
sunglasses and legwear. T15982GT01   WESTIES           4/17/2001   110562  
REGISTERED     25       25 - Clothing, including boots, shoes and slippers.
T15982GT03   WESTIES   11/23/2001   2001-08542   1/19/2004   127,420  
REGISTERED     35       35 - Retail Store Services in the area of cosmetics,
footwear, headgear, apparel, belts, handbags, jewelry, sunglasses and legwear.  
GUERNSEY                                 T30202GG00   NINE WEST (Word Mark)  
6/19/2001   2160239   6/19/2001   2160239   REGISTERED     09       09 -
Sunglasses. Eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords. 3834/0704GG   NINE WEST (Word Mark)   6/26/2001   2174122A  
8/6/1998   2174122a   REGISTERED     14       14 - Precious metals and their
alloys and goods in precious metals or coated therewith: not included in other
classes; jewelry, precious stones; horological and chronometric instruments;
watches. 3834/0702GG   NINE WEST LOGO   6/26/2001   2031891   8/29/1995  
2031891   REGISTERED     18       18 – Good made of leather and imitations of
leather; bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and traveling bags; umbrellas and walking sticks T30100GG01   NINE WEST
LOGO   6/19/2001   1518898   6/19/2001   1518898   REGISTERED     25       25 -
Footwear; being articles of clothing for women; all included in Class 25.  
HAITI                                 T00012HT01   BANDOLINO (Word Mark)        
  5/10/2003   D-5417   REGISTERED     25       25 - All goods in class.
T00012HT02   BANDOLINO (Word Mark)       116   5/10/2003   5416   REGISTERED    
18       18 - All goods in class. T00012HT04   BANDOLINO (Word Mark)          
5/10/2003   5418   REGISTERED     42       42 - All services in class.

 



--------------------------------------------------------------------------------



 



                 
Owner Trademark Report by Mark
  Printed:   5/7/2009   Page   40

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   HAITI continued...                                
T00055HT00   EASY SPIRIT (Word Mark)           5/10/2004   5419   REGISTERED    
18       18 - All goods in class. T00055HT01   EASY SPIRIT (Word Mark)          
5/10/2004   5420   REGISTERED     25       25 - All goods in class. T00055HT02  
EASY SPIRIT (Word Mark)           5/10/2004   5421   REGISTERED     42       42
- All services in class. T30099HT00   ENZO ANGIOLlNI (Word Mark)          
5/10/2004   5424   REGISTERED     18       18 - T30224HT00   ENZO ANGIOLlNI
(Word Mark)           5/10/2004   5423   REGISTERED     14       14 - All goods
in class. T30224HT01   ENZO ANGIOLlNI (Word Mark)           5/10/2004   5422  
REGISTERED     09       09 - All goods in class. T30224HT02   ENZO ANGIOLlNI
(Word Mark)           5/10/2004   5425   REGISTERED     25       25 - All goods
in class. T30224HT03   ENZO ANGIOLlNI (Word Mark)           5/10/2004   5426  
REGISTERED     42       42 - All services in class. T30202HT00   NINE WEST (Word
Mark)           5/10/2004   5427   REGISTERED     09       09 - All goods in
class T30202HT01   NINE WEST (Word Mark)           5/10/2004   5428   REGISTERED
    14       14 - All goods in class. T30202HT02   NINE WEST (Word Mark)        
  8/27/2003   5429   REGISTERED     18       18 - All goods in class. T30202HT03
  NINE WEST (Word Mark)           5/10/2004   5430   REGISTERED     25       25
- All goods in class. T30202HT04   NINE WEST (Word Mark)           5/10/2004  
5431   REGISTERED     42       42 - All goods in class.   HONDURAS              
                  3834/0469HN   9 & CO. (Word Mark)   3/2/2000   4008/2000  
11/23/2000   79,911   REGISTERED     25       25 - Clothing, footwear and
headgear. 3834/0468HN   9 & CO. (Word Mark)   3/2/2000   4010/2000   11/23/2000
  79,910   REGISTERED     18       18 - Leather and imitations of leather, and
articles made from these materials and not included in other classes; skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery. T20007HN0   9 WEST (Word Mark)   8/6/1993   7493/93  
3/23/1994   59550   REGISTERED     25       25 - Shoes, all forms of footwear,
clothing, headgear. 3834/0470HN   BANDOLlNO (Word Mark)   3/2/2000   4007/2000  
11/23/2000   79,904   REGISTERED     18       18 - Leather and imitations of
leather, and articles made from these materials and not included in Other
classes; skins, hides; trunks and traveling bags; umbrellas, parasols and
walking sticks; whips, harness and saddlery. 3834/047HN   BANDOLlNO (Word Mark)
  3/2/2000   4006/2000   11/23/2000   79,905   REGISTERED     25       25 -
Clothing, footwear and headgear. T30441HN00   BOUTIQUE 9   1/5/2007   389/2007  
8/7/2007   101722   REGISTERED     14       14 - All goods in class. T30441HN01
  BOUTIQUE 9   1/5/2007   390/2007   8/7/2007   101.842   REGISTERED     18    
  18 - All goods in class.

 



--------------------------------------------------------------------------------



 

\

         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 41

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   HONDURAS continued... 3834/0472   CALICO   3/2/2000  
4005/2000   11/23/2000   79,888   REGISTERED     18       18 - Leather and
imitations of leather, and articles made from these materials and not included
in other classes; skins, hides; trunks and traveling bags; umbrellas, parasols
and walking sticks; whips, harness and saddlery. 3834/0473   CALICO   3/2/2000  
4004/2000   11/8/2000   79,684   REGISTERED     25       25 - Clothing, footwear
and headgear. T30233HN00   CIRCA JOAN & DAVID   4/21/2005   7663   3/8/2006  
96579   REGISTERED     18       18 - Handbags and small leather goods, namely
wallets, key cases, and cosmetic bags sold empty T30233HN01   CIRCA JOAN & DAVID
  4/21/2005   7662   3/8/2006   96568   REGISTERED     25       25 - Footwear
T30233HN02   CIRCA JOAN & DAVID   4/21/2005   7664   3/13/2006   11257  
REGISTERED     35       35 - Retail store services T00055HN00   EASY SPIRIT
(Word Mark)   6/6/2005   12227-05   2/28/2006   96.338   REGISTERED     09      
09 - Sunglasses and eyewear T00055HN01   EASY SPIRIT (Word Mark)   5/13/2005  
9898-2005   2/21/2008   103.848   REGISTERED     25       25 - Clothing,
footwear, headgear T00055HN03   EASY SPIRIT (Word Mark)   5/13/2005   9900-05  
4/25/2006   96.969   REGISTERED     14       14 - Jewelry and watches T00055HN04
  EASY SPIRIT (Word Mark)   5/13/2005   9901-05   2/9/2006   96013   REGISTERED
    35       35 - Retail store services 3834/0089   ENZO ANGIOLINI (STYLIZED)  
8/6/1997   9079/97   3/26/1998   71,188   REGISTERED     25       25 - Clothing,
footwear, headgear. 3834/0467   ENZO ANGIOLINI (Word Mark)   3/2/2000  
4012/2000   11/23/2000   79,898   REGISTERED     18       18 - Leather and
imitations of leather, and articles made from these materials and not included
in other classes; skins, hides; trunks and traveling bags; umbrellas, parasols
and walking sticks; whips, harness and saddlery. T20208HN0   JOYCE DESIGN  
1/16/1980   15395-2004   9/10/1984   43714   REGISTERED     25       25 -
Footwear, men’s shoes, shoes, slippers and sandals made from leather, fabric,
rubber or cork and/or the combinations of said materials, clothing in Class 25.
T30232HN01   MOOTSIES T00TSIES   4/21/2005   7666   3/1/2006   96418  
REGISTERED     18       18 - Handbags and small leather goods, namely wallets,
key cases, and cosmetic bags sold empty T30232HN02   MOOTSIES T00TSIES  
4/21/2005   7658   2/9/2006   96016   REGISTERED     25       25 - Footwear
T30202HN00   NINE WEST (Word Mark)   2/19/2004   3176/2004   2/25/2005   93525  
REGISTERED     25       25 - Clothing, shoes, headgear 96  
 
  NINE WEST (Word Mark)   6/6/2005   12226-05   2/9/2006   96014   REGISTERED  
  09       09 - Sunglasses and eyewear T30202HN02   NINE WEST (Word Mark)  
5/13/2005   9902-05   2/17/2006   11188   REGISTERED     14       14 - Jewelry
and watches 3834/0466HN   NINE WEST (Word Mark)   3/2/2000   4011/2000  
11/23/2000   79,909   REGISTERED     18       18 - Leather and imitations of
leather, and articles made from these materials and not included in other
classes; skins, hides; trunks and traveling bags; umbrellas, parasols and
walking sticks; whips, harness and saddlery. T30202HN04   NINE WEST (Word Mark)
  5/13/2005   9903-05   3/3/2006   11234   REGISTERED     35       35 - Retail
store services 3834/0234   NINE WEST LOGO   4/28/1995   4288/95   3/15/1996  
3479   REGISTERED     42       42 - Retail store services for footwear, purses
and handbags.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 42

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   HONDURAS continued... 3834/0233   NINE WEST LOGO  
8/6/1993   7492-93   2/17/1994   59360   REGISTERED     25       25 - Shoes, all
kinds of footwear, clothing, headgear. T30232HN00   SAM & LIBBY   4/21/2005  
7667   2/28/2006   96353   REGISTERED     25       25 - Footwear T30232HN04  
SAM & LIBBY   4/21/2005   7659   3/29/2006   96.816   REGISTERED     18       18
- handbags and small leather goods, namely wallets, key cases, and cosmetic bags
sold empty T30232HN05   SAM & LIBBY   4/21/2005   7669   3/3/2006   11215  
REGISTERED     35       35 - Retail store services 3834/0095   SELBY   9/5/1963
  N/A   9/5/1993   11.524   REGISTERED     25       25 - All kinds of footwear
and accessories therefor. T30315HN00   STUDIO 9 (Word Mark)   2/13/2006  
6279/2006   12/6/2006   96.101   REGISTERED     25       25 - Clothing,
footwear, headgear A   WESTIES   3/2/2000   4003/2000   11/8/2000   79,688  
REGISTERED     18       18 - Leather and imitations of leather, and articles
made from these materials and not included in other classes; skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery. 3834/0475   WESTIES   3/2/2000   4002/2000   11/8/2000  
79,687   REGISTERED     25       25 - Clothing, footwear and headgear.    
 
                                HONG KONG                                
3834/0017   9 WEST (Word Mark)   8/7/1998   10513/98   8/7/1998   B15430/99  
REGISTERED     14       14 - Jewelry and watches. T20036HK0   BANDOLINO
(Stylized)   8/13/1980   2009/1980   8/13/1980   2204/81   REGISTERED     25    
  25 - Footwear. T00012HK00   BANDOLINO (Word Mark)   8/12/2004   300267147  
12/16/2004   300267147   REGISTERED     18,35       18 - Bags, handbags, purses,
credit card holders made of leather or imitation leather, knapsacks, billfolds,
wallets, key fobs made of leather or imitation leather, key cases made of
leather or imitation leather, travel bags, umbrellas and walking sticks.     35
- Retail store services in the field of clothing, footwear, headgear, bags,
handbags, purses, credit card holders made of leather or imitation leather,
knapsacks, billfolds, wallets, key fobs made of leather or imitation leather,
key cases made of leather or imitation leather, travel bags, umbrellas and
walking sticks. T00012HK02   BANDOLINO (Word Mark)   8/19/2004   300270837  
8/19/2004   300270837   REGISTERED     25       25 - Clothing, footwear and
headgear T30441HK00   BOUTIQUE 9   1/5/2007   300791497   1/5/2007   300791497  
REGISTERED     14,18,25       14 - Precious metals and their alloys and goods in
precious metals or coated therewith, not included in other classes; jewelry,
precious stones; horological and chronometric instruments;    
18 - Leather and imitations of leather, and goods made of these materials and
not included in other c1asses; animal skins, hides; trunks and traveling bags;
handbags; umbrellas, parasols and walking sticks; whips, harness and saddlery;
    25 - Clothing, footwear, headgear T20059HK0   CALICO   11/9/1994   13143/94
  11/9/1994   B10859/96   REGISTERED     42       42 - Retailing services of
footwear, but not including any such goods made of calico, all included in
Class 42. T20059HK1   CALICO   11/9/1994   13142/1994   11/9/1994   B9774/96  
REGISTERED     25       25 - Footwear, but not including any such goods made of
calico. T30233HK00   CIRCA JOAN & DAVID   7/24/2003   300052361   5/28/2004  
300052361   REGISTERED     025,018       025 - Scarves, belts and women’s
clothing, namely, gloves, sweaters, slacks, coats, jackets, skirts, dresses,
suits     018 - Handbags, namely, ladies’ handbags, and small leather articles,
namely, wallets, key containers, umbrellas T30233HK01   CIRCA JOAN & DAVID &
Design   1/15/2004   300143612   1/15/2004   300143612   REGISTERED     18,25  
    18 - Handbags and small leather goods     25 - Clothing footwear and
headgear

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 43

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   HONG KONG continued... T20073HK01   CLOUD NINE (Word
Mark)   8/3/1998   10298/98   8/3/1999   7219/1999   REGISTERED     18       18
- Goods made of leather and imitations of leather and not included in other
classes, bags, handbags, purses, packsacks, cases, billfolds, wallets, key fobs,
key cases and travelling bags, umbrellas and walking sticks. T30249HK00  
COMFORT2 (Stylized)   11/3/2004   300312272   11/3/2004   300312272   REGISTERED
    25       25 - Footwear T30232HK00   DAVID & DAVID   1/15/2004   300143603  
1/15/2004   300143603   REGISTERED     18,42       18 - Handbags and accessories
    42 - Retail Store Services T00055HK00   EASY SPIRIT (Word Mark)   5/13/2005
  300420416   5/13/2005   300420416   REGISTERED     09,14,18
35       09 - Sunglasses and eyewear     14 - Jewelry and watches     18 -
Leather and imitations of leather, and goods made of these materials and not
included in other classes; animal skins, hides; bags, trunks, traveling bags,
handbags, purses, satchels, shoulder bags, packs, cases, billfolds, wallets, key
fobs, key cases, suitcases, briefcases, totes, back packs, packsacks, knapsacks,
toiletry articles cases, small leather goods; umbrellas, parasols and walking
sticks;     35 - Retail services in relation to (specify all goods filed for in
classes 9, 14, 18, 25); the bringing together, for the benefit of others, of a
variety of goods, enabling customers to conveniently view and purchase those
goods from a clothing and accessories catalogue by mail order or by means of
telecommunications. T20127HK0   EASY SPIRIT (Word Mark)   9/7/1988   5525/1988  
9/7/1988   2621/1992   REGISTERED     25       25 - Footwear. T30326HK00   EASY
SPIRIT LOGO AND CHINESE LETTERS   5/8/2006   300634040   5/8/2006   300634040  
REGISTERED     18,25,35       18 - Bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases and travel bags, umbrellas
and walking     25 - Footwear, clothing, headgear, shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweat pants, pants, shorts,
ponchos, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes, canvas
shoes, rubber shoes, boots, sandals, slippers, hats, scarves and kerchiefs.    
35 - Retail store services relating to clothing, footwear, headgear, underwear,
rainwear, swimwear, ties, socks, gloves, kerchiefs, mittens, glasses, sun
glasses, jewelry, watches, clocks, bags, cases, articles of luggage, traveling
bags, purses and wallets, leather goods, umbrellas, walking sticks. T20150HK1  
ENZOANGIOLINI (Word Mark)   10/4/1994   11709/1994   10/4/1994   1535/1996  
REGISTERED     42       42 - Retailing services of footwear and clothing, all
included in Class 42 . 3834/0421   ENZO ANGIOLINI (Word Mark)   11/19/1992  
18286/92   11/19/1992   4297/1994   REGISTERED     25       25 - Clothing,
outer-clothing and sportswear. Footwear, shoes, boots, moccasins, slippers and
sandals. Headgear. 3834/0166   ENZO ANGIOLINI (Word Mark)   3/19/1998   3440/98
  3/19/1998   1795/99   REGISTERED     09       09 - Sunglasses, eyeglasses,
eyeglass frames, eyeglass cases, eyeglass chains, eyeglass cords. T20175HK0  
GAROLINI   3/20/1983   N/A   3/30/1983   2451/1983   REGISTERED     25       25
- Footwear. T30233HK02   JOAN & DAVID       12499   10/3/2003   199800596  
REGISTERED     25       25 - Clothing, footwear and headgear T30233HK04   JOAN &
DAVID   11/13/1995   144371995       199800788   REGISTERED     18       18 -
Handbags, namely, ladies’ handbags, and small leather articles, namely, wallets,
key containers, umbrellas T30233HK05   JOAN & DAVID   3/11/2002   062402004    
  200406204   REGISTERED     35       35 - Retail store services T30233HK06  
JOAN AND DAVID   6/2/1988   3259   6/2/1988   B0057/1991   REGISTERED     25    
  25 - Clothing, Footwear and Headgear T30237HK00   JOAN HELPERN SIGNATURE and
Design   11/13/1995   14461995   11/13/1995   199911309   REGISTERED     18    
  18 - Handbags T30237HK01   JOAN HELPERN SIGNATURE and Design   10/20/1994   na
  10/20/1994   199701830   REGISTERED     25       25 - Footwear

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 44

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   HONG KONG continued... T20200HK0   JOYCE   6/17/1974  
N/A   6/17/1974   1227/1975   REGISTERED     25       25 - Shoes for women.
T30007HK00   NAPIER (Stylized)   7/12/1995   95/8534   6/17/1997   06488/1997  
REGISTERED     14       14 - NO GOODS LISTED T30078HK00   NINE & COMPANY (Logo)
  2/25/2002   02583/2002   2/25/2002   2004B06465   REGISTERED     18       18 -
Leather and imitations of leather, and goods made of these materials and not
included in other classes; animal skins, hides; bags, trunks, travelling bags,
handbags, purses, satchels, shoulder bags, packs, cases, billfolds, wallets, key
fobs, key cases, suitcases, briefcases, totes, back packs, packsacks, knapsacks,
toiletry articles cases, small leather goods; umbrellas, parasols and walking
sticks; whips, harness and saddlery. T30078HK01   NINE & COMPANY (Logo)  
2/25/2002   02584/2002   2/25/2002   2004B06466   REGISTERED     25       25 -
Clothing, outer clothing, sportswear; footwear, shoes, boots, moccasins,
slippers, sandals; headgear. T30202HK00   NINE WEST (Word Mark)   5/13/2005  
300420425   5/13/2005   300420425   REGISTERED     18,25,35       18 - Leather
and imitations of leather, and goods made of these materials and not included in
other classes; animal skins, hides; bags, trunks, traveling bags, handbags,
purses, satchels, shoulder bags, packs, cases, billfolds, wallets, key fobs, key
cases, suitcases, briefcases, totes, back packs, packsacks, knapsacks, toiletry
articles cases, small leather goods; umbrellas, parasols and walking sticks;    
25 - Clothing, footwear, headgear     35 - Retail services in relation to
(specify all goods filed for in classes 9, 14, 18, 25); the bringing together,
for the benefit of others, of a variety of goods, enabling customers to
conveniently view and purchase those goods from a clothing and accessories
catalogue by mail order or by means of telecommunications. T30202HK01   NINE
WEST (Word Mark)   10/9/2006   300736074   10/9/2006   300736074   REGISTERED  
  03       03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps,
skin cleansers, skin lotions and creams, moisturizers, sun tanning lotions and
oils; cosmetic products, namely, face and body powders, foundation, body
glitter, face glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye
liner, mascara and eyebrow pencils. 3834/0423   NINE WEST LOGO   11/19/1992  
18285/92   11/19/1992   B05959/94   REGISTERED     25       25 - Clothing, outer
clothing and sportswear; footwear, shoes, boots, moccasins, slippers and
sandals. Headgear. T20247HK1   NINE WEST LOGO   10/4/1994   11707/94   10/4/1994
  B3977/96   REGISTERED     18       18 - Goods made of leather and imitations
of leather, bags, handbags, purses, packs, cases of leather or leather board,
billfolds, wallets, key fobs, key cases and traveling bags, umbrellas and
walking sticks. 3834/0187   NINE WEST LOGO   3/19/1998   3441/98   3/19/1999  
B6316/99   REGISTERED     09       09 - Sunglasses, eyeglasses, eyeglass frames,
eyeglass cases, eyeglass chains, eyeglass cords. 3834/0027   NINE WEST LOGO  
8/7/1998   10514/98   8/7/1998   B15431/99   REGISTERED     14       14 -
Jewelry and watches. 3834/0569HK   NW NINE WEST   5/29/2000   11871/2000  
5/29/2000   B8954/2001   REGISTERED     18       18 - Goods made of leather and
imitations of leather, namely, bags, small leather goods, handbags, purses,
packs, cases, billfolds, wallets, key fobs, key cases and traveling bags,
umbrellas and walking sticks. 3834/0570HK   NW NINE WEST   5/29/2000  
11872/2000   5/29/2000   B8955/2001   REGISTERED     25       25 - Clothing,
footwear and headgear. 3834/0571HK   HK NW NINE WEST   5/29/2000   11873/2000  
5/29/2000   B8956/2001   REGISTERED     35       35 - Retail store services for
footwear, clothing, headgear, belts, jewelry, watches, perfumes, handbags, bags,
sport bags, small leather goods, eyewear, linens. 3834/0625HK   NW NINE WEST MEN
and Arrow Design   7/17/2000   15794/2000   7/17/2000   B12868/2001   REGISTERED
    18       18 - Goods made of leather and imitations of leather bags,
satchels, shoulder bags, packs, cases, billfolds, wallets, key fobs, key cases,
suitcases, brief cases, totes, trunks, back packs, knapsacks, toiletry article
cases and travelling bags, umbrellas and walking sticks. 3834/0626HK   NW NINE
WEST MEN and Arrow Design   7/17/2000   15795/2000   7/17/2000   B12869/2001  
REGISTERED     25       25 - Clothing, footwear and headgear for men and boys
T20264HK0   PAPPAGALLO (Word Mark)   7/12/1973   853/73   7/12/1973   1391/1974
  REGISTERED     25       25 - Footwear.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 45

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   HONG KONG continued...                            
T30232HK04   SAM & LIBBY   7/3/1997   NA   11/11/2001   199300730   REGISTERED  
  18       18 - Handbags and leather accessories T30232HK05   SAM & LIBBY  
7/3/1997   NA   7/24/2001   199301187   REGISTERED     25       25 - Footwear
T30232HK06   SAM & LIBBY   7/3/1997   NA   11/19/2001   199202199   REGISTERED  
  14       14 - Jewelry 3834/0357   SHOE STUDIO   10/13/1997   14570/97  
10/13/1997   B8275/2000   REGISTERED     35       35 - Retailing services of
footwear, clothing, purses and handbags, all included in Class 42. 3834/0192  
SHOE STUDIO   10/13/1997   14569/97   10/13/1997   B6611/99   REGISTERED     25
      25 - Clothing, outer clothing and sportswear, footwear, shoes, boots,
moccasins, slippers and sandals. T20333HK0   SPA NINE WEST (STYLIZED)  
10/4/1994   11706/94   10/4/1994   5392/96   REGISTERED     18       18 - Goods
made of leather and imitations of leather, bags, handbags, purses, packs, cases,
billfolds, wallets, key fobs, key cases and travelling bags, umbrellas and
walking sticks. T20333HK1   SPA NINE WEST (STYLIZED)   8/25/1994   9853/94  
8/25/1994   5954/96   REGISTERED     25       25 - Clothing, sports clothing.
Footwear. Headgear.                                   HUNGARY                  
              3834/0649   EASY SPIRIT LOGO   7/24/1990   2895/1990   7/24/1990  
130741   REGISTERED     25       25 - Clothing, including boots, shoes and
slippers. 3834/0123   ENZO ANGIOLINI (Word Mark)   11/20/1992   M9205947  
11/20/1992   138035   REGISTERED     25       25 - Clothing articles, footwear,
headwear. T20247HU0   NINE WEST LOGO   11/16/1992   M9205828   11/16/1992  
137376   REGISTERED     18,25       18 - Leather and imitations of leather, and
goods made of these materials and not included in other classes, animal skins,
hides, trunks and traveling bags, umbrellas, parasols and walking sticks, whips,
harness and saddlery.     25 - Clothing, footwear, headgear.                    
              ICELAND                                 T20003IS0   9 & CO. (Logo)
  10/25/1996   1294/1996   2/18/1997   233/1997   REGISTERED     18,25       18
- All goods included in Class     25 - All goods included in Class T30441IS00  
BOUTIQUE 9   1/4/2007   15/2007   3/5/2007   323/2007   REGISTERED     14,18,25
      14 - Precious metals and their alloys and goods in precious metals or
coated therewith, not included in other classes; jewelry, precious stones;
horological and chronometric instruments     18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery; handbags;     25 - Clothing, footwear and
headgear T20127IS0   EASY SPIRIT (Word Mark)   10/8/1996   1196/1996   6/23/1997
  696/1997   REGISTERED     18,25       18 - All goods included in Class.     25
- All goods included in Class. T20150IS0   ENZO ANGIOLINI (Word Mark)  
10/8/1996   1194/1996   2/18/1997   170/1997   REGISTERED     18,25       18 -
All goods included in Classes 18 and 25.     25 - T30202IS00   NINE WEST (Word
Mark)       1296/2005   7/4/2005   604/2005   REGISTERED     09,14,18  
 
                                25,35       09 - Sunglasses and eyewear     14 -
Jewelry and watches     18 - Accessories, handbags and small leather goods    
25 - Clothing, footwear, headgear     35 - Retail store services

1



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 46

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   ICELAND continued...                            
T20247IS0   NINE WEST LOGO   10/8/1996   1195/1996   2/18/1997   17111997  
REGISTERED     18,25       18 - All goods included in Class.     25 - All goods
included in Class. T30315IS00   STUDIO 9 (Word Mark)   1/12/2006   99/2006  
414/2006   312/2006   REGISTERED     25       25 - Clothing, footwear, headgear
  INDIA                                 3834/0211   9 WEST (Stylized)  
1/31/1985   433193   1/31/1985   433193   REGISTERED     25       25 - Clothing
including boots, shoes and slippers. 3834/0592   BANDOLINO (Word Mark)  
5/31/2000   928655   5/31/2000   928655   REGISTERED     25       25 - All goods
in the Class including footwear, headgear, belts and clothing. 3834/0412  
CALICO LOGO   11/8/1985   445385   11/8/1985   445385   REGISTERED     25      
25 - Shoes. T00055IN00   EASY SPIRIT (Word Mark)   4/13/2004   1278363  
4/13/2004   1278363   REGISTERED     18,25       18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides, trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harnesses and saddlery.     25 - Clothing, footwear, headgear.
3834/0207   ENZO ANGIOLINI (Word Mark)   1/21/1985   432642   1/21/1985   432642
  REGISTERED     25       25 - All forms of footwear, including especially
shoes. 3834/0624IN   NINE WEST (Word Mark)   8/14/2000   947751   8/14/2000  
947751   REGISTERED     25       25 - Clothing, footwear, headgear T20011IN01  
NINE WEST (Word)   5/12/2005   1356825   5/12/2005   1356825   REGISTERED    
09,14,18  
 
                                35       09 - Sunglasses and eyewear     14 -
Jewelry and watches     18 - Accessories, handbags, small leather goods     35 -
Retail store services 3834/0235IN   NINE WEST LOGO   12/3/1992   586140  
12/3/1992   586140   REGISTERED     25       25 - Clothing, including outer
clothing and sportswear, footwear, including shoes, boots, moccasins, slippers
and sandals, headgear 3834/0210   WESTIES   1/31/1985   433194   1/31/1985  
433194   REGISTERED     25       25 - Clothing, including boots, shoes, and
slippers.   INDONESIA                                 3834/0362   BANDOLINO
(Stylized)   10/27/1997   D9723476   3/29/1999   425,962   REGISTERED     25    
  25 - Clothing, including outer clothing and sportswear, footwear, including
shoes, boots, moccasins, sandals, slippers, socks, hosiery, caps and hats,
scarves, kerchiefs. 3834/0361   BANDOLINO (Stylized)   10/27/1997   D9723475  
3/25/1999   424,919   REGISTERED     18       18 - Goods made of leather and
imitations of leather, namely, bags, handbags, purses, cases, billfolds,
wallets, key fobs, key cases, travelling bags, umbrellas and walking sticks.
T00012ID00   BANDOLINO (Word Mark)   8/13/2004   J20042330423497   8/12/2004  
IDM000069024   REGISTERED     35       35 - The bringing together, for the
benefit of others, of a variety of goods enabling customers to conveniently view
and purchase those T00012ID01   BANDOLINO (Word Mark)   2/24/2005   D00 2005  
2/24/2005   IDM000096087   REGISTERED     25       25 - Clothing and footwear.
T20059ID0   CALICO   3/21/1995   J954600   4/11/1996   357841   REGISTERED    
42       42 - Retail store services, providing of food and drink, temporary
accommodation, medical, hygienic and beauty care, veterinary and agricultural
services, legal services, scientific and industrial research, computer
programming. T20059ID1   CALICO   3/21/1995   0954599   3/18/1996   356769  
REGISTERED     25       25 - Clothing, including outer clothing and sportswear,
footwear, including shoes, boots, moccasins and sandals, headgear.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 47

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   INDONESIA continued...                            
3834/0363   EASY SPIRIT (STYLIZED)   10/27/1997   D9723474   10/27/1997  
424,673   REGISTERED     18       18 - Goods made of leather and imitations of
leather, namely, bags, handbags, purses, cases, billfolds, wallets, key fobs,
key cases, traveling bags, umbrellas and walking sticks. T30224ID00   ENZO
ANGIOLINI (Word Mark)           10/20/1994   352597   REGISTERED     18       18
- Goods made of leather and imitation of leather, namely bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs, key cases and traveling bags;
umbrellas, walking sticks. T20150ID0   ENZO ANGIOLINI (Word Mark)   1/31/1985  
HC 01.01.874   6/4/1985   347577   REGISTERED     25       25 - All forms of
footwear, including especially shoes, clothing, including boots, slippers.
3834/0550   ENZO ANGIOLINI (Word Mark)   5/31/2000   J00-11-421   6/16/2000  
480657   REGISTERED     35       35 - Retail Store Services. T20150ID1   ENZO
ANGIOLINI (Word Mark)   10/20/1994   H4.HC.01.01-1   1/31/1996   352597  
REGISTERED     18       18 - Goods made of leather and imitations of leather,
namely: bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and travelling bags, umbrellas walking sticks, all goods in Class 18.
T30233ID00   JOAN & DAVID   3/4/1992   272433   8/8/2003   546320   REGISTERED  
  18,42,16       18 - Handbags     42 - Retail services     16 - All goods in
class. T30233ID01   JOAN & DAVID   3/4/2002   272433   8/8/2003   546322  
REGISTERED     16       16 - All goods covered in class. T30233ID02   JOAN &
DAVID   3/4/1992   272433   8/8/2003   546321   REGISTERED     18       18 - All
goods covered in class. T30237ID00   JOAN HELPERN SIGNATURE and Design  
6/14/1995   na       378659   REGISTERED     25       25 - Footwear T302371D01  
JOAN HELPERN SIGNATURE and Design       na   6/14/1995   378658   REGISTERED    
18       18 - Handbags T20247ID21   NINE WEST LOGO           5/10/2003   546487
  REGISTERED     18       18 - Handbags and leather goods T20247ID22   NINE WEST
LOGO           5/10/2003   546486   REGISTERED     25       25 - Clothing,
footwear, headgear T20247ID23   NINE WEST LOGO           5/11/2003   546488  
REGISTERED     42       42 - Retail store services 3834/0572   NWNINEWEST  
5/31/2000   D00-11-419   5/31/2000   481895   REGISTERED     18       18 -
Handbags, other bags, small leather goods. 3834/0573/1D   NWNINEWEST   5/31/2000
  D00-11-420   5/31/2000   481896   REGISTERED     25       25 - Footwear and
clothing. 3834/0609   NW NINE WEST   5/31/2000   J00-11-418   6/16/2000   480658
  REGISTERED     35       35 - Retail store services. 3834/0627ID   NW NINE WEST
MEN and Arrow Design   7/20/2000   N/A   7/20/2000   482045   REGISTERED     18
      18 - All goods in the Class. 3834/0628   NW NINE WEST MEN and Arrow Design
  7/20/2000   N/A   7/20/2000   482046   REGISTERED     25       25 - Footwear,
clothing, headgear for men and boys. T20382ID0   WESTIES   1/31/1985  
HC.01.01.868   6/22/1985   347590   REGISTERED     25       25 - Clothing,
including boots, shoes and slippers.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 48

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   IRELAND                             T20036IE0  
BANDOLINO (Word Mark)   2/15/1990   865/90   2/15/1990   136619   REGISTERED    
25       25 - Footwear T20062IE0   CALICO LOGO   1/24/1985   252/85   1/24/1985
  117780   REGISTERED     25       25 - Footwear made from leather, from
imitation leather or from a combination thereof. T20141IE0   EASY SPIRIT LOGO  
6/19/1990   90/3477   6/19/1990   140179   REGISTERED     25       25 -
Footwear. T20150IE0   ENZO ANGIOLINI (Word Mark)   1/15/1985   144/85  
1/15/1985   114256   REGISTERED     25       25 - All forms of footwear.
3834/0319   ENZO ANGIOLINI (Word Mark)   3/10/1998   98/0919   3/10/1998  
206990   REGISTERED     09       09 - Sunglasses, eyeglasses, eyeglass frames,
eyeglass cases, eyeglass chains, eyeglass cords; optical apparatus and
instruments; photographic and cinematographic apparatus and instruments.
T20177IE0   GAROLINI (Stylized)   6/23/1989   3414/89   6/23/1989   134679  
REGISTERED     25       25 - Footwear included in Class 25. ASSIGNMENT FROM NWG
TO NWDC RECORDED ON 11/22/02. T20181IE0   GOLD CROSS   2/15/1990   864/90  
2/15/1990   136763   REGISTERED     25       25 - Footwear, included in
Class 25. 3834/0372   NINE WEST (Word Mark)   3/10/1998   98/0920   3/10/1998  
208758   REGISTERED     09       09 - Sunglasses, eyeglasses, eyeglass frames,
eyeglass cases, eyeglass chains, eyeglass cords; optical apparatus and
instruments; photographic and cinematographic apparatus and instruments.
3834/0420   NINE WEST LOGO   11/16/1992   92/6045   11/16/1992   153355  
REGISTERED     25       25 - Clothing, footwear, headgear. 221275   NW NINE WEST
  2/19/2001   221274   2/19/2001   221274   REGISTERED     18,25       18 -
Leather and imitations of leather, and goods made of these materials including
bags, handbags, purses, packs cases, billfolds, wallets, key fobs; key cases;
animal skins, hides; trunks and traveling bags; umbrellas     25 - Clothing,
footwear and headgear 3834/0697IE   NW NINE WEST MEN & ARROW DESIGN   2/19/2001
  2001/00529   2/18/2002   221275   REGISTERED     18,25       18 - Leather and
imitations of leather, and goods made of these materials including bags,
handbags, purses, packs, cases, billfolds, wallets, key fobs, key cases, animal
skins, hides, trunks and traveling bags, and umbrellas.     25 - Clothing,
footwear, headgear. 3834/0328   PAPPAGALLO (Word Mark)   8/27/1957   N/A  
8/27/1957   59613   REGISTERED     25       25 - Articles of clothing. Including
boots and shoes. T20298IE0   SELBY   4/12/1946   N/A   4/12/1946   46480  
REGISTERED     25       25 - Women’s shoes. T20382IE0   WESTIES   1/21/1985  
205/85   1/21/1985   113865   REGISTERED     25       25 - Boots, shoes,
slippers and sandals, footwear, all being articles of clothing.   ISRAEL        
                        3834/0385iI2   BANDOLINO (Word Mark)   8/30/1996   n/a  
10/7/1997   107,249   REGISTERED     18       18 - Goods made of leather and
imitations of leather, namely, bags, handbags, purses, packs, cases, billfolds,
wallets, key fobs, key cases and traveling bags; umbrellas and walking sticks.
T20036IL0   BANDOLINO (Word Mark)   8/30/1996   107250   8/30/1996   107250  
REGISTERED     42       42 - Retail store services T20036IL1   BANDOLINO (Word
Mark)   8/29/1996   107231   8/29/1996   107231   REGISTERED     25       25 -
Shoes T30441IL00   BOUTIQUE 9   1/7/2007   196724   1/7/2007   196274  
REGISTERED     14       14 - Jewelry

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 49

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   ISRAEL continued...                            
T30233IL00   CIRCA JOAN & DAVID   1/15/2004   169566   1/15/2004   169566  
REGISTERED     18       18 - Handbags T30233IL01   CIRCA JOAN & DAVID  
1/15/2004   169565   1/15/2004   169565   REGISTERED     25       25 - Footwear
T30233IL02
  CIRCA JOAN & DAVID & Design   1/15/2004   169563   1/15/2004   169563  
REGISTERED   18       18 - Handbags
T30233IL03
  CIRCA JOAN & DAVID & Design   1/15/2004   169564   1/15/2004   169564  
REGISTERED   25       25 - Footwear T30232IL00   DAVID & DAVID   1/15/2004  
169567   1/15/2004   169567   REGISTERED     25       25 - 3834/0108   E EASY
SPIRIT LOGO   11/4/1997   115718   11/4/1998   115,718   REGISTERED     42      
42 - Retail store services, all included in Class 42. 3834/0076   E EASY SPIRIT
LOGO   11/4/1997   115717   12/7/1998   115,717   REGISTERED     25       25 -
Clothing, including outer clothing and sportswear, belts, footwear, including
shoes, boots, moccasins, slippers and sandals, hosiery, socks, headgear, all
included in Class 25. 3834/0212   E EASY SPIRIT LOGO   11/9/1997   115822  
11/9/1997   115,822   REGISTERED     03       03 - Perfume, cologne, eau de
toilette, soap, body powder, body gel, body oil, hair shampoo, body lotion, face
moisturizer, deodorants, antiperspirants, sunscreen preparations, cleaning and
polishing preparations, all for footwear, handbags, wallets and purses, all
included in Class 3. 3834/0107   E EASY SPIRIT LOGO   11/4/1997   115716  
11/4/1998   115,716   REGISTERED     18       18 - Goods made of leather and
imitations of leather, namely, bags, handbags, purses, packs, cases, billfolds,
wallets, key fobs, key cases and traveling bags, parts and fittings therefor,
umbrellas and walking sticks, all included in Class 18. T00055IL00   EASY SPIRIT
(Word Mark)   5/16/2005   180581   5/16/2005   180581   REGISTERED     09      
09 - Sunglasses and eyewear T00055IL03   EASY SPIRIT (Word Mark)       180588  
5/16/2005   180588   REGISTERED     25       25 - Clothing, footwear, headgear
T00055IL04   EASY SPIRIT (Word Mark)   5/16/2005   180590   5/16/2005   180590  
REGISTERED     35       35 - Retails store services in boutiques, shops and
outlets for the sale of shoes, apparel, handbags, small leather goods,
umbrellas, jewelry and watches. T30198IL00   EASY SPIRIT COMFORT 2
(STYLIZED)   12/8/2004   176775       176775   REGISTERED     25       25 -
Footwear 3834/05401L   EASY SPIRIT LOGO   5/21/1993   87469   5/21/1993   87469
  REGISTERED     25       25 - Footwear. 3834/0422   ENZO ANGIOLINI (Word Mark)
  11/19/1992   85385   11/19/1992   85385   REGISTERED     25       25 -
Clothing, including upper clothing and sportswear. Footwear, including shoes,
boots, moccasins and sandals. Headgear. T30078IL00   NINE & COMPANY (Logo)  
9/18/2002   159363   9/18/2003   159363   REGISTERED     18       18 - Leather
and imitations of leather, and goods made of these materials and not included in
other classes; animal skins, hides; trunks and traveling bags; umbrellas,
parasols and walking sticks; whips, harness and saddlery, included in Class 18.
T30078IL01   NINE & COMPANY (Logo)   9/18/2002   159363   9/18/2002   159365  
REGISTERED     35       35 - Retail store services relating to the sale of
footwear, clothing, handbags, small leather accessories, pocket mirrors and
cosmetic cases; all included in Class 35. T30078IL02   NINE & COMPANY (Logo)  
9/18/2002   159363   9/18/2002   159364   REGISTERED     25       25 - Clothing,
footwear, headgear, all included in Class 25. T30202IL00   NINE WEST (Word Mark)
  5/16/2005   180582   8/3/2006   180582   REGISTERED     09       09 -
Sunglasses and eyewear

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/712009   Page 50

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   ISRAEL continued ...                            
T30202IL01   NINE WEST (Word Mark)   5/16/2005   180584   8/3/2006   180584  
REGISTERED     14       14 - Jewelry and watches T30202IL02   NINE WEST (Word
Mark)   5/16/2005   180587   5/16/2005   180587   REGISTERED     18       18 -
Handbags, purses, attache cases, briefcases, school bags, tote bags, all purpose
sport bags, duffel bags, beach bags, traveling trunks and valises, luggage,
cosmetic bags sold empty, briefcase type portfolios and umbrellas; small leather
goods, namely, clutch purses, leather key cases, credit card cases, cosmetic
cases sold empty, change purses, wallets, business card cases, and passport
cases. T30202IL03   NINE WEST (Word Mark)   5/16/2005   180589   8/3/2006  
180589   REGISTERED     25       25 - Clothing, footwear, headgear T30202IL04  
NINE WEST (Word Mark)   5/16/2005   180591   5/16/2005   180591   REGISTERED    
35       35 - Retails store services in boutiques, shops and outlets for the
sale of shoes, apparel, handbags, small leather goods, umbrellas, jewelry and
watches. 3834/0415IL   NINE WEST LOGO   11/11/1992   85299   11/11/1992   85299
  REGISTERED     25       25 - Clothing, including outer clothing and
sportswear. Footwear, including shoes, boots, moccasins and sandals. Headgear,
all included in Class 25. 3834/0429   NINE WEST LOGO   12/3/1992   85552  
12/3/1992   85552   REGISTERED     42       42 - Retail store services.
3834/0295   NINE WEST LOGO   3/8/1999   126,348   3/8/1999   126,348  
REGISTERED     18       18 - Goods made of leather and imitations of leather,
namely, bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and traveling bags, parts and fittings therefor, umbrellas and walking
sticks. T20298IL0   SELBY   8/29/1996   107230   8/29/1996   107230   REGISTERED
    25       25 - Shoes made from leather, fabric, rubber or combinations of
these materials, included in Class 25. T30315IL00   STUDIO 9 (Word Mark)  
1/11/2006   186525   1/11/2006   186525   REGISTERED     25       25 - Clothing,
footwear, headgear   ITALY                                 T20007IT00   9 WEST
(Word Mark)   1/22/1985   32886C85   2/2/1987   712480   REGISTERED     25      
25 - Clothing, footwear, headwear 3834/0449   ANTI-GRAVITY   3/29/2000  
RM2000C001967   6/20/2003   898255   REGISTERED     25       25 - All goods in
the Class. 3834/0515   BANDOLINO (Stylized)   3/16/1990   RM2000C001612  
12/9/1992   582970   REGISTERED     25       25 - Footwear for men, women and
children. 3834/0677   BANDOLINOS (Stylized Script)   11/17/1960   35432C/80  
10/3/1986   412340   REGISTERED     25       25 - Men, women and children’s’
footwear. T20062IT0   CALICO LOGO   1/25/1985   RM95C000356   6/13/1997   712483
  REGISTERED     25       25 - Shoes. 3834/0094IT00   EASY SPIRIT (Word Mark)  
10/28/1988   RM98C005256   4/22/1991   847973   REGISTERED     25       25 -
Footwear. T20150IT0   ENZO ANGIOLINI (Word Mark)   2/7/1985   RM95C000507  
6/13/1997   712613   REGISTERED     25       25 - All forms of footwear,
including especially shoes. 3834/0444   GAROLINI   2/18/1980   RM2000C000991  
9/29/1986   448266   REGISTERED     25       25 - Clothing, including boots,
shoes and slippers. T30233IT00   JOAN AND DAVID   5/11/1981   na   1/22/1986  
393201   REGISTERED     025,018       025 - Scarves, belts and women’s clothing,
namely, gloves, sweaters, slacks, coats, jackets, skirts, dresses, suits     018
- Handbags, namely, ladies’ handbags, and small leather articles, namely,
wallets, key containers, umbrellas 3834/0354   MIRAMONTE   6/8/1979  
RM99C002877   10/24/1985   374823   REGISTERED     25       25 - Footwear.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/712009   Page 51

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   ITALY continued ... T20247IT0   NINE WEST LOGO  
11/27/1992   RM 92 C004311   3/7/1995   644864   REGISTERED     18,25       18 -
Leather and imitations of leather, and goods made of these materials and not
included in other classes, animal skins, hides, trunks and travelling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.     25 -
Clothing, footwear, headgear. T20298IT0   SELBY   5/22/1995   MI95C005195  
9/26/1997   727038   REGISTERED     25       25 - Clothing, footwear, headgear.
T20382IT0   WESTIES   1/22/1985   RM95C000354   6/13/1997   712481   REGISTERED
    25       25 - Clothing, footwear, headgear.   JAMAICA                      
          3834/0056/JM/01   BANDOLINO (Stylized)   10/17/1997   25/1934  
10/17/1997   35,683   REGISTERED     25       25 - Clothing, including outer
clothing and sportswear, footwear, including shoes, boots, moccasins, slippers
and sandals, headgear. T00012JM00   BANDOLINO (Word Mark)   7/30/2002   42749  
7/30/2002   42749   REGISTERED     18,25,35       18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks, whips harnesses and saddlery     25 - Clothing, footwear, headgear    
35 - Advertising; business management; business administration; office
functions; the bringing together, for the benefit of others, of a variety of
goods, enabling customers to conveniently view and purchase those goods in a
retail store. 25   COMFORT2 (Stylized)   10/22/2005   45,863   1/10/2006   45863
  REGISTERED     25       25 - Footwear T00055JM00   EASY SPIRIT (Word Mark)  
7/30/2002   42750   7/30/2002   42750   REGISTERED     18,25,35       18 - Bags,
handbags, purses, credit card holders, knapsacks, billfolds, wallets, key fobs,
key cases, and travel bags umbrellas and walking     25 - Footwear, clothing,
headgear, shirts, t-shirts, tank-tops, blouses, turtlenecks, dresses, vests,
sweaters, sweaters, sweatshirts, sweat pants, pants, shorts, ponchos, culottes,
suits, warm-up suits, jackets, coats, windbreakers, parkas, rainwear stockings,
socks, wristbands, gloves, mittens, leather shoes, canvas shoes, rubber shoes,
boots, sandals, slippers, hats, scarves, and kerchiefs.     35 - Retail Store
Services T00055JM01   EASY SPIRIT (Word Mark)   5/17/2005   046835   5/17/2005  
46,835   REGISTERED     9,14       9 - Sunglasses and eyewear     14 - Jewelry
and watches T30224JM00   ENZO ANGIOLINI (Word Mark)   7/30/2002   42747  
7/30/2002   42,747   REGISTERED     9,14,18
25,35       9 - All goods in class.     14 - All goods in class.     18 - All
goods in class.     25 - All goods in class.     35 - All services in class.
T30202JM00   NINE WEST (Word Mark)   7/30/2002   42748   7/30/2002   42748  
REGISTERED     09,14,18
25,35       09 - Eye wear, including sunglasses, and eyeglass frames; eyeglass
cases, eyeglass chains, eyeglass cords     14 - Jewelry and watches     18 -
Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets, key
fobs, key cases, and travel bags umbrellas and walking     25 - Footwear,
clothing, headgear, Shirts, t-shirts, tank-tops, blouses, turtlenecks, dresses,
vests, sweaters, sweaters, sweatshirts, sweat pants, pants, shorts, ponchos,
culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas, rainwear
stockings, socks, wristbands, gloves, mittens leather shoes, canvas shoes,
rubber shoes, boots, sandals, slippers, hats, scarves, and kerchiefs.     35 -
Retail Store Services 3834/0431JM   NINE WEST LOGO   12/8/1992   25/1407  
12/8/1992   27,468   REGISTERED     25       25 - Clothing, including outer
clothing and sportswear, footwear, including shoes, boots, moccasins, slippers
and sandals, headgear. T30315JM00   STUDIO 9 (Word Mark)   1/16/2006   47,946  
1/16/2006   47,946   REGISTERED     25       25 - Footwear, clothing, headgear  
JAPAN                                

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 52

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JAPAN continued ...                            
3834/0172   9 & CO. (Word Mark)   3/6/1995   20497/1995   2/5/1999   4236630  
REGISTERED     25       25 - Clothing, garters, sock suspenders, braces, bands
belts, footwear, special sporting and gymnastic use, special sporting and
gymnastic footwear. T20003JP1   9 & CO. (Word Mark)   3/6/1995   24096/1995  
4/25/1997   3288879   REGISTERED     18       18 - Leather, bags or the like,
pouches or the like, portable toiletry article cases, metal fittings for bags,
purse clasps, umbrella and parasols, sticks, canes, fittings of metal for canes,
cane handles, horse-riding equipment, clothing for pets. 3834/0322   9 & CO.
(Word Mark)   10/22/1997   169259/1997   10/29/1999   4329806   REGISTERED    
35       35 - Offering of information relating to the sales, promotion and
marketing of clothing, footwear, bands, belts, bags or the like, pouches or the
like made of leather or imitation leather, portable toiletry article cases made
of leather and imitation of leather. 3834/0390/JP   9 WEST (Stylized)  
9/11/1987   102916/1987   9/30/1991   2336609   REGISTERED     25       25 -
Clothing 3834/0015   9 WEST (Word Mark)   8/5/1998   66221/1998   1/12/2001  
4444809   REGISTERED     14       14 - Precious metals, personal ornaments,
jewels and their raw ores and imitations of jewels, horological instruments.
T20011JP0   9 WEST LOGO   9/11/1987   102917/1987   12/26/1990   2292684  
REGISTERED     14,18,25
26       14 - Personal ornaments; pouches and purses of precious metal., jewels
and their imitations; compacts of precious metal     18 - Bags, pouches,
portable toiletry article cases     25 - Bands, belts, garters, sock suspenders,
braces     26 - Brooches for clothing, medals for clothing (excluding those of
precious metal), badges for wearing (excluding those of precious metal), pins
for bonnets (excluding those of precious metal), buckles for clothing. T20039JP0
  BANDOLINO (Stylized)   5/22/1991   053285/1991   5/31/1993   2540146  
REGISTERED     18       18 - Handbags, other bags, purses, wallets, credit card
cases, other pouches, vanity cases in International Class 18. T00012JP00  
BANDOLINO (Word Mark)   8/9/2004   73659/2004   7/29/2005   4884387   REGISTERED
    35       35 - Providing information relating to the sales of goods.
3834/0377   BANDOLINO (Word Mark)   2/18/1986   015639/1986   6/23/1989  
2150816   REGISTERED     25       25 - Footwear and all others belonging to
Class 25. 3834/0157   BANDOLINO (Word Mark)   2/18/1986   15640/1986  
11/30/1988   2094248   REGISTERED     25       25 - Special shoes for sports,
and all others belonging to this Class. T20059JP0   CALICO   10/6/1994  
100738/1994   6/13/1997   3322407   REGISTERED     25       25 - Footwear.
T20062JP0   CALICO LOGO   1/22/1985   4440/1985   3/30/1988   2030244  
REGISTERED     22       22 - Shoes. T30232JP01   CIRCA COMFORT 365   6/23/2004  
na   12/10/2004   48425473   REGISTERED         T30233JP01   CIRCA JOAN & DAVID
  1/16/2004   20043040   6/4/2004   4776642   REGISTERED     18,25       18 -
Handbags     25 - Footwear T30233JP02   CIRCA JOAN & DAVID & Design   1/15/2004
  20043041   8/17/2004   4787211   REGISTERED     18,25       18 - Handbags    
25 - Footwear T00033JP00   CLOUD 9 NINE WEST   6/16/1998   78791/1998   8/8/2000
  4414726   REGISTERED     18,25       18 - Leather and imitations of leather,
trunks, traveling bags, handbags, other bags, wallets (excluding those of
precious metal), pouches (excluding those of precious metal), billfolds, key
cases, other pouches, portable toiletry article cases, parasols, other umbrellas
and parasols, canes, walking sticks.     25 - Leather shoes, canvas shoes,
rubber shoes, boots, sandals, slippers, moccasins, and other footwear.
T20073JP00   CLOUD NINE (Word Mark)   7/23/1998   61829/1998   1/29/2000  
4354884   REGISTERED     18,25       18 - Leather and imitations of leather,
trunks, traveling bags, handbags, other bags, wallets (excluding those of
precious metal), pouches (excluding those of precious metal), billfolds, key
cases, other pouches, portable toiletry article cases, parasols, other umbrellas
and parasols, canes, walking sticks.     25 - Leather shoes, canvas shoes,
rubber shoes, boots, sandals, slippers, moccasins and other footwear.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 53

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JAPAN continued ...                            
T30233JP03   DAVID & DAVID & Design       20043042   5/28/2004   4775330  
REGISTERED     18,25       18 - Handbags     25 - Footwear 3834/0143   EASY
SPIRIT (STYLIZED)   7/25/1997   141305/1997   5/28/1999   4276650   REGISTERED  
  18       18 - Goods made of leather and imitations of leather, namely, bags,
handbags, traveling bags, other bags, wallets, billfolds, purses, key cases,
other pouches, portable toiletry articles cases, cases made of leather and
imitations of leather, umbrellas and parasols, walking sticks, canes, fittings
of metal for canes, cane handles. T20127JP0   EASY SPIRIT (Word Mark)   2/3/1989
  52677/2001   11/29/1991   2351464   REGISTERED     25       25 - Footwear.
T00055JP02   EASY SPIRIT (Word Mark)   5/11/2005   41242/2005   11/11/2005  
4907691   REGISTERED     09,14,18
25,35       09 - Sunglasses and eyewear     14 - Jewelry and watches     18 -
All kinds of bags, handbags, purses, credit card holders, knapsacks, billfolds,
wallets, key fobs, key cases and traveling bags, umbrellas and walking sticks,
all made of leather or imitations of leather.     25 - Clothing and headgear    
35 - Provision of information relating to sales of goods. T00055JP03   EASY
SPIRIT (Word Mark)   5/11/2005   41242/2004   11/11/2005   4907691   REGISTERED
    09,14,18
25,35       09 - Sunglasses and eyewear     14 - Jewelry and watches     18 -
Handbags, knapsacks, traveling bags and other kinds of bags all made of leather
and imitation of leather; purses, credit card holders, billfolds, wallets, key
fobs, key cases, toilet cases, pouches all made of leather and imitation of
leather; accessories for bags and purses.     25 - Clothing, headgear,     35 -
Provision of information relating to sales of goods. T30198JP00   EASY SPIRIT
COMFORT 2 (STYLIZED)   12/20/2004   116213/2004   12/22/2005   4918206  
REGISTERED     25       25 - Footwear 3834/0547   ENZO ANGIOLINI (Word Mark)  
5/26/2000   57730/2000   1/11/2002   4533607   REGISTERED     09,25,35       09
- Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords, other glasses.     25 - Apparel, headgear, belts     35 -
Providing information on commodity sales for footwear, apparel, headgear, belts,
accessories, jewelry, watches, perfumes, cosmetics, handbags, bags, sport bags,
small leather goods, eyewear and linens; providing information on other
commodity sales. T20150JP0   ENZO ANGIOLINI (Word Mark)   10/5/1994  
100275/1994   3/12/1997   3267280   REGISTERED     18       18 - Goods made of
leather and imitations of leather, namely, bags, handbags, purses, cases,
billfolds, wallets, key cases and traveling bags, portable toiletry article
cases, umbrellas and walking sticks, canes, cane handles. T20150JP1   ENZO
ANGIOLINI (Word Mark)   1/22/1985   4439/1985   7/23/1987   1965678   REGISTERED
    25       25 - All forms of footwear, including especially shoes. T20176JP0  
GAROLINI (Stylized)   6/6/1990   064224   9/30/1992   2455112   REGISTERED    
25       25 - Footwear T30233JP05   JOAN & DAVID   3/15/1994   na   11/29/1996  
3230390   REGISTERED     18       18 - Handbags T30233JP06   JOAN & DAVID  
6/22/1994   na   4/25/1997   3287044   REGISTERED     25       25 - Footwear
T30233JP08   JOAN & DAVID   9/8/2003   200377609   4/30/2004   4768787  
REGISTERED     35       35 - Retail store services T30233JP07   JOAN AND DAVI D
  5/6/1981   na   6/21/1984   1691461   REGISTERED     18,21,25       18 -
Umbrellas and parasols, walking sticks, canes, metal can fittings,
walking-stick/cane handles;     21 - Shoe brushes, shoe horns, shoe shine
cloths, handy shoe shiners, shoe trees;     25 - Footwear

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 54

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JAPAN continued...                            
T30237JP00   JOAN HELPERN SIGNATURE and Design   10/19/1994   na   4/18/1997  
3281448   REGISTERED     25       25 - Footwear T30232JP05   MOOTSIES TOOTSIES  
    292233   1/29/1993   2494887   REGISTERED     25       25 - 3834/0025   NINE
WEST (Word Mark)   8/5/1998   66222/1998   1/12/2001   4444810   REGISTERED    
14       14 - Precious metals, personal ornaments, jewels and their raw ores and
imitations of jewels, horological instruments. T30078JP00   NINE & COMPANY
(Logo)   8/14/2001   74066/2001   1/24/2002   4638393   REGISTERED     18,25,14
      18 - Handbags, pocket books, straps for handbags, shoulder bags, evening
bags, cosmetic bags (sold empty) , toiletry cases (sold empty), vanity cases
(sold empty), leather shoulder belts, grooming kits (sold empty), wallets,
billfolds, credit card cases, business card cases, key cases, leather key fobs,
passport cases, coin purses, clutch purses, clutch bags, general purpose purses,
pouches, drawstring pouches, book bags, belt bags, leather and textile shopping
bags (sold empty), tote bags, saddle bags, roll bags, sling bags, travel bags,
overnight bags, overnight cases, shoe bags for travel, weekender bags, duffel
bags, garment bags for travel, gym bags, athletic bags, beach bags, carry-on
bags, tie-cases, waist packs, fanny packs, backpacks, baby backpacks, knapsacks,
diaper bags, attache cases, briefcases, document cases, briefcase types of
portfolios, leather envelopes for carrying personal papers, satchels, suitcases,
luggage, straps for luggage, luggage tags, trunks, umbrellas, beach umbrellas,
umbrella cases, sportsmen’s hunting bags, other bags and pouches,     25 -
Leather, knit and woven dresses, coats, suits, jackets, blouses, shirts,
sweaters, t-shirts, tank-tops, camisoles, cardigans, pullovers, vests, pants,
shorts, jeans, skirts, scarves, hats, footwear, shoes, boots, slippers and
hosiery, other footwear.     14 - Leather key holders T30202JP00   NINE WEST
(Word Mark)   3/3/2004   19572/2004   10/1/2004   4806567   REGISTERED     25  
    25 - Footwear; hats and caps, other clothing; garters, socks, suspenders,
braces, bands, belts; masquerade costumes; special sporting gymnastic wear,
special sporting and gymnastic footwear. T30202JP02   NINE WEST (Word Mark)  
5/11/2005   41241/2005   12/16/2005   4915985   REGISTERED     09,18,35       09
- Sunglasses and eyewear     18 - Handbags, knapsacks, travelling bags and other
kinds of bags all made of leather and imitation leather; purses, credit card
holders, billfolds, wallets, key fobs, key cases, toilet cases, pouches all made
of leather and imitation leather; accessories for bags and purses.     35 -
Provision of information relating to sales of goods. T20247JP0   NINE WEST LOGO
  11/11/1992   311176/1992   6/28/1996   3167531   REGISTERED     25       25 -
Clothing, footwear, headgear. 3834/0321   NINE WEST LOGO   10/21/1997  
168957/1997   10/29/1999   4329805   REGISTERED     35       35 - Offering of
information relating to the sales, promotion and marketing of clothing,
footwear, bands, belts, bags or the like, pouches or the like made of leather or
imitation leather, portable toiletry article cases made of leather and imitation
of leather. T20247JP2   NINE WEST LOGO   10/5/1994   100274/1994   4/25/1997  
3291796   REGISTERED     18       18 - Goods made of leather and imitations of
leather namely, bags, handbags, purses, cases, billfold, wallets, key cases and
traveling bags, portable toiletry article cases, umbrellas and walking sticks,
canes, cane handles. 3834/0574   NW NINE WEST   5/26/2000   57747/2000  
6/22/2001   4483359   REGISTERED     18,25,35       18 - Handbags, other bags,
pouches, portable toiletry article cases.     25 - Clothing, footwear, bands,
belts.     35 - Providing information on commodity sales for footwear, apparel,
headgear, belts, accessories, jewelry, watches, perfumes, cosmetics, handbags,
bags, sport bags,small leather goods, eyewear and linens; providing information
on other commodity sales. 3834/0629   NW NINE WEST MEN and Arrow Design  
7/19/2000   80449/2000   6/8/2001   4480125   REGISTERED     18,25       18 -
Goods made of leather and imitations of leather namely, bags, satchels, shoulder
bags, cases, billfold, wallets, key cases, suitcases, brief cases, totes,
trunks, back packs, knapsacks and traveling bags, portable toiletry article
cases, umbrellas and walking sticks, canes, cane handles.     25 - Footwear,
clothing, headgear for men and boys. T20264JP0   PAPPAGALLO (Word Mark)  
1/22/1965   3668/65   5/1/1967   742783   REGISTERED     25       25 - Footwear.
T30232JP02   SAM & LIBBY       2004064589   4/15/2005   4856210   REGISTERED    
18,25       18 - Metal parts for bags, buckles for bags, packaging containers
made of leather, clothing for pets, bags, pouches, portable cosmetic cases,
umbrellas, sticks, canes, handles for canes, horse-riding equipment; leather.  
  25 - footwear, belts, athletic clothing, costumes

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 55

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JAPAN continued...                            
T30232JP04   SAM & LIBBY   12/6/2005   114434   5/26/2006   4955967   REGISTERED
    35       35 - Advertising and publicity, issuance of trading stamps,
business management analysis or information on commodity sales of clothing,
footwear, bags, jewelry, leather goods, leather accessories, key chains and
wallets T30315JP00   STUDIO 9 (Word Mark)   2/9/2006   10649/2006   2/23/2007  
5027401   REGISTERED     25       25 - Clothing, footwear, headgear T20382JP0  
WESTIES   1/23/1985   4819/1985   7/23/1987   1965679   REGISTERED     25      
25 - Women’s shoes T20387JP0   WM JOYCE   11/16/1973   183312/73   12/19/1977  
1317065   REGISTERED     25       25 - Footwear.
 
                                    JERSEY                                
3834/0703JE   NINE WEST LOGO   6/8/2001   8086   6/8/2001   8086   REGISTERED  
  18       18 - Goods made of leather and imitation of leather, bags, handbags,
purses, packs, cases, billfolds, wallets, key fobs, key cases and traveling
bags; umbrellas and walking sticks.. T20247JE01   NINE WEST LOGO   6/8/2001  
8085   6/8/2001   8085   REGISTERED     14       14 - Precious metals and their
alloys and goods in precious metals or coated therewith, not included in other
classes; jewelry, precious stones, horological and chronometric instruments;
watches. T20247JE02   NINE WEST LOGO   6/8/2001   8084   6/8/2001   8084  
REGISTERED     25       25 - Clothing; outer clothing and sportswear; footwear;
shoes, boots, moccasins, slippers and sandals; headgear. 3834/0701JE   NINE WEST
LOGO   6/8/2001   8083   6/8/2001   8083   REGISTERED     09       09 -
Sunglasses, eyeglasses eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords
 
                                    JORDAN                                
T30441JO00   BOUTIQUE 9   1/16/2007   90172   1/16/2007   90172   REGISTERED    
14       14 - Precious metals and their alloys and goods in precious metals or
coated therewith, not included in other classes; jewelry, precious stones;
horological and chronometric instruments T30441JO01   BOUTIQUE 9   1/16/2007  
90209   1/16/2007   90209   REGISTERED     18       18 - Leather and imitations
of leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery; handbags; T30441JO02   BOUTIQUE 9  
1/16/2007   90173   1/16/2007   90173   REGISTERED     25       25 - Clothing,
footwear, headgear T30233JO00   CIRCA JOAN & DAVID   9/20/2005   81778  
6/15/2006   81778   REGISTERED     18       18 - Handbags and small leather
goods, namely wallets, key cases, and cosmetic bags sold empty T30233JO03  
CIRCA JOAN & DAVID   9/20/2005   81787   6/15/2006   81787   REGISTERED     25  
    25 - Footwear T30233JO04   CIRCA JOAN & DAVID   9/20/2005   81776  
6/15/2006   81776   REGISTERED     35       35 - Retail store services T20141JO0
  EASY SPIRIT LOGO   11/30/1994   36777   11/30/1994   36777   REGISTERED     25
      25 - Footwear. T30224JO00   ENZO ANGIOLINI (Word Mark)   3/27/2006   84963
  3/27/2006   84963   REGISTERED     42       42 - Retail store services.
T30224JO01   ENZO ANGIOLINI (Word Mark)   3/27/2006   84962   3/27/2006   84962
  REGISTERED     18       18 - Handbags, leather goods T30232JO00   MOOTSIES
TOOTSIES   9/20/2005   81783   6/15/2006   81783   REGISTERED     18       18 -
Handbags and small leather goods, namely wallets, key cases, and cosmetic bags
sold empty T30232JO01   MOOTSIES TOOTSIES   9/20/2005   81790   6/15/2006  
81790   REGISTERED     25       25 - Footwear

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 56

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   JORDAN continued ...                            
T30232JO02   MOOTSIES TOOTSIES   9/20/2005   81777   6/15/2006   81777  
REGISTERED     35       35 - Retail store services T30202JO00   NINE WEST (Word
Mark)   7/28/2005   n/a/   7/28/2005   81088   REGISTERED     14       14 -
Jewelry and watches T30202JO01   NINE WEST (Word Mark)   7/28/2005   n/a  
6/18/2006   81508   REGISTERED     42       42 - Retail services T30202JO02  
NINE WEST (Word Mark)   7/28/2005   n/a   7/28/2005   81083   REGISTERED     09
      09 - Sunglasses and eyewear 3834/0657   NINE WEST LOGO   8/10/2000   5318
  7/22/2002   60128   REGISTERED     18       18 - All goods in the Class.
3834/0656   NINE WEST LOGO   8/10/2000   5319   8/10/2000   58787   REGISTERED  
  18       18 - All goods in the Class. 3834/0654   NINE WEST LOGO   8/10/2000  
5321   8/10/2000   58853   REGISTERED     25       25 - All goods in the Class.
T30232JO03   SAM & LIBBY   9/20/2005   81789   6/15/2006   81789   REGISTERED  
  18       18 - Handbags and small leather goods, namely wallets, key cases, and
cosmetic bags sold empty T30232JO04   SAM & LIBBY   9/20/2005   81788  
6/15/2006   81788   REGISTERED     25       25 - Footwear T30232JO05   SAM &
LIBBY   9/20/2005   81780   6/15/2006   81780   REGISTERED     35       35 -
Retail store services T30315JO00   STUDIO 9 (Word Mark)   1/18/2006   84634  
1/18/2006   84634   REGISTERED     25       25 - Clothing, footwear, headgear
 
                                    KENYA                                
T30202KE00   NINE WEST (Word Mark)   10/8/2007   62135   10/8/2007   62135  
REGISTERED     18,25       18 - Leather and imitations of leather, and goods
made of these materials and not included in other classes; animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; handbags;     25 - Clothing, footwear and headgear
 
                                    KUWAIT                                
T20150KW0   ENZO ANGIOLINI (Word Mark)   7/12/1995   31491   7/12/1995   29866  
REGISTERED     18       18 - Purses and handbags. T20150KW1   ENZO ANGIOLINI
(Word Mark)   7/12/1995   31494   7/12/1995   29153   REGISTERED     42       42
- Retail store services for purses, handbags and footwear. T20150KW2   ENZO
ANGIOLINI (Word Mark)   7/12/1995   31492   7/12/1995   29784   REGISTERED    
25       25 - Shoes. T30232KW01   MOOTSIES TOOTSIES   7/2/2005   71272  
7/2/2005   71272   REGISTERED     25       25 - Footwear T20247KW0   NINE WEST
LOGO   7/12/1995   31489   7/12/1995   46653   REGISTERED     18       18 -
Handbags and purses. T20247 KW1   NINE WEST LOGO   7/12/1995   31490   7/12/1995
  29865   REGISTERED     25       25 - Shoes. 3834/0117/KW/0   PAPPAGALLO
(SCRIPT)   3/11/1984   16525   3/11/1984   15434   REGISTERED     25       25 -
Footwear and clothing.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 57

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   KUWAIT continued...                            
T30232KW03   SAM & LIBBY   7/2/2005   71273   7/2/2005   71273   REGISTERED    
18       18 - Handbags and small leather goods, namely wallets, key cases, and
cosmetic bags sold empty T30232KW04   SAM & LIBBY   7/2/2005   71274   7/2/2005
  71274   REGISTERED     25       25 - Footwear T30232KW05   SAM & LIBBY  
7/2/2005   71275   7/2/2005   71275   REGISTERED     35       35 - Retail store
services    
 
                                LATVIA                                 T20141LV0
  EASY SPIRIT (Logo)   7/18/1994   M-94-1513   2/20/1997   M 36068   REGISTERED
    25       25 - Footwear, namely shoes, boots.    
 
                                LEBANON                                
T20003LB0   9 & CO. (Word Mark)   10/26/1996   70512   10/26/1996   70512  
REGISTERED     18,25,42       18 - Leather and imitations of leather, and
articles made from these materials and not included in other classes, skins,
hides, trunks and traveling bags, umbrellas, parasols and walking sticks,
harness and saddlery     25 - Clothing, including, boots, shoes and slippers    
42 - Retail store services for handbags, purses, clothing, footwear and headgear
T30233LB00   DAVID & JOAN       na   7/15/1994   63619   REGISTERED     25      
25 - Footwear T20127LB0  
 
  EASY SPIRIT (Word Mark)   10/26/1996   70511   10/26/1996   70511   REGISTERED
    18,25,42       18 - Handbags and leather goods     25 - Clothing, including,
boots, shoes and slippers     42 - Retail store services 3834/0124  
ENZOANGIOLINI (Word Mark)   10/26/1996   70510   10/26/1996   70510   REGISTERED
    18,25,42       18 - Leather and imitations of leather, and articles made
from these materials and not included in other classes, skins, hides, trunks and
traveling bags, umbrellas, parasols and walking sticks, harness and saddlery    
25 - Clothing, including, boots, shoes and slippers     42 - Retail store
services for handbags, purses, clothing, footwear and headgear T30233lB01   JOAN
& DAVID       59628   12/29/1992   59628   REGISTERED     25       25 - Footwear
T30233LB02   JOAN & DAVID   7/15/1994   63618   7/15/1994   63618   REGISTERED  
  42       42 - Retail store services T30202LB00   NINE WEST (Word Mark)  
6/1/2005   102419   6/1/2005   102419   REGISTERED     09,14,18      
 
                            25,35       09 - Sunglasses and eyewear     14 -
Jewelry and watches     18 - Accessories, handbags and small leather goods    
25 - Clothing, footwear, headgear     35 - Retail services T20247LB0   NINE WEST
LOGO   10/26/1996   70509   10/26/1996   70509   REGISTERED     18,25,42      
18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes, animal skins, hides, trunks and travelling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery.     25 -
Clothing, including, boots, shoes and slippers     42 - Retail store services
for handbags, purses, clothing, footwear and headgear—Class 42. T30315LB00  
STUDIO 9 (Word Mark)   2/13/2006   105334   2/13/2006   105334   REGISTERED    
25       25 - Clothing, footwear, headgear    
 
                                LITHUANIA                                
T20141LT0  
 
  EASY SPIRIT LOGO   7/27/1994   ZP16293   11/14/1997   25954   REGISTERED    
25       25 - Footwear, namely shoes, boots.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 58

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   MACAO                                 T20003MOO   9 &
CO. (Logo)   5/2/1995   14751-M   3/4/1996   14751-M   REGISTERED     18      
18 - Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and travelling bags, umbrellas and walking sticks. T20003MO1   9 & CO.
(Logo)   5/2/1995   14752-M   3/4/1996   14752-M   REGISTERED     25       25 -
Clothing, footwear, headgear. T00012MOO1   BANDOLINO (Word Mark)   9/26/1997  
N2593   3/9/1998   N/2593   REGISTERED     25       25 - Clothing, footwear,
headgear. T30441MOO0   BOUTIQUE 9   2/6/2007   N/26789   7/30/2007   N/26789  
REGISTERED     14       14 - Precious metals and their alloys and goods in
precious metals or coated therewith, not included in other classes; jewelry,
precious stones; horological and chronometric instruments. T30441MOO1   BOUTIQUE
9   2/6/2007   N/26791   7/30/2007   N/26791   REGISTERED     25       25 -
Clothing, footwear and headgear T30441MOO2   BOUTIQUE 9   2/6/2007   N/26790  
7/30/2007   N/26790   REGISTERED     18       18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; handbags and small leather
goods; umbrellas, parasols and walking sticks; whips, harness and saddlery.
3834/0360   EASY SPIRIT (STYLIZED)   9/26/1997   N/2591   11/12/1999   N/2591  
REGISTERED     18       18 - Bags, including handbags, traveling bags, purses,
packs, cases, wallets, including billfolds, key fobs, key cases, umbrellas and
walking sticks. T00055MOOO   EASY SPIRIT (Word Mark)   9/26/1997   n/2591  
11/12/1999   N/2591   REGISTERED     18       18 - Bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs, key cases and traveling bags,
umbrellas and walking sticks. T20127MOO   EASY SPIRIT (Word Mark)   8/22/1994  
13809/DSE   7/10/1995   13983-M   REGISTERED     25       25 - Clothing,
footwear and headgear T20150MOO   ENZO ANGIOLINI (Word Mark)   5/2/1995  
14750-M   3/4/1996   14750-M   REGISTERED     42       42 - Retail store
services in respect of handbags, purses, clothing, footwear, headgear. T20150MO1
  ENZO ANGIOLINI (Word Mark)   5/2/1995   14748-M   3/4/1996   14748-M  
REGISTERED     18       18 - Suitcases, handbags, purses, packs, cases,
billfolds, men’s wallets, key fobs, key cases, travelling bags, umbrellas and
walking T20150MO2   ENZO ANGIOLINI (Word Mark)   5/2/1995   14749-M   3/4/1996  
14749-M   REGISTERED     25       25 - Clothing, footwear, headgear. T30078MOO  
NINE & COMPANY (Logo)   8/29/2001   N8/537   4/11/2002   N8/537   REGISTERED    
18       18 - All goods in the class. T30078MO01   NINE & COMPANY (Logo)  
8/29/2001   N8/538   4/11/2002   N8/538   REGISTERED     25       25 - Clothing,
shoes and headwear. T30202MOOO   NINE WEST (Word Mark)   5/30/2005   N/17094  
9/9/2005   n/17094   REGISTERED     25       25 - Clothing, footwear, headgear
T30202MO02   NINE WEST (Word Mark)   5/30/2005   N/17091   9/9/2005   n/17091  
REGISTERED     09       09 - Sunglasses and eyewear T30202MO03   NINE WEST (Word
Mark)   5/30/2005   N/17092   9/9/2005   n/17092   REGISTERED     14       14 -
Jewelry and watches T30202MO04   NINE WEST (Word Mark)   5/30/2005   N/17093  
9/9/2005   n/17093   REGISTERED     18       18 - Accessories, handbags, small
leather goods T30202MO05   NINE WEST (Word Mark)   5/30/2005   N/17095  
9/9/2005   n/17095   REGISTERED     35       35 - Retail services T20247MO0  
NINE WEST LOGO   5/2/1995   14743-M   3/4/1996   14743-M   REGISTERED     18    
  18 - Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and travelling bags, umbrellas and walking sticks.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 59

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   MACAO continued...                            
T20247MO1   NINE WEST LOGO   5/2/1995   14744-M   3/4/1996   14744-M  
REGISTERED     25       25 - Clothing, footwear, headgear. T20247MO2   NINE WEST
LOGO   5/2/1995   14747-M   3/4/1996   14747-M   REGISTERED     42       42 -
Retail store services (supplies) in respect of handbags, purses, clothing,
footwear, headgear. 3834/0576   NW NINE WEST   6/21/2000   N/6192   11/17/2000  
N/6192   REGISTERED     18       18 - Handbags, other bags, small leather goods.
3834/0577   NW NINE WEST   6/21/2000   N/6193   11/17/2000   N/6193   REGISTERED
    25       25 - Footwear and clothing. 3834/0607   NW NINE WEST   6/30/2000  
N/6194   11/17/2000   N/6194   REGISTERED     35       35 - Retail store
services 3834/0632   NW NINE WEST MEN and Arrow Design   7/31/2000   N6523  
11/30/2000   N6523   REGISTERED     18       18 - Bags, satchels, shoulder bags,
suit cases, briefcases, trunks, totes, toiletry article cases, packs, cases,
billfolds, wallets, key fobs, key cases and traveling bags, back packs,
knapsacks, umbrellas and walking sticks. 3834/0633   NW NINE WEST MEN and Arrow
Design   7/31/2000   N6522   11/30/2000   N6522   REGISTERED     25       25 -
Footwear, clothing, headgear for men and boys. T30315MO00   STUDIO 9 (Word Mark)
  1/23/2006   N/20760   6/9/2006   N/20760   REGISTERED     25       25 -
Clothing, footwear, headgear
 
                                    MACEDONIA                                
T00057MK00   EASY SPIRIT (Stylized)   5/30/2002   Z20020405   5/16/2006   11203
  REGISTERED     25       25 - All goods in the class.
 
                                    MALAYSIA                                
3834/0365MY   BANDOLINO (Stylized)   10/29/1997   MAl15470/97   10/29/1997  
97/15470   REGISTERED     25       25 - Shirts, t-shirts, tank tops, blouses,
turtlenecks, dresses, vests, sweaters, sweatshirts, sweatpants, pants, shorts,
culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas, ponchos,
rainwear, stockings, socks, wristbands, gloves, mittens, hats, scarves,
kerchiefs, leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers,
all included in Class 25. T00033MY00   CLOUD 9 NINE WEST   10/7/1998  
ma/11547/98   10/7/1998   98011547   REGISTERED     25       25 - Footwear
T20073MY00   CLOUD NINE (Word Mark)   9/11/1998   98010475   9/11/1998  
98010475   REGISTERED     25       25 - Clothing, footwear; headgear, including,
shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests, sweaters,
underwear, bras, panties, sweatshirts, sweatpants, wristbands, pants, shorts,
culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas, ponchos,
rainwear, stockings, socks, hosiery, gloves, mittens, hats, caps, berets,
scarves, kerchiefs, leather shoes, canvas shoes, rubber shoes, boots, sandals,
slippers and moccasins. T20073MY01   CLOUD NINE (Word Mark)   9/11/1998  
98/10474   9/11/1998   98010474   REGISTERED     18       18 - Leather and
imitations of leather, and goods made of these materials and not included in
other classes; animal skins, hides, trunks and traveling bags; umbrellas,
parasols and walking sticks; bags, handbags, purses, backpacks, cases,
billfolds, wallets, key fobs, key cases; 3834/0366/MY   EASY SPIRIT (Stylized)  
10/31/1997   MAl15626/97   10/31/2004   97015626   REGISTERED     18       18 -
Goods made of leather and imitations of leather, namely, bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs, key cases and traveling bags,
umbrellas and walking sticks, all included in Class 18. T20141MY00   EASY SPIRIT
LOGO   1/27/1993   9300042       9300042   REGISTERED     25       25 - Footwear
3834/0611MY   ENZO ANGIOLINI (STYLIZED)   12/1/1997   MA/19500/97   12/1/1997  
97/19500   REGISTERED     35       35 - Retail store services relating to
footwear, clothing, purses and handbags. T20150MY0   ENZO ANGIOLINI (Word Mark)
  10/12/1994   MA/9278/94   10/12/1994   94/09278   REGISTERED     18       18 -
Goods made of leather and imitations of leather, namely, bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs, key cases and traveling bags,
umbrellas and walking sticks.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 60

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   MALAYSIA continued...                            
T30233MY06   JOAN & DAVID       na   12/22/2000   B790689   REGISTERED     18  
    18 - Handbags T30233MY07   JOAN & DAVID       na   12/10/2000   790789  
REGISTERED     25       25 - Footwear T30233MY08   JOAN & DAVID       na  
12/22/2000   89/7908   REGISTERED     16       16 - All goods in class.
T30237MY00   JOAN HELPERN SIGNATURE and Design   11/26/1996   96/14334  
11/26/1996   96/14334   REGISTERED     18       18 - Handbags, wallets,
briefcases,purses, business card cases, credit card cases key cases leather
straps suitcases T30237MY01   JOAN HELPERN SIGNATURE and Design       9603632  
4/9/1996   9603632   REGISTERED     25       25 - Footwear T20200MY00   JOYCE  
        3/15/1996   MB/67946   REGISTERED     25       25 - Boots, shoes,
slippers and sandals. T30232MY03   MOOTSIES TOOTSIES   12/9/2005   05020793  
12/9/2005   05020793   REGISTERED     18       18 - Handbags and small leather
goods, namely wallets, key cases, and cosmetic bags sold empty T30202MY00   NINE
WEST (Word Mark)   10/20/2006   06019397   10/20/2006   06019397   REGISTERED  
  03       03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps,
skin cleansers, skin lotions and creams, moisturizers, sun tanning lotions and
oils; cosmetic products, namely, face and body powders, foundation, body
glitter, face glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye
liner, mascara and eyebrow pencils. T20247MY0   NINE WEST LOGO   10/7/1994   MA/
9136/94   10/7/1994   94/009136   REGISTERED     18       18 - Goods made of
leather and imitations of leather, namely, bags, handbags, purses, packs, cases,
billfolds, wallets, key fobs, key cases and travelling bags, umbrellas and
walking sticks. 3834/0613MY   NINE WEST LOGO   12/1/1997   MA/19501/97  
12/1/1997   97/19501   REGISTERED     42       42 - Retail store services
relating to footwear, clothing, purses and handbags. T20247MY21   NINE WEST LOGO
  12/1/1994   N/A   12/1/1997   97019501   REGISTERED     35       35 - Retail
store services relating to footwear, clothing, purses and handbags; all included
in class 35. 3834/0579MY   NW NINE WEST   6/1/2000   2000/06944   6/1/2000  
00006944   REGISTERED     25       25 - All footwear and clothing included in
Class 25. 3834/0606MY   NW NINE WEST   6/1/2000   2000/06942   6/1/2000  
00006942   REGISTERED     35       35 - Retail store services for footwear,
apparel, headgear, belts, accessories, jewelry, watches, perfumes, cosmetics,
handbags, bags, sport bags, small leather goods, eyewear and linens, all
included in class 35. T30232MY04   SAM & LIBBY   12/9/2005   05020796  
12/9/2005   05020796   REGISTERED     18       18 - handbags and small leather
goods, namely wallets, key cases, and cosmetic bags sold empty T20333MY0   SPA
NINE WEST (STYLIZED)   10/12/1994   MA/ 9279/94   3/11/2005   94009279  
REGISTERED     18       18 - Goods made of leather and imitations of leather,
namely, bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and traveling bags, umbrellas and walking sticks.
 
                                    MAURITIUS                                
T30202MU00   NINE WEST (Word Mark)   7/25/2007   MU/M/07/06244   7/1/2008  
05791/2008   REGISTERED     18,25       18 - Leather and imitations of leather,
and goods made of these materials and not included in other classes; animal
skins, hides; trunks and traveling bags; umbrellas, parasols and walking sticks;
whips, harness and saddlery; handbags;     25 - Clothing, footwear and headgear
 
                                    MEXICO                                
T15930MX00   9 & CO. (Logo)   2/7/2003   587409   3/19/2003   783598  
REGISTERED     42       42 - Retail store services

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 61

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   MEXICO continued...                            
T20003MX11   9 & CO. (Word Mark)   2/7/2003   587410   3/19/2003   783598  
REGISTERED     25       25 - Clothing, footwear, headgear. T20003MX12   9 & CO.
(Word Mark)   2/7/2003   587409   9/1/2003   805313   REGISTERED     35       35
- Sales in Retail Stores T20031MX0   ARPEGGIOS   11/17/1993   183414  
11/17/1993   552671   REGISTERED     9      
9 - Ophthalmic eyewear including some glasses, sunglasses and optical
accessories.
T00012MX00  
 
  BANDOLINO (Word Mark)   11/25/2003   630945   7/21/2004   843711   REGISTERED
    09      
09 - All kinds of eyewear including, sunglasses, eyeglasses and eyeglass frames,
eyeglass cases, eyeglass chains, and eyeglass cords
T30233MX00   CIRCA JOAN & DAVID   1/16/2004   637783       828720   REGISTERED  
  18       18 - Handbags and small leather goods T30233MX02   CIRCA JOAN & DAVID
& Design   1/16/2004   637785   1/16/2004   831379   REGISTERED     18      
18 - Bags, handbags purses, wallets, tote bags and luggage
T30243MX00   COMFORT 2 (Stylized)   10/19/2004   682999   2/15/2005   867314  
REGISTERED     25      
25 - Footwear
T15901MX01   COMPANY 9   2/7/2003   587407   3/19/2003   805500   REGISTERED    
25      
25 - Clothing, footwear, headgear.
T15901MX02   COMPANY 9   2/7/2003   587406   9/3/2003   8055500   REGISTERED    
35      
35 - Salons in Retail Stores
T30232MX01   DAVID & DAVID   1/16/2004   637789       828722   REGISTERED     25
     
25 - Footwear
T30233MX05   DAVID & DAVID & Design   1/16/2004   637788       828721  
REGISTERED     18      
18 -
T30168MX00   EASY SPIRIT & DESIGN   2/7/2003   587401   1/23/2004   818332  
REGISTERED     35      
35 - All kinds of retail store services in any kind of stores
T00055MX00   EASY SPIRIT (Word Mark)   11/25/2003   630946   7/21/2004   843712
  REGISTERED     09      
09 - All types of eyewear including sunglasses, eyeglasses and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords.
T00055MX01   EASY SPIRIT (Word Mark)   5/16/2005   717639   8/18/2005   895185  
REGISTERED     14      
14 - Jewelry and watches
T00055MX02   EASY SPIRIT (Word Mark)   5/16/2005   717638   2/27/2006   921816  
REGISTERED     18      
18 - Accessories and small leather articles such as all kind of bags; handbags,
purses, credit card holders, knapsacks, billfolds; wallets, key fobs, key cases
and traveling bags, umbrellas and walking sticks, all made of leather or
imitation of leather.
T00055MX03   EASY SPIRIT (Word Mark)   5/16/2005   717637   5/16/2005   921815  
REGISTERED     35      
35 - Product commercialization for others
T20127MX0   EASY SPIRIT (Word Mark)   3/19/1992   135646   3/19/1992   415787  
REGISTERED     25      
25 - Clothing, footwear, headgear.
T30198MX00   EASY SPIRIT COMFORT 2   10/19/2004   683000   2/24/2005   868914  
REGISTERED     25      
25 - Footwear
T20150MX0   ENZO ANGIOLINI (Word Mark)   1/6/1995   221136   1/6/1995   487024  
REGISTERED     18      
18 - Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases, trunks, traveling bags, umbrellas, parasols and walking sticks.
T20150MX2   ENZO ANGIOLINI (Word Mark)   1/6/1995   221134   1/6/1995   487022  
REGISTERED     42      
42 - Retailing services, with respect to clothing, shoes, bags and handbags.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 62

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   MEXICO continued...                            
T20150MX1   ENZO ANGIOLINI (Word Mark)   5/31/1988   42902   5/31/1988   355838
  REGISTERED     10,25       10 - Only orthopedic footwear.     25 - Only
footwear (with the exception of orthopedic). T30233MX06   JOAN & DAVID       na
  8/2/2000   444826   REGISTERED     25       25 - Footwear T30262MX00  
MOOTSIES TOOTSIES & Design           12/30/1992   654076   REGISTERED     25    
  25 - Footwear T20247MX21   NINE WEST (Stylized)   5/16/2005   717635  
3/24/2006   925300   REGISTERED     25       25 - Clothing, footwear, headgear
T20247MX22   NINE WEST (Stylized)   5/16/2005   717636   2/27/2006   921813  
REGISTERED     18       18 - All kinds of bags, handbags, purses, credit card
holders, knapsacks, billfolds, wallets, key fobs, key cases and travelling bags,
umbrellas and walking sticks, all made of leather or imitations of leather.
T20247MX23   NINE WEST (Stylized)   1/25/2005   872864   1/25/2005   872864  
REGISTERED     09       09 - Sunglasses; eyewear T30202MX01   NINE WEST (Word
Mark)   5/16/2005   717636   2/27/2006   921814   REGISTERED     35       35 -
Retail services 3834/0034   NINE WEST (Word Mark)   8/17/1998   343,782  
2/25/1999   601,583   REGISTERED     14       14 - Jewelry and watches.
T20247MX0   NINE WEST LOGO   8/14/1992   147410   8/14/1992   525178  
REGISTERED     18       18 - Leather and imitations of leather, products of
these materials not included comprised in other classes; animal leathers, trunks
and traveling bags; umbrellas, parasols and walking sticks, whips and harness
(saddlery). T20247MX1   NINE WEST LOGO   8/14/1992   147402   3/13/1998   575767
  REGISTERED     42       42 - Retail store services. T20247MX2   NINE WEST LOGO
  8/14/1992   147409   8/14/1992   454274   REGISTERED     25       25 -
Clothes, footwear, hats. T30231MX00   PAPPAGALLO (Large Parrot
Design)   6/15/2004   661646   7/26/2004   844420   REGISTERED     18       18 -
Leather and imitations of leather, products of these materials not comprised in
other classes; animal leathers; trunks and traveling bags; umbrellas, parasols
and walking sticks, whips and harness saddlery. T30231MX01   PAPPAGALLO (Large
Parrot
Design)   6/15/2004   661647   6/20/2006   939008   REGISTERED     25       25 -
Clothing and footwear, excluding hats and caps. 3834/0033   PAPPAGALLO
(Stylized)   6/15/2004   661646   7/26/2004   844419   REGISTERED     18      
18 - Leather and imitations of leather, products of these materials not
comprised in other classes; animal leathers; trunks and traveling bags;
umbrellas, parasols and walking stick, whips and harness saddlery. T20264MX03  
PAPPAGALLO (Word Mark)   11/25/2003   630947   7/21/2004   843713   REGISTERED  
  09       09 - All kinds of eyewear including sunglasses, eyeglasses and
eyeglass frames; eyeglass cases, eyeglass chains, eyeglass cords, all included
in Class 09. T30192MX02   PAPPAGALLO (Word Mark)   12/18/2003   635091  
3/30/2005   874140   REGISTERED     35       35 - Retail store services for
women’s clothing and footwear. T30232MX00   SAM & LIBBY           9/30/1991  
400179   REGISTERED     25       25 - Shoes T00193MX00   SELBY   2/7/2003  
587403       816615   REGISTERED     25       25 - Clothing, footwear and
headgear T20382MX1   WESTIES   8/14/1992   147407   8/14/1992   527030  
REGISTERED     42       42 - Retail store services.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 63

                                      REFERENCE MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES         MEXICO continued ...                            
T20382MX2   WESTIES   8/14/1992   147411   8/14/1992   462358   REGISTERED    
25       25 - Clothing, footwear, headgear. T30169MXOO   WESTIES JR. FASHION &
DESIGN   2/7/2003   587405   7/22/2003   800152   REGISTERED     25       25 -
Clothing, footwear, headgear. T20392MXO   YFA   11/24/1994   218463   11/24/1994
  517607   REGISTERED     25       25- Shoes, boots and sandals. MONGOLIA      
                          T30202MN00   NINE WEST (Word Mark)   6/29/2000   3280
  9/14/2000   3116   REGISTERED     25       25 - Clothing for women and misses,
namely knitted and woven skirts, suits, slacks, blouses, dresses, coats,
sweaters, scarves, vests, jackets, hosiery, footwear; tailored clothing for men
namely knitted and woven suits, slacks jackets, pants, sports coats and neckwear
MOZAMBIQUE                                 T30202MZ00   NINE WEST (Word Mark)  
7/20/2007   12204/2007   7/20/2007   12204/2007   REGISTERED     18       18 -
Leather and imitations of leather, and goods made of these materials and not
included in other classes; animal skins, hides; trunks and traveling bags;
umbrellas, parasols and walking sticks; whips, harness and saddlery; handbags; (
T30202MZ01   NINE WEST (Word Mark)   7/20/2007   12205/2007   7/20/2007  
12205/2007   REGISTERED     25       25 - Clothing, footwear and headgear
NETHERLANDS ANTILLES                         T15894AN00   BANDOLINO (Stylized)  
        10/2/1997   03198   REGISTERED     18,25,35       18 - All goods in
class.     25 - All goods in class.     35 - T20039AN0   BANDOLINO (Stylized)  
10/2/1997   None Assigned   10/27/1997   20285   REGISTERED     25       25 -
Clothing, including outer clothing and sportswear, footwear, including shoes,
boots, moccasins, sandals, slippers, socks, hosiery, caps and hats, scarves,
kerchiefs. T00012AN01   BANDOLINO (Word Mark)   8/2/2002   08754   8/2/2002  
08754   REGISTERED     18,25,35       18 - Bags, handbags, purses, credit card
holders, knapsacks, billfolds, wallets, key fobs, key cases, and travel bags
umbrellas and walking     25 - Footwear, clothing, headgear, shirts, t-shirts,
tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs.     35 - Retail Store Services
T00055AN01   EASY SPIRIT (Word Mark)   8/2/2002   98755   8/2/2002   08755  
REGISTERED     18,25,35       18 - Bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases, and travel bags umbrellas
and walking     25 - Footwear, clothing, headgear; shirts, t-shirts, tank-tops,
blouses, turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.     35 - Retail Store Services T20141AN00   EASY SPIRIT
LOGO       03199   10/2/1997   03199   REGISTERED     18,25,35       18 -     25
-     35 - T20151AN01   ENZO ANGIOLINI (Stylized)           10/2/1997   20446  
REGISTERED     09,14,18
25,35       09 - All goods in class.     14 - All goods in class.     18 - All
goods in class.     25 - All goods in class.     35 - All services in class.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 64

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   NETHERLANDS ANTILLES continued . . .                
            T30224AN00   ENZO ANGIOLINI (Word Mark)   8/2/2002   08756  
8/2/2002   08756   REGISTERED     9,14,18 25,35       9 - Eyewear, including
sunglasses, and eyeglass frames; eyeglass cases, eyeglass chains, eyeglass cords
    14 - Jewelry and watches     18 - Bags, handbags, purses, credit card
holders, knapsacks, billfolds, wallets, key fobs, key cases, and travel bags
umbrellas and walking     25 - Footwear, clothing, headgear, shirts, t-shirts,
tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs.     35 - Retail Store Services
3834/0692   JOYCE   12/11/1950   N/A   12/11/1950   03197   REGISTERED     25  
    25 - Footwear, namely, shoes, slippers and sandals made of leather, woven
cloth or rubber, and/or combination of these materials. T30202AN00   NINE WEST
(Word Mark)   8/2/2002   08757   8/2/2002   08757   REGISTERED     09,14,18
25,35       09 - Eye wear, including sunglasses, and eyeglass frames; eyeglass
cases, eyeglass chains, eyeglass cords     14 - Jewelry and watches     18 -
Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets, key
fobs, key cases, and travel bags umbrellas and walking     25 - Footwear,
clothing, headgear, including, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweaters, sweatshirts, sweat pants,
pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear stockings, socks, wristbands, gloves, mittens
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves, and kerchiefs.     35 - Retail Store Services    
 
                                NEW ZEALAND                                
T15930NZ00   9 & CO. (DESIGN)           5/14/1997   276666   REGISTERED     25  
    25 - Clothing, headgear and footwear. T20007NZ0   9 WEST (Word Mark)  
2/3/1981   135877   2/3/1981   135877   REGISTERED     25       25 - Boots,
shoes, slippers and sandals and similar kinds of footwear. 3834/0190   BANDOLINO
(Word Mark)   8/1/1974   109,163   8/1/1974   109,163   REGISTERED     25      
25 - Footwear, including boots, shoes and slippers, and excluding socks,
stockings, and hosiery. T20062NZ0   CALICO LOGO   1/23/1985   156656   1/23/1985
  156656   REGISTERED     25       25 - Shoes, not containing or incorporating
cotton calico. T20106NZ0   DAVID EVINS (SCRIPT)   9/1/1975   112960   9/1/1975  
112960   REGISTERED     25       25 - Footwear including boots, shoes, and
slippers excluding socks, stockings and hosiery. T20127NZ0   EASY SPIRIT (Word
Mark)   6/30/1988   185198   6/30/1988   185198   REGISTERED     25       25 -
Footwear. T20150NZ0   ENZO ANGIOLINI (Word Mark)   1/17/1985   156571  
7/26/1990   B156571   REGISTERED     25       25 - Footwear of all kinds.
T20172NZ0   FRONT ROW   8/6/1981   138311   8/6/1981   138311   REGISTERED    
25       25 - Boots excluding rugby boots, shoes, slippers and similar kinds of
footwear. T20175NZ0   GAROLINI   5/11/1989   193080   5/11/1989   193080  
REGISTERED     25       25 - Boots, shoes, slippers, and similar kinds of
footwear. 3834/0413   NINE WEST LOGO   11/10/1992   222819   11/10/1992   222819
  REGISTERED     25       25 - Clothing, including outer clothing and
sportswear. Footwear, including shoes, boots, moccasins, slippers and sandals.
Headgear. 3834/0428   NINE WEST LOGO   12/1/1992   223359   12/1/1992   223359  
REGISTERED     42       42 - Retail store services in respect of footwear and
clothing. T20382NZ0   WESTIES   1/22/1985   156625   1/22/1985   156625  
REGISTERED     25       25 - Boots, shoes, slippers and sandals, and similar
kinds of footwear.    
 
                                NICARAGUA                                
3834/0458   9 & CO. (Word Mark)   3/3/2000   2000/00975   5/14/2001   48,702
C.C.   REGISTERED     18       18 - All goods in the Class.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 65

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   NICARAGUA continued . . .                            
3834/0459   9 & CO. (Word Mark)   3/3/2000   2000/00976   5/14/2001   48,704
C.C.   REGISTERED     25       25 - All goods in the Class. 3834/0460  
BANDOLINO (Word Mark)   3/3/2000   2000/00967   5/14/2001   48,706 C.C.  
REGISTERED     18       18 - All goods in the Class. 3834/0461   BANDOLINO (Word
Mark)   3/3/2000   2000/00968   5/14/2001   48,698 C.C.   REGISTERED     25    
  25 - All goods in the Class. T00012NI02   BANDOLINO (Word Mark)   10/25/2002  
02794   6/17/2003   58091   REGISTERED     35       35 - Retail Store Services
T30441NI00   BOUTIQUE 9   1/9/2007   2007-00068   12/18/2007   0703405 LM  
REGISTERED     14,18,25       14 - Jewelry, Precious metals and their alloys and
goods in precious metals or coated therewith, not included in other classes;
jewelry, precious stones; horological and chronometric instruments     18 -
Handbags and small leather goods, leather and imitations of leather, and goods
made of these materials and not included in other classes; animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; handbags;     25 - Clothing, footwear, headgear 3834/0462
  CALICO   3/3/2000   2000/00969   5/14/2001   48,707 C.C.   REGISTERED     18  
    18 - All goods in the Class. 3834/0463   CALICO   3/3/2000   2000/00970  
5/14/2001   48,699 C.C.   REGISTERED     25       25 - All goods in the Class.
T30233NI00   CIRCA JOAN & DAVID   4/29/2005   01295   1/19/2006   0600072  
REGISTERED     18,25,35       18 - Handbags and small leather goods, namely
wallets, key cases, and cosmetic bags sold empty     25 - Footwear     35 -
retail store services T30243NI00   COMFORT 2 (stylized)   10/27/2004  
2004-03471   6/16/2005   82649   REGISTERED     25       25 - Footwear 3834/0239
  EASY SPIRIT (STYLIZED)   10/30/1997   97-03728   9/24/1998   38,777 CC  
REGISTERED     25       25 - Clothing, including outer clothing and sportswear.
Footwear, including shoes, boots, moccasins and sandals. Headgear. T00055NI01  
EASY SPIRIT (Word Mark)   10/25/2002   02795   6/17/2003   58092   REGISTERED  
  25,35,18       25 - Footwear, clothing, headgear, including, shirts, t-shirts,
tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs.     35 - Retail Store Services
    18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds,
wallets, key fobs, key cases, and travel bags umbrellas and walking T00055NI02  
EASY SPIRIT (Word Mark)   5/19/2005   2005-01496   1/24/2006   0600127  
REGISTERED     09,14       09 - Sunglasses and eyewear     14 - Jewelry and
watches 3834/0240   ENZO ANGIOLINI (STYLIZED)   10/30/1997   97-03729  
9/24/1998   38,778 CC   REGISTERED     25       25 - Clothing, including outer
clothing and sportswear. Footwear, including shoes, boots, moccasins and
sandals. Headgear. 3834/0457   ENZO ANGIOLINI (Word Mark)   3/3/2000  
2000/00971   5/14/2001   48,7000 C.C.   REGISTERED     18       18 - All goods
in the Class. T30224NI01   ENZO ANGIOLINI (Word Mark)   10/25/2002   02796  
6/17/2003   58093   REGISTERED     09,14,35       09 - Eye wear, including
sunglasses, and eyeglass frames; eyeglass cases, eyeglass chains, eyeglass cords
    14 - Jewelry     35 - Retail services 3834/0691   JOYCE DESIGN   12/12/1950
  N/A   1/22/1951   6488   REGISTERED     25       25 - Shoes, slippers, sandals
and other articles of clothing to cover the feet made of leather, cloth, rubber
or cork and/or combinations of these materials.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 66

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   NICARAGUA continued...                            
T30232NI00   MOOTSIES TOOTSIES   4/29/2005   01296   1/19/2006   0600067  
REGISTERED     18,25,35       18 - Handbags and small leather goods, namely
wallets, key cases, and cosmetic bags sold empty     25 - Footwear     35 -
retail store services T30202NI00   NINE WEST (Word Mark)   10/25/2002   02797  
6/17/2003   58094   REGISTERED     9,14       9 - Eye wear, including
sunglasses, and eyeglass frames; eyeglass cases, eyeglass chains, eyeglass cords
    14 - Jewelry and watches 3834/0456   NINE WEST (Word Mark)   3/3/2000  
2000/00974   5/14/2001   48,701   REGISTERED     35       35 - Retail store
services. 3834/0454   NINE WEST (Word Mark)   3/3/2000   2000/00972   5/16/2001
  48,748 C.C.   REGISTERED     18       18 - All goods in the Class. 3834/0455  
NINE WEST (Word Mark)   3/3/2000   2000/00973   5/16/2001   48,749 C.C.  
REGISTERED     25       25 - All goods in the Class. T30232NI03   SAM & LIBBY  
5/13/2005   01416   2/21/2006   0600433   REGISTERED     25,18,35       25 -
Footwear     18 - Handbags     35 - T30315NI00   STUDIO 9 (Word Mark)  
1/17/2006   2006-00168   11/13/2006   0602759 LM   REGISTERED     25       25 -
Clothing, footwear, headgear 3834/0464   WESTIES   3/3/2000   2000/00977  
5/14/2001   48,703 C.C.   REGISTERED     18       18 - All goods in the Class.
3834/0465   WESTIES   3/3/2000   2000/00978   5/14/2001   48,705 C.C.  
REGISTERED     25       25 - All goods in the Class.    
 
                                NIGERIA                                
T20211NG1   JOYCE LOGO   7/29/1991   TP11295/91/3   7/29/1991   TP11295/91/3  
REGISTERED     25       25 - Footwear.    
 
                                NORWAY                                
T30441NO00   BOUTIQUE 9   1/8/2007   200700394   6/18/2007   239731   REGISTERED
    14,18,25       14 - Precious metals and their alloys and goods in precious
metals or coated therewith, not included in other classes; jewelry, precious
stones; horological and chronometric instruments;     18 - Leather and
imitations of leather, and goods made of these materials and not included in
other classes; animal skins, hides; trunks and traveling bags; umbrellas,
parasols and walking sticks; whips, harness and saddlery; handbags;     25 -
Clothing, footwear, headgear T00055NO00   EASY SPIRIT (Word Mark)   1/28/2004  
200400589   3/7/2005   225888   REGISTERED     25       25 - Clothing, footwear,
headgear. T00055NO02   EASY SPIRIT (Word Mark)   5/19/2005   200504743  
5/22/2006   232761   REGISTERED     09,14,18      
 
                            35       09 - Sunglasses and eyewear     14 -
Jewelry and watches     18 - Bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases and traveling bags, umbrellas
and walking sticks, all made of leather or imitations of leather.     35 -
Retail services T20141NO0   EASY SPIRIT LOGO   5/11/1992   922467   1/27/1994  
161199   REGISTERED     25       25 - Footwear (not included in other classes).
T20150NO0   ENZO ANGIOLINI (Word Mark)   11/23/1992   925836   7/21/1994  
163838   REGISTERED     25       25 - All goods in Class 25.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 67

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   NORWAY continued...                            
T20247NO0   NINE WEST LOGO   11/11/1992   925641   12/9/1993   160600  
REGISTERED     18,25       18 - All goods in class     25 - All goods in class.
T30315NO00   STUDIO 9 (Word Mark)   1/13/2006   200600434   11/2/2006   236027  
REGISTERED     25       25 - Footwear, clothing, headgear
 
                                    OMAN                                
T30441OM00   BOUTIQUE 9   1/9/2007   43099   4/16/2008   43099   REGISTERED    
14       14 - Precious metals and their alloys and goods in precious metals or
coated therewith, not included in other classes; jewelry, precious stones;
horological and chronometric instruments. T30441OM01   BOUTIQUE 9   1/9/2007  
43100   4/16/2008   43100   REGISTERED     18       18 - Leather and imitations
of leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery. T30441OM02   BOUTIQUE 9   1/9/2007   43101
  4/16/2008   43101   REGISTERED     25       25 - Clothing, footwear and
headgear T30233OM00   CIRCA JOAN & DAVID   4/25/2005   36216   6/21/2006   36216
  REGISTERED     18       18 - handbags and small leather goods, namely wallets,
key cases, and cosmetic bags sold empty T30233OM01   CIRCA JOAN & DAVID  
4/25/2005   36217   6/21/2006   36217   REGISTERED     25       25 - Footwear
T30233OM02   CIRCA JOAN & DAVID   4/25/2005   36218   6/21/2006   36218  
REGISTERED     35       35 - Retail store services 3834/0711   EASY SPIRIT LOGO
  9/10/1994   10444   5/18/2004   10444   REGISTERED     25       25 - Footwear.
T20150OM0   ENZO ANGIOLINI (Word Mark)   4/3/1995   11359   3/30/2003   11359  
REGISTERED     25       25 - Clothing, footwear, headgear. T20150OM1   ENZO
ANGIOLINI (Word Mark)   4/3/1995   11358   7/24/2002   11358   REGISTERED     18
      18 - Leather and imitations of leather and goods made of these materials
and not included in other classes, animal skins, hides, trunks and traveling
bags, umbrellas, parasols and walking sticks, whips, harness and saddlery.
T20150OM2   ENZO ANGIOLINI (Word Mark)   4/3/1995   11360   5/6/2002   11360  
REGISTERED     42       42 - Retail store services, in respect of handbags,
purses, footwear, headgear. T30232OM00   MOOTSIES TOOTSIES   4/25/2005   36219  
6/21/2006   36219   REGISTERED     18       18 - Handbags and small leather
goods, namely wallets, key cases, and cosmetic bags sold empty T30232OM02  
MOOTSIES TOOTSIES   4/25/2005   36221   6/21/2006   36221   REGISTERED     35  
    35 - Retail store services T00146OM00   NINE WEST (Word Mark)   5/1/2005  
36278   6/21/2006   36278   REGISTERED     09       09 - Sunglasses and eyewear
T302020M01   NINE WEST (Word Mark)   5/1/2005   36279   6/21/2006   36279  
REGISTERED     14       14 - Jewelry and watches T302020M04   NINE WEST (Word
Mark)   5/1/2005   36282   6/21/2006   36282   REGISTERED     35       35 -
Retail services 3834/0250   NINE WEST LOGO   4/3/1995   11357   7/24/2001  
11357   REGISTERED     42       42 - Retail store services, in respect of
handbags, purses, footwear, headgear. 3834/0249   NINE WEST LOGO   4/3/1995  
11356   7/24/2001   11356   REGISTERED     25       25 - Clothing, footwear,
headgear.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 68

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   OMAN continued...                            
3834/0248   NINE WEST LOGO   4/3/1995   11355   7/24/2001   11355   REGISTERED  
  18       18 - Leather and imitations of leather and goods made of these
materials and not included in other classes, animal skins, hides, trunks and
travelling bags, umbrellas, parasols and walking sticks, whips, harness and
saddlery. T30232OM04   SAM & LIBBY   4/25/2005   36223   6/21/2006   36223  
REGISTERED     25       25 - Footwear T30232OM05   SAM & LIBBY   4/25/2005  
36224   6/21/2006   36224   REGISTERED     35       35 - Retail store services
 
                                    PAKISTAN                                
3834/0409PK   NINE WEST (Word Mark)   10/29/1999   158583   10/29/1999   158583
  REGISTERED     25       25 - Clothing, footwear, headgear
 
                                    PANAMA                                
T20003PA0   9 & CO. (Logo)   6/29/1993   066735   6/29/1993   66735   REGISTERED
    25       25 - Footwear. T00012PA00   BANDOLINO (Word Mark)   2/26/2003  
125859   2/26/2003   125859   REGISTERED     18       18 - Bags, handbags,
purses, credit card holders, knapsacks, billfolds, wallets, key fobs, key cases,
and travel bags; umbrellas and walking T00012PA02   BANDOLINO (Word Mark)  
2/26/2003   125861   2/26/2003   125861   REGISTERED     35       35 - Retail
Store Services (Local Class 39) T30233PA01   CIRCA JOAN & DAVID   4/22/2005  
141977   4/22/2005   141977   REGISTERED     18       18 - Handbags and small
leather goods, namely wallets, key cases, and cosmetic bags sold empty
T30233PA02   CIRCA JOAN & DAVID   4/22/2005   141979   4/22/2005   141979  
REGISTERED     25       25 - Footwear T30233PA03   CIRCA JOAN & DAVID  
4/22/2005   141980   4/22/2005   141980   REGISTERED     35       35 - Retail
store services T00055PA02   EASY SPIRIT (Word Mark)   2/26/2003   125863  
2/26/2003   125863   REGISTERED     25       25 - Footwear, clothing, headgear,
shirts, t-shirts, tank-tops, blouses, turtlenecks, dresses, vests, sweaters,
sweaters, sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits,
warm-up suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs. T00055PA03   EASY SPIRIT (Word
Mark)   2/26/2003   125864   2/26/2003   125864   REGISTERED     35       35 -
Retail Store Services (Local Class 39) T00055PA06   EASY SPIRIT (Word Mark)  
5/18/2005   142502   5/18/2005   142502   REGISTERED     09       09 -
Sunglasses and eyewear T00055PA07   EASY SPIRIT (Word Mark)   5/18/2005   142503
  5/18/2005   142503   REGISTERED     14       14 - Jewelry and watches
T00055PA08   EASY SPIRIT (Word Mark)   2/26/2003   125862   2/26/2003   125862  
REGISTERED     18       18 - Bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases, and travel bags umbrellas
and walking T30266PA00   EASY SPIRIT COMFORT2 (STYLIZED)   11/18/2004   138959  
3/29/2005   138959   REGISTERED     25       25 - Shoes T20141PA0   EASY SPIRIT
LOGO   11/19/1990   N/A   5/18/1992   055116   REGISTERED     25       25 -
Footwear. T30224PA00   ENZO ANGIOLINI (Word Mark)   2/26/2003   125854  
2/26/2003   125854   REGISTERED     09       09 - Eye wear, including
sunglasses, and eyeglass frames; eyeglass cases, eyeglass chains, eyeglass cords
T30224PA01   ENZO ANGIOLINI (Word Mark)   2/26/2003   125856   2/26/2003  
125856   REGISTERED     18       18 - Bags, handbags, purses, credit card
holders, knapsacks, billfolds, wallets, key fobs, key cases, and travel bags
umbrellas and walking

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 69

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   PANAMA continued...                            
T30224PA02   ENZO ANGIOLINI (Word Mark)   2/25/2003   125587   2/26/2003  
125857   REGISTERED     25       25 - Footwear, clothing, headgear, Shirts,
t-shirts, tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs. T30224PA03   ENZO ANGIOLINI
(Word Mark)   2/26/2003   125858   2/26/2003   125858   REGISTERED     35      
35 - Retail Store Services T30224PA04   ENZO ANGIOLINI (Word Mark)   2/26/2003  
125855   2/26/2003   125855-01   REGISTERED     14       14 -Jewelry and watches
T30233PA00   JOAN & DAVID   8/29/1994   58366   8/29/1994   58366   REGISTERED  
  25       25 - Footwear T30232PA00   MOOTSIES TOOTSIES   4/22/2005   141982  
4/22/2005   141982   REGISTERED     18       18 - Handbags and small leather
goods, namely wallets, key cases, and cosmetic bags sold empty T30232PA01  
MOOTSIES TOOTSIES   4/22/2005   141984   4/22/2005   141984   REGISTERED     25
      25 - Footwear T30232PA02   MOOTSIES TOOTSIES   4/22/2005   141978  
4/22/2005   141978   REGISTERED     35       35 - Retail store services
T30202PA00   NINE WEST (Word Mark)   2/26/2003   125850   2/26/2003   125850  
REGISTERED     14       14 - Watches and Jewelry T30202PA01   NINE WEST (Word
Mark)   2/26/2003   125849   2/26/2003   125849   REGISTERED     09       09 -
Eye wear, including sunglasses, and eyeglass frames; eyeglass cases, eyeglass
chains, eyeglass cords T30202PA02   NINE WEST (Word Mark)   2/2/2003   125851  
2/26/2003   125851   REGISTERED     18       18 - Bags, handbags, purses, credit
card holders, knapsacks, billfolds, wallets, key fobs, key cases, and travel
bags umbrellas and walking T30202PA03   NINE WEST (Word Mark)   2/26/2003  
125853   2/26/2003   125853   REGISTERED     35       35 - Retail Store Services
T30202PA04   NINE WEST (Word Mark)   2/26/2003   125852   2/26/2003   125852  
REGISTERED     25       25 - Footwear, clothing, headgear, including shirts,
t-shirts, tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs. T20247PA0   NINE WEST LOGO  
6/2/1993   66340   1/18/1995   66340   REGISTERED     42       42 - Retail store
services for footwear, purses and handbags. T30232PA03   SAM & LIBBY   4/22/2005
  141981   4/22/2005   141981   REGISTERED     18       18 - Handbags and small
leather goods, namely wallets, key cases, and cosmetic bags sold empty
T30232PA05   SAM & LIBBY   4/22/2005   141985   4/22/2005   141985   REGISTERED
    35       35 - Retail store services 3834/0320   SELBY   11/15/1977   N/A  
5/13/1978   22421   REGISTERED     25       25 - Shoes made from leather,
fabric, cork or combinations of these materials. T30315PA00   STUDIO 9 (Word
Mark)   1/18/2006   148338   1/18/2006   148338   REGISTERED     25       25 -
Clothing, footwear, headgear PARAGUAY                                 3834/0564
  BANDOLINO (Word Mark)   5/26/2000   12316   4/27/2001   234,499   REGISTERED  
  18       18 - All goods in the Class. 3834/0565PY   BANDOLINO (Word Mark)  
5/26/2000   12317   4/27/2001   234,500   REGISTERED     25       25 - All goods
in the Class. T00055PY00   EASY SPIRIT (Word Mark)   11/25/2002   029088  
5/27/2003   257604   REGISTERED     18       18 - All goods in the Class.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 70

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   PARAGUAY continued...                            
3834/0367   EASY SPIRIT (Word Mark)   10/31/1997   22060-97   4/9/2001   23,969
  REGISTERED     25       25 - All goods in Class 25. T30224PY00   ENZO
ANGIOLINI (Word Mark)   3/18/1999   5013-1999   5/29/2005   280451   REGISTERED
    25       25 - All goods in the Class T30224PY01   ENZO ANGIOLINI (Word Mark)
  11/25/2002   029091   7/14/2005   279141   REGISTERED     18       18 - All
goods in class. T30224PY02   ENZO ANGIOLINI (Word Mark)   11/25/2002   29091  
6/14/2005   279141   REGISTERED     18       18 - All goods in the Class.
T30224PY03   ENZO ANGIOLINI (Word Mark)   11/25/2002   029090   6/4/2003  
257873   REGISTERED     25       25 - T30224PY04   ENZO ANGIOLINI (Word Mark)  
11/25/2002   029089   6/4/2003   257872   REGISTERED     35       35 - Retail
store services. 3834/0232   JOYCE DESIGN   5/18/1943   N/A   7/15/1987   207,993
  REGISTERED     25       25 - All goods included in Class 25, such as:
Clothing, including boots, shoes and slippers. T20247PY0   NINE WEST LOGO  
8/30/1995   017941   11/26/1996   190824   REGISTERED     35       35 - Services
for selling clothing, shoes, hattery, handbag, and purse. T20247PY1   NINE WEST
LOGO   8/30/1995   017940   11/26/1996   190825   REGISTERED     25       25 -
All goods including, clothing, boots, shoes and slippers. T20247PY2   NINE WEST
LOGO   8/30/1995   017942   11/26/1996   190823   REGISTERED     18       18 -
Leather and imitations of leather and articles made from these materials and not
included in other classes, skins, hides, trunks and travelling bags, umbrellas,
parasols and walking sticks, whips, harness and saddlery. PERU                  
              T20039PE0   BANDOLINO (Stylized)   6/11/1993   222368   6/22/1995
  16495   REGISTERED     25       25 - Footwear. T30441PE00   BOUTIQUE 9  
2/12/2007   302155   2/12/2007   302155   REGISTERED     18       18 - Handbags
and small leather goods T30441PE01   BOUTIQUE 9   2/12/2007   302156   2/12/2007
  302156   REGISTERED     25       25 - Clothing, footwear, headgear T30441PE02
  BOUTIQUE 9   2/12/2007   302157   2/12/2007   302157   REGISTERED     14      
14 - Jewelry T20127PE0   EASY SPIRIT (Word Mark)   10/27/1995   283265  
2/7/1996   23260   REGISTERED     25       25 - Clothing including boots, shoes
and slippers and all other goods. T20127PE2   EASY SPIRIT (Word Mark)  
10/27/1995   283267   12/6/1996   31486   REGISTERED     18       18 - Leather
and imitations of leather, and goods made of these materials and not included in
other classes, skins, hides, trunks and traveling bags, umbrellas, parasols and
walking sticks, whips, harness and saddlery, and all other goods. T20150PE2  
ENZO ANGIOLINI (Word Mark)   10/27/1995   283266   2/27/1996   23554  
REGISTERED     18       18 - Leather and imitations of leather, and goods made
of these materials and not included in other classes, animal skins, hides,
trunks and travelling bags, umbrellas, parasols and walking sticks, whips,
harness and saddlery and all other goods. T20150PE3   ENZO ANGIOLINI (Word Mark)
  10/27/1995   283264   2/7/1996   23259   REGISTERED     25       25 - Clothing
including boots, shoes and slippers and all other goods. T30233PE00   JOAN &
DAVID   10/31/1996   30482   10/31/1996   30482   REGISTERED     25       25 -
Footwear

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 71

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   PERU continued...                            
T30202PE06   NINE WEST (Word Mark)   5/9/2005   241724   1/5/2006   111422  
REGISTERED     09       09 - Sunglasses, eyeglasses and articles to help vision
or protect the eyes. T30202PE07   NINE WEST (Word Mark)   5/9/2005   241537  
12/15/2005   111207   REGISTERED     14       14 - Jewelry and watches
T30202PE08   NINE WEST (Word Mark)   5/9/2005   241536   12/15/2005   111206  
REGISTERED     18       18 - School bags, tote bags, all purpose sport tote
bags, duffel bags, beach bags, cosmetic bags sold empty, umbrellas, briefcase
type portfolios, clutch purses, key cases, credit card cases, change purses,
wallets, business card cases and passport cases, all made of materials other
than leather and imitations of leather. T30202PE09   NINE WEST (Word Mark)  
5/6/2005   241408   1/17/2006   111642   REGISTERED     25       25 - Clothing,
footwear, headgear T30202PE10   NINE WEST (Word Mark)   5/11/2005   241923  
12/16/2005   40375   REGISTERED     35       35 - The bringing together, for the
benefit of others, of a variety of goods (excluding the transport thereof)
enabling customers to conveniently view and purchase those goods in class 35.
T20247PE0   NINE WEST LOGO   1/7/1993   214250   8/31/1993   375   REGISTERED  
  42       42 - Retail services of clothing, boots, shoes and slippers.
T20247PE1   NINE WEST LOGO   2/2/1993   215480   9/13/1995   20592   REGISTERED
    25       25 - Clothing, including boots, shoes and slippers. 3834/0293  
NINE WEST LOGO   3/5/1999   80351   5/27/1999   55195   REGISTERED     18      
18 - All goods in the Class. T30315PE00   STUDIO 9 (Word Mark)   1/19/2006  
266599   4/12/2006   114244   REGISTERED     25       25 - Clothing, footwear,
headgear T20398PE0   YFA BANDOLINO LABEL   11/24/1994   255576   8/29/1997  
38674   REGISTERED     25       25 - Shoes, boots and sandals. PHILIPPINES      
                          3834/0546PH   ENZO ANGIOLINI (Word Mark)   5/31/2000  
4-2000-04490   2/27/2006   4-2000-04490   REGISTERED     18       18 - Handbags,
other bags, small leather goods. 3834/0083   ENZO ANGIOLINI (Word Mark)  
1/4/1994   96190   12/28/1998   66861   REGISTERED     18       18 - Purses and
handbags. T20150PH1   ENZO ANGIOLINI (Word Mark)   9/14/1994   95217   7/30/1997
  65103   REGISTERED     25       25 - Shoes. 3834/0082   ENZO ANGIOLINI (Word
Mark)   11/4/1994   96191   11/25/1998   66593   REGISTERED     42       42 -
Retail store services for purses, handbags and footwear. T30233PH03   JOAN &
DAVID   2/5/1996   62441   2/5/1996   62441   REGISTERED     18       18 -
Handbags 3834/0590PH01   NINE WEST (Word Mark)   5/31/2000   4-2000-04486  
7/16/2006   4-2000-04486   REGISTERED     25       25 - Footwear and clothing
namely, shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests,
sweaters, sweatshirts, sweat pants, pants, shorts, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, ponchos, rainwear, stockings,
socks, wristbands, gloves, mittens, leather shoes, canvas shoes, rubber shoes,
boots, sandals 3834/0591PH00   NINE WEST (Word Mark)   5/31/2000   4-2000-04485
  2/10/2005   4-2000-04485   REGISTERED     42       42 - Retail store services.
3834/   NINE WEST LOGO   9/14/1994   95216   11/20/2005   4-1994-95216D  
REGISTERED     25       25 - Shoes. POLAND                                
T20150PL0   ENZO ANGIOLINI (Word Mark)   12/3/1992   Z-116896   12/3/1992  
79455   REGISTERED     25       25 - Clothing, footwear and headgear.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 72

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   POLAND continued...                            
T20247PL0   NINE WEST LOGO   11/17/1992   Z-116522   11/17/1992   83433  
REGISTERED     18,25       18 - Leather and imitations of leather not included
in other classes, animal skins, hides, trunks and traveling bags, umbrellas,
parasols and walking sticks, whips, harness and saddlery.     25 - Clothing,
footwear, headwear. PORTUGAL                                 3834/0712   9 WEST
(Stylized)   11/11/1986   237733   5/2/1991   237733   REGISTERED     25      
25 - Clothing articles, including footwear and headgear. T20036PT0   BANDOLINO
(Word Mark)   3/1/1990   262489   9/14/1992   262489   REGISTERED     25      
25 - Footwear. T00055PT00   EASY SPIRIT (Word Mark)   1/30/2003   369687  
10/14/2004   369687   REGISTERED     18,25       18 - Bags, handbags, purses,
credit card holders, knapsacks, billfolds, wallets, key fobs, key cases and
travel bags; umbrellas and walking sticks; leather and imitations of leather,
and goods made of these materials and not included in other classes; animal
skins; trunks and traveling bags; parasols; whips, harnesses and saddlery.    
25 - Footwear, clothing, headgear, shirts, t-shirts, tank-tops, blouses,
turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants, shorts,
ponchos, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes, canvas
shoes, rubber shoes, boots, sandals, slippers, hats, scarves, handkerchiefs.
T20141PT0   EASY SPIRIT LOGO   11/13/1990   268912   1/14/1993   268912  
REGISTERED     25       25 - Footwear. T20177PT0   GAROLINI (Stylized)  
5/23/1989   255753   10/9/1992   255753   REGISTERED     25       25 - Footwear.
T30233PT00   JOAN & DAVID       na   11/24/1994   295029   REGISTERED     18    
  18 - Handbags T30233PT01   JOAN & DAVID       na   11/24/1994   295030  
REGISTERED     25       25 - Footwear 3834/0384   NINE WEST LOGO   12/15/1992  
288004   9/9/1994   288004   REGISTERED     42       42 - Retail store services
(supplying in respect of clothing, footwear and headgear). 3834/0383   NINE WEST
LOGO   11/25/1992   287612   8/1/1994   287612   REGISTERED     25       25 -
Clothing, footwear, headgear. PUERTO RICO                                
T20008PR0   9 WEST (Logo)   8/10/1993   N/A   8/10/1993   33629   REGISTERED    
25       25 - Clothing, footwear, headgear T20036PR1   BANDOLINO (Word Mark)  
4/18/1975   N/A   8/8/1975   19660   REGISTERED     25       25 - Ladies’ shoes.
T00055PR00   EASY SPIRIT (Word Mark)   5/14/2003   na   5/14/2003   56847  
REGISTERED     18       18 - Bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases, and travel bags umbrellas
and walking T00055PR01   EASY SPIRIT (Word Mark)   5/14/2003   na   5/14/2003  
56846   REGISTERED     25       25 - Footwear, clothing, headgear, including,
shirts, t-shirts, tank-tops, blouses, turtlenecks, dresses, vests, sweaters,
sweaters, sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits,
warm-up suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs. T20141PR01   EASY SPIRIT LOGO  
9/14/1989   N/A   9/14/1989   29222   REGISTERED     25       25 - Footwear
T30224PR00   ENZO ANGIOLINI (Word Mark)   5/14/2003   N/A   5/14/2003   56842  
REGISTERED     18       18 - Bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases and travel bags and umbrellas
T30224PR03   ENZO ANGIOLINI (Word Mark)   5/14/2003   N/A   5/14/2003   56849  
REGISTERED     35       35 - Retail Store Services

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 73

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   PUERTO RICO continued...                            
T30224PR04   ENZO ANGIOLINI (Word Mark)   5/14/2003   N/A   5/14/2003   56848  
REGISTERED     25       25 - Footwear, clothing, headgear, shirts, t-shirts,
tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits, jackets, coats,
windbreakers, parkas, rainwear, stockings, socks, wristbands, gloves, mittens,
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers, hats,
scarves and kerchiefs. T30224PR06   ENZO ANGIOLINI (Word Mark)   5/16/2006  
686900   5/16/2006   686900   REGISTERED     25       25 - Shoes and boots.
T30233PR00   JOAN & DAVID           1/3/1992   30133   REGISTERED     25      
25 - T30202PR00   NINE WEST (Word Mark)   5/14/2002   N/R02/182   5/14/2002  
57,582   REGISTERED     03       03 - Perfume, eau de toilette, cologne,
fragrance sprays, soaps, skin cleansers, skin lotions and creams, moisturizers,
sun tanning lotions and oils; cosmetic products, namely, face and body powders,
foundation, glitter, face glitter, lipstick, lip pencils, blush eye shadow, eye
cream, eye liner, mascara and eyebrow pencils. T30202PR01   NINE WEST (Word
Mark)   5/14/2003   56845   5/14/2003   56845   REGISTERED     09       09 -
Eyewear, including sunglasses, and eyeglass frames; eyeglass cases, eyeglass
chains, eyeglass cords T30202PR02   NINE WEST (Word Mark)   1/17/2003   56844  
5/14/2003   56844   REGISTERED     14       14 - Jewelry and watches 18   NINE
WEST (Word Mark)   5/14/2003   56843   5/14/2003   56843   REGISTERED     18    
  18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds,
wallets, key fobs, key cases, and travel bags umbrellas and walking T30202PR04  
NINE WEST (Word Mark)   1/17/2003   56838   5/14/2003   56838   REGISTERED    
25       25 - Footwear, clothing, headgear, including shirts, t-shirts,
tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweaters,
sweatshirts, sweat pants, pants, shorts, ponchos, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, rainwear stockings, socks,
wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers, hats, scarves, and kerchiefs. 3834/0183   NINE WEST LOGO  
8/10/1993   N/A   2/8/1994   33263   REGISTERED     25       25 - Shoes.
3834/0100   NINE WEST LOGO   8/10/1993   n/a   8/10/1993   33268   REGISTERED  
  42       42 - Services: Retail store services for shoes and handbags.
T20264PR0   PAPPAGALLO (SCRIPT)   12/7/1992   N/A   3/3/1987   7955   REGISTERED
    09,N       09 - Eyeglasses and frames for spectacles.     N — **This mark
will lapse due to non-use of associated U.S. Registration 1,430,960. T20286 PR1
  RED CROSS       N/A   12/29/1977   21,367   REGISTERED           QATAR        
                        T30441QA00   BOUTIQUE 9   1/8/2007   42701   4/29/2008  
42701   REGISTERED     14       14 - Precious metals and their alloys and goods
in precious metals or coated therewith, not included in other classes; jewelry,
precious stones; horological and chronometric instruments T30441QA01   BOUTIQUE
9   1/8/2007   42702   4/29/2008   42702   REGISTERED     18       18 - Leather
and imitations of leather, especially handbags and small leather goods; and
goods made of these materials and not included in other classes; animal skins,
hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; T30441QA02   BOUTIQUE 9   1/8/2007   42703   4/29/2008  
42703   REGISTERED     25       25 - Clothing, footwear and headgear T30233QA00
  CIRCA JOAN & DAVID   4/28/2005   35611   11/20/2007   35611   REGISTERED    
18       18 - Handbags and small leather goods, namely, wallets, key cases, and
cosmetic bags sold empty T30233QA01   CIRCA JOAN & DAVID   4/28/2005   35612  
11/20/2007   35612   REGISTERED     25       25 - Footwear T30233QA02   CIRCA
JOAN & DAVID   4/28/2005   35613   12/12/2007   35613   REGISTERED     35      
35 - Retail Store services

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 74

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   QATAR continued ...                            
T20142QA0   EASY SPIRIT LOGO   6/11/1994   11963   2/21/2001   11963  
REGISTERED     25       25 - Footwear. 3834/0301   ENZO ANGIOLINI (Word Mark)  
3/16/1999   20210   5/22/2005   20210   REGISTERED     25       25 - All goods
in the Class. T30232QA00   MOOTSIES TOOTSIES   4/28/2005   35617   12/12/2007  
35617   REGISTERED     18       18 - Handbags T30232QA01   MOOTSIES TOOTSIES  
4/28/2008   35618   12/12/2007   35618   REGISTERED     25       25 - Footwear
T30232QA02   MOOTSIES TOOTSIES   4/28/2005   35619   12/12/2007   35619  
REGISTERED     35       35 - Retail store services T30202QA00   NINE WEST (Word
Mark)   5/2/2005   35638   12/12/2007   35638   REGISTERED     18       18 -
Accessories, handbags and small leather goods. T30202QA01   NINE WEST (Word
Mark)   5/2/2005   35637   12/12/2007   35637   REGISTERED     14       14 -
Watches and jewelry T30202QA02   NINE WEST (Word Mark)   5/2/2005   35636  
12/12/2007   35636   REGISTERED     09       09 - Sunglasses and eyewear
T30202QA03   NINE WEST (Word Mark)   5/2/2005   35639   12/12/2007   35639  
REGISTERED     25       25 - Clothing, footwear, headgear. T30202QA04   NINE
WEST (Word Mark)   5/2/2005   35640   12/12/2007   35640   REGISTERED     35    
  35 - Retail store services. 3834/0296   NINE WEST LOGO   3/16/1999   20211  
5/22/2005   20211   REGISTERED     18       18 - Accessories, handbags and small
leather goods 3834/0297   NINE WEST LOGO   3/16/1999   20212   5/22/2005   20211
  REGISTERED     25       25 - All goods in Class 25 3834/0298   NINE WEST LOGO
  3/16/1999   20213   5/22/2005   20213   REGISTERED     35       35 - All goods
in class 35. T30232QA03   SAM & LIBBY   4/28/2005   35614   12/12/2007   35614  
REGISTERED     18       18 - Handbags T30232QA04   SAM & LIBBY   4/28/2005  
35615   12/12/2007   35615   REGISTERED     25       25 - Footwear T30232QA05  
SAM & LIBBY   4/28/2005   35616   12/12/2007   35616   REGISTERED     35      
35 - Retail store services
 
                                    SAINT LUCIA                                
T00012LC01   BANDOLINO (Word Mark)   12/12/2002   444/2002       TM2002/000444  
REGISTERED     18       18 - Leather and imitations of leather, and goods made
of these materials and not included in other classes, animal skins, hides,
trunks and traveling bags, umbrellas, parasols and walking sticks, whips,
harnesses and saddlery. T00012LC02   BANDOLINO (Word Mark)   12/12/2002  
445/2002   10/27/2003   TM/2002/000445   REGISTERED     25       25 - Clothing,
footwear, headgear. T00055LC01   EASY SPIRIT (Word Mark)   12/12/2002   447/2002
  10/27/2003   TM/2002/000447   REGISTERED     25       25 - Clothing, footwear,
headgear. TOO055LC02   EASY SPIRIT (Word Mark)   12/12/2002   446/2002      
TM/2002/000446   REGISTERED     18       18 - Leather and imitations of leather,
and goods made of these materials and not included in other class, animal skins,
hides, trunks and traveling bags, umbrellas, parasols and walking sticks, whips,
harnesses and saddlery.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 75

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SAINT LUCIA continued ...                            
T30224LC00   ENZO ANGIOLINI (Word Mark)   12/12/2002   440/2002   12/12/2002  
TM/2002/000440   REGISTERED     09       09 - Eye wear, including sunglasses,
and eyeglass frames; eyeglass cases, eyeglass chains, eyeglass cords T30224LC01
  ENZO ANGIOLINI (Word Mark)   12/12/2002   441/2002   12/12/2002  
TM/2002/000441   REGISTERED     14       14 - Jewelry and watches T30224LC02  
ENZO ANGIOLINI (Word Mark)   12/12/2002   442/2002   12/12/2002   TM/2002/000442
  REGISTERED     18       18 - Bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases, and travel bags umbrellas
and walking T30224LC03   ENZO ANGIOLINI (Word Mark)   12/12/2002   443/2002  
10/27/2003   TM/2002/000443   REGISTERED     25       25 - Clothing, footwear,
headgear. T30202LC00   NINE WEST (Word Mark)   12/12/2002   439/2002  
12/12/2002   TM/2002/000439   REGISTERED     09       09 - Eyewear, including
sunglasses, and eyeglass frames; eyeglass cases, eyeglass chains, eyeglass cords
T30202LC01   NINE WEST (Word Mark)   12/12/2002   435/2002   12/12/2002  
TM/2002/000435   REGISTERED     14       14 - Jewelry and watches 1814   NINE
WEST (Word Mark)   12/12/2002   436/2002   12/12/2002   TM/2002/000436  
REGISTERED     18       18 - Bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases, and travel bags umbrellas
and walking T30202LC03   NINE WEST (Word Mark)   12/12/2002   437/2002  
12/12/2002   TM/2002/000437   REGISTERED     25       25 - Footwear, clothing,
headgear, Shirts, t-shirts, tank-tops, blouses, turtlenecks, dresses, vests,
sweaters, sweaters, sweatshirts, sweat pants, pants, shorts, ponchos, culottes,
suits, warm-up suits, jackets, coats, windbreakers, parkas, rainwear stockings,
socks, wristbands, gloves, mittens leather shoes, canvas shoes, rubber shoes,
boots, sandals, slippers, hats, scarves, and kerchiefs. T30202LC04   NINE WEST
(Word Mark)   12/12/2002   438/2008   12/12/2002   TM/2002/000438   REGISTERED  
  35       35 - Retail Store Services
 
                                    SAUDI ARABIA                            
3834/0188   BANDOL/NO (Stylized)   7/28/1997   39986   6/28/1998   439/74  
REGISTERED     18       18 - Leather and imitations of leather and goods made of
these materials and not included in other classes, animal skins, hides, trunks
and travelling bags, umbrellas, parasols and walking sticks, whips, harness and
saddlery. 3834/0189   BANDOL/NO (Stylized)   7/28/1997   39987   6/28/1998  
439/75   REGISTERED     25       25 - Clothing, footwear, headgear. T30441SA00  
BOUTIQUE 9   1/7/2007   112581   10/2/2007   949/66   REGISTERED     14       14
- Precious metals and their alloys and goods in precious metals or coated
therewith, not included in other classes; jewelry, precious stones; horological
and chronometric instruments T30441SA01   BOUTIQUE 9   1/7/2007   112582  
11/25/2007   958/99   REGISTERED     18       18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery; handbags; T30441SA02   BOUTIQUE 9  
1/7/2007   112583   10/2/2007   949/67   REGISTERED     25       25 - Clothing,
footwear, headgear T30233SA00   CIRCA JOAN & DAVID   5/16/2004   89654  
9/5/2005   800/62   REGISTERED     18       18 - Handbags T30233SA02   CIRCA
JOAN & DAVID   5/16/2004   89655   9/6/2005   800/95   REGISTERED     25      
25 - Footwear T30233SA01   CIRCA JOAN & DAVID & Design   5/16/2004   89657  
9/5/2005   800/60   REGISTERED     25       25 - Footwear T30233SA03   CIRCA
JOAN & DAVID & Design   5/16/2004   89656   9/5/2005   800/59   REGISTERED    
18       18 - Handbags T30232SA00   DAVID & DAVID   5/16/2004   89659   9/5/2005
  800/61   REGISTERED     25       25 - Footwear

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 76

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SAUDI ARABIA continued ...                            
T30232SA01   DAVID & DAVID   5/16/2004   89658   9/6/2005   800/94   REGISTERED
    18       18 - Handbags 3834/0164   EASY SPIRIT (Stylized)   7/28/1997  
39988   8/2/1998   443/26   REGISTERED     18       18 - Leather and imitations
of leather and goods made of these materials and not included in other classes,
animal skins, hides, trunks and traveling bags, umbrellas, parasols and walking
sticks, whips, harness and saddlery. 3834/0142   EASY SPIRIT (Word Mark)  
10/17/1998   46360   5/21/2000   528/70   REGISTERED     25       25 - Clothing,
footwear, headgear. T30224SA00   ENZO ANGIOLINI (Word Mark)   6/29/2003   54387
  6/29/2003   728/16   REGISTERED     09       09 - All kinds of eyewear
including sunglasses, eyeglasses and eyeglass frames; eyeglass cases, eyeglass
chains, and eyeglass cords. T20150SA0   ENZO ANGIOLINI (Word Mark)   3/22/1995  
28817   3/22/1995   360/88   REGISTERED     25       25 - Clothing, footwear,
headgear. T20150SA1   ENZO ANGIOLINI (Word Mark)   3/22/1995   28816   3/22/1995
  361/37   REGISTERED     18       18 - Leather and imitations of leather, and
goods made of these materials and not included in other classes, animal skins,
hides, trunks and traveling bags, umbrellas, parasols and walking sticks, whips,
harness and saddlery. T30202SA00   NINE WEST (Word Mark)   4/30/2005   96626  
4/5/2006   832/32   REGISTERED     09       09 - Sunglasses and eyewear
T30202SA01   NINE WEST (Word Mark)   4/30/2005   96627   4/5/2006   932/33  
REGISTERED     14       14 - Jewelry and watches T30202SA02   NINE WEST (Word
Mark)   4/30/2005   96628   4/5/2006   832/34   REGISTERED     18       18 -
Accessories, handbags and small leather goods T30202SA03   NINE WEST (Word Mark)
  4/30/2005   96629   4/5/2006   832/35   REGISTERED     25       25 - Clothing,
footwear, headgear. T20247SA1   NINE WEST LOGO   3/22/1995   28818   3/22/1995  
361/38   REGISTERED     18       18 - Leather and imitations of leather, and
goods made of these materials and not included in other classes, animal skins,
hides, trunks and travelling bags, umbrellas, parasols and walking sticks,
whips, harness and saddlery. T20247SA2   NINE WEST LOGO   3/22/1995   28819  
3/22/1995   361/39   REGISTERED     25       25 - Clothing, footwear, headgear.
3834/0522   NINE WEST LOGO   3/25/2000   63199   10/22/2000   545/40  
REGISTERED     35       35 - The bringing together, for the benefit of others,
of handbags, carrying cases, suitcases and traveling bags, key cases, pocket
wallets, school bags, shopping bags, shoulder straps, clothing, footwear and
headgear (excluding the transport thereof), enabling customers to conveniently
view and purchase those goods. T30315SA00   STUDIO 9 (Word Mark)   1/16/2006  
102442   1/20/2007   889/26   REGISTERED     25       25 - Clothing, footwear
headgear
 
                                    SINGAPORE                            
3834/0018   9 WEST (Word Mark)   8/12/1998   S8060/98   8/12/1998   T98/08060F  
REGISTERED     14       14 - Jewelry and watches. T00012SG00   BANDOLINO (Word
Mark)   8/12/2004   T04/13405G   8/12/2004   T04/13405G   REGISTERED     18    
  18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds,
wallets, key fobs, key cases and travel bags, umbrellas and walking T00012SG02  
BANDOLINO (Word Mark)   8/12/2004   T04/13407C   8/12/2004   T04/13407C  
REGISTERED     35       35 - The bringing together, for the benefit of others,
of a variety of goods (excluding the transport thereof), enabling customers to
conveniently view and purchase those goods in a retail store. T20036SG0  
BANDOLINO (Word Mark)   5/25/1988   T88/02554H   5/25/1988   T88/02554H  
REGISTERED     25       25 - Footwear, being articles of clothing. T30441SG00  
BOUTIQUE 9   1/24/2007   T07/01590C   1/24/2007   T07/01590C   REGISTERED     14
      14 - Precious metals and their alloys and goods in precious metals or
coated therewith, not included in other classes; jewelry, precious stones;
horological and chronometric instruments

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 77

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SINGAPORE continued...                            
T30441SG01   BOUTIQUE 9   1/24/2007   T07/01595D   1/24/2007   T07/01595D  
REGISTERED     18       18 - Leather and imitations of leather, and goods made
of these materials and not included in other classes; animal skins, hides;
trunks and traveling bags; umbrellas, parasols and walking sticks; whips,
harness and saddlery; handbags; T30441SG02   BOUTIQUE 9   1/24/2007   T07/01597J
  1/24/2007   T07/01597J   REGISTERED     25       25 - Clothing, footwear, and
headgear 3834/0169   CALICO   10/27/1994   S/9391/94   10/27/1994   9391/94  
REGISTERED     25       25 - Shoes, boots, moccasins and sandals but not
including any such goods made of cotton. T30233SG00   CIRCA JOAN & DAVID  
1/15/2004   T0400429C   1/15/2004   T04/00429C   REGISTERED     18       18 -
Bags, handbags, purses, wallets, tote bags and luggage. T30233SG01   CIRCA JOAN
& DAVID   1/15/2004   T0400430G   7/16/2003   T0400430G   REGISTERED     25    
  25 - Clothing, overcoats, jackets, suits, blouses, jerseys, shirts, jerseys,
skirts, pants, shorts, ties, scarves, gloves, socks, hosiery, sweaters, belts,
hats, and footwear T30233SG02   CIRCA JOAN & DAVID & Design   1/15/2004  
T0400431E   1/16/2003   T0400431E   REGISTERED     18       18 - Handbags,
namely, ladies’ handbags, and small leather articles T30233SG03   CIRCA JOAN &
DAVID & Design   1/15/2004   T0400432C   7/16/2003   T0400432C   REGISTERED    
25       25 - Clothing, overcoats, jackets, suits, blouses, jerseys, shirts,
jerseys, skirts, pants, shorts, ties, scarves, gloves, socks, hosiery, sweaters,
belts, hats, and footwear T00033SG00   CLOUD 9 NINE WEST   9/29/1998   s/9782/98
  9/29/1998   T98/09782G   REGISTERED     25       25 - Footwear; all included
in class 25. T20073SG00   CLOUD NINE (Word Mark)   7/29/1998   S/7644/98  
7/29/1998   T98/07644G   REGISTERED     25       25 - Clothing, footwear;
headgear; including, shirts; t-shirts, tank tops, blouses, turtlenecks, dresses,
vests, sweaters, underwear, bras, panties, sweatshirts, wristbands, pants,
shorts, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
ponchos, rainwear, stockings, socks, hosiery, gloves, mittens, hats, caps,
berets, scarves, kerchiefs, leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers and moccasins; all included in Class 25. T20073SG02   CLOUD
NINE (Word Mark)   7/29/1998   S/7643/98   9/29/1998   T98/076431   REGISTERED  
  18       18 - Leather and imitations of leather, and goods made of these
materials and not included in other classes; animal skins, hides; trunks and
traveling bags; umbrellas, parasols and walking sticks; bags, handbags, purses,
backpacks, cases, billfolds, wallets, key fobs, key cases; all including in
class 18. T30232SG00   DAVID & DAVID   1/15/2004   T0400434Z   7/16/2003  
T0400434Z   REGISTERED     25       25 - Clothing, overcoats, jackets, suits,
blouses, jerseys, shirts, jerseys, skirts, pants, shorts, ties, scarves, gloves,
socks, hosiery, sweaters, belts, hats, and footwear T30233SG13   DAVID & DAVID &
Design   1/15/2004   T0400433A   7/16/2003   T0400433A   REGISTERED     18      
18 - Bags and wallets 3834/0060   EASY SPIRIT (STYLIZED)   10/14/1997  
S/12585/97   10/14/1997   T97/12585A   REGISTERED     18       18 - Leather and
imitations of leather and goods made of these materials and not included in
other classes, animal skins, hides, trunks and traveling bags, umbrellas,
parasols and walking sticks, whips, harness and saddlery. T20127SG0   EASY
SPIRIT (Word Mark)   11/22/1988   6539/88   11/22/1988   6539/88   REGISTERED  
  25       25 - Footwear. T20150SG2   ENZO ANGIOLINI (Word Mark)   10/11/1994  
S/8809/94   10/11/1994   8809/94   REGISTERED     18       18 - Goods made of
leather and imitations of leather, namely, bags, +handbags, purses, packs,
cases, billfolds, wallets, key fobs, key cases and traveling bags, umbrellas and
walking sticks. 3834/0548   ENZO ANGIOLINI (Word Mark)   5/31/2000   T00/09261l
  5/31/2000   T00/09261l   REGISTERED     35       35 - Retail store services
for footwear, apparel, headgear, belts, accessories, jewelry, watches, perfumes,
cosmetics, handbags, bags, sport bags, small leather goods, eyewear and linens.
3834/0222   ENZO ANGIOLINI (Word Mark)   3/20/1998   S/2571/98   3/20/1998  
T98/02571J   REGISTERED     09       09 - Sunglasses, eyeglasses, eyeglass
frames, eyeglass cases, eyeglass chains, eyeglass cords. T20150SG1   ENZO
ANGIOLINI (Word Mark)   11/19/1992   S/8840/92   11/19/1992   B8840/92  
REGISTERED     25       25 - Shoes, boots, moccasins and sandals, all included
in Class 25.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 78

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SINGAPORE continued...                            
T30233SG06   JOAN & DAVID       T90/00629F   1/19/1997   00629F   REGISTERED    
18       18 - Handbags, namely, ladies’ handbags, and small leather articles
T30233SG07   JOAN & DAVID   1/19/1997   T9000630Z   1/19/1997   00630Z  
REGISTERED     25       25 - Footwear T30233SG08   JOAN & DAVID   4/2/2002  
T0204296A   5/20/2003   T0204296A   REGISTERED     35       35 - Retail store
services T30233SG09   JOAN AND DAVID       na   5/26/1995   T88/02602A  
REGISTERED     25       25 - Footwear T30237SG00   JOAN HELPERN SIGNATURE  
11/14/1995   na   11/14/1995   T9510963H   REGISTERED     18       18 - Handbags
and leather goods T30237SG01   JOAN HELPERN SIGNATURE   11/14/1995   1096495  
11/14/1995   T9510964F   REGISTERED     25       25 - Footwear T20200SG0   JOYCE
  3/13/1975   63623   3/13/1975   B63623   REGISTERED     25       25 - Boots,
shoes, slippers and sandals. T30202SG00   NINE WEST (Word Mark)   10/19/2006  
T06/22274C   10/19/2006   T06/22274C   REGISTERED     03       03 - Perfumes,
eau de toilette, cologne, fragrance sprays, soaps, skin cleansers, skin lotions
and creams, moisturizers, sun tanning lotions and oils; cosmetic products,
namely, face and body powders, foundation, body glitter, face glitter, lipstick,
lip pencils, blush, eye shadow, eye cream, eye liner, mascara and eyebrow
pencils. T30202SG01   NINE WEST (Word Mark)   5/25/2005   T05/08652H   5/26/2005
  T05/08652H   REGISTERED     25       25 - Clothing, footwear, headgear
T30202SG02   NINE WEST (Word Mark)   5/26/2005   T05/08654D   5/26/2005  
T05/08654D   REGISTERED     35       35 - Retail Services T30202SG03   NINE WEST
(Word Mark)   5/26/2005   T05/06943   5/26/2005   T05/08651z   REGISTERED     18
      18 - Handbags, credit card holders, knapsacks, billfold, wallets, key
cases, traveling bags, umbrellas, goods made of leather or imitations of
leather. 3834/0061/SG   NINE WEST LOGO   10/6/1994   S/8691/94   10/6/1994  
8691Z   REGISTERED     18       18 - Goods made of leather and imitations of
leather, namely, bags, handbags, purses, packs, cases, billfolds, wallets, key
fobs, key cases and traveling bags, umbrellas and walking sticks. T20247SG1  
NINE WEST LOGO   11/25/1992   S/9002/92   11/25/1992   T92/09002   REGISTERED  
  25       25 - Shoes, boots, moccasins and sandals, jackets, trousers, skirts,
pants, shorts, sweaters, jerseys, sweat suits, hats, berets and caps, all
included in Class 25. 3834/0236   NINE WEST LOGO   3/20/1998   S/2570/98  
3/20/1998   T98/02570B   REGISTERED     09       09 - Sunglasses, eyeglasses,
eyeglass frames, eyeglass cases, eyeglass chains, eyeglass cords 3834/0028  
NINE WEST LOGO   8/12/1998   S9059/98   8/12/1998   T98/08059B   REGISTERED    
14       14 - Jewelry and watches. 3834/0584   NW NINE WEST   5/31/2000  
T00/09262G   5/31/2000   T00/0-9262G   REGISTERED     18       18 - Bags,
handbags, leather goods. 3834/0585SG   NW NINE WEST   5/31/2000   T00/09263E  
5/31/2000   t00/09263E   REGISTERED     25       25 - Footwear and clothing.
3834/0603   NW NINE WEST   5/31/2000   T00/09264C   5/31/2000   T00/09264C  
REGISTERED     35       35 - Retail store services for footwear, apparel,
headgear, belts, accessories, jewelry, watches, perfumes, cosmetics, handbags,
bags, sport bags, small leather goods, eyewear and linens. 3834/0641   NW NINE
WEST MEN and Arrow Design   8/14/2000   T00/14166J   8/14/2000   T00/14166J  
REGISTERED     25       25 - Footwear, clothing, headgear for men and boys; shoe
boots, moccasins and sandals, coats, jackets, parkas, ponchos, rainwear,
trousers, pants, shorts, suits, slacks, jeans, vests, sweaters, shirts,
t-shirts, jogging suits, belts, socks, lounge-wear, jerseys, sweat shirts, sweat
pants, neckwear, ties, scarves, gloves, mittens, hats, berets and caps.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 79

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SINGAPORE continued...                            
T15882SG11   NW NINE WEST MEN and Arrow Design   8/14/2000   T00/14165B  
8/14/2000   T00/14155B   REGISTERED     18       18 - Goods made of leather and
imitations of leather, namely, bags, satchels, shoulder bags, totes, suitcases,
briefcases, toiletry article cases, backpacks, knapsacks, trunks, packs, cases,
billfolds, wallets, key fobs, key cases and traveling bags, umbrellas and
walking T20265SG0   PAPPAGALLO & DESIGN   11/25/1981   T81/05214J   11/25/1981  
T81/05214J   REGISTERED     25       25 - Ladies’ shoes, dresses, blouses,
coats, sweaters, belts, panty hose, scarves and smocks. T30232SG01   SAM & LIBBY
      T9006617E   9/24/1997   T9006617E   REGISTERED     25       25 - Footwear
T15976SG00   SPA NINE WEST (Stylized)   10/11/1994   T94-8810F   10/11/1994  
T9408810F   REGISTERED     18       18 - Bags, handbags, purses, cases,
billfolds, wallets, traveling bags, all made of leather or imitations of
leather; all included in Class18 3834/0062   SPA NINE WEST (STYLIZED)  
9/13/1994   S/7959/94   9/13/1994   T94/0759Z   REGISTERED     25       25 -
Shoes, boots, moccasins and sandals, jackets, trousers, skirts, pants, shorts,
sweaters, jerseys, sweat suits, hats, berets and caps, all included in Class 25.
MY0006   SPA NINE WEST (STYLIZED)   10/11/1994   S/8810/94   10/11/1994  
S/8810/94   REGISTERED     18       18 - Bags, handbags, purses, cases,
billfolds, wallets, traveling bags, all made of leather or imitations of
leather; all included in Class 18. T30315SG00   STUDIO 9 (Word Mark)   1/16/2006
  T06/00949G   1/16/2006   T06/00949G   REGISTERED     25       25 - Footwear,
clothing, headgear.
 
                                    SLOVAK REPUBLIC                            
3834/0513SK   EASY SPIRIT LOGO   7/27/1990   58165   1/29/1992   169,120  
REGISTERED     25       25 - Footwear. T20150SK0   ENZO ANGIOLINI (Word Mark)  
11/19/1992   73183   1/26/1996   176444   REGISTERED     25       25 - Clothing,
including outer clothing and sportswear, footwear, including shoes, boots,
moccasins and sandals, headgear. T20247SK0   NINE WEST LOGO   11/11/1992   72925
  1/29/1996   176449   REGISTERED     18,25       18 - Goods made of leather and
imitations of leather, namely, bags, handbags, packs, cases, billfolds, wallets,
key fobs and key cases, traveling bags, umbrellas, walking sticks.     25 -
Clothing, including outer clothing and sportswear, footwear, including shoes,
boots, moccasins and sandals.
 
                                    SOUTH AFRICA                            
T20003ZA00   9 & CO. (Word Mark)   11/14/1996   96/16258   11/14/1996   96/16258
  REGISTERED     25       25 - Footwear including boots, shoes and slippers
3834/0710   9 WEST (Word Mark)   3/9/1981   81/1521   3/9/1981   B81/1521  
REGISTERED     25       25 - All articles of footwear including boots, shoes and
slippers. T20011ZA0   9 WEST LOGO   2/15/1985   85/1175   2/15/1985   85/1175  
REGISTERED     25       25 - Clothing, footwear, headgear. T20036ZA0   BANDOLINO
(Word Mark)   9/10/1982   82/7076   9/10/1982   82/7076   REGISTERED     25    
  25 - Articles of clothing including footwear. T20062ZA0   CALICO LOGO  
1/23/1985   85/0527   1/23/1985   85/0527   REGISTERED     25       25 - Shoes.
T20127ZA0   EASY SPIRIT (Word Mark)   5/25/1988   88/4151   5/25/1988   88/4151
  REGISTERED     25       25 - Footwear. T20150ZA0   ENZO ANGIOLINI (Word Mark)
  1/16/1985   85/0367   1/16/1985   85/0367   REGISTERED     25       25 -
Footwear. T30233ZA00   JOAN & DAVID   8/1/1994   0908089   8/1/1994   808994  
REGISTERED     25       25 - Footwear T20247ZA0   NINE WEST LOGO   12/1/1992  
92/10534   12/1/1992   92/10534   REGISTERED     42       42 - Wholesale,
retail, distribution and mail order services, services connected with and
ancillary to the foregoing included in the class.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 80

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SOUTH AFRICA continued...                            
T20247ZA 1   NINE WEST LOGO   11/11/1992   92/9654   11/11/1992   92/9654  
REGISTERED     25       25 - Clothing, footwear, headgear. 3834/0078   NINE WEST
LOGO   8/28/1995   95/11253   8/28/1995   95/11253   REGISTERED     18       18
- Leather and imitations of leather, and goods made of these materials and not
included in other classes, animal skins, hides, trunks and traveling bags,
umbrellas, parasols and walking sticks; whips, harness and saddlery. 3834/0158  
PAPPAGALLO (Word Mark)   4/16/1969   69/1641   4/16/1969   69/1641   REGISTERED
    25       25 - Articles of clothing, including footwear. T30315ZA00   STUDIO
9 (Word Mark)   1/12/2006   2006/00828       2006/00828   REGISTERED     25    
  25 - Clothing, footwear, headgear T20382ZA0   WESTIES   1/23/1985   85/0528  
1/23/1985   85/0528   REGISTERED     25       25 - Clothing, footwear, headgear.
 
                                    SOUTH KOREA                            
T20003KR0   9 & CO. (Logo)   10/14/1994   94-40897   1/20/1997   353992  
REGISTERED     18       18 - Briefcases, handbags, opera bags, satchels,
traveling trunks, suit cases, Boston bags, knapsacks, wallets not of precious
metal, name card cases, mountain climbing bags, packing bags, key cases of
leatherwear, credit card cases, passport cases, razor cases and razor blade
cases, check holders, gas range cases, ticket cases, diaper bags and poly-bags,
straw bags. T20003KR1   9 & CO. (Logo)   10/14/1994   94-40898   3/29/1996  
336393   REGISTERED     21,25,26       21 - Shoe brushes and shoe horns     25 -
Low shoes, boots, lace up boots, leather shoes, rubber shoes, vinyl shoes, rain
shoes, arctic shoes, baseball shoes, basketball shoes, rugby shoes, handball
shoes, field and track shoes, hockey shoes, golf shoes, boxing shoes, hiking
shoes, fish shoes, work boots, sandal shoes, over shoes, clog, straw sandal,
slippers, sandal clog, shoe string, shoe brush, shoehorn.     26 - Shoe strings
T20011KR0   9 WEST (Stylized)   1/19/1985   688/85   1/9/1986   122311  
REGISTERED     25,26       25 - Sandal patterns, slippers, straw sandals, wooden
shoes with clogs (for rainy weather), overshoes, sandals, fatigue shoes, angler
shoes, hiking shoes, boxing shoes, golf shoes, hockey shoes, track racing shoes,
handball shoes, rugby shoes, basketball shoes, baseball shoes, arctic shoes,
rain shoes, vinyl shoes, rubber shoes, laced boots, boots and low shoes.     26
- Shoe strings 3834/0019   9 WEST (Word Mark)   10/16/1998   1998-26966  
9/13/1999   454742   REGISTERED     14       14 - Movements for clocks and
watches, lock dials, clock hands, watch springs, anchors (clock and
watch-making), watch crystals, watch chains, watch cases, clockworks, barrels
(clock and watch making), atomic clocks, alarm clocks, electric clocks and
watches, electronic clocks and watches, control clocks, chromo graphs,
chronometers, chronoscopes, table clocks, wrist watches and pocket watches,
garnet, olivine (gems), malachite, diamond, opal, agate, cat’s eye, moonstone,
beryl, jasper, jade, coral, crystal, alexandrite, aquamarine, quartz, paste
jewelry (Costume jewelry), zircon, pearl, spinel (precious stones), cubic
zirconium, christo beryl, turquoise, topaz, tourmaline, tiger eye, yellow jade
and jet, ingot gold alloys, gold platings, gold leafs, wrought gold articles,
gold-alloy platings, nickel silver, rhodium, ruthenium, aluminum gold, osmium,
silver or silver alloy casting leafs, silver leafs, wrought silver articles,
ingot silver, ingot silver alloys, iridium and palladium, earrings, badges of
precious metal, buckles of precious metal, belt ornament of precious metal, pins
of precious metals, medals, necklaces, rings, anklets, amulets (jewelry),
brooches (jewelry), ornamental pins, charms and bracelets. 3834/0521  
ANTI-GRAVITY   4/7/2000   40-2000-16672   6/25/2001   496257   REGISTERED     25
      25 - Low shoes, boots, laced boots, leather shoes, rubber shoes, vinyl
shoes, rain shoes, arctic shoes, baseball shoes, basketball shoes, rugby shoes,
handball shoes, track-racing shoes, hockey shoes, golf shoes, boxing shoes,
hiking shoes, angler shoes, fatigues shoes, sandals, over shoes, wooden shoes
with clogs (for rainy weather) straw sandals, slippers and sandal patterns
T15894KR01   BANDOLINO (Stylized)   1/7/2005   40-2005-1073   3/9/2006  
40-0654272   REGISTERED     25       25 - Breeches, riding boots, low heel
shoes, boots, leather boots, leather shoes, rubber shoes, vinyl shoes, hiking
shoes, over shoes, slippers, sandals, Korean clogs, galoshes, bath sandals, bath
slipper, half-boots, beach shoes, laced shoes, one-piece dresses, two-piece
dresses, evening dresses, evening gowns, skirts, blouses, suits, long coats,
short coats, raincoats, top coats, cloaks, overcoats, jackets, sweaters, slacks,
blue jean pants, blue jean shirts, blue jean shorts, sweat pants, underpants,
trousers, shoes, sport shirts, body shirts, dress shirts, polo shirts, sweat
shirts, cardigans, vests, leather belts, garters, stocking suspenders, sock
suspenders, suspenders for clothing, lounge-wear for women (usually worn while
relaxing at home), lounge-wear for men (clothing worn whole relaxing at home),
lounge wear for children (clothing worn while relaxing at home), panty hose,
socks, neckties, collars (clothing), mufflers, scarves, shawls, jump suits,
gloves for cold weather, mittens, hats, leg warmers, jogging suits, t-shirts,
tank tops, camisoles, pullovers, children’s clothes, aerobic wear, nightgowns,
underwear, undershirts, bathing caps, bathing suits, bathing trunks, pajamas,
sun visors. T15894KR02   BANDOLINO (Stylized)   2/3/2005   40-2005-4954  
2/28/2006   40-0653059   REGISTERED     18       18 - Briefcases, handbags,
opera bags, satchels, trunks, suit cases, Boston bags, knapsacks, wallets, name
card cases, mountain climbing bags, packing bags, key cases, credit card cases,
passport cases, shaving implement cases, check holders, gas range cases, ticket
cases, diaper bags poly-bags, and straw bags.

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 81

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SOUTH KOREA continued...                            
T00012KR00   BANDOLINO (Word Mark)   12/23/2004   41-2004-27662   3/16/2006  
41-0129405   REGISTERED     35       35 - Retail agency services of footwear,
retail agency services of clothing, retail mediating services of clothing,
retail agency services of bags, retail mediating services of small leather
goods, retail mediating services of small leather goods, retail agency services
of clutch purses, retail mediating services of key cases, retail mediating
services of credit card cases, retail agency services of credit card cases,
retail agency services of cosmetic cases sold empty, retail mediating services
of cosmetic services sold empty, retail agency services of wallets, retail
mediating services of business card cases, retail agency services of lipstick
holders, retail mediating services of lipstick holders, export and import
services, sales agency services, sales mediating services, other services
included in this class. 3834/0152   BANDOLINO (Word Mark)   7/25/1997   34696  
8/27/1999   40-0453717   REGISTERED     18       18 - Briefcases, handbags,
opera bags, satchels, trunks, suit cases, Boston bags, knapsacks, wallets, name
card cases, mountain climbing bags, packing bags, key cases, credit card cases,
passport cases, shaving implement cases, check holders, gas range cases, ticket
cases, diaper bags and poly-bags, straw bags. T20059KR0   CALICO   10/14/1994  
94-40899   3/29/1996   336394   REGISTERED     25       25 - Low shoes, boots,
lace up boots, leather shoes, rubber shoes, vinyl shoes, rain shoes, arctic
shoes, baseball shoes, basketball shoes, rugby shoes, handball shoes, field and
track shoes, hockey shoes, golf shoes, boxing shoes, hiking shoes, fish shoes,
work boots, sandal shoes, over shoes, clog, straw sandal, slippers, sandal clog,
shoe string, shoe brush, shoehorn. T20062KR0   CALICO LOGO   1/25/1985   998-85
  1/9/1986   122313   REGISTERED     21,25,26       21 - Shoehorn and shoe
brushes     25 - Sandal patterns, slippers, straw sandals, wooden shoes with
clogs (for rainy weather) overshoes, sandals, fatigue shoes, angler shoes,
hiking shoes, boxing shoes, golf shoes, hockey shoes, track-racing shoes,
handball shoes, rugby shoe, basketball shoes, baseball shoes, arctic shoes rain
shoes, vinyl shoes, rubber shoes, leather shoes, laced boots, boots and low
shoes.     26 - Shoe strings T30233KR01   CIRCA JOAN & DAVID & Design  
1/16/2004   4020040002274   1/24/2006   064897   REGISTERED     18,25       18 -
Handbags, namely, ladies’ handbags, and small leather articles, namely, wallets,
key containers, umbrellas     25 - Scarves, belts and women’s clothing, namely,
gloves, sweaters, slacks, coats, jackets, skirts, dresses, suits T30233KR00  
CIRCA JOAN AND DAVID   1/16/2004   4020040002273   1/24/2006   0648492  
REGISTERED     18,25       18 - Handbags, namely, ladies’ handbags, and small
leather articles, namely, wallets, key containers, umbrellas     25 - Scarves,
belts and women’s clothing, namely, gloves, sweaters, slacks, coats, jackets,
skirts, dresses, suits T30233KR02   DAVID & DAVID & Design   1/16/2004  
4020040002275   12/29/2005   0645284   REGISTERED     18,25       18 - Handbags,
namely, ladies’ handbags, and small leather articles, namely, wallets, key
containers, umbrellas     25 - Scarves, belts and women’s clothing, namely,
gloves, sweaters, slacks, coats, jackets, skirts, dresses, suits 3834/0519  
EASY SPIRIT (Word Mark)   4/7/2000   2000-16670   7/23/2001   498217  
REGISTERED     18       18 - Briefcases, handbags, opera bags, satchels,
traveling trunks, suit cases, Boston bags, knapsacks, wallets not of precious
metal, name card cases, mountain climbing bags, packing bags, key cases of
leatherwear, credit card cases, passport cases, check holders, gas range cases,
ticket cases, diaper bags, poly-bags, fashion bag made of straw, purses not of
precious metal, tote bags, vanity cases (empty), duffel bags, portfolios, change
purses not of precious metal, coin cases. 3834/0520   EASY SPIRIT (Word Mark)  
4/7/2000   2000-16671   6/25/2001   496256   REGISTERED     25       25 - Low
shoes, boots, laced boots, leather shoes, rubber shoes, vinyl shoes, rain shoes,
arctic shoes, baseball shoes, basketball shoes, rugby shoes, handball shoes,
track-racing shoes, hockey shoes, golf shoes, boxing shoes, hiking shoes, angler
shoes, fatigue shoes, sandals, over shoes, wooden shoes with clogs (for rainy
weather), straw sandals, slippers, sandal patterns. T30198KR00   EASY SPIRIT
COMFORT 2 (STYLIZED)   10/21/200   40-2004-47657   12/16/2005   643508  
REGISTERED     25       25 - Footwear 3834/0551KR   ENZO ANGIOLINI (Word Mark)  
7/20/2000   2000-20510   5/31/2002   76237   REGISTERED     35       35 -
Retails agencies of clothing, retail agencies of shoes, retail agencies of
socks, retail agencies of hosiery, retail agencies of bags. T20150KR0   ENZO
ANGIOLINI (Word Mark)   10/10/1994   40251   3/20/1996   335577   REGISTERED    
18       18 - Briefcases, handbags, opera bags, satchels, trunks, suit cases,
boston bags, knapsacks, wallets, name card cases, mountain climbing bags,
packing bags, key cases, credit card cases, passport cases, shaving implement
cases, check holders, gas range cases, ticket cases, diaper bags and poly-bags,
straw bags. T20150KR1   ENZO ANGIOLINI (Word Mark)   1/18/1985   592/85  
1/9/1986   122310   REGISTERED     21,25,26       21 - Shoe brushes and
shoehorns     25 - Sandal patterns, slippers, straw sandals. wooden shoes with
clogs for rainy weather), overshoes, sandals, fatigue shoes, angler shoes,
hiking shoes, boxing shoes, golf shoes, hockey shoes, track-racing shoes,
handball shoes, rugby shoes, basketball shoes, baseball shoes, arctic shoes,
rain shoes, vinyl shoes, rubber shoes, leather shoes, laced boots, boots and low
shoes.     26 - Shoe strings

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 82

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SOUTH KOREA continued...                            
T30233KR03   JOAN & DAVID   3/5/1994   170094   7/14/1995   27785   REGISTERED  
  35       35 - Retail sales services for shoes, clothing and accessories
T30233KR04   JOAN & DAVID   7/11/1990   20018170   1/30/1992   232506  
REGISTERED     9,10,25       9 - Fire clothing     10 - Sanitary masks     25 -
Belts, neckties, dress shirts, blouses, jackets, trousers, socks, hats
T30233KR05   JOAN AND DAVID   4/22/1988   945688   6/14/1989   172099  
REGISTERED     18,25       18 - Umbrellas; oilpaper umbrellas; parasols; walking
sticks     25 - Low shoes; boots; laced boots; leather shoes; rubber shoes;
vinyl shoes; sandals; straw sandals; clogs; slippers; sandal clogs T30233KR07  
JOAN AND DAVID   4/22/1988   1988-9457   9/19/1989   179018   REGISTERED    
14,24,25
26       14 - Bracelets; brooches; rings; tie pins; badges; medals; insignias;
buckles     24 - Handkerchiefs; towels; wrapping cloths     25 - Ceremonial
dresses; business suits; suit trousers; evening dresses; suits; skirts;
children’s clothes; overcoats; short coats; raincoats; mantles; jumpers;
sweaters; cardigans; vests; dress shirts; collars; cuffs; blouses; sport shirts;
polo shirts; undershirts; underpanties; combinations; chemises; slips;
petticoats; corsets; brassiere; swimsuits; sleeping garments; pajamas;
negligees; night gowns; socks; stockings; Boseon (Korean socks); Boseon covers;
scarves; neckties; gaiters; aprons; sporting stockings; bibs; tights; hats    
26 - Ornamental ribbons; laces (except for embroidered lace); pigtail ribbons;
hair ribbons; hair pins T30232KR00   MOOTSIES TOOTSIES           10/21/1994  
30089   REGISTERED     25       25 - Women’s shoes, children’s shoes, sneakers,
boots, sandals and slippers T30078KR01   NINE & COMPANY (Logo)   11/14/2001  
40-2001-50206   2/27/2003   40-542173   REGISTERED     25       25 - Low heel
shoes, boots, lace-up boots, leather boots, leather shoes, rubber shoes, vinyl
shoes, hiking shoes, over shoes, slippers, sandals, clogs, one piece cresses,
two piece dresses, evening gowns, skirts, blouses, suits, long coats, short
coats, raincoats, top coats, sweaters, jackets, slacks, jean pants, jean shorts,
sweat pants, underpants, trousers, shorts, sport shirts, body shirts, dress
shirts, polo shirts, sweat shirts, cardigans, vests, leather belts, garters,
stocking suspenders, sock suspenders, suspenders for clothing, lounge-wear for
women (usually worn while relaxing at home), lounge-wear for me (clothing work
while relaxing at home), lounge-wear for children (clothing usually work while
relaxing at home), pantyhose, socks, neckties, collars (clothing), mufflers,
scarves, shawls, jump suits, gloves for cold weather, mittens, hats, leg
warmers, jogging suits, t-shirts, tank tops, camisoles and pullovers. 3834/0153
  NINE WEST (Stylized)   7/12/1997   32419   9/10/1998   420,617   REGISTERED  
  25       25 - Low shoes, boots, lace up boots, leather shoes, rubber shoes,
vinyl shoes, rain shoes, arctic shoes, baseball shoes, basketball shoes, rugby
shoes, handball shoes, field and track shoes, hockey shoes, golf shoes, boxing
shoes, hiking shoes, fish shoes, work boots, sandal shoes, over shoes, clog,
straw sandal, slippers, sandals clog, shoe string, shoe brush and shoe horn.
T30202KR00   NINE WEST (Word Mark)   5/13/2005   40-2005-21717   5/3/2006  
660767   REGISTERED     9,18       9 - Dust goggles, common eyeglasses, goggles
for sports sunglasses, frames, eyeglass cases, eyeglass chains, eyeglass cords.
    18 - Briefcases, opera bags, satchels, traveling trunks, wallt not of
precious metal, key cases made of leather ware, suit cases, tote bags, shoulder
bags, back packs, knapsacks, Boston bags, name card cases, mountain climbing
bags, packing bags, credit card cases, passport cases, check holders, gas range
cases, ticket cases, poly bags and fashion bags made of straw. 3834/0029   NINE
WEST (Word Mark)   10/16/1998   1998-26967   9/13/1999   454743   REGISTERED    
14       14 - Movements for clocks and watches, lock dials, clock hands, watch
springs, anchors (clock and watch-making), watch crystals, watch chains, watch
cases, clockworks, barrels (clock and watch making), atomic clocks, alarm
clocks, electric clocks and watches, electronic clocks and watches, control
clocks, chromo graphs, chronometers, chronoscopes, table clocks, wrist watches
and pocket watches, garnet, olivine (gems), malachite, diamond, opal, agate,
cat’s eye, moonstone, beryl, jasper, jade, coral, crystal, alexandrite,
aquamarine, quartz, paste jewelry (Costume jewelry), zircon, pearl, spinel
(precious stones), cubic zirconium, christo beryl, turquoise, topaz, tourmaline,
tiger eye, yellow jade and jet, ingot gold alloys, gold platings, gold leafs,
wrought gold articles, gold-alloy platings, nickel silver, rhodium, ruthenium,
aluminum gold, osmium, silver or silver alloy casting leafs, silver leafs,
wrought silver articles, ingot silver, ingot silver alloys, iridium and
palladium, earrings, badges of precious metal, buckles of precious metal, belt
ornament of precious metal, pins of precious metals, medals, necklaces, rings,
anklets, amulets (jewelry), brooches (jewelry), ornamental pins, charms and
bracelets. 3834/0594KR   NINE WEST (Word Mark)   7/20/2000   2000-20511  
2/19/2002   73677   REGISTERED     35       35 - Retail agencies of clothing,
retail agencies of shoes, retail agencies of socks, retail agencies of hosiery,
retail agencies of bags and retail agencies of eyeglasses. T30202KR03   NINE
WEST (Word Mark)   7/20/2000   40-2000-35081   11/23/2001   507270   REGISTERED
    25       25 - Low heel shoes, boots, lace-up boots, leather shoes, rubber
shoes, vinyl shoes, hiking shoes, over shoes, slippers, sandals, clogs,
one-piece dresses, two-piece dresses, evening gowns, skirts, blouses, suits,
long coats, short coats, raincoats, top coats, sweaters, jacket, slacks, jeans
pants, jean shorts, sweat pants, under pants, trousers, shorts, sport shirts,
body shirts, dress shirts, polo shirts, sweat shirts, cardigans, vests, leather
belts, garters, stocking suspenders, sock suspenders, suspenders for clothing,
lounge-wear for women (clothing usually worn while relaxing at home),
lounge-wear for men (clothing usually worn for relaxing at home), lounge wear
for children (clothing usually worn while relaxing at home), pantyhose, socks,
neckties, collars(clothing) mufflers, scarves, shawls, jump suits, gloves for
cold

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 83

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SOUTH KOREA continued...                            
T20247KR0   NINE WEST LOGO   10/10/1994   94-40252   3/20/1996   335576  
REGISTERED     18       18 - Briefcases, handbags, opera bags, satchels, trunks,
suit cases, boston bags, knapsacks, wallets, name card cases, mountain climbing
bags, packing bags, key cases, credit card cases, passport cases, shaving
implement cases, check holders, gas range cases, ticket cases, diaper bags and
poly-bags, straw bags. T20247KR01   NINE WEST LOGO   11/13/1993   92-31843  
10/13/1993   276376   REGISTERED     21,25,26       21 - Shoe brush and shoe
horn     25 - Low shoes, boots, lace up boots, leather shoes, rubber shoes,
vinyl shoes, rain shoes, arctic shoes, baseball shoes, basketball shoes, rugby
shoes, handball shoes, field and track shoes, hockey shoes, golf shoes, boxing
shoes, hiking shoes, fish shoes, work boots, sandals shoes, over shoes, clogs,
straw sandals, slippers, and sandal clogs,     26 - Shoe string. 3834/0582KR  
NW NINE WEST   7/20/2000   40-2000-35082   9/17/2001   501498   REGISTERED    
18       18 - Briefcases, handbags, opera bags, satchel’s traveling trunks, suit
cases, boston bags, knapsacks, wallets not of precious metal, name card cases,
mountain climbing bags, packing bags, key cases of leatherwear, credit card
cases, passport cases, check holders, gas range cases, ticket cases, diaper
bags, poly-bags, fashion bag made of straw, purses not of precious metal, tote
bags, vanity cases (empty), duffel bags, portfolios, change purses not of
precious metal, and coin cases. 3834/0583   NW NINE WEST   7/20/2000  
2000-35083   11/23/2001   507272   REGISTERED     25       25 - Low heel shoes,
boots, lace up boots, leather shoes, rubber shoes, vinyl shoes, hiking shoes,
over shoes, slippers, sandals, clogs, one piece dresses, two piece dresses,
evening gowns, skirts, blouses, suits, long coats, short coats, sweaters,
jackets, slacks, jean pants, jean shorts, sweat pants, under pants, trousers,
shorts, sport shirts, body shirts, dress shirts, polo shirts, sweat shirts,
cardigans, vests, leather belts, garters, stocking suspenders, sock suspenders,
suspenders for clothing, lounge-wear, pantyhose, socks, neckties, collars,
mufflers, scarves, shawls, jump suits, gloves for cold weather, mittens, hats,
leg warmers, jogging suits, and t-shirts. 3834/0604KR   NW NINE WEST   7/20/2000
  41-2000-20512   2/19/2002   73678   REGISTERED     35       35 - Retails
agencies of clothing, retail agencies of shoes, retail agencies of socks, retail
agencies of hosiery, retail agencies of bags and retail agencies of eyeglasses.
3834/0630KR   NW NINE WEST MEN and Arrow Design   8/3/2000   2000-37423  
4/10/2002   517366   REGISTERED     18,25       18 - Briefcases, opera bags,
satchels, travelling trunks, wallets not of precious metal, key cases made of
leather ware, suit cases, tote bags, shoulder bags, back packs, knapsacks,
Boston bags, name card cases, mountain climbing bags, packing bags, credit card
cases, passport cases, check holders, gas range cases, ticket cases, poly bags
and fashion bags made of straw.     25 - Low heel shoes, boots, lace-up boots,
leather shoes, rubber shoes, vinyl shoes, hiking shoes, over shoes, slippers,
sandals, clogs, shoe sole, suits, long coats, short coats, top coats, vests,
sweaters, jackets, parkas, raincoats, ponchos, slacks, jean pants, jean shorts,
underpants, trousers, shorts, sport shirts, body shirts, undershirts, dress
shirts, polo shirts, sweat shirts, cardigans, leather belts, garters, stocking
suspenders, sock suspenders, suspenders, for clothing, loungewear, socks,
neckties, collars for clothing, mufflers, scarves, gloves for cold weather,
mittens, hats, caps, jogging suits, T-shirts and sweat pants.
T20264KR0               PAPPAGALLO (Word Mark)   1/20/1983   745/83   11/11/1983
  40-96505   REGISTERED     25       25 - Sandal Korean clogs; Korean clogs;
sandals; slippers; top boots; and leather shoes T30232KR01   SAM & LIBBY        
  3/4/1992   0233562   REGISTERED     14       14 - Jewelry; costume jewelry
T30232KR02   SAM & LIBBY           9/19/1992   0250037   REGISTERED     18,25,20
21,26       18 - umbrellas     25 - footwear     20 - Fans     21 - shoe brushes
    26 - shoestrings T30232KR04   SAM & LIBBY           7/31/1995   0318885  
REGISTERED     25       25 - Panties, skirts, blouses, evening dresses
T30439KR00   SAM & LIBBY (in Korean Characters)   11/10/2006   40-2006-56990  
12/14/2007   40-0731279   REGISTERED     14,18,25       14 - Jewelry and costume
jewelry     18 - Handbags and small leather goods, namely wallets, key cases,
and cosmetic bags sold empty     25 - Footwear, namely, shoes, sandals, boots,
slippers; clothing, namely, pants, shirts, jackets, shorts, skirts, dresses,
socks; and

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 84

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SOUTH KOREA continued...                            
T30438KR00   SAM & LIBBY AND HEART DESIGN       40-2006-56889   2/21/2008  
40-0738006   REGISTERED     14,18,25       14 - Jewelry and costume jewelry    
        18 - Handbags and small leather goods, namely wallets, key cases, and
cosmetic bags sold empty             25 - Footwear, namely, shoes, sandals,
boots, slippers; clothing, namely, pants, shirts, jackets, shorts, skirts,
dresses, socks; and         aaa90 aAQ   SELBY   8/6/1991   91-22524   11/27/1992
  255155   REGISTERED     25       25 - Leather shoes, boots, low shoes, sandal
shoes, slippers, jogging shoes, tennis shoes, basketball shoes, golf shoes,
mountaineering         T20333KR0   SPA NINE WEST (STYLIZED)   8/29/1994  
94-34736   12/27/1995   330289   REGISTERED     25      
25 - Low shoes, boots, lace up boots, leather shoes, rubber shoes, vinyl shoes,
rain shoes, arctic shoes, baseball shoes, basketball shoes, rugby shoes,
handball shoes, field and track shoes, hockey shoes, golf shoes, boxing shoes,
hiking shoes, fish shoes, work boots, sandal shoes, over shoes, clog, straw
sandal, slippers, sandal clog, shoe string, shoe brush, and shoehorn. (Local
Class 27 )
T20382KR0   WESTIES   1/23/1985   836/85   1/9/1986   122312   REGISTERED    
21,25,26       21 - Shoe brushes, and shoehorns            
25 - Overshoes, sandals, fatigue shoes, anglet shoes, hiking shoes, boxing
shoes, golf shoes, hockey shoes, track-racing shoes, handball shoes, rugby
shoes, basketball shoes, baseball shoes, arctic shoes, rain shoes, vinyl shoes,
rubber shoes, leather shoes, laced boots, boots, lw shoes, wooden shoes with
clogs (for rainy weather, straw sandals, slippers, and sandal patterns.
    26 - Shoe strings.                                           SPAIN          
                      3834/0438ES   9 WEST (Word Mark)   2/4/1985   1094303  
4/25/1988   1094303   REGISTERED     25       25 - Footwear.         3834/0022  
9 WEST (Word Mark)   8/10/1998   2179954   2/5/1999   2179954   REGISTERED    
14       14 - Jewelry and watches.         T20011ES0   9 WEST LOGO   3/5/1985  
1097631   2/2/1988   1097631   REGISTERED     25       25 - Footwear.        
3834/0450   ANTI-GRAVITY   2/24/2000   2294002   2/24/2000   2294002  
REGISTERED     25       25 - All goods in the Class.         3834/0312  
BANDOLINO (Word Mark)   3/28/1990   1559194   5/17/1994   1559194   REGISTERED  
  25       25 - Footwear (except orthopedic).         T30224ES00   ENZO
ANGIOLINI (Word Mark)   12/3/2001   2441376   9/5/2002   2441376   REGISTERED  
  18       18 - Goods made of leather and imitations of leather, handbags, bags,
purses, packs, cases, billfolds, wallets, key fobs, key cases, eyeglass cases,
travelling bags, umbrellas and walking sticks.         T30224ES01   ENZO
ANGIOLINI (Word Mark)   7/3/2003   2549067(2)   11/18/2003   2549067  
REGISTERED     9       9 - Eye wear, including sunglasses, and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords         3834/0437   ENZO
ANGIOLINI (Word Mark)   1/24/1985   1093175   6/5/1986   1093175   REGISTERED  
  25       25- All forms of footwear, including special shoes, with the express
exclusion of all kinds of orthopedic footwear.         3834/0311ES   GAROLINI  
5/10/1993   1760526   5/20/1994   1760526   REGISTERED     25       25 -
Sporting shoes.         T30233ES00   JOAN & DAVID   1/23/1990   M1543734  
11/11/1991   M1543734   REGISTERED     25       25 - Footwear         T30202ES00
  NINE WEST (Word Mark)   12/3/2001   2441375   9/5/2002   2441375   REGISTERED
    35       35 - RETAIL STORE SERVICES         3834/0032   NINE WEST (Word
Mark)   8/10/1998   2179955   8/10/1998   2179955   REGISTERED     14       14 -
Jewelry and watches.         3834/0681   NINE WEST LOGO   9/5/1995   1983481  
3/5/1996   1983481   REGISTERED     18       18 - Leather and imitations of
leather, and goods made of these materials and not included in other classes,
animal skins, hides, trunks and traveling bags, umbrellas, parasols and walking
sticks, whips, harness and saddlery.        

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 85

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SPAIN continued ...                            
T20247ES1   NINE WEST LOGO   11/19/1992   1731213   9/6/1993   1731213  
REGISTERED     25       25 - Clothing, footwear, headgear. T30232ES00   SAM &
LIBBY       na   12/21/2004   2606095   REGISTERED     25       25 - Apparel &
Footwear 3834/0439   WESTIES   2/4/1985   1094301   5/20/1986   1094301  
REGISTERED     25       25 - Clothing, footwear, headgear.   SURINAME          
                      3834/0690SR   JOYCE DESIGN   11/16/1950   n/a   11/21/1950
  6984   REGISTERED     N/A       N/A - Footwear, such as shoes, slippers,
sandals, all of them made of leather, fabric, rubber or cork and/or combinations
of these   SWEDEN                                 T20011SE0   9 WEST LOGO  
1/17/1985   85-0417   2/13/1987   204342   REGISTERED     25       25 -
Footwear, including shoes. 3834/0674   EASY SPIRIT (Word Mark)   9/8/1988  
8807575   12/14/1990   219982   REGISTERED     25       25 - Footwear.
T30202SE01   NINE WEST (Word Mark)   2/9/2004   2004/00856   8/13/2004   368115
  REGISTERED     18,25       18 - Leather and imitations of leather, and goods
made of these materials and not included in other classes; animal skins, hides;
trunks and travelling bags; umbrellas, parasols and walking sticks; whips,
harnesses and saddlery.     25 - Clothing, footwear, headgear T20247SE0   NINE
WEST LOGO   11/18/1992   9210153   2/4/1994   255003   REGISTERED     18,25    
  18 - All goods.     25 - All goods. T30232SE00   SAM & LIBBY          
10/22/1993   252760   REGISTERED     03,014,018
025       03 - Cosmetics     014 - Jewelry     018 - handbags     025 - footwear
T20382SE0   WESTIES   1/17/1985   85-0416   6/27/1986   201812   REGISTERED    
25       25 - Shoes.   SWITZERLAND                                 T30233CH00  
CIRCA JOAN & DAVID   1/16/2004   001762004   5/3/2004   520582   REGISTERED    
18       18 - Handbags T30233CH01   CIRCA JOAN & DAVID & Design   1/16/2004  
001772004   5/3/2004   520512   REGISTERED     18       18 - Handbags T20073CH01
  CLOUD 9   12/1/2006   60938/2006       554.842   REGISTERED     25       25 -
Footwear T30233CH02   DAVID & DAVID & Design   1/16/2004   001752004   5/3/2004
  520581   REGISTERED     18       18 - Handbags T20127CH0   EASY SPIRIT (Word
Mark)   9/1/1988   6236   9/1/1988   365805   REGISTERED     25       25 -
Shoes. T20150CH0   ENZO ANGIOLINI (Word Mark)   4/1/1993   8156/1992.4  
4/1/1993   409838   REGISTERED     25       25 - Clothing, including outer
clothing and sportswear, footwear, including shoes, boots, moccasins and
sandals, headgear. T20175CH0   GAROLINI   10/30/1984   5852   10/30/1984  
335263   REGISTERED     25       25 - Footwear. ASSIGNMENT FROM NINE WEST GROUP
TO NINE WEST DEVELOPMENT CORPORATION. RECORDED 12/24/03.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 86

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   SWITZERLAND continued ...                            
T30233CH03   JOAN & DAVID   4/22/1981   na   4/22/1981   312075   REGISTERED    
18,25       18 - Handbags     25 - Footwear T20247CH0   NINE WEST LOGO  
11/11/1992   8050/1992.0   11/11/1992   404316   REGISTERED     18,25       18 -
Goods made of leather and imitations of leather, namely bags, handbags, packs,
suitcases, briefcases, purses, key fobs and key cases, travelling bags,
umbrellas, walking sticks.     25 - Clothing, including outer clothing and
sportswear, footwear, including shoes, boots, moccasins and sandals. T20298CH0  
SELBY   4/16/1946   N/A   4/16/1946   343705   REGISTERED     25       25 -
Shoes made of leather, fabric, rubber or a combination of these materials.      
                            TAIWAN                                 T20007TW0   9
WEST (Stylized)   2/11/1985   (74) 06215   10/1/1985   300439   REGISTERED    
48       48 - Boots, shoes. 3834/0016   9 WEST (Word Mark)   8/6/1998   87038480
  8/16/1999   863972   REGISTERED     14       14 - Jewelry and watches.
3834/0128   BANDOLINO (Stylized)   7/31/1997   86039488   11/1/1998   824663  
REGISTERED     18       18 - Bags, handbags, purses, packs, cases, billfolds,
wallets, key fobs, key cases and traveling bags, umbrellas and walking sticks.
3834/0130   BANDOLINO (Stylized)   7/31/1997   86039489   11/16/1998   827,011  
REGISTERED     25       25 - Clothing, including outer clothing and sportswear,
shoes, boots, moccasins, sandals, slippers, socks, hosiery, caps and hats,
scarves, kerchiefs. T00012TW00   BANDOLINO (Word Mark)   6/23/2006   095032714  
4/1/2007   1255967   REGISTERED     09       09 - Eyeglass cases, eyeglass
frames, eyeglasses, frames for glasses and pince-nez, optical glasses, reading
eyeglasses, reading glasses, sunglasses. T00012TW01   BANDOLINO (Word Mark)  
6/23/2006   095032713   2/16/2007   1250786   REGISTERED     14       14 -
Jewelry and watches T00012TW02   BANDOLINO (Word Mark)   6/23/2006   095032712  
1/1/2007   1244698   REGISTERED     25       25 - Shoes, boots, moccasins,
sandals, slippers T30441TW00   BOUTIQUE 9   1/5/2007   096000881   5/16/2008  
1311791   REGISTERED     14,18,25       14 - Jewelry, precious metals and their
alloys, horological and other chronometric instruments     18 - Handbags and
small leather goods, leather and imitations of leather, animal skins, trunks and
traveling cases; umbrellas, parasols and walking sticks; whips, harness and
saddlery.     25 - Clothing, shoes, boots, hosiery, caps, scarves, gloves (for
clothing) and belts (for clothing) T20059TW0   CALICO   11/11/1994   83068924  
9/16/1996   728956   REGISTERED     25       25 - Footwear, including shoes,
boots, moccasins and sandals, headgear. T20062TW0   CALICO LOGO   2/11/1985  
(74) 06217   10/1/1985   300445   REGISTERED     48       48 - Boots, shoes.
T30233TW00   CIRCA JOAN & DAVID   8/20/2003   092050345   5/16/2004   1101641  
REGISTERED     18       18 - Handbags, purses, wallets, tote bags and luggage.
T30233TW01   CIRCA JOAN & DAVID   8/20/2003   092050346   6/1/2004   1104477  
REGISTERED     25       25 - Clothing, overcoats, jackets, suits, blouses,
jerseys, shirts, skirts, pants, shorts, ties, scarves, gloves, socks, hosiery,
sweaters, belts, hats, boots, sandals. T30233TW02   CIRCA JOAN & DAVID  
8/20/2003   092050347   4/16/2004   1097849   REGISTERED     35       35 -
Retail Store services T30233TW03   CIRCA JOAN & DAVID & Design   8/20/2003  
092050351   4/15/2004   1097850   REGISTERED     35       35 - Retail store
services

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 87

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   TAIWAN continued...                            
T20073TW00   CLOUD NINE (Word Mark)   8/5/1998   87938213   11/16/2001   971508
  REGISTERED     25       25 - Clothing, shirts, t-shirts, tank tops, blouses,
turtleneck, dresses, vests, sweaters, underwear, bras, panties, sweatshirts,
sweatpants, wristbands, pants, shorts, culottes, suits, warm-up suits, jackets,
coats, windbreakers, parkas, ponchos, rainwear, stockings, socks, hosiery,
gloves (clothing), mittens (clothing), hats, caps, berets, scarves, kerchiefs,
leather shoes, canvas shoes, rubber shoes, boots, sandals, slippers and
moccasins. T20073TW02   CLOUD NINE (Word Mark)   8/5/1998   87038212  
12/11/1999   876851   REGISTERED     18       18 - Leather and imitations of
leather, animal skins, hides; trunks and traveling bags; umbrellas, parasols,
and walking sticks; bags, handbags, purses, packs, cases, billfolds, wallets,
key fobs, key cases. T30243TW01   COMFORT 2 (Stylized)   12/21/2004   093059535
  9/1/2005   01171353   REGISTERED     25       25 - Leather shoes, canvas
shoes, rubber shoes, boots, sandals and slippers 3834/0090   EASY SPIRIT (Logo)
  7/31/1997   86039487   10/16/1998   822,142   REGISTERED     18       18 -
Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key cases
and travelling bags, umbrellas and walking sticks. T00055TW00   EASY SPIRIT
(Word Mark)   5/16/2005   094012089   1/16/2006   1193613   REGISTERED    
09,14,18
35       09 - Sunglasses and eyewear     14 - Jewelry and watches     18 - Bags,
handbags, purses, credit card holders, knapsacks, billfolds, wallets, key fobs,
key cases, and traveling bags, umbrellas and walking sticks, all made of leather
or imitations of leather     35 - Retail services relating to sunglasses and
eyewear; jewelry and watches; bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases, and traveling bags,
umbrellas and walking sticks, all made of leather or imitations of leather.
3834/0304   EASY SPIRIT (Word Mark)   9/19/1988   7743384   3/16/1989   434926  
REGISTERED     25       25 - Boots, shoes.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 88

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   TAIWAN continued ...                            
T30326TW00   EASY SPIRIT LOGO
AND CHINESE LETTERS   5/2/2006   095022259   1/1/2007   1246076   REGISTERED    
18,25,35       18 - Handbags, purses, attaché cases, briefcases, school bags,
tote bags, all purpose sport tote bags, duffel bags, beach bags, traveling
trunks and valises, luggage, cosmetic bags sold empty, briefcase type portfolios
and umbrellas; small leather goods, namely clutch purses, leather key cases,
credit card cases, cosmetic cases sold empty, and change purses.     Class 25:
Clothing, namely, skirts, suits, slacks, shorts, skorts, blouses, shirts,
blazers, dresses, dusters, sweaters, cardigans, pullovers, jeans, vests,
jackets, sweaters, camisoles, culottes, knit pants, knit tops, tank tops,
T-shirts, polo shirts, denim jackets, tailored jackets, pants, sport coats;
active wear, namely, sweatshirts, sweatpants, warm-up jackets, tennis skirts;
outerwear, namely, overcoats, capes, fur coats, leather coats and rainwear;
outerwear, namely, overcoats, capes, fur coats, leather coats and rainwear;
scarves, shawls, hats, and gloves. Leather shoes, canvas shoes, rubber shoes,
boots, sandals, slippers, hats, scarves, kerchiefs     Class 35: Retail Store
Services     Class 18:- Handbags, purses, attaché cases, briefcases, school
bags, tote bags, all purpose sport tote bags, duffel bags, beach bags, traveling
trunks and valises, luggage, cosmetic bags sold empty, briefcase type portfolios
and umbrellas; small leather goods, namely clutch purses, leather key cases,
credit card cases, cosmetic cases sold empty, and change purses.     Class 25:
Clothing, namely, skirts, suits, slacks, shorts, skorts, blouses, shirts,
blazers, dresses, dusters, sweaters, cardigans, pullovers, jeans, vests,
jackets, sweaters, camisoles, culottes, knit pants, knit tops, tank tops,
T-shirts, polo shirts, denim jackets, tailored jackets, pants, sport coats;
active wear, namely, sweatshirts, sweatpants, warm-up jackets, tennis skirts;
outerwear, namely, overcoats, capes, fur coats, leather coats and rainwear;
outerwear, namely, overcoats, capes, fur coats, leather coats and rainwear;
scarves, shawls, hats, and gloves. Leather shoes, canvas shoes, rubber shoes,
boots, sandals, slippers, hats, scarves, kerchiefs     Class 35: Retail Store
Services     25 - Clothing, namely, skirts, suits, slacks, shorts, skorts,
blouses, shirts, blazers, dresses, dusters, sweaters, cardigans, pullovers,
jeans, vests, jackets, sweaters, camisoles, culottes, knit pants, knit tops,
tank tops, T-shirts, polo shirts, denim jackets, tailored jackets, pants, sport
coats; active wear, namely, sweatshirts, sweatpants, warm-up jackets, tennis
skirts; outerwear, namely, overcoats, capes, fur coats, leather coats and
rainwear; outerwear, namely, overcoats, capes, fur coats, leather coats and
rainwear; scarves, shawls, hats, and gloves. Leather shoes, canvas shoes, rubber
shoes, boots, sandals, slippers, hats, scarves, kerchief     35 - Retail store
services relating to: clothing, footwear, headgear, underwear, rainwear,
activewear, jeans, overcoats, capes, fur coats, leather coats, swimwear, ties,
socks, gloves, kerchiefs, mittens, gloves (for clothing), glasses, sin glasses,
jewelry, watches, clocks, sport tote bags, beach bags, credit card cases,
cosmetic cases sold empty, key cases, articles of luggage, traveling bags,
purses and wallets, leather goods, umbrellas, walking sticks. 3834/0116   ENZO
ANGIOLINI (STYLIZED)   9/25/1997   86049793   11/16/1998   104654   REGISTERED  
  35       35 - Retail store services relating to footwear, purses and handbags.
T20150TW0   ENZO ANGIOLINI (Word Mark)   10/27/1994   83066103   9/16/1995  
690948   REGISTERED     18       18 - Bags, handbags, purses, packs, cases,
billfolds, wallets, key fobs, key cases and travelling bags, umbrellas and
walking sticks. T20150TW1   ENZO ANGIOLINI (Word Mark)   1/21/1985   (74)02478  
9/1/1985   296264   REGISTERED     25       25 - Boots, and shoes. (Local
Class 48) 3834/0350   ENZO ANGIOLINI (Word Mark)   3/16/1998   87011601  
6/1/1999   853545   REGISTERED     09       09 - Sunglasses, eyeglasses,
eyeglass frames, eyeglass cases, eyeglass chains, eyeglass cords. T30233TW07  
JOAN & DAVID       91998973   4/16/2003   179938   REGISTERED     35       35 -
Retail store services+ T30233TW08   JOAN & DAVID       na   2/1/1997   747580  
REGISTERED     18       18 - Handbags T30233TW09   JOAN & DAVID       na  
11/15/1998   765232   REGISTERED     25       25 - Footwear T30233TW10   JOAN &
DAVID       na   12/15/1998   33022   REGISTERED     18       18 - Handbags and
leather goods

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 89

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   TAIWAN continued...                                
T30233TW11   JOAN & DAVID       na   3/15/2000   121745   REGISTERED     35    
  35 - Retail store services T30233TW12   JOAN AND DAVID       na   11/16/1998  
420507   REGISTERED     42       42 - Retail services T30237TW00   JOAN HELPERN
SIGNATURE and Design       na   1/16/1998   793043   REGISTERED     18       18
- Handbags and leather goods T30237TW01   JOAN HELPERN SIGNATURE and Design    
  na   7/16/1997   768591   REGISTERED     25       25 - Footwear, Clothing,
Headgear 3834/0201   JOYCE   4/19/1977   03283   11/1/1987   93047   REGISTERED
    48       48 - Footwear in Class 48. T30232TW00   MOOTSIES TOOTSIES          
9/16/2003   599986   REGISTERED     25       25 - Footwear, shoes, boots
3834/0026   NINE WEST (Word Mark)   8/6/1998   87038481   8/16/1999   864042  
REGISTERED     14      
14 - Jewelry and watches.
T30202TW01   NINE WEST (Word Mark)   10/11/2006   95051196   8/1/2007   1271926
  REGISTERED     03       03 - Perfumes, eau de toilette, cologne, fragrance
sprays, soaps, skin cleansers, skin lotions and creams, moisturizers, sun
tanning lotions and oils; cosmetic products, namely, face and body powders,
foundation, body glitter, face glitter, lipstick, lip pencils, blush, eye
shadow, eye cream, eye liner, mascara and eyebrow pencils. T30202TW03   NINE
WEST (Word Mark)   5/16/2005   094023090   12/16/2005   1186559   REGISTERED    
18       18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds,
wallets, key fobs, key cases, and traveling bags, umbrellas and walking sticks,
all made of leather or imitations of leather 3834/0378   NINE WEST (Word Mark)  
6/9/1998   87027661   8/16/1999   113520   REGISTERED     35       35 - Retail
services relating to footwear, clothing, purses, handbags, jewelry, sunglasses,
cosmetics. 3834/0327   NINE WEST (Word Mark)   3/16/1998   87011602   6/1/1999  
853546   REGISTERED     09       09 - Sunglasses, eyeglasses, eyeglass frames,
eyeglass cases, eyeglass chains, eyeglass cords. 3834/0131   NINE WEST LOGO  
9/25/1997   86049794   11/16/1998   104,655   REGISTERED     35       35 -
Retail store services relating to footwear, purses and handbags. T20247TW1  
NINE WEST LOGO   10/27/1994   83066105   10/16/1995   693580   REGISTERED     18
      18 - Bags, handbags, purses, packs, cases, billfolds, wallets, key fobs,
key cases and travelling bags, umbrellas and walking sticks. T20247TW2   NINE
WEST LOGO   12/11/1992   81061243   7/1/1993   602937   REGISTERED     25      
25 - Shoes, boots. 3834/0586TW   NW NINE WEST   5/26/2000   89029698  
10/16/1995   974208   REGISTERED     18       18 - Handbags, other bags,
wallets, name card cases, key cases, credit card cases, passport cases, shaving
implement cases, check holders, ticket cases, purse, billfolds, key fobs and
pocket wallets. T21993TW21   NW NINEWEST   5/26/2000   89029700   11/16/1998  
148126   REGISTERED     35       35 - Retail store services for footwear,
apparel, headgear, belts, accessories, jewelry, watches, perfumes, cosmetics,
handbags, bags, sport bags, small leather goods, eyewear and linens T21993TW22  
NW NINEWEST   5/30/2001   90021743   7/16/2002   1008243   REGISTERED     25    
  25 - Scarves; neckties; bibs; caps and hats; hosiery; gloves for clothing;
sashes; leggings; aprons. 3834/0642TW0   NW NINE WEST MEN and Arrow Design  
7/18/2000   89041320   10/15/1995   974213   REGISTERED     18       18 - Bags,
satchels, shoulder bags, totes, suitcases, briefcases, toiletry article cases,
backpacks, knapsacks, trunks, packs, cases, billfolds, wallets, key fobs, key
cases and traveling bags, umbrellas and walking sticks. T15882TW12   NW NINE
WEST MEN and Arrow Design           2/1/2005   983210   REGISTERED     25      
25 - Footwear, including shoes, boots, moccasins and sandals, clothing, hoods,
hats and caps, earmuffs keeping warm for men and boys.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 90

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   TAIWAN continued ...                            
T30232TW02   SAM & LIBBY   3/10/1999   na       434895   REGISTERED     25      
25 - Shoes, boots T30232TW03   SAM & LIBBY   6/30/2001   na       527393  
REGISTERED     18       18 - handbags and slgs. T30232TW04   SAM & LIBBY        
  9/16/2003   3265611   REGISTERED     25       25 - shoes, boots, apparel
T20333TW0   SPA NINE WEST (STYLIZED)   10/27/1994   83066104   10/16/1995  
693570   REGISTERED     18       18 - Bags, handbags, purses, packs, cases,
billfolds, wallets, key fobs, key cases and traveling bags, umbrellas and
walking sticks. T20333TW1   SPA NINE WEST (STYLIZED)   8/30/1994   83055827  
8/16/1995   688053   REGISTERED     25       25 - Clothing, including outer
clothing and sportswear, footwear, including shoes, boots, moccasins and
sandals, headgear. T20382TW0   WESTIES   2/11/1985   (74) 06216   10/1/1985  
300443   REGISTERED     25       25 - Boots, shoes. (Local Class 48) THAILAND  
                              T20041TH0   BANDOLINO (Stylized)   6/2/1992  
228684   6/2/1992   228684/KOR8092   REGISTERED     25       25 - Pumps,
sneakers, sandals, gym shoes, slippers, boots, flat shoes, court shoes.
T00012TH00   BANDOLINO (Word Mark)   8/13/2004   562267   8/13/2004   Kor223658
  REGISTERED     18       18 - Handbags, purses, credit card holders, knapsacks,
billfolds, wallets, key fobs of leather, key cases, travel bags, umbrellas,
walking T30233TH04   CIRCA JOAN & DAVID   12/9/2005   612217   12/9/2005  
Kor246299   REGISTERED     25       25 - Shoes, sport shoes, socks and stockings
T00033TH00   CLOUD 9 NINE WEST   11/12/1998   374259   11/12/1998  
Kor101935/3742   REGISTERED     25       25 - Upper outer garments, inner upper
garments, sport upper garments, pants, inner pants, sport pants, shirts,
dresses, sweaters, suits, skirts, underwear, sleepwear, wristbands, scarves,
shawls, ties, gloves, socks, stockings, shoes, sport shoes, hats, headbands,
belts and T20073THO1   CLOUD NINE (Word Mark)   9/8/1998   369020   9/8/1998  
Kor101590/3690   REGISTERED     18       18 - Trunks, traveling bags, rucksacks,
pouches of leather, vanity cases, umbrellas, walking sticks, leather bags, nylon
bags, handbags, purses, backpacks, leather cases, billfolds, wallets and key
fobs of leather. T20073TH02   CLOUD NINE (Word Mark)   9/8/1998   369021  
9/8/1998   Kor100048/3690   REGISTERED     25       25 - Upper outer garments,
inner upper garments, sport upper garments, pants, inner pants, sport pants,
shirts, dresses, sweaters, suits skirts, underwear, sleepwear, wristbands,
scarves, shawls, ties, gloves, socks, stockings, shoes, sport shoes, hats,
headbands, belts and T20141TH0   EASY SPIRIT (Logo)   6/2/1992   228686  
6/2/1992   228686/KOR8606   REGISTERED     25       25 - Ladies’ shoes.
T30198TH00   EASY SPIRIT COMFORT 2 (STYLIZED)   12/14/2005   575706   12/14/2004
  KOR227473   REGISTERED     25       25 - 1. Cut shoes 2. Canvas Shoes 3.
Rubber shoes 4. Boots 5 . Sandals 6. Slippers 7. Socks 8. Stockings 3834/0156  
ENZO ANGIOLINI (Stylized)   10/14/1997   346303   10/14/1998   7287   REGISTERED
    42       42 - Retail store services. T30224TH00   ENZO ANGIOLINI (Word Mark)
  10/6/2004   273433   10/11/2004   Kor29066   REGISTERED     25       25 -
Shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests, sweaters,
sweatshirts, sweatpants, pants, shorts, culottes, suits, warm-up suits, jackets,
coats, windbreakers, parkas, ponchos, rainwear, stockings, socks, wristbands,
gloves, mittens, leather shoes, canvas shoes, rubber shoes, boots, sandals,
slippers, hats, scarves and kerchief. 3834/0242   ENZO ANGIOLINI (Word Mark)  
3/26/1998   357060   3/26/1998   Kor90491   REGISTERED     09       09 -
Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords. T20150TH1   ENZO ANGIOLINI (Word Mark)   11/18/1994   276049  
11/18/1994   Kor32862   REGISTERED     18       18 - Bags, handbags, purses,
packs, cases, billfolds, wallets, key fobs, key cases and traveling bags;
umbrellas and walking sticks; all of the foregoing being made of leather or
imitations of leather. T20175TH00   GAROLINI   8/20/1991   46044   8/20/1991  
Kor156538   REGISTERED     25       25 - All goods in class.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 91

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   THAILAND continued...                            
T20176TH0   GAROLINI (Script)   8/20/1991   461623   8/20/1991   157580  
REGISTERED    38     38 - Footwear. T30233TH00   JOAN & DAVID   7/12/1996  
312652   7/12/1996   Kor62749   REGISTERED    18     18 - Handbags, wallets,
belts, portfolios, dispatch cases, purses, card cases, bags of leather for
packaging, leather key cases, money belts, umbrellas, luggage T30233TH01   JOAN
& DAVID   8/20/1990   na   8/20/1990   428505   REGISTERED    25     25 -
Footwear T30233TH02   JOAN & DAVID   4/10/2002   484885   12/23/2002   BOR18297
  REGISTERED    42     42 - Retail services T30237TH00   JOAN HELPERN SIGNATURE
and Design   7/11/1996   312651   7/11/1996   Kor61806   REGISTERED   25     25
- Scarves, coats, hats, dresses, sweaters, suits, skirts, shirts, blouses,
stockings, gloves, underwear, robes, rainwear, raincoats, slacks, jackets,
lingerie, socks, bathing suits, boots, shoes, sandals, slippers, sport shoes
T30237TH01   JOAN HELPERN SIGNATURE and Design   7/11/1996   312650   7/11/1996
  KOR66377   REGISTERED   18     18 - Handbags, wallets, belts, portfolios,
dispatch cases, purses, card cases, bags of leather for packaging, leather key
cases, money belts, umbrellas, luggage T30232TH00   MOOTSIES TOOTSIES  
4/29/2005   588938   4/20/2005   Kor230306   REGISTERED    18     18 - Handbags
and small leather goods, namely wallets, key cases, and cosmetic bags sold empty
T30232TH01   MOOTSIES TOOTSIES   4/29/2005   588939   4/29/2005   Kor230307  
REGISTERED    25     25 - Footwear T30232TH02   MOOTSIES TOOTSIES   4/29/2005  
588940   4/29/2005   Bor28190   REGISTERED    35     35 - Retail store services
T30202TH04   NINE WEST (Word Mark)   5/20/2005   590870       KOR236553  
REGISTERED    14     14 - Ornamental pins, silver ornaments, ornaments of jet,
personal ornaments made of jewelry, shoe ornaments of precious metal, hat
ornaments of precious metal, necklaces, rings, earrings, bracelets, brooches
jewelry), watches T30202TH05   NINE WEST (Word Mark)   5/20/2005   598871  
5/20/2005   KOR236554   REGISTERED    18     18 - 1.Handbags 2. Credit card
holders of leather 3. Leather shoulder belts. 4. Boxes of leather 5. Chin straps
of leather 6. Collars of leather for animals. 7. Leather threads for fastening
8. Wallets 9 . Key cases 10 . Cosmetic bags sold empty. T30202TH06   NINE WEST
(Word Mark)   5/20/2005   590872       Kor236555   REGISTERED    25     25 - 1.
Upper outer garments (not being inner garments or sports garments) 2. Inner
upper garments 3. Sport upper garments. 4. Pants (not being inner pants or
sports pants) 5. Inner pants. 7. Shirts 8 . Dresses 9 . Sweaters 10. Suits 11.
Skirts 12 . Underwear 13. Sleepwear 14. Wristbands 15. Scarves 16. Shawls 17.
Ties 18 . Gloves 19 . Gloves 20. Stockings 21. (shoes (not being sport shoes)
22. Sport shoes 23. Hats 24. Headbands 25. Belts. 26 . Visors T30202TH07   NINE
WEST (Word Mark)   11/29/2006   646466   11/29/2006   Kor279801   REGISTERED   
03     03 - Perfumes, eau de toilette, cologne, fragrance sprays, soaps, skin
cleansers, skin lotions and creams, moisturizers, sun tanning lotions and oils;
cosmetic products, namely, face and body powders, foundation, body glitter, face
glitter, lipstick, lip pencils, blush, eye shadow, eye cream, eye liner, mascara
and eyebrow pencils. T30202TH08   NINE WEST (Word Mark)   5/29/2005   590873  
5/20/2005   Bor30530   REGISTERED    35     35 - The bringing together for the
benefit of others, of a variety of goods enabling customers to conveniently view
and purchase those 3834/0243   NINE WEST (Word Mark)   3/26/1998   357059  
3/26/1998   Kor90492   REGISTERED    09     09 - Sunglasses, eyeglasses,
eyeglass frames, eyeglass cases, eyeglass chains, eyeglass cords. T20247TH0  
NINE WEST LOGO   12/17/1992   238449   12/17/1992   Kor 15055   REGISTERED    25
    25 - Shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests,
sweaters, sweatshirts, sweatpants, pants, shorts, culottes, suits, warm-up
suits, jackets, coats, windbreakers, parkas, ponchos, rainwear, stockings,
socks, wristbands, gloves, mittens, leather shoes, canvas shoes, rubber shoes,
boots, sandals, slippers, hats, scarves, kerchiefs. T20247TH1   NINE WEST LOGO  
11/18/1994   276051   11/18/1994   KOR41460   REGISTERED    18     18 - Bags,
handbags, purses, rucksacks, cases, billfolds, wallets, key fobs, key cases and
travelling bags, umbrellas and walking sticks, all of the foregoing being goods
made of leather or imitations of leather.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 92

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   THAILAND continued...                            
3834/0161   NINE WEST LOGO   10/14/1997   346302   10/14/1997   Kor7310  
REGISTERED     42       42 - Retail store services. 3834/0588   NW NINE WEST  
6/16/2000   423159   6/16/2001   137408   REGISTERED     18       18 - Trunks,
traveling bags, rucksacks, pouches of leather, vanity cases, key cases of
leather, card cases, umbrellas, walking stick, leather bags, nylon bags,
handbags, purses, backpacks, leather cases, billfolds, wallets and key fobs of
leather. 3834/0589   NW NINE WEST   6/16/2000   423158   6/16/2000   Kor137409  
REGISTERED     25       25 - Upper outer garments, inner upper garments, sport
upper garments, pants, inner pants, sport pants, shirts, dresses, sweaters,
suits, skirts, underwear, sleepwear, wristbands, scarves, shawls, ties, gloves,
socks, stockings, shoes, sport shoes, hats, headbands, belts and 3834/0601TH  
NW NINE WEST   6/16/2000   423160   6/15/2000   Bor 12798   REGISTERED     42  
    42 - Management services for the retail sale of goods. 3834/0644TH   NW NINE
WEST MEN and Arrow Design   9/5/2000   431392   9/5/2000   Kor140390  
REGISTERED     18       18 - Bags, satchels, shoulder bags, totes, suitcases,
briefcase, toiletry article cases, backpacks, knapsacks, trunks, card cases,
billfolds, wallets, key fobs of leather, key cases of leather, traveling bags,
umbrellas and walking sticks 3834/0645   NW NINE WEST MEN and Arrow Design  
9/5/2000   431393   9/5/2000   Kor144140   REGISTERED     25       25 - Shirts,
t-shirts, tank tops, blouses, turtlenecks, vests, sweaters, sweatshirts, sweat
pants, slacks, jeans, trousers, pants, shorts, suits, warm-up suits, dresses,
jackets, coats, windbreakers, parkas, ponchos, rainwear, socks, belts, ties,
wristbands, gloves, mittens, shoes, sport shoes, hats, caps, scarves. T20268TH0
  PAPPAGALLO (SCRIPT)   6/2/1992   228687   6/2/1992   228687/KOR7745  
REGISTERED     25       25 - Pumps, sneakers, sandals, gym shoes, slippers,
boots, flat shoes, court shoes. T30232TH03   SAM & LIBBY   4/29/2005   588941  
4/28/2005   Kor231264   REGISTERED     18       18 - Handbags and small leather
goods, namely wallets, key cases, and cosmetic bags sold empty T30232TH04   SAM
& LIBBY   4/29/2005   588942   4/29/2005   Kor231265   REGISTERED     25      
25 - Footwear T30232TH05   SAM & LIBBY   4/28/2005   588943   4/28/2005  
BOR32737   REGISTERED     35       35 - Retail store services T20298TH0   SELBY
  6/2/1992   228689   6/2/1992   228689/KOR8096   REGISTERED     25       25 -
Pumps, sneakers, sandals, gym shoes, slippers, boots, flat shoes, court shoes.
T20333TH1   SPA NINE WEST (STYLIZED)   11/18/1994   276050   11/18/1994  
276050/Kor41461   REGISTERED     18       18 - Bags, handbags, purses,
rucksacks, cases, billfolds, wallets, key fobs, key cases and travelling bags,
umbrellas and walking sticks, all of the foregoing being goods made of leather
or imitations of leather.   TRINIDAD & TOBAGO                            
T00012TT00   BANDOLINO (Word Mark)   8/22/2002   33245   7/14/2004   33245  
REGISTERED     18       18 - Bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, key fobs, key cases, and travel bags umbrellas
and walking T00012TT01   BANDOLINO (Word Mark)   8/13/2002   33228   1/5/2006  
33228   REGISTERED     25,35       25 - Footwear; Clothing (not for operating
rooms nor for protection against accidents, irradiation and fire) headgear for
wear; shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests,
sweaters, sweatshirts, sweat pants, pants, shorts, culottes, suits, warm-up
suits, jackets (clothing), coats, windbreakers, parkas, ponchos, rainwear,
stockings, socks, wristbands (clothing), gloves (clothing), mittens; leather
shoes, canvas shoes, rubber shoes, boots, sandals, slippers (non-orthopedic nor
for protections against accidents, irradiation and fire; hats,     35 -
Boutiques, shops and outlets for the sale of shoes, apparel, handbags, small
leather goods, umbrellas, jewelry and watches. T00055TT00   EASY SPIRIT (Word
Mark)   8/22/2002   33244   6/29/2006   33244   REGISTERED     18       18 -
Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets
(pocket) , key fobs, key cases, and traveling bags ; all made of leather or
imitations of leather; umbrellas and walking sticks T00055TT01   EASY SPIRIT
(Word Mark)   8/13/2002   33227   1/2/2004   33227   REGISTERED     25,35      
25 - Footwear (not orthopedic), clothing, headgear for wear; shirts, t-shirts,
tank tops, blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweat
pants, pants, shorts, culottes, suits, warm-up suits, jackets (clothing), coats,
windbreakers, parkas, ponchos, rainwear, stockings, socks, wristbands(clothing),
gloves (clothing), mittens; leather shoes, canvas shoes, rubber shoes, boots,
sandals, slippers (non-orthopedic nor for protection against accidents,
irradiation and fire); hats, scarves, kerchiefs.     35 - Boutiques, shops and
outlets for the sale of shoes, apparel, handbags, small leather goods,
umbrellas, jewelry and watches.

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
          Printed: 5/7/2009   Page 93     REFERENCE   MARK    FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   TRINIDAD & TOBAGO continued ... T30224TT00  
ENZO ANGIOLINI (Word Mark)   8/13/2002   33226   10/23/2003   33226   REGISTERED
    09,14,18
25,35       09 - Prescription and non-prescription eyeglass and sun-glass
lenses; eyeglass and sunglass frames; eyeglass cases, eyeglass chains, eyeglass
cords.     14 - Jewelry and watches     18 - Bags, handbags, purses, credit card
holders, knapsacks, billfolds, wallets (pocket), key fobs, key cases and
travelling bags, all made of leather or imitations of leather; umbrellas and
walking sticks.     25 - Footwear (not orthopedic) clothing (not for operating
rooms nor for protection against accidents, irradiation and fire) headgear for
wear; shirts, t-shirts, tank tops, blouses, turtlenecks, dresses, vests,
sweaters, sweatshirts, sweat pants, shorts, culottes, suits, warm-up suits,
jackets (clothing) coats, windbreakers, parkas, ponchos, rainwear, stockings,
socks, wristbands, (clothing) gloves (clothing) mittens; leather shoes, canvas
shoes, rubber shoes, boots (not for skating nor medical purposes), sandals,
slippers (non-orthopedic nor for protections against accidents, irradiation and
fire); hats, scarves, kerchiefs     35 - Boutiques, shops and outlets for the
sale of shoes, apparel, handbags, small leather goods, umbrellas, jewelry and
watches. T30202TT00   NINE WEST (Word Mark)   8/13/2002   33225   6/24/2004  
33225   REGISTERED     09,14,18
25,35       09 - Prescription and non-prescription eyeglass and sunglass lenses;
eyeglass and sunglass frames; eyeglass cases, eyeglass chains, eyeglass cords.  
  14 - Jewelry and watches     18 - Bags, handbags, purses, credit card holders,
knapsacks, billfolds, wallets, (pocket) key fobs, key cases, and travel bags all
made of leather or imitations of leather; umbrellas and walking sticks     25 -
Footwear, (not orthopedic) clothing, (not for operating rooms nor for protection
against accidents, irradiation and fire) headgear for wear. Shirts, t-shirts,
tank-tops, blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweat
pants, pants, shorts, ponchos, culottes, suits, warm-up suits,
jackets,(c1othing) coats, windbreakers, parkas, ponchos, rainwear, stockings,
socks, wristbands (clothing), gloves (clothing) mittens; leather shoes, canvas
shoes, rubber shoes, boots, sandals, slippers, (non-orthopedic nor for
protection against accidents, irradiation and fire); hats, scarves, kerchiefs.  
  35 - Boutiques, shops and outlets for the sale of shoes, apparel, handbags,
small leather goods, umbrellas, jewelry and watches. TURKEY 3834/0048TR   9 &
CO. (Word Mark)   9/18/1996   96/13731   9/18/1996   176417   REGISTERED    
18,25       18 - Handbags.     25 - Footwear. 3834/0174TR   BANDOLINO (Word
Mark)   9/18/1996   96/13729   9/18/1996   176776   REGISTERED     25       25 -
Ladies shoes. T30297TR0O   BOUTIQUE 58   8/24/2006   2006 41197   8/24/2006  
2006 41197   REGISTERED     35       35 - The bringing together, of a variety of
goods, enabling customers to conveniently view and purchase those goods.
T30441TR0O   BOUTIQUE 9   1/9/2007   2007 00331   1/9/2007   2007 00331  
REGISTERED     14,18,25       14 - Jewelry; horological and chronometric
instruments     18 - Handbags and small leather goods; animal skins and hides
(processed or unprocessed); goods made of leather, imitations of leather or
other materials for carrying purposes, not included in other classes; umbrellas;
whips     25 - Clothing, including all kinds of innerwear and outer wear other
than those for protective purposes, hosiery; footwear; headgear T2016TR   EASY
SPIRIT LOGO   5/24/1993   93/004905   5124/1993   146277   REGISTERED     25    
  25 - Footwear (shoes, high boots, boots, sandals, sporting shoes, slippers).
3834/0175   ENZO ANGIOLINI (Word Mark)   9/18/1996   96/13730   9/18/1996  
176,418   REGISTERED     18,25       18 - Purses and handbags.     25 - Shoes
T30233TR00   JOAN & DAVID   4/19/2004   2004/10778   4/19/2004   2004 10778  
REGISTERED     03,14,18
25,35       03 - Cosmetics     14 - Jewelry     18 - Handbags     25 - Footwear
    35 - Retail store services

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 5/7/2009 Page 94     REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   TURKEY continued... T30202TR00   NINE WEST (Word Mark)
  3/12/2004   2004 06297   3/12/2004   2004 06297   REGISTERED     09,18,25    
  09 - Eyewear, including sunglasses, eye glasses and eyeglass frames, eyeglass
cases, eyeglass chains, eyeglass cords.     18 - Bags, handbags, purses, credit
card holders, knapsacks, billfolds, wallets, key fobs, key cases and traveling
bags, umbrellas and walking sticks, all made of leather or imitations of
leather.     25 - Footwear clothing, headgear. Shirts, t-shirts, tank tops,
blouses, turtlenecks, dresses, vests, sweaters, sweatshirts, sweat pants, pants,
shorts, culottes, suits, warm-up suits, jackets, coats, windbreakers, parkas,
ponchos, rainwear, stockings, socks, wristbands, gloves, mittens, leather shoes,
canvas shoes, rubber shoes, boots, sandals, slippers, hats, scarves, kerchiefs.
T30202TR02   NINE WEST (Word Mark)   6/23/2003   2003/015978   6/23/2003   2003
015978   REGISTERED     35       35 - The bringing together, of a variety of
goods, enabling customers to conveniently view and purchase those goods.
3834/0177TR   NINE WEST LOGO   12/8/1992   10939/92   12/8/1992   140,741  
REGISTERED     N/A       N/A — Shoes, handbags. UKRAINE 3834/0231 UA   EASY
SPIRIT (Logo)   7/26/1994   94072488/T   6/7/1999   12025   REGISTERED     25  
    25 - Clothing, footwear, headgear; all goods included in Class 25.
3834/0080UA   ENZO ANGIOLINI (Word Mark)   12/24/1993   93126088/T   6/30/1998  
10019   REGISTERED     25       25 - All goods included in Class 25. 3834/0081UA
  NINE WEST LOGO   12/24/1993   93126088/T   6/30/1998   10020   REGISTERED    
18,25,42       18 - All goods included in Class.     25 - All goods included in
Class.     42 - All services included in Class.   UNITED ARAB EMR 3834/0230  
BANDOLINO (Stylized)   9/1/1997   23195   9/22/1998   18303   REGISTERED     25
      25 - Clothing, including outer clothing and sportswear; footwear,
including shoes, boots, moccasins and sandals; headgear. 3834/0229   BANDOLINO
(Stylized)   9/1/1997   23194   9/22/1998   18302   REGISTERED     18       18 -
Leather and imitations of leather and goods made of these materials and not
included in other classes, animal skins, hides, trunks and travelling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery. T30233AE02
  CIRCA JOAN & DAVID   4/27/2005   69186   12/7/2005   56415   REGISTERED     18
      18 - Handbags and small leather goods, namely wallets, key cases, and
cosmetic bags sold empty, in class 18. T30233AE03   CIRCA JOAN & DAVID  
4/27/2005   69187   12/7/2005   56416   REGISTERED     25       25 - Footwear
T30233AE04   CIRCA JOAN & DAVID   4/27/2005   69188   12/7/2005   56389  
REGISTERED     35       35 - The bringing together for the benefit of others, of
a variety of goods (excluding the transport thereof), enabling customers to
conveniently view and purchase those goods 3834/0064   EASY SPIRIT (Logo)  
6/26/1995   11256   6/26/1995   11988   REGISTERED     25       25 - Footwear.
T30224AE00   ENZO ANGIOLINI (Word Mark)   7/15/2003   54387   7/15/2003   50250
  REGISTERED     09       09 - All kinds of eyewear including sunglasses,
eyeglasses and eyeglass frames; eyeglass cases, eyeglass chains, eyeglass cords
in 3834/0051/AE   ENZO ANGIOLINI (Word Mark)   12/6/1995   14073   4/14/2002  
31351   REGISTERED     25       25 - Clothing, including outer clothing and
sportswear. Footwear, including shoes, boots, moccasins and sandals. Headgear.
3834/0052AE1   ENZO ANGIOLINI (Word Mark)   12/6/1995   14074   12/6/1995  
31340   REGISTERED     42       42 - Retail store services. T20150AE2   ENZO
ANGIOLINI (Word Mark)   12/6/1995   14072   12/6/1995   31331   REGISTERED    
18       18 - Leather and imitations of leather and goods made of these
materials and not included in other classes, animal skins, hides, trunks and
traveling bags, umbrellas, parasols and walking sticks, whips, harness and
saddlery. T30233AE01   JOAN & DAVID       10469   5/1/1995   41534   REGISTERED
    25       25 - shoes

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 5/7/2009   Page 95   REFERENCE MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   UNITED ARAB EMR continued... T30232AE03   MOOTSIES
TOOTSIES   4/30/2005   69189   12/7/2005   56390   REGISTERED     18       18 -
Handbags and small leather goods, namely wallets, key cases, and cosmetic bags
sold empty, in class 18. T30232AE04   MOOTSIES TOOTSIES   4/30/2005   69190  
12/7/2005   56391   REGISTERED     25       25 - Footwear, in class 25.
T30202AE00   NINE WEST (Word Mark)   5/14/2005   69705   2/15/2006   57676  
REGISTERED     09       09 - Sunglasses and eyewear T30202AE01   NINE WEST (Word
Mark)   5/14/2005   69707   9/24/2006   63095   REGISTERED     18       18 -
Attache cases, briefcases, school bags, sport tote bags, duffel bags, beach
bags, cosmetic bags sold empty, briefcases type portfolios, handbags, purses,
knapsacks, umbrellas, tote bags, back packs, small leather goods. T30202AE02  
NINE WEST (Word Mark)   5/14/2005   69706   2/27/2006   58118   REGISTERED    
14       14 - Jewelry and watches T30202AE03   NINE WEST (Word Mark)   5/14/2005
  69708   2/27/2006   58117   REGISTERED     25       25 - Clothing, footwear
and headgear T30202AE04   NINE WEST (Word Mark)   5/14/2005   69709   2/15/2006
  57661   REGISTERED     35       35 - Retail store services T20247AE0   NINE
WEST LOGO   6/8/1999   13960   3/8/2000   24077   REGISTERED     18       18 -
Leather and imitations of leather and goods made of these materials and not
included in other classes, animal skins, hides, trunks and travelling bags,
umbrellas, parasols and walking sticks, whips, harness and saddlery. 3834/0404  
NINE WEST LOGO   6/8/1999   31741   6/8/1999   24094   REGISTERED     42      
42 - Retail store services. T30232AE00   SAM & LIBBY   4/30/2005   69194  
12/7/2005   56395   REGISTERED     35       35 - The bringing together for the
benefit of others, of a variety of goods (excluding the transport thereof),
enabling customers to conveniently view and purchase those goods, in class 35
T30232AE02   SAM & LIBBY   4/30/2005   69193   12/7/2005   56393   REGISTERED  
  18       18 - Handbags and small leather goods, namely wallets, key cases, and
cosmetic bags sold empty, in class 18. T30232AE06   SAM & LIBBY   4/27/2005  
69193   12/7/2005   56394   REGISTERED     25       25 - Footwear 3834/0109  
WESTIES   1/12/1999   29707   10/26/1999   22530   REGISTERED     25       25 -
All goods in the Class.   UNITED KINGDOM 3834/00209 9  WEST (Word Mark)  
8/6/1998   2174122A   8/6/1998   2174122A   REGISTERED     14       14 - Jewelry
and watches. T20039GB0   BANDOLINO (Stylized)   4/24/1991   1462536   4/24/1991
  1462536   REGISTERED     25       25 - Clothing for women, footwear and
headgear, all included in Class 25. T20036GB0   BANDOLINO (Word Mark)  
11/20/1974   1038645   11/20/1974   1038645   REGISTERED     25       25 -
Footwear, being articles of clothing. T20036GB1   BANDOLINO (Word Mark)  
4/3/1991   1459853   4/3/1991   1459853   REGISTERED     18       18 - Goods of
leather, or of imitations of leather, handbags, wallets, purses and credit card
holders, umbrellas and parasols, parts and fittings for all the aforesaid goods.
T30441GB00   BOUTIQUE 9   1/4/2007   2442764   1/4/2007   2442764   REGISTERED  
  14,18,25       14 - Precious metals and their alloys and goods in precious
metals or coated therewith, not included in other classes; jewelry, precious
stones; horological and chronometric instruments     18 - Leather and imitations
of leather, and goods made of these materials and not included in other classes;
animal skins, hides; trunks and traveling bags; umbrellas, parasols and walking
sticks; whips, harness and saddlery; handbags;     25 - Clothing, footwear,
headgear

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed: 5/7/2009   Page 96     REFERENCE   MARK    FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   UNITED KINGDOM continued... T20073GB00   CLOUD NINE
(Word Mark)   8/9/1995   2030006   8/9/1995   2030006B   REGISTERED     25      
25 - Footwear including hosiery and socks T20123GB0   E EASY SPIRIT LOGO  
10/27/1997   2149093   10/27/1997   2149093   REGISTERED     03,18,25       03 -
Toilet water, perfume, cologne, eau de toilette, soap, body powder, body gel,
body oil, hair shampoo, body lotion, face moisturizer, deodorants,
antiperspirants, sunscreen preparations, cleaning and polishing preparations,
all for footwear, handbags, wallets and purses.     18 - Goods made of leather
and imitations of leather, namely, bags, handbags, purses, packs, cases,
billfolds, wallets, key fobs, key cases and traveling bags, parts and fittings
therefor, umbrellas and walking sticks.     25 - Clothing, including outer
clothing and sportswear, belts, footwear, including shoes, boots, moccasins,
slippers and sandals, hosiery, socks, headgear. T00055GB00   EASY SPIRIT (Word
Mark)   8/11/2005   2399138   8/11/2005   2399138   REGISTERED     09,14,18
25,35       09 - Eyewear and sunglasses     14 - Jewelry and watches     18 -
Bags, handbags and leather goods     25 - Clothing, footwear, headgear     35 -
The bringing together for the benefit of others, of a variety of clothing,
headgear, footwear, fashion accessories, bags, handbags and leather goods,
enabling customers to conveniently view and purchase these goods in a department
store, a retail clothing store... 3834/0303   EASY SPIRIT LOGO   3/14/1992  
1494284   3/14/1992   1494284   REGISTERED     42       42 - Professional
consultancy services, advisory services, design services, provision of
information, all relating to footwear, all included in Class 42. T20141GB2  
EASY SPIRIT LOGO   6/4/1990   1430070   6/4/1990   1430070   REGISTERED    
03,18,21
26       03 - Cleaning and polishing preparations,     18 - Bags, handbags,
purses and wallets, parts and fittings therefor, all included in Class 18.    
21 - brushes, sponges, articles for cleaning purposes, all for use in relation
to footwear, all included in Class 21.     26 - All goods included in Class 26.
T20141GB3   EASY SPIRIT LOGO   4/28/1987   1308501   4/28/1987   1308501  
REGISTERED     03,18,21
26       03 - All goods in Class.     18 - All goods in Class.     21 - All
goods in Class.     26 - All goods in Class. T20141GB61   EASY SPIRIT LOGO  
9/11/1991   1476283   9/11/1991   1476283   REGISTERED     09       09 -
Ophthalmic apparatus and instruments, lenses, spectacles, protective glasses,
sunglasses, spectacle frames, contact lenses, cases, parts and fittings for all
the aforesaid goods, all included in Class 9. 3834/0145   ENZO ANGIOLINI (Word
Mark)   3/9/1998   2160240   3/9/1998   2160240   REGISTERED     09       09 -
Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords. T20150GB1   ENZO ANGIOLINI (Word Mark)   1/16/1985   1233849  
1/16/1992   1233849   REGISTERED     25       25 - Footwear, being articles of
clothing. T20150GB2   ENZO ANGIOLINI (Word Mark)   2/7/1996   2055861   2/7/1996
  2055861   REGISTERED     18       18 - Goods made of leather and imitations of
leather, bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key
cases and travelling bags, umbrellas and walking sticks. T20175GB00   GAROLlNI  
3/22/1983   1192621   3/22/1983   1192621   REGISTERED     25       25 -
Footwear being article of clothing T20177GB00   GAROLINI (Stylized)   3/23/2004
  2359173   3/23/2004   2359173   REGISTERED     25       25 - ALL GOODS IN
CLASS 25 T30239GB00   JD (Stylized)   1/16/1997   na   5/1/1998   2121006A  
REGISTERED     18       18 — Handbags T30233GB02   JOAN & DAVID   7/23/1998   na
  7/23/1999   1272855   REGISTERED     18,25       18 - All goods in class.    
25 - All goods in class.

 



--------------------------------------------------------------------------------



 



                                      Owner Trademark Report by Mark            
      Printed:5/7/2009   Page 97     REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   UN/TED KINGDOM continued... T30233GB03   JOAN &DAVID  
4/13/1981   na   4/13/1981   1152454   REGISTERED     18       18 - All goods in
class. T30233GB00   JOAN AND DAVID   4/13/1981   na   4/13/1981   1152455  
REGISTERED     25       25 - Footwear T30237GB00   JOAN HELPERN SIGNATURE  
10/13/1981   1588017   10/13/1981   1588017   REGISTERED     25      
 
  and Design                                 25 - Footwear T20200GB0   JOYCE    
  807989   7/7/1995   807989   REGISTERED     25       25 - Shoes, slippers and
sandals, all for women. T20200GB1   JOYCE   10/30/1944   632381   10/30/1944  
B632381   REGISTERED     25       25 - Shoes, slippers and sandals, all for
women. T20200GB2   JOYCE       807990   7/7/1995   B807990   REGISTERED     25  
    25 - Boots, shoes, slippers and sandals. T20209GB0   JOYCE JOY-EES  
12/28/1945   643215   12/28/1945   643215   REGISTERED     25       25 - Boots,
shoes, slippers and sandals. T30202GB00   NINE WEST (Word Mark)   8/11/2005  
2399139   8/11/2005   2399139   REGISTERED     18,25,35       18 - Accessories
made of leather or imitation leather; handbags; leather goods     25 - Clothing,
footwear, headgear     35 - The bringing together for the benefit of others, of
a variety of clothing, headgear, footwear, fashion accessories, bags, handbags
and leather goods, enabling customers to conveniently view and purchase these
goods in a department store, a retail clothes store; a retail fashion store or a
retail shoe shop, or through a clothing and accessories catalogue, by mail order
or by means of telecommunications, or by means of telecommunications through a
television shopping channel, or from a general merchandise catalogue, by mail
order or by means of telecommunications, or from an internet web site for
general merchandise for clothing and accessories. 3834/0418   NINE WEST LOGO  
11/16/1992   1518898   11/16/1992   1518898   REGISTERED     25       25 -
Footwear, being articles of clothing for women, all included in Class 25.
T20247GB1   NINE WEST LOGO   8/29/1995   2031891   8/29/1995   2031891  
REGISTERED     18       18 - Goods made of leather and imitations of leather,
bags, handbags, purses, packs, cases, billfolds, wallets, key fobs, key cases
and travelling bags, umbrellas and walking sticks. 3834/0140   NINE WEST LOGO  
3/9/1998   2,160,239   3/9/1998   2,160,239   REGISTERED     09       09 -
Sunglasses, eyeglasses, eyeglass frames, eyeglass cases, eyeglass chains,
eyeglass cords. 3834/0030   NINE WEST LOGO   8/6/1998   2174122   8/6/1998  
2,174,122BA   REGISTERED     14       14 - Jewelry and watches. 3834/0699GB   NW
NINE WEST   2/21/2001   2261910   2/21/2001   2261910   REGISTERED     18,25    
  18 - Leather and imitations of leather, and goods made of these materials and
not included in other classes; animal skins, hides; trunks and traveling bags;
wallets and key cases; umbrellas; parasols and walking sticks; whips, harnesses
and saddlery.     25 - Clothing, footwear, headgear. 3834/0700GB   NW NINE WEST
MEN & ARROW DESIGN   2/21/2001   2262923   2/21/2001   2261913   REGISTERED    
18,25       18 - All goods in that class     25 - All good in that class
T20269GB1   PAPPAGALLO (SCRIPT)   12/10/1984   1231809   12/10/1984   1231809  
REGISTERED     26       26 - Brooches (clothing accessories) not being jewelry;
barrettes (not of precious metal or coated therewith); ornamental buttons and
ornamental headbands, all included in Class 26, belt buckles and earrings, all
made of common metal, ribbons and bows all for the hair, but not including any
such goods in the form of, or decorated with, parrots. T20269GB2   PAPPAGALLO
(SCRIPT)   12/7/1984   1234686   12/7/1984   1234686   REGISTERED     18      
18 - Umbrellas, coin purses (not of precious metals or coated therewith), pocket
wallets, card cases (in the nature of pocket wallets), key cases, briefcases,
portfolios (in the nature of briefcases), handbags, dufflebags, tote bags, shoe
bags, clothes carriers (travel bags),

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 98

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   UNITED KINGDOM continued...                          
  T20269GB0   PAPPAGALLO (SCRIPT)   12/7/1984   1234687   12/7/1984   1234687  
REGISTERED     25       25 - Sweaters, hats, rainproof jackets, bathing suits,
blazers, blouses, coats, dresses, hosiery, knickers; knee socks, gloves and
belts, all being articles of clothing.         T20669GB1   PAPPAGALLO (Word
Mark)   2/25/1965   876137   2/25/1965   876137   REGISTERED     25       25 -
Boots, shoes and slippers.         T20264GB1   PAPPAGALLO (Word Mark)  
7/19/1990   1432992   7/19/1990   1432992   REGISTERED     09       09 -
Ophthalmic lenses, spectacles, protective glasses, sunglasses, spectacle frames,
contact lenses, cases, parts and fittings for all the aforesaid goods, all
included in Class 9.         T30232GB00   SAM &LIBBY   3/14/1989   1376905  
3/23/1991   1376905   REGISTERED     25       25 - Shirts, jackets, trousers,
skirts, blouses, dresses, sweaters, vests, underpants, shorts, articles of sport
clothing, hats and headgear, neckties, scarves, jeans, caps, gloves, belts,
aprons, swimwear, sleeping garments, footwear, all included in class 25 ; but
not including articles of clothing for children         3834/0693   SELBY  
1/27/1994   1560317   1/27/1994   1560317   REGISTERED     25       25 -
Footwear; all included in Class 25.         T20298GB1   SELBY   6/22/1945  
638134   6/22/1945   638134   REGISTERED     25       25 - Women’s shoes.      
  T20353GB0   THE SHOP FOR PAPPAGALLO & DESIGN   12/7/1984   1234689   12/7/1984
  1234689   REGISTERED     25       25 - Sweaters, hats, rain-proof jackets,
bathing suits, blazers, blouses, coats, dresses, hosiery, knickers, knee socks,
gloves and belts, all being articles of clothing.         T20353GB1   THE SHOP
FOR PAPPAGALLO & DESIGN   12/7/1984   1234688   12/7/1984   1234688   REGISTERED
    18       18 - Umbrellas, coin purses (not of precious metals or coated
therewith), pocket wallets, card cases (in the nature of pocket wallets), key
cases, briefcases, portfolios (in the nature of briefcases), handbags,
dufflebags, tote bags, shoe bags, clothes carries (travel bags),        
T20382GB0   WESTIES   1/16/1985   1233703   1/16/1985   1233703   REGISTERED    
25       25 - Footwear, being articles of clothing.         URUGUAY            
T20036UY0   BANDOLINO (Word Mark)   2/9/1977   153820   10/14/1977   299497  
REGISTERED     25       25 - Espadrilles, boots, buskins, footwear (excluding
orthopedic shoes), bootlegs, uppers, shoe stiffeners, canvas uppers for
espadrilles, insoles for shoes, leggings, soles, slippers, shoes and clogs.    
    T30224UY00   ENZO ANGIOLINI (Word Mark)   12/5/2002   344747   6/16/2004  
344747   REGISTERED     09,14,18       09 - All goods in class.             14 -
All goods in class.             18 - All goods in class.         T20150UY0  
ENZO ANGIOLINI (Word Mark)   11/26/1992   258874   10/22/1993   258874  
REGISTERED     25       25 - All goods in Class 25.         T30202UY00   NINE
WEST (Word Mark)   12/5/2002   344.745   10/20/2003   344.745   REGISTERED    
9,14       9 - All goods in class.             14 - All goods in class.        
T20247UY0   NINE WEST LOGO   11/20/1992   347.034   4/30/1993   347.034  
REGISTERED     18,25,42       18 - All goods and services.             25 - All
goods and services.             42 - All goods and services.         T20286UY0  
RED CROSS   2/9/1977   153818   11/26/1988   299496   REGISTERED     25       25
- Espadrilles, boots, buskins, footwear (excluding orthopedic shoes), bootlegs,
uppers, shoe stiffeners, canvas uppers for espadrilles, insoles for shoes,
leggings, soles, slippers, shoes and clogs.         3834/0065   YFA BANDOLINO
and Design       N/A   11/8/1996   273853   REGISTERED     25       25 - Shoes,
boots and sandals.        

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 99

                                      REFERENCE   MARK   FILED   APPL#   REGDT  
REG#   STATUS   CLASSES   VENEZUELA                             3834/0566  
BANDOLINO (Word Mark)   6/8/2000   9769/00   6/1/2001   P238131   REGISTERED    
18       18 - Leather and imitations of leather, and articles made from these
materials and not included in other classes; skins, hides; trunks and traveling
bags; umbrellas, parasols and walking sticks; whips, harness and saddlery.      
  3834/0567   BANDOLINO (Word Mark)   6/8/2000   9770/00   6/1/2001   P231832  
REGISTERED     25       25 - Clothing, footwear, headgear.         T20062VE0  
CALICO LOGO   1/29/1985   I924/85   1/19/1987   127456 -F   REGISTERED     25  
    25 - Shoes (domestic and/or foreign goods) (Local Class 39)        
3834/0390   EASY SPIRIT (Word Mark)   3/28/1990   5135/90   9/26/2005   P-264320
  REGISTERED     25       25 - Footwear.         T30224VE00   ENZO ANGIOLINI
(Word Mark)   7/3/2003   8796/03   10/24/2003   50674   REGISTERED     09      
09 - All kinds of eyewear including sunglasses, eyeglasses and eyeglass frames;
eyeglass cases, eyeglass chains, eyeglass cords in         T20150VE0   ENZO
ANGIOLINI (Word Mark)   1/25/1985   I888/85   1/19/1987   127449 -F   REGISTERED
    25       25 - Articles of clothing, hats and footwear         T20208VE0  
JOYCE DESIGN   12/29/1943   N/A   12/29/1943   14544   REGISTERED     25      
25 - Footwear, namely, shoes, slippers and sandals made of leather, fabric,
rubber or cork, and/or combinations of said materials.         T30191VE00   NINE
WEST (Tradename)   5/19/2003   6274/2003   7/18/2005   N-45712   REGISTERED    
35       35 - A store engaged in the sale of products such as shoes, sandals,
slippers, boots, handbags, watches, jewelry, socks, belts, eyewear, sunglasses,
wallets, coin purses, key cases, credit card holders, knapsacks, billfolds,
traveling bags, umbrellas, shirts, t-shirts, yank tops, blouses, turtlenecks,
dresses, vests, sweaters, sweatshirts, sweatpants, shorts, culottes, suits,
warm-up suits, jackets, coats, windbreakers, parkas, ponchos, rainwear,
stockings, socks, wristbands, gloves, mittens, scarves, kerchiefs and hats,    
    3834/0154VE   NINE WEST LOGO   12/17/1992   27428-92   7/7/2000   P231328  
REGISTERED     25       25 - Clothing, shoes, hats.        
 
                                    VIETNAM                            
T20039VN0   BANDOLINO (Stylized)   3/12/1993   11144   3/12/1993   9359  
REGISTERED     25       25 - Footwear.         T00012VN00   BANDOLINO (Word
Mark)   8/20/2004   4-2004-08536   8/2/2006   74053   REGISTERED     18,35      
18 - Bags, handbags, purses, credit card holders, knapsacks, billfolds, wallets,
key fobs, key cases, and travel bags, umbrellas and walking sticks.            
35 - Retail store services.         T20107VN0   DAVID EVINS (STYLIZED)  
3/12/1993   11147   3/12/1993   9361   REGISTERED     25       25 - Footwear.  
      T00055VN00   EASY SPIRIT (Word Mark)   10/4/2002   4-2002-06339  
11/4/2003   50672   REGISTERED     18,25,35       18 - Leather and imitations of
leather and goods made of these materials and not included in other classes;
animal skins, hides, trunks and traveling bags, umbrellas, parasols and walking
sticks; whips, harnesses and saddlery.             25 - Clothing, footwear and
headgear             35 - Retail store services, advertising; business
management; business administration; office functions,         T20141VN0   EASY
SPIRIT LOGO   3/12/1993   11146   3/12/1993   9691   REGISTERED     25       25
- Footwear.         T30224VN00   ENZO ANGIOLINI (Word Mark)   10/2/2002  
4-2002-06338   11/24/2003   50674   REGISTERED     18,25,35       18 - Leather
and imitations of leather, and goods made of these materials and not included in
the other classes; animal skiing, hides; trunks and travelling bags; umbrellas,
parasols and walking sticks; whips, harnesses and saddlery.             25 -
Clothing, footwear and headgear             35 - Retail store services;
Advertising, business management, business administration; office functions.    
    T20201VN0   JOYCE & J DESIGN   3/12/1993   11145   3/12/1993   9360  
REGISTERED     25       25 - Footwear.        

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 5/7/2009   Page 100

                                      REFERENCE     MARK   FILED   APPL#   REGDT
  REG#   STATUS   CLASSES   VIETNAM continued ...                            
T30202VN00   NINE WEST (Word Mark)   10/2/2002   4-2002-06337   11/24/2003  
50673   REGISTERED     18,25,35       18 - Leather and imitations of leather,
and goods made of these materials and not included in other classes; animals
skins, hides; trunks and travelling bags; umbrellas, parasols and walking
sticks; whips, harnesses and saddlery.             25 - Clothing, footwear,
headgear             35 - Advertising; business management; business
administration; office functions.         T20268VN0   PAPPAGALLO (Stylized)  
3/12/1993   11150   10/11/1993   9364   REGISTERED     25       25 - Shoes,
sandals, and footwear         T20298VN0   SELBY   3/12/1993   11152   3/12/1993
  9366   REGISTERED     25       25 - Footwear            
 
                                VIRGIN ISLANDS                            
3833/0294   9 & CO. (Word Mark)           10/13/1992   6484   REGISTERED     25
      25 - Footwear.         T00012VS01   BANDOLINO (Word Mark)          
9/7/2004   7357   REGISTERED     18       18 - Handbags and small leather goods,
namely clutch purses, key cases, credit card cases, cosmetic cases sold empty,
wallets, business card cases and lipstick holders.         T00012VS02  
BANDOLINO (Word Mark)   8/10/2004   7358   8/10/2004   7358   REGISTERED     25
      25 - Clothing, namely, skirts, suits, slacks, shorts, blouses, shirts,
blazers, dresses, dusters, sweaters, cardigans, pullovers, jeans, vests,
jackets, sweaters, camisoles, culottes, knit pants, knit tops, t-shirts, polo
shirts, denim jackets.         T00055VS02   EASY SPIRIT (Word Mark)          
7/26/2006   7360   REGISTERED     25       25 - Clothing for women and misses,
namely, skirts, suits, slacks, shorts, blouses, shirts, dresses, coats,
sweaters, cardigans, pullovers, jeans, vests, jackets, scarves and shawls      
  3833/0295   ENZO ANGIOLINI (Word Mark)       N/A   8/27/1985   6944  
REGISTERED     25       25 - Shoes.            
 
                                YUGOSLAVIA                             3834/0652
  EASY SPIRIT LOGO   8/2/1990   Z-1354/90   4/13/1992   36637   REGISTERED    
25       25 - Clothing, footwear, headgear.            
 
          END OF REPORT           TOTAL ITEMS SELECTED =     1649  

 



--------------------------------------------------------------------------------



 



TRADEMARK REGISTRATIONS
UNITED STATES
Jones Investment Co. Inc.

         
Owner Trademark Report by Mark
Country: US
Status:    REGISTERED
  Printed: 4/27/2009   Page 1

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   A LINE and Design                            
UNITED STATES   146563   8/26/2002   78/975,280   5/18/2004   2,844,079  
REGISTERED     25       25 - clothing, namely, blouses, cardigans, blazers,
shirts, t-shirts, straight-legged trousers, sweaters         UNITED STATES  
T30349US04   3/8/2005   78/582,345   9/11/2007   3,291,641   REGISTERED     009
      009 - EYEGLASS FRAMES, SUNGLASS FRAMES, SUNGLASSES, NON-PRESCRIPTION
MAGNIFYING EYEGLASSES, EYEGLASS AND SUNGLASS CASES, EYEGLASS AND SUNGLASS CHAINS
AND CORDS, PARTS FOR EYEGLASSES AND SUNGLASSES, CLIP-ON SUNGLASSES, SPECTACLES,
EYE SHADES        
 
                                    A.S.L. STUDIO                            
UNITED STATES   116603   9/24/2002   76/452,389   8/26/2003   2,755,739  
REGISTERED     25       25 - Wearing apparel, namely, sweaters, shirts, blouses,
t-shirts, pants jeans, skirts, shorts, jackets, coats, suits, raincoats, capes,
ponchos shawls, scarves, and dresses        
 
                                    AK ANNE KLEIN                            
UNITED STATES   T30276US07   3/3/2005   78/579,773   7/4/2006   3.111,520  
REGISTERED     14       14 - jewelry and costume jewelry; horological and
chronometric instruments, parts and accessories thereof, namely, watches, watch
bands, watch straps, watch bracelets, watch chains, watch cases         UNITED
STATES   T30276US08   3/4/2005   78/580,134   8/22/2006   3,132,171   REGISTERED
    09       09 - eyeglass frames, sunglass frames, sunglasses, non-prescription
magnifying eyeglasses, eyeglass and sunglass cases, eyeglass and sunglass chains
and cords, parts for eyeglasses and sunglasses, clip-on sunglasses, spectacles,
eye shades         UNITED STATES   T30276US09   3/4/2005   78/580,195   7/4/2006
  3,111,522   REGISTERED     25       25 - Clothing, namely, swimwear; scarves;
cold weather accessories, namely, hats, gloves, mittens, caps, scarves, shawls;
outerwear, namely, coats, jackets, parkas, vests; belts; footwear; socks;
apparel, namely, dresses, blouses, knit tops, cardigans, shirts, pants,        
UNITED STATES   165699   9/17/2007   77/280,828   4/7/2009   3,603,504  
REGISTERED     18       18 - handbags, cosmetic bags sold empty.        
 
                                    AK ANNE KLEIN (Stylized)                    
        UNITED STATES   T30276US06   3/8/2005   78/582,569   6/27/2006  
3,108,982   REGISTERED     025       025 - Clothing, namely, swimwear; scarves;
cold weather accessories, namely, hats, gloves, mittens, caps, scarves, shawls;
outerwear, namely, coats, jackets, parkas, vests; belts; footwear; socks;
apparel, namely, dresses, blouses, knit tops, cardigans, shirts, pants,        
 
                                    AK ANNE KLEIN SPORT                        
    UNITED STATES   T30276US03   3/3/2005   78/579,712   7/4/2006   3,111,519  
REGISTERED     25       25 - for clothing, namely, shirts, sweaters, shorts,
pants, jeans, and jackets; athletic wear, namely, t-shirts, sweat pants,
sweatshirts, and jackets; footwear        
 
                                    AK ANNE KLEIN SPORT (Stylized)              
              UNITED STATES   T30276US01   3/3/2005   78/579,491   7/4/2006  
3,111,517   REGISTERED     14       14 - watches         UNITED STATES  
T30276US02   3/3/2005   78/579,672   7/4/2006   3,111,518   REGISTERED     25  
    25 - for clothing, namely, shirts, sweaters, shorts, pants, jeans, and
jackets; athletic wear, namely, t-shirts, sweat pants, sweatshirts, and jackets;
footwear        
 
                                    AK2 ANNE KLEIN (Stylized)                  
          UNITED STATES   T30276US00   3/3/2005   78/579,381   6/27/2006  
3,108,976   REGISTERED     25       25 - hosiery        
 
                                    ALBERT NIPON                            
UNITED STATES   116601   4/20/2001   76/244,257   3/26/2002   2,552,470  
REGISTERED     25       25 - SUITS;[ JACKETS; SKIRTS; DRESSES; PANTS, EVENING
SKIRTS AND TOPS; COATS; RAINCOATS; SCARVES; POCKET SQUARES; SHELLS; BLOUSES;
SHIRTS; TANK TOPS; CAMISOLES; TURTLENECKS; VESTS; DETACHABLE FUR COLLARS AND    
   

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 2

                                              COUNTRY   REFERENCE#   FILED  
APPL#   REGDT   REG#   STATUS   CLASSES   ALBERT NIPON continued...            
                        UNITED STATES   116003   6/3/1985   73/541,173  
6/3/1986   1,395,825   REGISTERED     25       25 - men’s clothing, namely,
shirts, sport shirts, knit shirts, sweaters, pants, shorts, and jackets        
       
 
                                            ALBERT NIPON (Stylized)            
                        UNITED STATES   118345   1/13/1975   73/041,594  
7/6/1976   1,042,953   REGISTERED     25       25 - 25: WOMEN’S DRESSES, SHIRTS,
SKIRTS, JACKETS, SPORTSWEAR AND OUTERWEAR CONSISTING OF COORDINATED SWEATERS,
SHIRTS, SKIRTS, SLACKS AND SCARVES                
 
                                            ALBERT NIPON SUITS                  
              UNITED STATES   116600   10/10/1989   73/833,749   12/11/1990  
1,627,251   REGISTERED     25       25 - WOMEN’S SUITS, SHIRTS, BLOUSES, SKIRTS,
PANTS AND JACKETS                
 
                                            Aline (Celtic design)              
                      UNITED STATES   T30465US00   12/6/2007   77/345,700  
2/17/2009   3,577,583   REGISTERED     25       25 - tops, bottoms              
  ANNE KLEIN                                         UNITED STATES   T30276US10
  5/1/2003   78/244,332   11/1/2005   3,011,986   REGISTERED     24       24 -
Sheets, pillow cases, shams, dust ruffles, duvet covers, blankets, comforters,
quilts, bath towels, beach towels, wash cloths, body sheets; hand towels made of
textile; table linens, namely, napkins and place mats.                 UNITED
STATES   253083   2/6/2006   78/807,945   10/2/2007   3,304,360   REGISTERED    
14       14 - jewelry                 UNITED STATES   114898   12/5/1975  
73/071,003   8/17/1976   1,046,318   REGISTERED     14       14 - watches      
          UNITED STATES   114893   1/19/1977   73/113,083   10/11/1977  
1,074,926   REGISTERED     9       9 - SUNGLASSES                 UNITED STATES
  114900   11/4/1975   73/067,915   11/16/1976   1,052,858   REGISTERED     18  
    18 - LEATHER GOODS-NAMELY, COSMETIC CASES, CLUTCHES, PURSES, WALLETS,
BILLFOLDS, CREDIT CARD CASES, CHECKBOOK HOLDERS, KEY CASES, POUCHES, TRAVEL KITS
AND PASSPORT CASES                 UNITED STATES   116602   1/7/1974  
73/010,287   7/29/1975   1,016,890   REGISTERED     18       18 - POCKETBOOKS  
              UNITED STATES   114778   4/20/1992   74/267,038   12/8/1992  
1,738,435   REGISTERED     25       25 - hosiery, including, knee-high or ,
cut-and-sewn specialty tights (or stockings) and socks                 UNITED
STATES   114891   10/18/1989   73/832,180   9/11/1990   1,613,344   REGISTERED  
  42       42 - RETAIL CLOTHING STORE SERVICES                 UNITED STATES  
114781   3/11/1976   73/079,994   9/28/1976   1,049,090   REGISTERED     25    
  25 - shoes                 UNITED STATES   114779   1/7/1974   73/010,286  
3/18/1975   1,006,943   REGISTERED     25       25 - coats, suits, jackets,
pants, shirts, dresses, blouses, sweaters and belts                
 
                                            ANNE KLEIN 2                        
            UNITED STATES   114246   12/21/1999   75/981,328   1/22/2002  
2,532,920   REGISTERED     25       25 - SUITS                
 
                                            ANNE KLEIN 2 Logo                  
                  UNITED STATES   114247   4/13/2000   75/981,238   2/12/2002  
2,538,614   REGISTERED     25       25 - SUITS                
 
                                            ANNE KLEIN II                      
              UNITED STATES   114250   5/15/1989   73/800,176   8/28/1990  
1,611,081   REGISTERED     9       9 - SUNGLASSES, OPHTHALMIC EYEGLASS FRAMES
AND OPHTHALMIC SUNGLASS FRAMES                 UNITED STATES   114252  
5/15/1989   73/800,201   12/26/1989   1,573,264   REGISTERED     14       14 -
JEWELRY                

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed:   4/27/2009   Page 3

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   ANNE KLEIN NEW YORK UNITED STATES   T30276US04
  5/1/2003   78/244,345   7/19/2005   2,973,265   REGISTERED     24       24 -
sheets, pillow cases, shams, dust ruffles, duvet covers, blankets, comforters,
quilts, bath towels, beach towels, wash cloths, body sheets; hand towels made of
textile; table linens, namely, napkins and place mats. UNITED STATES  
T30276US12   8/2/2006   78/943,287   9/11/2007   3,292,354   REGISTERED     35  
    35 - Retail store services for sale of handbags, footwear, jewelry, belts,
scarves, sunglasses, watches and small gift items. UNITED STATES   114251  
12/21/2001   76/352,130   10/15/2002   2,635,031   REGISTERED     25       25-
FOOTWEAR UNITED STATES   249617   2/6/2006   78/807,917   5/27/2008   3,438,004
  REGISTERED     14,26       14 - jewelry     26 - [hair ornaments, namely hair
bands]
 
                                    ANNE KLEIN NEW YORK COLLECTION UNITED STATES
  T30433US00   10/9/2006   77/016,708   5/15/2007   3,241,183   REGISTERED    
25       25 - suits
 
                                    ANNE KLEIN RAINWEAR UNITED STATES   116344  
12/2/1985   73/571,124   9/23/1986   1,410,608   REGISTERED     25       25 -
WOMEN’S RAINCOATS, RAINJACKETS
 
                                    BAHAMA BEACH UNITED STATES   T30175US00  
5/15/2003   78/250,455   6/15/2004   2,855,353   REGISTERED     25       25 -
shirts, t-shirts, pants, shorts, capri pants, dresses, skirts, blouses, jackets,
blazers, culottes, hats, caps, visors and belts
 
                                    BLUE PACIFIC UNITED STATES   T30136US00  
7/23/2002   78/146,720   8/26/2003   2,756,186   REGISTERED     025       025 -
Men’s and Women’s clothing, namely, sweaters, pullovers, tops, blouses,
t-shirts, pants, skirts, shorts, dresses and vests
 
                                    BLUE PACIFIC BY ENERGIE UNITED STATES  
T30137US00   7/23/2002   78/146,725   7/1/2003   2,732,200   REGISTERED     025
      025 - Men’s and Women’s clothing, namely, sweaters, pullovers, tops,
blouses, t-shirts, pants, skirts, shorts, dresses and vests
 
                                    c.l.o.t.h.e.s. UNITED STATES   T30300US00  
7/25/2005   78/677,600   4/4/2006   3,077,995   REGISTERED     25       25 -
DRESSES, COATS, JACKETS, BLOUSES, SHIRTS, SWEATERS, T-SHIRTS, TANK-TOPS,
CAMISOLES, VESTS, PANTS, SHORTS, JEANS, SKIRTS
 
                                    CITY JONES NEW YORK UNITED STATES   936  
11/29/2000   78/036,960   10/15/2002   2,637,345   REGISTERED     25       25 -
suits, jackets, blazers, sportscoats, pants, slacks, dress slacks, [shirts],
[formal wear]
 
                                    CODE BLEU UNITED STATES   168   12/20/1989  
74/012,580   2/12/1991   1,634,872   REGISTERED     25       25 - Women’s shirts
UNITED STATES   528   5/18/1984   73/480,857   5/7/1985   1,334,428   REGISTERED
    25       25 - Pants, Jackets
 
                                    CODE OF ETHICS UNITED STATES   T30464US00  
10/4/2007   77/296,076   12/2/2008   3,541,374   REGISTERED     25       25 -
bottoms and tops
 
                                    COTTON SPIRIT UNITED STATES   T30104US00  
10/8/1988   73,755,858   5/9/1989   1,538,271   REGISTERED     25       25 -
Sweaters, pants tops, t-shirts, shorts, tank tops, sweatshirts made of cotton.

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed:   4/27/2009   Page 4

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   CURRANTS UNITED STATES   T30103US02  
7/24/1989   73/814,316   3/6/1990   1,585,817   REGISTERED     25       25 -
Men’s and woman’s clothing namely, shorts, tops, skirts, vests and t-shirts
 
                                    DESIGN STUDIO UNITED STATES   T30121US00  
4/2/2002   78/119,062   7/29/2003   2,741,847   REGISTERED     14       14 -
jewelry
 
                                    E. L.E.I. AND Design UNITED STATES  
T30159US00   7/23/2002   76/433,447   5/27/2003   2,719,197   REGISTERED     25
      25 - JEANS, PANTS, CROPPED JEANS, CAPRIS, SHORTS AND SKIRTS
 
                                    ENERGIE UNITED STATES   T30126US00  
4/29/2002   78/124,848   11/22/2005   3,017,156   REGISTERED     25       25 -
CLOTHING, NAMELY, SKIRTS, SUITS, SLACKS, SHORTS, SKORTS,BLOUSES, SHIRTS,
BLAZERS, DRESSES, DUSTERS, SWEATERS, CARDIGANS, PULLOVERS, JEANS, VESTS,
JACKETS, SWEATERS, CAMISOLES, CULOTTES, KNIT PANTS, KNIT TOPS; TANK TOPS,
T-SHIRTS, POLO SHIRTS, DENIM JACKETS, TAILORED JACKETS, PANTS, SPORT COATS;
DRESS SHIRTS UNITED STATES   T30126US01   8/3/2004   78/461,135   2/12/2008  
3,381,712   REGISTERED     25       25 - Hats, caps and belts UNITED STATES  
T30126US02   8/3/2004   78/461,150   2/12/2008   3,381,713   REGISTERED     18  
    18 - Backpacks
 
                                    ENERGIE (Stylized) UNITED STATES  
T30097US00   8/31/1983   73,441,758   12/6/1988   1,515,449   REGISTERED     25
      25 - ladies and junior, petite, and large size sportswear, namely,
sweaters, blouses, jackets, pants, skirts, shorts and dresses
 
                                    ENERGIE BI CURRANTS UNITED STATES  
T30103US03   3/30/1989   73/789,955   5/22/1990   1,597,536   REGISTERED     25
      25 - Men’s and woman’s clothing namely, shorts, tops, skirts, vests and
t-shirts
 
                                    ERIKA UNITED STATES   T30107US00   2/21/1992
  74,248,542   11/8/1994   1,861,857   REGISTERED     25       25 - Clothing,
namely, acrylic sweaters and pullovers, Indian gauze tops, nylon knit blouses,
denim pants, skirts and vests, t-shirts, polo shirts, sweatshirts, sweatpants,
denim and shorts
 
                                    EVAN-PICONE UNITED STATES   286   1/17/1968
  72/289,017   8/6/1968   0,854,224   REGISTERED     25       25 - Skirts,
Suits, Slacks, Shorts, Blouses, Dresses, Coats for women and misses UNITED
STATES   294   5/3/1982   73/362,783   9/6/1983   1,250,451   REGISTERED     25
      25 - Clothing for women and misses, namely, skirts, suits, slacks, shorts,
blouses, dresses, coats, sweaters, scarves, vests, jackets, camisoles, knickers,
culottes, hosiery, footwear, robes and nightgowns, tailored clothing for men,
namely, suits, slacks, jackets, pants, shorts, and sport coats; men’s
sportswear, namely, outer jackets, sweaters, shirts, casual slacks, jeans,
shorts, knit pants, and knit tops; and men’s dress shirts and neckwear; and
activewear for men and women namely sweatshirts, jogging suits, running shorts,
warm-up jackets, tennis shorts and shorts, racquetball outfits, crew shirts and
baseball jackets. UNITED STATES   290   5/31/1990   74/064,364   12/17/1991  
1,668,985   REGISTERED     18       18 - Luggage, handbags, purses, attaché
cases, briefcases, business and credit card cases, passport cases, wallets,
school bags, tote bags, all purpose sport tote bags, duffel bags, beach bags,
travelling trunks and valises, cosmetic bags sold empty, briefcase type,
portfolios, umbrellas, key fobs and key cases, in class 18
 
                                    EVAN-PICONE SOLUTIONS UNITED STATES   929  
10/10/2000   76/143,458   12/3/2002   2,657,027   REGISTERED     25       25 -
DRESSES, SKIRTS, COATS, SUITS, JACKETS, BLOUSES, SHIRTS, SWEATERS, VESTS, PANTS,
BLAZERS, SHORTS, HATS, SCARVES, HOSIERY, SOCKS, LINGERIE, SLEEPWEAR, FOOTWEAR,
T-SHIRTS and PULLOVERS
 
                                    EXECUTIVE SUITE UNITED STATES   471  
6/10/1980   73/265,826   11/3/1981   1,176,332   REGISTERED     25       25 -
Ladies coats, dresses, jackets, pants, skirts, shirts, blouses, sweaters, knits
tops and shoes

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed:   4/27/2009   Page 5

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   FLEUR DE MER UNITED STATES   T30017US00  
4/13/1961   72/117,795   7/31/1962   0735,349   REGISTERED     14       14 -
Necklaces, bracelets and earrings.
 
                                    G.V. Initials Design UNITED STATES  
T30124US21   7/11/1979   73/222,940   9/29/1981   1,171,375   REGISTERED     25
      25 - Women’s Clothing-Namely, Slacks and Jackets
 
                                    Girl/Junior face design UNITED STATES  
T30443US17   6/5/2008   77/491,846   1/13/2009   3,560,900   REGISTERED     09  
    09 - Sunglasses
 
                                    GLASSTIC UNITED STATES   T30018US01  
3/17/1980   73/254,258   10/6/1981   1,172,188   REGISTERED     14       14 -
.Jewelry
 
                                    GLASSTIQUE UNITED STATES   T30006US00  
6/23/1980   73/26,7365   10/6/1981   1,172,198   REGISTERED     14       14 -
Jewelry
 
                                    GLO UNITED STATES   T30124US40   4/23/2001  
78/059,913   1/15/2002   2,529,980   REGISTERED     25       25 - jackets,
pants, skirts, sweaters, blouses, shirts, T-shirts, vests, shorts, tank tops,
jeans, belts
 
                                    GLO GIRL UNITED STATES   T30272US01  
6/14/2000   76/069,870   2/3/2004   2,810,991   REGISTERED     003       003 -
personal care products, namely, shower gel, body cleansers, bath foam, body
scrub, skin glitter gel, shampoo and conditioner for hair, massage lotion,
non-medicated foot lotion, lip gloss, lip shine, scented body spray, perfume,
nail polish; cosmetics, namely eye liner, eye shadow, lipstick, blush, mascara,
and face powder
 
                                    GLORIA UNITED STATES   T30165US00  
1/27/2003   78/207,449   3/21/2006   3,070,050   REGISTERED     25       25 -
Apparel, namely pants, skirts, sweaters, blouses, shirts, T-shirts, culottes,
vests, shorts, tank tops, jeans and dresses
 
                                    GLORIA VANDERBILT UNITED STATES   T30124US15
  11/20/2001   76/339,925   8/10/2004   2,872,180   REGISTERED     14       14 -
JEWELRY AND WATCHES UNITED STATES   T30124US18   6/18/1979   73/220,199  
9/28/1982   1,210,561   REGISTERED     25       25 - Wearing Apparel-Namely,
Ladies’ Blouses, Knit Tops, Skirts, Trousers and Shorts UNITED STATES  
T30124US32   4/7/1994   74/510,417   4/25/1995   1,891,168   REGISTERED     25  
    25 - footwear, namely boots, shoes, pumps, sneakers, clogs, slippers,
sandals, and thongs UNITED STATES   T30124US42   11/19/2003   78/330,286  
11/8/2005   3,013,969   REGISTERED     24       24 - Bed Sheets, Pillow Cases,
Pillow Shams, Blankets, Duvet Covers, Comforters and Bed Spreads; Table Covers;
Bath Mats and Towels UNITED STATES   T30124US44   10/20/2004   78/502,792  
1/9/2007   3,197,409   REGISTERED     027       027 - Home furnishings, namely,
bath rugs and accent rugs in Class 27 UNITED STATES   T30124US46   10/20/2004  
78/502,837   7/10/2007   3,262,101   REGISTERED     20       20 - ((Pillows,
decorative pillows; Bath accessories namely shower curtain rods)) shower curtain
holders
 
                                    GLORIA VANDERBILT Signature UNITED STATES  
T30125US01   2/15/1991   74/140,123   7/7/1982   1,699,162   REGISTERED     25  
    25 - JACKETS, PANTS, JEANS, ROMPERS, JUMPSUITS, SHORTS, SHIRTS, SWEATERS,
SWEATSHIRTS, SWEAT SHORTS, VESTS, SPORTCOATS, BLAZERS, COATS, HATS, SCARVES,
GLOVES, T-SHIRTS, OVERALLS, SWIMSUITS, SOCK AND UNDERWEAR, ROBES, TROUSERS,
SLACKS, BLOUSES, KNIT TOPS, TOPS, SKIRTS, DRESSES, HOSIERY, PANTY HOSE, TIGHTS,
STOCKINGS, LEOTARDS, SLEEPWEAR AND TOPS, STRING BIKINIS, TANK TOPS, BRAS,
PANTIES & FOOTWEAR

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed:   4/27/2009   Page 6

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   GLORIA VANDERBILT (Signature design) (Licensed
to L’Oreal) UNITED STATES   T30124US48   4/27/1982   73/361,790   8/14/1984  
1,289,670   REGISTERED     03       03 - Perfumes, Perfume Sprays, Toilet Water,
Toilet Water Sprays, Body Lotions and Body Powders
 
                                    GLORIA VANDERBILT (signature) (Licensed to
L’Oreal) UNITED STATES   T30124US22   4/27/1982   73/361,790   8/14/1984  
1,289,670   REGISTERED     3       3 - Perfumes, Perfume Sprays, Toilet Water,
Toilet Water Sprays, Body Lotions and Body Powders
 
                                    GLORIA VANDERBILT Signature UNITED STATES  
T30125US03   10/5/1989   73/829,949   5/1/1990   1,594,237   REGISTERED     18  
    18 - UMBRELLAS, WALLETS, TRAVEL BAGS, TOTE BAGS, KNAPSACKS, DUFFEL BAGS,
SCHOOL BAGS, HANDBAGS, GYM BAGS, AND BRIEFCASES International
 
                                    GLORlA VANDERBILT Signature and Swan Design
UNITED STATES   T30124US33   2/15/1994   74/490,960   10/24/1995   1,929,150  
REGISTERED     25       25 - men’s, women’s and children’s pants, jeans,
jumpsuits, rompers, shorts, shirts, sweaters, sweatshirts, jogging suits,
sportscoats, blazers, coats, vests, jackets, T-shirts, overalls, swimsuits,
socks, sleepwear, robes, underwear, footwear, hats, scarves and gloves; women’s
and girl’s blouses, skirts, dresses, hosiery, pantyhose, tights, stockings,
leotards, underwear, briefs and tops, bras and panties
 
                                    GO AK ANNE KLEIN and Design UNITED STATES  
131215   7/24/2003   78/278,362   2/1/2005   2,922,757   REGISTERED     25      
25 - women’s footwear
 
                                    GRANE UNITED STATES   T30286US00   4/7/2005
  78/603,853   9/25/2007   3,299,051   REGISTERED     25       25 - Clothing,
namely, pants, skirts, [jackets] and shirts
 
                                    GRANE and Design UNITED STATES   T30286US01
  8/12/2005   78/691,234   10/2/2007   3,303,844   REGISTERED     25       25 -
Clothing, namely, pants, skirts, [jackets] and shirts
 
                                    GV back pocket design UNITED STATES  
T30124US14   12/9/2000   76/126,193   5/21/2002   2,572,330   REGISTERED     25
      25 - WOMEN’S AND CHILDREN’S PANTS, JEANS, SHORTS, SKIRTS AND OVERALLS
UNITED STATES   T30124US47   3/14/2007   77/131,070   3/25/2008   3,400,881  
REGISTERED     25       25 - bottoms
 
                                    Humming Bird Design (GRANE) UNITED STATES  
T30456US00   4/12/2007   77/155,058   12/25/2007   3,359,199   REGISTERED     25
      25 - pants, skirts, jackets
 
                                    INVISIBLE ESSENTIALS UNITED STATES  
T30463US00   9/27/2007   77/290,641   12/2/2008   3,541,348   REGISTERED     25
      25 - underwear
 
                                    JEANSTAR UNITED STATES   T30200US00  
1/22/2004   78/355,874   1/25/2005   2,920,862   REGISTERED     025       025 -
Clothing, namely, dresses, skirts, pants, shorts, tops, shirts, blouses,
jumpsuits and jackets
 
                                    JEANSTAR (stylized) UNITED STATES  
T30200US01   1/22/2004   78/355,895   4/26/2005   2,943,778   REGISTERED     025
      025 - Clothing, namely, dresses, skirts, pants, shorts, tops, shirts,
blouses, jumpsuits and jackets

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed:   4/27/2009   Page 7

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   JJ AND DESIGN UNITED STATES   T30053US00  
1/5/1993   74/345,662   11/16/1993   1,804,362   REGISTERED     14,18       14 -
GOLD AND SILVER JEWELRY; GOLD AND SILVER ELECTROPLATED JEWELRY     18 - LEATHER
BELTS, LEATHER HANDBAGS, LEATHER PURSES.
 
                                    JJ JUDITH JACK UNITED STATES   T30050US00  
3/5/1999   75/654,678   8/22/2000   2,378,930   REGISTERED     14       14 -
JEWELRY
 
                                    JNY UNITED STATES   409   2/26/1990  
74/033,134   4/28/1992   1,684,843   REGISTERED     25       25 - Women’s
T-shirts, sweaters, shorts, shirts, jackets, pull-on pants blouses, vests.
UNITED STATES   485   8/1/1997   75,334,177   10/20/1998   2,197,813  
REGISTERED     25       25 - Women’s outerwear, namely, coats, jackets and
raincoats UNITED STATES   498   9/17/1997   75,358,689   11/24/1998   2,205,492
  REGISTERED     18       18 - LUGGAGE, HANDBAGS, PURSES, ATTACHÉ CASES,
BRIEFCASES, BUSINESS AND CREDIT CARD CASES, PASSPORT CASES, WALLETS, SCHOOL
BAGS, TOTE BAGS, ALL PURPOSE SPORT TOTE BAGS, DUFFEL BAGS, BEACH BAGS, TRAVEL
BAGS, COSMETIC BAGS SOLD EMPTY, BRIEFCASE TYPE PORTFOLIOS, UMBRELLAS, KEY FOBS
AND KEY CASES, IN INTERNATIONAL CLASS 18;
 
                                    JNY JONES NEW YORK UNITED STATES   934  
11/28/2000   78,036,770   11/6/2001   2,504,772   REGISTERED     25       25 -
suits, jackets, blazers, sportscoats, pants, slacks, dress slacks JONES JEANS  
                              UNITED STATES   316   6/7/1995   74/685,505  
3/11/1997   2,044,843   REGISTERED     25       25 - Pants, [slacks, shirts,
vests, jackets, skirts, dresses and shorts].
 
                                    JONES NEW YORK UNITED STATES   417  
3/12/1992   74/254,881   1/5/1993   1,744,614   REGISTERED     25       25 -
Women’s intimate apparel, namely bras, panties, leggings, body suits, unitards,
camisoles & chemises UNITED STATES   477   6/19/1986   73/604,940   8/18/1987  
1,453,268   REGISTERED     25       25 - Clothing, namely men’s tailored suits
and sportcoats UNITED STATES   418   2/23/1994   74/493,787   8/1/1995  
1,908,984   REGISTERED     42       42 - Retail clothing store services UNITED
STATES   479   12/31/1984   73/515,942   9/24/1985   1,362,051   REGISTERED    
25       25 - Men’s constructed tailored sportcoats and men’s constructed
tailored suits. UNITED STATES   480   7/22/1985   73/549,488   7/1/1986  
1,399,556   REGISTERED     25       25 - Women’s, junior misses and petites
clothing namely, Jackets, slacks, suits, sweaters, vests, blouses, skirts and
dresses UNITED STATES   478   1/19/1970   72,348,952   8/15/1972   941,013  
REGISTERED     25       25 - Men’s (boy’s), Junior Miss and women’s knitwear,
namely, knitted and Woven sport shirts, tops, pullovers, jackets, slacks,
shorts, (swim suits, sport suits, pajamas) Sweaters, Vests, (Night Shirts) and
Junior Miss and Women’s lined and woven (Shells,) Blouses, Dresses, (Shifts and
Robes) UNITED STATES   416   12/18/1991   74,231,949   6/14/1994   1,839,782  
REGISTERED     18       18 - Umbrellas
 
                                    UNITED STATES   420   12/29/1993  
74/475,151   2/7/1995   1,877,680   REGISTERED     25       25 - Women’s shoes
sandals and boots. UNITED STATES   413   2/26/1990   74/033,133   7/23/1991  
1,651,879   REGISTERED     3       3 - Perfumes, cologne, and toilet water
UNITED STATES   414   8/27/1990   74/091,254   11/26/1991   1,665,702  
REGISTERED     9       9 - prescription eyeglass frames





--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 8

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   JONES NEW YORK continued...                  
          UNITED STATES   415   3/15/1991   74/148,202   9/8/1992   1,714,571  
REGISTERED     18,25       18 - Handbags     25 - Clothing, belts. UNITED STATES
  T00103US17   12/16/2004   78/533,816   11/21/2006   3,175,112   REGISTERED    
25       25 - Cold weather accessories, namely caps, hats, scarves, mittens,
gloves, and earmuffs UNITED STATES   T00103US18   4/28/2005   78/618,624  
3/17/2009   3,593,020   REGISTERED     14       14 - earrings, bracelets,
necklaces, [pins], [pendants], [rings] [watches] UNITED STATES   T00103US20  
3/19/2007   77/134,607   10/30/2007   3,323,702   REGISTERED     9       9 -
Sunglasses
 
                                    JONES NEW YORK CLASSIC                      
      UNITED STATES   588   10/27/1998   75,576,457   5/15/2001   2,451,516  
REGISTERED     25       25 - suits only as of 8 & 15 affidavit
 
                                    JONES NEW YORK COLLECTION                  
          UNITED STATES   T30203US00   2/12/2004   78/366,986   8/2/2005  
2,980,952   REGISTERED     25       25 - Clothing, namely, dresses, skirts,
pants, shorts, tops, shirts, blouses, sweaters, tops, jumpsuits, jackets, vests
and coats
 
                                    JONES NEW YORK JEANS                        
    UNITED STATES   T30452US00   3/7/2007   77/124,562   10/30/2007   3,323,662
  REGISTERED     25       25 - Bottoms and dresses
 
                                    JONES NEW YORK PLATINUM                    
        UNITED STATES   T30267US00   1/19/2005   78/549,728   12/13/2005  
3,029,174   REGISTERED     025       025 - Apparel, namely jackets, skirts,
pants and dresses
 
                                    JONES NEW YORK SIGNATURE                    
        UNITED STATES   T30181US04   7/9/2003   78/272,140   7/20/2004  
2,865,154   REGISTERED     25       25 - Clothing namely, skirts, suits, slacks,
pants, shorts, skorts, blouses, shirts, blazers, dresses, dusters, cardigans,
pullovers, jeans, vests, jackets, sweaters, camisoles, culottes, knit pants,
knit tops, tank tops, t-shirts, polo shirts, denim jackets, and jumpsuits
 
                                    JONES NEW YORK SPORT                        
    UNITED STATES   T00113US02   9/26/2002   78/168,300   12/2/2003   2,788,818
  REGISTERED     025       025 - CLOTHING, NAMELY, SKIRTS, SUITS, SLACKS,
SHORTS, BLOUSES, DRESSES, COATS, SWEATERS, SCARVES, VESTS, JACKETS, JUMPSUITS,
T-SHIRTS AND JEANS JONES SPORT                                 UNITED STATES  
T30320US00   1/26/2006   78/799,808   11/21/2006   3,174,175   REGISTERED     25
      25 - Outerwear namely Coats; Apparel, namely, shorts, knit tops, sweaters,
jackets, pants, woven shirts.
 
                                    JONES STUDIO                            
UNITED STATES   T00117US01   9/26/2002   78/168,308   7/6/2004   2,861,401  
REGISTERED     025       025 - CLOTHING, NAMELY, SKIRTS, SUITS, SLACKS, SHORTS,
BLOUSES, DRESSES, COATS, SWEATERS, SCARVES, VESTS, JACKETS, JUMPSUITS, T-SHIRTS
AND JEANS
 
                                    JONES WEAR                            
UNITED STATES   423   7/26/1994   74/554,004   7/18/1995   1,905,736  
REGISTERED     25       25 - Women’s blouses, suits, skirts, slacks, vests,
jackets, shorts, dresses, undergarments, shirts, hosiery, scarves and sweaters
UNITED STATES   422   2/2/1989   73/778,414   4/17/1990   1,592,094   REGISTERED
    25       25 - Women’s blouses UNITED STATES   T00118US07   5/13/2005  
78/629,306   8/21/2007   3,283,624   REGISTERED     9       9 - Non-prescription
sunglasses, prescription sunglasses, non-prescription eyeglasses, prescription
eyeglasses, reading glasses, clip-on eyeglass frames and eyeglass frames

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 9

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   JONES WEAR ESSENTIALS                        
    UNITED STATES   T30451US00   3/6/2007   77/123,304   10/30/2007   3,323,654
  REGISTERED     25       25 - tops bottoms jackets
 
                                    JONES WEAR STUDIO                          
  UNITED STATES   T30458US00   9/11/2007   77/276,262   5/20/2008   3,430,577  
REGISTERED     25       25 - tops bottoms dresses, jackets coats JUDITH JACK    
                            UNITED STATES   T30044US00   9/16/1991   74/203,907
  8/18/1992   1,708,038   REGISTERED     14       14 - JEWELRY
 
                                    JUDITH JACK DECOR                          
  UNITED STATES   T30228US00   6/17/2004   78/436,787   11/15/2005   3,016,350  
REGISTERED     06       06 - Decorative boxes made of metal UNITED STATES  
T30228US01   6/17/2004   78/436,793   9/12/2006   3,143,100   REGISTERED     20
      20 - Picture frames UNITED STATES   T30228US02   6/17/2004   78/436,804  
10/30/2007   3,325,694   REGISTERED     21       21 - Compacts sold empty;
Candle holders UNITED STATES   T30228US03   6/17/2004   78/436,812   10/14/2008
  3,518,109   REGISTERED     28       28 - Christmas tree ornaments UNITED
STATES   T30228US04   6/17/2004   78/436,820   10/14/2008   3,518,110  
REGISTERED     09       09 - Magnifying glasses UNITED STATES   T30228US05  
6/17/2004   78/436,826   11/22/2005   3,018,747   REGISTERED     16       16 -
Letter openers, Desktop business card holders not made of leather
 
                                    Junior face design                          
  UNITED STATES   T30442US04   1/11/2007   77/081,076   5/6/2008   3,423,683  
REGISTERED     14       14 - Watches
 
                                    KASPER                             UNITED
STATES   115124   4/9/1979   73/210,805   7/28/1981   1,162,830   REGISTERED    
25       25 - Wearing Apparel-Namely, Sweaters, Shirts, Blouses, T-Shirts,
Pants, Jeans, Skirts, Shorts, Jackets, Coats, Suits, Raincoats, Capes, Ponchos,
Shawls, Scarves, Evening Gowns, Evening Skirts and Tops, Daytime and Cocktail
Dresses, Tennis Shorts, Tennis Shirts, Tennis Dresses, Fur Coats, Fur Trimmed
Coats, Fur Lined Coats and Reversible Fur Coats Having Fur on One Side, Cloth on
the Opposite Side and Wearable on Either Side UNITED STATES   T30402US01  
5/23/2007   77/188,383   2/19/2008   3,384,446   REGISTERED     35       35 -
Retail apparel stores UNITED STATES   T30402US03   4/16/2008   77/449,247  
11/25/2008   3,536,755   REGISTERED     25       25 - Tops and Bottoms
 
                                    L.E.I.                             UNITED
STATES   T30162US00   2/23/1999   75/648,417   3/7/2000   2,326,186   REGISTERED
    25       25 - Apparel, namely, jeans, shirts, jackets, vests, pants,
sweaters, jump-suits, shorts, skorts, overalls, shortalls, dresses, skirts,
T-shirts, and sweatpants UNITED STATES   12333   2/23/1999   75/64,6379  
11/7/2000   2,402,788   REGISTERED     25       25 - Apparel tops, bottoms
lingerie, footwear UNITED STATES   T30162US02   5/17/1999   75/982,330  
7/30/2002   2,602,044   REGISTERED     9,14       9 - eyewear     14 - watches

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 10

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   L.E.I. Design                            
UNITED STATES   T30155US00   2/23/1999   75/646,585   10/24/2000   2,397,083  
REGISTERED     25       25 - Apparel, namely, jeans, shirts, jackets, vests,
pants, sweaters, jump-suits, shorts, skorts, overalls, shortalls, dresses,
skirts, T-shirts, and sweatpants UNITED STATES   T30155US01   2/23/1999  
75/646,401   8/28/2001   2,483,062   REGISTERED     25       25 - Apparel tops
bottoms lingerie, footwear
 
                                    L.E.I. LIFE ENERGY INTELLIGENCE            
                UNITED STATES   T30310US00   10/31/2005   78/743,570  
10/10/2006   3,153,788   REGISTERED     025       025 - Pants, jeans, skirts,
jackets, vests, sweatpants, shorts, shirts, lingerie, sweaters, footwear
 
                                    L.E.I. LIFE ENERGY INTELLIGENCE and Design  
                          UNITED STATES   T30157US04   3/6/1998   751446,098  
8/31/1999   2,273,883   REGISTERED     25       25 - APPAREL, NAMELY, JEANS,
SHIRTS, JACKETS, VESTS, PANTS, SWEATPANTS, JUMPSUITS, SHORTS, SKORTS, OVERALLS,
SHORTALLS, DRESSES, SKIRTS, TOPS, T-SHIRTS, SWEATERS, LINGERIE, UNDERWEAR AND
FOOTWEAR
 
                                    L.E.I. PREMIUM                            
UNITED STATES   T30238US00   9/27/2004   78/490,107   8/22/2006   3,134,091  
REGISTERED     25       25 - Clothing, namely, pants, skirts and jackets
 
                                    LE SUIT                             UNITED
STATES   118356   7/18/1997   75/327,046   9/22/1998   2,190,755   REGISTERED  
  25       25 - women’s clothing, namely, suits, dresses, skirts, blouses,
shells, jackets, slacks, pants, sweaters, vests, scarves and shirts
 
                                    LIFE ENERGY INTELLIGENCE                    
        UNITED STATES   T30157US00   3/8/1999   751655,201   3/7/2000  
2,326,247   REGISTERED     25       25 - Apparel, namely, jeans, shirts,
jackets, vests, pants, sweaters, jump-suits, shorts, skorts, overalls,
shortalls, dresses, skirts, T-shirts, and sweatpants UNITED STATES   T30157US01
  3/8/1999   75/656,110   10/24/2000   2,398,654   REGISTERED     25       25 -
Clothing, namely, tops, bottoms, lingerie, and footwear
 
                                    Lion Head Design                            
UNITED STATES   116335   1/19/1977   73/113,082   10/11/1977   1,074,925  
REGISTERED     9       9 - sunglasses UNITED STATES   116334   8/9/1974  
73/029,040   7/29/1975   1,016,971   REGISTERED     25       25 - COATS, (SUITS,
JACKETS, PANTS, SHIRTS, DRESSES, BLOUSES, SWEATERS AND BELTS) UNITED STATES  
116338   12/5/1975   73/071,001   8/17/1976   1,046,317   REGISTERED     14    
  14 - WATCHES UNITED STATES   116333   3/11/1976   73/079,993   10/19/1976  
1,050,741   REGISTERED     25       25 - shoes UNITED STATES   116330   8/9/1974
  73/029,039   7/29/1975   1,016,891   REGISTERED     18       18 - POCKETBOOKS
UNITED STATES   116299   11/6/1975   73/068,125   11/16/1976   1,052,859  
REGISTERED     18       18 - LEATHER GOODS-NAMELY, COSMETIC CASES, CLUTCHES,
PURSES, WALLETS, BILLFOLDS, CREDIT CARD CASES, CHECKBOOK HOLDERS, KEY CASES,
POUCHES, TRAVEL KITS AND PASSPORT CASES UNITED STATES   116331   8/9/1974  
73/029,041   2/3/1976   1,032,219   REGISTERED     14       14 - JEWELRY MADE OF
NON-PRECIOUS METAL

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 11

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   Lion’s Head Design                            
UNITED STATES   T30322US00   2/6/2006   78/807,930   3/17/2009   3,593,137  
REGISTERED     25       25 - belts, scarves, hats, gloves, [swimwear], leg wear,
[suits], jackets, pants, shirts, dresses, blouses, sweaters, outerwear
 
                                    LISNER (Stylized)                          
  UNITED STATES   T30021US00   6/11/1959   72/075,565   12/1/1959   0689,090  
REGISTERED     14       14 - Jewelry, namely, necklaces, bracelets, earrings and
brooches for personal wear or adornment, not including watches.
 
                                    MAGGIE MCNAUGHTON                          
  UNITED STATES   T30085US00   10/17/1991   74,212,908   7/6/1993   1,780,351  
REGISTERED     25       25 - CLOTHING, INCLUDING Dresses, slacks, pants, tops,
shirts, blouses, shorts, jeans, tops and coordinated sets thereof.
 
                                    NAPIER                             UNITED
STATES   T30005US00   11/12/1947   71/540,854   2/15/1949   0,506,688  
REGISTERED     14       14 - bracelets, brooches, necklaces, earrings (as of
2009 renewal)
 
                                    NAPIER (Stylized)                          
  UNITED STATES   T30007US00   1/12/1998   75/416,437   3/9/1999   2,230,536  
REGISTERED     14       14 - JEWELRY MADE OF PRECIOUS AND SEMI-PRECIOUS
MATERIALS.
 
                                    NMCN                             UNITED
STATES   T30123US00   4/9/2002   78/120,388   11/4/2003   2,780,731   REGISTERED
    25       25 - Women’s sportswear namely, sweaters, blouses, jackets, pants,
skirts, vests and shorts.
 
                                    NORTON MCNAUGHTON                          
  UNITED STATES   T30094US00   10/17/1991   74,212,907   5/3/1994   1,833,865  
REGISTERED     25       25 - Women’s sportswear namely, sweaters, blouses,
jackets, pants, skirts, vests and shorts.
 
                                    NORTON MCNAUGHTON ESSENTIALS                
            UNITED STATES   T30103US10   6/14/2000   76/070,279   1/17/2006  
3,043,043   REGISTERED     25       25 - Ladies clothing, namely, t-shirts,
dresses, vests, jackets, shirts, blouses, sweaters, pants, shorts, and skirts
 
                                    NOW YOU’RE DRESSED                          
  UNITED STATES   T30008US00   1/12/1998   75/416,436   11/9/1999   2,291,511  
REGISTERED     14       14 - JEWELRY MADE OF PRECIOUS AND SEMI-PRECIOUS
MATERIALS.
 
                                    PRIVATE PARTY                            
UNITED STATES   T30103US13   3/8/1990   74/036,205   11/19/1991   1,665,094  
REGISTERED     25       25 - clothing, namely, ladies knit tops UNITED STATES  
T30103US15   10/20/1989   73/832,580   5/8/1990   1,595,536   REGISTERED     25
      25 - Dresses
 
                                    REFLECTIONS BY JUDITH JACK                  
          UNITED STATES   T30051US00   4/17/1989   73/793,734   12/26/1989  
1,573,260   REGISTERED     14       14 - JEWELRY
 
                                    RENA ROWAN                            
UNITED STATES   483   1/13/1984   73/460,825   3/19/1985   1,325,987  
REGISTERED     25       25 - Clothing, namely blouses. UNITED STATES  
T00185US02   2/19/2002   78/109,729   1/7/2003   2,672,296   REGISTERED     025
      025 - [Suits, Shirts] Dresses [Sweaters, Skirts, Pants, Shorts, Blouses,
Jackets and Vests for women and misses]
 
                                    RICHELIEU                             UNITED
STATES   T30005US03   2/6/1989   73/779,394   10/3/1989   1,558,953   REGISTERED
    14       14 - COSTUME JEWELRY

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 12

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   RICHELIEU (Stylized)                          
  UNITED STATES   T30028US00   9/18/1947   71/534,908   4/26/1949   0,508,978  
REGISTERED     14       14 - MEN’S AND WOMEN’S JEWELRY 9NOT INCLUDING WATCHES),
NAMELY, NECKLACES, BRACELETS, FINGER RINGS, ORNAMENTAL CLIPS, BROOCHES, EARRINGS
AND COSTUME JEWELRY.
 
                                    Swan Design                            
UNITED STATES   T30124US27   7/10/1989   73/811,815   3/13/1990   1,586,875  
REGISTERED     25       25 - WOMEN’S AND GIRLS’ PANTS, TROUSERS, JEANS, SLACKS,
JUMPSUITS, SHORTS, SHIRTS, SWEATERS, SWEATSHIRTS, SWEAT SHORTS, VESTS, JACKETS,
BLAZERS, T-SHIRTS, OVERALLS, SWIMSUITS, BLOUSES, KNIT TOPS, SKIRTS, DRESSES,
HOSIERY, PANTY HOSE, TIGHTS, STOCKINGS, UNDERWEAR BRIEFS AND TOPS, STRING
BIKINIS, TANK TOPS, FUR HATS, FUR COATS, FUR JACKETS, FUR STOLES, FUR SCARVES,
BRAS AND PANTIES, HATS, SOCKS, SCARVES, GLOVES AND FOOTWEAR
 
                                    Swan Design (Floating)                      
      UNITED STATES   T30256US01   10/20/2004   78/502,718   1/2/2007  
3,194,988   REGISTERED     027       027 - Home furnishings, namely, bath rugs
and accent rugs in Class 27
 
                                    Swan Design (Licensed to L’Oreal)          
                  UNITED STATES   T30124US49   2/6/1990   74/026,358   7/9/1991
  1,649,898   REGISTERED     03       03 - Perfumes, Perfume Sprays, Toilet
Water, Toilet Water Sprays, Body Lotions and Body Powders
 
                                    Swan Design (line drawing) (Licensed to
L’Oreal)                             UNITED STATES   T30124US30   2/6/1990  
74/026,358   7/9/1991   1,649,898   REGISTERED     03       03 - perfumes,
perfume sprays, toilet water, toilet water sprays, body lotions and body powders
 
                                    Swan Design Floating                        
    UNITED STATES   T30124US24   8/9/1984   73/494,051   7/23/1985   1,350,752  
REGISTERED     25       25 - WOMEN’S UNDERWEAR-NAMELY, BRIEFS, T-SHIRTS, TANK
TOPS, STRING BIKINIS UNITED STATES   T30124US25   11/29/1983   73/454,714  
11/19/1985   1,371,374   REGISTERED     25       25 - SHIRTS, PANTS, TROUSERS,
SKIRTS, SHORTS, JUMPSUITS, VESTS, SWEATERS, JACKETS, BLAZERS, HATS, SWEATSHIRTS,
SWEAT SHORTS, AND DRESSES UNITED STATES   T30124US29   10/5/1989   73/829,956  
7/17/1990   1,606,340   REGISTERED     14       14 - WATCHES
 
                                    Swan Design with flower                    
        UNITED STATES   T30124US17   11/18/1978   73/192,508   5/26/1981  
1,155,671   REGISTERED     25       25 - Women’s Apparel-Namely, T-Shirts,
Blouses, Shirts, Jeans, Pants, Shorts, Skirts and Sweaters
 
                                    THE EXECUTIVE SUITE                        
    UNITED STATES   T30271US00   1/18/2005   78/549,080   12/27/2005   3,035,819
  REGISTERED     035       035 - Retail clothing store services
 
                                    TREZA                             UNITED
STATES   T30042US00   10/2/1964   72/203,204   9/28/1965   0,796,735  
REGISTERED     14       14 - NECKLACES, BRACELETS AND EARRINGS.
 
                                    TREZA (Stylized)                            
UNITED STATES   T30261US00   12/21/2004   78/536,066   1/24/2006   3,050,089  
REGISTERED     035       035 - retail store services in the field of apparel,
footwear, accessories, eyewear, hosiery, belts, bags, leather goods, watches and
jewelry.
 
                                    TREZA and Design                            
UNITED STATES   T30042US01   3/28/2006   78/847,663   1/23/2007   3,201,979  
REGISTERED     25       25 - tops, pants and jackets
 
                                    TREZA WOMAN                            
UNITED STATES   T30296US00   6/23/2005   78/657,214   8/15/2006   3,131,278  
REGISTERED     35       35 - retail store services in the field of apparel,
footwear, accessories, eyewear, hosiery, belts, bags, leather goods, watches and
jewelry

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 13

                                      COUNTRY     REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   TRUE FREEDOM                            
UNITED STATES   T30464US01   10/4/2007   77/296,126   12/2/2008   3,541,375  
REGISTERED     25       25 - bottoms and tops    
 
                                VANDERBILT GLORIA VANDERBILT and Swan Design
(Licensed to L’Oreal)                     UNITED STATES   T30124US20   4/22/1982
  73/360,963   4/23/1985   1,331,536   REGISTERED     03       03 - Perfumes,
Perfume Sprays, Toilet Water, Toilet Water Sprays, Body Lotions and Body Powders
   
 
                                VANDERBILT(Stylized) (Licensed to L’Oreal)      
                      UNITED STATES   T30124US23   4/22/1982   73/360,964  
5/7/1985   1,333,913   REGISTERED     3       3 - Perfumes, Perfume Sprays,
Toilet Water, Toilet Water Sprays, Body Lotions and Body Powders    
 
                                WHITE MOUNTAIN COLLEGE                          
  UNITED STATES   T30103US20   10/17/1988   73/758,102   5/23/1989   1,540,627  
REGISTERED     25       25 - clothing, namely, ladies knit tops    
 
          END OF REPORT           TOTAL ITEMS SELECTED =     185  

 



--------------------------------------------------------------------------------



 



TRADEMARK REGISTRATIONS
UNITED STATES
Nine West Development Corporation

         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 1
Country: US
       
Status: REGISTERED
       

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   9 & CO.                             UNITED
STATES   3833/0071   7/18/1990   74/079,469   10/13/1992   1,724,670  
REGISTERED     25       25 - Footwear
 
                                    9 DEGREES NINE WEST                        
    UNITED STATES   T30257US00   10/26/2004   78/506,022   12/12/2006  
3,182,559   REGISTERED     25       25 - shoes and boots
 
                                    9 NINE WEST                            
UNITED STATES   T30152US01   10/14/2002   78/174,136   10/21/2003   2,775,692  
REGISTERED     25       25 - CLOTHING, NAMELY, SKIRTS, SUITS, SLACKS, SHORTS,
SKORTS,BLOUSES, SHIRTS, BLAZERS, DRESSES, DUSTERS, SWEATERS, CARDIGANS,
PULLOVERS, JEANS, VESTS, JACKETS, SWEATERS, CAMISOLES, CULOTTES, KNIT PANTS,
KNIT TOPS; TANK TOPS, T-SHIRTS, POLO SHIRTS, DENIM JACKETS, TAILORED JACKETS,
PANTS, SPORT COATS; DRESS SHIRTS NECKWEAR; ACTIVE WEAR, NAMELY, SWEATSHIRTS,
SWEATPANTS, WARM-UP JACKETS, TENNIS AND RACQUET BALL OUTFITS, CREW SHIRTS AND
BASEBALL JACKETS; JOGGING, RUNNING WARM-UP JACKETS, TENNIS SKIRTS; OUTERWEAR,
NAMELY, OVERCOATS, CAPES, FURS, LEATHER COATS AND RAINWEAR; SCARVES, SHAWLS,
HATS, GLOVES; SLEEPWEAR, NAMELY, PAJAMAS, NIGHTSHIRTS, NIGHTGOWNS AND ROBES;
INTIMATE APPAREL; NAMELY, PANTIES, BRASSIERES, PETTICOATS, SLIPS, HALF-SLIPS,
CHEMISES, TEDDIES, GARTER BELTS, GIRDLES, TANK TOPS, BOXERS, BRIEFS; HOSIERY,
NAMELY PANTYHOSE, SOCKS, LEOTARDS TIGHTS AND LEGGINGS; SWIMWEAR; FOOTWEAR,
NAMELY SHOES, BOOTS, SANDALS, SNEAKERS AND UNITED STATES   T30152US03  
10/14/2002   78/174,115   11/25/2003   2,786,445   REGISTERED     18       18 -
Handbags, umbrellas and small leather goods UNITED STATES   T30152US05  
6/30/2003   78/268,501   12/28/2004   2,915,272   REGISTERED     14       14 -
Jewelry and watches UNITED STATES   T30152US07   8/25/2004   78/473,394  
4/5/2005   2,938,312   REGISTERED     025       025 - belts UNITED STATES  
T30152US08   8/25/2004   78/473,412 '   4/19/2005   2,942,212   REGISTERED    
009       009 - optical eyewear and sunglasses
 
                                    9 NINE WEST ninewest.com and Design        
                    UNITED STATES   T30152US02   10/14/2002   78/174,127  
10/7/2003   2,771,726   REGISTERED     25       25 - CLOTHING, NAMELY, SKIRTS,
SUITS, SLACKS, SHORTS, SKORTS,BLOUSES, SHIRTS, BLAZERS, DRESSES, DUSTERS,
SWEATERS, CARDIGANS, PULLOVERS, JEANS, VESTS, JACKETS, SWEATERS, CAMISOLES,
CULOTTES, KNIT PANTS, KNIT TOPS; TANK TOPS, T-SHIRTS, POLO SHIRTS, DENIM
JACKETS, TAILORED JACKETS, PANTS, SPORT COATS; DRESS SHIRTS NECKWEAR; ACTIVE
WEAR, NAMELY, SWEATSHIRTS, SWEATPANTS, WARM-UP JACKETS, TENNIS AND RACQUET BALL
OUTFITS, CREW SHIRTS AND BASEBALL JACKETS; JOGGING, RUNNING WARM-UP JACKETS,
TENNIS SKIRTS; OUTERWEAR, NAMELY, OVERCOATS, CAPES, FURS, LEATHER COATS AND
RAINWEAR; SCARVES, SHAWLS, HATS, GLOVES; SLEEPWEAR, NAMELY, PAJAMAS,
NIGHTSHIRTS, NIGHTGOWNS AND ROBES; INTIMATE APPAREL; NAMELY, PANTIES,
BRASSIERES, PETTICOATS, SLIPS, HALF-SLIPS, CHEMISES, TEDDIES, GARTER BELTS,
GIRDLES, TANK TOPS, BOXERS, BRIEFS; HOSIERY, NAMELY PANTYHOSE, SOCKS, LEOTARDS
TIGHTS AND LEGGINGS; SWIMWEAR; FOOTWEAR, NAMELY SHOES, BOOTS, SANDALS, SNEAKERS
AND UNITED STATES   T30152US04   10/14/2002   78/174,086   12/23/2003  
2,797,607   REGISTERED     18       18 - Handbags, umbrellas and small leather
goods
 
                                    9 WEST (Word Mark)                          
  UNITED STATES   T20007US0   2/26/1979   73/204,922   9/22/1981   1,170,312  
REGISTERED     25       25 - Shoes
 
                                    ALL IN A DAY’S WORK                        
    UNITED STATES   T30305US00   9/12/2005   78/710,748   8/14/2007   3,280,709
  REGISTERED     18       18 - Briefcase-type portfolios; Briefcases; Luggage;
Pocketbooks; Satchels; Shoulder bags; Tote bags
 
                                    BANDOLINO (Stylized)                        
    UNITED STATES   3833/0121   9/20/1985   73/559,256   4/22/1986   1,391,192  
REGISTERED     42       42 - Retail shoe store services.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 2

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   BANDOLINO (Word Mark)                        
    UNITED STATES   3833/0120   4/29/1960   72/096,126   5/16/1961   715,486  
REGISTERED     25       25 - Ladies shoes UNITED STATES   T00012US02  
12/11/2001   78/097,705   9/7/2004   2,882,859   REGISTERED     18       18 -
Handbags and small leather goods, namely clutch purses, key cases, credit cards
cases, cosmetic cases sold empty, wallets, business card cases and lipstick
holders UNITED STATES   T00012US04   6/7/2002   78/134,069   8/10/2004  
2,872,569   REGISTERED     25       25 - CLOTHING, NAMELY, SKIRTS, SUITS,
SLACKS, SHORTS, SKORTS,BLOUSES, SHIRTS, BLAZERS, DRESSES, DUSTERS, SWEATERS,
CARDIGANS, PULLOVERS, JEANS, VESTS, JACKETS, SWEATERS, CAMISOLES, CULOTTES, KNIT
PANTS, KNIT TOPS; TANK TOPS, T-SHIRTS, POLO SHIRTS, DENIM JACKETS UNITED STATES
  T00012US07   1/26/2007   77/092,303   9/18/2007   3,293,434   REGISTERED    
35       35 - On-line retail store services featuring shoes and handbags; Retail
apparel stores; Retail store services featuring shoes, handbags, purses and
sunglasses.
 
                                    BANDOLINOBLU                            
UNITED STATES   T30143US00   9/6/2002   78/161,451   9/25/2007   3,298,647  
REGISTERED     025       025 - JACKETS SLACKS SKIRTS SHORTS DRESSES JEANS
 
                                    BANISTER - EASY SPIRIT                      
      UNITED STATES   T30190US00   10/20/2003   78/315,657   2/22/2005  
2,927,864   REGISTERED     35       35 - Retail store services in the field of
footwear and handbags
 
                                    BANISTER SHOE STUDIO                        
    UNITED STATES   3833/0004   1/16/1996   75/043,559   3/23/1999   2,234,574  
REGISTERED     42       42 - STORE SERVICES FOR FOOTWEAR, SMALL LEATHER GOODS,
HANDBAGS, HOSIERY, SUNGLASSES, AND BELTS. UNITED STATES   3833/0005   1/13/1997
  75/978,187   4/27/1999   2,242,173   REGISTERED     35       35 - RETAIL STORE
SERVICES FOR FOOTWEAR, SMALL LEATHER GOODS, HANDBAGS, HOSIERY, SUNGLASSES,
SOCKS, BELTS, SHOE CARE GOODS, SHOE AND BOOT BRUSHES.
 
                                    BANISTER THE 40 BRAND OUTLET (Stylized)    
                        UNITED STATES   3833/0124   12/5/1988   73/766,953  
11/14/1989   1,566,503   REGISTERED     42       42 - Retail shoe store
services.
 
                                    BOUTIQUE 58                            
UNITED STATES   T30297US00   11/3/2005   78/746,336   11/13/2007   3,336,603  
REGISTERED     25       25 - FOOTWEAR UNITED STATES   T30297US01   9/23/2005  
78/719,559   8/29/2006   3,135,811   REGISTERED     35       35 - Wholesale
showroom services of footwear, handbags and small leather goods
 
                                    BOUTIQUE 9                            
UNITED STATES   T30441US01   12/13/2006   77/063,427   10/28/2008   3,524,742  
REGISTERED     25       25 - Footwear
 
                                    CALICO                             UNITED
STATES   3833/0030   1/2/1990   74/015,879   8/28/1990   1,611,368   REGISTERED
    25       25 - Shoes
 
                                    CALIFORNIA COBBLERS                        
    UNITED STATES   3833/0131   4/1/1980   73/256,431   8/4/1981   1,163,870  
REGISTERED     25       25 - Footwear
 
                                    CARLTON (Stylized)                          
  UNITED STATES   715   12/29/1947   71,552,374   5/27/1952   559,203  
REGISTERED     25       25 - Men’s, women’s and children’s shoes of leather and
fabric

 



--------------------------------------------------------------------------------



 



             
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 3

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   CIRCA (Stylized)                            
UNITED STATES   T30487US00   6/8/1981   73/313,595   7/20/1982   1,202,134  
REGISTERED     25       25 - Belts
 
                                    CIRCA COMFORT 365                          
  UNITED STATES   T30232US07   6/11/2004   78/433,894   8/7/2007   3,276,238  
REGISTERED     25       25 - Footwear
 
                                    CLOUD 9                             UNITED
STATES   T20072US0   1/16/1997   75/226,596   12/23/2003   2,797,957  
REGISTERED     25       25 - Footwear.
 
                                    CLOUD 9 NINE WEST                          
  UNITED STATES   717   8/11/1998   75,534,635   9/27/2005   2,999,410  
REGISTERED     18       18 - Handbags UNITED STATES   T00033US01   6/23/1998  
75/507,290   9/27/2005   2,999,409   REGISTERED     25       25 - Footwear
 
                                    COMFORT 2 (Stylized)                        
    UNITED STATES   T30243US00   10/19/2004   78/502,056   12/13/2005  
3,028,423   REGISTERED     025       025 - Footwear
 
                                    Daisy Design                            
UNITED STATES   T30232US09   5/15/2002   76/411,089   3/4/2003   2,693,058  
REGISTERED     025       025 - Footwear, namely, women’s and children’s shoes,
sneakers, boots, sandals and slippers
 
                                    DAVID AND JOAN                            
UNITED STATES   T30233US00   1/27/1988   73/707,863   10/11/1988   1,508,301  
REGISTERED     025       025 - shoes
 
                                    DJVERTENTE STUDIO (Stylized)                
            UNITED STATES   3833/0152   3/24/1989   73/788,879   3/6/1990  
1,585,783   REGISTERED     25       25 - Footwear
 
                                    E (Stylized)                            
UNITED STATES   927   9/25/1997   75/979,570   11/21/2000   2,407,374  
REGISTERED .     25,35       25 - Footwear     35 - Retail store services for
footwear, shirts, jackets, t shirts, hosiery, socks. Handbags
 
                                    E (Stylized) 2007                          
  UNITED STATES   T00049US02   3/19/2007   77/134,569   10/2/2007   3,301,612  
REGISTERED     35       35 - Online and retail store services for footwear,
shirts, jackets, t shirts, hosiery, socks. Handbags UNITED STATES   US136878  
3/21/2007   77/136,787   10/2/2007   3,301,613   REGISTERED     25       25 -
Footwear
 
                                    E logo long tail                            
UNITED STATES   T30470US00   5/9/2008   77/470,335   11/18/2008   3,534,064  
REGISTERED     25       25 - Footwear UNITED STATES   T30470US01   5/9/2008  
77/470,315   11/18/2008   3,534,063   REGISTERED     35       35 - Retail store
services and computerized on-line retail store services featuring shoes,
apparel, outerwear, belts, handbags, jewelry, sunglasses, accessories and
legwear
 
                                    EASY SPIRIT & CO.                          
  UNITED STATES   3833/0044   4/28/1998   75/475,938   6/6/2000   2,355,981  
REGISTERED     35       35 - Retail store services in the field of footwear and
handbags,

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 4

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   EASY SPIRIT (Stylized)                        
    UNITED STATES   3833/0040   7/26/1990   74/082,184   8/13/1991   1,653,988  
REGISTERED     42       42 - Retail store services.
 
                                    EASY SPIRIT (Stylized2) (Licensed in
perpetuity to U.S. Shoe/Luxottica)                         UNITED STATES  
3833/0041   9/6/1991   74/201,053   7/14/1992   1,700,380   REGISTERED     9    
  9 - Eyeglasses and frames for spectacles.
 
                                    EASY SPIRIT (Stylized3)                    
        UNITED STATES   3833/0043   6/29/1998   75/510,108   5/30/2000  
2,354,092   REGISTERED     25       25 - Footwear.
 
                                    EASY SPIRIT (Stylized4)                    
        UNITED STATES   3833/0156   3/2/1987   73/647,191   12/1/1987  
1,467,448   REGISTERED     25       25 - Footwear.
 
                                    EASY SPIRIT (Word Mark)                    
        UNITED STATES   T00055US04   2/25/2002   78/110,808   12/9/2003  
2,792,946   REGISTERED     025       025 - CLOTHING FOR WOMEN AND MISSES,
NAMELY, SKIRTS, SUITS, SLACKS, SHORTS, BLOUSES, SHIRTS, DRESSES, COATS,
SWEATERS, CARDIGANS, PULLOVERS, JEANS, VESTS, JACKETS, SCARVES AND SHAWLS UNITED
STATES   T00055US06   8/19/2002   78/155,451   8/5/2003   2,747,302   REGISTERED
    025       025 - CLOTHING, NAMELY, SKIRTS, SUITS, SLACKS, SHORTS, SKORTS,
BLOUSES, SHIRTS, BLAZERS, DRESSES, DUSTERS, SWEATERS, CARDIGANS, PULLOVERS,
JEANS, VESTS, JACKETS, SWEATERS, CAMISOLES, CULOTTES, KNIT PANTS, KNIT TOPS;
TANK TOPS, T-SHIRTS, POLO SHIRTS, DENIM JACKETS, TAILORED JACKETS, PANTS, SPORT
COATS; ACTIVE WEAR, NAMELY, SWEATSHIRTS, SWEATPANTS, WARM-UP JACKETS, TENNIS
SKIRTS; OUTERWEAR, NAMELY, OVERCOATS, CAPES, FURS, LEATHER COATS AND RAINWEAR;
SCARVES, SHAWLS, HATS, and GLOVES UNITED STATES   3833/0042   8/28/1996  
75/157,085   5/13/1997   2,061,593   REGISTERED     18,25,42       18 - Handbags
    25 - Footwear     42 - Retail store services for footwear and handbags.
UNITED STATES   3833/0322   7/21/1999   75/756,499   4/4/2000   2,338,848  
REGISTERED     18       18 - SMALL LEATHER GOODS, NAMELY CLUTCH PURSES, KEY
CASES, CREDIT CARD CASES, CHANGE PURSES, AND WALLETS.
 
                                    EASY SPIRIT ANTI-GRAVITY                    
        UNITED STATES   3833/0045   1/16/1997   75/226,595   9/7/1999  
2,276,352   REGISTERED     25       25 - Footwear
 
                                    EASY SPIRIT COMFORT 2 (stylized)            
                UNITED STATES   T30198US00   12/19/2003   78/343,733  
10/18/2005   3,007,314   REGISTERED     025       025 - FOOTWEAR
 
                                    EASY SPIRIT SLIPPERS                        
    UNITED STATES   3833/0047   11/5/1997   75/385,095   8/10/1999   2,269,779  
REGISTERED     25       25 - Slippers
 
                                    EASY WEATHER                            
UNITED STATES   T30273US00   1/25/2005   78/553,302   5/9/2006   3,091,586  
REGISTERED     025       025 - Footwear, namely, shoes and boots.
 
                                    ENZO                             UNITED
STATES   3833/0049   12/17/1997   75/407,068   5/15/2001   2,451,270  
REGISTERED     18       18 - HANDBAGS, PURSES, AND SMALL LEATHER GOODS, NAMELY,
CLUTCH PURSES, KEY CASES, CREDIT CARD CASES, COSMETIC CASES SOLD EMPTY, CHANGE
PURSES, WALLETS, BUSINESS CARD CASES, PASSPORT CASES, AGENDA CASES AND LIPSTICK
HOLDERS

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 5

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   ENZO ANGIOLINI (Word Mark)                    
        UNITED STATES   922   7/25/2000   76/095,874   12/23/2003   2,798,225  
REGISTERED     14       14 - Jewelry and Watches UNITED STATES   T30224US01  
1/15/2003   78/203,392   12/16/2003   2,794,901   REGISTERED     25       25 -
Outerwear namely coats, jackets and raincoats UNITED STATES   3833/0010  
3/21/1996   75/076,479   6/13/2000   2,357,862   REGISTERED     09       09 -
sunglasses and eyeglass cases UNITED STATES   3833/0011   11/1/1995   75/977,167
  12/22/1998   2,213,513   REGISTERED     9       9 - SUNGLASSES UNITED STATES  
3833/0050   2/5/1985   73/520,872   8/27/1985   1,356,882   REGISTERED     25  
    25 - Shoes UNITED STATES   3833/0051   2/8/1993   74/356,872   9/6/1994  
1,852,811   REGISTERED     18,42       18 - Purses and handbags.     42 - Retail
store services for purses, handbags and footwear. UNITED STATES   3833/0291  
1/27/1999   75/628,746       2,309,300   REGISTERED     35       35 - Retail
store services in the fields of footwear, jewelry, hair accessories, apparel,
leather goods, scarves and shoe care.
 
                                    FRONT ROW (stylized)                        
    UNITED STATES   776   3/13/1967   72/266,607   9/19/1967   835,525  
REGISTERED     25       25 - Shoes
 
                                    FYIO FLATTER YOURSELF INSIDE AND OUT        
                    UNITED STATES   T30461US00   5/10/2007   77/177,488  
9/2/2008   3,496,673   REGISTERED     25       25 - pants
 
                                    GAROLINI                             UNITED
STATES   3833/0220   1/28/1980   73/247,941   12/15/1981   1,182,240  
REGISTERED     25       25 - Women’s shoes.
 
                                    GAROLINI (Stylized)                        
    UNITED STATES   3833/0219   1/6/1983   73/409,480   2/7/1984   1,266,417  
REGISTERED     25       25 - Footwear
 
                                    GET TOTALLY ORGANIZED                      
      UNITED STATES   T30172US00   4/16/2003   78/238,345   3/30/2004  
2,828,026   REGISTERED     018       018 - handbags, shoulder bags, totes,
purses and small leather/other fabrications goods namely, wallets; key cases,
credit card cases, cosmetic cases sold empty, change purses and business card
cases
 
                                    HOT 9                             UNITED
STATES   T30128US05   5/16/2002   78/129,259   12/23/2003   2,799,254  
REGISTERED     025       025 - dresses, slacks, blouses, knit tops, jeans,
shorts, shirts, skirts, suits, coats, jackets, outerwear, scarves, hats, gloves,
socks, hosiery, tights and belts UNITED STATES   T30128US09   5/7/2004  
78/414,790   4/19/2005   2,942,197   REGISTERED     35       35 - providing
consumer information regarding trends in women’s fashion footwear, apparel and
accessories via global computer network
 
                                    HOT FOR SHOES                            
UNITED STATES   T30263US01   1/5/2005   78/542,476   6/27/2006   3,110,503  
REGISTERED     035       035 - retail store services and computerized on-line
retail store and website services featuring shoes, apparel, outerwear, belts,
handbags, jewelry, sunglasses, accessories and legwear
 
                                    HOT90NLINE                            
UNITED STATES   T30223US00   5/7/2004   78/414,719   4/5/2005   2,938,308  
REGISTERED     18       18 - handbags, totes, purses, BRIEFCASE TYPE-PORTFOLIOS,
backpacks; Small leather goods, namely, wallets, credit card cases, business
card cases, cosmetic cases sold empty a

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 6

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   J JOYCE and Design                        
UNITED STATES   3833/0056   8/14/1997   75/341,104   11/17/1998   2,203,831  
REGISTERED     25       25 - Footwear
 
                                    JD (Stylized)                         UNITED
STATES   T30239US00   4/10/1989   73/792,148   11/21/1989   1,567,298  
REGISTERED     25       25 - Footwear
 
                                    JOAN & DAVID                         UNITED
STATES   T30233US01   1/29/1991   74/134,599   6/30/1992   1,697,635  
REGISTERED     042,018       042- retail store services both featuring clothing
including footwear, leather goods and accessories     018 - leather goods;
namely, ladies’ handbags, luggage, wallets, key containers, umbrellas UNITED
STATES   T30233US04   12/8/2003   78/337,742   5/31/2005   2,957,089  
REGISTERED     025       025 - shoes UNITED STATES   T30233US11   8/23/2004  
78/471,989   11/1/2005   3,011,194   REGISTERED     025       025 - Footwear
 
                                    JOAN AND DAVID                        
UNITED STATES   T30233US09   1/14/1981   73/292,979   1/3/1984   1,263,011  
REGISTERED     025,018       025 - Scarves, belts and women’s clothing-namely,
gloves, sweaters, slacks, coats, jackets, skirts, dresses, suits     018 -
Handbags, namely, ladies’ handbags, and small leather articles, namely, wallets,
key containers, umbrellas
 
                                    JOAN AND DAVID TOO                        
UNITED STATES   T30233US08   1/27/1988   73/707,878   10/11/1988   1,508,302  
REGISTERED     025       025 - shoes
 
                                    JOAN HELPERN                         UNITED
STATES   T30241US00   10/3/1983   73/446,438   3/19/1985   1,325,974  
REGISTERED     25       25 - Ladies Shoes
 
                                    JOYCE                         UNITED STATES
  T20200US00   2/12/2008   77/394,515   8/19/2008   3,488,518   REGISTERED    
25       25 - Footwear JUST LIBBY                                 UNITED STATES
  T30232US20   6/29/1992   74/802,109   5/30/1995   1,897,026   REGISTERED    
25       25 - Footwear
 
                                    K9 BY NINE WEST                        
UNITED STATES   T30425US00   7/12/2006   78/927,989   5/22/2007   3.244,683  
REGISTERED     018       018 - Leashes, collars and clothing for dogs and
carriers for dogs
 
                                    LIBBY                         UNITED STATES
  T30232US14   1/22/1993   74/351,237   9/14/1993   1,792,712   REGISTERED    
25       25 - footwear
 
                                    LIL MISS MOOTSIES                        
UNITED STATES   T30232US03   5/31/1989   73/803,694   1/9/1990   1,576,519  
REGISTERED     025       025 - Footwear, namely, women’s and children’s shoes,
sneakers, boots, sandals and slippers
 
                                    MILLION WISHES                        
UNITED STATES   T30298US01   7/8/2005   78/666,350   11/6/2007   3,331,226  
REGISTERED     14       14 - Jewelry and [Watches]

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 7

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   MILLION WISHES continued...         UNITED
STATES   T30298US02   7/8/2005   78/666,385   11/6/2007   3,331,227   REGISTERED
    18       18 - HANDBAGS, PURSES, AND SMALL LEATHER GOODS, NAMELY, CLUTCH
PURSES, [KEY CASES], [CREDIT CARD CASES], COSMETIC CASES SOLD EMPTY, CHANGE
PURSES,[ WALLETS], [BUSINESS CARD CASES], [PASSPORT CASES], [AGENDA CASES] AND
[LIPSTICK HOLDERS] UNITED STATES   T30298US03   7/8/2005   78/666,392  
10/23/2007   3,320,238   REGISTERED     25       25 - SCARVES
 
                                    MOOTSIES                                
UNITED STATES   T30232US00   7/8/1987   73/670,883   2/23/1988   1,477,841  
REGISTERED     25       25 - Footwear
 
                                    MOOTSIES KIDS                         UNITED
STATES   T30232US04   5/21/1992   74/277,557   2/2/1993   1,750,221   REGISTERED
    025       025 - Footwear, namely, women’s and children’s shoes, sneakers,
boots, sandals and slippers
 
                                    MOOTSIES SPORT & Design                
UNITED STATES   T30450US00   3/6/2007   77/123,062   7/1/2008   3,458,963  
REGISTERED     25       25 - Footwear
 
                                    MOOTSIES TOOTSIES                        
UNITED STATES   T30232US02   5/31/1989   73/803,670   2/27/1990   1,584,784  
REGISTERED     025       025 - Footwear, namely, women’s and children’s shoes,
sneakers, boots, sandals and slippers
 
                                    MOOTSIES TOOTSIES KIDS                
UNITED STATES   T30232US10   5/15/2002   76/411,088   2/11/2003   2,686,452  
REGISTERED     025       025 - Footwear, namely, women’s and children’s shoes,
sneakers, boots, sandals and slippers
 
                                    MOOTSIES TOOTSIES KIDS Daisy Design        
        UNITED STATES   T30232US15   5/15/2002   76/411,087   2/11/2003  
2,686,451   REGISTERED     25       25 - Footwear, namely, women’s and
children’s shoes, sneakers, boots, sandals and slippers
 
                                    NINE LOVES                                
UNITED STATES   T30468US01   4/14/2008   77/447,168   4/21/2009   3,610,071  
REGISTERED     35       35 - Customer loyalty services and customer club
services, for commercial, promotional and/or advertising purposes
 
                                    NINE & CO.                                
UNITED STATES   T00145US08   5/15/2001   78/063,564   9/10/2002   2,619,058  
REGISTERED     25       25 - FOOTWEAR UNITED STATES   T00145US12   5/16/2001  
78/063,827   9/24/2002   2,626,723   REGISTERED     14       14 - jewelry
 
                                    NINE & COMPANY                        
UNITED STATES   943   2/13/2001   78/048,042   1/14/2003   2,675,669  
REGISTERED     25       25 - wearing apparel for women namely, leather, knit and
woven dresses, coats, suits, jackets, blouses, shirts, sweaters, t-shirts,
tank-tops, camisoles, cardigans, pullovers, vests, pants, shorts, jeans, skirts,
scarves and hats UNITED STATES   T00145US01   5/14/2001   78/063,407   9/2/2003
  2,760,248   REGISTERED     18       18 - handbags, pocketbooks, shoulder bags,
evening bags, straps for handbags, cosmetic bags sold empty, toiletry cases sold
empty, grooming cases sold empty, vanity cases sold empty, wallets, billfolds,
credit card cases, business card cases, leather key fobs, key cases, passport
cases, coin purses, clutch purses clutch bags, general purpose purses, leather
and non-leather draw string pouches to be used as handbags, book bags, belt
bags, leather and textile shopping bags sold empty, tote bags, saddle bags,
travel bags, roll bags, sling bags, overnight bags, overnight cases, shoe bags,
for travel, weekender bags, duffel bags, suit bags, garment bags for travel, gym
bags, beach bags, carry-on bags, tie cases, waist packs, fanny packs, backpacks,
knapsacks, diaper bags, attache cases, briefcases, document cases, briefcase
type portfolios, satchels, suitcases, luggage straps for luggage, luggage tags,
trucks, umbrellas, beach umbrellas, umbrella cases, sportsmen’s hunting bags
UNITED STATES   T00145US04   10/31/2001   78/091,015   8/5/2003   2,748,784  
REGISTERED     09       09 - Sunglasses, non-prescription eyeglasses, reading
glasses, clip-on frames and eye glass frames. UNITED STATES   T00145US05  
10/31/2001   78/091,017   9/16/2003   2,765,670   REGISTERED     25       25 -
Belts; Legwear, namely hosiery, tights and socks; Gloves, mittens, scarves and
hats.

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 8

                                              COUNTRY   REFERENCE#   FILED  
APPL#   REGDT   REG#   STATUS           CLASSES   NINE & COMPANY continued...  
                      UNITED STATES   T00145US09   4/3/2002   78/119,148  
6/17/2003   2,728,246   REGISTERED             25       25 - Sleepwear and robes
        UNITED STATES   T00145US10   4/3/2002   78/119,143   7/29/2003  
2,745,259   REGISTERED             25       25 - Swimwear         UNITED STATES
  T00145US11   4/3/2002   78/119,153   11/29/2005   3,021,623   REGISTERED      
      24       24 - Bed Sheets, Pillow Cases, Pillow Shams, Blankets, Duvet
Covers, Comforters, Dust Ruffles, Bed Spreads, Unfitted Fabric Furniture
Slipcovers; Table Covers; Bath Mats and Towels; Curtains and Draperies        
UNITED STATES   T00145US14   9/19/2002   78/165,723   9/5/2006   3,139,721  
REGISTERED             021       021 - toilet utensils, namely cups, toothbrush
holders, facial tissue holders and toilet tissue holders.         UNITED STATES
  T00145US15   3/5/2004   78/379,231   4/5/2005   2,938,076   REGISTERED        
    14       14 - WATCHES        
 
                                            NINE 9 WEST                        
UNITED STATES   T30152US00   10/14/2002   78/174,154   12/16/2003   2,794,769  
REGISTERED             14       14 - Jewelry and watches         UNITED STATES  
T30152US06   8/25/2004   78/473,440   4/5/2005   2,938,313   REGISTERED        
    025       025 - Clothing, namely, pants, skirts, dresses, jackets, coats,
shirts, blouses, vests, shorts and sweaters        
 
                                            NINE WEST                          
      UNITED STATES   3833/0014   3/21/1996   75/076,480   5/18/1999   2,246,350
  REGISTERED             9       9 - Sunglasses, non-prescription reading
glasses, clip-on sunglasses, eyeglass cases, eyeglass cords and sunglass cords.
        UNITED STATES   3833/0015 /US   12/2/1996   75/206,142   10/20/1998  
2,198,938   REGISTERED’             14       14 - Jewelry         UNITED STATES
  3833/0203   8/12/1998   75/535,075   2/22/2000   2,322,474   REGISTERED      
      14       14 - WATCHES.         UNITED STATES   3833/0302   12/28/1998  
75/612,495   5/21/2002   2,571,795   REGISTERED             01,03,21       01 -
Waterproofing chemical compounds for articles of leather.             03 -
Cleaning solvents, lotions and cream for footwear, and shoes and boot polish.  
          21 - Shoe brushes and polishing cloths for applying solvents to be
used as a scuff remover.        
 
                                            NINE WEST Logo                      
      UNITED STATES   3833/0067   2/5/1993   74/355,985   4/5/1994   1,829,417  
REGISTERED             18,42       18 - Handbags and purses.             42 -
Retail store services for footwear, purses and handbags.        
 
                                            NINE WEST (Word Mark)              
          UNITED STATES   915   3/8/2000   75,938,942   12/11/2001   2,518,612  
REGISTERED             25       25 - WEARING APPAREL FOR WOMEN NAMELY, LEATHER,
KNIT AND WOVEN DRESSES, COATS, SUITS, JACKETS, BLOUSES, SHIRTS, SWEATERS,
T-SHIRTS, TANK-TOPS, CAMISOLES, CARDIGANS, PULLOVERS, VESTS, PANTS, SHORTS,
JEANS, SKIRTS, SCARVES AND HATS         UNITED STATES   3833/0201   8/25/1998  
75/542,257   8/24/1999   2,272,307   REGISTERED             25       25 -
Clothing, namely - jackets, leather coats and rainwear.         UNITED STATES  
3833/0063   2/7/1992   74/245,243   6/8/1993   1,775,652   REGISTERED          
  18,25,42       18 - Handbags             25 - Shoes             42 - Retail
store services for handbags and shoes.         UNITED STATES   3833/0064  
11/1/1995   75/013,127   1/27/1998   2,133,086   REGISTERED             25,09  
    25 - Hosiery             09 - Sunglasses        

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 9

                                      COUNTRY     REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   NINE WEST HOT 9                 UNITED STATES
  T30128US01   5/16/2002   78/129,302   10/14/2003   2,774,159   REGISTERED    
025       025 - dresses, slacks, blouses, knit tops, jeans, shorts, shirts,
skirts, suits, coats, jackets, outerwear, scarves, hats, gloves, socks, hosiery,
tights and belts    
 
                                NINE WEST Logo                 UNITED STATES  
3833/0066   4/2/1991   74/153,779   5/5/1992   1,685,412   REGISTERED     25    
 
25 - Shoes
                                   
 
                                NINE WEST STUDIO                 UNITED STATES  
T30115US00   1/24/2002   78/104,621   6/22/2004   2,856,725   REGISTERED     25
      25 - FOOTWEAR UNITED STATES   T30115US01   5/13/2004   78/418,331  
8/9/2005   2,984,262   REGISTERED     18       18 - HANDBAGS, PURSES, TOTE BAGS;
SMALL LEATHER GOODS, NAMELY CLUTCH PURSES, LEATHER KEY CASES, CREDIT CARD CASES,
COSMETIC CASES SOLD EMPTY, CHANGE PURSES,WALLETS, BUSINESS CARD CASES and
PASSPORT CASES    
 
                                NINEWEST.COM                 UNITED STATES  
3833/0306   1/22/1999   75/625,945   10/17/2000   2,394,900   REGISTERED     35
      35 - Computerized on-line retail store services featuring shoes,
outerwear, belts, handbags, jewelry, sunglasses and legwear.    
 
                                PANINARI BY MOOTSIES TOOTSIES                
UNITED STATES   T30232US01   3/18/1988   73/717,446   5/9/1989   1,538,233  
REGISTERED     025       025 - Footwear, namely, women’s and children’s shoes,
sneakers, boots, sandals and slippers    
 
                                PAPPAGALLO (Large parrot Design)                
UNITED STATES   T30231US00   8/6/2004   78/463,321   7/26/2005   2,980,017  
REGISTERED     25       25 - Clothing, namely Skirts, Suits, Slacks, Shorts,
Blouses, Tops, Dresses, Jackets    
 
                                PAPPAGALLO (Stylized)                 UNITED
STATES   846   6/14/1968   72,300,408   3/4/1969   865,820   REGISTERED     25  
    25 - Ladies, ready-to-wear- namely, belts, fur coats, panty hose, scarves,
smocks, and shoes. UNITED STATES   842   5/29/1957   72,031,022   5/19/1959  
678,919   REGISTERED     25      
25 - Women’s shoes
   
 
                                PAPPAGALLO (Word Mark)                 UNITED
STATES   3833/0332   10/28/1999   75/834,063   12/6/2005   3,023,949  
REGISTERED     25       25 - Clothing, namely, rain wear, jackets, coats, vests,
belts, socks, hosiery, blouses, skirts, shirts, pants, sweaters, t-shirts,
shorts, sweatshirts, sweat pants, leggings, dresses, suits, hats, scarves and
gloves.    
 
                                PAPPAGALLO PRINCESS                 UNITED
STATES   T30253US00   1/26/2007   77/092,012   9/18/2007   3,293,433  
REGISTERED     25       25 - Bottoms; Tops    
 
                                RED CROSS                 UNITED STATES  
3833/0298   10/25/1973   73,004,592   10/15/1974   995,647   REGISTERED     25  
    25 - Ladies’ shoes.    
 
                                SAM & LIBBY                 UNITED STATES  
T30232US19   8/6/1990   74/801,051   5/18/1993   1,772,454   REGISTERED     25  
    25 - Clothing; namely, T-shirts, sweat shirts, jackets, hats, caps,
footwear, shirts, belts, shoes, tennis shoes, boots, sandals, and rainwear
UNITED STATES   T30232US21   9/14/1992   74/313,859   6/22/1993   1,778,203  
REGISTERED     35       35 - Retail store services

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 10

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   SAM & LIBBY & Design                          
  UNITED STATES   T30232US12   10/3/1983   74/085,089   6/4/1991   1,646,905  
REGISTERED     25       25 - Footwear UNITED STATES   T30232US18   8/6/1990  
74/801,172   8/3/1993   1,786,205   REGISTERED     25       25 - Clothing;
namely, t-shirts, sweatshirts, jackets, hats, caps, footwear, shirts, belts,
shoes, tennis shoes, boots, sandals
 
                                    SAM & LIBBY and HEART DESIGN                
            UNITED STATES   T30438US00   4/9/2007   77/151,577   12/25/2007  
3,358,982   REGISTERED     25       25 - Footwear
 
                                    SELBY                             UNITED
STATES   865   7/21/1941   71,445,534   1/13/1942   392,773   REGISTERED     25
      25 - Shoes made from leather, fabric, rubber, or combinations of these
materials
 
                                    SELBY COMFORT FLEX                          
  UNITED STATES   T15971US01   3/31/2005   78/598,922   4/4/2006   3,076,418  
REGISTERED     25       25 - Footwear
 
                                    SELBY FIFTH AVENUE stylized                
            UNITED STATES   868   5/9/1958   72,051,384   4/28/1959   677,769  
REGISTERED     25       25 - Women’s shoes made from leather, fabric, rubber, or
combinations of these
 
                                    SELBY SHOES (Stylized)                      
      UNITED STATES   871   7/21/1941   71,445,535   1/13/1942   392,774  
REGISTERED     25       25 - Shoes made from leather, fabric, rubber, or
combinations of these materials SHOE WOO                             UNITED
STATES   T30467US00   2/28/2008   77/408,269   12/2/2008   3,541,640  
REGISTERED     25       25 - Footwear UNITED STATES   T30467US01   2/29/2008  
77/409,816   12/2/2008   3,541,642   REGISTERED     35       35 - Retail
Footwear, Handbags, Small leather goods, Sunglasses, Hosiery stores
 
                                    SHOE WOO Stylized                          
  UNITED STATES   T30467US02   6/6/2008   77/492,507   2/10/2009   3,573,872  
REGISTERED     25       25 - Footwear UNITED STATES   T30467US03   6/6/2008  
77/492,500   2/10/2009   3,573,871   REGISTERED     35       35 - Retail
Footwear, Handbags, Small leather goods, Sunglasses, Hosiery stores
 
                                    SPA EASY SPIRIT (Stylized)                  
          UNITED STATES   3833/0089   8/12/1996   75/148,678   5/13/1997  
2,061,568   REGISTERED     25       25 - Footwear
 
                                    SPIRIT LEVEL 1                            
UNITED STATES   T30226US00   5/27/2004   78/426,004   8/9/2005   2,983,255  
REGISTERED     25       25 - Footwear UNITED STATES   T30226US03   5/27/2004  
78/426,323   7/19/2005   29,70,522   REGISTERED     35       35 - Providing
consumer product information via the internet and on-line retail store services
UNITED STATES   T30226US12   6/7/2004   78/431,031   8/9/2005   2,983,306  
REGISTERED     25       25 - socks UNITED STATES   T30226US17   6/16/2004  
78/436,124   7/19/2005   2,970,636   REGISTERED     35       35 - Retail Store
Services

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 11

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES   SPIRIT LEVEL 2                            
UNITED STATES   T30226US01   5/27/2004   78/426,036   8/16/2005   2,985,352  
REGISTERED     25       25 - Footwear UNITED STATES   T30226US04   5/27/2004  
78/426,329   7/26/2005   2,976,126   REGISTERED     35       35 - Providing
consumer product information via the internet and on-line retail store services
UNITED STATES   T30226US13   6/7/2004   78/431,039   8/9/2005   2,983,307  
REGISTERED     25       25 - socks UNITED STATES   T30226US18   6/16/2004  
78/436,130   7/19/2005   2,970,637   REGISTERED     35       35 - Retail Store
Services
 
                                    SPIRIT LEVEL 3                            
UNITED STATES   T30226US02   5/27/2004   78/426,069   8/16/2005   2,985,354  
REGISTERED     25       25 - Footwear UNITED STATES   T30226US05   5/27/2004  
78/426,339   7/19/2005   2,970,523   REGISTERED     35       35 - Providing
consumer product information via the internet and on-line retail store services
UNITED STATES   T30226US14   6/7/2004   78/431,044   8/9/2005   2,983,308  
REGISTERED     25       25 - socks UNITED STATES   T30226US19   6/16/2004  
78/436,140   7/19/2005   2,970,638   REGISTERED     35       35 - Retail Store
Services
 
                                    STUDIO 9 (Stylized)                        
    UNITED STATES   T30302US00   8/2/2005   78/683,847   7/24/2007   3,269,747  
REGISTERED     25       25 - Footwear
 
                                    STUDIO 9 (Word Mark)                        
    UNITED STATES   T30315US00   9/22/2003   76/557,011   2/21/2006   3,060,702
  REGISTERED     25       25 - Clothing, namely, shirts, tops, tank tops,
blouses, skirts, dresses
 
                                    STUDIO NINE                            
UNITED STATES   T30319US00   9/22/2003   76/557,010   2/21/2006   3,060,701  
REGISTERED     025       025 - Clothing, namely, shirts, tops, tank tops,
blouses, skirts, dresses
 
                                    TRUE SPIRIT BY EASY SPIRIT                  
          UNITED STATES   T30117US03   1/24/2002   78/104,634   8/5/2003  
2,748,857   REGISTERED     025       025 - Footwear
 
                                    WESTIES                             UNITED
STATES   3833/0095   12/9/1983   73/456,272   11/20/1984   1,306,136  
REGISTERED     25       25 - Shoes UNITED STATES   T15982US01   4/24/2002  
78/123,671   3/4/2003   2,693,491   REGISTERED     035       035 - Retail store
services for shoes, belts and handbags
 
                                    WESTIES (NEW DESIGN & LOGO)                
            UNITED STATES   3833/0096   4/12/1994   74 /,511,720   5/7/1996  
1,973,317   REGISTERED     25,42       25 - C1.25: Footwear [and belts].    
C1.42: Retail store services featuring footwear, belts and handbags.     42 -
Retail store services featuring footwear, belts and handbags.
 
                                    WHAT’S YOUR SPIRIT LEVEL?                  
          UNITED STATES   T30226US07   5/27/2004   78/426,349   7/19/2005  
2,970,524   REGISTERED     35       35 - Providing consumer product information
via the internet and on-line retail store services UNITED STATES   T30226US16  
6/16/2004   78/436,106   7/19/2005   2,970,635   REGISTERED     35       35 -
Retail Store Services

 



--------------------------------------------------------------------------------



 



         
Owner Trademark Report by Mark
  Printed: 4/27/2009   Page 12

                                      COUNTRY   REFERENCE#   FILED   APPL#  
REGDT   REG#   STATUS   CLASSES                 END OF REPORT   TOTAL ITEMS
SELECTED =     163  

 



--------------------------------------------------------------------------------



 



TRADEMARK APPLICATIONS
Foreign
Jones Apparel Group, Inc.

                                      CANADA                            
T30313CA00   GLO JEANS and Design   12/16/2005   1283209           ALLOWED    
25       25 - Jeans, pants, capris, shorts, scooters, jackets and knitwear
 
                                                END OF REPORT       TOTAL ITEMS
SELECTED =     1  

 



--------------------------------------------------------------------------------



 



COPYRIGHTS

                                  Name of Grantor     Copyright     Registration
Date     Registration Number     Country    
NWD
    “Signature Pattern” fabric design     9/7/2007     VA0001626000     U.S.    
Jones Investment Co., Inc.
    “Lion mane design”     5/22/2007     VA 1-415-331     U.S.    
JICO
    MB-1168X           VA 353-452     U.S.    
JICO
    MB-1177X           VA 353-453     U.S.    
JICO
    MB-1175X           VA 361-530     U.S.    
JICO
    MB-1176X           VA 361-529     U.S.    
JICO
    HX-2863           VAu 219-523     U.S.    
JICO
    MX-2859           VAu 225-060     U.S.    
JICO
    LX-2865           VAu 225-061     U.S.    
JICO
    KX-2860           VAu 225-062     U.S.    
JICO
    JX-2862           VAu 226-065     U.S.    
JICO
    CX-2858           VAu 225-064     U.S.    
JICO
    BX-2870           VA 225-063     U.S.    
JICO
    ME-8255X           VA 361-528     U.S.    
JICO
    ME-8254X           VA 361-527     U.S.    
JICO
    Savoy neck no. 146           VA 1-010-168     U.S.    
JICO
    Savoy no. MBR-1010           VA 1-010-167     U.S.    
JICO
    GMNK500GO           VA 1-010-166     U.S.    
JICO
    GMBR3000GO           VA 1-010-165     U.S.    
JICO
    Perfume pin with amy/citrine           VAu 442-077     U.S.    
JICO
    Perfume pin onyx stone           VAu 442-076     U.S.    
JICO
    Handbag pin with heart           VAu 442-075     U.S.    
JICO
    Checkerboard handbag pin           VAu 442-074     U.S.    
JICO
    Pin handbag with bottom drop           VAu 442-073     U.S.    
JICO
    Top handle handbag pin           VAu 442-072     U.S.    
JICO
    Gathered handbag pin           VAu 442-071     U.S.    
JICO
    Deco handbag pin, sterling & marcasite           VAu 441-936     U.S.    
JICO
    Handbag pin with tassel           VAu 441-935     U.S.    
JICO
    Perfume pin with atomizer, sterling & marcasite           VAu 441-934    
U.S.    

 



--------------------------------------------------------------------------------



 



                                  Name of Grantor     Copyright     Registration
Date     Registration Number     Country    
JICO
    Perfume pin with tassel, sterling & marcasite           VAu 441-933     U.S.
   
JICO
    Deco perfume pin, sterling & marcasite           VAu 441-932     U.S.    
JICO
    Criss-cross perfume pin, sterling & marcasite           VAu 441-931     U.S.
   
JICO
    Perfume pin with eau de perfume, sterling/marcasite           VAu 441-930  
  U.S.    
JICO
    Perfume pin with checkerboard, sterling /marcasite           VAu 441-929    
U.S.    
JICO
    Sandal shoe pin           VA 911-565     U.S.    
JICO
    Open toe           VA 911-522     U.S.    
JICO
    Popcorn           VA 911-521     U.S.    
JICO
    Jukebox           VA 911-520     U.S.    
JICO
    Diner           VA 911-519     U.S.    
JICO
    French fries           VA 911-518     U.S.    
JICO
    Ice cream soda           VA 911-517     U.S.    
JICO
    Hamburger           VA 911-516     U.S.    
JICO
    Ice cream cone           VA 911-583     U.S.    
JICO
    Hot dog           VA 911-582     U.S.    
JICO
    Sneaker           VA 911-581     U.S.    
JICO
    Loafer           VA 911-580     U.S.    
JICO
    Cowboy boot           VA 911-579     U.S.    
JICO
    High heel shoe           VA 911-573     U.S.    
JICO
    Frog on lily pads           VA 669-436     U.S.    
JICO
    Elephant           VA 669-435     U.S.    
JICO
    Gecko           VA 669-434     U.S.    
JICO
    Lion bracelet           VA 669-433     U.S.    
JICO
    ME-8836           VA 638-832     U.S.    
JICO
    MB-1562           VA 638-834     U.S.    
JICO
    MB-1563           VA 638-833     U.S.    
JICO
    Fish design           VA 564-162     U.S.    
JICO
    Floral bar pin           VA 564-161     U.S.    
JICO
    Gecko           VA 564-160     U.S.    
JICO
    Floral earring           VA 564-159     U.S.    
JICO
    Elephant ring           VA 564-158     U.S.    
JICO
    MB-1371           VA 530-237     U.S.    
JICO
    Caring pin           VA 528-294     U.S.    

 



--------------------------------------------------------------------------------



 



                                  Name of Grantor     Copyright     Registration
Date     Registration Number     Country    
JICO
    Goldfish ring           VA 521-866     U.S.    
JICO
    GB-16           VA 521-471     U.S.    
JICO
    GB-50           VA 521-470     U.S.    
JICO
    GE-53           VA 521-469     U.S.    
JICO
    GB-03           VA 521-468     U.S.    
JICO
    GB-43           VA 521-467     U.S.    
JICO
    Bunny rabbits           VA 475-901     U.S.    
JICO
    Double lion ring           VA 520-237     U.S.    
JICO
    Olympic jewelry group           VAu 217-058     U.S.    
JICO
    MMB-1           VAu 210-897     U.S.    
JICO
    MB-1185X           VA 373-741     U.S.    
JICO
    Lapel watch MWB-702-1           VA 353-299     U.S.    
JICO
    Lapel watch MWB-709-2           VA 353-298     U.S.    
JICO
    Lapel watch MWB-701-1           VA 353-297     U.S.    
JICO
    Lapel watch MWB-702-3           VA 353-296     U.S.    
JICO
    ME-8253X           VA 362-334     U.S.    
JICO
    ME-8248X           VA 362-333     U.S.    
JICO
    MB-1167XM           VA 356-844     U.S.    
JICO
    MB-1178X           VA 356-843     U.S.    
JICO
    Brooch MB-1069           VA 374-009     U.S.    
JICO
    MB-1169X           VA 353-771     U.S.    
JICO
    ME-8251X           VA 355-100     U.S.    
JICO
    Ring MR-1050           VA 348-198     U.S.    
JICO
    Ring MR-1051           VA 348-197     U.S.    
JICO
    Ring MR-1052           VA 348-196     U.S.    
JICO
    Ring MR-1055           VA 348-195     U.S.    
JICO
    Earring ME-8164           VA 344-706     U.S.    
JICO
    Earrings ME-8146           VA 344-705     U.S.    
JICO
    Earring ME-8165           VA 344-704     U.S.    
JICO
    MB-1080           VA 341-780     U.S.    
JICO
    Earring ME-8183           VA 377-953     U.S.    
JICO
    Earring ME-8208           VA 337-952     U.S.    
JICO
    Bracelet MBR-773           VA 337-951     U.S.    
JICO
    Bracelet MBR-777XA           VA 337-950     U.S.    
JICO
    Bracelet MBR-776XA           VA 37-949     U.S.    
JICO
    Earring ME-8206           VA 337-948     U.S.    

 



--------------------------------------------------------------------------------



 



                                  Name of Grantor     Copyright     Registration
Date     Registration Number     Country    
JICO
    Earring ME-8207           VA 337-947     U.S.    
JICO
    Earrings ME-8195           VA 337-946     U.S.    
JICO
    Earrings ME-8196           VA 337-945     U.S.    
JICO
    Earring ME-8218           VA 337-944     U.S.    
JICO
    Earring ME-8197           VA 337-943     U.S.    
JICO
    Earring ME-8133           VA 335-365     U.S.    
JICO
    Earring ME-8167           VA 335-364     U.S.    
JICO
    Earring ME-8122           VA 335-363     U.S.    
JICO
    Earring ME-8123           VA 335-362     U.S.    
JICO
    Earring ME-8121           VA 335-8121     U.S.    
JICO
    Earring ME-8129           VA 335-360     U.S.    
JICO
    Earring ME-8095           VA 335-359     U.S.    
JICO
    Earring ME-8150           VA 335-358     U.S.    
JICO
    Earring ME-8178           VA 335-357     U.S.    
JICO
    Earring ME-8151           VA 335-356     U.S.    
JICO
    Earring ME-8124           VA 335-355     U.S.    
JICO
    Earring ME-8125           VA 335-354 .     U.S.    
JICO
    Earring ME-8162           VA 335-353     U.S.    
JICO
    Earring ME-8148           VA 335-352     U.S.    
JICO
    Earring ME-8069           VA 335-351     U.S.    
JICO
    Earring ME-8173           VA 335-350     U.S.    
JICO
    Earring ME-8076           VA 335-349     U.S.    
JICO
    Earring ME-8161           VA 335-348     U.S.    
JICO
    Brooch MB-1093           VA 334-207     U.S.    
JICO
    Brooch MB-1007           VA 334-206     U.S.    
JICO
    Brooch MB-1006           VA 334-205     U.S.    
JICO
    Earring, pin MB-1142           VA 334-204     U.S.    
JICO
    Brooch MB-1017           VA 334-203     U.S.    
JICO
    Brooch, buckle MB-1021           VA 334-202     U.S.    
JICO
    Brooch, MB-1011           VA 334-201     U.S.    
JICO
    Brooch MB-1078           VA 334-200     U.S.    
JICO
    Brooch, earring, buckle
MB-1018           VA 334-199     U.S.    
JICO
    Brooch MB-1000           VA 334-198     U.S.    
JICO
    Brooch MB-1079           VA 334-197     U.S.    
JICO
    Brooch MB-1008           VA 334-196     U.S.    
JICO
    Brooch MB-1090           VA 334-195     U.S.    

 



--------------------------------------------------------------------------------



 



                                  Name of Grantor     Copyright     Registration
Date     Registration Number     Country    
JICO
    Brooch MB-1067           VA 334-194     U.S.    
JICO
    Brooch, buckle MB-1097           VA 334-193     U.S.    
JICO
    Brooch MB-1041           VA 334-192     U.S.    
JICO
    Brooch MB-1046           VA 334-191     U.S.    
JICO
    Brooch MB-1068           VA 334-190     U.S.    
JICO
    Brooch MB-1066           VA 334-189     U.S.    
JICO
    Brooch, buckle MB-1099           VA 334-188     U.S.    
JICO
    Brooch, MB-1091           VA 334-187     U.S.    
JICO
    Brooch, MB-1042           VA 334-186     U.S.    
JICO
    Brooch, buckle MB-1084           VA 334-185     U.S.    
JICO
    Earrings, pin MB-1146           VA 334-184     U.S.    
JICO
    Brooch MB-1077           VA 334-183     U.S.    
JICO
    Pin, earrings MB-1143           VA 334-182     U.S.    
JICO
    Brooch MB-1098           VA 334-181     U.S.    
JICO
    Brooch MB-1094           VA 334-180     U.S.    
JICO
    Brooch MB-1002           VA 333-823     U.S.    
JICO
    Brooch MB-1020           VA 333-015     U.S.    
JICO
    Brooch, earring MB-1024           VA 333-014     U.S.    
JICO
    Brooch MB-1003           VA 333-013     U.S.    
JICO
    Brooch, earring MB-1022           VA 333-012     U.S.    
JICO
    Brooch MB-1016           VA 333-011     U.S.    
JICO
    MB-1035           VA 333-010     U.S.    
JICO
    MB-1023           VA 333-009     U.S.    
JICO
    MB-1009           VA 333-008     U.S.    
JICO
    Brooch, earrings, belt buckle MB-1019           VA 330-405     U.S.    
JICO
    Buckle, sterling silver ZA- 521           VA 330-404     U.S.    
JAG USA
    COMPASS PRINT     6/28/1999     VAu000462535     U.S.    
JAG USA
    LAUREN SPRING 2000     6/28/1999     VAu000464638     U.S.    

 



--------------------------------------------------------------------------------



 



COPYRIGHT APPLICATIONS

                                              Application     Application      
    Name of Grantor     Copyright Application     Filing Date     Serial Number
    Country    
Foundation Design Assigned it to Jones Jeanswear Group, Inc.
    “Grane” hummingbird design (application)     2/12/2009     Unknown     U.S.
   
Andrea Bevington assigned it to Jones Investment Co. Inc. (JICO is the copyright
claimant)
    “Be Free Poem” by Andrea Bevington (application)     3/20/2008     Unknown  
  U.S.    

 



--------------------------------------------------------------------------------



 



INTELLECTUAL PROPERTY LICENSES
Anne Klein
Collection XIIX, Ltd.
E. Gluck Corporation
Herman Kay, Inc.
Leg Resource, Inc.
Avant Garde Optics, LLC
Luxottica S.r.1
The Max Leather Group, Inc.
Nine West
Carole Hochman Designs, Inc.
E. Gluck Corporation
E.S. Originals, Inc. (All Day Air)
E.S. Originals, Inc. (Sears) License & Design Services Agreement
Fownes Brothers & Co.
G-III Apparel Group, Ltd.
J-3 Associates, LLC (Joel Fisher)
Microsoft Corporation (Nine West use in Project Gotham Racing video games)
(royalty free)
Olivet International, Inc.
R&S Sales Company, Inc.
Royce Too, LLC
Safilo USA, Inc.
Stylemark, Inc.
The Max Leather Group
Energie
Sixty USA, Inc.
L.E.I.
S. Rothschild & Co.
Allure Eyewear
Ariela-Alpha International, LLC
SME Consolidated Ltd
Fortune Fashions
Gennco
Stylemark, Inc., Riviera Division
Steven Madden, Ltd
Gloria Vanderbilt
Carole Hochman Designs, Inc.
L’Oreal (as successor in interest to Cosmair — royalty-free and in perpetuity
for Class 3)
Jones New York
Amerex Group, Inc.
Clio Jewellery, a division of Mainline Fashions, Inc.

 



--------------------------------------------------------------------------------



 



Cipriani Accessories Inc.
Collection XIIX, Ltd
Essex Manufacturing, Inc.
G-III Apparel Group
Herman Kay, Inc.
Hudson Bay Company
Madison Maidens, Inc.
Marcraft Apparel Group
REM Optical Company
Randa Canada, Ltd.
Riviera Trading, Inc.
Utex Corporation
PVH/Superba/Insignia Neckwear, Inc.
Easy Spirit, Bandolino, Pappagallo and others
U.S. Shoe / Luxottica Group S.p.A. (royalty-free and in perpetuity for eyewear)
Pappagallo Retail License Arrangements
Alma Hall, Inc.
BBL Corp.
Dachei, Inc.
Kharrat / Candis
Kharrat Enterprises
Lemieur Inc.
Marm, Inc.
Nan-Lar, Inc.
Pappagallo of Minnesota
Ruth Ecklin
Sunfer, Inc.
Susan Crawford & Mary John Payne
Travelers End Inc.
Walstar, Inc.
International
Al Jammaz Group
Apparel FZCO
Apparel Sp. Z O.O.
Exclusive Brands International
F. & C. Lemonis S.A.
F.A. Al Hokair & Co.
Forus S.A.
Global Retail (Asia) Incorporated
GRI International Limited (Anne Klein)
GRI International Limited (Joan and David)
GRI International Limited (Nine West)
Industrias Piagui, S.A. De C.V. And West-Mex, S.A. De C.V.
Park Bravo Dis Ticaret A.S.
Piagui Commercial, S.A. De C.V.
Sherson Group Inc.
Store Specialists, Inc.
Sung Chang Interfashion Co, Ltd.

 



--------------------------------------------------------------------------------



 



Takihyo Company, Ltd.
The House Of Busby Limited
Toray Industries, Inc.
Dockers
Levi Strauss & Co to Nine West Footwear Corporation (Boys’ Footwear)
Levi Strauss & Co to Nine West Footwear Corporation (Womens’ Footwear)
Givenchy
Givenchy Corporation to Victoria + Co Ltd.
Nine West by New Balance
New Balance Athletic Shoe, Inc. to Nine West Footwear Corporation
Outsole Technology Patent License
E.S. Originals, Inc. to Nine West Footwear Corporation
Capezio
Retail Brand Alliance to Nine West Footwear Corporation (royalty-free and in
perpetuity for women’s footwear and retail stores for same)
The United States Shoe Corporation to Nine West Footwear Corporation (in
perpetuity)
Rachel Roy
Rachel Roy IP Company, LLC to Jones Apparel Group USA, Inc.
Intercompany License Agreements [by arrangement only]
Jones Investment Co. Inc. w/Jones Apparel Group USA, Inc.
-Anne Klein marks
Jones Investment Co. Inc. w/Nine West Footwear Corporation
-Anne Klein marks
Jones Investment Co. Inc. w/ Norton McNaughton of Squire, Inc. [nka Jones
Jeanswear]
-Anne Klein marks
Jones Investment Co. Inc. w/ Norton McNaughton of Squire, Inc. [nka Jones
Jeanswear]
-Jones New York and Evan-Picone marks
Jones Investment Co. Inc. w/ Norton McNaughton of Squire, Inc. [nka Jones
Jeanswear]
-Moderate marks [Erika, Energie, Norton McNaughton]
Jones Investment Co. Inc. w/ Norton McNaughton of Squire, Inc. [nka Jones
Jeanswear]
-Gloria Vanderbilt marks
Jones Investment Co. Inc. w/Sun Apparel of Texas, Ltd. [transferred to Jones
Apparel of Texas II, Ltd., and nka Jones Jeanswear Group]
-l.e.i. marks
Jones Canada, Inc. w/Jones Investment Co. Inc.
-Jones New York
Nine West Footwear Corporation w/Nine West Development Corporation

 



--------------------------------------------------------------------------------



 



REAL PROPERTIES OWNED OR LEASED
BY EACH LOAN PARTY
1. PROPERTIES OWNED

      ADDRESS
99 Motivation Drive
  Lawrenceburg, TN
2350 W.O. Smith Street
  Lawrenceburg, TN

 



--------------------------------------------------------------------------------



 



     
     II. PROPERTIES LEASED

                          STORE NO.   LOCATION   ADDRESS   LANDLORD        
 
  1441 Broadway, 11th Floor   New York, NY       Lechar Realty, LLC        
Vaughan head office
  388 Applewood Crescent   Vaughan, Ontario   L4K 4B4   Zentil Property
Management        
SDR
  1880 Matheson Blvd East   Mississauga, Ontario   L4W 5N4            
Richardson Showroom
  26 Richardson Street   Toronto, Ontario   M4T 2S3   Kintork (Ontario) Ltd.    
   
Montreal Showroom
  555 Chabanel West 5th floor   Montreal, Quebec   H2N 2J2   Marcarko Ltd.   101
   
Cookstown
  3311 Country Road 89 Unit B6-B9   Cookstown, Ontario   LOL lLO       103    
St Jacobs
  3311 Country Road 89 Unit B6-B9   Cookstown, Ontario   LOL lLO   Taurus
Cookstown Partners Ltd.   104    
Vaughan
  80 St. Regis Crescent North   Downsview, Ontario   M3J lY9   Menkes Properties
Inc.   105    
Kingston
  25 Benjamin Road Unit 38   Waterloo, Ontario   N2V 2G8   St. Jacobs
Countryside Inc.   106    
Windsor
  388 Applewood Crescent   Vaughan, Ontario   L4K 4B4   Zentil Property
Management Inc.   108    
Winnipeg
  1201 Division St.   Kingston, Ontario   K7K 6X4   KCAP Kingston Inc.   110    
Sherway
  1555 Talbot St.   Lasalle, Ontario   N9H 2N2   OP Trust Retail Inc.   113    
Niagara Falls
  2025 Corydeon Avenue   Winnipeg, Manitoba   R3P 0N5   Investors Group Trust
Co. Ltd   115    
Knowlton
  25 The West Mall   Etobicoke, Ontario   M6C 1B8   Ontrea c/o Cadilaac Fairview
  118    
St Sauveur
  7500 Lundy’s Lane Suite B2   Niagara Falls, Ontario   L2G 1G9   Lundy’s Lane
Portfolio Inc.   119    
Kingsway
  4195 Dundas St. West   Etobicoke, Ontario   M8X 1Y4   1136974 Ontario Inc.  
120    
Burlington
  3500 Fairview St. Unit 2   Burlington, Ontario   L7N 2R4   Landmark Shopping
Centre Inc.   121    
London
  735 Wonderland Road, North   London, Ontario   N6H 4Ll   Dev- Lee Properties
Ltd. c/o Morguard Real Estate   122    
Pickering
  1755 Pickering Parkway Unit 28   Pickering, Ontario   L1V 6K5   RRVP
Operations Inc.   123    
Richmond
  110-7771 Alderbridge Way   Richmond, BC   V6X 2A4   Arnold Financial Corp.  
124    
Kirkland
  3200 Jean Yves Street, Unit 3280   Kirkland, Quebec   H9J 2R6   Riotrin
Properties ( Kirkland Inc. )   125    
Kanata
  The Queensway & Terry Fox Drive   Kanata, Ontario   K2T 1H8   Kanata
Entertainment Holdings Inc.   126    
London Crossroads
  765 Exeter, Unit C6A   London, Ontario   N6E 3T1   Crossroad Shopping Centre  
127    
Newmarket
  17725 Yonge St. North   Newmarket, Ontario   L3Y 7C1   Yonge Kingston Centre
Inc.   128    
Hudson JNY
  3187 Harwood Blvd. Store A   Hudson- Vaudreuil, PQ   J7V 8P2   Promenades
Hudson Inc.   129    
Oakville
  North Service Road   Oakville, Ontario   L6M 2S2   2725321 Canada Inc. c/o
Bentall Retail Services   130    
Lawrence Plaza
  526 Lawrence Ave West Unit 16A   Toronto, Ontario   M6A 1A2   Lawrence Plaza
Equities   131    
Merivale Ottawa
  1667 Merivale Road   Ottawa, Ontario   K2G 3K2   Rio- Can Real Estate   132  
 
Orleans
  2002 Mer Bleu Road Unit 10/11   Ottawa, Ontario   K4K 3T9   Innes Shopping
Centres Ltd   133    
Coquitlam
  2748 Lougheed Highway   Port Coquitlam BC   V3B 6P2   WestLo Financial Corp.  
134    
Bolton Factory Outlet
  196 Me Ewan Drive East   Bolton, ON   L7E 4E5   209050 Ontario Limited

 



--------------------------------------------------------------------------------



 



     

                          STORE NO.   LOCATION   ADDRESS   LANDLORD   135    
New Westminster Outlet
  805 Boyd Street, Unit H110   New Westminster, BC    V3M 5X2   First
Queensborogh Shopping Centre   136    
Heartland
  5875 Rodeo Drive   Mississauga, ON    L5R 4Cl   Orlando Corporation   137    
Wellington — London
  978-981 Wellington Road S   London, Ontario    N6E 3A9   Wellington Southdale
Centre   138    
Richmond Hill
  10 John Bricahll Road A6, Unit 3   Richmond Hill, ON       Riotrin Properties
  139    
Trois Rivieres
  4225 Boulevard Des Forges   Trois Rivieres, QC    G8Y lW2   Ivanhoe Cambridge
II Inc.   140    
Chatham
  100 King Street West   Chatham, ON    N7M 6A9   Ivanhoe Cambridge II Inc.  
141    
Tecumseh
  7650 Tecumseh Road East   Windsor, ON    N8T lE9   Ivanhoe Cambridge II Inc.  
142    
Kildonan
  1555 Regent Avenue West   Winnipeg, Manitoba    R2C 4J2   Ivanhoe Cambridge II
Inc.   302    
Tique Granvill
  2621 Granville St.   Vancouver, BC    V6H 2H2   Lai’s Enterprises Ltd.   303  
 
Place Ste Foy
  2452 Boulevard Laurier   Sainte-Foy, QC    GIV 2Ll   Ivanhoe Cambridge II Inc.
  304    
Brossard
  2151 Boulevard Lapiniere   Brossard, QC    J4W 2T5   Ivanhoe Cambridge II Inc.
  305    
Guilford Centre
  2695 Guilford Town Centre   Surrey, BC    V3R 7Cl   Ivanhoe Cambridge II Inc.
  901    
Ogilvy
  1307 Rue St. Catherine O. 2nd Fl.   Montreal, PO    H3G IP7   Pyxis Real
Estate Equities        
 
  11 West 42nd Street, 22/B1   New York, NY       11 West 42nd, L.P. C/o Tishman
Speyer Assoc.        
 
  1412 Broadway, 4th FI   New York, NY       1412 Broadway, LLC C/o Murray Hill
Properties, LLC        
 
  148 West 37th Street, 2nd Fl   New York, NY       Fashions Associates C/o
Adams & Company, LLC        
 
  2600 Network Blvd, Unit 260   Frisco, TX       Hall 2600 Network Associates  
     
 
  1412 Broadway, 5th & 6th Floors   New York, NY       1412 Broadway, LLC C/o
Murray Hill Properties, LLC        
 
  1411 Broadway   New York, NY    310   Trizechahn-Swig, LLC        
 
  1411 Broadway   New York, NY    320   Trizechahn-Swig, LLC        
 
  1411 Broadway   New York, NY    355   Trizechahn-Swig, LLC        
 
  1411 Broadway   New York, NY    357   Trizechahn-Swig, LLC        
 
  1411 Broadway   New York, NY    370   Trizechahn-Swig, LLC        
 
  1411 Broadway   New York, NY    375   Trizechahn-Swig, LLC        
 
  1411 Broadway   New York, NY    1505   Trizechahn-Swig, LLC        
 
  1411 Broadway   New York, NY    1510   Trizechahn-Swig, LLC        
 
  1411 Broadway   New York, NY    1520   Trizechahn-Swig, LLC        
 
  1411 Broadway   New York, NY    1606   Trizechahn-Swig, LLC        
 
  1411 Broadway   New York, NY    1620   Trizechahn-Swig, LLC        
 
  1411 Broadway   New York, NY    1700   Trizechahn-Swig, LLC        
 
  1411 Broadway   New York, NY    1715   Trizechahn-Swig, LLC        
 
  1411 Broadway   New York, NY    1720   Trizechahn-Swig, LLC        
 
  1411 Broadway   New York, NY    1800   Trizechahn-Swig, LLC        
 
  1411 Broadway   New York, NY    1820   Trizechahn-Swig, LLC

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD    
 
  1411 Broadway   New York, NY    1830   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    1850   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    1865   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    1900   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    2000   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    2100   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    2200   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    2210   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    2220   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    2230   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    2320   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    2330   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    2700   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    2710   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    3210   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    3215   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    3400   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    3700   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    3900   Trizechahn-Swig, LLC    
 
  1411 Broadway   New York, NY    1510A   Trizechahn-Swig, LLC    
 
  240 East 39th Street   New York, NY    17G   Glenwood Management Assoc.    
 
  525 Seventh Avenue   New York, NY    6th Floor & 1509   525 Delaware, LLC    
 
  525 Seventh Avenue   New York, NY    11th Floor   525 Delaware, LLC    
 
  10 New Road   East Providence, RI       Ten New Road, LLC    
 
  11891 Alameda Avenue   EI Paso, TX       Five Star Holding    
 
  11891-B Alameda Avenue   E1 Paso, TX       Five Star Holding    
 
  1245 Forest Parkway   West Deptford, NJ       Multi-Employer Property Trust  
 
 
  1250 Forest Parkway   West Deptford, NJ       New York Life Insurance Company
   
 
  170 Butts Street   South Hill, VA       JA South Hill Portfolio, L.P.    
 
  (i) 1020 North Point Blvd   Hanahan, SC    Entire Bldg   North Point Park, LLC
   
 
  (ii) 1441 Broadway   New York, NY    9th Floor   Lechar Realty, LLC    
 
  (iii) 7410 Magi Road   Hanahan, SC    Entire Bldg   Monmouth Real Estate
Investment Corp.    
 
  (iv) 7410 Magi Road   Hanahan, SC    10th Floor   Lechar Realty, LLC    
 
  (v) 7410 Magi Road   Hanahan, SC    2701/2702   Lechar Realty, LLC    
 
  (vi) 498 Seventh Avenue   New York, NY    9th & 10th Floor   Mass Mutual
Financial Grp    
 
  1007 Orange Street   Wilmington, DE    225   BPG Office Partners VIII, LLC    
 
  (ii) 180 Rittenhouse Circle   Bristol, PA    Entire Bldg   Inland Continental
Property Mgmt

 



--------------------------------------------------------------------------------



 



     

                          STORE NO.   LOCATION   ADDRESS   LANDLORD        
 
  (iii) 200 Rittenhouse Circle   Bristol, PA   1,3,4 East   Whitesell
Enterprises        
 
  (iv) 200 Rittenhouse Circle   Bristol, PA   1,2,3,7 North   Whitesell
Enterprises        
 
  (v) 200 Rittenhouse Circle   Bristol, PA   4,5,6 North   Whitesell Enterprises
       
 
  (vi) 200 Rittenhouse Circle   Bristol, PA   5 East   Whitesell Enterprises    
   
 
  (vii) 200 Rittenhouse Circle   Bristol, PA   6,7,8 West   Whitesell
Enterprises        
 
  (viii) 200 Rittenhouse Circle   Bristol, PA   7 East   Whitesell Enterprises  
     
 
  (ix) 200 Rittenhouse Circle   Bristol, PA   8 North   Whitesell Enterprises  
2726    
Watermark Place
  4500 Katie’s Way   Bessemer   Space 645       6755    
Factory Stores of America-Boaz
  200 Lackey Street   Boaz, AL           6975    
Tanger Center - Boaz
  214 S McClesky Sp 117   Boaz, AL           0671    
Tanger Outlet - Foley
  2601 S. McKenzie Street   Foley, AL           1543    
Tanger Center- Foley
  2601 S. Mackenzie Street   Foley, AL           0520    
Tanger Outlet Center - Foley
  2601 S. McKenzie Street   Foley, AL           0708    
Tanger Outlet - Foley
  2601 S. McKenzie St.   Foley, AL   Suite C-3       2551    
Tanger Outlet - Foley
  2601 S. McKenzie St. L5   Foley, AL           2103    
Riverchase Galleria
  2000 Riverchase Galleria   Hoover, AL   Space #105       2824    
Festival Center
  3726 Airport Blvd   Mobile, AL   Space 103       7515    
Pinnacle Hills Promenade
  2203 S. Promenade Blvd.   Rogers, AR   Space 3117       6753    
Vanity Fair
  2050 S. Roslyn Place   Mesa, AZ           6959    
Outlets at Anthem
  4250 W. Anthem Way   Phoenix, AZ           6260    
U-HAUL INTERNATIONAL
  PO BOX 52021   Phoenix, AZ           2591    
Outlets at Anthem
  4250 W. Honda Bow Road   Phoenix, AZ   Space 525       7018    
Scottsdale Fashion Square
  7014-1028 E. Camelback Road   Scottsdale, AZ           2829    
Scottsdale Fiesta Cntr
  10220A 90th Street   Scottsdale, AZ           0365    
Oak Creek Factory Outlets
  6601 S. Highway #179   Sedona, AZ           2707    
Oak Creek Factory Outlets
  6645 S. Highway #179   Sedona, AZ   Suite C-2       2666    
Arizona Mills
  Arizona Mills   Tempe, AZ   Space # 346       2836    
Alameda Town Center
  2219-A Southshore Center   ALAMEDA,CA   Space 225       0414    
Viejas Outlet Center
  5003 Willows Road, Suite 105   Alpine, CA           2679    
Viejas Outlet Center
  5001 Willows Road   Alpine, CA   Space B102       1236    
Westfield-Santa Anita
  400 S. Baldwin Avenue   Arcadia, CA   Suite 227-U, Space            
 
          F-7       6225    
Santa Anita Fashion Park
  400 S. Baldwin Ave. #368   Arcadia, CA           7354    
Santa Anita Fashion Park
  400 S. Baldwin Avenue   Arcadia, CA   Suite #211       2715    
Tanger Center - Barstow
  2796 Tanger Outlet   Barstow, CA   Suite 203    

 



--------------------------------------------------------------------------------



 



     

                          STORE NO.   LOCATION   ADDRESS   LANDLORD   7467    
Nine West
  311 North Beverly Drive   Beverly Hills, CA           0605    
Desert Hills Premium Outlets
  48650 Seminole Drive   Cabazon, CA   Suite F 170       1637    
Desert Hills Premium Outlets
  48650 Seminole Drive   Cabazon, CA           0031    
Desert Hills Premium Outlets
  48400 Seminole Drive   Cabazon, CA           0758    
Desert Hill Factory Store
  48400 Seminole Drive   Cabazon, CA   Suite D 428       2549    
Desert Hills Factory Stores
  48400 Seminole Drive   Cabazon, CA   Space D-424       0663    
Camarillo Premium Outlets
  850 Ventura Blvd., Suite 732   Camarillo, CA           6991    
Camarillo Premium Outlets
  910 Camarillo Center Drive   Camarillo, CA   Suite 806       0447    
Camarillo Premium Outlets
  990 Camarillo Center Drive, Su   Camarillo, CA           0726    
Camarillo Premium Outlets
  910 Camarillo Center Drive   Camarillo, CA   Suite 824       2557    
Camarillo Premium Outlets
  740 E. Ventura Blvd.   Camarillo, CA   Suite 146       7503    
Westfield Topanga Owner
  6600 Topanga Cyn. Blvd   Canoga Park, CA           0681    
Carlsbad Premium Outlet
  5620 Paseo Del Norte   Carlsbad, CA   Space 116C       0468    
Carlsbad Company Stores
  5610 Paseo Del Norte,   Carlsbad, CA   Space 108 B       0755    
Carlsbad Company Stores
  5600 Paseo Del Norte   Carlsbad, CA   Space 128 B       2672    
Carlsbad Premium Outlets
  5630 Paseo Del Norte   Carlsbad, CA   Space D122       7386    
Los Cerritos Center
  203 Los Cerritos Center Los Ce   Cerritos, CA           0660    
Citadel Outlets Shopping Ctr
  100 Citadel Drive   Commerce, CA   Building 10B       0516    
The Citadel
  100 Citadel Drive   Commerce, CA           2712    
Citadel Outlet
  100 Citadel Drive   Commerce, CA   Suite 160       1257    
The Promenade at Dos Lagos
  2795 Cabot Drive   Corona, CA   Ste 6-120       7022    
South Coast Plaza
  3333 Bristol Street   Costa Mesa, CA   Space 1849       6154    
Westfield Shoppingtown North C
  200 E. Via Rancho Pkwy.   Escondido, CA           7506    
Westfield North County
  200 E. Via Rancho Parkway   Escondido, CA   Space 325       0741    
Folsom Premium Outlets
  13000 Folsom Blvd.   Folsom, CA   Suite 1005       2516    
Folsom Premium Outlets
  1300 Folsom Blvd.   Folsom, CA   Space 805       0661    
Gilroy Premium Outlets
  8300 Arroyo Circle   Gilroy, CA           6967    
Gilroy Premium Outlets
  68140 Leavesley Road   Gilroy, CA           0338    
Gilroy Premium Outlets
  8325-34 Arroyo Circle   Gilroy, CA           0020    
Gilroy Premium Outlets
  8325-36 Arroyo Circle   Gilroy, CA   Space 36       0721    
Gilroy Premium Outlets
  8375-50 Arroyo Circle   Gilroy, CA   Space 53       2509    
Gilroy Premium Outlets
  8325-40 Arroyo Circle   Gilroy, CA   Space 40       6170    
Glendale Galleria
  2181 Glendale Galleria   Glendale, CA           7111    
Glendale Galleria
  1126 Glendale Galleria   Glendale, CA           7518    
Five Point Plaza
  Space 188567   Huntington Beach, CA   18567 Main Street    

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
1246
  Irvine Spectrum Center   The Paseo Shops   Irvine, CA   99 Fortune Drive Space
719    
7114
  University Town Center   4465 Lajolla Village Dr.   La Jolla, CA        
0712
  Lake Elsinore Outlet Center   17600 Collier Ave   Lake Elsinore, CA   Suite
C128    
1134
  Westfield- Century City   10250 Santa Monica Blvd   Los Angeles, CA   Space
1040    
6339
  Westside Pavilion   10800 West Pico Blvd.   Los Angeles, CA        
0037
  Craig Realty Group Hillsboro   Dept. 9879   Los Angeles, CA   Space # A004    
0714
  CRAIG REALTY GROUP HILLSBORO   Dept. 9879   Los Angeles, CA   Space #154    
6011
  Beverly Center   8500 Beverly Blvd. Sp 767   Los Angeles, CA        
7119
  Westside Pavilion   10800 West Pico Blvd.   Los Angeles, CA   Space# 132    
7461
  Hollywood and Highland   6834 Hollywood Blvd #111   Los Angeles, CA        
2511
  Craig Realty Group-Hillsboro   DEPT. 9879-44   Los Angeles, CA        
2784
  Monterey Park Atlantic Square   2126 South Atlantic Blvd   Los Angeles, CA  
SPACE 2126    
2815
  Vermont and Wilshire   3143 Wilshire Blvd   Los Angeles, CA        
2839
  Plaza Mexico   11215 Long Beach Blvd   Lynwood, CA   Ste 1001-1005    
2618
  The Great Mall   232 Great Mall Drive   Milipitas, CA        
0662
  Great Mall of the Bay Area   520 Great Mall Drive   Milpitas, CA        
6167
  Montclair Plaza   5066 Montclair Plaza Lane   Montclair, CA        
2018
  Montebello Town Center   2071 Montebello Town Ctr   Montebello, CA        
0245
  Napa Premium Outlets   629 Factory Stosres Drive   Napa, CA        
2607
  Napa Premium Outlets   835 Factory Stores Drive   Napa, CA        
0728
  Ontario Mills   1 Mills Circle   Ontario, CA   Suite 627    
2628
  Ontario Mills   1 Mills Circle   Ontario, CA   Space #832    
2704
  American Tin Cannery   125 Ocean View Blvd   Pacific Grove, CA   Space 112    
7202
  Stanford Shopping Center   185 Stanford Shopping Center   Palo Alto, CA      
 
0467
  Petaluma Village Premium Outle   2200 Petaluma Blvd., North 210   Petaluma, CA
       
2566
  Petaluma Village Premium Outle   2200 Petaluma Boulevard North   Petaluma, CA
  Space B200    
1008
  Prime Outlets at Pismo Beach   333 Five Cities Drive   Pismo Beach, CA        
0237
  Prime Outlets - Pismo Beach   333 Five Cities Drive., #104   Pismo Beach, CA  
     
2613
  Prime Outlets - Pismo Beach   333 Five Cities Drive   Pismo Beach, CA  
Ste#l14    
1213
  Galleria at South Bay   1815 South Hawthorne Blvd   Redondo Beach, CA        
6022
  Galleria at South Bay   1815 Hawthorne Blvd.   Redondo Beach, CA   Suite 230  
 
7209
  Downtown Plaza   545 Downtown Plaza #2023   Sacramento, CA        

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
2794
  The Shops At Tanforan   1150 El Camino Real   San Bruno, CA   Space 165    
0674
  Shops at Las Americas   4155 Camino de la Plaza   San Diego, CA        
2029
  Horton Plaza   273 Horton Plaza   San Diego, CA        
2767
  Shops at Las Americas   4155 Camino de la Plaza   San Diego, CA   Space #434  
 
1136
  San Francisco Shopping Center   865 Market Street   San Francisco, CA   Space
138    
1207
  Embarcadero Center   One Embarcadero Ctr.   San Francisco, CA        
1208
  San Francisco Center   865 Market Street   San Francisco, CA   Space #139    
1208
  San Francisco Center   865 Market Street   San Francisco, CA   Space #139    
6171
  Embarcadero Center   2 Embarcadero Center   San Francisco, CA        
4005
  Stonestown Galleria   3251 20th Avenue   San Francisco, CA        
7103
  Embarcadero Center   4 Embarcadero Center   San Francisco, CA        
7122
  San Francisco Center   865 Market Street   San Francisco, CA   #306    
7333
  Nine West   250 Stockton Street   San Francisco, CA        
7345
  Nine West   2086 Union Street   San Francisco, CA        
2567
  Marina Square   1251 Marina Blvd.   San Leandro, CA        
7200
  Hillsdale Mall   228 Hillsdale Mall #2360   San Mateo, CA        
2586
  San Ysidro Village   4464 Camino de la Plaza   San Ysidro, CA   Suite D-6    
7108
  Paseo Nueva Mall   201 Paseo Nuevo   Santa Barbara, CA        
7108
  Paseo Nueva Mall   201 Paseo Nuevo   Santa Barbara, CA        
2110
  Valley Fair   2855 Stevens Creek Boulevard   Santa Clara, CA        
5002
  Sherman Oaks Fashion Square   14006 Riverside Drive   Sherman Oaks, CA        
7494
  Simi Valley Mall   1555 Simi Valley Town Center   Simi Valley, CA        
2783
  Factory Stores at teh Y   2024 S Lake Tahoe Blvd.   South Lake Tahoe, CA  
Space 16    
0464
  St. Helena Premium Outlets   3111 N. St. Helena Highway,   St. Helena, CA  
Space 3A    
0557
  Horizon Outlet Center   1435 Retherford Street   Tulare, CA   Space D-125    
2729
  Horizon Outlet Center   1525 Retherford Street   Tulare, CA   Space #C045    
0693
  Vacaville Premium Outlets   344 Nut Tree Road   Vacaville, CA   Space #274    
6962
  Vacaville Premium Outlets   311 Nut Tree Road Ste #F   Vacaville, CA        
0475
  Vacaville Premium Outlets   344 Nut Tree Road   Vacaville, CA        
2520
  Vacaville Premium Outlets   331 Nut Tree Road   Vacaville, CA   Ste #D    
7435
  Valencia Town Center   24250 Town Ctr. Drive #130   Valencia, CA        
2526
  Castle Rock Factory Shops   5050 Factory Shops Blvd.   Castle Rock, CO        
6255
  Cherry Creek Mall   3000 East First Ave.   Denver, CO   Space #223    
6012
  Cherry Creek Mall   3000 East First Ave. #191   Denver, CO        

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
0523
  Colorado Mills   14500 W. Colfax Avenue   Lakewood, CO   Space 242    
2727
  Colorado Mills   14500 W. Colfax Avenue   Lakewood, CO   Space #265    
0659
  Silverthorne Factory Stores   227-R Blue River Parkway   Silverthorne, CO    
   
0030
  Silverthorne Factory Store   167-B Wildernest Road #28   Silverthorne, CO   PO
Box 2010    
0827
  Silverthorne Factory Outlet   167-D Wildernest Road   Silverthorne, CO   PO
Box 2012    
2522
  Silverthorne Factory Stores   246-B Rainbow Drive   Silverthorne, CO   Space
#63    
7475
  The Shoppes at Farmington   110 Albany Turnpike Suite # 31   Canton, CT      
 
0607
  Clinton Crossing Premium Outle   20 Killingworth Turnpike   Clinton, CT  
Suite232    
1618
  Clinton Premium Outlets   20 Killingworth Trunpike   Clinton, CT   Space #254
   
0312
  Clinton Crossing Premium Outle   20 Killingworth Turnpike, # 34   Clinton, CT
       
0723
  Clinton Crossing Premium Outle   20 Killingworth Turnpike   Clinton, CT  
Space 125    
2705
  Clinton Crossing   20 Killingworth Turnpike   Clinton, CT        
2101
  Danbury Fair Mall   7 Backus Ave   Danbury, CT        
2843
  Black Rock Turnpike Mall   Sun Realty Assoc. LLC   Fairfield, CT   2181 Black
Rock Turnpike    
6104
  Westfarms Mall   500 West Farms Mall   Farmington, CT        
6006
  Westfarms Mall   508 Westfarms Mall   Farmington, CT        
2658
  Hamden Mart   2300 Dixwell Ave.   Hamden, CT        
1237
  Westfield Shoppingtown-Ct   1201 Boston Post Road   Milford, CT   Space 2441  
 
0510
  Jones New York   517 Westport Avenue   Norwalk, CT        
2751
  Nine West Outlet   517 Westport Avenue   Norwalk, CT        
2753
  Nine West Outlet   507 Boston Post Road   Orange, CT        
0101
  Stamford Towne Center   100 Greyrock Place   Stamford, CT        
2758
  Ridgeway Shopping Center   2341 Summer Street   Stamford, CT        
7490
  Westfield Shoppingtown Trumbul   5065 Main Street   Trumbull, CT        
1264
  Crystal Mall   850 Hartford Turnpike   Waterford, CT   Space H120    
6969
  Westbrook Factory   314 Flat Rock Rd.   Westbrook, CT        
2619
  Westbrook Factory   314 Flat Rock Pl.   Westbrook, CT        
7343
  Nine West   1227 Wisconsin Avenue   Georgetown, DC        
1238
  National Press Building   529 14th Street NW   Washington, DC        
1239
  Union Station   50 Massachusetts Ave   Washington, DC   Space 208    
1255
  1329 Wisconsin Ave   Bandolino   Washington, DC   1329 Wisconsin Ave    

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
7527
  1029 Connecticut Ave   1150 Connectut Ave   Washington, DC   Suite 801    
3211
  Union Station   529 Mass. Ave   Washington, DC        
0667
  Tanger Center - Rehoboth Beach   34986 Midway Outlet Drive   Rehoboth Beach,
DE        
6776
  Tanger Outlet - Rehoboth Beach   36706 Bayside Outlet Drive   Rehoboth Beach,
DE        
0284
  Tanger Outlet - Rehoboth Beach   34986 Midway Outlet Drive   Rehoboth Beach,
DE   Suite 109    
2515
  Tanger Outlet - Rehoboth Beach   34986 Midway Outlet Drive   Rehoboth Beach,
DE   Suite 110    
2578
  Vero Fashion Outlets, LLC   9551 East Bay Harbor Drive   Bay Harbor, FL      
 
6380
  Town Center at Boca Raton   6000 Glades Road   Boca Raton, FL        
2129
  Town Center at Boca Raton   409 Boca Town Center   Boca Raton, FL        
2129
  Town Center at Boca Raton   409 Boca Town Center   Boca Raton, FL        
7500
  Mizner Park   1337 Plaza Real   Boca Raton, FL   Space 1337    
6110
  Boynton Beach Mall   801 N Congress Ave.   Boynton Beach, FL        
2789
  Catalina Centre   1713-15 N. Congress Avenue   Boynton Beach, FL   Space C-6/7
   
6157
  Westfield Shoppingtown Brandon   315 Westfield Shoppingtown Bra   Brandon, FL
       
0537
  Pine Island Marketplace   523 SW Pine Island Road   Cape Coral, FL        
2832
  Clearwater Mall   2979 Gulf to Bay Blvd   Clearwater, FL        
1270
  Coral Square Mall   9097 West Atlantic Blvd   Coral Springs, FL        
6286
  Coral Square Mall   9493 West Atlantic Blvd.   Coral Springs, FL        
7339
  Coral Square Mall   9367 West Atlantic Blvd   Coral Springs, FL        
7339
  Coral Square Mall   9367 West Atlantic Blvd   Coral Springs, FL        
2806
  Bellair Plaza Shopping Center   2561 North Atlantic Ave   Daytona Beach, FL  
     
6992
  Silver Sands Factory Outlet   10746 Emerald Coast Pkwy   Destin, FL        
0066
  Silver Sands Factory Outlet   10406 W. Emerald Coas Parkway   Destin, FL      
 
0751
  Silver Sands Factory Outlet   10746 Emerald Coast Pkwy.   Destin, FL        
2610
  Silver Sands Factory Outlet   10676 Emerald Coast Pkwy   Destin, FL        
6868
  Prime Outlets - Ellenton   5439 Factory Shops Blvd.   Ellenton, FL        
0040
  Prime Outlets - Ellenton   5613 Factory Shops Blvd., #415   Ellenton, FL      
 
0706
  Prime Outlets - Ellenton   5591 Factory Shops Blvd.   Ellenton, FL        
2688
  Prime Outlets - Ellenton   5571 Factory Shops Blvd #290   Ellenton, FL        
1533
  Miromar Outlets   10801 Cork Screw Rd. Suite 134   Estero, FL        
0511
  Miromar Outlets   10801 Corkscrew Road   Estero, FL        

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
0838
  Miromar Outlets   10801 Corkscrew Road   Estero, FL   Suite #128    
7520
  Coconut Point   Space N-03   Estero, FL   23191 Fashion Dr Ste 103    
2760
  Miromar Outlets   10801 Corkscrew Road   Estero, FL        
2590
  Prime Outlets - Florida City   200 E. Palm Drive   Florida City, FL        
1643
  Coral Ridge Mall   3200 N. Federal Highway   Ft. Lauderdale, FL   Space 408  
 
7408
  The Galleria Mall   2586 E Sunrise Blvd.   Ft. Lauderdale, FL        
1011
  Tanger Center - Sanibel   20350 Summerline Road   Ft. Meyers, FL   Space #3125
   
2749
  Tanger Center - Sanibel   20350 Summerline Rd.   Ft. Meyers, FL        
0295
  Tanger Center - Sanibel   20350 Summerline Rd., #1112   Ft. Myers, FL        
2788
  Coral Ridge Mall   3200 N. Federal Highway   Ft.Lauderale, FL   Space 603    
6808
  Factory Stores of America - Graceville   950 Prim Avenue   Graceville, FL    
   
2798
  Oakwood Plaza   3721 Oakwood Blvd   Hollywood, FL        
1227
  The Avenues   10300 Southside Blvd.   Jacksonville, FL   Suite #2550    
7407
  The Avenues   10300 Southside Blvd.   Jacksonville, FL   Room No: 2630    
7407
  The Avenues   10300 Southside Blvd.   Jacksonville, FL   Room No: 2630    
2659
  Jacksonville Landing   2 Independent Drive   Jacksonville, FL   Suite 1035    
2817
  Oakleaf Plantation   9640 Crosshill Blvd   Jacksonville, FL   Space 104 A    
2807
  South Beach Regional Center   3852 South Third St.   Jacksonville Beach, FL  
     
1273
  Treasure Coast Square   3194 NW Federal Highway   Jensen Beach, FL   Space
3194    
2803
  Kendall Town and Country Ctr   8630 Mills Drive   Kendall, FL        
2819
  518 Duval Street   First State Bank   Key West, FL   1201 Simonton Street    
2825
  Merchants Walk   3615 S. Florida Ave   Lakeland, FL   Space 910    
2802
  Largo Mall Shopping Center   10500 Ulmerton Road   Largo, FL   Suite 278    
0042
  Prime Outlets - Naples   6060 Collier Blvd.,   Marco Island, FL   Space 76    
1283
  The Falls   8888 SW 136 ST   Miami, FL   SP #220    
7340
  Miami Int Mall - Storage   1455 Northwest 107th Avenue   Miami, FL        
7340
  Miami Int Mall - Storage   1455 Northwest 107th Avenue   Miami, FL        
7395
  Nine West   673 Collins Ave.   Miami, FL        
7446
  Dadeland Mall   7539 North Kendall Drive   Miami, FL        
2742
  Dolphin Mall   11401 NW 12th Street   Miami, FL   Space #128    
7481
  Falls Shopping Center Storage   8888 SW 136 ST   Miami, FL        

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
7481
  Falls Shopping Center Storage   8888 SW 136th Street   Miami, FL        
6360
  Aventura Mall   19575 Biscayne Blvd.   N. Miami Beach, FL   Space #1503    
2128
  Aventura Mall   19575 Biscayne Blvd   N. Miami Beach, FL   Sp #305    
7462
  Coastland Center   1900 9th Street North   Naples, FL        
0609
  Orlando Premium Outlets   8200 Vineland Ave.   Orlando, FL   Suite315    
1626
  Lake Buena Vista Factory Store   15749 S. Apopka Vineland Road   Orlando, FL  
Unit J-5    
1626
  Lake Buena Vista Factory Store   15749 S. Apopka Vineland Road   Orlando, FL  
Unit J-5    
6847
  Prime Outlets - Orlando   4949 N. Intl Drive. Suite 125   Orlando, FL        
6386
  Florida Mall   8001 South Orange Blossom Trail   Orlando, FL   Space 1280 B  
 
0521
  Festival Bay   5250 International Drive   Orlando, FL        
0471
  Orlando Premium Outlets   8200 Vineland Ave., Suite 707   Orlando, FL        
0538
  Prime Outlets- Orlando   4953 International Drive   Orlando, FL   Suite 2A-06
   
0734
  Prime Outlets   5401 West Oakridge Road   Orlando, FL   Mall 1 Suite 12    
0799
  Lake Buena Vista Factory Store   15779 S Apopha Vineland Road   Orlando, FL  
Building #L1A    
0826
  Festival Bay   5250 International Drive   Orlando, FL        
2106
  Florida Mall   8001 South Orange Blossom Trai   Orlando, FL        
7351
  Orlando Fashion Sq. Mall   3321 E. Colonial Drive   Orlando, FL   Space D-28  
 
7454
  Mall of Millennia   4200 Conroy Road   Orlando, FL   Suite 231    
2609
  Orlando Design Center   5265 N. International Drive   Orlando, FL        
2650
  Lake Buena Vista Factory Stores   15753 S. Apoka Vineland Road   Orlando, FL  
     
2759
  Orlando Premium Outlet   8200 Vineland Avenue   Orlando, FL        
2782
  Festival Bay   5250 International Drive   Orlando, FL        
2810
  Waterford Lakes Town Center   Space S-03   Orlando, FL   705 N. Alafaya Trail
   
4002
  The Gardens   3101 PGA Blvd   Palm Beach Gardens, FL   Space P239    
2781
  Panama City Mall   2196 N.Cove Blvd.   Panama City, FL   Space 2196    
0543
  Shops at Pembroke Gardens   317 SW 145TH Terrace   Pembroke Gardens, FL  
Space 3040    
1230
  Pembroke Lakes Mall   11401 Pines Boulevard   Pembroke Pines, FL        
6239
  Pembroke Lakes Mall   11401 Pines Blvd.   Pembroke Pines, FL        
7385
  Pembroke Lakes Mall   11401 Pines Blvd.   Pembroke Pines, FL   Space 852    

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
1241
  Broward Mall   8000 W Broward Boulevard   Plantation, FL   Space 630    
6371
  Broward Mall   8000 W Broward Boulevard   Plantation, FL   Space 517    
4014
  Broward Mall   8000 Broward Mall   Plantation, FL        
1003
  St. Augstine Premium Outlets   2700 State Road 16   St. Augustine, FL   Suite
107A    
6986
  St. Augustine Factory Outlets   500 Belz Factory Outlet Mall   St. Augustine,
FL   Suite 55    
6719
  St. Augustine Premium Outlets   2700 State Road 16   St. Augustine, FL        
0421
  St. Augustine Factory Outlets   500 Belz Factory Outlet Mall,   St. Augustine,
FL        
0745
  St. Augustine Premium Outlets   2700 State Road 16   St. Augustine, FL   Suite
907    
2661
  St. Augustine Premium Outlets   2700 State Road 16   St. Augustine, FL   Suite
804    
1272
  Tyrone Square Mall   6885 Tyrone Square   St. Petersburg, FL   Space 612    
0680
  Sawgrass Mills   12801 W Sunrise Blvd   Sunrise, FL   Space 1033    
0707
  Sawgrass Mills Center   12801W. Sunrise Blvd.   Sunrise, FL   Suite 424    
2502
  Sawgrass Mills   12801 W. Sunrise Blvd   Sunrise, FL   Suite 435    
6347
  Citrus Park Town Center   7910 Citrus Park Town Center   Tampa, FL        
6387
  Westshore Plaza   257 Westshore Plaza   Tampa, FL   Space C-016    
7329
  West Shore Plaza   309 West Shore Plaza   Tampa, FL        
7442
  Citrus Park Town Center   7949-C Citrus Park Town Center   Tampa, FL   Space
460    
2823
  Carrollwood Commons   15140 N. Dale Mabry Hwy   Tampa, FL   Space B6    
6374
  The Villages At Lake Sumter   1085 Canal Street   The Village, FL   Space 1085
   
6978
  Vero Fashion Outlets LLC   9551 East Bay Harbor Drive   Vero Beach, FL        
0232
  Outlets at Vero Beach   1794 94th Drive   Vero Beach, FL   Suite A120    
0725
  The Outlets at Vero Beach   1846 94th Drive   Vero Beach, FL   Suite B150    
7497
  The City Place   700 S ROSEMARY AVE   W. Palm Beach, FL   SUITE 134, SPACE
B-14    
7473
  The Mall at Wellington Green   10300 W. Forest Hill Blvd.   Wellington, FL    
   
2805
  Winter Garden Village   3251 Daniels Road   Winter Garden, FL   Space W-124  
 
0533
  Winter Garden Village   3239 Daniels Road   Winter Gardens, FL   Space 102    
2032
  Cumberland Mall   1362 Cumberland Mall   Atlanta, GA        
2124
  Lenox Square   3393 Peachtree Rd.   Atlanta, GA        
2124
  Lenox Square   3393 Peachtree Rd.   Atlanta, GA        
3010
  Perimeter Mall   4400 Ashford Dunwoody Rd.   Atlanta, GA        
7498
  Atlantic Station   230 18th Street   Atlanta, GA   Building 11, Space 11115  
 
7511
  Augusta Mall   3450 Wrightsboro Road   Augusta, GA   Space 2090    

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
7516
  Mall of Georgia   Space 1039A   Buford, GA   3333 Budford Drive    
6989
  Prime Outlets - Calhoun   455 Belwood Rd.   Calhoun, GA   Ste 18    
0068
  Prime Outlets - Calhoun   455 Belwood Rd., Suite 24   Calhoun, GA        
6964
  Tanger Center - Commerce   800 Tanger Drive Suite 601   Commerce, GA        
0739
  Tanger Center - Commerce   800 Steven B. Tanger Blvd.   Commerce, GA   Suite
708    
2623
  Tanger Center - Commerce   800 Tanger Drive   Commerce, GA   Suite 102    
0675
  N. Georgia Premium Outlets   800 Highway 400 South   Dawsonville, GA        
6993
  N. Georgia Premium Outlets   800 Highway 400 S.   Dawsonville, GA   #365    
0309
  N. Georgia Premium Outlets   800 Highway 400 S., # 425   Dawsonville, GA      
 
0719
  N. Georgia Premium Outlets   800 Highway 400 S #260   Dawsonville, GA        
2651
  N. Georgia Premium Outlets   800 Hwy 400 S.   Dawsonville, GA   #340    
0766
  Outlet Center at Boaz   300 Longvue Court   Johns Creek, GA        
2107
  Cobb Center   400 W. Barrett Parkway   Kennesaw, GA   Sp#219    
0765
  Discover Mills   5900 Sugarloaf Parkway   Lawrenceville, GA   Suite 250    
2719
  Discover Mills   5900 Sugarloaf Parkway SP #272   Lawrenceville, GA        
1619
  Tanger Center - Locust Grove   1000 Tanger Drive   Locust Grove, GA        
0548
  Tanger Outlets - Locust Grove   1000 Tanger Drive   Locust Grove, GA   Space
55    
0760
  Tanger Center - Locust Grove   1000 Tanger Drive   Locust Grove, GA   Suite
506    
2599
  Tanger Center - Locust Grove   1000 Tanger Drive   Locust Grove, GA   Suite
222    
2031
  Oglethorpe Mall   7804 Abercorn Extension Pkwy.#   Savannah, GA        
0651
  Guam Factory Outlet   199 Chalan San Aontonio Road   Tamuning, GU   Space 107
   
2676
  Guam Premier Outlets   199 Charlan San Antonio Road   Tamuning, Guam        
7350
  Ala Moana Center   1450 Ala Moana Blvd.   Honolulu, HI   Sp2015.    
7350
  Ala Moana Center   1450 Ala Moana Blvd.   Honolulu, HI   Sp2015.    
7471
  Hyatt Regency Waikiki   2424 Kalakaua Avenue   Honolulu, HI   Space 112 1st Fl
   
7512
  Kahala Mall   4211 Waialae Avenue   Honolulu, HI        
0608
  Waikele Premium Outlets   94798 Lumiaina St.   Waikele, HI   Suite 404    
2626
  Waikele Premium Outlets   94-796 Lumiaina St.   Waipahu, HI   Ste 313    
6761
  Factory Stores of America - Story City   324 Factory Outlet Drive   Story
City, IA        
1005
  Chicago Premium Outlets   1650 Premium Outlets   Aurora, IL   Space 225    
1604
  Chicago Premium Outlets   1650 Premium Outlets Blvd.   Aurora, IL   Space
#1225    
0499
  Chicago Premium Outlets   1650 Premium Outlets Boulevard   Aurora, IL        
0796
  Chicago Premium Outlets   1650 Premium Outlets Blvd.   Aurora, IL   Space
#1237    
2724
  Chicago Premium Outlets   1650 Premium Outlets Blvd.   Aurora, IL   Space
#1273    

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
2121
  River Oaks Center   96 River Oak Center   Calumet City, IL        
0527
  Riverpoint Shopping Center   1730 West Fullerton Ave   Chicago, IL   Space
9/10    
0701
  Washington Street   35 E. Washington Street   Chicago, IL        
7448
  Water Tower Mall   845 N. Michigan Avenue   Chicago, IL   Space 211    
7464
  Nine West   701 N. Michigan Avenue   Chicago, IL        
7470
  Clark Street   111 West Monroe   Chicago, IL        
7510
  Clybourn Galleria   1845 N. Clybourn   Chicago, IL        
2560
  Nine West   2739 North Clark Street   Chicago, IL        
2697
  Nine West Outlet   2058 N. Halsted Street   Chicago, IL        
2506
  Gurnee Mills   6170 W. Grand Ave.   Gurnee, IL   Space # 769    
2622
  Prime Outlets - Huntley   11800 Factory Shops Blvd   Huntly, IL   Space 830  
 
1252
  Yorktown Shopping Center   157-F Yorktown Shopping Center   Lombard, IL  
Space 157-F    
2837
  The Brickyard   2901 Butterfied Road   Oak Brook, IL        
7008
  Oakbrook Shopping Center   100 Oakbrook Center   Oak Brook, IL   Space 401    
0560
  Woodgrove Festival   CE Region   Rosemont, IL   10600 West Higgins Suite 408  
 
5001
  Woodfield Mall   Gold Road at Route 53   Schaumburg, IL        
2125
  Old Orchard Shopping Center   28 Old Orchard Center   Skokie, IL   Space E28  
 
2104
  Vernon Hills   311 Hawthorne Ctr   Vernon Hills, IL        
6768
  Factory Stores Of America   1000 Fact. Outlet Drive   West Frankfort, IL  
#102    
1279
  College Mall   2894 E. 3rd Street   Bloomington, IN   Space G06    
0694
  Edinburgh Premium Outlets   11885 NE Executive Drive   Edinburgh, IN   Space
#H-60    
6953
  Edinburgh Premium Outlet   3175 Outlet Dr   Edinburgh, IN        
0482
  Edinburgh Premium Outlet   3070 Outlet Drive, Store #F100   Edinburgh, IN    
   
0720
  Edinburgh Premium Outlet   11691 NE Executive Drive   Edinburgh, IN        
2671
  Edinburgh Premium Outlet   3145 Outlet Dr   Edinburgh, IN        
0212
  Prime Outlets - Fremont   6245 No. Old 27,   Freemont, IN   Space A-20    
7304
  Fashion Mall at Keystone Cross   8702 Keystone Crossing   Indianapolis, IN  
Space 152    
7311
  Circle Center Mall   49 West Maryland Street   Indianapolis, IN   Space E-17  
 
0654
  Lighthouse Place Premium Outle   417 Lighthouse Place Premium O   Michigan
City, IN        
6739
  Lighthouse Place Premium Outle   417 Lighthouse Place   Michigan City, IN    
   
0035
  Lighthouse Place Prem. Outlets   711 Lighthouse Place   Michigan City, IN    
   
0735
  Lighthouse Place Premium   1660 Lighthouse Place   Michigan City, IN   Suite
1660    

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
 
  Outle                
2536
  Lighthouse Place Premium Outlt   1004 Lighthouse Place   Michigan City, IN  
Space #1004    
6758
  VF Factory Stores of America   2529 Highway 227   Carrollton, KY        
6782
  Hanson Outlet Mall   100 Factory Outlet Dr   Hanson, KY        
7121
  Mall St. Matthews   5000 Shelbyville Road   Louisville, KY        
6752
  Factory Stores of America   700 Outlet Drive   Arcadia, LA        
1285
  Mall of Louisiana   Space 1096   Baton Rouge, LA   6401 Bluebonnet Blvd    
7392
  Mall of Louisiana   6401 Blue Bonnet Blvd.   Baton Rouge   Space #1060    
2830
  Hammond Air Strip Center   9622 Airline Highway   Baton Rouge        
1631
  Louisiana Boardwalk   340 Boardwalk Boulevard   Bossier City        
2739
  Louisiana Boardwalk   320 Boardwalk Boulevard   Bossier City        
1650
  Tanger Outlets - Gonzales   2400 Tanger Blvd   Gonzales, LA        
0481
  Tanger Center - Gonzales   2200 Tanger Blvd., Suite 131   Gonzales, LA        
0709
  Tanger Center - Gonzales   2300 Tanger Blvd.   Gonzales, LA   Suite 129    
2563
  Tanger Center - Gonzales   2200 Tanger Blvd.   Gonzales, LA   Suite 130    
6810
  FSA - Iowa   800 Factory Outlet Drive   Iowa, LA   Suite 106    
2017
  The Esplanade   1401 W. Esplanade   Kenner, LA        
7483
  Mall of Acadiana   5725 Johnston Street   Lafayette, LA   F-222    
1292
  Lakeside Mall   3301 Veterans Memorial Blvd.   Metairie, LA        
6129
  Lakeside Mall   3301 Veterans Memorial Blvd   Metairie, LA        
7203
  Lakeside Mall   3301 Veterans Memorial Blvd   Metairie, LA   Space 99    
7388
  Riverwalk   1 Poydras St.   New Orleans, LA        
2766
  Nine West   706 Canal Street   New Orleans, LA        
1135
  Copley Place   100 Huntington Ave   Boston, MA   Space J011    
1901
  Copley Place   100 Huntington Ave   Boston, MA   Space #62    
7477
  Fanueil Hall Market Place   North Market Place Building   Boston, MA        
7011
  South Shore Plaza   250 Granite Street   Braintree, MA        
6327
  Burlington Mall   Middlesex Turnpike   Burlington, MA        
7117
  Burlington Mall   75 Middlesex Street   Burlington, MA        
0683
  Prime Outlets - Lee   50 Water Street   Lee, MA   Space B130    
6832
  Prime Outlets - Lee   50 Water Street   Lee, MA        
0358
  Prime Outlets - Lee   50 Water St., H510   Lee, MA        
0744
  Prime Outlets - Lee   50 Water Street   Lee, MA        
2621
  Berkshire Outlet Village   50 Water Street   Lee, MA        
0795
  Route 146 Millbury   70 Worcester Providence Hwy.   Millbury, MA   Space 307  
 

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
7314
  Natick Collection   1245 Worcester Street   Natick, MA        
6706
  VF Factory Stores of America   375 Faunce Corner Road   North Dartmouth, MA  
     
6707
  Cape Cod Factory Mall   1 Factory Outlet Road   Sagamore, MA        
0498
  Cape Cod Factory Mall   1 Factory Outlet Road   Sagamore, MA   Space 127    
0684
  Wrentham Village Outlets close   Premium Outlets Blvd.   Wrentham, MA   Suite
C-7    
1517
  Wrentham Premium Outlets   One Premium Outlet Blvd   Wrentham, MA        
0426
  Wrentham Premium Outlets   Premium Outlets Blvd., Suite 2   Wrentham, MA      
 
0743
  Wrentham Premium Village   1 Premium Outlet Blvd.   Wrentham, MA   Suite 430  
 
2681
  Wrentham Premium Outlets   One Premium Outlet Blvd   Wrentham, MA        
6185
  Annapolis Mall   1830 Annapolis Mall   Annapolis, MD   Space 47    
3008
  The Gallery at Harbor Place   200 E. Pratt Street   Baltimore, MD   Suite 322
   
2750
  Atlantic City Associates   604 East Pratt ST. 6th Flr   Baltimore, MD        
6155
  Westfield Shoppingtown Montgom   7107 Democracy Blvd.   Bethesda, MD        
7007
  Montgomery Mall   7101 Democracy Boulevard   Bethesda, MD   Space A-2428    
6140
  Columbia Mall   10300 Little Patuxent Parkway   Columbia, MD        
1234
  Lakeforest Center   701 Russell Avenue   Gaithersburg, MD        
6259
  Lakeforest Center   701 Russell Avenue   Gaithersburg, MD        
0668
  Prime Outlets - Hagerstown   240 Prime Outlets Boulevard   Hagerstown, MD    
   
1628
  Prime Outets at Hagerstown   830 Prime Outlet Boulevard   Hagerstown, MD      
 
0406
  Prime Outlets - Hagerstown   220 Prime Outlets Blvd.   Hagerstown, MD        
0747
  Prime Outlets - Hagerstown   140 Prime Outlets Blvd.   Hagerstown, MD        
2654
  Prime Outlets - Hagerstown   115 Prime Outlets Blvd.   Hagerstown, MD        
0462
  Arundel Mills   7000 Arundel Mills Blvd., Suit   Hanover, MD        
0759
  Arundel Mills   7000 Arundel Mills Circle   Hanover, MD   Suite 465    
2702
  Arundel Mills   7000 Arundel Mills Blvd.   Hanover, MD   Suite 472    
2756
  Boulevard at the Capital Ctr   900 K Capital Centre   Landover, MD        
1251
  White Flint Mall   11301 Rockville Pike   N. Bethesda, MD        
2117
  Owings Mill Town Center   10300 Mill Run Circle   Owings Mills, MD   Sp. 602  
 
0027
  Prime Outlets - Perryville   68 Heather Lane   Perryville, MD        
0027
  Prime Outlets - Perryville   68 Heather Lane   Perryville, MD        
6855
  Prime Outlets - Queenstown   419 Outlet Center Drive   Queenstown, MD        
0026
  Prime Outlets - Queenstown   409 Outlet Center Drive, Store   Queenstown, MD  
     
0752
  Prime Outlets - Queenstown   428 Outlet Center Drive   Queenstown, MD   Space
B024    
2778
  Prine OUtlets - Queenstown   217 Outlet Center Drive   Queenstown, MD   Space
D046    
6341
  White Flint Mall   11301 Rockville Pike   Rockville, MD   Space 1-58    

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
7425
  White Flint Mall   11301 Rockville Pike   Rockville, MD   Space #126    
2545
  City Place   8661 Colevile Rd.   Silver Springs, MD        
7012
  Towson Town Center   825 Dulaney Valley Road   Towson, MD   Space 374    
6143
  Wheaton Plaza Regional SC   1160 Veirs Mall Road   Wheaton, MD        
7476
  Wheaton Plaza   11160 Veirs Mill Road   Wheaton, MD        
0669
  Denney Block   56 Main Street   Freeport, ME        
0478
  Denney Block   58 Main Street, Suite 31   Freeport, ME        
2625
  Nine West   76 Main Street   Freeport, ME        
0658
  Kittery Premium Outlets   294 US Route One   Kittery, ME        
6846
  Maine Outlet Mall   345 US Route 1   Kittery, ME        
0018
  Kittery Premium Outlets   318 Rt. 1, #5   Kittery, ME        
0824
  The Maine Outlets   345 US Route One   Kittery, ME        
1621
  Great Lakes Crossing   4618 Baldwin Road   Auburn Hills, MI        
0448
  Great Lakes Crossing   4004 Baldwin Road   Auburn Hills, MI   Space 219    
2691
  Great Lake Crossing   4722 Baldwin Road   Auburn Hills, MI        
0698
  Prime Outlets - Birch Run   12156 S. Beyer Road   Birch Run, MI        
6803
  Prime Outlets - Birch Run   12245 S. Beyer Road   Birch Run, MI   Space A110  
 
0016
  Prime Outlets - Birch Run   12156 Beyer Road   Birch Run, MI   Space #24    
0738
  Prime Outlets - Birch Run   8925 Market Place Drive   Birch Run, MI   Suite
504    
2523
  Prime Outlets - Birch Run   12156 Beyer Road   Birch Run, MI        
0757
  Great Lakes Crossing   4724 Bladwin Rd.   Bloomfield, MI   Space #204    
2842
  The Outlet Shoppes at Oshkosh   c/o Horizon Group Prop, Inc.   Chicago, MI  
5000 hakes Drive, Suite 500    
7501
  The Mall at Partridge Creek   17460 Hall Road   Clinton Township   Space 117  
 
6382
  Fairlane Town Center   Department 52001   Detroit, MI   P.O. Box 67000    
1277
  Genesee Valley Center   4376 Miller Road   Flint, MI        
0640
  Tanger Center - Kensington   1475 North Burkhart Road   Howell, MI   Suite
D-210    
0408
  Tanger Center - Kensington   1475 N. Burkhart Rd., Ste. E-l   Howell, MI      
 
0729
  Tanger Center - Kensington   1475 North Burkhart Rd.   Howell, MI   Suite
D-200    
2605
  Tanger Center - Kensington   1475 N. Burkhart Rd.   Howell, MI   Space D-220  
 
6207
  Laurel Park Mall   37610 West Six Mile   Livonia, MI        
7365
  Laurel Park Place   37648 West Six Mille Road   Livonia, MI        
7479
  Twelve Oaks   27348 Novi Road   Novi, MI        
1132
  Somerset Collection   2800 West Big Beaver Road   Troy, MI        
6176
  Oakland Mall   674 W. 14 Mile   Troy, MI        
7379
  Somerset Collection   2800 W. Big Beaver Rd.   Troy, MI   Space 137    
6976
  Tanger Center - West Branch   8990 Cook Rd   West Branch, MI   Space 116    

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
0453
  Albertville Premium Outlets   6415 Labeaux Avenue, NE, Suite   Albertville, MN
       
2745
  Albertville Premium Outlets   6500 Labeaux Avenue   Albertville, MN   Space
E-90    
7100
  Mall of America   156 South Avenue   Bloomington, MN        
7005
  Southdale Center   10 Southdale Center   Edina, MN   Space #2658    
6183
  Rosedale Center   310 Rosedale Center   Roseville, MN        
2027
  Rosedale Center   111 Rosedale Center   Roseville, MN        
6751
  Factory Merchants Branson   1000 Pat Nash Drive   Branson, MO        
6961
  Factory Merchants Branson   4360 Gretnan Road   Branson, MO        
0556
  Factory Merchants - Branson   1000 Pat Nash Dr.   Branson, MO   Space 9-49    
1275
  Columbia Mall   Space 412   Columbia, MO   2300 Bernadette Drive    
1256
  Independence Center   2035 Independence Center   Independence, MO   Space H08
   
6759
  Factory Stores of America - Lebanon   2020 Industrial Drive   Lebanon, MO  
Suite 108    
6804
  Osage Beach Premium Outlets   4540 Hwy. 54   Osage Beach, MO   Suite B-2    
0052
  Osage Beach Premium Outlets   4540 Highway 54, Suite G2   Osage Beach, MO    
   
2548
  Osage Beach Premium Outlets   Box A-2 Highway 54   Osage Beach, MO        
1133
  Plaza Frontenac   1701 S Lindbergh Blvd   St Louis, MO   Space 86    
6159
  St. Louis Galleria   1186 St. Louis Galleria   St. Louis, MO        
2105
  St. Louis Galleria   1146 Saint Louis Galleria   St. Louis, MO        
2730
  St. Louis Mills   555 St. Louis Mills Blvd.   St. Louis, MO   Space #224    
6950
  Warrenton Outlet Center   1000 Warrenton Outlet Center 13   Warrenton, MO    
   
2538
  Warrenton Outlet Center   1000 Warrenton Outlet Center 4   Warrenton, MO      
 
0547
  Prime Outlets at Gulfport   10645 Factory Shops Blvd   Gulfport, MS        
0767
  Prime Outlets - Gulfport   10530 Factory Shops Blvd   Gulfport, MS   Suite 530
   
7355
  Northpark Mall   1200 E. Countyline Rd.   Ridgeland, MS   Space #273    
6760
  Factory Stores of America   2824 Eason Blvd   Tupelo, MS        
0746
  Tanger Center - Blowing Rock   US Highway 321, Suite 12   Blowing Rock, NC  
310 Shopps on the Parkway    
2731
  Tanger Center - Blowing Rock   US Highway 321 Space #44   Blowing Rock, NC  
310 Shopps on the Parkway    
2533
  Burlington Manufacturer’s Outl   1307 Plaza Drive   Burlington, NC        
6103
  Cary Town Center   1105 Walnust St.   Cary, NC   Space 1149    

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
6960
  Pigeon Forge Outlet   P. O. Box 65125   Charlotte, NC        
6128
  South Park Mall   4400 Sharon Road   Charlotte, NC        
6367
  Northlake Mall   6801 Northlake Mall Drive   Charlotte, NC   Space #256    
0737
  Tanger Factory Outlet Center   P.O. Box 65805   Charlotte, NC   //Kasper
0737//    
7010
  Southpark Mall   400 Sharon Rd.   Charlotte, NC        
7010
  Southpark Mall   400 Sharon Rd.   Charlotte, NC        
7485
  Northlake Mall   6801 Northlake Mall Drive   Charlotte, NC   Space #261    
0540
  The Arboretum   8124 Providence Road   Charlotte, NC   Suite 73    
0686
  Concord Mills   8111 Concord Mills Blvd   Concord, NC   Space 304    
1633
  Concord Mills   8111 Concord Mills Blvd.   Concord, NC        
0463
  Concord Mills   8111 Concord Mills Blvd.,   Concord, NC   Space 324    
0753
  Concord Mills   8111 Concord Mills Blvd.   Concord, NC   Suite 333    
2717
  Concord Mills   8111 Concord Mills Boulevard   Concord, NC   Space 363    
0688
  Tanger Outlets-The Arches   3200 Nothline Ave   Greensboro, NC   Suite 360    
1261
  Friendly Center   3326 W. Friendly Ave   Greensboro, NC   Space 135    
1639
  Tanger Outlets-The Arches   3200 Nothline Ave   Greensboro, NC   Suite 360    
1649
  Tanger Outlets-Pittsburg   3200 Nothline Ave   Greensboro, NC   Suite 360    
0559
  Tanger Outlet Center-Seviervil   3200 Northline Ave   Greensboro, NC   Suite
360    
0530
  Tanger Outlets-The Arches   3200 Nothline Ave   Greensboro, NC   Suite 360    
0546
  Tanger Outlets-Pittsburg   3200 Nothline Ave   Greensboro, NC   Suite 360    
0828
  Tanger Outlets-The Arches   3200 Nothline Ave   Greensboro, NC   Suite 360    
0833
  Tanger Outlets-Pittsburg   3200 Nothline Ave   Greensboro, NC   Suite 360    
7332
  Four Seasons Town Center   237 Four Seasons Town Center   Greensboro, NC      
 
2797
  Tanger Outlets-The Arches   3200 Nothline Ave   Greensboro, NC   Suite 360    
2820
  Tanger Outlets-Pittsburg   3200 Nothline Ave   Greensboro, NC   Suite 360    
2631
  Morrisville Outlets   1001 Airport Blvd   Morrisville   Space 420    
2577
  Tanger Center - Nags Head   7100 Croaton Rd. Sp# 155   Nags Head        
0687
  Tanger Outlet Center   4840 Tanger Outlet Blvd   North Charleston   Space 970
   
0512
  TANGER OUTLET CENTER   4840 Tanger Outlet Center Blvd   North Charleston  
Space 904    
6353
  Traingle Towne Center   5959 Triangle Town Blvd.   Raleigh, NC   Space #2008  
 
0526
  Pleasant Valley   6250-104 Glenwood Avenue   Raleigh, NC   Space A2    
7356
  Crabtree Valley Mall   4325 Glenwood Ave.   Raleigh, NC   Space 110-A    
7453
  Triangle Towne Center   5959 Triangle Town Blvd.   Raleigh, NC   Space #1092  
 
2795
  Pleasant Valley   6250-104 Glenwood Avenue   Raleigh, NC   Space A2    
6738
  Carolina Premium Outlets   1025 Industrial Park Drive Sui   Smithfield, NC    
   

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
0544
  Carolina Premium Outlets   1025 Industrial Park Drive   Smithfield, NC   Space
100    
0754
  Carolina Premium Outlets   1025 Industrial Park Drive   Smithfield, NC   Suite
40    
2785
  Carolina Premium Outlets   1025 Industrial Park Drive   Smithfield, NC   Space
830    
7459
  Independence Mall   3500 Olenader Drive   Wilmington, NC   Space # C30    
6195
  Hanes Mall   3320 Silas Creek Parkway   Winston Salem, NC   Space Au 560    
7429
  Hanes Mall   3320 Silas Creek Parkway   Winston-Salem, NC   Space AU 556    
6809
  FSA - Nebraska City   1001 Nebraska State Highway   Nebraska City, NE        
6952
  Lake Region Factory Stores   120 Laconia Road   Tilton, NH   US Rt. 3    
0355
  Lakes Region Factory Stores   120 Laconia Road, Suite 116   Tilton, NH        
2573
  Tanger Outlet - Tilton   120 Laconia Rd.   Tilton, NH   Ste#113    
1646
  The Walk   2026 Baltic Avenue   Atlantic City, NJ        
0539
  The Walk   119 North Arkansas Ave   Atlantic City, NJ        
2840
  Brick Plaza   2 Brick Plaza   Brick, NJ   Space 9    
6105
  Bridgewater Commons   400 Commons Way   Bridgewater, NJ        
6015
  Cherry Hill Mall   421 Cherry Hill Mall   Cherry Hill        
1243
  Monmouth Mall   180 Route 35 South   Eatontown, NJ   Space 2124    
1278
  Menlo Park Mall   Space 2425   Edison, NJ   457 Menlo Park Mall    
6267
  Menlo Park Mall   360 Menlo Park Mall   Edison, NJ   Space 1750    
3210
  Menlo Park Mall   110 Menlo Park Mall   Edison, NJ        
1609
  Jersey Gardens Mall   651 Kapkowski Road   Elizabeth, NJ   Suite #2007    
0768
  Jersey Gardens Mall   651 Kapkowski Road   Elizabeth, NJ   Suite 1422    
2699
  Jersey Gardens Mall   651 Kapowski Road   Elizabeth, NJ   Space #2699    
2669
  Nine West Outlet   33 East Palisade Ave.   Englewood, NJ        
0602
  Liberty Village Premium Outlet   60 Liberty Village   Flemington, NJ        
0019
  Liberty Village Premium Outlet   33 Liberty Village   Flemington, NJ        
0315
  Liberty Village Premium Outlet   57 Liberty Village   Flemington, NJ        
0750
  Liberty Village Premium Outlet   1 Church Street   Flemington, NJ   Space 46  
 
2701
  Liberty Village Premium Outlet   1 Church Street   Flemington, NJ   Suite 87  
 
0815
  Secaucus Outlet Center LLC   c/o Marina Khutoryanskaya   Fort Lee, NJ   1512
Palisade Avenue #6J    
1245
  Freehold Raceway Mall   3710 US Highway 9   Freehold, NJ   SpaceB-109    

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
6151
  Freehold Raceway Mall   3710 US Highway 9   Freehold, NJ        
6005
  Freehold Raceway Mall   3710 Route 9   Freehold, NJ   Space H-106    
0515
  Valley Mall Shopping Center   977 Valley Road   Gillette, NJ        
2800
  Valley Mall Shopping Center   977 Valley Road   Gillette, NJ   Suite H    
0381
  Jackson Outlet Village   537 Monmouth Road   Jackson, NJ   Space 138    
0733
  Jackson Outlet Village   537 Monmouth Road   Jackson, NJ   Suite 141    
2643
  Jackson Outlet Village   537 Monmouth Road   Jackson, NJ   Space 146    
1228
  Newport Centre Mall   30 Mall Drive   Jersey City, NJ   Space # B09A    
6362
  Newport Centre Mall   30 Mall Drive W.   Jersey City, NJ        
7421
  Newport Centre Mall   30 Mall Drive West   Jersey City, NJ   Suite B-39    
0473
  Olde Lafayette Village   75 Route 15, Building F   Lafayette, NJ   Upper Level
   
6137
  Quaker Bridge Mall   Quakerbridge Mall   Lawrenceville, NJ   US Route 1    
6117
  Livingston Mall   2017 Livingston Mall   Livingston, NJ        
7463
  Livingston Mall   112 Eisenhower Parkway   Livingston, NJ   Space #1038    
0276
  Circle Factory Outlet Center   1407 W. Atlantic Ave.   Manasquan, NJ   Space
#113    
0316
  Circle Factory Outlet Center   1407 W. Atlantic Ave., #3   Manasquan, NJ      
 
2703
  Matawan Outlets   347 E. Highway 34   Matawan, NJ        
2790
  Village at Cambridge Crossing   4110 Dearborn Circle   Mt. Laurel, NJ        
1254
  The Shoppes at N. Brunswick   785 Shoppes Blvd   North Brunswick, NJ   Space M
   
1260
  Paramus Park   1430 PAramus Park   Paramus, NJ        
6149
  Paramus Park Shopping Center   1445 Paramus Park   Paramus, NJ        
6182
  Garden State Plaza   1 Garden State Plaza   Paramus, NJ   Route 4 & 17    
7118
  Westfield Shoppingtown Garden   1 Garden State Plaza   Paramus, NJ        
7492
  Paramus Park Shopping Center   1105 Paramus Park   Paramus, NJ        
7337
  Princeton Palmer Square   7 Palmer Square West   Princeton, NJ        
6177
  Rockaway Town Square   301 Mt. Hope Avenue   Rockaway, NJ        
7502
  Rockaway Town Square   301 Mt. Hope Avenue   Rockaway, NJ   Space Al 018    
0604
  Designer Outlet Gallery   55 Hartz Way   Secaucus, NJ   Space #75    
6815
  Harmon Cove Outlets   20 Enterprise Ave   Secaucus, NJ        
0015
  Designer Outlet Gallery   55 Hartz Way,, Str#80   Secaucus, NJ        
2743
  Designers Outlet Gallery   55 Hartz Way, Space #70   Secaucus, NJ        
7474
  The Mall at Short Hills   1200 Morris Turnpike   Short Hills, NJ   Space #D101
   
7216
  The Grove at Shrewsbury   603 Broad Street RT. 35   Shrewsbury, NJ   Space 7A
   

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
0770
  Kasper   281 Route 10 East   Succasunna, NJ        
2813
  3605 Bergenline Avenue   3605 Bergenline Avenue   Union, NJ        
2543
  Nine West Outlet   1235 West Chestnut St.   Union, NJ        
6329
  Willowbrook Mall   1400 Willowbrook Mall   Wayne, NJ   Space #1108    
4007
  Willowbrook Mall   1400 Willowbrook Blvd.   Wayne, NJ        
2561
  Paterson-Hamburg Turnpike   Preakness   Wayne, NJ   Suite A-30    
6118
  Woodbridge Center   667 Woodbridge Center Drive   Woodbridge, NJ        
0099
  Santa Fe Factory Stores   8380 Cerrillos Road   Santa Fe, NM   Space #214    
2558
  Santa Fe Factory Stores   8380 Cerrillos Road   Santa Fe, NM   Space #438    
0690
  Las Vegas Premium Outlet   Space 1540   Las Vegas, NV   855 South Grand
Central Pkwy    
1641
  Las Vegas Outlet Center   Space 235   Las Vegas, NV   7400 S. Las Vegas Blvd  
 
6354
  Fashion Show   Las Vegas Blvd & Spring Mntn R   Las Vegas, NV   Space #2650  
 
0484
  Las Vegas Premium Outlets   855 South Grand Central Parkwa   Las Vegas, NV    
   
0410
  Las Vegas Outlet Center   7400 Las Vegas Blvd S., Box 24   Las Vegas, NV      
 
0713
  Las Vegas Outlet Center   7680 South Las Vegas Blvd   Las Vegas, NV   Suite
202    
7456
  Fashion Show   3200 Las Vegas Blvd. South   Las Vegas, NV   Space#2360    
7456
  Fashion Show   3200 Las Vegas Blvd. South   Las Vegas, NV   Space#2360    
2534
  Las Vegas Outlet Center   7680 South Las Vegas Blvd.   Las Vegas, NV        
2764
  Las Vegas Premium Outlets   855 S. Grand Central Parkway   Las Vegas, NV      
 
1603
  Horizon Outlet Center   1955 S. Casino Drive   Laughlin, NV   Space #B-310    
1638
  Fashion Outlets of Las Vegas   32100 Las Vegas Blvd.   Primm, NV   Space 310  
 
2673
  Fashion Outlets of Las Vegas   32100 Las Vegas Blvd.   Primm, NV        
6198
  Colonie Center   15 Wolf Road   Albany, NY   Space #311    
1271
  Westfield South Shore   Space F-l 1A   Bay Shore, NY   1701 Sunrise Highway  
 
1138
  Carlo Fraioli-7205   P.O. Box #24   Bedford Hills, NY        
2512
  Bellport Outlet Center   790 Sunrise Drive   Bellport, NY   Space 29    
2761
  Nine West   305 E. Kingsbridge Road   Bronx, NY        
2771
  Bay Plaza   2180 Bartow Avenue   Bronx, NY   Space #180    
2801
  The Hub   2992 Third Avenue   Bronx, NY        
2801
  The Hub   2992 Third Avenue   Bronx NY        
6156
  Kings Plaza Shopping Center   5145 Kings Plaza   Brooklyn NY        
7001
  Kings Plaza Shopping Center   .5145 Kings Plaza.Space #241   Brooklyn NY      
 
7380
  Nine West   134 Montague Street   Brooklyn NY        

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
2564
  Nine West   1419 Kings Highway   Brooklyn NY        
2582
  Georgetown Shopping Center   2125 Ralph Avenue   Brooklyn NY        
2633
  Bayridge   420 86th Street   Brooklyn NY        
2738
  Nine West Outlet   1218 Fulton Street   Brooklyn NY        
6188
  Walden Galleria   One Walden Galleria   Buffalo NY   B203    
7014
  Walden Galleria   One Walden Galleria   Buffalo NY        
0603
  Woodbury Commons Premium Outle   276 Red Apple Court #276   Central Valley NY
       
0479
  Woodbury Commons Premium Outle   226 Red Apple Court, Route 32   Central
Valley        
0296
  Woodbury Commons Premium Outle   625 Blue Bird Court   Central Valley NY      
 
0722
  Woodbury Commons Prem. Outlets   127 Marigold Court   Central Valley NY      
 
2505
  Woodbury Commons Premium Outlet   649 Bluebird Court   Central Valley NY      
 
2793
  Huntington Sq. Shopping Center   4000 Jericho Turnpike   East Northport NY    
   
2792
  Fresh Meadows   188 St. & Horace Hardy Exp   Fresh Meadows NY        
1259
  Roosevelt Field Mall   630 Old County Road   Garden City NY   Space 1068    
6227
  Roosevelt Field Mall   Roosevelt Field Shopping Cente   Garden City NY   Space
1054    
6227
  Roosevelt Field Mall   Roosevelt Field Shopping Cente   Garden City NY   Space
1054    
6021
  Roosevelt Field Mall   Space 1067   Garden City NY        
6021
  Roosevelt Field Mall   Space 1067   Garden City NY        
6830
  Adirondack Factory   1454 State Road 9   Lake George NY   Box 10    
0058
  Lake George Plaza   Route #9   Lake George NY   P.O. Box 3199-6    
0798
  Lake George Plaza   1424 State Route 9   Lake George NY        
2541
  French Mountain Commons   Road #3   Lake George NY   Box 3095-2    
1112
  655 Madison Avenue   655 Madison Avenue   New York NY        
1223
  Bandolino   331 Madison Avenue   New York NY        
6116
  Easy Spirit   555 Madison Avenue   New York NY        
6245
  Easy Spirit   1518 3rd Ave.   New York NY        
6290
  Easy Spirit   182 Broadway   New York NY        
6320
  Easy Spirit   1166 6th Ave. at 46th St.   New York NY        
6381
  2251 Broadway   73 West 47th Street   New York NY        
7021
  Nine West   59th and Lexington Avenue   New York NY        

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
7317
  Nine West   341 Madison Avenue & 44th Str.   New York NY        
7327
  Nine West   675 5th Avenue   New York NY        
7338
  Nine West   577 Broadway   New York NY        
7451
  Nine West   44th and Lexington Avenue   New York NY        
7455
  Nine West   179 Broadway   New York NY        
7457
  Nine West   2 Broadway   New York NY        
7487
  Rockefeller Plaza - Nine West   1258 Avenue of the Americas   New York NY    
   
2732
  Harlem USA   282 Nicholas Street   New York NY   Harlem USA    
0677
  Fashion Outlets - Niagara   1900 Military Road   Niagara Falls NY        
0514
  Fashion Outlets - Niagara   1900 Military Road   Niagara Falls NY        
2517
  Prime Outlets - Niagara Falls   1762 Military Road   Niagara Falls NY        
1627
  Sands Shopping Center   3571 Long Beach Road   Oceanside NY        
0488
  Sands Shopping Center   3521 Long Beach Road   Oceanside NY        
2583
  The Sands Shopping Center   3563 Long Beach Road   Oceanside NY        
2542
  Plainview Shopping   381 S. Oyster Bay Road   Plainview NY        
2574
  Kohl's Shopping Center   527 Boston Post Road   Port Chester NY        
0554
  Portchester Shopping Center   517 Boston Post Road   Portchester NY        
7495
  71-34 Austin Street   71-34 Austin Street   Queeens NY        
2809
  Jamaica Avenue   166-19 Jamaica Ave   Queens NY        
0611
  Tanger Center - Riverhead   513 Tanger Mall Drive   Riverhead NY        
6968
  Tanger Outlet - Riverhead   811 Tanger Mall Drive   Riverhead NY        
0220
  Tanger Center - Riverhead   201 Tanger Mall Drive   Riverhead NY        
0329
  Tanger Center - Riverhead   102 Tanger Mall Drive   Riverhead NY        
0736
  Tanger Center - Riverhead   817 Tanger Mall Drive   Riverhead NY        
2562
  Tanger Center - Riverhead   1770 West Main Street   Riverhead NY   Space
#202/203    
2977
  Forest Promenade   1756 Forest Avenue   State Island NY        
7416
  Green Acres Mall   1109 Green Acres Mall   Valley Stream NY        
7313
  Eastview Commons   501 Eastview Mall   Victor NY        
7480
  Palisades Center   2731 Palisades Center Drive   W.Nyack NY        
0270
  Waterloo Premium Outlets   655 Route 318, Suite# 6   Waterloo NY        
0732
  Waterloo Premium Outlets   655 Route 318   Waterloo NY   Suite 97    
2615
  Waterloo Premium Outlets   655 RT 318   Waterloo NY   Space 8    
1616
  The Mall at the Source   1504 Old Country Road   Westbury NY   Space #F01    
0525
  The Mall At The Source   1504 Old Country Road   Westbury NY        

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
2711
  The Mall at the Source   1504 Old Country Road   Westbury NY   Space #253    
1218
  The Westchester   125 Westchester Ave.   White Plains NY        
1218
  The Westchester   125 Westchester Ave.   White Plains NY        
6160
  The Westchester   125 Westchester Ave.   White Plains NY   Space 3790    
6306
  Galleria Mall   Sp#330 100 Main St.   White Plains NY        
7300
  The Westchester   125 Westchester Ave.   White Plains NY   Space #2480    
7300
  The Westchester   125 Westchester Ave.   White Plains NY   Space #2480    
7414
  Galleria Mall   100 Main St.   White Plains NY   Sp#334/2    
6288
  Easy Spirit   22 Xavier Ave   Yonkers NY        
2555
  Bradley Shopping Center   2470 Central Park Avenue   Yonkers NY        
6987
  Aurora Farms Premium Outlets   549 S. Chillicothe Road   Aurora, OH   Space
#210    
0025
  Aurora Farms Premium Outlets   549 S. Chillicothe Road   Aurora, OH   Space
290    
2736
  Aurora Farms Premium Outlets   549 S.Chillicothe Road   Aurora, OH   Space
#215    
5010
  Beachwood Place   26300 Cedar Road   Beachwood, OH   Space 1018-1016    
5010
  Beachwood Place   26300 Cedar Road   Beachwood, OH   Space 1018-1016    
6373
  Mall at Fairfield Commons   Space El47   Beaver Creek, OH   2727 Fairfield
Commons    
7509
  The Greene   4417 Cedar Park Drive   Beaver Creek, OH        
6133
  Kenwood Towne Centre   7875 Montgomery Road   Cincinnati, OH   space U-311A  
 
6208
  Tri-County Mall   11700 Princeton Pike   Cincinnati, OH   Space B-7    
6016
  Kenwood Towne Centre   7875 Montgomery Road   Cincinnati, OH        
7328
  Tower Place Mall   28 W. 4th Street   Cincinnati, OH   Space 219    
0566
  Tower City Center   50 Public Square   Cleveland, OH        
7359
  Tower City Mall   230 Huron Road   Cleveland, OH   Space 8594    
2779
  East Towne Mall   P.O. Box 74422   Cleveland, OH        
1532
  Prime Outlets - Jeffersonville   8540 Factory Shops Blvd.   Jeffersonville, OH
       
2539
  Prime Outlet Jeffersonville   8715 Factory Shops Blvd   Jeffersonville, OH  
Suite 8715    
6984
  Easy Spirit   1107 1/2 South 2nd Street   Ripley, OH        
6197
  Southern Park Mall   7401 Market Street   Youngstown, OH        
6385
  Penn Square Mall   1901 Northwest Expressway   Oklahoma City, OK   Suite 2090A
   
2015
  Quail Springs Mall   2501 West Memorial Rd.   Oklahoma City, OK        
7400
  Penn Square Mall   1901 Northwest Expressway   Oklahoma City, OK   #1027    
7400
  Penn Square Mall   1901 Northwest Expressway   Oklahoma City, OK   #1027    

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
2012
  Woodland Hills Mall   7021 South Memorial Drive   Tulsa, OK        
1545
  Factory Stores at Lincoln City   1500 S.E. East Devils Lake Roa   Lincoln
City, OR   Suite #111B    
0413
  Factory Stores at Lincoln City   1500 S. E. East Devils Lake Rd   Lincoln
City, OR        
7115
  Pioneer Place   700 S.W. 5th Ave   Portland, OR        
0392
  Seaside Factory Outlet Center   1111 N. Roosevelt St., Ste.#34   Seaside, OR  
     
6725
  Columbia Gorge Factory Stores   450 NW NW 257 Drive Way   Troutdale, OR  
Suite 308    
0522
  Columbia Gorge Factory Stores   450 NW 257 Drive Way   Troutdale, OR   Space
100    
0450
  Woodburn Company Stores   1001 Arney Rd.   Woodburn, OR   Suite 212    
2744
  Woodburn Company Stores   101 Arney Road   Woodburn, OR   Suite 420    
1280
  Exton Mall   319 Exton Square Parkway   Exton, PA   Space 2675    
1613
  Gettysburg Village Factory Sto   1863 Gettysburg Village Drive   Gettysburg,
PA   Suite 830    
0456
  Gettysburg Village Factory Sto   1863 Gettysburg Drive,   Gettysburg, PA  
Space 840S    
6828
  Prime Outlets - Grove City   Northwest 257 Drive   Grove City, PA        
0224
  Prime Outlets - Grove City   179 & Route 208, PO BOX 1044   Grove City, PA  
Space #510    
0730
  Prime Outlets - Grove City   PO Box 1230   Grove City, PA   Space 1230    
1004
  The Outlets at Hershey   143 Outlet Square   Hershey, PA        
6965
  The Outlets at Hershey   142 Outlet Square   Hershey, PA   Space #E-1    
0243
  The Outlets at Hershey   112 Outlet Square   Hershey, PA        
0756
  The Outlets at Hershey   120 Outlet Square   Hershey, PA        
2593
  The Outlets at Hershey   114 Outlet Square   Hershey, PA        
2011
  Court at King Of Prussia   344 Mall Blvd.   King Of Prussia, PA        
6956
  Penn’s Purchase Factory Outlet   Building K-l 5861 York Rd   Lahaska, PA      
 
0272
  Penn’s Purchase Factory Outlet   5861 York Rd.,   Lahaska, PA   Space K5    
0328
  Penn’s Purchase Factory Outlet   5861 York Rd.,   Lahaska, PA   Space L2    
2584
  Penn’s Purchase Factory Outlet   5861 York Rd   Lahaska, PA   Space #E-2    
6844
  Rockvale Square   35 S Willowdale Drive   Lancaster, PA   Space #118    
6874
  Tanger Center - Lancaster   308 Stanley K. Tanger Blvd.   Lancaster, PA  
Space #308    
0057
  Rockvale Square   35 S. Willowdale Drive, #320   Lancaster, PA        

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
0724
  Rockvale Square   35S. Willowdale Drive   Lancaster, PA   Suite 421    
2554
  Tanger Center - Lancaster   308 Stanley K, Tanger Blvd.   Lancaster, PA  
Space #116    
0922
  Rockvale Square   35 S Willowdale Drive   Lancaster, PA   Space 1820    
1624
  Philadelphia Premium Outlets   18 Light Cap Road   Limerick Township, PA  
Space 1065    
0506
  Philadelphia Premium Outlets   18 Light Cap Road   Limerick Township, PA  
Space 1193    
0818
  Philadelphia Premium Outlets   18 Light Cap Road   Limerick Township, PA  
Space 1171    
2747
  Philadelphia Premium Outlets   18 Light Cap Road   Limerick Township, PA  
Space 1185    
2569
  Prime Outlets - Grove City   PO Box 1050   Mercer, PA   Space 540    
6209
  Monroeville Mall   Monroeville Mall   Monroeville, PA   space 217    
2120
  Monroeville Mall   Space #120   Monroeville, PA        
1244
  Montgomery Mall   287 Montgomery Mall   N. Wales, PA   Space 2045    
0656
  Philadelphia Premium Outlets   18 Light Cap Road   Philadelphia, PA   Space
1113    
1225
  Shops at Liberty Place   1625 Chestnut Street   Philadelphia, PA   Space #132
   
1536
  Franklin Mills   1629 Franklin Mills Circle   Philadelphia, PA        
1623
  Jersey Shore Premium Outlets   Jersey Shore Premium Outlets   Philadelphia, PA
  P.O. Box 822807    
0053
  Jones New York   1711 Walnut Street   Philadelphia, PA        
0505
  Jersey Shore Premium Outlets   Jersey Shore Preium Outlets   Philadelphia, PA
  P.O. BOX 822807    
0715
  Franklin Mills   1791 Franklin Mills Circle   Philadelphia, PA   Space 147    
0841
  Jersey Shore Premium Outlets   CPG Tinton Falls Urban Renewal   Philadelphia,
PA   P.O. Box 822807    
7303
  Shops at Liberty Place   1625 Chestnut Street   Philadelphia, PA   Space 126  
 
2500
  Franklin Mills   1659 Franklin Mills Circle   Philadelphia, PA        
2746
  Jersey Shore Premium Outlets   Jersey Shore Premium Outlets   Philadelphia, PA
  P.O. Box 822807    
2796
  Gallery at Market East   9th & Market Sts   Philadelphia, PA   Space 1066    
1253
  South Hills Village   301 South Hills Village   Pittsburgh, PA   Space 1035  
 
6126
  South Hills Village   South Hills Village   Pittsburgh, PA        
6135
  Ross Park Mall   1000 Ross Park Mall Drive   Pittsburgh, PA   Suite 160    
2109
  Ross Park Mall   1000 Ross Park Mall Drive   Pittsburgh, PA        
7433
  Pitt Airport   Airside Bldg.   Pittsburgh, PA        

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
7517
  Southside Works   Space C143   Pittsburgh, PA   2746 Sidney Street    
0425
  Designer Place   739 Reading Ave   Reading, PA        
0731
  VF Designer Place   739 Reading Ave   Reading, PA   Space 309    
7372
  Mall at Steamtown   224 Mall at Steamtown   Scranton, PA        
0685
  The Crossings Premium Outlets   1000 Route 611   Tannersville, PA   Space C-5
   
6731
  The Crossings Premium Outlets   Space #A -10   Tannersville, PA        
0033
  The Crossings Premium Outlets   1000 Route 611   Tannersville, PA        
0740
  The Crossings Premium Outlets   1000 Route 611   Tannersville, PA   Suite A-4
   
6378
  Valley Square Shopping Center   1572 Main Street Bldg 6   Warrington, PA  
Space 606    
6132
  Century III Mall   3075 Clairton Road   West Mifflin, PA        
6805
  Vanity Fair   801 Hill Avenue   Wyomissing, PA        
2846
  Plaza Rio Hondo   Comerio Avenue Int. De Diego   Byamom, PR   Space 5    
7524
  Plaza Las Americas   525 FD Roosevelt Ave   Hato Ray, PR   1 st Floor    
2850
  Prime Outlets - PR Barcelonett   P.O. Box 70178   San Juan, PR        
7394
  Providence Place   76 Providence Place   Providence, RI        
7310
  Warwick Mall   400 Bald Hill Road   Warwick, RI        
6958
  Tanger Outlet Center -Bluffton   1270 Fording Island Road   Bluffton, SC  
Suite 11A    
0356
  Hilton Head Factory Stores   1270 Fording Island Road, Suit   Bluffton, SC    
   
0705
  Hilton Head Factory Strs. 1, S   1270 Fording Island Road   Bluffton, SC  
Suite 8A    
2596
  Hilton Head Factory Stores   1270 Fording Island Road   Bluffton, SC   Suite
27    
7409
  Nine West   218 King Street   Charleston, SC        
2762
  Tanger Outlet Center   1090 Tanger Outlet Center   Charleston, SC   Space 1090
   
0340
  Prime Outlet - Gaffney   350 Factory Shops Blvd.   Gaffney, SC        
0727
  Prime Outlet   510 Factory Shops Blvd.   Gaffney, SC        
2652
  Prime Outlet   435 Factory Shops Blvd   Gaffney, SC        
7342
  Haywood Mall   700 Haywood Road   Greenville, SC        
0695
  Tanger Center - Hilton Head   Space 27   Hilton Head, SC   270 Fording Island
Rd    
0077
  Fresh Market Shoppes   Fresh Market Shoppes Str. # 21   Hilton Head, SC      
 

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
0670
  Tanger Center - Myrtle Beach   10843 Kings Road   Myrtle Beach, SC        
1602
  Tanger Center - Myrtle Beach   10827 Kings Road   Myrtle Beach, SC   Space
#850    
6973
  Easy Spirit   4734 Highway 17 South   Myrtle Beach, SC        
6988
  Tanger Outlet - Myrtle Beach   4641 Factory Stores Blvd.   Myrtle Beach, SC  
Space DD-165    
0373
  Tanger Outlet - Myrtle Beach   4628 Factory Stores Blvd.   Myrtle Beach, SC  
Space B-160    
0493
  Tanger Center - Myrtle Beach   10839 Kings Road,   Myrtle Beach, SC   Space
#794    
0764
  Tanger Center - Myrtle Beach   10835 Kings Road   Myrtle Beach, SC   Suite 776
   
2594
  Tanger Outlet Center - Myrtle   4628 Factory Stores Blvd.   Myrtle Beach, SC  
Space B 120    
2723
  Tanger Center - Myrtle Beach   10785 Kings Road   Myrtle Beach, SC   Space
#735    
1629
  Tanger Outlet Center   4840 Tanger Outlet Blvd   North Charleston, SC   Space
821    
0825
  Tanger Outlet Center   4840 Tanger Outlet Blvd   North Charleston, SC   Space
994    
6766
  Factory Stores of America (VF)   361 Sweeny Dr   Crossville, TN   Ste 101    
0800
  Crossville Premium Outlets   361 Sweeny Dr.   Crossville, TN        
6384
  Coolsprings Galleria   1800 Galleria Boulevard   Franklin, TN   Space 2386    
2816
  Town Center North   5591 Highway 153, Suite 136   Hixon, TN        
0925
  Colonial Pinnacle Turkey Creek   11345 Parkside Drive   Knoxville, TN   Space
410    
1663
  Prime Outlets - Lebanon   One Outlet Village Blvd   Lebanon, TN   Suite 125  
 
0476
  Prime Outlets - Lebanon   Outlet Village Blvd.   Lebanon, TN   Space 415    
0742
  Prime Outlets - Lebanon   Outlet Village Blvd   Lebanon, TN   Space 335    
1284
  Oak Court   4465 Poplar Ave   Memphis, TN   Space 212    
4003
  Oak Court   4465 Poplar Ave.   Memphis, TN   #238    
7393
  Wolfchase Galleria   2760 N Germantown Pkwy.   Memphis, TN   #143    
1137
  Mall at Green Hills   2126 Abbott Martin Rd   Nashville, TN   Space 296    
7013
  Mall at Green Hills   2126 Abbott Martin Road   Nashville, TN   Space 118    
2716
  Opry Mills   402 Opry Mills Drive   Nashville, TN        
6887
  Belz Factory Outlet   2636 Teaster Lane   Pigeon Forge, TN        
6722
  Factory Merchants   2850 Parkway   Pigeon Forge, TN   Ste 37    
1656
  Tanger Outlets - Sevierville   1645 Parkway   Sevierville, TN        
2629
  Tanger Center - Five Oaks   1645 Parkway   Sevierville, TN   Suite 510    
0676
  Allen Premium Outlets   820 West Stacy Road, Suite 142   Allen, TX        
6996
  Allen Premium Outlets   820 West Stacy Road   Allen, TX   Space #210    
0474
  Allen Premium Outlets   820 West Stacy Road, Suite 224   Allen, TX        
0918
  Allen Premium Outlets   820 W. Stacy Road   Allen, TX        

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
0762
  Allen Premium Outlets   820 West Stacy Road   Allen, TX   Suite 236    
2720
  Allen Premium Outlets   820 West Stacy Road SP # 184   Allen, TX        
0541
  Lincoln Square   604 Lincoln Square   Arlington, TX        
2812
  Lincoln Square   594 Lincoln Square   Arlington, TX        
1250
  Lakeline Mall   11200 Lakeline Mall Drive   Austin, TX   Space F-l 1    
1202
  Barton Creek Mall   2901 Capital of Texas Highway   Austin, TX   Space K-10  
 
7413
  The Arboretum   10000 Research Blvd.   Austin, TX   Suite 128    
1274
  Post Oak Mall   1500 Harvey Road   College Station, TX   Space 5010    
2510
  Conroe Outlet Center   1111 League Line Rd   Conroe, TX   Suite #113    
7505
  Padre Staples Mall   5488 S. Padre Island Drive   Corpus Christi, TX   Space
1084    
6764
  Factory Stores of Amercia -Corsicana   316 Factory Outlet Drive   Corsicana,
TX        
1006
  Houston Premium Outlets   29300 Hempstead Road   Cypress, TX   Space #422    
1653
  Houston Premium Outlets   29300 Hempstead Road   Cypress, TX   Space #816    
0545
  Houston Premium Outlets   29300 Hempstead Road   Cypress, TX        
0832
  Houston Premium Outlets   29300 Hempstead Road   Cypress, TX   Space #120    
2827
  Houston Premium Outlets   29300 Hempstead Road   Cypress, TX   Suite #971    
1002
  Sam Moon   Space 127   Dallas, TX   11834 Harry Hines Blvd    
6370
  Northpark Center   1254 Northpark Center   Dallas, TX   Space E2-742    
0517
  Sam Moon Shopping Center   11834 Harry Hines Blvd.   Dallas, TX        
2030
  North Park Center   215 North Park Center   Dallas, TX   Space #N 2430    
7208
  Dallas Galleria   13350 Dallas Parkway   Dallas, TX        
2757
  Sam Moon Shopping Center   11834 Harry Hines Blvd.   Dallas, TX   #117    
0689
  The Outlet Shoppes at El Paso   7051 South Desert Blvd   El Paso, TX   Space
D420    
1640
  The Outlet Shoppes at El Paso   7051 South Desert Blvd   El Paso, TX   Space
B-243    
0524
  The Outlet Shoppes at El Paso   7051 South Desert Blvd   El Paso, TX   Space
G758    
0831
  The Outlet Shoppes at El Paso   7051 South Desert Blvd   El Paso, TX   Space
H824    
7364
  Cielo Vista Mall   8401 Gateway West   EL Paso, TX   Space C-4b,    
2791
  The Outlet Shoppes at El Paso   7051 South Desert Blvd   El Paso, TX   Space
H836    
2828
  Las Palmas Marketplace   1319 George Dieter   El Paso, TX        

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
7369
  University Park Village   1612 So. University Drive   Fort Worth, TX  
Space#404    
0403
  Baybrook Mall   1362 Baybrook Mall   Friendswood, TX        
1226
  Stonebriar Center   2106 Preston Road   Frisco, TX   Space #2258    
0710
  Gainsville Factory Shops   4321 N. I H35   Gainsville, TX        
0508
  Grapevine Mills   3000 Grapevine Mills Parkway   Grapevine, TX        
0820
  Grapevine Mills   30000 Grapevine Mill Parkway   Grapevine, TX        
2664
  Grapevine Mills   3000 Grapevine Mills Pkwy #216   Grapevine, TX        
1229
  Memorial City Mall   849 Memorial City Mall   Houston, TX   Suite #849    
6174
  Houston Galleria II   5135 W. Alabama Street   Houston, TX        
7321
  Willowbrook Mall   200 Williow Brook   Houston, TX        
7445
  Houston Galleria   5135 West Alabama Street   Houston, TX        
7445
  Houston Galleria   5135 West Alabama Street   Houston, TX        
7472
  Town & Country PRTNP/Moody   c/o Moody Rambin Interests   Houston, TX   12850
Memorial Dr. Suite 1105    
0821
  Katy Mills   5000 Katy Mills Circle   Katy, TX        
2722
  Katy Mills   5000 Katy Mills Circle   Katy, TX   Space #715    
1269
  Mall Del Norte Shopping Center   5300 San Dario Avenue   Laredo, TX   Space
155    
7352
  Mall Del Norte Shopping Center   5300 San Dario   Laredo, TX   Space #130    
1265
  South Plains Mall   6002 Slide Road   Lubbock, TX   Space M26    
7478
  LaPlaza Mall   2200 South 10th Street   McAllen, TX        
0513
  Rio Grande Outlets   5001 E. Expressway 83   Mecedes, TX        
0672
  Rio Grande Outlets   5001 E.Expressway 83   Mercedes, TX        
1630
  Rio Grande Outlets   5001 E. Expressway 83   Mercedes, TX        
0829
  Rio Grande Outlets   5001 E. Expressway 83   Mercedes, TX        
2763
  Rio Grande Outlets   5001 E. Expressway 83   Mercedes, TX        
6756
  VF Factory Stores of America   4500 Hwy 180 East   Mineral Wells, TX        
6807
  New Braunfels Factory Center   651 Loop 410   New Braunfels, TX        
6192
  Collin Creek Mall   811 N Central Expressway   Plano, TX        
7450
  The Shops at Willow Bend   6121 W. Park Blvd   Plano, TX   Space #A- 104    
0657
  Round Rock Premium Outlets   4401 North IH 35   Round Rock, TX   Space 555    
1625
  Round Rock Premium Outlets   4401 North IH 35   Round Rock, TX   Space 445    
0507
  Round Rock Premium Outlets   4401 North IH 35   Round Rock, TX   Space 860    
0819
  Round Rock Premium Outlets   4401 North IH 35   Round Rock, TX   Space 858    

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
2748
  Round Rock Premium Outlets   4401 North IH 35   Round Rock, TX   Space 537    
1231
  The Shops at LaCantera   15900 LaCantera Parkway   San Antonio, TX   Building
#3, Suite 3345    
6369
  The Shops at LaCantera   15900 LaCantera Parkway   San Antonio, TX   Building
#9, Suite 9900    
6383
  North Star Mall   7400 San Pedro   San Antonio, TX   Space 245    
2034
  North Star Mall   7400 San Pedro   San Antonio, TX        
7482
  The Shops at LaCantera   15900 LaCantera Parkway   San Antonio, TX   Building
2, Suite 2220    
0606
  Prime Outlets - San Marcos   3939 IH35 South   San Marcos, TX   Suite 505    
1522
  Tanger Center - San Marcos   Space 406   San Marcos, TX        
0043
  Prime Outlets - San Marcos   3939 IH 35,   San Marcos, TX   Space #201    
0007
  Prime Outlets - San Marcos   3939 IH35,   San Marcos, TX   Space #216    
0711
  Prime Outlets - San Marcos   3939 IH 35 South   San Marcos, TX        
2507
  Prime Outlets - San Marcos   3939 IH 35 South   San Marcos, TX        
0535
  The Forum at Olympia Parkway   8282 Agora Parkway   Selma, TX        
0697
  Sam Moon Shopping Center   17937 Interstate 45 South   Shenandoah, TX        
0534
  Sam Moon Shopping Center   17937 Interstate 45 South   Shenandoah, TX        
2811
  Sam Moon Shopping Center   17937 Interstate 45 South   Shenandoah, TX   Suite
129    
7525
  Southlake Town Square   311 Grand Avenue East   Southlake, TX        
6811
  VF Factory Stores of America   614 Bill Bradford Rd #4   Sulphur Springs, TX  
     
7507
  The Woodlands Mall   1201 Lake Woodlands Drive   The Woodlands, TX        
2772
  Richland Mall   6001 W. Waco Drive   Waco, TX        
6762
  Factory Stores of America -Draper   12101 S. Factory Outlet Drive   Draper, UT
  Box 120    
2636
  Tanger Outlet - Park City   6699 N. Landmark Drive   Park City, UT   G-115    
6127
  Landmark Center   5801 Dukes Street   Alexandria, VA        
2683
  629 King Street   629 King ST.   Alexandria, VA        
1206
  Fashion Center at Pentagon Cit   1100 S. Hayes Street   Arlington, VA        
1206
  Fashion Center at Pentagon Cit   1100 S. Hayes Street   Arlington, VA        
1206
  Fashion Center at Pentagon Cit   1100 S. Hayes Street   Arlington, VA        
1206
  Fashion Center at Pentagon Cit   1100 S. Hayes Street   Arlington, VA        

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
5011
  Fashion Ctr at Pentagon City   1100 South Hayes Street   Arlington, VA        
7387
  Charlottesville Fashion Sq.   1569 East Rio Rd.   Charlottesville, VA   Ste.
1306    
1233
  Fair Oaks Mall   11710U Fair Oaks Mall   Fairfax, VA        
6363
  Fair Oaks   11721 L Fair Oaks Mall   Fairfax, VA        
2838
  Central Park   1688 Carl D Silver Parkway   Fredericksburg, VA   Space Ultra
Building    
0665
  Leesburg Corner Premium Outlet   241 Fort Evans Rd., NE, Suite   Leesburg, VA
       
6999
  Leesburg Corner Premium Outlet   241 Fort Evens RD. N.E. SP.# 7   Leesburg, VA
       
0444
  Leesburg Corner Premium Outlet   241 Fort Evans Rd.NE, Suite 81   Leesburg, VA
       
0748
  Leesburg Corner Premium Outlet   241 Fort Evans Road   Leesburg, VA   N.E.,
Suite461    
2694
  Leesburg Corner Premium Outlet   241 Fort Evens RD. N.E. SP.#   Leesburg, VA  
     
6734
  Williamsburg Pottery   6692 Richmond RD.   Lightfoot, VA        
6180
  Tysons Corner Center   8021 L Tyson Corner Center   McLean, VA        
4004
  Tysons Corner Center   8010 L Tysons Corner Center   McLean, VA        
6345
  MacArthur Ctr.   300 Monticello Ave   Norfolk, VA   Space 191    
7526
  MacArthur Center   300 Monticello Ave   Norfolk, VA   Space 205    
0647
  Potomac Mills   Space #700   Prince William, VA        
6971
  Potomac Mills   2700 Potomac Mills Circle SP#   Prince William, VA        
0717
  Potomac Mills   2700 Potomac Mills Circle   Prince William, VA   Suite 331    
0416
  Potomac Mills   2700 Potomac Mills Circle   Prince William, VA   Suite 307    
6158
  Potomac Mills   2700 Potomac Mills Circle   Prince William, VA   Suite 307    
2503
  Potomac Mills   2700 Potomac Mills Circle   Prince Williams, VA   Suite #216  
 
7106
  Reston Town Center   11858 Market Street   Reston, VA   Space NE22    
1266
  Chesterfield Town Center   11500 Midlothian Turnpike   Richmond, VA   Space
157    
6111
  Regency Square   1404 Parham Road   Richmond, VA        
7357
  Regency Square   1404 Parham Road   Richmond, VA   Space J-10    
6179
  Springfield Mall   6459 Springfield Mall   Springfield, VA   Space # MM-8    
6368
  Dulles Town Center   21100 Dulles Town Center   Sterling, VA        
6368
  Dulles Town Center   21100 Dulles Town Center   Sterling, VA        
6166
  Lynnhaven Mall   701 Lynnhaven Pkwy   Virginia Beach, VA   Suite 1181    

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
7486
  Lynnhaven Mall   701 Lynnhaven Parkway   Virginia Beach, VA        
0649
  Prime Outlets - Williamsburg   5711-28A Richmond Road   Williamsburg, VA      
 
6863
  Prime Outlets - Williamsburg   401 Chesapeake Village Road   Williamsburg, VA
       
0028
  Prime Outlets - Williamsburg   5699-56 Richmond Rd. SP#56   Williamsburg, VA  
     
0703
  Prime Outlets - Williamsburg   5711 Richmond Road   Williamsburg, VA        
0477
  Jones New York Building   203 Depot Street   Manchester, VT   P.O. Box 1904  
 
2530
  Highridge Plaza   Route 7A Building #4   Manchester, VT        
7204
  Bellevue Square   239 Bellevue Square   Bellevue, WA   Space #239    
0021
  Prime Outlets - Burlington   496 Fashion Way   Burlington, WA        
0840
  The Outlet Shoppes-Burlington   248 Fashion Way   Burlington, WA   Space A-015
   
2740
  Outlet Shoppes at Burlington   272 Fashion Way   Burlington, WA   Space A009  
 
6772
  Centralia Factory Outlet   1318 Lum Road   Centralia, WA   Suite E    
2787
  North Bend Premium Outlet   421 South Fork Avenue SW   North Bend, WA   Space
421E    
7116
  Westlake Mall   400 Pine St. #104   Seattle, WA        
1632
  Seattle Premium Outlets   10600 Quil Ceda Boulevard   Tulalip, WA        
0494
  Seattle Premium Outlets   10600 Quil Ceda Blvd   Tulalip, WA        
2737
  Seattle Premium Outlets   10600 Quil Ceda Blvd   Tulalip, WA        
1635
  Tanger-Wisconsin Dell   210 Gasser Road   Baraboo, WI   Space 521    
0518
  Tanger-Wisconsin Dell   210 Gasser Road   Baraboo, WI   Space 1016    
2776
  Tanger-Wisconsin Dell   210 Gasser Road   Baraboo, WI   Space 1020    
7513
  Bayshore Town Center   5716 N. Center Parkway   Glen Dale, WI   Bldg O    
0536
  Johnson Creek Premium Outlets   622 W Linmar Ln   Jefferson Creek, WI   Sp
D050    
1511
  Johnson Creek Premium Outlets   575 West Linmar Lane   Johnson Creek, WI  
Space A90    
0017
  Prime Outlets - Kenosha   11211 120th Avenue #4/#5   Kenosha, WI        
0771
  Prime Outlets- Kenosha   11211 120 Ave   Kenosha, WI   Suite 25    
0682
  Anne Klein   704 Main Street   Lake Geneva, WI        
0369
  Fancy Fair Mall   830 Main St., Sp. KLM   Lake Geneva, WI        
2770
  Newport West   875 Main Street   Lake Geneva, WI        
7493
  West Towne Mall   11 W. Towne Mall   Madison, WI   Space #C10    
1645
  Prime Outlets Pleasant Prairie   Space A002   Pleasant Prairie, WI   11211
120th Avenue    
2211
  Prime Outlets - Kenosha   11211 120th Ave.   Pleasant Prairie, WI   Space #24
   
1263
  Regency Mall   5538 Durand Avenue   Racine, WI   Space D440    

 



--------------------------------------------------------------------------------



 



     

                      STORE NO.   LOCATION   ADDRESS   LANDLORD
1247
  Charleston Town Center   1105 Charleston Town Center   Charleston, WV   Space
1105    
 
      5 West 22nd Street   New York, NY   12T   Dr. Zafar Kahn
 
      110 East Ninth Street   Los Angeles, CA   Bl157   California Mart, LLC
 
      1116 South Walton Blvd   Bentonville, AR   104 & 127   Executive Center II
 
      6001 Rickenbacker Road   Commerce, CA   65   RREEF America Reit II Corp.
 
      1129 Westchester Ave   White Plains, NY   Entire Bldg   Westpark I, LLC
 
      320 Fifth Ave   New York, NY   506   Brause Realty Inc.
 
      385 Fifth Avenue   New York, NY   3,4,901   Hilson Management
 
      385 Fifth Avenue   New York, NY   504   Hilson Management
 
      385 Fifth Avenue   New York, NY   501-2   Hilson Management
 
      385 Fifth Avenue   New York, NY   901-3,905,907,910   Hilson Management

 



--------------------------------------------------------------------------------



 



III. PUBLIC WAREHOUSES OR OTHER LOCATIONS PURSUANT TO BAILMENT OR CONSIGNMENT
ARRANGEMENTS

                      STORE   LOCATION   ADDRESS
1101
  VANCOUVER DOWNTOWN   674 GRANVILLE ST   VANCOUVER   BC   V6C 1Z6
1104
  VERNON   100-4900 27TH ST   VERNON   BC   V1T 2C7
1106
  KAMLOOPS   300-1320 TRANSCANADA HWY   WEST KAMLOOPS   BC   V1X 1J1
1107
  LANGLEY   320-19705 FRASER HWY   LANGLEY   BC   V5S 3T8
1108
  MAYFAIR   221-3125 DOUGLAS ST   VICTORIA   BC   V8Z 6E3
1109
  PRINCE GEORGE   1602-15TH AVE   PRINCE GEORGE   BC   V2L 3X3
1111
  RICHMOND   6060 MINORU BLVD   RICHMOND   BC   V6Y 2W3
1112
  SASKATOON (NEW)   201 FIRST AVE SOUTH   SASKATOON   SK   S7K 1T9
1113
  REGINA (NEW)   2150 11TH AVE   REGINA   SK   S4P 0J5
1114
  CALGARY DOWNTOWN   200 8TH AVE SW   CALGARY   AB   T2P 1B5
1116
  RED DEER   4900 MOLY BANNISTER DR   RED DEER   AB   T4R 1N9
1117
  ST. VITAL   1225 ST. MARY’S ROAD   WINNIPEG   MB   R2M 5E5
1118
  NANAIMO   6631 ISLAND HIGHWAY NORTH   NANAIMO   BC   V9T 4T7
1119
  KELOWNA   #1 ORCHARD PARK SHOPPING CENTRE   KELOWNA   BC   V1Y 6H3
1120
  WINNIPEG DOWNTOWN   450 PORTAGE AVENUE   WINNIPEG   MB   R3C 0E7
1125
  SOUTHGATE   111 STREET & 51 AVENUE   EDMONTON   AB   T6H 4M7
1127
  METROTOWN   4850 KINGSWAY   BURNABY   BC   V5H 4P2
1131
  LOUGHEED   9855 AUSTIN AVENUE, UNIT 500   BURNABY   BC   V3J 1N4
1135
  LONDONDERRY   137TH AVENUE & 66TH STREET   EDMONTON   AB   T5C 3C8
1136
  MEDICINE HAT   3292 DUNMORE ROAD SOUTHEAST   MEDICINE HAT   AB   T1B 2R4
1137
  EDMONTON CENTRE   1331 CITY CENTRE WEST   EDMONTON   AB   T5J 4B7
1138
  CHINOOK   6455 MACLEOD TRAIL SOUTHWEST   CALGARY   AB   T2H 0K9
1139
  VICTORIA CENTRE   1150 DOUGLAS STREET, UNIT 1   VICTORIA   BC   V8W 2C8
1140
  POLO PARK   1485 PORTAGE AVENUE   WINNIPEG   MB   R3G 0W4
1142
  GUILDFORD   1400 GUILDFORD TOWN CENTRE   SURREY   BC   V3R 7B7
1144
  MARKET MALL   3625 SHAGNANAPPI TRAIL NORTHWEST   CALGARY   AB   T3A 0E2
1145
  ST. ALBERT   330 ST. ALBERT ROAD   ST. ALBERT   AB   T9N 3K9
1147
  WEST EDMONTON MALL   170TH STREET & 87TH AVENUE   EDMONTON   AB   T5T 3J7
1148
  LETHBRIDGE   200 - 4TH AVENUE SOUTH   LETHBRIDGE   AB   T1J 4C8
1149
  PENTICTON   2111 MAIN STREET   PENTICTION   BC   V2A 6V1
1150
  SUNRIDGE   2525 - 36TH STREET NORTHEAST   CALGARY   AB   T1Y 5S4
1152
  OAKRIDGE   650 -41ST AVENUE WEST   VANCOUVER   BC   V5Z 2M9
1161
  PARK ROYAL   725 PARK ROYAL NORTH   WEST VANCOUVER   BC   V7T 1H9
1162
  ABBOTSFORD   32900 SOUTH FRASER WAY   ABBOTSFORD   BC   V2S 5A1

 



--------------------------------------------------------------------------------



 



                     
1164
  SOUTHCENTRE   100 ANDERSON ROAD SOUTHEAST   CALGARY   AB   T2J 3V1
1171
  COQUITLAM   100 - 2929 BARNET HIGHWAY   PORT COQUITLAN   BC   V3B 5R9
1183
  KINGSWAY   109TH ST & PRINCESS ELIZABETH   EDMONTON   AB   T5G 3A6
1512
  EGLINTON   1 EGLINTON SQUARE   SCARBOROUGH   ON   M1L 2K1
1514
  FAIRVIEW   1800 SHEPPARD AVENUE EAST   WILLOWDALE   ON   M2J 5A7
1515
  CENTERPOINT   6500 YONGE STREET   WILLOWDALE   ON   M2M 3X4
1517
  BRAMALEA   25 PEEL CENTRE DRIVE, UNIT 3   BRAMALEA   ON   L6T 3R5
1518
  MISSISSAUGA   100 CITY CENTRE DRIVE   MISSISSAUGA   ON   L5B 2C9
1519
  BLOOR   2 BLOOR STREET EAST   TORONTO   ON   M4W 3H8
1522
  WOODBINE CENTRE   500 REXDALE BOULEVARD   REXDALE   ON   M9W 6K5
1523
  ERIN MILLS   5100 ERIN MILLS PARKWAY   MISSISSAUGA   ON   L5M 4Z5
1524
  BURLINGTON MALL   777 GUELPH LINE   BURLINGTON   ON   L7R 3N4
1526
  OSHAWA   419 KING STREET WEST   OSHAWA   ON   L1J 2K5
1527
  MASONVILLE PLACE   1680 RICHMOND STREET   LONDON   ON   N6G 3Y9
1530
  OAKVILLE   240 LEIGHLAND AVENUE   OAKVILLE   ON   L6H 3H6
1531
  UPPER CANADA MALL   17600 YONGE STREET NORTH   NEWMARKET   ON   L3Y 4Z1
1532
  MARKVILLE   5000 HIGHWAY #7   MARKHAM   ON   L3R 4M9
1533
  PICKERING TOWN CENTR   1355 KINGSTON ROAD   PICKERING   ON   L1V 1B8
1535
  BARRIE   465 BAYFIELD STREET   BARRIE   ON   L4M 4Z9
1537
  MAPLEVIEW   900 MAPLE AVENUE   BURLINGTON   ON   L7R 3X5
1541
  LONDON WHITE OAKS   1105 WELLINGTON ROAD   LONDON   ON   N6A 1V4
1542
  KITCHENER   3050 KINGSWAY DRIVE   KITCHENER   ON   N2G 2J7
1543
  WINDSOR   3030 HOWARD AVENUE   WINDSOR   ON   N8X 3Y8
1544
  SHERWAY   25 THE WEST MALL   ETOBICOKE   ON   M9C 1B8
1546
  SCARBOROUGH   300 BOROUGH DRIVE   SCARBOROUGH   ON   M1P 4P5
1547
  RICHMOND HILL   9350 YONGE STREET   RICHMOND HILL   ON   L4C 5G2
1550
  LIMERIDGE MALL   999 UPPER WENTWORTH STREET   HAMILTON   ON   L9A 4X5
1554
  YORKDALE   3401 DUFFERIN STREET   TORONTO   ON   M6A 2T9
1560
  DOWNTOWN   176 YONGE ST.   TORONTO   ON   M5C 2L4
1573
  PEN CENTRE   221 GLENDALE AVENUE   ST. CATHARINES   ON   L2T 2K9
1575
  WATERLOO   550 KING STREET NORTH   WATERLOO   ON   N2L 5W6
1576
  CAMBRIDGE   355 HESPELER ROAD. UNIT 1   CAMBRIDGE   ON   N1R 8J9
1601
  MAIN MONTREAL DOW.T   585 RUE STE. CATHERINE OUEST   MONTREAL   PQ   H3B 3Y5
1603
  BOULEVARD   4150 RUE JEAN-TALON EST   MONTREAL   PQ   H1S 2V4
1604
  DORVAL   386 AVENUE DORVAL   DORVAL   PQ   H9S 3H7
1606
  LAVAL   1600 BOULEVARD LE CORBUSIER   CHOMEDEY   PQ   H7S lY9
1607
  ROCKLAND   2435 AVENUE ROCKLAND   MOUNT ROYAL   PQ   H3P 2Z3
1610
  ST. BRUNO   700 BOULEVARD LES PROMENADES   ST. BRUNO   PQ   J3V 5J9

 



--------------------------------------------------------------------------------



 



                     
1611
  POINTE C’LAIRE   6790 AUTOROUTE TRANS-CANADIENNE   POINTE CLAIRE   PQ   H9R
IC5
1612
  ANJOU   7895 BOULEVARD LES GALERIES D’ANJOU   VILLE D’ANJOU   PQ   H1M 1WB
1613
  CARREFOUR LAVAL   3045 BOULEVARD LE CARREFOUR   LAVAL   PQ   H7T lC7
1614
  LYS   550 BOULEVARD WILFRED-HAMEL   QUEBEC CITY   PQ   GIM 2S6
1615
  MONCTON   1100 MAIN STREET   MONCTON   NB   EIC 1H4
1616
  SHB (SHERBROOKE)   3000 BOULEVARD DE PORTLAND   SHERBROOKE   PQ   J1L 1J8
1618
  PLACE D’ORLEANS (NEW   110 PLACE D’ORLEANS DRIVE   ORLEANS   ON   K1C 2L9
1631
  RIDEAU   73 RIDEAU STREET   OTTAWA   ON   KIG 3K3
1633
  ST. LAURENT   1200 ST. LAURENT BOULEVARD   OTTAWA   ON   K1K 3B8
1634
  BAYSHORE   100 BAYSHORE DRIVE   NEPEAN   ON   K2B 8Cl
1637
  GATINEAU   1100 BOULEVARD MALONEY OUEST   GATINEAU   PQ   J8T 6G3
1638
  ROSEMERE   401 BOULEVARDE LABELLE   ROSEMERE   PQ   J7A 3T2
1640
  LA CAPITALE   5401 BOULEVARD DES GALERIES   QUEBEC CITY   PQ   G2K IN4
1642
  PLACE LAURIER   2740 BOULEVARD LAURIER   STE. FOY   PQ   G1V 4P7
1644
  KINGSTON   945 GARDINER ROAD   KINGSTON   ON   K7M 4R5
1645
  HALIFAX   7067 CHEBUCCO ROAD   HALIFAX   NS   B3L 4R5
1646
  DARTMOUTH   21 MICMAC ROAD   DARTMOUTH   NS   B3A 4K7
1647
  SYDNEY   800 GRAND LAKE ROAD   SYDNEY   NS   B1P 6S9
1649
  BROSSARD   2150 BOULEVARDE LAPINIERE   BROSSARD   PQ   J4W 2T5
 
      10 NEW ROAD   EAST PROVIDENCE   RI   CLAIRE OLSON
 
      11891 ALAMEDA AVENUE   EL PASO,   TX   HENRY MUNOZ
 
      11891-B ALAMEDA AVENUE   EL PASO   TX   HENRY MUNOZ
 
      1245 FOREST PARKWAY   WEST DEPTFORD   NJ   MARTY CUNIFF
 
      1250 FOREST PARKWAY   WEST DEPTFORD   NJ   MARTY CUNIFF
 
      170 BUTTS STREET   SOUTH HILL   VA   DAN SOWERS
 
      99 MOTIVATION DRIVE   LAWRENCEBURG   TN   CAROL RIGLING
 
      2350 W.O. SMITH DRIVE   LAWRENCEBURG   TN   CAROL RIGLING
 
      GILBERT WEST, 6725 KIMBALL AVENUE   CHINO   CA    
 
      GILBERT EAST, 1000 INDUSTRIAL AVENUE   KEASBEY   NJ    
 
      UNITED DISTRIBUTION SERVICES, INC., 55 MAYFIELD AVE,   EDISON   NJ    
 
  NORDOL LOGISTICS, INC.   31 HELLER ROAD   BELLMAWR   NJ    
 
  QUALITY CORRECTIONS & INSPECTIONS   611 BAKER LANE   DUNCANSVILLE   PA    
 
  RAINBOW APPAREL   1072 WEST SIDE AVE.   JERSEY CITY   NJ    
 
  TOTAL SOLUTIONS & LOGISTICS CORP.   102 TRINITY STREET   FAIRMONT   NC    
 
  WEST TEXAS APPAREL   PO BOX 26192   EL PASO   TX    
 
  WHOOPS, INC.   500 INDUSTRIAL ROAD   CARLSTADT   NJ    

 



--------------------------------------------------------------------------------



 



Schedule 3.06
Disclosed Matters
NONE

 



--------------------------------------------------------------------------------



 



Schedule 3.14
Insurance

 



--------------------------------------------------------------------------------



 



     
Page 1 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                              COMPANY AND POLICY          
COVERAGE   LIMITS AFFORDED     DEDUCTIBLE   NUMBER   TERM   PREMIUM  
GLOBAL PROPERTY PROGRAM
                           
 
                           
All Risks Perils including Boiler & Machinery and Business Interruption
  $ 500,000,000     $100,000 except   Factory Mutual Ins Co  
7/01/2008-7/01/2009     $ 1,158,170  
 
          $250,000 Foreign   LP826            
 
          Garment Contractor                
 
          or Sub-Contractor Locations                                    
Includes 2008-9 Membership Credit of $288,299
Includes CA Earthquake premium of $50,000
Includes New Madrid outer counties prop of $30,000
Includes Terrorism premium of $81,052
Excludes Canada premium of $66,865
Excludes Taxes and Surcharges
 
                           
Flood — Aggregate Per Policy Year
  $ 250,000,000     $100,000 Per Occ                
 
                           
But not to exceed in the Aggregate:
Flood in High Hazard Zones
  $ 100,000,000     $100,000 Per Occ   $100,000 deductible applies to property
located in Flood Zone B $500,000 deductible applies to property located in Flood
Zones A and V
 
                           
Flood — Garment Contractor and/or
Subcontractor Locations
  $ 10,000,000     $100,000 Per Occ                

                              Earth Movement — Aggregate Per Policy
Year but not to exceed:   $ 250,000,000     5% Separate Property Damage/Time
Element   Includes all Locations where Time Element losses ensue, subject to a
minimum of $250,000 combined all coverages, per location except $100,000
combined all coverages, per location for locations in California
 
                           
High Hazard Zones — Annual Aggregate
  $ 70,000,000                      
 
                           
California — Annual Aggregate
  $ 5,000,000                      
 
                           
The Commonwealth of Puerto Rico
  $ 5,000,000                      
 
                           
Hawaii
  $ 5,000,000                      
 
                           
Inner Counties of the New Madrid Zone
  $ 5,000,000     1% subject to min
$100,000 Per Loc                
 
                           

 

NOTICE:   This schedule Is not intended in any way to describe the coverage
granted by any of the policies mentioned. but is solely for use in identifying
the policies for audit purposes.

 



--------------------------------------------------------------------------------



 



Page 2 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                              COMPANY AND POLICY          
COVERAGE   LIMITS AFFORDED     DEDUCTIBLE   NUMBER   TERM   PREMIUM  
Pacific Northwest Seismic Zone
                           
 
  $ 10,000,000     2% subject to min                
 
          $100,000 Per Loc                
 
                           
Outer Counties of the New Madrid Zone
                           
 
  $ 70,000,000     1% subject to min                
 
          $100,000 Per Loc                
 
                           
All Other High Hazard Zones
                           
 
  $ 10,000,000                      
 
                           
Accounts Receivable
  $ 100,000,000                      
 
                           
Automatic Coverage
  $ 100,000,000     90 Days to report                
 
                           
Automatic Coverage for Garment Contractors and/or Subcontractors
  $ 10,000,000     90 Days to report                
 
                           
Brands and Labels
    Policy Limit                      
 
                           
Coinsurance Deficiency and Currency Devaluation
  $ 100,000,000                      
 
                           
Consequential Reduction in Value
    Policy Limit                      
 
                            Data, Programs or Software and Computer
Systems-Non-Physical damage Combined     $ 25,000,000     Waiting period 48
Hours; 2 Day equivalent as respects loss or damage caused by the malicious
introduction of a machine code or instruction, subject to minimum deductible of
$250,000
 
                           
Debris Removal
    Policy Limit                      
 
                           
Decontamination Costs
    Policy Limit                      
 
                           
Deferred Payments
  $ 100,000,000                      
 
                           
Delay in Start Up
    Policy Limit                      
 
                           
Demolition and Increased Cost of Construction
    Policy Limit                      
 
                            Dependent Time Element   $ 20,000,000     But not to
exceed a $10,000,000 limit per dependent time element location; Excluding Earth
Movement in High Hazard Zones for locations of a direct or indirect customer,
supplier, contract manufacturer or contract service provider $100,000 combined
all coverages, per Location.
 
                           
Difference in Conditions
    Policy Limit                      
 
                           
Errors & Omissions
  $ 100,000,000                      
 
                           
Expediting Costs & Extra Expense Combined
  $ 100,000,000                      
 
                           
Fine Arts
  $ 100,000,000                      
 
                           
Ingress/Egress
  $ 10,000,000     30 Days                
 
                           
Land and Water Contaminent or Pollution Cleanup, Removal and Disposal
  $ 50,000                      
 
                           
Leasehold Interest
  $ 25,000,000                      
 
                           
Misc Personal Property — Per Location
  $ 10,000,000                      
 
                           
Misc. Unnamed Locations — Per Location
  $ 25,000,000                      

 

NOTICE:   This schedule is not intended in any way to describe the coverage
granted by any of the policies mentioned, but is solely for use in identifying
the policies for audit purposes.



--------------------------------------------------------------------------------



 



     
Page 3 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                              COMPANY AND POLICY          
COVERAGE   LIMITS AFFORDED     DEDUCTIBLE   NUMBER   TERM   PREMIUM  
Neighbor’s Recourse & Tenant’s Liability
  $ 25,000,000                      
 
                           
Non-Admitted Increased Tax Liability
  $ 100,000,000                      
 
                           
On Premises Services
    Policy Limit                      
 
                           
Operational Testing
    Policy Limit                      
 
                           
Off Premises Storage
  $ 10,000,000                      
 
                           
Professional Fees
  $ 100,000                      
 
                           
Protection and Preservation of Property
    Policy Limit                      
 
                           
Related Reported Values
    Policy Limit                      
 
                           
Rental Insurance
    Policy Limit                      
 
                           
Research and Development
    Policy Limit                      
 
                           
Salesman Samples
  $ 500,000                      
 
                            Service Interruption (PD & BI Combined)   $
25,000,000     But not to exceed $5,000,000 limit for voice, data or video
service
Incoming services consisting of electricity, gas, fuel, steam, water,
refrigeration or from the lack of incoming or outgoing voice, data or video
service all by reason of any accidental occurrence to the facilities of the
supplier of such service, Excluding Earth Movement in High Hazard Zones 12 Hour
Waiting Period for Locations inside US, 24 Hour Waiting Period for Locations
outside US
 
                           
Soft Costs
  $ 10,000,000                      
 
                           
Tax Treatment of Profits
    Policy Limit                      
 
                           
Temporary Removal of Property
    Policy Limit                      
 
                           
Valuable Papers and Records
  $ 100,000,000                      
 
                            Terrorism   $ 5,000,000     Policy Deductible  
Property Damage and Time Element Combined, during any policy year
 
                           
Flood Property Damage & Time Element combined when caused by or resulting from
Terorism or
  $ 1,000,000                      
 
                           
Non Certified Acts of Terrorism Combined Misc.
Unnamed Locations, Property Temporary Removed, and Flood
  $ 1,000,000                      
 
                            Wind Action at Locations in Hawaii, Hong Kong, Guam,
Puerto Rico & Tier 1 Counties in USA             5% subject to min
$100,000 Per Loc   Tier 1 counties of Alabama, Florida, Georgia, Louisiana,
Mississippi, North Carolina, South Carolina, Texas and locations in Hawaii Hong
Kong, Guam and the Commonwealth of Puerto Rico
 
                            Wind Action at Locations in Tier 2 Counties in USA  
        3% subject to min
$100,000 Per Loc   Tier 2 Counties of Alabama, Florida, Georgia, Louisiana,
Mississippi, North Carolina, South Carolina and Texas

 

NOTICE:   This schedule is not intended in any way to describe the coverage
granted by any of the policies mentioned, but is solely for use in identifying
the policies for audit purposes.

 



--------------------------------------------------------------------------------



 



     
Page 4 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                              COMPANY AND POLICY          
COVERAGE   LIMITS AFFORDED     DEDUCTIBLE   NUMBER   TERM   PREMIUM  
EXCESS EARTHQUAKE — New Madrid
Outer Counties
                           
 
                           
Excess Earthquake for New Madrid
  $ 25,000,000         Axis Surplus Inc Co   7/01/2008 -   $ 25,000  
Earthquake Zone “Outer Counties”
  Excess of $70,000,000         ECF727791-08   7/01/2009      
as defined by the primary FM Global policy
                           
 
                           
TRIA coverage Excluded
                           
 
                           
MARINE OPEN CARGO
                           
 
                           
PRIMARY MARINE CARGO
  $ 30,000,000     $25,000 Per Occ   Affiliated FM Ins. Co.   7/01/2008 -   $
470,375  
Ocean/Inland Transit, Any One Vessel,
          $1,000,000 Annual Agg   OCP 1243   7/01/2009   Flat Premium  
Below Deck/Container
                      Not Subject to Adjustment  
 
                           
Any One Aircraft or Connecting Conveyance
  $ 5,000,000                      
 
                           
Any One Package by Mail or Parcel Post
  $ 25,000                      
 
                           
Any One Inland Conveyance and in the Aggregate Any
                           
 
                           
One Loss, Disaster or Casualty
  $ 10,000,000                      
 
                           
In Storage at any Unnamed Storage Location
  $ 250,000                      
 
                            No Deductible applies to claims for FPA losses,
General Average and/or Salvage Charges                
 
                           
Coverage included for War Risks
                           
 
                           
EXCESS MARINE CARGO
  $ 30,000,000         Federal Insurance Company   7/01/2008 -   $ 21,250  
 
  Excess of $30,000,000         258818   7/01/2009    

Any one shipment, any one occurrence   Minimum Annual Deposit
Adjusted against actual values shipped
at a rate of .04%

 

NOTICE:   This schedule is not intended In any way to describe the coverage
granted by any policies mentioned, but is solely for use in identifying the
policies for audit purposes.

 



--------------------------------------------------------------------------------



 



     
Page 5 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                              COMPANY AND POLICY          
COVERAGE   LIMITS AFFORDED     DEDUCTIBLE   NUMBER   TERM   PREMIUM  
FINANCIAL PRODUCTS
                           
 
                           
Directors & Officers Liability — Primary
  $ 25,000,000     $2,500,000 SEC   National Union Fire Ins.   6/30/2008 -   $
795,800  
 
          $1,500,000 EPL   6136752   6/30/2009        
 
          $1,500,000 Other                
 
                           
Excess Directors & Officers Liability
  $ 20,000,000         Federal Ins. Co.   6/30/2008 -   $ 440,000  
1st Layer
  Excess of $25,000,000         81021932   6/30/2009        
 
                           
Excess Directors & Officers Liability
  $ 10,000,000         ACE American Ins. Co.   6/30/2008 -   $ 152,050  
2nd Layer
  Excess of $45,000,000         DOXG21658510005   6/30/2009        
 
                           
Excess Directors & Officers Liability
  $ 10,000,000         CODA   6/30/2008 -   $ 115,000  
3rd Layer Side A XS/DIC
  Excess of $55,000,000         JNY1259   6/30/2009        
 
                           
Not-For-Profit Protector
  $ 5,000,000     $15,000   National Union Fire Ins.   7/1/2008 -   $ 3,972  
Jones New York in The Classroom
              006249542   7/1/2009        
 
                           
Employment Practices Liability
  $ 10,000,000     $1,000,000   National Union Fire Ins.   6/30/2008 -   $
360,502  
 
              6138816   6/30/2009        
 
                           
Fiduciary Liability
  $ 15,000,000     $100,000   Federal Ins. Co.   6/30/2008 -   $ 73,000  
 
  Each Claim         81372947   6/30/2009        
 
                           
Excess Fiduciary Liability
  $ 10,000,000         National Union Fire Ins.   6/30/2008 -   $ 37,000  
 
  Excess of $15,000,000         6138098   6/30/2009        
 
                           
Special Coverage
  $ 25,000,000     $0   National Union Fire Ins.   7/01/2008 -   $ 10,717  
 
              6472398   7/1/2011        
 
                           
Blanket Crime
  $ 10,000,000     $150,000   National Union Fire Ins.   6/30/2008 -   $ 60,518
 
 
              0006233018   6/30/2009        

NOTICE: This schedule is not intended in any way to describe the coverage
granted by any of the policies mentioned, but is solely for use in identifying
the policies for audit purposes.

 



--------------------------------------------------------------------------------



 



     
Page 6 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                              COMPANY AND POLICY          
COVERAGE   LIMITS AFFORDED     DEDUCTIBLE   NUMBER   TERM   PREMIUM
TRADE-DISRUPTION INSURANCE
  $ 50,000,000         Lloyds of London   7/01/2008-   $ 482,427  
 
  (95% Indemnity = $47,500,000)       B0576MN51237   6/30/2009        
 
                           
 
                      2008-09 Continuity Credit = 20%
 
                      Net Premium = 336,314
 
                           
CONTINGENT STRIKE COVERAGE
  $ 25,000,000     $1,000,000 Each   Lloyds of London   7/01/2007 -   $ 230,750
 
 
  (95% Indemnity = $23,750,000)   and Every Claim   ML51307   6/30/2009        
 
                           
 
                      2006-7 Continuity Credit = 15%
 
                      Net Premium = $175,078
 
                           

NOTICE: This schedule is not intended in any way to describe the coverage
granted by any of the policies mentioned, but is solely for use in identifying
the policies for audit purposes.

 



--------------------------------------------------------------------------------



 



     
Page 7 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                              COMPANY AND POLICY          
COVERAGE   LIMITS AFFORDED     DEDUCTIBLE   NUMBER   TERM   PREMIUM
COMMERCIAL GENERAL LIABILITY
          $100,000 Per Occ-   Hartford Fire Ins.   7/01/2008-   $ 141,891  
(Domestic)
          Indemnity and   30 CSE C77402   7/01/2009        
 
          Expense                
 
                           
General Aggregate — Per Location
  $ 2,000,000           Plus Monthly Paid
Loss Billings  
 
                           
Products Completed Operations Aggregate
  $ 2,000,000              
 
                           
Products Completed Operations Per Occurrence
  $ 1,000,000                      
 
                            Each Occurrence   $ 1,000,000         Security: LOC
— No additional security required for this policy term
 
                            Personal & Advertising Injury - Per Occurrence   $
1,000,000         Loss Deposit: incl w/Workers’ Compensation
 
                           
Damage to Premises Rented to You
  $ 1,000,000                      
 
                           
Medical Payments Coverage - Aggregate
  $ 10,000                      
 
                           
General Aggregate Cap Limit
  $ 15,000,000                      
 
                           
Employee Benefits Liability
                           
 
                            Per Claim   $ 1,000,000     $0   Claims Made
Coverage; Retro Date 3/02/1992
 
                           
Aggregate
  $ 1,000,000                      
 
                            $17,500,000 Aggregate Deductible (for both GI and
WC)                    
 
                           
BUSINESS AUTOMOBILE POLICY
              Hartford Fire Ins. Co.   7/01/2008 -   $ 31,244  
(Domestic — All Other States)
              30 CSE C77403   7/01/2009   $158 Surcharge cost  
 
                         
 
                           
Liability (Any Automobile)
  $ 1,000,000                      
 
                           
Personal Injury Protection
  Statutory                      
 
                           
Uninsured/Underinsured Motorist
  $ 1,000,000                      
 
                           
Medical Payments - Per Person
  $ 10,000                      
 
                           
Comprehensive
  Actual Cash Value   $1,500                
 
                           
Collision
  Actual Cash Value   $1,500                
 
                           
Covered Autos — Per schedule on file with company
                           
Additional coverages provided: Towing, Rental Reimbursement, and Drive Other Car
Coverage
               

NOTICE: This schedule is not intended in any way to describe the coverage
granted by any policies mentioned, but is solely for use in identifying the
policies for audit purposes.

 



--------------------------------------------------------------------------------



 



Page 8 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
WORKER’S COMPENSATION
(All Other States - Deductible Plan)
          $250,000
Per Loss
Event     Hartford Ins Co of Midwest
30 WN C77401     7/01/2008- 7/01/2009       $513,490  
 
                                       
Workers’ Compensation
  Statutory                   Including Surcharge of: $55,595                  
          Plus Loss Deposit: $0
 
                                        Employers Liability:                    
      Plus Monthly Paid Bodily Injury - Each Accident   $ 1,000,000            
        Loss Billings
Bodily Injury - By Disease Policy Limit
  $ 1,000,000                                  
Bodily Injury - By Disease - Each Employee
  $ 1,000,000                                  
Maximum Loss Provision (Basket)
  $ 17,500,000                                  
 
                                       
Security LOC - no additional security required for this policy term
             
 
                                       
Employers Liability Stop Gap Coverage Endorsement
Number of Losses that Step Deductible applies to is one
                                       
 
                                       
WORKER’S COMPENSATION
(NY and WI - Paid Loss Ratio)
            $250,000 Per
Acc-
Indemnity,
Medical &
Expense   Hartford Ins Co of Midwest
30 WBR C77400     7/01/2008 - 7/01/2009       $259,858  
Workers’ Compensation
  Statutory                 Including Surcharge of $144,784
($86,870 Deferred)
Plus Loss Deposit: $0
Plus Monthly Paid
Loss Billings                       Employers Liability:                    
Bodily Injury - Each Accident
  $ 1,000,000                                  
Bodily Injury - By Disease Policy Limit
  $ 1,000,000                                  
Bodily Injury - By Disease Each Employee
  $ 1,000,000                                  
Maximum Loss Provision (Basket)
  $ 17,500,000                                  
 
                                       
Security LOC — no additional security required for this policy term
             

NOTICE- This schedule is not intended in any way to describe the coverage
granted by any of the policies mentioned, but is solely for use in identifying
the policies for audit purposes.

 



--------------------------------------------------------------------------------



 



Page 9 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                                              COMPANY AND POLICY
              COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER     TERM    
PREMIUM  
CANADIAN AUTOMOBILE POLICY
                  Aviva Canada 4621323     7/01/2008 -7/01/2009       C$3,450  
 
                                       
Third Party Liability
  $ 1,000,000                                  
Comprehensive Deductible
          $ 1,000                          
Collision Deductible
          $ 1,000                          
 
                                       
Automobile per schedule on file with insurance company.
                                       
 
                                       
CANADIAN GENERAL LIABILITY POLICY
                  Aviva Canada 81008442     7/01/2008 -7/01/2009       C$22,710
 
 
                                       
CGL Each Occurrence Limit
  $ 2,000,000                                  
Products-Completed Operations Aggregate
  $ 4,000,000                                  
Personal Injury
  $ 2,000,000                                  
Tenants Legal Liability
  $ 1,000,000                                  
Medical Payments - Any One Person
  $ 10,000                                  
Employee Benefits
  $ 2,000,000                                  
Non-Owned Automobile
  $ 2,000,000                                  
Deductibles:
                                       
Bodily Injury - Each Occurrence
          $ 5,000                          
Property Damage - Each Occurrence
          $ 5,000                          
Tenants Legal Liability
          $ 5,000                          
Non-Owned Automobile
          $ 0                          
Employee Benefits Liability - Each Occurrence
          $ 0                          
Advertising Injury - Each Claim/Aggregate
          $ 5,000                          
Data Exclusion applies
                                       
Asbestos Exlusion applies
                                       
Fungi and Fungal Derivatives Exclusion applies
                                       
Terrorism Exclusion applies
                                       

NOTICE: This schedule is not intended in any way to describe the coverage
granted by any of the policies mentioned, but is solely for use in identifying
the policies for audit purposes.

 



--------------------------------------------------------------------------------



 



Page 10 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                              COMPANY AND POLICY          
COVERAGE   LIMITS AFFORDED     DEDUCTIBLE   NUMBER   TERM   PREMIUM  
UMBRELLA LIABILITY POLICY
  $ 25,000,000     $25,000 SIR   Nat’l Union Fire Ins. Co.
6081791   7/01/2008-
7/01/2009   $ 105,000  
 
                           
General Aggregate
  $ 25,000,000                      
Products-Completed Operations Aggregate
  $ 25,000,000                      
Each Occurrence
  $ 25,000,000                      
Crisis Response
  $ 250,000                      
Excess Casualty Crisis Fund
  $ 50,000                      
 
                           
Underlying Coverages:
                           
General Liability $1,000,000 and $2,000,000 General Aggregate
                           
Personal/Advertising Injury $1,000,000
                           
Employers Liability:
                           
Each Accident $1,000,000
                           
Disease Policy Limit $1,000,000
                           
Disease Each Employee $1,000,000
                           
Automobile Liability - $1,000,000
                           
Foreign Liability $1,000,000 (Premises Products, Auto, Employers Liability)
                           
Employee Benefits Liability $1,000,000
                           
Canadian General Liability $2,000,000
                           
Canadian Auto $2,000,000
                           
Non-Owned Aircraft $5,000,000
                           
 
                           
EXCESS LIABILITY POLICY
  $ 25,000,000         St Paul Fire & Marine
QK06400701   7/01/2008-
7/01/2009   $ 47,655  
 
                           
General Aggregate
  $ 25,000,000                      
Each Occurrence
  $ 25,000,000                      
 
                           
Excess of $25,000,000 Each Occurrence and Aggregate
                           

NOTICE: This schedule is not intended in any way to describe the coverage
granted by any of the policies mentioned, but is solely for use in identifying
the policies for audit purposes.

 



--------------------------------------------------------------------------------



 



     
Page 11 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                                  COMPANY AND POLICY        
COVERAGE   LIMITS AFFORDED     DEDUCTIBLE     NUMBER   TERM   PREMIUM
EXCESS LIABILITY POLICY
  $ 25,000,000             ACE American Ins. Co. XCPG23793908
  7/01/2008-
7/01/2009   $37,188
 
                           
General Aggregate
  $ 25,000,000                      
Each Occurrence
  $ 25,000,000                      
 
                           
Excess of $50,000,000 Each Occurrence and Aggregate
                           
 
                           
EXCESS LIABILITY POLICY
  $ 25,000,000             The American Ins. Co. SHX00079385951
  7/01/2008-
7/01/2009
  $25,500
 
                           
General Aggregate
  $ 25,000,000                      
Each Occurrence
  $ 25,000,000                      
 
                           
Excess of $75,000,000 Each Occurrence and Aggregate
                           

NOTICE- This schedule is not intended in any way to describe the coverage
granted by any of the policies mentioned, but is solely for use in identifying
the policies for audit purposes.

 



--------------------------------------------------------------------------------



 



     
Page 12 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                      COMPANY AND POLICY         COVERAGE  
LIMITS AFFORDED   DEDUCTIBLE   NUMBER   TERM   PREMIUM
INTERNATIONAL PACKAGE LIABILITY POLICY
          Great Northern Insurance Co 35389181   7/01/2008 -
7/01/2009   $ 70,160  
 
                       
Territory — Anywhere in the World except the United States, its territories &
possessions, Puerto Rico, Canada and excluding any insurance transactions
prohibited by law or regulation of any country.
                       
 
                       
INTERNATIONAL THIRD PARTY LIABILITY
                       
 
                       
Bodily Injury & Property Damage - Each Occurrence
  US $1,000,000                    
Aggregate of $2,000,000 Products/Completed Operations - Each Occurrence
  US $1,000,000                    
Aggregate of $2,000,000 Personal Injury/Advertising Liability - Each Occurrence
  US $1,000,000                    
Aggregate of $2,000,000 Premises Legal Liability Limit -Each Occurrence and
Aggregate
  US $1,000,000                    
Medical Expense Limit
  US $10,000                    
Employee Benefit Liability
  US $1,000,000                    
 
                       
War or Terrorism Action Exclusion Applies
                       
 
                       
INTERNATIONAL AUTOMOBILE DIC/EXCESS LIABILITY
                       
 
                       
Excess/DIC, BI/PD (Combined Single Limit)
  US $1,000,000                    
Medical Expenses
  US $10,000                    
Hired and Non Owned Physical Damage-Each vehicle
  US $2,500                    
Hired and Non Owned Physical Damage-Aggregate
  US $10,000                    
Threshold Benefit
  US $10,000                    
 
                       
War or Terrorism Action Exclusion Applies
                       

 

NOTICE:   This schedule is not intended in any way to describe the coverage
granted by any of the policies mentioned, but is solely for use in identifying
the policies for audit purposes.

 



--------------------------------------------------------------------------------



 



     
Page 13 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                              COMPANY AND POLICY          
COVERAGE   LIMITS AFFORDED     DEDUCTIBLE   NUMBER   TERM   PREMIUM  
FOREIGN VOLUNTARY WORKER’S COMPENSATION/EMPLOYERS LIABILITY
                           
 
                           
Employers Liability:
                           
Bodily Injury by accident/each accident
  US $1,000,000                      
Bodily Injury by disease/policy limit
  US $1,000,000                      
Bodily Injury by disease/each employee
  US $1,000,000                      
 
                           
Excess Repatriation:
                           
Any One Employee
  US $250,000                      
Annual Aggregate
  US $500,000                      
 
                           
US/Canadian Employees or Volunteers — State of Hire
                           
Third Country Nationals — Country of Hire
                           
Local Nationals-Employers Liability only
                           
 
                           
War or Terrorism Action Exclusion Applies
                           
 
                           
NON-OWNED AVIATION LIABILITY
              National Union Fire Ins Co of Pittsburgh AV185591603   7/01/2007-
7/01/2009     $4,862  
Single Limit Bodily Injury - Each Occurrence
    $5,000,000                      
Medical Expense - Each Person
    $5,000                      
 
                            Covers any non-owned aircraft (excluding rotorwing
aircraft) with seating capacity not exceeding 30                

 

NOTICE:   This schedule is not intended in any way to describe the coverage
granted by any of the policies mentioned, but is solely for use in identifying
the policies for audit purposes.

 



--------------------------------------------------------------------------------



 



     
Page 14 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                              COMPANY AND POLICY          
COVERAGE   LIMITS AFFORDED   DEDUCTIBLE   NUMBER   TERM   PREMIUM  
ENVIRONMENTAL LIABILITY
              Steadfast Ins. Co.   7/01/2007 -     $131,309  
 
              PLC 2912311 03   7/01/2010        
 
                      Plus applicable surplus lines taxes Includes TRIA charge
of 1%
Each Loss
    $15,000,000     $50,000 Each Loss                
Total All Losses
    $15,000,000                      
 
                           
Coverage A: Third Party Environmental Liability
                           
Coverage B: First Party Cleanup
                           
 
                           
Covered Properties - USA:
                           
1. 11201 Armour, El Paso, TX (rear)
  Retro Date 1/01/2001                      
2. 11201 Armour, El Paso, TX (front)
  Retro Date 7/28/1998                      
3. 924 Newark Ave., Jersey City, NJ
  Retro Date 7/28/1998                      
4. 10 New Road, Providence, RI
  Retro Date 12/01/2001                      
 
                           
Covered Properties - Mexico:
                           
1. PAMI2, Flor de Loto Y Eglontinas, S/N Villaa Jardin, Cuidad Lerdo, Durango,
Mexico
      Retro Date 7/28/1998        
2. PAMI 3 and 4 Periferico Libramiento, Gomez Palacio-Lerdo-KM 11, Cuidad Lerdo,
Durango, Mexico
      Retro Date 7/28/1998        
3. Greater Durango (Laundry) Blvd, Jose Ma. Patoni no. 5000 L-19 y 20 Ciudad
Industrial C.P. 34229 Durango Mexico
      Retro Date 9/01/2000        
4. Calzada Constitution y Calle Oaxaca San Luis Rios Colorad, Sonora Mexico
      Retro Date 8/01/2002        
5. Exportex; Calzada Constitution y Calle Oaxaca San Luis Rios Colorado, Sonora
Mexico
      Retro Date 8/01/2002        

 

NOTICE:   This schedule is not intended in any way to describe the coverage
granted by any of the policies mentioned, but is solely for use in identifying
the policies for audit purposes.

 



--------------------------------------------------------------------------------



 



     
Page 15 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                              COMPANY AND POLICY          
COVERAGE   LIMITS AFFORDED     DEDUCTIBLE   NUMBER   TERM   PREMIUM  
SURETY BONDS
                           
 
                           
Barneys New York, Inc.
Bond #69943518
  $ 1,000         Western Surety Co. #69943518   7/31/2007 -
7/31/2009   $ 175  
City of New York
                           
 
                           
Kim M. O’Byrne-Rozman Notary Bond
  $ 3,000         Travelers #103824237   6/25/2007 -   $ 100  
#103824237 Commonwealth of PA
                  6/25/2011        
 
                           
Merlu Corporation Sales Use &
  $ 10,500         Hartford Fire Ins. Co.   8/15/2008 -   $ 210  
Consumer Tax Bond
State of Nevada
              #42BSBBE5396   8/15/2009        
 
                           
Jones Apparel Group USA, Inc.
Professional Soliciters Bond
State of Massachusetts 
  $ 10,000         Fidelity & Deposit Co of MD
#8823875   10/28/2007 -10/28/2008 Will be
renewing for 08-09 Term   $ 100  
 
                           
Jones Apparel Group USA, Inc.
Professional Soliciters Bond
State of Maine
  $ 25,000         Fidelity & Deposit Co of MD
#8823876   10/28/2007 -10/28/2008 Will be renewing for 08-09 Term   $ 150  
 
                           
Jones Apparel Group USA, Inc.
Professional Soliciters Bond
State of Alabama
  $ 10,000         Fidelity & Deposit Co of MD
#8823877   10/28/2007 -10/28/2008 Will be renewing for 08-09 Term   $ 100  
 
                           
Victoria + Co., Ltd. Importer Bond
  $ 200,000         Safeco Ins. Co. of America   6/08/2008 -6/7/2009   $ 1,000  
 
              #50429006            
 
                           
Nine West Footwear Corp. Importer Bond
  $ 6,400,000         Safeco Ins. Co. of America   5/06/2008 -5/5/2009   $
32,000  
 
              #070412005            
 
                           
Nine West Footwear Corp.
  $ 200,000         Westchester Fire Ins. Co.   1/2/2008 -   $ 1,200  
 
                           

 

NOTICE:   This schedule is not intended in any way to describe the coverage
granted by any of the policies mentioned, but is solely for use in identifying
the policies for audit purposes.

 



--------------------------------------------------------------------------------



 



     
Page 16 of 16
JONES APPAREL GROUP
2008-09 Schedule of Insurance

                                              COMPANY AND POLICY          
COVERAGE   LIMITS AFFORDED     DEDUCTIBLE   NUMBER   TERM   PREMIUM  
Customs Bond
              #071116005   1/2/2009        
 
                           
Jones Apparel Group USA, Inc. Customs Bond
    $8,700,000         Safeco Ins. Co. of America   1/2/2008 -1/2/2009   $
43,500  
 
              #071212006            
 
                           
Jones Jeanswear Group, Inc. Customs Bond
    $7,800,000         Fidelity & Deposit Co. of MD   1/2/2008 - 1/2/2009   $
70,200  
 
              #071213003            
 
                           
CONTRACTUAL INDEMNIFICATION (“LPT” FOR NINEWEST OHIO DWRF LIABILITITES
  Unlimited         Illinois Union Ins. Co. (ACE)
#RLOG2059707-0   10/01/00-Until Cancelled   $2,550,000 Plus $76,500 Surplus
Lines Tax
 
                     
No deductible
                           
 
                           
CONTRACTUAL INDEMNIFICATION (“LPT”) FOR NINEWEST WORKERS
    A) $868,349         Nati’l Union Fire Ins Co. #1218486   06/15/00 - Until
Cancelled     A) $675,000  
COMPENSATION LIABILITIES
    B) $9,407,000         Nat’l Union Fire Ins
Co. #1218486         B) $4,655,000  
 
                           
No Deductible
                           
 
                           
A) Liberty Mutual claims from 5/24/95 to 6/30/96
                           
B) CNA claims from 7/01/96 to 6/30/99
                           
 
                           
CONTRACTUAL INDEMNIFICATION FOR NINEWEST OHIO SELF-INSURED WORKERS COMPENSATION
LIABILITIES (“LPT”)
  $600,000         Starr Excess International Ins.
Co. #1218485   06/15/00 - Until
Cancelled   $340,000  
 
                           
No Deductible
                             
Gates MacDonald Claims from 10/1/95 to 9/30/00
                           
 
                           
CONDEMNATION/LOSS OF RENTS INSURANCE
  Not to exceed
$450,888,588       Chubb Custom Ins. Co. 79475973   2/28/1997 -
3/1/2022   $265,200  
Professional Liability Exclusion
                           

 

NOTICE:   This schedule is not in any way to describe the coverage granted by
any of the policies mentioned, but is solely for use in identifying the policies
for audit purposes.

 



--------------------------------------------------------------------------------



 



George Neeman
From: Joe Donnalley
Sent: Friday, April 10, 2009 1:43 PM
To: George Neeman
Subject: FW: ABL Facility — Insurance Due Diligence Information
Schedule VII. Insurance 1.
Below are a listing of Jones’s insurance policies and whether additional insured
status is permitted under the respective policies.

                      Additional Insured           Additional Insured Policy  
Status OK?       Policy   Status OK?
General Liability
  Yes       Directors & Officers Liability -
Primary $25M   No - No Insurable Interest
Business Auto
  Yes       Directors & Officers Liability -
$20M xs $25M   No - No Insurable Interest
Foreign Package
  Yes       Directors & Officers Liability -
$10M xs $45M   No - No Insurable Interest
Canada General
Liability
  Yes       Directors & Officers Liability -
Side A Excess DIC   No - No Insurable Interest
Canada Business
Auto
  Yes       Not-for-Profit Protector - JNYITC   No - No Insurable Interest
Lead Umbrella
$25M
  Yes       Fiduciary Liability - Primary
$15M   No - No Insurable Interest
Excess Liability
$25M xs $25M
  Yes       Fiduciary Liability -$10M xs
$15M   No - No Insurable Interest
Excess Liability
$25M xs $50M
  Yes       Employment Practices Liability   No - No Insurable Interest
Excess Liability
$25M xs $75M
  Yes       Non-Owned Aviation   No - No Insurable Interest
Property
  Yes       Special   No - No Insurable Interest
Marine Cargo
  Yes       Surety   No - No Insurable Interest
Excess Marine
Cargo
  Yes       Workers Compensation   No - No Insurable Interest

4/10/2009

Page 1 of 2



--------------------------------------------------------------------------------



 



                      Additional Insured           Additional Insured Policy  
Status OK?       Policy   Status OK?
Excess Earthquake
  Yes            
Environmental Liability
  Yes       * TBD: TDI & Strike    
Crime
  Yes            
Network Liability
  Yes            

 

*  
Note: Holly Scott Russell will revert back to underwriters to determine protocol
as respects TDI and Strike - Additional Insured Status Ok - Yes

Regards,
Joe
Joseph T. Donnalley
Treasurer and Senior Vice President,
Corporate Taxation and Risk Management
Jones Apparel Group, Inc.
180 Rittenhouse Circle
Bristol, PA 19007
(P): (215) 781-5468
(F): (215) 781-5473
E-Mail: jdonnalley@jny.com
4/10/2009

Page 2 of 2



--------------------------------------------------------------------------------



 



Schedule 3.15
Capitalization and Subsidiaries

                      State/Country                 of   Type of   Shares  
Shares Issued Name of Corporation   Incorporation   Shares   Authorized   and
Outstanding
Apparel Testing Services, Inc.
  New Jersey   Common   1,000   100
Asia Expert Limited
  Hong Kong   $HK   500,000   1,000
Energie Knitwear, Inc.
  Delaware   Common   200   200
Exportex de Mexico, S.A. de C.V.
  Mexico   Common   1,000   1,000
Jones Apparel Group,Inc.
  Pennsylvania   Common   201,000,000   85,405,067*
Jones Apparel Group Canada, LP
  Canada           Jones Canada, Inc.owns .1% and Jones Apparel Group Canada ULC
owns 476 partnership units
Jones Apparel Group Canada ULC
  Canada   Common   100,000,000   71,500
Jones Apparel Group Holdings, Inc.
  Delaware   Common   1,000   1,000
Jones Apparel Group USA, Inc.
  Delaware   Common   1,000   100
Jones Canada, Inc.
  Canada   Common   Unlimited   100
Jones Distribution Corporation
  Delaware   Common   200   200
Jones Holding Inc.
  Delaware   Common   1,000   100
Jones International Limited
  Hong Kong   Common   100   100
Jones Investment Co.Inc.
  Delaware   Common   200   100
Jones Jeanswear Group, Inc.
  New York   Common   15,000   10,000
(formerly known as
      Preferred A   200,000   200,000
McNaughton Apparel Group Inc.)
      Preferred B   100,000   100,000
Jones Management Service Company
  Delaware   Common   1,000   1,000
Jones Retail Corporation
  New Jersey   Common   1,000   100
L.E.I. Group, Inc.
  Delaware   Common   200   200
Maxwell Footwear of California, Inc.
  Delaware   Common   1,000   1,000
Nine West Accessories (HK) Limited
  Hong Kong   Ordinary   10,000   2
Nine West Development Corporation
  Delaware   Common   3,000   1,000
Nine West Footwear Corporation
  Delaware   Common   3,000   1,000
Nine West Melbourne Pty. Ltd.
  Australia   Ordinary   100,000   100
Rachel Roy IP Company LLC
  Delaware   Membership Interests       Jones Investment Co. Inc. holds 50%
membership interests; Royale Etenia LLC (a non- subsidiary Delaware LLC) holds
50% membership interests
Victoria + Co Ltd.
  Rhode Island   Common   50,000   3,405

 



--------------------------------------------------------------------------------



 



Schedule 3.18
Credit Card Arrangements
1. American Express

2. First Data (Visa/lMastercard) — Chase Merchant Services, LLC

3. Discover Financial Services

 



--------------------------------------------------------------------------------



 



Schedule 6.01
Existing Indebtedness

 



--------------------------------------------------------------------------------



 



JONES APPAREL GROUP, INC.
SCHEDULE OF DEBT
APRIL 4, 2009

                              Oustanding               Principal   Senior Notes:
  Interest Rate     Balance  
Jones Apparel Group USA, Inc.
               
4.25% $250 Million Senior Notes due 2009
    4.250 %   $ 249,971,233  
5.125% $250 Million Senior Notes due 2014
    5.125 %     249,881,875  
6.125% $250 Million Senior Notes due 2034
    6.125 %     249,624,155  
 
             
 
               
Total JAG USA Senior Notes
          $ 749,477,263  
 
             

                                              Short Term     Long Term     Total
              Principal     Principal     Principal   Capital Leases:   Interest
Rate     Balance     Balance     Balance  
Jones Apparel Group USA, Inc.
                               
Capital Leases (Equipment)
  Various   $ 6,629     $ 16,525     $ 23,154  
 
                               
Jones Distribution Corporation
                               
Capital Lease (Virginia warehouse)
  Various     914,538       20,367,054       21,281,592  
 
                               
Jones Management Service Company
                               
Capital Leases (Computer Equipment)
  Various     1,428,293       719,895       2,148,188  
Capital Lease (Bristol 180 building)
  Various     544,701       7,657,090       8,201,791  
 
                               
Nine West Footwear Corporation
                               
Capital Leases (Equipment)
  Various     3,429       10,643       14,072  
 
                         
 
                               
Total CAPITAL LEASES
          $ 2,897,590     $ 28,771,207     $ 31,368,797  
 
                         

 



--------------------------------------------------------------------------------



 



Schedule 6.02
Existing Liens

                      Debtor   Jurisdiction   Filing No.   Registration No.  
Secured Party   Collateral
Victoria & Co. Ltd
  Rhode Island   2007 05692270       TRoFS Limited  
All of the following property that has been sold or will be sold from time to
time by Debtor to Secured Party pursuant to the terms and conditions of a
Receivables Purchase Agreement between Debtor and Secured Party: (i) all right
title and interest of the Debtor in, to and under any and all rights to present
and future payments of amounts due and payable, whether due now or payable in
the future, (including any entitlement to late payment interest) as a result of
a contract or contracts between Debtor and [Kohl’s Department Stores]
(“Customer”) for the supply of goods and/or services to Customer, whether or not
earned by performance (“Accounts Receivable”), and the related obligations of
Customer to pay an agreed amount in respect of such Accounts Receivable
(“Payment Obligations”), in each case that Debtor sells to Secured Party;
(ii) all right, title and interest of Debtor in, to and under selected actions
of a Customer Managed Services Agreement governing Customer’s participation in
the electronic workflow management, database and operational accounting system
through which details and the status of all Accounts Receivables and the related
Payment Obligations purchase by Secured Party shall be recorded, as amended or
supplemented from time to time; and (iii) all proceeds of the foregoing.
 
                   
Jones Apparel Group Canada Inc. (Jones Apparel Group Canada, LP)
  Québec       02-0051618-0001   2411-7970 Quebec Inc.  
The movable property, fixtures, furniture, equipment. Inventory and other
movable property located in the lease premise situated as 3981 St-Laurent
Boulevard, Suite 215, Montreal, Quebec [$20,000.00 with interest at prime rate
plus 5%].

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Filing No.   Registration No.
  Secured Party   Collateral
Jones Apparel
Group Canada,
LP
  Québec           05-0290899-0004   Marcarko Ltée  
The universality of all of the movable properties being from time to time
located in the premises situated at 555 Chabanel Street West, Suite 510,
Montreal, Quebec, H2N 2H8, including, without limitation, machinery, equipment,
furniture, commercial layouts, inventory, merchandise, stock, claims and any
insurance proceeds with respect of said property, as well as any similar
property which could have been situated on the premises at any time whatsoever
since the beginning of the term.
 
                       
Jones Apparel
Group Canada,
LP
  Ontario     649587942     20081029 1956
1531 9415   CBSC Capital   “Equipment” and “Other”
 
                       
Jones Apparel
Group Canada,
LP
  Ontario     616859991     20050711 1454
15306695   Toyota Credit Canada Inc.  
“Goods”, “Equipment”, “Other”, “Motor Vehicle Included” and “Other”
Motor Vehicle: VIN 5PVNC6JM252S10600
 
                       
Jones Apparel Group Canada Inc.
  Ontario     613207323     20050308 1435
16165885   Toshiba Finance   “Equipment” and “Other”
Geeral Collateral Description: Photocopiers
 
                       
McNaughton Apparel Group Inc.
  New York     064102
200511081197831
200511101203196         Bank of America, N.A.  
“Equipment” generally described as One Eighth (1/8th) Undivided Interest of a
Beechjet 400A, s/n RK-305, N693TA with Two (2) Pratt & Whitney JT 15D-5 engines
sin JA 0375 & JA 0374
 
                       
Nine West
Footwear
Corporation
  Delaware     41499526         IBM Credit LLC  
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) #B60402): IBM Equipment Type 9993 W14236 All
additions, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment or
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss or damage to such equipment and software. IBM Credit LLC files this notice
as a precautionary filing. See UCC 9-505. (06/01/04)
 
                       
Nine West
Footwear
Corporation
  Delaware     41518960         IBM Credit LLC  
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) #B60402): IBM Equipment Type 9993

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Filing No.   Registration No.
  Secured Party   Collateral
 
                     
W14236 All additions, attachments, accessories, accessions and upgrades thereto
and any and all substitutions, replacements or exchanges for any such item of
equipment or software and any and all proceeds of any of the foregoing,
including, without limitations, payments under insurance or any indemnity or
warranty relating to loss or damage to such equipment and software. IBM Credit
LLC files this notice as a precautionary filing. See DCC 9-505. (06/02/04)
 
                       
Nine West
Footwear
Corporation
  Delaware     2007
1635456         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0326136-003; 005-0326136-004
 
                       
Nine West
Footwear
Corporation
  Delaware     2007
1716710         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0326136-002
 
                       
Nine West
Footwear
Corporation
  Delaware     2007
3582722         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #005-0326136-006
 
                       
Nine West
Footwear
Corporation
  Delaware     2007
4051586         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0326136-007
 
                       
Nine West
Footwear
Corporation
  Delaware     2007
4535083         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0326136-009
 
                       
Nine West
Footwear
Corporation
  Delaware     2007
4699756         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0326136-010

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Filing No.   Registration No.
  Secured Party   Collateral
Nine West
Footwear
Corporation
  Delaware     2008
3316708         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0326136-013
 
                       
Nine West
Footwear
Corporation
  Delaware     2009
00357779         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0326136-014
 
                       
Jones Apparel
Group
  New York     2004
02245145803         CIT Technology Financing Services, Inc.  
Mita C2030 Copier Serial #T3000803 Mita 6300 Copier Serial #Z3004222 “plus all
other types of office equipment and products, computers, security systems and
other items of equipment now and hereafter leased to and/or financed for
Debtor/Lessee by Secured Party/Lessor, and including all replacements, upgrades
and substitutions hereafter occurring to all of the foregoing equipment and all
now existing and future attachments, parts, accessories and add-ons for all of
the foregoing items and types of equipment, and all proceeds and products
thereof.”
 
                       
Jones Apparel
Group
  New York     2008 02150130490         Timepayment
Corporation  
QTY 2 Pure Elegance Water Equipment PHSI S/N — 099099, 099087
QTY 1 Vertex Water Equipment Counter Top S/N — 0011254
 
                       
Jones
Management
Service
Company
  Delaware     2007 0184225         IBM Credit LLC  
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) #D35443): IBM Equipment Type BFK889 All additions,
attachments, accessories, accessions and upgrades thereto and any and all
substitutions, replacements or exchanges for any such item of equipment or
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss or damage to such equipment and software. IBM Credit LLC files this notice
as a precautionary filing. See UCC 9-505. (01/15/07) UCC Log Number:
 
                      CPD00D35443 4758505
 
                       
Jones
Management Service
Company
  Delaware     2007 1948222
2008 0573251         Wells Fargo Equipment Finance, Inc.   Supplement #
D00D56920

 



--------------------------------------------------------------------------------



 



                      Debtor   Jurisdiction   Filing No.   Registration No.  
Secured Party   Collateral
Jones
Management
Service
Company
  Delaware   2007 2496494
20080151389       Wells Fargo Equipment Finance, Inc.   Supplement # D00D75384
 
                   
Jones
Management
Service
Company
  Delaware   2007 3287975       Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-03 0
 
                   
Jones
Management
Service
Company
  Delaware   2007 3664561
20080151405       Wells Fargo Equipment Finance, Inc.   Supplement # D00F00000,
D00F00036
 
                   
Jones
Management
Service
Company
  Delaware   2007 3699898
2008 0151397       Wells Fargo Equipment Finance, Inc.   Supplement # D00F00014
 
                   
Jones
Management
Service
Company
  Delaware   2007 3700522       Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-035
 
                   
Jones
Management
Service
Company
  Delaware   2008 0292654       Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-040
 
                   
Jones
Management
Service
Company
  Delaware   2008 0596872       Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-041
 
                   
Jones
Management
Service
Company
  Delaware   2008 1054558       Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-042

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Filing No.   Registration No.
  Secured Party   Collateral
Jones
Management Service
Company
  Delaware     2008 1336385         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-043
 
                       
Jones
Management Service
Company
  Delaware     2008 2371811         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-045
 
                       
Jones
Management Service
Company
  Delaware     2008 3481056         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-048
 
                       
Jones
Management Service
Company
  Delaware     2008 4172498         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-049
 
                       
Jones Management
Service Company
  Delaware     4273703 1         Canon Financial Services, Inc.  
Equip Desc: Copier, Quantity: 1, Model: IR3300, Serial#:
MPH72340, License#: , Equip#: , Asset Detail: Equip Desc: Copier, Quantity: 1,
Model: IR3300, Serial#:

                      MPH72305, License#: , Equip#: , Asset Detail:
 
                     
Equip Desc: Peripheral, Quantity: 1, Model: ECopy, Serial#:
 
                      GI04044604, License#: , Equip#: , Asset Detail:
 
                     
Equip Desc: Peripheral, Quantity: 1, Model: ECopy, Serial#:
 
                      GI04044598, License#: , Equip#: , Asset Detail:
 
                     
Equip Desc: Copier, Quantity: 1, Model: IR6000, Serial#:
 
                      NSN18982, License#: , Equip#: , Asset Detail:
 
                     
Equip Desc: Peripheral, Quantity: 1, Model: ECopy, Serial#:
 
                      GK04063265, License#: , Equip#: , Asset Detail:

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Filing No.   Registration No.
  Secured Party   Collateral
Jones
Management Service Company
  Delaware     6002086 7         IBM Credit LLC  
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) #C82088): IBM Equipment Type 2005 2145 3584 3588
9992 All additions, attachments, accessories, accessions and upgrades thereto
and any and all substitutions, replacements or exchanges for any such item of
equipment or software and any and all proceeds of any of the foregoing,
including, without limitations, payments under insurance or any indemnity or
warranty relating to loss or damage to such equipment and software. IBM Credit
LLC files this notice as a precautionary filing. See UCC 9-505. (01/04/06)
 
                       
Jones
Management Service Company
  Delaware     6000992 8         IBM Credit LLC  
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LLC Supplement(s) #C82169): IBM Equipment Type 7014 7212 7 310 7316
9113 91199992 9SSR All additions, attachments, accessories, accessions and
upgrades thereto and any and all substitutions, replacements or exchanges for
any such item of equipment or software and any and all proceeds of any of the
foregoing, including, without limitations, payments under insurance or any
indemnity or warranty relating to loss or damage to such equipment and software.
IBM Credit LLC files this notice as a precautionary filing. See UCC 9-505.
(01/03/06)
 
                       
Jones
Management Service Company
  Delaware     5126421 8         Canon Financial Services, Inc.  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-016
 
                       
Jones Management Service
  Delaware      5063541 8          Canon Financial
Services, Inc.  
Equip Desc: Copier, Quantity: 1, Model: IR5020, Serial#:
JCT18773, License#: , Equip#: ,Asset Detail:
Equip Desc: Copier, Quantity: 1, Model: IR4570, Serial#:
KFP01214, License#: , Equip#: ,Asset Detail:
 
                       
Jones
Management
Service
Company
  Delaware      4364684 3         Canon Financial Services, Inc.  
Equip Desc: Copier, Quantity: 1, Model: IR6000, Serial#:
NSN19711, License#: , Equip#: ,Asset Detail:
Equip Desc: Peripheral, Quantity: 1, Model: ECopy, Serial#:
IT04121322, License#: , Equip#: ,Asset Detail:
Equip Desc: Copier, Quantity: 1, Model: IR3300, Serial#:
MPH74934, License#: , Equip#: ,Asset Detail:

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Filing No.   Registration No.
  Secured Party   Collateral
Jones
Management Service
Company
  Delaware     6011309 2         IBM Credit LLC  
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LC Supp1ement(s) #C84149): IBM Equipment Type 1740 1815 2101 3584
3589 All additions, attachments, accessories, accessions and upgrades thereto
and any and all substitutions, replacements or exchanges for any such item of
equipment or software and any and all proceeds of any of the foregoing,
including, without limitations, payments under insurance or any indemnity or
warranty relating to loss or damage to such equipment and software. IBM Credit
LLC files this notice as a precautionary filing. See UCC 9-505. (01/11/06)
 
                       
Jones
Management Service
Company
  Delaware     6110766 3         IBM Credit LLC  
All of the following equipment together with all related software, whether now
owned or hereafter acquired and wherever located (all as more fully described on
IBM Credit LC Supplement(s) #C92037): IBM Equipment Type BDP297 9SSR All
addidons, attachments, accessories, accessions and upgrades thereto and any and
all substitutions, replacements or exchanges for any such item of equipment or
software and any and all proceeds of any of the foregoing, including, without
limitations, payments under insurance or any indemnity or warranty relating to
loss or damage to such equipment and software. IBM Credit LLC files this notice
as a precautionary filing. See UCC 9-505. (04/03/06) UCC Log Number: CPD00C92037
4758505
 
                       
Jones
Management Service
Company
  Delaware     6366089 1         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-025
 
                       
Jones
Management Service
Company
  Delaware     6411257 9         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-026
 
                       
Jones
Management Service
Company
  Delaware     6362250 3         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #003-0176661-024

 



--------------------------------------------------------------------------------



 



                          Debtor   Jurisdiction   Filing No.   Registration No.
  Secured Party   Collateral
Jones
Management
Service
Company
  Delaware     6271768 4         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-022
 
                       
Jones
Management
Service
Company
  Delaware     6434287 9         Canon Financial
Services  
All equipment now or hereafter leased, sold or financed by Canon Financial
Services, Inc. and all general intangibles and accounts receivable with respect
to said equipment, and all replacements of, additions to, substitutions for and
proceeds of the foregoing. Lease #001-0176661-028

 



--------------------------------------------------------------------------------



 



     
Existing Liens on Intellectual Property

                              Registration   Application       Recordation Date
of Grantor   Mark   Number   Number   Security Interest   Security Interest
Nine West Development Corporation
  DAVID AND JOAN   1,508,301       Paragon Capital LLC   04/28/2000
Nine West Development Corporation
  JD (stylized)   1,567,298       Paragon Capital LLC   04/28/2000
Nine West Development Corporation
  JOAN & DAVID   1,697,635       Paragon Capital LLC   04/28/2000
Nine West Development Corporation
  JOAN AND DAVID   1,263,011       Paragon Capital LLC   04/28/2000
 
      1,498,122       Paragon Capital LLC   04/28/2000
Nine West Development Corporation
  JOAN AND DAVID TOO   1,508,302       Paragon Capital LLC   04/28/2000
Nine West Development Corporation
  JOAN HELPERN   1,325,974       Paragon Capital LLC   04/28/2000
Nine West Development Corporation
  JUST LIBBY   1,897,026       General Electric Capital Corp.†   05/02/1997
 
              First National Bank of Boston†   04/16/1997
Nine West Development Corporation
  SAM & LIBBY (word)   1,778,203       General Electric Capital Corp.†  
05/02/1997
 
              First National Bank of Boston†   04/16/1997
 
      1,772,454       General Electric Capital Corp.†   05/02/1997
 
              First National Bank of Boston†   04/16/1997
Nine West Development Corporation
  SAM & LIBBY logo   1,786,205       General Electric Capital Corp.†  
05/02/1997
 
              First National Bank of Boston†   04/16/1997
 
      1,646,905       General Electric Capital Corp.†   05/02/1997
 
              First National Bank of Boston†   04/16/1997
Jones Investment Co.Inc.
  ALBERT NIPON   1,395,825       Chase Manhattan Bank   07/13/1999
Jones Investment Co. Inc.
  ALBERT NIPON and design   1,042,953       Chase Manhattan Bank   07/13/1999
Jones Investment Co. Inc.
  ALBERT NIPON SUITS   1,627,251       Chase Manhattan Bank   07/13/1999
Jones Investment Co. Inc.
  ANNE KLEIN   1,613,344       Chase Manhattan Bank   07/15/1999
 
      1,738,435       Chase Manhattan Bank   07/15/1999
 
      1,016,890       Chase Manhattan Bank   07/15/1999
 
      1,006,943       Chase Manhattan Bank   07/15/1999
 
      1,074,926       Chase Manhattan Bank   07/15/1999
 
      1,049,090       Chase Manhattan Bank   07/15/1999

 



--------------------------------------------------------------------------------



 



     

                              Registration   Application       Recordation Date
of Grantor   Mark   Number   Number   Security Interest   Security Interest
 
      1,046,318       Chase Manhattan Bank   0711511999
 
      1,052,858       Chase Manhattan Bank   07/15/1999
 
      1,611,081       Chase Manhattan Bank   07/15/1999
Jones Investment Co. Inc.
  ANNE KLEIN II   1,573,264       Chase Manhattan Bank   07/15/1999
 
      1,425,808       Chase Manhattan Bank   07/15/1999
Jones Investment Co. Inc.
  ANNE KLEIN RAINWEAR   1,410,608       Chase Manhattan Bank   07/15/1999
Jones Investment Co. Inc.
  ANNE KLEIN and lion   1,511,071       Chase Manhattan Bank   07/09/1999
 
  head design                
 
              Natwest Bank   02/17/1995
 
                  12/29/1995
Jones Investment Co. Inc.
  CODEBLEU   1,334,428       Fleet Bank   04/08/1997
 
              Republic National Bank of NY   03/20/1995
 
      1,634,872       Natwest Bank   02/17/1995
 
                  12/29/1995
 
              Fleet Bank   04/08/1997
 
              Republic National Bank of NY   03/20/1995
Jones Investment Co. Inc.
  COTTON SPIRIT   1,538,271       Foothill Capital Corp.*   08/06/2001
 
      854,224       Plaid Holdings Corp.†   10/20/1992
Jones Investment Co. Inc.
  EVAN-PICONE   1,250,451       Plaid Holdings Corp.†   10/20/1992
 
      1,668,985       Plaid Holdings Corp.†   10/20/1992
Jones Investment Co. Inc.
  G.V.Initials Design   1,171,375       Nationsbanc Commercial Corp.  
09/11/1997
Jones Investment Co. Inc.
  GLORIA VANDERBILT   1,699,162       Nationsbanc Commercial Corp.   09/11/1997
 
  (signature)                
 
      1,289,670       Nationsbanc Commercial Corp.   09/11/1997
 
      1,929,150       Nationsbanc Commercial Corp.   09/11/1997
 
      1,289,670       Nationsbanc Commercial Corp.   09/11/1997
 
      1,594,237       Nationsbanc Commercial Corp.   09/11/1997

 



--------------------------------------------------------------------------------



 



     

                              Registration   Application       Recordation Date
of Grantor   Mark   Number   Number   Security Interest   Security Interest
 
      1,891,168       Nationsbanc Commercial Corp.   08/08/1997
 
      1,210,561       Nationsbanc Commercial Corp.   08/08/1997
Jones Investment Co. Inc.
  KASPER   1,162,830       Chase Manhattan Bank   07/13/1999
 
      1,016,971       Chase Manhattan Bank   07/15/1999
 
      1.016,891       Chase Manhattan Bank   07/15/1999
 
      1,032,219       Chase Manhattan Bank   07/15/1999
Jones Investment Co. Inc.
  (LOGO) [y85661y8566106.gif]   1,052,859       Chase Manhattan Bank  
07/15/1999
 
    1,050,741       Chase Manhattan Bank   07/15/1999
 
    1,046,317       Chase Manhattan Bank   07/15/1999
 
    1,074,925       Chase Manhattan Bank   07/15/1999
 
    1,371,374       Nationsbanc Commercial Corp.   09/11/1997
 
    1,350,752       Nationsbanc Commercial Corp.   09/11/1997
Jones Investment Co. Inc.
  Swan design   1,586,875       Nationsbanc Commercial Corp.   09/11/1997
 
      1,649,898       Nationsbanc Commercial Corp.   09/11/1997
 
      1,606,340       Nationsbanc Commercial Corp.   09/11/1997
 
      1,155,671       Nationsbanc Commercial Corp.   09/11/1997
Jones Investment Co. Inc.
  VANDERBILT   1,331,536       Nationsbanc Commercial Corp.   09/11/1997
 
  GLORIA VANDERBILT                
 
  and design                
Jones Investment Co. Inc.
  VANDERBILT   1,333,913       Nationsbanc Commercial Corp   09/11/1997

 

†   General Electric Credit Corp. recorded two security interests but recorded
only one release.

 



--------------------------------------------------------------------------------



 



Schedule 6.04
Existing Investments
Jones Apparel Group, Inc. and Subsidiary Investments
Money Market Investments as of 5/1/09

         
Jones Apparel Group USA, Inc:
       
BOA Columbia Money Market Reserves 238
  $ 34,138,899.03  
Citibank Columbia Money Market Reserves 1807
    19,245,216.53  
Suntrust Federated Prime Obligations Fund 010
    75,379,920.87  
PNC Blackrock Temp Fund
    17,204,456.06  
Suntrust Federated Gmnt Obligations Fund 005
    5,534,294.94  
BOA Columbia Gmnt Reserves Trust Fund 233
    78,370,717.90  
Citibank Columbia Gmnt Reserves Trust Fund 1809
    27,311,822.89  
PNC Blackrock Fed Fund #30
    41,527,018.30  
 
     
Total
  $ 298,712,346.52  
 
       
Investment in GRI as of 4/24/09:
       
Jones Apparel Group Canada, L.P
  $ 29,641,324  
 
     
Total Investments
  $ 29,641,324  
 
       
Loans and Investments to Contractors as of 4/4/09:
       
Jones Apparel Group USA, Inc.
  $ 5,250,000.00  
Jones Apparel Group Canada, LP
    464,112.00  
 
     
Total Loans and Advances to Contractors
  $ 5,714,112.00  
 
       
Investment in Rachael Roy IP Company LLC as of 4/4/2009:
       
Jones Investment Co. Inc.
  $ 28,927.00  
 
     
Total Investment
  $ 28,927.00  

 



--------------------------------------------------------------------------------



 



Schedule 6.05
Asset Sales
Potential sale, transfer or disposition of the ERIKA trademark.

 



--------------------------------------------------------------------------------



 



Schedule 6.10
Existing Restrictions

1.   The Indenture   2.   Joint Venture Agreement with Royale Etenia to develop,
market and license the brand Rachel Roy   3.   Shareholder Agreement with GRI

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION

 



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings specified in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and ‘percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the Credit Agreement
(including Letters of Credit, Guarantees, and Swingline Loans included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

             
1.
  Assignor:  
 
   
 
           
2.
  Assignee:  
 
            [and is an Affiliate of /Approved Fund of [identify Lender]1]
 
            3.   Borrowers:   Jones Apparel Group, Inc., Jones Apparel Group
Holdings, Inc., Jones Apparel         Group USA, Inc., Jones Retail Corporation,
Nine West Footwear Corporation, Energie Knitwear,         Inc., Jones Investment
Co. Inc., Jones Jeanswear Group, Inc., L.E.I. Group, Inc., Nine West Development

 

1   Select as applicable.

Exhibit A

1



--------------------------------------------------------------------------------



 



         
 
      Corporation, Victoria + Co Ltd. and Jones Apparel Group Canada, LP.
 
       
4.
  Administrative Agent:   JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:  
The $650,000,000 Credit Agreement dated as of May 13, 2009 among the Borrowers,
the other Loan Parties party thereto, the Lender Parties party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.
 
       
6.
  Assigned Interest:    

                      Aggregate           Aggregate         Amount of   Amount
of   Percentage   Amount of   Amount of   Percentage U.S.   U.S.   Assigned of  
Canadian   Canadian   Assigned of Revolving   Revolving   U.S.   Revolving  
Revolving   Canadian Commitment   Commitment/   Revolving   Commitment/  
Commitment/   Revolving /Loans for all   Loans   Commitment/   Loans for all  
Loans   Commitment Lenders   Assigned   Loans2   Lenders   Assigned   /Loans3
$
  $   %   $   $   %
$
  $   %   $   $   %
$
  $   %   $   $   %

Effective Date:                     , 20                     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR
[NAME OF ASSIGNOR]
      By:           Title:             

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.   3   Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

Exhibit A

2



--------------------------------------------------------------------------------



 



            ASSIGNEE
[NAME OF ASSIGNEE]
      By:           Title:             

Exhibit A

3



--------------------------------------------------------------------------------



 



            Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., as
     Administrative Agent
      By           Title:    

            Consented to:

[NAME OF ISSUING BANK], as Issuing Bank
      By:           Title:    

            [Consented to:]4

[JONES APPAREL GROUP, INC.]
      By:           Title:    

 

4   To be added only if consent of the Borrower Representative is required by
the terms of the Credit Agreement.

Exhibit A

4



--------------------------------------------------------------------------------



 



ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
any Borrower, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to paragraph (a), (b) or
(c) of Section 5.01 thereof, as applicable, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Lender that is not a U.S. Person, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
Exhibit A

 



--------------------------------------------------------------------------------



 



          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument.
          Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by facsimile or PDF transmission shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.
Exhibit A

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF OPINION OF BORROWERS’ COUNSEL

 



--------------------------------------------------------------------------------



 



JONES APPAREL GROUP, INC.
May 13, 2009
To the Lenders and the Administrative
  Agent Referred to Below
c/o JPMorgan Chase Bank, N.A.,
  as Administrative Agent
270 Park Avenue
New York, NY 10017

    Re: Credit Agreement dated as of May 13, 2009

          Ladies and Gentlemen:
          You have requested my opinion as General Counsel of Jones Apparel
Group, Inc., a Pennsylvania corporation (“Jones”), in connection with (x) the
Credit Agreement dated as of May 13, 2009 (the “Credit Agreement”), among Jones,
Jones Apparel Group Holdings, Inc., a Delaware corporation (“Jones Holdings”),
Jones Apparel Group USA, Inc., a Delaware corporation (“Jones USA”), Jones
Retail Corporation, a New Jersey corporation (“Jones Retail”), Nine West
Footwear Corporation, a Delaware corporation (“Footwear”), Energie Knitwear,
Inc., a Delaware corporation (“Energie”), Jones Investment Co. Inc., a Delaware
corporation (“JICO”), Jones Jeanswear Group, Inc., a New York corporation
(“Jeanswear”), L.E.I. Group, Inc., a Delaware corporation (“LEI”), Nine West
Development Corporation, a Delaware corporation (“NWDC”), Victoria + Co Ltd., a
Rhode Island corporation (“Victoria” and, together with Jones, Jones Holdings,
Jones USA, Jones Retail, Footwear, Energie, JICO, Jones Jeanswear, LEI and
Development, the “U.S. Credit Parties”), Jones Apparel Group Canada, LP, an
Ontario limited partnership (“Jones LP”), the lending institutions party thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (the “Administrative Agent”); and (y) the Security Agreement dated as of
May 13, 2009 (the “U.S. Security Agreement” and, together with the Credit
Agreement, the “Transaction Documents”) among the U.S. Credit Parties, Apparel
Testing Services, Inc., a New Jersey corporation (“Testing”), Jones Distribution
Corporation, a Delaware corporation (“Distribution”), Jones Management Service
Company, a Delaware corporation (“Management”) and Jones Holding Inc., a
Delaware corporation (“Holding” and, together with Testing,
1411 BROADWAY, NEW YORK, NEW YORK   10018

 



--------------------------------------------------------------------------------



 



May 13, 2009
Page 2
Distribution and Management, the “U.S. Grantors”) and the Administrative Agent.
This opinion is being delivered to you pursuant to Section 4.01(a) of the Credit
Agreement. Capitalized terms used but not defined herein have the meanings
assigned to them in the Credit Agreement.
          In that connection, I have examined originals or copies certified or
otherwise identified to my satisfaction, of such documents, corporate records
and other instruments as I have deemed necessary or appropriate for purposes of
this opinion, including (i) the Credit Agreement, (ii) the U.S. Security
Agreement, (iii) the Articles of Incorporation of the U.S. Credit Parties and
the U.S. Grantors, and (iv) the By-laws of the U.S. Credit Parties and the U.S.
Grantors.
          In rendering this opinion, I have assumed the due authorization,
execution and delivery (x) of the Credit Agreement by all parties thereto except
for the U.S. Credit Parties and (y) of the U.S. Security Agreement by all
parties thereto except for the U.S. Credit Parties and the U.S. Grantors.
          Based on the foregoing and subject to the qualifications hereinafter
set forth, I am of opinion as follows:

  1.  
Jones Holdings (i) is a corporation organized and validly existing under the
laws of the State of Delaware, and (ii) has the requisite corporate power and
authority to (a) own and hold under lease its property and to conduct its
business as currently conducted by Jones Holdings and (b) enter into the
Transaction Documents and perform its obligations under the Transaction
Documents. The execution and delivery by Jones Holdings of the Transaction
Documents, and the performance of its obligations thereunder, have been duly
authorized by all necessary corporate action. The Transaction Documents have
been duly executed and delivered by Jones Holdings.
    2.  
Jones USA (i) is a corporation organized and validly existing under the laws of
the State of Delaware, and (ii) has the requisite corporate power and authority
to (a) own and hold under lease its property and to conduct its business as
currently conducted by Jones USA and (b) enter into the Transaction Documents
and perform its obligations under the Transaction Documents. The execution and
delivery by Jones USA of the Transaction Documents, and the performance of its
obligations thereunder, have been duly authorized by all necessary corporate
action. The Transaction Documents have been duly executed and delivered by Jones
USA.
    3.  
Footwear (i) is a corporation organized and validly existing under the laws of
the State of Delaware, and (ii) has the requisite corporate power and authority
to (a) own and hold under lease its property and to conduct its business as
currently conducted by Footwear and (b) enter into the Transaction Documents and
perform its obligations under the Transaction Documents. The execution and
delivery by Footwear of the Transaction Documents, and the performance of its
obligations thereunder, have been duly authorized by all necessary corporate
action. The Transaction Documents have been duly executed and delivered by
Footwear.
    4.  
Energie (i) is a corporation organized and validly existing under the laws of
the State of Delaware, and (ii) has the requisite corporate power and authority
to (a) own and hold under lease its property and to conduct its business as
currently conducted by Energie and (b) enter into the Transaction Documents and
perform its obligations under the Transaction Documents. The

 



--------------------------------------------------------------------------------



 



May 13, 2009
Page 3

     
execution and delivery by Energie of the Transaction Documents, and the
performance of its obligations thereunder, have been duly authorized by all
necessary corporate action. The Transaction Documents have been duly executed
and delivered by Energie.
    5.  
JICO (i) is a corporation organized and validly existing under the laws of the
State of Delaware, and (ii) has the requisite corporate power and authority to
(a) own and hold under lease its property and to conduct its business as
currently conducted by JICO and (b) enter into the Transaction Documents and
perform its obligations under the Transaction Documents. The execution and
delivery by JICO of the Transaction Documents, and the performance of its
obligations thereunder, have been duly authorized by all necessary corporate
action. The Transaction Documents have been duly executed and delivered by JICO.
    6.  
Jeanswear (i) is a corporation organized and validly subsisting under the laws
of the State of New York, and (ii) has the requisite corporate power and
authority to (a) own and hold under lease its property and to conduct its
business as currently conducted by Jeanswear and (b) enter into the Transaction
Documents and perform its obligations under the Transaction Documents. The
execution and delivery by Jeanswear of the Transaction Documents, and the
performance of its obligations thereunder, have been duly authorized by all
necessary corporate action. The Transaction Documents have been duly executed
and delivered by Jeanswear.
    7.  
LEI (i) is a corporation organized and validly existing under the laws of the
State of Delaware, and (ii) has the requisite corporate power and authority to
(a) own and hold under lease its property and to conduct its business as
currently conducted by LEI and (b) enter into the Transaction Documents and
perform its obligations under the Transaction Documents. The execution and
delivery by LEI of the Transaction Documents, and the performance of its
obligations thereunder, have been duly authorized by all necessary corporate
action. The Transaction Documents have been duly executed and delivered by LEI.
    8.  
NWDC (i) is a corporation organized and validly existing under the laws of the
State of Delaware, and (ii) has the requisite corporate’ power and authority to
(a) own and hold under lease its property and to conduct its business as
currently conducted by NWDC and (b) enter into the Transaction Documents and
perform its obligations under the Transaction Documents. The execution and
delivery by NWDC of the Transaction Documents, and the performance of its
obligations thereunder, have been duly authorized by all necessary corporate
action. The Transaction Documents have been duly executed and delivered by NWDC.
    9.  
Distribution (i) is a corporation organized and validly existing under the laws
of the State of Delaware, and (ii) has the requisite corporate power and
authority to (a) own and hold under lease its property and to conduct its
business as currently conducted by Distribution and (b) enter into the
Transaction Documents and perform its obligations under the Transaction
Documents. The execution and delivery by Distribution of the Transaction
Documents, and the performance of its obligations thereunder, have been duly
authorized by all necessary corporate action. The Transaction Documents have
been duly executed and delivered by Distribution.
    10.  
Management (i) is a corporation organized and validly existing under the laws of
the State of Delaware, and (ii) has the requisite corporate power and authority
to (a) own and hold under

 



--------------------------------------------------------------------------------



 



May 13, 2009
Page 4

     
lease its property and to conduct its business as currently conducted by
Management and (b) enter into the Transaction Documents and perform its
obligations under the Transaction Documents. The execution and delivery by
Management of the Transaction Documents, and the performance of its obligations
thereunder, have been duly authorized by all necessary corporate action. The
Transaction Documents have been duly executed and delivered by Management.
    11.  
Holding (i) is a corporation organized and validly existing under the laws of
the State of Delaware, and (ii) has the requisite corporate power and authority
to (a) own and hold under lease its property and to conduct its business as
currently conducted by Holding and (b) enter into the Transaction Documents and
perform its obligations under the Transaction Documents. The execution and
delivery by Holding of the Transaction Documents, and the performance of its
obligations thereunder, have been duly authorized by all necessary corporate
action. The Transaction Documents have been duly executed and delivered by
Holding.
    12.  
Each U.S. Credit Party and U.S. Grantor is qualified as a foreign corporation to
transact business and is in good standing in each jurisdiction in which the
ownership or leasing of its properties or the conduct of its business requires
such qualification, other than jurisdictions in which the failure to so qualify
would not have a material adverse effect on such U.S. Credit Party or U.S.
Grantor (as the case may be) and its subsidiaries taken as a whole.
    13.  
The execution and delivery by each U.S. Credit Party and Jones LP of the Credit
Agreement and by each U.S. Credit Party, each U.S. Grantor and Jones LP of the
U.S. Security Agreement, and the performance by each U.S. Credit Party, U.S.
Grantor or Jones LP of its respective obligations under the Credit Agreement or
the U.S. Security Agreement (as the case may be), will not (a) conflict with,
result in a breach of or constitute a default under (i) the Articles of
Incorporation or By-laws of such U.S. Credit Party or U.S. Grantor, as amended
or restated and in effect on the date hereof, (ii) any law, rule or regulation
of the United States of America, the State of New York or the General
Corporation Law of the State of Delaware applicable to each such U.S. Credit
Party, U.S. Grantor or Jones LP, (iii) to my knowledge, the terms of any
indenture or other material agreement or instrument to which each U.S. Credit
Party or U.S. Grantor is a party or by which its assets may be bound, provided
that I give no opinion with respect to the terms of the Credit Agreement which
prevent the U.S. Credit Parties from paying regularly scheduled interest and
principal payments as and when due in respect of any Indebtedness (other than
the Existing Debt Securities and payments in respect of the Subordinated
Indebtedness prohibited by the subordination provisions thereof or relating
thereto) if, either immediately before or after giving effect to any such
payment, any Default or Event of Default has occurred and is continuing or
(iv) to my knowledge, any order or decree of any court or government agency or
instrumentality applicable to any U.S. Credit Party, U.S. Grantor or Jones LP,
or (b) result in or require the creation or imposition of any material Lien on
any property of any of the U.S. Credit Parties, U.S. Grantors or Jones LP, other
than pursuant to the U.S. Security Agreement. In connection with the foregoing,
I point out that certain of the indentures, agreements and instruments referred
to in clause (a)(iii) above may be governed by laws other than the laws of the
State of New York. For purposes of the opinion expressed in this paragraph,
however, I have assumed that all such indentures, agreements and instruments are
governed by and would be interpreted in accordance with the laws of the State of
New York. The 200,000 Preferred A voting shares and 100,000 Preferred B
non-voting shares owned by Jones Apparel Group Canada ULC in Jeanswear have been
delivered by Jones Apparel Group Canada ULC to the Administrative Agent.

 



--------------------------------------------------------------------------------



 



May 13, 2009
Page 5

  14.  
To my knowledge, no authorization, approval or other action by, and no notice
to, consent of, order of or filing with, any United States Federal or New York
governmental authority is required in connection with (a) the execution,
delivery and performance of the Credit Agreement, by the U.S. Credit Parties or
Jones LP, or (b) the execution, delivery and performance of the U.S. Security
Agreement by the U.S. Credit Parties, the U.S. Grantors or Jones LP, other than
(i) those that have been made or obtained and are in full force and effect,
(ii) those filings required under the Securities Exchange Act of 1934, and
(iii) filings with the relevant governmental authority in respect of the U.S.
Security Agreement (or the Collateral described therein) pursuant to the Uniform
Commercial Code, provided that I express no opinion as to the creation,
attachment or perfection of any security interests purported to be granted
pursuant to the U.S. Security Agreement.
    15.  
To my knowledge, there is no pending or threatened action, suit or proceeding
before any court or governmental agency or authority or arbitrator involving any
of the U.S. Credit Parties, the U.S. Grantors or Jones LP or the business,
assets or rights of any of the U.S. Credit Parties, the U.S. Grantors or Jones
LP (i) that purports to affect the legality, validity or enforceability of the
Credit Agreement or the U.S. Security Agreement, or (ii) except as disclosed in
Schedule 3.06 of the Credit Agreement, as to which there is a reasonable
probability of an adverse determination and which, if adversely determined,
could in my reasonable judgment be expected to have a material adverse effect on
the ability of the U.S. Credit Parties, the U.S. Grantors or Jones LP,
individually or in the aggregate, to perform their respective obligations under
the Credit Agreement or the U.S. Security Agreement (as the case may be).

          I am admitted to practice in the State of New York, and I express no
opinion as to any matters governed by any law other than the laws of the State
of New York, the General Corporation Law of the State of Delaware and the
Federal laws of the United States of America.
          This opinion is rendered only to the Administrative Agent and the
Lenders and their permitted transferees under the Credit Agreement and is solely
for their benefit in connection with the above transactions. This opinion may
not be relied upon by any other person or for any other purpose, or used,
circulated, quoted or otherwise referred to for any other purpose.

            Very truly yours,

Ira M. Dansky
General Counsel
                       

 



--------------------------------------------------------------------------------



 



May 13, 2009
Jones Apparel Group
Credit Agreement dated as of May 13, 2009
Ladies and Gentlemen:
          We have acted as special New York counsel to Jones Apparel Group,
Inc., a Pennsylvania corporation (“Jones”), Jones Apparel Group Holdings, Inc.,
a Delaware corporation (“Jones Holdings”), Jones Apparel Group USA, Inc., a
Delaware corporation (“Jones USA”), Jones Retail Corporation, a New Jersey
corporation (“Jones Retail”), Nine West Footwear Corporation, a Delaware
corporation (“Footwear”), Energie Knitwear, Inc., a Delaware corporation
(“Energie”), Jones Investment Co. Inc., a Delaware corporation (“Jones
Investment”), Jones Jeanswear Group, Inc., a New York corporation (“Jones
Jeanswear”), L.E.I. Group, Inc., a Delaware corporation (“LEI”), Nine West
Development Corporation, a Delaware corporation (“Development”), Victoria + Co
Ltd., a Rhode Island corporation (“Victoria” and, together with Jones, Jones
Holdings, Jones USA, Jones Retail, Footwear, Energie, Jones Investment, Jones
Jeanswear, LEI and Development, the “Borrowers”) and Jones Apparel Group Canada,
LP, an Ontario limited partnership (“Jones Canada”) in connection with (a) the
Credit Agreement dated as of May 13, 2009 (the “Credit Agreement”) among the
Borrowers, Jones Canada, the lenders party thereto (the “Lenders”), JPMorgan
Chase Bank, N.A. as administrative agent for the Lenders (the “Administrative
Agent”) and JPMorgan Chase Bank, N.A. and General Electric Capital Corporation
as joint collateral agents (the “Joint Collateral Agents”) and (b) the Pledge
and Security Agreement dated as of as May 13, 2009 (the “U.S. Security
Agreement”), among the Borrowers, Apparel Testing Services, Inc., a New Jersey
corporation (“Testing”), Jones Distribution Corporation, a Delaware corporation
(“Distribution”), Jones Management Service Company, a Delaware corporation
(“Management”) and Jones Holding Inc., a Delaware corporation (“Holding”, and
together with Testing, Distribution and Management, the “Grantors”; the
Borrowers and the Grantors are herein referred to as the “U.S. Loan Parties”;
Jones Canada and the U.S. Loan Parties are herein referred to as the “Loan
Parties”) and the Administrative Agent. This opinion is being delivered to you
pursuant to Section 4.01(a) of the Credit



--------------------------------------------------------------------------------



 



2

Agreement. Capitalized terms used but not defined herein have the meanings
assigned to them in the Credit Agreement.
          In that connection, we have examined originals, or copies certified or
otherwise identified to our satisfaction, of such documents, corporate records
and other instruments as we have deemed necessary or appropriate for purposes of
this opinion, including (i) the Credit Agreement, (ii) the U.S. Security
Agreement, (iii) the Copyright Security Agreement dated as of May 13, 2009 (the
“Copyright Security Agreement”), among Development, Management, Jones
Investment, Jones USA, Jeanswear and the Administrative Agent, (iv) the
Indenture dated as of November 22, 2004 among Jones, Jones Holdings, Jones USA,
Footwear and Retail, as issuers, and SunTrust Bank, as trustee (as amended
pursuant to the supplemental indenture dated as of April 15, 2009, the
“Indenture”), (v) the UCC-1 financing statement naming Jones Jeanswear as debtor
and the Administrative Agent as secured party, attached as Exhibit 1 hereto,
together with all schedules and exhibits to such financing statement, filed in
the Office of the Secretary of State of the State of New York (such filing
office the “New York Filing Office” and such financing statement, the “New York
Financing Statement”), (vi) the Certificate of Incorporation of Jones Jeanswear,
as amended, (vii) the By-laws of Jones Jeanswear, (vii) resolutions adopted by
the Board of Directors of Jones Jeanswear on May 8, 2009 and (viii) a
certificate dated as of the date hereof, from officers of each of the U.S. Loan
Parties (the “Officer’s Certificate”), attached as Exhibit 2 hereto. The
documents described in clauses (i), (ii), (iii) and (iv) of the previous
sentence are referred to collectively as the “Documents Reviewed”; the documents
described in clauses (i), (ii) and (iii) of the previous sentence are referred
to collectively as the “Transaction Documents”.
          We have relied, with respect to factual matters, on the
representations and warranties of the Loan Parties contained in the Documents
Reviewed and have assumed compliance by the Loan Parties with the terms of the
Documents Reviewed.
          In rendering our opinion, we have assumed the genuineness of all
signatures, the due existence of each Loan Party not organized under the laws of
the State of New York, that each party to the Documents Reviewed (other than
Jones Jeanswear) has the power and authority to execute and deliver, and perform
its obligations under, the Documents Reviewed, the due authorization, execution
and delivery of the Documents Reviewed by all parties thereto (other than Jones
Jeanswear), the authenticity of all documents submitted to us as originals and
the conformity to original documents of all documents submitted to us as copies.
          Based on the foregoing and subject to the qualifications set forth in
this opinion, we are of opinion as follows:
          1. Based solely on a certificate from the Secretary of State of the
State of New York, Jones Jeanswear is a corporation duly organized and
subsisting under the laws of the State of New York. Jones Jeanswear has all
necessary corporate power and authority to execute and deliver the Transaction
Documents and to perform its obligations thereunder. The execution and delivery
by Jones Jeanswear of the Transaction



--------------------------------------------------------------------------------



 



3

Documents, the performance of its obligations under the Transaction Documents
and the grant by it of security interests pursuant to the U.S. Security
Agreement have been duly authorized by all requisite corporate action on the
part of Jones Jeanswear. Jones Jeanswear has duly executed and delivered the
Transaction Documents.
          2. Each of the Transaction Documents constitutes the legal, valid and
binding obligation of each of the Loan Parties party thereto, enforceable
against each such Loan Party signatory thereto in accordance with its terms
(including with respect to the rates of interest that are legally chargeable and
collectible), subject to applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and other similar laws relating to or affecting
creditors’ rights generally from time to time in effect and to general
principles of equity (including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing), regardless of whether considered
in a proceeding in equity or at law. With respect to the foregoing opinion, (i)
insofar as provisions contained in the Transaction Documents provide for
indemnification or limitations on liability, the enforceability thereof may be
limited by public policy considerations, (ii) the availability of a decree for
specific performance or an injunction is subject to the discretion of the court
requested to issue any such decree or injunction, (iii) we express no opinion as
to the effect of the laws of any jurisdiction other than the State of New York
where any Lender may be located or where enforcement of the Transaction
Documents may be sought that limit the rates of interest legally chargeable or
collectible and (iv) certain provisions of the U.S. Security Agreement are or
may be unenforceable in whole or part under the laws of the State of New York,
but the inclusion of such provisions does not affect the validity of the U.S.
Security Agreement or the liens and security interests purported to be created
by the U.S. Security Agreement, and the U.S. Security Agreement contains
adequate provisions for the practical realization of the principal rights and
benefits intended to be afforded thereby.
          3. The provisions of the U.S. Security Agreement are effective to
create in favor of the Administrative Agent for the benefit of the Lender
Parties, as security for the payment of the Secured Obligations, a security
interest in such of the Collateral as constitutes “accounts”, “chattel paper”,
“deposit accounts”, “documents”, “equipment”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property” and “letter of credit rights”
within the meaning of the Uniform Commercial Code of the State of New York as in
effect on the date hereof (the “New York UCC”) (such of the Collateral being
hereinafter referred to as the “Specified UCC Collateral” and the Specified UCC
Collateral other than Collateral that constitutes “deposit accounts”, “letter of
credit rights” or “fixtures” (as defined in Section 9-102 of the New York UCC)
being herein referred to as the “UCC Filing Collateral”), to the extent that the
creation of security interests in the Specified UCC Collateral is governed by
the New York UCC.
          4. The New York Financing Statement is in proper form for filing in
the State of New York. Upon the filing and proper indexing of the New York
Financing Statement in the New York Filing Office, describing the UCC Filing
Collateral, the security interest granted to the Administrative Agent in the UCC
Filing Collateral described in the New York Financing Statement will be
perfected, to the extent perfection



--------------------------------------------------------------------------------



 



4

is governed by the New York UCC and may be accomplished by the filing in the
State of New York of financing statements under the New York UCC.
          The opinion expressed in this paragraph 4 is based on the assumption
that all filings and recordings necessary to maintain the effectiveness of the
New York Financing Statement will be made, including without limitation
(i) continuation statements and (ii) such other statements as may be required by
(x) any change in name, identity or corporate structure of Jones Jeanswear or
the Administrative Agent or (y) any change in the location of Jones Jeanswear.
          5. Upon delivery to and the continued possession by the Administrative
Agent in the State of New York of all certificates evidencing the Pledged
Collateral (as defined in the U.S. Security Agreement) described in Schedule F
of the U.S. Security Agreement and pledged on the date hereof under the U.S.
Security Agreement that constitute certificated securities within the meaning of
Article 8 of the New York UCC (the “Pledged Certificates”), issued or endorsed
in the name of the Administrative Agent or in blank or together with stock
powers properly executed in the name of the Administrative Agent or in blank
with respect thereto, the security interest in favor of the Administrative Agent
for the benefit of the Lender Parties in such Pledged Certificates will be
perfected.
          Upon the taking of possession and the continued possession by the
Administrative Agent in the State of New York of all promissory notes and
instruments described in Schedule F attached to the U.S. Security Agreement and
pledged on the date hereof under the U.S. Security Agreement that constitute
instruments within the meaning of Article 9 of the New York UCC (the “Pledged
Instruments”), the security interest in favor of the Administrative Agent for
the benefit of the Lender Parties in such Pledged Instruments will be perfected.
          The opinions expressed in this paragraph 5 are based on the assumption
that the Administrative Agent has obtained control (for purposes of Article 9 of
the New York UCC) of, and the Lender Parties have acquired their security
interest in, the Pledged Certificates and the Pledged Instruments for value. For
purposes of the foregoing sentence, the term “value” shall have the meaning
given to such term in the New York UCC.
          6. The execution and delivery by each of the U.S. Loan Parties of the
Transaction Documents to which it is a party, the performance by each of the
U.S. Loan Parties of its obligations thereunder and the grant by each U.S. Loan
Party of security interests pursuant to the U.S. Security Agreement do not
result in a breach of or constitute a default under the express terms and
conditions of the Indenture. Our opinion in the preceding sentence relating to
the Indenture does not extend to (i) compliance with any financial or accounting
ratio or any limitation in any contractual restriction expressed as a financial,
accounting or dollar amount (or an amount expressed in another currency or by
reference to calculations based upon financial or accounting data) and (ii) any
breach of or default under the Indenture attributable to compliance with the
terms of Section 6.08(b) of the Credit Agreement.



--------------------------------------------------------------------------------



 



5

          7. No authorization, approval or other action by, and no notice to,
consent of, order of or filing with, any United States Federal or New York State
governmental authority is required to be made or obtained by Jones Jeanswear in
connection with the execution, delivery and performance by Jones Jeanswear of
the Transaction Documents, other than (i) those that have been made or obtained
and are in full force and effect or as to which the failure to be made or
obtained or to be in full force and effect should not result, individually or in
the aggregate, in a material adverse effect on Jones and its Subsidiaries, taken
as a whole, (ii) such registrations, filings and approvals under Federal or
state laws as may be necessary in connection with the exercise of remedies or
sale of Collateral or the granting of additional security interests or
guarantees pursuant to the Transaction Documents, (iii) such registrations,
filings or approvals that are required in order to perfect or record security
interests granted under the Transaction Documents and (iv) such registrations,
filings and approvals that may be required because of the legal or regulatory
status of any Lender or because of any other facts specifically pertaining to
any Lender.
          8. Assuming that the Borrowers comply with the provisions of the
Credit Agreement relating to the use of proceeds of the Loans, the making of the
Loans under the Credit Agreement on the date hereof does not violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System.
          9. Based solely on the Officer’s Certificate, none of the U.S. Loan
Parties is required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended.
          10. Our opinions expressed in paragraphs 3, 4, 5 and 6 are further
qualified as follows:
          (a) we express no opinion as to (i) rights in or title to the
Collateral held by any Loan Party or (ii) the completeness or accuracy of the
description in such documents of any Collateral;
          (b) we express no opinion as to the creation or perfection of any
security interests (i) in any item of Collateral other than the Pledged
Certificates, the Pledged Instruments, and (as to creation and, solely with
respect to the UCC Filing Collateral described in the New York Financing
Statement, perfection) the Specified UCC Collateral, (ii) in any item of
Collateral that is expressly excluded from the application of the New York UCC
pursuant to Section 9-109 thereof or (iii) in any item of Collateral that is
subject to (x) a statute or treaty of the United States that provides for a
national or international registration or a national or international
certificate of title for the perfection of a security interest therein or that
specifies a place of filing different from that specified in the New York UCC
for filing to perfect such security interest or (y) a certificate of title
statute;
          (c) the security interests in proceeds of the Specified UCC Collateral
and the perfection and continuation of perfection of the security interests in
proceeds



--------------------------------------------------------------------------------



 



6

of the Specified UCC Collateral are limited to the extent set forth in
Section 9-315 of the New York UCC;
     (d) in the case of property that becomes Collateral after the date hereof,
Section 552 of Title 11 of the United States Code (the “Bankruptcy Code”) limits
the extent to which property acquired by a debtor after the commencement of a
case under the Bankruptcy Code may be subject to a security interest arising
from a security agreement entered into by the debtor before the commencement of
such case;
     (e) we express no opinion as to the validity or enforceability of any
security interest in goods (as defined in the New York UCC) that have been
bought by a buyer in the ordinary course of business (as defined in
Section 1-201 of the New York UCC);
     (f) we express no opinion as to perfection of any security interest in
“deposit accounts”, “letter of credit rights” or any “equipment” that is a
“fixture”;
     (g) we express no opinion regarding any copyrights, patents, trademarks,
service marks or other intellectual property, the proceeds thereof, or money due
with respect to the lease, license or use thereof except to the extent Article 9
of the New York UCC may be applicable to the foregoing, and we express no
opinion as to the effect of any Federal laws relating to copyrights, patents,
trademarks, service marks or other intellectual property on the opinions
expressed herein;
     (h) we express no opinion as to security interests in any item of
Collateral subject to any restriction on or prohibition against assignment or
transfer contained in or otherwise applicable to such item of Collateral or any
contract, agreement, license, permit, security, instrument or document
constituting, evidencing or relating to such item, except to the extent that any
such restriction or prohibition is rendered ineffective pursuant to any of
Sections 9-406 through 9-409, inclusive, of the New York UCC. We note that even
though the New York UCC may render such a restriction or prohibition ineffective
for purposes of creation or perfection of a security interest, nonetheless, in
many cases, such a security interest may represent only limited rights in the
related items of Collateral and be subject to various restrictions (including
restrictions on rights of use, assignment and enforcement);
     (i) we express no opinion as to any Collateral constituting claims against
any government or governmental agency, including any Collateral that is subject
to the Federal Assignment of Claims Act;
     (j) we note that certain issuers of the Pledged Certificates are organized
under the laws of jurisdictions outside the United States of America, and,
accordingly, it may be necessary to comply with the laws of such jurisdictions
properly to create, perfect, maintain, enforce or preserve the priority of a
security



--------------------------------------------------------------------------------



 



7

interest in any such Pledged Certificates and we express no opinion with respect
to whether or to what extent the New York UCC would govern the creation,
perfection or priority of a security interest in any such Pledged Certificates
or the effect, if any, of the laws of such jurisdictions on the rights of a
secured party in such Pledged Certificates;
     (k) we express no opinion as to the priority of any security interest
created under the Transaction Documents; and
     (l) we have assumed that each item of Pledged Instruments consisting of
instruments (as defined in Section 9-102(a)(47) of the New York UCC) is
represented by only one original document.
          We express no opinion herein as to any provision in any Transaction
Document that (a) relates to the subject matter jurisdiction of any Federal
court of the United States of America, or any Federal appellate court, to
adjudicate any controversy related to the Transaction Documents (such as the
provision found in Section 9.09 of the Credit Agreement), (b) contains a waiver
of an inconvenient forum (such as the provision found in Section 9.09 of the
Credit Agreement), (c) relates to a right of setoff in respect of purchases of
interests in loans (such as the provision found in Section 2.18 of the Credit
Agreement) or with respect to parties that may not hold mutual debts (such as
the provision found in Section 9.08 of the Credit Agreement), (d) provides for
liquidated damages, (e) relates to the waiver of rights to jury trial (such as
the provision found in Section 9.10 of the Credit Agreement), (f) relates to
governing law to the extent that it purports to affect the choice of law
governing perfection and the effect of perfection and non-perfection of security
interests or (g) relates to any arrangement or similar fee payable to any
arranger (including the Joint Lead Arrangers and the Administrative Agent) of
the commitments or loans under the Credit Agreement or any fee not set forth in
the Transaction Documents. We also express no opinion as to (i) the
enforceability of the provisions of any Transaction Document to the extent that
such provisions constitute a waiver of illegality as a defense to performance of
contract obligations or any other defense to performance which cannot, as a
matter of law, be effectively waived, (ii) whether a state court outside the
State of New York, a Federal court of the United States or a court in a
jurisdiction outside the United States would give effect to the choice of New
York law provided for in the Transaction Documents, (iii) with respect to any
Loan Party organized under the laws of the State of Delaware, the effect of any
provision in the certificate of incorporation of such Loan Party of the type
permitted by Section 102(b)(2) of the General Corporation Law of the State of
Delaware or (iv) compliance with, or the application or effect of, Federal or
state securities laws or regulations (except to the extent set forth in
paragraph 8) to which any Loan Party or any of their subsidiaries is subject or
the necessity of any authorization, approval or action by, or any notice to,
consent of, order of, or filing with, any governmental authority, pursuant to
any such laws or regulations. We note that (x) a New York statute provides that
with respect to a foreign currency obligation, a court of the State of New York
will render a judgment or decree in such foreign currency and such judgment or
decree will be converted into currency of the United States at the rate of
exchange prevailing on the date of entry of such judgment or decree and (y) with
respect to a foreign currency obligation, a United



--------------------------------------------------------------------------------



 



8

States Federal court in New York may award judgment in Dollars, and we express
no opinion as to the rate of exchange such court would apply.
          We understand that you are satisfying yourselves as to the status
under Section 548 of the Bankruptcy Code and applicable state fraudulent
conveyance laws, of the obligations of the U.S. Loan Parties under the
Transaction Documents and we express no opinion thereon.
          We are admitted to practice only in the State of New York, and we
express no opinion as to matters governed by any laws other than the laws of the
State of New York and the Federal laws of the United States of America.
          This opinion is rendered only to the Administrative Agent, the Joint
Collateral Agents, the Syndication Agent, the Documentation Agents and the
Lenders and their permitted assigns under the Credit Agreement and is solely for
their benefit in connection with the transactions evidenced by the Transaction
Documents. We are opining as to the matters herein only as of the date hereof,
and, while you are authorized to deliver copies of this opinion to such
permitted assigns and they are permitted to rely on this opinion, the rights to
do so do not imply any obligation on our part to update this opinion. This
opinion may not be relied upon by any other person or for any other purpose, or
used, circulated, quoted or otherwise referred to for any other purpose.
Very truly yours,
/s/ CRAVATH, SWAINE & MOORE LLP
 
Cravath, Swaine & Moore LLP
JPMorgan Chase Bank, N.A., as Administrative Agent,
JPMorgan Chase Bank, N.A. and General Electric Capital Corporation, as Joint
Collateral Agents,
Citibank, N.A., as Syndication Agent,
Bank of America, N.A., Wachovia Bank, National Association and SunTrust Bank, as
Documentation Agents and
Each of the Lenders referred to above
     In care of JPMorgan Chase Bank, N.A.,
     as Administrative Agent
           270 Park Avenue
                 New York, NY 10017



--------------------------------------------------------------------------------



 



Exhibit 1
[Financing Statement Attached]



--------------------------------------------------------------------------------



 



 

Exhibit 2
[Form of Officer’s Certificate Attached]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF BORROWING BASE CERTIFICATE

 



--------------------------------------------------------------------------------



 



                          (CHASE LOGO) [y85661y8566100.gif] JONES APPAREL —
BORROWING BASE REPORT

Obligor Number:
          Rpt #        
Loan Number:
          Date Initial calculation as of April 18,2009
            Period Covered:                      to                     

                          COLLATERAL CATEGORY                   Description  
USA     Canada     Consolidated  
1 CC AR Availability (CC AR worksheet — cell F16)
    —                  
2 Domestic AR Availability (AR worksheet — cell 137)
    —                  
3 Foreign A/R Availability (AR worksheet — cell 140)
    —                  
4 Sub-Limit
    5,000,000                  
5 Effective Foreign AR Availability (the lesser of lines 3 or 4)
    —                  
6 Domestic Licensee AR Availability (Licensee AR worksheet — cell D22)
    —                  
7 Sub-Limit
    10,000,000                  
8 Effective Domestic Licensee AR Availability (the lesser of lines 6 or 7)
    —                  
9 Foreign Licensee AR Availability (Licensee AR worksheet — cell D42)
    —                  
10 Sub-Limit
    5,000,000                  
11 Effective Foreign Licensee AR Availability (the lesser of lines 9 or 10)
    —                  
12 GRI AR Availability (GRI AR worksheet — cell G16)
    —                  
13 Sub-Limit
    15,000,000                  
14 Effective GRI AR Availability (the lesser of lines 12 or 13)
    —                  
15 Gross Inventory (INV worksheet — cell J13)
    —                  
16 In-Transit Inventory and other (INV worksheet — cells J14 and J15)
    —                  
17 Total Inventory Collateral (INV worksheet — cell J16)
    —                  
18 Total Inventory Ineligibles (INV worksheet — cell J36)
    —                  
19 Total Eligible INV (INV worksheet — cell J37)
    —                  
20 Effective Advance Rate (INV worksheet — cell J40)
    —                  
21 Inventory Availability (INV worksheet — cell J44)
    —                  
22 Total US Collateral Availability
    —                  
23 Reserves — Gift Cards at 50%
                       
24 Reserves — Rewards Pass at 50%
                       
25 Reserves — Merchandise Credits at 100%
                       
26 Reserves — Rent (2 months in PA, WV, WA)
                       
27 Reserves — Citi Open Account Reserve
                       
28 Net US Collateral Availability
    —                  
29 Canadian CC AR Availability (Canada CC AR worksheet — cell D16)
                       
30 Canadian AR Availability (Canada worksheet — cell C37)
                       
31 Canadian Inventory Availability (Canada worksheet — cell E43)
                       
32 Total Reserves (Canada worksheet — cell___)
                       
33 Total Canadian Availability
                       
34 Total US and Canadian Availability
                       
35 Revolver Line
    650,000,000       25,000,000       650,000,000  
36 Maximum Borrowing Limit (lesser of lines 28 or 29)
    —       —       —  
37 Suppressed Availability
    —       —       —  
LOAN STATUS
                       
38 Previous Loan Balance (Previous Report Line 41)
    —       —       —  
39 Less: A. Net Collections
    —       —       —  
B. Adjustments/Other_____
    —       —       —  
40 Add: A. Request for Funds
    —       —       —  
B. Adjustments/Other_____
    —       —       —  
41 New Loan Balance
          —       —  
 
                   
42 Letters of Credit/Bankers Acceptance Outstanding
            —       —  
43 Availability
    —       —       —  
 
                   
44 Canadian US Borrowing Base Utilization
    —       —        
45 Net Availability
    —       —          
 
                   

Pursuant to, and in accordance with, the terms and provisions of that certain
Credit Agreement (“Agreement”) among JPMorgan Chase Bank, N.A. (“Chase”), Jones
Apparel Group, Inc. (the “Borrower Representative”) and the other Loan Parties,
Borrower Representative is executing and delivering to Chase this Collateral
Report accompanied by supporting data (collectively referred to as the
“Report”). Borrower Representative, on behalf of the Borrowers, represents and
warrants to Chase that this Report is true and correct, and is based on
information contained in Borrower’s own financial accounting records. Borrower
Representative, on behalf of the Borrowers, by the execution of this Report,
hereby ratifies, confirms and affirms all of the terms, conditions and
provisions of the Agreement, and further certifies that on this ____ day of
_____, 20___, that the Borrowers are in compliance with said Agreement.
BORROWER NAME:





--------------------------------------------------------------------------------



 



Credit Cards Accounts Receivable
Eligibility Calculation

                      JRC     Total  
Gross Credit Card AR
               
 
               
Ineligibles:
               
Return Reserve
               
Other
    —       —  
 
           
Total Ineligibles:
    —       —  
 
           
 
               
Eligible Credit Card AR
    —       —  
 
               
Advance Rate
    90 %     90 %
 
               
Credit Card AR Availability
  $ —     $ —  

 



--------------------------------------------------------------------------------



 



Accounts Receivable
Eligibility Calculation

                                                      Nine West     Victoria    
JAG     JJG     Adjustment     Total   Roll-Forward:                            
                   
1 Beginning Balance, $
                                               
2 Additions to Collateral (Gross Sales)
    —       —       —       —       —       —  
3 Other Additions (if any — specify)
    —       —       —       —       —       —  
4 Deductions to Collateral (Cash Received)
    —       —       —       —       —       —  
5 Deductions to Collateral (Discounts, other)
    —               —       —       —       —  
6 Deductions to Collateral (Credit Memos, all)
    —       —       —       —       —       —  
7 Other non-cash credits to A/R
    —       —       —       —       —       —  
8 Total Ending Collateral Balance
    —       —       —       —       —       —  
Ineligibles:
                                               
9 Less Ineligible - 90 days past invoice date
                                            —  
10 Add back: 90-120 for specified customers <$30 million
                                            —  
11 Less Ineligible — Credits in Past Due
                                            —  
12 Less Ineligible — Cross-age (50%)
                                            —  
13 Less Ineligible — Foreign
                                            —  
14 Less Ineligible — GRI
                                            —  
15 Less Ineligible — Government AR > $7.5 million
                                            —  
16 Less Ineligible — Co-Op Advertising
                                            —  
17 Less Ineligible — Returns
                                            —  
18 Less Ineligible — Markdown/Allowance/Discount Reserve
                                            —  
19 Less Ineligible — Employee/Officers/Sales Reps
                                            —  
20 Less Ineligible — Intercompany/Affiliates
                                            —  
21 Less Ineligible — Chargebacks
                                            —  
22 Less Ineligible — Bankrupt Customers
                                            —  
23 Less Ineligible — Unapplied Cash
                                            —  
24 Less Ineligible — FOB terms shipments
                                            —  
25 Less Ineligible — Customer concentration
                                            —  
26 Less Ineligible — Kohls AR
                                            —  
27 Total Ineligibles — Accounts Receivable
    —       —       —       —       —       —  
28 Total Eligible Domestic Accounts Receivable
    —       —       —       —       —       —  
29 Advance Rate
    85 %     85 %     85 %     85 %     85 %     85 %
30 Domestic Accounts Receivable Availability
    —       —       —       —       —       —  
31 Foreign Accounts Receivable — allowed countries
            —       —       —       —       —  
32 Advance Rate
    35 %     35 %     35 %     35 %     35 %     35 %
33. Foreign Accounts Receivable Availability
    —       —       —       —       —       —  

 



--------------------------------------------------------------------------------



 



Licensee Accounts Receivable
Eligibility Calculation

Domestic

         
Total, excluding GRI
       
 
       
Ineligibles:
       
Foreign (excluding Canada and GRI)
       
Unearned
       
Over 90 days past invoice date
       
owed by JRC
       
Total Ineligibles
    —  
 
     
Eligible Domestic Licensee A/R
    —  
Advance Rate
    80 %
Available Domestic Licensee A/R
  $ —  
 
       
Foreign Licensee AR
       
Industrius Piagui — Spain
       
Licensee B (country)
    —  
Licensee C (country)
    —  
Licensee D (country)
    —  
 
     
Total
    —  
 
     
Ineligibles:
    —  
X
    —  
Y
    —  
Z
    —  
Total Ineligibles:
    —  
 
     
Eligible Foreign Licensee A/R
    —  
 
     
 
       
Advance Rate
    35 %
Available Foreign Licensee A/R
  $ —  

 



--------------------------------------------------------------------------------



 



GRI Accounts Receivable (Other than GRI Licensee AR)
Eligibility Calculation

                                                      JAG     JJG     NW    
Victoria     Licensing     Total  
Gross GRI AR
                                          $  —  
Ineligibles:
                                               
Past Due (90 days past invoice date)
                                            —  
Past Due (60 days past due date for licensing only)
                                            —        
Total Ineligibles
    —       —       —       —       —       —        
Eligible GRI AIR
    —       —       —       —       —       —  
Advance Rate
    35 %     35 %     35 %     35 %     35 %     35 %
Available GRI A/R
  $ —     $ —     $ —     $ —     $ —     $ —  

 



--------------------------------------------------------------------------------



 



     
Inventory
Eligibility Calculation

                                                              Wholesale
Inventory                         Nine West     Victoria     JAG     JJG    
Total WS     Retail US     Total  
Roll-Forward:
                                                       
Beginning Balance, $
                                    —               —  
Additions to Collateral (Gross Purchases)
    —       —       —       —       —       —       —  
Other Additions (if any — specify)
    —       —       —       —       —       —       —  
Deductions to Collateral
    —       —       —       —       —               —  
Deductions to Collateral
            —       —       —       —       —       —  
Deductions to Collateral
    —       —       —       —       —       —       —  
Other non-cash credits
    —       —       —       —       —               —  
Total Ending Inventory Balance
    —       —       —       —       —       —       —   Add: In-Transit
Inventory (Balance Sheet Amount)                                             —  
    —   Other (if any) — FOB destination inventory     —       —       —       —
      —       —       —  
Total lnventory:
    —       —       —       —       —       —       —  
Ineligibles:
                                                       
Less Ineligible — RM
                                    —       —       —  
Less Ineligible — WIP
                                    —       —       —  
Less Ineligible — Supplies
                                    —       —       —  
Less Ineligible — International drop ships
                                    —       —       —  
Less Ineligible — Jobber inventory-waitinq for inspection
                                    —       —       —  
Less Ineligible — Overhead
                                    —       —       —  
Less Ineligible — Intercompany elimination
                                    —               —  
Less Ineligible — In-transit reserves
                                    —               —  
Less Ineligible — DamaQes reserve
                                    —               —  
Less Ineligible — Shrinkage reserve
                                    —               —  
Less Ineligible — Finished goods reserve
                                    —               —  
Less Ineligible — Favorable variance
                                    —               —  
Less Ineligible — Duty variance
                                    —               —  
Less Ineligible — Freight & handling variance
                                    —               —  
Less Ineligible — Packaways
                                    —                  
Less Ineligible — FOB destination > $2 million
                                    —       —       —  
Less Ineligible — Discontinued divisions
                                    —       —       —  
Less Ineligible — Licensed products
                                    —       —       —  
Total Ineligibles Inventory
    —       —       —       —       —       —          
Total Eligible Inventory
    —       —       —       —       —       —          
NOLV (from the latest available appraisal)
    70.1 %     61.1 %     75.9 %     71.9 %             84.7 %        
Advance Rate
    85.0 %     85.0 %     85.0 %     85.0 %             85.0 %        
Effective Advance Rate — NOLV
    59.6 %     51.9 %     64.5 %     61.1 %   #DIV/0!     72.0 %   #DIV/0!
Alternate advance rate
    75.0 %     75.0 %     75.0 %     75.0 %             75.0 %        
Use lesser of Effective or alternative rate
    59.6 %     51.9 %     64.5 %     61.1 %             72.0 %        
Inventory Availability
    —       —       —       —       —       —        

 



--------------------------------------------------------------------------------



 



     
Accounts Receivable
Eligibility Calculation
Macy’s and Wal-Mart Concentration CAP

                                              Nine West     Victoria     JAG    
JJG     Total        
Eligible Trade AR before concentration calculation
                                    —    
Macy’s Customers Gross:
                                    —  
Macy’s Midwest (SAP customer #10000421)
                                    —  
Macy’s Central (SAP customer #10000467)
                                    —  
Macy’s Northwest (SAP customer #10000468)
                                    —  
Macy’s Florida (SAP customer #10000469)
                                    —  
Macy’s East (SAP Customer #10000470)
                                    —  
Macy’s West (SAP customer #10000476)
                                    —  
Macy’s North (SAP customer #10000882)
                                    —  
Macy’s South
                                    —  
Bloomingdales (SAP customer #10000912)
                                    —  
Macy’s. Com (SAP Customer #10000926)
                                    —  
Bloomingdales by mail (SAP customer #10001172)
                                    —        
Total Macy’s Gross AR
    —       —       —       —       —        
 
                                       
Macy’s Ineligible Adjustments:
                                    —  
90 days past invoice date
                                    —  
 
                                       
Chargebacks < 90 days
                                    —  
Parked documents *
                                    —  
Return Chargebacks *
                                    —  
Discount Chargebacks *
                                    —  
MD Allowance Chargebacks *
                                    —  
Co-op Allowance Chargebacks *
                                    —        

 



--------------------------------------------------------------------------------



 



                                              Nine West     Victoria     JAG    
JJG     Total        
Total Net chargebacks
    —       —       —       —       —  
Discount Reserve
                                    —  
Returns Reserve
                                    —  
Allowances Reserve
                                    —  
Co-op Reserve
                                    —        
Total Macy’s Ineligible Adjustments
    —       —       —       —       —  
 
                                       
Total Macy’s AR subject to concentration CAP
    —       —       —       —       —    
CAP %
                                    30 %
CAP Amount
                                    —  
 
                                     
Ineligible Amount
                                    —  
 
                                     
 
                                       
Wal-Mart Customers:
                                       
Wal-Mart USA (SAP customer #10000048)
                                    —  
Wal-Mart Canada (SAP customer #10000308)
                                    —  
Sam’s Club (SAP customer #10000491)
                                    —        
Total Wal-Mart Customers
    —       —       —       —       —        
CAP %
                                    30 %
CAP Amount
                                    —  
 
                                     
Ineligible Amount
                                    —  
 
                                     
 
                                        Combined Macy’s/Wal-Mart     —  
Percentage of total   #DIV/0! 50% limit of total eligible A/R     —   Amount
over limit     —   Greater of amount over 50% or totals from above     —  

 

*  
— Chargebacks were added back to increase the eligible AR on the original
Eligibility calculation. They need to be reduced on the concentration
calculation.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE

 



--------------------------------------------------------------------------------



 



EXHIBIT D
COMPLIANCE CERTIFICATE
To: The Lenders parties to the
        Credit Agreement Described Below
     This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of May 13, 2009 (as amended, modified, renewed or extended
from time to time, the “Credit Agreement”) among Jones Apparel Group, Inc.,
Jones Apparel Group Holdings, Inc., Jones Apparel Group USA, Inc., Jones Retail
Corporation, Nine West Footwear Corporation, Energie Knitwear, Inc., Jones
Investment Co. Inc., Jones Jeanswear Group, Inc., L.E.I. Group, Inc., Nine West
Development Corporation Victoria + Co Ltd and Jones Apparel Group Canada, LP
(the “Borrowers”), the other Loan Parties, the Lender Parties party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent. Unless otherwise defined
herein, capitalized terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.
     THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE
BORROWERS, THAT:
     1. I am the duly elected                                          of the
Borrower Representative;
     2. I have reviewed the terms of the Credit Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Company and its Subsidiaries during the
accounting period covered by the attached financial statements [and such
financial statements present fairly in all material respects the financial
condition and results of operations of the Company and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes]5; and
     3. The examinations described in paragraph 2 did not disclose, except as
set forth below, and I have no knowledge of (i) the existence of any condition
or event which constitutes a Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement; and
     4. I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization during or at the
end of the accounting period covered by the attached financial statements
without having given the Agent the notice required by Section 4.15 of the
Security Agreement; and
     5. [Schedule I attached hereto sets forth financial data and computations
of the Fixed Charge Coverage Ratio [demonstrating compliance with the
requirements of Section 6.12 of the
 

5  
To be added only if this certificate is being delivered with the quarterly or
monthly financial statements (pursuant to Sections 5.01(b) and 5.01(c) of the
Credit Agreement).

Exhibit D

1



--------------------------------------------------------------------------------



 



Credit Agreement]6, all of which data and computations are true, complete and
correct as of the date of this certificate.]7
     6. Schedule II attached hereto sets forth the computation of the Average
Availability.
     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, in the case of clause (i) thereto, the nature of the condition or event,
the period during which it has existed and the action which the Borrowers have
taken, are taking, or propose to take with respect to each such condition or
event or in the case of clause (ii) thereto, the change in GAAP or the
application thereof and the effect of such change on the attached financial
statements:
     
 
     
 
     
 
     The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this ___ day of
                    , ___.

            JONES APPAREL GROUP, INC., as Borrower
Representative
      By8:           Name:           Title:        

 

6  
To be added only if this certificate is being delivered during any Level 1
Minimum Availability Period.
  7  
To be added only if this certificate is being delivered with the monthly
financial statements (pursuant to Section 5.01(c) of the Credit Agreement.)
  8  
To be executed by the chief financial officer, principal accounting officer,
treasurer or controller of Jones Apparel Group, Inc.

Exhibit D

2



--------------------------------------------------------------------------------



 



SCHEDULE I
Calculation as of                     , _____
of the Fixed Charge Coverage Ratio
Schedule I

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Calculation as of                     , ____
of the Average Availability
Schedule II

 



--------------------------------------------------------------------------------



 



EXHIBIT E
JOINDER AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT E
JOINDER AGREEMENT
     THIS JOINDER AGREEMENT (this “Agreement”), dated as of
                    , ___, 200_, is entered into between
                                                             , a
                                         (the “New Subsidiary”) and JPMORGAN
CHASE BANK, N.A., in its capacity as administrative agent (the “Administrative
Agent”) under that certain Credit Agreement, dated as of May 13, 2009 among
Jones Apparel Group, Inc., Jones Apparel Group Holdings, Inc., Jones Apparel
Group USA, Inc., Jones Retail Corporation, Nine West Footwear Corporation,
Energie Knitwear, Inc., Jones Investment Co. Inc., Jones Jeanswear Group, Inc.,
L.E.I. Group, Inc., Nine West Development Corporation, Victoria + Co Ltd and
Jones Apparel Group Canada, LP (the “Borrowers”), the other Loan Parties party
thereto, the Administrative Agent and the other Lender Parties party thereto (as
the same may be amended, modified, extended or restated from time to time, the
“Credit Agreement”). All capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement.
     The New Subsidiary and the Administrative Agent, for the benefit of the
Lender Parties, hereby agree as follows:
     1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary represents and warrants that all representations and warranties made
by the Loan Parties under Article III of the Credit Agreement, as such
representations and warranties relate to the New Subsidiary, are true and
correct as of the date hereof to the same extent as though made as of such date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct on and as of such earlier date. The New Subsidiary hereby
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement as of the date hereof, including without limitation (a) all
of the covenants set forth in Articles V and VI of the Credit Agreement
(applicable to it as a Loan Guarantor and Loan Party thereunder and (b) all of
the guaranty obligations set forth in Article X of the Credit Agreement.
     2. If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.
     3. The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:
     
 
     
 
     
 
     
 

 



--------------------------------------------------------------------------------



 



     4. The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.
     5. This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall constitute an original, but all of
which when taken together shall constitute one and the same instrument.
     6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
     IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lender Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

            [NEW SUBSIDIARY]
      By:           Name:           Title:           Acknowledged and accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT F
FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
          Reference is made to the Credit Agreement dated as of May 13, 2009 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among JONES APPAREL GROUP, INC., a Pennsylvania
corporation, JONES APPAREL GROUP HOLDINGS, INC., a Delaware corporation, JONES
APPAREL GROUP USA, INC., a Delaware corporation, JONES RETAIL CORPORATION, a New
Jersey corporation, NINE WEST FOOTWEAR CORPORATION, a Delaware corporation,
ENERGIE KNITWEAR, INC., a Delaware corporation, JONES INVESTMENT CO. INC., a
Delaware corporation, JONES JEANSWEAR GROUP, INC., a New York corporation,
L.E.I. GROUP, INC., a Delaware corporation, NINE WEST DEVELOPMENT CORPORATION, a
Delaware corporation, and VICTORIA + CO LTD., a Rhode Island corporation, as
Borrowers, the other Loan Parties party thereto, the Lenders party thereto, and
JPMORGAN CHASE BANK, N.A., as Administrative Agent. Capitalized terms used
herein without definition shall have the meanings ascribed to them in the Credit
Agreement. [Name of Non-U.S. Person] (the “Lender”) is providing this
certificate pursuant to Section 2. 17(f)(ii)(D) of the Credit Agreement. The
Lender hereby represents and warrants that:
     1. The Lender is the sole record and beneficial owner of the Loan(s) in
respect of which it is providing this certificate.
     2. The Lender is not a “bank” for purposes of Section 881 (c)(3)(A) of the
Code. In this regard, the Lender further represents and warrants that:
     (a) the Lender is not subject to regulatory or other legal requirements as
a bank in any jurisdiction;
     (b) the Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any governmental authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;
     (c) the Lender is acquiring an interest in a Loan for its own account, and
the Lender will not hold such interest, directly or indirectly, for or on behalf
of, or as nominee for, any bank. Further, the Lender is not a “conduit entity”
within the meaning of U.S. Treasury Regulations Section 1.881-3 and agrees that
it will promptly notify the Borrowers and the Administrative Agent if the Lender
becomes a “conduit entity” with respect to any Loans owned by it within the
meaning of such regulations or any successor thereto or other regulations
promulgated under Section 7701(1) of the Code; and
     (d) the Lender is not using funds to acquire an interest in any Loan that
were borrowed from a bank on a limited recourse or other basis, the effect of

 



--------------------------------------------------------------------------------



 



which is to shift the economic benefits or burdens of ownership of an interest
in such Loan to such bank.
     3. The Lender meets all of the requirements under Code Section 871 (h) or
881 (c) to be eligible for a complete exemption from withholding of United
States withholding tax on interest payments made to it under the Credit
Agreement, including, without limitation, that it is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of any of
the Borrowers and is not a controlled foreign corporation related to any of the
Borrowers (within the meaning of Section 864(d)(4) of the Code). In addition,
the Lender represents and warrants that it has not taken, and will not take, any
action that would cause any Loan held by it at any time during the term of the
Credit Agreement to fail to be in registered form within the meaning of U.S.
Treasury Regulations Section 5f.l03-1(c) or any successor regulations.
     IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

            [Name of Non-U.S. Person]
      By:           Name:           Title:        

Date:                                         

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF BORROWING REQUEST

 



--------------------------------------------------------------------------------



 



EXHIBIT G
JONES APPAREL GROUP, INC.
Form of Borrowing Request                                                
                                                                           
Date:
 
[If U.S. Borrowing, to the Administrative Agent:]
JPMorgan Chase Bank, N.A.
270 Park Avenue, 44th Floor
NY1-K855
New York, NY 10017
Attention: Jones Apparel Account Officer
Facsimile No: (646) 534-2270
OR
[If Canadian Borrowing, to the Canadian Administrative Agent:]
JPMorgan Chase Bank, N.A., Toronto Branch
200 Bay Street
Royal Bank Plaza, Floor 18
Toronto M57 2J2 Canada
Attention: Dan Howat
Telecopy: (416) 981-2375
Ladies and Gentlemen:
This Borrowing Request is furnished pursuant to Section 2.03 of that certain
Credit Agreement dated as of May 13, 2009 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Jones Apparel Group, Inc., a
Pennsylvania corporation (“Jones Apparel Group”), Jones Apparel Group Holdings,
Inc., a Delaware corporation, Jones Apparel Group, USA, Inc., a Delaware
corporation, Jones Retail Corporation, a New Jersey corporation, Nine West
Footwear Corporation, a Delaware corporation, Energie Knitwear, Inc., a Delaware
corporation, Jones Investment Co. Inc., a Delaware corporation, Jones Jeanswear
Group, Inc., a New York corporation, L.E.I. Group, Inc., a Delaware corporation,
Nine West Development Corporation, a Delaware corporation, Victoria + Co Ltd., a
Rhode Island corporation, and Jones Apparel Group Canada, L.P., an Ontario
limited partnership (each a “Borrower”), the other Loan Parties party thereto,
the Lender Parties party thereto and JPMorgan Chase Bank, N.A. as Administrative
Agent for the Lender Parties. Unless otherwise defined herein, capitalized terms
used in this Borrowing Request have the meanings ascribed thereto in the
Agreement.
Jones Apparel Group in its capacity as Borrower Representative represents that,
as of this date, the conditions precedent set forth in Section 4.02 of the
Credit Agreement are satisfied.
The Borrower Representative hereby notifies the Administrative Agent (or, in the
case of a Canadian Borrowing, the Canadian Administrative Agent) of its request
of the following Borrowing:

(1)   The Borrowing shall be to the credit of the following Borrower:
__________.   (2)   Aggregate amount of the Borrowing: [Cdn.]$ _____; to be
wired in the following amounts to the following accounts:

                     
 
  [Cdn.]$ _________ to account no.   ____________;    

Exhibit G

1



--------------------------------------------------------------------------------



 



                     
 
  [Cdn.]$   _________   to account no.   __________________;    
 
  [Cdn.]$   _________   to account no.   __________________; and    
 
  [Cdn.]$   _________   to account no.   __________________.    

(3)   Borrowing date of the Borrowing (must be a Business Day): __________   (4)
 
The Borrowing shall be a o ABR Borrowing or o Eurodollar Borrowing or o (only
for Canadian Borrowings) o BA Drawing or o Canadian Prime Rate Borrowing.
  (5)   If a Eurodollar Borrowing, the duration of Interest Period:

         
 
  o One Month   o Three Months
 
       
 
  o Two Months   o Six Months

(6)   If a BA Drawing, the requested duration of the initial Contract Period:

                 
Approximately
  o 30 days   o 60 days   o 90 days

            JONES APPAREL GROUP, INC.,
as Borrower Representative
      By:           Name:           Title:      

Do not write below, For bank purposes only


                     
_Customer’s signature(s) verified
 
_Call back performed
   
 
   
Holds
  By:

    _CFC Used   Phone Number:

    _Hold Placed/Pre-Approved   Spoke to:

   
_Same-day Credit/Pre-Approved
  Date

                 
 
  Time:

   
 
 
 
         
RECEIVED BY (Print Name/Phone (Request Only)) INITIALS
  PROCESSED BY (Print name)      INITIALS   
 
 
 
     
AUTHORIZED APPROVAL (Print Name)
  AUTHORIZED SIGNATURE
 
 
 
AUTHORIZED APPROVAL (Print Name)   AUTHORIZED SIGNATURE

Exhibit G

2



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF DISCOUNT NOTE

 



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF DISCOUNT NOTE
Cdn$ _______________                                               
                                                                Date:
_______________
FOR VALUE RECEIVED, the undersigned unconditionally promises to pay on
_________, 20____, to or to the order of JPMorgan Chase Bank, N.A. (the
“Holder”), the sum of Cdn$_____ with no interest thereon.
     The undersigned hereby waives presentment, protest and notice of every kind
and waives any defences based upon indulgences which may be granted by the
Holder to any party liable hereon and any days of grace.
     This promissory note evidences a BA Equivalent Loan, as defined in the
Credit Agreement dated as of May 13, 2009 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Jones Apparel
Group Canada, LP, as Canadian Borrower, the other Loan Parties from time to time
party thereto, the Lenders party thereto and the Agents party thereto, and
constitutes indebtedness to the Holder arising under the BA Equivalent Loan.
Payment of this note shall be made at the offices of the Administrative Agent at
270 Park Avenue, 44th Floor, New York, NY, 10017. Capitalized terms used and not
defined herein have the meanings given to them in the Credit Agreement.

            JONES APPAREL GROUP CANADA, LP
by its general partner JONES CANADA, INC.
      By:           Name:           Title:        

 